
  Oct. 1, 2020
  
    
      
      
      Title 46
      Shipping
      Parts 1 to 40
      Revised as of October 1, 2020
      Containing a codification of documents of general applicability and future effect
      As of October 1, 2020
      
        Published by the Office of the Federal Register National Archives and Records Administration as a Special Edition of the Federal Register
      
    
    
      
      
        U.S. GOVERNMENT OFFICIAL EDITION NOTICE
        Legal Status and Use of Seals and Logos
        
          archives.ai
        
        The seal of the National Archives and Records Administration (NARA) authenticates the Code of Federal Regulations (CFR) as the official codification of Federal regulations established under the Federal Register Act. Under the provisions of 44 U.S.C. 1507, the contents of the CFR, a special edition of the Federal Register, shall be judicially noticed. The CFR is prima facie evidence of the original documents published in the Federal Register (44 U.S.C. 1510).
        It is prohibited to use NARA's official seal and the stylized Code of Federal Regulations logo on any republication of this material without the express, written permission of the Archivist of the United States or the Archivist's designee. Any person using NARA's official seals and logos in a manner inconsistent with the provisions of 36 CFR part 1200 is subject to the penalties specified in 18 U.S.C. 506, 701, and 1017.
        Use of ISBN Prefix
        This is the Official U.S. Government edition of this publication and is herein identified to certify its authenticity. Use of the 0-16 ISBN prefix is for U.S. Government Publishing Office Official Editions only. The Superintendent of Documents of the U.S. Government Publishing Office requests that any reprinted edition clearly be labeled as a copy of the authentic work with a new ISBN.
      
      
        
          gpologo2.eps
        
        U . S . G O V E R N M E N T P U B L I S H I N G O F F I C E
      
      
        U.S. Superintendent of Documents • Washington, DC 20402-0001
        http://bookstore.gpo.gov
        Phone: toll-free (866) 512-1800; DC area (202) 512-1800
      
    
    
      
      Table of Contents
      Page
      
        Explanation
        v
      
      
        Title 46:
        
          Chapter I—Coast Guard, Department of Homeland Security
          3
        
      
      
        Finding Aids:
        Table of CFR Titles and Chapters
        549
        Alphabetical List of Agencies Appearing in the CFR
        569
        List of CFR Sections Affected
        579
      
    
    
      
      Cite this Code: CFR
      

      To cite the regulations in this volume use title, part and section number. Thus, 46 CFR 1.01-05 refers to title 46, part 1, section 01-05.
    
    
      
      Explanation
      The Code of Federal Regulations is a codification of the general and permanent rules published in the Federal Register by the Executive departments and agencies of the Federal Government. The Code is divided into 50 titles which represent broad areas subject to Federal regulation. Each title is divided into chapters which usually bear the name of the issuing agency. Each chapter is further subdivided into parts covering specific regulatory areas.
      Each volume of the Code is revised at least once each calendar year and issued on a quarterly basis approximately as follows:
      
        Title 1 through Title 16 
        as of January 1
        Title 17 through Title 27 
        as of April 1
        Title 28 through Title 41 
        as of July 1
        Title 42 through Title 50 
        as of October 1
      
      The appropriate revision date is printed on the cover of each volume.
      
        LEGAL STATUS
        The contents of the Federal Register are required to be judicially noticed (44 U.S.C. 1507). The Code of Federal Regulations is prima facie evidence of the text of the original documents (44 U.S.C. 1510).
      
      
        HOW TO USE THE CODE OF FEDERAL REGULATIONS
        The Code of Federal Regulations is kept up to date by the individual issues of the Federal Register. These two publications must be used together to determine the latest version of any given rule.
        To determine whether a Code volume has been amended since its revision date (in this case, October 1, 2020), consult the “List of CFR Sections Affected (LSA),” which is issued monthly, and the “Cumulative List of Parts Affected,” which appears in the Reader Aids section of the daily Federal Register. These two lists will identify the Federal Register page number of the latest amendment of any given rule.
      
      
        EFFECTIVE AND EXPIRATION DATES
        Each volume of the Code contains amendments published in the Federal Register since the last revision of that volume of the Code. Source citations for the regulations are referred to by volume number and page number of the Federal Register and date of publication. Publication dates and effective dates are usually not the same and care must be exercised by the user in determining the actual effective date. In instances where the effective date is beyond the cut-off date for the Code a note has been inserted to reflect the future effective date. In those instances where a regulation published in the Federal Register states a date certain for expiration, an appropriate note will be inserted following the text.
      
      
        OMB CONTROL NUMBERS

        The Paperwork Reduction Act of 1980 (Pub. L. 96-511) requires Federal agencies to display an OMB control number with their information collection request. Many agencies have begun publishing numerous OMB control numbers as amendments to existing regulations in the CFR. These OMB numbers are placed as close as possible to the applicable recordkeeping or reporting requirements.
      
      
        PAST PROVISIONS OF THE CODE
        Provisions of the Code that are no longer in force and effect as of the revision date stated on the cover of each volume are not carried. Code users may find the text of provisions in effect on any given date in the past by using the appropriate List of CFR Sections Affected (LSA). For the convenience of the reader, a “List of CFR Sections Affected” is published at the end of each CFR volume. For changes to the Code prior to the LSA listings at the end of the volume, consult previous annual editions of the LSA. For changes to the Code prior to 2001, consult the List of CFR Sections Affected compilations, published for 1949-1963, 1964-1972, 1973-1985, and 1986-2000.
      
      
        “[RESERVED]” TERMINOLOGY
        The term “[Reserved]” is used as a place holder within the Code of Federal Regulations. An agency may add regulatory information at a “[Reserved]” location at any time. Occasionally “[Reserved]” is used editorially to indicate that a portion of the CFR was left vacant and not dropped in error.
      
      
        INCORPORATION BY REFERENCE
        
          What is incorporation by reference? Incorporation by reference was established by statute and allows Federal agencies to meet the requirement to publish regulations in the Federal Register by referring to materials already published elsewhere. For an incorporation to be valid, the Director of the Federal Register must approve it. The legal effect of incorporation by reference is that the material is treated as if it were published in full in the Federal Register (5 U.S.C. 552(a)). This material, like any other properly issued regulation, has the force of law.
        
          What is a proper incorporation by reference? The Director of the Federal Register will approve an incorporation by reference only when the requirements of 1 CFR part 51 are met. Some of the elements on which approval is based are:
        (a) The incorporation will substantially reduce the volume of material published in the Federal Register.
        (b) The matter incorporated is in fact available to the extent necessary to afford fairness and uniformity in the administrative process.
        (c) The incorporating document is drafted and submitted for publication in accordance with 1 CFR part 51.
        
          What if the material incorporated by reference cannot be found? If you have any problem locating or obtaining a copy of material listed as an approved incorporation by reference, please contact the agency that issued the regulation containing that incorporation. If, after contacting the agency, you find the material is not available, please notify the Director of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001, or call 202-741-6010.
      
      
        CFR INDEXES AND TABULAR GUIDES

        A subject index to the Code of Federal Regulations is contained in a separate volume, revised annually as of January 1, entitled CFR Index and Finding Aids. This volume contains the Parallel Table of Authorities and Rules. A list of CFR titles, chapters, subchapters, and parts and an alphabetical list of agencies publishing in the CFR are also included in this volume.

        An index to the text of “Title 3—The President” is carried within that volume.
        
        The Federal Register Index is issued monthly in cumulative form. This index is based on a consolidation of the “Contents” entries in the daily Federal Register.
        A List of CFR Sections Affected (LSA) is published monthly, keyed to the revision dates of the 50 CFR titles.
      
      
        REPUBLICATION OF MATERIAL
        There are no restrictions on the republication of material appearing in the Code of Federal Regulations.
      
      
        INQUIRIES
        For a legal interpretation or explanation of any regulation in this volume, contact the issuing agency. The issuing agency's name appears at the top of odd-numbered pages.

        For inquiries concerning CFR reference assistance, call 202-741-6000 or write to the Director, Office of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001 or e-mail fedreg.info@nara.gov.
        
      
      
        SALES
        The Government Publishing Office (GPO) processes all sales and distribution of the CFR. For payment by credit card, call toll-free, 866-512-1800, or DC area, 202-512-1800, M-F 8 a.m. to 4 p.m. e.s.t. or fax your order to 202-512-2104, 24 hours a day. For payment by check, write to: US Government Publishing Office - New Orders, P.O. Box 979050, St. Louis, MO 63197-9000.
      
      
        ELECTRONIC SERVICES

        The full text of the Code of Federal Regulations, the LSA (List of CFR Sections Affected), The United States Government Manual, the Federal Register, Public Laws, Public Papers of the Presidents of the United States, Compilation of Presidential Documents and the Privacy Act Compilation are available in electronic format via www.govinfo.gov. For more information, contact the GPO Customer Contact Center, U.S. Government Publishing Office. Phone 202-512-1800, or 866-512-1800 (toll-free). E-mail, ContactCenter@gpo.gov.
        

        The Office of the Federal Register also offers a free service on the National Archives and Records Administration's (NARA) website for public law numbers, Federal Register finding aids, and related information. Connect to NARA's website at www.archives.gov/federal-register.
        

        The e-CFR is a regularly updated, unofficial editorial compilation of CFR material and Federal Register amendments, produced by the Office of the Federal Register and the Government Publishing Office. It is available at www.ecfr.gov.
          
        
        
          Oliver A. Potts,
        
        
          Director,
        
        
          Office of the Federal Register
        
        
          October 1, 2020
        
      
      
         
         
         
      
       
    
    
      
      THIS TITLE
      Title 46—Shipping is composed of nine volumes. The parts in these volumes are arranged in the following order: Parts 1-40, 41-69, 70-89, 90-139, 140-155, 156-165, 166-199, 200-499, and 500 to end. The first seven volumes containing parts 1-199 comprise chapter I—Coast Guard, DHS. The eighth volume, containing parts 200—499, includes chapter II—Maritime Administration, DOT and chapter III—Coast Guard (Great Lakes Pilotage), DHS. The ninth volume, containing part 500 to end, includes chapter IV—Federal Maritime Commission. The contents of these volumes represent all current regulations codified under this title of the CFR as of October 1, 2020.
      For this volume, Gabrielle E. Burns was Chief Editor. The Code of Federal Regulations publication program is under the direction of John Hyrum Martinez, assisted by Stephen J. Frattini.
    
  
  
    46 CFR Ch. I (10-1-20 Edition)
    Coast Guard, DHS
    
      
        
        Title 46—Shipping
        (This book contains parts 1 to 40)
      
      
        Part
        
          
            chapter i—Coast Guard, Department of Homeland Security
          1
        
      
    
    
      
        
          
          CHAPTER I—COAST GUARD, DEPARTMENT OF HOMELAND SECURITY
        
        
          Editorial Note:
          Nomenclature changes to chapter I appear at 69 FR 18803, Apr. 9, 2004, and by USCG-2012-0832, 77 FR 59772, Oct. 1, 2012.
        
        
          SUBCHAPTER A—PROCEDURES APPLICABLE TO THE PUBLIC
        
        Part
        Page
        
          1
          Organization, general course and methods governing marine safety functions
          5
          2
          Vessel inspections
          15
          3
          Designation of oceanographic research vessels
          43
          4
          Marine casualties and investigations.
          45
          5
          Marine investigation regulations—personnel action
          62
          6
          Waivers of navigation and vessel inspection laws and regulations
          74
          7
          Boundary lines
          77
          8
          Vessel inspection alternatives
          85
          9
          Extra compensation for overtime services
          97
        
        
          SUBCHAPTER B—MERCHANT MARINE OFFICERS AND SEAMEN
        
        
          10
          Merchant mariner credential
          100
          11
          Requirements for officer endorsements
          151
          12
          Requirements for rating endorsements
          244
          13
          Certification of tankermen
          264
          14
          Shipment and discharge of merchant mariners
          284
          15
          Manning requirements
          290
          16
          Chemical testing
          318
        
        
          SUBCHAPTER C—UNINSPECTED VESSELS
        
        
          24
          General provisions
          327
          25
          Requirements
          330
          26
          Operations
          341
          27
          Towing vessels
          345
          
          28
          Requirements for commercial fishing industry vessels
          351
        
        
          SUBCHAPTER D—TANK VESSELS
        
        
          30
          General provisions
          401
          31
          Inspection and certification
          423
          32
          Special equipment, machinery, and hull requirements
          440
          34
          Fire fighting equipment
          470
          35
          Operations
          490
          36
          Elevated temperature cargoes
          513
          38
          Liquefied flammable gases
          514
          39
          Vapor control systems
          530
          40
          [Reserved]
        
      
      
        
        SUBCHAPTER A—PROCEDURES APPLICABLE TO THE PUBLIC
        
          Pt. 1
          PART 1—ORGANIZATION, GENERAL COURSE AND METHODS GOVERNING MARINE SAFETY FUNCTIONS
          
            
              Subpart 1.0—Organization and General Flow of Functions
              Sec.
              1.01-05
              Definitions of terms used in this part.
              1.01-10
              Organization.
              1.01-15
              Organization; Districts; National Maritime Center.
              1.01-20
              Suspension and revocation proceedings.
              1.01-25
              General flow of functions.
              1.01-30
              Judicial review.
              1.01-35
              OMB control numbers assigned pursuant to the Paperwork Reduction Act.
            
            
              Subpart 1.03—Rights of Appeal
              1.03-10
              Definition of terms used in this subpart.
              1.03-15
              General.
              1.03-20
              Appeals from decisions or actions of an OCMI.
              1.03-25
              Appeals from decisions or actions of a District Commander.
              1.03-30
              Appeals from decisions or actions of the Marine Safety Center.
              1.03-35
              Appeals from decisions or actions of a recognized classification society acting on behalf of the Coast Guard.
              1.03-40
              Appeals from decisions or actions of the National Maritime Center.
              1.03-45
              Appeals from decisions or actions involving documentation of vessels.
              1.03-50
              Appeals from decisions or actions of the Great Lakes Pilotage Division (CG-WWM-2).
              1.03-55
              Appeals from decisions or actions under subchapter M of this chapter.
            
          
          
            Authority:
            5 U.S.C. 552; 14 U.S.C. 503; 46 U.S.C. 7701; 46 U.S.C. Chapter 93; Secs. 101, 888, and 1512, Pub. L. 107-296, 116 Stat. 2135; Department of Homeland Security Delegation No. 0170.1; § 1.01-35 also issued under the authority of 44 U.S.C. 3507; and § 1.03-55 also issued under the authority of 46 U.S.C. 3306(j).
          
          
            Source:
            CGD 88-033, 54 FR 50376, Dec. 6, 1989, unless otherwise noted.
          
          
            Subpart 1.01—Organization and General Flow of Functions
            
              § 1.01-05
              Definitions of terms used in this part.
              (a) The term Commandant means the Commandant of the Coast Guard.
              (b) The term District Commander means an officer of the Coast Guard designated as such by the Commandant to command all Coast Guard activities within a district.
              (c) The term Area Commander means an officer of the Coast Guard designated as such by the Commandant to command all Coast Guard activities within an Area.
              (d) The term Credential means any or all of the following:
              (1) Merchant mariner's document.
              (2) Merchant mariner's license.
              (3) STCW endorsement.
              (4) Certificate of registry.
              (5) Merchant mariner credential.
              (e) The term Merchant mariner credential or MMC means the credential issued by the Coast Guard under 46 CFR part 10. It combines the individual merchant mariner's document, license, and certificate of registry enumerated in 46 U.S.C. subtitle II part E as well as the STCW endorsement into a single credential that serves as the mariner's qualification document, certificate of identification, and certificate of service.
              [CGD 88-033, 54 FR 50376, Dec. 6, 1989, as amended by USCG-2006-24520, 71 FR 35818, June 22, 2006; USCG-2006-24371, 74 FR 11213, Mar. 16, 2009]
            
            
              § 1.01-10
              Organization.
              (a) The Commandant is the head of the agency and exercises overall direction over the policy and administration of the Coast Guard.

              (b) To carry out the regulatory and enforcement aspects of marine safety, the staff officers designated in this paragraph are assigned to the Commandant. The chain of military command is directly from the Commandant to the District Commanders, except for marine safety regulatory and enforcement matters within the area of responsibility of Coast Guard Activities Europe. For Activities Europe, the chain of command is from the Commandant to the Atlantic Area Commander. The staff officers at Headquarters act only on the basis of the Commandant's authority and direction.
              (c) The Deputy for Operations Policy and Capabilities (CG-DCO-D), under the general direction of the Commandant, directs, supervises, and coordinates the activities of the Assistant Commandant for Response (CG-5R), the Assistant Commandant for Prevention Policy (CG-5P), and the Director of Operations Resource Management (CG-DCO-R).
              (1) CG-5R directs, supervises, and coordinates the activities of:
              (i) The Director of Incident Management and Preparedness Policy (CG-5RI), including—
              (A) The Office of Environmental Response Policy (CG-MER),
              (B) The Office of Search and Rescue (CG-SAR), and
              (C) The Office of Crisis and Contingency Planning and Exercise Policy (CG-CPE); and
              (ii) The Director of Law Enforcement, Maritime Security and Defense Operations Policy (CG-5RE) including:
              (A) The Office of Law Enforcement Policy (CG-MLE),
              (B) The Office of Maritime Security Response Policy (CG-MSR), and
              (C) The Office of Counterterrorism and Defense Operations Policy (CG-DOD).
              (2) CG-5P directs, supervises and coordinates the activities of:
              (i) The Director of Commercial Regulations and Standards (CG-5PS) including
              (A) The Office of Design and Engineering Standards (CG-ENG),
              (B) The Office of Merchant Mariner Credentialing (CG-MMC),
              (C) The Office of Operating and Environmental Standards (CG-OES), and
              (D) The Office of Standards Evaluation and Development (CG-REG); and
              (ii) The Director of Inspections and Compliance (CG-5PC) including
              (A) The Office of International and Domestic Port Assessments (CG-PSA),
              (B) The Office of Auxiliary and Boating Safety (CG-BSX),
              (C) The Office of Commercial Vessel Compliance (CG-CVC),
              (D) The Office of Port & Facility Compliance (CG-FAC), and
              (E) The Office of Investigations and Casualty Analysis (CG-INV); and
              (iii) The Director of Marine Transportation Systems (CG-5PW) including
              (A) The Office of Bridge Programs (CG-BRG),
              (B) The Office of Waterways and Ocean Policy (CG-WWM), and
              (C) The Office of Navigation Systems (CG-NAV); and
              (3) CG-DCO-R directs, supervises and coordinates the activities of
              (i) The Office of Workforce Management (CG-DCO-R-1),
              (ii) The Office of Budget Development (CG-DCO-R-2),
              (iii) The Office of Budget Execution (CG-DCO-R-3), and
              (iv) The Office of Information Resources (CG-DCO-R-6).
              (d) The Port Safety and Security programs administered by the Chief, Office of Port Security Assessments (CG-PSA), and the Marine Environmental Response programs administered by the Chief, Office of Environmental Response Policy (CG-MER), are guided by regulations contained in 33 CFR chapter I.
              (e) The Director of Commercial Regulations and Standards (CG-5PS), under the general direction and supervision of the Deputy for Operations Policy and Capabilities (CG-DCO-D) and the Assistant Commandant for Prevention Policy (CG-5P), establishes federal policies for development of marine safety, security, and environmental protection treaties, laws, and regulations; develops safety, security, and environmental protection standards for the maritime industry; integrates all marine safety, security, and environmental protection regulatory programs; prepares legislation, regulations, and industry guidance for new safety and environmental protection programs; maintains an active program for development of third party consensus industry standards, and provides oversight to marine personnel matters.

              (1) The Chief, Office of Design and Engineering Standards (CG-ENG), at Headquarters, under the direction of the Assistant Commandant for Prevention Policy (CG-5P) and the Director of Commercial Regulations and Standards (CG-5PS), manages the program for defining the overall regulatory approach for vessels, offshore structures, and other marine systems incorporating safety considerations regarding the role of the human element; develops policies and regulations on load line matters and supervises classification societies authorized to assign load lines on behalf of the Coast Guard; oversees the development and maintenance of programs that incorporate risk-based methods in making safety determinations and policies; and oversees technical research and development for safety and environmental protection associated with marine vessels, structures and facilities.
              (2) The Chief, Office of Merchant Mariner Credentialing (CG-MMC), at Headquarters, under the direction of the Assistant Commandant for Prevention Policy (CG-5P) and the Director of Commercial Regulations and Standards (CG-5PS), develops and maintains standards and policy, statutes, regulations and guidance for the maritime industry regarding personnel qualifications, licensing, certification, manning and labor issues; provides oversight of mariner credentialing and marine personnel administration matters, and coordinates the monitoring of U.S. implementation efforts with respect to the International Convention on Standards of Training, Certification & Watchkeeping for Seafarers (STCW) 1978, as amended; and reviews mariner appeals of credentialing decisions and provides a recommended final agency action for CG-5PS signature.
              (3) The Chief, Office of Operating and Environmental Standards (CG-OES), at Headquarters, under the direction of the Assistant Commandant for Prevention Policy (CG-5P) and the Director of Commercial Regulations and Standards (CG-5PS), coordinates and integrates program standards for vessel and facility operations, cargo systems and handling, and environmental protection; develops and maintains standards, regulations, and industry guidance for maritime industry operations to prevent deaths, injuries, property damage, and environmental harm; develops and maintains safety standards and regulations for commercial fishing industry vessels and uninspected commercial vessels; and develops and maintains health and safety standards and regulations for U.S.-inspected vessels.
              (4) The Chief, Office of Standards Evaluation and Development (CG-REG), at Headquarters, under the direction of the Assistant Commandant for Prevention Policy (CG-5P) and the Director of Commercial Regulations and Standards (CG-5PS), coordinates the development of new standards, programs, and regulations across all technical and operational areas of marine safety and environmental protection; provides comprehensive analytical support for all standards assessment and development efforts; coordinates development of measures of effectiveness for assessing regulatory programs and consensus standards; and oversees the Coast Guard's rulemaking development program.
              (5) The Commanding Officer, Marine Safety Center, under the direction of the Assistant Commandant for Prevention Policy (CG-5P) and the Director of Commercial Regulations and Standards (CG-5PS), conducts reviews and approvals of plans, calculations, and other materials concerning the design, construction, alterations, and repair of commercial vessels to determine conformance with the marine inspection laws, regulations, and implementing directions, and administers the U.S. Tonnage Measurement program.
              (6) The Commanding Officer, Coast Guard National Maritime Center (NMC), under the direction of the Assistant Commandant for Prevention Policy (CG-5P) and the Director of Commercial Regulations and Standards (CG-5PS), and subject to the policy and guidance of the Office of Merchant Mariner Credentialing (CG-MMC); evaluates merchant mariners for suitability for service; issues merchant mariner credentials; evaluates and conducts oversight of approved courses; and exercises operational and administrative control over the Regional Examination Centers.

              (f) The Director of Inspections and Compliance (CG-5PC), under the general direction and supervision of the Assistant Commandant for Prevention Policy (CG-5P), acts as Program Manager for the Marine Safety, Security, and Environmental Protection Programs; directs, coordinates, and integrates the Coast Guard's marine safety and environmental protection compliance programs, contingency planning, response operations, and investigations programs; establishes and coordinates field implementation policies and priorities for all marine safety commands and units; serves as the focal point for field support and technical guidance; and provides oversight of vessel documentation matters and, through the District Commander, supervises the administration of the Marine Safety Division of District Offices and Officers in Charge, Marine Inspection.
              (1) The Chief, Office of Commercial Vessel Compliance (CG-CVC), at Headquarters, under the direction of the Assistant Commandant for Prevention Policy (CG-5P) and the Director of Inspections and Compliance (CG-5PC), administers and balances all marine safety and environmental protection compliance programs, including direction of Coast Guard activities and oversight of third parties and industry programs; develops, publishes, and maintains program policies for vessel compliance, interprets standards and regulations, and provides field guidance for execution and enforcement; administers the marine inspection program, commercial fishing vessel examination program, and foreign vessel boarding program for the enforcement of commercial vessel material and operational safety standards; and supervises the administration of the manning of U.S. vessels.
              (2) The Chief, Office of Environmental Response Policy (CG-MER), at Headquarters, under the Direction of the Deputy for Operations Policy and Capabilities (CG-DCO-D) and the Assistant Commandant for Response Policy (CG-5R), coordinates and integrates field planning, preparedness, and response operations for pollution incidents, natural disasters, marine accidents, terrorism, and other threats to public safety, the marine environment, or marine transportation and commerce; develops, publishes, and maintains program policies for preparedness and response, interprets laws and regulations, and provides field guidance for execution; provides guidance regarding emergency authorities of the Captain of the Port (COTP); and administers Office programs for ports and waterway management, bridging compliance, and response efforts with an active presence in the marine environment.
              (3) The Chief, Office of Investigations and Analyses (CG-INV), at Headquarters, under the direction of the Assistant Commandant for Prevention Policy (CG-5P) and the Director of Inspections and Compliance (CG-5PC), reviews investigations of marine casualties; manages, develops policy for and evaluates domestic and international programs and processes associated with investigations of marine casualties and injuries; manages analysis of casualties and casualty data, civil penalties and other remedial programs (including proceedings to suspend or revoke Coast Guard credentials held by mariners); and manages marine employer drug and alcohol testing programs.
              (g) The Director of Operations Resource Management (CG-DCO-R), under the general direction and supervision of the Deputy Commandant for Operations (CG-DCO), serves as Facility Manager for the marine safety programs; coordinates and integrates financial, informational, and human resources; plans, acquires, develops, and allocates resources for development and execution of the Coast Guard's marine safety programs; provides the focal point for all resource issues in support of the Standards and Operations Directorates; and oversees the development and management of the Coast Guard's direct user fee program.

              (h) The Judge Advocate General and Chief Counsel of the Coast Guard (CG-094), under the general direction of and in coordination with the General Counsel, Department of Homeland Security, is the senior legal advisor to the Commandant, Vice Commandant, and senior staff officers. The Judge Advocate General advises on all cases and controversies arising under the various authorities of the Coast Guard involving alleged violations of international, maritime, navigation, and vessel inspection laws, or regulations prescribed thereunder and published in this chapter or in 33 CFR chapter I, and reviews appeals to the Commandant from actions derived from these authorities. On completion of such a review, the Judge Advocate General prepares a proposed action for the Commandant's consideration or, in appropriate cases, takes final action on behalf of, and as directed by, the Commandant.
              [CGD 88-033, 54 FR 50376, Dec. 6, 1989]
              
                Editorial Note:
                For Federal Register citations affecting § 1.01-10, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 1.01-15
              Organization; Districts; National Maritime Center.
              (a) To assist the District Commander, and the Atlantic Area Commander with respect to Activities Europe, in carrying out the regulatory and enforcement aspects of marine safety, there is assigned to each District Commander and to the Atlantic Area Commander a staff officer designated as Chief, Marine Safety Division. The chain of military command is from the District Commander to each Officer in Charge, Marine Inspection, within the district and from the Atlantic Area Commander to the Officer in Charge, Activities Europe. The Chief of the Marine Safety Division is a staff officer assigned to the District Commanders and Atlantic Area Commander, and acts only on the basis of the authority and direction of the District Commanders, and the Atlantic Area Commanders with respect to Activities Europe.
              (1) The Chiefs, Marine Safety Division, in the District Offices, under the supervision of their respective District Commanders, direct the activities of their district relative to vessel, factory and shipyard inspections; reports and investigations of marine casualties and accidents; processing of violations of navigation and vessel inspection laws; the credentialing, shipment and discharge of seamen; the investigation and institution of proceedings looking to suspension and revocation under 46 U.S.C. chapter 77 of credentials held by persons; and all other marine safety regulatory activities except those functions related to recreational boating when under the supervision of the Chiefs, Boating Safety Division (CG-BSX-2), in the District Offices.
              (2) Unless otherwise provided for, the Chiefs, Boating Safety Division (CG-BSX-2), in the District Offices, under the supervision of their respective District Commanders, direct the activities in their districts relative to administration of the law enforcement program applicable to uninspected vessels used for recreational purposes and the imposition and collection of penalties in connection therewith; maintain liaison with Federal and State agencies having related interests; develop and coordinate agreements and arrangements with Federal and State agencies for cooperation in the enforcement of State and Federal laws related to recreational boating; and review investigative reports of recreational boating accidents.

              (b) The Officers in Charge, Marine Inspection, in the Coast Guard districts, under the supervision of the District Commanders, and the Officer in Charge, Activities Europe, under the supervision of the Atlantic Area Commander are in charge of the marine inspection offices in the various ports and have command responsibilities with assigned marine safety zones for the performance of duties with respect to the inspection, enforcement and administration of navigation and vessel inspection laws, and rules and regulations governing marine safety. The Officer in Charge, Marine Inspection, has been designated and delegated to give immediate direction to Coast Guard activities relating to marine safety functions consisting of inspection of vessels in order to determine that they comply with the applicable laws, rules, and regulations relating to construction, equipment, manning and operation, and to be satisfied that such vessels are in seaworthy condition for the services in which such vessels are to be operated; shipyard inspections; factory inspections of materials and equipment for vessels; credentialing shipment and discharge of seaman; investigations of marine casualties and accidents; investigations of violations of law; negligence, misconduct, unskillfullness, incompetence or misbehavior of persons holding credentials issued by the Coast Guard; initiations of actions seeking suspension or revocation under 46 U.S.C. chapter 77 of credentials held by persons, and presentation of cases at hearings before Administrative Law Judges; and the enforcement of navigation, vessel inspection and seaman laws in general.
              (c) The Commanding Officer of the National Maritime Center has been designated and delegated to:
              (1) Give direction to Coast Guard activities relating to marine safety functions consisting of the licensing, credentialing, certificating, shipment and discharge of seamen;
              (2) Refer to the Suspension and Revocation National Center of Expertise, or cognizant OCMI potential violations of law, negligence, misconduct, unskillfulness, incompetence or misbehavior of persons holding merchant mariner's documents, licenses, certificates or credentials issued by the Coast Guard, and recommend suspension or revocation under 46 U.S.C. Chapter 77 when deemed appropriate; and
              (3) Grant, withhold, suspend, or withdraw course approvals.
              (d) The Commanding Officer of the National Maritime Center has the same authority as an OCMI, subject to the policy and guidance of the Office of Merchant Mariner Credentialing (CG-MMC) for the purpose of carrying out the marine safety functions listed in paragraph (c) of this section pursuant to the provisions of subchapter B of this chapter.

              (e) Applicants for merchant mariner's documents, licenses, certificates or credentials may apply to the Coast Guard National Maritime Center or any of the NMC detachments. Applicants may contact the National Maritime Center at 100 Forbes Drive, Martinsburg, West Virginia 25404, or by telephone at 1-888-I-ASK-NMC (1-888-427-5662). A list of NMC detachment locations is available through the Coast Guard Web site at http://www.uscg.mil.
              
              (f) For descriptions of Coast Guard districts and marine inspection zones, see 33 CFR part 3.
              [CGD 88-033, 54 FR 50376, Dec. 6, 1989]
              
                Editorial Note:
                For Federal Register citations affecting § 1.01-15, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 1.01-20
              Suspension and revocation proceedings.
              (a) The Commandant takes final agency action on each proceeding concerned with revocation.
              (b) The Commandant has delegated authority to the Vice Commandant in 33 CFR 1.01-40 to take final agency action under subparts I, J, and K of part 5 of this chapter on each proceeding except on a petition or appeal in a case on which an order of revocation has been issued.
              (c) The Commandant assigns to his staff a Chief Administrative Law Judge who is an Administrative Law Judge appointed under 5 U.S.C. 3105 and whose assignment is to:
              (1) Act as adviser and special assistant to the Commandant on matters concerning the administration of hearings conducted under 46 U.S.C. chapter 77;
              (2) Conduct hearings under 46 U.S.C. chapter 77;
              (3) Train new Administrative Law Judges assigned to conduct hearings under 46 U.S.C. chapter 77;
              (4) Review the written decisions and orders of each Administrative Law Judge assigned to conduct a hearing under 46 U.S.C. chapter 77; and
              (5) Act as adviser to the Chief Counsel in preparation of the final action of proceedings conducted under subparts I, J, and K of part 5 of this chapter.
              (d) The Chief Counsel of the Coast Guard, under the general direction and supervision of the Commandant, U.S. Coast Guard:
              (1) Acts as an adviser and as a special assistant to the Commandant in matters of law; and
              (2) Prepares for the consideration of the Commandant or the Vice Commandant, as appropriate, proposed decisions on cases on appeal or review in suspension and revocation proceedings.
            
            
              § 1.01-25
              General flow of functions.

              (a) The Officer in Charge, Marine Inspection, has final authority with respect to the functions described in § 1.01-15(b) of this subpart, subject to the rights of appeal set forth in subpart 1.03 of this part.
              
              (b)(1) The general course and method by which the functions (other than those dealing with suspension and revocation of credentials described in paragraph (c) of this section) concerning marine safety activities are channeled, begins with the Officer in Charge, Marine Inspection, at the local Sector Office. From this Officer the course is to the Chief, Marine Safety Division, on the staff of the District Commander, and then to the District Commander. From the District Commander, the course is to the Chief of one of the offices with the Assistant Commandant for Prevention Policy at Headquarters.
              (2) For Activities Europe, the course is from the Officer in Charge, Activities Europe to the staff of the Atlantic Area Commander, then to the Atlantic Area Commander, and then to the Chief of one of the offices with the Assistant Commandant for Prevention Policy at Headquarters.
              (c) In proceedings involving the suspension or revocation of a Coast Guard credential issued to an individual, the course and method by which such proceedings are channeled are as follows:
              (1) In the United States, the Commonwealth of Puerto Rico, Territory of Guam, the Virgin Islands, and other possessions, the proceedings are initiated by the issuance of a complaint against the holder of the Coast Guard credential. A Coast Guard Investigating Officer, as defined in 46 CFR 5.15, causes the complaint to be served on the person described therein (respondent) who is a holder of a Coast Guard credential. At a hearing the Coast Guard submits evidence to support the allegations of the complaint, while the respondent may submit evidence in rebuttal or mitigation. The Administrative Law Judge renders a decision on the basis of the evidence adduced at the hearing and the law. The Administrative Law Judge's decision is given to the respondent.
              (i) In a case where an appeal is made by either party (Coast Guard or respondent), the notice of appeal is filed in accordance with the procedures of 33 CFR 20.1001(a).
              (ii) [Reserved]
              (2) [Reserved]

              (d) In the performance of their duties, all Coast Guard Administrative Law Judges are bound by law and the regulations in this chapter or in 33 CFR chapter I. Statements of policy, clarification of points of procedure, and general administrative instructions are published in Administrative Law Judges' Circulars and Administrative Law Judges' Internal Practices and Procedures Series. The Chief Administrative Law Judge, located in the Office of the Commandant, U.S. Coast Guard, maintains a complete file of these publications for reading purposes during normal working hours.
              [CGD 88-033, 54 FR 50376, Dec. 6, 1989]
              
                Editorial Note:
                For Federal Register citations affecting § 1.01-25, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 1.01-30
              Judicial review.
              (a) Nothing in this chapter shall be construed to prohibit any party from seeking judicial review of any Commandant's decision or action taken pursuant to the regulations in this part or part 5 of this chapter with respect to suspension and revocation proceedings arising under 46 U.S.C. chapter 77.
              (b) If the person found guilty of any offense fails to make a timely appeal, the decision of the Administrative Law Judge is final and binding on the person charged as of the date that the decision is delivered to the person charged or his authorized representative.
            
            
              § 1.01-35
              OMB control numbers assigned pursuant to the Paperwork Reduction Act.
              (a) Purpose. This section collects and displays the control numbers assigned to information collection and record keeping requirements in this subchapter by the Office of Management and Budget (OMB) pursuant to the Paperwork Reduction Act of 1980 (44 U.S.C. 3501 et seq.). The Coast Guard intends that this section comply with the requirements of 44 U.S.C. 3507(f) which requires agencies display a current control number assigned by the Director of the OMB for each approved agency information collection requirement.
              (b) Display.
                
              
              
                
                  46 CFR part or section where identified or described
                  Current OMBcontrol No.
                  
                
                
                  § 2.01
                  1625-0002
                
                
                  § 2.95-10
                  1625-0035
                
                
                  § 3.10
                  1625-0014
                
                
                  Part 4
                  1625-0001
                
                
                  Part 6
                  1625-0002
                
                
                  Part 10
                  1625-0040
                
              
              [CGD 88-033, 54 FR 50376, Dec. 6, 1989, as amended by USCG-2004-18884, 69 FR 58341, Sept. 30, 2004; USCG-2016-0315, 81 FR 43954, July 6, 2016]
            
          
          
            Subpart 1.03—Rights of Appeal
            
              Authority:
              5 U.S.C. 552; 14 U.S.C. 503; 46 U.S.C. 7701; 46 U.S.C. Chapter 93; Public Law 107-296, 116 Stat. 2135; Department of Homeland Security Delegation No. 1070; § 1.01-35 also issued under the authority of 44 U.S.C. 3507.
            
            
              § 1.03-10
              Definition of terms used in this subpart.
              (a) The term recognized classification society means the American Bureau of Shipping or other classification society recognized by the Commandant.
              (b) The term new vessel means:
              (1) For vessels which require a Certificate of Inspection, a new vessel is a vessel which has not received an initial Certificate of Inspection.
              (2) For vessels which do not require a Certificate of Inspection, a new vessel is a vessel which has not received a Load Line assignment.
              (c) The term existing vessel means a vessel which is not a new vessel.
            
            
              § 1.03-15
              General.
              (a) Any person directly affected by a decision or action taken under this chapter or under chapter III of this title, by or on behalf of the Coast Guard, except for matters covered by subpart J of part 5 of this chapter dealing with suspension-and-revocation hearings, shall follow the procedures contained in this section when requesting that the decision or action be reviewed, set aside, or revised.
              (b) When requesting that a decision or action be reconsidered or reviewed, as may be required by this subpart, such request must be made within 30 days after the decision is rendered or the action is taken.
              (c) When making a formal appeal of a decision or action, as permitted by this subpart, such appeal must be submitted in writing and received by the authority to whom the appeal is required to be made within 30 days after the decision or action being appealed, or within 30 days after the last administrative action required by this subpart. Upon written request and for good cause, the 30 day time limit may be extended by the authority to whom the appeal is required to be made.
              (d) A formal appeal must contain a description of the decision or action being appealed and the appellant's reason(s) why the decision or action should be set aside or revised.
              (e) When considering an appeal, the Commandant or a District Commander may stay the effect of a decision or action being appealed pending determination of the appeal.
              (f) While a request for reconsideration or review or a formal appeal is pending, the original decision or action remains in effect, unless otherwise stayed under paragraph (e) of this section.
              (g) The Commandant may delegate authority to act on administrative appeals under this subpart to the Assistant Commandant for Prevention Policy (CG-5P), and appropriate office chiefs within Prevention Policy (CG-5P).
              (h) Formal appeals made to the Commandant must be addressed to:
              (1) Commandant (CG-CVC) for appeals involving vessel inspection issues, load line issues, and vessel manning issues;
              (2) Commandant (CG-5PS) for appeals involving vessel plan review or tonnage measurement issues and for all appeals involving suspension or withdrawal of course approvals, all merchant mariner personnel issues appealed from the National Maritime Center or from an OCMI through a District Commander.
              (i) Appeals involving course approvals and merchant mariner personnel issues must be addressed to the Office of Merchant Mariner Credentialing (CG-MMC), U.S. Coast Guard, Stop 7509, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7509.

              (ii) Appeals involving vessel plan review or tonnage measurement issues must be addressed to Director of Commercial Regulations and Standards (CG-5PS), U.S. Coast Guard, Stop 7509, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7509.
              (3) Commandant (CG-5PC) for all appeals regarding the documentation of a vessel under part 67 or part 68 of this title. All appeals regarding the documentation of a vessel under part 67 or part 68 of this title must be addressed to Commandant (CG-5PC), Attn: Director of Inspections and Compliance, U.S. Coast Guard Stop 7501, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7501, and a copy of each such appeal must be sent to the National Vessel Documentation Center, 792 T J Jackson Drive; Falling Waters, WV 25419;
              (4) Commandant (CG-ENG), for appeals involving the recognition of a classification society; or
              (5) Commandant (CG-5PW) for appeals involving decisions or actions of the Director, Great Lakes Pilotage.
              (i) Failure to submit a formal appeal in accordance with the procedures and time limits contained in this subpart results in the decision or action becoming final agency action.
              (j) Any decision made by the Commandant, or by the Deputy Commandant for Operations (DCO-D), or by the Assistant Commandant for Prevention Policy (CG-5P), or by a Director or an office chief pursuant to authority delegated by the Commandant is final agency action on the appeal.
              [CGD 88-033, 54 FR 50376, Dec. 6, 1989]
              
                Editorial Note:
                For Federal Register citations affecting § 1.03-15, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 1.03-20
              Appeals from decisions or actions of an OCMI.
              Any person directly affected by a decision or action of an OCMI may, after requesting reconsideration of the decision or action by the cognizant OCMI, make a formal appeal of that decision or action, via the office of the cognizant OCMI, to the District Commander of the district in which the office of the cognizant OCMI is located, or in the case of the Officer in Charge, Activities Europe, to the Atlantic Area Commander, in accordance with the procedures contained in § 1.03-15 of this subpart.
              [USCG-2006-24520, 71 FR 35818, June 22, 2006]
            
            
              § 1.03-25
              Appeals from decisions or actions of a District Commander.
              Any person directly affected by a decision or action of a District Commander made pursuant to § 1.03-20 of this subpart, may make a formal appeal of that decision or action, via the office of the cognizant District Commander, to the Commandant, in accordance with the procedures contained in § 1.03-15 of this subpart.
            
            
              § 1.03-30
              Appeals from decisions or actions of the Marine Safety Center.
              (a) Any person directly affected by a decision or action of the Marine Safety Center involving tonnage measurement or which otherwise affects a new vessel or plans for a vessel to be built may, after requesting reconsideration of the decision or action by the Commanding Officer, Marine Safety Center, make a formal appeal, of that decision or action, via the Commanding Officer, Marine Safety Center, to the Commandant, in accordance with the procedures contained in § 1.03-15 of this subpart.
              (b) Any person directly affected by a decision or action of the Marine Safety Center not involving tonnage measurement but which otherwise affects an existing vessel, prior to initiating a formal appeal, must request review of that decision or action by the cognizant OCMI. Following review by the cognizant OCMI, the decision or action under review may be appealed to the District Commander, in accordance with the procedures contained in § 1.03-20 of this subpart.
              [CGD 97-057, 62 FR 51040, Sept. 30, 1997, as amended by USCG-1998-4442, 63 FR 52188, Sept. 30, 1998]
            
            
              § 1.03-35
              Appeals from decisions or actions of a recognized classification society acting on behalf of the Coast Guard.

              (a) Any person directly affected by a decision or action of a recognized classification society performing plan review, tonnage measurement, or load line assignment on behalf of the Coast Guard may, after requesting reconsideration of the decision or action by the classification society, make a formal appeal, via the classification society headquarters, to the Commandant, in accordance with the procedures contained in § 1.03-15 of this subpart.
              (b) Any person directly affected by a decision or action of a recognized classification society acting as a marine inspector, as defined in § 30.10-43 of this chapter, on behalf of the Coast Guard, prior to initiating a formal appeal, must request review of that decision or action by the cognizant OCMI. Following review by the cognizant OCMI, the decision or action under review may be appealed to the District Commander, in accordance with the procedures contained in § 1.03-20 of this subpart.
              [CGD 88-033, 54 FR 50376, Dec. 6, 1989, as amended by CGD 97-057, 62 FR 51041, Sept. 30, 1997]
            
            
              § 1.03-40
              Appeals from decisions or actions of the National Maritime Center.
              Any person directly affected by a decision or action of an officer or employee of the National Maritime Center (NMC) involving any of the marine safety functions listed in § 1.01-15(c) of this subpart may, after requesting reconsideration of the decision or action by the NMC, make a formal appeal of that decision or action to the Director of Commercial Regulations and Standards (CG-5PS), in accordance with the procedures contained in § 1.03-15 of this subpart. The decision of the Director of Commercial Regulations and Standards (CG-5PS), on such an appeal will constitute final agency action.
              [USCG-2006-25535, 71 FR 48482, Aug. 21, 2006. Redesignated by USCG-2006-25535, 72 FR 7930, Feb. 22, 2007; USCG-2008-0906, 73 FR 56507, Sept. 29, 2008; USCG-2013-0671, 78 FR 60144, Sept. 30, 2013; USCG-2004-17914, 78 FR 77882, Dec. 24, 2013; USCG-2016-0315, 81 FR 43954, July 6, 2016]
            
            
              § 1.03-45
              Appeals from decisions or actions involving documentation of vessels.
              Any person directly affected by a decision or action of an officer or employee of the Coast Guard acting on or in regard to the documentation of a vessel under part 67 or part 68 of this title, may make a formal appeal of that decision or action to the Director of Inspections and Compliance (CG-5PC), in accordance with the procedures contained in § 1.03-15 of this subpart. The decision of the Director of Inspections and Compliance (CG-5PC), on such an appeal will constitute final agency action.
              [USCG-2006-25535, 72 FR 7930, Feb. 22, 2007, as amended by USCG-2008-0906, 73 FR 56507, Sept. 29, 2008; USCG-2013-0671, 78 FR 60144, Sept. 30, 2013]
            
            
              § 1.03-50
              Appeals from decisions or actions of the Great Lakes Pilotage Division (CG-WWM-2).
              Any person directly affected by a decision or action of the Great Lakes Pilotage Division (CG-WWM-2), may make a formal appeal of that decision or action to Commandant (CG-5P), in accordance with the procedures contained in § 1.03-15 of this subpart.
              [USCG-2003-15137, 68 FR 37093, June 23, 2003, as amended by USCG-2008-0906, 73 FR 56507, Sept. 29, 2008; USCG-2013-0671, 78 FR 60144, Sept. 30, 2013]
            
            
              § 1.03-55
              Appeals from decisions or actions under subchapter M of this chapter.
              (a) Any person directly affected by a decision or action by a classification society or a third-party organization performing a survey under subchapter M of this chapter may, after requesting reconsideration of the decision or action by the classification society or third-party organization, make a formal appeal to the cognizant OCMI.
              (b) Any person directly affected by a decision or action by a classification society or a third-party organization performing an audit under subchapter M of this chapter may, after requesting reconsideration of the decision or action by the classification society or third-party organization, make a formal appeal to the District Commander of the district in which the audit was performed.

              (c) Any third-party organization or person from a third-party organization directly affected by a decision or action of the Coast Guard Towing Vessel National Center of Expertise (TVNCOE) may submit a formal appeal to Commandant (CG-CVC) for appeals of decisions by the TVNCOE related to subchapter M of this chapter.
              (d) Any person directly affected by a decision or action by an OCMI or District Commander may make a formal appeal pursuant to § 1.03-20 or § 1.03-25, respectively.
              [USCG-2006-24412, 81 FR 40100, June 20, 2016]
            
          
        
        
          Pt. 2
          PART 2—VESSEL INSPECTIONS
          
            
              Subpart 2.01—Inspecting and Certificating of Vessels
              Sec.
              2.01-1
              Applications for inspections.
              2.01-3
              Notification of inspection.
              2.01-5
              Certificate of inspection.
              2.01-6
              Certificates issued to foreign vessels.
              2.01-7
              Classes of vessels (including motorboats) examined or inspected and certificated.
              2.01-8
              Application of regulations to vessels or tankships on an international voyage.
              2.01-10
              Inspection requirements—domestic vessels.
              2.01-13
              Inspection requirements—foreign vessels.
              2.01-15
              Vessel repairs.
              2.01-20
              Suspension or revocation of certificates of inspection.
              2.01-25
              International Convention for Safety of Life at Sea, 1974.
              2.01-30
              Delegation of OCMI signature authority.
              2.01-40
              Passengers or persons in addition to crew on cargo or tank vessels.
              2.01-45
              Excursion permit.
              2.01-50
              Persons other than crew on towing, oyster, or fishing steam vessels.
              2.01-60
              Overtime compensation.
              2.01-70
              Right of appeal.
              2.01-80
              Vessel inspections in Alaska.
            
            
              Subpart 2.10—Fees
              2.10-1
              Applicability.
              2.10-5
              Exemptions.
              2.10-10
              Waivers.
              2.10-20
              General requirements.
              2.10-25
              Definitions.
              2.10-101
              Annual vessel inspection fee.
              2.10-105
              Prepayment of annual vessel inspection fees.
              2.10-115
              Changes in vessel service.
              2.10-120
              Overseas inspection and examination fees.
              2.10-125
              Fees for examination of foreign tankships.
              2.10-130
              Fees for examination of foreign mobile offshore drilling units.
              2.10-135
              Penalties.
            
            
              Subpart 2.20—Reports and Forms
              2.20-40
              Chief engineer's reports.
              2.20-50
              Repairs or alterations in lifesaving or fire prevention equipment.
            
            
              Subpart 2.45—Classification Society Activities
              2.45-1
              Definitions.
              2.45-5
              Incorporation by reference.
              2.45-10
              General.
              2.45-15
              Approval requirements.
              2.45-20
              Probation, suspension, and revocation.
              2.45-25
              Application for approval.
              2.45-30
              Penalties.
            
            
              Subpart 2.50—Penalties
              2.50-1
              Penalty procedures.
            
            
              Subpart 2.75—Approvals of Safety Equipment, Materials and Installations, and Qualifications for Construction Personnel
              2.75-1
              Approvals.
              2.75-5
              Certificates of approval.
              2.75-10
              Procedures for obtaining approvals.
              2.75-15
              Requirements and tests.
              2.75-25
              Portable fire extinguishers.
              2.75-40
              Suspension of approval.
              2.75-50
              Withdrawals or terminations of approvals and appeals.
              2.75-60
              Hazardous ships' stores.
              2.75-70
              Welding procedure and performance qualifications.
            
            
              Subpart 2.85—Load Lines
              2.85-1
              Assignment of load lines.
            
            
              Subpart 2.90—Plans, Drawings or Blueprints
              2.90-1
              General requirements.
            
            
              Subpart 2.95—Retention of Records by the Public
              2.95-1
              Certificates or documents issued by Coast Guard.
              2.95-5
              Certificates or documents issued by others.
              2.95-10
              Equipment or material required to be approved.
            
          
          
            Authority:
            Sec. 622, Pub. L. 111-281; 33 U.S.C. 1903; 43 U.S.C. 1333; 46 U.S.C. 2103, 2110, 3306, 3703, 70034; Department of Homeland Security Delegation No. 0170.1(II)(77), (90), (92)(a), (92)(b); E.O. 12234, 45 FR 58801, 3 CFR, 1980 Comp., p. 277, sec. 1-105.
          
          
            Source:
            CGFR 65-50, 30 FR 16604, Dec. 30, 1965, unless otherwise noted.
          
          
            Editorial Note:
            Nomenclature changes to part 2 appear by USCG-2009-0702, 74 FR 49223, Sept. 25, 2009, and USCG-2013-0671, 78 FR 60144, Sept. 30, 2013.
          
          
            
            Subpart 2.01—Inspecting and Certificating of Vessels
            
              § 2.01-1
              Applications for inspections.
              (a) Application forms. (1) Applications for inspections of vessels required to be inspected under subtitle II, title 46 of the U.S. Code, title 46 and title 33 U.S. Code, or under 50 U.S.C. 198 shall be made by the master, owner, or agent on the following Coast Guard forms which are obtainable from the Officer in Charge, Marine Inspection, at any local U.S. Coast Guard Sector Office.
              (i) CG-3752—Application for Inspection of U.S. Vessel.
              (ii) CG-986—Application for Inspection of Foreign Vessel.
              (2) These applications require information on name and type of vessel, nature of employment and route in which to be operated, and place where and date when the vessel may be inspected.
              (b) To whom submitted. The completed form must be submitted to the Officer in Charge, Marine Inspection, in the Marine Inspection Zone within which the inspection is to be conducted.
              (c) New vessels. Applications for inspection of new vessels must be preceded by the submission of applicable drawings or prints in accordance with the specific requirements in subchapters D (Tank Vessels), E (Load Lines), F (Marine Engineering), H (Passenger Vessels), I (Cargo and Miscellaneous Vessels), J (Electrical Engineering), K (Small Passenger Vessels Carrying More Than 150 Passengers Or With Overnight Accommodations For More Than 49 Passengers), L (Offshore Supply Vessels), O (Certain Bulk Dangerous Cargoes), S (Subdivision and Stability), and T (Small Passenger Vessels) of this chapter applicable to that particular type of vessel or type of service in which the vessel is proposed to be operated.
              (d) Foreign-built vessels. (1) Those foreign-built vessels which are specifically authorized by public or private laws to engage in the coastwise trade, and those foreign-built vessels which are documented to engage in the foreign trade shall be inspected and certificated as required by law and/or the regulations in this chapter which are applicable to their class and employment.
              (2) Foreign-built vessels are not permitted to engage in the U.S. coastwise trade (domestic trade) unless specifically authorized by law. Therefore, when foreign-built vessels are intended for use in the coastwise trade as defined by the U.S. Customs Service, such vessels will not be inspected and certificated unless specifically authorized by law to engage in coastwise trade.
              [CG870FR 65-50, 30 FR 16604, Dec. 30, 1965, as amended by CGD 79-023, 48 FR 51006, Nov. 4, 1983; CGD 91-030, 60 FR 13563, Mar. 13, 1995; CGD 97-057, 62 FR 51041, Sept. 30, 1997; CGD 95-028, 62 FR 51194, Sept. 30, 1997; USCG-2006-25556, 72 FR 36329, July 2, 2007]
            
            
              § 2.01-3
              Notification of inspection.
              (a) At least 30 days prior to the expiration of the Certification of Inspection, a vessel's owner, charterer, managing operator, agent, master or individual in charge shall notify the Coast Guard if the vessel will be required to be reinspected for certification or will be operated in such a manner as to not require a Certificate of Inspection.
              (b) The notification required by paragraph (a) shall be in writing and shall be submitted to the Officer in Charge, Marine Inspection for the Marine Inspection or Sector Office of the port that:
              (1) Will be reinspecting and Certificating the Vessel;
              (2) Issued the vessel's current Certificate of Inspection if the vessel's schedule is such that it is not known where the next reinspection will take place; or
              (3) Issued the vessel's current Certificate of Inspection if the vessel will not be requiring reinspection for the issuance of a Certificate of Inspection.
              [CGD 85-015, 51 FR 19340, May 29, 1986, as amended by USCG-1999-4976, 65 FR 6498, Feb. 9, 2000; USCG-2006-25556, 72 FR 36329, July 2, 2007]
            
            
              § 2.01-5
              Certificate of inspection.
              (a) Issuance of certificates. Upon completion of the inspection of a United States vessel, and on condition that the vessel and its equipment are approved by the inspector, a certificate of one or more of the following Coast Guard forms is issued by the Officer in Charge, Marine Inspection:
              
              (1) CG-841—Certificate of Inspection.
              (2) CG-854—Temporary Certificate of Inspection.
              (b) Description of certificates. The certificates of inspection issued to United States vessels describe the vessel, the route the vessel may travel, the minimum manning requirements, the safety equipment and appliances required to be on board, the total number of persons that may be carried, and the names of the owners and operators. The period of validity is stated on the certificate. The certificate may be renewed by applying for inspection under § 2.01-1.
              (c) Amending certificates. When, because of a change in the character of the vessel or vessel's route, equipment, etc., the vessel does not comply with the requirements of the Certificate of Inspection previously issued, an amended certificate may be issued at the discretion of the Officer in Charge, Marine Inspection, to whom a request is made.
              [CGD 77-014, 44 FR 5316, Jan. 25, 1979, as amended by USCG-1999-4976, 65 FR 6498, Feb. 9, 2000; USCG-2004-18884, 69 FR 58341, Sept. 30, 2004; USCG-2010-0759, 75 FR 60000, Sept. 29, 2010]
            
            
              § 2.01-6
              Certificates issued to foreign vessels.
              (a) Issuance of a Certificate of Compliance (COC). Foreign vessels of countries which are signatory to the International Convention for the Safety of Life at Sea, 1974, are issued a Certificate of Compliance (CG-3585) upon satisfactory completion of a compliance examination by the Officer in Charge, Marine Inspection:
              (1) A foreign passenger vessel that is registered in a country which is signatory to the International Convention for the Safety of Life at Sea, 1974, visits U.S. ports with U.S. citizens as passengers or embarks passengers in U.S. ports, holds a valid Passenger Ship Safety Certificate, and, if applicable, holds a valid Polar Ship Certificate;
              (2) A foreign vessel that is suitable for carriage of hazardous cargoes in bulk as defined in 46 CFR subchapter 0 and is in compliance with Tankship Cargo Venting and Handling Systems and Minimum Pollution Prevention Regulations and Transfer Procedures (33 CFR parts 155, 156, 157, and 159), and Navigation Safety Inspection Regulations (33 CFR part 164);
              (3) A foreign Mobile Offshore Drilling Unit that complies with standards listed in 33 CFR 143.207 and is engaged in U.S. Outer Continental Shelf activities;
              (4) A foreign vessel that is suitable for carriage of cargoes as defined in 46 CFR subchapter D and is in compliance with Tankship Cargo Venting and Handling Systems and Minimum Safety Standards (SOLAS 74—46 CFR part 35), Pollution Prevention Regulations and Transfer Procedures (33 CFR parts 155, 156, 157, and 159), and Navigation Safety Regulations (33 CFR part 164).
              (b) Foreign vessels of countries which are non-signatory to the International Convention for the Safety of Life at Sea, 1974, are issued a Temporary Certificate of Inspection (CG-854) and a Certificate of Inspection (CG-841), respectively, as described in § 2.01-5. Any amendments to these certificates shall be accomplished in accordance with § 2.01-5(c).
              (c) Description of COC. CG-3585 describes the vessel's particulars, type of vessel examined, type of certificate(s) required by the International Convention for Safety of Life at Sea, 1974, the period of validity, subsequent exams required to maintain the certificates validity, the Officer in Charge, Marine Inspection zone where the exam was completed in and if there are any deficiencies as to applicable regulations at the time the vessel was examined. If there are deficiencies issued, they are listed in the examination record section of the COC.
              [USCG-2010-0759, 75 FR 60000, Sept. 29, 2010; USCG-2016-0880, 82 FR 44118, Sept. 21, 2017]
            
            
              § 2.01-7
              Classes of vessels (including motorboats) examined or inspected and certificated.

              (a) The regulations in this chapter concerning inspecting and certificating vessels are applicable to vessels (including motorboats) either as indicated in the following table 2.01-7(a) or, if the vessel is a towing vessel, as provided in paragraph (b) of this section.
              
              
                Table 2.01-7(a)
                
                
                  Method of propulsion, qualified by size or other limitation 1
                  
                  Vessels inspected and certificated under Subchapter D—Tank Vessels 2
                  
                  Vessels inspected and certificated under Subchapter H—PassengerVessels 2 3 4 5 or Subchapter K or T—Small Passenger Vessels 2 3 4
                    
                  
                  Vessels inspected and certificated under Subchapter I—Cargo andMiscellaneous
                    Vessels 2 5
                    
                  
                  Vessels subject to the provisions of Subchapter C—UninspectedVessels. 2 3 6 7 8
                    
                  
                  Vessels subject to the provisions of Subchapter U—OceanographicVessels 2 3 6 7 9
                    
                  
                  Vessels subject to the provisions of SubchapterO—Certain Bulk and
                    Dangerous
                    Cargoes 10
                    
                  
                
                
                  Column 1
                  Column 2
                  Column 3
                  Column 4
                  Column 5
                  Column 6
                  Column 7
                
                
                  (1) Motor, all vessels except seagoing motor vessels ≥300 gross tons
                  All vessels carrying combustible or flammable liquid cargo in bulk.5
                  
                  (i) All vessels carrying more than 12 passengers on an international voyage, except recreational vessels not engaged in trade.7
                    (ii) All vessels <100 gross tons that—
                  
                  All vessels >15 gross tons carrying freight-for-hire, except those covered by columns 2 and 3. All vessels carrying dangerous cargoes, when required by 46 CFR part 98
                  All vessels not covered by columns 2, 3, 4, and 6
                  None
                  All vessels carrying cargoes in bulk that are listed in part 153, table 1, or part 154, table 4, or unlisted cargoes that would otherwise be subject to these parts.12
                  
                
                
                   
                  
                  (A) Carry more than 6 passengers-for-hire whether chartered or not, or
                
                
                   
                  
                  (B) Carry more than 6 passengers when chartered with the crew provided, or
                
                
                   
                  
                  (C) Carry more than 12 passengers when chartered with no crew provided, or
                
                
                   
                  
                  (D) Carry at least 1 passenger-for-hire and are submersible vessels.7
                  
                
                
                   
                  
                  (E) Carry more than 6 passengers and are ferries.
                
                
                   
                  
                  (iii) All vessels ≥100 gross tons that—
                
                
                   
                  
                  (A) Carry more than 12 passengers-for-hire whether chartered or not, or
                
                
                   
                  
                  (B) Carry more than 12 passengers when chartered with the crew provided, or
                
                
                   
                  
                  (C) Carry more than 12 passengers when chartered with no crew provided, or
                
                
                   
                  
                  (D) Carry at least 1 passenger-for-hire and are submersible vessels.7
                  
                
                
                   
                  
                  (E) Carry at least 1 passenger and are ferries.
                
                
                   
                  
                  (iv) These regulations do not apply to—
                
                
                   
                  
                  (A) Recreational vessels not engaged in trade.
                
                
                  
                   
                  
                  (B) Documented cargo or tank vessels issued a permit to carry 16 or fewer persons in addition to the crew.
                
                
                   
                  
                  (C) Fishing vessels not engaged in ocean or coastwise service. Such vessels may carry persons on the legitimate business of the vessel 6 in addition to the crew, as restricted by the definition of passenger.7
                  
                
                
                  (2) Motor, seagoing motor vessels ≥300 gross tons
                  All vessels carrying combustible or flammable liquid cargo in bulk.5
                  
                  (i) All vessels carrying more than 12 passengers on an international voyage, except recreational vessels not engaged in trade.7
                  
                  All vessels, including recreational vessels not engaged in trade. This does not include vessels covered by columns 2 and 3, and vessels engaged in the fishing industry
                  All vessels not covered by columns 2, 3, 4, 6, and 7
                  All vessels engaged in oceanographic research
                  All vessels carrying cargoes in bulk that are listed in part 153, table 1, or part 154, table 4, or unlisted cargoes that would otherwise be subject to these parts.12
                  
                
                
                   
                  
                  (ii) All ferries <100 gross tons carrying more than 6 passengers and all ferries ≥100 gross tons that carry at least 1 passenger.
                
                
                   
                  
                  (iii) These regulations do not apply to—
                
                
                   
                  
                  (A) Recreational vessels not engaged in trade.
                
                
                   
                  
                  (B) Documented cargo or tank vessels issued a permit to carry 16 or fewer persons in addition to the crew.
                
                
                   
                  
                  (C) Fishing vessels not engaged in ocean or coastwise service may carry persons on the legitimate business of the vessel6 in addition to the crew, as restricted by the definition of passenger.7
                  
                
                
                  (3) Non-self-propelled vessels <100 gross tons
                  All vessels carrying combustible or flammable liquid cargo in bulk.5
                  
                  (i) All vessels that—(A) Carry more than 6 passengers-for-hire whether chartered or not, or
                    (B) Carry more than 6 passengers when chartered with the crew provided, or
                    (C) Carry more than 12 passengers when chartered with no crew provided, or
                  
                  All manned barges except those covered by columns 2 and 3
                  All barges except those covered by column 3
                  None
                  All tank barges carrying cargoes listed in Table 151.05 of this chapter or unlisted cargoes that would otherwise be subject to part 151.1 11 12
                  
                
                
                  
                   
                  
                  (D) Carry at least 1 passenger-for-hire and is a submersible vessel.7
                  
                
                
                   
                  
                  (E) Carry more than 12 passengers on an international voyage.
                
                
                   
                  
                  (F) Carry more than 6 passengers and are ferries.
                
                
                  (4) Non-self-propelled vessels ≥100 gross tons
                  All vessels carrying combustible or flammable liquid cargo in bulk.5
                  
                  (iii) All vessels that—(A) Carry more than 12 passengers-for-hire whether chartered or not, or
                    (B) Carry more than 12 passengers when chartered with the crew provided, or
                    (C) Carry more than 12 passengers when chartered with no crew provided, or
                    (D) Carry at least 1 passenger-for-hire and is a submersible vessel.7
                    
                  
                  All seagoing barges except a seagoing barge that is covered by column 2 or 3, or that is unmanned for the purposes of operating or navigating the barge, and that carries neither a hazardous material as cargo nor a flammable or combustible liquid, including oil, in bulk quantities of 250 barrels or more
                  All barges except those covered by columns 3 and 6
                  All seagoing barges engaged in oceanographic research
                  All tank barges carrying cargoes listed in Table 151.05 of this chapter or unlisted cargoes that would otherwise be subject to part 151.1 11 12
                  
                
                
                   
                  
                  (E) Carry more than 12 passengers on an international voyage.
                
                
                   
                  
                  (F) Carry at least 1 passenger and are ferries
                
                
                  (5) Sail 13 vessels ≤700 gross tons
                  All vessels carrying combustible or flammable liquid cargo in bulk.5
                  
                  (i) All vessels carrying more than 12 passengers on an international voyage, except recreational vessels not engaged in trade.7
                  
                  All vessels carrying dangerous cargoes, when required by 46 CFR part 98
                  All vessels not covered by columns 2, 3, 4, and 6
                  None
                  All vessels carrying cargoes in bulk that are listed in part 153, table 1, or part 154, table 4, or unlisted cargoes that would otherwise be subject to these parts.12
                  
                
                
                   
                  
                  (ii) All vessels <100 gross tons that—
                
                
                   
                  
                  (A) Carry more than 6 passengers-for-hire whether chartered or not, or
                
                
                   
                  
                  (B) Carry more than 6 passengers when chartered with the crew provided, or
                
                
                  
                   
                  
                  (C) Carry more than 12 passengers when chartered with no crew provided, or
                
                
                   
                  
                  (D) Carry at least 1 passenger-for-hire and are submersible vessels.7
                  
                
                
                   
                  
                  (E) Carry more than 6 passengers and are ferries.
                
                
                   
                  
                  (iii) All vessels ≥100 gross tons that—
                
                
                   
                  
                  (A) Carry more than 12 passengers-for-hire whether chartered or not, or
                
                
                   
                  
                  (B) Carry more than 12 passengers when chartered with the crew provided, or
                
                
                   
                  
                  (C) Carry more than 12 passengers when chartered with no crew provided, or
                
                
                   
                  
                  (D) Carry at least 1 passenger-for-hire and are submersible vessels.7
                  
                
                
                   
                  
                  (E) Carry at least 1 passenger and are ferries.
                
                
                   
                  
                  (iv) These regulations do not apply to—
                
                
                   
                  
                  (A) Recreational vehicles not engaged in trade.
                
                
                   
                  
                  (B) Documented cargo or tank vessels issued a permit to carry 16 or fewer persons in addition to the crew.
                
                
                   
                  
                  (C) Fishing vessels, not engaged in ocean or coastwise service. Such vessels may carry persons on the legitimate business of the vessel6 in addition to the crew, as restricted by the definition of passenger.7
                  
                
                
                  (6) Sail13 vessels >700 gross tons
                  All vessels carrying combustible or flammable liquid cargo in bulk.5
                  
                  (i) All vessels carrying passengers or passengers-for-hire, except recreational vessels.7
                    (ii) All ferries that carry at least 1 passenger
                  
                  All vessels carrying dangerous cargoes, when required by 46 CFR part 98
                  All vessels not covered by columns 2, 3, 4, and 6
                  None
                  All vessels carrying cargoes in bulk that are listed in part 153, Table 1, or part 154, Table 4, or unlisted cargoes that would otherwise be subject to these parts.12
                  
                
                
                  
                  (7) Steam, vessels ≤19.8 meters (65 feet) in length
                  All vessels carrying combustible or flammable liquid cargo in bulk.5
                  
                  (i) All vessels carrying more than 12 passengers on an international voyage, except recreational vessels not engaged in trade.7
                  
                  All tugboats and towboats. All vessels carrying dangerous cargoes, when required by 46 CFR part 98
                  All vessels not covered by columns 2, 3, 4, and 6
                  None
                  All vessels carrying cargoes in bulk that are listed in part 153, table 1, or part 154, table 4, or unlisted cargoes that would otherwise be subject to these parts.12
                  
                
                
                   
                  
                  (ii) All vessels <100 gross tons that-
                
                
                   
                  
                  (A) Carry more than 6 passengers-for-hire whether chartered or not, or
                
                
                   
                  
                  (B) Carry more than 6 passengers when chartered with the crew provided, or
                
                
                   
                  
                  (C) Carry more than 12 passengers when chartered with no crew provided, or
                
                
                   
                  
                  (D) Carry at least 1 passenger-for-hire and are submersible vessels.7
                  
                
                
                   
                  
                  (E) Carry more than 6 passengers and are ferries.
                
                
                   
                  
                  (iii) All vessels ≥100 gross tons that-
                
                
                   
                  
                  (A) Carry more than 12 passengers-for-hire whether chartered or not, or
                
                
                   
                  
                  (B) Carry more than 12 passengers when chartered with the crew provided, or
                
                
                   
                  
                  (C) Carry more than 12 passengers when chartered with no crew provided, or
                
                
                   
                  
                  (D) Carry at least 1 passenger-for-hire and are submersible vessels.7
                  
                
                
                   
                  
                  (E) Carry at least 1 passenger and are ferries.
                
                
                   
                  
                  (iv) These regulations do not apply to—
                
                
                  
                   
                  
                  (A) Recreational vessels not engaged in trade.
                
                
                   
                  
                  (B) Documented cargo or tank vessels issued a permit to carry 16 or fewer persons in addition to the crew.
                
                
                   
                  
                  (C) Fishing vessels not engaged in ocean or coastwise service. Such vessels may carry persons on the legitimate business of the vessel 6 in addition to the crew, as restricted by the definition of passenger.7
                  
                
                
                  (8) Steam, vessels >19.8 meters (65 feet) in length
                  All vessels carrying combustible or flammable liquid cargo in bulk.5
                  
                  (i) All vessels carrying more than 12 passengers on an international voyage, except recreational vessels not engaged in trade.7
                  
                  All vessels not covered by columns 2, 3, 6, and 7
                  None
                  All vessels engaged in oceanographic research
                  All vessels carrying cargoes in bulk that are listed in part 153, Table 1, or part 154, Table 4, or unlisted cargoes that would otherwise be subject to these parts.12
                  
                
                
                   
                  
                  (ii) All vessels <100 gross tons that—
                
                
                   
                  
                  (A) Carry more than 6 passengers-for-hire whether chartered or not, or
                
                
                   
                  
                  (B) Carry more than 6 passengers when chartered with the crew provided, or
                
                
                   
                  
                  (C) Carry more than 12 passengers when chartered with no crew provided, or
                
                
                   
                  
                  (D) Carry at least 1 passenger-for-hire and are submersible vessels.7
                  
                
                
                   
                  
                  (E) Carry more than 6 passengers and are ferries.
                
                
                   
                  
                  (iii) All vessels ≥100 gross tons that—
                
                
                   
                  
                  (A) Carry more than 12 passengers-for-hire whether chartered or not, or
                
                
                   
                  
                  (B) Carry more than 12 passengers when chartered with the crew provided, or
                
                
                   
                  
                  (C) Carry more than 12 passengers when chartered with no crew provided, or
                
                
                  
                   
                  
                  (D) Carry at least 1 passenger-for-hire and are submersible vessels.7
                  
                
                
                   
                  
                  (E) Carry at least 1 passenger and are ferries.
                
                
                   
                  
                  (iv) These regulations do not apply to—
                
                
                   
                  
                  (A) Recreational vehicles not engaged in trade.
                
                
                   
                  
                  (B) Documented cargo or tank vessels issued a permit to carry 16 or fewer persons in addition to the crew.
                
                
                   
                  
                  (C) Fishing vessels not engaged in ocean or coastwise service. Such vessels may carry persons on the legitimate business of the vessel6 in addition to the crew, as restricted by the definition of passenger.7
                  
                
                
                  Key to symbols used in this table: ≤means less than or equal to; >means greater than; <means less than; and ≥means greater than or equal to.
                Footnotes:
                
                  1 Where length is used in this table, it means the length measured from end to end over the deck, excluding sheer. This expression means a straight line measurement of the overall length from the foremost part of the vessel to the aftermost part of the vessel, measured parallel to the centerline.
                
                  2 Subchapters E (Load Lines), F (Marine Engineering), J (Electrical Engineering), N (Dangerous Cargoes), S (Subdivision and Stability), and W (Lifesaving Appliances and Arrangements) of this chapter may also be applicable under certain conditions. The provisions of 49 CFR parts 171 through 179 apply whenever packaged hazardous materials are on board vessels (including motorboats), except when specifically exempted by law.
                
                  3 Public nautical schoolships, other than vessels of the Navy and Coast Guard, must meet the requirements of part 167 of subchapter R (Nautical Schools) of this chapter, Civilian nautical schoolships, as defined by 46 U.S.C. 1331, must meet the requirements of subchapter H (Passenger Vessels) and part 168 of subchapter R (Nautical Schools) of this chapter.
                
                  4 Subchapter H (Passenger Vessels) of this chapter covers only those vessels of 100 gross tons or more, subchapter T (Small Passenger Vessels) of this chapter covers only those vessels of less than 100 gross tons, and subchapter K (Small Passenger Vessels) of this chapter covers only those vessels less than 100 gross tons carrying more than 150 passengers or overnight accommodations for more than 49 passengers.
                
                  5 Vessels covered by subchapter H (Passenger Vessels) or I (Cargo and Miscellaneous Vessels) of this chapter, where the principal purpose or use of the vessel is not for the carriage of liquid cargo, may be granted a permit to carry a limited amount of flammable or combustible liquid cargo in bulk. The portion of the vessel used for the carriage of the flammable or combustible liquid cargo must meet the requirements of subchapter D (Tank Vessels) in addition to the requirements of subchapter H (Passenger Vessels) or I (Cargo and Miscellaneous Vessels) of this chapter.
                
                  6 Any vessel on an international voyage is subject to the requirements of the International Convention for Safety of Life at Sea, 1974 (SOLAS).
                
                  7 The terms “passenger(s)” and “passenger(s)-for-hire” are as defined in 46 U.S.C. 2101(21)(21a). On oceanographic vessels, scientific personnel onboard shall not be deemed to be passengers nor seamen, but for calculations of lifesaving equipment, etc., must be counted as persons.
                
                  8 Boilers and machinery are subject to examination on vessels over 40 feet in length.
                
                  9 Under 46 U.S.C. 441 an oceanographic research vessel “. . . being employed exclusively in instruction in oceanography or limnology, or both, or exclusively in oceanographic research, . . .. Under 46 U.S.C. 443, “an oceanographic research vessel shall not be deemed to be engaged in trade or commerce.” If or when an oceanographic vessel engages in trade or commerce, such vessel cannot operate under its certificate of inspection as an oceanographic vessel, but shall be inspected and certified for the service in which engaged, and the scientific personnel aboard then become persons employed in the business of the vessel.
                
                  10 Bulk dangerous cargoes are cargoes specified in table 151.01-10(b); in table 1 of part 153, and in table 4 of part 154 of this chapter.
                
                  11 For manned tankbarges, see § 151.01-10(c) of this chapter.
                
                  12 See § 151.01-15, 153.900(d), or 154.30 of this chapter as appropriate.
                
                  13 Sail vessel means a vessel with no auxiliary machinery on board. If the vessel has auxiliary machinery, refer to motor vessels.
              
              
              (b)(1) A U.S.-flag towing vessel is subject to inspection and certifying regulations in subchapter M of this chapter except:
              (i) A vessel less than 26 feet (7.92 meters) in length measured from end to end over the deck (excluding the sheer), unless that vessel is pushing, pulling, or hauling a barge that is carrying oil or hazardous material in bulk;
              (ii) A vessel engaged in one or more of the following:
              (A) Assistance towing as defined in § 136.110 of this chapter;
              (B) Towing recreational vessels for salvage; or
              (C) Transporting or assisting the navigation of recreational vessels within and between marinas and marina facilities, within a limited geographic area, as determined by the local Captain of the Port;
              (iii) A workboat operating exclusively within a worksite and performing intermittent towing within the worksite;
              (iv) A seagoing towing vessel of 300 gross tons or more subject to the provisions of subchapter I of this chapter;
              (v) A vessel inspected under other subchapters of this chapter that may perform occasional towing;
              (vi) A public vessel as defined in 46 U.S.C. 2101;
              (vii) A vessel which has surrendered its Certificate of Inspection and is laid up, dismantled, or otherwise out of service; and
              (viii) A propulsion unit used for the purpose of propelling or controlling the direction of a barge where the unit is controlled from the barge, is not normally manned, and is not utilized as an independent vessel.
              (2) A towing vessel not subject to subchapter M of this chapter should refer to table 2.01-7 of this section.
              (c) The specific application of regulations concerning inspecting and certificating vessels is set forth in the specific subchapter governing a particular class of vessels.
              (1) For passenger vessels see part 70 of subchapter H (Passenger Vessels) of this chapter.
              (2) For cargo and miscellaneous vessels see part 90 of subchapter I (Cargo and Miscellaneous Vessels) of this chapter.
              (3) For tank vessels see part 30 of subchapter D (Tank Vessels) of this chapter.
              (4) For small passenger vessels see part 114 of subchapter K (Small Passenger Vessels Carrying More Than 150 Passengers or with Overnight Accommodations for More Than 49 Passengers) and part 175 of subchapter T (Small Passenger Vessels) of this chapter.
              (5) For uninspected vessels see part 24 of subchapter C (Uninspected Vessels) of this chapter.
              (6) For vessels carrying certain bulk dangerous cargoes see subchapter O of this chapter.
              (7) For towing vessels, see part 136 of subchapter M of this chapter.
              [CGFR 65-50, 30 FR 16604, Dec. 30, 1965]
              
                Editorial Note:
                For Federal Register citations affecting § 2.01-7, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 2.01-8
              Application of regulations to vessels or tankships on an international voyage.

              (a) Where, in various places or portions in this chapter, requirements are stipulated specifically for vessels on an international voyage or tankships on an international voyage, it is intended that these requirements apply only to vessels or tankships, as applicable, which are subject to the International Convention for Safety of Life at Sea, 1974.
              (b) For details regarding application of Convention requirements to tankships, see § 30.01-6 of this chapter; to passenger vessels, see § 70.05-10 of this chapter; to cargo ships other than tankships, see § 90.05-10 of this chapter; and to small passenger vessels, see §§ 115.900 and 176.900 of this chapter. (E.O. 11239, 30 FR 9671, 3 CFR, 1965 Supp.).
              [CGFR 65-50, 30 FR 16604, Dec. 30, 1965, as amended by CGD 90-008, 55 FR 30659, July 26, 1990; USCG-1999-4976, 65 FR 6499, Feb. 9, 2000]
            
            
              § 2.01-10
              Inspection requirements—domestic vessels.

              (a) If during the inspection of a vessel made at the request of the master, owner, or agent, the vessel or her equipment is found not to conform to the requirements of law or regulations in this chapter, the requirements which must be met will be listed on Form CG-835, Notice of Merchant Marine Inspection Requirements, and given to the master of the vessel.
              (b) The Coast Guard, on its own initiative, may examine or inspect or reinspect at any time any vessel subject to inspection under subtitle II, title 46 of the U.S. Code, title 46 and title 33 U.S. Code. If during such examination, inspection, or reinspection, any failure to comply with any applicable requirement of law and/or applicable regulations in this chapter, or any defects or imperfections become apparent tending to render the navigation of the vessel unsafe, or that repairs have become necessary, the Coast Guard will so notify the master and state what is required.
              [CGFR 65-50, 30 FR 16604, Dec. 30, 1965, as amended by CGD 95-028, 62 FR 51194, Sept. 30, 1997; USCG-2004-18884, 69 FR 58341, Sept. 30, 2004]
            
            
              § 2.01-13
              Inspection requirements—foreign vessels.
              (a) Foreign vessels registered in countries which are parties to the effective International Convention for Safety of Life at Sea are normally subject to the examination provided for in chapter I of that Convention. However, in the case of any vessel involving novel features of design or construction, upon which that Convention is silent or which involve potential unusual operating risks, a more extensive inspection may be required when considered necessary to safeguard the life or property in United States ports where such vessel may enter. In such a case, pertinent plans and/or calculations may be required to be submitted sufficiently in advance to permit evaluation before inspection.
              (b) Foreign vessels registered in countries which are not parties to the effective International Convention for Safety of Life at Sea, or foreign vessels registered in countries which are parties to the effective Convention but which vessels are exempted from part or all of the Convention, may under conditions specified in applicable inspection laws be subject to inspection and certification as specified in regulations governing specific categories of vessels.
              (c) For details concerning application of regulations to foreign vessels, see part 30 (Tank Vessels), part 70 (Passenger Vessels), part 90 (Cargo and Miscellaneous Vessels), § 147.1 (Dangerous Cargoes), part 148 (Bulk Solid Hazardous Materials), parts 153 and 154 (Certain Bulk Dangerous Cargoes), and part 175 (Small Passenger Vessels) of this chapter.
              [CGFR 65-50, 30 FR 16604, Dec. 30, 1965, as amended by CGD 73-96, 42 FR 49022, Sept. 26, 1977; CGD 97-057, 62 FR 51041, Sept. 30, 1997]
            
            
              § 2.01-15
              Vessel repairs.
              (a) No repairs or alterations affecting the safety of the vessel or its machinery shall be made unless applicable requirements in this chapter are met. The procedures to be followed in notifying the Coast Guard about vessel repairs vary according to the type of vessel and service in which engaged. The requirements are set forth in the subchapter governing a particular class of vessels or in a subchapter governing a particular subject as follows:
              (1) For passenger vessels that are 100 gross tons or more, see §§ 71.55-1 and 71.60-1 of subchapter H (Passenger Vessels) of this chapter.
              (2) For small passenger vessels under 100 gross tons, see either § 176.700 of subchapter T (Small Passenger Vessels) or § 115.700 of subchapter K (Small Passenger Vessels Carrying More than 150 Passengers or with Overnight Accommodations for more than 49 Passengers) of this chapter.
              (3) For cargo and miscellaneous vessels, see §§ 91.45-1 and 91.50-1 of subchapter I (Cargo and Miscellaneous Vessels) of this chapter.
              (4) For tank vessels, see §§ 31.10-25 and 35.01-1 of subchapter D (Tank Vessels) of this chapter.
              (5) For public nautical schoolships, see §§ 167.30-1 and 167.30-10 of subchapter R (Nautical Schools) of this chapter.

              (6) For oceanographic vessels, see §§ 189.45-1 and 189.50-1 of subchapter U (Oceanographic Vessels) of this chapter.
              
              (7) For repairs to a vessel after it has been surveyed, see § 42.09-50 of subchapter E (Load Lines) of this chapter.
              (8) For repairs to boilers, pressure vessels, and appurtenances, see part 59 of subchapter F (Marine Engineering) of this chapter.
              (9) For repairs to electrical installations or equipment, see §§ 111.05-5(e), 111.05-10(e), and 111.90-5 of subchapter J (Electrical Engineering) of this chapter.
              (10) For vessels carrying compressed gases regulated by subchapter O (Certain Bulk Dangerous Cargoes), see § 151.50 30(c) of this chapter.
              (11) For repairs to a vessel that affects its subdivision or stability, see § 170.005 of this chapter.
              (b) If repairs to a vessel are necessary, such a vessel may be permitted to proceed to another port for repairs, if, in the opinion of the marine inspector, it can be done with safety. The permit is granted by the Officer in Charge, Marine Inspection, upon request in writing by the master or owner of the vessel and is issued on Coast Guard Form CG-948, Permit to Proceed to Another Port for Repairs. The requirements for such permits are set forth in the subchapter governing a particular class of vessels as follows:
              (1) For passenger vessels that are 100 gross tons or more, see subpart 71.05 of subchapter H (Passenger Vessels) of this chapter.
              (2) For small passenger vessels under 100 gross tons, see subpart B of subchapter T (Small Passenger Vessels) of this chapter.
              (3) For cargo and miscellaneous vessels, see subpart 91.05 of subchapter I (Cargo and Miscellaneous Vessels) of this chapter.
              (4) For tank vessels, see § 31.10-35 of subchapter D (Tank Vessels) of this chapter.
              (5) For public nautical schoolships, see § 167.30-5 of subchapter R (Nautical Schools) of this chapter.
              (6) For oceanographic vessels, see subpart 189.05 of subchapter U (Oceanographic Vessels) of this chapter.
              [CGFR 68-126, 34 FR 9010, June 5, 1969, as amended by CGD 73-96, 42 FR 49023, Sept. 26, 1977; CGD 79-023, 48 FR 51006, Nov. 4, 1983; CGD 97-057, 62 FR 51041, Sept. 30, 1997; USCG-2004-18884, 69 FR 58341, Sept. 30, 2004]
            
            
              § 2.01-20
              Suspension or revocation of certificates of inspection.
              Under the authority if 46 U.S.C. 3313 and 46 U.S.C. 3710, a certificate of inspection issued to a vessel may be suspended or revoked if a vessel is found not to comply with the terms of its certificate or fails to meet a standard required by this chapter.
              [CGD 95-028, 62 FR 51195, Sept. 30, 1997, as amended by USCG-1998-4442, 63 FR 52188, Sept. 30, 1998; USCG-2004-18884, 69 FR 58341, Sept. 30, 2004]
            
            
              § 2.01-25
              International Convention for Safety of Life at Sea, 1974.
              (a) Certificates required. (1) The International Convention for Safety of Life at Sea, 1974, requires one or more of the following certificates to be carried on board certain passenger, cargo or tankships engaged in international voyages:
              (i) Passenger Ship Safety Certificate.
              (ii) Cargo Ship Safety Construction Certificate.
              (iii) Cargo Ship Safety Equipment Certificate.
              (iv) Cargo Ship Safety Radio Certificate.
              (v) Nuclear Passenger Ship Safety Certificate.
              (vi) Nuclear Cargo Ship Safety Certificate.
              (vii) Safety Management Certificate.
              (viii) International Ship Security Certificate.
              (ix) High-Speed Craft Safety Certificate.
              (x) Polar Ship Certificate.
              (2) The U.S. Coast Guard will issue through the Officer In Charge, Marine Inspection, the following certificates after performing an inspection or safety management audit of the vessel's systems and determining the vessel meets the applicable requirements:
              (i) Passenger Ship Safety Certificate.
              (ii) Cargo Ship Safety Construction Certificate, except when issued to cargo ships by a Coast Guard recognized classification society at the option of the owner or agent.
              (iii) Cargo Ships Safety Equipment Certificate.
              (iv) Exemption Certificate.
              (v) Nuclear Passenger Ship Safety Certificate.
              
              (vi) Nuclear Cargo Ship Safety Certificate.
              (vii) Safety Management Certificate, except when issued by a recognized organization authorized by the Coast Guard.
              (viii) International Ship Security Certificate (ISSC).
              (ix) High-Speed Craft Safety Certificate.
              (x) Polar Ship Certificate.
              (3) When authorized by the Commandant, U.S. Coast Guard, an authorized classification society may issue international convention certificates as permitted under part 8, subpart C, of this title.
              (4) The Federal Communications Commission will issue the following certificates:
              (i) Cargo Ship Safety Radio Certificate.
              (ii) Exemption Certificate.
              (b) Applications. (1) The application for inspection and issuance of a certificate or certificates is made on the appropriate form listed in § 2.01-1, or by letter, to the Officer in Charge, Marine Inspection, in or nearest the port at which the inspection is to be made and shall be signed by the master or agent of the vessel. The certificates previously issued are surrendered at the time the inspection is performed. Further details are set forth in subchapter D (Tank Vessels), subchapter H (Passenger Vessels), subchapter I (Cargo and Miscellaneous Vessels), subchapter K (Small Passenger Vessels Carrying more than 150 Passengers or with overnight accommodations for more than 49 Passengers), subchapter L (Offshore Supply Vessels), subchapter O (Certain Bulk Dangerous Cargoes), subchapter T (Small Passenger Vessels), and subchapter U (Oceanographic Research Vessels), of this chapter.
              (2) For vessels other than passenger vessels, you must contact the local office of the Federal Communications Commission to apply for the inspection concerning the issuance of a Cargo Ship Safety Radio Certificate.
              (c) Certificates issued. (1) If a vessel meets the applicable requirements of the Convention, it shall be issued appropriate certificates listed in paragraph (a) of this section. These certificates describe the vessel and state the vessel is in compliance with the applicable requirements of the Convention.
              (2) A Convention certificate may be withdrawn, revoked or suspended at any time when it is determined the vessel is no longer in compliance with applicable requirements. (See § 2.01-70 for appeal procedures.)
              (d) CG-969—Notice of Receipt of Application for Passenger Ship Safety Certificate. (1) The Passenger Ship Safety Certificate is issued by the Commandant after determining all applicable requirements of the Convention have been met. In the event the completion of the certification of any passenger vessel cannot be effected prior to the sailing of the passenger ship on a foreign voyage, or in any case where the Passenger Ship Safety Certificate is not received from the Commandant before the ship sails on a foreign voyage, the Officer in Charge, Marine Inspection, will issue a completed Form CG-969, describing the passenger ship and certifying that an application for a Passenger Ship Safety Certificate is being processed, and that in his opinion the vessel meets applicable requirements of the Convention administered by the Coast Guard.
              (2) The completed Form CG-969 may be exhibited in explanation of the failure of the passenger ship to have on board a current Passenger Ship Safety Certificate. This completed form CG-969 may be accepted as prima facie evidence that the passenger ship described therein is in compliance with the applicable requirements of the Convention.
              (e) Exempted vessel. (1) A vessel may be exempted by the Commandant from complying with certain requirements of the Convention under his administration upon request made in writing to him and transmitted via the Officer in Charge, Marine Inspection. In such case the exemptions are stated in the Exemption Certificate, which is issued by the Commandant through the appropriate Officer in Charge, Marine Inspection.
              (2) The Federal Communications Commission issues the Exemption Certificate, which modifies the Cargo Ship Safety Radio Certificate.
              (f) Availability of Certificates. The Convention certificates must be on board the vessel and readily available for examination at all times.
              (g) Foreign flag vessels. At the request of the government of a country in which is registered a vessel engaged in an international voyage, such a vessel may be issued the applicable certificate or certificates listed in paragraph (a) of this section. The certificate will be issued only after inspection has been made by the issuing agency, providing the vessel is found to comply with the requirements of the Convention.
              [CGFR 65-50, 30 FR 16604, Dec. 30, 1965]
              
                Editorial Note:
                For Federal Register citations affecting § 2.01-25, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 2.01-30
              Delegation of OCMI signature authority.
              The Officer in Charge, Marine Inspection, may redelegate signature authority for documents issued under this subpart to: one individual on his or her staff; and each Marine Safety Unit Commanding Officer within his or her Sector.
              [USCG-2009-0702, 74 FR 49223, Sept. 25, 2009]
            
            
              § 2.01-40
              Passengers or persons in addition to crew on cargo or tank vessels.
              (a) Under the authority of 46 U.S.C. 3304, a documented vessel transporting cargo may be allowed by its certificate of inspection to carry not more than 12 individuals in addition to the crew on international voyages and not more than 16 individuals in addition to the crew on other voyages.
              (b) The application for permission to carry persons in addition to the crew may be included in the application described in § 2.01-1. If granted it is endorsed on the certificate of inspection.
              [CGFR 65-50, 30 FR 16604, Dec. 30, 1965, as amended by CGD 95-028, 62 FR 51195, Sept. 30, 1997]
            
            
              § 2.01-45
              Excursion permit.
              (a) Under 46 U.S.C. 2113, the Coast Guard may issue a permit to the owner, operator, or agent of a passenger vessel, allowing the vessel to engage in excursions that carry additional numbers of passengers, extend an existing route, or both. Details concerning the application process for excursion permits for inspected passenger vessels are contained in §§ 71.10, 115.204, or 176.204 of this chapter. Details concerning the application process for special permits for uninspected passenger vessels are contained in § 26.03-6 of this chapter.
              (b) For Marine Events of National Significance, as determined by the Commandant, U.S. Coast Guard, a vessel may be permitted to engage in these events while carrying passengers-for-hire for the duration of the event. Event sponsors must request this determination in writing from the Commandant (CG-54) at least 1 year prior to the event. Details concerning the application process for special permits for Marine Events of National Significance are contained in § 26.03-8 of this chapter.
              (c) The application for an excursion permit is made by the master, owner, or agent of the vessel to the Officer in Charge, Marine Inspection, on Coast Guard Form CG-950, Application for Excursion Permit. If, after inspection, permission is granted, it is given on Coast Guard form CG-949, Permission to Carry Excursion Party. The permit describes the vessel, the route over which and the period during which the excursions may be made, and the safety equipment required for the additional persons indicated.
              [USCG-1999-5040, 67 FR 34767, May 15, 2002]
            
            
              § 2.01-50
              Persons other than crew on towing, oyster, or fishing steam vessels.
              (a) A steam vessel engaged in towing, oyster dredging and planting, and fishing may be permitted to carry persons in addition to its crew.
              (b) The application for a permit to carry such persons may be included in the application described in § 2.01-1. If granted it is endorsed on the certificate of inspection.
              [CGFR 65-50, 30 FR 16604, Dec. 30, 1965, as amended by CGD 95-028, 62 FR 51195, Sept. 30, 1997]
            
            
              § 2.01-60
              Overtime compensation.
              (a) General. Extra compensations for overtime services performed by inspectors of vessels and their assistants who may be required to remain on duty between the hours of 5:00 p.m. and 8:00 a.m. or on Sundays or holidays to perform services in connection with the inspection of vessels or their equipment, supplying or signing on or discharging crews of vessels is authorized by 46 U.S.C. 2111 and regulations in part 9 of this chapter, together with the method of computing such extra compensation.
              (b) Application and certification of time. Application for the performance of such overtime services and certification of services performed is made by the master, owner, or agent of a vessel to the Officer in Charge, Marine Inspection, on Form CG-830, Application for and Certificate of Overtime Service.
              (c) Collection. The bill for the collection of the overtime compensation is submitted by the Officer in Charge, Marine Inspection to the master, owner, or agent on whose vessel overtime services are performed on Form CG-832, Bill for Collection Overtime Services. Payment is made to the Collector of Customs of the port designated.
              [CGFR 65-50, 30 FR 16604, Dec. 30, 1965, as amended by CGD 97-057, 62 FR 51041, Sept. 30, 1997; USCG-2000-7790, 65 FR 58458, Sept. 29, 2000]
            
            
              § 2.01-70
              Right of appeal.
              Any person directly affected by a decision or action taken under this part, by or on behalf of the Coast Guard, may appeal therefrom in accordance with subpart 1.03 of this chapter.
              [CGD 88-033, 54 FR 50379, Dec. 6, 1989]
            
            
              § 2.01-80
              Vessel inspections in Alaska.
              (a) The waters of southeastern Alaska inside of the general trend of the shore from Cape Spencer, southeasterly to Cape Muzon, and thence easterly to Sitklan Island, shall be considered as bays, sounds, and lakes other than the Great Lakes, for the purpose of administering the vessel inspection laws and applicable regulations in this chapter.
            
          
          
            Subpart 2.10—Fees
            
              Source:
              CGD 91-030, 60 FR 13563, Mar. 13, 1995, unless otherwise noted.
            
            
              § 2.10-1
              Applicability.
              (a) This subpart establishes inspection and examination fees for all owners or operators requesting certification, including those for vessels that are required to have a Certificate of Inspection and those required to have a Certificate of Compliance.
              (b) The fees in this subpart do not apply to:
              (1) Vessels being inspected for the initial issuance of a Certificate of Inspection;
              (2) Foreign passenger vessels;
              (3) Training vessels operated by State maritime academies;
              (4) Public vessels of the United States except for Maritime Administration vessels; and
              (5) Publicly owned ferries.
              [CGD 91-030, 60 FR 13563, Mar. 13, 1995, as amended by CGD 96-067, 62 FR 19232, Apr. 21, 1997; USCG-2010-0759, 75 FR 60001, Sept. 29, 2010; USCG-2013-0671, 78 FR 60144, Sept. 30, 2013]
            
            
              § 2.10-5
              Exemptions.
              (a) Vessels owned or operated by a non-profit organization may be exempted from payment of the fees required by this subpart, only if the vessel is used exclusively for one or more of the following:
              (1) Training youth in boating, seamanship, or navigation skills;
              (2) Educating youth in a course of marine environmental studies;
              (3) Providing excursions for persons with disabilities as defined under the Americans with Disabilities Act (ADA) [42 U.S.C. 12102(2)]; or
              (4) Providing medical services.
              (b) Vessels owned or operated by the Federal government or the government of any State or political subdivision thereunder may be exempted from the fees required by this subpart provided the vessel is used exclusively for one or more of the purposes listed in paragraph (a) of this section.
              (c) The term used exclusively in paragraphs (a) and (b) of this section does not preclude:
              (1) The carriage of adult volunteers or crew, or

              (2) The vessel's use for fundraising activities without regard to the age of the participants aboard the vessel, provided revenues raised are for the operation and maintenance of the vessel and that such fundraising activities do not exceed one day of fundraising for each month of the vessel's operating season.
              (d) Vessel owners or operators may submit a written request for exemption to the Officer in Charge, Marine Inspection, of the Marine Inspection Zone in which the vessel normally operates. The exemption request must provide the vessel name, the vessel identification number, and evidence that the organization and the vessel meet the criteria set forth in this section. The Officer in Charge, Marine Inspection will endorse and forward the request to Commandant (CG-DCO-83) for decision.
              [CGD 96-067, 62 FR 19232, Apr. 21, 1997, as amended by CGD 96-067, 63 FR 59474, Nov. 4, 1998; USCG-2010-0759, 75 FR 60001, Sept. 29, 2010]
            
            
              § 2.10-10
              Waivers.
              The Commandant (CG-DCO-83) will waive collection of vessel inspection fees in this subpart for a Federally-owned or operated vessel if the fee would be directly paid by an agency acting as the vessel owner using Federal appropriated funds. By October 1 of each year, Federal agencies shall provide Commandant (CG-DCO-83) with a list of the names and vessel identification numbers of vessels for which a fee waiver is requested.
              [CGD 91-030, 60 FR 13563, Mar. 13, 1995, as amended by CGD 95-072, 60 FR 50459, Sept. 29, 1995; CGD 96-041, 61 FR 50725, Sept. 27, 1996; USCG-2010-0759, 75 FR 60001, Sept. 29, 2010]
            
            
              § 2.10-20
              General requirements.
              (a) Unless otherwise specified, vessel owners must pay the fees required by this subpart before inspection or examination services are provided.
              (b) Fees required by this subpart must be paid in U.S. currency by check or money order, drawn on a U.S. bank, and made payable to the U.S. Treasury. Payment may also be made by credit card or wire transfer.
              (c) All payments must be accompanied by the vessel name and its vessel identification number.

              (d) Unless otherwise specified or if payment is made through www.pay.gov, fees required by this subpart must be submitted using one of the following methods:
              (1) For COI and COC Inspections:
              (i) For payment by credit card, online through www.pay.gov, or U.S. Coast Guard Finance Center (OGR), 1430A Kristina Way, Chesapeake, VA 23326.
              (ii) For payment by check, made payable to U.S. Treasury, with delivery by postal service, USCG Vessel Inspections Fees, P.O. Box 979118, St. Louis, MO 63197-9000.
              (iii) For payment by check, made payable to U.S. Treasury, with delivery by overnight courier, USCG Vessel Inspection Fees, Lockbox No. 979118, U.S. Bank Government Lockbox, 1005 Convention Plaza, ATTN: GOVERNMENT LOCKBOX, SL-MOC1 GL, St. Louis, MO 63101.
              (2) For Overseas Inspection Fees:
              (i) For payment by credit card, U.S. Coast Guard Finance Center (OGR), 1430A Kristina Way, Chesapeake, VA 23326.
              (ii) For payment by check, made payable to U.S. Treasury, with delivery by postal service, USCG User Fees, P.O. Box 979125, St. Louis, MO 63197-9000.
              (iii) For payment by check, made payable to U.S. Treasury, with delivery by overnight courier, USCG User Fees, Lockbox No. 979125, U.S. Bank Government Lockbox, 1005 Convention Plaza, ATTN: GOVERNMENT LOCKBOX, SL-MOC1 GL, St. Louis, MO 63101.
              (e) For purposes of this subpart, the address for Commandant (CG-DCO-83), Attn: Office of Budget Execution, U.S. Coast Guard Stop 7318, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7318.
              (f) Information concerning a vessel's user fee anniversary date may be obtained from any Coast Guard Coast Guard Sector, Officer in Charge, Marine Inspection, or Marine Safety Detachment.
              [CGD 91-030, 60 FR 13563, Mar. 13, 1995, as amended by CGD 95-072, 60 FR 50459, Sept. 29, 1995; CGD 96-041, 61 FR 50725, Sept. 27, 1996; USCG-2010-0759, 75 FR 60001, Sept. 29, 2010; USCG-2011-0618, 76 FR 60753, Sept. 30, 2011; USCG-2012-0832, 77 FR 59773, Oct. 1, 2012; USCG-2018-0874, 84 FR 30881, June 28, 2019]
            
            
              
              § 2.10-25
              Definitions.
              The following definitions apply to this subpart:
              
                Drill ship MODU means a mobile offshore drilling unit with a ship shape displacement hull intended for operation in the floating condition.
              
                Ferry means a vessel that is used on a regular schedule—
              (1) To provide transportation only between places that are not more than 300 miles apart; and
              (2) To transport only—
              (i) Passengers; or
              (ii) Vehicles, or railroad cars, that are being used, or have been used, in transporting passengers or goods.
              
                Freight barge means a non-self-propelled vessel carrying freight for hire.
              
                Freight ship means a self-propelled freight vessel.
              
                Freight vessel means a motor vessel of more than 15 gross tons that carries freight for hire, except an oceanographic research vessel or an offshore supply vessel.
              
                Industrial vessel means a vessel which, by reason of its special outfit, purpose, design, or function engages in certain industrial ventures. For the purposes of this subpart, this classification includes such vessels as dredges, cable layers, derrick barges, and construction and wrecking barges, but does not include vessels which carry passengers or freight for hire, OSVs, oceanographic research vessels, or vessels engaged in the fisheries.
              
                Liquefied gas tankship means a self-propelled vessel equipped with cargo tanks primarily designed to carry liquefied or compressed gases in bulk.
              
                Mobile offshore drilling unit (MODU) means a vessel capable of engaging in drilling operations for the exploration or exploitation of subsea resources that is: seagoing and 300 or more gross tons and self-propelled by machinery; Seagoing and 100 or more gross tons and non-self-propelled; or more than 65 feet in length and propelled by steam.
              
                Nautical school vessel means a vessel operated by or in connection with a nautical school or an educational institution under section 13 of the Coast Guard Authorization Act of 1986, Public Law 99-640.
              
                Non-profit organization means an organization under Internal Revenue Code (I.R.C.) section 501(c) which is exempt for the purposes of federal income taxation.
              
                Oceanographic research vessel means a vessel that is being employed only in instruction in oceanography or limnology, or both, or only in oceanographic or limnological research, including those studies about the sea such as seismic, gravity meter, and magnetic exploration and other marine geophysical or geological surveys, atmospheric research, and biological research.
              
                Offshore supply vessel or OSV means a vessel that—
              (1) Is propelled by machinery other than steam;
              (2) Does not meet the definition of a passenger-carrying vessel in 46 U.S.C. 2101(22) or 46 U.S.C. 2101(35);
              (3) Is more than 15 gross tons; and
              (4) Regularly carries goods, supplies, individuals in addition to the crew, or equipment in support of exploration, exploitation, or production of offshore mineral or energy resources.
              
                Passenger barge means a non-self-propelled passenger vessel, including a prison barge or a barge which carries occupied recreational vehicles.
              
                Passenger ship means a self-propelled passenger vessel.
              
                Passenger vessel means a vessel of at least 100 gross tons:
              (1) Carrying more than 12 passengers, including at least one passenger for hire;
              (2) That is chartered and carrying more than 12 passengers;
              (3) That is a submersible vessel carrying at least one passenger for hire; or
              (4) That is a ferry carrying a passenger.
              
                Political subdivision means a county, district, parish, township, city or similar governmental entity established within a State.
              
                Publicly owned means, owned by (1) the federal government, or (2) the government of any State or political subdivision thereunder.
              
                Sailing school vessel means a vessel of less than 500 gross tons, carrying more than 6 individuals who are sailing school instructors or sailing school students, principally equipped for propulsion by sail even if the vessel has an auxiliary means of propulsion, and owned or demise chartered and operated by a qualified organization during such times as the vessel is operated exclusively for the purposes of sailing instruction.
              
                Sea-going towing vessel means a sea-going commercial vessel engaged in or intending to engage in the service of pulling, pushing or hauling alongside, or any combination of pulling, pushing or hauling alongside, that has been issued a Certificate of Inspection under the provisions of subchapter I of this chapter.
              
                Self-elevating MODU means a mobile offshore drilling unit with movable legs capable of raising its hull above the surface of the sea.
              
                Semi-submersible MODU means a mobile offshore drilling unit with the main deck connected to an underwater hull by columns or caissons, that is intended for drilling operations in the floating condition.
              
                Small passenger vessel means a vessel of less than 100 gross tons:
              (1) Carrying more than 6 passengers, including at least 1 passenger for hire;
              (2) That is chartered with the crew provided or specified by the owner or the owner's representative and carrying more than 6 passengers;
              (3) That is chartered with no crew provided or specified by the owner or the owner's representative and carrying more than 12 passengers;
              (4) That is a submersible vessel carrying at least one passenger for hire; or
              (5) That is a ferry carrying more than 6 passengers.
              
                State means a State of the United States, Guam, Puerto Rico, the Virgin Islands, American Samoa, the District of Columbia, the Northern Mariana Islands and any other territory or possession of the United States.
              
                Submersible MODU means a mobile offshore drilling unit intended for drilling operations in the bottom-bearing condition, having the main deck connected to an underwater hull or pontoons by way of columns or caissons.
              
                Submersible vessel means a vessel that is capable of operating below the surface of the water.
              
                Tank barge means any tank vessel not equipped with means of propulsion.
              
                Tank vessel means a vessel that is constructed or adapted to carry, or that carries, oil or hazardous material in bulk as cargo or cargo residue.
              
                Tankship means any tank vessel propelled by power or sail, including an integrated tug and barge designed to operate together only in the pushing mode.
              
                User fee anniversary date means the date on which a vessel's annual inspection fee is due each year. Once established by the Coast Guard, a vessel's user fee anniversary date remains fixed for as long as the vessel remains in service.
              
                Vessel identification number (VIN) means a U.S. official number, a number assigned by a State, a number assigned by the Coast Guard, or a Lloyd's Register of Shipping identification number issued to a U.S. or foreign commercial vessel for purposes of vessel identification. For U.S. vessels, VIN means the number listed on the Certificate of Inspection. For foreign vessels, VIN means either the Lloyd's Register of Shipping identification number or the number assigned by the Coast Guard.
              
                Youth means an individual 21 years of age or younger.
              [CGD 91-030, 60 FR 13563, Mar. 13, 1995, as amended by CGD 96-067, 62 FR 19232, Apr. 21, 1997; CGD 97-057, 62 FR 51041, Sept. 30, 1997; CGD 96-067, 63 FR 59474, Nov. 4, 1998; USCG 2008-1107; 74 FR 63628, Dec. 4, 2009; USCG-2012-0208, 79 FR 48924, Aug. 18, 2014; USCG-2006-24412, 81 FR 40100, June 20, 2016]
            
            
              § 2.10-101
              Annual vessel inspection fee.
              (a)(1) Unless otherwise provided by this subpart, each vessel required to have a Certificate of Inspection is subject to the annual vessel inspection fee listed in table 2.10-101 for its vessel category.
              (2) A vessel certificated for more than one service must pay only the higher of the two applicable fees in table 2.10-101 of this section.
              (b) The vessel owner or operator must pay the annual vessel inspection fee each year on or before the vessel's user fee anniversary date, unless the fee has been prepaid under § 2.10-105 of this subpart.

              (c) Payment of the annual vessel inspection fee entitles a vessel to all inspection services related to compliance with its Certificate of Inspection, including but not limited to the inspection for renewal of the Certificate of Inspection, reinspections (annual and periodic inspections), hull (drydock) inspections, deficiency inspections, damage surveys, repair and modification inspections, change in vessel service inspections, permit to proceed inspections, drydock extension inspections, and all inspections required for the issuance of international certificates.
              (d) Entitlement to inspection services for the current year remains with the vessel if it is sold. The entitlement to inspection services may not be transferred to any other vessel.
              
                Table 2.10-101—Annual Vessel Inspection Fees for U.S. and Foreign Vessels Requiring a Certificate of Inspection
                
                  Any inspected vessel not listed in this table
                  $1,030
                
                
                  Freight Barges:
                
                
                  Length not greater than 150 feet
                  495
                
                
                  More than 150 feet but not more than 300 feet
                  610
                
                
                  More than 300 feet
                  955
                
                
                  Freight Ships:
                
                
                  Length not greater than 100 feet
                  1,425
                
                
                  More than 100 feet but no more than 300 feet
                  1,870
                
                
                  More than 300 feet
                  5,410
                
                
                  Industrial Vessels:
                
                
                  Length not greater than 200 feet
                  1,435
                
                
                  More than 200 feet
                  2,550
                
                
                  Mobile Offshore Drilling Units (MODUs):
                
                
                  Drill ship MODUs
                  6,710
                
                
                  Submersible MODUs
                  4,695
                
                
                  Self-elevating MODUs
                  4,695
                
                
                  Semi-submersible MODUs
                  8,050
                
                
                  Nautical School Vessels:
                
                
                  Length not greater than 100 feet
                  835
                
                
                  More than 100 feet but not more than 200 feet
                  1,450
                
                
                  More than 200 feet
                  7,205
                
                
                  Oceanographic Research Vessels:
                
                
                  Length not greater than 170 feet
                  840
                
                
                  More than 170 feet but not more than 240 feet
                  1,980
                
                
                  More than 240 feet
                  3,610
                
                
                  Offshore Supply Vessels:
                
                
                  Length not greater than 140 feet
                  1,135
                
                
                  More than 140 feet
                  1,470
                
                
                  Offshore Supply Vessels: Alternate Reinspection Program *:
                
                
                  Length not greater than 140 feet
                  940
                
                
                  More than 140 feet
                  1,260
                
                
                  Passenger Barges:
                
                
                  Less than 100 gross tons and:
                
                
                  Less than 65 feet in length
                  300
                
                
                  65 feet or more in length
                  600
                
                
                  100 gross tons or more and:
                
                
                  Certified for fewer than 150 passengers
                  2,215
                
                
                  Certified for 150 or more passengers
                  2,525
                
                
                  Passenger Ships:
                
                
                  Length not greater than 250 feet:
                
                
                  Certified for fewer than 150 passengers
                  3,600
                
                
                  Certified for 150 or more passengers
                  4,050
                
                
                  More than 250 feet but not more than 350 feet
                  5,330
                
                
                  More than 350 feet but not more than 450 feet
                  6,835
                
                
                  More than 450 feet
                  14,650
                
                
                  Sailing School Vessels:
                
                
                  Length not greater than 30 feet
                  530
                
                
                  More than 30 feet but not more than 65 feet
                  560
                
                
                  More than 65 feet
                  980
                
                
                  Sea-going Towing Vessels
                  2,915
                
                
                  Small Passenger Vessels:
                
                
                  Less than 65 feet in length
                  300
                
                
                  65 feet or more in length
                  600
                
                
                  Tank Barges
                  500
                
                
                  Tankships:
                
                
                  Length not greater than 100 feet
                  1,295
                
                
                  More than 100 feet but not more than 300 feet
                  2,310
                
                
                  More than 300 feet
                  5,805
                
                
                  Liquefied Gas Tankships
                  12,120
                
                * Note: Eligibility for the reduced annual vessel inspection fee for Offshore Supply Vessels is contingent upon the vessel's continued acceptance in the alternative reinspection program by the cognizant Officer in Charge, Marine Inspection.
              
              [CGD 91-030, 60 FR 13563, Mar. 13, 1995, as amended by CGD 96-067, 62 FR 19232, Apr. 21, 1997; USCG-2004-18884, 69 FR 58341, Sept. 30, 2004; USCG-2010-0759, 75 FR 60001, Sept. 29, 2010]
            
            
              § 2.10-105
              Prepayment of annual vessel inspection fees.
              (a) Vessel owners may prepay the annual vessel inspection fee for any period of not less than three years, and not more than the design life or remaining expected service life of the vessel.
              (b) To prepay the annual vessel inspection fee for a period of three or more years, the owner must submit a written request to Commandant (CG-DCO-83) specifying the vessel identification number and the period for which prepayment is to be made.
              (c) The total of the annual fees for the requested prepayment period will be discounted to its net present value using the following formula:
              
                ER13MR95.000
              
              
                Where:
                
                PV is the Present Value of the series of annual user fees to be prepaid (the net amount to be prepaid)
                RO is the published user fee of the vessel
                i is the interest rate for 10-year Treasury notes at the time of prepayment calculation
                π is the rate of inflation (based on projected military personnel costs at the time of prepayment calculation)

                n is the total number of years to be prepaid
                
                t is the number of years after prepayment of the fee, for each annual increment (t = 0, 1, 2, 3 ... n)
              
              
              (d) When the annual vessel inspection fee has been prepaid, the entitlement to inspection services for the prepayment period attaches to the vessel and remains with the vessel if it is sold. The entitlement to inspection services may not be transferred to any other vessel.
              (e) If a vessel is removed from Coast Guard certification and the vessel owner surrenders the vessel's Certificate of Inspection, the owner may request a refund of the remaining prepayment amount. The annual vessel inspection fee will not be refunded for the year in which the Certificate of Inspection is surrendered. The request for refund must be submitted to the Officer in Charge, Marine Inspection to whom the Certificate of Inspection is surrendered. The Officer in Charge, Marine Inspection will endorse and forward the request to Commandant (CG-DCO-83) for decision.
              [CGD 91-030, 60 FR 13563, Mar. 13, 1995, as amended by CGD 95-072, 60 FR 50459, Sept. 29, 1995; CGD 96-041, 61 FR 50725, Sept. 27, 1996; USCG-1999-6216, 64 FR 53223, Oct. 1, 1999; USCG-2010-0759, 75 FR 60001, Sept. 29, 2010]
            
            
              § 2.10-115
              Changes in vessel service.
              (a) If a vessel certificated for a single service, changes service, the annual vessel inspection fee is not adjusted during the year in which a change in service occurs. The annual vessel inspection fee for the new vessel category is payable on the vessel's user fee anniversary date immediately following the date of the change in service.
              (b) If a change in service occurs and the annual vessel inspection fee has been prepaid, Commandant (CG-DCO-83) will recalculate the prepayment amount based on the new vessel category and advise the owner of available prepayment options.
              [CGD 91-030, 60 FR 13563, Mar. 13, 1995, as amended by CGD 95-072, 60 FR 50459, Sept. 29, 1995; CGD 96-041, 61 FR 50725, Sept. 27, 1996; USCG-2004-18884, 69 FR 58341, Sept. 30, 2004 ; USCG-2010-0759, 75 FR 60000, Sept. 29, 2010]
            
            
              § 2.10-120
              Overseas inspection and examination fees.
              (a) In addition to any other fee required by this subpart, an overseas inspection and examination fee of $4,585 must be paid for each vessel inspection and examination conducted outside the United States and its territories. This fee does not apply to vessel inspections and examinations conducted in Canada, Mexico, or the British Virgin Islands.
              (b) The overseas inspection and examination fee for each vessel must be received before an overseas inspection or examination is conducted.
              [CGD 91-030, 60 FR 13563, Mar. 13, 1995, as amended by USCG-2013-0671, 78 FR 60144, Sept. 30, 2013]
            
            
              § 2.10-125
              Fees for examination of foreign tankships.
              Each foreign tankship of a country party to the International Convention for the Safety of Life at Sea, 1974 as amended, must pay:
              (a) For examination for the issuance of a Certificate of Compliance under § 2.01-6(a)(2)(i) of this part, or examination for the annual endorsement to a Certificate of Compliance, a fee of $1,100.
              (b) For examination for the issuance of a Tank Vessel Examination Letter under § 2.01-6(a)(3) of this part, a fee of $1,100.
              [CGD 91-030, 60 FR 13563, Mar. 13, 1995, as amended by USCG-2010-0759, 75 FR 60001, Sept. 29, 2010]
            
            
              § 2.10-130
              Fees for examination of foreign mobile offshore drilling units.
              Each foreign mobile offshore drilling unit must pay:
              (a) For examination for the issuance of a Certificate of Compliance indicating compliance with the design and equipment standards of either the documenting nation or the International Maritime Organization Code for Construction and Equipment of Mobile Offshore Drilling Units, a fee of $1,830.

              (b) For examination for the issuance of a Certificate of Compliance indicating compliance with the design and equipment standards of 46 CFR part 108, the inspection fee listed in table 2.10-101 of this subpart for the same type of mobile offshore drilling unit.
              [CGD 91-030, 60 FR 13563, Mar. 13, 1995, as amended by USCG-2010-0759, 75 FR 60001, Sept. 29, 2010]
            
            
              § 2.10-135
              Penalties.
              (a) A vessel owner or operator who fails to pay a fee or charge established under this subpart is liable to the United States Government for a civil penalty.
              (b) In addition to the fees established in this subpart, the Coast Guard may recover collection and enforcement costs associated with delinquent payments of, or failure to pay, a fee. Coast Guard inspection and examination services may also be withheld pending payment of outstanding fees owed to the Coast Guard for inspection and examination services provided.
              (c) Each District Commander or Officer in Charge Marine Inspection may request the Secretary of the Treasury, or the authorized representative thereof, to withhold or revoke the clearance required by 46 U.S.C. app. 91 of a vessel for which a fee or charge established under this part has not been paid or until a bond is posted for the payment.
              [CGD 91-030, 60 FR 13563, Mar. 13, 1995, as amended by CGD 96-052, 62 FR 16703, Apr. 8, 1997]
            
          
          
            Subpart 2.20—Reports and Forms
            
              § 2.20-40
              Chief engineer's reports.
              (a) Repairs to boilers and pressure vessels. The chief engineer is required to report any repairs to boilers or unfired pressure vessels in accordance with §§ 33.25-5, 78.33-1, and 97.30-1 of this chapter.
              (b) The chief engineer of any vessel is required to report any accident to a boiler, unfired pressure vessel, or machinery tending to render the further use of the item unsafe until repairs are made by §§ 35.25-5, 78.33-5, and 97.30-5 of this chapter.
              (c) When fusible plugs in boilers are renewed at a time other than the inspection for certification and there is no marine inspector in attendance at the renewal, the chief engineer must report the renewal of the fusible plugs by letter to the OCMI who issued the certificate of inspection. This letter report must contain the following information:
              (1) Name and official number of vessel.
              (2) Date of renewal of fusible plugs.
              (3) Number and location of fusible plugs renewed in each boiler.
              (4) Manufacturer and heat number of each plug.
              (5) Reason for renewal.
              [CGFR 65-50, 30 FR 16604, Dec. 30, 1965, as amended by CGFR 68-82, 33 FR 18804, Dec. 18, 1968; USCG-2004-18884, 69 FR 58341, Sept. 30, 2004]
            
            
              § 2.20-50
              Repairs or alterations in lifesaving or fire prevention equipment.
              No repairs or alterations shall be made to any lifesaving or fire-detecting or fire-extinguishing equipment, except in an emergency, without advance notice to the Officer in Charge, Marine Inspection. See §§ 78.33-10 and 97.30-10 of this chapter.
              [CGFR 65-50, 30 FR 16604, Dec. 30, 1965, as amended by CGD 97-057, 62 FR 51041, Sept. 30, 1997; USCG-2004-18884, 69 FR 58341, Sept. 30, 2004]
            
          
          
            Subpart 2.45—Classification Society Activities
            
              Source:
              77 FR 47551, Aug. 9, 2012, unless otherwise noted.
            
            
              § 2.45-1
              Definitions.
              The following definitions apply to this subpart:
              
                Administration means the Government of the State whose flag the ship is entitled to fly.
              
                Classification society means an organization that, at a minimum, verifies that a vessel meets requirements embodying the technical rules, regulations, standards, guidelines and associated surveys, and inspections covering the design, construction, and/or through life compliance of a ship's structure and essential engineering and electrical systems.
              
                Recognized Organization (RO) means an organization authorized to act on behalf of an Administration.
              
                Regional port state control secretariat means an organization established to collect and maintain port state control inspection data in addition to other functions under a regional agreement among countries.
            
            
              § 2.45-5
              Incorporation by reference.

              (a) Certain material is incorporated by reference into this part with the approval of the Director of the Federal Register under 5 U.S.C. 552(a) and 1 CFR part 51. To enforce any edition other than that specified in this section, the Coast Guard must publish notice of change in the Federal Register and the material must be available to the public. All approved material is available for inspection at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030 or go to http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html. Also, it is available for inspection at the Coast Guard Headquarters. Contact Commandant (CG-ENG), Attn: Office of Design and Engineering Systems, U.S. Coast Guard Stop 7509, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7509, and is available from the sources indicated in this section.

              (b) International Maritime Organization, 4 Albert Embankment, London SE1 7SR, U.K. + 44 (0)20 7735 7611, http://www.imo.org/.
              
              (1) IMO Resolution A.739(18), Guidelines for the Authorization of Organizations Acting on Behalf of the Administration, adopted 4 November 1993, incorporation by reference approved for § 2.45-15.
              (2) [Reserved]
            
            
              § 2.45-10
              General.
              (a) A classification society (including an employee or agent of that society) must not review, examine, survey, or certify the construction, repair, or alteration of a vessel in the United States unless it is approved under the provisions of this subpart.
              (b) This subpart applies to a recognized organization that meets the definition of a classification society provided in § 2.45-1 of this subpart.
            
            
              § 2.45-15
              Approval requirements.
              (a) A classification society may be approved for purpose of § 2.45-10 if the following conditions are met:
              (1) Vessels surveyed by the classification society must have a worldwide port state control detention rate of less than 2 percent based on the number of Recognized Organization (RO)-related detentions divided by the number of vessel inspections for at least 40 port state control inspections for the past 3 years;
              (2) The classification society must not be identified in the most recent publication of “Port State Control in the United States” as a Priority I and as having more than one RO-related detention for the past 3 years;
              (3) The classification society must comply with the minimum standards for an RO recommended in IMO Resolution A.739(18), Appendix 1 (incorporated by reference, see § 2.45-5.);
              (4) The classification society must be an RO for at least one country under a formal written agreement that includes all of the elements described in IMO Resolution A.739(18), Appendix 2 (incorporated by reference, see § 2.45-5.);
              (5) The referenced country that is cited for satisfaction of the requirement of paragraph (a)(4) of this section for which the classification society is an RO—
              (i) Must be signatory to each of the following: The International Safety of Life at Sea Convention (SOLAS), the International Convention on the Prevention of Pollution from Ships (MARPOL 73/78), the International Convention on Load Lines (ICLL), 1966, and the Protocol of 1988 relating to the ICLL, 1966; and
              (ii) Must not be identified as a flag state targeted for additional port state control action by the Coast Guard or any regional port state control secretariat.
              (6) The classification society must use a system to—
              (i) Make its safety records and those of persons acting on behalf of the classification society available to the Coast Guard in electronic format;

              (ii) Provide its safety records and those of persons acting on behalf of the classification society to another classification society that requests those records for the purpose of conducting surveys of vessels; and
              (iii) Request the safety records of a vessel to be surveyed from any other classification society that previously surveyed that vessel.
              (b) Where sufficient performance records are not available from a regional port state control secretariat, the Coast Guard may consider an equivalent safety performance indicator proposed by the classification society seeking approval.
            
            
              § 2.45-20
              Probation, suspension, and revocation.
              (a) A classification society approved for the purpose of this subpart must maintain the minimum requirements for approval set forth in § 2.45-15.
              (b) If an approved classification society fails to maintain compliance with paragraph (a) of this section, the Coast Guard may place the classification society approval on probation, or suspend or revoke the classification society's approval, as appropriate.
              (c) Probation. A classification society on probation is approved for the purpose of this subpart. The probation continues until the next review of the classification society's compliance with paragraph (a) of this section.
              (1) If the review shows that compliance with paragraph (a) of this section is achieved, the probation may end.
              (2) If the review shows significant improvement but compliance with paragraph (a) of this section is not achieved, the probation may be extended.
              (3) If the review does not show significant improvement, and compliance with paragraph (a) of this section is not achieved, the approval may be suspended.
              (d) Suspension. A classification society whose approval is suspended is not approved for the purpose of this subpart. Suspension will continue until the next review of the classification society's compliance with paragraph (a) of this section.
              (1) If the review shows compliance with paragraph (a) of this section, the classification society's approval may be restored.
              (2) If the review shows significant improvement toward compliance with paragraph (a) of this section, the suspension may be extended.
              (3) If the review does not show significant improvement and compliance with paragraph (a) of this section, the classification society's approval may be revoked.
              (e) Revocation. A classification society whose approval is revoked is not approved for the purpose of this subpart. The classification society may reapply for approval when the requirements of § 2.45-15 are met.
              (f) The Coast Guard's Office of Design and Engineering Standards (CG-ENG) administers probations, suspensions, and revocations and makes all related notifications to affected classification societies.
            
            
              § 2.45-25
              Application for approval.
              (a) An application for approval must be made in writing and in the English language to Commandant (CG-ENG), Attn: Office of Design and Engineering Systems, U.S. Coast Guard Stop 7509, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7509.
              (b) The application must—
              (1) Indicate the type of work the classification society intends to perform on vessels in the United States;
              (2) Include documentation demonstrating that the classification society complies with § 2.45-15;
              (3) Contain a list of the vessels surveyed by the classification society over the previous 3 calendar years. The list must include vessel names, flags, and IMO numbers, as well as initial vessel inspections and detentions; and
              (4) Provide a summary of the safety records of vessels the classification society surveys for each of the previous 3 calendar years, including initial vessel inspections and detentions for all data contained in regional port state control Memoranda of Understanding (MOU) and other port state control data sources, including the U.S. Coast Guard.

              (c) An application submitted in accordance with 46 CFR part 8, subpart B satisfies the application requirements of paragraph (a) of this section, provided the applicant:
              
              (1) Has been notified in writing by the Commandant that it met the criteria to be a recognized classification society, and its recognized status has not been revoked, under 46 CFR part 8, subpart B;
              (2) Submits in writing and in the English language to the address in paragraph (a) of this section a statement that the applicant is applying for approval under this subpart; and
              (3) Certifies in the submission under paragraph (c)(2) of this section that the information in the application submitted under 46 CFR part 8, subpart B remains valid.
            
            
              § 2.45-30
              Penalties.
              The owner, charterer, managing operator, agent, master, or individual in charge of a vessel that employs a classification society to review, examine, survey, or certify the construction, repair, or alteration of a vessel in the United States is subject to civil penalties in accordance with Title 46 U.S.C. 3318 if the classification society is not approved by the Coast Guard under this subpart.
            
          
          
            Subpart 2.50—Penalties
            
              § 2.50-1
              Penalty procedures.
              Civil and criminal penalty procedures appear in 33 CFR part 1. Civil monetary penalty amounts are set forth in 33 CFR part 27.
              [CGD 96-052, 62 FR 16703, Apr. 8, 1997]
            
          
          
            Subpart 2.75—Approvals of Safety Equipment, Materials and Installations, and Qualifications for Construction Personnel
            
              § 2.75-1
              Approvals.
              (a) Certain navigation and vessel inspection laws, or regulations in this chapter or in 33 CFR chapter I, require the Commandant's approval before specific types of safety equipment, materials, or installations may be installed or used on vessels subject to Coast Guard inspection, or on other described vessels, motorboats, artificial islands, and fixed structures.
              (b) The Commandant's approvals are issued to persons, partnerships, companies, or corporations who offer for sale specific items of safety equipment, materials, or installations, or intend them for their own or others' use. These approvals are intended to provide a control over the quality of such approved items. The Commandant's approvals apply only to those items constructed or installed in accordance with applicable requirements, and the details as described in the documents granting specific approval. If a specific item when manufactured does not comply with these details, then it is not considered to be approved and the approval issued does not apply to such modified item. For example, if an item is manufactured with changes in design or material not previously approved, the approval does not apply to such modified item. The failure to comply with applicable requirements and details specified in the approval subjects the holder to immediate suspension of approval as described in § 2.75-40, and if necessary, to a public hearing seeking withdrawal of approval and removal of all such items from use or installation as provided in § 2.75-50.

              (c) The Commandant's approvals are issued to qualified holders in the form of certificates of approval (Form CGHQ-10030), by appropriate description and identification in documents filed with the Office of the Federal Register and published in the Federal Register, or by letters, or by appropriate markings on drawings, plans, etc. Under the direction of the Commandant, the Deputy for Operations Policy and Capabilities (CG-DCO-D) is delegated the authority to exercise the necessary actions relating to the granting, suspension, cancellation or revocation of approvals for special items of safety equipment, materials or installations required by law in regulation in this chapter or in 33 CFR chapter I to have the Commandant's approval. The authority delegated to the Deputy for Operations Policy and Capabilities (CG-DCO-D) may be further delegated by him.

              (d) The approvals granted to holders qualifying under the regulations in this chapter or in specifications, copies of which may be obtained from the Commandant (CG-ENG), and to which official Coast Guard numbers are assigned, will be in the form of certificates of approval. Unless specifically provided otherwise, the approval shall be valid for a period of five years from the date on the certificate of approval, but subject to suspension and/or cancellation if it is found the item offered, sold, or used as Coast Guard approved differs in any detail from the item as described in the certificate of approval and referenced material.
              (e) A specific Commandant's approval granted to anyone, which is described in a certificate of approval, or a letter, or marked plans, etc., cannot be transferred to another without a specific prior authorization from the Commandant. Such a transfer without the Commandant's authorization normally terminates such approval.

              (f) A listing of current and formerly approved equipment and materials may be found on the internet at: http://cgmix.uscg.mil/equipment. Each OCMI may be contacted for information concerning approved equipment.
              [CGFR 65-50, 30 FR 16604, Dec. 30, 1965, as amended by CGD 82-063b, 48 FR 4781, Feb. 3, 1983; CGD 88-070, 53 FR 34533, Sept. 7, 1988; CGD 95-072, 60 FR 50459, Sept. 29, 1995; CGD 93-055, 61 FR 13927, Mar. 28, 1996; CGD 96-041, 61 FR 50725, Sept. 27, 1996; CGD 97-057, 62 FR 51041, Sept. 30, 1997; USCG-2004-18884, 69 FR 58341, Sept. 30, 2004; USCG-2010-0759, 75 FR 60001, Sept. 29, 2010]
            
            
              § 2.75-5
              Certificates of approval.
              (a) The Deputy for Operations Policy and Capabilities (CG-DCO-D) or his delegate, will issue a certificate of approval to the manufacturer or party named therein and certify that such manufacturer or party has submitted satisfactory evidence that the item described therein complies with the applicable laws and regulations, which are outlined on the reverse side of the certificate.
              (b) The approval shall be in effect for a period of 5 years from the date on the certificate of approval unless canceled or suspended by proper authority, or otherwise specifically stated in the certificate.
              [CGFR 65-50, 30 FR 16604, Dec. 30, 1965, as amended by CGD 82-063b, 48 FR 4781, Feb. 3, 1983; CGD 88-070, 53 FR 34533, Sept. 7, 1988; CGD 96-041, 61 FR 50725, Sept. 27, 1996; CGD 97-057, 62 FR 51041, Sept. 30, 1997; USCG-2004-18884, 69 FR 58341, Sept. 30, 2004]
            
            
              § 2.75-10
              Procedures for obtaining approvals.
              (a) The requirements for obtaining approvals of items covered by specifications and bearing official Coast Guard approval numbers are set forth in parts 159 through 164 of this chapter. For other items, the requirements are described in the regulations governing such items.
              (b) Unless otherwise specified, correspondence concerning approvals should be addressed to the Commandant (CG-ENG), Attn: Office of Design and Engineering Systems, U.S. Coast Guard Stop 7509, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7509. When plans, drawings, test data, etc., are required to be submitted by the manufacturer, the material being transmitted with the application should be clearly identified.
              [CGD 76-048, 44 FR 73043, Dec. 17, 1979, as amended by CGD 82-063b, 48 FR 4781, Feb. 3, 1983; CGD 88-070, 53 FR 34533, Sept. 7, 1988; CGD 95-072, 60 FR 50459, Sept. 29, 1995; CGD 96-041, 61 FR 50725, Sept. 27, 1996]
            
            
              § 2.75-15
              Requirements and tests.
              (a) Approved items described in certificates of approval are usually required to meet specific requirements and/or tests, prior to obtaining the approval. Additional factory tests to determine that proper uniformity and quality controls are followed during the manufacture of the specific items may be required. These requirements governing the manufacturer in particular are set forth in the regulations in this chapter or in specifications, copies of which may be obtained from the Commandant (CG-ENG). If the requirements are met, a certificate of approval will be issued.
              (b) When the specific item described in an application, together with accompanying drawings, plans, etc., does not meet applicable requirements or fails to meet specified tests, the applicant will be notified accordingly. The Coast Guard may suggest changes in order for the item to qualify and permit the issuance of an approval.

              (c) For items not covered by specification requirements in parts 160 to 164, inclusive (subchapter Q—Specifications) of this chapter, the requirements in the navigation and vessel inspection laws, and applicable regulations in this chapter or in 33 CFR chapter I apply and shall be met before approvals may be issued.
              [CGFR 65-50, 30 FR 16604, Dec. 30, 1965, as amended by CGD 82-063b, 48 FR 4781, Feb. 3, 1983; CGD 88-070, 53 FR 34533, Sept. 7, 1988; CGD 95-072, 60 FR 50459, Sept. 29, 1995; CGD 96-041, 61 FR 50725, Sept. 27, 1996]
            
            
              § 2.75-25
              Portable fire extinguishers.

              (a) The portable fire extinguishers listed and labeled as marine type by a recognized laboratory, as provided in subpart 162.028 of part 162 of subchapter Q (Specifications) of this chapter, will be accepted as approved for use on merchant vessels, motorboats, etc., whenever required by the regulations in this chapter, and for use on artificial islands and fixed structures on the Outer Continental Shelf whenever required by the regulations in 33 CFR parts 140 to 146, inclusive.

              (b) The procedures for manufacturers to follow and the requirements governing portable fire extinguishers to qualify being listed and labeled as marine type by a recognized laboratory are set forth in subpart 162.028 of part 162 of subchapter Q (Specifications) of this chapter.
              (c) The procedures for a laboratory to qualify as a recognized laboratory and to be listed in § 162.028-5 of subchapter Q (Specifications) of this chapter are as follows:
              (1) The laboratory shall submit an informal application in writing on its usual letterhead paper to the Commandant (CG-5PS), Attn: Director of Commercial Regulations, U.S. Coast Guard Stop 7509, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7509, requesting recognition and listing, as a recognized laboratory.
              (2) Accompanying the informal application, as identified enclosures, shall be:
              (i) A certification that it is a laboratory which has been and is regularly engaged in the examination, testing, and evaluation of portable fire extinguishers.
              (ii) A certification that it has an established factory inspection, listing, and labeling program, together with a complete description of it and how it works.
              (iii) A description of its facilities used in the examination, testing, and evaluation of portable fire extinguishers, together with its name (if different from that of submitter), and location (city, street, and state).
              (iv) A list of the names and home and office addresses of its principal officers and its managing directors (if any).

              (v) A description of its special standards for listing and labeling portable fire extinguishers as marine type, as contemplated by the specification in subpart 162.028 of part 162 of subchapter Q (Specifications) of this chapter.

              (3) If the Commandant finds that a laboratory qualifies as a recognized laboratory, and it is subject to Coast Guard jurisdiction, the approval and listing will be published on the Coast Guard's Maritime Information eXchange Web site at http://cgmix.uscg.mil/equipment and will be in effect until suspended, canceled or terminated by proper authority. The failure of a recognized laboratory to maintain its established factory inspection, listing and labeling program as approved by the Commandant shall be cause for terminating a listing as a recognized laboratory.
              
              [CGFR 65-50, 30 FR 16604, Dec. 30, 1965, as amended by CGD 82-063b, 48 FR 4781, Feb. 3, 1983; USCG-2015-0867, 80 FR 62469, Oct. 16, 2015]
            
            
              § 2.75-40
              Suspension of approval.

              (a) Whenever it is determined that a specific item is not in compliance with the applicable laws, rules, and regulations, and the requirements specified in the approval issued by the Coast Guard, the District Commander or the Officer in Charge, Marine Inspection, will immediately notify the holder of the approval wherein the specific item fails to meet applicable requirements. If the defects, deficiencies or variations in the item are deemed important, such officer is authorized and may immediately suspend the approval, may require the holder to surrender the certificate of approval (if any), and may direct the holder to cease claiming the defective items are Coast Guard approved, pending a final decision from the Commandant in the matter.
              
              (b) The procedures for appealing the temporary suspension shall be those described in § 2.01-70.
            
            
              § 2.75-50
              Withdrawals or terminations of approvals and appeals.
              (a) The Commandant may withdraw approval for any item which is found not to be in compliance with the conditions of approval, found to be unsuitable for its intended purpose, or does not meet the requirements of applicable regulations.
              (b) Approvals of equipment are terminated when the manufacturer is no longer in business, or when the item is no longer being manufactured, or when the approval expires.
              (c) Any person directly affected by a decision to deny, withdraw, or terminate an approval may appeal the decision to Director of Commercial Regulations & Standards (CG-5PS) as provided in § 1.03-15 of this chapter.
              [CGFR 65-50, 30 FR 16604, Dec. 30, 1965, as amended by CGD 93-055, 61 FR 13927, Mar. 28, 1996; CGD 96-041, 61 FR 50725, Sept. 27, 1996; CGD 97-057, 62 FR 51041, Sept. 30, 1997; USCG-2004-18884, 69 FR 58341, Sept. 30, 2004]
            
            
              § 2.75-60
              Hazardous ships' stores.
              Hazardous ships' stores, as defined in § 147.3 of this chapter, must not be brought on board or used on any vessel unless they meet the requirements of part 147 of this chapter.
              [CGD 84-044, 53 FR 7748, Mar. 10, 1988]
            
            
              § 2.75-70
              Welding procedure and performance qualifications.
              (a) Welding procedures and welder performance utilized in the fabrication of vessels and their various systems and components subject to Coast Guard inspection shall be qualified as required by the applicable subchapter. For applicable requirements see §§ 32.60-1(a) of subchapter D (Tank Vessels), § 72.01-15 of subchapter H (Passenger Vessels), § 92.01-10 of subchapter I (Cargo and Miscellaneous Vessels), or § 190.01-10 of subchapter U (Oceanographic Vessels) of this chapter. See part 57 of subchapter F (Marine Engineering) for requirements for the welding of pressure piping, boilers, pressure vessels, and nonpressure vessel type tanks, and associated secondary barriers as defined in § 38.05-4 of subchapter D (Tank Vessels) of this chapter.
              [CGFR 68-82, 33 FR 18804, Dec. 18, 1968]
            
          
          
            Subpart 2.85—Load Lines
            
              § 2.85-1
              Assignment of load lines.
              Most U.S. vessels, and foreign vessels in U.S. waters are required to have load line assignments in accordance with 46 U.S.C. Chapter 51. The load lines marks, when placed on a vessel, indicate the maximum draft to which such vessel can be lawfully submerged, in the various circumstances and seasons applicable to such vessel. See subchapter E (Load Lines) of this chapter for applicable details governing assignment and marking of load lines.
              [CGD 95-028, 62 FR 51195, Sept. 30, 1997, as amended by USCG-1998-4442, 63 FR 52188, Sept. 30, 1998; USCG-2004-18884, 69 FR 58341, Sept. 30, 2004]
            
          
          
            Subpart 2.90—Plans, Drawings or Blueprints
            
              § 2.90-1
              General requirements.
              (a) Drawings, blueprints or plans showing the details of construction of vessels subject to inspection or installations thereon are required to be submitted for approval in accordance with applicable regulations in this chapter, information as to which may be obtained at any local Marine Inspection Office.
              (b) The requirements for passenger vessel construction are in parts 43-46, 70-78, of this chapter.
              (c) The requirements for tank vessel construction are in parts 30-39, 43-45, of this chapter.
              (d) The requirements for cargo and miscellaneous vessel construction are in parts 43-45, 90-97, of this chapter.
              (e) The requirements for marine engineering installations or equipment are in parts 50-69 of this chapter.
              (f) The requirements for electrical engineering installations or equipment are in parts 110-113 of this chapter.
              (g) The requirements for items to be manufactured under specific approval by the Commandant are in parts 160-164 of this chapter.

              (h) The requirements for vessels carrying certain bulk dangerous cargoes are in parts 148, 151, 153, and 154 of this chapter.
              (i) The requirements for subdivision and stability plans and calculations are in part 170 of this chapter.
              [CGFR 65-50, 30 FR 16604, Dec. 30, 1965, as amended by CGD 73-96, 42 FR 49203, Sept. 26, 1977; CGD 79-023, 48 FR 51006, Nov. 4, 1983]
            
          
          
            Subpart 2.95—Retention of Records by the Public
            
              § 2.95-1
              Certificates or documents issued by Coast Guard.
              (a) Certificates or documents issued to the public, as required by laws, rules, or regulations, shall be retained for the applicable period of time, as follows:
              (1) If the certificate or document specifies a definite period of time for which it is valid, it shall be retained for so long as it is valid unless it is required to be surrendered; or,
              (2) If the certificate or document does not specify a definite period of time for which it is valid, it shall be retained for that period of time such certificate or document is required for operation of the vessel; or,
              (3) If the certificate or document is evidence of a person's qualifications, it shall be retained for so long as it is valid unless it is required to be surrendered.
              (b) Nothing in this section shall be construed as preventing the Coast Guard from canceling, suspending, or withdrawing any certificate or document issued at any time.
            
            
              § 2.95-5
              Certificates or documents issued by others.
              (a) Certificates or documents issued by other public agencies or private organizations, which are accepted as prima facie evidence of compliance with requirements administered by the Coast Guard, shall be retained for the applicable period of time as follows:
              (1) If the certificate or document specifies a definite period of time for which it is valid, it shall be retained for so long as it is valid unless it is required to be surrendered; or
              (2) If the certificate or document does not specify a definite period of time for which it is valid, it shall be retained for the period of time such certificate or document is required for operation of the vessel; or,
              (3) If the certificate or documents is evidence of a person's qualifications, it shall be retained for so long as it is valid unless it is required to be surrendered.
            
            
              § 2.95-10
              Equipment or material required to be approved.
              (a) The manufacturer of any equipment or material, which must also be approved by or found satisfactory for use by the Commandant, shall keep the required drawings, plans, blueprints, specifications, production models (if any), qualification tests, and related correspondence containing evidence that the Coast Guard has found such equipment or material satisfactory, during the period of time the approval or listing is valid. Most of the specifications containing detailed descriptions of records required to be retained by the public are in parts 160 to 164, inclusive in subchapter Q (Specifications) of this chapter.
            
          
        
        
          Pt. 3
          PART 3—DESIGNATION OF OCEANOGRAPHIC RESEARCH VESSELS
          
            
              Subpart 3.01—Authority and Purpose
              Sec.
              3.01-1
              Purpose of regulations.
            
            
              Subpart 3.03—Application
              3.03-1
              Vessels subject to the requirements of this part.
            
            
              Subpart 3.05—Definition of Terms Used in This Part
              3.05-1
              Letter of designation.
              3.05-3
              Oceanographic research vessel.
            
            
              Subpart 3.10—Designation
              3.10-1
              Procedures for designating oceanographic research vessels.
              3.10-5
              Renewal of letter of designation.
              3.10-10
              Right of appeal.
            
          
          
            Authority:
            46 U.S.C. 2113, 3306; Department of Homeland Security Delegation No. 0170.1.
          
          
            Source:
            CGD 77-081, 46 FR 56202, Nov. 16, 1981, unless otherwise noted.
          
          
            
            Subpart 3.01—Authority and Purpose
            
              § 3.01-1
              Purpose of regulations.
              The purpose of the regulations in this part is to establish standard procedures for the designation of certain vessels as oceanographic research vessels as defined in 46 U.S.C. 2101(18).
              [CGD 77-081, 46 FR 56202, Nov. 16, 1981, as amended by CGD 95-028, 62 FR 51195, Sept. 30, 1997]
            
          
          
            Subpart 3.03—Application
            
              § 3.03-1
              Vessels subject to the requirements of this part.
              The regulations in this part are applicable to U.S. flag vessels desiring designation as oceanographic research vessels in accordance with 46 U.S.C. 2101(18).
              [CGD 77-081, 46 FR 56202, Nov. 16, 1981, as amended by CGD 95-028, 62 FR 51195, Sept. 30, 1997; USCG-2005-22329, 70 FR 57183, Sept. 30, 2005]
            
          
          
            Subpart 3.05—Definition of Terms Used in This Part
            
              § 3.05-1
              Letter of designation.
              A letter issued by an Officer in Charge, Marine Inspection, designating an uninspected vessel as an oceanographic research vessel.
            
            
              § 3.05-3
              Oceanographic research vessel.
              “An oceanographic research vessel is a vessel which the U.S. Coast Guard finds is employed exclusively in one or more of the following:
              (a) Oceanographic instruction;
              (b) Limnologic instruction;
              (c) Oceanographic research; or,
              (d) Limnologic research.”
            
          
          
            Subpart 3.10—Designation
            
              § 3.10-1
              Procedures for designating oceanographic research vessels.
              (a) Upon written request by the owner, master, or agent of a vessel, a determination will be made by the Officer in Charge, Marine Inspection, of the zone in which the vessel is located, whether the vessel may be designated as an oceanographic research vessel.
              (b) The request should contain sufficient information to allow the Officer in Charge, Marine Inspection, to make this determination. At a minimum, the following items must be submitted:
              (1) A detailed description of the vessel, including its identification number, owner and charterer.
              (2) A specific operating plan stating precisely the intended use of the vessel.
              (3) Any additional information as may be requested by the Officer in Charge, Marine Inspection.
              (c) If designation is granted, it shall be indicated as follows:
              (1) For inspected vessels—indicated on the certificate of inspection, valid for its duration.
              (2) For uninspected vessels—indicated by a letter of designation, which shall be maintained on board the vessel and remain in effect for two years from date of issuance.
              (d) All designations shall remain valid for the period specified on the applicable document, provided all operating conditions remain unchanged from the date of designation.
              (e) In the event of a change in operating conditions, the owner, master, or agent of the vessel shall advise the Officer in Charge, Marine Inspection who issued the designation. After reviewing the pertinent information concerning the operational changes, the Officer in Charge, Marine Inspection, shall determine if the vessel is still eligible to retain its designation as an oceanographic research vessel.
              [CGD 77-081, 46 FR 56202, Nov. 16, 1981, as amended by CGD 95-028, 62 FR 51195, Sept. 30, 1997]
            
            
              § 3.10-5
              Renewal of letter of designation.
              At least 60 days prior to the expiration date of the letter of designation or certificate of inspection, a request for renewal must be submitted in the same manner as described in 3.10-1. However, if the request for renewal is submitted to the Officer in Charge, Marine Inspection, who made the initial determination and all operating conditions remain unchanged, the information required by § 3.10-1(b) need not be resubmitted with the request.
            
            
              
              § 3.10-10
              Right of appeal.
              Any person directly affected by a decision or action taken under this part, by or on behalf of the Coast Guard, may appeal therefrom in accordance with subpart 1.03 of this chapter.
              [CGD 88-033, 54 FR 50379, Dec. 6, 1989]
            
          
        
        
          Pt. 4
          PART 4—MARINE CASUALTIES AND INVESTIGATIONS
          
            
              Subpart 4.01—Authority and Scope of Regulations
              Sec.
              4.01-1
              Scope of regulation.
              4.01-3
              Reporting exclusion.
            
            
              Subpart 4.03—Definitions
              4.03-1
              Marine casualty or accident.
              4.03-2
              Serious marine incident.
              4.03-4
              Individual directly involved in a serious marine incident.
              4.03-5
              Medical facility.
              4.03-6
              Qualified medical personnel.
              4.03-7
              Chemical test.
              4.03-10
              Party in interest.
              4.03-15
              Commandant.
              4.03-20
              Coast Guard district.
              4.03-25
              District Commander.
              4.03-30
              Investigating officer.
              4.03-35
              Nuclear vessel.
              4.03-40
              Public vessels.
              4.03-45
              Marine employer.
              4.03-50
              Recreational vessel.
              4.03-55
              Law enforcement officer.
              4.03-60
              Noxious liquid substance (NLS).
              4.03-65
              Significant harm to the environment.
              4.03-70
               Tank vessel.
              4.03-75
              Merchant mariner credential and credential.
            
            
              Subpart 4.04—Notice of Potential Vessel Casualty
              4.04-1
              Reports of potential vessel casualty.
              4.04-3
              Reports of lack of vessel communication.
              4.04-5
              Substance of reports.
            
            
              Subpart 4.05—Notice of Marine Casualty and Voyage Records
              4.05-1
              Notice of marine casualty.
              4.05-2
              Incidents involving foreign tank vessels.
              4.05-5
              Substance of marine casualty notice.
              4.05-10
              Written report of marine casualty.
              4.05-12
              Alcohol or drug use by individuals directly involved in casualties.
              4.05-15
              Voyage records, retention of.
              4.05-20
              Report of accident to aid to navigation.
              4.05-25
              Reports when state of war exists.
              4.05-30
              Incidents involving hazardous materials.
              4.05-35
              Incidents involving nuclear vessels.
              4.05-40
              Alternate electronic means of reporting.
            
            
              Subpart 4.06—Mandatory Chemical Testing Following Serious Marine Incidents Involving Vessels in Commercial Service
              4.06-1
              Responsibilities of the marine employer.
              4.06-3
              Requirements for alcohol and drug testing following a serious marine incident.
              4.06-5
              Responsibility of individuals directly involved in serious marine incidents.
              4.06-15
              Accessibility of chemical testing devices.
              4.06-20
              Specimen collection requirements.
              4.06-30
              Specimen collection in incidents involving fatalities.
              4.06-40
              Specimen handling and shipping.
              4.06-50
              Specimen analysis and follow-up procedures.
              4.06-60
              Submission of reports and test results.
              4.06-70
              Penalties.
            
            
              Subpart 4.07—Investigations
              4.07-1
              Commandant or District Commander to order investigation.
              4.07-5
              Investigating officers, powers of.
              4.07-7
              Opening statement.
              4.07-10
              Report of investigation.
              4.07-15
              Recommendations, action on.
              4.07-20
              Transfer of jurisdiction.
              4.07-25
              Testimony of witnesses in other districts, depositions.
              4.07-30
              Testimony of witnesses under oath.
              4.07-35
              Counsel for witnesses and parties in interest.
              4.07-45
              Foreign units of Coast Guard, investigation by.
              4.07-55
              Information to be furnished Marine Board of Investigation.
            
            
              Subpart 4.09—Marine Board of Investigation
              4.09-1
              Commandant to designate.
              4.09-5
              Powers of Marine Board of Investigation.
              4.09-10
              Witnesses, payment of.
              4.09-15
              Time and place of investigation, notice of; rights of witnesses, etc.
              4.09-17
              Sessions to be public.
              4.09-20
              Record of proceedings.
              4.09-25
              U.S. Attorney to be notified.
              4.09-30
              Action on report.
              4.09-35
              Preferment of charges.
            
            
              Subpart 4.11—Witnesses and Witness Fees
              4.11-1

              Employees of vessels controlled by Army or Navy as witnesses.
              
              4.11-5
              Coercion of witnesses.
              4.11-10
              Witness fees and allowances.
            
            
              Subpart 4.12—Testimony by Interrogatories and Depositions
              4.12-1
              Application, procedure, and admissibility.
            
            
              Subpart 4.13—Availability of Records
              4.13-1
              Public availability of records.
            
            
              Subpart 4.19—Construction of Regulations and Rules of Evidence
              4.19-1
              Construction of regulations.
              4.19-5
              Adherence to rules of evidence.
            
            
              Subpart 4.21—Computation of Time
              4.21-1
              Computation of time.
            
            
              Subpart 4.23—Evidence of Criminal Liability
              4.23-1
              Evidence of criminal liability.
            
            
              Subpart 4.40—Coast Guard—National Transportation Safety Board Marine Casualty Investigations
              4.40-1
              Purpose.
              4.40-3
              Relationship to Coast Guard marine investigation regulations and procedures.
              4.40-5
              Definitions.
              4.40-10
              Preliminary investigation by the Coast Guard.
              4.40-15
              Marine casualty investigation by the Board.
              4.40-20
              Cause or probable cause determinations from Board investigation.
              4.40-25
              Coast Guard marine casualty investigation for the Board.
              4.40-30
              Procedures for Coast Guard investigation.
              4.40-35
              Records of the Coast Guard and the Board.
            
          
          
            Authority:
            43 U.S.C. 1333; 46 U.S.C. 2103, 2303A, 2306, 6101, 6301, 6305, 70034; 50 U.S.C. 198; Department of Homeland Security Delegation No. 0170.1. Subpart 4.40 issued under 49 U.S.C. 1903(a)(1)(E).
          
          
            Source:
            CGD 74-119, 39 FR 33317, Sept. 17, 1974, unless otherwise noted.
          
          
            Subpart 4.01—Authority and Scope of Regulations
            
              § 4.01-1
              Scope of regulation.
              The regulations in this part govern the reporting of marine casualties, the investigation of marine casualties and the submittal of reports designed to increase the likelihood of timely assistance to vessels in distress.
              [CGD 85-015, 51 FR 19341, May 29, 1986]
            
            
              § 4.01-3
              Reporting exclusion.
              (a) Vessels subject to 33 CFR 173.51 are excluded from the requirements of subpart 4.05.
              (b) Vessels which report diving accidents under 46 CFR 197.484 regarding deaths, or injuries which cause incapacitation for greater than 72 hours, are not required to give notice under § 4.05-1(a)(5) or § 4.05-1(a)(6).
              (c) Vessels are excluded from the requirements of § 4.05-1(a)(5) and (a)(6) with respect to the death or injury of shipyard or harbor workers when such accidents are not the result of either a vessel casualty (e.g., collision) or a vessel equipment casualty (e.g., cargo boom failure) and are subject to the reporting requirements of Occupational Safety and Health Administration (OSHA) under 29 CFR 1904.
              (d) Except as provided in subpart 4.40, public vessels are excluded from the requirements of this part.
              [CGD 76-170, 45 FR 77441, Nov. 24, 1980; 46 FR 19235, Mar. 30, 1981, as amended by CGD 76-170, 47 FR 39684, Sept. 9, 1982; CGD 95-028, 62 FR 51195, Sept. 30, 1997; USCG-2000-7790, 65 FR 58458, Sept. 29, 2000]
            
          
          
            Subpart 4.03—Definitions
            
              § 4.03-1
              Marine casualty or accident.
              
                Marine casualty or accident means—
              (a) Any casualty or accident involving any vessel other than a public vessel that—
              (1) Occurs upon the navigable waters of the United States, its territories or possessions;
              (2) Involves any United States vessel wherever such casualty or accident occurs; or
              (3) With respect to a foreign tank vessel operating in waters subject to the jurisdiction of the United States, including the Exclusive Economic Zone (EEZ), involves significant harm to the environment or material damage affecting the seaworthiness or efficiency of the vessel.

              (b) The term “marine casualty or accident” applies to events caused by or involving a vessel and includes, but is not limited to, the following:
              (1) Any fall overboard, injury, or loss of life of any person.
              (2) Any occurrence involving a vessel that results in—
              (i) Grounding;
              (ii) Stranding;
              (iii) Foundering;
              (iv) Flooding;
              (v) Collision;
              (vi) Allision;
              (vii) Explosion;
              (viii) Fire;
              (ix) Reduction or loss of a vessel's electrical power, propulsion, or steering capabilities;
              (x) Failures or occurrences, regardless of cause, which impair any aspect of a vessel's operation, components, or cargo;
              (xi) Any other circumstance that might affect or impair a vessel's seaworthiness, efficiency, or fitness for service or route; or
              (xii) Any incident involving significant harm to the environment.
              (3) Any occurrences of injury or loss of life to any person while diving from a vessel and using underwater breathing apparatus.
              (4) Any incident described in § 4.05-1(a).
              [USCG-2000-6927, 70 FR 74675, Dec. 16, 2005]
            
            
              § 4.03-2
              Serious marine incident.
              The term serious marine incident includes the following events involving a vessel in commercial service:
              (a) Any marine casualty or accident as defined in § 4.03-1 which is required by § 4.05-1 to be reported to the Coast Guard and which results in any of the following:
              (1) One or more deaths;
              (2) An injury to a crewmember, passenger, or other person which requires professional medical treatment beyond first aid, and, in the case of a person employed on board a vessel in commercial service, which renders the individual unfit to perform routine vessel duties;
              (3) Damage to property, as defined in § 4.05-1(a)(7) of this part, in excess of $200,000;
              (4) Actual or constructive total loss of any vessel subject to inspection under 46 U.S.C. 3301; or
              (5) Actual or constructive total loss of any self-propelled vessel, not subject to inspection under 46 U.S.C. 3301, of 100 gross tons or more.
              (b) A discharge of oil of 10,000 gallons or more into the navigable waters of the United States, as defined in 33 U.S.C. 1321, whether or not resulting from a marine casualty.
              (c) A discharge of a reportable quantity of a hazardous substance into the navigable waters of the United States, or a release of a reportable quantity of a hazardous substance into the environment of the United States, whether or not resulting from a marine casualty.
              [CGD 86-067, 53 FR 47077, Nov. 21, 1988, as amended by CGD 97-057, 62 FR 51041, Sept. 30, 1997; USCG-2016-0748, 83 FR 11902, Mar. 19, 2018]
            
            
              § 4.03-4
              Individual directly involved in a serious marine incident.
              The term individual directly involved in a serious marine incident is an individual whose order, action or failure to act is determined to be, or cannot be ruled out as, a causative factor in the events leading to or causing a serious marine incident.
              [CGD 86-067, 53 FR 47077, Nov. 21, 1988]
            
            
              § 4.03-5
              Medical facility.
              The term medical facility means an American hospital, clinic, physician's office, or laboratory, where blood and urine specimens can be collected according to recognized professional standards.
              [CGD 86-067, 53 FR 47077, Nov. 21, 1988]
            
            
              § 4.03-6
              Qualified medical personnel.
              The term qualified medical personnel means a physician, physician's assistant, nurse, emergency medical technician, or other person authorized under State or Federal law or regulation to collect blood and urine specimens.
              [CGD 86-067, 53 FR 47077, Nov. 21, 1988]
            
            
              § 4.03-7
              Chemical test.
              The term chemical test means a scientifically recognized test which analyzes an individual's breath, blood, urine, saliva, bodily fluids, or tissues for evidence of dangerous drug or alcohol use.
              [CGD 86-067, 53 FR 47077, Nov. 21, 1988]
            
            
              § 4.03-10
              Party in interest.
              The term party in interest shall mean any person whom the Marine Board of Investigation or the investigating officer shall find to have a direct interest in the investigation conducted by it and shall include an owner, a charterer, or the agent of such owner or charterer of the vessel or vessels involved in the marine casualty or accident, and all licensed or certificated personnel whose conduct, whether or not involved in a marine casualty or accident is under investigation by the Board or investigating officer.
            
            
              § 4.03-15
              Commandant.
              The Commandant, U.S. Coast Guard, is that officer who acts as chief of the Coast Guard and is charged with the administration of the Coast Guard.
            
            
              § 4.03-20
              Coast Guard district.
              A Coast Guard district is one of the geographical areas whose boundaries are described in 33 CFR part 3.
            
            
              § 4.03-25
              District Commander.

              The District Commander is the chief of a Coast Guard district and is charged with the administration of all Coast Guard responsibilities and activities within his respective district, except those functions of administrative law judges under the Administrative Procedure Act (60 Stat. 237, 5 U.S.C. 1001 et seq.) and activities of independent units of the Coast Guard, such as the Coast Guard Yard and the Coast Guard Academy.
            
            
              § 4.03-30
              Investigating officer.
              An investigating officer is an officer or employee of the Coast Guard designated by the Commandant, District Commander or the Officer in Charge, Marine Inspection, for the purpose of making investigations of marine casualties and accidents or other matters pertaining to the conduct of seamen. An Officer in Charge, Marine Inspection, is an investigating officer without further designation.
            
            
              § 4.03-35
              Nuclear vessel.
              The term nuclear vessel means any vessel in which power for propulsion, or for any other purpose, is derived from nuclear energy; or any vessel handling or processing substantial amounts of radioactive material other than as cargo.
              [CGD 84-099, 52 FR 47534, Dec. 14, 1987]
            
            
              § 4.03-40
              Public vessels.
              Public vessel means a vessel that—
              (a) Is owned, or demise chartered, and operated by the U.S. Government or a government of a foreign country, except a vessel owned or operated by the Department of Transportation or any corporation organized or controlled by the Department (except a vessel operated by the Coast Guard or Saint Lawrence Seaway Development Corporation); and
              (b) Is not engaged in commercial service.
              [CGD 95-028, 62 FR 51195, Sept. 30, 1997]
            
            
              § 4.03-45
              Marine employer.
              
                Marine employer means the owner, managing operator, charterer, agent, master, or person in charge of a vessel other than a recreational vessel.
              [CGD 84-099, 52 FR 47534, Dec. 14, 1987]
            
            
              § 4.03-50
              Recreational vessel.
              
                Recreational vessel means a vessel meeting the definition in 46 U.S.C. 2101(25) that is then being used only for pleasure.
              [CGD 84-099, 52 FR 47534, Dec. 14, 1987]
            
            
              § 4.03-55
              Law enforcement officer.
              
                Law enforcement officer means a Coast Guard commissioned, warrant or petty officer; or any other law enforcement officer authorized to obtain a chemical test under Federal, State, or local law.
              [CGD 84-099, 52 FR 47534, Dec. 14, 1987]
            
            
              § 4.03-60
              Noxious liquid substance (NLS).
              
                Noxious liquid substance (NLS) means—
              (a) Each substance listed in 33 CFR 151.47 or 151.49;

              (b) Each substance having an “A,” “B,” “C,” or “D” beside its name in the column headed “IMO Annex II pollution category” in table 1 of part 153 of this chapter; and
              (c) Each substance that is identified as an NLS in a written permission issued under § 153.900(d) of this chapter.
              [USCG-2000-6927, 70 FR 74676, Dec. 16, 2005]
            
            
              § 4.03-65
              Significant harm to the environment.
              
                Significant harm to the environment means—
              (a) In the navigable waters of the United States, a discharge of oil as set forth in 40 CFR 110.3 or a discharge of hazardous substances in quantities equal to or exceeding, in any 24-hour period, the reportable quantity determined in 40 CFR part 117;
              (b) In other waters subject to the jurisdiction of the United States, including the EEZ—
              (1) A discharge of oil in excess of the quantities or instantaneous rate permitted in 33 CFR 151.10 or 151.13 during operation of the ship; or
              (2) A discharge of noxious liquid substances in bulk in violation of §§ 153.1126 or 153.1128 of this chapter during the operation of the ship; and
              (c) In waters subject to the jurisdiction of the United States, including the EEZ, a probable discharge of oil, hazardous substances, marine pollutants, or noxious liquid substances. The factors you must consider to determine whether a discharge is probable include, but are not limited to—
              (1) Ship location and proximity to land or other navigational hazards;
              (2) Weather;
              (3) Tide current;
              (4) Sea state;
              (5) Traffic density;
              (6) The nature of damage to the vessel; and
              (7) Failure or breakdown aboard the vessel, its machinery, or equipment.
              [USCG-2000-6927, 70 FR 74676, Dec. 16, 2005]
            
            
              § 4.03-70
               Tank vessel.
              
                Tank vessel means a vessel that is constructed or adapted to carry, or that carries, oil, hazardous substances, marine pollutants, or noxious liquid substances, in bulk as cargo or cargo residue.
              [USCG-2000-6927, 70 FR 74676, Dec. 16, 2005]
            
            
              § 4.03-75
              Merchant mariner credential and credential.
              The following definitions apply to this part:
              
                Credential means any or all of the following:
              (1) Merchant mariner's document.
              (2) Merchant mariner's license.
              (3) STCW endorsement.
              (4) Certificate of registry.
              (5) Merchant mariner credential.
              
                Merchant mariner credential or MMC means the credential issued by the Coast Guard under 46 CFR part 10. It combines the individual merchant mariner's document, license, and certificate of registry enumerated in 46 U.S.C. subtitle II part E as well as the STCW endorsement into a single credential that serves as the mariner's qualification document, certificate of identification, and certificate of service.
              [USCG-2006-24371, 74 FR 11214, Mar. 16, 2009]
            
          
          
            Subpart 4.04—Notice of Potential Vessel Casualty
            
              Source:
              CGD 85-015, 51 FR 19341, May 29, 1986, unless otherwise noted.
            
            
              § 4.04-1
              Reports of potential vessel casualty.
              A vessel owner, charterer, managing operator or agent shall immediately notify either of the following Coast Guard officers if there is reason to believe a vessel is lost or imperiled.
              (a) The Coast Guard district rescue coordination center (RCC) cognizant over the area the vessel was last operating in; or
              (b) The Coast Guard search and rescue authority nearest to where the vessel was last operating.
              Reasons for belief that a vessel is in distress include, but are not limited to, lack of communication with or nonappearance of the vessel.
            
            
              § 4.04-3
              Reports of lack of vessel communication.

              The owner, charterer, managing operator or agent of a vessel that is required to report to the United States flag Merchant Vessel Location Filing System under the authority of section 212(A) of the Merchant Marine Act, 1936 (46 App. U.S.C. 1122a), shall immediately notify the Coast Guard if more than 48 hours have passed since receiving communication from the vessel. This notification shall be given to the Coast Guard district RCC cognizant over the area the vessel was last operating in.
              (Information collection requirements approved by the Office of Management and Budget under control number 1625-0048)
              [CGD 85-015, 51 FR 19341, May 29, 1986, as amended by USCG-2006-25697, 71 FR 55745, Sept. 25, 2006]
            
            
              § 4.04-5
              Substance of reports.
              The owner, charterer, managing operator or agent, notifying the Coast Guard under § 4.04-1 or § 4.04-3, shall:
              (a) Provided the name and identification number of the vessel, the names of the individuals on board, and other information that may be requested by the Coast Guard (when providing the names of the individuals on board for a passenger vessel, the list of passengers need only meet the requirements of 46 U.S.C. 3502); and
              (b) Submit written confirmation of that notice to the Coast Guard facility that the notice was given to within 24 hours.
              (Information collection requirements approved by the Office of Management and Budget under control number 1625-0048)
              [CGD 85-015, 51 FR 19341, May 29, 1986, as amended by USCG-2006-25697, 71 FR 55745, Sept. 25, 2006]
            
          
          
            Subpart 4.05—Notice of Marine Casualty and Voyage Records
            
              § 4.05-1
              Notice of marine casualty.
              (a) Immediately after the addressing of resultant safety concerns, the owner, agent, master, operator, or person in charge, shall notify the nearest Sector Office, Marine Inspection Office or Coast Guard Group Office whenever a vessel is involved in a marine casualty consisting in—
              (1) An unintended grounding, or an unintended strike of (allision with) a bridge;
              (2) An intended grounding, or an intended strike of a bridge, that creates a hazard to navigation, the environment, or the safety of a vessel, or that meets any criterion of paragraphs (a) (3) through (8);
              (3) A loss of main propulsion, primary steering, or any associated component or control system that reduces the maneuverability of the vessel;
              (4) An occurrence materially and adversely affecting the vessel's seaworthiness or fitness for service or route, including but not limited to fire, flooding, or failure of or damage to fixed fire-extinguishing systems, lifesaving equipment, auxiliary power-generating equipment, or bilge-pumping systems;
              (5) A loss of life;
              (6) An injury that requires professional medical treatment (treatment beyond first aid) and, if the person is engaged or employed on board a vessel in commercial service, that renders the individual unfit to perform his or her routine duties; or
              (7) An occurrence causing property-damage in excess of $75,000, this damage including the cost of labor and material to restore the property to its condition before the occurrence, but not including the cost of salvage, cleaning, gas-freeing, drydocking, or demurrage.
              (8) An occurrence involving significant harm to the environment as defined in § 4.03-65.
              (b) Notice given as required by 33 CFR 160.215 satisfies the requirement of this section if the marine casualty involves a hazardous condition as defined by 33 CFR 160.202.
              (c) Except as otherwise required under this subpart, if the marine casualty exclusively involves an occurrence or occurrences described by paragraph (a)(8) of this section, a report made pursuant to 33 CFR 153.203, 40 CFR 117.21, or 40 CFR 302.6 satisfies the immediate notification requirement of this section.
              [CGD 94-030, 59 FR 39471, Aug. 3, 1994, as amended by USCG-2000-6927, 70 FR 74676, Dec. 16, 2005; USCG-2006-25556, 72 FR 36330, July 2, 2007; USCG-2011-0618, 76 FR 60754, Sept. 30, 2011; USCG-2014-0688, 79 FR 58275, Sept. 29, 2014; USCG-2005-21869, 80 FR 5336, Jan. 30, 2015; USCG-2016-0748, 83 FR 11902, Mar. 19, 2018]
            
            
              
              § 4.05-2
              Incidents involving foreign tank vessels.
              (a) Within the navigable waters of the United States, its territories, or possessions. The marine casualty reporting and investigation criteria of this part apply to foreign tank vessels operating on the navigable waters of the United States, its territories, or possessions. A written marine casualty report must be submitted under § 4.05-10 of this chapter.
              (b) Outside the U.S. navigable waters and within the Exclusive Economic Zone (EEZ). The owner, agent, master, operator, or person in charge of a foreign tank vessel involved in a marine casualty must report under procedures detailed in 33 CFR 151.15, immediately after addressing resultant safety concerns, whenever the marine casualty involves, or results in—
              (1) Material damage affecting the seaworthiness or efficiency of the vessel; or
              (2) An occurrence involving significant harm to the environment as a result of a discharge, or probable discharge, resulting from damage to the vessel or its equipment. The factors you must consider to determine whether a discharge is probable include, but are not limited to—
              (i) Ship location and proximity to land or other navigational hazards;
              (ii) Weather;
              (iii) Tide current;
              (iv) Sea state;
              (v) Traffic density;
              (vi) The nature of damage to the vessel; and
              (vii) Failure or breakdown aboard the vessel, its machinery, or equipment.
              [USCG-2000-6927, 70 FR 74676, Dec. 16, 2005]
            
            
              § 4.05-5
              Substance of marine casualty notice.
              The notice required in § 4.05-1 must include the name and official number of the vessel involved, the name of the vessel's owner or agent, the nature and circumstances of the casualty, the locality in which it occurred, the nature and extent of injury to persons, and the damage to property.
              [CGD 76-170, 45 FR 77441, Nov. 24, 1980]
            
            
              § 4.05-10
              Written report of marine casualty.
              (a) The owner, agent, master, operator, or person in charge must, within 5 days, file a written report of any marine casualty required to be reported under § 4.05-1. This written report is in addition to the immediate notice required by § 4.05-1. This written report must be delivered to a Coast Guard Sector Office or Marine Inspection Office. It must be provided on Form CG-2692 (Report of Marine Casualty, Commercial Diving Casualty, or OCS-Related Casualty), and supplemented as necessary by appended Forms CG-2692A (Barge Addendum), CG-2692B (Report of Mandatory Chemical Testing Following a Serious Marine Incident Involving Vessels in Commercial Service), CG-2692C (Personnel Casualty Addendum), and/or CG-2692D (Involved Persons and Witnesses Addendum).
              (b) If filed without delay after the occurrence of the marine casualty, the report required by paragraph (a) of this section suffices as the notice required by § 4.05-1(a).
              [CGD 94-030, 63 FR 19192, Apr. 17, 1998, as amended by USCG-2006-25556, 72 FR 36330, July 2, 2007; USCG-2016-0748, 83 FR 11902, Mar. 19, 2018]
            
            
              § 4.05-12
              Alcohol or drug use by individuals directly involved in casualties.
              (a) For each marine casualty required to be reported by § 4.05-10, the marine employer shall determine whether there is any evidence of alcohol or drug use by individuals directly involved in the casualty.
              (b) In the written report (Forms CG-2692 and CG-2692B) submitted for the casualty, the marine employer must include information that—
              (1) Identifies those individuals for whom evidence of drug or alcohol use, or evidence of intoxication, has been obtained; and,
              (2) Specifies the method used to obtain such evidence, such as personal observation of the individual, or by chemical testing of the individual.

              (c) An entry shall be made in the official log book, if carried, pertaining to those individuals for whom evidence of intoxication is obtained. The individual must be informed of this entry and the entry must be witnessed by a second person.
              (d) If an individual directly involved in a casualty refuses to submit to, or cooperate in, the administration of a timely chemical test, when directed by a law enforcement officer or by the marine employer, this fact must be noted in the official log book, if carried, and in the written report (Forms CG-2692 and CG-2692B), and shall be admissible as evidence in any administrative proceeding.
              [CGD 84-099, 52 FR 47534, Dec. 14, 1987, as amended by USCG-2016-0748, 83 FR 11902, Mar. 19, 2018]
            
            
              § 4.05-15
              Voyage records, retention of.
              (a) The owner, agent, master, or person in charge of any vessel involved in a marine casualty shall retain such voyage records as are maintained by the vessel, such as both rough and smooth deck and engine room logs, bell books, navigation charts, navigation work books, compass deviation cards, gyro records, stowage plans, records of draft, aids to mariners, night order books, radiograms sent and received, radio logs, crew and passenger lists, articles of shipment, official logs and other material which might be of assistance in investigating and determining the cause of the casualty. The owner, agent, master, other officer or person responsible for the custody thereof, shall make these records available upon request, to a duly authorized investigating officer, administrative law judge, officer or employee of the Coast Guard.
              (b) The investigating officer may substitute photostatic copies of the voyage records referred to in paragraph (a) of this section when they have served their purpose and return the original records to the owner or owners thereof.
            
            
              § 4.05-20
              Report of accident to aid to navigation.
              Whenever a vessel collides with a buoy, or other aid to navigation under the jurisdiction of the Coast Guard, or is connected with any such collision, it shall be the duty of the person in charge of such vessel to report the accident to the nearest Officer in Charge, Marine Inspection. No report on Form CG-2692 is required unless one or more of the results listed in § 4.05-1 occur.
              [CGD 74-119, 39 FR 33317, Sept. 17, 1974, as amended by CGD 88-070, 53 FR 34533, Sept. 7, 1988]
            
            
              § 4.05-25
              Reports when state of war exists.
              During the period when a state of war exists between the United States and any foreign nation, communications in regard to casualties or accidents shall be handled with caution and the reports shall not be made by radio or by telegram.
            
            
              § 4.05-30
              Incidents involving hazardous materials.
              When a casualty occurs involving hazardous materials, notification and a written report to the Department of Transportation may be required. See 49 CFR 171.15 and 171.16.
              [CGD 76-170, 45 FR 77441, Nov. 24, 1980]
            
            
              § 4.05-35
              Incidents involving nuclear vessels.
              The master of any nuclear vessel shall immediately inform the Commandant in the event of any accident or casualty to the nuclear vessel which may lead to an environmental hazard. The master shall also immediately inform the competent governmental authority of the country in whose waters the vessel may be or whose waters the vessel approaches in a damaged condition.
              [CGD 84-099, 52 FR 47534, Dec. 14, 1987]
            
            
              § 4.05-40
              Alternate electronic means of reporting.
              The Commandant may approve alternate electronic means of submitting notices and reports required under this subpart.
              [USCG-1999-6216, 64 FR 53223, Oct. 1, 1999]
            
          
          
            Subpart 4.06—Mandatory Chemical Testing Following Serious Marine Incidents Involving Vessels in Commercial Service
            
              Source:
              CGD 86-067, 53 FR 47078, Nov. 21, 1988, unless otherwise noted.
            
            
              
              § 4.06-1
              Responsibilities of the marine employer.
              (a) At the time of occurrence of a marine casualty, a discharge of oil into the navigable waters of the United States, a discharge of a hazardous substance into the navigable waters of the United States, or a release of a hazardous substance into the environment of the United States, the marine employer shall make a timely, good faith determination as to whether the occurrence currently is, or is likely to become, a serious marine incident.
              (b) When a marine employer determines that a casualty or incident is, or is likely to become, a serious marine incident, the marine employer shall take all practicable steps to have each individual engaged or employed on board the vessel who is directly involved in the incident chemically tested for evidence of drug and alcohol use as required in this part.
              (c) The marine employer determines which individuals are directly involved in a serious marine incident (SMI). A law enforcement officer may determine that additional individuals are directly involved in the SMI. In these cases, the marine employer must take all practical steps to have these additional individuals tested according to this part.
              (d) The requirements of this subpart do not prevent personnel who are required to be tested from performing duties in the aftermath of an SMI when their performance is necessary to respond to safety concerns directly related to the incident.
              (e) The marine employer shall ensure that all individuals engaged or employed on board a vessel are fully indoctrinated in the requirements of this subpart, and that appropriate vessel personnel are trained as necessary in the practical applications of these requirements.
              [CGD 86-067, 53 FR 47078, Nov. 21, 1988, as amended by USCG-2000-7759, 66 FR 42967, Aug. 16, 2001; USCG-2001-8773, 70 FR 75960, Dec. 22, 2005]
            
            
              § 4.06-3
              Requirements for alcohol and drug testing following a serious marine incident.
              When a marine employer determines that a casualty or incident is, or is likely to become, an SMI, the marine employer must ensure that the following alcohol and drug testing is conducted:
              (a) Alcohol testing. (1) Alcohol testing must be conducted on each individual engaged or employed on board the vessel who is directly involved in the SMI.
              (i) The alcohol testing of each individual must be conducted within 2 hours of when the SMI occurred, unless precluded by safety concerns directly related to the incident.
              (ii) If safety concerns directly related to the SMI prevent the alcohol testing from being conducted within 2 hours of the occurrence of the incident, then alcohol testing must be completed as soon as the safety concerns are addressed.
              (iii) Alcohol testing is not required to be conducted more than 8 hours after the occurrence of the SMI.
              (2) Alcohol-testing devices must be used according to the procedures specified by the manufacturer of the testing device and by this part.
              (3) If the alcohol testing required in paragraphs (a)(1)(i) and (a)(1)(ii) of this section is not conducted, the marine employer must document on Forms CG-2692 and CG-2692B the reason why the testing was not conducted.
              (4) The marine employer may use alcohol-testing results from tests conducted by Coast Guard or local law enforcement personnel to satisfy the alcohol testing requirements of this part only if the alcohol testing meets all of the requirements of this part.
              (b) Drug testing. (1) Drug testing must be conducted on each individual engaged or employed on board the vessel who is directly involved in the SMI.
              (i) The collection of drug-test specimens of each individual must be conducted within 32 hours of when the SMI occurred, unless precluded by safety concerns directly related to the incident.
              (ii) If safety concerns directly related to the SMI prevent the collection of drug-test specimens from being conducted within 32 hours of the occurrence of the incident, then the collection of drug-test specimens must be conducted as soon as the safety concerns are addressed.

              (2) If the drug-test specimens required in paragraphs (b)(1)(i) and (b)(1)(ii) of this section were not collected, the marine employer must document on Forms CG-2692 and CG-2692B the reason why the specimens were not collected.
              [USCG-2001-8773, 70 FR 75960, Dec. 22, 2005, as amended by USCG-2016-0748, 83 FR 11902, Mar. 19, 2018]
            
            
              § 4.06-5
              Responsibility of individuals directly involved in serious marine incidents.
              (a) Any individual engaged or employed on board a vessel who is determined to be directly involved in an SMI must provide a blood, breath, saliva, or urine specimen for chemical testing when directed to do so by the marine employer or a law enforcement officer.
              (b) If the individual refuses to provide a blood, breath, saliva, or urine specimen, this refusal must be noted on Forms CG-2692 and CG-2692B and in the vessel's official log book, if a log book is required. The marine employer must remove the individual as soon as practical from duties that directly affect the safe operation of the vessel.
              (c) Individuals subject to alcohol testing after an SMI are prohibited from consuming alcohol beverages for 8 hours following the occurrence of the SMI or until after the alcohol testing required by this part is completed.
              (d) No individual may be compelled to provide specimens for alcohol and drug testing required by this part. However, refusal to provide specimens is a violation of this subpart and may subject the individual to suspension and revocation proceedings under part 5 of this chapter, a civil penalty, or both.
              [USCG-2001-8773, 70 FR 75961, Dec. 22, 2005, as amended by USCG-2016-0748, 83 FR 11902, Mar. 19, 2018]
            
            
              § 4.06-15
              Accessibility of chemical testing devices.
              (a) Alcohol testing. (1) The marine employer must have a sufficient number of alcohol testing devices readily accessible on board the vessel to determine the presence of alcohol in the system of each individual who was directly involved in the SMI.

              (2) All alcohol testing devices used to meet the requirements of this part must be currently listed on either the Conforming Products List (CPL) titled “Modal Specifications for Devices To Measure Breath Alcohol” or “Conforming Products List of Screening Devices To Measure Alcohol in Bodily Fluids,” which are published periodically in the Federal Register by National Highway Traffic Safety Administration (NHTSA).
              (3) The alcohol testing devices need not be carried on board each vessel if obtaining the devices and conducting the required alcohol tests can be accomplished within 2 hours from the time of occurrence of the SMI.
              (b) Drug testing. (1) The marine employer must have a sufficient number of urine-specimen collection and shipping kits meeting the requirements of 49 CFR part 40 that are readily accessible for use following SMIs.
              (2) The specimen collection and shipping kits need not be carried on board each vessel if obtaining the kits and collecting the specimen can be completed within 32 hours from the time of the occurrence of the SMI.
              [USCG-2001-8773, 70 FR 75961, Dec. 22, 2005]
            
            
              § 4.06-20
              Specimen collection requirements.
              (a) Alcohol testing. (1) When conducting alcohol testing required in § 4.06-3(a), an individual determined under this part to be directly involved in the SMI must provide a specimen of their breath, blood, or saliva to the marine employer as required in this subpart.
              (2) Collection of an individual's blood to comply with § 4.06-3(a) must be taken only by qualified medical personnel.
              (3) Collection of an individual's saliva or breath to comply with § 4.06-3(a) must be taken only by personnel trained to operate the alcohol-testing device in use and must be conducted according to this subpart.
              (b) Drug testing. (1) When conducting drug testing required in § 4.06-3(b), an individual determined under this part to be directly involved in the SMI must provide a specimen of their urine according to 46 CFR part 16 and 49 CFR part 40.
              
              (2) Specimen collection and shipping kits used to conduct drug testing must be used according to 49 CFR part 40.
              [USCG-2001-8773, 70 FR 75961, Dec. 22, 2005]
            
            
              § 4.06-30
              Specimen collection in incidents involving fatalities.
              (a) When an individual engaged or employed on board a vessel dies as a result of a serious marine incident, blood and urine specimens must be obtained from the remains of the individual for chemical testing, if practicable to do so. The marine employer shall notify the appropriate local authority, such as the coroner or medical examiner, as soon as possible, of the fatality and of the requirements of this subpart. The marine employer shall provide the specimen collection and shipping kit and request that the local authority assist in obtaining the necessary specimens. When the custodian of the remains is a person other than the local authority, the marine employer shall request the custodian to cooperate in obtaining the specimens required under this part.
              (b) If the local authority or custodian of the remains declines to cooperate in obtaining the necessary specimens, the marine employer shall provide an explanation of the circumstances on Form CG-2692B (Report of Mandatory Chemical Testing Following a Serious Marine Incident Involving Vessels in Commercial Service).
              [CGD 86-067, 53 FR 47078, Nov. 21, 1988, as amended by USCG-2016-0748, 83 FR 11902, Mar. 19, 2018]
            
            
              § 4.06-40
              Specimen handling and shipping.
              (a) The marine employer shall ensure that blood specimens collected in accordance with §§ 4.06-20 and 4.06-30 are promptly shipped to a testing laboratory qualified to conduct tests on such specimens. A proper chain of custody must be maintained for each specimen from the time of collection through the authorized disposition of the specimen. Blood specimens must be shipped to the laboratory in a cooled condition by any means adequate to ensure delivery within twenty-four (24) hours of receipt by the carrier.
              (b) The marine employer shall ensure that the urine specimen collection procedures of § 16.113 of this chapter and the chain of custody requirements of 49 CFR part 40, subpart D, are complied with. The marine employer shall ensure that urine specimens required by §§ 4.06-20 and 4. 06-30 are promptly shipped to a laboratory complying with the requirements of 49 CFR part 40. Urine specimens must be shipped by an expeditious means, but need not be shipped in a cooled condition for overnight delivery.
              [CGD 86-067, 53 FR 47078, Nov. 21, 1988, as amended by USCG-2000-7759, 66 FR 42967, Aug. 16, 2001]
            
            
              § 4.06-50
              Specimen analysis and follow-up procedures.
              (a) Each laboratory will provide prompt analysis of specimens collected under this subpart, consistent with the need to develop all relevant information and to produce a complete analysis report.
              (b) Reports shall be sent to the Medical Review Officer meeting the requirements of 49 CFR 40.121, as designated by the marine employer submitting the specimen for testing. Wherever a urinalysis report indicates the presence of a dangerous drug or drug metabolite, the Medical Review Officer shall review the report as required by 49 CFR part 40, subpart G, and submit his or her findings to the marine employer. Blood test reports indicating the presence of alcohol shall be similarly reviewed to determine if there is a legitimate medical explanation.
              (c) Analysis results which indicate the presence of alcohol, dangerous drugs, or drug metabolites shall not be construed by themselves as constituting a finding that use of drugs or alcohol was the probable cause of a serious marine incident.
              [CGD 86-067, 53 FR 47078, Nov. 21, 1988, as amended by CGD 90-053, 58 FR 31107, May 28, 1993; USCG-2000-7759, 66 FR 42967, Aug. 16, 2001]
            
            
              § 4.06-60
              Submission of reports and test results.

              (a) Whenever an individual engaged or employed on a vessel is identified as being directly involved in a serious marine incident, the marine employer shall complete Form CG-2692B (Report of Mandatory Chemical Testing Following a Serious Marine Incident Involving Vessels in Commercial Service).
              (b) When the serious marine incident requires the submission of Form CG-2692 (Report of Marine Casualty, Commercial Diving Casualty, or OCS-Related Casualty) to the Coast Guard in accordance with § 4.05-10, the report required by paragraph (a) of this section shall be appended to Form CG-2692.
              (c) In incidents involving discharges of oil or hazardous substances as described in § 4.03-2 (b) and (c) of this part, when Form CG-2692 is not required to be submitted, the report required by paragraph (a) of this section shall be submitted to the Coast Guard Officer in Charge, Marine Inspection, having jurisdiction over the location where the discharge occurred or nearest the port of first arrival following the discharge.
              (d) Upon receipt of the report of chemical test results, the marine employer shall submit a copy of the test results for each person listed on the CG-2692B to the Coast Guard Officer in Charge, Marine Inspection to whom the CG-2692B was submitted.
              (e) The Commandant may approve alternate electronic means of submitting reports and test results as required under paragraphs (a) through (d) of this section.
              [CGD 86-067, 53 FR 47078, Nov. 21, 1988, as amended by CGD 97-057, 62 FR 51041, Sept. 30, 1997; USCG-1999-6216, 64 FR 53223, Oct. 1, 1999; USCG-2016-0748, 83 FR 11902, Mar. 19, 2018]
            
            
              § 4.06-70
              Penalties.
              Violation of this part is subject to the civil penalties set forth in 46 U.S.C. 2115.
              [USCG-2001-8773, 70 FR 75961, Dec. 22, 2005]
            
          
          
            Subpart 4.07—Investigations
            
              § 4.07-1
              Commandant or District Commander to order investigation.
              (a) The Commandant or District Commander upon receipt of information of a marine casualty or accident, will immediately cause such investigation as may be necessary in accordance with the regulations in this part.
              (b) The investigations of marine casualties and accidents and the determinations made are for the purpose of taking appropriate measures for promoting safety of life and property at sea, and are not intended to fix civil or criminal responsibility.
              (c) The investigation will determine as closely as possible:
              (1) The cause of the accident;
              (2) Whether there is evidence that any failure of material (either physical or design) was involved or contributed to the casualty, so that proper recommendations for the prevention of the recurrence of similar casualties may be made;
              (3) Whether there is evidence that any act of misconduct, inattention to duty, negligence or willful violation of the law on the part of any person holding a Coast Guard credential contributed to the casualty, so that appropriate proceedings against the credential of such person may be recommended and taken under 46 U.S.C. 6301;
              (4) Whether there is evidence that any Coast Guard personnel or any representative or employee of any other government agency or any other person caused or contributed to the cause of the casualty; or,
              (5) Whether the accident shall be further investigated by a Marine Board of Investigation in accordance with regulations in subpart 4.09.
              [CGD 74-119, 39 FR 33317, Sept. 17, 1974, as amended by CGD 97-057, 62 FR 51041, Sept. 30, 1997; USCG-2006-24371, 74 FR 11214, Mar. 16, 2009]
            
            
              § 4.07-5
              Investigating officers, powers of.
              (a) An investigating officer investigates each marine casualty or accident reported under §§ 4.05-1 and 4.05-10.
              (b) Such investigating officer shall have the power to administer oaths, subpoena witnesses, require persons having knowledge of the subject matter of the investigation to answer questionnaires and require the production of relevant books, papers, documents and other records.

              (c) Attendance of witnesses or the production of books, papers, documents or any other evidence shall be compelled by a similar process as in the United States District Court.
              [CGFR 65-50, 30 FR 17099, Dec. 30, 1965, as amended by CGD 72-104R, 37 FR 14234, July 18, 1972]
            
            
              § 4.07-7
              Opening statement.
              The investigating officer or the Chairman of a Marine Board of Investigation shall open the investigation by announcing the statutory authority for the proceeding and he shall advise parties in interest concerning their rights to be represented by counsel, to examine and cross-examine witnesses, and to call witnesses in their own behalf.
            
            
              § 4.07-10
              Report of investigation.
              (a) At the conclusion of the investigation the investigating officer shall submit to the Commandant via the Officer in Charge, Marine Inspection, and the District Commander, a full and complete report of the facts as determined by his investigation, together with his opinions and recommendations in the premises. The Officer in Charge, Marine Inspection, and the District Commander shall forward the investigating officer's report to the Commandant with an endorsement stating:
              (1) Approval or otherwise of the findings of fact, conclusions and recommendations;
              (2) Any action taken with respect to the recommendations;
              (3) Whether or not any action has been or will be taken under part 5 of this subchapter to suspend or revoke credentials; and,
              (4) Whether or not violations of laws or regulations relating to vessels have been reported.
              (b) At the conclusion of the investigation, the investigating officer shall submit the report described in paragraph (a) of this section, to the Commandant via the Merchant Marine Detail Officer or the Officer in Charge, Marine Inspection, and the Commander, Coast Guard MIO Europe for a European port or Commander, Fourteenth Coast Guard for an Asian or Pacific port. The Merchant Marine Detail Officer or the Officer in Charge, Marine Inspection, and Commander, Coast Guard MIO Europe or Commander, Fourteenth Coast Guard District shall forward the investigating officer's report to the Commandant with the endorsement described in paragraphs (a) (1) through (4) of this section.
              [CGD 74-119, 39 FR 33317, Sept. 17, 1974, as amended by CGD 75-196, 41 FR 18655, May 6, 1976; CGD 97-057, 62 FR 51042, Sept. 30, 1997; USCG-2006-24371, 74 FR 11214, Mar. 16, 2009; USCG-2016-0498, 82 FR 35089, July 28, 2017]
            
            
              § 4.07-15
              Recommendations, action on.
              Where the recommendations of an investigating officer are such that their accomplishment is within the authority of the District Commander or any of the personnel under his command, immediate steps shall be taken to put them into effect and his forwarding endorsement shall so indicate.
            
            
              § 4.07-20
              Transfer of jurisdiction.
              When it appears to the District Commander that it is more advantageous to conduct an investigation in a district other than in the district where the casualty was first reported, that officer shall transfer the case to the other district together with any information or material relative to the casualty he may have.
            
            
              § 4.07-25
              Testimony of witnesses in other districts, depositions.
              When witnesses are available in a district other than the district in which the investigation is being made, testimony or statements shall be taken from witnesses in the other districts by an investigating officer and promptly transmitted to the investigating officer conducting the investigation. Depositions may be taken in the manner prescribed by regulations in subpart 4.12.
            
            
              § 4.07-30
              Testimony of witnesses under oath.
              (a) Witnesses to marine casualties or accidents appearing before an investigating officer may be placed under oath and their testimony may be reduced to writing.

              (b) Written statements and reports submitted as evidence by witnesses shall be sworn to before an officer authorized to administer oaths and such statements and/or reports shall be signed.
            
            
              § 4.07-35
              Counsel for witnesses and parties in interest.
              (a) All parties in interest shall be allowed to be represented by counsel, to examine and cross-examine witnesses and to call witnesses in their own behalf.
              (b) Witnesses who are not parties in interest may be assisted by counsel for the purpose of advising such witnesses concerning their rights; however, such counsel will not be permitted to examine or cross-examine other witnesses or otherwise participate in the investigation.
            
            
              § 4.07-45
              Foreign units of Coast Guard, investigation by.
              Investigations of marine casualties conducted by foreign units of the Coast Guard shall be in accordance with the regulations in this part and all actions taken in connection with the investigations of such marine casualties entered in the official log(s) of the vessel(s) concerned.
            
            
              § 4.07-55
              Information to be furnished Marine Board of Investigation.
              When a Marine Board of Investigation is convened in accordance with § 4.09-1, the investigating officer shall immediately furnish the board with all testimony, statements, reports, documents, papers, a list of witnesses including those whom he has examined, other material which he may have gathered, and a statement of any findings of fact which he may have determined. The preliminary investigation shall cease forthwith and the aforementioned material shall become a part of the Marine Board of Investigation's record.
            
          
          
            Subpart 4.09—Marine Board of Investigation
            
              § 4.09-1
              Commandant to designate.
              If it appears that it would tend to promote safety of life and property at sea or would be in the public interest, the Commandant may designate a Marine Board of Investigation to conduct an investigation.
              [CGD 76-170, 45 FR 77441, Nov. 24, 1980]
            
            
              § 4.09-5
              Powers of Marine Board of Investigation.
              Any Marine Board of Investigation so designated shall have the power to administer oaths, summon witnesses, require persons having knowledge of the subject matter of the investigation to answer questionnaires, and to require the production of relevant books, papers, documents or any other evidence. Attendance of witnesses or the production of books, papers, documents or any other evidence shall be compelled by a similar process as in the United States District Court. The chairman shall administer all necessary oaths to any witnesses summoned before said Board.
            
            
              § 4.09-10
              Witnesses, payment of.
              Any witness subpoenaed under § 4.09-5 shall be paid such fees for his travel and attendance as shall be certified by the chairman of a Marine Board of Investigation or an investigating officer, in accordance with § 4.11-10.
            
            
              § 4.09-15
              Time and place of investigation, notice of; rights of witnesses, etc.
              Reasonable notice of the time and place of the investigation shall be given to any person whose conduct is or may be under investigation and to any other party in interest. All parties in interest shall be allowed to be represented by counsel, to cross-examine witnesses, and to call witnesses in their own behalf.
            
            
              § 4.09-17
              Sessions to be public.
              (a) All sessions of a Marine Board of Investigation for the purpose of obtaining evidence shall normally be open to the public, subject to the provision that the conduct of any person present shall not be allowed to interfere with the proper and orderly functioning of the Board. Sessions will not be open to the public when evidence of a classified nature or affecting national security is to be received.
            
            
              
              § 4.09-20
              Record of proceedings.
              The testimony of witnesses shall be transcribed and a complete record of the proceedings of a Marine Board of Investigation shall be kept. At the conclusion of the investigation a written report shall be made containing findings of fact, opinions, and recommendations to the Commandant for his consideration.
            
            
              § 4.09-25
              U.S. Attorney to be notified.
              The recorder of a Marine Board of Investigation shall notify the United States Attorney for the District in which the Marine Board of Investigation is being conducted of the nature of the casualty under investigation and time and place the investigation will be made.
            
            
              § 4.09-30
              Action on report.
              Upon approval of the report of a Marine Board of Investigation the Commandant will require to be placed into effect such recommendations as he may deem necessary for the better improvement and safety of life and property at sea.
            
            
              § 4.09-35
              Preferment of charges.
              (a) If in the course of an investigation by a Marine Board there appears probable cause for the preferment of charges against any licensed or certificated personnel, the Marine Board shall, either during or immediately following the investigation and before the witnesses have dispersed, apprise the District Commander of such evidence for possible action in accordance with part 5 of this subchapter, without waiting for the approval of the report by the Commandant. Such action or proceedings shall be independent and apart from any other action which may be later ordered by the Commandant or taken by other authorities.
            
          
          
            Subpart 4.11—Witnesses and Witness Fees
            
              § 4.11-1
              Employees of vessels controlled by Army or Navy as witnesses.
              No officer, seaman, or other employee of any public vessel controlled by the Army or Navy (not including the Coast Guard) of the United States, shall be summoned or otherwise required to appear as a witness in connection with any investigation or other proceeding without the consent of the Government agency concerned.
            
            
              § 4.11-5
              Coercion of witnesses.
              Any attempt to coerce any witness or to induce him to testify falsely in connection with a shipping casualty, or to induce any witness to leave the jurisdiction of the United States, is punishable by a fine of $5,000.00 or imprisonment for one year, or both such fine and imprisonment.
            
            
              § 4.11-10
              Witness fees and allowances.
              Witness fees and allowances are paid in accordance with 46 CFR 5.401.
              [CGD 79-080, 45 FR 2046, Jan. 10, 1980, as amended by CGD 96-041, 61 FR 50726, Sept. 27, 1996]
            
          
          
            Subpart 4.12—Testimony by Interrogatories and Depositions
            
              § 4.12-1
              Application, procedure, and admissibility.
              (a) Witnesses shall be examined orally, except that for good cause shown, testimony may be taken by deposition upon application of any party in interest or upon the initiative of the investigating officer or Marine Board of Investigation.
              (b) Applications to take depositions shall be in writing setting forth the reasons why such deposition should be taken, the name and address of the witness, the matters concerning which it is expected the witness will testify, and the time and place proposed for the taking of the deposition. Such application shall be made to an investigating officer or the Marine Board of Investigation prior to or during the course of the proceedings.

              (c) The investigating officer or Marine Board of Investigation, shall, upon receipt of the application, if good cause is shown, make and serve upon the parties an order which will specify the name of the witness whose deposition is to be taken, the name and place of the taking of such deposition and shall contain a designation of the officer before whom the witness is to testify. Such deposition may be taken before any officer authorized to administer oaths by the laws of the United States.
              (d) The party desiring the deposition may submit a list of interrogatories to be propounded to the absent witness; then the opposite party after he has been allowed a reasonable time for this purpose, may submit a list of cross-interrogatories. If either party objects to any question of the adversary party, the matter shall be presented to the investigating officer or Marine Board of Investigation for a ruling. Upon agreement of the parties on a list of interrogatories and cross-interrogatories (if any) the investigating officer or Marine Board of Investigation may propound such additional questions as may be necessary to clarify the testimony given by the witness.
              (e) The subpoena referred to in subpart F of this subchapter together with the list of interrogatories and cross-interrogatories (if any) shall be forwarded to the officer designated to take such deposition. This officer will cause the subpoena to be served personally on the witness. After service the subpoena shall be endorsed and returned to the investigating officer or Marine Board of Investigation.
              (f) When the deposition has been duly executed it shall be returned to the investigating officer or Marine Board of Investigation. As soon as practicable after the receipt of the deposition the investigating officer or Marine Board of Investigation shall present it to the parties for their examination. The investigating officer or Marine Board of Investigation shall rule on the admissibility of the deposition or any part thereof and of any objection offered by either party thereto.
              [CGD 74-119, 39 FR 33317, Sept. 17, 1974, as amended by CGD 96-041, 61 FR 50726, Sept. 27, 1996]
            
          
          
            Subpart 4.13—Availability of Records
            
              § 4.13-1
              Public availability of records.
              Coast Guard records are made available to the public in accordance with 49 CFR part 7.
              [CGD 73-43R, 40 FR 13501, Mar. 27, 1975]
            
          
          
            Subpart 4.19—Construction of Regulations and Rules of Evidence
            
              § 4.19-1
              Construction of regulations.
              The regulations in this part shall be liberally construed to insure just, speedy, and inexpensive determination of the issues presented.
            
            
              § 4.19-5
              Adherence to rules of evidence.
              As hearings under this part are administrative in character, strict adherence to the formal rules of evidence is not imperative. However, in the interest of orderly presentation of the facts of a case, the rules of evidence should be observed as closely as possible.
            
          
          
            Subpart 4.21—Computation of Time
            
              § 4.21-1
              Computation of time.

              The time, within which any act, provided by the regulation in this subchapter, or an order of the Marine Board of Investigation is to be done, shall be computed by excluding the first day and including the last unless the last day is Sunday or a legal holiday, in which case the time shall extend to and include the next succeeding day that is not a Sunday or legal holiday: Provided, however, That where the time fixed by the regulations in this subchapter or an order of the Board is five days or less all intervening Sundays or legal holidays, other than Saturdays, shall be excluded.
            
          
          
            Subpart 4.23—Evidence of Criminal Liability
            
              § 4.23-1
              Evidence of criminal liability.
              If, as a result of any investigation or other proceeding conducted hereunder, evidence of criminal liability on the part of any licensed officer or certificated person or any other person is found, such evidence shall be referred to the U.S. Attorney General.
              [CGD 74-119, 39 FR 33317, Sept. 17, 1974, as amended by USCG-2004-18884, 69 FR 58341, Sept. 30, 2004]
            
          
          
            
            Subpart 4.40—Coast Guard—National Transportation Safety Board Marine Casualty Investigations
            
              Source:
              CGD 76-149, 42 FR 61200, Dec. 1, 1977, unless otherwise noted.
            
            
              § 4.40-1
              Purpose.
              This subpart prescribes the joint regulations of the National Transportation Safety Board and the Coast Guard for the investigation of marine casualties.
              [CGD 82-034, 47 FR 45882, Oct. 14, 1982]
            
            
              § 4.40-3
              Relationship to Coast Guard marine investigation regulations and procedures.
              (a) The Coast Guard's responsibility to investigate marine casualties is not eliminated nor diminished by the regulations in this subpart.
              (b) In those instances where the National Transportation Safety Board conducts an investigation in which the Coast Guard also has responsibility under 46 U.S.C. Chapter 63, the proceedings are conducted independently but so as to avoid duplication as much as possible.
              [CGD 76-149, 42 FR 61200, Dec. 1, 1977, as amended by CGD 95-028, 62 FR 51195, Sept. 30, 1997]
            
            
              § 4.40-5
              Definitions.
              As used in this subpart:
              (a) Act means title III of Public Law 93-633, the Independent Safety Board Act of 1974, (49 U.S.C. 1131).
              (b) Board means the National Transportation Safety Board.
              (c) Chairman means the Chairman of the National Transportation Safety Board.
              (d) Major marine casualty means a casualty involving a vessel, other than a public vessel, that results in:
              (1) The loss of six or more lives:
              (2) The loss of a mechanically propelled vessel of 100 or more gross tons;
              (3) Property damage initially estimated at $500,000 or more; or
              (4) Serious threat, as determined by the Commandant and concurred in by the Chairman, to life, property, or the environment by hazardous materials.
              (e) Public vessel means a vessel owned by the United States, except a vessel to which the Act of October 25, 1919, c.82, (41 Stat. 305, 46 U.S.C. 363) applies.
              (f) Vessel of the United States means a vessel:
              (1) Documented or required to be documented under the laws of the United States;
              (2) Owned in the United States; or
              (3) Owned by a citizen or resident of the United States and not registered under a foreign flag.
              [CGD 76-149, 42 FR 61200, Dec. 1, 1977, as amended by CGD 95-028, 62 FR 51195, Sept. 30, 1997]
            
            
              § 4.40-10
              Preliminary investigation by the Coast Guard.
              (a) The Coast Guard conducts the preliminary investigation of marine casualties.
              (b) The Commandant determines from the preliminary investigation whether:
              (1) The casualty is a major marine casualty; or
              (2) The casualty involves a public and a non-public vessel and at least one fatality or $75,000 in property damage; or
              (3) The casualty involves a Coast Guard and a non-public vessel and at least one fatality or $75,000 in property damage; or
              (4) The casualty is a major marine casualty which involves significant safety issues relating to Coast Guard safety functions, e.g., search and rescue, aids to navigation, vessel traffic systems, commercial vessel safety, etc.
              (c) The Commandant notifies the Board of a casualty described in paragraph (b) of this section.
              [CGD 76-149, 42 FR 61200, Dec. 1, 1977, as amended by CGD 82-034, 47 FR 45882, Oct. 14, 1982]
            
            
              § 4.40-15
              Marine casualty investigation by the Board.

              (a) The Board may conduct an investigation under the Act of any major marine casualty or any casualty involving public and non-public vessels. Where the Board determines it will convene a hearing in connection with such an investigation, the Board's rules of practice for transportation accident hearings in 49 CFR part 845 shall apply.
              
              (b) The Board shall conduct an investigation under the Act when:
              (1) The casualty involves a Coast Guard and a non-public vessel and at least one fatality or $75,000 in property damage; or
              (2) The Commandant and the Board agree that the Board shall conduct the investigation, and the casualty involves a public and a non-public vessel and at least one fatality or $75,000 in property damage; or
              (3) The Commandant and the Board agree that the Board shall conduct the investigation, and the casualty is a major marine casualty which involves significant safety issues relating to Coast Guard safety functions.
              [CGD 82-034, 47 FR 45882, Oct. 14, 1982]
            
            
              § 4.40-20
              Cause or probable cause determinations from Board investigation.
              After an investigation conducted by the Board under § 4.40-15, the Board determines cause or probable cause and issues a report of that determination.
            
            
              § 4.40-25
              Coast Guard marine casualty investigation for the Board.
              (a) If the Board does not conduct an investigation under § 4.40-15 (a), (b) (2) or (3), the Coast Guard, at the request of the Board, may conduct an investigation under the Act unless there is an allegation of Federal Government misfeasance or nonfeasance.
              (b) The Board will request the Coast Guard to conduct an investigation under paragraph (a) of this section within 48 hours of receiving notice under § 4.40-10(c).
              (c) The Coast Guard will advise the Board within 24 hours of receipt of a request under paragraph (b) of this section whether the Coast Guard will conduct an investigation under the Act.
              [CGD 82-034, 47 FR 45882, Oct. 14, 1982]
            
            
              § 4.40-30
              Procedures for Coast Guard investigation.
              (a) The Coast Guard conducts an investigation under § 4.40-25 using the procedures in 46 CFR 4.01-1 through 4.23-1.
              (b) The Board may designate a person or persons to participate in every phase of an investigation, including an on scene investigation, that is conducted under the provisions of subpart 4.40-25 of this part.
              (c) Consistent with Coast Guard responsibility to direct the course of the investigation, the person or persons designated by the Board under paragraph (b) of this section may:
              (1) Make recommendations about the scope of the investigations.
              (2) Call and examine witnesses.
              (3) Submit or request additional evidence.
              (d) The Commandant provides a record of the proceedings to the Board of an investigation of a major marine casualty under paragraph (a) of this section.
              (e) The Board, under the Act, makes its determination of the facts, conditions, circumstances, and the cause or probable cause of a major marine casualty using the record of the proceedings provided by the Commandant under paragraph (d) of this section, and any additional evidence the Board may acquire under its own authority.
              (f) An investigation by the Coast Guard under this section is both an investigation under the Act and under 46 U.S.C. Chapter 63.
              [CGD 76-149, 42 FR 61200, Dec. 1, 1977, as amended by CGD 95-028, 62 FR 51195, Sept. 30, 1997; USCG-2004-18884, 69 FR 58341, Sept. 30, 2004]
            
            
              § 4.40-35
              Records of the Coast Guard and the Board.
              (a) Records of the Coast Guard made under § 4.40-30 are available to the public under 49 CFR part 7.
              (b) Records of the Board made under §§ 4.40-20 and 4.40-30 are available to the public under 49 CFR part 801.
            
          
        
        
          Pt. 5
          PART 5—MARINE INVESTIGATION REGULATIONS—PERSONNEL ACTION
          
            
              Subpart A—Purpose
              Sec.
              5.3
              Purpose of regulations.
              5.5
              Purpose of administrative actions.
            
            
              Subpart B—Definitions
              5.11
              Officer in Charge, Marine Inspection.
              5.15
              Investigating Officer.
              5.19
              Administrative Law Judge.
              
              5.27
              Misconduct.
              5.29
              Negligence.
              5.31
              Incompetence.
              5.33
              Violation of law or regulation.
              5.35
              Conviction for a dangerous drug law violation, use of, or addiction to the use of dangerous drugs.
              5.40
              Credential and merchant mariner credential.
            
            
              Subpart C—Statement of Policy and Interpretation
              5.51
              Construction of regulations.
              5.55
              Time limitations for service of a complaint.
              5.57
              Acting under authority of Coast Guard credential or endorsement.
              5.59
              Offenses for which revocation of credentials or endorsements is mandatory.
              5.61
              Acts or offenses for which revocation of credentials is sought.
              5.65
              Commandant's decisions in appeal or review cases.
              5.67
              Physician-patient privilege.
              5.69
              Evidence of criminal liability.
              5.71
              Maritime labor disputes.
            
            
              Subpart D—Investigations
              5.101
              Conduct of investigations.
              5.103
              Powers of investigating officer.
              5.105
              Course of action available.
              5.107
              Service of complaints.
            
            
              Subpart E—Deposit or Surrender of Coast Guard Credential or Endorsement
              5.201
              Voluntary deposits in event of mental or physical incompetence.
              5.203
              Voluntary surrender to avoid hearing.
              5.205
              Return or issuance of a credential or endorsement.
            
            
              Subpart F—Subpoenas
              5.301
              Issuance of subpoenas.
              5.303
              Service of subpoenas on behalf of the respondent.
              5.305
              Quashing a subpoena.
              5.307
              Enforcement.
              5.309
              Proof of service
            
            
              Subpart G—Witness Fees
              5.401
              Payment of witness fees and allowances.
            
            
              Subpart H—Hearings
              5.501
              General.
              5.521
              Verification of credential or endorsement.
              5.567
              Order.
              5.569
              Selection of an appropriate order.
            
            
              Subpart I [Reserved]
            
            
              Subpart J—Appeals
              5.701
              Appeals in general.
              5.707
              Stay of effect of decision and order of Administrative Law Judge on appeal to the Commandant; temporary credential or endorsement.
              5.713
              Appeals to the National Transportation Safety Board.
              5.715
              Stay of effect of Decision of the Commandant on Appeal: Temporary credential and/or endorsement pending appeal to National Transportation Safety Board.
            
            
              Subpart K—Review of Administrative Law Judge's Decisions in Cases Where Charges Have Been Found Proved
              5.801
              Commandant's review.
              5.803
              Record for decision on review.
              5.805
              Action on review.
              5.807
              Commandant's Decision on Review.
            
            
              Subpart L—Issuance of New Credential or Endorsement After Revocation or Surrender
              5.901
              Time limitations.
              5.903
              Application procedures.
              5.905
              Commandant's decision on application.
            
          
          
            Authority:
            46 U.S.C. 2103, 7101, 7301, 7701; Department of Homeland Security Delegation No. 0170.1.
          
          
            Source:
            CGD 82-002, 50 FR 32184, Aug. 9, 1985, unless otherwise noted.
          
          
            Subpart A—Purpose
            
              § 5.3
              Purpose of regulations.
              The regulations in this part establish policies for administrative actions against mariners' credentials or endorsements issued by the Coast Guard.
              [CGD 82-002, 50 FR 32184, Aug. 9, 1985, as amended by USCG-1998-3472, 64 FR 28075, May 24, 1999; USCG-2006-24371, 74 FR 11214, Mar. 16, 2009]
            
            
              § 5.5
              Purpose of administrative actions.
              The administrative actions against a license, certificate, merchant mariner credential, endorsement, or document are remedial and not penal in nature. These actions are intended to help maintain standards for competence and conduct essential to the promotion of safety at sea.
              [CGD 82-002, 50 FR 32184, Aug. 9, 1985, as amended by USCG-2006-24371, 74 FR 11214, Mar. 16, 2009]
            
          
          
            
            Subpart B—Definitions
            
              § 5.11
              Officer in Charge, Marine Inspection.
              
                Officer in Charge, Marine Inspection (OCMI) for the purposes of part 5 means the officer or individual so designated at one of the Regional Examination Centers, or any person so designated by the Commandant.
              [USCG-2006-25535, 71 FR 48482, Aug. 21, 2006]
            
            
              § 5.15
              Investigating Officer.
              An investigating officer is a Coast Guard official designated by the Commandant, a District Commander, or the Officer in Charge, Marine Inspection, for the purpose of conducting investigations of marine casualties or matters pertaining to the conduct of persons applying for or holding merchant mariner's documents, licenses, certificates or credentials issued by the Coast Guard. An Officer in Charge, Marine Inspection is an investigating officer without further designation.
              [USCG-2006-25535, 71 FR 48482, Aug. 21, 2006]
            
            
              § 5.19
              Administrative Law Judge.
              (a) An Administrative Law Judge shall mean any person designated by the Commandant pursuant to the Administrative Procedure Act (5 U.S.C. 556(b) for the purpose of conducting hearings arising under 46 U.S.C. 7703 or 7704.
              (b) The Commandant has delegated to Administrative Law Judges the authority to admonish, suspend, with or without probation, or revoke a credential or endorsement issued to a person by the Coast Guard under any navigation or shipping law.
              [CGD 82-002, 50 FR 32184, Aug. 9, 1985, as amended by USCG-2004-18884, 69 FR 58341, Sept. 30, 2004; USCG-2006-24371, 74 FR 11214, Mar. 16, 2009]
            
            
              § 5.27
              Misconduct.
              
                Misconduct is human behavior which violates some formal, duly established rule. Such rules are found in, among other places, statutes, regulations, the common law, the general maritime law, a ship's regulation or order, or shipping articles and similar sources. It is an act which is forbidden or a failure to do that which is required.
            
            
              § 5.29
              Negligence.
              
                Negligence is the commission of an act which a reasonable and prudent person of the same station, under the same circumstances, would not commit, or the failure to perform an act which a reasonable and prudent person of the same station, under the same circumstances, would not fail to perform.
            
            
              § 5.31
              Incompetence.
              
                Incompetence is the inability on the part of a person to perform required duties, whether due to professional deficiencies, physical disability, mental incapacity, or any combination thereof.
            
            
              § 5.33
              Violation of law or regulation.
              Where the proceeding is based exclusively on that part of title 46 U.S.C. section 7703, which provides as a basis for suspension or revocation, a violation or failure to comply with 46 U.S.C. subtitle II, a regulation prescribed under that subtitle, or any other law or regulation intended to promote marine safety or protect navigable waters, the complaint must state the specific statute or regulation by title and section number, and the particular manner in which it was allegedly violated.
              [CGD 82-002, 50 FR 32184, Aug. 9, 1985, as amended by USCG-1998-3472, 64 FR 28075, May 24, 1999; USCG-2004-18884, 69 FR 58342, Sept. 30, 2004]
            
            
              § 5.35
              Conviction for a dangerous drug law violation, use of, or addiction to the use of dangerous drugs.

              Where the proceeding is based exclusively on the provisions of title 46, U.S.C. 7704, the complaint will allege conviction for a dangerous drug law violation or use of dangerous drugs or addiction to the use of dangerous drugs, depending upon the circumstances and will allege jurisdiction by stating the elements as required by title 46, U.S.C. 7704, and the approximate time and place of the offense.
              [CGD 82-002, 50 FR 32184, Aug. 9, 1985, as amended by USCG-1998-3472, 64 FR 28075, May 24, 1999]
            
            
              
              § 5.40
              Credential and merchant mariner credential.
              
                Credential means any or all of the following:
              (1) Merchant mariner's document.
              (2) Merchant mariner's license.
              (3) STCW endorsement.
              (4) Certificate of registry.
              (5) Merchant mariner credential.
              
                Merchant mariner credential or MMC means the credential issued by the Coast Guard under 46 CFR part 10. It combines the individual merchant mariner's document, license, and certificate of registry enumerated in 46 U.S.C. subtitle II part E as well as the STCW endorsement into a single credential that serves as the mariner's qualification document, certificate of identification, and certificate of service.
              [USCG-2006-24371, 74 FR 11214, Mar. 16, 2009]
            
          
          
            Subpart C—Statement of Policy and Interpretation
            
              § 5.51
              Construction of regulations.
              The regulations in this part shall be construed so as to obtain a just, speedy, and economical determination of the issues presented.
            
            
              § 5.55
              Time limitations for service of a complaint.
              (a) The time limitations for service of a complaint upon the holder of a credential are as follows:
              (1) When based exclusively on 46 U.S.C. 7704, service shall be within 10 years after the date of conviction, or at anytime if the person charged is a user of or addicted to the use of a dangerous drug.
              (2) For one of the misconduct offenses specified in § 5.59(a) or § 5.61(a), service shall be within five years after commission of the offense alleged therein.
              (3) For an act or offense not otherwise provided for, the service shall be within three years after the commission of the act or offense alleged therein.
              (b) When computing the period of time specified in paragraphs (a) (2) and (3) of this section there shall be excluded any period or periods of time when the respondent could not attend a hearing or be served charges by reason of being outside of the United States or by reason of being in prison or hospitalized.
              [CGD 82-002, 50 FR 32184, Aug. 9, 1985, as amended by USCG-1998-3472, 64 FR 28075, May 24, 1999; USCG-2006-24371, 74 FR 11214, Mar. 16, 2009]
            
            
              § 5.57
              Acting under authority of Coast Guard credential or endorsement.
              (a) A person employed in the service of a vessel is considered to be acting under the authority of a credential or endorsement when the holding of such credential or endorsement is:
              (1) Required by law or regulation; or
              (2) Required by an employer as a condition for employment.
              (b) A person is considered to be acting under the authority of the credential or endorsement while engaged in official matters regarding the credential or endorsement. This includes, but is not limited to, such acts as applying for renewal, taking examinations for raises of grade, requesting duplicate or replacement credentials, or when appearing at a hearing under this part.
              (c) A person does not cease to act under the authority of a credential or endorsement while on authorized or unauthorized shore leave from the vessel.
              [CGD 82-002, 50 FR 32184, Aug. 9, 1985, as amended by USCG-2006-24371, 74 FR 11214, Mar. 16, 2009]
            
            
              § 5.59
              Offenses for which revocation of credentials or endorsements is mandatory.
              An Administrative Law Judge enters an order revoking a respondent's credential or endorsement when—
              (a) A charge of misconduct for wrongful possession, use, sale, or association with dangerous drugs is found proved. In those cases involving marijuana, the Administrative Law Judge may enter an order less than revocation when satisfied that the use, possession or association, was the result of experimentation by the respondent and that the respondent has submitted satisfactory evidence that he or she is cured of such use and that the possession or association will not recur.

              (b) The respondent has been a user of, or addicted to the use of, a dangerous drug, or has been convicted for a violation of the dangerous drug laws, whether or not further court action is pending, and such charge is found proved. A conviction becomes final when no issue of law or fact determinative of the respondent's guilt remains to be decided.
              [CGD 82-002, 50 FR 32184, Aug. 9, 1985, as amended by USCG-2006-24371, 74 FR 11215, Mar. 16, 2009]
            
            
              § 5.61
              Acts or offenses for which revocation of credentials is sought.
              (a) An investigating officer seeks revocation of a respondent's credential or endorsements when one of the following acts or offenses is found proved:
              (1) Assault with a dangerous weapon.
              (2) Misconduct resulting in loss of life or serious injury.
              (3) Rape or sexual molestation.
              (4) Murder or attempted murder.
              (5) Mutiny.
              (6) Perversion.
              (7) Sabotage.
              (8) Smuggling of aliens.
              (9) Incompetence.
              (10) Interference with master, ship's officers, or government officials in performance of official duties.
              (11) Wrongful destruction of ship's property.
              (b) An investigating officer may seek revocation of a respondent's credential or endorsements when the circumstances of an act or offense found proved or consideration of the respondent's prior record indicates that permitting such person to serve under the credential or endorsements would be clearly a threat to the safety of life or property, or detrimental to good discipline.
              [CGD 82-002, 50 FR 32184, Aug. 9, 1985, as amended by USCG-2006-24371, 74 FR 11215, Mar. 16, 2009]
            
            
              § 5.65
              Commandant's decisions in appeal or review cases.
              The decisions of the Commandant in cases of appeal or review of decisions of Administrative Law Judges are officially noticed and the principles and policies enunciated therein are binding upon all Administrative Law Judges, unless they are modified or rejected by competent authority.
            
            
              § 5.67
              Physician-patient privilege.
              For the purpose of these proceedings, the physician-patient privilege does not exist between a physician and a respondent.
            
            
              § 5.69
              Evidence of criminal liability.
              Evidence of criminal liability discovered during an investigation or hearing conducted pursuant to this part will be referred to the Attorney General's local representative or other appropriate law enforcement authority having jurisdiction over the matter.
            
            
              § 5.71
              Maritime labor disputes.
              Under no circumstances will the Coast Guard exercise its authority for the purpose of favoring any party to a maritime labor controversy. However, if the situation affecting the safety of the vessel or persons on board is presented, the matter shall be thoroughly investigated and when a violation of existing statutes or regulations is indicated, appropriate action will be taken.
            
          
          
            Subpart D—Investigations
            
              § 5.101
              Conduct of investigations.
              (a) Investigations may be initiated in any case in which it appears that there are reasonable grounds to believe that the holder of a credential or endorsement issued by the Coast Guard may have:
              (1) Committed an act of incompetency, misconduct, or negligence while acting under the authority of a credential or endorsement;
              (2) Violated or failed to comply with subtitle II of title 46, U.S.C., a regulation prescribed under this subtitle, or any other law or regulations intended to promote marine safety or to protect the navigable waters, while acting under the authority of a credential or endorsement;
              (3) Been convicted of a dangerous drug law violation, or has been a user of, or addicted to the use of, a dangerous drug, so as to be subject to the provisions of 46 U.S.C. 7704.

              (b) In order to promote full disclosure and facilitate determinations as to the cause of marine casualties, no admission made by a person during an investigation under this part or part 4 of this title may be used against that person in a proceeding under this part, except for impeachment.
              [CGD 82-002, 50 FR 32184, Aug. 9, 1985, as amended by USCG-2006-24371, 74 FR 11215, Mar. 16, 2009]
            
            
              § 5.103
              Powers of investigating officer.
              During an investigation, the investigating officer may administer oaths, issue subpoenas in accordance with subpart F of this title, and require persons having knowledge of the subject matter of the investigation to answer questions.
            
            
              § 5.105
              Course of action available.
              During an investigation, the investigating officer may take appropriate action as follows:
              (a) Issue complaint.
              (b) Accept voluntary surrender of a credential or endorsement.
              (c) Accept voluntary deposit of a credential or endorsement.
              (d) Refer the case to others for further action. The investigating officer may refer the case to the Commandant or to an Officer in Charge, Marine Inspection, at any port for completion of administrative action if an adequate basis for action is found and the person under investigation and/or witnesses are not locally available.
              (e) Give a written warning. The investigating officer may give a warning to any person holding a credential or endorsement. Refusal to accept the written warning will normally result in a withdrawal of the warning and the preferral of charges. An unrejected warning will become a part of the person's record.
              (f) Close the case.
              [CGD 82-002, 50 FR 32184, Aug. 9, 1985, as amended by USCG-1998-3472, 64 FR 28075, May 24, 1999; USCG-2006-24371, 74 FR 11215, Mar. 16, 2009]
            
            
              § 5.107
              Service of complaints.
              (a) When the investigating officer determines that an S&R proceeding is appropriate, he or she shall prepare and serve a complaint in accordance with 33 CFR part 20.
              (b) When the investigating officer serves the complaint, he or she shall also advise the respondent—
              (1) Of the nature of S&R proceedings and their possible results;
              (2) Of the right to be represented at the hearing by another person, who may, but need not, be a lawyer;
              (3) Of the right to obtain witnesses, records, and other evidence by subpoena; and
              (4) That failure or refusal to answer the complaint or to appear at the time, date, and place specified for the hearing may result in a finding of default, which will constitute an admission of the facts alleged in the complaint and the waiver of his or her right to a hearing.
              [USCG-1998-3472, 64 FR 28075, May 24, 1999]
            
          
          
            Subpart E—Deposit or Surrender of Coast Guard Credential or Endorsement
            
              § 5.201
              Voluntary deposits in event of mental or physical incompetence.
              (a) A holder may deposit a credential or endorsement with the Coast Guard in any case where there is evidence of mental or physical incompetence. A voluntary deposit is accepted on the basis of a written agreement, the original of which will be given to the holder, which specifies the conditions upon which the Coast Guard will return the credential or endorsement to the holder.
              (b) Where the mental or physical incompetence of a holder of a credential or endorsement is caused by use of or addiction to dangerous drugs, a voluntary deposit will only be accepted contingent on the following circumstances:
              (1) The holder is enrolled in a bona fide drug abuse rehabilitation program;
              (2) The holder's incompetence did not cause or contribute to a marine casualty,
              (3) The incompetence was reported to the Coast Guard by the individual or any other person and was not discovered as a result of a Federal, State or local government investigation; and

              (4) The holder has not voluntarily deposited or surrendered a credential or endorsement, or had a credential or endorsement revoked for a drug related offense on a prior occasion.
              
              (c) Where the mental or physical incompetence of a holder of a credential or endorsement is caused by use or addiction to alcohol, a voluntary deposit will only be accepted contingent on the following circumstances:
              (1) The holder is enrolled in a bona fide alcohol abuse rehabilitation program;
              (2) The holder's incompetence did not cause or contribute to a marine casualty; and
              (3) The incompetence was reported to the Coast Guard by the individual or any other person and was not discovered as a result of a Federal, State, or local government investigation.
              (d) Where the conditions of paragraphs (b) and (c) of this section are not met, the holder may only surrender such credential or endorsement in accordance with § 5.203.
              [CGD 84-099, 52 FR 47535, Dec. 14, 1987, as amended by USCG-2006-24371, 74 FR 11215, Mar. 16, 2009]
            
            
              § 5.203
              Voluntary surrender to avoid hearing.
              (a) Any holder may surrender a credential or endorsement to the Coast Guard in preference to appearing at a hearing.
              (b) A holder voluntarily surrendering a credential or endorsement shall sign a written statement containing the stipulations that:
              (1) The surrender is made voluntarily in preference to appearing at a hearing;
              (2) All rights to the credential or endorsement surrendered are permanently relinquished; and,
              (3) Any rights with respect to a hearing are waived.
              (c) A voluntary surrender of a credential or endorsement to an investigating officer in preference to appearing at a hearing is not to be accepted by an investigating officer unless the investigating officer is convinced that the holder fully realizes the effect of such surrender.
              [CGD 82-002, 50 FR 32184, Aug. 9, 1985, as amended by USCG-2006-24371, 74 FR 11215, Mar. 16, 2009]
            
            
              § 5.205
              Return or issuance of a credential or endorsement.
              (a) A person may request the return of a voluntarily deposited credential or endorsement at any time, provided he or she can demonstrate a satisfactory rehabilitation or cure of the condition which caused the incompetence; has complied with any other conditions of the written agreement executed at the time of deposit; and complies with the physical and professional requirements for issuance of a credential or endorsement.
              (b) Where the voluntary deposit is based on incompetence due to drug abuse, the deposit agreement shall provide that the credential or endorsement will not be returned until the person:
              (1) Successfully completes a bona fide drug abuse rehabilitation program;
              (2) Demonstrates complete non-association with dangerous drugs for a minimum of six months after completion of the rehabilitation program; and
              (3) Is actively participating in a bona fide drug abuse monitoring program.
              (c) Where the voluntary deposit is based on incompetence due to alcohol abuse, the deposit agreement shall provide that the credential or endorsement will not be returned until the person:
              (1) Successfully completes a bona fide alcohol abuse rehabilitation program; and
              (2) Is actively participating in a bona fide alcohol abuse monitoring program.
              (d) The voluntary surrender of a credential or endorsement is the equivalent of revocation of such papers. A holder who voluntarily surrenders a credential or endorsement must comply with provisions of §§ 5.901 and 5.903 when applying for the issuance of a new credential or endorsement.
              [CGD 84-099, 52 FR 47535, Dec. 14, 1987, as amended by USCG-2006-24371, 74 FR 11215, Mar. 16, 2009]
            
          
          
            Subpart F—Subpoenas
            
              § 5.301
              Issuance of subpoenas.

              (a) Every subpoena shall command the person to whom it is directed to appear at a specified time and place to give testimony or to produce books, papers, documents, or any other evidence, which shall be described with such particularity as necessary to identify what is desired.
              
              (b) The investigating officer may issue subpoenas for the attendance of witnesses or for the production of books, papers, documents, or any other relevant evidence needed by the investigating officer or by the respondent.
              (c) After charges have been served upon the respondent the Administrative Law Judge may, either on the Administrative Law Judge's own motion or the motion of the investigating officer or respondent, issue subpoenas for the attendance and the giving of testimony by witnesses or for the production of books, papers, documents, or any other relevant evidence.
            
            
              § 5.303
              Service of subpoenas on behalf of the respondent.
              Service of subpoenas issued on behalf of the respondent is the responsibility of the respondent. However, if the Administrative Law Judge finds that the respondent or respondent's counsel is physically unable to effect the service, despite diligent and bona fide attempts to do so, and if the Administrative Law Judge further finds that the existing impediment to the service of the subpoena is peculiarly within the authority of the Coast Guard to overcome, the Administrative Law Judge will have the subpoena delivered to an investigating officer participating in the case for the purpose of effecting service.
            
            
              § 5.305
              Quashing a subpoena.
              Any person subpoenaed to appear to produce evidence at a hearing may request that the subpoena be quashed or modified using the procedures in 33 CFR 20.609.
              [USCG-1998-3472, 64 FR 28075, May 24, 1999]
            
            
              § 5.307
              Enforcement.
              Upon application and for good cause shown, or upon its own initiative, the Coast Guard will seek judicial enforcement of subpoenas issued by investigating officers or Administrative Law Judges. This is done by making application to the United States District Court, through the office of the appropriate U.S. Attorney, to issue an order compelling the attendance of, and/or giving of testimony by, witnesses, or for the production of books, papers, documents, or any other relevant evidence.
            
            
              § 5.309
              Proof of service.
              (a) The person serving a subpoena shall make a written statement setting forth the date, time and manner of service and shall return such report with or on a copy of the subpoena to the investigating officer or Administrative Law Judge who issued it. In case of failure to make service of a subpoena, the person assigned to serve such subpoena shall make a written statement setting forth the reasons the subpoena was not served. The statement should be placed on the subpoena or attached to it and returned to the investigating office or Administrative Law Judge who issued the subpoena.
              (b) When service of a subpoena is made by certified mail with return receipt to be signed by the addressee only, the person mailing the subpoena shall make a written statement on a copy of the subpoena or attached to it, setting forth the date, time and location of the post office where mailed, the post office number assigned thereto. If delivered, the receipt requested shall be returned, by the person receiving the receipt, to the investigating officer or Administrative Law Judge who issued the subpoena. In case the subpoena is not delivered, any information reported by the post office regarding non-delivery shall be given to the investigating officer or Administrative Law Judge who issued the subpoena.
            
          
          
            Subpart G—Witness Fees
            
              § 5.401
              Payment of witness fees and allowances.
              (a) Duly subpoenaed witnesses, other than Federal government employees, may apply for payment of their attendance as witnesses at an investigation or hearing conducted pursuant to this part by submitting a request for payment (Standard Form 1157) accompanied by any necessary receipts.
              (b) Fees and allowances will be paid as provided by 28 U.S.C. 1821, except that a person called to testify as an expert witness may be paid a higher fee to be fixed by the District Commander.
              [CGD 82-002, 50 FR 32184, Aug. 9, 1985; 50 FR 35228, Aug. 30, 1985]
            
          
          
            
            Subpart H—Hearings
            
              § 5.501
              General.

              A hearing concerning the suspension or revocation of a merchant mariner's credential or endorsement is a formal adjudication under the Administrative Procedure Act (APA) (5 U.S.C. 551, et seq.). It is presided over by, and conducted under the exclusive control of, an ALJ in accordance with applicable requirements in the APA, the rules in this part, and the rules of administrative practice at 33 CFR part 20. The ALJ shall regulate and conduct the hearing so as to bring out all the relevant and material facts and to ensure a fair and impartial hearing.
              [USCG-1998-3472, 64 FR 28075, May 24, 1999, as amended by USCG-2006-24371, 74 FR 11215, Mar. 16, 2009]
            
            
              § 5.521
              Verification of credential or endorsement.
              (a) The Administrative Law Judge shall require the respondent to produce and present at the opening of the hearing, and on each day the hearing is in session thereafter, all valid credentials issued by the Coast Guard to the respondent. In the event that the respondent alleges that credential has been lost, misplaced, stolen, destroyed, or is otherwise beyond his ability to produce, the respondent shall execute a lost document affidavit (Form CG-4363). The Administrative Law Judge shall warn the respondent that a willful misstatement of any material item in such affidavit is punishable as a violation of a Federal criminal statute. (See 18 U.S.C. 1001).
              (b) When a hearing is continued or delayed, the Administrative Law Judge returns the credential to the respondent: unless a prima facie case has been established that the respondent committed an act or offense which shows that the respondent's service on a vessel would constitute a definite danger to public health, interest or safety at sea.
              [CGD 82-002, 50 FR 32184, Aug. 9, 1985, as amended by CGD 97-057, 62 FR 51042, Sept. 30, 1997; USCG-2006-24371, 74 FR 11215, Mar. 16, 2009]
            
            
              § 5.567
              Order.

              (a) The Administrative Law Judge enters an order which recites the disposition of the case. When the finding is not proved, the Administrative Law Judge issues an order dismissing the proceeding with or without prejudice to refile. When the finding is proved, the Administrative Law Judge may order an admonition, suspension with or without probation, or revocation.
              
              (b) The order is directed against all credentials or endorsements, except that in cases of negligence or professional incompetence, the order is made applicable to specific credentials or endorsements. If the Administrative Law Judge determines that the respondent is professionally incompetent in the grade of the license, certificate or document held, but is considered competent in a lower grade, the credential or endorsement may be revoked and the issuance of one of a lower grade ordered.
              (c) An order must specify whether the credential or endorsement affected is:
              (1) Revoked;
              (2) Suspended outright for a specified period after surrender;
              (3) Suspended for a specified period, but placed on probation for a specific period; or
              (4) Suspended outright for a specified period, followed by a specified period of suspension on probation.
              (d) The order will normally state, that the credential or endorsement is to be surrendered to the Coast Guard immediately, if the order is one of revocation or includes a period of outright suspension. In cases involving special circumstances, the order may provide for surrender on a certain date.
              (e) The time of any period of outright suspension ordered does not commence until the credential or endorsement is surrendered to the Coast Guard. The time of any period of suspension on probation begins at the end of any period of outright suspension or the effective date of the order if there is no outright suspension.
              [CGD 82-002, 50 FR 32184, Aug. 9, 1985, as amended by USCG-1998-3472, 64 FR 28075, May 24, 1999; USCG-2006-24371, 74 FR 11215, Mar. 16, 2009]
            
            
              
              § 5.569
              Selection of an appropriate order.
              (a) This section addresses orders in a general manner. The selection of an appropriate order is the responsibility of the Administrative Law Judge, subject to appeal and review. The investigating officer and the respondent may suggest an order and present argument in support of this suggestion during the presentation of aggravating or mitigating evidence.
              (b) Except for acts or offenses for which revocation is mandatory, factors which may affect the order include:
              (1) Remedial actions which have been undertaken independently by the respondent;
              (2) Prior record of the respondent, considering the period of time between prior acts and the act or offense for which presently charged is relevant; and
              (3) Evidence of mitigation or aggravation.
              (c) After an order of revocation is entered, the respondent will be given an opportunity to present relevant material on the record for subsequent consideration by the special board convened in the event an application is filed in accordance with subpart L of this part.

              (d) Table 5.569 is for the information and guidance of Administrative Law Judges and is intended to promote uniformity in orders rendered. This table should not affect the fair and impartial adjudication of each case on its individual facts and merits. The orders are expressed by a range, in months of outright suspension, considered appropriate for the particular act or offense prior to considering matters in mitigation or aggravation. For instance, without considering other factors, a period of two to four months outright suspension is considered appropriate for failure to obey a master's written instructions. An order within the range would not be considered excessive. Mitigating or aggravating factors may make an order greater or less than the given range appropriate. Orders for repeat offenders will ordinarily be greater than those specified.
              
                Table 5.569—Suggested Range of an Appropriate Order
                
                  Type of offense
                  Range of order (in months)
                
                
                  Misconduct:
                
                
                  Failure to obey master's/ship officer's order
                  1-3.
                
                
                  Failure to comply with U.S. law or regulations
                  1-3.
                
                
                  Possession of intoxicating liquor
                  1-4.
                
                
                  Failure to obey master's written instruction
                  2-4.
                
                
                  Improper performance of duties related to vessel safety
                  2-5.
                
                
                  Failure to join vessel (required crew member)
                  2-6.
                
                
                  Violent acts against other persons (without injury)
                  2-6.
                
                
                  Failure to perform duties related to vessel safety
                  3-6.
                
                
                  Theft
                  3-6.
                
                
                  Violent acts against other persons (injury)
                  4-Revocation.
                
                
                  Use, possession, or sale of dangerous drugs
                  Revocation (Note: see § 5.59).
                
                
                  Negligence:
                
                
                  Negligently performing duties related to vessel navigation
                  2-6.
                
                
                  Negligently performing non-navigational duties related to vessel safety
                  1-3.
                
                
                  Neglect of vessel navigation duties
                  3-6.
                
                
                  Neglect of non-navigational safety related duties
                  2-4.
                
                
                  Incompetence
                  The only proper order for a charge of incompetence found proved is revocation.
                
                
                  Violation of Regulation:
                
                
                  Refusal to take chemical drug test
                  12-24
                
                
                  Refusal to take required alcohol test
                  12-24
                
                
                  Dangerous drugs (46 U.S.C. 7704)
                  The only proper order for a charge under 46 U.S.C. 7704 found proved is revocation.
                
              
              [CGD 82-002, 50 FR 32184, Aug. 9, 1985, as amended by CGD 86-067, 53 FR 47079, Nov. 21, 1989; USCG-2000-7759, 66 FR 42967, Aug. 16, 2001]
            
          
          
            Subpart I [Reserved]
          
          
            Subpart J—Appeals
            
              § 5.701
              Appeals in general.
              A party may appeal the decision of an ALJ under the procedures in subpart J of 33 CFR part 20. A party may appeal only the following issues:

              (a) Whether each finding of fact rests on substantial evidence.
              
              (b) Whether each conclusion of law accords with applicable law, precedent, and public policy.
              (c) Whether the ALJ committed any abuses of discretion.
              (d) The ALJ's denial of a motion for his or her disqualification.
              [USCG-1998-3472, 64 FR 28075, May 24, 1999]
            
            
              § 5.707
              Stay of effect of decision and order of Administrative Law Judge on appeal to the Commandant; temporary credential or endorsement.
              (a) A person who has appealed from a decision suspending outright or revoking a credential or endorsement, except for revocation resulting from an offense enumerated in § 5.59, may file a written request for a temporary credential or endorsement. This request must be submitted to the Administrative Law Judge who presided over the case, or to any Officer in Charge, Marine Inspection for forwarding to the Administrative Law Judge.
              (b) Action on the request is taken by the ALJ unless the hearing transcript has been forwarded to the Commandant, in which case, the Commandant will make the final action.
              (c) A determination as to the request will take into consideration whether the service of the individual is compatible with the requirements for safety at sea and consistent with applicable laws. If one of the offenses enumerated in § 5.61(a) has been found proved, the continued service of the appellant will be presumed not compatible with safety at sea, subject to rebuttal by the appellant. A temporary credential or endorsement may be denied for that reason alone.
              (d) All temporary credentials or endorsements will provide that they expire not more than six months after issuance or upon service of the Commandant's decision on appeal, whichever occurs first. If a temporary credential or endorsement expires before the Commandant's decision is rendered, it may be renewed, if authorized by the Commandant.
              (e) If the request for a temporary credential or endorsement is denied by the Administrative Law Judge, the individual may appeal the denial, in writing, to the Commandant within 30 days after notification of such denial. Any decision by the Commandant to deny is the final agency action.
              (f) Copies of the temporary credential issued become a part of the record on appeal.
              [CGD 82-002, 50 FR 32184, Aug. 9, 1985, as amended by USCG-2004-18884, 69 FR 58342, Sept. 30, 2004; USCG-2006-24371, 74 FR 11215, Mar. 16, 2009]
            
            
              § 5.713
              Appeals to the National Transportation Safety Board.
              (a) The rules of procedure for appeals to the National Transportation Safety Board from decisions of the Commandant, U.S. Coast Guard, affirming orders of suspension or revocation of credentials or endorsements are in 49 CFR part 825. These rules give the party adversely affected by the Commandant's decision 10 days after service upon him or his attorney of the Commandant's decision to file a notice of appeal with the Board.
              (b) In all cases under this part which are appealed to the National Transportation Safety Board under 49 CFR part 825, the Chief Counsel of the Coast Guard is designated as the representative of the Commandant for service of notices and appearances. Communications should be addressed to Commandant (CG-094), Attn: Judge Advocate General (JAG) and Chief Counsel, U.S. Coast Guard Stop 7213, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7213.

              (c) In cases before the National Transportation Safety Board the Chief Counsel of the Coast Guard may be represented by others designated of counsel.
              
              [CGD 82-002, 50 FR 32184, Aug. 9, 1985, as amended by USCG-2006-24371, 74 FR 11215, Mar. 16, 2009; USCG-2009-0702, 74 FR 49224, Sept. 25, 2009; USCG-2013-0671, 78 FR 60144, Sept. 30, 2013]
            
            
              § 5.715
              Stay of effect of Decision of the Commandant on Appeal: Temporary credential and/or endorsement pending appeal to National Transportation Safety Board.

              (a) A Decision of the Commandant on Appeal affirming an order of revocation, except a revocation resulting from an offense enumerated under § 5.59 or suspension that is not placed entirely on probation, which is appealed to the National Transportation Safety Board, may be stayed if, in the Commandant's opinion, the service of the appellant on board a vessel at that time or for the indefinite future would be compatible with the requirements of safety at sea and consistent with applicable laws. If one of the offenses enumerated in § 5.61(a) has been found proved, the continued service of the appellant will be presumed not compatible with safety at sea, subject to rebuttal by the appellant; in cases of offenses under § 5.61(a), a temporary credential and/or endorsement may be denied for that reason alone.
              (b) A stay of the effect of the Decision of the Commandant on Appeal may be granted by the Commandant upon application by the respondent filed with the notice served on the Commandant under 49 CFR 825.5(b).
              (c) An Officer in Charge, Marine Inspection, on presentation of an original stay order, issues a temporary credential and/or endorsement as specified in the stay order. This credential and/or endorsement is effective for not more than six months, renewable until such time as the National Transportation Safety Board has completed its review.
              [CGD 82-002, 50 FR 32184, Aug. 9, 1985, as amended by USCG-2006-24371, 74 FR 11215, Mar. 16, 2009]
            
          
          
            Subpart K—Review of Administrative Law Judge's Decisions in Cases Where Charges Have Been Found Proved
            
              § 5.801
              Commandant's review.

              Any decision of an Administrative Law Judge, in which there has been a finding of proved, may be called up for review by the Commandant without procedural formality.
            
            
              § 5.803
              Record for decision on review.
              The transcript of the hearing, together with all papers and exhibits filed, shall constitute the record for consideration and review.
              [CGD 82-002, 50 FR 32184, Aug. 9, 1985, as amended by USCG-2004-18884, 69 FR 58342, Sept. 30, 2004]
            
            
              § 5.805
              Action on review.
              (a) The Commandant may adopt, in whole or in part, the findings, conclusions, and basis therefor stated by the Administrative Law Judge, may make entirely new findings on the record, or may remand the case to the Administrative Law Judge for further proceedings.
              (b) In no case will the review by the Commandant be followed by any order increasing the severity of the Administrative Law Judge's original order.
              (c) The Decision of the Commandant on Review, shall be the final agency action in the absence of a remand.
              [CGD 82-002, 50 FR 32184, Aug. 9, 1985, as amended by USCG-2004-18884, 69 FR 58342, Sept. 30, 2004]
            
            
              § 5.807
              Commandant's Decision on Review.
              The Commandant's Decisions on Review are available for reading purposes at Coast Guard Headquarters, at Offices of District Commanders, Sector Offices and Marine Inspection Offices. (See 33 CFR subpart 1.10.)
              [CGD 82-002, 50 FR 32184, Aug. 9, 1985, as amended by USCG-2006-25556, 72 FR 36330, July 2, 2007]
            
          
          
            Subpart L—Issuance of New Credential or Endorsement After Revocation or Surrender
            
              § 5.901
              Time limitations.
              (a) Any person whose credential or endorsement has been revoked or surrendered for one or more of the offenses described in § 5.59 and § 5.61(a) may, three years after compliance with the Administrative Law Judge's decision and order or the date of voluntary surrender, apply for the issuance of a new credential or endorsement.
              (b) The three year time period may be waived by the Commandant upon a showing by the individual that, since the occurrence upon which the revocation or surrender was based, the individual has demonstrated his good character in the community for a period exceeding three years.

              (c) Any person whose credential or endorsement has been revoked or surrendered for one or more offenses which are not specifically described in §§ 5.59 or 5.61(a) may, after one year, apply for the issuance of a new credential or endorsement.
              (d) For a person whose credential or endorsement has been revoked or surrendered for the wrongful simple possession or use of dangerous drugs, the three year time period may be waived by the Commandant upon a showing that the individual:
              (1) Has successfully completed a bona fide drug abuse rehabilitation program;
              (2) Has demonstrated complete non-association with dangerous drugs for a minimum of one year following completion of the rehabilitation program and;
              (3) Is actively participating in a bona fide drug abuse monitoring program.
              (e) For a person whose credential or endorsement has been revoked or surrendered for offenses related to alcohol abuse, the waiting period may be waived by the Commandant upon a showing that the individual has successfully completed a bona fide alcohol abuse rehabilitation program and is actively participating in a bona fide alcohol abuse monitoring program.
              (f) The waivers specified under subparagraphs (d) or (e) of this section may only be granted once to each person.
              [CGD 82-002, 50 FR 32184, Aug. 9, 1985, as amended by CGD 84-099, 52 FR 47535, Dec. 14, 1987; USCG-2006-24371, 74 FR 11215, Mar. 16, 2009]
            
            
              § 5.903
              Application procedures.
              (a) An application form for a new credential or endorsement may be obtained from any Officer in Charge, Marine Inspection.
              (b) The completed application and letter must be addressed to the U.S. Coast Guard Office of Investigations and Analysis, Commandant (CG-INV-1), U.S. Coast Guard Stop 7501, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7501, and must be delivered in person to the nearest Officer in Charge, Marine Inspection.
              (c) The letter is an informal request for the issuance of a new credential or endorsement and should include the following:
              (1) A letter from each employer during the last three years attesting to the individual's work record;
              (2) Information supportive of rehabilitation or cure when the credential or endorsement was revoked because of incompetency or association with dangerous drugs; and
              (3) Any other information which may be helpful in arriving at a determination in the matter.
              (d) The Officer in Charge, Marine Inspection, forwards the letter and application, together with an evaluation and recommendation, to the Commandant.
              [CGD 82-002, 50 FR 32184, Aug. 9, 1985, as amended by USCG-2006-24371, 74 FR 11215, Mar. 16, 2009; USCG-2009-0702, 74 FR 49224, Sept. 25, 2009; USCG-2013-0671, 78 FR 60144, Sept. 30, 2013; USCG-2015-0867, 80 FR 62469, Oct. 16, 2015]
            
            
              § 5.905
              Commandant's decision on application.
              (a) The applicant's letter and application form, as well as the evaluation and recommendation, are referred to a special board appointed by the Commandant. The board examines all the material submitted with the application and such other information as may, in the judgment of the board, be considered appropriate. The board shall submit its findings and recommendation to the Commandant.
              (b) The Commandant shall determine whether or not a new credential or endorsement will be issued. The applicant will be notified by letter of such determination.
              [CGD 82-002, 50 FR 32184, Aug. 9, 1985, as amended by USCG-2006-24371, 74 FR 11215, Mar. 16, 2009]
            
          
        
        
          Pt. 6
          PART 6—WAIVERS OF NAVIGATION AND VESSEL INSPECTION LAWS AND REGULATIONS 1
            
          
          
            
              1 This is also codified in 33 CFR part 19.
          
          
            Sec.
            6.01
            Procedures for effecting individual waivers of navigation and vessel inspection laws and regulations.
            6.04
            Vessels requisitioned by the United States for emergency evacuation.
            6.06
            Vessels operated by or chartered to Military Sealift Command.
            6.07
            Chronological record of seaman's previous employment.
          
          
            Authority:

            Act Dec. 27, 1950, Ch. 1155, secs. 1, 2, 64 Stat. 1120 (see 46 U.S.C. App. note prec. 1); Department of Homeland Security Delegation No. 0170.1.
          
          
            § 6.01
            Procedures for effecting individual waivers of navigation and vessel inspection laws and regulations.
            (a) It is hereby found necessary in the interest of national defense to waive compliance with the navigation and vessel inspection laws administered by the Coast Guard, as well as the regulations issued thereunder and published in 33 CFR chapter I or in this chapter, to the extent and in the manner and upon the terms and conditions as set forth in this section.
            (b) An application requesting that a waiver be made effective, with respect to a particular vessel, may be made by any authorized representative of an agency of the United States Government or any other interested person (including the master, agent, or owner of the vessel involved). Except as provided in paragraph (d) of this section, the application shall be in writing. The application shall be delivered to the Coast Guard District Commander or to his designated representative at the port or place where the vessel is located. In the case of a vessel in any foreign port or place, the application shall be made to the designated representative of the Commandant at such port or place, or if the Coast Guard has not established facilities in such port or place, to the nearest designated representative of the Commandant at a port or place where such facilities have been established. Every application shall contain a statement of the particular provisions of law with respect to which waiver of compliance is requested, a certification that the waiver of compliance with such laws with respect to the vessel involved is necessary in the interest of national defense and, an outline of the facts upon which such certification is based. The Coast Guard District Commander (or his designated representative or the designated representative of the Commandant, as the case may be) shall promptly examine every application for the purpose of determining whether the necessity for prompt action is such as to require that the waiver be made effective by him without reference to the Commandant. In any case in which it appears to the Coast Guard officer concerned that reference of the application to the Commandant for action would not delay the sailing of the vessel or otherwise be contrary to the interest of national defense, the application shall be so referred. In all other cases, such Coast Guard officer shall give immediate consideration to the application and if he reaches the conclusion that the urgency of the situation outweighs the marine hazard involved, then such waiver shall be made effective in regard to such vessel to the extent and under the circumstances specified by him.
            (c) The Coast Guard officer making such a waiver effective pursuant to paragraph (b) of this section shall immediately prepare, in triplicate, an order setting forth the name of the vessel involved, the laws (also regulations, if any) with respect to which the waiver is effective, the extent to which compliance with such laws (also regulations, if any) is waived, and the period for which the waiver shall be effective. If practicable, one copy of this order shall be delivered to the master of the vessel involved before such vessel sails. In any case where the order is not delivered to the master, it shall be delivered to the owner, operator, or agent of the vessel without delay. One copy of the order shall be transmitted to the Commandant and the remaining copy kept on file.
            (d) In any case of extreme urgency the application for a waiver may be made orally, and if the Coast Guard District Commander (or his designated representative or the designated representative of the Commandant, as the case may be) reaches the conclusion referred to in paragraph (b) of this section, the waiver shall be made effective without further delay, subject to the condition that the application be reduced to writing and delivered within such period after the date of the oral request as the Coast Guard officer making the waiver effective shall specify in the order.

            (e) No penalty shall be imposed because of failure to comply with any provision of law (or regulation, if any), the waiver of which has been made effective pursuant to the requirements in this section.
            [CGFR 51-10, 16 FR 1959, Mar. 1, 1951. Redesignated by CGFR 69-123, 34 FR 19076, Dec. 2, 1969; CGD 96-041, 61 FR 50726, Sept. 27, 1996; USCG-2004-18884, 69 FR 58342, Sept. 30, 2004]
          
          
            § 6.04
            Vessels requisitioned by the United States for emergency evacuation.
            Pursuant to the request of the Acting Secretary of Defense, dated November 21, 1951, made under the provisions of section 1 of Public Law 891, 81st Congress, approved December 27, 1950, compliance with the provisions of the navigation and vessel inspection laws administered by the United States Coast Guard is hereby waived, as well as the regulations issued thereunder and published in 33 CFR chapter I or in this chapter, to the extent necessary to permit the operation of vessels which might be requisitioned by the United States for the purpose of emergency evacuation.
            [CGFR 51-61, 16 FR 12792, Dec. 20, 1951. Redesignated by CGFR 69-123, 34 FR 19076, Dec. 2, 1969]
          
          
            § 6.06
            Vessels operated by or chartered to Military Sealift Command.
            (a) Pursuant to the request of the Deputy Secretary of Defense, dated August 6, 1958, and to the request of the Assistant Secretary of Defense, Installations and Logistics, dated May 23, 1964, made under the provisions of section 1 of Public Law 891, 81st Congress, approved December 27, 1950 (64 Stat. 1120; 46 U.S.C., note preceding section 1), and their findings that a waiver is necessary in the interest of national defense, compliance with the provisions of the navigation and vessel inspection laws administered by the United States Coast Guard, as well as the regulations issued thereunder and contained in 33 CFR chapter I, or in this chapter, is hereby waived to the extent and upon the terms and conditions as set forth in this section, in order to permit vessels operated by or chartered to the Military Sealift Command to carry out their assigned missions.
            (b) An application requesting that this waiver be made effective with respect to a particular vessel may be made by the Commander, Military Sealift Command, or any one of his duly designated representatives. Except as provided in paragraph (e) of this section, the application shall be in writing. The application shall be delivered to the Coast Guard District Commander or to his designated representative at the port or place where the vessel is located. In the case of a vessel in any foreign port or place, the application shall be made to the designated representative of the Commandant at such port or place, or if the Coast Guard has not established facilities in such port or place, to the nearest designated representative of the Commandant at a port or place where such facilities have been established, or to the Commandant (CG-CVC), Attn: Office of Commercial Vessel Compliance, U.S. Coast Guard Stop 7501, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7501. Every application shall:
            (1) Describe the laws and/or regulations by appropriate references and/or subjects with respect to which the waiver of compliance is desired;
            (2) Contain a certification that the waiver of compliance with such laws and/or regulations with respect to the vessel involved is necessary in the interest of national defense and is necessary for the Military Sealift Command to carry out an assigned mission;
            (3) The name and official number of the vessel involved (including the names of master, agent, and owner of the vessel involved); and,
            (4) For how long the waiver is needed.
            (c) The Coast Guard officer making the waiver in paragraph (a) of this section, effective for a particular vessel, shall immediately prepare, in quadruplicate, an order setting forth:
            (1) The name and official number of the vessel involved;
            (2) The laws and/or regulations with respect to which the waiver is effective;
            (3) The extent to which compliance with such laws and/or regulations is waived; and,
            (4) The period for which the waiver shall be effective.

            (d) If practicable, one copy of this waiver order shall be delivered to the master of the vessel involved before such vessel sails. In any case where the waiver order is not delivered to the master, it shall be delivered to the owner, operator, or agent of the vessel without delay. One copy of the waiver order shall be delivered to the Commander, Military Sealift Command, or his duly designated representative, who submitted the application. One copy of the waiver order shall be transmitted to the Commandant (G-MOC) and the remaining copy kept on file.
            (e) In any case of extreme urgency, the application for a waiver order may be made orally and if the Coast Guard District Commander (or his designated representative, or the designated representative of the Commandant, or the Commandant, as the case may be), determines that the conditions in this section have been met, the waiver order shall be made effective without further delay, subject to the condition that the application be reduced to writing and delivered within such period after the date of the oral request as the Coast Guard officer making the waiver effective shall specify in the confirming written waiver order.
            (f) No penalty shall be imposed because of failure to comply with any provision of law and/or regulation, the waiver of which has been made effective pursuant to the requirements of this section.

            (g) This waiver order shall remain in effect until terminated by proper authority and notice of cancellation is published in the Federal Register.
            
            [CGFR 64-86, 30 FR 89, Jan. 6, 1965]
            
              Editorial Note:
              For Federal Register citations affecting § 6.06, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
              
            
          
          
            § 6.07
            Chronological record of seaman's previous employment.
            (a) Compliance is hereby waived with regard to the provisions of 46 U.S.C. 10311(c), to the extent necessary to permit the Commandant of the United States Coast Guard to issue a chronological record of a seaman's previous employment on a single document, in lieu of making individual entry in a duplicate continuous discharge book or furnishing individual certificates of discharge.
            (b) It is hereby found that the waiving of the provisions of 46 U.S.C. 10311(c), is necessary in the interest of national defense.
            [CGFR 51-9, 16 FR 1830, Feb. 27, 1951, as amended by CGFR 59-4a, 24 FR 3055, Apr. 21, 1959. Redesignated by CGFR 69-123, 34 FR 19076, Dec. 2, 1969, as amended by CGD 95-028, 62 FR 51195, Sept. 30, 1997]
          
        
        
          Pt. 7
          PART 7—BOUNDARY LINES
          
            
              General
              Sec.
              7.1
              General purpose of boundary lines.
              7.5
              Rules for establishing boundary lines.
            
            
              Atlantic Coast
              7.10
              Eastport, ME to Cape Ann, MA.
              7.15
              Massachusetts Bay, MA.
              7.20
              Nantucket Sound, Vineyard Sound, Buzzards Bay, Narragansett Bay, MA, Block Island Sound and easterly entrance to Long Island Sound, NY.
              7.25
              Montauk Point, NY to Atlantic Beach, NY.
              7.30
              New York Harbor, NY.
              7.35
              Sandy Hook, NJ to Cape May, NJ.
              7.40
              Delaware Bay and tributaries.
              7.45
              Cape Henlopen, DE to Cape Charles, VA.
              7.50
              Chesapeake Bay and tributaries.
              7.55
              Cape Henry, VA to Cape Fear, NC.
              7.60
              Cape Fear, NC to Sullivans Island, SC.
              7.65
              Charleston Harbor, SC.
              7.70
              Folly Island, SC to Hilton Head Island, SC.
              7.75
              Savannah River/Tybee Roads.
              7.80
              Tybee Island, GA to St. Simons Island, GA.
              7.85
              St. Simons Island, GA to Little Talbot Island, FL.
              7.90
              St. Johns River, FL.
              7.95
              St. Johns Point, FL to Miami Beach, FL.
              7.100
              Florida Reefs and Keys from Miami, FL to Marquesas Keys, FL.
            
            
              Gulf Coast
              7.105
              Marquesas Keys, FL to Rio Grande, TX.
            
            
              Hawaii
              7.110
              Mamala Bay, HI.
            
            
              Pacific Coast
              7.115
              Santa Catalina Island, CA.
              7.120
              Mexican/United States border to Point Fermin, CA.
              7.125

              Point Vincente, CA to Point Conception, CA.
              
              7.130
              Point Conception, CA to Point Sur, CA.
              7.135
              Point Sur, CA to Cape Blanco, OR.
              7.140
              Cape Blanco, OR to Cape Flattery, WA.
              7.145
              Strait of Juan de Fuca, Haro Strait and Strait of Georgia, WA.
            
            
              Alaska
              7.150
              Canadian (BC) and United States (AK) Borders to Cape Spencer, AK.
              7.155
              Cape Spencer, AK to Cape St. Elias, AK.
              7.160
              Point Whitshed, AK to Aialik Cape, AK.
              7.165
              Kenai Peninsula, AK to Kodiak Island, AK.
              7.170
              Alaska Peninsula, AK to Aleutian Islands, AK.
              7.175
              Alaska Peninsula, AK to Nunivak, AK.
              7.180
              Kotzebue Sound, AK.
            
          
          
            Authority:
            14 U.S.C. 503; 33 U.S.C. 151; Department of Homeland Security Delegation No. 0170.1.
          
          
            Source:
            CGD 81-058, 50 FR 25230, June 18, 1985, unless otherwise noted.
          
          
            General
            
              § 7.1
              General purpose of boundary lines.

              The lines in this part delineate the application of the following U.S. statutes: 33 U.S.C. 152 relating to the length of towing hawsers; 33 U.S.C. 1201 et seq., the Vessel Bridge-to-Bridge Radiotelephone Act; 46 U.S.C. 5102(b)(6), which exempt from load line requirements certain vessels on domestic voyages; 46 U.S.C. 3301(6) requiring the inspection of seagoing barges which are defined in 46 U.S.C. 2101(32); 46 U.S.C. 3301(7) requiring the inspection of seagoing motor vessels which are defined in 46 U.S.C. 2101(33); 46 U.S.C. 3302(d) which exempts from inspection requirements certain vessels under 150 gross tons that operate within the waters of southeastern Alaska and the State of Washington; and 46 U.S.C. 8304, “Implementing the Officers' Competency Certificates Convention, 1936.”
              [CGD 81-058, 50 FR 25230, June 18, 1985, as amended by CGD 95-028, 62 FR 51195, Sept. 30, 1997; USCG-1998-4442, 63 FR 52188, Sept. 30, 1998]
            
            
              § 7.5
              Rules for establishing boundary lines.

              (a) For application of the Vessel Bridge-to-Bridge Radiotelephone Act, 33 U.S.C. 1201 et seq., the line is 12 nautical miles seaward of the baseline from which the territorial sea is measured.
              (b) Barges of 100 gross tons and over operating on the sheltered waters of British Columbia as defined in the United States-Canada treaty of 1933 (49 Stat. 2685, TS 869) are not required to be inspected as seagoing barges under 46 U.S.C. 3301.
              (c) Except as otherwise described in this part, Boundary Lines are lines drawn following the general trend of the seaward, highwater shorelines and lines continuing the general trend of the seaward, highwater shorelines across entrances to small bays, inlets and rivers.
              [CGD 81-058, 50 FR 25230, June 18, 1985, as amended by USCG-2001-9044, 68 FR 42602, July 18, 2003]
            
          
          
            Atlantic Coast
            
              § 7.10
              Eastport, ME to Cape Ann, MA.
              (a) A line drawn from the easternmost extremity of Kendall Head to latitude 44°54′45″ N. longitude 66°58′30″ W.; thence to the range marker located in approximate position latitude 44°51′45″ N. longitude 66°59″ W.
              (b) A line drawn from West Quoddy Head Light to latitude 44°48.5′ N. longitude 66°56.4′ W. (Sail Rock Lighted Whistle Buoy “1”); thence to latitude 44°37.5′ N. longitude 67°09.8′ W. (Little River Lighted Whistle Buoy “2LR”); thence to latitude 44°14.5′ N. longitude 67°57.2′ W. (Frenchman Bay Approach Lighted Whistle Buoy “FB”); thence to Mount Desert Light; thence to Matinicus Rock Light; thence to Monhegan Island Light; thence to latitude 43°31.6′ N. longitude 70°05.5′ W. (Portland Lighted Horn Buoy “P”); thence to Boon Island Light; thence to latitude 42°37.9′ N. longitude 70°31.2′ W. (Cape Ann Lighted Whistle Buoy “2”).
            
            
              § 7.15
              Massachusetts Bay, MA.
              A line drawn from latitude 42°37.9′ N. longitude 70°31.2′ W. (Cape Ann Lighted Whistle Buoy “2”) to latitude 42°22.7′ N. longitude 70°47.0′ W. (Boston Lighted Horn Buoy “B”); thence to Race Point Light.
            
            
              
              § 7.20
              Nantucket Sound, Vineyard Sound, Buzzards Bay, Narragansett Bay, MA, Block Island Sound and easterly entrance to Long Island Sound, NY.
              (a) A line drawn from Chatham Light to latitude 41°36.1′ N. longitude 69°51.1′ W. (Pollack Rip Entrance Lighted Horn Buoy “PR”); thence to latitude 41°26.0′ N. longitude 69°46.2′ W. (Great Round Shoal Channel Lighted Buoy “2”); thence to Sankaty Head Light.
              (b) A line drawn from the westernmost extremity of Nantucket Island to the southwesternmost extremity of Wasque Point, Chappaquiddick Island.
              (c) A line drawn from Gay Head Light to Block Island Southeast Light; thence to Montauk Point Light on the easterly end of Long Island.
            
            
              § 7.25
              Montauk Point, NY to Atlantic Beach, NY.
              (a) A line drawn from Shinnecock East Breakwater Light to Shinnecock West Breakwater Light.
              (b) A line drawn from Moriches Inlet East Breakwater Light to Moriches Inlet West Breakwater Light.
              (c) A line drawn from Fire Island Inlet Breakwater Light 348° true to the southernmost extremity of the spit of land at the western end of Oak Beach.
              (d) A line drawn from Jones Inlet Light 322° true across the southwest tangent of the island on the north side of Jones Inlet to the shoreline.
            
            
              § 7.30
              New York Harbor, NY.
              A line drawn from East Rockaway Inlet Breakwater Light to Ambrose Light; thence to Highlands Light (north tower).
            
            
              § 7.35
              Sandy Hook, NJ to Cape May, NJ.
              (a) A line drawn from Shark River Inlet North Breakwater Light “2” to Shark River Inlet South Breakwater Light “1”.
              (b) A line drawn from Manasquan Inlet North Breakwater Light to Manasquan Inlet South Breakwater Light.
              (c) A line drawn along the submerged Barnegat Inlet North Breakwater to Barnegat Inlet North Breakwater Light “2”; thence to Barnegat Inlet Light “5”; thence along the submerged Barnegat Inlet South Breakwater to shore.
              (d) A line drawn from the seaward tangent of Long Beach Island to the seaward tangent of Pullen Island across Beach Haven and Little Egg Inlets.
              (e) A line drawn from the seaward tangent of Pullen Island to the seaward tangent of Brigantine Island across Brigantine Inlet.
              (f) A line drawn from the seaward extremity of Absecon Inlet North Jetty to Atlantic City Light.
              (g) A line drawn from the southernmost point of Longport at latitude 39°18.2′ N. longitude 74°32.2′ W. to the northeasternmost point of Ocean City at latitude 39°17.6′ N. longitude 74°33.1′ W. across Great Egg Harbor Inlet.
              (h) A line drawn parallel with the general trend of the seaward, highwater shoreline across Corson Inlet.
              (i) A line formed by the centerline of the Townsend Inlet Highway Bridge.
              (j) A line formed by the shoreline of Seven Mile Beach and Hereford Inlet Light.
            
            
              § 7.40
              Delaware Bay and tributaries.
              A line drawn from Cape May Inlet East Jetty Light to latitude 38°55.8′ N. longitude 74°51.4′ W. (Cape May Harbor Inlet Lighted Bell Buoy “2CM”); thence to latitude 38°48.9′ N. longitude 75°02.3′ W. (Delaware Bay Entrance Channel Lighted Buoy “8”); thence to the northernmost extremity of Cape Henlopen.
            
            
              § 7.45
              Cape Henlopen, DE to Cape Charles, VA.
              (a) A line drawn from the easternmost extremity of Indian River Inlet North Jetty to latitude 38°36.5′ N. longitude 75°02.8′ W. (Indian River Inlet Lighted Gong Buoy “1”); thence to Indian River Inlet South Jetty Light.
              (b) A line drawn from Ocean City Inlet Light “6” to latitude 38°19.4′ N. longitude 75°05.0′ W. (Ocean City Inlet Entrance Lighted Buoy “4”); thence to latitude 38°19.3′ N. longitude 75°05.1′ W. (Ocean City Inlet Entrance Lighted Buoy “5”); thence to the easternmost extremity of the south breakwater.

              (c) A line drawn from Assateague Beach Tower Light to latitude 37°50.2′ N. longitude 75°24.9′ W. (Chincoteague Inlet Lighted Bell Buoy “CI”); thence to the tower charted at latitude 37°52.6′ N. longitude 75°26.7′ W.
              (d) A line drawn from the southernmost extremity of Cedar Island to latitude 37°34.7′ N. longitude 75°36.0′ W. (Wachapreague Inlet Entrance Lighted Buoy “1”); thence due south to shore at Parramore Beach.
              (e) A line drawn from the seaward tangent of Parramore Beach to the lookout tower on the northern end of Hog Island chartered in approximate position latitude 37°27.2′ N. longitude 75°40.5′ W.
            
            
              § 7.50
              Chesapeake Bay and tributaries.
              A line drawn from Cape Charles Light to latitude 36°56.8′ N. longitude 75°55.1′ W. (North Chesapeake Entrance Lighted Gong Buoy “NCD”); thence to latitude 36°54.8′ N. longitude 75°55.6′ W. (Chesapeake Bay Entrance Lighted Bell Buoy “CBC”); thence to latitude 36°55.0′ N. longitude 75°58.0′ W. (Cape Henry Buoy “1”); thence to Cape Henry Light.
            
            
              § 7.55
              Cape Henry, VA to Cape Fear, NC.
              (a) A line drawn from Rudee Inlet Jetty Light “2” to latitude 36°50′ N. longitude 75°56.7′ W.; thence to Rudee Inlet Jetty Light “1”.
              (b) A line drawn from Bodie Island Light to latitude 35°49.3′ N. longitude 75°31.9′ W.; thence to Oregon Inlet Jetty Light.
              (c) A line drawn from Hatteras Inlet Light 255° true to the eastern end of Ocracoke Island.
              (d) A line drawn from the westernmost extremity of Ocracoke Island at latitude 35°04′ N. longitude 76°00.8′ W. to the northeasternmost extremity of Portsmouth Island at latitude 35°03.7′ N. longitude 76°02.3′ W.
              (e) A line drawn across Drum Inlet parallel with the general trend of the seaward, highwater shoreline.
              (f) A line drawn from the southernmost extremity of Cape Lookout to latitude 34°38.4′ N. longitude 76°40.6′ W.; thence to the seaward extremity of the Beaufort Inlet west jetty.
              (g) A line drawn from the seaward extremity of Masonboro Inlet north jetty to latitude 34°10.3′ N. longitude 77°48.0′ W.; thence to the beach in approximate position latitude 34°10′ N. longitude 77°49.4′ W.
              [CGD 81-058, 50 FR 25230, June 18, 1985, as amended by USCG-2009-0702, 74 FR 49224, Sept. 25, 2009; USCG-2013-0671, 78 FR 60144, Sept. 30, 2013]
            
            
              § 7.60
              Cape Fear, NC to Sullivans Island, SC.
              (a) A line drawn from the southernmost extremity to Cape Fear to latitude 33°49.5′ N. longitude 78°03.7′ W. (Cape Fear River Entrance Lighted Bell Buoy “2CF”); thence to Oak Island Light.
              (b) A line drawn from the southernmost extremity of Bird Island at approximate position latitude 33°51.2′ N. longitude 78°32.6′ W. to latitude 33°50.3′ N. longitude 78°32.5′ W. (Little River Inlet Entrance Lighted Whistle Buoy “2LR”); thence to the northeasternmost extremity of Waties Island at approximate position latitude 33°51.2′ N. longitude 78°33.6′ W.
              (c) A line drawn from the seaward extremity of Murrells Inlet north jetty to latitude 33°31.5′ N. longitude 79°01.6′ W. (Murrells Inlet Lighted Bell Buoy “MI”); thence to Murrells Inlet South Jetty Light.
              (d) A line drawn from Georgetown Light to latitude 33°11.6′ N. longitude 79°05.4′ W. (Winyah Bay Lighted Bell Buoy “2WB”); thence to the southernmost extremity of Sand Island.
            
            
              § 7.65
              Charleston Harbor, SC.
              A line drawn from Charleston Light on Sullivans Island to latitude 32°40.7′ N. longitude 79°42.9′ W. (Charleston Lighted Whistle Buoy “2C”); thence to a point on Folly Island at latitude 32°41.0′ N. longitude 79°53.2′ W.
              [USCG-2010-0759, 75 FR 60001, Sept. 29, 2010]
            
            
              § 7.70
              Folly Island, SC to Hilton Head Island, SC.
              (a) A line drawn from the southernmost extremity of Folly Island to latitude 32°35′ N. longitude 79°58.2′ W. (Stono Inlet Lighted Whistle Buoy “1S”); thence to Kiawah Island bearing approximately 307° true.

              (b) A line drawn from the southernmost extremity of Kiawah Island to latitude 32°31′ N. longitude 80°07.8′ W. (North Edisto River Entrance Lighted Whistle Buoy “2NE”); thence to Botany Bay Island in approximate position latitude 32°33.1′ N. longitude 80°12.7′ W.
              (c) A line drawn from the microwave antenna tower on Edisto Beach charted in approximate position latitude 32°29.3′ N. longitude 80°19.2′ W. across St. Helena Sound to the abandoned lighthouse tower on Hunting Island charted in approximate position latitude 32°22.5′ N. longitude 80°26.5′ W.
              (d) A line drawn from the abandoned lighthouse on Hunting Island in approximate position latitude 32°22.5′ N. longitude 80°26.2′ W. to latitude 32°18′ N. longitude 80°25′ W.; thence to the standpipe on Fripp Island in approximate position latitude 32°19′ N. longitude 80°28.7′ W.
              (e) A line drawn from the westernmost extremity of Bull Point on Capers Island to latitude 32°04.8′ N. longitude 80°34.9′ W. (Port Royal Sound Lighted Whistle Buoy “2PR”); thence to the easternmost extremity of Hilton Head at latitude 32°13.2′ N. longitude 80°40.1′ W.
            
            
              § 7.75
              Savannah River/Tybee Roads.
              A line drawn from the southwesternmost extremity of Braddock Point to latitude 31°58.3′ N. longitude 80°44.1′ W. (Tybee Lighted Whistle Buoy “T”); thence to the southeasternmost extremity of Little Tybee Island bearing approximately 269° true.
            
            
              § 7.80
              Tybee Island, GA to St. Simons Island, GA.
              (a) A line drawn from the southernmost extremity of Savannah Beach on Tybee Island 255° true across Tybee Inlet to the shore of Little Tybee Island south of the entrance to Buck Hammock Creek.
              (b) A line drawn from the southernmost extremity of Little Tybee Island at Beach Hammock to the easternmost extremity of Wassaw Island.
              (c) A line drawn from Wassaw Island in approximate position latitude 31°52.5′ N. longitude 80°58.5′ W. to latitude 31°48.3′ N. longitude 80°56.8′ W. (Ossabaw Sound North Channel Buoy “OS”); thence to latitude 31°39.3′ N. longitude 81°02.3′ W. (St. Catherines Sound Buoy “St. C.”); thence to latitude 31°31.2′ N. longitude 81°03.8′ W. (Sapelo Sound Buoy “S”); thence to the easternmost extremity of Blackbeard Island at Northeast Point.
              (d) A line drawn from the southernmost extremity of Blackbeard Island to latitude 31°19.4′ N. longitude 81°11.5′ W. (Doboy Sound Lighted Buoy “D”); thence to latitude 31°04.1′ N. longitude 81°16.7′ W. (St. Simons Lighted Whistle Buoy “ST S”).
            
            
              § 7.85
              St. Simons Island, GA to Little Talbot Island, FL.
              (a) A line drawn from latitude 31°04.1′ N. longitude 81°16.7′ W. (St. Simons Lighted Whistle Buoy “ST S”) to latitude 30°42.7′ N. longitude 81°19.0′ W. (St. Mary's Entrance Lighted Whistle Buoy “1”); thence to Amelia Island Light.
              (b) A line drawn from the southernmost extremity of Amelia Island to latitude 30°29.4′ N. longitude 81°22.9′ W. (Nassau Sound Approach Buoy “6A”); thence to the northeasternmost extremity of Little Talbot Island.
            
            
              § 7.90
              St. Johns River, FL.
              A line drawn from the southeasternmost extremity of Little Talbot (Spike) Island to latitude 30°23.8′ N. longitude 81°20.3′ W. (St. Johns Lighted Whistle Buoy “2 STJ”); thence to St. Johns Light.
            
            
              § 7.95
              St. Johns Point, FL to Miami Beach, FL.
              (a) A line drawn from the seaward extremity of St. Augustine Inlet north jetty to latitude 29°55′ N. longitude 81°15.3′ W. (St. Augustine Lighted Whistle Buoy “ST. A.”); thence to the seaward extremity of St. Augustine Inlet south jetty.
              (b) A line formed by the centerline of the highway bridge over Matanzas Inlet.
              (c) A line drawn from the seaward extremity of Ponce de Leon Inlet north jetty to latitude 29°04.7′ N. longitude 80°54′ W. (Ponce de Leon Inlet Lighted Bell Buoy “2”); thence to Ponce de Leon Inlet Approach Light.

              (d) A line drawn from Canaveral Harbor Approach Channel Range Front Light to latitude 28°23.7′ N. longitude 80°32.2′ W. (Canaveral Bight Wreck Lighted Buoy “WR6”); thence to the radio tower on Canaveral Peninsula in approximate position latitude 28°22.9′ N. longitude 80°36.6′ W.
              
              (e) A line drawn across the seaward extremity of the Sebastian Inlet Jetties.
              (f) A line drawn from the seaward extremity of the Fort Pierce Inlet North Jetty to latitude 27°28.5′ N. longitude 80°16.2′ W. (Fort Pierce Inlet Lighted Whistle Buoy “2”); thence to the tank located in approximate position latitude 27°27.2′ N. longitude 80°17.2′ W.
              (g) A line drawn from the seaward extremity of St. Lucie Inlet north jetty to latitude 27°10′ N. longitude 80°08.4′ W. (St. Lucie Inlet Entrance Lighted Whistle Buoy “2”); thence to Jupiter Island bearing approximately 180° true.
              (h) A line drawn from the seaward extremity of Jupiter Inlet North Jetty to the northeast extremity of the concrete apron on the south side of Jupiter Inlet.
              (i) A line drawn from the seaward extremity of Lake Worth Inlet North Jetty to latitude 26°46.4′ N. longitude 80°01.5′ W. (Lake Worth Inlet Lighted Bell Buoy “2LW”); thence to Lake Worth Inlet Lighted Buoy “3”; thence to the seaward extremity of Lake Worth Inlet South Jetty.
              (j) A line drawn across the seaward extremity of the Boynton Inlet Jetties.
              (k) A line drawn from Boca Raton Inlet North Jetty Light “2” to Boca Raton Inlet South Jetty Light “1”.
              (l) A line drawn from Hillsboro Inlet Light to Hillsboro Inlet Entrance Light “2”; thence to Hillsboro Inlet Entrance Light “1”; thence west to the shoreline.
              (m) A line drawn from the tower located in approximate position latitude 26°06.9′ N. longitude 80°06.4′ W. to latitude 26°05.5′ N. longitude 80°04.8′ W. (Port Everglades Lighted Whistle Buoy “1”); thence to the signal tower located in approximate position latitude 26°05.5′ N. longitude 80°06.5′ W.
              (n) A line drawn from the seaward extremity of Bakers Haulover Inlet north jetty 090° true to longitude 80°07.2′ W.; thence to the seaward extremity of Bakers Haulover Inlet south jetty.
            
            
              § 7.100
              Florida Reefs and Keys from Miami, FL to Marquesas Keys, FL.
              (a) A line drawn from the tower located in approximate position latitude 25°46.7′ N. longitude 80°08′ W. to latitude 25°46.1′ N. longitude 80°05.0′ W. (Miami Lighted Whistle Buoy “M”); thence to Fowey Rocks Light (latitude 25°35.4′ N. longitude 80°05.8′ W.); thence to Pacific Reef Light (latitude 25°22.3′ N. longitude 80°08.5′ W.) thence to Carysfort Reef Light (latitude 25°13.3′ N. longitude 80°12.7′ W.); thence to Molasses Reef Light “10” (latitude 25°00.7′ N. longitude 80°22.6′ W.); thence to Alligator Reef Light (latitude 24°51.1 N. longitude 80°37.1′ W.); thence to Tennessee Reef Light (latitude 24°44.7′ N. longitude 80°46.9′ W.); thence to Sombrero Key Light (latitude 24°37.6′ N. longitude 81°06.6′ W.); thence to American Shoal Light (latitude 24°31.5′ N. longitude 81°31.2′ W.); thence to latitude 24°27.7′ N. longitude 81°48.1′ W. (Key West Entrance Lighted Whistle Buoy); thence to Cosgrove Shoal Light (latitude 24°27.5′ N. longitude 82°11.2′ W.); thence due north to a point 12 miles from the baseline from which the territorial sea is measured in approximate position latitude 24°47.5′ N. longitude 82°11.2′ W.
            
          
          
            Gulf Coast
            
              § 7.105
              Marquesas Keys, FL to Rio Grande, TX.
              A line drawn from Marquesas Keys, Florida at approximate position latitude 24°47.5′ N, longitude 82°11.2′ W; along the 12-mile line which marks the seaward limits of the territorial sea (as defined in 33 CFR 2.22(a)(1)) to Rio Grande, Texas at approximate position latitude 25°58.6′ N, longitude 96°55.5′ W.
              [USCG-2001-9044, 68 FR 42602, July 18, 2003]
            
          
          
            Hawaii
            
              § 7.110
              Mamala Bay, HI.
              A line drawn from Barbers Point Light to Diamond Head Light.
            
          
          
            Pacific Coast
            
              § 7.115
              Santa Catalina Island, CA.
              (a) A line drawn from the northernmost point of Lion Head to the north tangent of Bird Rock Island; thence to the northernmost point of Blue Cavern Point.
              (b) A line drawn from White Rock to the northernmost point of Abalone Point.
            
            
              
              § 7.120
              Mexican/United States border to Point Fermin, CA.
              (a) A line drawn from the southerly tower of the Coronado Hotel in approximate position latitude 32°40.8′ N. longitude 117°10.6′ W. to latitude 32°39.1′ N. longitude 117°13.6′ W. (San Diego Bay Channel Lighted Bell Buoy “5”); thence to Point Loma Light.
              (b) A line drawn from Mission Bay South Jetty Light “2” to Mission Bay North Jetty Light “1”.
              (c) A line drawn from Oceanside South Jetty Light “4” to Oceanside Breakwater Light “3”.
              (d) A line drawn from Dana Point Jetty Light “6” to Dana Point Breakwater Light “5”.
              (e) A line drawn from Newport Bay East Jetty Light “4” to Newport Bay West Jetty Light “3”.
              (f) A line drawn from Anaheim Bay East Jetty Light “6” to Anaheim Bay West Jetty Light “5”; thence to Long Beach Breakwater East End Light “1”. A line drawn from Long Beach Entrance Light “2” to Long Beach Light. A line drawn from Los Angeles Main Channel Entrance Light “2” to Los Angeles Light.
            
            
              § 7.125
              Point Vincente, CA to Point Conception, CA.
              (a) A line drawn from Redondo Beach East Jetty Light “2” to Redondo Beach West Jetty Light “3”.
              (b) A line drawn from Marina Del Rey Light “4” to Marina Del Rey Breakwater South Light “1”. A line drawn from Marina Del Rey Breakwater North Light “2” to Marina Del Rey Light “3”.
              (c) A line drawn from Port Hueneme East Jetty Light “4” to Port Hueneme West Jetty Light “3”.
              (d) A line drawn from Channel Islands Harbor South Jetty Light “2” to Channel Islands Harbor Breakwater South Light “1”. A line drawn from Channel Islands Harbor Breakwater North Light to Channel Islands Harbor North Jetty Light “5”.
              (e) A line drawn from Ventura Marina South Jetty Light “6” to Ventura Marina Breakwater South Light “3”. A line drawn from Ventura Marina Breakwater North Light to Ventura Marina North Jetty Light “7”.
              (f) A line drawn from Santa Barbara Harbor Light “4” to latitude 34°24.1′ N. longitude 119°40.7′ W. (Santa Barbara Harbor Lighted Bell Buoy “1”); thence to Santa Barbara Harbor Breakwater Light.
            
            
              § 7.130
              Point Conception, CA to Point Sur, CA.
              (a) A line drawn from the southernmost extremity of Fossil Point at longitude 120°43.5′ W. to the seaward extremity of Whaler Island Breakwater.
              (b) A line drawn from the outer end of Morro Bay Entrance East Breakwater to latitude 35°21.5′ N. longitude 120°52.3′ W. (Morro Bay Entrance Lighted Bell Buoy “1”); thence to Morro Bay West Breakwater Light.
            
            
              § 7.135
              Point Sur, CA to Cape Blanco, OR.
              (a) A line drawn from Monterey Harbor Light “6” to latitude 36°36.5′ N. longitude 121°53.2′ W. (Monterey Harbor Anchorage Buoy “A”); thence to the northernmost extremity of Monterey Municipal Wharf No. 2.
              (b) A line drawn from seaward extremity of the pier located 0.3 mile south of Moss Landing Harbor Entrance to the seaward extremity of the Moss Landing Harbor North Breakwater.
              (c) A line drawn from Santa Cruz Light to the southernmost projection of Soquel Point.
              (d) A straight line drawn from Point Bonita Light across Golden Gate through Mile Rocks Light to the shore.
              (e) A line drawn from the northwestern tip of Tomales Point to latitude 38°15.1′ N. longitude 123°00.1′ W. (Tomales Point Lighted Horn Buoy “2”); thence to latitude 38°17.2′ N. longitude 123°02.3′ W. (Bodega Harbor Approach Lighted Gong Buoy “BA”); thence to the southernmost extremity of Bodega Head.
              (f) A line drawn from Humboldt Bay Entrance Light “4” to Humboldt Bay Entrance Light “3”.
              (g) A line drawn from Crescent City Outer Breakwater Light “5” to the southeasternmost extremity of Whaler Island at longitude 124°11′ W.
            
            
              
              § 7.140
              Cape Blanco, OR to Cape Flattery, WA.
              (a) A line drawn from the seaward extremity of the Coos Bay South Jetty to latitude 43°21.9′ N. longitude 124°21.7′ W. (Coos Bay Entrance Lighted Bell Buoy “1”); thence to the seaward extremity of the Coos Bay North Jetty.
              (b) A line drawn from the lookout tower located in approximate position latitude 46°13.6′ N. longitude 124°00.7′ W. to latitude 46°12.8′ N. longitude 124°08.0′ W. (Columbia River Entrance Lighted Whistle Buoy “2”); thence to latitude 46°14.5′ N. longitude 124°09.5′ W. (Columbia River Entrance Lighted Bell Buoy “1”); thence to North Head Light.
              (c) A line drawn from latitude 46°52.8′ N. longitude 124°12.6′ W. (Grays Harbor Light to Grays Harbor Entrance Lighted Whistle Buoy “2”); thence to latitude 46°55.0′ N. longitude 124°14.7′ W. (Grays Harbor Entrance Lighted Whistle Buoy “3”); thence to Grays Harbor Bar Range Rear Light.
            
            
              § 7.145
              Strait of Juan de Fuca, Haro Strait and Strait of Georgia WA.
              (a) A line drawn from the northernmost point of Angeles Point to latitude 48°21.1′ N. longitude 123°02.5′ W. (Hein Bank Lighted Bell Buoy); thence to latitude 48°25.5′ N. longitude 122°58.5′ W. (Salmon Bank Lighted Gong Buoy “3”); thence to Cattle Point Light on San Juan Island.
              (b) A line drawn from Lime Kiln Light to Kellett Bluff Light on Henry Island; thence to Turn Point Light on Stuart Island; thence to Skipjack Island Light; thence to latitude 48°46.6′ N. longitude 122°53.4′ W. (Clements Reef Bouy “2”); thence to International Boundary Range B Front Light.
            
          
          
            Alaska
            
              § 7.150
              Canadian (BC) and United States (AK) Borders to Cape Spencer, AK.
              (a) A line drawn from the northeasternmost extremity of Point Mansfield, Sitklan Island 040° true to the mainland.
              (b) A line drawn from the southeasternmost extremity of Island Point, Sitklan Island to the southernmost extremity of Garnet Point, Kanagunut Island; thence to Lord Rock Light; thence to Barren Island Light; thence to Cape Chacon Light; thence to Cape Muzon Light.
              (c) A line drawn from Point Cornwallis Light to Cape Bartolome Light; thence to Cape Edgecumbe Light; thence to the westernmost extremity of Cape Cross.
              (d) A line drawn from Surge Bay Entrance Light to Cape Spencer Light.
            
            
              § 7.155
              Cape Spencer, AK to Cape St. Elias, AK.
              (a) A line drawn from the westernmost extremity of Harbor Point to the southernmost extremity of LaChaussee Spit at Lituya Bay.
              (b) A line drawn from Ocean Cape Light to latitude 59°31.9′ N. longitude 139°57.1′ W. (Yakutat Bay Entrance Lighted Whistle Buoy “2”); thence to the southeasternmost extremity of Point Manby.
              (c) A line drawn from the northernmost extremity of Point Riou to the easternmost extremity of Icy Cape.
            
            
              § 7.160
              Point Whitshed, AK to Aialik Cape, AK.
              (a) A line drawn from the southernmost extremity of Point Whitshed to the easternmost extremity of Hinchinbrook Island.
              (b) A line drawn from Cape Hinchinbrook Light to Schooner Rock Light “1”.
              (c) A line drawn from the southwesternmost extremity of Montague Island to Point Elrington Light; thence to the southernmost extremity of Cape Puget.
              (d) A line drawn from the southernmost extremity of Cape Resurrection to the Aialik Cape.
            
            
              § 7.165
              Kenai Peninsula, AK to Kodiak Island, AK.
              (a) A line drawn from the southernmost extremity of Kenai Peninsula at longitude 151°44.0′ W. to East Amatuli Island Light; thence to the northwesternmost extremity of Shuyak Island at Party Cape; thence to the easternmost extremity of Cape Douglas.

              (b) A line drawn from the southernmost extremity of Pillar Cape on Afognak Island to Spruce Cape Light; thence to the easternmost extremity of Long Island; thence to the northeasternmost extremity of Cape Chiniak.
              (c) A line drawn from Cape Nunilak at latitude 58°09.7′ N. to the northernmost extremity of Raspberry Island. A line drawn from the westernmost extremity of Raspberry Cape to the northernmost extremity of Miners Point.
            
            
              § 7.170
              Alaska Peninsula, AK to Aleutian Islands, AK.
              (a) A line drawn from the southernmost extremity of Cape Kumlium to the westernmost extremity of Nakchamik Island; thence to the easternmost extremity of Castle Cape at Chignik Bay.
              (b) A line drawn from Second Priest Rock to Ulakta Head Light at Iliuliuk Bay entrance.
              (c) A line drawn from Arch Rock to the northernmost extremity of Devilfish Point at Captains Bay.
              (d) A line drawn from the easternmost extremity of Lagoon Point to the northwesternmost extremity of Cape Kutuzof at Port Moller.
            
            
              § 7.175
              Alaska Peninsula, AK to Nunivak, AK.
              (a) A line drawn from the northernmost extremity of Goose Point at Egegik Bay to Protection Point.
              (b) A line drawn from the westernmost extremity of Kulukak Point to the northernmost extremity of Round Island; thence to the southernmost extremity of Hagemeister Island; thence to the southernmost extremity of Cape Peirce; thence to the southernmost extremity of Cape Newenham.
              (c) A line drawn from the church spire located in approximate position latitude 59°45′ N. longitude 161°55′ W. at the mouth of the Kanektok River to the southernmost extremity of Cape Avinof.
            
            
              § 7.180
              Kotzebue Sound, AK.
              A line drawn from Cape Espenberg Light to latitude 66°52′ N. longitude 163°28′ W.; and thence to Cape Krusenstern Light.
            
          
        
        
          Pt. 8
          PART 8—VESSEL INSPECTION ALTERNATIVES
          
            
              Subpart A—General
              Sec.
              8.100
              Definitions.
              8.110
              Incorporation by reference.
              8.120
              Reciprocity.
              8.130
              Agreement conditions.
            
            
              Subpart B—Recognition of a Classification Society
              8.200
              Purpose.
              8.210
              Applicability.
              8.220
              Recognition of a classification society.
              8.230
              Minimum standards for a recognized classification society.
              8.240
              Application for recognition.
              8.250
              Acceptance of standards and functions delegated under existing regulations.
              8.260
              Revocation of classification society recognition.
            
            
              Subpart C—International Convention Certificate Issuance
              8.300
              Purpose.
              8.310
              Applicability.
              8.320
              Classification society authorization to issue international certificates.
              8.330
              Termination of classification society authority.
            
            
              Subpart D—Alternate Compliance Program
              8.400
              Purpose.
              8.410
              Applicability.
              8.420
              Classification society authorization to participate in the Alternate Compliance Program.
              8.430
              U.S. Supplement to class rules.
              8.440
              Vessel enrollment in the Alternate Compliance Program.
              8.450
              Termination of classification society authority.
            
            
              Subpart E—Streamlined Inspection Program
              8.500
              Purpose.
              8.505
              Scope and applicability.
              8.510
              Definitions.
              8.515
              Eligibility.
              8.520
              Application.
              8.525
              OCMI review and action.
              8.530
              Plan development and approval.
              8.535
              Training and operational evaluation.
              8.540
              Enrollment in SIP.
              8.545
              Scope of inspection for enrolled vessels.
              8.550
              Plan review and revisions.
              8.555
              Disenrollment.
              8.560
              Waiver.
              8.565
              Appeal.
              
              8.570
              Interim approval of prototype SIP company or vessel plans.
            
          
          
            Authority:
            33 U.S.C. 1903, 1904, 3803 and 3821; 46 U.S.C. 3103, 3306, 3316, 3703, and 70034; Department of Homeland Security Delegation No. 0170.1 and Aug. 8, 2011 Delegation of Authority, Anti-Fouling Systems.
          
          
            Source:
            CGD 95-010, 62 FR 67532, Dec. 24, 1997, unless otherwise noted.
          
          
            Editorial Note:
            Nomenclature changes to part 8 appear by USCG-2009-0702, 74 FR 49224, Sept. 25, 2009.
          
          
            Subpart A—General
            
              § 8.100
              Definitions.
              
                Authorized Classification Society means a recognized classification society that has been delegated the authority to conduct certain functions and certifications on behalf of the Coast Guard.
              
                Class Rules means the standards developed and published by a classification society regarding the design, construction and certification of commercial vessels.
              
                Classed means that a vessel meets the classification society requirements that embody the technical rules, regulations, standards, guidelines and associated surveys and inspections covering the design, construction and through-life compliance of a ship's structure and essential engineering and electrical systems.
              
                Commandant means the Commandant of the Coast Guard.
              
                Delegated Function means a function related to Coast Guard commercial vessel inspection which has been delegated to a classification society. Delegated functions may include issuance of international convention certificates and participation in the Alternate Compliance Program under this part.
              
                Delegated Function Related to General Vessel Safety Assessment means issuance of the SOLAS Cargo Ship Safety Construction Certificate or issuance of the SOLAS Cargo Ship Safety Equipment Certificate.
              
                Exclusive Surveyor means a person who is employed solely by a classification society and is authorized to conduct vessel surveys. Independent surveyors, hired on a case-by-case basis, or surveyors of another classification society are not considered exclusive surveyors for the performance of delegated functions on behalf of the Coast Guard.
              
                Gross Tons means vessel tonnage measured in accordance with the International Convention on Tonnage Measurement of Ships, 1969. Vessels not measured by this convention must be measured in accordance with the method utilized by the flag state administration of that vessel.
              
                MARPOL 73/78 means the Protocol of 1978 relating to the International Convention for the Prevention of Pollution from Ships, 1973, and includes the Convention which means the International Convention for the Prevention of Pollution from Ships, 1973, including Protocols I and II and Annexes I, II, and V thereto, including any modification or amendments to the Convention, Protocols or Annexes which have entered into force for the United States.
              
                Officer in Charge, Marine Inspection (OCMI) means any person from the civilian or military branch of the Coast Guard designated as such by the Commandant and who, under the superintendence and direction of a Coast Guard District Commander, is in charge of an inspection zone for the performance of duties with respect to the inspection, enforcement, and administration of 46 U.S.C., Revised Statutes, and acts amendatory thereof or supplemental thereto, and rules and regulations thereunder.
              
                Recognized Classification Society means the American Bureau of Shipping or other classification society recognized by the Commandant under this part.
              
                SOLAS means International Convention for the Safety of Life at Sea, 1974, as amended.
            
            
              § 8.110
              Incorporation by reference.

              (a) Certain material is incorporated by reference into this subchapter with the approval of the Director of the Federal Register under 5 U.S.C. 552(a) and 1 CFR Part 51. To enforce any edition other than that specified in paragraph (b) of this section, the Coast Guard must publish notice of the change in the Federal Register and the material must be available to the public. All material is available for inspection at the Commandant (CG-ENG), Attn: Office of Design and Engineering Systems, U.S. Coast Guard Stop 7509, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7509, or at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030, or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html. All material is available from the sources listed in paragraph (b).

              (b) The material incorporated by reference in this subchapter and the sections affected are as follows:
              
              
                
                  American Bureau of Shipping (ABS)—ABS Plaza, 16855 Northchase Drive, Houston, TX 77060.
                
                Rules for Building and Classing Steel Vessels, 1996—31.01-3(b), 71.15-5(b), 91.15-5(b)
                Rules for Building and Classing Steel Vessels, 1997—31.01-3(b), 71.15-5(b), 91.15-5(b)
                Rules for Building and Classing Steel Vessels, 1998—31.01-3(b), 71.15-5(b), 91.15-5(b)
                Rules for Building and Classing Mobile Offshore Drilling Units, 1998—107.205(b)
                U. S. Supplement to ABS Rules for Steel Vessels for Vessels on International Voyages, 21 October 1996—31.01-3(b), 71.15-5(b), 91.15-5(b)
                U.S. Supplement to ABS Rules for Steel Vessels for Vessels on International Voyages, 1 August 1997—31.01-3(b), 71.15-5(b), 91.15-5(b)
                U.S. Supplement to ABS Rules for Mobile Offshore Drilling Units, 1 June 1998—107.205(b)
                
                  American National Standards Institute (ANSI)—11 West 42nd St., New York, NY 10036.
                
                ANSI/ASQC Q9001—1994, Quality Assurance in Design, Development, Production and Servicing, 1994—8.230
                
                  Lloyd's Register of Shipping (LR)—100 Leadenhall Street, London EC3A 3BP.
                
                Rules and Regulations for the Classification of Ships, 1998—31.01-3(b), 71.15-5(b), 91.15-5(b)
                
                  Lloyd's Register of Shipping Supplemental Requirements, 19 September 1998—31.01-3(b), 71.15-5(b), 91.15-5(b)
              
              [CGD 95-010, 62 FR 67532, Dec. 24, 1997, as amended by USCG-1999-5004, 64 FR 30439, June 8, 1999; USCG-2000-7790, 65 FR 58458, Sept. 29, 2000; USCG-2013-0671, 78 FR 60145, Sept. 30, 2013]
            
            
              § 8.120
              Reciprocity.
              (a) The Commandant may delegate authority to a classification society that has its headquarters in a country other than the United States only to the extent that the flag state administration of that country delegates authority and provides access to the American Bureau of Shipping to inspect, certify and provide related services to vessels flagged by that country. The Commandant will determine reciprocity on a “case-by-case” basis.
              (b) In order to demonstrate that the conditions described in paragraph (a) of this section are satisfied, a classification society must provide to the Coast Guard an affidavit, from the government of the country that the classification society is headquartered in, listing the authorities delegated by the flag state administration of that country to the American Bureau of Shipping, and indicating any conditions related to the delegated authority.
              (c) The Commandant will not consider an application for authorization to perform a delegated function submitted under this part until the conditions described in paragraph (a) of this section are satisfied. Where simultaneous authorization by a foreign government for ABS is involved, this requirement may be waived.
              (d) The Commandant will not evaluate a classification society for recognition until the conditions described in paragraph (a) of this section are satisfied for at least one of the authorized delegations being sought. Where simultaneous recognition by a foreign government for ABS is involved, this requirement may be waived.
              (e) The Commandant may make a delegation regarding load lines under 46 U.S.C. 5107 or measurement of vessels under 46 U.S.C. 14103 without regard to the conditions described in paragraph (a) of this section.
            
            
              § 8.130
              Agreement conditions.

              (a) Delegated functions performed by, and statutory certificates issued by, an authorized classification society will be accepted as functions performed by, or certificates issued by, the Coast Guard, provided that the classification society maintains compliance with all provisions of its agreement with the Commandant. Any agreement between the Commandant and a recognized classification society authorizing the performance of delegated functions will be written and will require the classification society to comply with each of the following:
              (1) Issue any certificates related to a delegated function in the English language.
              (2) Maintain a corporate office in the United States that has adequate resources and staff to support all delegated functions and to maintain required associated records.
              (3) Maintain all records in the United States related to delegated functions conducted on behalf of the Coast Guard.
              (4) Make available to appropriate Coast Guard representatives vessel status information and records, including outstanding vessel deficiencies or classification society recommendations, in the English language, on all vessels for which the classification society has performed any delegated function on behalf of the Coast Guard.
              (5) Report to the Commandant (CG-CVC) the names and official numbers of any vessels removed from class for which the classification society has performed any delegated function on behalf of the Coast Guard and include a description of the reason for the removal.
              (6) Report to the Commandant (CG-CVC) all port state detentions on all vessels for which the classification society has performed any delegated function on behalf of the Coast Guard when aware of such detention.
              (7) Annually provide the Commandant (CG-CVC) with its register of classed vessels.
              (8) Ensure vessels meet all requirements for class of the accepting classification society prior to accepting vessels transferred from another classification society.
              (9) Suspend class for vessels that are overdue for special renewal or annual survey.
              (10) Attend any vessel for which the classification society has performed any delegated function on behalf of the Coast Guard at the request of the appropriate Coast Guard officials, without regard to the vessel's location—unless prohibited to do so under the laws of the United States, the laws of the jurisdiction in which the vessel is located, the classification society's home country domestic law, or where the classification society considers an unacceptable hazard to life and/or property exists.
              (11) Honor appeal decisions made by the Commandant (CG-ENG) or Commandant (CG-CVC) on issues related to delegated functions.
              (12) Apply U.S. flag administration interpretations, when they exist, to international conventions for which the classification society has been delegated authority to certificate or perform other functions on behalf of the Coast Guard.
              (13) Obtain approval from the Commandant (CG-CVC) prior to granting exemptions from the requirements of international conventions, class rules, and the U.S. supplement to class rules.
              (14) Make available to the Coast Guard all records, in the English language, related to equivalency determinations or approvals made in the course of delegated functions conducted on behalf of the Coast Guard.
              (15) Report to the Coast Guard all information specified in the agreement at the specified frequency and to the specified Coast Guard office or official.
              (16) Grant the Coast Guard access to all plans and documents, including reports on surveys, on the basis of which certificates are issued or endorsed by the classification society.
              (17) Identify a liaison representative to the Coast Guard.
              (18) Provide regulations, rules, instructions and report forms in the English language.
              (19) Allow the Commandant (CG-DCO-D) to participate in the development of class rules.
              (20) Inform the Commandant (CG-5PS) of all proposed changes to class rules.
              (21) Provide the Commandant (CG-DCO-D) the opportunity to comment on any proposed changes to class rules and to respond to the classification society's disposition of the comments made by the Coast Guard.

              (22) Furnish information and required access to the Coast Guard to conduct oversight of the classification society's activities related to delegated functions conducted on behalf of the Coast Guard.
              
              (23) Allow the Coast Guard to accompany them on internal and external quality audits and provide written results of such audits to appropriate Coast Guard representatives.
              (24) Provide the Coast Guard access necessary to audit the authorized classification society to ensure that it continues to comply with the minimum standards for a recognized classification society.
              (25) Use only exclusive surveyors of that classification society to accomplish all work done on behalf of, or under any delegation from, the Coast Guard. For tonnage-related measurement service only, however, classification societies may use part-time employees or independent contractors in place of exclusive surveyors.
              (26) Allow its surveyors to participate in training with the Coast Guard regarding delegated functions.
              (b) Amendments to an agreement between the Coast Guard and an authorized classification society will become effective only after consultation and written agreement between parties.
              (c) Agreements may be terminated by one party only upon written notice to the other party. Termination will occur sixty days after written notice is given.
            
          
          
            Subpart B—Recognition of a Classification Society
            
              § 8.200
              Purpose.
              This subpart establishes criteria and procedures for vessel classification societies to obtain recognition from the Coast Guard. This recognition is necessary in order for a classification society to become authorized to perform vessel inspection and certification functions delegated by the Coast Guard as described in this part.
            
            
              § 8.210
              Applicability.
              This subpart applies to all vessel classification societies seeking recognition by the Coast Guard.
            
            
              § 8.220
              Recognition of a classification society.
              (a) A classification society must be recognized by the Commandant before it may receive statutory authority delegated by the Coast Guard.
              (b) In order to become recognized, a classification society must meet the requirements of § 8.230.
              (c) A classification society found to meet the criteria for recognition will be notified in writing by the Commandant.
              (d) If the Coast Guard determines that a classification society does not meet the criteria for recognition, the Coast Guard will provide the reason for this determination.
              (e) A classification society may reapply for recognition upon correction of the deficiencies identified by the Coast Guard.
            
            
              § 8.230
              Minimum standards for a recognized classification society.
              (a) In order to receive recognition by the Coast Guard a classification society must:
              (1) Establish that it has functioned as an international classification society for at least 30 years with its own class rules;
              (2) Establish that is has a history of appropriate corrective actions in addressing vessel casualties and cases of nonconformity with class rules;
              (3) Establish that it has a history of appropriate changes to class rules based on their application and the overall performance of its classed fleet;
              (4) Have a total classed tonnage of at least 10 million gross tons;
              (5) Have a classed fleet of at least 1,500 ocean-going vessels over 100 gross tons;
              (6) Have a total classed tonnage of ocean-going vessels over 100 gross tons totaling no less than 8 million gross tons;
              (7) Publish and maintain class rules in the English language for the design, construction and certification of ships and their associated essential engineering systems;
              (8) Maintain written survey procedures in the English language;
              (9) Have adequate resources, including research, technical, and managerial staff, to ensure appropriate updating and maintaining of class rules and procedures;

              (10) Have adequate resources and geographical coverage to carry out all plan review and vessel survey activities associated with delegated functions as well as classification society requirements;
              (11) Employ a minimum of 150 exclusive surveyors;
              (12) Have adequate criteria for hiring and qualifying surveyors and technical staff;
              (13) Have an adequate program for continued training of surveyors and technical staff;
              (14) Have a corporate office in the United States that provides a continuous management and administrative presence;
              (15) Maintain an internal quality system based on ANSI/ASQC Q9001 or an equivalent quality standard;
              (16) Determine classed vessels comply with class rules, during appropriate surveys and inspection;
              (17) Determine that attended vessels comply with all statutory requirements related to delegated functions, during appropriate surveys and inspection;
              (18) Monitor all activities related to delegated functions for consistency and required end-results;
              (19) Maintain and ensure compliance with a Code of Ethics that recognizes the inherent responsibility associated with delegation of authority;
              (20) Not be under the financial control of shipowners or shipbuilders, or of others engaged commercially in the manufacture, equipping, repair or operation of ships;
              (21) Not be financially dependent on a single commercial enterprise for its revenue;
              (22) Not have any business interest in, or share of ownership of, any vessel in its classed fleet; and
              (23) Not be involved in any activities which could result in a conflict of interest.
              (b) Recognition may be granted after it is established that the classification society has an acceptable record of vessel detentions attributed to classification society performance under the Coast Guard Port State Control Program.
            
            
              § 8.240
              Application for recognition.
              (a) A classification society must apply for recognition in writing to the Commandant (CG-ENG).
              (b) An application must indicate which specific authority the classification society seeks to have delegated.
              (c) Upon verification from the Coast Guard that the conditions of reciprocity have been met in accordance with § 8.120, the requesting classification society must submit documentation to establish that it meets the requirements of § 8.230.
            
            
              § 8.250
              Acceptance of standards and functions delegated under existing regulations.
              (a) Classification society class rules will only be accepted as equivalent to Coast Guard regulatory standards when that classification society has received authorization to conduct a related delegated function.
              (b) A recognized classification society may not conduct any delegated function under this title until it receives a separate written authorization from the Commandant to conduct that specific function.
            
            
              § 8.260
              Revocation of classification society recognition.
              A recognized classification society which fails to maintain the minimum standards established in this part will be reevaluated and its recognized status revoked if warranted.
            
          
          
            Subpart C—International Convention Certificate Issuance
            
              § 8.300
              Purpose.
              This subpart establishes options for vessel owners and operators to obtain required international convention certification through means other than those prescribed elsewhere in this chapter.
            
            
              § 8.310
              Applicability.
              This subpart applies to:
              (a) Recognized classification societies; and
              (b) All U.S. flag vessels that are certificated for international voyages and are classed by a recognized classification society that is authorized by the Coast Guard to issue the applicable international certificate as specified in this subpart.
            
            
              
              § 8.320
              Classification society authorization to issue international certificates.
              (a) The Commandant may authorize a recognized classification society to issue certain international convention certificates. Authorization will be based on review of:
              (1) Applicable class rules; and
              (2) Applicable classification society procedures.
              (b) The Coast Guard may delegate issuance of the following international convention certificates to a recognized classification society:
              (1) International Load Line Certificate;
              (2) International Tonnage Certificate (1969);
              (3) SOLAS Cargo Ship Safety Construction Certificate;
              (4) SOLAS Cargo Ship Safety Equipment Certificate;
              (5) International Certificate of Fitness for the Carriage of Dangerous Chemicals in Bulk;
              (6) International Certificate of Fitness for the Carriage of Liquefied Gases in Bulk;
              (7) International Maritime Organization (IMO) Mobile Offshore Drilling Unit Safety Certificate;
              (8) MARPOL 73/78 International Oil Pollution Prevention Certificate;
              (9) MARPOL 73/78 International Pollution Prevention Certificate for the Carriage of Noxious Liquid Substances in Bulk;
              (10) SOLAS Passenger Ship Safety Certificate;
              (11) High-Speed Craft Safety Certificate;
              (12) MARPOL 73/78 International Air Pollution Prevention Certificate;
              (13) International Anti-fouling System Certificate;
              (14) MARPOL 73/78 International Energy Efficiency Certificate;
              (15) Polar Ship Certificate.
              (c) The Coast Guard will enter into a written agreement with a recognized classification society authorized to issue international convention certificates. This agreement will define the scope, terms, conditions and requirements of that delegation. Conditions of these agreements are presented in § 8.130.
              [CGD 95-010, 62 FR 67532, Dec. 24, 1997, as amended by USCG-2004-18884, 69 FR 58342, Sept. 30, 2004; USCG-2004-19823; 74 FR 20419, May 4, 2009; USCG 2008-1014, 74 FR 21558, May 8, 2009; USCG-2011-0745, 76 FR 76899, Dec. 9, 2011; USCG-2012-0861, 77 FR 73338, Dec. 10, 2012; USCG-2016-0880, 82 FR 44118, Sept. 21, 2017]
            
            
              § 8.330
              Termination of classification society authority.
              (a) The Coast Guard may terminate an authorization agreement with a classification society if:
              (1) The Commandant revokes the classification society's recognition, as specified in § 8.260; or
              (2) The classification society fails to comply with the conditions of the authorization agreement as specified in § 8.130.
              (b) In the event that a flag administration of a country changes conditions related to the authority that is delegated to ABS, the Commandant may modify or revoke the Coast Guard's authorization of that classification society that has its headquarters in that country.
              (c) Certificates issued by a classification society which has had its authorization terminated will remain valid until the next classification society survey associated with that certificate is required or until the certificate expires, whichever occurs first.
            
          
          
            Subpart D—Alternate Compliance Program
            
              § 8.400
              Purpose.
              This subpart establishes an alternative to subpart 2.01 of this chapter for certification of United States vessels.
            
            
              § 8.410
              Applicability.
              This subpart applies to:
              (a) Recognized classification societies; and

              (b) U.S. flag vessels that are certificated for international voyages and are classed by a recognized classification society that is authorized by the Coast Guard to participate in the Alternate Compliance Program (ACP) as specified in this subpart and whose vessel type is authorized to participate in the ACP per the applicable subchapter of 46 CFR chapter I.
            
            
              § 8.420
              Classification society authorization to participate in the Alternate Compliance Program.
              (a) The Commandant may authorize a recognized classification society to participate in the ACP. Authorization will be based on a satisfactory review of:
              (1) Applicable class rules; and
              (2) Applicable classification society procedures.
              (b) Authorization for a recognized classification society to participate in the ACP will require development of a U.S. supplement to the society's class rules that meets the requirements of § 8.430 of this part, which must be accepted by the Coast Guard.
              (c) A recognized classification society:
              (1) Will be eligible to receive authorization to participate in the ACP only after the Coast Guard has delegated to it the authority to issue the following certificates:
              (i) International Load Line Certificate;
              (ii) International Tonnage Certificate;
              (iii) Cargo Ship Safety Construction Certificate;
              (iv) Cargo Ship Safety Equipment Certificate; and
              (v) International Oil Pollution Prevention Certificate; and
              (2) Must have performed a delegated function related to general vessel safety assessment, as defined in § 8.100 of this part, for a two-year period.
              (d) If, after this two-year period, the Coast Guard finds that the recognized classification society has not demonstrated the necessary satisfactory performance or lacks adequate experience, the recognized classification society will not be eligible to participate in the ACP. The Coast Guard will provide the reason for this determination to the recognized classification society. A classification society may appeal the decision of the Coast Guard concerning recognition to the Commandant in writing in accordance with 46 CFR 1.03-15(h)(4).
              (e) The Coast Guard will enter into a written agreement with a recognized classification society authorized to participate in the ACP. This agreement will define the scope, terms, conditions and requirements of the necessary delegation. Conditions of this agreement are presented in § 8.130.
              [CGD 95-010, 62 FR 67532, Dec. 24, 1997, as amended by USCG 2004-19823, 74 FR 20419, May 4, 2009]
            
            
              § 8.430
              U.S. supplement to class rules.
              Prior to receiving authorization to participate in the ACP, a recognized classification society must prepare, and receive Commandant (CG-ENG) approval of, a U.S. supplement to the recognized classification society's class rules. This supplement must include all regulations applicable for issuance of a Certificate of Inspection (COI) which are not, in the opinion of the Commandant, adequately established by either the class rules of that classification society or applicable international regulations.
            
            
              § 8.440
              Vessel enrollment in the Alternate Compliance Program.
              (a) In place of compliance with other applicable provisions of this title, the owner or operator of a vessel subject to plan review and inspection under this subchapter for initial issuance or renewal of a COI may submit the vessel for classification, plan review and inspection by a recognized classification society authorized by the Coast Guard to determine compliance with applicable international treaties and agreements, the classification society's class rules, and the U.S. supplement prepared by the classification society and accepted by the Coast Guard.
              (b) A vessel owner or operator wishing to have a vessel inspected under paragraph (a) of this section shall submit an Application for Inspection of U.S. Vessel (CG-3752) to the cognizant OCMI, and indicate on the form that the inspection will be conducted by an authorized classification society under the ACP.

              (c) Based on reports from an authorized classification society that a vessel complies with applicable international treaties and agreements, the classification society's class rules, and the U.S. supplement prepared by the classification society and accepted by the Coast Guard, the cognizant OCMI may issue a certificate of inspection to the vessel. If the OCMI declines to issue a certificate of inspection even though the reports made by the authorized classification society indicate that the vessel meets applicable standards, the vessel owner or operator may appeal the OCMI decision as provided in subpart 1.03 of this chapter.
              (d) If reports from an authorized classification society indicate that a vessel does not comply with applicable international treaties and agreements, the classification society's class rules, and the U.S. supplement prepared by the classification society and accepted by the Coast Guard, the cognizant OCMI may decline to issue a certificate of inspection. If the OCMI declines to issue a certificate of inspection, the vessel owner or operator may:
              (1) Correct the reported deficiencies and make arrangements with the classification society for an additional inspection;
              (2) Request inspection by the Coast Guard under other provisions of this subchapter; or
              (3) Appeal via the authorized classification society to the Commandant (CG-CVC), Attn: Office of Commercial Vessel Compliance, U.S. Coast Guard Stop 7501, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7501.
              [CGD 95-010, 62 FR 67532, Dec. 24, 1997, as amended by USCG-2013-0671, 78 FR 60145, Sept. 30, 2013]
            
            
              § 8.450
              Termination of classification society authority.
              (a) The Coast Guard may terminate an authorization agreement with a classification society to participate in the Alternate Compliance Program if:
              (1) The Commandant revokes the classification society's recognition, as specified in § 8.260; or
              (2) The classification society fails to comply with the conditions of the authorization agreement as specified in § 8.130.
              (b) In the event that a flag administration of a country changes conditions related to the authority that is delegated to ABS, the Commandant may modify or revoke the Coast Guard's authorization of that classification society that has its headquarters in that country.
              (c) Certificates issued by a classification society which has had its authorization to participate in the Alternate Compliance Program terminated, will be subject to the provisions of § 8.330.
              (d) Owners or operators of vessels enrolled in the ACP and classed by a classification society that has its authority to participate in the ACP terminated, must:
              (1) Change the classification society for the vessel to a classification society that is authorized to participate in the ACP; or
              (2) Disenroll the vessel from the ACP.
              (e) The Coast Guard will provide guidance to a vessel owner affected by the revocation of a classification society's authority to participate in the ACP. This will include notification of when the action required under paragraph (d) of this section must be completed.
              [CGD 95-010, 62 FR 67532, Dec. 24, 1997, as amended by USCG-2004-18884, 69 FR 58342, Sept. 30, 2004]
            
          
          
            Subpart E—Streamlined Inspection Program
            
              Source:
              CGD 96-055, 63 FR 44353, Aug. 18, 1998, unless otherwise noted.
            
            
              § 8.500
              Purpose.
              (a) This subpart establishes the Streamlined Inspection Program (SIP) which is a voluntary alternative inspection program for U.S. documented or registered vessels required to maintain a valid certificate of inspection (COI).
              (b) This subpart sets out the eligibility and application requirements and the plan development and approval procedures for enrollment of companies and their vessels in the SIP.
            
            
              § 8.505
              Scope and applicability.
              (a) This subpart applies to U.S. documented or registered vessels that have a valid COI.

              (b) A vessel enrolled in the SIP will be inspected in accordance with its approved Vessel Action Plan (VAP).
              
              (c) The SIP includes all inspections required to renew and maintain a valid COI. The SIP does not include dry-dock examinations, unscheduled inspections related to vessel casualties, equipment repair or replacement, or vessel modifications. Those inspections will be conducted in accordance with the subparts applicable to the vessel.
            
            
              § 8.510
              Definitions.
              The following definitions apply to this subpart:
              
                Civil penalty means a final assessment under the provisions of 33 CFR part 1, subpart 1.07 or part 20 of this chapter.
              
                Coast Guard SIP Advisor means the Coast Guard marine inspector assigned by the Officer in Charge, Marine Inspection (OCMI), to assist in the development of an action plan.
              
                Company means the owner of the vessel or any other organization or person, such as the manager or the bareboat charterer, who operates a vessel under the SIP.
              
                Company Action Plan (CAP) means the document describing a company's organization, policies, and responsibilities required for participation in the SIP.
              
                Company SIP Agent means the individual who is responsible for the Company Action Plan and the Vessel Action Plan development and implementation and who has the authority to bind the company to the terms of these plans.
              
                Correction Report means a document which sets out specific vessel deficiencies and is used to record their correction by the company.
              
                Documented deficiency means an incident documented in a Coast Guard record in which the condition of a vessel, its equipment, or its operation was not in compliance with Coast Guard regulations.
              
                Examination Checklist means any document or form approved in the VAP, that may be used by company employees to record the periodic examinations required by the VAP.
              
                Inspection Criteria References (ICR) means the individual pages in the VAP that list each item on the vessel required by regulation to be periodically inspected.
              
                Inspection Schedule and Verification (ISV) means the document that lists the items to be inspected and the intervals for their inspection, and on which is recorded the completion of required examinations and tests conducted by designated company employees.
              
                Prototype SIP plan means the SIP plans developed for a company or vessel participating in a Coast Guard District-or OCMI-endorsed SIP before August 18, 1998.
              
                Reportable casualty means a marine casualty or accident required to be reported under 46 CFR part 4, subpart 4.05 of this chapter.
              
                Streamlined Inspection Program (SIP) means the alternative inspection program set out in this subpart.
              
                Vessel Action Plan (VAP) means the document that prescribes procedures for maintenance, examination, and inspection of a vessel enrolled in the SIP.
            
            
              § 8.515
              Eligibility.
              (a) The company must—
              (1) Have owned or operated at least one U.S. documented or registered vessel for a minimum of 3 consecutive years before the SIP application date; and
              (2) Have paid all civil penalties and user fees.
              (b) Except as allowed by paragraph (c) of this section, each vessel must—
              (1) Have been in operation with an eligible owner or operator for at least 3 consecutive years before the SIP application date;
              (2) Have had no revocation of its COI during the 3 years before the SIP application date; and
              (3) Have no documented deficiency for any of the following in the 3 years before the SIP application date:
              (i) Any vessel operation inconsistent with the operating details specified on its COI.
              (ii) Operating without the required amount of lifesaving appliances on board the vessel or with inoperable survival craft.
              (iii) Operating without the required firefighting equipment on board the vessel or with an inoperable fire pump(s).

              (iv) Unauthorized modifications to the vessel's approved systems or structure, such as fixed firefighting systems, pollution prevention arrangements, overcurrent protection devices, or watertight boundary arrangements.
              (v) Operating without the required navigation equipment on board the vessel or with inoperable navigation equipment.
              (c) A vessel constructed for, or acquired by, a company with one or more vessels enrolled in the SIP need not meet the requirement in paragraph (b)(1) of this section for enrollment in the SIP, provided that the vessel holds a valid COI issued by the OCMI where the vessel will principally operate.
            
            
              § 8.520
              Application.
              To apply for SIP enrollment, a company will submit an application, in writing, to the cognizant OCMI. The application must contain the following:
              (a) A statement that the company and prospective vessel(s) meet the requirements of § 8.515.
              (b) A summation of the company's current status in relation to § 8.530(a).
              (c) The name and official number of the vessel(s) the company intends to enroll in the SIP.
              (d) The name and contact information for the Company SIP Agent.
            
            
              § 8.525
              OCMI review and action.
              (a) The cognizant OCMI will review Coast Guard records for the 3 years before the SIP application date to verify the eligibility of the company and each vessel listed in the SIP application.
              (b) If the company and one or more of its vessels meets the eligibility requirements contained in § 8.515, the cognizant OCMI will notify the company of its eligibility and assign a Coast Guard SIP Advisor.
              (c) If, according to Coast Guard records, a company or vessel does not meet the eligibility requirements contained in § 8.515, the cognizant OCMI will notify the company in writing of its ineligibility stating each reason for not accepting the company or a vessel.
            
            
              § 8.530
              Plan development and approval.
              The Company SIP Agent will develop the CAP and VAP with guidance from the Coast Guard SIP Advisor for OCMI approval.
              (a) Company Action Plan. The CAP shall include at least the following:
              (1) A copy of the OCMI CAP approval letter (once the CAP is approved).
              (2) An organization commitment statement.
              (3) A company organization chart that includes the name(s) of the designated SIP support personnel who will be responsible for implementation and oversight of the approved CAP and VAP(s).
              (4) A statement describing the responsibilities and authorities of personnel involved in the examination and maintenance of the vessel(s) for the company.
              (5) A description of the method the company will use to integrate the applicable subpart regulations into its SIP and the method or system used to initiate corrective action.
              (6) A description of the company's safety program.
              (7) A description of the company's environmental protection program.
              (8) A description of the company's training infrastructure, the method used to track and record training for individual employees, and the training required for the designated SIP support personnel to implement the CAP and the VAP.
              (9) A master list of all SIP documents and ICRs that the company intends to use in its VAP(s).
              (10) Appendices for each approved VAP.
              (b) Vessel Action Plan. Each VAP shall include at least the following:
              (1) A copy of the OCMI VAP approval letter (once the VAP is approved).
              (2) A description of the method that will be used to integrate the VAP into the vessel's regular operations.
              (3) Vessel-specific ICRs.
              (4) Vessel-specific ISV forms.
              (5) Vessel-specific examination checklists.
              (6) Correction reports.
              (c) Plan Approval. The Company SIP Agent will submit the CAP and each VAP to the cognizant OCMI for approval. Once approved, a copy of the VAP shall be kept on board the vessel.
            
            
              
              § 8.535
              Training and operational evaluation.
              When the CAP and VAP(s) have been approved by the cognizant OCMI, the company may begin training and operating under the plans. This evaluation phase includes the following:
              (a) The company shall provide the designated SIP support personnel with training as required by the CAP.
              (b) The vessel must operate and be examined under the VAP for a period of at least 3 months.
              (c) During the operational periods, the Coast Guard SIP Advisor will conduct an ongoing evaluation of the vessel's operation, the training records, and the ability of all designated persons to perform their assigned functions under the VAP. The Coast Guard SIP Advisor will report periodically to the cognizant OCMI and the Company SIP Agent on the vessel's performance, and make recommendations, if needed.
              (d) Revisions recommended under paragraph (c) of this section, or any additional operational periods under a revised CAP or VAP as may be required by the cognizant OCMI must be completed prior to enrollment.
            
            
              § 8.540
              Enrollment in SIP.
              Upon successful completion of the training and evaluation phase, the Coast Guard SIP Advisor will recommend to the OCMI that the company or vessel be enrolled in the SIP. If the OCMI concurs with the recommendation, he or she will issue an enrollment letter and endorse the vessel's COI. Subsequent inspections covered under this subpart will be conducted in accordance with the approved VAP.
            
            
              § 8.545
              Scope of inspection for enrolled vessels.
              (a) A Coast Guard marine inspector will conduct required periodic and follow-on inspections necessary to ensure compliance with Coast Guard regulations.
              (b) A Coast Guard marine inspector will conduct the inspections in paragraph (a) of this section in accordance with the procedures set out in the VAP. These inspections will normally include the following:
              (1) Administrative review. This portion of the inspection consists of a review of prior Coast Guard SIP inspection forms, the contents of the VAP, and other certifications of equipment and vessel systems.
              (2) SIP performance review. This portion of the inspection consists of a review of vessel SIP documentation and records, review of the SIP procedures, and a company evaluation of their SIP.
              (3) Materiel review. This portion of the inspection consists of a general examination of the vessel, witnessing the examination of selected items under the VAP by company designated SIP support personnel, inspection of selected items, and witnessing crew performance in drills.
              (4) Conclusion and recommendations. This portion of the inspection contains the Coast Guard marine inspector's evaluation of regulatory compliance of the vessel under its VAP.
              (c) A Coast Guard marine inspector may conduct any additional tests or examinations of vessel equipment or systems necessary to ensure compliance with Coast Guard regulations during an inspection covered in paragraph (a) of this section.
            
            
              § 8.550
              Plan review and revisions.
              (a) Mandatory reviews and revisions. The CAP and VAP(s) must be reviewed and revised as follows:
              (1) Every 2 years after the plan approval date, the company shall review the CAP and update all information required by § 8.530.
              (2) Every 5 years after the plan approval date, the Coast Guard SIP Advisor and the Company SIP Agent will review the VAP.
              (3) If a reportable casualty occurs, the cognizant OCMI will review the portions of the VAP related to equipment, training, personnel, and systems involved in the casualty and determine whether revisions to the VAP are appropriate.
              (4) When statutes or regulations change, the appropriate sections of the CAP and VAP(s) will be revised.
              (b) Discretionary reviews and revisions. The CAP and VAP(s) may be reviewed and revised by the company at any time. The revisions must be submitted to the cognizant OCMI for approval.
            
            
              
              § 8.555
              Disenrollment.
              (a) Voluntary disenrollment. A company may request SIP disenrollment (which includes all of its vessels) or may request disenrollment of a specific vessel from the SIP by writing to the cognizant OCMI. The OCMI will then issue a letter disenrolling the vessel or company. Disenrolled vessels will be inspected in accordance with the requirements of 46 CFR part 2, subpart 2.01 of this chapter.
              (b) Company disenrollment. The OCMI may issue a letter disenrolling the company if the company no longer has at least one enrolled vessel or if the company fails to continue to meet the eligibility requirements in § 8.515.
              (c) Vessel disenrollment. The OCMI may issue a letter disenrolling a vessel if any one or more of the following occurs:
              (1) The sale of the vessel.
              (2) A finalized letter of warning or assessment of a civil penalty for—
              (i) Operating outside the scope of the vessel's COI or Stability Letter;
              (ii) Not reporting a personnel or material casualty required to be reported under 46 CFR part 4; or
              (iii) A material deficiency listed in § 8.515(b)(3).
            
            
              § 8.560
              Waiver.
              (a) A Coast Guard District Commander may waive any requirement of this subpart—
              (1) If good cause exists for granting a waiver; and
              (2) If the safety of the vessel and those on board will not be adversely affected.
              (b) Requests for waiver of any requirement of this subpart must be submitted in writing to the cognizant OCMI for review before forwarding to the Coast Guard District Commander for action.
              (c) A copy of each waiver granted under this section shall be maintained at all times in the VAP.
            
            
              § 8.565
              Appeal.
              A company may appeal any decision or action taken under this subpart in accordance with 46 CFR part 1, subpart 1.03 of this chapter.
            
            
              § 8.570
              Interim approval of prototype SIP company or vessel plans.
              (a) A company operating under an approved prototype SIP company or vessel plan must apply in writing by November 1, 1998, to the cognizant OCMI for approval to continue operating under the plans while revisions are developed to bring the prototype SIP company or vessel plan into conformance with this subpart. The OCMI may approve the request for a period of up to 3 years.
              (b) A company that does not request approval as required by paragraph (a) of this section or does not obtain approval to continue operating under a prototype SIP company or vessel plan by February 1, 1999, may no longer operate under the plans and will be inspected in accordance with the requirements of 46 CFR part 2, subpart 2.01 of this chapter.
            
          
        
        
          Pt. 9
          PART 9—EXTRA COMPENSATION FOR OVERTIME SERVICES
          
            Sec.
            9.1
            Extra compensation; Coast Guard civilian personnel.
            9.2
            Payment although no actual service performed.
            9.3
            Overtime earnings not basis for overtime under Federal Employees Pay Act of 1945.
            9.4
            Waiting time; actual report for duties.
            9.5
            Night, Sunday, and holiday defined.
            9.6
            Rate for night service.
            9.7
            Rate for Sunday or holiday services.
            9.8
            Broken periods.
            9.9
            Two hours between broken periods.
            9.10
            Waiting time.
            9.11
            Proration of charges.
            9.12
            Travel status overtime.
            9.13
            Congressional appropriations necessary.
            9.14
            Assessment and collection of fees.
            9.15
            Application form.
            9.16
            Billing for services.
            9.17
            Protests.
          
          
            Authority:
            46 U.S.C. 2103; Department of Homeland Security Delegation No. 0170.1.
          
          
            Source:
            CGD 74-119, 39 FR 33336, Sept. 17, 1974, unless otherwise noted.
          
          
            § 9.1
            Extra compensation; Coast Guard civilian personnel.

            Civilians assigned to the duties formerly assigned to local inspectors and their assistants, prior to Reorganization Plan No. 3 of 1946 (3 CFR, 1946 Supp.), and customs officers and employees, while performing duties in connection with the inspection of vessels or their equipment, supplying or signing on or discharging crews of vessels, at night or on Sundays and holidays, shall receive extra compensation to be paid by the master, owner, or agent of the vessel to the local United States collector of customs or his representative. (See § 9.16.)
            [CGD 74-119, 39 FR 33336, Sept. 17, 1974, as amended by USCG-2000-7790, 65 FR 58458, Sept. 29, 2000]
          
          
            § 9.2
            Payment although no actual service performed.
            The rates of extra compensation are payable in cases where the services of officers or employees have been duly requested and the officers or employees have reported for duty, even though no actual service may be performed.
          
          
            § 9.3
            Overtime earnings not basis for overtime under Federal Employees Pay Act of 1945.
            Overtime, Sunday, and holiday services which are covered by payments under this part shall not also form a basis for overtime or extra pay under the Federal Employees Pay Act of 1945.
          
          
            § 9.4
            Waiting time; actual report for duties.
            Extra compensation for waiting time will not be allowed unless and until an officer or employee actually reports for duty.
          
          
            § 9.5
            Night, Sunday, and holiday defined.
            (a) For the purpose of this part the word night shall mean the time between 5 p.m. of any day and 8 a.m. of the following day.
            (b) The term holiday shall mean only national legal public holidays, viz., January 1, February 22, May 30, July 4, the 1st Monday in September, November 11, the 4th Thursday in November, December 25, and such other days as may be declared legal public holidays by an act of Congress or by an Executive order of the President of the United States.
            (c) The term Sunday shall include the first day of each calendar week.
          
          
            § 9.6
            Rate for night service.

            The rate of extra compensation for authorized overtime services performed at night on any week day is hereby fixed at one half the gross daily rate of regular pay of the employee who performs the services for each 2 hours of compensable time, any fraction of 2 hours amounting to at least one hour to be counted as 2 hours. In computing the amount earned, each 2 hours is the time period for the purpose of computation, at least one hour means the minimum service in each period for which extra pay may be granted. If service continues beyond a 2 hour period, it must extend for at least one hour into the following 2 hour period to be entitled to extra pay for the second period. When the overtime extends beyond 5 p.m., payment of extra compensation from 5 p.m. for services consisting of at least one hour is authorized, even though such services may not actually begin until 7 p.m., 9 p.m., or later: Provided, That the officer rendering the service remained on duty from 5 p.m., in which case the time between 5 p.m., and the time of beginning the actual service shall be computed as waiting time; and where the actual services begin as late as 9 p.m., there should be an affirmative statement that the officer was required to remain on duty between 5 p.m. and 9 p.m., if a charge for waiting time is made. The maximum amount of extra compensation which may be paid an employee for services during one night shall not exceed two and one-half times the gross daily rate of his regular pay.
          
          
            § 9.7
            Rate for Sunday or holiday services.

            The rate of extra compensation for Sunday or holiday services is hereby fixed at twice the gross daily rate of regular pay of the employee who performs the service, for any and all services totaling an aggregate of not more than nine hours, with one hour for food and rest, during the 24 hours from midnight to midnight of the Sunday or holiday including actual waiting time and time required for travel between posts of duty but not including other time not spent at the post of duty. This rate shall apply regardless of the length of time served within the aggregate of the aforesaid 9 hours, whether it is served continuously or in broken periods, and whether it is served for one or more applicants. Services in excess of an aggregate of the aforesaid 9 hours performed during the 24 hours of a Sunday or holiday shall be compensated on the same basis as overtime services performed at night on a weekday, the time between the completion of the aggregate of the aforesaid 9 hours and midnight being considered as the hours of a night. The maximum amount which may be paid an employee for services performed during the 24 hours of a Sunday or holiday shall not exceed four and one-half times the gross daily rate of his regular pay.
          
          
            § 9.8
            Broken periods.
            In computing extra compensation where the services rendered are in broken periods and less than 2 hours intervene between such broken periods the time served should be combined with the waiting time and computed as continuous service.
          
          
            § 9.9
            Two hours between broken periods.
            Where 2 hours or more intervene between broken periods, one-half day's extra pay will be allowed for each distinct 2-hour period or part of a 2-hour period, if waiting time and actual service rendered within each period consists of at least 1 hour.
          
          
            § 9.10
            Waiting time.
            The same construction should be given the act when charging for waiting time as governs the charge for services actually rendered. No charge should be made unless after having reported for duty the waiting time amounts to at least one hour.
          
          
            § 9.11
            Proration of charges.
            If services are performed for two or more applicants during one continuous tour of overtime duty, the charge for the extra compensation earned shall be prorated equitably according to the time attributable to the services performed for each applicant.
          
          
            § 9.12
            Travel status overtime.
            When employees are in travel status, overtime shall apply the same as at official station.
          
          
            § 9.13
            Congressional appropriations necessary.
            Payment of extra compensation for overtime services shall be subject to appropriations being made therefor by Congress.
          
          
            § 9.14
            Assessment and collection of fees.
            Assessment and collection of fees against companies for overtime services shall be made even though the payment to employees for such services may not be made until funds are appropriated for that purpose.
            [CGD 74-119, 39 FR 33336, Sept. 17, 1974, as amended by USCG-2010-0759, 75 FR 60001, Sept. 29, 2010]
          
          
            § 9.15
            Application form.
            An application on a form prescribed by the Commandant of the Coast Guard, shall be filed with the office being requested to furnish overtime services before such assignment can be made.
          
          
            § 9.16
            Billing for services.

            Overtime services shall be billed to the steamship companies on collection voucher provided for that purpose. Remittance shall be made by postal money order or certified check payable to the Collector of Customs, Treasury Department and forwarded to that officer at the port indicated on the voucher, who shall in turn deposit such remittance to a properly designated receipt account.
          
          
            § 9.17
            Protests.
            Protests against the exaction of extra compensation shall be forwarded to the Commandant of the Coast Guard.
            46 CFR Ch. I (10-1-20 Edition)
            Coast Guard, DHS
          
        
      
      
        
        SUBCHAPTER B—MERCHANT MARINE OFFICERS AND SEAMEN
        
          Pt. 10
          PART 10—MERCHANT MARINER CREDENTIAL
          
            
              Subpart A—General
              Sec.
              10.101
              Purpose.
              10.103
              Incorporation by reference.
              10.105
              Paperwork approval. [Reserved]
              10.107
              Definitions in subchapter B.
              10.109
              Classification of endorsements.
            
            
              Subpart B—General Requirements for All Merchant Mariner Credentials
              10.201
              General characteristics of the merchant mariner credential.
              10.203
              Requirement to hold a TWIC and a merchant mariner credential.
              10.205
              Validity of a merchant mariner credential.
              10.207
              Identification number.
              10.209
              General application procedures.
              10.211
              Criminal record review.
              10.213
              National Driver Register.
              10.214
              Security Check.
              10.217
              Merchant mariner credential application and examination locations.
              10.219
              Fees.
              10.221
              Citizenship.
              10.223
              Modification or removal of limitations or scope.
              10.225
              Requirements for original merchant mariner credentials.
              10.227
              Requirements for renewal.
              10.229
              Replacement of lost merchant mariner credentials.
              10.231
              Requirements for raises of grade or new endorsements.
              10.232
              Sea service.
              10.233
              Obligations of the holder of a merchant mariner credential.
              10.235
              Suspension or revocation of merchant mariner credentials.
              10.237
              Right of appeal.
              10.239
              Quick reference table for MMC requirements.
            
            
              Subpart C—Medical Certification
              10.301
              General requirements.
              10.302
              Medical and physical requirements.
              10.303
              Medical waivers, limitations, and restrictions.
              10.304
              General medical exam.
              10.305
              Vision requirements.
              10.306
              Hearing requirements.
            
            
              Subpart D—Training Courses and Programs
              10.401
              Applicability.
              10.402
              Approval of training courses.
              10.403
              General standards.
              10.404
              Substitution of training for required service, use of training-record books (TRBs), and use of towing officer assessment records (TOARs).
              10.405
              Qualification as qualified assessor (QA) and designated examiner (DE).
              10.406
              Approved courses.
              10.407
              Approval of training programs.
              10.408
              Coast Guard-accepted training other than approved courses and programs.
              10.409
              Coast Guard-accepted Quality Standard System (QSS) organizations.
              10.410
              Quality Standard System (QSS) requirements.
              10.411
              Simulator performance standards.
              10.412
              Distance and e-learning.
            
          
          
            Authority:
            14 U.S.C. 503; 31 U.S.C. 9701; 46 U.S.C. 2101, 2103, 2110; 46 U.S.C. chapter 71; 46 U.S.C. chapter 73; 46 U.S.C. chapter 75; 46 U.S.C. 2104; 46 U.S.C. 7701, 8903, 8904, and 70105; Executive Order 10173; Department of Homeland Security Delegation No. 0170.1.
          
          
            Source:
            USCG-2006-24371, 74 FR 11216, Mar. 16, 2009, unless otherwise noted.
          
          
            Subpart A—General
            
              § 10.101
              Purpose.
              The regulations in this part provide:
              (a) A means of determining and verifying the qualifications an applicant must possess to be eligible for certification to serve on merchant vessels;
              (b) A means of determining that an applicant is competent to serve under the authority of his or her merchant mariner credential (MMC);
              (c) A means of confirming that an applicant does not pose a threat to national security through the requirement to hold a Transportation Worker Identification Credential (TWIC); and
              (d) A means of determining whether the applicant for an MMC is a safe and suitable person.
              [USCG-2006-24371, 74 FR 11216, Mar. 16, 2009, as amended by USCG-2004-17914, 78 FR 77882, Dec. 24, 2013]
            
            
              § 10.103
              Incorporation by reference.

              (a) Certain material is incorporated by reference into this part with the approval of the Director of the Federal Register under 5 U.S.C. 552(a) and 1 CFR part 51. To enforce any edition other than that specified in this section, the Coast Guard must publish notice of change in the Federal Register and the material must be available to the public. All approved material is available for inspection at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030 or go to http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html. Also, it is available for inspection at the Office of Merchant Mariner Credentialing (CG-MMC), U.S. Coast Guard Stop 7509, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7509, 202-372-1492 and is available from the sources indicated in this section.

              (b) International Maritime Organization (IMO), 4 Albert Embankment, London SE1 7SR, England, telephone: + 44 (0)20 7735 7611, http://www.imo.org:
              
              (1) The International Convention on Standards of Training, Certification and Watchkeeping for Seafarers, 1978, as amended, 2011 (the STCW Convention or the STCW), incorporation by reference approved for §§ 10.107, 10.109, 10.201, and 10.410.
              (2) The Seafarers' Training, Certification and Watchkeeping Code, as amended, 2011 (the STCW Code), incorporation by reference approved for §§ 10.107, 10.109, 10.201, 10.404, 10.411, and 10.412.
              [USCG-2006-24371, 74 FR 11216, Mar. 16, 2009, as amended by USCG-2009-0702, 74 FR 49224, Sept. 25, 2009; USCG-2013-0671, 78 FR 60145, Sept. 30, 2013; USCG-2004-17914, 78 FR 77882, Dec. 24, 2013; USCG-2016-0315, 81 FR 43955, July 6, 2016]
            
            
              § 10.105
              Paperwork approval. [Reserved]
            
            
              § 10.107
              Definitions in subchapter B.
              (a) With respect to part 16 of this subchapter only, if the definitions in paragraph (b) of this section differ from those set forth in § 16.105, the definition set forth in § 16.105 applies.
              (b) As used in this subchapter, the following terms apply only to merchant marine personnel credentialing and the manning of vessels subject to the manning provisions in the navigation and shipping laws of the United States:
              
                Able seafarer-deck means a rating qualified in accordance with the provisions of Regulation II/5 of the STCW Convention.
              
                Able seafarer-engine means a rating qualified in accordance with the provisions of Regulation III/5 of the STCW Convention.
              
                Apprentice mate (steersman) of towing vessels means a credentialed mariner in training to perform bridge watchkeeping duties onboard a towing vessel, who must be under the direct supervision and in the continuous presence of a master or mate (pilot) of towing vessels.
              
                Approved means approved by the Coast Guard.
              
                Approved training means training that is approved by the Coast Guard or meets the requirements of § 10.408 of this part.
              
                Articulated tug barge or ATB means any tug-barge combination which, through the use of an articulated or “hinged” connection system between the tug and barge, allows independent movement in the critical area of fore and aft pitch.
              
                Assistance towing means towing a disabled vessel for consideration.
              
                Assistant engineer, for national endorsements, means a qualified officer in the engine department other than the chief engineer.
              
                Authorized official includes, but is not limited to, a Federal, State or local law enforcement officer.
              
                Ballast control operator or BCO means an officer restricted to service on mobile offshore drilling units (MODUs) whose duties involve the operation of the complex ballast system found on many MODUs. When assigned to a MODU, a ballast control operator is equivalent to a mate on a conventional vessel.
              
                Barge means a non-self propelled vessel as defined in 46 U.S.C 102.
              
                Barge supervisor or BS means an officer restricted to service on MODUs whose duties involve support to the offshore installation manager (OIM) in marine-related matters including, but not limited to, maintaining watertight integrity, inspecting and maintaining mooring and towing components, and maintaining emergency and other marine-related equipment. A barge supervisor, when assigned to a MODU, is equivalent to a mate on a conventional vessel.
              
                Boatswain means the leading seaman and immediate supervisor of deck crew who supervises the maintenance of deck gear.
              
                Boundary line marks the dividing point between internal and offshore waters for the purposes of several U.S. statutes and, with exceptions, generally follows the trend of the seaward, highwater shorelines. See 46 CFR part 7.
              
                Cargo engineer means a person holding an officer endorsement on a dangerous-liquid tankship or a liquefied-gas tankship whose primary responsibility is maintaining the cargo system and cargo-handling equipment.
              
                Ceremonial license means a document that reflects a mariner's existing national officer endorsement and is suitable for framing, but is not valid for use as a Merchant Mariner Credential (MMC).
              
                Chemical tanker means a tank vessel that is certificated to carry or carries chemicals in bulk as cargo or cargo residue. For the purposes of qualifying for an STCW endorsement for advanced chemical tanker cargo operations, this includes tank barges.
              
                Chief engineer means the senior engineer responsible for the mechanical propulsion and the operation and maintenance of the mechanical and electrical installations of the vessel.
              
                Chief mate means the deck officer next in rank to the master and upon whom the command of the vessel will fall in the event of incapacity of the master.
              
                Coast Guard-accepted means—
              (1) That the Coast Guard has officially acknowledged in writing that the material or process at issue meets the applicable requirements;
              (2) That the Coast Guard has issued an official policy statement listing or describing the material or process as meeting the applicable requirements; or
              (3) That an entity acting on behalf of the Coast Guard under a Memorandum of Agreement has determined that the material or process meets the applicable requirements.
              
                Coast Guard-accepted QSS organization means an entity that has been approved by the Coast Guard to accept and monitor training on behalf of the Coast Guard.
              
                Coastwise seagoing vessel means a vessel that is authorized by its Certificate of Inspection to proceed beyond the Boundary Line established in part 7 of this chapter.
              
                Coastwise voyage is a domestic voyage and means a voyage in which a vessel proceeds—
              (1) From one port or place in the United States to another port or place in the United States;
              (2) From a port or place in a United States possession to another port or place in the same possession, and passes outside the line dividing inland waters from the high seas; or
              (3) From a port or place in the United States or its possessions and passes outside the line dividing inland waters from the high seas and navigates on the high seas, and then returns to the same port or place.
              
                Communicable disease means any disease capable of being transmitted from one person to another directly, by contact with excreta or other discharges from the body; or indirectly, via substances or inanimate objects contaminated with excreta or other discharges from an infected person. Pursuant to 42 U.S.C. 12113, the Department of Health and Human Services periodically publishes in the Federal Register a list of infectious and communicable diseases that are transmissible through the food supply, and that list provides examples of communicable diseases for purposes of § 10.304 of this title.
              
                Conviction means that the applicant for a merchant mariner credential has been found guilty, by judgment or plea by a court of record of the United States, the District of Columbia, any State, territory, or possession of the United States, a foreign country, or any military court, of a criminal felony or misdemeanor or of an offense described in section 205 of the National Driver Register Act of 1982, as amended (49 U.S.C. 30304). If an applicant pleads guilty or no contest, is granted deferred adjudication, or is required by the court to attend classes, make contributions of time or money, receive treatment, submit to any manner of probation or supervision, or forgo appeal of a trial court's conviction, then the Coast Guard will consider the applicant to have received a conviction. A later expungement of the conviction will not negate a conviction unless the Coast Guard is satisfied that the expungement is based upon a showing that the court's earlier conviction was in error.
              
                Credential means any or all of the following:
              (1) Merchant mariner's document.
              (2) License.
              (3) STCW endorsement.
              (4) Certificate of registry.
              (5) Merchant Mariner Credential.
              
                Criminal record review means the process or action taken by the Coast Guard to determine whether an applicant for, or holder of, a credential is a safe and suitable person to be issued such a credential or to be employed on a vessel under the authority of such a credential.
              
                Dangerous drug means a narcotic drug, a controlled substance, or a controlled-substance analogue (as defined in section 102 of the Comprehensive Drug Abuse and Control Act of 1970 (21 U.S.C. 802)).
              
                Dangerous liquid or DL means a liquid listed in 46 CFR 153.40 of this chapter that is not a liquefied gas as defined in this part. Liquid cargoes in bulk listed in 46 CFR part 153, Table 2, of this chapter are not dangerous-liquid cargoes when carried by non-oceangoing barges.
              
                Day means, for the purpose of complying with the service requirements of this subchapter, 8 hours of watchstanding or day-working not to include overtime. On vessels authorized by 46 U.S.C. 8104 and 46 CFR 15.705, to operate a two-watch system, a 12-hour working day may be creditable as 11/2 days of service. On vessels of less than 100 GRT, a day is considered as 8 hours unless the Coast Guard determines that the vessel's operating schedule makes this criteria inappropriate; in no case will this period be less than 4 hours. When computing service on MODUs for any endorsement, a day of MODU service must be a minimum of 4 hours, and no additional credit is received for periods served over 8 hours. For cadet service on a training ship furnished by the Maritime Administration under 46 CFR 310.4, a day may be creditable as 11/2 days of service.
              
                Deck crew (excluding individuals serving under their officer endorsement) means, as used in 46 U.S.C. 8702, only the following members of the deck department: able seamen, boatswains, and ordinary seamen.
              
                Deck department means the department aboard a ship responsible for navigation, cargo, command, and control functions.
              
                Designated areas means those areas within pilotage waters for which first-class pilot's endorsements are issued under part 11, subpart G, of this chapter, by the Officer in Charge, Marine Inspection (OCMI). The areas for which first-class pilot's endorsements are issued within a particular Marine Inspection Zone and the specific requirements to obtain them may be obtained from the OCMI concerned.
              
                Designated duty engineer or DDE means a qualified engineer, who may be the sole engineer on vessels with a periodically unmanned engine room.
              
                Designated examiner or DE means a person who has been trained or instructed in techniques of training or assessment on towing vessels and is otherwise qualified to evaluate whether an applicant has achieved the level of proficiency required to hold a towing vessel endorsement on a merchant mariner credential (MMC). This person must be approved by the Coast Guard.
              
                Designated medical examiner means a licensed physician, licensed physician's assistant, or licensed nurse practitioner who has been trained and approved to conduct medical and physical examinations of merchant mariners on behalf of the U.S. Coast Guard and may be delegated limited authority to grant waivers and approve physical/medical suitability for service.
              
                Directly supervised/direct supervision (only when referring to issues related to tankermen) means being in the direct line of sight of the person-in-charge or maintaining direct, two-way communications by a convenient, reliable means, such as a predetermined working frequency over a handheld radio.
              
              
                Disabled vessel means a vessel that needs assistance, whether docked, moored, anchored, aground, adrift, or underway. This does not mean a barge or any other vessel not regularly operated under its own power.
              
                Document of Continuity means a document issued by the Coast Guard to seafarers who are unwilling or otherwise unable to meet the requirements of § 10.227, for the sole purpose of maintaining an individual's eligibility for renewal of an endorsement.
              
                Domestic voyage means a voyage from one United States port to another United States port, without entering waters under the jurisdiction of another country unless the United States has entered into a treaty or an agreement with that country respecting mutual recognition of national mariner qualifications. This includes a voyage to nowhere that returns to the originating port.
              
                Drug test means a chemical test of an individual's urine for evidence of dangerous drug use.
              
                Dual-mode integrated tug barge means an integrated tug barge (ITB) involving an articulated (flexible) coupling system where the towing unit rolls and heaves (articulates) about a horizontal pivot point. Dual mode units resemble a conventional tug and are capable of towing in other configurations (astern or alongside).
              
                Electro-technical officer means an officer qualified in accordance with the provisions of Regulation III/6 of the STCW Convention.
              
                Electro-technical rating means a rating qualified in accordance with the provisions of Regulation III/7 of the STCW Convention.
              
                Employment assigned to means the total period of time a person is assigned to work on MODUs, including time spent ashore as part of normal crew rotation.
              
                Endorsement is a statement of a mariner's qualifications and, for the purposes of this chapter, includes only those endorsements listed in § 10.109 of this part.
              
                Engine department means the department aboard a ship responsible for the main propulsion and auxiliary systems, and other mechanical, electrical, hydraulic, and refrigeration systems, including deck machinery and cargo-handling equipment.
              
                Entry-level mariner means a mariner holding no rating other than ordinary seaman, wiper, steward's department, or steward's department food handler (F.H.).
              
                Evaluation means processing an application, from the point of receipt to approval or denial of the application, including review of all documents and records submitted with an application as well as those obtained from public records and databases.
              
                Fails a chemical test for dangerous drugs means that the result of a chemical test conducted under 49 CFR part 40 was reported as “positive” by a Medical Review Officer because the chemical test indicated the presence of a dangerous drug at a level equal to or exceeding the levels established in 49 CFR part 40.
              
                First assistant engineer means the engineer officer next in rank to the chief engineer and upon whom the responsibility for the mechanical propulsion and the operation and maintenance of the mechanical and electrical installations of the vessel will fall in the event of the incapacity of the chief engineer.
              
                Great Lakes, for the purpose of calculating service requirements for an endorsement, means the Great Lakes and their connecting and tributary waters, including the Calumet River as far as the Thomas J. O'Brien Lock and Controlling Works (between miles 326 and 327), the Chicago River as far as the east side of the Ashland Avenue Bridge (between miles 321 and 322), and the Saint Lawrence River as far east as the lower exit of Saint Lambert Lock. For purposes of requiring MMCs with rating endorsements, the connecting and tributary waters are not part of the Great Lakes.
              
                Gross register tons or GRT means the gross ton measurement of the vessel under 46 U.S.C. chapter 145, Regulatory Measurement.
              
                Gross tonnage or GT means the gross tonnage measurement of the vessel under 46 U.S.C. chapter 143, Convention Measurement.
              
                Harbor assist means the use of a towing vessel during maneuvers to dock, undock, moor, or unmoor a vessel, or to escort a vessel with limited maneuverability.
              
                High-speed craft type rating (HSC) means an endorsement for specific duty on a particular type and model of high-speed craft (compliant with the high-speed craft code).
              
                Horsepower or HP means, for the purpose of this subchapter, the total maximum continuous shaft horsepower of the entire vessel's main propulsion machinery as determined by the manufacturer. This term is used when describing a vessel's propulsion power and also when placing limitations on an engineer officer license or endorsement. One horsepower equals 0.75 kW.
              
                ILO means the International Labour Organization.
              
                IMO means the International Maritime Organization.
              
                Increase in scope means additional authority added to an existing credential, such as adding a new route or increasing the authorized horsepower or tonnage.
              
                Inland waters means the navigable waters of the United States shoreward of the Boundary Lines as described in part 7 of this chapter, excluding the Great Lakes, and, for towing vessels, excluding the Western Rivers.
              
                Integrated tug barge or ITB means any tug barge combination which, through the use of special design features or a specially designed connection system, has increased seakeeping capabilities relative to a tug and barge in the conventional pushing mode. An ITB can be divided into either a dual-mode ITB or a push-mode ITB. The definitions for those categories can be found elsewhere in this section.
              
                Invalid credential means an MMC, MMD, license, STCW endorsement, or Certificate of Registry that has been suspended or revoked, has expired, has been tampered with, has not been signed, or has been superseded in accordance with § 10.205 of this part.
              
                ISM means the International Safety Management Code.
              
                Kilowatt or kW means 11/3 horsepower. This term is used when describing a vessel's propulsion power and also when placing limitations on an engineer officer license or endorsement.
              
                Large passenger vessel, for the purposes of subpart H of part 12, and part 15, means a vessel of more than 70,000 gross tons, as measured under 46 U.S.C. 14302 and documented under the laws of the United States, with capacity for at least 2,000 passengers and a coastwise endorsement under 46 U.S.C. chapter 121.
              
                Lifeboatman means a mariner who is qualified to take charge of, lower, and operate survival craft and related survival equipment on a vessel.
              
                Lifeboatman-Limited means a mariner who is qualified to take charge of, lower, and operate liferafts, rescue boats, and other survival equipment on vessels where lifeboats are not installed.
              
                Liquefied gas or LG means a cargo that has a vapor pressure of 172 kPa (25 psia) or more at 37.8 °C (100  °F).
              
                Liquefied gas tanker means a tank vessel that is certificated to carry or carries liquefied gases in bulk as cargo or cargo residue. For the purposes of qualifying for an STCW endorsement for advanced liquefied gas tanker cargo operations, this includes tank barges.
              
                Liquid cargo in bulk means a liquid or liquefied gas listed in § 153.40 of this chapter and carried as a liquid cargo or liquid-cargo residue in integral, fixed, or portable tanks, except a liquid cargo carried in a portable tank actually loaded and discharged from a vessel with the contents intact.
              
                Management level means the level of responsibility associated with—
              (1) Serving as master, chief mate, chief engineer officer or second engineer officer onboard a seagoing ship; and
              (2) Ensuring that all functions within the designated area of responsibility are properly performed.
              
                Marine chemist means a person certificated by the National Fire Protection Association as a marine chemist.
              
                Master means the officer having command of a vessel.
              
                Mate means a qualified officer in the deck department other than the master.
              
                Medical Certificate means a certificate issued by the Coast Guard under 46 CFR part 10, subpart C that serves as proof that the seafarer meets the medical and physical standards for merchant mariners.
              
              
                Merchant Mariner Credential or MMC means a credential issued by the Coast Guard under 46 CFR part 10. It combines the individual merchant mariner's document, license, and certificate of registry enumerated in 46 U.S.C. subtitle II part E as well as the STCW endorsement into a single credential that serves as the mariner's qualification document, certificate of identification, and certificate of service.
              
                MMC application means the application for the MMC, as well as the application for any endorsement on an MMC.
              
                Mobile offshore drilling unit or MODU means a vessel capable of engaging in drilling operations for the exploration for or exploitation of subsea resources. MODU designs include the following:
              (1) Bottom bearing units, which include—
              (i) Self-elevating (or jack-up) units with moveable, bottom bearing legs capable of raising the hull above the surface of the sea; and
              (ii) Submersible units of ship-shape, barge-type, or novel hull design, other than a self-elevating unit, intended for operating while bottom bearing.
              (2) Surface units with a ship-shape or barge-type displacement hull of single or multiple hull construction intended for operating in a floating condition, including semi-submersibles and drill ships.
              
                Month means 30 days, for the purpose of complying with the service requirements of this subchapter.
              
                National Driver Register or NDR means the nationwide repository of information on drivers maintained by the National Highway Traffic Safety Administration under 49 U.S.C. chapter 303.
              
                National officer endorsement means an annotation on an MMC that allows a mariner to serve in the capacities listed in § 10.109(a) of this part. The officer endorsement serves as the license and/or certificate of registry pursuant to 46 U.S.C. subtitle II part E.
              
                National rating endorsement means an annotation on an MMC that allows a mariner to serve in those capacities set out in § 10.109(b) and (c) of this part. The rating endorsement serves as the merchant mariner's document pursuant to 46 U.S.C. subtitle II part E.
              
                NDR-listed convictions means a conviction of any of the following motor vehicle-related offenses or comparable offenses:
              (1) Operating a motor vehicle while under the influence of, or impaired by, alcohol or a controlled substance; or
              (2) A traffic violation arising in connection with a fatal traffic accident, reckless driving, or racing on the highways.
              
                Near-coastal means ocean waters not more than 200 miles offshore from the U.S. and its possessions, except for MMCs endorsed as Operator of Uninspected Passenger Vessel for which near-coastal is limited to waters not more than 100 miles offshore from the U.S. and its possessions. This would also include those near-coastal waters identified by another Administration when the U.S. has entered into a treaty or an agreement with that country respecting the recognition of the U.S. near-coastal endorsement.
              
                Non-resident alien, for the purposes of subchapter H of part 12, and part 15, means an individual who is not a citizen or alien lawfully admitted to the United States for permanent residence, but who is employable in the United States under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), including an alien crewman described in section 101(a)(15)(D)(i) of that Act who meets the requirements of 46 U.S.C. 8103(k)(3)(A).
              
                Oceans means the waters seaward of the Boundary Lines as described in 46 CFR part 7. For the purposes of establishing sea service credit, the waters of the Inside Passage between Puget Sound and Cape Spencer, Alaska, and the inland waters of another country are not considered oceans.
              
                Officer endorsement means an annotation on an MMC that allows a mariner to serve in the capacities listed in § 10.109 of this part.
              
                Officer in Charge, Marine Inspection, or OCMI means, for the purposes of this subchapter, the commanding officer of the National Maritime Center, or any person designated as such by the Commandant, in accordance with 46 CFR 1.01-5(b).
              
                Officer in charge of an engineering watch in a manned engine room or designated duty engineer in a periodically unmanned engine room (OICEW) means an engineering officer qualified at the operational level.
              
                Officer in charge of a navigational watch (OICNW) means a deck officer qualified at the operational level.
              
                Offshore installation manager or OIM means an officer restricted to service on MODUs. An assigned offshore installation manager is equivalent to a master on a conventional vessel and is the person designated by the owner or operator to be in complete and ultimate command of the unit.
              
                Oil tanker means a tank vessel that is certificated to carry or carries oil in bulk as cargo or cargo residue. For the purposes of qualifying for an STCW endorsement for advanced oil tanker cargo operations, this includes tank barges.
              
                On location means that a mobile offshore drilling unit is bottom bearing or moored with anchors placed in the drilling configuration.
              
                Operate, operating, or operation (as applied to the manning requirements of vessels carrying passengers) refers to a vessel any time passengers are embarked whether the vessel is underway, at anchor, made fast to shore, or aground.
              
                Operational level means the level of responsibility associated with—
              (1) Serving as officer in charge of a navigational or engineering watch, or as designated duty engineer for periodically unmanned machinery spaces, or as radio operator onboard a seagoing ship; and
              (2) Maintaining direct control over the performance of all functions within the designated area of responsibility in accordance with proper procedures and under the direction of an individual serving in the management level for that area of responsibility.
              
                Orally assisted examination means an examination as described in 46 CFR, part 11, subpart I of this subchapter administered orally and documented by a Coast Guard examiner.
              
                Overriding operational condition means circumstances in which essential shipboard work cannot be delayed due to safety or environmental reasons, or could not have reasonably been anticipated at the commencement of the voyage.
              
                Participation, when used with regard to the service on transfers required for tankerman by §§ 13.120, 13.203, or 13.303 of this chapter, means either actual participation in the transfers or close observation of how the transfers are conducted and supervised.
              
                Passes a chemical test for dangerous drugs means that the result of a chemical test conducted according to 49 CFR part 40 is reported as “negative” by a Medical Review Officer according to that part.
              
                Periodically unattended engine room means a space containing main propulsion and associated machinery and all sources of main electrical supply which is not at all times manned under all operating conditions, including maneuvering.
              
                PIC means a person in charge.
              
                Pilot of towing vessels means a qualified officer of a towing vessel operated only on inland routes.
              
                Pilotage waters means the navigable waters of the United States, including all inland waters and offshore waters to a distance of 3 nautical miles from the baseline from which the Territorial Sea is measured.
              
                Practical demonstration means the performance of an activity under the direct observation of a designated examiner or qualified assessor for the purpose of establishing that the performer is sufficiently proficient in a practical skill to meet a specified standard of competence or other objective criterion.
              
                Propulsion power means the total maximum continuous-rated output power of the main propulsion machinery of a vessel determined by the manufacturer, in either kilowatts or horsepower, which appears on the ship's Certificate of Registry or other official document and excludes thrusters and other auxiliary machinery.
              
                Public vessel means a vessel that—
              (1) Is owned, or demise chartered, and operated by the United States Government or a government of a foreign country; and
              (2) Is not engaged in commercial service.
              
                Push-mode ITBs means those ITBs that involve a rigid coupling system and, when not coupled to the barge, are incapable of conducting towing in any other configuration (such as astern or alongside) because, by themselves, they have very limited seakeeping capability. The propelling unit moves as one with the barge unit.
              
                Qualified Assessor or QA means a person who is qualified to evaluate, for STCW endorsements, whether an applicant has demonstrated the necessary level of competence in the task for which the assessment is being made. This person must be individually approved by the Coast Guard.
              
                Qualified instructor means a person who has been trained in instructional techniques and is otherwise qualified to provide required training to candidates for an MMC endorsement. A faculty member employed at a State maritime academy or the U.S. Merchant Marine Academy operated under 46 CFR part 310 and instructing a course on merchant marine officer or rating knowledge, understanding, or proficiency requirements is qualified to serve as a qualified instructor in his or her area of specialization without individual evaluation by the Coast Guard.
              
                Qualified rating means various categories of able seaman, qualified member of the engine department, or tankerman endorsements issued on MMCs.
              
                Quality Standard System or QSS means a set of policies, procedures, processes, and data required to establish and fulfill the organization's objectives.
              
                Raise of grade means an increase in the level of authority and responsibility associated with an officer or rating endorsement, such as from mate to master or second assistant engineer to first assistant engineer.
              
                Rating endorsement is an annotation on an MMC that allows a mariner to serve in those capacities set out in § 10.109 of this part.
              
                Regional examination center or REC means a field office of the National Maritime Center that receives and screens credential applications, conducts approved course oversight, and administers Coast Guard examinations as required by this subchapter.
              
                Rest means a period of time during which the person concerned is off duty, is not performing work (which includes administrative tasks such as chart correction or preparation of port-entry documents), and is allowed to sleep without interruption.
              
                Restricted tankerman endorsement means a valid tankerman endorsement on a merchant mariner credential restricting its holder as the Coast Guard deems appropriate. For instance, the endorsement may restrict the holder to one or a combination of the following: A specific cargo or cargoes; a specific vessel or vessels; a specific facility or facilities; a specific employer or employers; a specific activity or activities (such as loading or unloading in a cargo transfer); or a particular area of water.
              
                Rivers means a river, canal, or other similar body of water designated as such by the Coast Guard.
              
                Safe and suitable person means a person whose prior record, including but not limited to criminal record and/or NDR record, provides no information indicating that his or her character and habits of life would support the belief that permitting such a person to serve under the MMC and/or endorsement sought would clearly be a threat to the safety and security of life or property, detrimental to good discipline, or adverse to the interests of the United States. See 46 CFR 10.211 and 10.213 for the regulations associated with this definition.
              
                Seagoing service means service onboard a ship/vessel relevant to the issue of a credential or other qualification.
              
                Seagoing vessel means a ship that operates beyond the boundary line specified in 46 CFR part 7.
              
                Second engineer officer means an engineer officer next in rank to the chief engineer officer and upon whom the responsibility for the mechanical propulsion and the operation and maintenance of the mechanical and electrical installations of the ship will fall in the event of the incapacity of the chief engineer officer.
              
                Self propelled has the same meaning as the terms “propelled by machinery” and “mechanically propelled.” This term includes vessels fitted with both sails and mechanical propulsion.
              
                Senior company official means the president, vice president, vice president for personnel, personnel director, or similarly titled or responsible individual, or another employee designated in writing by one of these individuals for the purpose of certifying employment.
              
                Service (as used when computing the required service for endorsements) means the time period, in days, a person is assigned to work. On MODUs, this excludes time spent ashore as part of crew rotation.
              
                Ship means a vessel using any mode of propulsion, including sail and auxiliary sail.
              
                Simulated transfer means a transfer practiced in a course meeting the requirements of § 13.121 of this subchapter that uses simulation to meet part of the service on transfers required for tankerman by §§ 13.203 or 13.303 of this subchapter.
              
                Staff officer means a person who holds an MMC with an officer endorsement listed in § 10.109(a)(36) through (a)(43) of this part.
              
                Standard of competence means the level of proficiency to be achieved for the proper performance of duties onboard vessels according to national and international criteria.
              
                Steward's department means the department that includes entertainment personnel and all service personnel, including wait staff, housekeeping staff, and galley workers, as defined in the vessel security plan approved by the Secretary under 46 U.S.C. 70103(c). These personnel may also be referred to as members of the hotel department on a large passenger vessel.
              
                STCW means the International Convention on Standards of Training, Certification and Watchkeeping for Seafarers, 1978, as amended (incorporated by reference, see § 10.103 of this subpart).
              
                STCW Code means the Seafarers' Training, Certification and Watchkeeping Code (incorporated by reference, see § 10.103 of this subpart).
              
                STCW endorsement means an annotation on an MMC that allows a mariner to serve in those capacities under § 10.109(d) of this subpart. The STCW endorsement serves as evidence that a mariner has met the requirements of the STCW Convention.
              
                Support level means the level of responsibility associated with performing assigned tasks, duties, or responsibilities onboard a seagoing ship under the direction of an individual serving in the operational or management level.
              
                Tank barge means a non-self-propelled tank vessel.
              
                Tank vessel means a vessel that is constructed or adapted to carry, or that carries, oil or hazardous material in bulk as cargo or cargo residue, and that—
              (1) Is a vessel of the United States;
              (2) Operates on the navigable waters of the United States; or
              (3) Transfers oil or hazardous material in a port or place subject to the jurisdiction of the United States.
              
                Tankerman assistant means a person holding a valid “Tankerman-Assistant” endorsement on his or her MMC. See 46 CFR, part 13, subpart D.
              
                Tankerman engineer means a person holding a valid “Tankerman-Engineer” endorsement on his or her MMC. See 46 CFR part 13, subpart E.
              
                Tankerman PIC means a person holding a valid “Tankerman-PIC” endorsement on his or her MMC. See 46 CFR part 13, subpart B.
              
                Tankerman PIC (Barge) means a person holding a valid “Tankerman-PIC (Barge)” endorsement on his or her MMC. See 46 CFR part 13, subpart C.
              
                Tankship means any self-propelled tank vessel constructed or adapted primarily to carry oil or hazardous material in bulk as cargo or as cargo residue.
              
                Training program means a combination of training, practical assessment, and service which provides an individual with all or part of the necessary knowledge, understanding, and proficiency required for a specific qualification.
              
                Transfer means any movement of fuel, dangerous liquid, or liquefied gas as cargo in bulk or as cargo residue to or from a vessel by means of pumping, gravitation, or displacement.
              
                Transportation Worker Identification Credential or TWIC means an identification credential issued by the Transportation Security Administration under 49 CFR part 1572.
              
                Underway means that a vessel is not at anchor, made fast to the shore, or aground. When referring to a mobile offshore drilling unit (MODU), underway means that the MODU is not in an on-location or laid-up status and includes that period of time when the MODU is deploying or recovering its mooring system.
              
                Undocumented vessel means a vessel not required to have a certificate of documentation issued under the laws of the United States.
              
                Unlimited means an annotation on an MMC authorizing service on vessels of any tonnage or any propulsion power.
              
                Vessel personnel with designated security duties means a person, excluding the designated security officer (e.g., Company Security Officer (CSO), as defined in 33 CFR chapter I, subchapter H, and Vessel Security Officer (VSO)), having specific security duties and responsibilities in accordance with the ship security plan.
              
                Vessel Security Officer (VSO) means a person onboard the vessel accountable to the Master and designated by the Company as responsible for security of the vessel, including implementation and maintenance of the Vessel's Security Plan, and for liaison with the Facility Security Officer and the vessel's Company Security Officer.
              
                Western Rivers means—
              (1) The Mississippi River;
              (2) The Mississippi River's tributaries, South Pass, and Southwest Pass, to the navigational demarcation lines dividing the high seas from harbors, rivers, and other inland waters of the United States;
              (3) The Port Allen-Morgan City Alternate Route;
              (4) That part of the Atchafalaya River above its junction with the Port Allen-Morgan City Alternate Route including the Old River and the Red River; and
              (5) Those waters specified in 33 CFR 89.25.
              
                Year means 360 days for the purpose of complying with the service requirements of this subchapter.
              [USCG-2004-17914, 78 FR 77882, Dec. 24, 2013]
            
            
              § 10.109
              Classification of endorsements.
              (a) National officer endorsements. The following national officer endorsements are established in part 11 of this subchapter. The endorsements indicate that an individual holding a valid MMC with this endorsement is qualified to serve in that capacity and the endorsement has been issued under the requirements contained in part 11 of this subchapter:
              (1) Master.
              (2) Chief mate.
              (3) Second mate.
              (4) Third mate.
              (5) Mate.
              (6) Master of towing vessels.
              (7) Master of towing vessels, limited.
              (8) Mate (pilot) of towing vessels.
              (9) Apprentice mate (Steersman).
              (10) Apprentice mate (Steersman), limited.
              (11) Assistance towing.
              (12) Offshore installation manager (OIM).
              (13) Barge supervisor (BS).
              (14) Ballast control operator (BCO).
              (15) Operator of uninspected passenger vessels (OUPV).
              (16) Master of uninspected fishing industry vessels.
              (17) Mate of uninspected fishing industry vessels.
              (18) Master (OSV).
              (19) Chief mate (OSV).
              (20) Mate (OSV).
              (21) Chief engineer.
              (22) Chief engineer (limited).
              (23) First assistant engineer.
              (24) Second assistant engineer.
              (25) Third assistant engineer.
              (26) Assistant engineer (limited).
              (27) Designated duty engineer (DDE).
              (28) Chief engineer (OSV).
              (29) Assistant engineer (OSV).
              (30) Chief engineer MODU.
              (31) Assistant engineer MODU.
              (32) Chief engineer uninspected fishing industry vessels.
              (33) Assistant engineer uninspected fishing industry vessels.
              (34) Radio officer.
              (35) First-class pilot.
              (36) Chief purser.
              (37) Purser.
              (38) Senior assistant purser.
              (39) Junior assistant purser.
              (40) Medical doctor.
              (41) Professional nurse.
              (42) Marine physician assistant.
              (43) Hospital corpsman.
              (44) High-speed craft type rating.
              (45) Radar observer.
              (b) National rating endorsements. The following national rating endorsements are established in part 12 of this subchapter. The endorsements indicate that an individual holding a valid MMC with this endorsement is qualified to serve in that capacity and the endorsement has been issued under the requirements contained in part 12 of this subchapter:
              (1) Able seaman:
              (i) Unlimited;
              (ii) Limited;
              (iii) Special;
              (iv) Special (OSV);
              (v) Sail; and
              (vi) Fishing industry.
              (2) Ordinary seaman.
              (3) Qualified member of the engine department (QMED), including the following specialty endorsements:
              (i) Oiler;
              (ii) Fireman/Watertender;
              (iii) Junior engineer;
              (iv) Pumpman/Machinist; and
              (v) Electrician/Refrigerating engineer.
              (4) Lifeboatman.
              (5) Lifeboatman-Limited.
              (6) Wiper.
              (7) Steward's department.
              (8) Steward's department (F.H.).
              (9) Cadet (deck or engine).
              (10) Student observer.
              (11) Apprentice engineer.
              (12) Apprentice mate.
              (c) The following ratings are established in part 13 of this subchapter. The national endorsements indicate that an individual holding a valid MMC with this endorsement is qualified to serve in that capacity and the endorsement has been issued under the requirements contained in part 13 of this subchapter:
              (1) Tankerman-PIC.
              (2) Tankerman-PIC (Barge).
              (3) Restricted Tankerman-PIC.
              (4) Restricted Tankerman-PIC (Barge).
              (5) Tankerman assistant.
              (6) Tankerman engineer.
              (d) STCW endorsements. The following STCW endorsements are issued according to the STCW Convention, the STCW Code, and parts 11, 12, and 13 of this subchapter. The endorsements indicate that an individual holding a valid MMC with this endorsement is qualified to serve in that capacity and the endorsement has been issued under the requirements contained in parts 11, 12 or 13 of this subchapter as well as the STCW Convention and STCW Code (incorporated by reference, see § 10.103 of this subpart):
              (1) Master.
              (2) Chief mate.
              (3) Officer in charge of a navigational watch (OICNW).
              (4) Chief engineer officer.
              (5) Second engineer officer.
              (6) Officer in charge of an engineering watch in a manned engineroom or designated duty engineer in a periodically unmanned engineroom (OICEW).
              (7) Electro-technical officer (ETO).
              (8) Rating forming part of a navigational watch (RFPNW).
              (9) Able seafarer-deck.
              (10) Rating forming part of an engineering watch in a manned engineroom or designated to perform duties in a periodically unmanned engineroom (RFPEW).
              (11) Able seafarer-engine.
              (12) Electro-technical rating.
              (13) Basic training (BT).
              (14) Advanced firefighting.
              (15) Proficiency in survival craft and rescue boats other than fast rescue boats (PSC).
              (16) Proficiency in survival craft and rescue boats other than fast rescue boats—limited (PSC—limited).
              (17) Proficiency in fast rescue boats.
              (18) Person in charge of medical care.
              (19) Medical first-aid provider.
              (20) GMDSS at-sea maintainer.
              (21) GMDSS operator.
              (22) Advanced oil tanker cargo operation.
              (23) Advanced chemical tanker cargo operation.
              (24) Advanced liquefied gas tanker cargo operation.
              (25) Basic oil and chemical tanker cargo operation.
              (26) Basic liquefied gas tanker cargo operation.
              (27) Vessel Security Officer.
              (28) Vessel personnel with designated security duties.
              (29) Security awareness.
              (30) High-speed craft (HSC) type rating certificate.
              [USCG-2004-17914, 78 FR 77887, Dec. 24, 2013]
            
          
          
            
            Subpart B—General Requirements for All Merchant Mariner Credentials
            
              § 10.201
              General characteristics of the merchant mariner credential.
              (a) A merchant mariner credential (MMC) (Coast Guard Form CG-4610), is a credential combining the elements of the merchant mariner's document (MMD), merchant mariner's license (license), and certificate of registry (COR) enumerated in 46 U.S.C. subtitle II part E as well as the STCW endorsement issued pursuant to the STCW Convention and STCW Code (incorporated by reference, see § 10.103 of this part). MMDs, licenses, STCW endorsements and CORs are no longer issued as separate documents and all qualifications formerly entered on those separate documents appear in the form of an endorsement(s) on an MMC.
              (b) An MMC authorizes the holder to serve in any capacity endorsed thereon, or in any lower capacity in the same department, or in any capacity covered by a general endorsement.
              (c) An MMC may be issued to qualified applicants by the Coast Guard.
              [USCG-2006-24371, 74 FR 11216, Mar. 16, 2009, as amended by USCG-2004-17914, 78 FR 77888, Dec. 24, 2013]
            
            
              § 10.203
              Requirement to hold a TWIC and a merchant mariner credential.
              (a) Failure to obtain or hold a valid TWIC serves as a basis for the denial of an application for an original, renewal, new endorsement, duplicate, or raise of grade of a mariner's credential and may serve as a basis for suspension and revocation under 46 U.S.C. 7702 and 7703.
              (b) An MMC, license, MMD, COR, or STCW endorsement must be retained by the mariner to whom it was issued and, while valid, must be produced to verify qualifications when requested by an authorized official as identified in 33 CFR 101.515(d). Posting of the officer endorsement may be necessary as required in 46 U.S.C. 7110.
              (c) Although an MMD and an MMC serve as certificates of identification, a TWIC must be retained by the mariner to whom it was issued and, while valid, serves as the mariner's primary identification document. The TWIC must be produced to verify identity when required by an authorized official as identified in 33 CFR 101.515(d).
              [USCG-2006-24371, 74 FR 11216, Mar. 16, 2009, as amended by USCG-2018-0874, 84 FR 30881, June 28, 2019]
            
            
              § 10.205
              Validity of a merchant mariner credential.
              (a) An MMC is valid for a term of 5 years from the date of issuance. Except upon the written request for the immediate issuance by the applicant, the Coast Guard will post-date the issuance of an MMC renewal that includes no other transactions up to 8 months from the date that the Coast Guard accepts a complete application as required in this part. If the expiration date of the mariner's active credential is beyond 8 months of the date that the Coast Guard accepts a complete application as required in this part, the new credential issue date will be 8 months from the date of application acceptance at which time the currently active credential will become invalid in accordance with paragraph (d) of this section. Otherwise, the new credential issue validity date will coincide with the expiration date of the active credential held by the mariner. All other MMC transactions will be processed for immediate issuance.
              (b) All endorsements, unless otherwise noted, are valid until the expiration date of the MMC on which they appear.
              (c) A mariner may not serve under the authority of an MMC past its expiration date. An expired MMC may be renewed during an administrative grace period of up to 1 year beyond its expiration date as per § 10.227(h) of this part.
              (d) When an MMC is renewed or re-issued before its expiration date in accordance with § 10.227, of this part the MMC that has been replaced becomes invalid unless otherwise noted in paragraph (a) of this section.
              (e) An MMC is not valid until signed by the applicant and a duly authorized Coast Guard official.

              (f) A mariner's endorsements authorize the holder to serve in any capacity endorsed on the MMC, or in any lower capacity in the same department, or in any capacity covered by a general endorsement thereon.
              (g) If a mariner chooses to renew his or her license, MMD, COR, or STCW endorsement and receive their first MMC, the Coast Guard may also renew all other credentials for which the mariner is qualified.
              (h) When a Document of Continuity is replaced with an MMC re-issued in accordance with § 10.227 of this part, the Document of Continuity that has been replaced becomes invalid. In the event that not all endorsements on a Document of Continuity are activated, a new Document of Continuity will be issued for the remaining endorsements.
              [USCG-2006-24371, 74 FR 11216, Mar. 16, 2009, as amended by USCG-2004-17914, 78 FR 77888, Dec. 24, 2013]
            
            
              § 10.207
              Identification number.
              For recordkeeping purposes only, a mariner's official MMC identification number is the individual's social security number. However, a unique serial number, called the mariner reference number, and not the social security number, will appear on the credential.
              [USCG-2006-24371, 74 FR 11216, Mar. 16, 2009, as amended by USCG-2004-17914, 78 FR 77888, Dec. 24, 2013]
            
            
              § 10.209
              General application procedures.
              (a) The applicant for an MMC, whether for an original, renewal, duplicate, raise of grade, or a new endorsement on a previously issued MMC, must establish that he or she satisfies all the requirements for the MMC and endorsement(s) sought before the Coast Guard will issue the MMC. This section contains the general requirements for all applicants. Additional requirements for duplicates, renewals, new endorsements, and raises of grade appear later in this part.
              (b) The Coast Guard may refuse to process an incomplete MMC application. The requirements for a complete application for an original MMC are contained in § 10.225 of this part, the requirements for a renewal MMC application are contained in § 10.227 of this part, the requirements for a duplicate MMC application are contained in § 10.229 of this part, and the requirements for an application for a new endorsement or raise of grade are contained in § 10.231 of this part.
              (c) Applications are valid for 12 months from the date that the Coast Guard approves the application.
              (d) The application may be submitted in person, by mail, fax, or other electronic means. A complete MMC application, which is described in §§ 10.223, 10.225, 10.227, 10.229, and 10.231 may include—
              (1) The application, consent for National Driver Register (NDR) check, and notarized oath on Coast Guard-furnished forms, and the evaluation fee required by § 10.219 of this part;
              (2) The applicant's continuous discharge book, certificate of identification, MMD, MMC, license, STCW endorsement, Certificate of Registry (COR), or, if it has not expired, a photocopy of the credential, including the back and all attachments;
              (3) Proof, documented on CG-719K or CG-719K/E, as appropriate, that the applicant passed the applicable vision, hearing, medical, or physical exam as required by subpart C of this part, or an unexpired medical certificate issued by the Coast Guard;
              (4) Copies of course completion certificates or other evidence of course completion;
              (5) Evidence of sea service, or an accepted substitute for sea service, if required;
              (6) For an endorsement as a medical doctor or professional nurse as required in § 11.807 of this subchapter, evidence that the applicant holds a currently valid, appropriate license as physician, surgeon, or registered nurse, issued under the authority of a state or territory of the United States, the Commonwealth of Puerto Rico, or the District of Columbia. Any MMC issued will retain any limitation associated with the medical license;
              (7) Any certificates or other supplementary materials required to show that the mariner meets the mandatory requirements for the specific endorsement sought, as established in parts 11, 12 or 13 of this subchapter; and
              (8) An open-book exercise, in accordance with § 10.227(e)(1) of this part.

              (e) The following requirements must be satisfied before an original or renewal MMC, or new endorsement or a raise of grade added to a previously issued MMC, will be issued. These materials will be added to the individual's record by the Coast Guard:
              (1) Determination of safety and suitability. No MMC will be issued as an original or reissued with a new expiration date, and no new officer endorsement will be issued if the applicant fails the criminal record review as set forth in § 10.211 of this part.
              (2) NDR review. No MMC will be issued as an original or reissued with a new expiration date, and no new officer endorsement will be issued if the applicant fails the NDR review as set forth in § 10.213 of this part.
              (3) Information supplied by the Transportation Security Administration (TSA). No MMC or endorsement will be issued until the Coast Guard receives the following information from the applicant's TWIC enrollment: the applicant's fingerprints, FBI number and criminal record (if applicable), photograph, proof of citizenship, or Nationality with proof of legal resident status (if applicable). If the information is not available from TSA, the mariner may be required to visit a Regional Exam Center or a TWIC enrollment center to provide this information.
              (f) Upon determining that the applicant satisfactorily meets all requirements for an MMC or an endorsement thereon, the Coast Guard will issue the properly endorsed MMC to the applicant. The Coast Guard will not issue an MMC until it has received proof that the mariner holds a valid TWIC.
              (g) When a new MMC is issued, the mariner must return any previously issued and unexpired MMC, license, MMD, COR, or STCW endorsement to the Coast Guard, unless the new MMC is being issued to replace a lost or stolen credential.
              (h) No MMC will be issued if the applicant fails a chemical test for dangerous drugs as required in §§ 10.223, 10.225(b)(5), 10.227(d)(5), and 10.231(c)(6).
              (i) Ceremonial licenses. A mariner may obtain a ceremonial license when applying for his or her credential or Document of Continuity.
              [USCG-2004-17914, 78 FR 77888, Dec. 24, 2013, as amended by USCG-2018-0874, 84 FR 30881, June 28, 2019]
            
            
              § 10.211
              Criminal record review.
              (a) The Coast Guard may conduct a criminal record review to determine the safety and suitability of an applicant for an MMC and any endorsements. An applicant conducting simultaneous MMC transactions will undergo a single criminal record review. At the time of application, each applicant must provide written disclosure of all prior convictions not previously disclosed to the Coast Guard on an application.
              (b) A criminal record review is not required for applicants seeking a duplicate MMC under § 10.229.
              (c) Fingerprints. The Transportation Security Administration (TSA) will provide to the Coast Guard the applicant's fingerprints submitted by the applicant with his or her TWIC application and, if applicable, the applicant's FBI number and criminal record generated in the TWIC review process. This information, or the fingerprints taken by the Coast Guard at an REC, will be used by the Coast Guard to determine whether the applicant has a record of any criminal convictions.
              (d) When a criminal record review leads the Coast Guard to determine that an applicant is not a safe and suitable person or cannot be entrusted with the duties and responsibilities of the MMC or endorsement applied for, the application may be denied.
              (e) If an application is denied, the applicant will be notified in writing of that fact, the reason or reasons for denial, and advised that the appeal procedures in subpart 1.03 of part 1 of this chapter apply. No examination will be given pending decision on appeal.

              (f) No person who has been convicted of a violation of the dangerous drug laws of the United States, the District of Columbia, any State, territory, or possession of the United States, or a foreign country, by any military or civilian court, is eligible for an MMC, except as provided elsewhere in this section. No person who has ever been the user of, or addicted to the use of a dangerous drug, or has ever been convicted of an offense described in section 205 of the National Driver Register Act of 1982, as amended (49 U.S.C. 30304) because of addiction to or abuse of alcohol is eligible for an MMC, unless he or she furnishes satisfactory evidence of suitability for service in the merchant marine as provided in paragraph (l) of this section. A conviction for a drug offense more than 10 years before the date of application will not alone be grounds for denial.
              (g) The Coast Guard will use table 1 to § 10.211 of this section to evaluate applicants who have criminal convictions. The table lists major categories of criminal activity and is not to be construed as an all-inclusive list. If an applicant is convicted of an offense that does not appear on the list, the Coast Guard will establish an appropriate assessment period using the list as a guide. The assessment period commences when an applicant is no longer incarcerated. The applicant must establish proof of the time incarcerated and periods of probation and parole to the satisfaction of the Coast Guard. The assessment period may include supervised or unsupervised probation or parole.
              
                Table 1 to 10.211—Guidelines for Evaluating Applicants for MMCs Who Have Criminal Convictions
                
                  Crime 1
                  
                  Assessment periods
                  Minimum
                  Maximum
                
                
                  
                    Assessment Periods for Officer and Rating Endorsements
                  
                
                
                  Crimes Against Persons:
                
                
                  Homicide (intentional)
                  7 years
                  20 years.
                
                
                  Homicide (unintentional)
                  5 years
                  10 years.
                
                
                  Assault (aggravated)
                  5 years
                  10 years.
                
                
                  Assault (simple)
                  1 year
                  5 years.
                
                
                  Sexual Assault (rape, child molestation)
                  5 years
                  10 years.
                
                
                  Robbery
                  5 years
                  10 years.
                
                
                  Other crimes against persons 2
                  
                
                
                  Vehicular Crimes
                
                
                  Conviction involving fatality
                  1 year
                  5 years.
                
                
                  Reckless Driving
                  1 year
                  2 years.
                
                
                  Racing on the Highways
                  1 year
                  2 years.
                
                
                  Other vehicular crimes 2
                  
                
                
                  Crimes Against Public Safety
                
                
                  Destruction of Property
                  5 years
                  10 years.
                
                
                  Other crimes against public safety 2
                  
                
                
                  Dangerous Drug Offenses 3 4 5
                  
                
                
                  Trafficking (sale, distribution, transfer)
                  5 years
                  10 years.
                
                
                  Dangerous drugs (Use or possession)
                  1 year
                  10 years.
                
                
                  Other dangerous drug convictions 6
                  
                
                
                  
                    Assessment Periods for Officer Endorsements Only
                  
                
                
                  Criminal Violations of Environmental Laws
                
                
                  Criminal violations of environmental laws involving improper handling of pollutants or hazardous materials
                  1 year
                  10 years.
                
                
                  Crimes Against Property
                
                
                  Burglary
                  3 years
                  10 years.
                
                
                  Larceny (embezzlement)
                  3 years
                  5 years.
                
                
                  Other crimes against property 2
                  
                
                
                  1 Conviction of attempts, solicitations, aiding and abetting, accessory after the fact, and conspiracies to commit the criminal conduct listed in this table carry the same minimum and maximum assessment periods provided in the table.
                
                  2 Other crimes will be reviewed by the Coast Guard to determine the minimum and maximum assessment periods depending on the nature of the crime.
                
                  3 Applicable to original applications only. Any applicant who has ever been the user of, or addicted to the use of, a dangerous drug shall meet the requirements of paragraph (f) of this section. Note: Applicants for reissue of an MMC with a new expiration date including a renewal or additional endorsement(s), who have been convicted of a dangerous drug offense while holding a license, MMC, MMD, STCW endorsement or COR, may have their application withheld until appropriate action has been completed by the Coast Guard under the regulations which appear in 46 CFR part 5 governing the administrative actions against merchant mariner credentials.
                

                  4 The Coast Guard may consider dangerous drug convictions more than 10 years old only if there has been another dangerous drug conviction within the past 10 years.
                
                
                  5 Applicants must demonstrate rehabilitation under paragraph (l) of this section, including applicants with dangerous drug use convictions more than 10 years old.
                
                  6 Other dangerous drug convictions will be reviewed by the Coast Guard on a case by case basis to determine the appropriate assessment period depending on the nature of the offense.
              
              (h) When an applicant has convictions for more than one offense, the minimum assessment period will be the longest minimum in table 1 to § 10.211 of this section and table 10.213(c) in § 10.213 based upon the applicant's convictions; the maximum assessment period will be the longest shown in table 1 to § 10.211 of this section and table 10.213(c) of § 10.213 based upon the applicant's convictions.
              (i) If a person with a criminal conviction applies before the minimum assessment period shown in table 1 to § 10.211 of this section of this section or established by the Coast Guard under paragraph (g) of this section has elapsed, then the applicant must provide, as part of the application package, evidence of suitability for service in the merchant marine. Factors that are evidence of suitability for service in the merchant marine are listed in paragraph (l) of this section. The Coast Guard will consider the applicant's evidence submitted with the application and may issue the MMC and/or endorsement in less than the listed minimum assessment period if the Coast Guard is satisfied that the applicant is suitable to hold the MMC and/or endorsement for which he or she has applied. If an application filed before the minimum assessment period has elapsed does not include evidence of suitability for service in the merchant marine, then the application will be considered incomplete and will not be processed by the Coast Guard.
              (j) If a person with a criminal conviction submits his or her MMC application during the time between the minimum and maximum assessment periods shown in table 1 to § 10.211 or established by the Coast Guard under paragraph (g) of this section, then the Coast Guard will consider the conviction and, unless there are offsetting factors, will grant the applicant the MMC and/or endorsement for which he or she has applied. Offsetting factors include such factors as multiple convictions, failure to comply with court orders (e.g., child support orders), previous failures at rehabilitation or reform, inability to maintain steady employment, or any connection between the crime and the safe operation of a vessel. If the Coast Guard considers the applicant unsuitable for service in the merchant marine at the time of application, the Coast Guard may deny the application.
              (k) If a person with a criminal conviction submits his or her MMC application after the maximum assessment period shown in table 1 to § 10.211 of this section or established by the Coast Guard under paragraph (g) of this section has elapsed, then the Coast Guard will grant the applicant the MMC or endorsement for which he or she has applied unless the Coast Guard considers the applicant still unsuitable for service in the merchant marine. If the Coast Guard disapproves an applicant with a conviction older than the maximum assessment period listed in table 1 to § 10.211 of this section , the Coast Guard will notify the applicant in writing of the reason(s) for the disapproval. The Coast Guard will also inform the applicant, in writing, that the reconsideration and appeal procedures contained in subpart 1.03 of this chapter apply.
              (l) If an applicant has one or more alcohol or dangerous drug related criminal or NDR-listed convictions, if the applicant has ever been the user of, or addicted to the use of, a dangerous drug, or if the applicant applies before the minimum assessment period has elapsed for his or her conviction, the Coast Guard may consider the following factors, as applicable, in assessing the applicant's suitability to hold an MMC. This list is intended as a guide for the Coast Guard. The Coast Guard may consider other factors appropriate to a particular applicant, such as:

              (1) Proof of completion of an accredited alcohol or drug abuse rehabilitation program;
              
              (2) Active membership in a rehabilitation or counseling group, such as Alcoholics Anonymous or Narcotics Anonymous;
              (3) Character references from persons who can attest to the applicant's sobriety, reliability, and suitability for employment in the merchant marine including parole or probation officers;
              (4) Steady employment; and
              (5) Successful completion of all conditions of parole or probation.
              [USCG-2006-24371, 74 FR 11216, Mar. 16, 2009, as amended by USCG-2006-24371, 74 FR 39218, Aug. 6, 2009; USCG-2004-17914, 78 FR 77889, Dec. 24, 2013; USCG-2014-0688, 79 FR 58275, Sept. 29, 2014]
            
            
              § 10.213
              National Driver Register.
              (a) No MMC will be issued as an original or reissued with a new expiration date, and no new officer endorsement will be issued, unless the applicant consents to a check of the NDR for offenses described in section 205(a)(3)(A) or (B) of the NDR Act (i.e., operation of a motor vehicle while under the influence of, or impaired by, alcohol or a controlled substance; and any traffic violations arising in connection with a fatal traffic accident, reckless driving, or racing on the highways).
              (b) The Coast Guard will not consider NDR-listed civil convictions that are more than 3 years old from the date of request unless that information relates to a current suspension or revocation of the applicant's license to operate a motor vehicle. The Coast Guard may determine minimum and maximum assessment periods for NDR-listed criminal convictions using table 10.213(c) of this section. An applicant conducting simultaneous MMC transactions is subject to only one NDR check.
              (c) The guidelines in table 1 to paragraph (c) will be used by the Coast Guard in evaluating applicants who have drug or alcohol related NDR-listed convictions. Non-drug or alcohol related NDR-listed convictions will be evaluated by the Coast Guard under table 1 to § 10.211 of this part as applicable. The Coast Guard may consider non-drug or alcohol related NDR-listed convictions that are more than 3 years old from the date of the request when the information relates to a current suspension or revocation of the applicant's license to operate a motor vehicle.
              
                Table 1 to § 10.213(c)—Guidelines for Evaluating Applicants for MMCs Who Have NDR Motor Vehicle Convictions Involving Dangerous Drugs or Alcohol 1
                
                
                  Number ofconvictions
                  
                  Date of conviction
                  Assessment period
                
                
                  1
                  Less than 1 year
                  1 year from date of conviction.
                
                
                  1
                  More than 1, less than 3 years
                  Application will be processed, unless suspension, or revocation 2 is still in effect. Applicant will be advised that additional conviction(s) may jeopardize merchant mariner credentials.
                
                
                  1
                  More than 3 years old
                  Application will be processed.
                
                
                  2 or more
                  Any less than 3 years old
                  1 year since last conviction and at least 3 years from 2nd most recent conviction, unless suspension or revocation is still in effect.
                
                
                  2 or more
                  All more than 3 years old
                  Application will be processed unless suspension or revocation is still in effect.
                
                
                  1 Any applicant who has ever been the user of, or addicted to the use of, a dangerous drug must meet the requirements of paragraph (f) of this section.
                
                  2 Suspension or revocation, when referred to in table 10.213, means a State suspension or revocation of a motor vehicle operator's license.
              
              (d) Any application may be denied if information from the NDR check leads the Coast Guard to determine that the applicant cannot be entrusted with the duties and responsibilities of the endorsement for which the application is made. If an application is denied, the Coast Guard will notify the applicant in writing of the reason(s) for denial and advise the applicant that the appeal procedures in subpart 1.03 of part 1 of this chapter apply. No examination will be given pending decision on appeal.

              (e) Before denying an application because of information received from the NDR, the Coast Guard will make the information available to the applicant for review and written comment. The applicant may submit records from the applicable State concerning driving record and convictions to the Coast Guard processing the application. The Coast Guard will hold an application with NDR-listed convictions pending the completion of the evaluation and delivery by the individual of the underlying State records.
              (f) If an applicant has one or more alcohol or dangerous drug-related criminal or NDR-listed convictions, if the applicant has ever been the user of, or addicted to the use of, a dangerous drug, or if the applicant applies before the minimum assessment period for his or her conviction has elapsed, the Coast Guard may consider the following factors, as applicable, in assessing the applicant's suitability to hold an MMC. This list is intended as a guide for the Coast Guard. The Coast Guard may consider other factors which it judges appropriate to a particular applicant, such as—
              (1) Proof of completion of an accredited alcohol or drug abuse rehabilitation program;
              (2) Active membership in a rehabilitation or counseling group, such as Alcoholics Anonymous or Narcotics Anonymous;
              (3) Character references from persons who can attest to the applicant's sobriety, reliability, and suitability for employment in the merchant marine, including parole or probation officers;
              (4) Steady employment; and
              (5) Successful completion of all conditions of parole or probation.
              [USCG-2004-17914, 78 FR 77889, Dec. 24, 2013]
            
            
              § 10.214
              Security Check.
              Until April 15, 2009, the Coast Guard may conduct a security check on an applicant for an MMC, utilizing the criminal record review discussed in § 10.211 of this part.
            
            
              § 10.217
              Merchant mariner credential application and examination locations.

              (a) Applicants for an MMC may apply to any of the Regional Examination Centers (RECs) or any other location designated by the Coast Guard. Applicants may contact the National Maritime Center at 100 Forbes Drive, Martinsburg, WV 25404, by telephone 1-888-427-5662 or 304-433-3400, or by email at IASKNMC@uscg.mil. A list of locations approved for application submittal is available through the Coast Guard Web site at http://www.uscg.mil/nmc.
              
              (b) Exam Locations. (1) Coast Guard units abroad may conduct exams for ratings at locations other than the RECs, but are not prepared to conduct practical examinations.
              (2) The Coast Guard may designate additional exam facilities/locations to provide services to applicants for MMCs.
              [USCG-2004-17914, 78 FR 77890, Dec. 24, 2013]
            
            
              § 10.219
              Fees.
              (a) Use table 1 to § 10.219(a) to calculate the mandatory fees for MMCs and associated endorsements.
              
                Table 1 to § 10.219(a)—Fees
                
                  If you apply for
                  And you need
                  Evaluation then the fee is . . .
                  Examination then the fee is . . .
                  Issuance then the fee is . . .
                
                
                  MMC with officer endorsement:
                
                
                  Original:
                
                
                  Upper level 1
                  
                  $100
                  $110
                  $45
                
                
                  Lower level 2
                  
                  100
                  95
                  45
                
                
                  Renewal
                  50
                  45
                  45
                
                
                  Raise of grade
                  100
                  45
                  45
                
                
                  Modification or removal of limitation or scope
                  50
                  45
                  45
                
                
                  Radio officer endorsement:
                
                
                  Original
                  50
                  45
                  45
                
                
                  Renewal
                  50
                  n/a
                  45
                
                
                  Staff officer endorsements:
                
                
                  Original
                  90
                  n/a
                  45
                
                
                  Renewal
                  50
                  n/a
                  45
                
                
                  MMC with rating endorsement:
                
                
                  Original endorsement for ratings other than qualified ratings
                  95
                  n/a
                  45
                
                
                  Original endorsement for qualified rating
                  95
                  140
                  45
                
                
                  Upgrade or raise of Grade
                  95
                  140
                  45
                
                
                  Renewal endorsement for ratings other than qualified ratings
                  50
                  n/a
                  45
                
                
                  Renewal endorsement for qualified rating
                  50
                  45
                  45
                
                
                  
                  Modification or removal of limitation or scope
                  50
                  45
                  45
                
                
                  STCW endorsement:
                
                
                  Original
                  (4)
                  (4)
                  (4)
                
                
                  Renewal
                  (4)
                  (4)
                  (4)
                
                
                  Reissue, replacement, and duplicate
                  n/a
                  n/a
                  
                    3 45
                
                
                  1 Upper level means credentials authorizing service on vessels of any gross tons/unlimited tonnage or unlimited propulsion power.
                
                  2 Lower level means credentials authorizing service on vessels of less than 1,600 GRT/3,000 GT.
                
                  3 Duplicate for MMC lost as result of marine casualty—No Fee.
                
                  4 No Fee.
              
              (b) Fee payment procedures. Applicants may pay—
              (1) All fees required by this section at the time the application is submitted; or
              (2) A fee for each phase as follows:
              (i) An evaluation fee when the application is submitted.
              (ii) An examination fee before the first examination section is taken.
              (iii) An issuance fee before issuance of the MMC.
              (c) If the examination is administered at a place other than a Regional Examination Center (REC), the examination fee must be paid to the REC at least one week before the scheduled examination date.
              (d) Unless the Coast Guard provides additional payment options, fees must be paid as follows:
              (1) Fee payments must be for the exact amount.

              (2) Fee payments may be made by electronic payment in a manner specified by the Coast Guard. For information regarding current forms of electronic payment, go to the National Maritime Center's (NMC) Web site, www.uscg.mil/nmc. To assist with the automation of mariner credential applications, applicants are encouraged to pay the fees electronically.
              (3) Payments may be made by cash, check, money order, or credit card.

              (4) Payments submitted by mail may not be made in cash. Mailed payments should specify the type of credential sought and the type of fee (e.g., evaluation, examination, issuance) being paid. The address for sending payment by mail can be found at the NMC Web site, www.uscg.mil/nmc.
              
              (5) Checks or money orders must be made payable to the U.S. Coast Guard, and the full legal name and last four digits of applicant's social security number must appear on the front of each check or money order.
              (e) Unless otherwise specified in this part, when two or more endorsements are processed on the same application the fees will be as follows:
              (1) Evaluation fees. If an applicant simultaneously applies for a rating endorsement and a deck or engineer officer's endorsement, only the evaluation fee for the officer's endorsement will be charged. If an applicant simultaneously applies for a staff officer or radio officer endorsement along with the deck or engineer officer endorsement, only the evaluation fee for the deck or engineer officer's endorsement will be charged. No evaluation fee is charged for an STCW endorsement.
              (2) Examination fees. One examination fee will be charged for each exam or series of exams for an original, raise of grade, or renewal of an endorsement on an MMC taken within 1 year from the date of the application approval. An examination fee will also be charged to process an open-book exercise used to renew an MMC. If an officer endorsement examination under part 11 of this chapter also fulfills the examination requirements in part 12 of this chapter for rating endorsements, only the fee for the officer endorsement examination is charged.
              (3) Issuance fees. Only one issuance fee will be charged for each MMC issued, regardless of the number of endorsements placed on the credential. There is no fee for a Document of Continuity.
              
              (f) The Coast Guard may assess additional charges to anyone to recover collection and enforcement costs associated with delinquent payments or failure to pay a fee. The Coast Guard will not provide credentialing services to a mariner who owes money for credentialing services previously provided.
              (g) Anyone who fails to pay a fee or charge established under this section is liable to the United States Government for a civil penalty of not more than $6,500 for each violation.
              (h) No-fee MMC for certain applicants. For the purpose of this section, a no-fee MMC applicant is a person who is a volunteer or a part- or full-time employee of an organization that is—
              (1) Charitable in nature;
              (2) Not for profit; and
              (3) Youth oriented.
              (i) Determination of eligibility. (1) An organization may submit a written request to U.S. Coast Guard National Maritime Center, 100 Forbes Drive, Martinsburg, WV 25404, in order to be considered an eligible organization under the criteria set forth in paragraph (h) of this section. With the written request, the organization must provide evidence of its status as a youth-oriented, not-for-profit, charitable organization.
              (2) The following organizations are accepted by the Coast Guard as meeting the requirements of paragraph (h) of this section and need not submit evidence of their status: Boy Scouts of America, Sea Explorer Association, Girl Scouts of the United States of America, and Young Men's Christian Association of the United States of America.
              (j) A letter from an organization determined eligible under paragraph (h) of this section must also accompany the person's MMC application to the Coast Guard. The letter must state that the purpose of the person's application is solely to further the conduct of the organization's maritime activities. The applicant will then be eligible under this section to obtain a no-fee MMC if other requirements for the MMC are met.
              (k) An MMC issued to a person under paragraph (h) of this section will be endorsed restricting its use to vessels owned or operated by the sponsoring organization.
              (l) The holder of a no-fee MMC issued under paragraph (h) of this section may have the restriction removed by paying the appropriate evaluation, examination, and issuance fees that would have otherwise applied.
              [USCG-2004-17914, 78 FR 77890, Dec. 24, 2013]
            
            
              § 10.221
              Citizenship.
              (a)(1) MMCs with officer Endorsements. Only individuals with valid U.S. citizenship may apply for officer endorsements, except individuals applying for endorsements as operators of uninspected passenger vessels authorizing service on undocumented vessels in accordance with § 11.201(d) of this subchapter.
              (2) All other MMCs. All other applicants, except as noted in § 12.809 of this subchapter, must be either:
              (i) A citizen of the United States;

              (ii) An alien, as defined under section 101(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) (the Act), who is lawfully admitted to the United States for permanent residence, as defined by section 101(a)(20) of the Act.; or
              (iii) A foreign national who is enrolled in the United States Merchant Marine Academy (USMMA).
              (b) Proof of citizenship or alien status must be submitted to the Transportation Security Administration (TSA) with the applicant's TWIC application in accordance with 49 CFR 1572.17(a)(11).
              (c) TSA and the Coast Guard may reject any evidence of citizenship that is not believed to be authentic. Acceptable evidence of citizenship may be an original or a copy certified as true by the agency responsible for issuing the document of the following:
              (1) If the individual is applying for an officer endorsement (with the exception of those applying for an MMC endorsed only as Operator of an Uninspected Passenger Vehicle (OUPV) of an undocumented vessel), the individual must provide an original of any one of the following documents:

              (i) Certified copy of a birth certificate, issued by a State, county, municipality or outlying possession of the U.S. bearing an official seal;
              
              (ii) U.S. passport (expired or unexpired);
              (iii) Certificate of Citizenship issued by U.S. Citizenship and Immigration Services or the Immigration and Naturalization Service;
              (iv) Certificate of Naturalization issued by U.S. Citizenship and Immigration Services or the Immigration and Naturalization Service; or
              (v) Merchant mariner's document issued by the Coast Guard after February 3, 2003, that shows that the holder is a citizen of the United States.
              (2) If the individual is applying for a rating endorsement and they hold one of the documents listed in paragraph (c)(1)(i) through (v) of this section, these documents are also acceptable as evidence of citizenship. If the individual does not hold any one of those documents listed in paragraph (c)(1)(i) through (v), the individual must provide an original unexpired foreign passport and an original of any one of the following documents:
              (i) Permanent resident card (form I-551) issued by U.S. Citizenship and Immigration Services bearing the certification that the alien was admitted to the United States as an immigrant,
              (ii) A declaration of intention to become a citizen of the United States issued by a naturalization court; or
              (iii) A certificate issued by the consular representative of the country of which the alien is a citizen or subject.
              (3) If the individual is the holder of or applying for a rating endorsement and the individual does not hold any of the documents listed in paragraphs (c)(1) or (2) of this section, proof of enrollment in the United States Merchant Marine Academy (USMMA) in the form of an original letter from the USMMA, signed by the Superintendent attesting to the individual's enrollment along with an unexpired foreign passport issued by the government of the country in which the alien is a citizen or subject, with a valid U.S. visa affixed to the passport, will be acceptable evidence of lawful status in the United States.
              (4) If the individual is applying for an MMC endorsed only as OUPV of an undocumented vessel, the individual must provide an original of any one of the documents enumerated in paragraphs (c)(1)(i) through (v) or (c)(2)(i) or (ii) of this section, or proof of acceptable alien status as provided in 49 CFR 1572.105.
              [USCG-2006-24371, 74 FR 11216, Mar. 16, 2009, as amended by USCG-2004-17914, 78 FR 77892, Dec. 24, 2013; USCG-2018-0874, 84 FR 30881, June 28, 2019]
            
            
              § 10.223
              Modification or removal of limitations or scope.
              (a) If the Coast Guard is satisfied by the documentary evidence submitted that an applicant is entitled by experience, training, and knowledge to an endorsement or increase in the scope of any MMC held, any limitations that were previously placed upon the MMC by the Coast Guard may be changed or removed. Such an increase in scope may include a change in horsepower or tonnage limitations, or geographic route restrictions.
              (b) Modifications or removal of limitations or scope to MMC endorsement(s) under this section will not change the expiration date of the mariner's MMC unless the applicant renews all endorsements that would appear on the MMC under § 10.227 of this part.
              (c) A complete application for modification or removal of limitation of scope must contain the following:
              (1) A completed signed application;
              (2) Proof that the mariner either holds a valid TWIC or has applied for a TWIC.
              (3) All supplementary materials required to show that the mariner meets the mandatory requirements for the transaction sought:
              (i) The mandatory requirements for officer endorsements are contained in part 11 of this subchapter.
              (ii) The mandatory requirements for rating endorsements are contained in part 12 of this subchapter.
              (iii) The mandatory requirements for tankerman rating endorsements are contained in part 13 of this subchapter.
              (iv) The mandatory requirements for STCW endorsements are contained in parts 11, 12, and 13 of this subchapter.
              (4) The appropriate fee as set forth in § 10.219 of this part; and

              (5) Any uncanceled MMD, MMC, license, STCW endorsement, or COR held by the applicant. If one or more of these credentials are still valid at the time of application, a photocopy, front and back of all pages, and all attachments, will satisfy this requirement. If the applicant submits a photocopy, upon the issuance of the new MMC, the applicant must surrender the old, original credential to the Coast Guard. If requested in writing at the time of submission, the old MMD, MMC, license, COR, or STCW endorsement may be returned to the applicant after cancellation.
              (d) No limitation on any endorsement may be changed before the applicant has made up any deficiency in the experience prescribed for the endorsement or endorsement desired and passed any necessary examination.
              [USCG-2006-24371, 74 FR 11216, Mar. 16, 2009, as amended by USCG-2004-17914, 78 FR 77892, Dec. 24, 2013]
            
            
              § 10.225
              Requirements for original merchant mariner credentials.
              (a) An applicant must apply as an original if the MMC sought is—
              (1) The first credential issued to the applicant;
              (2) The first credential issued to applicants after their previous credential has expired beyond the grace period and they do not hold a Document of Continuity under § 10.227(g) of this part or an equivalent unexpired continuity endorsement on their license or MMD; or
              (3) The first credential issued to applicants after their previous credential was revoked pursuant to § 10.235 of this part.
              (b) A complete application for an original MMC must contain the following, except as otherwise noted in § 10.227(i) of this subpart:
              (1) A completed, signed application.
              (2) Proof that the mariner either holds a valid TWIC or has applied for a TWIC.
              (3) All supplementary materials required to show that the mariner meets the mandatory requirements for all endorsements sought as follows:
              (i) The mandatory requirements for officer endorsements are contained in part 11 of this subchapter.
              (ii) The mandatory requirements for rating endorsements are contained in part 12 of this subchapter.
              (iii) The mandatory requirements for tanker rating endorsements are contained in part 13 of this subchapter.
              (iv) The mandatory requirements for STCW endorsements are contained in parts 11, 12, and 13 of this subchapter.
              (4) The appropriate fee as set forth in § 10.219 of this part.
              (5) Evidence of having passed a chemical test for dangerous drugs or of qualifying for an exemption from testing in § 16.220 of this subchapter.
              (6) Where sea service is required, documentary evidence in accordance with § 10.232 of this part.
              (7) Proof, documented on CG-719-K or CG-719-K/E, as appropriate, that the applicant passed all applicable vision, hearing, medical, and/or physical exams as required by subpart C of this part or a valid medical certificate issued by the Coast Guard.
              (8) Consent to a Coast Guard check of the NDR for offenses described in section 205(a)(3)(A) or (B) of the National Driver Register Act of 1982, as amended.
              (9) The oath as required in paragraph (c) of this section.
              (c) Oath. Every person who receives an original MMC must first take an oath, before an official authorized to give such an oath, that he or she will faithfully and honestly, according to his or her best skill and judgment, without concealment or reservation, perform all the duties required by law and obey all lawful orders of superior officers. An oath may be administered by any Coast Guard-designated individual or any person legally permitted to administer oaths in the jurisdiction where the person taking the oath resides. An oath administered at a location other than the Coast Guard must be verified in writing by the administering official and submitted to the same Regional Examination Center (REC) where the applicant applied for his or her MMC. This oath remains binding for any subsequently issued MMC and endorsements added to the MMC, unless specifically renounced in writing.
              [USCG-2004-17914, 78 FR 77892, Dec. 24, 2013]
            
            
              
              § 10.227
              Requirements for renewal.
              (a) Except as provided in paragraph (g) of this section, an applicant for renewal of a credential must establish possession of all of the necessary qualifications before the MMC will be renewed.
              (b) A credential may be renewed at any time during its validity and for 1 year after expiration.
              (c) No credential will be renewed if it has been suspended without probation or revoked as a result of action under part 5 of this chapter or if facts that would render a renewal improper have come to the attention of the Coast Guard.
              (d) Except as provided in paragraph (g) of this section, a complete application for renewal must contain the following:
              (1) A completed, signed application.
              (2) Proof that the mariner either holds a valid TWIC or has applied for a TWIC.
              (3) The appropriate fee as set forth in § 10.219 of this part.
              (4) Any uncanceled MMD, MMC, license, STCW endorsement, Certificate of Registry (COR), or Document of Continuity held by the applicant. If one or more of these credentials are still valid at the time of application, a photocopy—front, back, and all attachments—will satisfy this requirement.
              (5) Evidence of having passed a chemical test for dangerous drugs or of qualifying for an exemption from testing in § 16.220 of this subchapter.
              (6) Applicants seeking a national endorsement must either hold an unexpired medical certificate or submit a medical certificate application.
              (7) Consent to a Coast Guard check of the NDR for offenses described in section 205(a)(3)(A) or (B) of the National Driver Register Act of 1982, as amended.
              (e) Except as provided in paragraph (e)(8) of this section and 46 CFR 13.120, the applicant must meet the following professional requirements for renewal:
              (1) The applicant must either—
              (i) Present evidence of at least 1 year of sea service during the past 5 years;
              (ii) Pass a comprehensive, open-book exercise covering the general subject matter contained in appropriate sections of subpart (I) of this part;
              (iii) Complete an approved refresher training course;
              (iv) Provide evidence of employment as a qualified instructor or in a position closely related to the operation, construction, or repair of vessels (either deck or engineer as appropriate) for at least 3 years during the past 5 years. An applicant for a deck license or officer endorsement with this type of employment must also demonstrate knowledge on an applicable Rules of the Road open-book exercise; or
              (v) Provide evidence of being a qualified instructor who has taught a Coast Guard-approved or -accepted course relevant to the endorsement or credential being applied for, at least twice within the past 5 years, therefore meeting the standards needed to receive a course completion certificate for that course.
              (2) The qualification requirements for renewal of radar observer endorsement as contained in § 11.480 of this subchapter.
              (3) Additional qualification requirements for renewal of an officer endorsement as first-class pilot as contained in § 11.713 of this subchapter.
              (4) An applicant for renewal of a radio officer's endorsement must, in addition to meeting the requirements of this section, present a copy of a currently valid license as first- or second-class radiotelegraph operator issued by the Federal Communications Commission.
              (5) An applicant for renewal of an endorsement as medical doctor or professional nurse must, in addition to meeting the requirements of this section, present evidence that he or she holds a currently valid, appropriate license as physician, surgeon, or registered nurse issued under the authority of a State or territory of the United States, the Commonwealth of Puerto Rico, or the District of Columbia. Any such renewal will retain the limitations placed upon the medical license by the issuing body. There are no professional requirements for renewal of an endorsement as marine physician assistant or hospital corpsman.

              (6) An applicant for renewal of an endorsement as master or mate (pilot) of towing vessels, in addition to the other requirements in this paragraph, must also submit satisfactory evidence of—
              (i) Having completed a practical demonstration of maneuvering and handling a towing vessel to the satisfaction of a designated examiner; or
              (ii) Ongoing participation in training and drills during the validity of the license or MMC being renewed.
              (7) An applicant seeking to renew a tankerman endorsement must meet the additional requirements listed in § 13.120 of this subchapter.
              (8) There are no professional requirements for renewal for the following endorsements:
              (i) Staff officers (all types).
              (ii) Ordinary seaman.
              (iii) Wiper.
              (iv) Steward's department.
              (v) Steward's department (F.H.).
              (vi) Cadet.
              (vii) Student observer.
              (viii) Apprentice engineer.
              (ix) Apprentice mate (issued under part 12 of this subchapter).
              (x) Person in charge of medical care.
              (xi) Medical first-aid provider.
              (xii) GMDSS at-sea maintainer.
              (xiii) GMDSS operator.
              (f) Except as otherwise provided, each candidate for a renewal of an STCW endorsement must meet the applicable requirements of part 11, subpart C, and/or part 12, subpart F.
              (g) Document of Continuity. (1) Applicants for renewal of national endorsements, who are unwilling or otherwise unable to meet the requirements of paragraph (d) of this section, including but not limited to the medical and physical standards of subpart C of this part, suitability standards of § 10.211 of this part, drug tests, professional requirements, and TWIC, may apply for a Document of Continuity issued by the Coast Guard. Documents of Continuity do not expire and are issued solely to maintain an individual's eligibility for renewal. A Document of Continuity does not entitle an individual to serve as a merchant mariner. A holder of a Document of Continuity may obtain a properly endorsed, valid MMC at any time by satisfying the requirements for renewal as provided in paragraphs (d), (e), or (f) of this section as applicable. When a valid MMC is issued to replace a previously held Document of Continuity, the previously issued Document of Continuity becomes void.
              (2) Applications for a Document of Continuity must include the following:
              (i) The endorsements to be placed into continuity.
              (ii) An application including a signed statement from the applicant attesting to an awareness of the limited purpose of the Document of Continuity, his or her inability to serve, and the requirements to obtain an MMC.
              (3) If not all MMC endorsements are to be converted into a Document of Continuity, a new MMC will be issued with the active endorsements. Once the new MMC and/or Document of Continuity is issued the previous MMC is no longer valid and must be returned to the Coast Guard.
              (4) STCW endorsements may not be placed in continuity. If an individual continues to maintain a valid MMC while placing specific national endorsements into continuity, those STCW endorsements associated with the national endorsements that were placed in continuity are no longer valid.
              (5) No credential expired beyond the 12-month administrative grace period in paragraph (h) of this section can be converted into a Document of Continuity.
              (6) A holder of a Document of Continuity may obtain a properly endorsed, valid MMC, including STCW endorsements, at any time by satisfying the requirements for renewal as provided in paragraphs (d) and (f) of this section.
              (h) Administrative grace period. A credential may be renewed up to 12 months after expiration. For a credential to be re-issued by the Coast Guard more than 12 months after its expiration, an applicant must comply with the requirements of paragraph (i) of this section. When an applicant's credential expires during a time of service with the Armed Forces and there is no reasonable opportunity for renewal, including by mail, this period may be extended. The period of military service following the date of expiration which precluded renewal may be added to the 12-month grace period. The 12-month grace period and any extensions do not affect the expiration date of the credential. A license, MMD, COR, STCW endorsement, MMC, and any endorsements thereon, are not valid for use after the expiration date.
              (i) Re-issuance of expired credentials. (1) If an applicant applies for re-issuance of an endorsement as deck officer, engineer officer, or qualified rating more than 12 months after its expiration, instead of the requirements of paragraph (e) of this section, the applicant must demonstrate continued professional knowledge by completing a course approved for this purpose, or by passing the complete examination for original issue of the endorsement. The examination may be oral-assisted if the expired credential was awarded based on the results of an oral exam. The fees set forth in § 10.219 of this part apply to these examinations. In the case of an expired radio officer's endorsement, the endorsement may be issued upon presentation of a valid first- or second-class radiotelegraph operator license issued by the Federal Communications Commission.
              (2) An endorsement for chief purser, purser, senior assistant purser, junior assistant purser, hospital corpsman, marine physician assistant, medical doctor, or professional nurse that has been expired for more than 12 months must be renewed in the same way as a current endorsement of that type. There are no additional requirements for re-issuing endorsements for chief purser, purser, senior assistant purser, junior assistant purser, hospital corpsman, marine physician assistant, medical doctor, or professional nurse that have been expired for more than 12 months.
              (3) Applicants applying for re-issuance of an endorsement as master or mate (pilot) of towing vessels more than 12 months after expiration of the previous endorsement must complete the practical demonstration of maneuvering and handling a towing vessel required under (e)(6)(i) of this section.
              (4) Applicants applying for re-issuance of an endorsement as any tankerman rating more than 12 months after expiration of the previous endorsement must meet the requirements in § 13.117 of this subchapter.
              [USCG-2004-17914, 78 FR 77892, Dec. 24, 2013]
            
            
              § 10.229
              Replacement of lost merchant mariner credentials.
              (a) Upon request and without examination, a mariner may be issued a duplicate credential and medical certificate after submitting an application with an affidavit describing the circumstances of the loss. The Coast Guard will only issue the duplicate credential, MMC and/or medical certificate, after confirming the validity of the mariner's credentials and the validity of the mariner's TWIC.
              (b) The duplicate credential will have the same authority, wording, and expiration date as the lost credential.
              (c) If a person loses a credential by shipwreck or other casualty, a duplicate credential will be issued free of charge. The term “other casualty” includes any damage to a ship caused by collision, explosion, tornado, wreck, flooding, beaching, grounding, or fire; or personal loss associated with a federally declared natural disaster.
              (d) If a person loses a credential by means other than those noted in paragraph (c) of this section and applies for a duplicate, the appropriate fee set out in § 10.219 of this part must be paid.
              (e) No application from an alien for a duplicate credential will be accepted unless the alien complies with the requirements of § 10.221 of this part.
              (f) Applications for duplicate credentials will not be subject to a criminal record review.
              [USCG-2006-24371, 74 FR 11216, Mar. 16, 2009, as amended by USCG-2004-17914, 78 FR 77894, Dec. 24, 2013; USCG-2018-0874, 84 FR 30881, June 28, 2019]
            
            
              § 10.231
              Requirements for raises of grade or new endorsements.
              (a) This section applies to applicants who already hold a valid credential and want to make either of the following transactions:
              (1) Add a new endorsement.
              (2) Obtain a raise of grade of an existing endorsement.

              (b) If an applicant for new endorsement or raise of grade meets the renewal requirements under § 10.227 of this subpart for every endorsement listed on the MMC and requests renewal, the applicant will receive a credential valid for 5 years. When an applicant does not meet the renewal requirements for every endorsement held, the applicant's new endorsement will be issued with the expiration date that is the same as the current MMC.
              (c) A complete application for a new endorsement or raise of grade must contain the following:
              (1) A completed, signed application.
              (2) Proof that the mariner either holds a valid TWIC or has applied for a TWIC.
              (3) All supplementary materials required to show that the mariner meets the mandatory requirements for the new endorsements sought as follows:
              (i) The mandatory requirements for officer endorsements as contained in part 11 of this subchapter and paragraph (d) of this section.
              (ii) The mandatory requirements for rating endorsements as contained in part 12 of this subchapter.
              (iii) The mandatory requirements for tankerman rating endorsements are contained in part 13 of this subchapter.
              (iv) The mandatory requirements for STCW endorsements as contained in parts 11, 12, and 13 of this subchapter.
              (4) The appropriate fee as contained in § 10.219 of this part.
              (5) Any uncanceled MMD, MMC, license, STCW endorsement, or COR held by the applicant. If one or more of these credentials are still valid at the time of application, a photocopy—front, back, and all attachments—will satisfy this requirement.
              (6) Applicants for the following endorsements must produce evidence of having passed a chemical test for dangerous drugs or of qualifying for an exemption from testing in § 16.220 of this subchapter:
              (i) Any officer endorsement.
              (ii) The first endorsement as able seaman, lifeboatman, lifeboatman-limited, qualified member of the engine department, or tankerman.
              (7) Where sea service is required, documentary evidence in accordance with § 10.232 of this part.
              (8) Applicants seeking a new endorsement must either hold an unexpired medical certificate or submit a medical certificate application.
              (9) Consent to a Coast Guard check for offenses described in section 205(a)(3)(A) or (B) of the National Driver Register Act of 1982, as amended.
              (d) Additional requirements for an applicant seeking a raise of grade of an officer endorsement are as follows:
              (1) Sea service acquired before the issuance of an officer endorsement is generally not accepted as any part of the service required for a raise of grade of that endorsement. However, service acquired before issuance of an officer endorsement will be accepted for certain crossovers, endorsements, or increases in scope of an MMC, as appropriate. In the limited tonnage categories for deck officers, total accumulated service is a necessary criterion for most raises of grade; therefore, service acquired before the issuance of such officer endorsements will be accepted.
              (2) An applicant remains eligible for a raise of grade while on probation as a result of action under part 5 of this chapter. A raise of grade issued to a person on probation will be subject to the same probationary conditions imposed against his or her other credentials. The offense for which he or she was placed on probation will be considered on the merits of the case in determining fitness to hold the endorsement applied for. No applicant will be examined for a raise of grade during any period when a suspension without probation or a revocation imposed under part 5 of this chapter is effective against his or her credential or while an appeal from these actions is pending.
              (3) Professional examination. (i) When the Coast Guard finds an applicant's experience and training for raise of grade is satisfactory, and the applicant is eligible in all other respects, the Coast Guard will authorize a professional examination.
              (ii) Oral-assisted examinations may be administered in accordance with § 11.201(j) of this subchapter.
              (iii) The general instructions for administration of examinations and the lists of subjects for all endorsements are found in part 11, subpart I; part 12, subpart E; and part 13, subpart A of this subchapter.
              [USCG-2004-17914, 78 FR 77894, Dec. 24, 2013]
            
            
              
              § 10.232
              Sea service.
              (a) Documenting sea service. (1) Sea service may be documented in various forms such as certificates of discharge, pilotage service and billing forms, and service letters or other official documents from marine companies signed by the owner, operator, master, or chief engineer of the vessel. The Coast Guard must be satisfied as to the authenticity and acceptability of all evidence of experience or training presented.
              (2) Documentary evidence produced by the applicant, unless in the form of a Certificate of Discharge conforming to § 14.307 of this subchapter, must contain all of the following information:
              (i) Vessel name(s) and official numbers listed on the registration, certificate, or document issued.
              (ii) Gross tonnage of the vessel.
              (iii) Propulsion power and mode of propulsion of the vessel.
              (iv) The amount and nature (e.g. chief mate, assistant engineer, etc.) of the applicant's experience.
              (v) Applicable dates of service for each vessel, and the ports or terminals if applicable.
              (vi) The routes upon which the experience was acquired.
              (vii) For those seeking to renew a radar observer endorsement, whether the vessel is equipped with radar and if the mariner served in a position that routinely uses radar for navigation and collision avoidance purposes.
              (viii) For those seeking service credit on towing vessels in accordance with § 11.211(e) of this subchapter, the aggregate tonnage of the tug and barges during the mariner's service.
              (ix) Any other information necessary to determine the applicability of STCW to the vessel.
              (x) Whether the vessel is manned and equipped in accordance with SOLAS.
              (xi) Where required for an officer endorsement, time served as bridge watchkeeping or engine watchkeeping duties under the supervision of a qualified officer.
              (3) An MMC endorsement, in certain cases, may be considered as satisfactory evidence of any qualifying experience for obtaining other endorsements.
              (4) For service on vessels of less than 200 GRT, owners of vessels may attest to their own service and provide proof of ownership. Those who do not own a vessel must obtain letters or other evidence from licensed personnel or the owners of the vessels listed.
              (5) If the required sea service is associated with watchkeeping functions and the performance of duties, as required in §§ 11.323, 11.329, and 11.333, the service must be documented as having been carried out under the direct supervision of the appropriate person. If the required sea service is associated with the performance of duties, as required in §§ 11.470, 11.472, and 11.474, the service must be documented as having been carried out under the supervision of the appropriate person.
              (6) An applicant who has been acting as a pilot may submit a letter from a pilot's association attesting to the applicant's sea service. For those pilots seeking to renew a radar observer endorsement, the association's letter should indicate that the vessels piloted were equipped with radar, and that radar was used by the pilot for navigation and collision avoidance purposes. Pilots not part of an association may submit other relevant records indicating service, such as billing forms. For a raise-of-grade, pilots must comply with the requirements of paragraph (a)(2) of this section.
              (b) Service toward an oceans, near-coastal, or STCW endorsement will be credited as follows:
              (1) Service on the Great Lakes will be credited on a day-for-day basis up to 100 percent of the total required service.
              (2) Service on inland waters, other than Great Lakes, that are navigable waters of the United States, will be credited on a day-for-day basis for up to 50 percent of the total required service.

              (3) Service on vessels to which STCW applies, whether inland or coastwise, will be credited on a day-for-day basis. For establishing credit for sea service, the waters of the Inside Passage between Puget Sound and Cape Spencer, Alaska will be credited for a near-coastal and STCW endorsement.
              
              (c) Service toward a near-coastal or a Great Lakes endorsement will be credited on a day-for-day basis and in accordance with the individual requirements for the specific credential.
              (d) Sea service as a member of the Armed Forces of the United States and civilian service on vessels owned by the United States as required experience. (1) Sea service as a member of the Armed Forces of the United States will be accepted as required experience for an original, raise of grade, renewal, or increase in scope of all endorsements. In most cases, military sea service will have been performed upon ocean waters; however, inland service, as may be the case on smaller vessels, will be credited in the same manner as conventional evaluations. The applicant must submit an official transcript of sea service or history of assignments as verification of the service claimed when the application is submitted. A DD-214 is not acceptable evidence of sea service. The applicant must also provide the Coast Guard with other necessary information as to tonnage, routes, propulsion power, percentage of time underway, and assigned duties upon the vessels on which he or she served. Such service will be evaluated by the Coast Guard for a determination of its equivalence to sea service acquired on merchant vessels and the appropriate grade, class, and limit of endorsement for which the applicant is eligible. Normally, 60 percent of the total time onboard is considered equivalent underway service; however, the periods of operation of each vessel may be evaluated separately. In order to be eligible for a master's or chief engineer's unlimited endorsement, the applicant must have acquired military service in the capacity of commanding officer or engineer officer, respectively.
              (2) Applicants for management-level, operational-level or support-level STCW endorsements must demonstrate competence in accordance with part 11, subpart C; part 12, subpart F; and part 13, subpart F of this subchapter.
              (3) Service in deck ratings on military vessels such as seaman apprentice, seaman, boatswain's mate, quartermaster, or Radarman/Operations Specialist are considered deck service for the purposes of this part. Service in other ratings may be considered if the applicant establishes that his or her duties required a watchstanding presence on or about the bridge of a vessel. Service in engineer ratings on military vessels such as fireman apprentice, fireman, engineman, machinists mate, machinery technician, or boiler tender are considered engineer service for the purposes of this part. There are also other ratings such as electrician, hull technician, or damage controlman, which may be credited when the applicant establishes that his or her duties required watchstanding duties in an operating engine room.
              (4) In addition to service on vessels that get underway regularly, members of the Armed Forces may obtain creditable service for assignment to vessels that get underway infrequently, such as tenders and repair vessels. Normally, a 25-percent factor is applied to these time periods. This experience can be equated with general shipboard familiarity, training, ship's business, and other related duties.
              (5) Sea service obtained on submarines is creditable, as if it were surface vessel service, for deck and engineer officer and qualified ratings endorsements under the provision of paragraph (a) of this section. For application for deck officer and qualified ratings endorsements, submarine service may be creditable if at least 25 percent of all service submitted for the endorsement was obtained on surface vessels (e.g. if 4 years' total service were submitted for an original officer endorsement, at least 1 year must have been obtained on surface craft in order for the submarine service to be eligible for evaluation).
              (6) Service gained in a civilian capacity as commanding officer, master, mate, engineer, or pilot, etc., of any vessel owned and operated by the United States, in any service in which a license or officer endorsement as master, mate, engineer, or pilot was not required at the time of such service, will be evaluated by the Coast Guard for a determination of equivalence.
              (e) Sea service on vessels that do not get underway. This requirement applies to service obtained on vessels mandated by the Certificate of Inspection (COI) which are in operation but do not get underway or occasionally get underway for short voyages. Service while the vessel is not underway must be credited as follows:
              (1) Engineering department. Service may be credited day-for-day for up to 50 percent of the service credit for renewal, raise of grade, and original issue for each day the engineering plant is operational.
              (2) Deck department. Service may be credited as follows:
              (i) Original issue and raise of grade. Service is creditable on a 3-for-1 basis (12 months of experience equals 4 months of creditable service) for up to 6 months of service credit.
              (ii) Renewal. Service in any capacity in the deck department is creditable as closely related service under § 10.227(e)(1)(iv). When submitted in combination with underway service, service is creditable on a 3-for-1 basis (12 months of experience equals 4 months of creditable service) for up to 6 months of service credit.
              (f) Foreign sea service. (1) Experience and service acquired on foreign vessels is creditable for establishing eligibility for an original or renewal of an officer, rating, or STCW endorsement, subject to evaluation by the Coast Guard to determine that it is a fair and reasonable equivalent to service acquired on merchant vessels of the United States with respect to grade, tonnage, horsepower, waters, and operating conditions. This experience and service is also creditable to meet recency requirements.
              (2) Experience and service acquired on foreign vessels while holding a valid U.S. endorsement is creditable for establishing eligibility for a raise of grade of an officer, rating, or STCW endorsement, subject to evaluation as specified in paragraph (d)(1) of this section. This experience and service is also creditable to meet recency requirements.
              (3) An applicant who has obtained qualifying experience on foreign vessels must submit satisfactory documentary evidence of such service (including any necessary official translation to the English language) in accordance with paragraph (a)(1) and (a)(2) of this section.
              (g) Closely related service. The Coast Guard may accept evidence of employment in a position closely related to the operation, construction, or repair of vessels (either deck or engineer as appropriate) as meeting the sea service requirements for renewal under § 10.227(e)(1)(iv). Service as port engineer, port captain, shipyard superintendent, qualified instructor, or similar related service may be creditable for service for raise of grade of an engineer or deck officer endorsement; however, it may not be used for obtaining an original management-level endorsement. The service is creditable as follows:
              (1) Port engineer, port captain or shipyard superintendent experience is creditable on a 3-for-1 basis for a raise of grade (e.g., 12 months of experience equals 4 months of creditable service). For a raise-of-grade, this credit is limited to 6 months of service.
              (2) Service as a qualified instructor in a Coast Guard approved course or a training program is creditable on a 2-for-1 basis for a raise of grade (e.g., 12 months of experience equals 6 months of creditable service). For a raise-of-grade, this credit is limited to 6 months of service.
              (h) Day. (1) Except as noted otherwise, for the purpose of calculating service in this subchapter, a day is equal to 8 hours of watchstanding or day-working not to include overtime.
              (2) On vessels authorized by 46 U.S.C. 8104 and 46 CFR 15.705, to operate a two-watch system, a 12-hour working day may be creditable as 11/2 days of service.
              (3) On vessels of less than 100 GRT, a day is considered as 8 hours unless the Coast Guard determines that the vessel's operating schedule makes this criterion inappropriate; in no case will this period be less than 4 hours.
              (4) When computing service on MODUs for any endorsement, a day of MODU service must be a minimum of 4 hours, and no additional credit is received for periods served over 8 hours.
              (5) For cadet service on a training ship furnished by the Maritime Administration under 46 CFR 310.4, a day may be creditable as 11/2 days of service.
              (i) Tonnage equivalency. For the purpose of parts 10, 11 and 12, 200 GRT will be considered equivalent to 500 GT, and 1,600 GRT will be considered equivalent to 3,000 GT.
              [USCG-2004-17914, 78 FR 77894, Dec. 24, 2013, as amended by USCG-2018-0100, 84 FR 26591, June 7, 2019; USCG-2018-0874, 84 FR 30881, June 28, 2019]
            
            
              § 10.233
              Obligations of the holder of a merchant mariner credential.
              (a) The holder of a credential may not voluntarily part with it or place it beyond his or her personal control by pledging or depositing it with any other person, except as required by regulation or as necessary to safeguard the credential. If the holder violates this section, the Coast Guard may pursue suspension or revocation of the license, MMD, COR, or MMC under the provisions of part 5 of this chapter.
              (b) Whenever a mariner loses a credential, he or she must immediately report the loss to the Coast Guard. The report must be made in writing, giving the facts incident to its loss.
              (c) Invalid credentials must be returned to the Coast Guard. Upon written request, the Coast Guard will return the cancelled credential to the mariner.
            
            
              § 10.235
              Suspension or revocation of merchant mariner credentials.
              (a) Any MMC or endorsement is subject to suspension or revocation on the same grounds, in the same manner, and with like procedure as provided in 46 U.S.C. chapter 77.
              (b) When any individual's credential is revoked, it is no longer valid for any purpose, and any MMC subsequently requested must be applied for as an original following the procedures of §§ 5.901-5.905 of this subchapter. When an endorsement on an individual's MMC is revoked, it is no longer valid, and any endorsement of the same type subsequently requested must be applied for as an original following the procedures of §§ 5.901-5.905 of this subchapter. When an officer's endorsement is revoked, the Coast Guard will issue an MMC containing any rating endorsement for which the holder is qualified.
              (c) An applicant who has had a TWIC, credential, or endorsement revoked, and who is applying for a subsequent MMC or endorsement, must state in his or her application the date of revocation, the serial number of the document revoked, and the type of document or endorsement revoked.
              (d) A person whose credential or endorsement has been revoked or suspended without probation may not be issued a replacement credential or endorsement without approval of the Commandant. If a mariner has multiple endorsements and one or more, but not all, of those endorsements are suspended or revoked, he or she will be issued, without payment of a fee, a replacement MMC reflecting those endorsements for which the mariner remains qualified.
              (e) When a credential or endorsement that is about to expire has been suspended, without probation, the renewal of the credential or endorsement will be withheld until expiration of the suspension period.
              (f) When applying for an original endorsement on an MMC, pursuant to paragraph (d) of this section, an individual's existing service and training may be considered by the Coast Guard when determining the grade of the endorsement to be issued.
              (g) An applicant for renewal or return of a credential with endorsement as master or mate (pilot) of towing vessels whose most recent credential has been suspended or revoked by an administrative law judge for incompetence must complete the practical demonstration required under § 10.227(e)(6)(i) of this subpart.
              (h) If the Coast Guard is advised by the Transportation Security Administration (TSA) that a mariner has either been denied a TWIC or their TWIC has been revoked, the Coast Guard may initiate suspension and revocation action against the mariner's MMC, license, MMD, and COR under 46 U.S.C. 7702 and 7703. During the subsequent suspension and revocation proceeding, the TSA decision to deny issuance of, or to revoke, a mariner's TWIC will not be subject to review, and the mariner's failure to hold a TWIC will be treated by the Coast Guard as proof that the mariner is not eligible for an MMC, license, MMD or COR.

              (i) A mariner that has either been denied issuance of a TWIC or whose TWIC has been revoked for a reason, other than administrative reasons (e.g., being lost or stolen, not functioning, or having a misspelling) will be deemed ineligible for an MMC, license, MMD or COR.
              [USCG-2006-24371, 74 FR 11216, Mar. 16, 2009, as amended by USCG-2006-24371, 74 FR 39218, Aug. 6, 2009; USCG-2004-17914, 78 FR 77894, Dec. 24, 2013]
            
            
              § 10.237
              Right of appeal.
              (a) If the Coast Guard refuses to grant an applicant an MMC, medical certificate, or endorsement it will provide, a written statement listing the reason(s) for denial.
              (b) Any person directly affected by a decision or action taken under this subchapter, by or on behalf of the Coast Guard, may appeal under the provisions of subpart 1.03 of part 1 of this chapter.
              (c) The Coast Guard will not review decisions made by the Transportation Security Administration to suspend, revoke, or deny a mariner's TWIC.
              [USCG-2006-24371, 74 FR 11216, Mar. 16, 2009, as amended by USCG-2004-17914, 78 FR 77894, Dec. 24, 2013]
            
            
              
              § 10.239
              Quick reference table for MMC requirements.
              Table 1 to § 10.239 provides a guide to the requirements for officer endorsements. Provisions in the reference section are controlling.
              
                Table 1 to § 10.239: Quick Reference Table for MMC Requirements
                [For tankerman endorsements, see table 1 to § 13.129.]
                
                  Endorsementcategory
                  
                  Minimum age
                  Citizenship
                  Medical andphysical exam
                  
                  Experience
                  Recommendationsand character check
                  
                  Firefighting
                  Professional exam
                  Demonstrationof professional
                    ability
                  
                  Recency of service
                  First aid and CPR
                
                
                  Master, mates
                  § 11.201(e)Note: exceptions.
                  
                  U.S., § 10.221(a)(1) § 11.201(d)
                  § 10.302(a)
                  46 CFR Part 11—Subpart D
                  N/A: Note exceptions in § 11.201(g) for original national or STCW endorsements
                  § 11.201(h)
                  § 11.201(j); § 11.903; § 11.910Note: § 11.903(b)
                  
                  N/A
                  original § 11.201 (c)(2)renewal § 10.227(e)
                  
                  § 11.201(i) Note: exceptions.
                
                
                  Operator of Uninspected Passenger Vessels (OUPV)
                  § 11.201(e)Note: exceptions here and in § 11.201(l)
                  
                  § 10.221(a)(1)§ 11.201(d).
                  
                  § 10.302(a)
                  § 11.467(c); (d); (e); (f); (g)
                  N/A: Note exceptions in § 11.201(g) for original national or STCW endorsements
                  N/A
                  §§ 11.201(j); 11.903; § 11.910
                  N/A
                  original § 11.201 (c)(2)renewal § 10.227(e)
                  
                  §§ 11.201(i): Note exceptions.
                
                
                  STCW Deck Officer endorsements
                  § 11.201(e)Note: exceptions.
                  
                  U.S., § 10.221(a)(1)§ 11.201(d).
                  
                  § 10.302(a)
                  46 CFR Part 11—Subpart C
                  N/A: Note exceptions in § 11.201(g) for original national or STCW endorsements
                  § 11.303Renewal: § 11.303(b) and (c)
                  
                  N/A
                  Master § 11.305; .311; .315; .317Chief Mate § 11.307; .313;
                    OICNW § 11.309; 11.319; 11.321
                  
                  original § 11.201 (c)(2)renewal § 10.227(e)
                  
                  § 11.201(i).
                
                
                  Officer on a passenger ship when on an international voyage
                  N/A
                  N/A
                  N/A
                  N/A
                  N/A
                  N/A
                  N/A
                  § 11.1105(a)(1); (2)
                  § 11.1105(c)
                  N/A.
                
                
                  Engineers (original)
                  § 11.201(e)Note: exceptions.
                  
                  U.S., § 10.221(a)(1) § 11.201(d)
                  10.302(a)
                  46 CFR Part 11—Subpart E
                  N/A: Note exceptions in § 11.201(g) for original national or STCW endorsements
                  § 11.201(h)
                  § 11.201(j); 11.903; § 11.950Note: § 11.903(b)
                  
                  N/A
                  original § 11.201 (c)(2)renewal § 10.227(e)
                  
                  § 11.201(i).
                
                
                  STCW Engineering Officer endorsements
                  § 11.201(e)Note: exceptions.
                  
                  U.S., § 10.221(a)(1) § 11.201(d)
                  § 10.302(a)
                  46 CFR Part 11—Subpart C
                  N/A: Note exceptions in § 11.201(g) for original national or STCW endorsements
                  § 11.303Renewal: § 11.303(b) and (c)
                  
                  N/A
                  Chief § 11.325; § 11.331;2nd engineer officer; § 11.327; § 11.333
                    OICEW/DDE § 11.329
                  
                  original § 11.201 (c)(2)renewal § 10.227(e)
                  
                  § 11.201(i).
                
                
                  National Designated Duty Engineer (DDE)
                  § 11.201(e)Note: exceptions.
                  
                  U.S., § 10.221(a)(1)§ 11.201(d).
                  
                  § 10.302(a)
                  11.524(b)
                  N/A: Note exceptions in § 11.201(g) for original national or STCW endorsements
                  § 11.201(h)(1)(iv)
                  § 11.903
                  N/A
                  original § 11.201 (c)(2)renewal § 10.227(e)
                  
                  § 11.201(i).
                
                
                  Electro-technical officer
                  § 11.201(e)Note: exceptions.
                  
                  U.S., § 10.221(a)(1)§ 11.201(d).
                  
                  § 10.302(a)
                  § 11.335(a)(1)note exception in § 11.335(b) & § 11.33 5(c)
                  
                  N/A: Note exceptions in § 11.201(g) for original national or STCW endorsements
                  § 11.335(a)(3)(ii)
                  N/A
                  § 11.335(a)(2), (3)note exception in § 11.335(b) & (c)
                  
                  
                  § 11.335(a)(3)(i).
                
                
                  
                  Pilot
                  § 11.201(e)Note: exceptions.
                  
                  U.S., § 10.221(a)(1) § 11.201(d)
                  § 10.302(a); § 11.709
                  
                  § 11.703; § 11.705
                  N/A: Note exceptions in § 11.201(g) for original national or STCW endorsements
                  N/A
                  § 11.707; § 11.903; § 11.910
                  § 11.705
                  § 11.705(e), § 11.713
                  § 11.201(i).
                
                
                  Towing vessels
                  § 11.201(e)Note: exceptions.
                  
                  U.S., § 10.221(a)(1) § 11.201(d)
                  § 10.302(a)
                  46 CFR Part 11—Subpart D
                  N/A: Note exceptions in § 11.201(g) for original national or STCW endorsements
                  § 11.201(h)(1)(ii) § 11.201(h)(2)(ii)
                    Note: exceptions
                  
                  § 11.201(j); § 11.903; § 11.910
                  § 11.464; § 11.465
                  original § 11.201 (c)(2)renewal § 10.227(e)
                  
                  § 11.201(i).
                
                
                  Offshore Supply Vessels
                  § 11.201(e)Note: exceptions.
                  
                  U.S., § 10.221(a)(1) § 11.201(d)
                  § 10.302(a)
                  Master § 11.493Chief Mate § 11.495
                    Mate § 11.497
                    C/E § 11.553
                    Engineer § 11.555
                  
                  N/A: Note exceptions in § 11.201(g) for original national or STCW endorsements
                  § 11.201(h)
                  § 11.201(j);Master § 11.493
                    Chief Mate § 11.495
                    Mate § 11.497
                    C/E § 11.553; § 11.903
                    Eng § 11.555; § 11.903
                  
                  Master § 11.493Chief Mate § 11.495
                    Mate § 11.497
                    C/E § 11.553
                    Engineer
                    § 11.555
                  
                  original § 11.201 (c)(2)renewal § 10.227(e).
                  
                  § 11.201(i).
                
                
                  MODU licenses
                  § 11.201(e)Note: exceptions.
                  
                  U.S., § 10.221(a)(1)§ 11.201(d).
                  
                  § 10.302(a)
                  OIM: § 11.470B.S.: § 11.472
                    BCO: § 11.474
                    ChEng: § 11.542
                    Asst. Eng: § 11.544
                  
                  N/A: Note exceptions in § 11.201(g) for original national or STCW endorsements
                  § 11.201(h): note exceptions
                  § 11.201(j); § 11.903; § 11.920
                  N/A
                  original § 11.201 (c)(2)renewal § 10.227(e).
                  
                  § 11.201(i).
                
                
                  Uninspected fishing industry vessels
                  § 11.201(e)Note: exceptions.
                  
                  U.S., § 10.221(a)(1)§ 11.201(d).
                  
                  § 10.302(a)
                  Deck: § 11.462(c); (d);Engine: § 11.530(c); (d); (e)
                  
                  N/A: Note exceptions in § 11.201(g) for original national or STCW endorsements
                  § 11.201(h)Note: exceptions
                  
                  § 11.201(j); § 11.903; § 11.910
                  N/A
                  original § 11.201 (c)(2)renewal § 10.227(e).
                  
                  § 11.201(i).
                
                
                  Radio officer
                  § 11.201(e)Note: exceptions.
                  
                  U.S., § 10.221(a)(1)§ 11.201(d).
                  
                  § 10.302(a)
                  N/A
                  N/A: Note exceptions in § 11.201(g) for original national or STCW endorsements
                  N/A
                  N/A
                  § 11.603
                  N/A
                  § 11.201(i).
                
                
                  GMDSS Operator
                  N/A
                  N/A
                  N/A
                  N/A
                  N/A
                  N/A
                  N/A
                  11.604
                  N/A
                  N/A.
                
                
                  Officer raises of grade
                  § 11.201(e)Note: exceptions.
                  
                  U.S., § 10.221(a)(1)§ 11.201(d).
                  
                  § 10.302(a)
                  § 10.231(c); Part 11, subparts D and E
                  N/A
                  N/A
                  § 10.231(d); § 11.903; § 11.910; § 11.920; § 11.950
                  Part 11, subparts D and E
                  3 months in past 3 years, § 11.201 (c)(2)
                  N/A.
                
                
                  Officer renewals
                  § 11.201(e)Note: exceptions.
                  
                  U.S., § 10.221(a)(1)§ 11.201(d).
                  
                  § 10.302(a)
                  § 10.227(d) and (e)Note: exceptions
                  
                  N/A
                  N/A
                  N/A
                  Towing officers, § 10.227(d) and (e)
                  1 year in past 5, § 10.227(e) and (f)Note: alternative.
                  
                  N/A.
                
                
                  Staff officer
                  § 11.201(e)Note: exceptions.
                  
                  U.S., § 10.221(a)(1)§ 11.201(d).
                  
                  § 10.302(a)
                  § 11.807
                  N/A: Note exceptions in § 11.201(g) for original national or STCW endorsements
                  N/A
                  N/A
                  § 11.807
                  N/A
                  § 11.201(i).
                
                
                  Staff officer renewals
                  § 11.201(e)Note: exceptions.
                  
                  U.S., § 10.221(a)(1)§ 11.201(d).
                  
                  § 10.302(a)
                  N/A
                  N/A
                  N/A
                  N/A
                  N/A
                  N/A
                  N/A.
                
                
                  
                  Able seaman
                  § 12.401(c)(1)
                  U.S. or alien admitted for permanent residence, § 10.221(a)(2)
                  § 10.302(a), § 12.401(c)(2)
                  § 12.403
                  N/A
                  N/A
                  § 12.401(c)(5)
                  § 12.401(c)(6) § 12.405

                  Renewal only, 1 year in past 5, § 10.227(e) and (f)Note: alternative
                  
                  N/A.
                
                
                  Able-seafarer deck
                  § 12.603(a)(1)
                  U.S. or alien admitted for permanent residence, § 10.221(a)(2)
                  § 10.302(a)
                  § 12.603(a)(3)
                  N/A
                  N/A
                  N/A
                  § 12.603(a)(2) § 12.603(a)(4) § 12.603(a)(5)

                  Renewal only, 1 year in past 5, § 10.227(e) and (f)Note: alternative
                  
                  § 12.602(a).
                
                
                  Ratings for forming a navigational watch
                  § 12.605(a)(1)
                  U.S. or alien admitted for permanent residence, § 10.221(a)(2)
                  § 10.302(a)
                  § 12.605(a)(2)
                  N/A
                  N/A
                  N/A
                  § 12.605(a)(3)

                  Renewal only, 1 year in past 5, § 10.227(e) and (f)Note: alternative
                  
                  § 12.602(a).
                
                
                  Qualified members of engine department
                  § 12.501(c)(1)
                  U.S. or alien admitted for permanent residence, § 10.221(a)(2)
                  § 10.302(a)
                  § 12.503
                  N/A
                  N/A
                  § 12.505
                  N/A

                  Renewal only, 1 year in past 5, § 10.227(e) and (f)Note: alternative
                  
                  N/A.
                
                
                  Able-seafarer engine
                  § 12.607(a)(1)
                  U.S. or alien admitted for permanent residence, § 10.221(a)(2)
                  § 10.302(a)
                  § 12.607(a)(3)
                  N/A
                  N/A
                  N/A
                  § 12.607(a)(2); (4) § 12.607(b); (c)

                  Renewal only, 1 year in past 5, § 10.227(e) and (f)Note: alternative
                  
                  § 12.602(a).
                
                
                  Ratings for forming an engineering watch
                  § 12.609(a)(1)
                  U.S. or alien admitted for permanent residence, § 10.221(a)(2)
                  § 10.302(a)
                  § 12.609(a)(2)
                  N/A
                  N/A
                  N/A
                  § 12.609(a)(3)

                  Renewal only, 1 year in past 5, § 10.227(e) and (f)Note: alternative
                  
                  § 12.602(a).
                
                
                  Electro-technical rating
                  § 12.611(a)(1)
                  U.S. or alien admitted for permanent residence, § 10.221(a)(2)
                  § 10.302(a)
                  § 12.611(a)(2)
                  N/A
                  N/A
                  N/A
                  § 12.611(a)(3); § 12.611(b)

                  Renewal only, 1 year in past 5, § 10.227(e) and (f)Note: alternative.
                  
                  § 12.602(a).
                
                
                  Entry level ratings
                  N/A
                  U.S. or alien admitted for permanent residence, § 10.221(a)(2)§ 12.803; § 12.809
                  
                  N/A; note exception in § 12.811(a)(2)Note: Food Handler (F.H.) requirements in Table § 10.302(a)
                    (xiii) § 10.302(a) (xiv)
                  
                  N/A
                  N/A
                  N/A
                  N/A
                  N/A
                  N/A
                  N/A.
                
                
                  Lifeboatman
                  N/A
                  U.S. or alien admitted for permanent residence, § 10.221(a)(2)
                  § 10.302(a)
                  § 12.407(b)(1)
                  N/A
                  N/A
                  § 12.407(b)(2); (4)
                  § 12.407(b)(2); (3)

                  Renewal only, 1 year in past 5, § 10.227(e) and (f)Note: alternative.
                  
                  N/A.
                
                
                  
                  Lifeboatman-Limited
                  N/A
                  U.S. or alien admitted for permanent residence, § 10.221(a)(2)
                  § 10.302(a)
                  § 12.409(b)(1)
                  N/A
                  N/A
                  § 12.409(b)(2); (4)
                  § 12.409(b)(2); (3)

                  Renewal only, 1 year in past 5, § 10.227(e) and (f)Note: alternative.
                  
                  N/A.
                
                
                  Proficiency in fast rescue boats
                  § 12.617(a)(1)
                  U.S. or alien admitted for permanent residence, § 10.221(a)(2)
                  N/A
                  N/A
                  N/A
                  N/A
                  N/A
                  § 12.617(a)(2); (3); (4)

                  Renewal only, 1 year in past 5, § 10.227(e) and (f)Note: alternative.
                    Renewal § 12.617(b)(2)
                  
                  § 12.602(a).
                
                
                  Proficiency in survival craft and rescue boats other than fast rescue boats
                  § 12.613(a)(1)
                  U.S. or alien admitted for permanent residence, § 10.221(a)(2)
                  N/A
                  § 12.613(a)(2)
                  N/A
                  N/A
                  N/A
                  § 12.613(a)(3)

                  Renewal only, 1 year in past 5, § 10.227(e) and (f)Note: alternative.
                    Renewal: § 12.613(b)(2)
                  
                  § 12.602(a).
                
                
                  Proficiency in survival craft and rescue boats other than lifeboats and fast rescue boats-limited
                  § 12.615(a)(1)
                  U.S. or alien admitted for permanent residence, § 10.221(a)(2)
                  N/A
                  § 12.615(a)(2)
                  N/A
                  N/A
                  N/A
                  § 12.615(a)(3)

                  Renewal only, 1 year in past 5, § 10.227(e) and (f)Note: alternative.
                    Renewal: § 12.615(b)(2)
                  
                  § 12.602(a).
                
                
                  Assistance Towing endorsement
                  N/A
                  N/A
                  N/A
                  § 11.482
                  N/A
                  N/A
                  § 11.482
                  § 11.482
                  original § 11.201(c)(2)
                  N/A.
                
                
                  Radar Observer endorsement
                  N/A
                  N/A
                  N/A
                  N/A
                  N/A
                  N/A
                  N/A
                  § 11.480(d); (h)
                  N/A
                  N/A.
                
                
                  Vessel Security Officer
                  § 11.337(a)
                  U.S. or alien admitted for permanent residence, § 10.221(a)(1) § 10.221(a)(2
                  § 10.302(a)
                  § 11.337(a)
                  N/A: Note exceptions in § 11.201(g) for original national or STCW endorsements
                  N/A
                  N/A
                  § 11.337(a)
                  original § 11.201 (c)(2)renewal § 10.227(e).
                  
                  § 11.201(i).
                
                
                  High Speed Craft
                  N/A
                  U.S. § 10.221(a)(1)
                  N/A
                  § 11.821(b)(1) § 11.821(c)
                  N/A: Note exceptions in § 11.201(g) for original national or STCW endorsements
                  N/A
                  N/A
                  § 11.821(b)(2)
                  Renewal: § 11.821(e)
                  N/A.
                
                
                  GMDSS at sea maintainer
                  § 12.623(a)
                  N/A
                  N/A
                  N/A
                  N/A
                  N/A
                  N/A
                  § 12.623(b)
                  N/A
                  N/A.
                
                
                  Medical first-aid provider
                  N/A
                  N/A
                  N/A
                  § 12.619(b)
                  N/A
                  N/A
                  N/A
                  § 12.619(a)(1); (2)
                  N/A
                  § 12.619(a)(1).
                
                
                  Person in charge of medical care
                  N/A
                  N/A
                  N/A
                  § 12.621(b)
                  N/A
                  N/A
                  N/A
                  § 12.621(a)(1); (2)
                  N/A
                  § 12.621(a)(1).
                
                
                  Vessel personnel with designated security duties
                  § 12.625(a)(1)
                  U.S. or alien admitted for permanent residence, § 10.221(a)(2)§ 12.803
                  
                  § 12.625(a)(2)
                  § 12.625(a)(1)
                  N/A
                  N/A
                  N/A
                  § 12.625(a)(1)

                  Renewal only, 1 year in past 5, § 10.227(e) and (f)Note: alternative.
                  
                  N/A.
                
                
                  
                  Security awareness
                  § 12.627(a)(1)
                  U.S. or alien admitted for permanent residence, § 10.221(a)(2)§ 12.803
                  
                  § 12.627(a)(2)
                  § 12.627(a)(1)
                  N/A
                  N/A
                  N/A
                  § 12.627(a)(1)

                  Renewal only, 1 year in past 5, § 10.227(e) and (f)Note: alternative.
                  
                  N/A.
                
                
                  Ratings serving on passenger ships on international voyages
                  N/A
                  N/A
                  N/A
                  N/A
                  N/A
                  N/A
                  N/A
                  § 12.905(a); (b)
                  Renewal § 12.905(d)
                  N/A.
                
              

              [USCG-2004-17914, 78 FR 77896, Dec. 24, 2013, as amended by USCG-2018-0874, 84 FR 30881, June 28, 2019]
              
               
            
          
          
            Subpart C—Medical Certification
            
              Source:
              USCG-2004-17914, 78 FR 77900, Dec. 24, 2013, unless otherwise noted.
            
            
              § 10.301
              General requirements.
              (a) The Coast Guard will issue a medical certificate to a mariner meeting the medical and physical standards for merchant mariners. The medical certificate will be issued for various periods of time based upon the endorsements the mariner holds. The Coast Guard will review all information provided and will determine whether—
              (1) The applicant is physically and medically qualified for the medical certificate without any limitations, waivers and/or other conditions;
              (2) The applicant is physically and medically qualified for the medical certificate with limitations and/or other conditions as specified by the Coast Guard;
              (3) For an applicant who does not possess the vision, hearing, or general physical condition necessary, a medical certificate may be issued with appropriate limitations, waivers and/or other conditions as specified by the Coast Guard;
              (4) Additional information is necessary to determine if the applicant is physically and/or medically qualified for the medical certificate. The Coast Guard will request additional information from the applicant. The Coast Guard may hold the package pending receipt of that information before the package and/or application is denied; or
              (5) The applicant is not physically and/or medically qualified for the medical certificate. The application for a medical certificate will be denied by the Coast Guard.
              (b) Except as otherwise noted, medical certificates will be issued for the following periods of time:
              (1) All persons employed or engaged onboard vessels to which STCW applies will be issued a medical certificate valid for 2 years unless the mariner is under the age of 18, in which case the maximum period of validity will be 1 year.
              (2) Medical certificates issued to a mariner who is serving as a first-class pilot, or acting as a pilot under § 15.812 of this subchapter, will be issued for a maximum period of 2 years.
              (3) Medical certificates issued to all other mariners will be issued for a maximum period of 5 years.
              (4) Applicants seeking additional MMC endorsements holding a current medical certificate are not required to submit a new medical physical exam if their existing medical certification meets all of the requirements of this section for the endorsement sought.
              (c) Applicants holding no endorsement other than a staff officer endorsement need not meet the medical and physical requirements of this section.
            
            
              § 10.302
              Medical and physical requirements.
              (a) To qualify for a medical certificate, a mariner must provide evidence of meeting the medical and physical standards in this section on a CG-719-K or CG-719-K/E, as appropriate. The Coast Guard retains final authority for determining whether a mariner is medically and physically qualified. Columns 2 through 5 of Table 1 to paragraph (a) of this section provide the specific exam, test, or demonstrations required to obtain the corresponding credential listed in column 1. Further clarifications of the requirements contained in the table are found throughout this subpart.

              (b) Any required test, exam, or demonstration must have been performed, witnessed, or reviewed by a licensed medical doctor, licensed physician assistant, licensed nurse practitioner, or a designated medical examiner. All licensed medical practitioners must hold a valid license issued in the United States. Medical examinations for Great Lakes Pilots must be conducted by a licensed medical doctor in accordance with the physical exam requirements in 46 CFR 402.210.
              
              
                Table 1 to § 10.302(a)—Medical and Physical Requirements for Mariner Endorsements
                
                  1Credential
                  
                  2Vision
                    test
                  
                  3Hearing
                    test
                  
                  4General
                    medical exam
                  
                  5Demonstration of physical ability
                  
                
                
                  (1) Deck officer, including pilot
                  § 10.305(a)
                  § 10.306
                  § 10.304(a)
                  § 10.304(c)
                
                
                  (2) Engineering officer
                  § 10.305(b)
                  § 10.306
                  § 10.304(a)
                  § 10.304(c)
                
                
                  (3) Radio officer
                  § 10.305(b)
                  § 10.306
                  § 10.304(a)
                  § 10.304(c)
                
                
                  (4) Offshore installation manager, barge supervisor, or ballast control operator
                  § 10.305(b)
                  § 10.306
                  § 10.304(a)
                  § 10.304(c)
                
                
                  (5) Able seaman
                  § 10.305(a)
                  § 10.306
                  § 10.304(a)
                  § 10.304(c)
                
                
                  (6) QMED
                  § 10.305(b)
                  § 10.306
                  § 10.304(a)
                  § 10.304(c)
                
                
                  (7) Able seafarer deck
                  § 10.305(a)
                  § 10.306
                  § 10.304(a)
                  § 10.304(c)
                
                
                  (8) RFPNW
                  § 10.305(a)
                  § 10.306
                  § 10.304(a)
                  § 10.304(c)
                
                
                  (9) Able seafarer engine
                  § 10.305(b)
                  § 10.306
                  § 10.304(a)
                  § 10.304(c)
                
                
                  (10) RFPEW
                  § 10.305(b)
                  § 10.306
                  § 10.304(a)
                  § 10.304(c)
                
                
                  (11) Electro-technical rating
                  § 10.305(b)
                  § 10.306
                  § 10.304(a)
                  § 10.304(c)
                
                
                  (12) Tankerman
                  § 10.305(b)
                  § 10.306
                  § 10.304(a)
                  § 10.304(c)
                
                
                  (13) Lifeboatman and Proficiency in survival craft and rescue boats other than fast rescue boats (PSC)
                  § 10.305(b)
                  § 10.306
                  § 10.304(a)
                  § 10.304(c)
                
                
                  (14) Lifeboatman-Limited and Proficiency in survival craft and rescue boats other than fast rescue boats—limited (PSC—limited)
                  § 10.305(b)
                  § 10.306
                  § 10.304(a)
                  § 10.304(c)
                
                
                  (15) Fast Rescue Boat
                  § 10.305(b)
                  § 10.306
                  § 10.304(a)
                  § 10.304(c)
                
                
                  (16) Food handler serving on vessels to which STCW does not apply
                  
                  
                  § 10.304(b)
                
                
                  (17) Food handler serving on vessels to which STCW applies
                  
                  
                  § 10.304(b)
                  § 10.304(c)
                
                
                  (18) Ratings, including entry level, serving on vessels to which STCW applies, other than those listed above
                  
                  
                  
                  § 10.304(c)
                
                
                  (19) Ratings, including entry level, serving on vessels to which STCW does not apply, other than those listed above
                  
                  
                  
                
                
                  (20) Vessel security officer
                  § 10.305(a)
                  § 10.306
                  § 10.304(a)
                  § 10.304(c)
                
              
            
            
              § 10.303
              Medical waivers, limitations, and restrictions.
              (a) The Coast Guard may grant a waiver if, after review of all relevant supporting medical documents and consultation with the examining physician, as needed, an applicant does not possess the vision, hearing, or general physical condition necessary; and extenuating circumstances warrant special consideration. An applicant may submit to the Coast Guard additional correspondence, records, and reports in support of a waiver. In this regard, recommendations from agencies of the Federal Government operating government vessels, as well as owners and operators of private vessels, made on behalf of their employees, will be given full consideration.
              (b) In general, medical waivers are approved when an applicant does not meet the applicable medical standards, but objective medical evidence indicates that the condition is sufficiently controlled and the effects of medication pose no significant risk to maritime and public safety. The Coast Guard retains final authority for the issuance of medical waivers.
              (c) Medical waivers may be granted with specific conditions to which the applicant must adhere, such as more frequent monitoring of the medical conditions, submission of medical exams and/or tests at varying intervals to track the ongoing status of the medical condition, or operational limitations in the manner the mariner may serve under the MMC.
              (d) The Coast Guard may place an operational limitation on medical and physical conditions. Any operational limitations will be reflected in the medical certificate.
              (e) The Coast Guard may place a restriction on a medical certificate based upon medical and physical conditions of an applicant. Any restriction will be reflected on the medical certificate and may include restriction of route or trade.
            
            
              § 10.304
              General medical exam.

              (a) The general medical exam must be documented and of such scope to ensure that there are no conditions that pose significant risk of sudden incapacitation or debilitating complication. This exam must also document any condition requiring medication that impairs cognitive ability, judgment, or reaction time. The Coast Guard will provide guidance on the conduct of general medical exams. Examiners should be familiar with the content and recommended medical evaluation data compiled in the medical guidelines.
              (b) Food handlers are not required to submit to a general medical exam, but must obtain a statement from a licensed physician, physician assistant, or nurse practitioner attesting that they are free of communicable diseases that pose a direct threat to the health or safety of other individuals in the workplace.
              (c) Demonstration of physical ability. (1) A demonstration of physical ability is required only if—
              (i) The medical practitioner conducting the general medical exam is concerned that an applicant's physical ability may impact maritime safety; or
              (ii) Table 1 to § 10.302(a) of this subpart shows that the mariner must pass a demonstration of physical ability.
              (2) For an applicant to satisfactorily pass a demonstration of physical ability, the examiner must be satisfied that the applicant—
              (i) Has no disturbance in the sense of balance;
              (ii) Is able, without assistance, to climb up and down vertical ladders and inclined stairs;
              (iii) Is able, without assistance, to step over a door sill or coaming;
              (iv) Is able to move through a restricted opening of 24-by-24 inches (61-by-61 centimeters);
              (v) Is able to grasp, lift, and manipulate various common shipboard tools, move hands and arms to open and close valve wheels in vertical and horizontal directions, and rotate wrists to turn handles;
              (vi) Does not have any impairment or disease that could prevent normal movement and physical activities;
              (vii) Is able to stand and walk for extended periods of time;
              (viii) Does not have any impairment or disease that could prevent response to a visual or audible alarm; and
              (ix) Is capable of normal conversation.
              (3) Guidance on demonstration of physical ability is contained in the relevant Coast Guard guidance for the conduct of general medical exams.
              (d) Reports of medical and physical exams, demonstrations, and tests. These reports must be submitted within 12 months from the date signed by the licensed medical professional. When submitted with a complete application package, these reports remain valid for 12 months from the date the Coast Guard accepts a complete application.
            
            
              § 10.305
              Vision requirements.
              (a) Deck standard. (1) A mariner must have correctable vision to at least 20/40 in one eye and uncorrected vision of at least 20/200 in the same eye. The color sense must be determined to be satisfactory when tested by any of the following methods or an alternative test acceptable to the Coast Guard, without the use of color-sensing lenses:
              (i) Pseudoisochromatic Plates (Dvorine, 2nd Edition; AOC; revised edition or AOC-HRR; Ishihara 14-, 24- , or 38-;plate editions).
              (ii) Farnsworth Lantern.
              (iii) Titmus Vision Tester/OPTEC 2000.
              (iv) Optec 900.
              (v) Richmond Test, 2nd and 4th edition.
              (2) Applicants for an STCW endorsement must have correctable vision to at least 20/40 in both eyes and uncorrected vision of at least 20/200 in both eyes. A mariner who previously met these requirements and who suffers loss of vision in one eye after being issued an MMC is subject to the requirements of paragraphs (c), (d), and (e) of this section, as applicable. A mariner holding an MMC prior to January 1, 2017, must continue to meet the requirements of paragraph (a)(1) of this section.
              (b) Engineering, radio officer, tankerman, and MODU standard. A mariner must have correctable vision to at least 20/50 in one eye and uncorrected vision of at least 20/200 in the same eye and need only the ability to distinguish the colors red, green, blue, and yellow. The color sense must be determined to be satisfactory when tested by any color-vision test listed in paragraph (a) of this section, or an alternative test acceptable to the Coast Guard, without the use of color-sensing lenses. The Coast Guard will accept Farnsworth D-15 Hue Test as a color vision test to meet the requirements of this paragraph.
              (c) Vision waiver. Any applicant whose uncorrected vision does not meet the 20/200 standard and is correctable to listed standards above may be granted a medical waiver in accordance with § 10.303 of this subpart. If a vision waiver is granted, a limitation will be placed on his or her a medical certificate indicating the mariner may not serve under the authority of the endorsement unless corrective lenses are worn and spare lenses are carried onboard a vessel. Waivers are not normally granted to an applicant whose corrected vision in the better eye is not at least 20/40 for deck officers or 20/50 for engineer officers.
              (d) Vision operational limitation. If corrective lenses are required in order to meet the vision standards above, a mariner may not serve under the authority of the endorsement unless corrective lenses are worn and spare lenses are carried onboard a vessel. This operational limitation will be placed on his or her medical certificate.
              (e) Loss of vision. A mariner having lost vision in one eye must wait 6 months from the date of the vision loss before submitting any application, and must provide a statement of demonstrated ability on his or her medical examination.
              [USCG-2004-17914, 78 FR 77900, Dec. 24, 2013, as amended by USCG-2018-0874, 84 FR 30881, June 28, 2019]
            
            
              § 10.306
              Hearing requirements.
              (a) If the medical practitioner conducting the general medical exam has concerns that an applicant's ability to hear may impact maritime safety, the examining medical practitioner must refer the applicant to an audiologist or other hearing specialist to conduct an audiometer test and a speech discrimination test, as appropriate.
              (b) The audiometer test must include testing at the following thresholds: 500 Hz; 1,000 Hz; 2,000 Hz; and 3,000 Hz. The frequency responses for each ear must be averaged to determine the measure of an applicant's hearing ability. Applicants must demonstrate an unaided threshold of 30 decibels or less in at least one ear.
              (c) The functional speech discrimination test must be carried out at a level of 65 decibels. For issuance of an original MMC or endorsement the applicant must demonstrate functional speech discrimination of at least 90 percent. For renewal or raise of grade, the applicant must demonstrate functional speech discrimination of at least 80 percent.
              (d) Hearing waivers. An applicant who is unable to meet the hearing standards of the audiometer test, but who can pass the functional speech discrimination test; or who requires hearing aids to meet the hearing standards, may be eligible for a medical waiver in accordance with § 10.303 of this subpart.
              (e) Hearing operational limitation. If hearing aids are required in order to meet the hearing standards above, a mariner may not serve under the authority of the endorsement unless hearing aids are worn in the operational mode, and spare batteries are carried onboard a vessel. This operational limitation will be placed on his or her medical certificate.
            
          
          
            Subpart D—Training Courses and Programs
            
              Source:
              USCG-2004-17914, 78 FR 77903, Dec. 24, 2013, unless otherwise noted.
            
            
              § 10.401
              Applicability.
              This subpart prescribes the general requirements applicable to offerors of all approved courses and training programs which may be accepted instead of sea service, examination required by the Coast Guard, or STCW assessments, or which satisfy course completion requirements.
            
            
              § 10.402
              Approval of training courses.
              (a) Categories. The Coast Guard may approve courses designed to substitute for or fulfill any or all of the following:
              (1) A portion of sea service requirement.
              (2) Examinations required by the Coast Guard.
              (3) Professional competency requirements.
              (4) Regulatory requirements.
              
              (b) Request for approval. Organizations desiring course approval by the Coast Guard must submit a written request and a complete curriculum package to the National Maritime Center, either by mail or electronically. The curriculum package must be provided in a format specified by the Office of Merchant Mariner Credentialing and include the following:
              (1) A cover letter. The cover letter must contain—
              (i) The name of the organization providing the instruction and the course name;
              (ii) The locations where the course will be held;
              (iii) A general description and overview of the course;
              (iv) The category of acceptance being sought, as listed in paragraph (a) of this section; and
              (v) Reference to regulatory requirements met by the training.
              (2) Part A: Course framework. The course framework must contain—
              (i) The following specific course intentions:
              (A) Course scope.
              (B) Course objective;
              (ii) The following conditions relative to students:
              (A) Student entry standards.
              (B) Class-size limitations.
              (C) Student/teacher ratio;
              (iii) Documentary evidence that each instructor and/or assessor—
              (A) Has either experience, training, or evidence of instruction in effective instructional techniques and/or effective assessment techniques;
              (B) Is qualified in the task for which the training is being conducted and have relevant experience; and
              (C) Has attained a level of experience and qualification equal or superior to the relevant level of knowledge, skills, and abilities described in the performance objective;
              (iv) Site information, which must include—
              (A) A description of the facility, measurements of the instructional space, pictures showing multiple views of the space, and a description of the instruction or assessment being performed; and
              (B) A request, if applicable, to teach at an alternative site. This requires contact with the local Regional Exam Center and approval by the National Maritime Center; and
              (v) A description of the following materials used for development, instruction, and performance measurement:
              (A) Equipment.
              (B) Teaching aids.
              (C) Textbooks and presentations.
              (D) Reference bibliography.
              (3) Part B: Course outline. The course outline must contain—
              (i) Course subjects/topics; and
              (ii) Course schedule, including the duration and order of lessons, and an indication as to whether each lesson is—
              (A) A classroom lecture;
              (B) A practical demonstration;
              (C) A simulator exercise;
              (D) An examination; or
              (E) Another method of instructional reinforcement.
              (4) Part C: Detailed teaching syllabus. The detailed teaching syllabus must be written in a learning objective format in which the objectives describe what the student must do to demonstrate that the specific knowledge has been transferred. The detailed teaching syllabus must contain—
              (i) The learning objectives as related to the subjects/topics;
              (ii) The specific references from which the instruction was developed; and
              (iii) Reference to the specific teaching aids, textbooks, or technical materials used for instruction and performance measurement.
              (5) Part D-1: Lesson plans. The lesson plans must contain the following specific instructional contents of the individual course lessons:
              (i) The main element learning objective.
              (ii) Student assignments.
              (iii) Training outcomes, which are statements that identify the specific knowledge, skill, or ability that students must gain and display as a result of the training or instructional activity. A training outcome is made up of three elements: expected student performance, condition, and criterion.

              (6) Part D-2: Instructor notes. The instructor notes must contain—
              
              (i) The specific instructional methodologies utilized in the particular lesson; and
              (ii) The instructional materials, including instructional directions containing the following:
              (A) Pre-instructional activities.
              (B) Content presentation.
              (C) Student participation.
              (D) Assessment process.
              (E) Other instructional activities, such as homework and reading assignments.
              (7) Part E: Evaluations. The evaluations section must contain—
              (i) Any methodology that is used to measure a student's knowledge, performance, or level of achievement, including—
              (A) Homework;
              (B) Quizzes;
              (C) Exams;
              (D) Laboratory projects;
              (E) Competency assessments;
              (F) Remediation; and
              (G) Testing strategies;
              (ii) Assessment instruments, which are any tools used to determine whether the student has achieved the desired level of knowledge, understanding, or proficiency; and
              (iii) Any methodology that is used to measure the effectiveness of the training or instructor, including—
              (A) Instructor evaluations;
              (B) Course evaluations/surveys; and
              (C) Other feedback.
              (8) Course completion certificate. A sample course completion certificate that allows for the following information to be entered:
              (i) Course provider number.
              (ii) Course number.
              (iii) Terms of approval.
              (c) Approval notification. The Coast Guard will notify each applicant for course approval when an approval is granted or denied. If the Coast Guard denies a request for approval, the Coast Guard will inform the applicant of the reasons for the denial and describe the corrections required for granting an approval.
              (d) Validity of course approval. Unless surrendered, suspended, or withdrawn, an approval for a course is valid for up to a maximum of 5 years after issuance, unless—
              (1) The school ceases operation;
              (2) The school gives notice that it will no longer offer the course;
              (3) The owner or operator fails to submit any required information; or
              (4) Any change occurs in the ownership of the school to which the approval was issued.
              (e) Significant changes to the course approval. (1) Any significant changes to the course approval or the content of the course will be handled as a request for renewal of an approval (as specified in paragraph (f) of this section), or as a request for an original approval (as specified in paragraph (b) of this section), depending on the nature and scope of the change.
              (2) The Coast Guard may not accept course completion certificates if the course does not follow the conditions of the course approval.
              (f) Renewal of course approval. (1) If the owner or operator of a training school desires to have a course's approval renewed, the owner or operator must submit a request to the NMC accompanied by the information from paragraph b of this section.
              (2) If satisfied that the content and quality of instruction remain satisfactory, the Coast Guard will approve the request.
              (3) The renewed approval is valid as detailed in paragraph (d) of this section.
              (g) Suspension of approval. (1) The Coast Guard may suspend the approval, require the holder to surrender the certificate of approval, and may direct the holder to cease claiming the course is Coast Guard-approved, if it determines that a specific course does not comply with the—
              (i) Applicable provisions of 46 CFR parts 10, 11, 12, or 13;
              (ii) Requirements specified in the course's approval; or
              (iii) Course's curriculum package as submitted for approval.

              (2) The Coast Guard will notify the approval holder in writing of the intent to suspend course approval and the reasons for suspension. If the approval holder fails to correct the conditions leading to suspension, the course will be suspended. The Coast Guard will notify the approval holder that the specific course fails to meet applicable requirements and explain how the deficiencies can be corrected.
              (3) The Coast Guard may grant the approval holder up to 90 days to correct the deficiency.
              (4) Course completion certificates will not be accepted for training provided during a period of suspension or expiration.
              (h) Withdrawal of approval. The Coast Guard may withdraw approval for any course—
              (1) When the approval holder fails to correct the deficiency of a suspended course within 90 days; or
              (2) Upon determining that the approval holder has demonstrated a pattern or history of any of the following:
              (i) Failing to comply with the applicable regulations or the course approval requirements.
              (ii) Deviating from approved course curricula.
              (iii) Presenting courses in a manner that does not achieve the learning objectives.
              (iv) Falsifying any document required and integral to the conduct of the course, including, but not limited to, attendance records, written test grades, course completion grades, or assessment of practical demonstrations.
              (i) Appeals of suspension or withdrawal of approval. Anyone directly affected by a decision to suspend or withdraw an approval may appeal the decision to the Commandant as provided in § 1.03-40 of this chapter.
              [USCG-2004-17914, 78 FR 77903, Dec. 24, 2013, as amended by USCG-2018-0874, 84 FR 30881, June 28, 2019]
            
            
              § 10.403
              General standards.
              (a) Each school with an approved course must—
              (1) Have a well-maintained facility that accommodates the students in a safe and comfortable environment conducive to learning;
              (2) Have the necessary equipment, including simulators where appropriate, sufficient for the number of students to be accommodated, and support the objectives of the course;
              (3) Administer training entirely in the English language unless specifically approved to be presented in another language;
              (4) Administer written examinations to each student appropriate for the course material and the knowledge requirements of the position or endorsement for which the student is being trained. For a course approved to substitute for a Coast Guard-administered examination, the courses must be of such a degree of difficulty that a student who successfully completes them would most likely pass, on the first attempt, an examination prepared by the Coast Guard;
              (5) Require each student to successfully demonstrate practical skills appropriate for the course material and equal to the level of endorsement for which the course is approved;
              (6) Effective March 24, 2014, keep physical or electronic copies of the following records for at least 5 years after the end of each student's completion or disenrollment from a course or program:
              (i) A copy of each student's examination scores.
              (ii) A copy of each examination or, in the case of a practical test, a report of such test.
              (iii) A record of each student's classroom attendance.
              (iv) A copy of each student's course completion certificate or program completion certificate, as appropriate.
              (v) A summary of changes or modification to the last course submittal.
              (vi) A list of all locations at which the training course was presented and the number of times it was presented at each location.
              (vii) The name(s) of the instructor(s) who taught the course, which does not include lab assistants or other non-teaching assistants.
              (viii) The number of students who began the training.
              (ix) The number of students who successfully completed the training.
              (x) The number of students who were required to retest.
              (xi) The number of students who were required to retake the entire course.

              (xii) The number of students who were required to retake a portion of the course;
              
              (7) Not significantly change its approved curriculum without approval from the NMC as specified in § 10.402(e) of this subpart;
              (8) Conduct an internal audit midway through the term of the course's approval and maintain the results of the audit for a period of not less than 5 years. The audit will evaluate whether—
              (i) Records are being maintained according to these regulations;
              (ii) The course is being presented in accordance with the approval letter; and
              (iii) Surveys from students indicate that the course is meeting their needs; and
              (9) At any time, allow the Coast Guard to—
              (i) Inspect its facilities, equipment, and records, including scholastic records;
              (ii) Conduct interviews and surveys of students to aid in course evaluation and improvement;
              (iii) Assign personnel to observe or participate in the course of instruction; and
              (iv) Supervise or administer the required examinations or practical demonstrations, including the substitution of an applicable Coast Guard examination in a course approved to substitute for a Coast Guard administered examination.
              (b) [Reserved]
            
            
              § 10.404
              Substitution of training for required service, use of training-record books (TRBs), and use of towing officer assessment records (TOARs).
              (a) Substitution of training for required service. (1) Satisfactory completion of an approved training course may be substituted for a portion of the required service on deck or in the engine department for national deck or engineer endorsements. Satisfactory completion of an approved training program which includes sea service may be substituted for a portion of or all of the required service on deck or in the engine department, except as limited by law for ratings. The list of all currently approved courses and programs, including the equivalent service and applicable endorsements, is maintained by the NMC.
              (2) Unless otherwise allowed, recency requirements may not be achieved by service granted as a result of successful completion of approved training or by training on a simulator; however, underway service obtained as a portion of an approved course or program may be used for this purpose.
              (3) Unless otherwise allowed, training obtained before receiving an endorsement may not be used for service credit for subsequent raises of grade, increases in scope, or renewals.
              (4) This provision for crediting service for training is not applicable to STCW endorsements unless provided otherwise.
              (b) Use of training-record books (TRBs). (1) Approved training programs for STCW endorsements for OICNW and OICEW must maintain a TRB for each student where training and/or assessments of competence are conducted onboard the ship. The TRB must contain at least the following information:
              (i) The name of the applicant.
              (ii) The tasks to be performed or the skills to be demonstrated, with reference to the standards of competence set forth in the tables of the appropriate sections in part A of the STCW Code (incorporated by reference, see § 10.103 of this part).
              (iii) The method for demonstrating competence to be used in determining that the tasks or skills have been performed properly, with reference to the standards of competence set forth in the tables of competence in the appropriate sections in part A of the STCW Code (incorporated by reference, see § 10.103 of this part).
              (iv) A place for a qualified instructor to indicate by his or her initials that the applicant has received training in the proper performance of the task or skill.
              (v) A place for a qualified assessor (QA) to indicate by his or her initials that the applicant has successfully completed a practical demonstration and has proved competent in the task or skill under the criteria, when assessment of competence is to be documented in the record books.

              (vi) The printed name of each qualified instructor, including any MMC endorsements held, and the instructor's signature.
              
              (vii) The printed name of each qualified assessor, when any assessment of competence is recorded, including any MMC endorsement, license, or document held by the assessor, and the assessor's signature confirming that his or her initials certify that he or she has witnessed the practical demonstration of a particular task or skill by the applicant.
              (2) The TRB referred to in paragraph (b) of this section may be maintained electronically, provided the electronic record meets Coast Guard-accepted standards for accuracy, integrity, and availability.
              (3) The Coast Guard may accept other forms of documentation as meeting the requirements to maintain the training-record book.
              (c) Use of towing officer assessment records (TOARs). Each applicant for an endorsement as master or mate (pilot) of towing vessels, and each master or mate of self-propelled vessels of 200 GRT or more, seeking an endorsement for towing vessels, must complete a TOAR approved by the Coast Guard that contains at least the following:
              (1) Identification of the applicant, including his or her full name, and reference number.
              (2) Objectives of the training and assessment.
              (3) Tasks to perform or skills to demonstrate.
              (4) Criteria to use in determining that the tasks or skills have been performed properly.
              (5) A means for a designated examiner (DE) to attest that the applicant has successfully completed a practical demonstration and has proved proficient in the task or skill under the criteria.
              (6) Identification of each DE by his or her full name and reference number, job title, ship name and official number, and serial number of the MMC, license, or document held, and printed name and signature confirming that his or her initials certify that he or she has witnessed the practical demonstration of a particular task or skill by the applicant.
            
            
              § 10.405
              Qualification as qualified assessor (QA) and designated examiner (DE).
              (a) To become a QA, an applicant must have documentary evidence to establish—
              (1) Experience, training, or instruction in assessment techniques;
              (2) Qualifications in the task for which the assessment is being conducted; and
              (3) Possession of the level of endorsement, or other professional credential, which provides proof that he or she has attained a level of experience and qualification equal or superior to the relevant level of knowledge, skills, and abilities to be assessed.
              (b) To become a DE for towing officer assessment records (TOARs), an applicant must have documentary evidence to establish—
              (1) Experience, training, or instruction in assessment techniques on towing vessels;
              (2) Qualifications on towing vessels in the task for which the assessment is being conducted; and
              (3) Possession of the level of endorsement on towing vessels, or other professional credential, which provides proof that he or she has attained a level of qualification equal or superior to the relevant level of knowledge, skills, and abilities described in the training objectives.
              (c) Documentary evidence may be in the form of performance evaluations, which include an evaluation of effectiveness in on-the-job organization and delivery of training, or a certificate of successful completion from an “assessor training” course.
              (d) In order to renew his or her qualifications, each QA and DE must have either experience, training, or evidence of instruction in effective assessment within the past 5 years.
            
            
              § 10.406
              Approved courses.

              The NMC maintains the list of training organizations and the approvals given to the training they offer. This information is available online at www.uscg.mil/nmc.
              
            
            
              
              § 10.407
              Approval of training programs.
              (a) Training programs approved to qualify a mariner to hold an STCW or national endorsement must meet the standards in this section or the requirements in § 10.402 of this subpart. All such programs must also meet the same standards as those found in § 10.403 of this subpart. The Coast Guard will accept information submitted by training providers to state, regional, and/or national accrediting bodies as evidence such providers satisfy one or more of the requirements of this section.
              (b) Categories. The Coast Guard may approve programs designed to substitute for or fulfill any or all of the following:
              (1) A portion of sea service requirements.
              (2) Examinations required by the Coast Guard.
              (3) Professional competency requirements.
              (4) Regulatory requirements.
              (c) Request for approval. Organizations desiring program approval by the Coast Guard must submit a written request and a complete curriculum package to the National Maritime Center (NMC), either by mail or electronically. The curriculum package must include the following information:
              (1) A cover letter. The cover letter must contain—
              (i) The name of the organization providing the instruction;
              (ii) The location(s) where it will be held;
              (iii) A general description and overview of the program, including the individual courses that are part of the program;
              (iv) The category of acceptance being sought as listed in paragraph (b) of this section; and
              (v) Reference to regulatory requirements met by the training.
              (2) A goal statement(s). The goal statement should describe—
              (i) The specific performance behaviors to be measured;
              (ii) The conditions under which the performance behavior(s) will be exhibited; and
              (iii) The level of performance behavior(s) that is to be achieved.
              (3) Performance objectives. Performance objectives are statements, which identify the specific knowledge, skill, or ability the student should gain and display as a result of the training or instructional activity. A performance objective is made up of three elements: Expected student performance, condition, and criterion.
              (4) Assessment instruments. Assessment instruments are any tools used to determine whether the student has achieved the desired level of knowledge, understanding, or proficiency.
              (5) Instructor information. Documentary evidence that each instructor and assessor—
              (i) Has either experience, training, or evidence of instruction in effective instructional techniques and/or in effective assessment techniques;
              (ii) Is qualified in the task for which the training is being conducted and have relevant experience; and
              (iii) Has attained a level of experience and qualification equal or superior to the relevant level of knowledge, skills, and abilities described in the performance objective.
              (6) Site information. Site information must include a description of the facility or facilities at which the training will be held. Authority to teach at an alternative site requires approval by the NMC.
              (7) A teaching syllabus. A detailed teaching syllabus providing the following information:
              (i) Instructional strategy. Aspects of instructional strategies should include—
              (A) The order of presentation;
              (B) The level of interaction, including the student-to-teacher ratio;
              (C) Feedback;
              (D) Remediation;
              (E) Testing strategies; and
              (F) Media used to present information.
              (ii) Instructional materials, including lesson plans containing—
              (A) Pre-instructional activities;
              (B) Content presentation;
              (C) Student participation;
              (D) Assessment processes; and

              (E) Other instructional activities, such as homework and reading assignments.
              
              (iii) Course surveys on the relevance and effectiveness of the training completed by students.
              (iv) Course schedule, including the duration and order of lessons, and an indication as to whether each lesson is—
              (A) A classroom lecture;
              (B) A practical demonstration;
              (C) A simulator exercise;
              (D) An examination; or
              (E) Another method of instructional reinforcement.
              (8) Program completion certificate. A sample program completion certificate.
              (d) Approval notification. The Coast Guard will notify each applicant for program approval when an approval is granted or denied. If the Coast Guard denies a request for approval, the Coast Guard will inform the applicant of the reasons for the denial and describe the corrections required for granting an approval.
              (e) Validity of program approval. Unless surrendered, suspended, or withdrawn, an approval for a program is valid for up to a maximum of 5 years after issuance, unless—
              (1) The school ceases operation;
              (2) The school gives notice that it will no longer offer the program;
              (3) The owner or operator fails to submit any required report; or
              (4) Any change occurs in the ownership of the school to which the approval was issued.
              (f) Significant changes to the course program approval. (1) Any significant changes to the program approval or the content of the program will be handled as a request for renewal of an approval (as specified in paragraph (f) of this section), or as a request for an original approval (as specified in paragraph (b) of this section), depending on the nature and scope of the change.
              (2) The Coast Guard may not accept program completion certificates if the program does not follow the conditions of its approval.
              (g) Renewal of program approval. (1) If the owner or operator of a training school desires to have a program's approval renewed, the owner or operator must submit a request to the NMC accompanied by the information from paragraphs (c)(1), (c)(5), (c)(6), and (c)(7) of this section.
              (2) If satisfied that the content and quality of instruction remain satisfactory, the Coast Guard will approve the request.
              (3) The renewed approval is valid as detailed in paragraph (d) of this section.
              (h) Suspension of approval. (1) The Coast Guard may suspend the approval, require the holder to surrender the certificate of approval, and may direct the holder to cease claiming the program is Coast Guard-approved, if it determines that a specific program does not comply with the—
              (i) Applicable provisions of 46 CFR parts 10, 11, 12, or 13;
              (ii) Requirements specified in the program's approval; or
              (iii) Program's curriculum package as submitted for approval.
              (2) The Coast Guard will notify the approval holder in writing of the intent to suspend program approval and the reasons for suspension. If the approval holder fails to correct the reasons for suspension, the program will be suspended. The Coast Guard will notify the approval holder that the specific program fails to meet applicable requirements and explain how the deficiency can be corrected.
              (3) The Coast Guard may grant the approval holder up to 90 days to correct the deficiency.
              (4) Program completion certificates will not be accepted for training provided during a period of suspension or expiration.
              (i) Withdrawal of approval. The Coast Guard may withdraw approval for any program—
              (1) When the approval holder fails to correct the deficiency of a suspended program within 90 days; or
              (2) Upon determining that the approval holder has demonstrated a pattern or history of any of the following:
              (i) Failing to comply with the applicable regulations or the program approval requirements.
              (ii) Deviating from approved program curricula.
              (iii) Presenting instructional material in a manner that does not achieve the learning objectives.

              (iv) Falsifying any document required and integral to the conduct of the program, including, but not limited to, attendance records, written test grades, course completion grades, or assessment of practical demonstrations.
              (j) Appeals of suspension or withdrawal of approval. Anyone directly affected by a decision to suspend or withdraw an approval may appeal the decision to the Commandant as provided in § 1.03-40 of this chapter.
            
            
              § 10.408
              Coast Guard-accepted training other than approved courses and programs.
              (a) When the training and assessment of competence required by this part are not subject to Coast Guard approval under §§ 10.402 and 10.407 of this subpart, but are used to qualify a mariner to hold an endorsement, the offeror of the course or program must ensure that such training and assessment meets the same standards as those found in §§ 10.402 and 10.403 of this subpart.
              (b) The Coast Guard will accept courses approved and monitored by a Coast Guard-accepted Quality Standard System (QSS) organization. The Coast Guard maintains a list of training organizations conducting accepted training that are independently monitored by a Coast Guard-accepted QSS organization. The Coast Guard-accepted QSS organization must comply with the following requirements:
              (1) Submit a certificate of acceptance of training to the Coast Guard.
              (2) Submit an updated certificate of acceptance to the Coast Guard if the terms of acceptance have been changed.
              (3) Sign each certificate to the training organization owner or operator, or its authorized representative(s), stating that the training fully complies with the requirements of this section, and identifying the Coast Guard-accepted QSS organization being used for independent monitoring.
              (c) The training must be audited periodically in accordance with the requirements of § 10.409(e)(7) of this subpart. If the Coast Guard determines, on the basis of its own observations or conclusions or those of the Coast Guard-accepted QSS organization, that the particular training does not satisfy one or more of the conditions described in paragraph (a) of this section—
              (1) The Coast Guard or Coast Guard-accepted QSS organization will so notify the offeror of the training by letter, enclosing a report of the observations and conclusions;
              (2) The offeror may, within a period of time specified in the notice, either appeal the observations or conclusions to the Commandant (CG-MMC) or bring the training into compliance; and
              (3) If the appeal is denied—or if the deficiency is not corrected in the allotted time, or within any additional time period judged by the Coast Guard to be appropriate, considering progress toward compliance—the Coast Guard will remove the training from the list maintained under paragraph (b) of this section until it can verify full compliance. The Coast Guard may deny applications for endorsements based, in whole or in part, on training not on the list, until additional training or assessment is documented.
              [USCG-2006-24371, 74 FR 11216, Mar. 16, 2009, as amended by USCG-2016-0315, 81 FR 43955, July 6, 2016]
            
            
              § 10.409
              Coast Guard-accepted Quality Standard System (QSS) organizations.
              (a) Organizations wishing to serve as a Coast Guard-accepted QSS organization, to accept and monitor training on behalf of the Coast Guard, should apply to the National Maritime Center. An organization submitting an application may not act as a Coast Guard-accepted QSS organization until it has received its letter of acceptance.
              (b) Validity of acceptance. Organizations meeting the requirements in paragraph (e) of this section will be issued a letter of acceptance valid for a maximum period of 5 years from the date of issuance.
              (c) An organization wishing to become a Coast Guard-accepted QSS organization must have processes for reviewing, accepting, and monitoring training that are equal to the Coast Guard's course approval and oversight processes in §§ 10.402 through 10.410 of this subpart.

              (d) Each person conducting evaluation and monitoring of the training must be knowledgeable about the subjects being evaluated or monitored and about the national and international requirements that apply to the training, and must not be involved in the training and assessment of students.
              (e) The documentation submitted to the Coast Guard must contain the information listed below. An organization approved as a recognized classification society in accordance with 46 CFR part 8, subpart B, need not present evidence of compliance with paragraphs (e)(1) and (e)(8) of this section.
              (1) Identification of the organization: Name of the organization, address, contact information, and organizational structure (including the QSS department).
              (2) Scope of approval: Training and assessment the organization wishes to accept and monitor.
              (3) Background of the organization: Historical information outlining the organization's experience reviewing and accepting training and/or assessment activities.
              (4) Staffing and support infrastructure, including—
              (i) Names and qualifications of the individuals who will be involved in the review, acceptance, and monitoring of training and assessment;
              (ii) Description of the training given to individuals who will be conducting review, acceptance, and monitoring activities; and
              (iii) Technical and support resources within the organization that support the review, acceptance and monitoring activities.
              (5) Submission guidelines: Information for client organizations to submit courses for review and acceptance, including criteria for course design, instructor/assessor qualifications, syllabi, equipment, and facilities.
              (6) Review and acceptance procedures. (i) Descriptions of the methods of evaluation of the physical, administrative, and infrastructure support aspects of client organizations;
              (ii) Descriptions of the methods of evaluation of the instructors or qualified assessors of a client organization and the maintenance of their records;
              (iii) Descriptions of format for accepting training material;
              (iv) Descriptions of the methods by which the course acceptance process responds to the client organization modifications to the training curriculum, changes to instructors or examiners, changes to the infrastructure support; and
              (v) Descriptions of the renewal procedures.
              (7) Audit procedures: Description of the methods for auditing accepted courses. Client organizations must be audited once in a 5-year period.
              (8) Quality commitment: Provide evidence of having a quality management system that includes the following elements:
              (i) A documented statement of a quality policy and quality objectives.
              (ii) A quality manual.
              (iii) Documented procedures and records.
              (iv) Documents, including records, determined by the organization to be necessary to ensure the effective planning, operation, and control of its processes.
              (f) Coast Guard-accepted QSS organizations must notify the NMC of the training they have accepted within 14 days of the acceptance date. The notification must include the name and address of the institution, the course title and the requirement the course meets, and a one-paragraph description of the course's content.
              (g) Audits. (1) A Coast Guard-accepted QSS organization must conduct internal audits at least once in 5 years with a minimum of 2 years between reviews. Results of the internal audits must be available upon request to the Coast Guard within 60 days of completion.
              (2) Each Coast Guard-accepted QSS organization may be audited by the Coast Guard at least once every 5 years. The results of the audit will be available to the Coast Guard-accepted QSS organization within 60 days of completion of the audit.
              (3) Results of Coast Guard-accepted QSS organizations' audits to client organizations must be available upon request to the Coast Guard within 60 days of completion.
              (h) Disenrollment. (1) A Coast Guard-accepted QSS organization must give each client organization it serves a 180-day notice of its intention to cease to function as a Coast Guard-accepted QSS organization.
              (2) If the Coast Guard determines that a Coast Guard-accepted QSS organization is not meeting its obligations to review, accept, and monitor training and assessment, the NMC will notify the organization in writing and will enclose information about the events that led to this determination. The organization will then have a specified period of time to correct the deficiency or appeal the conclusions to the Commandant (CG-5P). If the organization appeals, and the appeal is denied, or the deficiencies are not corrected within the allotted time, the NMC will withdraw the acceptance of the Coast Guard-accepted QSS organization. The NMC will notify all client organizations affected by this decision so that they may make arrangements to transfer to another Coast Guard-accepted QSS organization or seek NMC approval for their training.
              (i) A Coast Guard-accepted QSS organization may not approve courses provided by subsidiary organizations.
            
            
              § 10.410
              Quality Standard System (QSS) requirements.
              (a) Providers of Coast Guard-approved courses, programs, training, and Coast Guard-accepted training creditable towards an STCW endorsement must establish and maintain a Quality Standard System (QSS), in accordance with Regulation I/8 of the STCW Convention (incorporated by reference, see § 10.103 of this part).
              (b) The QSS must be monitored by the Coast Guard or monitored through a third party that is designated as a Coast Guard-accepted QSS organization.
              (c) The Coast Guard-monitored QSS must—
              (1) Have a documented quality policy and quality objectives that align with the commitment by the training institution to achieve its missions and goals;
              (2) Maintain a manual that documents the objectives, authorities, and responsibilities that are essential controls for the implementation of the QSS, including—
              (i) The core procedures required to meet the missions and goals of the institution;
              (ii) The documents necessary for effective design, planning, operation, and control for the delivery of courses meeting the regulatory requirements;
              (iii) The filing and archiving of records so they are retrievable and legible;
              (iv) Action taken to stop recurrence of system, process, and product nonconformity; and
              (v) Auditing, reviewing, and improving the performance of the training management system.
              (d) Documentation from a nationally recognized academic accreditation body may be accepted by the Coast Guard as meeting one or more of the requirements listed in paragraph (c) of this section. The documentation must be readily available for inspection upon request.
              (e) The Coast Guard will accept documentation from a training institution certified under a national or international Quality Management System Standard as meeting one or more of the requirements listed in paragraph (c) of this section. The documentation must be readily available for inspection upon request.
              (f) The Coast Guard will accept company ISM documentation as meeting one or more of the requirements listed in paragraph (c) of this section.
              (g) Organizations are subject to audits at least twice in a 5-year period. Organizations must cooperate with Coast Guard audits.
              [USCG-2004-17914, 78 FR 77903, Dec. 24, 2013, as amended by USCG-2018-0874, 84 FR 30881, June 28, 2019]
            
            
              § 10.411
              Simulator performance standards.
              Simulators used in assessment of competence must meet the appropriate performance standards set out in Section A-I/12 of the STCW Code (incorporated by reference, see § 10.103 of this part). However, a simulator installed or brought into use before February 1, 2002, need not meet those standards if it fulfills the objectives of the assessment of competence or demonstration of proficiency.
            
            
              
              § 10.412
              Distance and e-learning.
              The Coast Guard may allow the training of mariners by means of distance learning and e-learning in accordance with the standards of training and assessment set forth in section B-I/6 (Training and assessment) of the STCW Code (incorporated by reference, see § 10.103 of this part).
            
          
        
        
          Pt. 11
          PART 11—REQUIREMENTS FOR OFFICER ENDORSEMENTS
          
            
              Subpart A—General
              Sec.
              11.101
              Purpose of regulations.
              11.102
              Incorporation by reference.
              11.103-11.105
              [Reserved]
              11.107
              Paperwork approval.
              11.109-11.113
              [Reserved]
            
            
              Subpart B—General Requirements for Officer Endorsements
              11.201
              General requirements for national and STCW officer endorsements.
              11.203-11.210
              [Reserved]
              11.211
              Creditable service and equivalents for national and STCW officer endorsements.
              11.212-11.216
              [Reserved]
              11.217
              Examination procedures and denial of officer endorsements.
              11.219-11.223
              [Reserved]
            
            
              Subpart C—STCW Officer Endorsements
              11.301
              Requirements for STCW officer endorsements.
              11.302
              Basic training.
              11.303
              Advanced firefighting.
              11.304
              STCW deck officer endorsements.
              11.305
              Requirements to qualify for an STCW endorsement as master of vessels of 3,000 GT or more (management level).
              11.307
              Requirements to qualify for an STCW endorsement as chief mate of vessels of 3,000 GT or more (management level).
              11.309
              Requirements to qualify for an STCW endorsement as officer in charge of a Navigational Watch (OICNW) on vessels of 500 GT or more (operational level).
              11.311
              Requirements to qualify for an STCW endorsement as master on vessels of 500 GT or more and less than 3,000 GT (management level).
              11.313
              Requirements to qualify for an STCW endorsement as chief mate on vessels of 500 GT or more and less than 3,000 GT (management level).
              11.315
              Requirements to qualify for an STCW endorsement as master on vessels of less than 500 GT (management level).
              11.317
              Requirements to qualify for an STCW endorsement as master on vessels of less than 500 GT limited to near-coastal waters (management level).
              11.319
              Requirements to qualify for an STCW endorsement as Officer in Charge of a Navigational Watch (OICNW) on vessels of less than 500 GT (operational level).
              11.321
              Requirements to qualify for an STCW endorsement as Officer in Charge of a Navigational Watch (OICNW) on vessels of less than 500 GT limited to near-coastal waters (operational level).
              11.323
              STCW engineer officer endorsements.
              11.325
              Requirements to qualify for an STCW endorsement as chief engineer officer on vessels powered by main propulsion machinery of 3,000 kW/4,000 HP propulsion power or more (management level).
              11.327
              Requirements to qualify for an STCW endorsement as second engineer officer on vessels powered by main propulsion machinery of 3,000 kW/4,000 HP propulsion power or more (management level).
              11.329
              Requirements to qualify for an STCW endorsement as Officer in Charge on an Engineering Watch (OICEW) in a manned engineroom, or as a designated duty engineer in a periodically unmanned engineroom, on vessels powered by main propulsion machinery of 750 kW/1,000 HP propulsion power or more (operational level).
              11.331
              Requirements to qualify for an STCW endorsement as chief engineer officer on vessels powered by main propulsion machinery of 750 kW/1,000 HP or more and less than 3,000 kW/4,000 HP propulsion power (management level).
              11.333
              Requirements to qualify for an STCW endorsement as second engineer officer on vessels powered by main propulsion machinery of 750 kW/1,000 HP or more and less than 3,000 kW/4,000 HP propulsion power (management level).
              11.335
              Requirements to qualify for an STCW endorsement as an electro-technical officer on vessels powered by main propulsion machinery of 750 kW/1,000 HP or more (operational level).
              11.337
              Requirements to qualify for an STCW endorsement as vessel security officer.
            
            
              Subpart D—Professional Requirements for National Deck Officer Endorsements
              11.401
              Ocean and near-coastal national officer endorsements.
              11.402
              Tonnage requirements for national ocean or near-coastal endorsements for vessels of 1,600 GRT or more.
              11.403
              Structure of national deck officer endorsements.
              11.404
              Service requirements for master of ocean or near-coastal self-propelled vessels of unlimited tonnage.
              11.405

              Service requirements for chief mate of ocean or near-coastal self-propelled vessels of unlimited tonnage.
              
              11.406
              Service requirements for second mate of ocean or near-coastal self-propelled vessels of unlimited tonnage.
              11.407
              Service requirements for third mate of ocean or near-coastal self-propelled vessels of unlimited tonnage.
              11.410
              Requirements for deck officer endorsements for vessels of less than 1,600 GRT.
              11.412
              Service requirements for master on ocean or near-coastal self-propelled vessels of less than 1,600 GRT.
              11.414
              Service requirements for mate on ocean self-propelled vessels of less than 1,600 GRT.
              11.416
              Service requirements for mate on near-coastal self-propelled vessels of less than 1,600 GRT.
              11.418
              Service requirements for master on ocean or near-coastal self-propelled vessels of less than 500 GRT.
              11.420
              Service requirements for mate on ocean self-propelled vessels of less than 500 GRT.
              11.421
              Service requirements for mate on near-coastal self-propelled vessels of less than 500 GRT.
              11.422
              Tonnage limitations and qualifying requirements for endorsements as master or mate on vessels of less than 200 GRT.
              11.424
              Requirements for master on ocean self-propelled vessels of less than 200 GRT.
              11.425
              Requirements for mate on ocean self-propelled vessels of less than 200 GRT.
              11.426
              Requirements for master on near-coastal self-propelled vessels of less than 200 GRT.
              11.427
              Requirements for mate on near-coastal self-propelled vessels of less than 200 GRT.
              11.428
              Requirements for master on near-coastal self-propelled vessels of less than 100 GRT.
              11.429
              Requirements for a limited master on near-coastal self-propelled vessels of less than 100 GRT.
              11.430
              Endorsements for the Great Lakes and inland waters.
              11.431
              Tonnage requirements for Great Lakes and inland endorsements for vessels of 1,600 GT or more.
              11.433
              Requirements for master of Great Lakes and inland self-propelled vessels of unlimited tonnage.
              11.435
              Requirements for master of inland self-propelled vessels of unlimited tonnage.
              11.437
              Requirements for mate of Great Lakes and inland self-propelled vessels of unlimited tonnage.
              11.442
              Requirements for master of Great Lakes and inland self-propelled vessels of less than 1,600 GRT.
              11.444
              Requirements for mate of Great lakes and inland self-propelled vessels of less than 1,600 GRT.
              11.446
              Requirements for master of Great Lakes and inland self-propelled vessels of less than 500 GRT.
              11.448
              Requirements for mate of Great Lakes and inland self-propelled vessels of less than 500 GRT.
              11.450
              Tonnage limitations and qualifying requirements for endorsements as master or mate of Great Lakes and inland vessels of less than 200 GRT.
              11.452
              Requirements for master of Great Lakes and inland self-propelled vessels of less than 200 GRT.
              11.454
              Requirements for mate of Great Lakes and inland self-propelled vessels of less than 200 GRT.
              11.455
              Requirements for master of Great Lakes and inland self-propelled vessels of less than 100 GRT.
              11.456
              Requirements for limited master of Great Lakes and inland self-propelled vessels of less than 100 GRT.
              11.457
              Requirements for master of inland self-propelled vessels of less than 100 GRT.
              11.459
              Requirements for national endorsement as master or mate on rivers.
              11.462
              Requirements for national endorsement as master or mate of uninspected fishing industry vessels.
              11.463
              General requirements for national endorsements as master, mate (pilot), and apprentice mate (steersman) of towing vessels.
              11.464
              Requirements for national endorsements as master of towing vessels.
              11.465
              Requirements for national endorsements as mate (pilot) of towing vessels.
              11.466
              Requirements for national endorsements as apprentice mate (steersman) of towing vessels.
              11.467
              Requirements for a national endorsement as operator of uninspected passenger vessels of less than 100 GRT.
              11.468
              National officer endorsements for mobile offshore drilling units (MODUs).
              11.470
              National officer endorsements as offshore installation manager.
              11.472
              National officer endorsements as barge supervisor.
              11.474
              National officer endorsements as ballast control operator.
              11.480
              Radar observer.
              11.482
              Assistance towing.
              11.491
              National officer endorsements for service on offshore supply vessels.
              11.493
              Master (OSV).
              11.495
              Chief mate (OSV).
              11.497
              Mate (OSV).
            
            
              Subpart E—Professional Requirements for National Engineer Officer Endorsements
              11.501
              Grades and types of national engineer endorsements issued.
              11.502

              General requirements for national engineer endorsements.
              
              11.503
              Propulsion power limitations for national endorsements.
              11.504
              Application of deck service for national limited engineer endorsements.
              11.505
              National engineer officer endorsements.
              11.510
              Service requirements for national endorsement as chief engineer on steam, motor, and/or gas turbine-propelled vessels.
              11.512
              Service requirements for national endorsement as first assistant engineer of steam, motor, and/or gas turbine-propelled vessels.
              11.514
              Service requirements for national endorsement as second assistant engineer of steam, motor, and/or gas turbine-propelled vessels.
              11.516
              Service requirements for national endorsement as third assistant engineer of steam, motor, and/or gas turbine-propelled vessels.
              11.518
              Service requirements for national endorsement as chief engineer (limited) of steam, motor, and/or gas turbine-propelled vessels.
              11.522
              Service requirements for national endorsement as assistant engineer (limited) of steam, motor, and/or gas turbine-propelled vessels.
              11.524
              Service requirements for national endorsement as designated duty engineer (DDE) of steam, motor, and/or gas turbine-propelled vessels.
              11.530
              Endorsements as engineers of uninspected fishing industry vessels.
              11.540
              Endorsements as engineers of mobile offshore drilling units (MODUs).
              11.542
              Endorsement as chief engineer (MODU).
              11.544
              Endorsement as assistant engineer (MODU).
              11.551
              Endorsements for service on offshore supply vessels.
              11.553
              Chief engineer (OSV).
              11.555
              Assistant engineer (OSV).
            
            
              Subpart F—Credentialing of Radio Officers
              11.601
              Applicability.
              11.603
              Requirements for radio officers' endorsements.
              11.604
              Requirements for an STCW endorsement for Global Maritime Distress and Safety System (GMDSS) radio operators.
            
            
              Subpart G—Professional Requirements for Pilots
              11.701
              Scope of pilot endorsements.
              11.703
              Service requirements.
              11.705
              Route familiarization requirements.
              11.707
              Examination requirements.
              11.709
              Annual physical examination requirements.
              11.711
              Tonnage requirements.
              11.713
              Requirements for maintaining current knowledge of waters to be navigated.
            
            
              Subpart H—Registration of Staff Officers and Miscellaneous Endorsements
              11.801
              Applicability.
              11.803
              Staff departments.
              11.805
              General requirements.
              11.807
              Experience requirements for registry.
              11.821
              High-speed craft-type rating.
            
            
              Subpart I—Subjects of Examinations
              11.901
              General provisions.
              11.903
              Officer endorsements requiring examinations.
              11.910
              Subjects for deck officer endorsements.
              11.920
              Subjects for MODU endorsements.
              11.950
              Examination subjects for engineer officer endorsements.
            
            
              Subpart J—Recognition of Other Parties' STCW Certificates
              11.1001
              Purpose of rules.
              11.1003
              General requirements.
              11.1005
              Employer application requirements.
              11.1007
              Basis for denial.
              11.1009
              Restrictions.
            
            
              Subpart K—Officers on a Passenger Ship When on an International Voyage
              11.1101
              Purpose of rules.
              11.1103
              Definitions.
              11.1105
              General requirements for officer endorsements.
            
          
          
            Authority:
            14 U.S.C. 503; 31 U.S.C. 9701; 46 U.S.C. 2101, 2103, and 2110; 46 U.S.C. chapter 71; 46 U.S.C. 7502, 7505, 7701, 8906, and 70105; Executive Order 10173; Department of Homeland Security Delegation No. 0170.1. Section 11.107 is also issued under the authority of 44 U.S.C. 3507.
          
          
            Source:
            USCG-2004-17914, 78 FR 77909, Dec. 24, 2013, unless otherwise noted.
          
          
            Subpart A—General
            
              § 11.101
              Purpose of regulations.
              (a) The purpose of this part is to provide—

              (1) A means of determining the qualifications an applicant must possess to be eligible for an officer endorsement as a staff officer, deck officer, engineer officer, pilot, or radio officer on merchant vessels, or for an endorsement to operate uninspected passenger vessels; and
              
              (2) A means of determining that an applicant is competent to serve as a master, chief mate, officer in charge of a navigational watch, chief engineer officer, second engineer officer (first assistant engineer), officer in charge of an engineering watch, designated duty engineer, or Global Maritime Distress and Safety System (GMDSS) radio operator, in accordance with the provisions of the International Convention on Standards of Training, Certification and Watchkeeping for Seafarers, 1978, as amended (the STCW Convention or STCW), and other laws, and to receive the appropriate endorsement as required by STCW.
              (b) With few exceptions, these regulations do not specify or restrict officer endorsements to particular types of service such as tankships, freight vessels, or passenger vessels. However, each officer credentialed under this part must become familiar with the relevant characteristics of a vessel prior to assuming his or her duties as required in the provisions of § 15.405 of this subchapter.
              (c) The regulations previously found in subpart C of this part that prescribe the requirements applicable to approved training courses, training for a particular officer endorsement, and training and assessment associated with meeting the standards of competence established by the STCW Convention have been moved to 46 CFR part 10, subpart C.
            
            
              § 11.102
              Incorporation by reference.

              (a) Certain material is incorporated by reference into this part with the approval of the Director of the Federal Register under 5 U.S.C. 552(a) and 1 CFR part 51. All approved material is available for inspection at the Coast Guard, Office of Merchant Mariner Credentialing (CG-MMC), U.S. Coast Guard, Stop 7509, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7509, 202-372-1492, and is available from the sources listed below. It is also available for inspection at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030 or go to http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.
              
              (b) International Maritime Organization (IMO), 4 Albert Embankment, London SE1 7SR, England:
              (1) The International Convention on Standards of Training, Certification and Watchkeeping for Seafarers, 1978, as amended, 2011 (the STCW Convention or the STCW), incorporation by reference approved for §§ 11.201, 11.426, 11.427, 11.428, 11.429, 11.493, 11.495, 11.497, 11.553, 11.555, 11.1001, 11.1003, 11.1009, and 11.1105.
              (2) The Seafarers' Training, Certification and Watchkeeping Code, as amended, 2011 (the STCW Code), incorporation by reference approved for §§ 11.201, 11.301, 11.302, 11.303, 11.305, 11.307, 11.309, 11.311, 11.313, 11.315, 11.317, 11.319, 11.321, 11.325, 11.327, 11.329, 11.331, 11.333, 11.335, 11.604, 11.901, and 11.1105.
              (3) The International Convention for the Safety of Life at Sea, 1974 (SOLAS), incorporation by reference approved for § 11.601.
              [USCG-2004-17914, 78 FR 77909, Dec. 24, 2013, as amended by USCG-2016-0315, 81 FR 43955, July 6, 2016]
            
            
              §§ 11.103-11.105
              [Reserved]
            
            
              § 11.107
              Paperwork approval.
              (a) This section lists the control numbers assigned by the Office of Management and Budget (OMB) under the Paperwork Reduction Act of 1980 (Pub. L. 96-511) for the reporting and recordkeeping requirements in this part.
              (b) The following control numbers have been assigned to the sections indicated:
              (1) OMB 1625-0040-46 CFR 11.201, 11.202, 11.205, 11.470, 11.472, 11.474, 11.542, and 11.544.
              (2) OMB 1625-028-46 CFR 11.480.
            
            
              §§ 11.109-11.113
              [Reserved]
            
          
          
            Subpart B—General Requirements for Officer Endorsements
            
              § 11.201
              General requirements for national and STCW officer endorsements.
              (a) General. In addition to the requirements of part 10 of this subchapter, the applicant for an officer endorsement, whether original, renewal, duplicate, or raise of grade, must establish to the satisfaction of the Coast Guard that he or she possesses all the qualifications necessary (including but not limited to age, experience, character, physical health, citizenship, approved training, professional competence, and a test for dangerous drugs) before the Coast Guard will issue to him or her a merchant mariner credential (MMC). An applicant for any STCW endorsement must hold the appropriate national endorsement unless otherwise specified.
              (b) English language requirements. Except as provided in § 11.467(h) of this part, an applicant for an officer endorsement must demonstrate an ability to speak and understand English as found in the navigation rules, aids to navigation publications, emergency equipment instructions, machinery instructions, and radiotelephone communications instructions.
              (c) Experience and service. Applicants for officer endorsements should refer to § 10.232 of this subchapter for information regarding requirements for documentation and proof of sea service.
              (1) An applicant for a national officer endorsement must meet one of the following:
              (i) Have at least 3 months of required service on vessels of appropriate tonnage or horsepower within the 3 years immediately preceding the date of application; or
              (ii) Have at least 3 months of required service on vessels of the uniformed services as defined in 10 U.S.C. 101(a)(5) of appropriate tonnage or horsepower within the 7 years immediately preceding the date of application; or
              (iii) Have at least 3 months of required service attained through a combination of service established under paragraphs (c)(1)(i) or (ii) of this section.
              (2) No original officer endorsement may be issued to any naturalized citizen based on less experience in any grade or capacity than would have been required of a citizen of the United States by birth.
              (3) Experience and service acquired on foreign vessels is creditable for establishing eligibility for an officer endorsement, subject to evaluation by the Coast Guard to determine that it is a fair and reasonable equivalent to service acquired on merchant vessels of the United States, with respect to grade, tonnage, horsepower, waters, and operating conditions. An applicant who has obtained qualifying experience on foreign vessels must submit satisfactory documentary evidence of such service (including any necessary translation into English) in accordance with § 10.232 of this subchapter.
              (4) No applicant for an original officer endorsement who is a naturalized citizen and who has obtained experience on foreign vessels will be given an original officer endorsement in a grade higher than that upon which he or she has actually served while acting under the authority of a foreign credential.
              (5) Experience acquired while the applicant was less than 16 years of age is generally not creditable. Compelling circumstances and unique experiences acquired before the applicant reaches 16 years of age will be evaluated on a case-by-case basis.
              (d) Citizenship. No officer endorsement may be issued to any person who is not a citizen of the United States with the exception of operators of uninspected passenger vessels that are not documented under the laws of the United States.
              (e) Age. Except as specified in this paragraph, no officer endorsement may be issued to a person who has not attained the age of 21 years. The required evidence of age may be established using any of the items submitted to establish citizenship set out in 49 CFR 1572.17.
              (1) An endorsement may be granted to an applicant who has reached the age of 19 years as—
              (i) Master of near-coastal, Great Lakes and inland, or river vessels of 25-200 GRT;
              (ii) Third mate;
              (iii) Third assistant engineer;
              (iv) Mate of vessels of between 200 GRT and 1,600 GRT;
              (v) Ballast control operator (BCO);
              (vi) Assistant engineer (MODU);
              (vii) Assistant engineer of fishing industry vessels;
              (viii) Mate (pilot) of towing vessels;
              (ix) Radio officer;
              (x) Assistant engineer (limited); or
              
              (xi) Designated duty engineer of vessels of less than 4,000 HP/3,000 kW.
              (2) An endorsement may be granted to an applicant who has reached the age of 18 years as—
              (i) Limited master of near-coastal vessels of less than 100 GRT;
              (ii) Limited master of Great Lakes and inland vessels of less than 100 GRT;
              (iii) Mate of Great Lakes and inland vessels of 25-200 GRT;
              (iv) Mate of near-coastal vessels of 25-200 GRT;
              (v) Operator of uninspected passenger vessels (OUPV);
              (vi) Designated duty engineer of vessels of less than 1,000 HP/750 kW;
              (vii) Apprentice mate (steersman) of towing vessels;
              (viii) Officer in charge of a navigational watch (OICNW);
              (ix) Officer in charge of an engineering watch (OICEW); and
              (x) Electro-technical officer (ETO).
              (f) Physical examination. (1) Persons serving or intending to serve in the merchant marine service are encouraged to take the earliest opportunity to ascertain, through examination, whether their visual acuity, color vision, hearing, and general physical condition, are such as to qualify them for service in that profession. Any physical impairment or medical condition that would render an applicant incompetent to perform the ordinary duties required of an officer is cause for denial of an officer endorsement.
              (2) Applications for an original officer endorsement, raises of grade, and extensions of route, must be current and up to date with respect to service and the physical examination, as appropriate. Physical examinations and applications are valid for 12 months from the date the application is approved.
              (g) Character check. (1) An individual may apply for an original officer endorsement, or officer or STCW endorsement of a different type, while on probation as a result of administrative action under part 5 of this chapter. The offense for which the applicant was placed on probation will be considered in determining his or her fitness to hold the endorsement applied for. An officer or STCW endorsement issued to an applicant on probation will be subject to the same probationary conditions as were imposed against the applicant's other credential. An applicant may not take an examination for an officer or STCW endorsement during any period of time when a suspension without probation or a revocation is effective against the applicant's currently held license, merchant mariner document (MMD), or MMC, or while an appeal from these actions is pending.
              (2) If information about the applicant's habits of life and character is brought to the attention of the Coast Guard after an original license, certificate of registry, or officer endorsement has been issued, and if such information reasonably supports the conclusion that the applicant cannot be entrusted with the duties and responsibilities of the license, certificate of registry, or officer endorsement issued, or indicates that the application for the license, certificate of registry, or officer endorsement was false or incomplete, the Coast Guard may notify the holder in writing that the license, certificate of registry, or officer endorsement is considered null and void, direct the holder to return the credential to the Coast Guard, and advise the holder that, upon return of the credential, the appeal procedures of § 10.237 of this subchapter apply.
              (h) Firefighting certificate. (1) Applicants for an original officer endorsement in the following categories must present a certificate of completion from a firefighting course of instruction that has been approved by the Coast Guard. The firefighting course must have been completed within the past 5 years, or if it was completed more than 5 years before the date of application, the applicant must provide evidence of maintaining the standard of competence in accordance with the firefighting requirements for the credential sought.
              (2) The following categories must meet the requirements for basic and advanced firefighting in Regulations VI/1 and VI/3 of the STCW Convention and Tables A-VI/1-2 and A-VI/3 of the STCW Code (both incorporated by reference, see § 11.102 of this part):

              (i) National officer endorsements as master or mate on seagoing vessels of 200 GRT or more.
              
              (ii) All national officer endorsements for master or mate (pilot) of towing vessels, except apprentice mate (steersman) of the vessels, on oceans.
              (iii) All national officer endorsements for MODUs.
              (iv) All national officer endorsements for engineers.
              (v) All national officer endorsements for OSVs.
              (vi) All STCW officer endorsements except GMDSS radio operator.
              (3) The following categories must meet the requirements for basic firefighting in Regulation VI/1 of the STCW Convention and Table A-VI/1-2 of the STCW Code:
              (i) Officer endorsement as master on vessels of less than 500 GT in ocean service.
              (ii) All officer endorsements for master or mate (pilot) of towing vessels, except apprentice mate (steersman) of towing vessels, in all services except oceans.
              (4) Applicants for a raise of grade of an officer endorsement who have not previously met the requirements of paragraph (h) of this section must do so.
              (i) First-aid and cardiopulmonary resuscitation (CPR) course certificates. All applicants for an original officer endorsement, except as provided in §§ 11.429, 11.456, and 11.467 of this part, must present to the Coast Guard—
              (1) Evidence of continued competency in STCW basic training in accordance with § 11.302 of this part or a certificate indicating completion not more than 1 year from the date of application of —
              (i) The American National Red Cross Standard First Aid course or American National Red Cross Community First Aid & Safety course; or
              (ii) A Coast Guard-approved first-aid course; and
              (2) A currently valid certificate of completion of a CPR course from either—
              (i) The American National Red Cross;
              (ii) The American Heart Association; or
              (iii) A Coast Guard-approved CPR course.
              (j) Professional examination. (1) When the Coast Guard finds the applicant's experience and training to be satisfactory, and the applicant is eligible in all other respects, the Coast Guard will authorize examination in accordance with the following requirements:
              (i) Except for an endorsement required by the STCW Convention, any applicant for a deck or engineer officer endorsement limited to vessels less than 200 GRT, or an officer endorsement limited to uninspected fishing industry vessels, may request an orally assisted examination instead of any written or other textual examination. If there are textual questions that the applicant has difficulty reading and understanding, the Coast Guard will offer the orally assisted examination. Each officer endorsement based on an orally assisted examination is limited to the specific route and type of vessel upon which the applicant obtained the majority of service.
              (ii) The general instructions for administration of examinations and the lists of subjects for all officer endorsements appear in subpart I of this part. The Coast Guard will place in the applicant's file a record indicating the subjects covered.
              (iii) An applicant enrolled in an approved comprehensive program of training, service, and assessment will be authorized for an examination not more than 6 months prior to completion of the comprehensive program, provided all sea service and assessments of competency are completed prior to the examination.
              (iv) The examination, whether administered orally or by other means, must be conducted only in the English language.
              (2) When the application has been approved for examination, the approval is valid for 1 year.
              (3) An examination is not required for a staff officer or radio officer endorsement.
              (k) Radar observer. Applicants for an endorsement as radar observer must present a certificate of completion from a radar observer course as required by § 11.480 of this part.
              (l) Restrictions. The Coast Guard may modify the service and examination requirements in this part to satisfy the unique qualification requirements of an applicant or distinct group of mariners. The Coast Guard may also lower the age requirement for OUPV applicants. The authority granted by an officer endorsement will be restricted to reflect any modifications made under the authority of this paragraph.
              [USCG-2004-17914, 78 FR 77909, Dec. 24, 2013, as amended by USCG-2014-0688, 79 FR 58275, Sept. 29, 2014; USCG-2018-0874, 84 FR 30882, June 28, 2019; USCG-2017-1025, 85 FR 57765, Sept. 16, 2020]
            
            
              §§ 11.202-11.210
              [Reserved]
            
            
              § 11.211
              Creditable service and equivalents for national and STCW officer endorsements.
              (a) Applicants for officer endorsements should refer to § 10.232 of this subchapter for information regarding requirements for documentation and proof of sea service.
              (b) Service toward an oceans, near-coastal, or STCW endorsement will be credited as follows:
              (1) Service on the Great Lakes will be credited on a day-for-day basis up to 100 percent of the total required service.
              (2) Service on inland waters, other than Great Lakes, that are navigable waters of the United States, will be credited on a day-for-day basis for up to 50 percent of the total required service.
              (c) Service on mobile offshore drilling units. (1) MODU service is creditable for raise of grade of an officer endorsement. Evidence of 1 year of service on MODUs as mate or equivalent while holding an officer endorsement or license as third mate, or as engineering officer of the watch or equivalent while holding an officer endorsement or license as third assistant engineer, is acceptable for a raise of grade to second mate or second assistant engineer, respectively. However, any subsequent raises of grade of unlimited, non-restricted officer licenses or endorsements must include a minimum of 6 months of service on conventional vessels.
              (2) Service on MODUs maintaining station by means of dynamic positioning, may be credited as service on conventional vessels for any raise of grade; however, time more than 8 hours each day will not be credited.
              (3) A day of creditable MODU service must be a minimum of 4 hours, and no additional credit will be granted for periods of more than 8 hours.
              (4) Creditable MODU service excludes time spent ashore due to crew rotation.
              (d) Service on Articulated Tug Barges (ATBs) and Integrated Tug Barges (ITBs). Service on ATB or Dual Mode ITB units is creditable for an original deck officer endorsement or raise of grade of any deck officer endorsement. Service on an ATB or Dual Mode ITB with an aggregate tonnage of 1,600 GRT/3,000 GT or more is creditable on a two-for-one basis (2 days experience equals 1 day of creditable service) for up to 50 percent of the total service on vessels of 1,600 GRT/3,000 GT or more required for an unlimited officer endorsement. The remaining required service on vessels of more than 1,600 GRT/3,000 GT must be obtained on conventional vessels or Push Mode ITBs.
              (e) Service on towing vessels. Service as master or mate (pilot) on towing vessels, when the aggregate tonnage of the tug and barges is 1,600 GRT/3,000 GT or more, is creditable, using the aggregate tonnage, on a two-for-one basis (2 days experience equals 1 day of creditable service) for up to 50 percent of the total service on vessels of 1,600 GRT/3,000 GT or more required for an unlimited officer endorsement. The remaining required service on vessels of more than 1,600 GRT/3,000 GT must be obtained on conventional vessels. This service must be documented as specified in § 10.232(a) of this subchapter.
              (f) Individuals obtaining sea service as part of an approved training curriculum pursuant to either § 11.407(a)(2) or § 11.516(a)(3) of this part must do so in the capacity of cadet (deck) or cadet (engine), as appropriate, notwithstanding any other rating endorsements the individual may hold or any other capacity in which the individual may have served.
              (g) Other experience. Other experience in a marine-related area, other than at sea, or sea service performed on unique vessels, will be evaluated by the Coast Guard for a determination of equivalence to traditional service.
              (h) Tonnage. When determining sea service credit for officer endorsement applicants under subpart D of this part, the tonnage of a vessel solely admeasured using the Convention measurement scheme under 46 U.S.C. Chapter 143 will be credited as Gross Register Tonnage. This paragraph does not apply to those vessels measured under the optional regulatory measurement provisions of 46 U.S.C. 14305.
              [USCG-2004-17914, 78 FR 77909, Dec. 24, 2013, as amended by USCG-2018-0874, 84 FR 30882, June 28, 2019]
            
            
              §§ 11.212-11.216
              [Reserved]
            
            
              § 11.217
              Examination procedures and denial of officer endorsements.
              (a) The examination fee set out in Table 1 to § 10.219(a) of this subchapter must be paid before the applicant may take the first examination section. If an applicant fails three or more sections of the examination, a complete re-examination must be taken. On the subsequent exam, if the applicant again fails three or more sections, at least 3 months must elapse before another complete examination is attempted, and a new examination fee is required. If an applicant fails one or two sections of an examination, the applicant may be retested twice on these sections during the next 3 months. If the applicant does not successfully complete these sections within the 3-month period, a complete re-examination must be taken at least 3 months from the date of the last retest, and a new examination fee is required. The 3-month retest period may be extended by the Coast Guard if the applicant presents evidence documenting sea time that prevented the taking of a retest during the 3-month period. The retest period may not be extended beyond 7 months from the initial examination. All examinations and retests must be completed within 1 year of approval for examination.
              (b) If the Coast Guard refuses to grant an applicant the endorsement applied for due to the applicant's failure to pass a required examination, the Coast Guard will provide the applicant with a written statement setting forth the portions of the examination that must be retaken and the date by which the examination must be completed.
            
            
              §§ 11.219-11.223
              [Reserved]
            
          
          
            Subpart C—STCW Officer Endorsements
            
              § 11.301
              Requirements for STCW officer endorsements.
              (a) Standard of competence. (1) The Coast Guard will accept one or more methods listed in the STCW Code to demonstrate meeting the standard of competence in this subpart. See Column 3—Methods for demonstrating competence—of the Tables of Competence in the STCW Code (incorporated by reference, see § 11.102 of this part). The Coast Guard will accept the following as evidence of meeting the standard of competence under each of these methods:
              (i) In-service experience: Documentation of successful completion of assessments, approved or accepted by the Coast Guard, and signed by a qualified assessor (QA)—deck or engineering—as appropriate.
              (ii) Training ship experience: Documentation of successful completion of an approved training program involving formal training and assessment onboard a training ship.
              (iii) Simulator training: Documentation of successful completion of training and assessment from a Coast Guard-approved course involving maritime simulation.
              (iv) Laboratory equipment training: Documentation of successful completion of training and assessments from an approved training course or facility.
              (v) Practical training or instruction:
              (A) Documentation of successful completion of assessment as part of a structured/formal training or instruction provided by an organization or company as part of an accepted safety or quality management system; or
              (B) Documentation of successful completion of an approved training course from a school or facility.
              (vi) Specialist training: Documentation of successful completion of assessment as part of a company training or specialized training provided by a maritime or equipment specialist.

              (vii) Workshop skills training: Documentation of successful completion of assessments or completion certificate from an approved training program, school or facility.
              (viii) Training program: Documentation of successful completion of an approved training program.
              (ix) Training on a manned scale ship model: Documentation of successful completion of assessment as part of a structured/formal training or instruction provided by an approved training school or facility.
              (x) Practical demonstration of competence: Documentation of successful completion of assessments approved or accepted by the Coast Guard.
              (xi) Practical test and practical experience: Documentation of successful completion of assessments approved or accepted by the Coast Guard.
              (xii) Examination: Successful completion of a Coast Guard examination.
              (xiii) Instruction or course: Documentation of successful completion of an approved or accepted course of instruction.
              (2) Knowledge components may be documented by—
              (i) Successful completion of the Coast Guard examination for the associated officer endorsement;
              (ii) Successful completion of an approved course; or
              (iii) Successful completion of an approved program.
              (3) The Coast Guard will publish assessment guidelines that should be used to document assessments that demonstrate meeting the standard of competence, as required by paragraph (a)(1) of this section. Organizations may develop alternative assessment documentation for demonstrations of competence; however, such documentation must be approved by the Coast Guard prior to its use and submittal with an application.
              (b) Service. (1) Service as a rating will not be accepted to raise of grade from the operational-level to management-level STCW endorsements.
              (2) Service on the Great Lakes will be credited on a day-for-day basis for up to 100 percent of the total required service.
              (3) Service on inland waters other than Great Lakes, which are navigable waters of the United States, will be credited on a day-for-day basis for up to 50 percent of the total required service.
              (4) Service accrued onboard vessels with dual tonnages (both domestic and international) will be credited using the international tonnage for the credential sought.
              (5) Applicants who cannot meet the requirement for 1 year of sea service within the last 5 years as described in § 11.303(c) of this subpart, will be required to meet the requirements of § 11.303(a) of this subpart.
              (c) Operational-level endorsement. Applicants holding national officer endorsements, who seek to add an STCW endorsement at the operational level, must provide evidence of meeting the STCW requirements found in this subpart, including—
              (1) Meeting the service requirements for the operational-level STCW endorsement;
              (2) Satisfactory completion of the STCW operational-level standards of competence; and
              (3) Satisfactory completion of the STCW operational-level training as required in this part.
              (d) Management-level endorsement. Applicants holding national officer endorsements as master, chief mate, chief engineer, or first assistant engineer, and who seek to add an STCW endorsement at the management level, must provide evidence of meeting the STCW requirements found in this subpart, including—
              (1) Meeting the service requirements for the management-level STCW endorsement;
              (2) Satisfactory completion of the STCW operational- and management-level standards of competence; and
              (3) Satisfactory completion of the STCW operational- and management-level training as required in this part.
              (e) Training and assessment for Automatic Radar Plotting Aids (ARPA), Electronic Chart Display and Information System (ECDIS), or Global Maritime Distress and Safety System (GMDSS). Training and assessment in the use of ARPA, ECDIS, or GMDSS is not required for those who serve exclusively on ships not fitted with ARPA, ECDIS, or GMDSS. For ARPA and ECDIS, this limitation must be reflected in the endorsement issued to the seafarer concerned. GMDSS is a separate endorsement that will only be added if the applicant qualifies for it.
              (f) Exemptions and Limitations. (1) The Coast Guard may exempt an applicant from meeting any individual knowledge, understanding, and proficiency required in the appropriate table of competence in the STCW Code. These exemptions must be approved by the Coast Guard based upon vessel type. Under these circumstances, the certificate may include a corresponding limitation. (2) A seafarer may have a limitation removed by providing the Coast Guard with evidence of having completed the individual knowledge, understanding, and proficiency required.
              (g) Notwithstanding § 11.901 of this part, each mariner found qualified to hold any of the following national officer endorsements will also be entitled to hold an STCW endorsement corresponding to the service or other limitations of the license or officer endorsements on the MMC. The vessels concerned are not subject to further obligation under STCW because of their special operating conditions as small vessels engaged in domestic, near-coastal voyages.
              (1) Masters, mates, or engineers endorsed for service on small passenger vessels that are subject to subchapter T or K of this chapter and that operate beyond the boundary line.
              (2) Masters, mates, or engineers endorsed for service on seagoing vessels of less than 200 GRT, other than passenger vessels subject to subchapter H of this chapter.
              (h) Mariners serving on, and owners or operators of any of the following vessels, do not need to hold an STCW endorsement, because they are exempt from application of STCW:
              (1) Fishing vessels as defined in 46 U.S.C. 2101(11)(a).
              (2) Fishing vessels used as fish-tender vessels as defined in 46 U.S.C. 2101(11)(c).
              (3) Barges as defined in 46 U.S.C. 102, including non-self-propelled mobile offshore drilling units.
              (4) Vessels operating exclusively on the Great Lakes or on the inland waters of the United States in the Straits of Juan de Fuca or on the Inside Passage between Puget Sound and Cape Spencer.
              (i) Mariners serving on, and owners or operators of uninspected passenger vessels as defined in 46 U.S.C. 2101(42)(B), do not need to hold an STCW endorsement. The vessels concerned are not subject to further obligation under STCW because of their special operating conditions as small vessels engaged in domestic, near-coastal voyages.
              [USCG-2004-17914, 78 FR 77909, Dec. 24, 2013, as amended by USCG-2014-0688, 79 FR 58276, Sept. 29, 2014; USCG-2018-0874, 84 FR 30882, June 28, 2019]
            
            
              § 11.302
              Basic training.
              (a) Applicants seeking an STCW officer endorsement must provide evidence of meeting the standard of competence for basic training (BT) as follows:
              (1) Personal survival techniques as set out in Table A-VI/1-1 of the STCW Code (incorporated by reference, see § 11.102 of this part).
              (2) Fire prevention and firefighting as set out in Table A-VI/1-2 of the STCW Code.
              (3) Elementary first aid as set out in Table A-VI/1-3 of the STCW Code.
              (4) Personal safety and social responsibilities as set out in Table A-VI/1-4 of the STCW Code.
              (b) Every 5 years seafarers qualified in accordance with § 11.301(c) and (d) of this subpart must provide evidence of maintaining the standard of competence for BT.
              (c) The Coast Guard will accept onboard training and experience, through evidence of 1 year of sea service within the last 5 years, for the following areas:
              (1) Personal survival techniques as set out in Table A-VI/1-1 of the STCW Code:
              (i) Donning a lifejacket.
              (ii) Boarding a survival craft from the ship, while wearing a lifejacket.
              (iii) Taking initial actions on boarding a lifeboat to enhance chance of survival.
              (iv) Streaming a lifeboat drogue or sea-anchor.
              (v) Operating survival craft equipment.
              
              (vi) Operating location devices, including radio equipment.
              (2) Fire prevention and firefighting as set out in Table A-VI/1-2 of the STCW Code:
              (i) Using self-contained breathing apparatus.
              (ii) Performing a rescue in a smoke-filled space, using an approved smoke-generating device aboard, while wearing a breathing apparatus.
              (3) Elementary first aid as set out in Table A-VI/1-3 of the STCW Code.
              (4) Personal safety and social responsibilities as set out in Table A-VI/1-4 of the STCW Code.
              (d) The Coast Guard will only accept evidence of approved assessments conducted ashore for the following areas:
              (1) Personal survival techniques as set out in Table A-VI/1-1 of the STCW Code:
              (i) Donning and using an immersion suit.
              (ii) Safely jumping from a height into the water.
              (iii) Righting an inverted liferaft while wearing a lifejacket.
              (iv) Swimming while wearing a lifejacket.
              (v) Keeping afloat without a lifejacket.
              (2) Fire prevention and firefighting as set out in Table A-VI/1-2 of the STCW Code:
              (i) Using various types of portable fire extinguishers.
              (ii) Extinguishing smaller fires, e.g., electrical fires, oil fires, and propane fires.
              (iii) Extinguishing extensive fires with water, using jet and spray nozzles.
              (iv) Extinguishing fires with foam, powder, or any other suitable chemical agent.
              (v) Fighting fire in smoke-filled enclosed spaces wearing self-contained breathing apparatus.
              (vi) Extinguishing fire with water fog or any other suitable firefighting agent in an accommodation room or simulated engineroom with fire and heavy smoke.
              (vii) Extinguishing oil fire with fog applicator and spray nozzles, dry chemical powder, or foam applicators.
              (e) Applicants who cannot meet the requirement for 1 year of sea service within the last 5 years, as described in paragraph (c) of this section, will be required to meet the requirements of paragraph (a) of this section or complete approved or accepted refresher training.
            
            
              § 11.303
              Advanced firefighting.
              (a) Advanced firefighting. Applicants seeking an STCW officer endorsement must provide evidence of meeting the standard of competence as set out in Table A-VI/3 of the STCW Code (incorporated by reference, see § 11.102 of this part). Applicants for an original STCW officer endorsement, who met the requirements of § 11.201(h) of this part will be deemed to have met the requirement of this paragraph.
              (b) Every 5 years seafarers qualified in accordance with paragraph (a) of this section must provide evidence of maintaining the standard of competence as set out in Table A-VI/3 of the STCW Code.
              (c) The Coast Guard will accept onboard training and experience, through evidence of 1 year of sea service within the last 5 years, as meeting the requirements of paragraph (b) of this section for the following areas as set out in Table A-VI/3 of the STCW Code:
              (1) Control firefighting operations aboard ships with the following knowledge, understanding, and proficiencies:
              (i) Firefighting procedures at sea and in port, with particular emphasis on organization, tactics and command.
              (ii) Communication and coordination during firefighting operations.
              (iii) Ventilation control, including smoke extraction.
              (iv) Control of fuel and electrical systems.
              (v) Firefighting process hazards (dry distillation, chemical reactions, boiler uptake).
              (vi) Fire precautions and hazards associated with the storage and handling of materials.
              (vii) Management and control of injured persons.
              (viii) Procedures for coordination with shore-based firefighters.
              (2) Inspect and service fire-detection and extinguishing systems and equipment.
              (i) Requirements for statutory and classification surveys.
              (ii) Reserved.
              
              (d) The Coast Guard will only accept evidence of assessments conducted ashore as meeting the requirements of paragraph (b) of this section for the following areas as set out in Table A-VI/3 of the STCW Code:
              (1) Control firefighting operations aboard ships with the following knowledge, understanding, and proficiencies:
              (i) Use of water for fire-extinguishing, the effect on ship stability, precautions and corrective procedures.
              (ii) Firefighting involving dangerous goods.
              (2) Organize and train fire parties.
              (3) Inspect and service fire-detection and extinguishing systems and equipment.
              (i) Fire detection. Fire-detection systems; fixed fire-extinguishing systems; portable and mobile fire-extinguishing equipment, including appliances, pumps and rescue, salvage; life-support; personal protective and communication equipment.
              (ii) Reserved.
              (4) Investigate and compile reports on incidents involving fire.
              (e) Applicants who cannot meet the requirement for 1 year of sea service within the last 5 years, as described in paragraph (c) of this section, will be required to meet the requirements of paragraph (a) of this section or complete approved or accepted refresher training.
            
            
              § 11.304
              STCW deck officer endorsements.
              (a) Specific requirements for all STCW deck officer endorsements are detailed in the applicable sections in this part.
              (1) Master on vessels of 3,000 GT or more (management level).
              (2) Chief mate on vessels of 3,000 GT or more (management level).
              (3) Officer in charge of a navigational watch (OICNW) of vessels of 500 GT or more (operational level).
              (4) Master of vessels of 500 GT or more and less than 3,000 GT (management level).
              (5) Chief mate of vessels of 500 GT or more and less than 3,000 GT (management level).
              (6) Master of vessels of less than 500 GT (management level).
              (7) Master of vessels of less than 500 GT limited to near-coastal waters (management level).
              (8) OICNW of vessels of less than 500 GT (operational level).
              (9) OICNW of vessels of less than 500 GT limited to near-coastal waters (operational level).
              (b) [Reserved]
            
            
              § 11.305
              Requirements to qualify for an STCW endorsement as master of vessels of 3,000 GT or more (management level).
              (a) To qualify for an STCW endorsement as master, an applicant must—
              (1) Provide evidence of 36 months of service as OICNW on vessels operating in oceans, near-coastal waters, and/or Great Lakes. This period may be reduced to not less than 24 months if the applicant served as chief mate for not less than 12 months. Service on inland waters that are navigable waters of the United States may be substituted for up to 50 percent of the total required service. Experience gained in the engine department on vessels may be creditable for up to 3 months of the service requirements;
              (2) Provide evidence of meeting the standard of competence specified in Section A-II/2 of the STCW Code (incorporated by reference, see § 11.102 of this part); and
              (3) Provide evidence of having satisfactorily completed approved training in the following subject areas:
              (i) Advanced ship handling.
              (ii) Advanced stability.
              (iii) Advanced meteorology.
              (iv) Leadership and managerial skills.
              (v) Search and rescue.
              (vi) ARPA, if serving on a vessel with this equipment.
              (vii) ECDIS, if serving on a vessel with this equipment.
              (viii) GMDSS, if serving on a vessel with this equipment.
              (ix) Management of medical care.
              (b) For a renewal of an STCW endorsement as master of vessels of 3,000 GT or more to be valid on or after January 1, 2017, each candidate must provide evidence of successful completion of approved training in the following:
              (1) Leadership and managerial skills.

              (2) ECDIS, if serving on a vessel with this equipment.
              
              (c) The Coast Guard may exempt an applicant from meeting any individual knowledge, understanding, and proficiency required in Section A-II/2 of the STCW Code. These exemptions must be approved by the Coast Guard based upon vessel type. Under these circumstances, the credential may include a corresponding limitation.
              (d) Seafarers holding an STCW endorsement as masters of vessels of 500 GT or more and less than 3,000 GT, in accordance with § 11.311 of this subpart, are eligible to apply for the endorsement as master on vessels of 3,000 GT or more upon completion of 6 months of sea service, under the authority of the endorsement, and must complete any items in paragraphs (a)(2) and (a)(3) of this section not previously satisfied.
              (e) Seafarers with one of the following national officer endorsements are eligible to apply for this endorsement upon completion of the requirements in table 1 to this paragraph:
              
                Table 1 to § 11.305(e)—STCW Endorsement as Master of Vessels of 3,000 GT or More
                
                  Entry path from national endorsements
                  Sea service underauthority of
                    the endorsement 1
                    
                  
                  Competence—STCW Table A-II/2 2
                  
                  Training required by thissection 3
                    
                  
                
                
                  Master ocean or near-coastal, unlimited tonnage
                  None
                  Yes
                  Yes.
                
                
                  Master OSV
                  None
                  Yes
                  Yes.
                
                
                  1 This column provides the minimum additional service required of the seafarer in order to meet the requirements of this section.
                
                  2 Complete any items in paragraph (a)(2) of this section not previously satisfied.
                
                  3 Complete any items in paragraph (a)(3) of this section not previously satisfied.
              
              [USCG-2004-17914, 78 FR 77909, Dec. 24, 2013, as amended by USCG-2014-0688, 79 FR 58276, Sept. 29, 2014; USCG-2018-0874, 84 FR 30882, June 28, 2019]
            
            
              § 11.307
              Requirements to qualify for an STCW endorsement as chief mate of vessels of 3,000 GT or more (management level).
              (a) To qualify for an STCW endorsement as chief mate, an applicant must—
              (1) Provide evidence of 12 months of service as OICNW on vessels operating in oceans, near-coastal waters, and/or Great Lakes. Service on inland waters, bays, or sounds that are navigable waters of the United States may be substituted for up to 50 percent of the total required service. Experience gained in the engine department on vessels may be creditable for up to 1 month of the service requirements;
              (2) Meet the standard of competence specified in Section A-II/2 of the STCW Code (incorporated by reference, see § 11.102 of this part); and
              (3) Provide evidence of having satisfactorily completed approved training in the following subject areas:
              (i) Advanced ship handling.
              (ii) Advanced stability.
              (iii) Advanced meteorology.
              (iv) Leadership and managerial skills.
              (v) Search and rescue.
              (vi) ARPA, if serving on a vessel with this equipment.
              (vii) ECDIS, if serving on a vessel with this equipment.
              (viii) GMDSS, if serving on a vessel with this equipment.
              (ix) Management of medical care.
              (b) For a renewal of an STCW endorsement as chief mate of vessels of 3,000 GT or more to be valid on or after January 1, 2017, each candidate must provide evidence of successful completion of approved training in the following:
              (1) Leadership and managerial skills.
              (2) ECDIS, if serving on a vessel with this equipment.
              (c) The Coast Guard may exempt an applicant from meeting any individual knowledge, understanding, and proficiency required in Section A-II/2 of the STCW Code. These exemptions must be approved by the Coast Guard based upon vessel type. Under these circumstances, the credential may include a corresponding limitation.

              (d) Seafarers holding an STCW endorsement as chief mate of vessels of 500 GT or more and less than 3,000 GT, in accordance with § 11.313 of this subpart, are eligible to apply for the endorsement as chief mate on vessels of 3,000 GT or more upon completion of 6 months of sea service, under the authority of the endorsement, and must complete any items in paragraphs (a)(2) and (a)(3) of this section not previously satisfied.
              (e) Seafarers with one of the following national officer endorsements are eligible to apply for this endorsement upon completion of the requirements in the following table:
              
                Table 1 to § 11.307(e)—STCW Endorsement as Chief Mate of Vessels of 3,000 GT or More
                
                  Entry path from national endorsements
                  Sea service under authority of the endorsement 1
                  
                  Competence—STCW Table A-II/2 2
                  
                  Training required by thissection 3
                    
                  
                
                
                  Chief mate ocean or near-coastal, unlimited tonnage
                  None
                  Yes
                  Yes.
                
                
                  Master ocean or near-coastal, less than 500 GRT
                  12 months
                  Yes
                  Yes.
                
                
                  Chief mate OSV
                  None
                  Yes
                  Yes.
                
                
                  Master towing vessel ocean or near-coastal
                  12 months
                  Yes
                  Yes.
                
                
                  1 This column provides the minimum additional service required of the seafarer in order to meet the requirements of this section.
                
                  2 Complete any items in paragraph (a)(2) of this section not previously satisfied.
                
                  3 Complete any items in paragraph (a)(3) of this section not previously satisfied.
              
              [USCG-2004-17914, 78 FR 77909, Dec. 24, 2013, as amended by USCG-2014-0688, 79 FR 58276, Sept. 29, 2014; USCG-2018-0874, 84 FR 30882, June 28, 2019]
            
            
              § 11.309
              Requirements to qualify for an STCW endorsement as Officer in charge of a navigational watch (OICNW) of vessels of 500 GT or more (operational level).
              (a) To qualify for an STCW endorsement as OICNW, an applicant must—
              (1) Provide evidence of seagoing service as follows:
              (i) Thirty-six months of seagoing service in the deck department on vessels operating in oceans, near-coastal waters, and/or Great Lakes. Service on inland waters, bays, or sounds that are navigable waters of the United States may be substituted for up to 50 percent of the total required service; or
              (ii) Twelve months of seagoing service as part of an approved training program, which includes onboard training that meets the requirements of Section A-II/1 of the STCW Code (incorporated by reference, see § 11.102 of this part);
              (2) Provide evidence of having performed, during the required seagoing service, bridge watchkeeping duties under the supervision of an officer holding the STCW endorsement as master, chief mate, second mate, or OICNW, for a period of not less than 6 months;
              (3) Provide evidence of meeting the standard of competence specified in Section A-II/1 of the STCW Code; and
              (4) Provide evidence of having satisfactorily completed approved training in the following subject areas:
              (i) Medical first-aid provider.
              (ii) Radar observer.
              (iii) Search and rescue.
              (iv) Basic and advanced firefighting in accordance with § 11.303 of this subpart.
              (v) Proficiency in survival craft and rescue boats other than fast rescue boats (PSC) or proficiency in survival craft and rescue boats other than lifeboats and fast rescue boats (PSC-limited).
              (vi) Visual signaling.
              (vii) Bridge resource management (BRM).
              (viii) Terrestrial and celestial navigation, and electronic navigation systems.
              (ix) Watchkeeping, including International Regulations for Preventing Collisions at Sea (COLREGS) and IMO standard marine communication phrases (SMCP).
              (x) Cargo handling and stowage.
              (xi) Ship handling.
              (xii) Stability and ship construction.
              (xiii) Meteorology.
              (xiv) ARPA, if serving on a vessel with this equipment.

              (xv) GMDSS, if serving on a vessel with this equipment.
              
              (xvi) ECDIS, if serving on a vessel with this equipment.
              (b) Experience gained in the engine department on vessels may be creditable for up to 3 months of the service requirements in paragraph (a)(1)(i) of this section.
              (c) For a renewal of an STCW endorsement as OICNW of vessels of 500 GT or more to be valid on or after January 1, 2017, each candidate must provide the following:
              (1) Evidence of meeting the standard of competence in leadership and teamworking skills.
              (2) Completion of approved training in ECDIS, if serving on a vessel with this equipment.
              (d) The Coast Guard may exempt an applicant from meeting any individual knowledge, understanding, and proficiency required in Section A-II/1 of the STCW Code. These exemptions must be approved by the Coast Guard based upon vessel type. Under these circumstances, the credential may include a corresponding limitation.

              (e) Seafarers with one of the following national officer endorsements are eligible to apply for this endorsement upon completion of the requirements in the following table:
              
              
                Table 1 to § 11.309(e)—STCW Endorsement as OICNW of Vessels of 500 GT or More
                
                  Entry path from national endorsements
                  Sea service under authority of the endorsement 1
                  
                  Competence—STCW Table A-II/1 2
                  
                  Training required by thissection 3
                    
                  
                
                
                  Mate ocean or near-coastal, unlimited tonnage
                  None
                  Yes
                  Yes.
                
                
                  Master ocean or near-coastal, less than 500 GRT
                  6 months
                  Yes
                  Yes.
                
                
                  Mate ocean or near-coastal, less than 1,600 GRT
                  None
                  Yes
                  Yes.
                
                
                  Mate ocean or near-coastal, less than 500 GRT
                  12 months
                  Yes
                  Yes.
                
                
                  Mate OSV
                  12 months 1
                  
                  Yes
                  Yes.
                
                
                  Mate towing vessel ocean or near-coastal
                  6 months
                  Yes
                  Yes.
                
                
                  1 This column provides the minimum additional service required of the seafarer in order to meet the requirements of this section.
                
                  2 Complete any items in paragraph (a)(3) of this section not previously satisfied.
                
                  3 Complete any items in paragraph (a)(4) of this section not previously satisfied.
              
              [USCG-2004-17914, 78 FR 77909, Dec. 24, 2013, as amended by USCG-2014-0688, 79 FR 58276, Sept. 29, 2014; USCG-2018-0874, 84 FR 30882, June 28, 2019]
            
            
              § 11.311
              Requirements to qualify for an STCW endorsement as master of vessels of 500 GT or more and less than 3,000 GT (management level).
              (a) To qualify for an STCW endorsement as master, an applicant must—
              (1) Provide evidence of 36 months of service as OICNW on vessels operating in oceans, near-coastal waters, and/or Great Lakes. However, this period may be reduced to not less than 24 months if the applicant served as chief mate for not less than 12 months. Service on inland waters, bays, or sounds that are navigable waters of the United States may be substituted for up to 50 percent of the total required service. Experience gained in the engine department on vessels may be creditable for up to 3 months of the service requirements;
              (2) Provide evidence of meeting the standard of competence specified in Section A-II/2 of the STCW Code (incorporated by reference, see § 11.102 of this part); and
              (3) Provide evidence of having satisfactorily completed approved training in the following subject areas:
              (i) Advanced ship handling.
              (ii) Advanced stability.
              (iii) Advanced meteorology.
              (iv) Leadership and managerial skills.
              (v) Search and rescue.
              (vi) Management of medical care.
              (vii) ECDIS, if serving on a vessel with this equipment.
              (viii) ARPA, if serving on a vessel with this equipment.
              (ix) GMDSS, if serving on a vessel with this equipment.

              (b) For a renewal of an STCW endorsement as master of vessels of 500 GT or more and less than 3,000 GT to be valid on or after January 1, 2017, each candidate must provide evidence of successful completion of approved training in the following:
              (1) Leadership and managerial skills.
              (2) ECDIS, if serving on a vessel with this equipment.
              (c) The Coast Guard may exempt an applicant from meeting any individual knowledge, understanding, and proficiency required in Section A-II/2 of the STCW Code. These exemptions must be approved by the Coast Guard based upon vessel type. Under these circumstances, the credential may include a corresponding limitation.
              (d) Seafarers with one of the following national officer endorsements are eligible to apply for this endorsement upon completion of the requirements in the following table:
              
                Table 1 to § 11.311(d)—STCW Endorsement as Master of Vessels of 500 GT or More and Less Than 3,000 GT
                
                  Entry path from national endorsements
                  Sea service under authority of the endorsement 1
                  
                  Competence—STCW Table A-II/2 2
                  
                  Training required by thissection 3
                    
                  
                
                
                  Master oceans or near-coastal, less than 1,600 GRT
                  None
                  Yes
                  Yes.
                
                
                  Master OSV
                  None
                  Yes
                  Yes.
                
                
                  Master oceans or near-coastal, less than 500 GRT
                  12 months
                  Yes
                  Yes.
                
                
                  Master towing vessel oceans or near-coastal
                  12 months
                  Yes
                  Yes.
                
                
                  1 This column provides the minimum additional service required of the seafarer in order to meet the requirements of this section.
                
                  2 Complete any items in paragraph (a)(2) of this section not previously satisfied.
                
                  3 Complete any items in paragraph (a)(3) of this section not previously satisfied.
              
              [USCG-2004-17914, 78 FR 77909, Dec. 24, 2013, as amended by USCG-2014-0688, 79 FR 58276, Sept. 29, 2014; USCG-2018-0874, 84 FR 30882, June 28, 2019]
            
            
              § 11.313
              Requirements to qualify for an STCW endorsement as chief mate of vessels of 500 GT or more and less than 3,000 GT (management level).
              (a) To qualify for an STCW endorsement as chief mate, an applicant must—
              (1) Provide evidence of 12 months of service as OICNW on vessels operating in oceans, near-coastal waters, and/or Great Lakes. Service on inland waters, bays, or sounds that are navigable waters of the United States may be substituted for up to 50 percent of the total required service. Experience gained in the engine department on vessels may be creditable for up to 1 month of the service requirements;
              (2) Provide evidence of meeting the standard of competence specified in Section A-II/2 of the STCW Code (incorporated by reference, see § 11.102 of this part); and
              (3) Provide evidence of having satisfactorily completed approved training in the following subject areas:
              (i) Advanced ship handling.
              (ii) Advanced stability.
              (iii) Advanced meteorology.
              (iv) Leadership and managerial skills.
              (v) Search and rescue.
              (vi) Management of medical care.
              (vii) ECDIS, if serving on a vessel with this equipment.
              (viii) ARPA, if serving on a vessel with this equipment.
              (ix) GMDSS, if serving on a vessel with this equipment.
              (b) For a renewal of an STCW endorsement as chief mate of vessels of 500 GT or more and less than 3,000 GT to be valid on or after January 1, 2017, each candidate must provide evidence of successful completion of approved training in the following:
              (1) Leadership and managerial skills.
              (2) ECDIS, if serving on a vessel with this equipment.
              (c) The Coast Guard may exempt an applicant from meeting any individual knowledge, understanding, and proficiency required in Section A-II/2 of the STCW Code. These exemptions must be approved by the Coast Guard based upon vessel type. Under these circumstances, the credential may include a corresponding limitation.

              (d) Seafarers with one of the following national officer endorsements are eligible to apply for this endorsement upon completion of the requirements in the following table:
              
              
                Table 1 to § 11.313(d)—STCW Endorsement as Chief Mate of Vessels of 500 GT or More and Less Than 3,000 GT
                
                  Entry path from national endorsements
                  Sea service under authority of the endorsement 1
                  
                  Competence—STCW Table A-II/2 2
                  
                  Training required by thissection 3
                    
                  
                
                
                  Chief mate OSV
                  None
                  Yes
                  Yes.
                
                
                  Master oceans or near-coastal, less than 500 GRT
                  6 months
                  Yes
                  Yes.
                
                
                  Master towing vessel oceans or near-coastal
                  6 months
                  Yes
                  Yes.
                
                
                  1 This column provides the minimum additional service required of the seafarer in order to meet the requirements of this section.
                
                  2 Complete any items in paragraph (a)(2) of this section not previously satisfied.
                
                  3 Complete any items in paragraph (a)(3) of this section not previously satisfied.
              
              [USCG-2004-17914, 78 FR 77909, Dec. 24, 2013, as amended by USCG-2014-0688, 79 FR 58276, Sept. 29, 2014; USCG-2018-0874, 84 FR 30882, June 28, 2019]
            
            
              § 11.315
              Requirements to qualify for an STCW endorsement as master of vessels of less than 500 GT (management level).
              (a) To qualify for an STCW endorsement as master, an applicant must—
              (1) Provide evidence of 36 months of seagoing service as OICNW on vessels operating in oceans, near-coastal waters, and/or Great Lakes; however, this period may be reduced to not less than 24 months if not less than 12 months of such seagoing service has been served as chief mate. Service on inland waters, bays, or sounds that are navigable waters of the United States may be substituted for up to 50 percent of the total required service. Experience gained in the engine department may be creditable for up to 3 months of the service requirements;
              (2) Provide evidence of meeting the standard of competence specified in Section A-II/2 of the STCW Code (incorporated by reference, see § 11.102 of this part); and
              (3) Provide evidence of having satisfactorily completed approved training in the following subject areas:
              (i) Search and rescue.
              (ii) Management of medical care.
              (iii) Leadership and managerial skills.
              (iv) ECDIS, if serving on a vessel with this equipment.
              (v) ARPA, if serving on a vessel with this equipment.
              (vi) GMDSS, if serving on a vessel with this equipment.
              (b) For a renewal of an STCW endorsement as master of vessels of less than 500 GT to be valid on or after January 1, 2017, each candidate must provide evidence of successful completion of approved training in the following:
              (1) Leadership and managerial skills.
              (2) ECDIS, if serving on a vessel with this equipment.
              (c) The Coast Guard may exempt an applicant from meeting any individual knowledge, understanding, and proficiency required in Section A-II/2 of the STCW Code. These exemptions must be approved by the Coast Guard based upon vessel type. Under these circumstances, the credential may include a corresponding limitation.
              (d) Seafarers with one of the following national officer endorsements are eligible to apply for this endorsement upon completion of the requirements in the following table:
              
                Table 1 to § 11.315(d)—STCW Endorsement as Master of Vessels of Less Than 500 GT
                
                  Entry path from national endorsements
                  Sea service under authority of the endorsement 1
                  
                  Competence—STCW Table A-II/2 2
                  
                  Training required by this section 3
                  
                
                
                  Master oceans or near-coastal, less than 500 GRT
                  None
                  Yes
                  Yes.
                
                
                  Master towing vessel oceans or near-coastal
                  None
                  Yes
                  Yes.
                
                
                  Master oceans or near-coastal, less than 200 GRT
                  12 months
                  Yes
                  Yes.
                
                
                  1 This column provides the minimum additional service required of the seafarer in order to meet the requirements of this section.
                
                  2 Complete any items in paragraph (a)(2) of this section not previously satisfied.
                
                  3 Complete any items in paragraph (a)(3) of this section not previously satisfied.
              
              
              [USCG-2004-17914, 78 FR 77909, Dec. 24, 2013, as amended by 84 FR 30882, June 28, 2019]
            
            
              § 11.317
              Requirements to qualify for an STCW endorsement as master of vessels of less than 500 GT limited to near-coastal waters (management level).
              (a) To qualify for an STCW endorsement as master, an applicant must—
              (1) Provide evidence of 12 months of service as OICNW, on vessels operating in oceans, near-coastal waters, and/or Great Lakes. Service on inland waters, bays, or sounds that are navigable waters of the United States may be substituted for up to 50 percent of the total required service. Experience gained in the engine department on vessels may be creditable for up to 1 month of the service requirements;
              (2) Provide evidence of meeting the standard of competence specified in Section A-II/3 of the STCW Code (incorporated by reference, see § 11.102 of this part); and
              (3) Provide evidence of having satisfactorily completed approved training in the following subject areas:
              (i) Medical first-aid provider.
              (ii) Basic and advanced firefighting in accordance with § 11.303 of this subpart.
              (iii) Proficiency in survival craft and rescue boats other than fast rescue boats (PSC) or proficiency in survival craft and rescue boats other than lifeboats and fast rescue boats (PSC-limited).
              (iv) Leadership and managerial skills.
              (v) ECDIS, if serving on a vessel with this equipment.
              (vi) Radar observer, if serving on a vessel with this equipment.
              (vii) ARPA, if serving on a vessel with this equipment.
              (b) For a renewal of an STCW endorsement as master of vessels of less than 500 GT limited to near-coastal waters to be valid on or after January 1, 2017, each candidate must provide evidence of successful completion of approved training in the following:
              (1) Leadership and managerial skills.
              (2) ECDIS, if serving on a vessel with this equipment.
              (c) The Coast Guard may exempt an applicant from meeting any individual knowledge, understanding, and proficiency required in Section A-II/3 of the STCW Code. These exemptions must be approved by the Coast Guard based upon vessel type. Under these circumstances, the credential may include a corresponding limitation.

              (d) Seafarers with one of the following national officer endorsements are eligible to apply for this endorsement upon completion of the requirements in the following table:
              
              
                Table 1 to § 11.317(d)—STCW Endorsement as Master of Vessels of Less Than 500 GT Limited to Near-Coastal Waters
                
                  Entry path from national endorsements
                  Sea service underauthority of the endorsement 1
                    
                  
                  Competence—STCWTable A-II/3 2
                    
                  
                  Training required by thissection 3
                    
                  
                
                
                  Mate oceans or near-coastal, less than 500 GRT
                  None
                  Yes
                  Yes.
                
                
                  Mate towing vessel oceans or near-coastal
                  None
                  Yes
                  Yes.
                
                
                  Master oceans or near-coastal, less than 200 GRT
                  6 months
                  Yes
                  Yes.
                
                
                  Mate oceans or near-coastal, less than 200 GRT
                  12 months
                  Yes
                  Yes.
                
                
                  1 This column provides the minimum additional service required of the seafarer in order to meet the requirements of this section.
                
                  2 Complete any items in paragraph (a)(2) of this section not previously satisfied.
                
                  3 Complete any items in paragraph (a)(3) of this section not previously satisfied.
              
              [USCG-2004-17914, 78 FR 77909, Dec. 24, 2013, as amended by USCG-2014-0688, 79 FR 58276, Sept. 29, 2014]
            
            
              
              § 11.319
              Requirements to qualify for an STCW endorsement as Officer in Charge of a Navigational Watch (OICNW) of vessels of less than 500 GT (operational level).
              (a) To qualify for an STCW endorsement as OICNW, an applicant must—
              (1) Provide evidence of seagoing service as follows:
              (i) Provide evidence of 36 months of service in the deck department on vessels operating in oceans, near-coastal waters, and/or Great Lakes. Service on inland waters, bays, or sounds that are navigable waters of the United States may be substituted for up to 50 percent of the required service. Experience gained in the engine department may be creditable for up to 3 months of the service requirements; or
              (ii) Provide evidence of not less than 12 months of seagoing service as part of an approved training program that includes onboard training that meets the requirements of Section A-II/1 of the STCW Code (incorporated by reference, see § 11.102 of this part).
              (2) Provide evidence of having performed during the required seagoing service, bridge watchkeeping duties, under the supervision of an officer holding the STCW endorsement as master, chief mate, or OICNW, for a period of not less than 6 months. The Coast Guard will accept service on vessels as boatswain, able seaman, or quartermaster while holding the appropriate deck watchkeeping rating endorsement, which may be accepted on a two-for-one basis to a maximum allowable substitution of 3 months (6 months of experience equals 3 months of creditable service);
              (3) Provide evidence of meeting the standard of competence specified in Section A-II/1 of the STCW Code; and
              (4) Provide evidence of having satisfactorily completed approved training in the following subject areas:
              (i) Medical first-aid provider.
              (ii) Radar observer, if serving on a vessel with this equipment.
              (iii) Watchkeeping, including COLREGS and IMO standard marine communication phrases (SMCP).
              (iv) Basic and advanced firefighting in accordance with § 11.303 of this subpart.
              (v) Proficiency in survival craft and rescue boats other than fast rescue boats (PSC) or proficiency in survival craft and rescue boats other than lifeboats and fast rescue boats (PSC-limited).
              (vi) Visual signaling.
              (vii) Bridge resource management;
              (viii) ARPA, if serving on a vessel with this equipment.
              (ix) GMDSS, if serving on a vessel with this equipment.
              (x) ECDIS, if serving on a vessel with this equipment.
              (b) For a renewal of an STCW endorsement as OICNW of vessels of less than 500 GT to be valid on or after January 1, 2017, each candidate must provide the following:
              (1) Evidence of meeting the standard of competence in leadership and teamworking skills.
              (2) Completion of approved training in ECDIS, if serving on a vessel with this equipment.
              (c) The Coast Guard may exempt an applicant from meeting any individual knowledge, understanding, and proficiency required in Section A-II/1 of the STCW Code. These exemptions must be approved by the Coast Guard based upon vessel type. Under these circumstances, the credential may include a corresponding limitation.
              (d) Seafarers with one of the following national officer endorsements are eligible to apply for this endorsement upon completion of the requirements in the following table:
              
                Table 1 to § 11.319(d)—STCW Endorsement as Officer in Charge of a Navigational Watch (OICNW) of Vessels of Less Than 500 GT.
                
                  Entry path from national endorsements
                  Sea service under authority of the endorsement 1
                  
                  Competence—STCWTable A-II/1 2
                    
                  
                  Training required by thissection 3
                    
                  
                
                
                  Mate oceans or near-coastal, less than 500 GRT
                  None
                  Yes
                  Yes.
                
                
                  Mate towing vessel oceans or near-coastal
                  None
                  Yes
                  Yes.
                
                
                  Master oceans or near-coastal, less than 200 GRT
                  6 months
                  Yes
                  Yes.
                
                
                  
                  Mate oceans or near-coastal, less than 200 GRT
                  12 months
                  Yes
                  Yes.
                
                
                  1 This column provides the minimum additional service required of the seafarer in order to meet the requirements of this section.
                
                  2 Complete any items in paragraph (a)(3) of this section not previously satisfied.
                
                  3 Complete any items in paragraph (a)(4) of this section not previously satisfied.
              
              [USCG-2004-17914, 78 FR 77909, Dec. 24, 2013, as amended by USCG-2014-0688, 79 FR 58276, Sept. 29, 2014; USCG-2018-0874, 84 FR 30882, June 28, 2019]
            
            
              § 11.321
              Requirements to qualify for an STCW endorsement as officer in charge of a navigational watch (OICNW) of vessels of less than 500 GT limited to near-coastal waters (operational level).
              (a) To qualify for an STCW endorsement as OICNW, an applicant must—
              (1) Provide evidence of seagoing service as follows:
              (i) Twenty-four months of seagoing service in the deck department on vessels operating in oceans, near-coastal waters, and/or Great Lakes. Service on inland waters, bays, or sounds that are navigable waters of the United States may be substituted for up to 50 percent of the total required service. Experience gained in the engine department may be creditable for up to 3 months of the service requirements; or
              (ii) Successful completion of an approved training program that includes seagoing service as required by the Coast Guard; or
              (iii) Successful completion of approved training for this section and obtain 12 months of seagoing service;
              (2) Provide evidence of meeting the standard of competence specified in Section A-II/3 of the STCW Code (incorporated by reference, see § 11.102 of this part); and
              (3) Provide evidence of having satisfactorily completed approved training in the following subject areas:
              (i) Medical first-aid provider.
              (ii) Basic and advanced firefighting in accordance with § 11.303 of this subpart.
              (iii) Proficiency in survival craft and rescue boats other than fast rescue boats (PSC) or proficiency in survival craft and rescue boats other than lifeboats and fast rescue boats (PSC-limited).
              (iv) Bridge resource management;
              (v) ECDIS, if serving on a vessel with this equipment.
              (vi) Radar observer, if serving on a vessel with this equipment.
              (vii) ARPA, if serving on a vessel with this equipment.
              (b) For a renewal of an STCW endorsement as OICNW of vessels of less than 500 GT limited to near-coastal waters to be valid on or after January 1, 2017, each candidate must provide the following:
              (1) Evidence of meeting the standard of competence in leadership and teamworking skills.
              (2) Completion of approved training in ECDIS, if serving on a vessel with this equipment.
              (c) The Coast Guard may exempt an applicant from meeting any individual knowledge, understanding, and proficiency required in Section A-II/3 of the STCW Code. These exemptions must be approved by the Coast Guard based upon vessel type. Under these circumstances, the credential may include a corresponding limitation.

              (d) Seafarers with one of the following national officer endorsements are eligible to apply for this endorsement upon completion of the requirements in the following table:
              
              
                Table 1 to § 11.321(d)—STCW Endorsement as OICNW of Vessels of Less Than 500 GT Limited to Near-Coastal Waters
                
                  Entry path from national endorsements
                  Sea service under authority of the endorsement 1
                  
                  Competence—STCWTable A-II/3 2
                    
                  
                  Training required by thissection 3
                    
                  
                
                
                  Mate oceans or near-coastal less than 500 GRT
                  None
                  Yes
                  Yes.
                
                
                  Mate towing vessel oceans or near-coastal
                  None
                  Yes
                  Yes.
                
                
                  Master oceans or near-coastal, less than 200 GRT
                  None
                  Yes
                  Yes.
                
                
                  Mate oceans or near-coastal, less than 200 GRT
                  6 months
                  Yes
                  Yes.
                
                
                  1 This column provides the minimum additional service required of the seafarer in order to meet the requirements of this section.
                
                  2 Complete any items in paragraph (a)(2) of this section not previously satisfied.
                
                  3 Complete any items in paragraph (a)(3) of this section not previously satisfied.
              
              [USCG-2004-17914, 78 FR 77909, Dec. 24, 2013, as amended by USCG-2014-0688, 79 FR 58276, Sept. 29, 2014]
            
            
              § 11.323
              STCW engineer officer endorsements.
              (a) Specific requirements for all STCW engineer officer endorsements are detailed in the applicable sections in this part.
              (1) Chief engineer officer on vessels powered by main propulsion machinery of 3,000 kW/4,000 HP propulsion power or more (management level).
              (2) Second engineer officer on vessels powered by main propulsion machinery of 3,000 kW/4,000 HP propulsion power or more (management level).
              (3) Officer in charge of an engineering watch (OICEW) in a manned engineroom, or as a designated duty engineer in a periodically unmanned engineroom, on vessels powered by main propulsion machinery of 750 kW/1,000 HP propulsion power or more (operational level).
              (4) Chief engineer officer on vessels powered by main propulsion machinery of between 750 kW/1,000 HP and 3,000 kW/4,000 HP propulsion power (management level).
              (5) Second engineer officer on vessels powered by main propulsion machinery of 750 kW/1,000 HP to 3,000 kW/4,000 HP propulsion power (management level).
              (6) Electro-technical officer on vessels powered by main propulsion machinery of 750 kW/1,000 HP or more (operational level).
              (b) Limitations. (1) STCW engineer officer endorsements issued in accordance with §§ 11.325, 11.327, 11.329, 11.331, 11.333, and 11.335 of this subpart will be restricted to specific propulsion modes for steam, motor, or gas turbine-propelled vessels as appropriate.
              (2) STCW engineer officer endorsements issued in accordance with §§ 11.325, 11.327, 11.329, 11.331, 11.333, and 11.335 of this subpart for motor or gas turbine-propelled vessels may be endorsed as limited to serve on vessels without auxiliary boilers, waste-heat boilers, distilling plants, oily water separators, or sewage treatment plants. An applicant may qualify for removal of any of these limitations by demonstrating the appropriate competencies.
              (c) An engineer officer who does not hold an STCW endorsement may serve on seagoing vessels propelled by machinery of less than 750 kW/1,000 HP, the vessels specified in § 15.105(f) and (g) of this subchapter, and vessels operating on the Great Lakes or inland waters of the United States.
              (d) An officer endorsement issued in the grade of chief engineer (limited) or assistant engineer (limited) allows the holder to serve within any propulsion power limitations on vessels of unlimited tonnage on inland waters, on vessels of less than 3,000 GT in Great Lakes service, and on the vessels specified in § 15.105(f) and (g) of this subchapter.
            
            
              § 11.325
              Requirements to qualify for an STCW endorsement as chief engineer officer on vessels powered by main propulsion machinery of 3,000 kW/4,000 HP propulsion power or more (management level).
              (a) To qualify for an STCW endorsement as chief engineer officer, an applicant must—

              (1) Provide evidence of not less than 36 months of service as OICEW on ships powered by main propulsion machinery of 750 kW/1,000 HP propulsion power or more. This period may be reduced to not less than 24 months if the applicant has served for not less than 12 months as second engineer officer on ships powered by propulsion machinery of 3,000 kW/4,000 HP or more;
              (2) Provide evidence of meeting the standard of competence specified in Section A-III/2 of the STCW Code (incorporated by reference, see § 11.102 of this part); and
              (3) Provide evidence of having satisfactorily completed approved training in the following areas:
              (i) Engineroom resource management (ERM) if not completed at the operational level.
              (ii) Leadership and managerial skills.
              (iii) Management of electrical and electronic control equipment.
              (b) For a renewal of an STCW endorsement as chief engineer officer on vessels powered by main propulsion machinery of 3,000 kW/4,000 HP propulsion power or more to be valid on or after January 1, 2017, each candidate must provide evidence of successful completion of approved training in the following:
              (1) ERM if not completed at the operational level.
              (2) Leadership and managerial skills.
              (3) Management of electrical and electronic control equipment.
              (c) The Coast Guard may exempt an applicant from meeting any individual knowledge, understanding, and proficiency required in Section A-III/2 of the STCW Code. These exemptions must be approved by the Coast Guard based upon vessel type. Under these circumstances, the credential may include a corresponding limitation.
              (d) Seafarers with one of the following national officer endorsements are eligible to apply for this endorsement upon completion of the requirements in the following table:
              
                Table 1 to § 11.325(d)—STCW Endorsement as Chief Engineer Officer on Vessels Powered by Main Propulsion Machinery of 3,000kW/4,000HP Propulsion Power or More
                
                  Entry path from national endorsements
                  Sea service 1
                  
                  Competence—STCW Table A-III/2 2
                  
                  Training required by this section 3
                  
                
                
                  Chief engineer
                  None
                  Yes
                  Yes.
                
                
                  Chief engineer (limited)
                  12 months
                  Yes
                  Yes.
                
                
                  Chief engineer (MODU)
                  12 months/24 months 4
                  
                  Yes
                  Yes.
                
                
                  Chief engineer (OSV)
                  None
                  Yes
                  Yes.
                
                
                  Designated duty engineer, any horsepower 5
                  
                  24 months as DDE
                  Yes
                  Yes.
                
                
                  1 This column provides the minimum additional service required of the seafarer in order to meet the requirements of this section.
                
                  2 Complete any items in paragraph (a)(2) of this section not previously satisfied.
                
                  3 Complete any items in paragraph (a)(3) of this section not previously satisfied.
                
                  4 Depending on the type of sea service used to obtain chief engineer (MODU) (refer to § 11.542 of this part)
                
                  5 STCW certificate should be limited to vessels less than 500 GRT.
              
            
            
              § 11.327
              Requirements to qualify for an STCW endorsement as second engineer officer on vessels powered by main propulsion machinery of 3,000kW/4,000 HP propulsion power or more (management level).
              (a) To qualify for an STCW endorsement as second engineer officer, an applicant must—
              (1) Provide evidence of not less than 12 months of service as OICEW on vessels powered by main propulsion machinery of 750kW/1,000 HP or more; or 12 months of sea service as a chief engineer on vessels powered by propulsion machinery of vessels between 750kW/1,000 HP and 3,000 kW/4,000 HP;
              (2) Provide evidence of meeting the standard of competence specified in Section A-III/2 of the STCW Code (incorporated by reference, see § 11.102 of this part); and
              (3) Provide evidence of having satisfactorily completed approved training in the following areas:
              (i) Engineroom resource management (ERM) if not completed at the operational level.
              (ii) Leadership and managerial skills.
              (iii) Management of electrical and electronic control equipment.

              (b) For a renewal of an STCW endorsement as second engineer officer on vessels powered by main propulsion machinery of 3,000 kW/4,000 HP propulsion power or more to be valid on or after January 1, 2017, each candidate must provide evidence of successful completion of approved training in the following:
              (1) ERM if not completed at the operational level.
              (2) Leadership and managerial skills.
              (3) Management of electrical and electronic control equipment.
              (c) The Coast Guard may exempt an applicant from meeting any individual knowledge, understanding, and proficiency required in Section A-III/2 of the STCW Code. These exemptions must be approved by the Coast Guard based upon vessel type. Under these circumstances, the credential may include a corresponding limitation.
              (d) Seafarers with one of the following national officer endorsements are eligible to apply for this endorsement upon completion of the requirements in the following table:
              
                Table 1 to § 11.327(d)—STCW Endorsement as Second Engineer Officer on Vessels Powered by Main Propulsion Machinery of 3,000 kW/4,000 HP Propulsion Power or More
                
                  Entry path from national endorsements
                  Sea service 1
                  
                  Competence—STCW Table A-III/2 2
                  
                  Training requiredby this section 3
                    
                  
                
                
                  First assistant engineer
                  None
                  Yes
                  Yes.
                
                
                  Second assistant engineer
                  None
                  Yes
                  Yes.
                
                
                  Third assistant engineer
                  12 months
                  Yes
                  Yes.
                
                
                  Assistant engineer (limited)
                  12 months
                  Yes
                  Yes.
                
                
                  Chief engineer MODU
                  12 months
                  Yes
                  Yes.
                
                
                  Chief engineer OSV
                  None
                  Yes
                  Yes.
                
                
                  Designated duty engineer, unlimited 4
                  
                  12 months as DDE
                  Yes
                  Yes.
                
                
                  1 This column provides the minimum additional service required of the seafarer in order to meet the requirements of this section.
                
                  2 Complete any items in paragraph (a)(2) of this section not previously satisfied.
                
                  3 Complete any items in paragraph (a)(3) of this section not previously satisfied.
                
                  4 STCW certificate should be limited to vessels less than 500 GRT.
              
            
            
              § 11.329
              Requirements to qualify for an STCW endorsement as Officer in Charge of an Engineering Watch (OICEW) in a manned engineroom or designated duty engineer in a periodically unmanned engineroom on vessels powered by main propulsion machinery of 750 kW/1,000 HP propulsion power or more (operational level).
              (a) To qualify for an STCW endorsement as OICEW, an applicant must—
              (1) Provide evidence of seagoing service as follows:
              (i) Thirty-six months of seagoing service in the engine department; or
              (ii) Successful completion of an approved training program, which includes a combination of workshop skill training and seagoing service of not less than 12 months, and that meets the requirements of Section A-III/1 of the STCW Code (incorporated by reference, see § 11.102 of this part);
              (2) Provide evidence of having performed during the required seagoing service, engine room watchkeeping duties, under the supervision of an officer holding the STCW endorsement as chief engineer officer or as a qualified engineer officer, for a period of not less than 6 months;
              (3) Provide evidence of meeting the standard of competence specified in Section A-III/1 of the STCW Code; and
              (4) Provide evidence of having satisfactorily completed approved training in the following subject areas:
              (i) Medical first-aid provider.
              (ii) Basic and advanced firefighting in accordance with § 11.303 of this subpart.
              (iii) Proficiency in survival craft and rescue boats other than fast rescue boats.
              (iv) Engineroom resource management (ERM).
              (v) Engineering terminology and shipboard operations.
              (vi) Auxiliary machinery.
              (vii) Gas turbine plants, as applicable.
              (viii) Steam plants, as applicable.
              (ix) Motor plants, as applicable.
              (x) Electrical machinery and basic electronics.
              (xi) Control systems.
              
              (b) Experience gained in the deck department may be creditable for up to 3 months of the service requirements in paragraph (a)(1)(i) of this section.
              (c) For a renewal of an STCW endorsement as OICEW to be valid on or after January 1, 2017, each candidate must provide evidence of having satisfactorily completed ERM training and meeting the standard competence in leadership and teamworking skills if not previously completed.
              (d) The Coast Guard may exempt an applicant from meeting any individual knowledge, understanding, and proficiency required in Section A-III/1 of the STCW Code. These exemptions must be approved by the Coast Guard based upon vessel type. Under these circumstances, the credential may include a corresponding limitation.
              (e) Seafarers with one of the following national officer endorsements are eligible to apply for this endorsement upon completion of the requirements in the following table:
              
                Table 1 to § 11.329(e)—STCW Endorsement as OICEW in a Manned Engine Room or Designated Duty Engineer in a Periodically Unmanned Engine Room on Vessels Powered by Main Propulsion Machinery of 750 kW/1,000 HP Propulsion Power or More
                [Operational level]
                
                  Entry path from national endorsements
                  Sea service *
                  Competence—STCW Table A-
                    III/1 **
                  
                  Trainingrequired by
                    this
                    section ***
                  
                
                
                  Second assistant engineer any horsepower
                  None
                  Yes
                  Yes
                
                
                  Third assistant engineer any horsepower
                  None
                  Yes
                  Yes
                
                
                  Assistant engineer (limited)
                  None
                  Yes
                  Yes
                
                
                  Designated duty engineer, (unlimited) (less than 500 GRT)
                  None
                  Yes
                  Yes
                
                
                  Assistant engineer (MODU)
                  None
                  Yes
                  Yes
                
                
                  Assistant engineer (OSV)
                  None
                  Yes
                  Yes
                
                
                  Designated duty engineer, 3,000 kW/4,000 HP 1
                  
                  12 months
                  Yes
                  Yes
                
                
                  Designated duty engineer, 750 kW/1,000 HP 1
                  
                  24 months
                  Yes
                  Yes
                
                * This column provides the minimum additional service required of the seafarer in order to meet the requirements of this section.
                ** Complete any items in paragraph (a)(3) of this section not previously satisfied.
                *** Complete any items in paragraph (a)(4) of this section not previously satisfied.
                
                  1 STCW certificate should be limited to vessels less than 500 GRT.
              
              [USCG-2004-17914, 78 FR 77909, Dec. 24, 2013, as amended by USCG-2014-0688, 79 FR 58276, Sept. 29, 2014; USCG-2015-0867, 80 FR 62469, Oct. 16, 2015]
              
                Editorial Note:
                At 79 FR 58276, Sept. 29, 2014, § 11.329 was amended; however, a portion of the amendment could not be incorporated due to inaccurate amendatory instruction.
              
            
            
              § 11.331
              Requirements to qualify for an STCW endorsement as chief engineer officer on vessels powered by main propulsion machinery of 750 kW/1,000 HP or more and less than 3,000 kW/4,000 HP propulsion power (management level).
              (a) To qualify for an STCW endorsement as chief engineer officer, an applicant must—
              (1) Provide evidence of meeting the requirements for certification as OICEW, and have not less than 24 months of service on seagoing vessels powered by main propulsion machinery of not less than 750 kW/1,000 HP, of which not less than 12 months must be served while qualified to serve as second engineer officer. Experience gained in the deck department may be creditable for up to 2 months of the total service requirements;
              (2) Provide evidence of meeting the standard of competence specified in Section A-III/3 of the STCW Code (incorporated by reference, see § 11.102 of this part); and
              (3) Provide evidence of having satisfactorily completed approved training in the following areas:
              (i) Engineroom resource management (ERM) if not completed at the operational level.
              (ii) Leadership and managerial skills.
              (iii) Management of electrical and electronic control equipment.

              (b) For a renewal of an STCW endorsement as chief engineer officer on vessels powered by main propulsion machinery of 750 kW/1,000 HP or more and less than 3,000 kW/4,000 HP propulsion power to be valid on or after January 1, 2017, each candidate must provide evidence of successful completion of approved training in the following:
              (1) ERM if not completed at the operational level.
              (2) Leadership and managerial skills.
              (3) Management of electrical and electronic control equipment.
              (c) An engineer officer qualified to serve as second engineer officer on vessels powered by main propulsion machinery of 3,000 kW/4,000 HP or more, may serve as chief engineer officer on vessels powered by main propulsion machinery of 750 kW/1,000 HP or more and less than 3,000 kW/4,000 HP provided the certificate is so endorsed.
              (d) The Coast Guard may exempt an applicant from meeting any individual knowledge, understanding, and proficiency required in Section A-III/3 of the STCW Code. These exemptions must be approved by the Coast Guard based upon vessel type. Under these circumstances, the credential may include a corresponding limitation.
              (e) Seafarers with one of the following national officer endorsements are eligible to apply for this endorsement upon completion of the requirements in the following table:
              
                Table 1 to § 11.331(e)—STCW Endorsement as Chief Engineer Officer on Vessels Powered by Main Propulsion Machinery of 750 kW/1,000 HP or More and Less Than 3,000 kW/4,000 HP Propulsion Power
                
                  Entry path from national endorsements
                  Sea service 1
                  
                  Competence—STCW Table A-III/3 2
                  
                  Training requiredby this section 3
                    
                  
                
                
                  Chief engineer
                  None
                  Yes
                  Yes.
                
                
                  First assistant engineer
                  None
                  Yes
                  Yes.
                
                
                  Chief engineer (limited)
                  None
                  Yes
                  Yes.
                
                
                  Chief engineer OSV
                  None
                  Yes
                  Yes.
                
                
                  Chief engineer MODU
                  12 months
                  Yes
                  Yes.
                
                
                  Designated duty engineer, 3,000 kW/4,000 HP 4
                  
                  12 months
                  Yes
                  Yes.
                
                
                  Designated duty engineer, 750 kW/1,000 HP 4
                  
                  24 months
                  Yes
                  Yes.
                
                
                  1 This column provides the minimum additional service required of the seafarer in order to meet the requirements of this section.
                
                  2 Complete any items in paragraph (a)(2) of this section not previously satisfied.
                
                  3 Complete any items in paragraph (a)(3) of this section not previously satisfied.
                
                  4 STCW certificate should be limited to vessels less than 500 GRT.
              
              [USCG-2004-17914, 78 FR 77909, Dec. 24, 2013, as amended by USCG-2014-0688, 79 FR 58277, Sept. 29, 2014; USCG-2018-0874, 84 FR 30882, June 28, 2019]
            
            
              § 11.333
              Requirements to qualify for an STCW endorsement as second engineer officer on vessels powered by main propulsion machinery of 750kW/1,000 HP or more and less than 3,000 kW/4,000 HP propulsion power (management level).
              (a) To qualify for an STCW endorsement as second engineer officer, an applicant must—
              (1) Provide evidence of meeting the requirements for certification as OICEW, as well as serving for not less than 12 months as assistant engineer officer or engineer officer on vessels powered by main propulsion machinery of not less than 750 kW/1,000 HP. Experience gained in the deck department may be creditable for up to 1 month of the total service requirements;
              (2) Provide evidence of meeting the standard of competence specified in Section A-III/3 of the STCW Code (incorporated by reference, see § 11.102 of this part); and
              (3) Provide evidence of having satisfactorily completed approved training in the following areas:
              (i) Engineroom resource management (ERM) if not completed at the operational level.
              (ii) Leadership and managerial skills.
              (iii) Management of electrical and electronic control equipment.

              (b) For a renewal of an STCW endorsement as second engineer officer on vessels powered by main propulsion machinery of 750 kW/1,000 HP or more and less than 3,000 kW/4,000 HP propulsion power to be valid on or after January 1, 2017, each candidate must provide evidence of successful completion of approved training in the following:
              (1) ERM if not completed at the operational level.
              (2) Leadership and managerial skills.
              (3) Management of electrical and electronic control equipment.
              (c) The Coast Guard may exempt an applicant from meeting any individual knowledge, understanding, and proficiency required in Section A-III/3 of the STCW Code. These exemptions must be approved by the Coast Guard based upon vessel type. Under these circumstances, the credential may include a corresponding limitation.
              (d) Seafarers with one of the following national officer endorsements are eligible to apply for this endorsement upon completion of the requirements in the following table:
              
                Table 1 to § 11.333(d)—STCW Endorsement as Second Engineer Officer on Vessels Powered by Main Propulsion Machinery of 750 kW/1,000 HP or More and Less Than 3,000 kW/4,000 HP Propulsion Power
                
                  Entry path from national endorsements
                  Sea service 1
                  
                  Competence—STCW Table A-III/3 2
                  
                  Training requiredby this section 3
                    
                  
                
                
                  First assistant engineer
                  None
                  Yes
                  Yes.
                
                
                  Second assistant engineer
                  None
                  Yes
                  Yes.
                
                
                  Third assistant engineer
                  12 months
                  Yes
                  Yes.
                
                
                  Assistant engineer (limited)
                  None
                  Yes
                  Yes.
                
                
                  Assistant engineer OSV
                  None
                  Yes
                  Yes.
                
                
                  Assistant engineer MODU
                  12 months
                  Yes
                  Yes.
                
                
                  1 This column provides the minimum additional service required of the seafarer in order to meet the requirements of this section.
                
                  2 Complete any items in paragraph (a)(2) of this section not previously satisfied.
                
                  3 Complete any items in paragraph (a)(3) of this section not previously satisfied.
              
              [USCG-2004-17914, 78 FR 77909, Dec. 24, 2013, as amended by USCG-2018-0874, 84 FR 30882, June 28, 2019]
            
            
              § 11.335
              Requirements to qualify for an STCW endorsement as an electro-technical officer on vessels powered by main propulsion machinery of 750 kW/1,000 HP or more (operational level).
              (a) To qualify for an STCW endorsement as an electro-technical officer (ETO), an applicant must—
              (1) Provide evidence of 36 months combined workshop skills training and approved seagoing service of which not less than 30 months must be seagoing service in the engine department of vessels. Experience gained in the deck department may be creditable for up to 3 months of the service requirements; or completion of an approved training program, that includes a combination of workshop skill training and seagoing service of not less than 12 months, and which meets the requirements of Section A-III/6 of the STCW Code (incorporated by reference, see § 11.102 of this part);
              (2) Provide evidence of meeting the standard of competence specified in Section A-III/6 of the STCW Code;
              (3) Provide evidence of having satisfactorily completed approved training in the following subject areas:
              (i) Medical first-aid provider.
              (ii) Basic and advanced firefighting in accordance with § 11.303 of this subpart.
              (iii) Proficiency in survival craft and rescue boats other than fast rescue boats (PSC) or proficiency in survival craft and rescue boats other than lifeboats and fast rescue boats (PSC-limited); and
              (4) Provide evidence of having satisfactorily completed approved professional training in the following subject areas:
              (i) Onboard computer networking and security.
              (ii) Radio electronics.
              (iii) Integrated navigation equipment.
              (iv) Ship propulsion and auxiliary machinery.
              (v) Instrumentation and control systems.
              (vi) High-voltage power systems.
              
              (b) Any applicant who has served in a relevant capacity onboard a vessel for a period of not less than 12 months within the last 60 months must provide evidence of—
              (1) Seagoing service; and
              (2) Having achieved the standards of competence specified in Section A-III/6 of the STCW Code.
              (c) An applicant who holds an STCW endorsement as OICEW, second engineer officer, or chief engineer officer will be allowed to receive the ETO endorsement upon completion of the requirements in Section A-III/6 of the STCW Code.
              (d) An applicant who does not hold any other national or STCW endorsement will be issued, upon completion of the requirements in this section, the ETO endorsement without any corresponding national endorsement.
              [USCG-2004-17914, 78 FR 77909, Dec. 24, 2013, as amended by USCG-2014-0688, 79 FR 58277, Sept. 29, 2014]
            
            
              § 11.337
              Requirements to qualify for an STCW endorsement as vessel security officer.
              (a) The applicant for an endorsement as vessel security officer must present satisfactory documentary evidence in accordance with the requirements in 33 CFR 104.215.
              (b) All applicants for an endorsement must meet the physical examination requirements in 46 CFR part 10, subpart C.
              (c) All applicants for this endorsement must meet the safety and suitability requirements and the National Driver Registry review requirements in § 10.209(e) of this subchapter, unless they have met these requirements within the previous 5 years in connection with another endorsement.
            
          
          
            Subpart D—Professional Requirements for National Deck Officer Endorsements
            
              § 11.401
              Ocean and near-coastal national officer endorsements.
              (a) Subject to the provisions of §§ 11.464(e) and 11.465(b) of this subpart, any license or MMC endorsement for service as master or mate on ocean waters qualifies the mariner to serve in the same grade on any waters, except towing vessels upon western rivers subject to the limitations of the endorsement.
              (b) Subject to the provisions of §§ 11.464(e) and 11.465(b) of this subpart, any license or MMC endorsement issued for service as master or mate on near-coastal waters qualifies the mariner to serve in the same grade on Great Lakes and inland waters, except towing vessels upon western rivers subject to the limitations of the endorsement.
              (c) Near-coastal endorsements for unlimited tonnage require the same number of years of service as the ocean-unlimited endorsements. The primary differences in these endorsements are the nature of the service and the scope of the required training, examination, and assessment.
              (d) A master or mate on vessels of 200 GRT or more, and a master or mate on vessels under 200 GRT, may be endorsed for sail or auxiliary sail as appropriate. The applicant must present the equivalent total service required for conventional officer endorsements, including at least 1 year of deck experience on that specific type of vessel. For example, for an officer endorsement as master of vessels of less than 1,600 GRT endorsed for auxiliary sail, the applicant must meet the total experience requirements for the conventional officer endorsement, including time as mate, and the proper tonnage experience, including at least 1 year of deck service, on appropriately sized auxiliary sail vessels. For an endorsement to serve on vessels of less than 200 GRT, see the individual endorsement requirements.
              (e) Service toward an oceans, near-coastal or STCW endorsement will be credited as follows:
              (1) Service on the Great Lakes will be credited on a day-for-day basis.
              (2) Service on inland waters, other than Great Lakes, that are navigable waters of the United States, may be substituted for up to 50 percent of the total required service.
              (3) Service on vessels to which STCW applies, whether inland or coastwise, will be credited on a day-for-day basis.
            
            
              
              § 11.402
              Tonnage requirements for national ocean or near-coastal endorsements for vessels of 1,600 GRT or more.
              (a) To qualify for a national ocean or near-coastal endorsement for service on vessels of unlimited tonnage—
              (1) All the required experience must be obtained on vessels of 100 GRT or more; and
              (2) At least one-half of the required experience must be obtained on vessels of 1,600 GRT or more.
              (b) If an applicant for a national endorsement as master or mate of unlimited tonnage does not have the service on vessels of 1,600 GRT or more as required by paragraph (a)(2) of this section, a tonnage limitation will be placed on the MMC based on the applicant's qualifying experience. The endorsement will be limited to the maximum tonnage on which at least 25 percent of the required experience was obtained, or 150 percent of the maximum tonnage on which at least 50 percent of the service was obtained, whichever is higher. However, the minimum tonnage limitation calculated according to this paragraph will be 2,000 GRT. Limitations are in multiples of 1,000 GRT using the next higher figure when an intermediate tonnage is calculated. When the calculated limitation equals or exceeds 10,000 GRT, the applicant is issued an unlimited tonnage endorsement.
              (c) Tonnage limitations imposed under paragraph (b) of this section may be raised or removed in one of the following manners:
              (1) When the applicant provides evidence of 6 months of service on vessels of 1,600 GRT or more in the highest grade endorsed, all tonnage limitations will be removed.
              (2) When the applicant provides evidence of 6 months of service on vessels of 1,600 GRT or more in any capacity as an officer other than the highest grade for which he or she is endorsed, all tonnage limitations for the grade in which the service is performed will be removed and the next higher grade endorsement will be raised to the tonnage of the vessel on which the majority of the service was performed. The total cumulative service before and after issuance of the limited license or MMC officer endorsement may be considered in removing all tonnage limitations.
              (3) When the applicant has 12 months of service as able seaman on vessels of 1,600 GRT or more while holding a license or endorsement as third mate, all tonnage limitations on the third mate's license or MMC officer endorsement will be removed.
              (d) No applicant holding any national endorsement as master or mate of vessels of less than 1,600 GRT, less than 500 GRT, or less than 25-200 GRT may use the provisions of paragraph (c) of this section to increase the tonnages of his or her license or endorsement.
            
            
              § 11.403
              Structure of national deck officer endorsements.
              Figure 11.403 illustrates the national deck officer endorsement structure, including crossover points. The section numbers on the diagram refer to the specific requirements applicable.
              
                
                ER24DE13.001
              
            
            
              § 11.404
              Service requirements for master of ocean or near-coastal self-propelled vessels of unlimited tonnage.
              (a) The minimum service required to qualify an applicant for an endorsement as master of ocean or near-coastal self-propelled vessels of unlimited tonnage is—
              (1) One year of service as chief mate on ocean self-propelled vessels; or
              (2) While holding a license or MMC endorsement as chief mate of ocean self-propelled vessels of unlimited tonnage, 12 months of service on deck as follows:
              (i) A minimum of 6 months of service as chief mate.
              (ii) Service as second mate, third mate, or officer in charge of a navigational watch accepted on a two-for-one basis (12 months as officer in charge of a navigational watch equals 6 months of creditable service).
              (b) An individual holding an endorsement or license as master of Great Lakes and inland, self-propelled vessels of unlimited tonnage, or master of inland, self-propelled vessels of unlimited tonnage, may obtain an endorsement as master of oceans or near-coastal self-propelled vessels of unlimited tonnage by providing evidence of sea service of not less than 24 months under the authority of the credential and by completing the prescribed examination in subpart I of this part. Service will be credited as follows:
              (1) Service on the Great Lakes will be credited on a day-for-day basis up to 100 percent of the total required service.

              (2) Service on inland waters, other than Great Lakes, that are navigable waters of the United States, will be credited on a day-for-day basis for up to 50 percent of the total required service.
              (3) Service on vessels to which STCW applies, whether inland or coastwise, will be credited on a day-for-day basis.
              (c) A person holding this endorsement may qualify for an STCW endorsement, according to § 11.305 of this part.
            
            
              § 11.405
              Service requirements for chief mate of ocean or near-coastal self-propelled vessels of unlimited tonnage.
              (a) The minimum service required to qualify an applicant for an endorsement as chief mate of ocean or near-coastal self-propelled vessels of unlimited tonnage is 1 year of service as officer in charge of a navigational watch on ocean self-propelled vessels while holding a license or MMC endorsement as second mate.
              (b) Service towards an oceans, near-coastal, or STCW endorsement will be credited as follows:
              (1) Service on the Great Lakes will be credited on a day-for-day basis.
              (2) Service on inland waters, other than Great Lakes, that are navigable waters of the United States, may be substituted for up to 50 percent of the total required service.
              (3) Service on vessels to which STCW applies, whether inland or coastwise, will be credited on a day-for-day basis.
              (c) A person holding this endorsement may qualify for an STCW endorsement, according to § 11.307 of this part.
            
            
              § 11.406
              Service requirements for second mate of ocean or near-coastal self-propelled vessels of unlimited tonnage.
              (a) The minimum service required to qualify an applicant for an endorsement as second mate of ocean or near-coastal self-propelled vessels of unlimited tonnage is—
              (1) One year of service as officer in charge of a navigational watch on ocean self-propelled vessels while holding a license or endorsement as third mate; or
              (2) While holding a license or MMC endorsement as third mate of ocean self-propelled vessels of unlimited tonnage, 12 months of service on deck as follows:
              (i) A minimum of 6 months service as officer in charge of a deck watch on ocean self-propelled vessels.
              (ii) Service on ocean self-propelled vessels as boatswain, able seaman, or quartermaster while holding a certificate or MMC endorsement as able seaman, which may be accepted on a two-for-one basis to a maximum allowable substitution of six months (12 months of experience equals 6 months of creditable service).
              (b) Service towards an oceans, near-coastal or STCW endorsement will be credited as follows:
              (1) Service on the Great Lakes will be credited on a day-for-day basis up to 100 percent of the total required service.
              (2) Service on inland waters, other than Great Lakes, that are navigable waters of the United States, will be credited on a day-for-day basis for up to 50 percent of the total required service.
              (3) Service on vessels to which STCW applies, whether inland or coastwise, will be credited on a day-for-day basis.
              (c) If an individual holds an endorsement or license as master of Great Lakes and inland self-propelled vessels of unlimited tonnage or master of inland self-propelled vessels of unlimited tonnage, he or she may obtain an endorsement as second mate of ocean or near-coastal self-propelled vessels of unlimited tonnage by completing the prescribed examination in subpart I of this part.
              (d) A person holding this endorsement may qualify for an STCW endorsement, according to § 11.309 of this part.
            
            
              § 11.407
              Service requirements for third mate of ocean or near-coastal self-propelled vessels of unlimited tonnage.
              (a) The minimum service or training required to qualify an applicant for an endorsement as third mate of ocean or near-coastal self-propelled vessels of unlimited tonnage is—

              (1) Three years of service in the deck department on ocean self-propelled vessels, with a minimum of 6 months of bridge watchkeeping duties under the supervision of the master or a qualified officer. Experience gained in the engine department on vessels of appropriate tonnage may be creditable for up to 3 months of the service requirements for this officer endorsement;
              (2) Graduation from—
              (i) The U.S. Merchant Marine Academy (deck curriculum);
              (ii) The U.S. Coast Guard Academy with qualification as an underway officer in charge of a navigational watch, underway officer of the deck, or deck watch officer;
              (iii) The U.S. Naval Academy with qualification as an underway officer in charge of a navigational watch, underway officer of the deck or deck watch officer; or
              (iv) The deck class of a maritime academy approved by and conducted under rules prescribed by the Maritime Administrator and listed in part 310 of this title, including the ocean option program in the deck class of the Great Lakes Maritime Academy; or
              (3) Satisfactory completion of a comprehensive apprentice mate training program approved by the Coast Guard.
              (b) Graduation from the deck class of the Great Lakes Maritime Academy will qualify the graduate to be examined for an endorsement as third mate self-propelled vessels of unlimited tonnage with a route appropriate to the program completed.
              (c) While holding a license or MMC endorsement as master of ocean or near-coastal self-propelled vessels of less than 1,600 GRT, 1 year of service as master on vessels of more than 200 GRT operating on ocean or near-coastal waters will qualify the applicant for an endorsement as third mate of ocean or near-coastal self-propelled vessels of unlimited tonnage.
              (d) An individual holding an endorsement or license as mate of Great Lakes and inland, self-propelled vessels of unlimited tonnage, or master of inland, self-propelled vessels of unlimited tonnage, may obtain an endorsement as third mate of oceans or near-coastal self-propelled vessels of unlimited tonnage by completing the prescribed examination in subpart I of this part.
              (e) A person holding this endorsement may qualify for an STCW endorsement, according to § 11.309 of this part.
            
            
              § 11.410
              Requirements for deck officer endorsements for vessels of less than 1,600 GRT.
              (a) Endorsements as master and mate of vessels of less than 1,600 GRT are issued in the following tonnage categories:
              (1) Less than 1,600 GRT.
              (2) Less than 500 GRT.
              (3) Between 25 and 200 GRT in 50-ton increments and with appropriate mode of propulsion such as self-propelled, sail, or auxiliary sail.
              (b) Experience gained in the engine department on vessels of appropriate tonnage may be creditable for up to 90 days of the service requirements for any master or mate endorsement in this category.
              (c) An officer's endorsement in this category obtained with an orally assisted examination will be limited to 500 GRT. In order to raise that tonnage limit to 1,600 GRT, the written examination and service requirements must be satisfied.
            
            
              § 11.412
              Service requirements for master of ocean or near-coastal self-propelled vessels of less than 1,600 GRT.
              (a) The minimum service required to qualify an applicant for an endorsement as master of ocean or near-coastal self-propelled vessels of less than 1,600 GRT is—
              (1) Four years total service on ocean or near-coastal waters. Service on Great Lakes and inland waters may substitute for up to 2 years of the required service. Two years of the required service must have been on vessels of more than 100 GRT. Two years of the required service must have been as a master or mate of self-propelled vessels, or master or mate (pilot) of towing vessels, or equivalent position while holding a license or MMC endorsement as master or mate of self-propelled vessels, or master or mate (pilot) of towing vessels. One year of the service as master or mate of self-propelled vessels, or master or mate (pilot) of towing vessels, or equivalent position must have been on vessels of more than 100 GRT; or

              (2) One year of service on vessels of more than 100 GRT on ocean or near-coastal waters as a master or mate of self-propelled vessels, or master or mate of towing vessels while holding a license or MMC endorsement as mate of ocean self-propelled vessels of less than 1,600 GRT or as master or mate of towing vessels.
              (b) An applicant holding a license or MMC endorsement as chief mate of ocean or near-coastal self-propelled vessels of 1,600 GRT or more is eligible for this endorsement without further examination. An applicant holding a license or MMC endorsement as second mate of ocean or near-coastal self-propelled vessels of 1,600 GRT or more is eligible for this endorsement upon completion of a limited examination.
              (c) A person holding this endorsement may qualify for an STCW endorsement, according to § 11.311 of this part.
            
            
              § 11.414
              Service requirements for mate of ocean self-propelled vessels of less than 1,600 GRT.
              (a) The minimum service required to qualify an applicant for an endorsement as mate of self-propelled vessels of less than 1,600 GRT is—
              (1) Three years of total service in the deck department of ocean or near-coastal self-propelled, sail, or auxiliary sail vessels, as follows:
              (i) Service on Great Lakes and inland waters may substitute for up to 18 months of the required service.
              (ii) One year of the required service must have been on vessels of more than 100 GRT.
              (iii) One year of the required service must have been as a master or mate of self-propelled vessels, or master or mate (pilot) of towing vessels, or equivalent position while holding a license or MMC endorsement as master, mate, or master or mate (pilot) of towing vessels. Six months of the required service as master or mate of self propelled vessels, or master or mate (pilot) of towing vessels, or equivalent position must have been on vessels of more than 100 GRT; or
              (2) Three years of total service in the deck department on ocean or near-coastal self-propelled, sail, or auxiliary sail vessels of more than 100 GRT. Six months of the required service must have been while performing bridge watchkeeping duties under the supervision of the master or a qualified officer.
              (b) A person holding this endorsement may qualify for an STCW endorsement, according to § 11.309 of this part.
            
            
              § 11.416
              Service requirements for mate of near-coastal self-propelled vessels of less than 1,600 GRT.
              (a) The minimum service required to qualify an applicant for an endorsement as mate of near-coastal self-propelled vessels of less than 1,600 GRT is 2 years of total service in the deck department of ocean or near-coastal self-propelled, sail, or auxiliary sail vessels. Service on Great Lakes and inland waters may substitute for up to 1 year of the required service. One year of the required service must have been on vessels of more than 100 GRT. Six months of the required service must have been while performing bridge watchkeeping duties under the supervision of the master or a qualified officer.
              (b) A person holding this endorsement may qualify for an STCW endorsement, according to § 11.309 of this part.
            
            
              § 11.418
              Service requirements for master of ocean or near-coastal self-propelled vessels of less than 500 GRT.
              (a) The minimum service required to qualify an applicant for an endorsement as master of ocean or near-coastal self-propelled vessels of less than 500 GRT is—
              (1) Three years total of service on ocean or near-coastal waters. Service on Great Lakes and inland waters may substitute for up to 18 months of the required service. Two years of the required service must have been as a master, mate, or equivalent position while holding a license or MMC endorsement as master, mate, or operator of uninspected passenger vessels. One year of the required service as master, mate, or equivalent position must have been on vessels of more than 50 GRT; or

              (2) One year of service on vessels of more than 50 GRT on ocean or near-coastal waters as a master or mate of self-propelled vessels, or master or mate of towing vessels while holding a license or MMC endorsement as mate of ocean self-propelled vessels of less than 500 GRT.
              (b) The holder of a license or MMC endorsement as master or mate (pilot) of towing vessels authorizing service on oceans or near-coastal routes is eligible for an endorsement as master of ocean or near-coastal self-propelled vessels of less than 500 GRT after both 1 year of service as master or mate of towing vessels on oceans or near-coastal routes and completion of a limited examination.
              (c) A person holding this endorsement may qualify for an STCW endorsement, according to §§ 11.307, 11.309, 11.311, 11.313, and 11.315 of this part.
            
            
              § 11.420
              Service requirements for mate of ocean self-propelled vessels of less than 500 GRT.
              (a) The minimum service required to qualify an applicant for an endorsement as mate of ocean self-propelled vessels of less than 500 GRT is 2 years of total service in the deck department of ocean or near-coastal self-propelled, sail, or auxiliary sail vessels. Service on Great Lakes and inland waters may substitute for up to 1 year of the required service. One year of the required service must have been as a master, mate, or equivalent position while holding a license or endorsement as master, mate, or operator of uninspected passenger vessels. Six months of the required service as master, mate, or equivalent position must have been on vessels of more than 50 GRT.
              (b) A person holding this endorsement may qualify for an STCW endorsement, according to §§ 11.309, 11.317, 11.319, and 11.321 of this part.
            
            
              § 11.421
              Service requirements for mate of near-coastal self-propelled vessels of less than 500 GRT.
              (a) The minimum service required to qualify an applicant for an endorsement as mate of near-coastal self-propelled vessels of less than 500 GRT is 2 years of total service in the deck department of ocean or near-coastal self-propelled, sail, or auxiliary sail vessels. Service on Great Lakes and inland waters may substitute for up to 1 year of the required service. One year of the required service must have been on vessels of more than 50 GRT. Three months of the required service must have been while performing bridge watchkeeping duties under the supervision of the master or a qualified officer on vessels of more than 50 GRT.
              (b) A person holding this endorsement may qualify for an STCW endorsement, according to §§ 11.309, 11.317, 11.319, and 11.321 of this part.
            
            
              § 11.422
              Tonnage limitations and qualifying requirements for endorsements as master or mate of vessels of less than 200 GRT.
              (a) Each national endorsement as master or mate of vessels of less than 200 GRT is issued with a tonnage limitation based on the applicant's qualifying experience. The tonnage limitation will be issued at the 25, 50, 100, or 200 GRT level. The endorsement will be limited to the maximum GRT on which at least 25 percent of the required experience was obtained, or 150 percent of the maximum GRT on which at least 50 percent of the service was obtained, whichever is higher. Limitations are as stated above, using the next higher figure when an intermediate tonnage is calculated. If more than 75 percent of the qualifying experience is obtained on vessels of 5 GRT or less, the MMC will automatically be limited to vessels of less than 25 GRT.
              (b) The tonnage limitation may be raised as follows:
              (1) For an endorsement as mate, with at least 45 days of additional service on deck of a vessel in the highest tonnage increment authorized by the officer endorsement.
              (2) For an endorsement as master, with at least 90 days of additional service on deck of a vessel in the highest tonnage increment authorized by the master endorsement.
              (3) With additional service, which, when combined with all previously accumulated service, will qualify the applicant for a higher tonnage officer endorsement under the basic formula specified in paragraph (a) of this section.

              (4) With 6 months additional service in the deck department on vessels within the highest tonnage increment on the officer's license or MMC endorsement. In this case, the tonnage limitation may be raised one increment.
              (c) When the service is obtained on vessels upon which no personnel need an officer endorsement or license, the Coast Guard must be satisfied that the nature of this required service (i.e., size of vessel, route, equipment, etc.) is a reasonable equivalent to the duties performed on vessels which are required to engage individuals with officer endorsements.
              (d) Service gained in the engine room on vessels of 200 GRT or less may be creditable for up to 90 days of the deck service requirements for mate.
            
            
              § 11.424
              Requirements for master of ocean self-propelled vessels of less than 200 GRT.
              (a) The minimum service required to qualify an applicant for an officer endorsement as master of ocean self-propelled vessels of less than 200 GRT is—
              (1) Three years of total service on ocean or near-coastal waters. Service on Great Lakes and inland waters may substitute for up to 18 months of the required service. Two years of the required service must have been as master, mate, or equivalent position while holding a license or MMC endorsement as master, as mate, or as operator of uninspected passenger vessels; or
              (2) Two years of total service as a master or mate of ocean or near-coastal towing vessels. Completion of an examination is also required.
              (b) In order to obtain an officer endorsement for sail or auxiliary sail vessels, the applicant must submit evidence of 12 months of service on sail or auxiliary sail vessels. The required 12 months of service may have been obtained prior to issuance of the master's license or MMC endorsement.
              (c) A person holding this endorsement may qualify for an STCW endorsement, according to §§ 11.315, 11.317, 11.319, and 11.321 of this part.
            
            
              § 11.425
              Requirements for mate of ocean self-propelled vessels of less than 200 GRT.
              (a) The minimum service required to qualify for the endorsement as mate of ocean self-propelled vessels of less than 200 GRT is—
              (1) Twelve months of total service in the deck department of ocean or near-coastal self-propelled, sail, or auxiliary sail vessels. Service on Great Lakes and inland waters may substitute for up to 6 months of the required service; or
              (2) Three months of service in the deck department of self-propelled vessels operating on ocean, near-coastal, Great Lakes, or inland waters while holding a license or MMC endorsement as master of inland self-propelled, sail, or auxiliary sail vessels of less than 200 GRT.
              (b) The holder of a license or MMC endorsement as operator of uninspected passenger vessels with a near-coastal route endorsement may obtain this endorsement by successfully completing an examination on rules and regulations for small passenger vessels.
              (c) To obtain this officer endorsement for sail or auxiliary sail vessels, the applicant must submit evidence of 6 months of deck service on sail or auxiliary sail vessels.
              (d) A license or MMC endorsement as master of near-coastal self-propelled vessels may be endorsed as mate of sail or auxiliary sail vessels upon presentation of 3 months of service on sail or auxiliary sail vessels.
              (e) To obtain a tonnage endorsement for 100 GRT or more, the applicant must complete the additional examination topics indicated in subpart I of this part.
              (f) A person holding this endorsement may qualify for an STCW endorsement, according to §§ 11.319 and 11.321 of this part.
            
            
              § 11.426
              Requirements for master of near-coastal self-propelled vessels of less than 200 GRT.
              (a) The minimum service required to qualify for a master of near-coastal self-propelled vessels of less than 200 GRT is—

              (1) Two years total service on ocean or near-coastal waters. Service on Great Lakes and inland waters may substitute for up to 1 year of the required service. One year of the required service must have been as a master, mate, or equivalent position while holding a license or endorsement as master, mate, or operator of uninspected passenger vessels; or
              (2) One year of total service as master or mate of towing vessels on ocean or near-coastal routes. Completion of an examination is also required.
              (b) To obtain this officer endorsement for sail or auxiliary sail vessels, the applicant must submit evidence of 12 months of service on sail or auxiliary sail vessels. These 12 months of experience may have been obtained before qualifying for an officer endorsement.
              (c) Holders of this endorsement are considered to be in compliance with the STCW Convention (incorporated by reference, see § 11.102) while operating within the limitations of this endorsement.
            
            
              § 11.427
              Requirements for mate of near-coastal self-propelled vessels of less than 200 GRT.
              (a) The minimum service required to qualify for the endorsement as mate of near-coastal self-propelled vessels of less than 200 GRT is—
              (1) Twelve months of total service in the deck department of ocean or near-coastal self-propelled, sail, or auxiliary sail vessels. Service on Great Lakes and inland waters may substitute for up to 6 months of the required service; or
              (2) Three months of service in the deck department of self-propelled vessels operating on ocean, near-coastal, Great Lakes, or inland waters while holding a license or MMC endorsement as master of inland self-propelled, sail, or auxiliary sail vessels of less than 200 GRT.
              (b) The holder of a license or MMC endorsement as operator of uninspected passenger vessels with a near-coastal route endorsement may obtain this endorsement by successfully completing an examination on rules and regulations for small passenger vessels.
              (c) To obtain this officer endorsement for sail or auxiliary sail vessels, the applicant must submit evidence of 6 months of deck service on sail or auxiliary sail vessels.
              (d) A license or MMC endorsement as master of near-coastal self-propelled vessels may be endorsed as mate of sail or auxiliary sail vessels upon presentation of 3 months of service on sail or auxiliary sail vessels.
              (e) To obtain a tonnage endorsement for 100 GRT or more, the applicant must complete the additional examination topics indicated in subpart I of this part.
              (f) Holders of this endorsement are considered to be in compliance with the STCW Convention (incorporated by reference, see § 11.102) while operating within the limitations of this endorsement.
            
            
              § 11.428
              Requirements for master of near-coastal self-propelled vessels of less than 100 GRT.
              (a) The minimum service required to qualify for the endorsement as master of self-propelled, seagoing vessels of less than 100 GRT limited to domestic voyages upon near-coastal waters is 2 years of service in the deck department of a self-propelled vessel on ocean or near-coastal waters. Service on Great Lakes and inland waters may substitute for up to 1 year of the required service.
              (b) To obtain an endorsement for sail or auxiliary sail vessels, the applicant must submit evidence of 12 months of service on sail or auxiliary-sail vessels. This required service may have been obtained before issuance of the license or MMC.
              (c) Holders of this endorsement are considered to be in compliance with the STCW Convention (incorporated by reference, see § 11.102 of this part) while operating within the limitations of this endorsement.
              (d) All endorsements issued for master or mate of vessels of less than 100 GRT are issued in tonnage increments based on the applicant's qualifying experience in accordance with the provisions of § 11.422 of this subpart.
            
            
              § 11.429
              Requirements for a limited master of near-coastal self-propelled vessels of less than 100 GRT.

              (a) An endorsement as limited master for service on near-coastal waters on vessels of less than 100 GRT may be issued to an applicant to be employed by organizations such as yacht clubs, marinas, formal camps, and educational institutions. An endorsement issued under this section is limited to the specific activity and the locality of the yacht club, marina, or camp. To obtain this restricted endorsement, an applicant must—
              (1) Have 4 months of service on any waters in the operation of the type of vessel for which the endorsement is requested;
              (2) Satisfactorily complete a safe boating course approved by the National Association of State Boating Law Administrators, or a safe boating course conducted by the U.S. Power Squadron or the American Red Cross, or a Coast Guard-approved course. This course must have been completed within 5 years before the date of application; and
              (3) Pass a limited examination appropriate for the activity to be conducted and the route authorized.
              (b) The first aid and cardiopulmonary resuscitation (CPR) course certificates required by § 11.201(i) of this part will only be required when, in the opinion of the Coast Guard, the geographic area over which service is authorized precludes obtaining medical services within a reasonable time.
              (c) To obtain an endorsement for sail or auxiliary sail vessels, the applicant must submit evidence of 4 months of service on sail or auxiliary sail vessels. The required 4 months of service may have been obtained prior to issuance of the license or MMC endorsement.
              (d) Holders of this endorsement are considered to be in compliance with the STCW Convention (incorporated by reference, see § 11.102 of this part) while operating within the limitations of this endorsement.
            
            
              § 11.430
              Endorsements for the Great Lakes and inland waters.
              (a) Any officer endorsement issued for service on Great Lakes and inland waters self-propelled vessels, excluding towing vessels, is valid on all of the inland waters of the United States as defined in § 10.107 of this subchapter.
              (b) Any officer endorsement issued for service on inland waters self-propelled vessels, excluding towing vessels, is valid for the inland waters of the United States, excluding the Great Lakes.
              (c) Any officer endorsement issued for service on inland waters or an inland route is valid for service on the sheltered waters of the Inside Passage between Puget Sound and Cape Spencer, Alaska.
              (d) Because these officer endorsements authorize service on waters seaward of the International Regulations for Preventing Collisions at Sea (COLREGS) demarcation lines, as defined in 33 CFR part 80, the applicant must complete an examination on the COLREGS or the endorsement will exclude such waters.
              (e) To obtain a master or mate endorsement with a tonnage limit of 200 GRT or more, whether an original, raise of grade, or increase in the scope of authority, the applicant must meet the training requirements in § 11.201(h) and (i) of this part and successfully complete radar observer training in § 11.480 of this part.
              (f) Figure 11.430(f) illustrates the deck officer endorsement structure, including crossover points, for Great Lakes and inland waters service. The section numbers on the diagram refer to the specific requirements applicable.
              
                
                ER24DE13.002
              
              [USCG-2004-17914, 78 FR 77909, Dec. 24, 2013, as amended by USCG-2018-0874, 84 FR 30882, June 28, 2019]
            
            
              § 11.431
              Tonnage requirements for Great Lakes and inland endorsements for vessels of 1,600 GRT or more.
              (a) All required experience for Great Lakes and inland unlimited endorsements must be obtained on vessels of 100 GRT or more. At least one-half of the required experience must be obtained on vessels of 1,600 GRT or more.
              (b) Tonnage limitations may be imposed on these endorsements in accordance with § 11.402(b) and (c) of this subpart.
            
            
              § 11.433
              Requirements for master of Great Lakes and inland self-propelled vessels of unlimited tonnage.
              (a) The minimum service required to qualify an applicant for an endorsement as master of Great Lakes and inland self-propelled vessels of unlimited tonnage is—
              (1) One year of service as a mate or first-class pilot while acting in the capacity of first mate of Great Lakes self-propelled vessels of 1,600 GRT or more while holding a license or MMC endorsement as mate inland or first-class pilot of Great Lakes and inland self-propelled vessels of unlimited tonnage;
              (2) Two years of service as master of self-propelled vessels of 1,600 GRT or more on inland waters, excluding the Great Lakes; or
              (3) One year of service upon Great Lakes waters while holding a license or MMC endorsement as mate or first-class pilot of Great Lakes and inland self-propelled vessels of 1,600 GRT or more. A minimum of 6 months of this service must have been in the capacity of first mate. Service as second mate is accepted for the remainder on a two-for-one basis to a maximum of 6 months (2 days of service equals 1 day of creditable service).
              (b) [Reserved]
            
            
              
              § 11.435
              Requirements for master of inland self-propelled vessels of unlimited tonnage.
              (a) The minimum service required to qualify an applicant for an endorsement as master of self-propelled vessels of unlimited tonnage on inland waters, excluding the Great Lakes is—
              (1) One year of service as first-class pilot (of other than canal and small lakes routes) or mate of Great Lakes or inland self-propelled vessels of 1,600 GRT or more while holding a license or MMC endorsement as mate inland or first-class pilot of Great Lakes and inland self-propelled vessels of unlimited tonnage; or
              (2) Two years of service performing bridge watchkeeping duties under the supervision of the master or a qualified officer while holding a mate/first-class pilot license or MMC endorsement.
              (b) [Reserved]
            
            
              § 11.437
              Requirements for mate of Great Lakes and inland self-propelled vessels of unlimited tonnage.
              (a) The minimum service required to qualify an applicant for an endorsement as mate of Great Lakes and inland self-propelled vessels of unlimited tonnage is—
              (1) Three years of service in the deck department of self-propelled vessels, at least 3 months of which must have been on vessels on inland waters and at least 6 months of which must have been while performing bridge watchkeeping duties under the supervision of the master or a qualified officer;
              (2) Graduation from the deck class of the Great Lakes Maritime Academy; or
              (3) While holding a license or MMC endorsement as master of Great Lakes and inland self-propelled vessels of less than 1,600 GRT, 1 year of service as master on vessels of 200 GRT or more. A tonnage limitation may be placed on this license in accordance with § 11.431 of this subpart.
              (b) Service gained in the engine department on vessels of appropriate tonnage may be creditable for up to 6 months of the service requirements under paragraph (a)(1) of this section.
            
            
              § 11.442
              Requirements for master of Great Lakes and inland self-propelled vessels of less than 1,600 GRT.
              (a) The minimum service required to qualify an applicant for an endorsement as master of Great Lakes and inland self-propelled vessels of less than 1,600 GRT is—
              (1) Three years of total service on vessels. Eighteen months of the required service must have been on vessels of 100 GRT or more. One year of the required service must have been as a master, mate, or equivalent position on vessels of 100 GRT or more while holding a license or MMC endorsement as master, mate, or master of towing vessels; or
              (2) Six months of service as operator on vessels of 100 GRT or more while holding a license or MMC endorsement as master of towing vessels.
              (b) [Reserved]
            
            
              § 11.444
              Requirements for mate of Great lakes and inland self-propelled vessels of less than 1,600 GRT.
              (a) The minimum service required to qualify an applicant for an endorsement as mate of Great Lakes and inland self-propelled vessels of less than 1,600 GRT is—
              (1) Two years of total service in the deck department of self-propelled vessels. One year of the required service must have been on vessels of 100 GRT or more. Six months of the required service must have been while performing bridge watchkeeping duties under the supervision of the master or a qualified officer on vessels of 100 GRT or more;
              (2) One year of total service as master of self-propelled, sail, or auxiliary sail vessels, or operator of uninspected passenger vessels of 50 GRT or more while holding a license or MMC endorsement as master of self-propelled vessels of less than 200 GRT or OUPV; or
              (3) Six months of total service as mate (pilot) of towing vessels on vessels of 100 GRT or more.
              (b) [Reserved]
            
            
              
              § 11.446
              Requirements for master of Great Lakes and inland self-propelled vessels of less than 500 GRT.
              (a) The minimum service required to qualify an applicant for an endorsement as master of Great Lakes and inland self-propelled vessels of less than 500 GRT is—
              (1) Three years of total service on vessels. One year of the required service must have been as a master, mate, or equivalent position on vessels of 50 GRT or more while holding a license or MMC endorsement as master, mate, or OUPV.
              (2) [Reserved]
              (b) An applicant holding a license or MMC endorsement as master of ocean, near-coastal, or Great Lakes and inland towing vessels is eligible for this endorsement after 6 months of service as master of towing vessels and completion of a limited examination. This requires 31/2 years of service. Two years of this service must have been served while holding a license or MMC endorsement as master or mate (pilot) of towing vessels, or mate.
            
            
              § 11.448
              Requirements for mate of Great Lakes and inland self-propelled vessels of less than 500 GRT.
              The minimum service required to qualify an applicant for an endorsement as mate of Great Lakes and inland self-propelled vessels of less than 500 GRT is 2 years of total service in the deck department of self-propelled vessels. One year of the required service must have been on vessels of 50 GRT or more. Three months of the required service must have been while performing bridge watchkeeping duties under the supervision of the master or a qualified officer on vessels of 50 GRT or more.
            
            
              § 11.450
              Tonnage limitations and qualifying requirements for endorsements as master or mate of Great Lakes and inland vessels of less than 200 GRT.
              (a) Except as noted in paragraph (d) of this section, all endorsements issued for master or mate of vessels of less than 200 GRT are issued in 50 GRT increments based on the applicant's qualifying experience in accordance with the provisions of § 11.422 of this subpart.
              (b) Service gained in the engineroom on vessels of less than 200 GRT may be creditable for up to 25 percent of the deck service requirements for mate.
              (c) When the service is obtained on vessels upon which personnel with licenses or endorsements are not required, the Coast Guard must be satisfied that the nature of this required service (i.e., size of vessel, route, equipment, etc.) is a reasonable equivalent to the duties performed on vessels which are required to engage individuals with endorsements.
              (d) If more than 75 percent of the qualifying experience is obtained on vessels of 5 GRT or less, the license will automatically be limited to vessels of less than 25 GRT.
            
            
              § 11.452
              Requirements for master of Great Lakes and inland self-propelled vessels of less than 200 GRT.
              (a) The minimum service required to qualify an applicant for an endorsement or license as master of Great Lakes and inland self-propelled vessels of less than 200 GRT is 1 year of service on vessels. Six months of the required service must have been as master, mate, or equivalent position while holding a license or endorsement as master or mate of self-propelled vessels, or master or mate (pilot) of towing vessels, or OUPV. To obtain authority to serve on the Great Lakes, 3 months of the required service must have been on Great Lakes waters; otherwise the endorsement will be limited to the inland waters of the United States (excluding the Great Lakes).
              (b) To obtain an endorsement for sail or auxiliary sail vessels, the applicant must have 6 months of service on sail or auxiliary sail vessels. This required service may have been obtained prior to issuance of the license or MMC endorsement as master.
            
            
              § 11.454
              Requirements for mate of Great Lakes and inland self-propelled vessels of less than 200 GRT.

              (a) The minimum service required to qualify an applicant for an endorsement as mate of Great Lakes and inland self-propelled vessels of less than 200 GRT is 6 months of service in the deck department of self-propelled vessels. To obtain authority to serve on the Great Lakes, 3 months of the required service must have been on Great Lakes waters; otherwise the endorsement will be limited to the inland waters of the United States (excluding the Great Lakes).
              (b) To obtain an endorsement for sail or auxiliary sail vessels, the applicant must submit evidence of 3 months of service on sail or auxiliary sail vessels.
              (c) A mariner holding an endorsement as master of self-propelled vessels may be endorsed as mate of sail or auxiliary sail vessels upon presentation of 3 months service on sail or auxiliary sail vessels.
              (d) The holder of a license or MMC endorsement as operator of inland uninspected passenger vessels may obtain this endorsement by successfully completing an examination on rules and regulations for small passenger vessels. To obtain authority to serve on the Great Lakes, 3 months of the required service must have been on Great Lakes waters; otherwise the endorsement will be limited to the inland waters of the United States (excluding the Great Lakes).
              (e) To obtain a tonnage endorsement for 100 GRT or more, the applicant must complete the additional examination topics indicated in subpart I of this part.
            
            
              § 11.455
              Requirements for master of Great Lakes and inland self-propelled vessels of less than 100 GRT.
              (a) The minimum service required to qualify an applicant for an endorsement as master of Great Lakes and inland self-propelled vessels of less than 100 GRT is 1 year of total service in the deck department of self-propelled, sail, or auxiliary sail vessels. To obtain authority to serve on the Great Lakes, 3 months of the required service must have been on Great Lakes waters; otherwise the endorsement will be limited to the inland waters of the United States (excluding the Great Lakes).
              (b) To obtain an endorsement for sail or auxiliary sail vessels, the applicant must submit evidence of 6 months of service on sail or auxiliary sail vessels. The required 6 months of service may have been obtained prior to issuance of the endorsement.
              (c) All endorsements issued for master or mate of vessels of less than 100 GRT are issued in tonnage increments based on the applicant's qualifying experience in accordance with the provisions of § 11.422 of this subpart.
            
            
              § 11.456
              Requirements for limited master of Great Lakes and inland self-propelled vessels of less than 100 GRT.
              (a) An endorsement as limited master for vessels of less than 100 GRT upon Great Lakes and inland waters may be issued to an applicant to be employed by organizations such as formal camps, educational institutions, yacht clubs, and marinas with reduced service requirements. An endorsement issued under this paragraph is limited to the specific activity and the locality of the camp, yacht club, or marina. To obtain this restricted endorsement, an applicant must—
              (1) Have 4 months of service in the operation of the type of vessel for which the endorsement is requested;
              (2) Satisfactorily complete a safe boating course approved by the National Association of State Boating Law Administrators, a public education course conducted by the U.S. Power Squadron or the American Red Cross, or a Coast Guard-approved course. This course must have been completed within 5 years before the date of application; and
              (3) Pass a limited examination appropriate for the activity to be conducted and the route authorized.
              (b) The first aid and cardiopulmonary resuscitation (CPR) course certificates required by § 11.201(i) of this part will only be required when, in the opinion of the Coast Guard, the geographic area over which service is authorized precludes obtaining medical services within a reasonable time.
            
            
              § 11.457
              Requirements for master of inland self-propelled vessels of less than 100 GRT.

              (a) An applicant for an endorsement as master of inland self-propelled vessels of less than 100 GRT must present 1 year of service on any waters. In order to raise the tonnage limitation to more than 100 GRT, the examination topics indicated in subpart I of this part must be completed in addition to satisfying the experience requirements of § 11.452(a) of this subpart.
              (b) To obtain an endorsement for sail or auxiliary sail vessels, the applicant must submit evidence of 6 months of service on sail or auxiliary sail vessels. The required 6 months of service may have been obtained prior to issuance of the license or MMC endorsement.
              (c) All endorsements issued for master or mate of vessels of less than 100 GRT are issued in tonnage increments based on the applicant's qualifying experience in accordance with the provisions of § 11.422 of this subpart.
            
            
              § 11.459
              Requirements for national endorsement as master or mate on rivers.
              (a) An applicant for an endorsement as master of river self-propelled vessels of unlimited tonnage must meet the same service requirements as master of inland self-propelled vessels of unlimited tonnage.
              (b) An applicant for an endorsement as master or mate of river self-propelled vessels, with a limitation of 25 to 1,600 GRT, must meet the same service requirements as those required by this subpart for the corresponding tonnage Great Lakes and inland self-propelled endorsement. Service on the Great Lakes is not, however, required.
            
            
              § 11.462
              Requirements for national endorsement as master or mate of uninspected fishing industry vessels.
              (a) This section applies to endorsements for masters and mates of all vessels, however propelled, navigating the high seas, which are documented to engage in the fishing industry, with the exception of—
              (1) Wooden ships of primitive build;
              (2) Unrigged vessels; and
              (3) Vessels of less than 200 GRT.
              (b) Endorsements as master or mate of uninspected fishing industry vessels are issued for either ocean or near-coastal routes, depending on the examination completed. To qualify for an uninspected fishing industry vessel endorsement, the applicant must satisfy the training and examination requirements of § 11.201(h)(1) of this part.
              (c) An applicant for an endorsement as master of uninspected fishing industry vessels must have 4 years of total service on ocean or near-coastal routes. Service on Great Lakes or inland waters may substitute for up to 2 years of the required service. One year of the required service must have been as master, mate, or equivalent position while holding a license or MMC endorsement as master or mate of self-propelled vessels, or master or mate (pilot) of towing vessels, or OUPV.
              (1) To qualify for an endorsement for less than 500 GRT, at least 2 years of the required service, including the 1 year as master, mate, or equivalent, must have been on vessels of 50 GRT or more.
              (2) To qualify for an endorsement for less than 1,600 GRT, at least 2 years of the required service, including the 1 year as master, mate, or equivalent, must have been on vessels of 100 GRT or more.
              (3) To qualify for an endorsement for more than 1,600 GRT, but not more than 5,000 GRT, the vessel tonnage upon which the 4 years of required service was obtained will be used to compute the tonnage. The endorsement is limited to the maximum tonnage on which at least 25 percent of the required service was obtained or 150 percent of the maximum tonnage on which at least 50 percent of the service was obtained, whichever is higher. Limitations are in multiples of 1,000 GRT, using the next higher figure when an intermediate tonnage is calculated. An endorsement as master of uninspected fishing industry vessels authorizing service on vessels more than 1,600 GRT also requires 1 year as master, mate, or equivalent on vessels of 100 GRT or more.
              (4) The tonnage limitation for this endorsement may be raised using one of the following methods but cannot exceed 5,000 GRT. Limitations are in multiples of 1,000 GRT, using the next higher figure when an intermediate tonnage is calculated.

              (i) Three months of service as master on a vessel results in a limitation in that capacity equal to the tonnage of that vessel rounded up to the next multiple of 1,000 GRT.
              
              (ii) Six months of service as master on a vessel results in a limitation in that capacity equal to 150 percent of the tonnage of that vessel.
              (iii) Six months of service as master on vessels more than 1,600 GRT results in raising the limitation to 5,000 GRT.
              (iv) Six months of service as mate on vessels more than 1,600 GRT results in raising the limitation for master to the tonnage on which at least 50 percent of the service was obtained.
              (v) Two years of service as a deckhand on a vessel while holding a license or MMC endorsement as master results in a limitation on the MMC equal to 150 percent of the tonnage of that vessel up to 5,000 GRT.
              (vi) One year of service as deckhand on a vessel while holding a license or MMC endorsement as master results in a limitation on the MMC equal to the tonnage of that vessel.
              (d) An applicant for an endorsement as mate of uninspected fishing industry vessels must have 3 years of total service on ocean or near-coastal routes. Service on Great Lakes or inland waters may substitute for up to 18 months of the required service.
              (1) To qualify for an endorsement of less than 500 GRT, at least 1 year of the required service must have been on vessels of 50 GRT or more.
              (2) To qualify for an endorsement of less than 1,600 GRT, at least 1 year of the required service must have been on vessels of 100 GRT or more.
              (3) To qualify for an endorsement of more than 1,600 GRT, but not more than 5,000 GRT, the vessel tonnage upon which the 3 years of required service was obtained will be used to compute the tonnage. The endorsement is limited to the maximum tonnage on which at least 25 percent of the required service was obtained, or 150 percent of the maximum tonnage on which at least 50 percent of the service was obtained, whichever is higher. Limitations are in multiples of 1,000 GRT, using the next higher figure when an intermediate tonnage is calculated.
              (4) The tonnage limitation on this endorsement may be raised using one of the following methods, but cannot exceed 5,000 GRT. Limitations are in multiples of 1,000 GRT, using the next higher figure when an intermediate tonnage is calculated.
              (i) Three months of service as mate on a vessel results in a limitation in that capacity equal to the tonnage of that vessel rounded up to the next multiple of 1,000 GRT.
              (ii) Six months of service as mate on a vessel results in a limitation in that capacity equal to 150 percent of the tonnage of that vessel.
              (iii) Six months of service as mate on vessels more than 1,600 GRT results in raising the limitation to 5,000 GRT.
              (iv) One year of service as deckhand on vessels more than 1,600 GRT while holding a license or MMC endorsement as mate, results in raising the limitation on the MMC to 5,000 GRT;
              (v) Two years of service as a deckhand on a vessel while holding a license or MMC endorsed as mate results in a limitation on the MMC equal to 150 percent of the tonnage of that vessel up to 5,000 GRT.
              (vi) One year of service as deckhand on a vessel while holding a license or MMC endorsement as mate results in a limitation on the MMC equal to the tonnage of that vessel.
              (e) Applicants may request an oral examination on the subjects listed in subpart I of this part.
            
            
              § 11.463
              General requirements for national endorsements as master, mate (pilot), and apprentice mate (steersman) of towing vessels.
              (a) The Coast Guard issues the following endorsements for towing vessels:
              (1) Master of towing vessels.
              (2) Master of towing vessels, limited.
              (3) Mate (pilot) of towing vessels.
              (4) Apprentice mate (steersman).
              (5) Apprentice mate (steersman), limited.
              (b) An endorsement as master of towing vessels means an endorsement to operate towing vessels not restricted to local areas designated by OCMIs. This also applies to a mate (pilot) of towing vessels.

              (c) For this section, “limited” means an endorsement to operate a towing vessel of less than 200 GRT only within a local area on the Great Lakes, inland waters, or Western Rivers designated by the OCMI.
              
              (d) Mariners who met the training and service requirements for towing vessels before May 21, 2001, and have maintained a valid Coast Guard-issued credential may obtain a towing endorsement if they meet the following:
              (1) Demonstrate at least 90 days of towing service before May 21, 2001.
              (2) Provide evidence of successfully completing the apprentice mate exam, its predecessor exam, or a superior exam.
              (3) Meet the renewal requirements in § 10.227(e)(6)(i) of this subchapter.
              (e) Mariners who operated towing vessels in the offshore oil and mineral industry prior to October 15, 2010, may obtain a towing endorsement until December 24, 2018 as follows:
              (1) Mariners who held officer endorsements as operator of uninspected towing vessels (OUTV) or mate or master of inspected self-propelled vessels may qualify for a towing endorsement if they meet the following:
              (i) Provide evidence of at least 90 days of service on towing vessels in the offshore oil and mineral industry prior to October 15, 2010.
              (ii) Provide evidence of successfully completing the apprentice mate (steersman) examination, its predecessor exam, or a superior exam.
              (iii) Meet the renewal requirements in § 10.227(e)(6) of this subchapter.
              (2) Mariners who have not held any of the officer endorsements listed in paragraph (e)(1) of this section may qualify for an endorsement as master of towing vessels if they meet the following:
              (i) Provide evidence of at least 48 months of service on towing vessels in the offshore oil and mineral industry prior to October 15, 2010.
              (ii) Successfully complete the appropriate apprentice mate (steersman) exam.
              (3) Mariners who have not held any of the officer endorsements listed in paragraph (e)(1) of this section may qualify for an endorsement as mate of towing vessels if they meet the following:
              (i) Provide evidence of at least 36 months of service on towing vessels in the offshore oil and mineral industry prior to October 15, 2010.
              (ii) Successfully complete the appropriate apprentice mate (steersman) exam.
              (f) Deck officers who serve on the following seagoing vessels must comply with the requirements of §§ 11.309 and 11.311 of this subpart for the appropriate STCW endorsement:
              (1) A towing vessel on an oceans voyage operating beyond near-coastal waters.
              (2) A towing vessel on an international voyage.
              (3) A towing vessel of 200 GRT or more on a domestic, near-coastal voyage.
              (g) Endorsements as mate (pilot) or master of towing vessels may be issued with a restriction to specific types of towing vessels and/or towing operations such as articulated tug barge (ATB) vessels that do not routinely perform all of the tasks identified in the Towing Officer Assessment Record (TOAR).
              (h) Figure 11.463(h) illustrates the towing officer endorsement structure, including crossover points. The section numbers on the diagram refer to the specific requirements applicable.
              
                
                ER24DE13.003
              
            
            
              § 11.464
              Requirements for national endorsements as master of towing vessels.
              (a) An applicant for an endorsement as master of towing vessels with a route listed in column 1 of table 1 to this section, must complete the service requirements indicated in columns 2 through 5. Applicants may serve on the subordinate routes listed in column 5 without further endorsement.
              
                Table 1 to § 11.464(a)—Requirements for Endorsement as Master of Towing Vessels 1
                
                
                  1
                  2
                  3
                  4
                  5
                
                
                  Route endorsed
                  Totalservice 2
                    
                  
                  TOS 3
                    on T/V
                    as mate
                    (pilot)
                  
                  TOS 3 onparticular
                    route
                  
                  Sub-ordinateroute authorized
                  
                
                
                  (1) OCEANS (O)
                  48
                  18
                  3
                  NC, GL-I.
                
                
                  (2) NEAR-COASTAL (NC)
                  48
                  18
                  3
                  GL-I.
                
                
                  (3) GREAT LAKES-INLAND (GL-I)
                  48
                  18
                  3
                  None.
                
                
                  (4) WESTERN RIVERS (WR)
                  48
                  18
                  3
                  None.
                
                
                  1 The holder of an endorsement as master of towing vessels may have an endorsement placed on the MMC as mate (pilot) of towing vessels for a route superior to the current route on which the holder has no operating experience after passing an examination for that additional route. After the holder completes 90 days of experience and completes a Towing Officer Assessment Record (TOAR) on that route, the Coast Guard will add it to the holder's endorsement as master of towing vessels and remove the endorsement for mate (pilot) of towing vessels.
                
                  2 Service is in months.
                
                  3 TOS is time of service.
              

              (b) A person holding this endorsement may qualify for an STCW endorsement, according to §§ 11.307, 11.311, 11.313, and 11.315 of this part.
              
              (c) To obtain an endorsement as master of towing vessels (limited), applicants must complete the requirements listed in columns 2 through 5 of table 1 to paragraph (c) of this section.
              
                Table 1 to § 11.464(c)—Requirements for National Endorsement as Master of Towing Vessels (Limited)
                
                  1
                  2
                  3
                  4
                  5
                
                
                  Route endorsed
                  Totalservice 1
                    
                  
                  TOS 2
                    on T/V as
                    limited
                    apprentice mate (steersman)
                  
                  TOARor an
                    approved
                    course
                  
                  TOS onparticular
                    route
                  
                
                
                  LIMITED LOCAL AREA (LLA)
                  36
                  18
                  Yes
                  3.
                
                
                  1 Service is in months.
                
                  2 TOS is time of service.
              
              (d) Those holding a license or MMC endorsement as mate (pilot) of towing vessels, may have master of towing vessels (limited) added to their MMC for a limited local area within the scope of their current route.
              (e) Before serving as master of towing vessels on the Western Rivers, mariners must possess 90 days of observation and training and their MMC must include an endorsement for Western Rivers.
              (f) Each company must maintain evidence that every vessel it operates is under the direction and control of a mariner with the appropriate endorsement and experience, including 30 days of observation and training on the intended route other than Western Rivers.
              (g) Those holding a license or MMC endorsement as a master of self-propelled vessels of more than 200 GRT, may operate towing vessels within any restrictions on their endorsement if they—
              (1) Have a minimum of 30 days of training and observation on towing vessels for the route being assessed, except as noted in paragraph (e) of this section; and
              (2) Either—
              (i) Hold a completed Towing Officer Assessment Record (TOAR) described in § 10.404(c) of this part that shows evidence of assessment of practical demonstration of skills; or
              (ii) Complete an approved training course.
              (h) A license or MMC does not need to include a towing endorsement if mariners hold a TOAR or complete an approved training course.
              [USCG-2004-17914, 78 FR 77909, Dec. 24, 2013, as amended by USCG-2018-0874, 84 FR 30882, June 28, 2019]
            
            
              § 11.465
              Requirements for national endorsements as mate (pilot) of towing vessels.

              (a) To obtain an endorsement as mate (pilot) of towing vessels endorsed with a route listed in column 1 of Table 1 to paragraph (a) of this section, applicants must complete the service in columns 2 through 5. Mariners holding a license or MMC endorsement as master of towing vessels (limited) wishing to raise of grade to mate (pilot) of towing vessels must complete the service in columns 5 and 6. An endorsement with a route endorsed in column 1 authorizes service on the subordinate routes listed in column 7 without further endorsement. Time of service requirements as an apprentice mate (steersman) of towing vessels may be reduced by an amount equal to the time specified in the approval letter for a completed Coast Guard-approved training program.
              
              
                Table 1 to § 11.465(a)—Requirements for National Endorsement as Mate (Pilot 1) of Towing Vessels
                
                  1
                  2
                  3
                  4
                  5
                  6
                  7
                
                
                  Route endorsed
                  Totalservice 2
                    
                  
                  TOS 3 on T/V as apprentice mate (steersman) 4
                  
                  TOS onparticular
                    route
                  
                  TOAR 5 or an approved course
                  30 days of observation and training while holding master (limited) and pass anexamination
                  
                  Subordinate routeauthorized
                  
                
                
                  (1) OCEANS (O)
                  30
                  12
                  3
                  YES
                  YES
                  NC, GL-I.
                
                
                  (2) NEAR-COASTAL (NC)
                  30
                  12
                  3
                  YES
                  YES
                  GL-I.
                
                
                  (3) GREAT LAKES-INLAND (GL-I)
                  30
                  12
                  3
                  YES
                  YES
                
                
                  (4) WESTERN RIVERS (WR)
                  30
                  12
                  3
                  YES
                  NO (90 days service required)
                
                
                  1 For all inland routes, as well as Western Rivers, the endorsement as pilot of towing vessels is equivalent to that as mate of towing vessels. All qualifications and equivalencies are the same.
                
                  2 Service is in months unless otherwise indicated.
                
                  3 TOS is time of service.
                
                  4 Time of service requirements as an apprentice mate (steersman) of towing vessels may be reduced by an amount equal to the time specified in the approval letter for a completed Coast Guard-approved training program.
                
                  5 TOAR is a Towing Officer Assessment Record.
              
              (b) Before serving as mate (pilot) of towing vessels on the Western Rivers, mariners must possess 90 days of observation and training and have their MMC include an endorsement for Western Rivers.
              (c) Each company must maintain evidence that every vessel it operates is under the direction and control of a mariner with the appropriate endorsement and experience, including 30 days of observation and training on the intended route other than Western Rivers.
              (d) Those holding a license or MMC endorsement as a mate of inspected, self-propelled vessels of more than 200 GRT or one as first-class pilot, may operate towing vessels within any restrictions on their credential if they—
              (1) Have a minimum of 30 days of training and observation on towing vessels for the route being assessed, except as noted in paragraph (b) of this section; and
              (2) Hold a completed Towing Officer Assessment Record (TOAR) described in § 10.404(c) of this subchapter that shows evidence of assessment of practical demonstration of skills.
              (e) A license or MMC does not need to include a towing endorsement if you hold a TOAR or a course completion certificate.
              (f) Those holding any endorsement as a master of self-propelled vessels of any tonnage that is less than 200 GRT, except for the limited masters endorsements specified in §§ 11.429 and 11.456 of this subpart, may obtain an endorsement as mate (pilot) of towing vessels by meeting the following requirements:
              (1) Providing proof of 36 months of service as a master under the authority of an endorsement described in this paragraph.
              (2) Successfully completing the appropriate TOAR.
              (3) Successfully completing the appropriate apprentice mate exam.
              (4) Having a minimum of 30 days of training and observation on towing vessels for the route being assessed, except as noted in paragraph (b) of this section.

              (g) An approved training course for mate (pilot) of towing vessels must include formal instruction and practical demonstration of proficiency either onboard a towing vessel or at a shoreside training facility before a designated examiner, and must cover the material (dependent upon route) required by Table 2 to § 11.910 of this part for apprentice mate (steersman), towing vessels on ocean and near-coastal routes; apprentice mate (steersman), towing vessels on Great Lakes and inland routes; or steersman, towing vessels on Western Rivers routes.
              
              (h) A person holding this endorsement may qualify for an STCW endorsement, according to §§ 11.309, 11.317, 11.319, and 11.321 of this part.
              [USCG-2004-17914, 78 FR 77909, Dec. 24, 2013, as amended by USCG-2014-0688, 79 FR 58277, Sept. 29, 2014; USCG-2018-0874, 84 FR 30882, June 28, 2019]
            
            
              § 11.466
              Requirements for national endorsements as apprentice mate (steersman) of towing vessels.
              (a) As Table 1 to § 11.466(a) shows, to obtain an endorsement as apprentice mate (steersman) of towing vessels listed in column 1, endorsed with a route listed in column 2, mariners must complete the service requirements indicated in columns 3 through 6.
              
                Table 1 to § 11.466(a)—Requirements for National Endorsement as Apprentice Mate (Steersman) of Towing Vessels
                
                  1
                  2
                  3
                  4
                  5
                  6
                
                
                  Endorsement
                  Routeendorsed
                  
                  Totalservice 1
                    
                  
                  TOS 2
                    on T/V
                  
                  TOS onparticular
                    route
                  
                  Passexamination 3
                    
                  
                
                
                  (1) APPRENTICE MATE (STEERSMAN)
                  OCEANS (O)
                  18
                  12
                  3
                  YES.
                
                
                   
                  NEAR-COASTAL (NC)
                  18
                  12
                  3
                  YES.
                
                
                   
                  GREAT LAKES
                  18
                  12
                  3
                  YES.
                
                
                   
                  INLAND (GL-I)
                  18
                  12
                  3
                  YES.
                
                
                   
                  WESTERN RIVERS (WR)
                  18
                  12
                  3
                  YES.
                
                
                  (2) APPRENTICE MATE (STEERSMAN) (LIMITED)
                  NOT APPLICABLE
                  18
                  12
                  3
                  YES.
                
                
                  1 Service is in months.
                
                  2 TOS is time of service.
                
                  3 The examination for apprentice mate is specified in subpart I of this part.
              
              (b) Those holding a license or endorsement as apprentice mate (steersman) of towing vessels may obtain a restricted endorsement as apprentice mate (steersman) (limited). This endorsement will go on the mariner's MMC after passing an examination for a route that is not included in the current endorsements and on which the mariners have no operating experience. Upon completion of 3 months of experience on that route, mariners may have the restriction removed.
            
            
              § 11.467
              Requirements for a national endorsement as operator of uninspected passenger vessels of less than 100 GRT.
              (a) This section applies to an applicant for the endorsement to operate an uninspected vessel of less than 100 GRT, equipped with propulsion machinery of any type, carrying six or fewer passengers.
              (b) An endorsement as OUPV for near-coastal waters limits the holder to service on domestic, near-coastal waters not more than 100 miles offshore, the Great Lakes, and all inland waters. Endorsements issued for inland waters include all inland waters except the Great Lakes. Endorsements may be issued for a particular local area under paragraph (f) or paragraph (g) of this section.
              (c) For an endorsement as OUPV on near-coastal waters, an applicant must have a minimum of 12 months of experience in the operation of vessels, including at least 3 months of service on vessels operating on ocean or near-coastal waters.
              (d) For an endorsement as OUPV on the Great Lakes and inland waters, an applicant must have 12 months of service on Great Lakes or inland waters, including at least 3 months of service operating vessels on Great Lakes waters.
              (e) For an endorsement as OUPV on inland waters, an applicant must have a minimum of 12 months of experience in the operation of vessels.

              (f) A limited OUPV endorsement may be issued to an applicant to be employed by organizations such as formal camps, yacht clubs, educational institutions, and marinas. An endorsement issued under this paragraph will be limited to the specific activity and the locality of the camp, yacht club, or marina. In order to obtain this restricted endorsement, an applicant must—
              (1) Have 3 months of service in the operation of the type of vessel for which the endorsement is requested;
              (2) Satisfactorily complete a safe-boating course approved by the National Association of State Boating Law Administrators, or those public education courses conducted by the U.S. Power Squadron or the American National Red Cross or a Coast Guard-approved course; and
              (3) Pass a limited examination appropriate for the activity to be conducted and the route authorized.
              (4) Hold the first aid and cardiopulmonary resuscitation (CPR) course certificates required by § 11.201(i) of this part when, in the opinion of the Coast Guard, the geographic area over which service is authorized precludes obtaining medical services within a reasonable time.
              (g) Restricted OUPV endorsements may be issued to applicants to be employed on inland navigable waters. An endorsement under this paragraph will be limited to specific bodies of water that have been approved by the cognizant OCMI. In order to obtain this endorsement, the applicant must be qualified for the endorsement under this section; however, the OCMI may modify the service and examination requirements as follows:
              (1) At least 3 months of service in the operation of the type of vessel and on each body of water for which the endorsement is requested.
              (2) Satisfactorily pass an examination appropriate for the activity to be conducted and the waters authorized.
              (h) An applicant for an officer endorsement as OUPV who speaks Spanish, but not English, may be issued an officer endorsement restricted to the navigable waters of the United States in the vicinity of Puerto Rico.
            
            
              § 11.468
              National officer endorsements for mobile offshore drilling units (MODUs).
              Officer endorsements for service on MODUs authorize service on units of unlimited tonnage upon ocean waters while on location or while underway, as restricted on the endorsement, except when moving independently under their own power.
            
            
              § 11.470
              National officer endorsements as offshore installation manager.
              (a) Officer endorsements as offshore installation manager (OIM) include:
              (1) OIM Unrestricted.
              (2) OIM Surface Units on Location.
              (3) OIM Surface Units Underway.
              (4) OIM Bottom Bearing Units on Location.
              (5) OIM Bottom Bearing Units Underway.
              (b) To qualify for an endorsement as OIM unrestricted, an applicant must—
              (1) Present evidence of one of the following:
              (i) Four years of employment assigned to MODUs, including at least 1 year of service as driller, assistant driller, toolpusher, assistant toolpusher, barge supervisor, mechanical supervisor, electrician, crane operator, ballast control operator, or equivalent supervisory position on MODUs, with a minimum of 14 days of that supervisory service on surface units.
              (ii) A degree from a program in engineering or engineering technology which is accredited by the Accreditation Board for Engineering and Technology (ABET). The National Maritime Center will give consideration to accepting education credentials from programs having other than ABET accreditation. An applicant qualifying through a degree program must also have at least 168 days of service as driller, assistant driller, toolpusher, assistant toolpusher, barge supervisor, mechanical supervisor, electrician, crane operator, ballast control operator, or equivalent supervisory position on MODUs, with a minimum of 14 days of that supervisory service on surface units;
              (2) Present evidence of training course completion as follows:
              (i) A certificate from a Coast Guard-approved stability course approved for OIM unrestricted.
              (ii) A certificate from a Coast Guard-approved survival suit and survival craft training course.

              (iii) A certificate from a firefighting training course as required by § 11.201(h) of this part; and
              
              (3) Provide a recommendation signed by a senior company official which—
              (i) Provides a description of the applicant's experience and qualifications;
              (ii) Certifies that the individual has successfully directed, while under the supervision of an experienced rig mover, two rig moves each of surface units and of bottom bearing units; and
              (iii) Certifies that one of the rig moves required under paragraph (b)(3)(ii) of this section was completed within 1 year preceding date of application.
              (c) An applicant for an endorsement as OIM unrestricted who holds an unlimited license or MMC endorsement as master or chief mate must satisfy the requirements in paragraphs (b)(2) and (b)(3) of this section and have at least 84 days of service on surface units and at least 28 days of service on bottom bearing units.
              (d) To qualify for an endorsement as OIM surface units on location, an applicant must—
              (1) Present evidence of one of the following:
              (i) Four years of employment assigned to MODUs, including at least 1 year of service as driller, assistant driller, toolpusher, assistant toolpusher, barge supervisor, mechanical supervisor, electrician, crane operator, ballast control operator or equivalent supervisory position on MODUs, with a minimum of 14 days of that supervisory service on surface units.
              (ii) A degree from a program in engineering or engineering technology which is accredited by the Accreditation Board for Engineering and Technology (ABET). The National Maritime Center will give consideration to accepting education credentials from programs having other than ABET accreditation. An applicant qualifying through a degree program must also have at least 168 days of service as driller, assistant driller, toolpusher, assistant toolpusher, barge supervisor, mechanical supervisor, electrician, crane operator, ballast control operator, or equivalent supervisory position of MODUs, with a minimum of 14 days of that supervisory service on surface units; and
              (2) Present evidence of training course completion as follows:
              (i) A certificate from a Coast Guard-approved stability course approved for a license or MMC endorsement as OIM surface units.
              (ii) A certificate from a Coast Guard-approved survival suit and survival craft training course.
              (iii) A certificate from a firefighting training course as required by § 11.201(h) of this part.
              (e) An applicant for an endorsement as OIM surface units on location who holds an unlimited license or MMC endorsement as master or chief mate must satisfy the requirements of paragraph (d)(2) of this section and have at least 84 days of service on surface units.
              (f) To qualify for an endorsement as OIM surface units underway, an applicant must—
              (1) Provide the following:
              (i) Evidence of the experience described in paragraph (d)(1) of this section and a recommendation signed by a senior company official which—
              (A) Provides a description of the applicant's experience and qualifications;
              (B) Certifies that the individual has successfully directed, while under the supervision of an experienced rig mover, three rig moves of surface units; and
              (C) Certifies that one of the rig moves required under paragraph (f)(1)(i)(B) of this section was completed within 1 year preceding date of application; or
              (ii) A recommendation signed by a senior company official which—
              (A) Provides a description of the applicant's experience and company qualifications program completed;
              (B) Certifies that the applicant has witnessed ten rig moves either as an observer in training or as a rig mover under supervision;
              (C) Certifies that the individual has successfully directed, while under the supervision of an experienced rig mover, five rig moves of surface units; and
              (D) Certifies that one of the rig moves required under paragraph (f)(1)(ii)(C) of this section was completed within 1 year preceding the date of application; and

              (2) Present evidence of training course completion as follows:
              
              (i) A certificate from a Coast Guard-approved stability course approved for an OIM surface units endorsement.
              (ii) A certificate from a Coast Guard-approved survival suit and survival craft training course.
              (iii) A certificate from a firefighting training course as required by § 11.201(h) of this part.
              (g) An applicant for endorsement as OIM surface units underway who holds an unlimited license or MMC endorsement as master or chief mate must satisfy the requirements in paragraph (f)(2) of this section and provide a company recommendation signed by a senior company official which—
              (1) Provides a description of the applicant's experience and qualifications;
              (2) Certifies that the individual has successfully directed, while under the supervision of an experienced rig mover, three rig moves on surface units; and
              (3) Certifies that one of the rig moves required under paragraph (g)(2) of this section was completed within 1 year preceding the date of application.
              (h) To qualify for an endorsement as OIM bottom bearing units on location, an applicant must—
              (1) Present evidence of one of the following:
              (i) Four years of employment assigned to MODUs, including at least 1 year of service as driller, assistant driller, toolpusher, assistant toolpusher, barge supervisor, mechanical supervisor, electrician, crane operator, ballast control operator, or equivalent supervisory position on MODUs.
              (ii) A degree from a program in engineering or engineering technology that is accredited by ABET. The National Maritime Center will give consideration to accepting education credentials from programs having other than ABET accreditation. An applicant qualifying through a degree program must also have at least 168 days of service as driller, assistant driller, toolpusher, assistant toolpusher, barge supervisor, mechanical supervisor, electrician, crane operator, ballast control operator, or equivalent supervisory position on MODUs; and
              (2) Present evidence of training course completion as follows:
              (i) A certificate from a Coast Guard-approved survival suit and survival craft training course.
              (ii) A certificate from a firefighting training course as required by § 11.201(h) of this part.
              (i) An applicant for an endorsement as OIM bottom bearing units on location who holds an unlimited license or MMC endorsement as master or chief mate must satisfy paragraph (h)(2) of this section and have at least 28 days of service on bottom bearing units.
              (j) To qualify for an endorsement as OIM bottom bearing units underway, an applicant must—
              (1) Provide the following:
              (i) Evidence of the experience described in paragraph (h)(1) of this section with a recommendation signed by a senior company official which—
              (A) Provides a description of the applicant's experience and qualifications;
              (B) Certifies that the individual has successfully directed, while under the supervision of an experienced rig mover, three rig moves of bottom bearing units; and
              (C) Certifies that one of the rig moves required under paragraph (j)(1)(i)(B) of this section was completed within 1 year preceding date of application; or
              (ii) A recommendation signed by a senior company official which—
              (A) Provides a description of the applicant's experience and company qualifications program completed;
              (B) Certifies that the applicant has witnessed ten rig moves either as an observer in training or as a rig mover under supervision;
              (C) Certifies that the individual has successfully directed, while under the supervision of an experienced rig mover, five rig moves of bottom bearing units; and
              (D) Certifies that one of the rig moves required under paragraph (j)(1)(ii)(C) of this section was completed within 1 year preceding date of application; and
              (2) Present evidence of training course completion as follows:

              (i) A certificate from a Coast Guard-approved stability course approved for a license or MMC endorsement as OIM bottom bearing units.
              
              (ii) A certificate from a Coast Guard-approved survival suit and survival craft training course.
              (iii) A certificate from a firefighting training course as required by § 11.201(h) of this part.
              (k) An applicant for endorsement as OIM bottom bearing units underway who holds an unlimited license or MMC endorsement as master or chief mate must satisfy the requirements in paragraph (j)(2) of this section and provide a company recommendation signed by a senior company official, which—
              (1) Provides a description of the applicant's experience and qualifications;
              (2) Certifies that the individual has successfully directed, while under the supervision of an experienced rig mover, three rig moves of bottom bearing units; and
              (3) Certifies that one of the rig moves required under paragraph (k)(2) of this section was completed within 1 year preceding the date of application.
            
            
              § 11.472
              National officer endorsements as barge supervisor.
              (a) To qualify for an endorsement as barge supervisor (BS), an applicant must—
              (1) Present evidence of one of the following:
              (i) Three years of employment assigned to MODUs including at least 168 days of service as driller, assistant driller, toolpusher, assistant tool pusher, mechanic, electrician, crane operator, subsea specialist, ballast control operator, or equivalent supervisory position on MODUs. At least 84 days of that service must have been as a ballast control operator, or barge supervisor trainee.
              (ii) A degree from a program in engineering or engineering technology that is accredited by the Accreditation Board for Engineering and Technology (ABET). The National Maritime Center will give consideration to accepting education credentials from programs having other than ABET accreditation. An applicant qualifying through a degree program must also have at least 168 days of service as driller, assistant driller, toolpusher, assistant toolpusher, mechanic, electrician, crane operator, subsea specialist, ballast control operator, or equivalent supervisory position on MODUs. At least 84 days of that service must have been as a ballast control operator, or barge supervisor trainee; and
              (2) Present evidence of training course completion as follows:
              (i) A certificate from a Coast Guard-approved stability course approved for barge supervisor.
              (ii) A certificate from a Coast Guard-approved survival suit and survival craft training course.
              (iii) A certificate from a firefighting training course as required by § 11.201(h) of this part.
              (b) An applicant for an endorsement as barge supervisor who holds an unlimited license or MMC endorsement as master or mate must satisfy the requirements in paragraph (a)(2) of this section and have at least 84 days of service as ballast control operator or barge supervisor trainee.
            
            
              § 11.474
              National officer endorsements as ballast control operator.
              (a) To qualify for an endorsement as ballast control operator (BCO), an applicant must—
              (1) Present evidence of one of the following:
              (i) One year of employment assigned to MODUs, including at least 28 days of service as a trainee under the supervision of an individual holding a license or MMC endorsement as ballast control operator.
              (ii) A degree from a program in engineering or engineering technology that is accredited by the Accreditation Board for Engineering and Technology (ABET). The National Maritime Center will give consideration to accepting education credentials from programs having other than ABET accreditation. An applicant qualifying through a degree program must also have at least 28 days of service as a trainee under the supervision of an individual holding a license or MMC endorsement as ballast control operator; and
              (2) Present evidence of training course completion as follows:

              (i) A certificate from a Coast Guard-approved stability course approved for barge supervisor or ballast control operator.
              
              (ii) A certificate from a Coast Guard-approved survival suit and survival craft training course.
              (iii) A certificate from a firefighting training course as required by § 11.201(h) of this part.
              (b) An applicant for an endorsement as BCO who holds an unlimited license or MMC endorsement as master, mate, chief engineer, or assistant engineer must satisfy the requirements in paragraph (a)(2) of this section and have at least 28 days of service as a trainee under the supervision of an individual holding an endorsement as BCO.
            
            
              § 11.480
              Radar observer.
              (a) This section contains the requirements that an applicant must meet to qualify as a radar observer.
              (b) If an applicant meets the requirements of this section, one of the following radar observer endorsements will be added to his or her MMC:
              (1) Radar observer (unlimited).
              (2) Radar observer (inland waters and Gulf Intracoastal waterways (GIWW)).
              (3) Radar observer (rivers).
              (c) Radar observer (unlimited) is valid on all waters. Radar observer (inland waters and GIWW) is valid only for those waters other than the Great Lakes covered by the Inland Navigational Rules. Radar observer (rivers) is valid only on any river, canal, or similar body of water designated by the OCMI, but not beyond the boundary line.
              (d) Except as provided by paragraphs (f) or (g) of this section, each applicant for a radar observer endorsement or for renewal of a radar observer endorsement must complete the appropriate course approved by the Coast Guard, receive the appropriate certificate of training, and present the certificate or a copy of the certificate to the Coast Guard in person, by mail, fax, or other electronic means.
              (e) A radar observer endorsement issued under this section is valid until the expiration of the mariner's MMC.
              (f) A mariner may also renew his or her radar observer endorsement by providing evidence of meeting the requirements in 46 CFR 10.227(e)(1)(v).
              (g) The Coast Guard will accept on-board training and experience through acceptable documentary evidence of 1 year of relevant sea service within the last 5 years in a position that routinely uses radar for navigation and collision avoidance purposes on vessels equipped with radar as meeting the refresher or re-certification requirements of paragraph (d) of this section. This also applies to mariners applying for raises of grade or new endorsements under 46 CFR 10.231.
              (h) An applicant for renewal of an MMC who does not provide evidence of meeting the renewal requirements of paragraph (d), (f), or (g) of this section will not have a radar observer endorsement placed on his or her MMC.
              [USCG-2004-17914, 78 FR 77909, Dec. 24, 2013, as amended by USCG-2018-0100, 84 FR 26592, June 7, 2019; USCG-2018-0874, 84 FR 30882, June 28, 2019]
            
            
              § 11.482
              Assistance towing.
              (a) This section contains the requirements to qualify for an endorsement authorizing a mariner to engage in assistance towing. Except as noted in this paragraph, holders of MMC officer and OUPV endorsements must have an assistance towing endorsement to engage in assistance towing. Holders of endorsements as master or mate (pilot) of towing vessels or master or mate endorsements authorizing service on inspected vessels of 200 GRT or more do not need the assistance towing endorsement.
              (b) An applicant for an assistance towing endorsement must pass a written examination or complete a Coast Guard-approved course demonstrating his or her knowledge of assistance towing safety, equipment, and procedures.
              (c) The holder of a license or MMC for master, mate, or operator endorsed for assistance towing is authorized to engage in assistance towing on any vessel within the scope of the license or MMC.
              (d) The period of validity of the endorsement is the same as the license or MMC on which it is included, and it may be renewed with the MMC.
            
            
              § 11.491
              National officer endorsements for service on offshore supply vessels.

              (a) Each officer endorsement for service on offshore supply vessels (OSVs) authorizes service on OSVs as defined in 46 U.S.C. 2101(19) and as interpreted under 46 U.S.C. 14104(b), subject to any restrictions placed on the license or MMC.
              (b) For those officers who previously received a 500 GRT limitation on their national officer endorsement due to the definition of OSV existing before October 15, 2010, the limitation will be raised to 1,600 GRT to be consistent with other national officer endorsements.
            
            
              § 11.493
              Master (OSV).
              (a) The minimum service required to qualify an applicant for an endorsement as master (OSV) of offshore supply vessels less than 1,600 GRT/3,000 GT is 24 months of total service as mate, chief mate, or master of ocean or near-coastal and/or Great Lakes on self-propelled vessels of more than 100 GRT. Service on inland waters may substitute for up to 50 percent of the required service. At least one-half of the required experience must be served as chief mate.
              (b) The minimum service required to qualify an applicant for master (OSV) of 1,600 GRT/3,000 GT or more is 24 months of total service as mate, chief mate, or master of ocean or near-coastal and/or Great Lakes on self-propelled vessels of more than 100 GRT. At least one-half of the required experience must be served as chief mate and be obtained on vessels of 1,600 GRT/3,000 GT or more.
              (c) If an applicant for master (OSV) of more than 1,600 GRT/3,000 GT does not have the service on vessels of 1,600 GRT/3,000 GT or more as required by paragraph (b) of this section, a tonnage limitation will be placed on the officer endorsement based on the applicant's qualifying experience. The endorsement will be limited to the maximum tonnage on which at least 25 percent of the required experience was obtained, or 150 percent of the maximum tonnage on which at least 50 percent of the service was obtained, whichever is higher. However, the minimum tonnage limitation calculated according to this paragraph will be 2,000 GRT. Limitations are in multiples of 1,000 GRT using the next higher figure when an intermediate tonnage is calculated. In no case will the limitation exceed 10,000 GRT/GT for OSVs unless the applicant meets the full requirements for an unlimited tonnage endorsement.
              (d) A person holding an endorsement as master (OSV) may qualify for an STCW endorsement, according to §§ 11.305 and 11.311 of this part.
              (e) The Coast Guard may exempt an applicant from meeting any requirement under STCW Regulation II/2 (incorporated by reference, see § 11.102 of this part) that the Coast Guard determines to be inappropriate or unnecessary for service on an OSV, or that the applicant meets under the equivalency provisions of Article IX of STCW.
              [USCG-2004-17914, 78 FR 77909, Dec. 24, 2013, as amended by USCG-2014-0688, 79 FR 58277, Sept. 29, 2014]
            
            
              § 11.495
              Chief mate (OSV).
              (a) The minimum service required to qualify an applicant for an endorsement as chief mate (OSV) of offshore supply vessels less than 1,600 GRT/3,000 GT is 12 months of total service as mate, chief mate, or master of ocean or near-coastal and/or Great Lakes on self-propelled vessels of more than 100 GRT. Service on inland waters may substitute for up to 50 percent of the required service.
              (b) The minimum service required to qualify an applicant for as chief mate (OSV) of 1,600 GRT/3,000 GT or more is 12 months of total service as mate, chief mate, or master of ocean or near-coastal and/or Great Lakes on self-propelled vessels of more than 100 GRT. At least one-half of the required experience must be obtained on vessels of 1,600 GRT/3,000 GT or more.

              (c) If an applicant for as chief mate (OSV) of 1,600 GRT/3,000 GT or more does not have the service on vessels of 1,600 GRT/3,000 GT or more as required by paragraph (b) of this section, a tonnage limitation will be placed on the officer endorsement based on the applicant's qualifying experience. The endorsement will be limited to the maximum tonnage on which at least 25 percent of the required experience was obtained, or 150 percent of the maximum tonnage on which at least 50 percent of the service was obtained, whichever is higher. However, the minimum tonnage limitation calculated according to this paragraph will be 2,000 GRT. Limitations are in multiples of 1,000 GRT using the next higher figure when an intermediate tonnage is calculated. In no case will the limitation exceed 10,000 GRT/GT for OSVs unless the applicant meets the full requirements for an unlimited tonnage endorsement.
              (d) A person holding an endorsement as chief mate (OSV) may qualify for an STCW endorsement, according to §§ 11.307 and 11.313 of this part.
              (e) The Coast Guard may exempt an applicant from meeting any requirement under STCW Regulation II/2 (incorporated by reference, § 11.102 of this part) that the Coast Guard determines to be inappropriate or unnecessary for service on an OSV, or that the applicant meets under the equivalency provisions of Article IX of STCW.
              [USCG-2004-17914, 78 FR 77909, Dec. 24, 2013, as amended by USCG-2014-0688, 79 FR 58277, Sept. 29, 2014]
            
            
              § 11.497
              Mate (OSV).
              (a) The minimum service required to qualify an applicant for an endorsement as mate (OSV) of offshore supply vessels is—
              (1) Twenty-four months of total service in the deck department of ocean or near-coastal self-propelled, sail, or auxiliary sail vessels. Service on Great Lakes and inland waters may substitute for up to 1 year of the required service. One year of the required service must have been on vessels of more than 100 GRT; or
              (2) One year of total service as part of an approved or accepted mate (OSV) training program.
              (b) A person holding an endorsement as mate (OSV) may qualify for an STCW endorsement, according to § 11.309 of this part.
              (c) The Coast Guard may exempt an applicant from meeting any requirement under STCW Regulation II/1 (incorporated by reference, see § 11.102 of this part) that the Coast Guard determines to be inappropriate or unnecessary for service on an OSV, or that the applicant meets under the equivalency provisions of Article IX of STCW.
            
          
          
            Subpart E—Professional Requirements for National Engineer Officer Endorsements
            
              § 11.501
              Grades and types of national engineer endorsements issued.
              (a) National engineer endorsements are issued in the grades of—
              (1) Chief engineer;
              (2) First assistant engineer;
              (3) Second assistant engineer;
              (4) Third assistant engineer;
              (5) Chief engineer (limited);
              (6) Assistant engineer (limited);
              (7) Designated duty engineer;
              (8) Chief engineer uninspected fishing industry vessels;
              (9) Assistant engineer uninspected fishing industry vessels;
              (10) Chief engineer (MODU);
              (11) Assistant engineer (MODU);
              (12) Chief engineer (OSV); and
              (13) Assistant engineer (OSV).
              (b) Engineer endorsements issued in the grades of chief engineer (limited) and assistant engineer (limited) of steam, motor, and/or gas turbine-propelled vessels allow the holder to serve within any propulsion power limitations on vessels of unlimited tonnage on inland waters and of less than 1,600 GRT in ocean, near-coastal, or Great Lakes service in the following manner:
              (1) Chief engineer (limited) may serve on oceans and near-coastal waters.
              (2) Assistant engineer (limited) may serve on ocean and near-coastal waters.
              (c) Engineer licenses or MMC endorsements issued in the grades of designated duty engineer of steam, motor, and/or gas turbine-propelled vessels allow the holder to serve within stated propulsion power limitations on vessels of less than 500 GRT in the following manner:
              (1) Designated duty engineers limited to vessels of less than 1,000 HP or 4,000 HP may serve only on near-coastal or inland waters.
              (2) Designated duty engineers-unlimited may serve on any waters.
              (d) An engineer officer's license or MMC endorsement authorizes service on steam, motor, or gas turbine-propelled vessels or may authorize all modes of propulsion.

              (e) A person holding an engineer license or MMC endorsement that is restricted to near-coastal waters may serve within the limitations of the license or MMC upon near-coastal, Great Lakes, and inland waters.
            
            
              § 11.502
              General requirements for national engineer endorsements.
              (a) For all original and raise of grade of engineer endorsements, at least one-third of the minimum service requirements must have been obtained on the particular mode of propulsion for which the applicant seeks endorsement.
              (b) If an applicant desires to add a propulsion mode (steam, motor, or gas turbine) to his or her endorsement while holding a license or MMC officer endorsement in that grade, the following alternatives are acceptable:
              (1) Four months of service as an observer on vessels of the new propulsion mode.
              (2) Four months of service as an engineer officer at the operational level on vessels of the new propulsion mode.
              (3) Six months of service as oiler, fireman/watertender, or junior engineer on vessels of the new propulsion mode.
              (4) Completion of a Coast Guard-approved training course for this endorsement.
            
            
              § 11.503
              Propulsion power limitations for national endorsements.
              (a) Engineer endorsements of all grades and types may be subject to propulsion power limitations. Other than as provided in § 11.524 of this subpart for the designated duty engineer (DDE), the propulsion power limitation placed on a license or MMC endorsement is based on the applicant's qualifying experience considering the total shaft propulsion power of each vessel on which the applicant has served.
              (b) When an applicant for an original or raise of grade of an engineer endorsement, other than a DDE, has not obtained at least 50 percent of the required experience on vessels of 4,000 HP/3,000 kW or more, a propulsion power limitation is placed on the MMC based on the applicant's qualifying experience. The endorsement is limited to the maximum propulsion power on which at least 25 percent of the required experience was obtained, or 150 percent of the maximum propulsion power on which at least 50 percent of the service was obtained, whichever is higher. Limitations are in multiples of 1,000 HP/750 kW, using the next higher figure when an intermediate horsepower is calculated. When the limitation as calculated equals or exceeds 10,000 HP/7,500 kW, an unlimited propulsion power endorsement is issued.
              (c) The following service on vessels of 4,000 HP/3,000 kW or more will be considered qualifying for raising or removing the propulsion power limitations placed on an engineer endorsement:
              (1) Six months of service in the highest-grade endorsed: Removal of all propulsion power limitations.
              (2) Six months of service as an engineer officer in any capacity other than the highest grade for which the applicant is licensed or endorsed: Removal of all propulsion power limitations for the grade in which service is performed and raised to the next higher grade endorsement to the propulsion power of the vessel on which service was performed. The total cumulative service before and after issuance of the limited engineer endorsement may be considered in removing all propulsion power limitations.
              (3) Twelve months of service as oiler or junior engineer while holding a license or MMC endorsement as third assistant engineer or assistant engineer (limited): Removal of all propulsion power limitations on third assistant engineer or assistant engineer's (limited) endorsement.
              (4) Six months of service as oiler or junior engineer while holding a license or MMC endorsement as second assistant engineer: removal of all propulsion power limitations on third assistant engineer's endorsement.
              (d) Raising or removing propulsion power limitations based on service required by paragraph (c) of this section may be granted without further written examination, if the Coast Guard considers further examination unnecessary.
            
            
              § 11.504
              Application of deck service for national limited engineer endorsements.

              Service gained in the deck department on vessels of appropriate tonnage may substitute for up to 25 percent or 6 months, whichever is less, of the service requirement for an endorsement as chief engineer (limited), assistant engineer (limited), or DDE.
            
            
              § 11.505
              National engineer officer endorsements.
              Figure 11.505(a) illustrates the national engineering endorsement structure, including crossover points.
              Figure 11.505(a)—Structure of national engineer officer endorsements for non-seagoing service.
              
                ER24DE13.004
              
            
            
              § 11.510
              Service requirements for national endorsement as chief engineer of steam, motor, and/or gas turbine-propelled vessels.
              (a) The minimum service required to qualify an applicant for endorsement as chief engineer of steam, motor, and/or gas turbine-propelled vessels is—
              (1) One year of service as first assistant engineer; or
              (2) One year of service while holding a license or MMC endorsement as first assistant engineer. A minimum of 6 months of this service must have been as first assistant engineer, and the remainder must be as assistant engineer. Service as an assistant engineer other than first assistant engineer is accepted on a two-for-one basis to a maximum of 6 months (2 days of service as a second or third assistant engineer equals 1 day of creditable service).
              (b) A person holding this endorsement may qualify for an STCW endorsement, according to §§ 11.325 and 11.331 of this part.
            
            
              § 11.512
              Service requirements for national endorsement as first assistant engineer of steam, motor, and/or gas turbine-propelled vessels.

              (a) The minimum service required to qualify an applicant for endorsement as first assistant engineer of steam, motor, and/or gas turbine-propelled vessels is—
              (1) One year of service as an assistant engineer while holding a license or MMC with a second assistant engineer endorsement; or
              (2) One year of service as a chief engineer (limited) and completing the appropriate examination described in subpart I of this part.
              (b) A person holding this endorsement may qualify for an STCW endorsement, according to §§ 11.327, 11.331, and 11.333 of this part.
            
            
              § 11.514
              Service requirements for national endorsement as second assistant engineer of steam, motor, and/or gas turbine-propelled vessels.
              (a) The minimum service required to qualify an applicant for endorsement as second assistant engineer of steam, motor, and/or gas turbine-propelled vessels is—
              (1) One year of service as an assistant engineer, while holding a license or MMC endorsement as third assistant engineer; or
              (2) One year of service while holding a license or MMC endorsement as third assistant engineer, which includes—
              (i) A minimum of 6 months of service as third assistant engineer; and
              (ii) Additional service as a qualified member of the engine department, calculated on a two-for-one basis.
              (b) A person holding this endorsement may qualify for an STCW endorsement, according to §§ 11.327, 11.329, and 11.333 of this part.
            
            
              § 11.516
              Service requirements for national endorsement as third assistant engineer of steam, motor, and/or gas turbine-propelled vessels.
              (a) The minimum service required to qualify an applicant for endorsement as third assistant engineer of steam, motor, and/or gas turbine-propelled vessels is—
              (1) Three years of service in the engineroom of vessels, 2 years of which must have been as a qualified member of the engine department or equivalent position;
              (2) Three years of service as an apprentice to the machinist trade engaged in the construction or repair of marine, locomotive, or stationary engines, together with 1 year of service in the engineroom as oiler, fireman/watertender, or junior engineer;
              (3) Graduation from—
              (i) The U.S. Merchant Marine Academy (engineering curriculum);
              (ii) The U.S. Coast Guard Academy and completion of an onboard engineer officer qualification program required by the service;
              (iii) The U.S. Naval Academy and completion of an onboard engineer officer qualification program required by the service; or
              (iv) The engineering class of a Maritime Academy approved by and conducted under the rules prescribed by the Maritime Administrator and listed in part 310 of this title;
              (4) Graduation from the marine engineering course of a school of technology accredited by the Accreditation Board for Engineering and Technology, together with 3 months of service in the engine department of steam, motor, or gas turbine-propelled vessels;
              (5) Graduation from the mechanical or electrical engineering course of a school of technology accredited by the ABET, together with 6 months of service in the engine department of steam, motor, or gas turbine-propelled vessels;
              (6) Satisfactory completion of a comprehensive apprentice engineers training program approved by the Coast Guard; or
              (7) One year of service as assistant engineer (limited) of self-propelled vessels and completion of the appropriate examination described in subpart I of this part.
              (b) Experience gained in the deck department on vessels of 100 GRT or more can be credited for up to 3 months of the service requirements under paragraph (a)(1) of this section.
              (c) A person holding this endorsement may qualify for an STCW endorsement, according to §§ 11.327, 11.329, and 11,333 of this part.
            
            
              § 11.518
              Service requirements for national endorsement as chief engineer (limited) of steam, motor, and/or gas turbine-propelled vessels.

              (a) The minimum service required to qualify an applicant for endorsement as chief engineer (limited) of steam, motor, and/or gas turbine-propelled vessels is 5 years of total service in the engineroom of vessels. Two years of this service must have been as an engineer officer while holding an engineer officer endorsement. Thirty months of the service must have been as a qualified member of the engine department or equivalent position.
              (b) A person holding this endorsement may qualify for an STCW endorsement, according to §§ 11.325 and 11.331 of this part.
            
            
              § 11.522
              Service requirements for national endorsement as assistant engineer (limited) of steam, motor, and/or gas turbine-propelled vessels.
              (a) The minimum service required to qualify an applicant for endorsement as assistant engineer (limited) of steam, motor, and/or gas turbine-propelled vessels is 3 years of service in the engineroom of vessels. Eighteen months of this service must have been as a qualified member of the engine department or equivalent position.
              (b) A person holding this endorsement may qualify for an STCW endorsement, according to §§ 11.327, 11.329, and 11.333 of this part.
            
            
              § 11.524
              Service requirements for national endorsement as designated duty engineer (DDE) of steam, motor, and/or gas turbine-propelled vessels.
              (a) DDE endorsements are issued in three levels of propulsion power limitations dependent upon the total service of the applicant and completion of an appropriate examination. These endorsements are limited to vessels of less than 500 GRT on certain waters as specified in § 11.501 of this subpart.
              (b) The service requirements for endorsements as DDE are—
              (1) For designated duty engineer of steam, motor, and/or gas turbine-propelled vessels of unlimited propulsion power, the applicant must have 3 years of service in the engineroom. Eighteen months of this service must have been as a qualified member of the engine department or equivalent position;
              (2) For designated duty engineer of steam, motor, and/or gas turbine-propelled vessels of less than 4,000 HP/3,000 kW, the applicant must have 2 years of service in the engineroom. One year of this service must have been as a qualified member of the engine department or equivalent position; and
              (3) For designated duty engineer of steam, motor, and/or gas turbine-propelled vessels of less than 1,000 HP/750 kW, the applicant must have 1 year of service in the engineroom. Six months of this service must have been as a qualified member of the engine department or equivalent position.
              (c) A person holding this endorsement may qualify for an STCW endorsement, according to §§ 11.325, 11.327, 11.329, and 11.331 of this part.
            
            
              § 11.530
              Endorsements as engineers of uninspected fishing industry vessels.
              (a) This section applies to endorsements for chief and assistant engineers of all vessels, however propelled, which are documented to engage in the fishing industry, with the exception of—
              (1) Wooden ships of primitive build;
              (2) Unrigged vessels; and
              (3) Vessels of less than 200 GRT.
              (b) Endorsements as chief engineer and assistant engineer of uninspected fishing industry vessels are issued for ocean waters and with propulsion power limitations in accordance with the provisions of § 11.503 of this subpart.
              (c) For an endorsement as chief engineer, the applicant must have served 4 years in the engineroom of vessels. One year of this service must have been as an assistant engineer officer or equivalent position.
              (d) For an endorsement as assistant engineer, an applicant must have served 3 years in the engine room of vessels.
              (e) Two-thirds of the service required under this section must have been on motor vessels.
              (f) Applicants may request an orally assisted examination on the subjects listed in subpart I of this part.
            
            
              § 11.540
              Endorsements as engineers of mobile offshore drilling units (MODUs).
              Endorsements as chief engineer (MODU) or assistant engineer (MODU) authorize service on certain self-propelled or non-self-propelled units of unlimited propulsion power where authorized by the vessel's certificate of inspection.
            
            
              
              § 11.542
              Endorsement as chief engineer (MODU).
              (a) To qualify for an endorsement as chief engineer (MODU) an applicant must—
              (1) Present evidence of one of the following:
              (i) Six years of employment assigned to MODUs, including 3 years of employment as mechanic, motorman, subsea engineer, electrician, barge engineer, toolpusher, unit superintendent, crane operator, or equivalent. Eighteen months of that employment must have been assigned to self-propelled or propulsion assisted units.
              (ii) Two years of employment assigned to MODUs as an assistant engineer (MODU). Twelve months of that employment must have been assigned to self-propelled or propulsion assisted units; and
              (2) Present evidence of completion of a firefighting training course as required by § 11.201(h) of this part.
              (b) If an applicant successfully completes an examination and possesses the total required sea service for an endorsement as chief engineer (MODU), but does not possess the required sea service onboard self-propelled or propulsion assisted units, the Coast Guard may issue the applicant an endorsement limited to non-self-propelled units. The Coast Guard may remove the limitation upon presentation of satisfactory evidence of the required self-propelled sea service and completion of any additional required examination.
              (c) A person holding this endorsement may qualify for an STCW endorsement, according to §§ 11.325, 11.327, and 11.331 of this part.
            
            
              § 11.544
              Endorsement as assistant engineer (MODU).
              (a) To qualify for an endorsement as assistant engineer (MODU) an applicant must—
              (1) Present evidence of one of the following experience:
              (i) Three years of employment assigned to MODUs including 18 months of employment as mechanic, motorman, subsea engineer, electrician, barge engineer, toolpusher, unit superintendent, crane operator, or equivalent. Nine months of that employment must have been assigned to self-propelled or propulsion assisted unit.
              (ii) Three years of employment in the machinist trade engaged in the construction or repair of diesel engines and 1 year of employment assigned to MODUs in the capacity of mechanic, motorman, oiler, or equivalent. Nine months of that employment must have been assigned to self-propelled or propulsion assisted units.
              (iii) A degree from a program in marine, mechanical, or electrical engineering technology that is accredited by the Accreditation Board for Engineering and Technology (ABET). The National Maritime Center will give consideration to accepting education credentials from programs having other than ABET accreditation. An applicant qualifying through a degree program must also have at least 6 months of employment in any of the capacities listed in paragraph (a)(1)(i) of this section aboard self-propelled or propulsion-assisted units; and
              (2) Present evidence of completion of a firefighting training course as required by § 11.201(h) of this part.
              (b) If an applicant successfully completes an examination and possesses the total required sea service for an endorsement as an assistant engineer (MODU), but does not possess the required sea service onboard self-propelled or propulsion assisted units, the Coast Guard may issue the applicant an endorsement limited to non-self-propelled units. The Coast Guard may remove the limitation upon presentation of the satisfactory evidence of the required self-propelled sea service and completion of any additional required examination.
              (c) A person holding this endorsement may qualify for an STCW endorsement, according to §§ 11.329 and 11.333 of this part.
            
            
              § 11.551
              Endorsements for service on offshore supply vessels.
              Each endorsement for service on OSVs as chief engineer (OSV) or engineer (OSV) authorizes service on OSVs as defined in 46 U.S.C. 2101(19) and as interpreted under 46 U.S.C. 14104(b), subject to any restrictions placed on the MMC.
            
            
              
              § 11.553
              Chief engineer (OSV).
              (a) The minimum service required to qualify an applicant for an endorsement as chief engineer (OSV) is 4 years of total service in the engineroom of vessels. One year of this service must have been as an engineer officer while holding an engineer officer endorsement. Two years of the service must have been as a qualified member of the engine department or equivalent position.
              (b) If an applicant has not obtained at least 50 percent of the required experience on vessels of 4,000 HP/3,000 kW or more, a propulsion power limitation is placed on the MMC based on the applicant's qualifying experience. The endorsement is limited to the maximum propulsion power on which at least 25 percent of the required experience was obtained, or 150 percent of the maximum propulsion power on which at least 50 percent of the service was obtained, whichever is higher. Limitations are in multiples of 1,000 HP/750 kW, using the next higher figure when an intermediate propulsion power is calculated. When the limitation as calculated equals or exceeds 10,000 HP/7,500 kW, an unlimited propulsion power endorsement is issued.
              (c) A person holding an endorsement as chief engineer (OSV) may qualify for an STCW endorsement, according to §§ 11.325, 11.327, and 11.331 of this part.
              (d) The Coast Guard may exempt an applicant from meeting any requirement under STCW Regulation III/2 (incorporated by reference, see § 11.102 of this part) that the Coast Guard determines to be inappropriate or unnecessary for service on an OSV, or that the applicant meets under the equivalency provisions of Article IX of STCW.
            
            
              § 11.555
              Assistant engineer (OSV).
              (a) The minimum service required to qualify an applicant for an endorsement as assistant engineer (OSV) of unlimited propulsion power is—
              (1) Three years of service in the engineroom. Eighteen months of this service must have been as a qualified member of the engine department (QMED) or equivalent position; or
              (2) One year of total service as part of an approved or accepted assistant engineer (OSV) training program.
              (b) The minimum service required to qualify an applicant for an endorsement as assistant engineer (OSV) of less than 4,000 HP/3,000 kW, is 2 years of service in the engineroom. One year of this service must have been as a QMED or equivalent position.
              (c) The minimum service required to qualify an applicant for an endorsement as assistant engineer (OSV) of less than 1,000 HP/750 kW is 1 year of service in the engineroom. Six months of this service must have been as a QMED or equivalent position.
              (d) A person holding an endorsement as assistant engineer (OSV) may qualify for an STCW endorsement, according to §§ 11.329 and 11.333 of this part.
              (e) The Coast Guard may exempt an applicant from meeting any requirement under STCW Regulation III/1 (incorporated by reference, see § 11.102 of this part) that the Coast Guard determines to be inappropriate or unnecessary for service on an OSV, or that the applicant meets under the equivalency provisions of Article IX of STCW.
              [USCG-2004-17914, 78 FR 77909, Dec. 24, 2013, as amended by USCG-2014-0688, 79 FR 58277, Sept. 29, 2014]
            
          
          
            Subpart F—Credentialing of Radio Officers
            
              § 11.601
              Applicability.
              This subpart provides for endorsement as radio officers for employment on vessels, and for the issue of STCW endorsements for those qualified to serve as radio operators on vessels subject to the provisions on the Global Maritime Distress and Safety System (GMDSS) of Chapter IV of SOLAS (incorporated by reference, see § 11.102 of this part).
            
            
              § 11.603
              Requirements for radio officers' endorsements.

              Each applicant for an original endorsement or renewal of license must present a current radiotelegraph operator license (T) issued by the Federal Communications Commission. The applicant must enter on the endorsement application form the number, class, and date of issuance of his or her Federal Communications Commission license.
              [USCG-2004-17914, 78 FR 77909, Dec. 24, 2013, as amended by USCG-2018-0874, 84 FR 30882, June 28, 2019]
            
            
              § 11.604
              Requirements for an STCW endorsement for Global Maritime Distress and Safety System (GMDSS) radio operators.
              Each applicant for an original endorsement must present a certificate of completion from a Coast Guard-approved course for operator of radio in the GMDSS meeting the requirements of Section A-IV/2 of the STCW Code (incorporated by reference, see § 11.102 of this part).
            
          
          
            Subpart G—Professional Requirements for Pilots
            
              § 11.701
              Scope of pilot endorsements.
              (a) An applicant for an endorsement as first-class pilot need not hold any other officer endorsement issued under this part.
              (b) The issuance of an endorsement as first-class pilot to an individual qualifies that individual to serve as pilot over the routes specified on the endorsement, subject to any limitations imposed under paragraph (c) of this section.
              (c) The OCMI issuing an endorsement as first-class pilot imposes appropriate limitations commensurate with the experience of the applicant, with respect to class or type of vessel, tonnage, route, and waters.
              (d) A license or MMC endorsement issued for service as a master, mate, or operator of uninspected towing vessels authorizes service as a pilot under the provisions of § 15.812 of this subchapter. Therefore, first-class pilot endorsements will not be issued with tonnage limitations of 1,600 GRT or less.
            
            
              § 11.703
              Service requirements.
              (a) The minimum service required to qualify an applicant for an endorsement as first-class pilot is predicated upon the nature of the waters for which pilotage is desired.
              (1) General routes (routes not restricted to rivers, canals and small lakes. The applicant must have at least 36 months of service in the deck department of self-propelled vessels navigating on oceans, coastwise, and Great Lakes, or bays, sounds, and lakes other than the Great Lakes, as follows:
              (i) Eighteen months of the 36 months of service must be performing bridge watchkeeping duties under the supervision of the master or a qualified officer.
              (ii) At least 12 months of the 18 months of service required in paragraph (a)(1)(i) of this section must be on vessels operating on the class of waters for which pilotage is desired.
              (2) River routes. The applicant must have at least 36 months of service in the deck department of any vessel including at least 12 months of service on vessels operating on the waters of rivers while the applicant is performing bridge watchkeeping duties under the supervision of the master or a qualified officer.
              (3) Canal and small lakes routes. The applicant must have at least 24 months of service in the deck department of any vessel including at least 8 months of service on vessels operating on canals or small lakes.
              (b) A graduate of the Great Lakes Maritime Academy in the deck class meets the service requirements of this section for an endorsement as first-class pilot on the Great Lakes.
              (c) Completion of an approved or accepted pilot training course may be substituted for a portion of the service requirements of this section in accordance with § 10.404 of this subchapter. Additionally, roundtrips made during this training may apply toward the route familiarization requirements of § 11.705 of this subpart. An individual using substituted service must have at least 9 months of shipboard service.
              (d) An individual holding a license or MMC endorsement as master or mate of inspected self-propelled vessels of more than 1,600 GRT meets the service requirements of this section for an endorsement as first-class pilot.
            
            
              § 11.705
              Route familiarization requirements.

              (a) The Officer in Charge, Marine Inspection (OCMI) has jurisdiction and determines within the range limitations specified in this section, the number of roundtrips required to qualify an applicant for a particular route, considering the following:
              (1) The geographic configuration of the waterway.
              (2) The type and size of vessels using the waterway.
              (3) The abundance or absence of aids to navigation.
              (4) The background lighting effects.
              (5) The known hazards involved, including waterway obstructions or constrictions such as bridges, narrow channels, or sharp turns.
              (6) Any other factors unique to the route that the OCMI deems appropriate.
              (b) An applicant holding no other deck officer endorsement seeking an endorsement as first-class pilot must furnish evidence of having completed a minimum number of roundtrips, while serving as quartermaster, wheelsman, able seaman, apprentice pilot, or in an equivalent capacity, standing regular watches at the wheel or in the pilot house as part of routine duties, over the route sought. Evidence of having completed a minimum number of roundtrips while serving as an observer, properly certified by the master and/or pilot of the vessel, is also acceptable. The range of roundtrips for an endorsement is a minimum of 12 roundtrips and a maximum of 20 roundtrips. An applicant may have additional routes added to the first-class pilot endorsement by meeting the requirements in paragraph (c) of this section.
              (c) An applicant who currently holds a deck officer license or MMC endorsement seeking an endorsement as first-class pilot for a particular route must furnish evidence of having completed the number of roundtrips over the route, specified by the OCMI, within the range limitations of this paragraph, for the particular grade of existing license or MMC endorsement held. The range of roundtrips for an endorsement is a minimum of eight roundtrips and a maximum of 15 roundtrips.
              (d) Unless determined impracticable by the OCMI, 25 percent of the roundtrips required by the OCMI under this section must be made during the hours of darkness.
              (e) One of the roundtrips required by the OCMI under this section must be made over the route within the 6 months immediately preceding the date of application.
              [USCG-2004-17914, 78 FR 77909, Dec. 24, 2013, as amended by USCG-2004-17914, 79 FR 55657, Sept. 17, 2014]
            
            
              § 11.707
              Examination requirements.
              (a) An applicant for an endorsement as first-class pilot, except as noted in paragraph (b) of this section, is required to pass the examination described in subpart I of this part.
              (b) An applicant for an extension of route, or an applicant holding a license or MMC endorsement as master or mate authorized to serve on vessels of more than 1,600 GRT seeking an endorsement as first-class pilot, is required to pass those portions of the examination described in subpart I of this part that concern the specific route for which endorsement is sought.
            
            
              § 11.709
              Annual physical examination requirements.
              (a) This section applies only to an individual who pilots a vessel of 1,600 GRT or more.
              (b) Every person holding a license or MMC endorsement as first-class pilot must have a thorough physical examination each year, to be completed by the first day of the month following the anniversary of the individual's most recently completed Coast Guard-required physical examination. Every other year, in accordance with the medical certificate requirements in § 10.301(b) of this subchapter, the results of the physical examination must be recorded on a CG-719K form and submitted to the Coast Guard no later than 30 calendar days after completion of the physical examination.
              (c) Each annual physical examination must meet the requirements specified in 46 CFR, part 10, subpart C and be recorded on a CG-719-K.

              (d) An individual's first-class pilot endorsement becomes invalid on the first day of the month following the anniversary of the individual's most recently completed Coast Guard-required physical examination, if the person does not meet the physical examination requirement as provided in paragraph (b) of this section. The individual may not operate under the authority of that endorsement until a physical examination has been satisfactorily completed.
            
            
              § 11.711
              Tonnage requirements.
              (a) In order to obtain a first-class pilot endorsement authorizing service on vessels of unlimited tonnage over a particular route, the applicant must have sufficient experience on vessels of more than 1,600 GRT.
              (b) For purposes of this section, an applicant is considered to have sufficient experience if the applicant has 18 months of experience as master, mate, quartermaster, wheelsman, able seaman, apprentice pilot, or in an equivalent capacity, standing regular watches at the wheel or in the pilothouse as part of routine duties, on vessels of 1,600 GRT or more, and two-thirds of the minimum number of roundtrips required for the route have been on vessels of 1,600 GRT or more.
              (c) If an applicant does not have sufficient experience on vessels of 1,600 GRT/3,000 GT or more, the endorsement will be for a limited tonnage until the applicant completes a number of additional roundtrips, as determined by the OCMI, within the range contained in § 11.705(b) or (c) of this subpart, as appropriate on vessels of 1,600 GRT/3,000 GT or more.
              (d) For purposes of this section, for experience with respect to tonnage on towing vessels, the combined gross tonnage of the towing vessels and the vessels towed will be considered. However, the Coast Guard may require that all or a portion of the required number of roundtrips be obtained on self-propelled vessels of 1,600 GRT or more, when the Coast Guard determines that due to the nature of the waters and the overall experience of the applicant, self-propelled vessel experience is necessary to obtain a first-class pilot endorsement that is not restricted to tug and barge combinations.
              [USCG-2004-17914, 78 FR 77909, Dec. 24, 2013, as amended by USCG-2004-17914, 79 FR 55657, Sept. 17, 2014]
            
            
              § 11.713
              Requirements for maintaining current knowledge of waters to be navigated.
              (a) If a first-class pilot has not served over a particular route within the past 60 months, that person's license or MMC endorsement is invalid for that route, and remains invalid until the individual has made one re-familiarization round trip over that route, except as provided in paragraph (b) of this section. Whether this requirement is satisfied or not has no effect on the renewal of other licenses or MMC endorsements. Roundtrips made within the 90-day period preceding renewal will be valid for the duration of the renewed license or MMC endorsement.
              (b) For certain long or extended routes, the OCMI may, at his or her discretion, allow the re-familiarization requirement to be satisfied by reviewing appropriate navigation charts, coast pilots tide and current tables, local Notice to Mariners, and any other materials that would provide the pilot with current knowledge of the route. Persons using this method of re-familiarization must certify, when applying for renewal of their license or MMC endorsement, the material they have reviewed and the dates on which this was accomplished. Review within the 90-day period preceding renewal is valid for the duration of the renewed MMC endorsement.
            
          
          
            Subpart H—Registration of Staff Officers and Miscellaneous Endorsements
            
              § 11.801
              Applicability.
              This subpart provides for the registration of staff officers for employment on vessels documented or numbered under the laws of the United States. Staff officers must be registered if serving on most vessels in ocean service or on the Great Lakes.
            
            
              § 11.803
              Staff departments.
              (a) Title 46 U.S.C. 8302 contains the requirements for staff departments on U.S. flag vessels.
              (b) Title 46 U.S.C. 8302 does not apply to—
              (1) A fishing or whaling vessel or yacht;
              
              (2) A vessel operated only on bays, sounds, inland waters, and lakes (other than the Great Lakes); and
              (3) A vessel ferrying passengers and cars on the Great Lakes.
            
            
              § 11.805
              General requirements.
              (a) The applicant for an endorsement as staff officer is not required to take any examination; however, the applicant must present to the Coast Guard a letter justifying the need for the endorsement.
              (b) An applicant for a higher grade in the staff department must apply in the same manner as for an original endorsement and must surrender the previous Coast Guard-issued credentials upon issuance of the new MMC. A staff officer may serve in a lower grade of service for which he or she is registered.
              (c) Title 46 U.S.C. 8302 addresses uniforms for staff officers who are members of the Naval Reserve.
              (d) A duplicate MMC may be issued by the Coast Guard. (See § 10.229 of this subchapter.)
              (e) An MMC is valid for a term of 5 years from the date of issuance. Procedures for renewing endorsements are found in § 10.227 of this subchapter.
              (f) Each applicant for an original or a higher grade of endorsement, as described in paragraph (b) of this section, must produce evidence of having passed a chemical test for dangerous drugs or of qualifying for an exception from testing in § 16.220 of this subchapter. An applicant who fails a chemical test for dangerous drugs will not be issued an MMC.
            
            
              § 11.807
              Experience requirements for registry.
              (a) The applicant for a certificate of registry as staff officer must submit evidence of experience as follows:
              (1) Chief purser. Two years of service aboard vessels performing duties relating to work in the purser's office.
              (2) Purser. One year of service aboard vessels performing duties relating to work in the purser's office.
              (3) Senior assistant purser. Six months of service aboard vessels performing duties relating to work in the purser's office.
              (4) Junior assistant purser. Previous experience not required.
              (5) Medical doctor. A valid license as physician or surgeon issued under the authority of a state or territory of the United States, the Commonwealth of Puerto Rico, or the District of Columbia.
              (6) Professional nurse. A valid license as a registered nurse issued under authority of a state or territory of the United States, the Commonwealth of Puerto Rico, or the District of Columbia.
              (7) Marine physician assistant. Successful completion of an accredited course of instruction for a physician's assistant or nurse practitioner program.
              (8) Hospital corpsman. A rating of at least hospital corpsman or health services technician, first class in the U.S. Navy, U.S. Coast Guard, U.S. Marine Corps, or an equivalent rating in the U.S. Army (not less than Staff Sergeant, Medical Department, U.S.A.), or in the U.S. Air Force (not less than Technical Sergeant, Medical Department, U.S.A.F.), and a period of satisfactory service of at least 1 month in a military hospital or U.S. Public Health Service Hospital.
              (b) Employment on shore in connection with a vessel's business may be accepted instead of service aboard vessels. Related shore employment is accepted in the ratio of 2 months of shore service to 1 month of creditable service aboard vessels.
              (c) In computing the length of service required of an applicant for an endorsement, service of one season on vessels on the Great Lakes is counted as service of 1 year.
              (d) In the event an applicant for an endorsement, other than medical doctor or professional nurse, presents evidence of other qualifications that, in the opinion of the Coast Guard, is equivalent to the experience requirements of this section and is consistent with the duties of a staff officer, the Coast Guard may issue the MMC.
            
            
              § 11.821
              High-speed craft type-rating.

              (a) This section is only applicable to those persons who will be serving or have served upon those vessels built and operated in accordance with the International Code of Safety for High Speed Craft (HSC Code).
              (b) To qualify for a high-speed craft type-rating endorsement (TRE) for operating vessels to which the HSC Code applies, an applicant must—
              (1) Hold a valid officer endorsement for vessels of commensurate grade, tonnage, route, and/or horsepower; and
              (2) Present evidence of successful completion of a Coast Guard-approved type rating training program.
              (c) A separate TRE will be issued for each type and class of high speed craft. The original route will be as specified in the approved type rating program. Additional routes may be added to an existing TRE by completing at least 12 roundtrips over each route under the supervision of a type-rated master on the class of high speed craft the TRE will be valid for. Six of the trips must be made during the hours of darkness or a “daylight only” restriction will be imposed.
              (d) A TRE will be valid for 2 years. The expiration date of a TRE will not be changed due to the addition of additional routes.
              (e) To renew a TRE, an applicant must provide evidence of—
              (1) At least 6 months of service in the appropriate position on the type crafts to which the TRE applies during the preceding 2 years, including at least 12 roundtrips over each route, together with evidence of a completed revalidation assessment; or
              (2) Completion of an approved revalidation training program.
              [USCG-2004-17914, 78 FR 77909, Dec. 24, 2013, as amended by USCG-2014-0688, 79 FR 58277, Sept. 29, 2014]
            
          
          
            Subpart I—Subjects of Examinations
            
              § 11.901
              General provisions.
              (a) Where required by § 11.903 of this subpart, each applicant for an endorsement listed in that section must pass an examination on the appropriate subjects listed in this subpart.
              (b) If the endorsement is to be limited in a manner that would render any of the subject matter unnecessary or inappropriate, the examination may be amended accordingly by the Coast Guard. Limitations that may affect the examination content are as follows:
              (1) Restricted routes for reduced service officer endorsements (master or mate of vessels of less than 200 GRT, OUPV, or master or mate (pilot) of towing vessels).
              (2) Limitations to a certain class or classes of vessels.
              (c) Simulators used in assessments of competence required by subpart C of this part must meet the appropriate performance standards set out in Section A-I/12 of the STCW Code (incorporated by reference, see § 11.102 of this part). However, simulators installed or brought into use before February 1, 2002, need not meet these performance standards if they fulfill the objective of the assessment of competence or demonstration of proficiency.
            
            
              § 11.903
              Officer endorsements requiring examinations.
              (a) The following officer endorsements require examinations for issuance:
              (1) Chief mate of ocean or near-coastal self-propelled vessels of unlimited tonnage (examined at the management level).
              (2) Third mate of ocean or near-coastal self-propelled vessels of unlimited tonnage (examined at the operational level).
              (3) Master of ocean or near-coastal self-propelled vessels of less than 1,600 GRT.
              (4) Mate of ocean or near-coastal self-propelled vessels of less than 1,600 GRT.
              (5) Master of near-coastal vessels less than 200 GRT.
              (6) Mate of near-coastal vessels less than 200 GRT.
              (7) Master of near-coastal vessels less than 100 GRT.
              (8) Mate of near-coastal vessels less than 100 GRT.
              (9) Master of Great Lakes and inland vessels of unlimited tonnage.
              (10) Mate of Great Lakes and inland vessels of unlimited tonnage.
              (11) Master of inland vessels of unlimited tonnage.

              (12) Master of river vessels of unlimited tonnage.
              
              (13) Master of Great Lakes and inland/river vessels less than 500 GRT or less than 1,600 GRT.
              (14) Mate of Great Lakes and inland/river vessels less than 500 GRT or less than 1,600 GRT.
              (15) Master of Great Lakes and inland/river vessels less than 200 GRT.
              (16) Mate of Great Lakes and inland/river vessels less than 200 GRT.
              (17) Master of Great Lakes and inland/river vessels less than 100 GRT.
              (18) First-class pilot.
              (19) Apprentice mate (steersman) of towing vessels.
              (20) Apprentice mate (steersman) of towing vessels, limited.
              (21) Offshore Installation Manager.
              (22) Barge Supervisor.
              (23) Ballast Control Operator.
              (24) Operator of uninspected passenger vessels.
              (25) Master of uninspected fishing industry vessels.
              (26) Mate of uninspected fishing industry vessels.
              (27) Master (OSV).
              (28) Chief mate (OSV).
              (29) Mate (OSV).
              (30) First assistant engineer (limited or unlimited propulsion power).
              (31) Third assistant engineer (limited or unlimited propulsion power).
              (32) Chief engineer (limited) steam/motor vessels.
              (33) Assistant engineer (limited) steam/motor vessels.
              (34) Designated duty engineer steam/motor vessels.
              (35) Chief engineer (uninspected fishing industry vessels).
              (36) Assistant engineer (uninspected fishing industry vessels).
              (37) Chief engineer (MODU).
              (38) Assistant engineer (MODU).
              (39) Chief engineer (OSV).
              (40) Assistant engineer (OSV).
              (b) In paragraphs (a)(1) through (4), and (a)(6), (7), (15), and (16) of this section, examinations will vary depending on route desired.
              (c) The following officer endorsements do not require examinations:
              (1) Master of oceans or near-coastal vessels of unlimited tonnage when upgrading from MMC officer endorsements, or a license as chief mate of oceans or near-coastal vessels of unlimited tonnage, provided the applicant has already been examined at the management level.
              (2) Master of oceans or near-coastal vessels of unlimited tonnage when adding an endorsement as offshore installation manager (OIM).
              (3) Master of oceans or near-coastal self-propelled vessels of less than 200 GRT, when upgrading from mate of near-coastal self-propelled vessels of less than 200 GRT. Master of oceans self-propelled vessels of less than 200 GRT would, however, require an examination in celestial navigation.
              (4) Second mate of oceans or near-coastal vessels when upgrading from third mate of oceans or near-coastal vessels, provided the applicant has already been examined at the operational level.
              (5) Master of Great Lakes and inland vessels, or river vessels of less than 200 GRT when upgrading from mate of less than 200 GRT on the same route.
              (6) Chief engineer unlimited, provided the applicant has already been examined at the management level.
              (7) Chief engineer limited to service on steam, motor, or gas turbine-propelled vessels of less than 10,000 HP/7,500 kW on near-coastal routes, provided the applicant has already been examined at the management level.
              (8) Chief engineer limited to service on steam, motor, and/or gas turbine-propelled vessels of less than 4,000 HP/3,000 kW on near-coastal routes, provided the applicant has already been examined at the management level.
              (9) Second assistant engineer when upgrading from third assistant engineer, provided the applicant has already been examined at the operational level.
              [USCG-2004-17914, 78 FR 77909, Dec. 24, 2013, as amended by USCG-2014-0688, 79 FR 58277, Sept. 29, 2014]
            
            
              § 11.910
              Subjects for deck officer endorsements.

              Table 1 to § 11.910 gives the codes used in Table 2 to § 11.910 for all deck officers. Table 2 to § 11.910 indicates the examination subjects for each endorsement, by code number. Figures in the body of Table 2 to § 11.910, in place of the letter “x”, refer to notes.
              
              
                Table 1 to § 11.910—Codes for Deck Officer Endorsements
                
                  
                    Deck Officer Endorsements
                  
                
                
                   1. Master/chief mate, oceans/near-coastal, unlimited tonnage.
                
                
                   2. Master, oceans/near-coastal, less than 500 GRT and less than 1,600 GRT.
                
                
                   3. Second mate/third mate, oceans/near-coastal, unlimited tonnage, and mate less than 500 GRT and less than 1600 GRT, oceans/near-coastal.
                
                
                   4. Master, oceans/near-coastal, and mate, near-coastal, less than 200 GRT (includes master, near-coastal, less than 100 GRT).
                
                
                   5. Operator, uninspected passenger vessels, near-coastal.
                
                
                   6. Operator, uninspected passenger vessels, Great Lakes/inland.
                
                
                   7. Apprentice mate, towing vessels, ocean (domestic trade) and near-coastal routes.
                
                
                   8. Apprentice mate (steersman), towing vessels, Great Lakes, and inland routes.
                
                
                   9. Steersman, towing vessels, Western Rivers.
                
                
                   10. Master, Great Lakes/inland, or master, inland, unlimited tonnage.
                
                
                   11. Mate, Great Lakes/inland, unlimited tonnage.
                
                
                   12. Master, Great Lakes/inland, less than 500 GRT and less than 1,600 GRT.
                
                
                   13. Mate, Great Lakes/inland, less than 500 GRT and less than 1,600 GRT.
                
                
                   14. Master or mate, Great Lakes/inland, less than 200 GRT (includes master, Great Lakes/inland, less than 100 GRT).
                
                
                   15. Master, rivers, unlimited tonnage.
                
                
                   16. Master, rivers, less than 500 GRT and less than 1,600 GRT.
                
                
                   17. Mate, rivers, less than 500 GRT and less than 1,600 GRT.
                
                
                   18. Master or mate, rivers, less than 200 GRT (includes master, rivers, less than 100 GRT).
                
                
                   19. Master, uninspected fishing industry vessels, oceans/near-coastal.
                
                
                   20. Mate, uninspected fishing industry vessels, oceans/near-coastal.
                
                
                   21. First-class pilot.
                
                
                   22. Master (OSV).
                
                
                   23. Chief mate (OSV).
                
                
                   24. Mate (OSV).
                
              
              
                
                ER24DE13.005
              
              
                
                ER24DE13.006
              
              
                
                ER24DE13.007
              
              
                
                ER24DE13.008
              
              
                
                ER24DE13.009
              
              
                
                ER24DE13.010
              
              
                
                ER29SE14.003
              
              
                
                ER24DE13.012
              
              
                
                ER24DE13.013
              
              [USCG-2004-17914, 78 FR 77909, Dec. 24, 2013, as amended by USCG-2014-0688, 79 FR 58277, Sept. 29, 2014]
            
            
              
              § 11.920
              Subjects for MODU endorsements.
              Table 1 to § 11.920 gives the codes used in Table 2 to § 11.920 for MODU endorsements. Table 2 to § 11.920 indicates the examination subjects for each endorsement by the code number.
              
                Table 1 to § 11.920—Codes for MODU Endorsements
                
                  1. OIM/Unrestricted.
                
                
                  2. OIM/Surface Units Underway.
                
                
                  3. OIM/Surface Units on Location.
                
                
                  4. OIM/Bottom Bearing Units Underway.
                
                
                  5. OIM/Bottom Bearing Units on Location.
                
                
                  6. Barge Supervisor.
                
                
                  7. Ballast Control Operator.
                
              
              
                Table 2 to § 11.920—Subjects for MODU Licenses
                
                  Examination topics
                  1
                  2
                  3
                  4
                  5
                  6
                  7
                
                
                  Watchkeeping:
                
                
                  COLREGS
                  X
                  X
                  
                  X
                  
                  X
                
                
                  “Basic Principles for Navigational Watch”
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  MODU obstruction lights
                  X
                  
                  X
                  
                  X
                  X
                
                
                  Meteorology and oceanography:
                
                
                  Synoptic chart weather forecasting
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Characteristics of weather systems
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Ocean current systems
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Tide and tidal current publications
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Stability, ballasting, construction and damage control:
                
                
                  Principles of ship construction, structural members
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Trim and stability
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Damaged trim and stability countermeasures
                  X
                  X
                  X
                  X
                  
                  X
                  X
                
                
                  Stability and trim calculations
                  X
                  X
                  X
                  X
                  
                  X
                  X
                
                
                  Load line requirements
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Operating manual:
                
                
                  Rig characteristics and limitations
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Hydrostatics data
                  X
                  X
                  X
                  X
                  
                  X
                  X
                
                
                  Tank tables
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  KG limitations
                  X
                  X
                  X
                  X
                  
                  X
                  X
                
                
                  Severe storm instructions
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Transit instructions
                  X
                  X
                  
                  X
                  
                  X
                  X
                
                
                  On-station instructions
                  X
                  
                  X
                  
                  X
                  X
                  X
                
                
                  Unexpected list or trim
                  X
                  X
                  X
                  X
                  
                  X
                  X
                
                
                  Ballasting procedures
                  X
                  X
                  X
                  
                  
                  X
                  X
                
                
                  Operation of bilge system
                  X
                  X
                  X
                  X
                  
                  X
                  X
                
                
                  Leg loading calculations
                  X
                  
                  
                  X
                  X
                  
                
                
                  Completion of variable load form
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Evaluation of variable load form
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Emergency procedures
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Maneuvering and handling:
                
                
                  Anchoring and anchor handling
                  X
                  X
                  X
                  
                  
                  X
                
                
                  Heavy weather operations
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Mooring, positioning
                  X
                  X
                  X
                  X
                  
                  X
                  X
                
                
                  Moving, positioning
                  X
                  X
                  
                  X
                  
                  X
                
                
                  Fire prevention and firefighting appliances:
                
                
                  Organization of fire drills
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Classes and chemistry of fire
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Firefighting systems
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Firefighting equipment and regulations
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Basic firefighting and prevention of fires
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Emergency procedures and contingency plans:
                
                
                  Temporary repairs
                  X
                  X
                  X
                  X
                  
                  X
                
                
                  Fire or explosion
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Abandon unit
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Man overboard
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Heavy weather
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Collision
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Failure of ballast control system
                  X
                  X
                  X
                  
                  
                  X
                  X
                
                
                  Mooring emergencies
                  X
                  
                  X
                  
                  
                  X
                  X
                
                
                  Blowouts
                  X
                  
                  X
                  
                  X
                  X
                  X
                
                
                  H2S safety
                  X
                  
                  X
                  
                  X
                  X
                  X
                
                
                  General Engineering—Power plants and auxiliary systems:
                
                
                  Marine engineering terminology
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Engineering equipment, operations and failures
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Offshore drilling operations
                  
                  
                  
                  
                  
                  
                  X
                
                
                  Deck seamanship—general:
                
                
                  Transfer of personnel
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Support boats/helicopters
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Cargo stowage and securing
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  
                  Hazardous materials/dangerous goods precautions
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Mooring equipment
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Crane use procedures and inspections
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Medical care:
                
                
                  Knowledge and use of:
                
                
                  First aid
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  First response medical action
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Maritime law and regulation:
                
                
                  National maritime law:
                
                
                  Certification and documentation of vessels
                  X
                  X
                  X
                  X
                  X
                  
                
                
                  Ship sanitation
                  X
                  X
                  X
                  X
                  X
                  
                
                
                  Regulations for vessel inspection
                  X
                  X
                  X
                  X
                  X
                  
                
                
                  Pollution prevention regulations
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Credentialing regulations
                  X
                  X
                  X
                  X
                  X
                  
                
                
                  Rules and regulations for MODUs
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  International Maritime law:
                
                
                  International Maritime Organization
                  X
                  X
                  X
                  X
                  X
                  
                
                
                  International Convention on Load Lines
                  X
                  X
                  X
                  X
                  
                  
                  X
                
                
                  MARPOL 73/78
                  X
                  X
                  X
                  X
                  X
                  
                
                
                  Personnel Management and Training:
                
                
                  Ship's business including:
                
                
                  Required logs and recordkeeping
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Casualty reports and records
                  X
                  X
                  X
                  X
                  X
                  
                
                
                  Communications:
                
                
                  Radio communications and FCC permit
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Radiotelephone procedures
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Lifesaving/Survival:
                  
                  
                  
                  
                  
                  
                
                
                  Lifesaving appliance operation (launching, boat handling)
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Procedures/rules for lifeboats, survival suits, personal flotation devices (PFDs), life rafts and emergency signals
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Emergency radio transmissions
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Survival at sea
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
              
            
            
              § 11.950
              Examination subjects for engineer officer endorsements.
              Table 1 to § 11.950 gives the codes used in Table 2 to § 11.950 for engineer officer endorsements. Table 2 to § 11.950 indicates the examination subjects for each endorsement by the code number.
              
                Table 1 to § 11.950—Codes for Engineer Officer Endorsements
                
                  1. First assistant engineer (unlimited).
                
                
                  2. Third assistant engineer (unlimited).
                
                
                  3. Chief engineer (limited).
                
                
                  4. Assistant engineer (limited).
                
                
                  5. Designated duty engineer (unlimited).
                
                
                  6. Designated duty engineer (4,000 HP).
                
                
                  7. Designated duty engineer (1,000 HP).
                
                
                  8. Chief engineer (uninspected fishing industry vessels).
                
                
                  9. Assistant engineer (uninspected fishing industry vessels).
                
                
                  10. Chief engineer (MODU).
                
                
                  11. Assistant engineer (MODU).
                
                
                  12. Chief engineer (OSV unlimited).
                
                
                  13. Assistant engineer (OSV unlimited).
                
                
                  14. Chief engineer (OSV 4,000 HP).
                
                
                  15. Assistant engineer (OSV 4,000 HP).
                
              
              
                
                ER24DE13.014
              
              
                
                ER24DE13.015
              
              
                
                ER24DE13.016
              
              
                
                ER24DE13.017
              
              
                
                ER24DE13.018
              
              
                
                ER24DE13.019
              
              
                
                ER24DE13.020
              
              
                
                ER24DE13.021
              
              
                
                ER24DE13.022
              
              
                
                ER24DE13.023
              
              
                
                ER24DE13.024
              
              
                
                ER24DE13.025
              
            
          
          
            
            Subpart J—Recognition of Other Parties' STCW Certificates
            
              § 11.1001
              Purpose of rules.
              (a) The rules in this subpart implement Regulation I/10 of the International Convention on Standards of Training, Certification and Watchkeeping for Seafarers, 1978 as amended (STCW) (incorporated by reference, see § 11.102 of this part) by establishing requirements and procedures for the recognition and endorsement of officer certificates of competence issued by other Parties to STCW.
              (b) Specific regulations on the use of non-U.S. credentialed officers and mariners with officer endorsements (except those of master) are found in § 15.720 of this subchapter.
            
            
              § 11.1003
              General requirements.
              (a) The Coast Guard recognizes certificates only from countries that the United States has assured itself comply with requirements of the STCW Convention and STCW Code (incorporated by reference, see § 11.102 of this part).
              (b) The Coast Guard will publish a list of countries whose certificates it will recognize.
              (c) The Coast Guard will issue a “Certificate attesting recognition” to an applicant after ensuring the validity and authenticity of the credential (certificate of competency) issued by his or her country of origin.
              (d) No application from a non-US citizen for a “Certificate attesting recognition” issued pursuant to this subpart will be accepted unless the applicant's employer satisfies the requirements of § 11.1005 of this subpart.
            
            
              § 11.1005
              Employer application requirements.
              (a) The employer must submit the following to the Coast Guard, as a part of the applicant's application for a “Certificate attesting recognition,” on behalf of the applicant:
              (1) A signed report that contains all material disciplinary actions related to the applicant, such as, but not limited to, violence or assault, theft, drug and alcohol policy violations, and sexual harassment, along with an explanation of the criteria used by the employer to determine the materiality of those actions.
              (2) A signed report regarding an employer-conducted background check. The report must contain—
              (i) A statement that the applicant has successfully undergone an employer-conducted background check;
              (ii) A description of the employer-conducted background check; and
              (iii) All information derived from the employer-conducted background check.
              (b) If a “Certificate attesting recognition” is issued to the applicant, the employer must maintain a detailed record of the seaman's total service on all authorized U.S. flag vessels, and must make that information available to the Coast Guard upon request.
              (c) In addition to the initial material disciplinary actions report and the initial employer-conducted background check specified in paragraph (a) of this section, the employer must submit an annual material disciplinary actions report to update whether there have been any material disciplinary actions related to the applicant since the last material disciplinary actions report was submitted to the Coast Guard.
              (d) The employer must also submit to the Coast Guard the applicant's copy of the following:
              (1) Base credential (certificate of competency), as well as any other documentary evidence of proficiency (such as Basic Training in accordance with § 11.302 of this part, Basic/Advanced Firefighting in accordance with § 11.303 of this part, Survival Craft, etc.) to verify that the applicant meets the manning requirements. The documentation must include any necessary official translation into the English language.
              (2) Valid medical certificate.
              (3) Valid identification document, such as a passport or Seaman's Identity Document (SID).
              (e) The employer is subject to the civil penalty provisions specified in 46 U.S.C. 8103(f) for any violation of this section.
            
            
              § 11.1007
              Basis for denial.

              An applicant for a “Certificate attesting recognition” of an officer certificate issued by another party must—
              
              (a) Have no record of material disciplinary actions during employment on any U.S. flag vessel of the employer, as verified in writing by the owner or managing operator of the U.S. flag vessels on which the applicant will be employed; and
              (b) Have successfully completed an employer-conducted background check, to the satisfaction of both the employer and the Coast Guard.
            
            
              § 11.1009
              Restrictions.
              (a) A “Certificate attesting recognition” of an STCW certificate issued by another party to a non-resident alien under this subpart authorizes service only on vessels owned and/or operated in accordance with § 15.720 of this subchapter.
              (b) The certificate will be issued for service only in the department for which the application was submitted.
              (c) No other certificate is authorized, unless all applicable requirements of this subpart and the STCW Convention (incorporated by reference, see § 11.102 of this part) are met, and the employer makes subsequent application for a new endorsement.
              (d) This certificate is not valid for service on U.S. vessels operating in U.S. waters.
            
          
          
            Subpart K—Officers on a Passenger Ship When on an International Voyage
            
              § 11.1101
              Purpose of rules.
              The rules in this subpart establish requirements for officers serving on passenger ships as defined in § 11.1103 of this subpart.
            
            
              § 11.1103
              Definitions.
              
                Passenger ship in this subpart means a ship carrying more than 12 passengers when on an international voyage.
            
            
              § 11.1105
              General requirements for officer endorsements.
              (a) To serve on a passenger vessel on international voyages, masters, deck officers, chief engineers and engineer officers, must—
              (1) Meet the appropriate requirements of the STCW Regulation V/2 and of section A-V/2 of the STCW Code (incorporated by reference, see § 11.102 of this part) as follows:
              (i) Masters, officers, and other personnel designated on the muster list to assist passengers in emergency situation onboard passenger ships must have completed training in crowd management specified in section A-V/2 of the STCW Code.
              (ii) Personnel providing direct service to passengers in passenger spaces onboard passenger ships must have completed the safety training specified in section A-V/2 of the STCW Code.
              (iii) Masters, chief engineer officers, chief mates, second engineer officers, and any person designated on muster lists of having responsibility for the safety of passengers in emergency situations onboard passenger ships must have completed approved training in crisis management and human behavior as specified in section A-V/2 of the STCW Code.
              (iv) Masters, chief engineer officers, chief mates, second engineer officers, and every person assigned immediate responsibility for embarking and disembarking passengers, loading, discharging or securing cargo, or closing hull openings onboard Ro-Ro passenger ships must have completed approved training in passenger safety, cargo safety, and hull integrity as specified in section A-V/2 of the STCW Code; and
              (2) Hold documentary evidence as proof of meeting these requirements through approved or accepted training.
              (b) Seafarers who are required to be trained in accordance with paragraph (a) of this section must provide, at intervals not exceeding 5 years, evidence of maintaining the standard of competence.
              (c) The Coast Guard will accept onboard training and experience, through evidence of 1 year of sea service within the last 5 years, as meeting the requirements of paragraph (b) of this section.

              (d) Personnel serving onboard small passenger vessels engaged in domestic, near-coastal voyages, as defined in § 10.107 of this subchapter, are not subject to any obligation for the purpose of this STCW requirement.
              [USCG-2004-17914, 78 FR 77909, Dec. 24, 2013, as amended by USCG-2018-0874, 84 FR 30882, June 28, 2019]
            
          
        
        
          Pt. 12
          PART 12—REQUIREMENTS FOR RATING ENDORSEMENTS
          
            
              Subpart A—General
              Sec.
              12.101
              Purpose.
              12.103
              Incorporation by reference.
              12.105
              Paperwork approval.
            
            
              Subpart B—General Requirements for Rating Endorsements
              12.201
              General requirements for national and STCW rating endorsements.
              12.203
              Creditable service and equivalents for national and STCW ratings endorsements.
              12.205
              Examination procedures and denial of rating and STCW endorsements.
            
            
              Subpart C [Reserved]
            
            
              Subpart D—Requirements for National Deck Rating Endorsements
              12.401
              General requirements for able seaman (A/B) endorsements.
              12.403
              Service or training requirements for able seaman (A/B) endorsements.
              12.405
              Examination and demonstration of ability for able seaman (A/B) endorsements.
              12.407
              General requirements for lifeboatman endorsements.
              12.409
              General requirements for lifeboatman-limited endorsements.
            
            
              Subpart E—Requirements for National Engineer Rating Endorsements
              12.501
              General requirements for a qualified member of the engine department (QMED).
              12.503
              Service or training requirements.
              12.505
              Examination requirements.
            
            
              Subpart F—Requirements for STCW Rating Endorsements
              12.601
              General requirements for STCW rating endorsements.
              12.602
              Basic training.
              12.603
              Requirements to qualify for an STCW endorsement as able seafarer-deck.
              12.605
              Requirements to qualify for an STCW endorsement as ratings forming part of a navigational watch (RFPNW).
              12.607
              Requirements to qualify for an STCW endorsement as rating as able seafarer-engine.
              12.609
              Requirements to qualify for an STCW endorsement as rating forming part of an engineering watch (RFPEW).
              12.611
              Requirements to qualify for an STCW endorsement as electro-technical rating (ETR) on vessels powered by main propulsion machinery of 750 kW/1,000 HP or more.
              12.613
              Requirements to qualify for an STCW endorsement in proficiency in survival craft and rescue boats other than fast rescue boats (PSC).
              12.615
              Requirements to qualify for an STCW endorsement in proficiency in survival craft and rescue boats other than lifeboats and fast rescue boats-limited (PSC-limited).
              12.617
              Requirements to qualify for an STCW endorsement in proficiency in fast rescue boats.
              12.619
              Requirements to qualify for an STCW endorsement as medical first-aid provider.
              12.621
              Requirements to qualify for an STCW endorsement as person in charge of medical care.
              12.623
              Requirements to qualify for an STCW endorsement as Global Maritime Distress and Safety System (GMDSS) at-sea maintainer.
              12.625
              Requirements to qualify for an STCW endorsement as vessel personnel with designated security duties.
              12.627
              Requirements to qualify for an STCW endorsement for security awareness.
            
            
              Subpart G—Entry-Level National Ratings and Miscellaneous Ratings
              12.701
              Credentials required for entry-level and miscellaneous ratings.
              12.703
              General requirements for entry-level ratings.
              12.705
              Endorsements for persons enrolled in a Maritime Administration approved training program.
              12.707
              Student observers.
              12.709
              Apprentice engineers.
              12.711
              Apprentice mate.
            
            
              Subpart H—Non-Resident Alien Members of the Steward's Department on U.S. Flag Large Passenger Vessels
              12.801
              Purpose.
              12.803
              General requirements.
              12.805
              Employer requirements.
              12.807
              Basis for denial.
              12.809
              Citizenship and identity.
              12.811
              Restrictions.
              12.813
              Alternative means of compliance.
            
            
              
              Subpart I—Crewmembers on a Passenger Ship on an International Voyage
              12.901
              Purpose.
              12.903
              Definitions.
              12.905
              General requirements.
            
          
          
            Authority:
            31 U.S.C. 9701; 46 U.S.C. 2101, 2103, 2110, 7301, 7302, 7503, 7505, 7701, and 70105; Department of Homeland Security Delegation No. 0170.1.
          
          
            Source:
            USCG-2004-17914, 78 FR 77975, Dec. 24, 2013, unless otherwise noted.
          
          
            Subpart A—General
            
              § 12.101
              Purpose.
              (a) The purpose of this part is to provide—
              (1) A comprehensive and adequate means of determining and verifying the professional qualifications an applicant must possess to be eligible for certification to serve on merchant vessels of the United States; and
              (2) A means of determining that an applicant is qualified to receive the endorsement required by the International Convention on Standards of Training, Certification and Watchkeeping for Seafarers, 1978, as amended (the STCW Convention, or STCW).
              (b) The requirements applicable to approved and accepted training, training for a particular rating endorsement, and training and assessment associated with meeting the standards of competence established by the STCW Convention have been moved to 46 CFR part 10, subpart D.
            
            
              § 12.103
              Incorporation by reference.

              (a) Certain material is incorporated by reference into this part with the approval of the Director of the Federal Register under 5 U.S.C. 552(a) and 1 CFR part 51. All approved material is available for inspection at the Coast Guard, Office of Merchant Mariner Credentialing (CG-MMC), U.S. Coast Guard, Stop 7509, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7509, and is available from the sources listed below. It is also available for inspection at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030 or go to http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.
              
              (b) International Maritime Organization (IMO), 4 Albert Embankment, London SE1 7SR, England:
              (1) The Seafarers' Training, Certification and Watchkeeping Code, as amended, 2011 (the STCW Code), incorporation by reference approved for §§ 12.601, 12.602, 12.603, 12.605, 12.607, 12.609, 12.611, 12.613, 12.615, 12.617, 12.619, 12.621, 12.623, 12.811, and 12.905.
              (2) [Reserved]
              [USCG-2004-17914, 78 FR 77975, Dec. 24, 2013, as amended by USCG-2016-0315, 81 FR 43955, July 6, 2016]
            
            
              § 12.105
              Paperwork approval.
              (a) This section lists the control numbers assigned by the Office of Management and Budget under the Paperwork Reduction Act of 1980 (Pub. L. 96-511) for the reporting and recordkeeping requirements in this part.
              (b) The following control numbers have been assigned to the sections indicated:
              (1) OMB 1625-0079—46 CFR 12.217 and 12.301.
              (2) [Reserved]
            
          
          
            Subpart B—General Requirements for Rating Endorsements
            
              § 12.201
              General requirements for national and STCW rating endorsements.
              (a) General. (1) An MMC issued to a deck or engineer officer will be endorsed for all entry-level ratings and any other ratings for which they qualify under this part. An applicant for any STCW endorsement must hold the appropriate national endorsement, unless otherwise specified.
              (2) The authorized holder of any valid rating endorsement may serve in any capacity in the staff department of a vessel, except in those capacities requiring a staff officer; except that whenever the service includes the handling of food, no person may be so employed unless his or her credential bears the food handler's endorsement indicated by the notation “(F.H.)”.

              (3) When an applicant meets the requirements for certification set forth in this part, the Coast Guard will issue the appropriate endorsement.
              (b) Physical and medical requirements. The physical and medical requirements applicable to the endorsements in this subpart are found in 46 CFR part 10, subpart C.
            
            
              § 12.203
              Creditable service and equivalents for national and STCW ratings endorsements.
              Applicants for endorsements should refer to § 10.232 of this subchapter for information regarding requirements for documentation and proof of sea service.
            
            
              § 12.205
              Examination procedures and denial of rating and STCW endorsements.
              (a) The examination fee set out in Table 1 to § 10.219(a) of this subchapter must be paid before the applicant may take the first section of the examination.
              (b) Upon receipt of an application for a rating endorsement, the Coast Guard will give any required examination as soon as practicable after determining that the applicant is otherwise qualified for the endorsement.
              (c) An applicant for a rating endorsement who has been duly examined and failed the examination may seek reexamination at any time after the initial examination. However, an applicant who fails an examination for the third time must wait 90 days before re-testing. All examinations and retests must be completed within 1 year of approval for examination.
              (d) Upon receipt of an application for an STCW endorsement, the Coast Guard will evaluate the applicant's qualifications. The Coast Guard will issue the appropriate endorsement after determining that the applicant satisfactorily meets all requirements for any requested STCW rating or qualification.
            
          
          
            Subpart C [Reserved]
          
          
            Subpart D—Requirements for National Deck Rating Endorsements
            
              § 12.401
              General requirements for able seaman (A/B) endorsements.
              (a) General. An A/B is any person below officer and above ordinary seaman who holds a merchant mariner credential (MMC) or merchant mariner document (MMD) endorsed as A/B by the Coast Guard.
              (b) Categories. The following categories of able seaman endorsements are established:
              (1) Able seaman—unlimited.
              (2) Able seaman—limited.
              (3) Able seaman—special.
              (4) Able seaman—offshore supply vessels.
              (5) Able seaman-sail.
              (6) Able seaman-fishing industry.
              (c) Requirements for certification. To qualify for an endorsement as able seaman, an applicant must—
              (1) Be at least 18 years of age;
              (2) Pass the prescribed physical and medical examination requirements specified in 46 CFR, part 10, subpart C;
              (3) Present evidence of having passed a chemical test for dangerous drugs or of qualifying for an exemption from testing as described in § 16.220 of this subchapter;
              (4) Meet the sea service or training requirements set forth in this part;
              (5) Pass an examination for able seaman;
              (6) Qualify for an endorsement as lifeboatman or lifeboatman-limited; and
              (7) Speak and understand the English language as would be required in performing the general duties of able seaman and during an emergency aboard ship.
              (d) Additional requirements. (1) The holder of an MMC or MMD endorsed for the rating of A/B may serve in any rating in the deck department without obtaining an additional endorsement, provided—
              (i) That the holder possesses the appropriate A/B endorsement for the service of the vessel; and

              (ii) That the holder possesses the appropriate STCW endorsement when serving as an able seafarer-deck or Ratings forming part of the navigational watch on a seagoing ship.
              (2) After March 24, 2014, any MMC endorsed as A/B will also be endorsed as lifeboatman or lifeboatman-limited, as appropriate.
              (3) The A/B endorsement will clearly describe the type of rating that it represents (see paragraph (a) of this section).
            
            
              § 12.403
              Service or training requirements for able seaman (A/B) endorsements.
              (a) The minimum service required to qualify for the various categories of endorsement as able seaman is as follows:
              (1) Able seaman—unlimited. Three years of service on deck on vessels operating on oceans or on the Great Lakes.
              (2) Able seaman—limited. Eighteen months of service on deck on vessels of 100 GRT or more which operate in a service not exclusively confined to the rivers and smaller inland lakes of the United States.
              (3) Able seaman—special. Twelve months of service on deck on vessels operating on oceans or the navigable waters of the United States, including the Great Lakes.
              (4) Able seaman—offshore supply vessels. Six months of service on deck on vessels operating on oceans or on the navigable waters of the United States, including the Great Lakes.
              (5) Able seaman—sail. Six months of service on deck on sailing school vessels, oceanographic research vessels powered primarily by sail, or equivalent sailing vessels operating on oceans or on the navigable waters of the United States, including the Great Lakes.
              (6) Able seaman—fishing industry. Six months of service on deck, not as a processor, onboard vessels operating on oceans or on the navigable waters of the United States, including the Great Lakes.
              (b) Approved training programs may be substituted for the required periods of service on deck as follows:
              (1) A graduate of a school ship may be qualified for a rating endorsement as A/B, without further service, upon satisfactory completion of the program of instruction. For this purpose, “school ship” is interpreted to mean an institution that offers a complete approved program of instruction, including a period of at-sea training, in the skills appropriate to the rating of A/B.
              (2) Training programs, other than those classified as a school ship, may be substituted for up to one-third of the required service on deck. The Coast Guard will determine the service/training ratio for each program and may allow a maximum of 3 days of deck service credit for each day of instruction.
            
            
              § 12.405
              Examination and demonstration of ability for able seaman (A/B) endorsements.
              (a) Before an applicant is issued an endorsement as an A/B, he or she must prove, to the satisfaction of the Coast Guard, by oral or other means of examination, or by actual demonstration in a Coast Guard-approved course, his or her knowledge of seamanship and the ability to carry out effectively all the duties that may be required of an A/B, including those of a lifeboatman or lifeboatman-limited.
              (b) The examination, whether administered orally or by other means, must be conducted only in the English language and must consist of questions regarding—
              (1) The applicant's knowledge of nautical terms, use of the compass for navigation, running lights, passing signals, and fog signals for vessels on the high seas, inland waters, or Great Lakes, and distress signals; and
              (2) The applicant's knowledge of commands in handling the wheel by obeying orders passed to him or her as helmsman, and knowledge of the use of the engine room telegraph.
              (c) The applicant must provide evidence, to the satisfaction of the Coast Guard, of the knowledge of principal knots, bends, splices, and hitches in common use by actually making them.
              (d) The applicant must demonstrate, to the satisfaction of the Coast Guard, knowledge of pollution laws and regulations, procedures for discharge containment and cleanup, and methods for disposal of sludge and waste material from cargo and fueling operations.
            
            
              
              § 12.407
              General requirements for lifeboatman endorsements.
              (a) General. Every person fulfilling the manning requirements as lifeboatman on any United States vessel must hold an endorsement as lifeboatman. No endorsement as lifeboatman is required of any person employed on any unrigged vessel, except on a seagoing barge and on a tank barge navigating waters other than rivers and/or canals.
              (b) Requirements for certification. (1) To qualify for an endorsement as lifeboatman, an applicant must—
              (i) Be at least 18 years of age;
              (ii) Pass the prescribed physical and medical examination requirements specified in 46 CFR, part 10, subpart C; and
              (iii) Present evidence of having passed a chemical test for dangerous drugs or as having qualified for an exemption for testing described in § 16.220 of this subchapter.
              (2) To be eligible for an endorsement as lifeboatman, an applicant must meet one of the following sea service requirements:
              (i) At least 6 months of sea service in any department of vessels and the successful completion of an approved course.
              (ii) At least 12 months of sea service in any department of vessels on ocean, coastwise, inland, and Great Lakes routes.
              (3) Before an applicant is issued an endorsement as a lifeboatman, he or she must prove, to the satisfaction of the Coast Guard, by oral or other means of examination, and by actual practical demonstration of abilities, his or her knowledge of seamanship and the ability to carry out effectively all the duties that may be required of a lifeboatman. This requirement may be met by completion of an approved course in paragraph (b)(2)(i) of this section, provided the course includes actual practical demonstration of abilities.
              (4) The practical demonstration must consist of a demonstration of the applicant's ability to—
              (i) Take charge of a survival craft or rescue boat during and after launch;
              (ii) Operate a survival craft engine;
              (iii) Demonstrate the ability to row by actually pulling an oar in the boat;
              (iv) Manage a survival craft and survivors after abandoning ship;
              (v) Safely recover survival craft and rescue boats; and
              (vi) Use locating and communication devices.
              (5) The examination, whether administered orally or by other means, must be conducted only in the English language and must consist of questions regarding—
              (i) Lifeboats and liferafts, the names of their essential parts, and a description of the required equipment;
              (ii) The clearing away, swinging out, and lowering of lifeboats and liferafts, the handling of lifeboats under oars and sails, including questions relative to the proper handling of a boat in a heavy sea; and
              (iii) The operation and functions of commonly used types of davits.
              (6) An applicant, to be eligible for an endorsement as lifeboatman, must be able to speak and understand the English language as would be required in the rating of lifeboatman and in an emergency aboard ship.
            
            
              § 12.409
              General requirements for lifeboatman-limited endorsements.
              (a) General. Every person fulfilling the manning requirements for lifeboatman on any United States vessel fitted with liferafts, but not fitted with lifeboats, must hold an endorsement as lifeboatman or as lifeboatman-limited. No endorsement as lifeboatman or lifeboatman-limited is required of any person employed on any unrigged vessel, except on a seagoing barge and on a tank barge navigating waters other than rivers and/or canals.
              (b) Requirements for certification. (1) To qualify for an endorsement as lifeboatman-limited, an applicant must—
              (i) Be at least 18 years of age;
              (ii) Pass the prescribed physical and medical examination requirements specified in 46 CFR Part 10, subpart C; and

              (iii) Present evidence of having passed a chemical test for dangerous drugs or of having qualified for an exemption for testing, as described in § 16.220 of this subchapter.
              (2) An applicant, to be eligible for an endorsement as lifeboatman-limited, must meet one of the following sea service requirements:
              (i) At least 12 months of sea service in any department of vessels on ocean, coastwise, inland, and Great Lakes routes.
              (ii) At least 6 months of sea service in any department of vessels, and successful completion of an approved course.
              (3) Before an applicant is issued an endorsement as a lifeboatman-limited, he or she must prove, to the satisfaction of the Coast Guard, by oral or other means of examination, and by actual practical demonstration of abilities, his or her knowledge of seamanship and ability to carry out effectively all the duties that may be required of a lifeboatman-limited.
              (4) The practical demonstration must consist of a demonstration of the applicant's ability to—
              (i) Take charge of a rescue boat, liferaft, or other lifesaving apparatus during and after launch;
              (ii) Operate a rescue boat engine;
              (iii) Manage a survival craft and survivors after abandoning ship;
              (iv) Safely recover rescue boats; and
              (v) Use locating and communication devices.
              (5) The examination, whether administered orally or by other means, must be conducted only in the English language and must consist of questions regarding—
              (i) Liferafts, rescue boats, and other survival craft except lifeboats, the names of their essential parts, and a description and use of the required equipment;
              (ii) The clearing away, launching, and handling of rescue craft, except lifeboats; and
              (iii) The operation and functions of commonly used launching devices for rescue boats and survival craft other than lifeboats.
              (6) An applicant, to be eligible for an endorsement as lifeboatman-limited, must be able to speak and understand the English language as would be required in the rating of lifeboatman-limited and in an emergency aboard ship.
            
          
          
            Subpart E—Requirements for National Engineer Rating Endorsements
            
              § 12.501
              General requirements for a qualified member of the engine department (QMED).
              (a) General. A qualified member of the engine department is any person below officer and above the rating of coal passer or wiper, who holds an MMC or MMD endorsed as QMED by the Coast Guard.
              (b) Categories. (1) Each QMED rating must be endorsed separately, unless the applicant qualifies for all QMED ratings, in which case the endorsement will read “QMED—any rating.” The ratings are—
              (i) Fireman/Watertender;
              (ii) Oiler;
              (iii) Junior engineer;
              (iv) Electrician/Refrigerating engineer; and
              (v) Pumpman/Machinist.
              (2) The Coast Guard will no longer issue original endorsements for deck engineer, deck/engine mechanic, or engineman, or individual endorsements for refrigerating engineer, machinist, electrician, and pumpman. However, a mariner who holds any of these endorsements may continue to renew them as long as he or she is otherwise qualified.
              (3) If the holder of an endorsement as pumpman only or machinist only seeks the combined endorsement of pumpman/machinist, the mariner must pass the examination described in Table 1 to § 12.505(c) of this subpart.
              (4) If the holder of an endorsement as electrician only or refrigerating engineer only seeks the combined endorsement of electrician/refrigerating engineer, the mariner must pass the examination described in Table 1 to § 12.505(c) of this subpart.
              (c) Requirements for certification. To qualify for any endorsement as QMED, an applicant must—
              (1) Be at least 18 years of age;

              (2) Pass the prescribed physical and medical examination requirements specified in 46 CFR Part 10, subpart C;
              
              (3) Present evidence of having passed a chemical test for dangerous drugs or of having qualified for an exemption from testing, as described in § 16.220 of this subchapter;
              (4) Meet the sea service or training requirements in § 12.503 of this subpart;
              (5) Pass an examination as QMED; and
              (6) Speak and understand the English language as would be required in performing the general duties of QMED and during an emergency aboard ship.
            
            
              § 12.503
              Service or training requirements.
              (a) An applicant for an endorsement as QMED must provide the Coast Guard with proof of qualification based on 6 months of service in a rating at least equal to that of wiper or coal passer.
              (b) Approved training programs may be substituted for the required periods of service as follows:
              (1) A graduate of a school ship may qualify for a rating endorsement as QMED, without further service, upon satisfactory completion of the program of instruction. For this purpose, school ship is interpreted to mean an institution that offers a complete approved program of instruction, including a period of at-sea training, in the skills appropriate to the rating of QMED.
              (2) Training programs, other than those classified as a school ship, may be substituted for up to one-half of the required service. The service/training ratio for each program is determined by the Coast Guard.
            
            
              § 12.505
              Examination requirements.
              (a) Before an applicant is issued an endorsement as QMED in the rating of oiler, fireman/watertender, junior engineer, pumpman/machinist, or electrician/refrigerating engineer, he or she must prove, to the satisfaction of the Coast Guard, by oral or other means of examination, his or her knowledge of the subjects listed in paragraph (c) of this section.
              (b) The examination, whether administered orally or by other means, must be conducted only in the English language.
              (c) Table 1 to § 12.505(c) provides a list of subjects required.
              
                Table 1 to § 12.505(c)—Examination Subjects for QMED Ratings
                
                  Subjects
                  Pumpman/machinist
                  
                  Fireman/watertender
                  
                  Oiler
                  Electrician/refrigerating engineer
                  
                  Juniorengineer
                  
                
                
                  General subjects:
                
                
                  Auxiliary machinery
                  X
                  X
                  X
                  X
                  X
                
                
                  Basic safety procedures
                  X
                  X
                  X
                  X
                  X
                
                
                  Bearings
                  X
                  
                  X
                  X
                  X
                
                
                  Care of equipment and machine parts
                  X
                  X
                  X
                  X
                  X
                
                
                  Deck machinery
                  X
                  
                  
                  X
                  X
                
                
                  Drawings and tables
                  X
                  
                  
                  X
                  X
                
                
                  Heat exchangers
                  X
                  X
                  X
                  X
                  X
                
                
                  Hydraulic principles
                  X
                  
                  
                  X
                  X
                
                
                  Instrumentation principles
                  X
                  X
                  X
                  X
                  X
                
                
                  Lubrication principles
                  X
                  
                  X
                  X
                  X
                
                
                  Maintenance procedures
                  X
                  X
                  X
                  X
                  X
                
                
                  Measuring instruments
                  X
                  X
                  X
                  X
                  X
                
                
                  Pipes, fittings, and valves
                  X
                  X
                  X
                  X
                  X
                
                
                  Pollution prevention
                  X
                  X
                  X
                  X
                  X
                
                
                  Properties of fuel
                  
                  X
                  X
                  
                  X
                
                
                  Pumps, fans, and blowers
                  X
                  
                  
                  X
                  X
                
                
                  Refrigeration principles
                  
                  
                  X
                  X
                  X
                
                
                  Remote control equipment
                  X
                  X
                  X
                  X
                  X
                
                
                  Use of hand/power tools
                  X
                  X
                  X
                  X
                  X
                
                
                  Watch duties
                  
                  X
                  X
                  
                  X
                
                
                  Electrical subjects:
                
                
                  A/C circuits
                  
                  
                  
                  X
                  X
                
                
                  Batteries
                  
                  
                  
                  X
                  X
                
                
                  Calculations
                  
                  
                  
                  X
                  X
                
                
                  Communication devices
                  
                  
                  
                  X
                  X
                
                
                  D/C circuits
                  
                  
                  
                  X
                  X
                
                
                  Distribution systems
                  
                  
                  
                  X
                  X
                
                
                  Electronic principles
                  
                  
                  
                  X
                  X
                
                
                  Generation equipment
                  
                  
                  X
                  X
                  X
                
                
                  Maintenance
                  
                  
                  X
                  X
                  X
                
                
                  
                  Measuring devices
                  
                  
                  
                  X
                  X
                
                
                  Motor controllers
                  
                  
                  
                  X
                  X
                
                
                  Motors
                  
                  
                  X
                  X
                  X
                
                
                  Safety
                  X
                  X
                  X
                  X
                  X
                
                
                  Troubleshooting
                  
                  
                  
                  X
                
                
                  Safety and environmental protection subjects:
                
                
                  Communications
                  X
                  X
                  X
                  X
                  X
                
                
                  Damage control
                  X
                  X
                  X
                  X
                  X
                
                
                  Elementary first aid
                  X
                  X
                  X
                  X
                  X
                
                
                  Emergency equipment
                  X
                  X
                  X
                  X
                  X
                
                
                  Environmental awareness
                  X
                  X
                  X
                  X
                  X
                
                
                  Fire prevention
                  X
                  X
                  X
                  X
                  X
                
                
                  Firefighting equipment
                  X
                  X
                  X
                  X
                  X
                
                
                  Firefighting principles
                  X
                  X
                  X
                  X
                  X
                
                
                  General safety
                  X
                  X
                  X
                  X
                  X
                
                
                  Hazardous materials
                  X
                  X
                  X
                  X
                  X
                
                
                  Shipboard equipment and systems subjects:
                
                
                  Air conditioning
                  
                  
                  
                  X
                  X
                
                
                  Ballast
                  X
                  X
                  X
                  
                  X
                
                
                  Bilge
                  X
                  X
                  X
                  
                  X
                
                
                  Compressed air
                  X
                  X
                  X
                  X
                  X
                
                
                  Desalination
                  
                  
                  X
                  
                  X
                
                
                  Fuel oil storage/transfer
                  
                  X
                  X
                  
                  X
                
                
                  Fuel treatment
                  
                  X
                  X
                  
                  X
                
                
                  Heating/ventilation
                  X
                  
                  
                  X
                  X
                
                
                  Lubrication
                  X
                  
                  X
                  X
                  X
                
                
                  Potable water
                  
                  
                  X
                  
                  X
                
                
                  Refrigeration
                  
                  
                  X
                  X
                  X
                
                
                  Sanitary/sewage
                  
                  
                  X
                  
                  X
                
                
                  Steering
                  
                  
                  X
                  X
                  X
                
                
                  Steam propulsion subjects:
                
                
                  Auxiliary turbines
                  
                  X
                  X
                  
                  X
                
                
                  Boiler fundamentals
                  
                  X
                  X
                  
                  X
                
                
                  Combustion principles
                  
                  X
                  X
                  
                  X
                
                
                  Condensate systems
                  
                  X
                  X
                  
                  X
                
                
                  Drive systems
                  
                  X
                  X
                  
                  X
                
                
                  Feedwater systems
                  
                  X
                  X
                  
                  X
                
                
                  Fuel service systems
                  
                  X
                  X
                  
                  X
                
                
                  Maintenance
                  X
                  X
                  X
                  
                  X
                
                
                  Safety
                  X
                  X
                  X
                  X
                  X
                
                
                  Steam fundamentals
                  X
                  X
                  X
                  
                  X
                
                
                  Turbine fundamentals
                  
                  X
                  X
                  
                  X
                
                
                  Motor propulsion subjects:
                
                
                  Air-charge systems
                  
                  
                  X
                  
                  X
                
                
                  Cooling water systems
                  
                  
                  X
                  
                  X
                
                
                  Diesel engine principles
                  X
                  
                  X
                  
                  X
                
                
                  Drive systems
                  X
                  
                  X
                  
                  X
                
                
                  Fuel service systems
                  
                  
                  X
                  
                  X
                
                
                  Intake/exhaust
                  
                  
                  X
                  
                  X
                
                
                  Lubrication systems
                  X
                  
                  X
                  
                  X
                
                
                  Starting systems
                  
                  
                  X
                  
                  X
                
                
                  Waste heat/auxiliary boiler
                  
                  
                  X
                  
                  X
                
              
            
          
          
            Subpart F—Requirements for STCW Rating Endorsements
            
              § 12.601
              General requirements for STCW rating endorsements.
              (a) General. An applicant for any STCW endorsement must hold the appropriate national endorsement, unless otherwise specified. The Coast Guard will issue an STCW endorsement to qualified applicants for any of the following ratings or qualifications:
              (1) Able seafarer-deck.
              (2) Ratings forming part of a navigational watch (RFPNW).
              (3) Able seafarer-engine.

              (4) Ratings forming part of a watch in a manned engineroom or designated to perform duties in a periodically unmanned engineroom (RFPEW).
              (5) Electro-technical rating on vessels powered by main propulsion machinery of 750 kW/1,000 HP or more.
              (6) Proficiency in survival craft and rescue boats, other than fast rescue boats (PSC).
              (7) Proficiency in survival craft and rescue boats, other than lifeboats and fast rescue boats (PSC-limited).
              (8) Proficiency in fast rescue boats.
              (9) Medical first-aid provider.
              (10) Person in charge of medical care.
              (11) GMDSS at-sea maintainer.
              (12) Vessel personnel with designated security duties.
              (13) Security awareness.
              (b) Standard of competence. (1) The Coast Guard will accept one or more methods listed in the STCW Code to demonstrate meeting the standard of competence in this subpart. See Column 3, “Methods for demonstrating competence,” of the Tables of Competence in the STCW Code (incorporated by reference, see § 12.103 of this part). The Coast Guard will accept the following as evidence of meeting the standard of competence under each of these methods:
              (i) In-service experience: Documentation of successful completion of assessments, approved or accepted by the Coast Guard, and signed by a qualified assessor, deck or engineering, as appropriate.
              (ii) Training ship experience: Documentation of successful completion of an approved training program involving formal training and assessment onboard a training ship.
              (iii) Simulator training: Documentation of successful completion of training and assessment from a Coast Guard-approved course involving maritime simulation.
              (iv) Laboratory equipment training: Documentation of successful completion of training and assessments from an approved training course or completion certificate from an approved training school or facility.
              (v) Practical training or instruction:
              
              (A) Documentation of successful completion of assessment as part of structured/formal training or instruction provided by an organization or company as part of an accepted safety or quality management system; or
              (B) Documentation of successful completion of an approved training course from a school or facility.
              (vi) Specialist training: Documentation of successful completion of assessment as part of a company training or specialized training provided by a maritime or equipment specialist.
              (vii) Workshop skills training: Documentation of successful completion of assessments or completion certificate from an approved training program, school or facility.
              (viii) Training program: Documentation of successful completion of an approved training program.
              (ix) Practical demonstration and practical demonstration of competence: Documentation of successful completion of assessments approved or accepted by the Coast Guard.
              (x) Practical test and practical experience: Documentation of successful completion of assessments approved or accepted by the Coast Guard.
              (xi) Examination: Successful completion of a Coast Guard examination.
              (xii) Instruction or course: Documentation of successful completion of a course of instruction offered by an approved training school or facility.
              (2) Knowledge components may be documented by—
              (i) Successful completion of the Coast Guard examination for the associated rating endorsement;
              (ii) Successful completion of an approved course; or
              (iii) Successful completion of an approved program.
              (3) The Coast Guard will publish assessment guidelines that should be used to document assessments that demonstrate meeting the standard of competence, as required by paragraph (b)(1) of this section. Organizations may develop alternative assessment documentation for demonstrations of competence; however, such documentation must be approved by the Coast Guard prior to its use and submittal with an application.
              [USCG-2004-17914, 78 FR 77975, Dec. 24, 2013, as amended by USCG-2014-0688, 79 FR 58279, Sept. 29, 2014; USCG-2018-0874, 84 FR 30882, June 28, 2019]
            
            
              
              § 12.602
              Basic training.
              (a) Applicants seeking an STCW rating endorsement must provide evidence, with their application, of meeting the standard of competence for basic training as described below:
              (1) Personal survival techniques, as set out in Table A-VI/1-1 of the STCW Code (incorporated by reference, see § 12.103 of this part).
              (2) Fire prevention and firefighting, as set out in Table A-VI/1-2 of the STCW Code.
              (3) Elementary first aid, as set out in Table A-VI/1-3 of the STCW Code.
              (4) Personal safety and social responsibilities, as set out in Table A-VI/1-4 of the STCW Code.
              (b) Every 5 years, seafarers qualified in accordance with § 12.601 (a) of this subpart must provide evidence of maintaining the standard of competence for basic training (BT).
              (c) The Coast Guard will accept onboard training and experience, through evidence of 1 year of sea service within the last 5 years for the following areas:
              (1) Personal survival techniques, as set out in Table A-VI/1-1 of the STCW Code:
              (i) Donning a lifejacket.
              (ii) Boarding a survival craft from the ship, while wearing a lifejacket.
              (iii) Taking initial actions on boarding a lifeboat to enhance chance of survival.
              (iv) Streaming a lifeboat drogue or sea-anchor.
              (v) Operating survival craft equipment.
              (vi) Operating location devices, including radio equipment.
              (2) Fire prevention and firefighting, as set out in Table A-VI/1-2 of the STCW Code:
              (i) Using self-contained breathing apparatus.
              (ii) Performing a rescue in a smoke-filled space, using an approved smoke-generating device aboard, while wearing a breathing apparatus.
              (3) Elementary first aid, as set out in Table A-VI/1-3 of the STCW Code.
              (4) Personal safety and social responsibilities, as set out in Table A-VI/1-4 of the STCW Code.
              (d) The Coast Guard will only accept evidence of approved assessments conducted ashore for the following areas:
              (1) Personal survival techniques, as set out in Table A-VI/1-1 of the STCW Code:
              (i) Donning and use an immersion suit.
              (ii) Safely jumping from a height into the water.
              (iii) Righting an inverted liferaft while wearing a lifejacket.
              (iv) Swimming while wearing a lifejacket.
              (v) Keeping afloat without a lifejacket.
              (2) Fire prevention and firefighting as set out in Table A-VI/1-2 of the STCW Code:
              (i) Using various types of portable fire extinguishers.
              (ii) Extinguishing smaller fires. e.g., electrical fires, oil fires, and propane fires.
              (iii) Extinguishing extensive fires with water, using jet and spray nozzles.
              (iv) Extinguishing fires with foam, powder, or any other suitable chemical agent.
              (v) Fighting fire in smoke-filled enclosed spaces wearing self-contained breathing apparatuses.
              (vi) Extinguishing fire with water fog or any other suitable firefighting agent in an accommodation room or simulated engine room with fire and heavy smoke.
              (vii) Extinguishing oil fire with fog applicator and spray nozzles, dry chemical powder, or foam applicators.
              (e) Applicants who cannot meet the requirement for 1 year of sea service within the last 5 years, as described in paragraph (c) of this section, will be required to meet the requirements of paragraph (a) of this section or complete approved or accepted refresher training.
            
            
              § 12.603
              Requirements to qualify for an STCW endorsement as able seafarer-deck.
              (a) To qualify for this endorsement as able seafarer-deck, an applicant must—
              (1) Be not less than 18 years of age;
              (2) Meet the requirements for certification as a RFPNW;
              (3) While qualified as an RFPNW, have seagoing service in the deck department of—
              (i) Not less than 18 months; or
              
              (ii) Not less than 12 months and have completed approved training;
              (4) Provide evidence of meeting the standard of competence specified in Table A-II/5 of the STCW Code (incorporated by reference, see § 12.103 of this part); and
              (5) Provide evidence of having satisfactorily completed approved training in—
              (i) Proficiency in survival craft and rescue boats other than fast rescue boats (PSC); or
              (ii) Proficiency in survival craft and rescue boats, other than lifeboats or fast rescue boats-limited (PSC-limited), as appropriate.
              (b) Seafarers holding a rating endorsement as able seaman before January 1, 2017, will be eligible for this endorsement upon showing evidence of—
              (1) Holding an endorsement as an RFPNW; and
              (2) Having satisfactorily completed approved training in—
              (i) Proficiency in survival craft and rescue boats, other than fast rescue boats (PSC); or
              (ii) Proficiency in survival craft and rescue boats, other than lifeboats or fast rescue boats-limited (PSC-limited), as appropriate.
              (c) The Coast Guard may exempt an applicant from meeting any individual knowledge, understanding, and proficiency required in Section A-II/5 of the STCW Code. These exemptions must be approved by the Coast Guard, based upon vessel type. Under these circumstances, the endorsement may include a corresponding limitation.
              (d) Except as provided in paragraph (b) of this section, seafarers with the following national rating endorsements will be eligible for this endorsement upon completion of the requirements designated in this section:
              
                Table 1 to § 12.603(d)—STCW Endorsement as Able Seafarer-Deck
                
                  Entry path from national endorsements
                  Sea service under authority of the endorsement 1
                  
                  Competence—STCWTable A-II/4 2
                    
                  
                  Competence—STCWTable A-II/5 3
                    
                  
                  Trainingrequired by
                    this section 4
                    
                  
                
                
                  A/B unlimited
                  None
                  Y
                  Y
                  N
                
                
                  A/B limited
                  None
                  Y
                  Y
                  N
                
                
                  A/B special
                  6 months 5
                  
                  Y
                  Y
                  N
                
                
                  A/B-offshore supply vessels
                  12 months 6
                  
                  Y
                  Y
                  N
                
                
                  A/B sail
                  12 months 6
                  
                  Y
                  Y
                  N
                
                
                  A/B-fishing industry
                  12 months 6
                  
                  Y
                  Y
                  N
                
                
                  1 This column provides the minimum additional service required of the seafarer already holding an RFPNW endorsement in order to meet the requirements of this section.
                
                  2 Complete any items in paragraph (a)(2) of this section not previously satisfied.
                
                  3 Complete any items in paragraph (a)(4) of this section not previously satisfied.
                
                  4 Complete any items in paragraph (a)(5) of this section not previously satisfied.
                
                  5 The service may be reduced to 3 months if training has been completed as part of an approved training program meeting the requirements of paragraph (a)(4) of this section.
                
                  6 The service may be reduced to 6 months if training has been completed as part of an approved training program meeting the requirements of (a)(4) of this section.
              
              [USCG-2004-17914, 78 FR 77975, Dec. 24, 2013, as amended by USCG-2018-0874, 84 FR 30882, June 28, 2019]
            
            
              § 12.605
              Requirements to qualify for an STCW endorsement as ratings forming part of a navigational watch (RFPNW).
              (a) To qualify for endorsement as an RFPNW on a seagoing vessel of 500 GT or more, an applicant must—
              (1) Be not less than 16 years of age;
              (2) Provide evidence of service as follows:
              (i) Six months of seagoing service, which includes training and experience associated with navigational watchkeeping functions and involves the performance of duties carried out under the supervision of the master, mate, or qualified STCW deck rating; or
              (ii) Proof of successful completion of Coast Guard-approved or -accepted training, which includes not less than 2 months of approved seagoing service; and

              (3) Provide evidence of meeting standards of competence prescribed in Table A-II/4 of the STCW Code (incorporated by reference, see § 12.103 of this part).
              
              (b) The Coast Guard may exempt an applicant from meeting any individual knowledge, understanding, and proficiency required in Section A-II/4 of the STCW Code. These exemptions must be approved by the Coast Guard based upon vessel type. Under these circumstances, the endorsement may include a corresponding limitation.
              (c) Seafarers with the following national rating endorsements will be eligible for this endorsement upon completion of requirements designated in this section:
              
                Table 1 to § 12.605(c)—STCW Endorsement as RFPNW
                
                  Entry path from nationalendorsements
                  
                  Sea service under authority of the endorsement 1
                  
                  Competence—STCW Table A-II/4 2
                  
                
                
                  A/B unlimited
                  None
                  Y
                
                
                  A/B limited
                  None
                  Y
                
                
                  A/B special
                  None
                  Y
                
                
                  A/B-offshore supply vessels
                  None
                  Y
                
                
                  A/B sail
                  None
                  Y
                
                
                  A/B-fishing industry
                  None
                  Y
                
                
                  Ordinary seaman
                  6 mo.3
                  
                  Y
                
                
                  1 This column provides the minimum additional service required of the seafarer in order to meet the requirements of this section.
                
                  2 Complete any items in paragraph (a)(3) of this section not previously satisfied.
                
                  3 The service may be reduced to 2 months if training has been completed as part of an approved training program meeting the requirements of paragraph (a)(2)(ii) of this section.
              
            
            
              § 12.607
              Requirements to qualify for an STCW endorsement as rating as able seafarer-engine.
              (a) To qualify for an STCW endorsement as an able seafarer-engine, an applicant must—
              (1) Be not less than 18 years of age;
              (2) Meet the requirements for certification as a ratings forming part of an engineering watch (RFPEW);
              (3) While qualified as an RFPEW, have seagoing service in the engine department of—
              (i) Not less than 12 months; or
              (ii) Not less than 6 months and have completed approved training; and
              (4) Provide evidence of meeting the standard of competence specified in Table A-III/5 of the STCW Code (incorporated by reference, see § 12.103 of this part).
              (b) Seafarers holding a rating endorsement as QMED, junior engineer, electrician or electrician/refrigerating engineer, pumpman or pumpman/machinist, refrigerating engineer, or machinist before January 1, 2017, will be eligible for this endorsement upon showing evidence of holding an endorsement as an RFPEW.
              (c) The Coast Guard may exempt an applicant from meeting any individual knowledge, understanding, and proficiency required in Section A-III/5 of the STCW Code. These exemptions must be approved by the Coast Guard based upon vessel type. Under these circumstances, the endorsement may include a corresponding limitation.
              (d) Except as provided in paragraph (b) of this section, seafarers with the following national rating endorsements will be eligible for this endorsement upon completion of requirements designated in this section:
              
                 Table 1 to § 12.607(d)—STCW Endorsement as Able Seafarer-Engine
                
                  Domestic QMEDendorsement
                  
                  Additional sea service for AS-E
                
                
                  Engineman
                  None.
                
                
                  Deck Engine Mechanic
                  None.
                
                
                  Electrician
                  6 months.1
                  
                
                
                  Refrigerating Engineer
                  6 months.1
                  
                
                
                  Pumpman
                  6 months.1
                  
                
                
                  Machinist
                  6 months.1
                  
                
                
                  1 Service may be reduced to 3 months if training has been completed as part of an approved training program.
              
              [USCG-2004-17914, 78 FR 77975, Dec. 24, 2013, as amended by USCG-2018-0874, 84 FR 30882, June 28, 2019]
            
            
              § 12.609
              Requirements to qualify for an STCW endorsement as rating forming part of an engineering watch (RFPEW).
              (a) To qualify for an STCW endorsement as an RFPEW in a manned engine room or to qualify to be designated to perform duties in a periodically unmanned engine room, an applicant must—
              (1) Be not less than 16 years of age;
              (2) Provide evidence of service as follows:
              (i) Six months of seagoing service, which includes training and experience associated with engine room functions, and involves the performance of duties carried out under the supervision of an engineer officer or a qualified STCW rating; or

              (ii) Proof of successful completion of a Coast Guard-approved or -accepted training, which includes not less than 2 months approved seagoing service; and
              (3) Provide evidence of meeting the standard of competence as specified in Table A-III/4 of the STCW Code (incorporated by reference, see § 12.103 of this part).
              (b) The Coast Guard may exempt an applicant from meeting any individual knowledge, understanding, and proficiency required in Section A-III/4 of the STCW Code. These exemptions must be approved by the Coast Guard based upon vessel type. Under these circumstances, the endorsement may include a corresponding limitation.
              (c) Seafarers with the following national rating endorsements will be eligible for this endorsement upon completion of requirements designated in this section:
              
                Table 1 to § 12.609(c)—STCW Endorsement as RFPEW
                
                  Entry path from nationalendorsements
                  
                  Sea service under authority of the endorsement 1
                  
                  Competence—STCW Table A-III/4 2
                  
                
                
                  Any QMED
                  None
                  Y
                
                
                  Wiper
                  6 months
                  Y
                
                
                  1 This column provides the minimum additional service required of the seafarer in order to meet the requirements of this section.
                
                  2 Complete any items in paragraph (a)(3) of this section not previously satisfied.
              
              (d) Limitations. (1) STCW RFPEW endorsements issued in accordance with this section will be restricted to specific propulsion modes for steam, motor, or gas turbine-propelled vessels, as appropriate.
              (2) STCW RFPEW endorsements issued in accordance with this section for motor or gas turbine-propelled vessels may be endorsed as limited to serve on vessels without auxiliary boilers, waste-heat boilers, or distilling plants. An applicant may qualify for removal of any of these limitations by demonstrating the appropriate competencies.
            
            
              § 12.611
              Requirements to qualify for an STCW endorsement as electro-technical rating (ETR) on vessels powered by main propulsion machinery of 750 kW/1,000 HP or more.
              (a) To qualify for an STCW endorsement as an electro-technical rating, an applicant must—
              (1) Be not less than 18 years of age;
              (2) Provide evidence of—
              (i) Twelve months of seagoing service, that includes training and experience associated with engine room watchkeeping functions and involves the performance of duties carried out under the supervision of an engineer officer, electro-technical officer, or a qualified STCW engine rating;
              (ii) Proof of successful completion of a Coast Guard-approved or -accepted program, which includes not less than 6 months of approved seagoing service; or
              (iii) Qualifications meeting the standard of competence specified in Table A-III/7 of the STCW Code (incorporated by reference, see § 12.103 of this part) and approved seagoing service of not less than 3 months;
              (3) Provide evidence of meeting the standard of competence specified in Table A-III/7 of the STCW Code; and
              (4) Provide evidence of completion of an approved course in—
              (i) Computer systems and maintenance; and
              (ii) High-voltage power systems.
              (b) An applicant who holds an STCW endorsement as able seafarer-engine and a national rating endorsement as electrician, electrician/refrigerating engineer, or junior engineer will be issued the ETR endorsement upon completion of the requirements in Section A-III/7 of the STCW Code and evidence of completion of the training required in paragraph (a)(4) of this section.
              (c) Seafarers with the following national rating endorsement will be eligible for this endorsement upon completion of the requirements designated in this section:
              
                Table 1 to § 12.611(c)—STCW Endorsement as Electro-§ Technical Rating
                
                  Entry path from national endorsements
                  Sea service under authority of the endorsement 1
                  
                  Competence—STCW Table A-III/7 2
                  
                
                
                  Electrician/refrigerating engineer
                  None
                  Y
                
                
                  Junior engineer
                  None
                  Y
                
                
                  1 This column provides the minimum additional service required of the seafarer in order to meet the requirements of this section.
                
                  2 Complete any items in paragraph (a)(3) of this section not previously satisfied.
              
            
            
              
              § 12.613
              Requirements to qualify for an STCW endorsement in proficiency in survival craft and rescue boats other than fast rescue boats (PSC).
              (a) To qualify for an STCW endorsement in proficiency in survival craft and rescue boats other than fast rescue boats (PSC), the applicant must—
              (1) Be at least 18 years of age;
              (2) Meet the requirements for a lifeboatman endorsement in § 12.407 of this part and Table A-VI/2-1 of the STCW Code (incorporated by reference, see § 12.103 of this part); and
              (3) Complete basic training (BT), found in § 12.602 of this subpart.
              (b) Continued professional competence. (1) Seafarers qualified in accordance with paragraph (a) of this section must provide evidence of maintaining the standard of competence as set out in Table A-VI/2-1 of the STCW Code every 5 years.
              (2) The Coast Guard will accept onboard training and experience, through evidence of 1 year of sea service within the last 5 years, as meeting the requirements of paragraph (b)(1) of this section for the following areas, as set out in Table A-VI/2-1 of the STCW Code:
              (i) Taking charge of a survival craft or rescue boat during and after launch, including—
              (A) Interpreting the markings on survival craft as to the number of persons they are intended to carry;
              (B) Giving correct commands for launching and boarding survival craft, clearing the ship, and handling and disembarking persons from survival craft;
              (C) Preparing and safely launch survival craft, operating its engine, and clearing the ship's side quickly; and
              (D) Safely recovering survival craft and rescue boats.
              (ii) Operating a survival craft engine, including—
              (A) Rowing and steering a boat and steer by compass;
              (B) Using individual items of equipment of survival craft, except for pyrotechnics; and
              (C) Rigging devices to aid location.
              (iii) Using locating devices, including communication and signaling apparatus, including—
              (A) Using of portable radio equipment for survival craft.
              (B) [Reserved]
              (iv) Applying first aid to survivors.
              (3) The Coast Guard will only accept evidence of assessments conducted ashore as meeting the requirements of paragraph (b)(1) of this section for the areas not included in paragraph (b)(2) of this section, as set out in Table A-VI/2-1 of the STCW Code.
              (4) Applicants who cannot meet the requirement for 1 year of sea service within the last 5 years, as described in paragraph (b)(2) of this section, will be required to meet the requirements of paragraph (a) of this section or complete approved or accepted refresher training.
              (c) Seafarers holding an MMD or MMC endorsement as lifeboatman before January 1, 2017 will be eligible for this endorsement upon showing evidence of sea service of not less than 12 months within the last 60 months. The sea service must be completed prior to January 1, 2017.
              [USCG-2004-17914, 78 FR 77975, Dec. 24, 2013, as amended by USCG-2018-0874, 84 FR 30882, June 28, 2019]
            
            
              § 12.615
              Requirements to qualify for an STCW endorsement in proficiency in survival craft and rescue boats other than lifeboats and fast rescue boats-limited (PSC-limited).
              (a) To qualify for an STCW endorsement in proficiency in survival craft and rescue boats other than lifeboats and fast rescue boats-limited (PSC-limited), the applicant must—
              (1) Be at least 18 years of age;
              (2) Meet the requirements for a lifeboatman-limited endorsement in § 12.409 of this part and Table A-VI/2-1 of the STCW Code (incorporated by reference, see § 12.103 of this part); and
              (3) Complete BT, found in § 12.601(c) of this subpart.
              (b) Continued professional competence. (1) Seafarers qualified in accordance with paragraph (a) of this section must provide evidence of maintaining the standard of competence as set out in Table A-VI/2-1 of the STCW Code every 5 years.

              (2) The Coast Guard will accept onboard training and experience, through evidence of 1 year of sea service within the last 5 years, as meeting the requirements of paragraph (b)(1) of this section for the following areas, as set out in Table A-VI/2-1 of the STCW Code:
              (i) Taking charge of a survival craft or rescue boat during and after launch including—
              (A) Interpreting the markings on survival craft as to the number of persons they are intended to carry;
              (B) Giving correct commands for launching and boarding rescue boats and survival craft other than lifeboats, clearing the ship, and handling and disembarking persons from survival craft;
              (C) Preparing and safely launching rescue boats and survival craft, other than lifeboats, starting the engine, and clearing the ship's side quickly; and
              (D) Safely recovering rescue boats.
              (ii) Managing survivors and survival craft after abandoning ship, including—
              (A) Steering a rescue boat and steer by compass;
              (B) Using individual items of equipment of survival craft other than lifeboats, except for pyrotechnics; and
              (C) Rigging devices to aid location.
              (iii) Using locating devices, including communication and signaling apparatuses, including—
              (A) Using portable radio equipment for rescue boats and survival craft;
              (B) [Reserved]
              (iv) Applying first aid to survivors.
              (3) The Coast Guard will only accept evidence of assessments conducted ashore as meeting the requirements of paragraph (b)(1) of this section for the areas not included in paragraph (b)(2) of this section as set out in Table A-VI/2-1 of the STCW Code.
              (4) Applicants who cannot meet the requirement for 1 year of sea service within the last 5 years, as described in paragraph (b)(2) of this section, will be required to meet the requirements of paragraph (a) of this section or complete approved or accepted refresher training.
              (c) Seafarers holding an MMD or MMC endorsement as lifeboatman-limited before January 1, 2017, will be eligible for this endorsement upon showing evidence of sea service of not less than 12 months within the last 60 months. The sea service must be completed prior to January 1, 2017.
            
            
              § 12.617
              Requirements to qualify for an STCW endorsement in proficiency in fast rescue boats.
              (a) To qualify for an STCW endorsement in proficiency in fast rescue boats, an applicant must—
              (1) Be not less than 18 years of age;
              (2) Hold an endorsement in proficiency in survival craft and rescue boats other than fast rescue boats (PSC) or in proficiency in survival craft and rescue boats other than lifeboats and fast rescue boats-limited (PSC-limited) under this subpart;
              (3) Provide evidence of successful completion of a Coast Guard-approved or -accepted course; and
              (4) Provide evidence of meeting the standard of competence specified in Table A-VI/2-2 of the STCW Code (incorporated by reference, see § 12.103 of this part).
              (b) Continued professional competence. (1) Seafarers qualified in accordance with paragraph (a) of this section must provide evidence of maintaining the standard of competence as set out in Table A-VI/2-2 of the STCW Code every 5 years.
              (2) The Coast Guard will accept onboard training and experience, through evidence of 1 year of sea service within the last 5 years, as meeting the requirements of paragraph (b)(1) of this section for the following areas, as set out in Table A-VI/2-2 of the STCW Code:
              (i) Taking charge of a fast rescue boat during and after launch, including—
              (A) Controlling safe launching, operating of the engine, and recovering a fast rescue boat;
              (B) Handling a fast rescue boat in prevailing weather and sea conditions;
              (C) Using communication and signaling equipment between the fast rescue boat and a helicopter and a ship;
              (D) Using the emergency equipment carried; and
              (E) Carrying out search patterns, taking account of environmental factors.
              (ii) [Reserved]

              (3) The Coast Guard will only accept evidence of assessments conducted ashore as meeting the requirements of paragraph (b)(1) of this section for the areas not included in paragraph (b)(2) of this section, as set out in Table A-VI/2-2 of the STCW Code.
              (4) Applicants who cannot meet the requirement for 1 year of sea service within the last 5 years, as described in paragraph (b)(2) of this section, will be required to meet the requirements of paragraph (a)(3) of this section or complete approved or accepted refresher training.
            
            
              § 12.619
              Requirements to qualify for an STCW endorsement as medical first-aid provider.
              (a) To qualify for an STCW endorsement as medical first-aid provider, an applicant must—
              (1) Provide evidence of successful completion of an approved course in medical first aid; and
              (2) Provide evidence of meeting the standard of competence specified in Table A-VI/4-1 of the STCW Code (incorporated by reference, see § 12.103 of this part).
              (b) An applicant holding one of the following credentials is qualified for an endorsement as medical first-aid provider:
              (1) A valid professional license listed in § 11.807(a)(5) or (a)(6) of this subchapter, without restriction or limitation placed upon it by the issuing State.
              (2) A rating listed in § 11.807(a)(7) or (a)(8) of this subchapter.
            
            
              § 12.621
              Requirements to qualify for an STCW endorsement as person in charge of medical care.
              (a) To qualify for an STCW endorsement as person in charge of medical care, an applicant must—
              (1) Provide evidence of successful completion of an approved course that leads to an endorsement for seafarers designated to take charge of medical care onboard a ship; and
              (2) Provide evidence of meeting the standard of competence specified in Table A-VI/4-2 of the STCW Code (incorporated by reference, see § 12.103 of this part).
              (b) An applicant holding any of the following credentials is qualified for an endorsement as person in charge of medical care:
              (1) A valid professional license listed in § 11.807(a)(5) or (a)(6) of this subchapter, without restriction or limitation placed upon it by the issuing State.
              (2) A rating listed in § 11.807(a)(7) or (a)(8) of this subchapter.
            
            
              § 12.623
              Requirements to qualify for an STCW endorsement as Global Maritime Distress and Safety System (GMDSS) at-sea maintainer.
              To qualify for an STCW endorsement as GMDSS at-sea maintainer, an applicant must—
              (a) Be not less than 18 years of age;
              (b) Provide evidence of—
              (1) Successful completion of a training program that covers at least the scope and content of the training outlined in Section B-IV/2 of the STCW Code (incorporated by reference, see § 12.103 of this part); or
              (2) Passing an approved GMDSS at-sea maintainer course; and
              (c) Hold a valid Federal Communications Commission (FCC) certificate as GMDSS at-sea maintainer.
            
            
              § 12.625
              Requirements to qualify for an STCW endorsement as vessel personnel with designated security duties.
              (a) An applicant for an STCW endorsement as vessel personnel with designated security duties must—
              (1) Present satisfactory documentary evidence, such as a certificate or letter signed by a company official, or a certificate of completion from a Coast Guard-accepted or Coast Guard-approved course, of meeting the requirements in 33 CFR 104.220;
              (2) Meet the physical examination requirements in 46 CFR Part 10, subpart C; and
              (3) Meet the safety and suitability requirements and the National Driver Registry review requirements in § 10.209(e) of this subchapter, unless the applicant has met these requirements within the previous 5 years in connection with another endorsement.
              (b) Until March 24, 2014, seafarers will be able to apply for an endorsement as vessel personnel with designated security duties by—
              (1) Having completed approved seagoing service with designated security duties, for a period of at least 6 months in total during the preceding 3 years;

              (2) Having performed security functions considered to be equivalent to the seagoing service required in paragraph (b)(1) of this section; or
              (3) Successfully completing Coast Guard-accepted or Coast Guard-approved training.
            
            
              § 12.627
              Requirements to qualify for an STCW endorsement for security awareness.
              (a) An applicant for an endorsement for security awareness must—
              (1) Present satisfactory documentary evidence, such as a certificate or letter signed by a company official, or a certificate of completion from a Coast Guard-accepted or Coast Guard-approved course, of meeting the requirements in 33 CFR 104.225;
              (2) Meet the physical examination requirements in 46 CFR, part 10, subpart C; and
              (3) Meet the safety and suitability requirements and the National Driver Registry review requirements in § 10.209(e) of this subchapter, unless the applicant has met these requirements within the previous 5 years in connection with another endorsement.
              (b) Until March 24, 2014, seafarers will be able to apply for an endorsement in security awareness by—
              (1) Having performed approved seagoing service for a period of at least 6 months in total during the preceding 3 years;
              (2) Having performed security functions considered to be equivalent to the seagoing service required in paragraph (b)(1) of this section; or
              (3) Successfully completing Coast Guard-accepted or Coast Guard-approved training.
            
          
          
            Subpart G—Entry-Level National Ratings and Miscellaneous Ratings
            
              § 12.701
              Credentials required for entry-level and miscellaneous ratings.
              Every person employed or engaged on a vessel subject to 46 U.S.C. 8701, must produce an MMC or MMD with the appropriate endorsement to the master or person in charge (PIC), if appropriate, before signing shipping articles.
            
            
              § 12.703
              General requirements for entry-level ratings.
              (a) Rating endorsements will be issued without professional examination to applicants in capacities other than able seaman, lifeboatman, lifeboatman-limited, tankerman, or QMED, including—
              (1) Ordinary seaman;
              (2) Wiper;
              (3) Steward's department; and
              (4) Steward's department (F.H.).
              (b) Holders of MMCs or MMDs endorsed as ordinary seaman may serve in any unqualified rating in the deck or steward's department, except as a food handler.
              (c) Holders of MMCs or MMDs endorsed as wiper may serve in any unqualified rating in the engine or steward's department, except as a food handler.
              (d) Only MMCs or MMDs endorsed as steward's department (F.H.) will authorize the holder's service in any capacity in the steward's department, including food handler.
            
            
              § 12.705
              Endorsements for persons enrolled in a Maritime Administration-approved training program.
              MMCs issued to individuals obtaining sea service as part of an approved training curriculum while enrolled at either the United States Merchant Marine Academy or a deck or engineering class of a Maritime Academy approved by and conducted under the rules prescribed by the Maritime Administrator and listed in 46 CFR Part 310 will include an endorsement of cadet (deck) or cadet (engine), as appropriate, and lifeboatman. Individuals obtaining sea service as part of such an approved training curriculum must do so in the capacity of cadet (deck) or cadet (engine), as appropriate, notwithstanding any other rating endorsements the individual may hold or any other capacity in which the individual may have previously served.
            
            
              § 12.707
              Student observers.

              Students in technical schools who are enrolled in courses in marine management, naval architecture, and ship operations, and who present a letter or other documentary evidence that they are enrolled, will be issued an MMC endorsed as “student observer—any department” and may be signed on ships as such. Students holding these endorsements will not take the place of any of the crew, or replace any of the regular required crew.
            
            
              § 12.709
              Apprentice engineers.
              (a) Persons enrolled in an engineer training program approved by the Coast Guard, and who present a letter or other documentary evidence that they are enrolled, may be issued an MMC endorsed as apprentice engineer and may be signed on ships as such. The endorsement as apprentice engineer may be in addition to other endorsements; however, this endorsement does not authorize the holder to replace any of the regular required crew.
              (b) Persons holding the endorsement as apprentice engineer are deemed to be seamen.
            
            
              § 12.711
              Apprentice mate.
              (a) A person enrolled in a mate training program approved by the Coast Guard, and who presents a letter or other documentary evidence that he or she is enrolled, may be issued an MMC rating endorsement as apprentice mate and may be signed on a vessel in this capacity. The rating endorsement as apprentice mate may be in addition to other endorsements; however, this endorsement does not authorize the holder to replace any of the regular required crew.
              (b) Persons holding the endorsement as apprentice mate are deemed to be seamen.
            
          
          
            Subpart H—Non-Resident Alien Members of the Steward's Department on U.S. Flag Large Passenger Vessels
            
              § 12.801
              Purpose.
              The rules in this subpart implement 46 U.S.C. 8103(k) by establishing requirements for the issuance of MMCs, valid only for service in the steward's department of U.S. flag large passenger vessels, to non-resident aliens.
            
            
              § 12.803
              General requirements.
              (a) Unless otherwise specified in this subpart, non-resident alien applicants for Coast Guard-issued MMCs are subject to all applicable requirements contained in this subchapter.
              (b) No application for an MMC from a non-resident alien issued pursuant to this subpart will be accepted unless the applicant's employer satisfies all of the requirements of § 12.805 of this subpart.
            
            
              § 12.805
              Employer requirements.
              (a) The employer must submit the following to the Coast Guard, as a part of the applicant's MMC application, on behalf of the applicant:
              (1) A signed report that contains all material disciplinary actions related to the applicant, such as, but not limited to, violence or assault, theft, drug and alcohol policy violations, and sexual harassment, along with an explanation of the criteria used by the employer to determine the materiality of those actions.
              (2) A signed report regarding an employer-conducted background check. The report must contain—
              (i) A statement that the applicant has successfully undergone an employer-conducted background check;
              (ii) A description of the employer-conducted background check, including all databases and records searched. The background check must, at a minimum, show that the employer has reviewed all information reasonably and legally available to the owner or managing operator, including the review of available court and police records in the applicant's country of citizenship, and any other country in which the applicant has received employment referrals, or resided, for the past 20 years prior to the date of application; and
              (iii) All information derived from the employer-conducted background check.
              (3) An employer-conducted background check, which must be conducted to the satisfaction of the Coast Guard for an MMC to be issued to the applicant.

              (b) If an MMC is issued to the applicant, the report and information required in paragraph (a)(2) of this section must be securely kept by the employer on the U.S. flag large passenger vessel on which the applicant is employed. The report and information must remain on the last U.S. flag large passenger vessel on which the applicant was employed until such time as the MMC is returned to the Coast Guard in accordance with paragraph (d) of this section.
              (c) If an MMC or a transportation worker identification credential (TWIC) is issued to the applicant, each MMC and TWIC must be securely kept by the employer on the U.S. flag large passenger vessel on which the applicant is employed. The employer must maintain a detailed record of the seaman's total service on all authorized U.S. flag large passenger vessels, and must make that information available to the Coast Guard upon request, to demonstrate that the limitations of § 12.811(c) of this subpart have not been exceeded.
              (d) In the event that the seaman's MMC and/or TWIC expires, the seaman's visa status terminates, the seaman serves onboard the U.S. flag large passenger vessel(s) for 36 months in the aggregate as a nonimmigrant crewman, the employer terminates employment of the seaman, or, if the seaman otherwise ceases working with the employer, the employer must return the MMC to the Coast Guard and/or the TWIC to the Transportation Security Administration (TSA) within 10 days of the event.
              (e) In addition to the initial material disciplinary actions report and the initial employer-conducted background check specified in paragraph (a) of this section, the employer must—
              (1) Submit to the National Maritime Center an annual material disciplinary actions report to update whether there have been any material disciplinary actions related to the applicant since the last material disciplinary actions report was submitted to the Coast Guard. The annual material disciplinary actions report must—
              (i) Be submitted to the satisfaction of the Coast Guard in accordance with the same criteria set forth in paragraph (a)(1) of this section, except that the period of time examined for the material disciplinary actions report need only extend back to the date of the last material disciplinary actions report; and
              (ii) Be submitted to the Coast Guard on or before the anniversary of the issuance date of the MMC; and
              (2) Conduct a background check each year that the MMC is valid to search for any changes that might have occurred since the last employer-conducted background check was performed. The annual background check must—
              (i) Be conducted to the satisfaction of the Coast Guard in accordance with the same criteria set forth in paragraph (a)(2) of this section, except that the period of time examined during the annual background check need only extend back to the date of the last background check; and
              (ii) Be submitted to the Coast Guard on or before the anniversary of the issuance date of the MMC.
              (f) The employer is subject to the civil penalty provisions specified in 46 U.S.C. 8103(f) for any violation of this section.
            
            
              § 12.807
              Basis for denial.
              In addition to the requirements for an MMC established elsewhere in this subchapter, and the basis for denial established in §§ 10.209, 10.211, and 10.213 of this subchapter, an applicant for an MMC issued pursuant to this subpart must—
              (a) Have been employed for a period of at least 1 year on a foreign flag passenger vessel that is under the same common ownership or control as the U.S. flag large passenger vessel on which the applicant will be employed upon issuance of an MMC under this subpart;
              (b) Have no record of material disciplinary actions during the employment required under paragraph (a) of this section, as verified in writing by the owner or managing operator of the U.S. flag large passenger vessel on which the applicant will be employed;
              (c) Have successfully completed an employer-conducted background check to the satisfaction of both the employer and the Coast Guard; and
              (d) Meet the citizenship and identity requirements of § 12.809 of this subpart.
            
            
              
              § 12.809
              Citizenship and identity.
              (a) Instead of the requirements of § 10.221 of this subchapter, a non-resident alien may apply for a Coast Guard-issued MMC, endorsed and valid only for service in the steward's department of a U.S. flag large passenger vessel, as defined in 46 U.S.C. 8103(k)(5)(B), if he or she is employable in the United States under the Immigration and Nationality Act (8 U.S.C. 1101, et seq.), including an alien crewman described in section 101 (a)(15)(D)(i) of that Act.
              (b) To meet the citizenship and identity requirements of this subpart, an applicant must present an unexpired passport issued by the government of the country of which the applicant is a citizen or subject, and either a valid U.S. C-1/D Crewman Visa or another valid U.S. visa or authority deemed acceptable by the Coast Guard.
              (c) Any non-resident alien applying for an MMC under this subpart may not be a citizen of, or a temporary or permanent resident of, a country designated by the Department of State as a “State Sponsor of Terrorism” pursuant to section 6(j) of the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)) or section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371).
            
            
              § 12.811
              Restrictions.
              (a) An MMC issued to a non-resident alien under this subpart authorizes service only in the steward's department of the U.S. flag large passenger vessel(s), that is/are under the same common ownership and control as the foreign flag passenger vessel(s) on which the non-resident alien served to meet the requirements of § 12.807(a) of this subpart.
              (1) The MMC will be endorsed for service in the steward's department, in accordance with § 12.703 of this part.
              (2) The MMC may also be endorsed for service as a food handler if the applicant meets the requirements of § 12.703 of this part.
              (3) No other rating or endorsement is authorized, except lifeboatman or lifeboatman-limited, in which case all applicable requirements of this subchapter and the STCW Convention and STCW Code (incorporated by reference, see § 12.103 of this part) must be met.
              (b) The following restrictions must be printed on the MMC, or be listed in an accompanying Coast Guard letter, or both:
              (1) The name and official number of all U.S. flag vessels on which the non-resident alien may serve. Service is not authorized on any other U.S. flag vessel.
              (2) Upon issuance, the MMC must remain in the custody of the employer at all times.
              (3) Upon termination of employment, the MMC must be returned to the Coast Guard within 10 days, in accordance with § 12.805 of this subpart.
              (4) A non-resident alien issued an MMC under this subpart may not perform watchstanding, engine room duty watch, or vessel navigation functions.
              (5) A non-resident alien issued an MMC under this subpart may perform emergency-related duties, provided that—
              (i) The emergency-related duties do not require any other rating or endorsement, except lifeboatman or lifeboatman-limited as specified in paragraph (a)(3) of this section;
              (ii) The non-resident alien has completed familiarization and basic training (BT), as required in § 15.1105 of this subchapter;
              (iii) If the non-resident alien serves as a lifeboatman or lifeboatman-limited, he or she has the necessary lifeboatman or lifeboatman-limited endorsement; and
              (iv) The non-resident alien has completed the training for crewmembers on passenger ships performing duties involving safety or care for passengers, as required in § 15.1103 of this subchapter.
              (c) A non-resident alien may only serve for an aggregate period of 36 months of actual service on all authorized U.S. flag large passenger vessels combined under the provisions of this subpart.

              (d) Once this 36-month limitation is reached, the MMC becomes invalid and must be returned to the Coast Guard under § 12.805(d) of this subpart, and the non-resident alien is no longer authorized to serve in a position requiring an MMC on any U.S. flag large passenger vessel.
              
              (e) An individual who successfully adjusts his or her immigration status to become either an alien lawfully admitted for permanent residence to the United States, or a citizen of the United States, may apply for an MMC, subject to the requirements of § 10.221 of this subchapter, without any restrictions or limitations imposed by this subpart.
            
            
              § 12.813
              Alternative means of compliance.
              (a) The owner or managing operator of a U.S. flag large passenger vessel seeking to employ non-resident aliens issued MMCs under this subpart may submit a plan to the Coast Guard, which, if approved, will serve as an alternative means of complying with the requirements of this subpart.
              (b) The plan must address all the elements contained in this subpart, as well as the related elements contained in § 15.530 of this subchapter, to the satisfaction of the Coast Guard.
            
          
          
            Subpart I—Crewmembers on a Passenger Ship on an International Voyage
            
              § 12.901
              Purpose.
              This subpart establishes requirements for the qualification of ratings serving on passenger ships as defined in § 12.903 of this part.
            
            
              § 12.903
              Definitions.
              
                Passenger ship in this subpart means a ship carrying more than 12 passengers when on an international voyage.
            
            
              § 12.905
              General requirements.
              (a) Any seafarer may serve on a passenger vessel on an international voyage and perform duties that involve safety or care for passengers, only after—
              (1) Meeting the appropriate requirements of the STCW Regulation V/2 and of section A-V/2 of the STCW Code (incorporated by reference, see § 12.103 of this part); and
              (2) Holding documentary evidence to show that the mariner meets these requirements through approved or accepted training.
              (b) Seafarers who are required to be trained in accordance with paragraph (a)(1) of this section must, at intervals not exceeding 5 years, provide evidence of maintaining the standard of competence.
              (c) The Coast Guard will accept onboard training and experience, through evidence of 1 year of sea service within the last 5 years, as meeting the requirements of paragraph (a)(2) of this section.
              (d) Personnel serving onboard small passenger vessels engaged in domestic, near-coastal voyages, as defined in § 15.105(g)(1) of this subchapter, are not subject to any obligation for the purpose of this STCW requirement.
            
          
        
        
          Pt. 13
          PART 13—CERTIFICATION OF TANKERMEN
          
            
              Subpart A—General
              Sec.
              13.101
              Purpose.
              13.103
              Incorporation by reference.
              13.105
              Paperwork approval.
              13.106
              Requirement to hold an MMC.
              13.107
              Tankerman endorsement: General.
              13.109
              Tankerman endorsement: Authorized cargoes.
              13.111
              Restricted tankerman endorsement.
              13.113
              [Reserved]
              13.115
              Chemical testing requirements.
              13.117
              Re-issuance of expired tankerman endorsements.
              13.119
              Expiration of endorsement.
              13.120
              Renewal of tankerman endorsement.
              13.121
              Courses for tankerman endorsements.
              13.123
              Recency of service or experience for original tankerman endorsement.
              13.125
              Physical and medical requirements.
              13.127
              Service: General.
              13.129
              Quick-reference table for tankerman endorsements.
            
            
              Subpart B—Requirements for Tankerman-PIC Endorsement
              13.201
              Original application for tankerman-PIC endorsement.
              13.203
              Service requirements.
              13.205
              Proof of service for tankerman-PIC endorsement.
            
            
              Subpart C—Requirements for Tankerman-PIC (Barge) Endorsement
              13.301
              Original application for tankerman-PIC (barge) endorsement.
              13.303
              Service requirements.
              13.305
              Proof of service for tankerman-PIC (barge).
            
            
              
              Subpart D—Requirements for Tankerman-Assistant Endorsement
              13.401
              Original application for tankerman-assistant endorsement.
              13.403
              Service requirements.
              13.405
              Proof of service for tankerman-assistant endorsement.
            
            
              Subpart E—Requirements for Tankerman-Engineer Endorsement
              13.501
              Original application for tankerman-engineer endorsement.
              13.503
              Service requirements.
              13.505
              Proof of service for tankerman-engineer endorsement.
            
            
              Subpart F—Requirements for STCW Tankerman Endorsements
              13.601
              General.
              13.603
              Requirements to qualify for an STCW endorsement for advanced oil tanker cargo operations.
              13.605
              Requirements to qualify for an STCW endorsement for advanced chemical tanker cargo operations.
              13.607
              Requirements to qualify for an STCW endorsement for advanced liquefied gas tanker cargo operations.
              13.609
              Requirements to qualify for an STCW endorsement for basic oil and chemical tanker cargo operations.
              13.611
              Requirements to qualify for an STCW endorsement for basic liquefied gas tanker cargo operations.
            
          
          
            Authority:
            46 U.S.C. 3703, 7317, 8105, 8703, 9102; Department of Homeland Security Delegation No. 0170.1.
          
          
            Source:
            CGD 79-116, 60 FR 17142, Apr. 4, 1995, unless otherwise noted.
          
          
            Subpart A—General
            
              § 13.101
              Purpose.
              This part describes the various tankerman endorsements issued by the Coast Guard on a merchant mariner credential (MMC).
              (a) This part prescribes the requirements for the following endorsements:
              (1) Tankerman-PIC.
              (2) Tankerman-PIC (Barge).
              (3) Restricted Tankerman-PIC.
              (4) Restricted Tankerman-PIC (Barge).
              (5) Tankerman-assistant.
              (6) Tankerman-engineer.
              (b) This part prescribes the requirements for the following STCW endorsements:
              (1) Advanced oil tanker cargo operation.
              (2) Advanced chemical tanker cargo operation.
              (3) Advanced liquefied gas tanker cargo operation.
              (4) Basic oil and chemical tanker cargo operation.
              (5) Basic liquefied gas tanker cargo operation.
              [USCG-2004-17914, 78 FR 77987, Dec. 24, 2013]
            
            
              § 13.103
              Incorporation by reference.

              (a) Certain material is incorporated by reference into this part with the approval of the Director of the Federal Register under 5 U.S.C. 552(a) and 1 CFR part 51. All approved material is available for inspection at the Coast Guard, Office of Merchant Mariner Credentialing (CG-MMC), U.S. Coast Guard, Stop 7509, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7509, 202-372-1492, and is available from the sources listed below. It is also available for inspection at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030 or go to http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.
              
              (b) International Maritime Organization (IMO), 4 Albert Embankment, London SE1 7SR, England:
              (1) The Seafarers' Training, Certification and Watchkeeping Code, as amended, 2011 (the STCW Code), approved for incorporation by reference in §§ 13.601, 13.603, 13.605, 13.607, 13.609, and 13.611; and
              (2) [Reserved]
              [USCG-2004-17914, 78 FR 77987, Dec. 24, 2013, as amended by USCG-2016-0315, 81 FR 43955, July 6, 2016]
            
            
              § 13.105
              Paperwork approval.
              (a) This section lists the control numbers assigned by the Office of Management and Budget (OMB) under the Paperwork Reduction Act of 1980 [Pub. L. 96-511] for the reporting and recordkeeping requirements in this part.

              (b) OMB has assigned the following control numbers to the sections indicated:
              
              (1) OMB 1625-0040—46 CFR 13.113, 13.115, 13.117, 13.201, 13.203, 13.205, 13.301, 13.303, 13.305, 13.401, 13.403, 13.405, 13.501, 13.503, 13.505.
              (2) OMB 1625-0028—46 CFR 13.121, 13.207, 13.209, 13.307, 13.309, 13.407, 13.409, 13.507, 13.509.
              [CGD 79-116, 60 FR 17142, Apr. 4, 1995, as amended by USCG-2004-18884, 69 FR 58343, Sept. 30, 2004]
            
            
              § 13.106
              Requirement to hold an MMC.
              An applicant for any endorsement in this part must also meet the requirements for the MMC on which the endorsement would appear. These requirements are set out in part 10 of this subchapter.
              [USCG-2006-24371, 74 FR 11259, Mar. 16, 2009, as amended by USCG-2004-17914, 78 FR 77988, Dec. 24, 2013]
            
            
              § 13.107
              Tankerman endorsement: General.
              (a) If an applicant meets the requirements of subpart B of this part, the Coast Guard may endorse his or her MMC as tankerman-PIC with the appropriate cargo classification or classifications. A person holding this endorsement and meeting the other requirements of 33 CFR 155.710(a) may act as a PIC of a transfer of fuel oil, of a transfer of liquid cargo in bulk, or of cargo-tank cleaning on any tank vessel. That person may also act as a tankerman-engineer, provided that he or she also holds an engineer license or engineer endorsement.
              (b) If an applicant meets the requirements of subpart C of this part, the Coast Guard may endorse his or her MMC as tankerman-PIC (barge) with the appropriate cargo classification or classifications. A person holding this endorsement and meeting the other requirements of 33 CFR 155.710(b) may act as a PIC of a transfer of liquid cargo in bulk only on a tank barge.
              (c) If an applicant meets the requirements of subpart D of this part, the Coast Guard may endorse his or her MMC as tankerman-assistant with the appropriate cargo classification or classifications. No person holding this endorsement may act as a PIC of any transfer of fuel oil, of any transfer of liquid cargo in bulk, or of cargo-tank cleaning unless he or she also holds an endorsement authorizing service as PIC. He or she may, however, without being directly supervised by the PIC, perform duties relative to cargo and cargo-handling equipment assigned by the PIC of transfers of fuel oil, of transfers of liquid cargo in bulk, or of cargo-tank cleaning. When performing these duties, he or she shall maintain continuous two-way voice communications with the PIC.
              (d) If an applicant meets the requirements of subpart E of this part, the Coast Guard may endorse his or her MMC as tankerman-engineer. No person holding this endorsement may act as a PIC or tankerman-assistant of any transfer of liquid cargo in bulk, or of cargo-tank cleaning unless he or she also holds an endorsement authorizing such service. A person holding this endorsement and acting in this capacity has the primary responsibility, on his or her self-propelled tank vessel carrying dangerous liquid (DL) or liquefied gas (LG), for maintaining both the cargo systems and equipment for transfer of liquid cargo in bulk. No person licensed or credentialed under part 11 of this chapter may serve as a chief engineer, first assistant engineer, or cargo engineer aboard an inspected self-propelled tank vessel when liquid cargo in bulk or cargo residue is carried unless he or she holds an endorsement as tankerman-engineer or equivalent.
              (e) If an applicant meets the requirements of § 13.111 of this subpart, the Coast Guard may place on his or her MMC an endorsement as a tankerman-PIC restricted according to the definitions of “restricted tankerman endorsement” in § 10.107 of this subchapter.
              (f) This section does not apply to any person solely by reason of his or her involvement in bunkering or fueling.
              [CGD 79-116, 60 FR 17142, Apr. 4, 1995, as amended by CGD 79-116, 62 FR 25127, May 8, 1997; USCG-2008-0906, 73 FR 56508, Sept. 29, 2008; USCG-2006-24371, 74 FR 11259, Mar. 16, 2009; USCG-2004-17914, 78 FR 77988, Dec. 24, 2013]
            
            
              § 13.109
              Tankerman endorsement: Authorized cargoes.

              (a) Each tankerman endorsement described in § 13.107 will expressly limit the holder's service under it to transfers involving one or both of the following cargo classifications:
              (1) Dangerous liquid (DL).
              (2) Liquefied gas (LG).
              (b) No tankerman endorsement is necessary to transfer the liquid cargoes in bulk listed in table 2 of part 153 of this chapter when those cargoes are carried on barges not certified for ocean service.
              [CGD 79-116, 60 FR 17142, Apr. 4, 1995, as amended by USCG-2008-0906, 73 FR 56508, Sept. 29, 2008; USCG-2006-24371, 74 FR 11259, Mar. 16, 2009; USCG-2004-17914, 78 FR 77988, Dec. 24, 2013]
            
            
              § 13.111
              Restricted tankerman endorsement.
              (a) An applicant may apply for a tankerman endorsement restricted to specific cargoes, specific vessels, or groups of vessels (such as uninspected towing vessels and Oil Spill Response Vessels), specific facilities, and/or specific employers. The Coast Guard will evaluate each application and may modify the applicable requirements for the endorsement, allowing for special circumstances and for whichever restrictions the endorsement will state.
              (b) To qualify for a restricted tankerman-PIC endorsement, an applicant must meet §§ 13.201 (excluding paragraph (c)(4)), 13.203, and 13.205 of this part.
              (1) Twenty-five percent of the service described in § 13.203(a) of this part must have occurred within the past 5 years.
              (2) Two of the transfers described in § 13.203(b) of this part must have occurred within the past 5 years.
              (c) To qualify for a restricted tankerman-PIC (barge) endorsement, an applicant must meet §§ 13.301 (excluding paragraph (c)(4)), 13.303, and 13.305 of this part.
              (1) Twenty-five percent of the service described in § 13.303(a) of this part must have occurred within the past 5 years.
              (2) Two of the transfers described in § 13.303(b) of this part must have occurred within the past 5 years.
              (d) To qualify for a restricted tankerman-PIC (barge) endorsement restricted to a tank-cleaning and gas-freeing facility, an applicant must—
              (1) Be at least 18 years old;
              (2) Apply on a form provided by the Coast Guard;
              (3) Present evidence of passing a physical and medical examination according to § 13.125 of this part;
              (4) Present evidence in the form of a letter, which must be dated within the 5 years prior to the application for the credential, on company letterhead from the operator of the facility stating that OSHA considers the applicant a “competent person (as designated under 29 CFR 1915.7)” for the facility and that the applicant has the knowledge necessary to supervise tank-cleaning and gas-freeing; and
              (5) Be capable of speaking and understanding, in English, all instructions needed to commence, conduct, and complete a transfer of cargo, and of reading and understanding the English found in the Declaration of Inspection, vessel response plans, and Cargo Information Cards.
              (e) The restricted tankerman-PIC (barge) endorsement restricted to a tank-cleaning and gas-freeing facility is valid only while the applicant is employed by the operator of the facility that provided the letter of service required by paragraph (d)(4) of this section, and this and any other appropriate restrictions will appear in the endorsement.
              (f) A restricted tankerman-PIC endorsement limited to operation on vessels inside the boundary line is not valid where STCW certification is required.
              [USCG-2004-17914, 78 FR 77988, Dec. 24, 2013]
            
            
              § 13.113
              [Reserved]
            
            
              § 13.115
              Chemical testing requirements.
              Each applicant for an original tankerman endorsement must provide evidence of having passed a chemical test for dangerous drugs or of qualifying for an exemption from testing in § 16.220 of this chapter as specified in § 10.225(b)(5) of this subchapter.
              [USCG-2004-17914, 78 FR 77988, Dec. 24, 2013]
            
            
              § 13.117
              Re-issuance of expired tankerman endorsements.

              Whenever an applicant applies for re-issuance of an endorsement as any tankerman rating more than 12 months after expiration of the previous endorsement, the applicant must meet the requirements for an original endorsement.
              [USCG-2004-17914, 78 FR 77988, Dec. 24, 2013]
            
            
              § 13.119
              Expiration of endorsement.
              An endorsement as tankerman is valid for the duration of the merchant mariner's document or merchant mariner credential on which the endorsement appears.
              [CGD 79-116, 60 FR 17142, Apr. 4, 1995, as amended by USCG-2006-24371, 74 FR 11259, Mar. 16, 2009]
            
            
              § 13.120
              Renewal of tankerman endorsement.
              An applicant seeking renewal of a tankerman endorsement or an STCW endorsement valid for service on tank vessels must meet the requirements of § 10.227 of this subchapter, except § 10.227(e)(1), for renewing an MMC and meet the following additional requirements:
              (a) For endorsements as tankerman-PIC, advanced oil and chemical tanker cargo operation; and advanced liquefied gas tanker cargo operations, present evidence of—
              (1) At least 90 days of service during the preceding 5 years onboard a tank vessel for which the endorsement is valid, performing duties appropriate to the tankerman endorsement held; and participation in at least two transfers of liquid cargo in bulk of the type for which the endorsement is valid within the preceding 5 years; or
              (2) Completion of an approved course for Tankship: Dangerous Liquids or Tankship: Liquefied Gases, appropriate for the endorsement to be renewed, within the previous 5 years.
              (b) For endorsements as tankerman-assistant, basic oil and chemical tanker cargo operation; and basic liquefied gas tanker cargo operations, present evidence of—
              (1) At least 90 days of service during the preceding 5 years onboard a tank vessel for which the endorsement is valid, performing duties appropriate to the tankerman endorsement held; or
              (2) Completion of an approved course for Tankship: Dangerous Liquids or Tankship: Liquefied Gases, appropriate for the endorsement to be renewed, within the previous 5 years.
              (c) For endorsements as tankerman-PIC (Barge), present evidence of—
              (1) Participation in at least two transfers of liquid cargo in bulk of the type for which the endorsement is valid, within the preceding 5 years; or
              (2) Completion of a course approved for this purpose, appropriate for the endorsement to be renewed, within the previous 5 years.
              (d) For endorsements as tankerman-engineer, present evidence of—
              (1) At least 90 days of service during the preceding 5 years onboard a tank vessel for which the endorsement is valid, performing duties appropriate to the tankerman endorsement held; or
              (2) Completion of a course approved for this purpose, appropriate for the endorsement to be renewed, within the previous 5 years.
              [USCG-2004-17914, 78 FR 77989, Dec. 24, 2013]
            
            
              § 13.121
              Courses for tankerman endorsements.
              (a) This section prescribes the requirements, beyond those in §§ 10.302 and 10.304 of this subchapter, applicable to schools offering courses required for a tankerman endorsement and courses that are a substitute for experience with transfers of liquid cargo in bulk required for the endorsement.
              (b) A course that uses simulated transfers to train students in loading and discharging tank vessels may replace up to two loadings and two discharges, one commencement and one completion of loading, and one commencement and one completion of discharge required for a tankerman-PIC or tankerman-PIC (barge) endorsement. The request for approval of the course must specify those segments of a transfer that the course will simulate. The letter from the Coast Guard approving the course will state the number and kind of segments that the course will replace.
              (c) The liquid cargo course required for an endorsement as—
              (1) Tankerman-PIC DL is Tankship: Dangerous Liquids;
              (2) Tankerman-PIC (barge) DL is Tank Barge: Dangerous Liquids;

              (3) Tankerman-PIC LG is Tankship: Liquefied Gases;
              
              (4) Tankerman-PIC (barge) LG is Tank Barge: Liquefied Gases;
              (5) Tankerman assistant DL is Tankship: Familiarization (Dangerous Liquids);
              (6) Tankerman assistant LG is Tankship: Familiarization (Liquefied Gases);
              (7) Tankerman-engineer DL is Tankship: Dangerous Liquids; and
              (8) Tankerman-engineer LG is Tankship: Liquefied Gases.
              (d) The firefighting course required for an endorsement as—
              (1) Tankerman-PIC (barge) is Tank Barge: Firefighting or basic firefighting; and
              (2) Tankerman-PIC, tankerman-assistant, and tankerman-engineer is basic firefighting.
              (e) The Coast Guard will evaluate and approve the curricula of courses to ensure adequate coverage of the required subjects. Training may employ classroom instruction, demonstrations, or simulated or actual operations.
              (1) The course curricula for Tankship Familiarization must consist of the topics identified in Table 1 to § 13.121(e) of this subpart.
              (2) The course curricula for tankerman-PIC, tankerman-PIC (barge), and tankerman-engineer endorsements must consist of the topics identified in Table 2 to § 13.121(e) of this subpart.
              (3) The course curricula for firefighting courses must consist of the topics identified in Table 3 to § 13.121(e) of this subpart.
              
                Table 1 to § 13.121(e)
                
                  Tankship familiarization topics
                  1
                  2
                
                
                  Basic knowledge of tankers:
                   
                   
                
                
                  types of oil and chemical vessels or liquefied gas tanker vessels
                  X
                  X
                
                
                  general arrangement and construction
                  X
                  X
                
                
                  Basic knowledge of cargo operations:
                   
                   
                
                
                  piping systems and valves
                  X
                  X
                
                
                  cargo pumps and cargo handling equipment
                  X
                  X
                
                
                  loading and unloading and care in transit
                  X
                  X
                
                
                  tank cleaning, purging, gas-freeing and inerting
                  X
                  X
                
                
                  Basic knowledge of the physical properties of oil and chemicals:
                   
                   
                
                
                  pressure and temperature, including vapor pressure/temperature relationship
                  X
                
                
                  types of electrostatic charge generation
                  X
                
                
                  chemical symbols
                  X
                
                
                  Basic knowledge of the physical properties of liquefied gases, including:
                   
                   
                
                
                  properties and characteristics
                  
                  X
                
                
                  pressure and temperature, including vapor pressure/temperature relationship
                  
                  X
                
                
                  types of electrostatic charge generation
                  
                  X
                
                
                  chemical symbols
                  
                  X
                
                
                  Knowledge and understanding of tanker safety culture and safety management
                  X
                  X
                
                
                  Basic knowledge of the hazards associated with tanker operations, including:
                   
                   
                
                
                  health hazards
                  X
                  X
                
                
                  environmental hazards
                  X
                  X
                
                
                  reactivity hazards
                  X
                  X
                
                
                  corrosion hazards
                  X
                  X
                
                
                  explosion and flammability hazards
                  X
                  X
                
                
                  sources of ignition
                  X
                  X
                
                
                  electrostatic hazards
                  X
                  X
                
                
                  toxicity hazards
                  X
                  X
                
                
                  vapor leaks and clouds
                  X
                  X
                
                
                  extremely low temperatures
                  
                  X
                
                
                  pressure hazards
                  
                  X
                
                
                  Basic knowledge of hazard controls:
                   
                   
                
                
                  inerting, water padding, drying agents and monitoring techniques
                  X
                  X
                
                
                  anti-static measures
                  X
                  X
                
                
                  ventilation
                  X
                  X
                
                
                  segregation
                  X
                  X
                
                
                  cargo inhibition
                  X
                  X
                
                
                  importance of cargo compatibility
                  X
                  X
                
                
                  atmospheric control
                  X
                  X
                
                
                  gas testing
                  X
                  X
                
                
                  Understanding of information on a Material Safety Data Sheet (MSDS)
                  X
                  X
                
                
                  Function and proper use of gas-measuring instruments and similar equipment
                  X
                  X
                
                
                  Proper use of safety equipment and protective devices, including:
                   
                   
                
                
                  breathing apparatus and tank-evacuating equipment
                  X
                  X
                
                
                  protective clothing and equipment
                  X
                  X
                
                
                  resuscitators
                  X
                  X
                
                
                  rescue and escape equipment
                  X
                  X
                
                
                  
                  Basic knowledge of safe working practices and procedures in accordance with legislation and industry guidelines and personal shipboard safety relevant to oil and chemical tankers, including:
                   
                   
                
                
                  precautions to be taken when entering enclosed spaces
                  X
                  X
                
                
                  precautions to be taken before and during repair and maintenance work
                  X
                  X
                
                
                  safety measures for hot and cold work
                  X
                  X
                
                
                  electrical safety
                  X
                  X
                
                
                  ship/shore safety checklist
                  X
                  X
                
                
                  Basic knowledge of first aid with reference to a Material Safety Data Sheet (MSDS)
                  X
                  X
                
                
                  Basic knowledge of emergency procedures, including emergency shutdown
                  X
                  X
                
                
                  Basic knowledge of the effects of oil and chemical pollution on human and marine life
                  X
                  X
                
                
                  Basic knowledge of shipboard procedures to prevent pollution
                  X
                  X
                
                
                  Basic knowledge of measures to be taken in the event of spillage, including the need to:
                   
                   
                
                
                  report relevant information to the responsible persons
                  X
                  X
                
                
                  assist in implementing shipboard spill-containment procedures
                  X
                  X
                
                
                  prevent brittle fracture
                  
                  X
                
                Column 1—Tankship familiarization (dangerous liquids).
                Column 2—Tankship familiarization (liquefied gases).
              
              
                Table 2 to § 13.121(e)
                
                  Tankship and tank barge course topics
                  1
                  2
                  3
                  4
                
                
                  General characteristics, compatibility, reaction, firefighting procedures, and safety precautions for the cargoes of:
                  
                  
                  
                
                
                  Bulk liquids defined as Dangerous Liquids in 46 CFR Part 13
                  X
                  X
                  
                
                
                  Bulk liquefied gases & their vapors defined as Liquefied Gases in 46 CFR Part 13
                  
                  
                  X
                  X
                
                
                  Knowledge and understanding of the physical and chemical properties of oil and chemical cargoes
                  X
                  
                  
                
                
                  Physical phenomena of liquefied gas, including:
                  
                  
                  
                
                
                  Basic concept
                  
                  
                  X
                  X
                
                
                  Compression and expansion
                  
                  
                  X
                  X
                
                
                  Mechanism of heat transfer
                  
                  
                  X
                  X
                
                
                  Potential hazards of liquefied gas, including:
                  
                  
                  
                
                
                  Chemical and physical properties
                  
                  
                  X
                  X
                
                
                  Combustion characteristics
                  
                  
                  X
                  X
                
                
                  Results of gas release to the atmosphere
                  
                  
                  X
                  X
                
                
                  Health hazards (skin contact, inhalation, and ingestion)
                  
                  
                  X
                  X
                
                
                  Control of flammability range with inert gas
                  
                  
                  X
                  X
                
                
                  Thermal stress in structure and piping of vessel
                  
                  
                  X
                  X
                
                
                  Cargo systems, including:
                  
                  
                  
                
                
                  Principles of containment systems
                  X
                  X
                  X
                  X
                
                
                  Construction, materials, coating, & insulation of cargo tanks
                  
                  
                  X
                  X
                
                
                  General arrangement of cargo tanks
                  X
                  X
                  X
                  X
                
                
                  Venting and vapor-control systems
                  X
                  X
                  X
                  X
                
                
                  Cargo-handling systems, including:
                  
                  
                  
                
                
                  Piping systems, valves, pumps, and expansion systems
                  X
                  X
                  X
                  X
                
                
                  Operating characteristics
                  X
                  X
                  X
                  X
                
                
                  Instrumentation systems, including:
                  
                  
                  
                
                
                  Cargo-level indicators
                  X
                  X
                  X
                  X
                
                
                  Gas-detecting systems
                  X
                  
                  X
                  X
                
                
                  Temperature-monitoring systems, cargo
                  X
                  
                  X
                  X
                
                
                  Temperature-monitoring systems, hull
                  
                  
                  X
                  X
                
                
                  Automatic-shutdown systems
                  X
                  
                  X
                  X
                
                
                  Auxiliary systems, including:
                  
                  
                  
                
                
                  Ventilation, inerting
                  X
                  X
                  X
                  X
                
                
                  Valves, including:
                  
                  
                  
                
                
                  Quick-closing
                  X
                  X
                  X
                  X
                
                
                  Remote-control
                  X
                  X
                  X
                  X
                
                
                  Pneumatic
                  X
                  X
                  X
                  X
                
                
                  Excess-flow
                  X
                  X
                  X
                  X
                
                
                  Safety-relief
                  X
                  X
                  X
                  X
                
                
                  Pressure-vacuum
                  X
                  X
                  X
                  X
                
                
                  Heating-systems: cofferdams & ballast tanks
                  
                  
                  X
                  X
                
                
                  Operations connected with the loading and discharging of cargo, including:
                  
                  
                  
                
                
                  Lining up the cargo and vapor-control systems
                  X
                  X
                  X
                  X
                
                
                  Pre-transfer inspections and completion of the Declaration of Inspection
                  X
                  X
                  X
                  X
                
                
                  Hooking up of cargo hose, loading arms, and grounding-strap
                  X
                  X
                  X
                  X
                
                
                  Starting of liquid flow
                  X
                  X
                  X
                  X
                
                
                  Calculation of loading rates
                  X
                  
                  X
                
                
                  Discussion of loading
                  X
                  X
                  X
                  X
                
                
                  
                  Ballasting and deballasting
                  X
                  X
                  X
                  X
                
                
                  Topping off of the cargo tanks
                  X
                  X
                  X
                  X
                
                
                  Discussion of discharging
                  X
                  X
                  X
                  X
                
                
                  Stripping of the cargo tanks
                  X
                  X
                  
                
                
                  Monitoring of transfers
                  X
                  X
                  X
                  X
                
                
                  Gauging of cargo tanks
                  X
                  X
                  X
                  X
                
                
                  Disconnecting of cargo hoses or loading arms
                  X
                  X
                  X
                  X
                
                
                  Cargo-tank-cleaning procedures and precautions
                  X
                  X
                  
                
                
                  Slop arrangements
                  X
                  
                  
                
                
                  Ship-to-ship transfers
                  X
                  
                  
                
                
                  Operating procedures and sequence for:
                  
                  
                  
                
                
                  Inerting of cargo tanks and void spaces
                  X
                  X
                  X
                  X
                
                
                  Cooldown and warmup of cargo tanks
                  
                  
                  X
                  X
                
                
                  Gas-freeing
                  X
                  X
                  X
                  X
                
                
                  Loaded or ballasted voyages
                  X
                  
                  X
                
                
                  Testing of cargo-tank atmospheres for oxygen & cargo vapor
                  X
                  X
                  X
                  X
                
                
                  Stability and stress considerations connected with loading and discharging of cargo
                  X
                  X
                  X
                  X
                
                
                  Loadline, draft, and trim
                  X
                  X
                  X
                  X
                
                
                  Disposal of boil-off, including:
                  
                  
                  
                
                
                  System design
                  
                  
                  X
                  X
                
                
                  Safety features
                  
                  
                  X
                  X
                
                
                  Stability-letter requirements
                  X
                  
                  X
                
                
                  Emergency procedures, including notice to appropriate authorities, for:
                  
                  
                  
                
                
                  Fire
                  X
                  X
                  X
                  X
                
                
                  Collision
                  X
                  X
                  X
                  X
                
                
                  Grounding
                  X
                  X
                  X
                  X
                
                
                  Equipment failure
                  X
                  X
                  X
                  X
                
                
                  Leaks and spills
                  X
                  X
                  X
                
                
                  Structural failure
                  X
                  X
                  X
                  X
                
                
                  Emergency discharge of cargo
                  X
                  X
                  X
                  X
                
                
                  Entering cargo tanks
                  X
                  X
                  X
                  X
                
                
                  Emergency shutdown of cargo-handling
                  X
                  X
                  X
                  X
                
                
                  Emergency systems for closing cargo tanks
                  X
                  X
                  
                
                
                  Rules & regulations (international and Federal, for all tank vessels) on conducting operations and preventing pollution
                  X
                  X
                  X
                  X
                
                
                  Pollution prevention, including:
                  
                  
                  
                
                
                  Procedures to prevent air and water pollution
                  X
                  X
                  X
                  X
                
                
                  Measures to take in event of spillage
                  X
                  X
                  X
                  X
                
                
                  Danger from drift of vapor cloud
                  X
                  X
                  X
                  X
                
                
                  Environmental protection equipment, including oil discharge monitoring equipment
                  X
                  
                  
                
                
                  Terminology for tankships carrying oil and chemicals
                  X
                  
                  
                
                
                  Terminology for tank barges carrying oil and chemicals
                  
                  X
                  
                
                
                  Terminology for tankships carrying liquefied gases
                  
                  
                  X
                
                
                  Terminology for tank barges carrying liquefied gases
                  
                  
                  
                  X
                
                
                  Principles & procedures of crude-oil-washing (COW) systems, including:
                  
                  
                  
                
                
                  Purpose
                  X
                  
                  
                
                
                  Equipment and design
                  X
                  
                  
                
                
                  Operations
                  X
                  
                  
                
                
                  Safety precautions
                  X
                  
                  
                
                
                  Maintenance of plant and equipment
                  X
                  
                  
                
                
                  Principles & procedures of the inert-gas systems (IGSs), including:
                  
                  
                  
                
                
                  Purpose
                  X
                  
                  X
                
                
                  Equipment and design
                  X
                  
                  X
                
                
                  Operations
                  X
                  
                  X
                
                
                  Safety precautions
                  X
                  
                  X
                
                
                  Maintenance of plant and equipment
                  X
                  
                  X
                
                
                  Principles & procedures of vapor-control systems, including:
                  
                  
                  
                
                
                  Purpose
                  X
                  X
                  X
                  X
                
                
                  Principles
                  X
                  X
                  X
                  X
                
                
                  Coast Guard regulations
                  X
                  X
                  X
                  X
                
                
                  Hazards
                  X
                  X
                  X
                  X
                
                
                  Active system components
                  X
                  X
                  X
                  X
                
                
                  Passive system components
                  X
                  X
                  X
                  X
                
                
                  Operating procedures, including:
                  
                  
                  
                
                
                  Testing and inspection requirements
                  X
                  X
                  X
                  X
                
                
                  Pre-transfer procedures
                  X
                  X
                  X
                  X
                
                
                  Connecting sequence
                  X
                  X
                  X
                  X
                
                
                  Start-up sequence
                  X
                  X
                  X
                  X
                
                
                  Normal operations
                  X
                  X
                  X
                  X
                
                
                  Loading and unloading plans
                  X
                  
                  
                
                
                  Emergency procedures
                  X
                  X
                  X
                  X
                
                
                  Cargo-hazard-information systems
                  X
                  X
                  X
                  X
                
                
                  
                  Safe entry into confined spaces, including:
                  
                  
                  
                
                
                  Testing tank atmospheres for oxygen & hydrocarbon vapors
                  X
                  X
                  
                
                
                  Definition and hazards of confined spaces
                  X
                  X
                  X
                  X
                
                
                  Cargo tanks and pumprooms
                  X
                  X
                  X
                  X
                
                
                  Evaluation and assessment of risks and hazards
                  X
                  X
                  X
                  X
                
                
                  Safety precautions and procedures
                  X
                  X
                  X
                  X
                
                
                  Enclosed space rescue
                  X
                  
                  
                
                
                  Personnel protective equipment (PPE) and clothing
                  X
                  X
                  X
                  X
                
                
                  Maintenance of PPE
                  X
                  X
                  X
                  X
                
                
                  Dangers of skin contact
                  X
                  X
                  X
                  X
                
                
                  Inhalation of vapors
                  X
                  X
                  
                
                
                  Electricity and static electricity—hazards and precautions
                  X
                  X
                  X
                  X
                
                
                  Emergency procedures
                  X
                  X
                  X
                  X
                
                
                  Federal regulations, national standards & industry guidelines
                  X
                  X
                  X
                  X
                
                
                  Inspections by marine chemists & competent persons, including hot-work permits & procedures
                  X
                  X
                  X
                  X
                
                
                  Vessel response plans:
                  
                  
                  
                
                
                  Purpose, content, and location of information
                  X
                  X
                  X
                  X
                
                
                  Procedures for notice and mitigation of spills
                  X
                  X
                  X
                  X
                
                
                  Geographic-specific appendices
                  X
                  X
                  X
                  X
                
                
                  Vessel-specific appendices
                  X
                  X
                  X
                  X
                
                
                  Emergency-action checklist
                  X
                  X
                  X
                  X
                
                Column 1—Tankship: Dangerous Liquids.
                Column 2—Tank Barge: Dangerous Liquids.
                Column 3—Tankship: Liquefied Gases.
                Column 4—Tank Barge: Liquefied Gases.
              
              
                Table 3 to § 13.121(e)
                
                  Firefighting course topics
                  1
                  2
                
                
                  Elements of fire (Fire triangle):
                
                
                  Fuel
                  X
                  X
                
                
                  Source of ignition
                  X
                  X
                
                
                  Oxygen
                  X
                  X
                
                
                  Ignition sources (general):
                
                
                  Chemical
                  
                  X
                
                
                  Biological
                  
                  X
                
                
                  Physical
                  
                  X
                
                
                  Ignition sources applicable to barges
                  X
                
                
                  Definitions of flammability and combustibility:
                   
                   
                
                
                  Flammability
                  X
                  X
                
                
                  Ignition point
                  X
                  X
                
                
                  Burning temperature
                  X
                  X
                
                
                  Burning speed
                  
                  X
                
                
                  Thermal value
                  
                  X
                
                
                  Lower flammable limit
                  X
                  X
                
                
                  Upper flammable limit
                  X
                  X
                
                
                  Flammable range
                  X
                  X
                
                
                  Inerting
                  
                  X
                
                
                  Static electricity
                  X
                  X
                
                
                  Flash point
                  X
                  X
                
                
                  Auto-ignition
                  X
                  X
                
                
                  Spread of fire:
                
                
                  By radiation
                  X
                  X
                
                
                  By convection
                  X
                  X
                
                
                  By conduction
                  X
                  X
                
                
                  Reactivity
                  X
                  X
                
                
                  Fire classifications and applicable extinguishing agents
                  X
                  X
                
                
                  Main causes of fires:
                
                
                  Oil leakage
                  X
                  X
                
                
                  Smoking
                  X
                  X
                
                
                  Overheating pumps
                  X
                  X
                
                
                  Galley appliances
                  
                  X
                
                
                  Spontaneous ignition
                  X
                  X
                
                
                  Hot work
                  X
                  X
                
                
                  Electrical apparatus
                  
                  X
                
                
                  Reaction, self-heating, and auto-ignition
                  
                  X
                
                
                  Fire prevention:
                
                
                  General
                  X
                  X
                
                
                  Fire hazards of DL and LG
                  X
                  X
                
                
                  Fire detection:
                
                
                  
                  Fire- and smoke-detection systems
                  
                  X
                
                
                  Automatic fire alarms
                  
                  X
                
                
                  Firefighting equipment:
                
                
                  Fire mains, hydrants
                  
                  X
                
                
                  International shore-connection
                  
                  X
                
                
                  Smothering-installations, carbon dioxide (CO2), foam * * *
                  
                  X
                
                
                  Pressure-water spray system in special-category spaces
                  
                  X
                
                
                  Automatic sprinkler system
                  
                  X
                
                
                  Emergency fire pump, emergency generator
                  
                  X
                
                
                  Chemical-powder applicants
                  
                  X
                
                
                  General outline of required and mobile apparatus
                  
                  X
                
                
                  Fireman's outfit, personal equipment
                  
                  X
                
                
                  Breathing apparatus
                  
                  X
                
                
                  Resuscitation apparatus
                  
                  X
                
                
                  Smoke helmet or mask
                  
                  X
                
                
                  Fireproof life-line and harness
                  
                  X
                
                
                  Fire hose, nozzles, connections, and fire axes
                  
                  X
                
                
                  Fire blankets
                  
                  X
                
                
                  Portable fire extinguishers
                  X
                  X
                
                
                  Limitations of portable and semiportable extinguishers
                  X
                  X
                
                
                  Emergency procedures:
                
                
                  Arrangements:
                
                
                  Escape routes
                  X
                  X
                
                
                  Means of gas-freeing tanks
                  X
                  X
                
                
                  Class A, B, and C divisions
                  
                  X
                
                
                  Inert-gas system
                  
                  X
                
                
                  Ship firefighting organization:
                
                
                  General alarms
                  
                  X
                
                
                  Fire-control plans, muster stations, and duties
                  
                  X
                
                
                  Communications
                  
                  X
                
                
                  Periodic shipboard drills
                  
                  X
                
                
                  Patrol system
                  
                  X
                
                
                  Basic firefighting techniques:
                
                
                  Sounding alarm
                  X
                  X
                
                
                  Locating and isolating fires
                  X
                  X
                
                
                  Stopping leakage of cargo
                  X
                  X
                
                
                  Jettisoning
                  
                  X
                
                
                  Inhibiting
                  
                  X
                
                
                  Cooling
                  
                  X
                
                
                  Smothering
                  
                  X
                
                
                  Sizing up situation
                  X
                
                
                  Locating information on cargo
                  X
                
                
                  Extinguishing
                  X
                  X
                
                
                  Extinguishing with portable units
                  X
                  X
                
                
                  Setting reflash watch
                  X
                  X
                
                
                  Using additional personnel
                  X
                  X
                
                
                  Firefighting extinguishing-agents:
                
                
                  Water (solid jet, spray, fog, and flooding)
                  
                  X
                
                
                  Foam (high, medium and low expansion)
                  
                  X
                
                
                  Carbon dioxide (CO2)
                  X
                  X
                
                
                  Aqueous-film-forming foam (AFFF)
                  
                  X
                
                
                  Dry chemicals
                  X
                  X
                
                
                  Use of extinguisher on:
                
                
                  Flammable and combustible liquids
                  X
                  X
                
                
                  Manifold-flange fire
                  X
                  X
                
                
                  Drip-pan fire
                  X
                  X
                
                
                  Pump fire
                  X
                  X
                
                
                  Drills for typical fires on barges
                  X
                
                
                  Field exercises:
                
                
                  Extinguish small fires using portable extinguishers:
                
                
                  Electrical
                  X
                  X
                
                
                  Manifold-flange
                  X
                  X
                
                
                  Drip-pan
                  X
                  X
                
                
                  Pump
                  X
                  X
                
                
                  Use self-contained breathing apparatus (SCBA)
                  
                  X
                
                
                  Extinguish extensive fires with water
                  
                  X
                
                
                  Extinguish fires with foam, or chemical
                  
                  X
                
                
                  Fight fire in smoke-filled enclosed space wearing SCBA
                  
                  X
                
                
                  Extinguish fire with water fog in an enclosed space with heavy smoke
                  
                  X
                
                
                  Extinguish oil fire with fog applicator and spray nozzles, dry-chemical, or foam applicators
                  
                  X
                
                
                  Effect a rescue in a smoke-filled space while wearing breathing apparatus
                  
                  X
                
                Column 1—tankerman-PIC (barge).
                
                Column 2—tankerman-PIC, tankerman-engineer, and tankerman-assistant.
              
              [USCG-2004-17914, 78 FR 77989, Dec. 24, 2013, as amended by USCG-2014-0688, 79 FR 58279, Sept. 29, 2014]
            
            
              § 13.123
              Recency of service or experience for original tankerman endorsement.
              An applicant for an original tankerman endorsement in subpart B, C, D, or E of this part must have obtained at least 25 percent of the qualifying service and, if the endorsement requires transfers, at least two of the qualifying transfers, within 5 years of the date of application.
              [CGD 79-116, 60 FR 17142, Apr. 4, 1995, as amended by USCG-2004-17914, 78 FR 77994, Dec. 24, 2013]
            
            
              § 13.125
              Physical and medical requirements.
              Each applicant for an original tankerman endorsement must meet the physical requirements of part 10, subpart C, of this chapter.
              [CGD 79-116, 60 FR 17142, Apr. 4, 1995, as amended by USCG-2006-24371, 74 FR 11259, Mar. 16, 2009; USCG-2004-17914, 78 FR 77994, Dec. 24, 2013]
            
            
              § 13.127
              Service: General.
              (a) A service letter must be signed by the owner, operator, master, or chief engineer of the vessel and must specify the following:
              (1) The name of the vessel, official number for the vessel, and date of service for each vessel.
              (2) For endorsements as tankerman-PIC, tankerman-PIC (barge), and tankerman-assistant, the classification of cargo (DL, LG, or, for a restricted endorsement, a specific product) handled while the applicant accumulated the service.
              (3) The dates, the numbers and kinds of transfers the applicants have participated in, the ports or terminals, if applicable, and the number of transfers that involved commencement or completion of loading or discharge.
              (4) For endorsements as tankerman-PIC or tankerman-PIC (barge), that the applicant has demonstrated to the satisfaction of the signer that he or she is fully capable of supervising transfers of liquid cargo, including—
              (i) Pre-transfer inspection;
              (ii) Pre-transfer conference and execution of the Declaration of Inspection;
              (iii) Connection of cargo hoses or loading-arms;
              (iv) Line-up of the cargo system for loading and discharge;
              (v) Start of liquid flow during loading;
              (vi) Start of cargo pump and increase of pressure to normal discharge pressure;
              (vii) Calculation of loading-rates;
              (viii) Monitoring;
              (ix) Topping-off of cargo tanks during loading;
              (x) Stripping of cargo tanks;
              (xi) Ballasting and deballasting, if appropriate;
              (xii) Disconnection of the cargo hoses or loading-arms; and
              (xiii) Securing of cargo systems.
              (5) For endorsements as tankerman-engineer, that the applicant has demonstrated to the satisfaction of the signer that he or she is fully capable of supervising transfers of fuel oil, including—
              (i) Pre-transfer inspection;
              (ii) Pre-transfer conference and execution of the Declaration of Inspection;
              (iii) Connection of hoses or loading-arms;
              (iv) Line-up of the piping system for loading and transfer of fuel oil;
              (v) Start of liquid flow during loading;
              (vi) Calculation of loading rates;
              (vii) Monitoring;
              (viii) Topping-off of tanks during loading;
              (ix) Disconnection of the hoses or loading arms; and
              (x) Securing of fuel oil systems.
              (b) In determining the numbers and kinds of transfers that the applicant has participated in under paragraph (a)(3) of this section, the following rules apply:

              (1) A transfer must involve the loading or discharge from at least one of the vessel's cargo tanks to or from a shore facility or another vessel. A shift of cargo from one tank to another tank is not a transfer for this purpose.
              (2) Regardless of how long the transfer lasts beyond 4 hours, it counts as only one transfer.
              (3) A transfer must include both a commencement and a completion.
              (4) Regardless of how many tanks or products are being loaded or discharged at the same time, a person may receive credit for only one transfer, one loading, and one discharge conducted during each watch.
              (5) Credit for a transfer during a watch of less than 4 hours accrues only if the watch includes either the connection and the commencement of transfer or the completion of transfer and the disconnection.
              (6) Credit for a commencement of loading accrues only if the applicant participates in the pre-transfer inspection, the pre-transfer conference including execution of the Declaration of Inspection, the connection of hoses or loading-arms, the line-up of the system for the loading, the start of liquid flow, and the calculation of loading-rates, where applicable.
              (7) Credit for a commencement of discharge accrues only if the applicant participates in the pre-transfer inspection, the pre-transfer conference including execution of the Declaration of Inspection, the connection of hoses or loading-arms, the line-up of the cargo system for the discharge, the start of the pump or pumps and increase of pressure to normal pressure for discharge, and the monitoring of discharge rates.
              (8) Credit for a completion of transfer, whether loading or discharge, accrues only if the applicant participates in the topping-off at the loading port, or in the stripping of cargo tanks and the commencement of ballasting, if required by the vessel's transfer procedures, at the discharge port.
              (9) Personnel desiring credit for transfers during off-duty hours may satisfy requirements of competence through incremental training periods that include segments of transfers. The cumulative number of transfers must equal the minimum specified in §§ 13.203(b) or 13.303(b) of this subchapter.
              (c) Service on Articulated Tug Barges (ATBs). Service on ATBs with an aggregate tonnage of 1,600 GRT or more will be creditable on a case-by-case basis and with prior authorization by the Coast Guard, provided the ATB equipment is comparable to tank vessel equipment. The Coast Guard may issue blanket authorizations for classes of ATBs.
              [CGD 79-116, 60 FR 17142, Apr. 4, 1995, as amended by CGD 79-116, 62 FR 25133, May 8, 1997; USCG-2004-17914, 78 FR 77994, Dec. 24, 2013]
            
            
              
              § 13.129
              Quick-reference table for tankerman endorsements.
              Table 1 to § 13.129 provides a guide to the requirements for various tankerman endorsements. Provisions in the reference sections are controlling.
              
                Table 1 to § 13.129
                
                  Category
                  Minimum age
                  Physical required
                  Service
                  Recency ofservice
                  
                  Proof of service
                  Firefighting
                  Cargotraining
                  
                  Englishlanguage
                  
                
                
                  Tankerman-PIC Subpart B
                  18; 13.201(a)
                  Yes; Part 10, subpart C
                  13.203
                  13.123
                  13.205
                  13.201(c)(3)
                  13.201(c)(4)
                  13.201(d).
                
                
                  Tankerman-PIC (Barge) Subpart C
                  18; 13.301(a)
                  Yes; Part 10, subpart C
                  13.303
                  13.123
                  13.305
                  13.301(c)(3)
                  13.301(c)(4)
                  13.301(d).
                
                
                  Tankerman-Assistant Subpart D
                  18; 13.401(a)
                  Yes; Part 10, subpart C
                  13.401(e)(2)
                  13.123
                  13.405
                  13.401(d)
                  13.401(e)(1)
                  13.401(f).
                
                
                  Tankerman-Engineer Subpart E
                  18; 13.501(a)
                  Yes; Part 10, subpart C
                  13.503
                  13.123
                  13.505
                  13.501(c)(3)
                  13.501(c)(4)
                  13.501(d).
                
                
                  Restricted Tankerman-PIC
                  18; 13.111(b)
                  Yes; Part 10, subpart C
                  13.111(b)
                  13.111(b)
                  13.111(b)
                  13.111(b)
                  No
                  13.111(b).
                
                
                  Restricted Tankerman-PIC (Barge)
                  18; 13.111(c)
                  Yes; Part 10, subpart C
                  13.111(c)
                  13.111(c)
                  13.111(c)
                  13.111(c)
                  No
                  13.111(c).
                
                
                  Restricted Tankerman-PIC (Barge), Facility
                  18; 13.111(d)(1)
                  Yes; Part 10, subpart C
                  13.111(d)(4)
                  No
                  13.111(d)(4)
                  No
                  No
                  13.111(d)(5).
                
              
              [USCG-2004-17914, 78 FR 77995, Dec. 24, 2013]
            
          
          
            
            Subpart B—Requirements for Tankerman-PIC Endorsement
            
              § 13.201
              Original application for tankerman-PIC endorsement.
              Each applicant for an original tankerman-PIC endorsement must—
              (a) Be at least 18 years old;
              (b) Apply on a form provided by the Coast Guard;
              (c) Present evidence of—
              (1) Passing a physical and medical examination in accordance with § 13.125 of this part;
              (2) Service on tankships in accordance with § 13.203 of this subpart;
              (3) Completion of an approved firefighting course that provides training in the subjects listed in Table 1 to § 13.121(g) of this part completed within 5 years of the date of application for the endorsement, unless he or she has previously submitted such a certificate for a license, tankerman endorsement, or officer endorsement on an MMC; and
              (4) Completion of an approved course for Tankship: Dangerous Liquids or Tankship: Liquefied Gases appropriate to the endorsement applied for within the previous 5 years. A course certificate used for original issuance or renewal of an endorsement cannot be used for a subsequent renewal of the same endorsement; and
              (d) Be capable of speaking and understanding, in English, all instructions needed to commence, conduct, and complete a transfer of cargo, and be capable of reading and understanding the English language found in the Declaration of Inspection, vessel response plans, and Material Safety Data Sheet.
              [USCG-2004-17914, 78 FR 77995, Dec. 24, 2013]
            
            
              § 13.203
              Service requirements.
              Each applicant for a tankerman-PIC endorsement for DL or LG must meet the requirements of either paragraphs (a) and (b) or paragraph (c) of this section.
              (a) Each applicant must present evidence of—
              (1) At least 90 days of service as a deck officer or an engineering officer on one or more tankships or self-propelled tank vessels certified to carry DL or LG appropriate to the endorsement applied for;
              (2) At least 90 days of rating or cadet service on deck or in the engine department on one or more tankships or self-propelled tank vessels certified to carry DL or LG appropriate to the endorsement applied for; or
              (3) A combination of the service in paragraphs (a) (1) and (2) of this section.
              (b) Each applicant must present evidence of participation, under the supervision of a tankerman-PIC, in at least 10 transfers of liquid cargo in bulk of the classification desired on tankships or self-propelled tank vessels, including at least—
              (1) Five loadings and five discharges;
              (2) Two commencements of loading and two completions of loading; and
              (3) Two commencements of discharge and two completions of discharge.
              (c) Each applicant already holding an MMD or MMC endorsed tankerman-PIC for DL and seeking an endorsement for LG, or the converse, must—
              (1) Provide evidence of at least half the service required by paragraph (a) of this section; and
              (2) Comply with paragraph (b) of this section, except that he or she need provide evidence of only three loadings and three discharges along with evidence of compliance with paragraphs (b)(2) and (3) of this section.
              [CGD 79-116, 60 FR 17142, Apr. 4, 1995, as amended by CGD 79-116, 62 FR 25134, May 8, 1997; USCG-2006-24371, 74 FR 11259, Mar. 16, 2009; USCG-2004-17914, 78 FR 77995, Dec. 24, 2013]
            
            
              § 13.205
              Proof of service for tankerman-PIC endorsement.
              Proof of service must be provided in a letter on company letterhead from the owner, operator, or master of the vessel on which the applicant obtained the service. The letter must contain the information described in § 13.127(a).
              [CGD 79-116, 60 FR 17142, Apr. 4, 1995, as amended by USCG-2004-17914, 78 FR 77995, Dec. 24, 2013]
            
          
          
            
            Subpart C—Requirements for Tankerman-PIC (Barge) Endorsement
            
              § 13.301
              Original application for tankerman-PIC (barge) endorsement.
              Each applicant for a tankerman-PIC (barge) endorsement must—
              (a) Be at least 18 years old;
              (b) Apply on a form provided by the Coast Guard;
              (c) Present evidence of—
              (1) Passing a physical and medical examination according to § 13.125 of this part;
              (2) Service on tank vessels in accordance with § 13.303 of this subpart;
              (3) Completion of an approved Tank Barge: Firefighting course providing training in the subjects identified in Table 1 to § 13.121(g) of this part completed within 5 years of the date of application for the endorsement, unless he or she has previously submitted such a certificate for a license, tankerman endorsement, or officer endorsement on an MMC; and
              (4) Completion of an approved Tank Barge: Dangerous Liquids or Tank Barge: Liquefied Gases course appropriate for the endorsement applied for within the previous 5 years. A course certificate used for original issuance or renewal of an endorsement cannot be used for a subsequent renewal of the same endorsement; and
              (d) Be capable of speaking, and understanding, in English, all instructions needed to commence, conduct, and complete a transfer of cargo, and be capable of reading and understanding the English language found in the Declaration of Inspection, vessel response plans, and Material Safety Data Sheet.
              [USCG-2004-17914, 78 FR 77995, Dec. 24, 2013]
            
            
              § 13.303
              Service requirements.
              Each applicant for a tankerman-PIC (barge) endorsement for DL or LG must meet the requirements of either paragraphs (a) and (b) or paragraph (c) of this section.
              (a) Each applicant must present evidence of—
              (1) At least 60 days of service, whether by shore-based or by vessel-based personnel, on one or more tank vessels certified to carry DL or LG appropriate to the endorsement applied for; or
              (2) At least 6 months of closely related service directly involved with tank barges appropriate to the endorsement applied for; and
              (b) Participation, under the supervision of a tankerman-PIC or tankerman-PIC (barge), in at least 10 transfers of liquid cargo in bulk of the classification desired on any tank vessel, including at least—
              (1) Five loadings and five discharges;
              (2) Two commencements of loading and two completions of loading; and
              (3) Two commencements of discharge and two completions of discharge.
              (c) Each applicant already holding an MMD or MMC endorsed tankerman-PIC (barge) for DL and seeking an endorsement for LG, or the converse, must—
              (1) Provide evidence of at least half the service required by paragraph (a) of this section; and
              (2) Comply with paragraph (b) of this section, except that he or she need provide evidence of only three loadings and three discharges along with evidence of compliance with paragraphs (b)(2) and (3) of this section.
              [CGD 79-116, 60 FR 17142, Apr. 4, 1995, as amended by CGD 79-116, 62 FR 25134, May 8, 1997; USCG-2006-24371, 74 FR 11260, Mar. 16, 2009; USCG-2004-17914, 78 FR 77996, Dec. 24, 2013]
            
            
              § 13.305
              Proof of service for tankerman-PIC (barge).
              Proof of service must be provided in a letter on company letterhead from the owner or operator of a terminal; the owner or operator of a tank barge; the owner, operator, or master of a tank vessel; or the employer of shore-based tankermen. The letter must contain the information required by § 13.127(a), excluding paragraph (a)(4)(vii).
              [CGD 79-116, 62 FR 25134, May 8, 1997, as amended by USCG-2004-17914, 78 FR 77996, Dec. 24, 2013]
            
          
          
            
            Subpart D—Requirements for Tankerman-Assistant Endorsement
            
              § 13.401
              Original application for tankerman-assistant endorsement.
              Each applicant for a tankerman-assistant endorsement must—
              (a) Be at least 18 years old;
              (b) Apply on a form provided by the Coast Guard;
              (c) Present evidence of passing a physical and medical examination according to § 13.125 of this part;
              (d) Present evidence of completion of an approved firefighting course providing training in the subjects identified in Table 1 to § 13.121(g) of this part completed within 5 years of the date of application for the endorsement, unless he or she has previously submitted such a certificate for a license, tankerman endorsement, or officer endorsement on an MMC;
              (e) Present evidence of either—
              (1) Completion of an approved Tankship Familiarization course providing training in the subjects identified in Table 1 to § 13.121(e) of this part within the previous 5 years. A course certificate used for original issuance or renewal of an endorsement cannot be used for a subsequent renewal of the same endorsement; or
              (2) At least 90 days of deck service on tankships or self-propelled tank vessels certified to carry DL or LG appropriate to the endorsement applied for and successfully complete a professional examination for the topics identified in Table 1 to § 13.121(e) of this part; and
              (f) Be capable of speaking and understanding, in English, all instructions needed to commence, conduct, and complete a transfer of cargo.
              [USCG-2004-17914, 78 FR 77996, Dec. 24, 2013]
            
            
              § 13.403
              Service requirements.
              (a) Each applicant already holding an MMD or MMC endorsed tankerman-assistant for DL and seeking one for LG, or the converse, must—
              (1) Provide evidence of at least half the service required in § 13.401(e)(2) of this subpart and successfully complete a professional examination for the topics identified in Table 1 to § 13.121(e) of this part appropriate to the endorsement applied for; or
              (2) Complete a course in DL or LG appropriate to the endorsement applied for as prescribed in § 13.401(e)(1) of this subpart.
              (b) [Reserved]
              [USCG-2004-17914, 78 FR 77996, Dec. 24, 2013]
            
            
              § 13.405
              Proof of service for tankerman-assistant endorsement.
              Service must be proved by either—
              (a) A letter on company letterhead from the owner, operator, or master of a tankship or self-propelled tank vessel. The letter must specify—
              (1) The name of the vessel(s), the applicable dates, and the port(s) or terminal(s);
              (2) The classification of cargo (DL or LG) carried while the applicant accumulated the service;
              (3) The number of days of deck service the applicant accumulated on the tankship or self-propelled tank vessel; and
              (4) That the applicant has demonstrated an understanding of cargo transfer and a sense of responsibility that, in the opinion of the signer, will allow the applicant to safely carry out duties respecting cargo transfer and transfer equipment assigned by the PIC of the transfer without direct supervision by the PIC; or
              (b) Certificates of Discharge from tankships with the appropriate classification of cargo (DL, LG, or both); and a letter on company letterhead from the owner, operator, or master of one of the tankships or self-propelled tank vessels stating that he or she has demonstrated—
              (1) An understanding of cargo transfers; and
              (2) A sense of responsibility that, in the opinion of the signer, will allow him or her to safely carry out duties respecting cargo and its equipment assigned by the PIC of the transfer without direct supervision by the PIC.
              [USCG-2004-17914, 78 FR 77996, Dec. 24, 2013]
            
          
          
            Subpart E—Requirements for Tankerman-Engineer Endorsement
            
              § 13.501
              Original application for tankerman-engineer endorsement.

              Each applicant for a tankerman-engineer endorsement must—
              
              (a) Be at least 18 years old;
              (b) Apply on a form provided by the Coast Guard;
              (c) Present evidence of—
              (1) Passing a physical and medical examination according to § 13.125 of this part;
              (2) Service on tankships and self-propelled tank vessels in accordance with § 13.503 of this subpart;
              (3) Completion of an approved firefighting course providing training in the subjects identified in Table 1 to § 13.121(g) of this part completed within 5 years of the date of application for the endorsement, unless he or she has previously submitted such a certificate for a license, tankerman endorsement, or officer endorsement on an MMC; and
              (4) Completion of an approved Tankship course in dangerous liquids or liquefied gases, appropriate for the endorsement applied for within the previous 5 years. A course certificate used for original issuance or renewal of an endorsement cannot be used for a subsequent renewal of the same endorsement; and
              (d) Be capable of speaking and understanding, in English, all instructions needed to commence, conduct, and complete a transfer of cargo or fuel.
              [USCG-2004-17914, 78 FR 77996, Dec. 24, 2013]
            
            
              § 13.503
              Service requirements.
              (a) Each applicant for a tankerman-engineer endorsement must present evidence of at least—
              (1) 90 days of service as an engineering officer on tankships or self-propelled tank vessels certified to carry DL or LG appropriate to the endorsement applied for;
              (2) 90 days of rating or cadet service in the engine department on tankships or self-propelled tank vessels certified to carry DL or LG appropriate to the endorsement applied for; or
              (3) A combination of the service in paragraphs (a) (1) and (2) of this section.
              (b) Each applicant already holding an MMD or MMC endorsed as tankerman-engineer for DL and seeking an endorsement for LG, or the converse, must prove at least half the service required by paragraph (a) of this section.
              [CGD 79-116, 60 FR 17142, Apr. 4, 1995, as amended by CGD 79-116, 62 FR 25134, May 8, 1997; USCG-2006-24371, 74 FR 11260, Mar. 16, 2009; USCG-2004-17914, 78 FR 77997, Dec. 24, 2013]
            
            
              § 13.505
              Proof of service for tankerman-engineer endorsement.
              (a) Service must be proved by a letter on company letterhead from the owner, operator, master, or chief engineer of a tankship or self-propelled tank vessel. The letter must specify—
              (1) The classification of cargo (DL, LG, or both) carried while the applicant accumulated the service; and
              (2) The number of days of officer, rating, and cadet service in the engine department on tankships or self-propelled tank vessels; or
              (b) Service must be proved by certificates of discharge from tankships or self-propelled tank vessels with the appropriate classification of cargo (DL, LG, or both).
              [CGD 79-116, 60 FR 17142, Apr. 4, 1995, as amended by CGD 79-116, 62 FR 25135, May 8, 1997; USCG-2006-24371, 74 FR 11260, Mar. 16, 2009]
            
          
          
            Subpart F—Requirements for STCW Tankerman Endorsements
            
              Source:
              USCG-2004-17914, 78 FR 77997, Dec. 24, 2013, unless otherwise noted.
            
            
              § 13.601
              General.
              (a) When all tankerman endorsements are issued, renewed, or otherwise modified, the Coast Guard will determine, upon request, whether the applicant meets the requirements for an STCW tankerman endorsement for service on seagoing vessels. If the applicant is qualified, the Coast Guard will issue the appropriate endorsement. An applicant for any STCW endorsement must hold the appropriate national endorsement unless otherwise specified.
              (b) Applicants for an STCW tankerman endorsement must—
              (1) Meet the training and service requirements for the endorsement sought; and

              (2) Meet the appropriate standard of competence identified in the STCW Code (incorporated by reference, see § 13.103 of this part).
              (c) The Coast Guard will accept the following as proof of meeting the standards of competence:
              (1) In-service experience: Documentation of successful completion of assessments, approved or accepted by the Coast Guard, and signed by a qualified assessor, deck or engineering, as appropriate.
              (2) Training ship experience: Documentation of successful completion of an approved training program involving formal training and assessment onboard a school ship.
              (3) Simulator training: Documentation of successful completion of training and assessment from a Coast Guard-approved course involving maritime simulation.
              (4) Training program: Documentation of successful completion of an approved training program involving formal training and assessments.
              (d) The Coast Guard will publish guidelines that should be used to document successful demonstrations of competence. Organizations may develop alternative assessment documentation for demonstrations of competence ; however, such documentation must be approved by the Coast Guard prior to its use and submittal with an application.
            
            
              § 13.603
              Requirements to qualify for an STCW endorsement for advanced oil tanker cargo operations.
              (a) Every applicant for an endorsement in advanced oil tanker cargo operations must—
              (1) Qualify for a national endorsement as tankerman-PIC dangerous liquid;
              (2) Meet the standards of competence identified in Table A-V/1-1-2 of the STCW Code (incorporated by reference, see § 13.103 of this part); and
              (3) Provide evidence of 90 days of sea service onboard oil tankers. The Coast Guard will accept service submitted to qualify for a national endorsement as required in § 13.203 of this part, provided that the service was on oil tankers.
              (b) Applicants may qualify for an endorsement in advanced oil tanker cargo operations with a limitation to non-self-propelled vessels. To qualify for this endorsement, an applicant must—
              (1) Hold a national endorsement as tankerman-PIC (barge) dangerous liquids;
              (2) Provide evidence of meeting the standards of competence identified in Table A-V/1-1-2 of the STCW Code; and
              (3) Provide evidence of at least 90 days of service, whether shore-based or vessel-based, on one or more oil tankers. The Coast Guard will accept service submitted to qualify for a national endorsement required in § 13.303 of this part, provided that the service was on oil tankers.
              (c) Applicants may qualify for an endorsement in advanced oil tanker cargo operations with a limitation to maintenance and repair of cargo equipment. To qualify for this endorsement, an applicant must—
              (1) Qualify for a national endorsement as tankerman-engineer;
              (2) Provide evidence of meeting the standards of competence identified in Table A-V/1-1-2 of the STCW Code applicable to maintenance and repair of cargo equipment; and
              (3) Provide evidence of—
              (i) At least 90 days of service as an engineering officer on oil tankers;
              (ii) At least 90 days of rating or cadet service on deck or in the engine department on oil tankers; or
              (iii) A combination of the service in paragraphs (c)(3)(i) and (c)(3)(ii) of this section.
              (d) Applicants holding an endorsement in advanced chemical tanker cargo operations or advanced liquefied gas tanker cargo operations may qualify for an endorsement in advanced oil tanker cargo operations by completing, in a supernumerary capacity, an approved training program onboard oil tankers. The program must be at least 1 month and include at least three loading and three discharge operations.
              (e) Grandfathering. Seafarers holding valid tankerman-PIC dangerous liquid, tankerman-PIC (barge) dangerous liquid, or tankerman-engineer endorsements issued prior to March 24, 2014, will be issued STCW endorsements for advanced oil and chemical tanker cargo operations, with any appropriate limitations, without meeting the requirements of this section. Seafarers holding an endorsement as tankerman-PIC (barge) dangerous liquid, and holding an advanced oil tanker cargo operations endorsement issued on or before March 24, 2014, will be limited to non-self-propelled vessels. Seafarers holding an endorsement as tankerman-engineer, and holding an advanced oil tanker cargo operations endorsement issued on or before March 24, 2014, will be limited to maintenance and repair of cargo equipment. After March 24, 2014, all seafarers applying for an original endorsement in advanced oil tanker cargo operations must meet the requirements of this section.
            
            
              § 13.605
              Requirements to qualify for an STCW endorsement for advanced chemical tanker cargo operations.
              (a) Every applicant for an endorsement in advanced chemical tanker cargo operations must:
              (1) Qualify for a national endorsement as tankerman-PIC dangerous liquid;
              (2) Meet the standards of competence identified in Table A-V/1-1-3 of the STCW Code (incorporated by reference, see § 13.103 of this part); and
              (3) Provide evidence of 90 days of sea service onboard chemical tankers. The Coast Guard will accept service submitted to qualify for a national endorsement as required in § 13.203 of this part, provided that the service was on chemical tankers.
              (b) Applicants may qualify for an endorsement in advanced chemical tanker cargo operations with a limitation to non-self-propelled vessels. To qualify for this endorsement, an applicant must:
              (1) Qualify for a national endorsement as tankerman-PIC (barge) dangerous liquid;
              (2) Provide evidence of meeting the standards of competence identified in Table A-V/1-1-3 of the STCW Code; and
              (3) Provide evidence of at least 90 days of service, whether shore-based or vessel-based, on chemical tankers. The Coast Guard will accept service submitted to qualify for a national endorsement as required in § 13.303 of this part, provided that the service was on chemical tankers.
              (c) Applicants may qualify for an endorsement in advanced chemical tanker cargo operations with a limitation to maintenance and repair of cargo equipment. To qualify for this endorsement, an applicant must:
              (1) Qualify for a national endorsement as tankerman-engineer;
              (2) Provide evidence of meeting the standards of competence identified in Table A-V/1-1-3 of the STCW Code applicable to maintenance and repair of cargo equipment; and
              (3) Provide evidence of—
              (i) At least 90 days of service as an engineering officer on chemical tankers;
              (ii) At least 90 days of rating or cadet service on deck or in the engine department on chemical tankers; or
              (iii) A combination of the service in paragraphs (c)(3)(i) and (c)(3)(ii) of this section.
              (d) Applicants holding an endorsement in advanced oil tanker cargo operations or advanced liquefied gas tanker cargo operations may qualify for an endorsement in advanced chemical tanker cargo operations by completing, in a supernumerary capacity, an approved training program onboard chemical tankers. The program must be at least 1 month and include at least three loading and three discharge operations.
              (e) Grandfathering. Seafarers holding valid tankerman-PIC dangerous liquid, tankerman-PIC (barge) dangerous liquid, or tankerman-engineer endorsements issued prior to March 24, 2014 will be issued STCW endorsements for advanced oil and chemical tanker cargo operations, with any appropriate limitations, without meeting the requirements of this section. Seafarers holding an endorsement as tankerman-PIC (barge) dangerous liquid, and holding an advanced chemical tanker cargo operations endorsement issued on or before March 24, 2014, will be limited to non-self-propelled vessels. Seafarers holding an endorsement as tankerman-engineer, and holding an advanced chemical tanker cargo operations endorsement issued on or before March 24, 2014, will be limited to maintenance and repair of cargo equipment. After March 24, 2014, all seafarers applying for an original endorsement in advanced chemical tanker cargo operations must meet the requirements of this section.
            
            
              § 13.607
              Requirements to qualify for an STCW endorsement for advanced liquefied gas tanker cargo operations.
              (a) Every applicant for an endorsement in advanced liquefied gas tanker cargo operations must:
              (1) Qualify for a national endorsement as tankerman-PIC liquefied gas;
              (2) Meet the standards of competence identified in Tables A-V/1-2-2 of the STCW Code (incorporated by reference, see § 13.103 of this part); and
              (3) Provide evidence of 90 days of service on liquefied gas tankers. The Coast Guard will accept service submitted to qualify for a national endorsement as required in § 13.203 of this part, provided that the service was on liquefied gas tankers.
              (b) Applicants may qualify for an endorsement in advanced liquefied gas tanker cargo operations with a limitation to non-self-propelled vessels. To qualify for this endorsement, an applicant must:
              (1) Qualify for a national endorsement as tankerman-PIC (barge) liquefied gas;
              (2) Provide evidence of meeting the standards of competence identified in Table A-V/1-2-2 of the STCW Code; and
              (3) Provide evidence of at least 90 days of service, whether shore-based or vessel-based, on liquefied gas tankers. The Coast Guard will accept service submitted to qualify for a national endorsement as required in § 13.303 of this part, provided that the service was on liquefied gas tankers.
              (c) Applicants may qualify for an endorsement in advanced liquefied gas tanker cargo operations with a limitation to maintenance and repair of cargo equipment. To qualify for this endorsement, an applicant must:
              (1) Qualify for a national endorsement as tankerman-engineer;
              (2) Provide evidence of meeting the standards of competence identified in Table A-V/1-2-2 of the STCW Code applicable to maintenance and repair of cargo equipment; and
              (3) Provide evidence of—
              (i) At least 90 days of service as an engineering officer on liquefied gas tankers;
              (ii) At least 90 days of rating or cadet service on deck or in the engine department on liquefied gas tankers; or
              (iii) A combination of the service in paragraphs (c)(3)(i) and (c)(3)(ii) of this section.
              (d) Applicants holding an endorsement in advanced oil tanker cargo operations or advanced chemical tanker cargo operations may qualify for an endorsement in advanced liquefied gas tanker cargo operations by completing, in a supernumerary capacity, an approved training program onboard liquefied gas tankers. The program must be at least 1 month and include at least three loading and three discharge operations.
              (e) Grandfathering. Seafarers holding valid tankerman-PIC liquefied gas, tankerman-PIC (barge) liquefied gas, or tankerman-engineer endorsements issued prior to March 24, 2014, will be issued an STCW endorsement for advanced liquefied gas tanker cargo operations, with any appropriate limitations, without meeting the requirements of paragraph (a) of this section. Seafarers holding an endorsement as tankerman-PIC (barge) liquefied gas, and holding an advanced liquefied gas tanker cargo operations endorsement issued on or before March 24, 2014, will be limited to non-self-propelled vessels. Seafarers holding an endorsement as tankerman-engineer, and holding an advanced liquefied gas tanker cargo operations endorsement issued on or before March 24, 2014, will be limited to maintenance and repair of cargo equipment. After March 24, 2014, all seafarers applying for an original endorsement in advanced liquefied gas tanker operations must meet the requirements of this section.
            
            
              § 13.609
              Requirements to qualify for an STCW endorsement for basic oil and chemical tanker cargo operations.
              (a) Every applicant for an endorsement in basic oil and chemical tanker operations must:

              (1) Qualify for a national endorsement as tankerman-assistant dangerous liquid; and
              
              (2) Provide evidence of meeting the standards of competence identified in Table A-V/1-1-1 of the STCW Code (incorporated by reference, see § 13.103 of this part).
              (b) Grandfathering. Seafarers holding a valid tankerman-assistant dangerous liquid or tankerman-engineer endorsement issued prior to March 24, 2014 will be issued an STCW endorsement for basic oil and chemical tanker cargo operations without meeting the requirements of paragraph (a) of this section. After March 24, 2014, all seafarers applying for an original endorsement in basic oil and chemical tanker operations must meet the requirements of this section.
            
            
              § 13.611
              Requirements to qualify for an STCW endorsement for basic liquefied gas tanker cargo operations.
              (a) Every applicant for an endorsement in basic liquefied gas tanker operations must:
              (1) Qualify for a national endorsement as tankerman-assistant liquefied gas; and
              (2) Provide evidence of meeting the standards of competence identified in Table A-V/1-2-1 of the STCW Code (incorporated by reference, see § 13.103 of this part).
              (b) Grandfathering. Seafarers holding a valid tankerman-assistant liquefied gas or tankerman-engineer endorsement issued prior to March 24, 2014, will be issued an STCW endorsement for basic liquefied gas tanker cargo operations without meeting the requirements of paragraph (a) of this section. After March 24, 2014, all seafarers applying for an original endorsement in basic liquefied gas tanker operations must meet the requirements of this section.
            
          
        
        
          Pt. 14
          PART 14—SHIPMENT AND DISCHARGE OF MERCHANT MARINERS
          
            
              Subpart A—General
              Sec.
              14.101
              Purpose of part.
              14.103
              Addresses of Coast Guard.
              14.105
              Disclosure and privacy.
            
            
              Subpart B—Shipment of Merchant Mariners
              14.201
              Voyages upon which shipping articles are required.
              14.203
              Voyages upon which shipping articles are not required.
              14.205
              Production of credentials by merchant mariner signing shipping articles.
              14.207
              Content and form of shipping articles.
              14.209
              Preparation of shipping articles at beginning of voyage.
              14.211
              Posting of copy of shipping articles.
              14.213
              Report of shipment of merchant mariner.
            
            
              Subpart C—Discharge of Merchant Mariners
              14.301
              Paying off of merchant mariner during or after voyage upon which shipping articles are required.
              14.303
              Discharge of merchant mariner in foreign port.
              14.305
              Entries in continuous discharge book.
              14.307
              Entries on certificate of discharge.
              14.309
              Entries in shipping articles at end of voyage.
              14.311
              Report of discharge of merchant mariner.
              14.313
              Storage of shipping articles and of certificates of discharge.
            
            
              Subpart D—Oceanographic Research Vessels
              14.401
              General.
              14.403
              Exemptions.
              14.405
              Procedures.
              14.407
              Reports.
            
          
          
            Authority:
            5 U.S.C. 552; 46 U.S.C. Chapters 103 and 104; 46 U.S.C. 70105.
          
          
            Source:
            CGD 94-004, 61 FR 56637, Nov. 4, 1996, unless otherwise noted.
          
          
            Subpart A—General
            
              § 14.101
              Purpose of part.
              This part prescribes rules for the shipment and discharge of merchant mariners aboard certain vessels of the United States.
            
            
              § 14.103
              Addresses of Coast Guard.
              (a) U.S. postal mail: U.S. Coast Guard National Maritime Center (NMC-42), 100 Forbes Drive, Martinsburg, West Virginia 25404.
              (b) Electronic mail: IASKNMC@uscg.mil.
              
              (c) World wide web: http://www.uscg.mil/nmc.
              
              [USCG-2008-0906, 73 FR 56508, Sept. 29, 2008]
            
            
              
              § 14.105
              Disclosure and privacy.
              The Coast Guard makes information available to the public in accordance with 49 CFR part 7, including appendix B.
            
          
          
            Subpart B—Shipment of Merchant Mariners
            
              § 14.201
              Voyages upon which shipping articles are required.
              (a) Before proceeding either upon a foreign, intercoastal, or coastwise voyage (including a voyage on the Great Lakes) listed in paragraph (b) of this section or with the engagement or replacement of a merchant mariner for such a voyage, each master or individual in charge of a vessel or seagoing barge of the United States must execute shipping articles however prepared, manually or electronically. The master or individual in charge and each mariner engaged or replaced must sign the articles.
              (b) Except as provided by § 14.203 of this subpart, articles are required upon each voyage by a vessel of the United States—
              (1) Of 100 GRT or more, on a foreign voyage, which is a voyage from a port in the United States to any foreign port other than a port in—
              (i) Canada;
              (ii) Mexico; or
              (iii) The West Indies.
              (2) Of 75 GRT or more on a voyage between a port of the United States on the Atlantic Ocean and a port of the United States on the Pacific Coast; or
              (3) Of 50 GRT or more on a voyage between a port in one State and a port in another State other than an adjoining State.
              [CGD 94-004, 61 FR 56637, Nov. 4, 1996, as amended by USCG-2004-17914, 78 FR 77999, Dec. 24, 2013]
            
            
              § 14.203
              Voyages upon which shipping articles are not required.
              Although they may be used for the voyage; shipping articles are not required for any voyage by—
              (a) A yacht;
              (b) A vessel engaged exclusively in fishing or whaling;
              (c) A vessel aboard which the merchant mariners are by custom or agreement entitled to participate in the profits or results of a cruise or voyage;
              (d) A vessel employed exclusively in trade on the navigable rivers of the United States; or
              (e) A ferry, or a tug used in ferrying, if the vessel is employed exclusively in trade on the Great Lakes, other lakes, bays, sounds, bayous, canals, or harbors.
            
            
              § 14.205
              Production of credentials by merchant mariner signing shipping articles.
              On engagement for a voyage upon which shipping articles are required, each merchant mariner must present to the master or individual in charge of the vessel every document, certificate, credential, or license required by law for the service the mariner would perform.
              [CGD 94-004, 61 FR 56637, Nov. 4, 1996, as amended by USCG-2006-24371, 74 FR 11260, Mar. 16, 2009; USCG-2004-17914, 78 FR 77999, Dec. 24, 2013]
            
            
              § 14.207
              Content and form of shipping articles.
              (a)(1) The content and form of shipping articles for each vessel of the United States of 100 GRT or more upon a foreign or intercoastal voyage must comply with the requirements of 46 U.S.C. 10302, 10303, 10304, and 10305. The articles must identify the nature of the voyage and specify at least the name, license, MMD or MMC number, capacity of service, time due onboard to begin work, name and address of the next of kin, and wages due to each merchant mariner, either who was discharged or whose services were otherwise terminated during the month.
              (2) The content and form of articles for each such vessel upon a coastwise voyage (including a voyage on the Great Lakes) must also comply with the requirements of 46 U.S.C. 10502. The articles must specify at least the matter identified by paragraph (a)(1) of this section, except that they must not specify the wages due to the mariner. The wages section of the form must be left blank for coastwise voyages.

              (b) Any shipping company that manually prepares the articles may, upon request, obtain a form from the Coast Guard.
              
              (c) Any company that electronically prepares the articles may develop its own software or buy it off the shelf; but, in either of these cases, it must secure approval to use the software for these purposes from the National Maritime Center at any of the addresses provided in § 14.103 of this part.
              [USCG-2004-17914, 78 FR 77999, Dec. 24, 2013]
            
            
              § 14.209
              Preparation of shipping articles at beginning of voyage.
              Each master or individual in charge of a vessel when shipping articles are required must prepare an original and two copies of the articles. The original and one copy must be signed by the master or individual in charge and by each merchant mariner; but the second copy must not be signed by any of them.
              [CGD 94-004, 61 FR 56637, Nov. 4, 1996, as amended by USCG-2004-17914, 78 FR 77999, Dec. 24, 2013]
            
            
              § 14.211
              Posting of copy of shipping articles.
              On commencement of a foreign, intercoastal, or coastwise voyage (including a voyage on the Great Lakes), each master or individual in charge of a vessel when shipping articles are required must ensure that a legible copy of the articles, unsigned by the mariner, and without the next of kin information, is posted at a place accessible to the crew.
              [CGD 94-004, 61 FR 56637, Nov. 4, 1996, as amended by USCG-2004-17914, 78 FR 77999, Dec. 24, 2013; USCG-2014-0688, 79 FR 58279, Sept. 29, 2014]
            
            
              § 14.213
              Report of shipment of merchant mariner.
              (a) When a vessel of the United States sails upon a foreign, intercoastal, or coastwise voyage (excluding a voyage on the Great Lakes), each master or individual in charge must, at the commencement of the voyage, send one copy of shipping articles, signed by the master and by each merchant mariner, to the owner, charterer, or managing operator. The master must keep the original throughout the voyage and enter in it all charges made to the crew during the voyage.
              (b) When a vessel of the United States sails exclusively on the Great Lakes—
              (1) Each master or individual in charge must, at the commencement of the season, or once the vessel is put into service, whichever occurs earlier, send one copy of articles, signed by the master and by each mariner, to the owner, charterer, or managing operator;
              (2) The master or individual in charge must every 60 days send supplementary particulars of engagement covering each mariner engaged during this period, signed by the master and by each mariner, to the owner, charterer, or managing operator; and
              (3) The master or individual in charge must, at the close of the season, or once the vessel is withdrawn from service, whichever occurs later, send articles, signed by the master and by each mariner, to the owner, charterer, or managing operator.
              (c) When a vessel of the United States sales exclusively on bays or sounds, each master or individual in charge must, at least every 60 days, send articles, signed by the master and by each mariner, to the owner, charter, or managing operator.
              (d) Any person who fails to comply with the requirements of this section is subject to a civil penalty of $5,000.
              [CGD 94-004, 61 FR 56637, Nov. 4, 1996, as amended by USCG-2004-17914, 78 FR 77999, Dec. 24, 2013; USCG-2014-0688, 79 FR 58279, Sept. 29, 2014]
            
          
          
            Subpart C—Discharge of Merchant Mariners
            
              § 14.301
              Paying off of merchant mariner during or after voyage upon which shipping articles are required.

              Each master or individual in charge of a vessel when shipping articles are required must complete and sign, and each merchant mariner paid off during or after such a voyage must sign the articles and otherwise comply with the requirements of this subpart. When signed by the master or individual in charge and by the mariner, the articles constitute a release from the duties to which they bound their parties.
              [CGD 94-004, 61 FR 56637, Nov. 4, 1996, as amended by USCG-2004-17914, 78 FR 77999, Dec. 24, 2013]
            
            
              § 14.303
              Discharge of merchant mariner in foreign port.
              Upon the discharge of any mariner in a foreign port, the master must make the required entries on the ship's articles. Upon the request of the master or a mariner, the consular officer will discharge the mariner in accordance with the requirements of 46 U.S.C. 10318.
              [CGD 94-004, 61 FR 56637, Nov. 4, 1996, as amended by USCG-2004-17914, 78 FR 77999, Dec. 24, 2013]
            
            
              § 14.305
              Entries in continuous discharge book.
              If the merchant mariner holds a continuous discharge book, the master or individual in charge of the vessel must make the proper entries in it.
              [CGD 94-004, 61 FR 56637, Nov. 4, 1996, as amended by USCG-2004-17914, 78 FR 77999, Dec. 24, 2013]
            
            
              § 14.307
              Entries on certificate of discharge.
              (a) Each master or individual in charge of a vessel must, for each merchant mariner being discharged from the vessel, prepare a certificate of discharge and two copies, whether by writing or typing them on the prescribed form with permanent ink or generating them from computer in the prescribed format, and must sign them with permanent ink. The prescribed format for a certificate of discharge is the same as the current form CG-718A. The form has the mariner's printed name, signature, citizenship, MMD or MMC number, certification statement, date, master's signature, rate/rank the mariner is serving on the voyage, date and place of shipment, date and place of discharge, name of the vessel, name of the operating company, official number of the vessel, class of the vessel, and nature of the voyage.
              (b) Each mariner being discharged must sign the certificate and both copies with permanent ink.
              (c) When the mariner leaves the vessel, the master or individual in charge must give the original certificate to the mariner.
              (d) Except as directed by § 14.313, the shipping company must keep both copies of the certificate.
              (e) The company must provide copies of certificates of discharge to the mariner and the Coast Guard upon request.
              [CGD 94-004, 61 FR 56637, Nov. 4, 1996, as amended by USCG-2002-13058, 67 FR 61278, Sept. 30, 2002; USCG-2006-24371, 74 FR 11260, Mar. 16, 2009; USCG-2004-17914, 78 FR 17999, Dec. 24, 2013]
            
            
              § 14.309
              Entries in shipping articles at end of voyage.
              (a) At the end of each voyage upon which shipping articles are required, the master or individual in charge of the vessel must—
              (1) Complete the articles, conforming the pertinent entries in them to those on the certificate of discharge and its copies;
              (2) Note in the articles the execution of each Mutual Release;
              (3) Attach to the articles each Mutual Release and a copy of each certificate of discharge ; and
              (4) Pay to each merchant mariner all wages due.
              (b) When paid off, each mariner must sign the articles.
              [CGD 94-004, 61 FR 56637, Nov. 4, 1996, as amended by USCG-2004-17914, 78 FR 77999, Dec. 24, 2013]
            
            
              § 14.311
              Report of discharge of merchant mariner.
              (a) At the end of each foreign, intercoastal, and coastwise voyage by a vessel of the United States, or of each voyage by such a vessel that sails exclusively on bays or sounds (or by such a vessel at the close of the season on the Great Lakes, or once the vessel is withdrawn from service there, whichever occurs later), the shipping company may electronically transmit the data from the certificates of discharge to the electronic address provided by the Coast Guard in § 14.103 of this part .

              (b) If the data is submitted manually, the shipping companies must provide the data for foreign and intercoastal voyages at the end of each voyage. For coastwise voyages or of each voyage by such a vessel that sails exclusively on bays or sounds (or by such a vessel at the close of the season of the Great Lakes, or once the vessel is withdrawn from service there, whichever occurs later), the shipping companies must submit a copy of each certificate of discharge to the address in § 14.103(a) at least once per calendar month.
              [CGD 94-004, 61 FR 56637, Nov. 4, 1996, as amended by USCG-2007-29018, 72 FR 53964, Sept. 21, 2007; USCG-2004-17914, 78 FR 78000, Dec. 24, 2013]
            
            
              § 14.313
              Storage of shipping articles and of certificates of discharge.
              (a) Each shipping company must keep all original shipping articles and copies of all certificates of discharge for 3 years. After 3 years the shipping companies must prepare the original shipping articles in alphabetical order by vessel name and send to the address in § 14.103(a) for storage at the Federal Records Center at Suitland, Maryland. The company may dispose of the copies of certificates of discharge. The Coast Guard will dispose of copies of certificates submitted manually, once the data are entered into its sea-service database and are validated.
              (b) Each shipping company that goes out of business or merges with another company must send all original articles to the address in § 14.103(a) within 30 days of the transaction.
              (c) Articles sent for storage to the address in § 14.103(a) of this part that are not prepared in accordance with paragraph (a) of this section may be returned to the shipping company for correction.
              (d) The shipping company must provide copies of shipping articles and certificates of discharge to the mariner and the Coast Guard upon request.
              [CGD 94-004, 61 FR 56637, Nov. 4, 1996, as amended by USCG-2004-17914, 78 FR 77999, Dec. 24, 2013]
            
          
          
            Subpart D—Oceanographic Research Vessels
            
              § 14.401
              General.
              Unless otherwise provided by Title 46 United States Code, by any act amending or supplementing that title, or by this subpart, that title as far as it governs the employment of merchant mariners remains, and any act amending or supplementing that title becomes, applicable to oceanographic research vessels.
            
            
              § 14.403
              Exemptions.
              (a) Certain requirements of Title 46, United States Code do not apply to the employment of merchant mariners on oceanographic research vessels. These requirements are those concerned with, among other things, the shipment and discharge of mariners, their pay and allotments, and the adequacy of their clothing. 46 U.S.C. 2113(2) allows exemptions of oceanographic research vessels from certain requirements of parts B, C, F, or G of subtitle II of 46 U.S.C., upon such terms as the Secretary of the Department of Homeland Security deems suitable. The exemptions available under this subpart are subject to the following terms:
              (1) No use of any exemption relieves the owner, charterer, managing operator, master, or individual in charge of the vessel of other statutory responsibilities for the protection of every mariner under his or her command.
              (2) If it is presented at a reasonable time and in a reasonable manner, the master or individual in charge must receive, consider, and appropriately address the legitimate complaint of any mariner.
              (b) For any oceanographic research vessel sailing with any mariner employed by any firm, association, corporation, or educational or governmental body or agency, the Commandant may grant exemptions from—
              (1) 46 U.S.C. 10301, Application;
              (2) 46 U.S.C. 10302, Shipping articles (for foreign and intercoastal voyages);
              (3) 46 U.S.C. 10307, Posting of articles;
              (4) 46 U.S.C. 10308, Foreign engagements;
              (5) 46 U.S.C. 10311, Certificates of discharge;
              (6) 46 U.S.C. 10313 and 10504, Wages;
              (7) 46 U.S.C. 10314 and 10505, Advances;
              (8) 46 U.S.C. 10315, Allotments;
              (9) 46 U.S.C. 10316 and 10506, Trusts;
              (10) 46 U.S.C. 10321 and 10508, General penalties;

              (11) 46 U.S.C. 10502, Shipping articles (for coastwise voyages); and
              
              (12) 46 U.S.C. 10509, Penalty for failure to begin coastwise voyages.
              [CGD 94-004, 61 FR 56637, Nov. 4, 1996, as amended by USCG-2004-17914, 78 FR 77999, Dec. 24, 2013]
            
            
              § 14.405
              Procedures.
              (a) Upon written request for the owner, charterer, managing operator, master, or individual in charge of the vessel to the Coast Guard OCMI in whose zone the vessel is located, the Commandant may grant an exemption of any oceanographic research vessel designated by 46 U.S.C. 2113(2) from any requirement of any section listed by § 14.403(b).
              (b) The request must state—
              (1) Any requirement of any section listed in § 14.403(b) from which the applicant wishes an exemption; and
              (2) What business practices regarding, among other things, the shipment and discharge of merchant mariners, their pay and allotments, and the adequacy of their clothing would justify the exemption.
              (c) The Coast Guard will forward the request, along with his or her recommendation, to the Commandant, who will determine whether to grant any exemption of any vessel from any requirement. The Coast Guard will issue a letter indicating any exemption granted. The master or individual in charge of the vessel must keep the letter aboard the vessel.
              (d) If operating conditions change, the owner, charterer, managing operator, master, or individual in charge of the vessel must so advise the Coast Guard . The Coast Guard will forward pertinent information on how the conditions have changed, along with his or her recommendation, to the Commandant, who will determine whether any exemption should remain granted.
              [CGD 94-004, 61 FR 56637, Nov. 4, 1996, as amended by USCG-2004-17914, 78 FR 78000, Dec. 24, 2013]
            
            
              § 14.407
              Reports.
              (a) The owner, charterer, managing operator, master, or individual in charge of each oceanographic research vessel of 100 GRT or more must maintain a record of the employment, discharge, or termination of service of every merchant mariner in the crew. At least every 6 months, the person maintaining this record shall transmit it to the Coast Guard, either manually, in the form of a copy of a certificate of discharge, or electronically to the address provided in § 14.103 of this part.
              (b) The owner, charterer, managing operator, master, or individual in charge of the vessel must keep original shipping articles and a copy of each certificate of discharge ready for review by the Coast Guard or the concerned mariner upon request. The Coast Guard will no longer keep either original articles or copies of certificates of discharge; it will keep only electronic records of employment.
              (c) The master or individual in charge of the vessel must ensure that every entry made in the articles agrees with the corresponding entry made in a continuous discharge book, on a certificate of discharge, or in any other proof of sea service furnished to the mariner.
              (d) Each oceanographic company must keep all original articles and copies of all certificates of discharge for 3 years. After 3 years the company must prepare the original shipping articles in alphabetical order by vessel name and send to the address in § 14.103(a) of this part for storage at the Federal Records Center at Suitland, Maryland. The company may dispose of the copies of certificates of discharge. The Coast Guard will dispose of copies of certificates submitted manually, once the information is entered into its sea-service database and is validated.
              (e) Each oceanographic company that goes out of business or merges with another company must send all original articles to the address in § 14.103(a) within 30 days of the transaction.
              (f) Articles sent for storage to the address in § 14.103(a) of this part that are not prepared in accordance with paragraph (d) of this section may be returned to the company for correction.

              [CGD 94-004, 61 FR 56637, Nov. 4, 1996, as amended by USCG-2004-17914, 78 FR 78000, Dec. 24, 2013; USCG-2014-0688, 79 FR 58279, Sept. 29, 2014]
              
            
          
        
        
          Pt. 15
          PART 15—MANNING REQUIREMENTS
          
            
              Subpart A—Purpose and Applicability
              Sec.
              15.101
              Purpose of regulations.
              15.102
              Paperwork approval.
              15.103
              Incorporation by reference.
              15.105
              General.
            
            
              Subparts B-C [Reserved]
            
            
              Subpart D—Manning Requirements; All Vessels
              15.401
              Employment and service within restrictions of credential.
              15.403
              When credentials for ratings are required.
              15.404
              Requirements for serving onboard a vessel.
              15.405
              Familiarity with vessel characteristics.
              15.410
              Credentialed individuals for assistance towing vessels.
              15.415
              [Reserved]
            
            
              Subpart E—Manning Requirements; Inspected Vessels
              15.501
              Certificate of inspection.
              15.505
              Changes in the certificate of inspection.
              15.510
              Right of appeal.
              15.515
              Compliance with certificate of inspection.
              15.520
              Mobile offshore drilling units (MODUs).
              15.525
              Additional manning requirements for tank vessels.
              15.530
              Large passenger vessels.
              15.535
              Towing vessels.
            
            
              Subpart F—Manning Requirements; Uninspected Vessels
              15.601
              General.
              15.605
              Credentialed operators for uninspected passenger vessels.
              15.610
              Master and mate (pilot) of uninspected towing vessels.
            
            
              Subpart G—Limitations and Qualifying Factors
              15.701
              Officers Competency Certificates Convention, 1936.
              15.705
              Watches.
              15.710
              Working hours.
              15.715
              Automated vessels.
              15.720
              Use of non-U.S.-credentialed personnel.
              15.725
              Sailing short.
              15.730
              Language requirements.
            
            
              Subpart H—Computations
              15.801
              General.
              15.805
              Master.
              15.810
              Mates.
              15.812
              Pilots.
              15.815
              Radar observers.
              15.816
              Automatic radar plotting aids (ARPAs).
              15.817
              Global Maritime Distress and Safety System (GMDSS) radio operator.
              15.818
              Global Maritime Distress and Safety System (GMDSS) at-sea maintainer.
              15.820
              Chief engineer.
              15.825
              Engineers.
              15.830
              Radio officers.
              15.835
              Staff officers.
              15.840
              Able seamen.
              15.845
              Lifeboatmen.
              15.850
              Lookouts.
              15.855
              Cabin watchmen and fire patrolmen.
              15.860
              Tankerman.
              15.865
              Qualified member of the engine department (QMED).
            
            
              Subpart I—Equivalents
              15.901
              Inspected vessels of less than 100 GRT.
              15.905
              Uninspected passenger vessels.
              15.910
              Towing vessels.
              15.915
              Engineer officer endorsements.
            
            
              Subpart J—Vessels in Foreign Trade
              15.1001
              General.
              15.1010
              California.
              15.1020
              Hawaii.
              15.1030
              New York and New Jersey.
              15.1040
              Massachusetts.
              15.1050
              North Carolina.
            
            
              Subpart K—Vessels Subject to Requirements of STCW
              15.1101
              General.
              15.1103
              Employment and service within the restrictions of an STCW endorsement or of a certificate of training.
              15.1105
              Familiarization and basic training (BT).
              15.1107
              Maintenance of merchant mariners' records by owner or operator.
              15.1109
              Watches.
              15.1111
              Work hours and rest periods.
              15.1113
              Security personnel.
            
          
          
            Authority:
            46 U.S.C. 2101, 2103, 3306, 3703, 8101, 8102, 8103, 8104, 8105, 8301, 8304, 8502, 8503, 8701, 8702, 8901, 8902, 8903, 8904, 8905(b), 8906 and 9102; sec. 617, Pub. L. 111-281, 124 Stat. 2905; and Department of Homeland Security Delegation No. 0170.1.
          
          
            Source:
            CGD 81-059, 52 FR 38652, Oct. 16, 1987, unless otherwise noted.
          
          
            
            Subpart A—Purpose and Applicability
            
              § 15.101
              Purpose of regulations.
              The purpose of this part is to set forth uniform minimum requirements for the manning of vessels. In general, they implement, interpret, or apply the specific statutory manning requirements in title 46, U.S.C., implement various international conventions which affect merchant marine personnel, and provide the means for establishing the complement necessary for safe operation of vessels.
              [CGD 81-059, 52 FR 38652, Oct. 16, 1987, as amended by USCG-2004-17914, 78 FR 78000, Dec. 24, 2013]
            
            
              § 15.102
              Paperwork approval.
              (a) This section lists the control numbers assigned by the Office of Management and Budget under the Paper Reduction Act of 1980 (Pub. L. 96-511) for the reporting and recordkeeping requirements in this part.
              (b) The following control numbers have been assigned to the sections indicated:
              (1) OMB 1625-0079—46 CFR 15.1107.
              (2) [Reserved]
              [CGD 95-62, 62 FR 34538, June 26, 1997, as amended by USCG-2004-18884, 69 FR 58343, Sept. 30, 2004]
            
            
              § 15.103
              Incorporation by reference.

              (a) Certain material is incorporated by reference into this part with the approval of the Director of the Federal Register under 5 U.S.C. 552(a) and 1 CFR part 51. All approved material is available for inspection at the Coast Guard, Office of Merchant Mariner Credentialing (CG-MMC), U.S. Coast Guard, Stop 7509, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7509, 202-372-1492, and is available from the sources listed below. It is also available for inspection at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030 or go to http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.
              
              (b) International Maritime Organization (IMO), 4 Albert Embankment, London, SE1 7SR England:
              (1) The International Convention on Standards of Training, Certification and Watchkeeping for Seafarers, 1978, as amended, 2011 (STCW Convention), incorporation by reference approved for §§ 15.403, 15.404, 15.1103, 15.1105, and 15.1109.
              (2) The Seafarers' Training, Certification and Watchkeeping Code, as amended, 2011 (STCW Code), incorporation by reference approved for § 15.1109.
              (3) The International Convention for the Safety of Life at Sea, 1974 (SOLAS), approved for incorporation by reference in §§ 15.818 and 15.1103.
              [USCG-2004-17914, 78 FR 78000, Dec. 24, 2013, as amended by USCG-2016-0315, 81 FR 43955, July 6, 2016]
            
            
              § 15.105
              General.
              (a) The regulations in this part apply to all vessels that are subject to the manning requirements contained in the navigation and shipping laws of the United States, including uninspected vessels (46 U.S.C. 7101-9308).
              (b) The navigation and shipping laws state that a vessel may not be operated unless certain manning requirements are met. In addition to establishing a minimum number of officers and rated crew to be carried onboard certain vessels, they establish minimum qualifications concerning licenses and MMC endorsements, citizenship, and conditions of employment. It is the responsibility of the owner, charterer, managing operator, master, or person in charge or in command of the vessel to ensure that appropriate personnel are carried to meet the requirements of the applicable navigation and shipping laws and regulations.
              (c) Inspected vessels are issued a Certificate of Inspection (COI) which indicates the minimum complement of officers and crew (including lifeboatmen) considered necessary for safe operation. The COI complements the statutory requirements but does not supersede them.

              (d) Uninspected vessels operating on an international voyage may be issued a safe manning certificate indicating the minimum complement of qualified mariners necessary for safe operation.
              
              (e) The regulations in subpart K of this part apply to seagoing vessels subject to the International Convention on Standards of Training, Certification and Watchkeeping for Seafarers, 1978, as amended (STCW).
              (f) Persons serving on any of the following vessels, or any owner or operator of any of these vessels, do not need to meet the requirements of subpart K of this part, because the vessels are exempt from application of STCW:
              (1) Fishing vessels as defined in 46 U.S.C. 2101(11)(a).
              (2) Fishing vessels used as fish-tender vessels as defined in 46 U.S.C. 2101(11)(c).
              (3) Barges as defined in 46 U.S.C. 102, including non-self-propelled mobile offshore drilling units.
              (4) Vessels operating exclusively on the Great Lakes or on the inland waters of the U.S. in the Straits of Juan de Fuca or on the Inside Passage between Puget Sound and Cape Spencer.
              (5) Pilot vessels engaged on pilotage duty.
              (g) Owners and operators, and personnel serving on the following small vessels engaged exclusively on domestic, near-coastal voyages are in compliance with subpart K of this part and are, therefore, not subject to further requirements for the purposes of the STCW Convention:
              (1) Small passenger vessels subject to subchapter T or K of 46 CFR chapter I.
              (2) Vessels of less than 200 GRT, other than passenger vessels subject to subchapter H of 46 CFR chapter I.
              (3) Uninspected passenger vessels (UPVs) as defined in 46 U.S.C. 2101(42)(B).
              (h) Personnel serving on vessels identified in paragraphs (g)(1) and (g)(2) of this section may be issued, without additional proof of qualification, an appropriate STCW endorsement on their license or MMC when the Coast Guard determines that such an endorsement is necessary to enable the vessel to engage on a single international voyage of a non-routine nature. The STCW endorsement will be expressly limited to service on the vessel or the class of vessels and will not establish qualification for any other purpose.
              [USCG-2004-17914, 78 FR 78000, Dec. 24, 2013]
            
          
          
            Subpart B-C [Reserved]
          
          
            Subpart D—Manning Requirements; All Vessels
            
              Source:
              USCG-2004-17914,78 FR 17914, Dec. 24, 2013, unless otherwise noted.
            
            
              § 15.401
              Employment and service within restrictions of credential.
              (a) A person may not employ or engage an individual, and an individual may not serve, in a position in which an individual is required by law or regulation to hold a license, certificate of registry, Merchant Mariner's Document (MMD), Transportation Worker Identification Credential (TWIC) and/or Merchant Mariner Credential (MMC), unless the individual holds all credentials required, as appropriate, authorizing service in the capacity in which the individual is engaged or employed, and the individual serves within any restrictions placed on the credential. An individual holding an active license, certificate of registry, MMD, or MMC issued by the Coast Guard must also hold a valid TWIC issued by the Transportation Security Administration unless the individual is exempt under 46 CFR 10.203(b)(1).
              (b) A person may not employ or engage an individual, and an individual may not serve in a position in which it is required by law or regulation that the individual hold an MMC endorsed with a national endorsement, as well as a corresponding STCW endorsement for service outside the boundary line.
              (c) A person may not employ or engage an individual in a position required to hold an MMC unless that individual maintains a current medical certificate. Medical certificates must be issued and will remain current for the following periods of time, unless otherwise noted on the certificate:
              (1) After January 1, 2017, two years for individuals serving on vessels to which STCW applies unless the mariner is under the age of 18, in which case the maximum period of validity will be 1 year.
              (2) Two years for individuals serving as a first-class pilot or those individuals serving as pilots on vessels of 1,600 GRT or more under § 15.812 of this part.
              (3) Five years for all other mariners.
              
              (d) Each individual referred to in paragraph (a) of this section must hold an MMD or MMC that serves as identification, with an appropriate endorsement for the position in which the seaman serves, and the MMD or MMC, along with a valid medical certificate, must be presented to the master of the vessel at the time of employment or before signing Articles of Agreement.
              (e) Each individual below the grades of officer and staff officer employed on any U.S. flag merchant vessel of 100 GRT or more must possess a valid MMD or MMC issued by the Coast Guard, except as noted below:
              (1) Mariners on vessels navigating exclusively on rivers and lakes, except the Great Lakes, as defined in § 10.107 of this subchapter.
              (2) Mariners below the rank of officer employed on any non-self-propelled vessel, except seagoing barges and barges to which 46 U.S.C. chapter 37 applies.
              (3) Personnel not designated with any safety or security duties onboard casino vessels.
              (f) Every person employed on a vessel with dual tonnages (both domestic and international) must hold a credential authorizing service appropriate to the tonnage scheme under which the vessel is manned and operating.
            
            
              § 15.403
              When credentials for ratings are required.
              (a) Every seaman referred to in this section, when required, must produce a valid MMC or MMD with all applicable rating endorsements for the position sought, a valid TWIC unless the mariner is exempt under 46 CFR 10.203(b)(2), and a valid medical certificate to the master of the vessel at the time of his or her employment before signing Articles of Agreement. Seamen who do not possess one of these credentials may be employed at a foreign port or place within the limitations specified in § 15.720 of this part.
              (b)(1) Every person below the grades of officer and staff officer employed on any U.S. flag merchant vessel of 100 GRT or more, except those navigating rivers exclusively and the smaller inland lakes, must possess a valid MMC or MMD, along with a valid medical certificate, with all appropriate endorsements for the positions served.
              (2) No endorsements are required of any person below the rank of officer employed on any barges except seagoing barges and barges to which 46 U.S.C. chapter 37 applies.
              (3) No endorsements are required of any person below the rank of officer employed on any sail vessel of less than 500 net tons while not carrying passengers for hire and while not operating outside the line dividing inland waters from the high seas. 33 U.S.C. 151.
              (c) Each person serving as an able seafarer-deck, or a rating forming part of a navigational watch (RFPNW), on a seagoing vessel of 500 GT or more must hold an STCW endorsement certifying him or her as qualified to perform the navigational function at the support level, in accordance with the STCW Convention (incorporated by reference, see § 15.103 of this part).
              (d) Each person serving as an able seafarer-engine, or a rating forming part of an engineering watch (RFPEW), on a seagoing vessel driven by main propulsion machinery of 1,000 HP/750 kW propulsion power or more must hold an STCW endorsement certifying him or her as qualified to perform the marine-engineering function at the support level, in accordance with the STCW Convention.
              (e) Notwithstanding any other rule in this part, no person subject to this part serving on any of the following vessels needs an STCW endorsement:
              (1) Vessels exempted from the application of the STCW Convention, including—
              (i) Fishing vessels as defined in 46 U.S.C. 2101(11)(a);
              (ii) Fishing vessels used as fish-tender vessels as defined in 46 U.S.C. 2101(11)(c);
              (iii) Barges as defined in 46 U.S.C. 102, including non-self-propelled mobile offshore-drilling units;
              (iv) Vessels operating exclusively on the Great Lakes; or
              (v) Pilot vessels engaged in pilotage duty.

              (2) Vessels not subject to any obligation under the STCW Convention due to their special operating conditions as small vessels engaged in domestic, near-coastal voyages, including—
              (i) Small passenger vessels subject to subchapter T or K of 46 CFR chapter I;
              (ii) Vessels of less than 200 GRT (other than passenger vessels subject to subchapter H of 46 CFR) chapter I; or
              (iii) Uninspected passenger vessels as defined in 46 U.S.C. 2101(42)(B).
            
            
              § 15.404
              Requirements for serving onboard a vessel.
              (a) Ratings Forming Part of a Navigational Watch (RFPNW). Each person serving as an RFPNW on a seagoing vessel of 500 GT or more, subject to the STCW Convention (incorporated by reference, see § 15.103 of this part), must hold an STCW endorsement attesting to his or her qualifications to perform the navigational function at the support level.
              (b) Able seaman. Each person serving as a rating as able seaman on a U.S. flag vessel must hold an MMC endorsed as able seaman, except that no credential as able seaman is required of any person employed on any tug or towboat on the bays and sounds connected directly with the seas, or on any barges except seagoing barges or tank barges. Each person serving as an able seaman on a seagoing vessel subject to the STCW Convention must also hold an STCW endorsement as able seafarer-deck.
              (c) Ratings Forming Part of an Engineering Watch (RFPEW). Each person serving as an RFPEW in a manned engineroom or designated to perform duties in a periodically unmanned engineroom, on a seagoing vessel driven by main propulsion machinery of 1,000 HP/750 kW propulsion power or more, must hold an STCW endorsement attesting to his or her qualifications to perform the marine-engineering function at the support level.
              (d) Qualified Member of the Engine Department (QMED). (1) The holder of an MMD or MMC endorsed with one or more QMED ratings may serve in any unqualified rating in the engine department without obtaining an additional endorsement.
              (2) A QMED may serve as a qualified rating in the engine department only in the specific ratings endorsed on his or her MMD or MMC.
              (3) Persons serving on vessels subject to the STCW Convention as junior engineer, pumpman/machinist, or electrician/refrigeration engineer must also hold an STCW endorsement as able seafarer-engine.
              (e) Lifeboatman. Every person assigned duties as a lifeboatman must hold a credential attesting to such proficiency. Persons serving on vessels subject to the STCW Convention must also hold an STCW endorsement in proficiency in survival craft and rescue boats other than fast rescue boats (PSC).
              (f) Lifeboatman-limited. Every person assigned duties onboard a vessel that is not required to carry lifeboats and is required to employ a lifeboatman must hold an endorsement as either lifeboatman or lifeboatman-limited. Persons serving on vessels subject to the STCW Convention must also hold an STCW endorsement in proficiency in survival craft and rescue boats other than lifeboats and fast rescue boats—limited (PSC—limited).
              (g) Fast rescue boats. Every person engaged or employed in a position requiring proficiency in fast rescue boats must hold an endorsement attesting to such proficiency.
              (h) Entry level. Every person employed in a rating other than able seaman or QMED on a U.S. flag vessel on which MMCs are required must hold an MMD or MMC endorsed as wiper, ordinary seaman, steward's department, or steward's department (F.H.).
              (i) Person in charge of medical care. Every person designated to take charge of medical care onboard vessels subject to the STCW Convention must hold an MMD or MMC endorsed as person in charge of medical care.
              (j) Medical first-aid provider. Every person designated to provide medical first aid onboard vessels subject to the STCW Convention must hold an MMD or MMC endorsed as medical first-aid provider or a deck or engineer officer endorsement.
              (k) GMDSS radio operator or maintainer. Every person responsible for the operation or shipboard maintenance of GMDSS radio equipment onboard vessels subject to the STCW Convention must hold an MMD or MMC endorsed as GMDSS radio operator or GMDSS radio maintainer, as appropriate.
            
            
              § 15.405
              Familiarity with vessel characteristics.
              Each credentialed crewmember must become familiar with the relevant characteristics of the vessel appropriate to his or her duties and responsibilities prior to assuming those duties and responsibilities. As appropriate, these may include, but are not limited to, general arrangement of the vessel, maneuvering characteristics, proper operation of the installed navigation equipment, proper operation of firefighting and lifesaving equipment, stability and loading characteristics, emergency duties, and main propulsion and auxiliary machinery, including steering gear systems and controls.
            
            
              § 15.410
              Credentialed individuals for assistance towing vessels.
              Every assistance towing vessel must be under the direction and control of an individual holding a license or MMC authorizing him or her to engage in assistance towing under the provisions of § 11.482 of this subchapter.
            
            
              § 15.415
              [Reserved]
            
          
          
            Subpart E—Manning Requirements; Inspected Vessels
            
              Source:
              Redesignated by USCG-2004-17914, 78 FR 78001, Dec. 24, 2013, unless otherwise noted.
            
            
              § 15.501
              Certificate of inspection.
              (a) The certificate of inspection (COI) issued by an Officer in Charge, Marine Inspection (OCMI), to a vessel required to be inspected under 46 U.S.C. 3301 specifies the minimum complement of officers and crew necessary for the safe operation of the vessel.
              (b) The manning requirements for a particular vessel are determined by the OCMI after consideration of the applicable laws, the regulations in this part, and all other factors involved, such as: emergency situations, size and type of vessel, installed equipment, proposed routes of operation including frequency of port calls, cargo carried, type of service in which employed, degree of automation, use of labor saving devices, and the organizational structure of the vessel.
              [CGD 81-059, 52 FR 38652, Oct. 16, 1987, as amended at CGD 81-059, 54 FR 149, Jan. 4, 1989; USCG-2006-24412, 81 FR 40100, June 20, 2016]
            
            
              § 15.505
              Changes in the certificate of inspection.
              All requests for changes in manning as indicated on the COI must be sent to—
              (a) The Officer in Charge, Marine Inspection (OCMI) who last issued the COI; or
              (b) The OCMI conducting the inspection, if the request is made in conjunction with an inspection for certification.
              [USCG-2006-24412, 81 FR 40100, June 20, 2016]
            
            
              § 15.510
              Right of appeal.
              Any person directly affected by a decision or action taken under this part, by or on behalf of the Coast Guard, may appeal in accordance with subpart 1.03 of this chapter.
              [CGD 88-033, 54 FR 50380, Dec. 6, 1989, as amended by USCG-2006-24412, 81 FR 40100, June 20, 2016]
            
            
              § 15.515
              Compliance with certificate of inspection.
              (a) Except as provided by § 15.725 of this part, no vessel may be navigated unless it has in its service and onboard the crew complement required by the COI.
              (b) Any time passengers are embarked on a passenger vessel, the vessel must have the crew complement required by the COI, whether the vessel is underway, at anchor, made fast to shore, or aground. However, the master may allow reduced crew for limited or special operating conditions subject to the approval of the OCMI.
              (c) No vessel subject to inspection under 46 U.S.C. 3301 will be navigated unless it is under the direction and control of an individual who holds an appropriate license or officer endorsement on his or her MMC.
              [USCG-2004-17914, 78 FR 78002, Dec. 24, 2013]
            
            
              
              § 15.520
              Mobile offshore drilling units (MODUs).
              (a) The requirements in this section for MODUs supplement other requirements in this part.
              (b) The OCMI determines the minimum number of officers and crew (including lifeboatmen) required for the safe operation of inspected MODUs. In addition to other factors listed in this part, the specialized nature of the MODU is considered in determining the specific manning levels.
              (c) A license or officer endorsement on an MMC as offshore installation manager (OIM), barge supervisor (BS), or ballast control operator (BCO) authorizes service only on MODUs. A license or endorsement as OIM is restricted to the MODU type and mode of operation specified on the credential.
              (d) When underway, a self-propelled MODU, other than a drillship, must be under the command of an individual who holds a license as master endorsed as OIM, or an MMC endorsed as master and OIM. When not underway, such a vessel must be under the command of an individual holding the appropriate OIM credential.
              (e) A drillship must be under the command of an individual who holds a license or MMC officer endorsement as master. When a drillship is on location, or is maintaining its position with a dynamic positioning system, the individual in command must hold a license as master endorsed as OIM or an MMC with master and OIM officer endorsements.
              (f) A non-self-propelled MODU must be under the command of an individual who holds a license or MMC officer endorsement as OIM.
              (g) An individual serving as mate on a self-propelled surface unit when underway, other than a drillship, must hold an appropriate license, or an MMC endorsed as mate and BS or BCO. When not underway, such a vessel may substitute an individual holding the appropriate BS or BCO endorsement for the mate, if permitted by the cognizant OCMI.
              (h) An individual holding a license or MMC officer endorsement as BS is required on a non-self-propelled surface unit other than a drillship.
              (i) An individual holding a license or MMC officer endorsement as BS may serve as BCO.
              (j) The OCMI issuing the MODU's COI may authorize the substitution of chief or assistant engineer (MODU) for chief or assistant engineer, respectively, on self-propelled or propulsion-assisted surface units, except drillships. The OCMI may also authorize the substitution of assistant engineer (MODU) for assistant engineer on drillships.
              (k) Requirements in this part concerning radar observers do not apply to non-self-propelled MODUs.
              (l) A surface MODU underway or on location, when afloat and equipped with a ballast control room, must have that ballast control room manned by an individual holding a license or MMC officer endorsement authorizing service as BCO.
              [USCG-2004-17914, 78 FR 78003, Dec. 24, 2013]
            
            
              § 15.525
              Additional manning requirements for tank vessels.
              Parts 31 and 35 of this chapter contain additional manning requirements applicable to tank vessels.
            
            
              § 15.530
              Large passenger vessels.
              (a) The owner or operator of a U.S. flag large passenger vessel must ensure that any non-resident alien holding a Coast Guard-issued MMC described in part 12, subpart H of this subchapter is provided the rights, protections, and benefits of the International Labor Organization's Merchant Shipping (Minimum Standards) Convention of 1976.
              (b) On U.S. flag large passenger vessels, non-resident aliens holding a Coast Guard-issued MMC described in part 12, subpart H of this subchapter—
              (1) May only be employed in the steward's department on the vessel(s) specified on the MMC or accompanying Coast Guard letter under § 12.811 of this subchapter;
              (2) May only be employed for an aggregate period of 36 months of actual service on all authorized U.S. flag large passenger vessels combined, under § 12.811 of this subchapter;

              (3) May not perform watchstanding, engine room duty watch, or vessel navigation functions, under § 12.811 of this subchapter; and
              
              (4) May perform emergency-related duties only if, under § 12.811 of this subchapter—
              (i) The emergency-related duties do not require any other rating or endorsement, except lifeboatman as specified in § 12.811 of this subchapter;
              (ii) The non-resident alien has completed familiarization and basic training, as required in § 15.1105 of this part;
              (iii) The non-resident alien, if serving as a lifeboatman, has the necessary lifeboatman's endorsement; and
              (iv) The non-resident alien has completed the training for crewmembers on passenger ships performing duties involving safety or care for passengers, as required in part 12, subpart I of this subchapter.
              (c) No more than 25 percent of the total number of ratings on a U.S. flag large passenger vessel may be aliens, whether admitted to the United States for permanent residence or authorized for employment in the United States as non-resident aliens.
              (d) The owner or operator of a U.S. flag large passenger vessel employing non-resident aliens holding Coast Guard-issued MMCs described in part 12, subpart H of this subchapter must—
              (1) Retain custody of all non-resident alien MMCs for the duration of employment, under § 12.811 of this subchapter; and
              (2) Return all non-resident alien MMCs to the Coast Guard upon termination of employment, under § 12.811 of this subchapter.
              (e) The owner or operator of a U.S. flag large passenger vessel employing non-resident aliens holding Coast Guard-issued MMCs described in part 12, subpart H of this subchapter is subject to the civil penalty provisions specified in 46 U.S.C. 8103(f), for any violation of this section.
              [USCG-2004-17914, 78 FR 78003, Dec. 24, 2013, as amended by USCG-2018-0874, 84 FR 30882, June 28, 2019]
            
            
              § 15.535
              Towing vessels.
              (a) Applicability. Except as provided in this paragraph (a), the requirements in this section apply to a towing vessel subject to subchapter M of this chapter. Vessels subject to this section must also meet the requirements in § 15.515(c). A towing vessel at least 8 meters (26 feet) in length, measured from end to end over the deck (excluding sheer), that is not subject to subchapter M must meet the requirements in paragraph (b) of this section if it is—
              (1) A seagoing towing vessel of 300 gross tons or more subject to the provisions of subchapter I of this chapter;
              (2) A vessel inspected under other subchapters of this chapter that may perform occasional towing; or
              (3) A public vessel as defined in 46 U.S.C. 2101.
              (b) Towing vessels 8 meters or more in length. Every towing vessel of at least 8 meters (26 feet) in length, measured from end to end over the deck (excluding sheer), must be under the direction and control of a person holding a MMC endorsed as master or mate (pilot) of towing vessels or as master or mate of vessels of greater than 200 gross register tons, holding a completed Towing Officer Assessment Record signed by a designated examiner indicating that the officer is proficient in the operation of towing vessels upon the appropriate route.
              (c) Towing Vessels of Any Length on the Lower Mississippi River. In addition to the requirements of paragraph (b) of this section, any towing vessel operating in the pilotage waters of the Lower Mississippi River must be under the control of an officer who holds either a first-class pilot's endorsement for that route, or MMC officer endorsement for the Western Rivers, or who meets the requirements of either paragraph (c)(1) or (2) of this section, as applicable.
              (1) Moving tank or hazardous material barges. To operate a towing vessel with tank barges or a tow of barges carrying hazardous material regulated under subchapter N or O of this chapter, the officer in charge of the towing vessel must have completed at least 12 round trips over this route as an observer, with at least 3 of those trips during hours of darkness, and must provide evidence to the Coast Guard upon request that at least 1 of the 12 round trips occurred within the last 5 years.
              (2) Moving uninspected barges or no barges. To operate a towing vessel without barges or a tow of uninspected barges, the officer in charge of the towing vessel must have completed at least 4 round trips over this route as an observer, with at least 1 of those trips during hours of darkness, and must provide evidence to the Coast Guard upon request that at least 1 of the 4 round trips occurred within the last 5 years.
              [USCG-2006-24412, 81 FR 40100, June 20, 2016]
            
          
          
            Subpart F—Manning Requirements; Uninspected Vessels
            
              Source:
              Redesignated by USCG-2004-17914, 78 FR 78001, Dec. 24, 2013, unless otherwise noted.
            
            
              § 15.601
              General.
              The following sections of subparts F, G, and H of this part contain provisions concerning manning of uninspected vessels; §§ 15.701, 15.705, 15.710, 15.720, 15.730, 15.801, 15.805, 15.810, 15.820, 15.825, 15.840, 15.850, 15.855, 15.905, 15.910, and 15.915.
            
            
              § 15.605
              Credentialed operators for uninspected passenger vessels.
              Each uninspected passenger vessel (UPV) must be under the direction and control of an individual credentialed by the Coast Guard, as follows:
              (a) Every UPV of 100 GRT or more, as defined by 46 U.S.C. 2101(42)(A), must be under the command of an individual holding a license or MMC endorsed as master. When navigated, it must be under the direction and control of a credentialed master, pilot, or mate.
              (b) Every self-propelled UPV as defined by 46 U.S.C. 2101(42)(B) must be under the direction and control of an individual holding a license or MMC endorsed as or equivalent to an operator of an uninspected passenger vessel (OUPV).
              (c) Personnel serving on UPVs engaged on international voyages must meet the requirements of subpart K of this part.
              [USCG-2004-17914, 78 FR 78004, Dec. 24, 2013]
            
            
              § 15.610
              Master and mate (pilot) of uninspected towing vessels.
              (a) The requirements in this section apply to towing vessels, except for—
              (1) Towing vessels that are subject to subchapter M in accordance with § 136.105 of this chapter;
              (2) Towing vessels that are seagoing and 300 gross or more tons subject to the provisions of subchapter I of this chapter;
              (3) Towing vessels that are inspected under other subchapters of this chapter that may perform occasional towing; and
              (4) Towing vessels that are public vessels as defined in 46 U.S.C. 2101.
              (b) Except as provided in this paragraph, every towing vessel of at least 8 meters (26 feet) in length, measured from end to end over the deck (excluding sheer), must be under the direction and control of a person holding a license or MMC officer endorsement as master or mate (pilot) of towing vessels, or as master or mate of vessels of greater than 200 GRT, holding either an endorsement on his or her license or MMC for towing vessels or a completed Towing Officer Assessment Record (TOAR) signed by a designated examiner indicating that the officer is proficient in the operation of towing vessels. This requirement does not apply to any vessel engaged in assistance towing.
              (c) Any towing vessel operating in the pilotage waters of the Lower Mississippi River must be under the control of an officer meeting the requirements of paragraph (b) of this section who holds either a first-class pilot's endorsement for that route or MMC officer endorsement for the Western Rivers, or who meets the requirements of paragraph (b) of this section and meets the requirements of either paragraph (c)(1) or (2) of this section as applicable:
              (1) To operate a towing vessel with tank barges, or a tow of barges carrying hazardous materials regulated under subchapters N or O of this chapter, an officer in charge of the towing vessel must have completed 12 roundtrips over this route as an observer, with at least three of those trips during hours of darkness, and provide evidence to the Coast Guard that at least one of the 12 roundtrips was completed within the last 5 years.

              (2) To operate a towing vessel without barges, or a tow of uninspected barges, an officer in charge of the towing vessel must have completed at least four round trips over this route as an observer, with at least one of those trips during hours of darkness, and provide evidence to the Coast Guard that at least one of the four roundtrips was within the last 5 years.
              [USCG-1999-6224, 66 FR 20944, Apr. 26, 2001, as amended at 68 FR 35818, June 17, 2003; USCG-2008-0906, 73 FR 56508, Sept. 29, 2008; USCG-2006-24371, 74 FR 11261, Mar. 16, 2009; USCG-2004-17914, 78 FR 78004, Dec. 24, 2013; USCG-2014-0688, 79 FR 58279, Sept. 29, 2014; USCG-2006-24412, 81 FR 40101, June 20, 2016]
            
          
          
            Subpart G—Limitations and Qualifying Factors
            
              Source:
              CGD 81-059, 52 FR 38652, Oct. 16, 1987, unless otherwise noted. Redesignated by USCG-2004-17914, 78 FR 78001, Dec. 24, 2013.
            
            
              § 15.701
              Officers Competency Certificates Convention, 1936.
              (a) This section implements the Officers Competency Certificates Convention, 1936 (see 46 U.S.C. 8304), and applies to each vessel documented under the laws of the United States navigating seaward of the Boundary Lines in part 7 of this chapter, except:
              (1) A public vessel;
              (2) A wooden vessel of primitive build, such as a dhow or junk;
              (3) A barge; and
              (4) A vessel of less than 200 gross tons.
              (b) The master, mates and engineers on any vessel to which this section applies must hold a license or MMC officer endorsement to serve in that capacity issued by the Coast Guard under parts 10 and 11 of this subchapter.

              (c) A vessel to which this section applies, or a foreign flag vessel to which the Officers Competency Certificates Convention applies, may be detained by a designated official until that official is satisfied that the vessel is in compliance with the Convention. Designated official includes Coast Guard officers, Coast Guard petty officers and officers or employees of the Customs and Border Protection Service.
              (d) Whenever a vessel is detained, the owner, charterer, managing operator, agent, master, or individual in charge may appeal the detention within 5 days under the provisions of § 2.01-70 of this chapter.
              [CGD 81-059, 52 FR 38652, Oct. 16, 1987, as amended by USCG-2006-24371, 74 FR 11261, Mar. 16, 2009; USCG-2004-17914, 78 FR 78004, Dec. 24, 2013]
            
            
              § 15.705
              Watches.
              (a) Title 46 U.S.C. 8104 applies to the establishment of watches aboard certain U.S. vessels. The establishment of adequate watches is the responsibility of the vessel's master. The Coast Guard interprets the term “watch” to be the direct performance of vessel operations, whether deck or engine, where such operations would routinely be controlled and performed in a scheduled and fixed rotation. The performance of maintenance or work necessary to the vessel's safe operation on a daily basis does not in itself constitute the establishment of a watch. The minimum safe manning levels specified in a vessel's COI or other safe manning document take into consideration routine maintenance requirements and ability of the crew to perform all operational evolutions, including emergencies, as well as those functions which may be assigned to persons in watches.
              (b) Subject to exceptions, 46 U.S.C. 8104 requires that when a master of a seagoing vessel of more than 100 GRT establishes watches for the officers, sailors, and oilers, “the personnel shall be divided, when at sea, into at least three watches and shall be kept on duty successively to perform ordinary work incidental to the operation and management of the vessel.” Solely for the purposes of this part, the Coast Guard interprets “sailors” to mean those members of the deck department other than officers, whose duties involve the mechanics of conducting the ship on its voyage, such as helmsman (wheelsman), lookout, etc., and which are necessary to the maintenance of a continuous watch. The term “sailors” is not interpreted to include able seamen and ordinary seamen not performing these duties.

              (c)(1) Subject to exceptions, 46 U.S.C. 8104(g) permits the officers and crew members to be divided into two watches when at sea and engaged on a voyage of less than 600 miles on the following categories of vessels—
              (i) Towing vessel;
              (ii) Offshore supply vessels, except as provided by paragraph (c)(2) of this section; or
              (iii) Barge.
              (2) Paragraph (c)(1) of this section applies to an OSV of at least 6,000 GT ITC (500 GRT if GT ITC is not assigned), as defined in § 125.160 of this chapter, if the individuals engaged on the vessel are in compliance with the work hours and rest period requirements in § 15.1111 of this part.
              (d) Subject to exceptions, 46 U.S.C. 8104(h) permits a master or mate (pilot) operating a towing vessel that is at least 8 meters (26 feet) in length measured from end to end over the deck (excluding sheer) to work not more than 12 hours in a consecutive 24-hour period except in an emergency. The Coast Guard interprets this, in conjunction with other provisions of the law, to permit masters or mates (pilots) serving as operators of towing vessels that are not subject to the provisions of the Officers' Competency Certificates Convention, 1936 (see 46 U.S.C. 8304), to be divided into two watches regardless of the length of the voyage.
              (e) Fish processing vessels are subject to various provisions of 46 U.S.C. 8104 concerning watches, including—
              (1) For fish processing vessels that entered into service before January 1, 1988, the following watch requirements apply to the officers and deck crew:
              (i) If more than 5,000 GRT—three watches.
              (ii) If more than 1,600 GRT and not more than 5,000 GRT—two watches.
              (iii) If not more than 1,600 GRT—no watch division specified; or
              (2) For fish processing vessels that entered into service after December 31, 1987, the following watch requirements apply to the officers and deck crew:
              (i) If more than 5,000 GRT—three watches.
              (ii) If not more than 5,000 GRT and having more than 16 individuals onboard, primarily employed in the preparation of fish or fish products—two watches.
              (iii) If not more than 5,000 GRT and having not more than 16 individuals onboard, primarily employed in the preparation of fish or fish products—no watch division specified.
              (f) Properly manned uninspected passenger vessels of at least 100 GRT—
              (1) Which are underway for no more than 12 hours in any 24-hour period, and which are adequately moored, anchored, or otherwise secured in a harbor of safe refuge for the remainder of that 24-hour period, may operate with one navigational watch;
              (2) Which are underway more than 12 hours in any 24-hour period, must provide a minimum of a two-watch system;
              (3) In no case may the crew of any watch work more than 12 hours in any 24-hour period, except in an emergency.
              [CGD 81-059, 52 FR 38652, Oct. 16, 1987, as amended by USCG-1999-6224, 64 FR 63235, Nov. 19, 1999; USCG-1999-5040, May 15, 2002; USCG-2004-18884, 69 FR 58343, Sept. 30, 2004; USCG-2006-24371, 74 FR 11261, Mar. 16, 2009; USCG-2004-17914, 78 FR 78004, Dec. 24, 2013; USCG-2012-0208, 79 FR 48924, Aug. 18, 2014; USCG-2015-0758, 80 FR 65168, Oct. 26, 2015]
            
            
              § 15.710
              Working hours.
              In addition to prescribing watch requirements, 46 U.S.C. 8104 sets limitations on the working hours of credentialed officers and crew members, prescribes certain rest periods, and prohibits unnecessary work on Sundays and certain holidays when the vessel is in a safe harbor. It is the responsibility of the master or person in charge to ensure that these limitations are met. However, under 46 U.S.C. 8104(f), the master or other credentialed officer can require any part of the crew to work when, in his or her judgment, they are needed for:
              (a) Maneuvering, shifting berth, mooring, unmooring;
              (b) Performing work necessary for the safety of the vessel, or the vessel's passengers, crew, or cargo;
              (c) Saving of life onboard another vessel in jeopardy; or,
              (d) Performing fire, lifeboat, or other drills in port or at sea.
              [CGD 81-059, 52 FR 38652, Oct. 16, 1987, as amended by USCG-2004-18884, 69 FR 58343, Sept. 30, 2004; USCG-2006-24371, 74 FR 11261, Mar. 16, 2009; USCG-2004-17914, 78 FR 78005, Dec. 24, 2013]
            
            
              
              § 15.715
              Automated vessels.
              (a) Coast Guard acceptance of automated systems to replace specific personnel or to reduce overall crew requirements is predicated upon the capabilities of the system, the system's demonstrated and continuing reliability, and a planned maintenance program that ensures continued safe operation of the vessel.
              (b) The OCMI considers the capabilities of an automated system in establishing initial manning levels; however, until the system is proven reliable, a manning level adequate to operate in a continuously attended mode will be specified on a vessel's COI. It remains the responsibility of the vessel's master to determine when a continuous watch is necessary.
            
            
              § 15.720
              Use of non-U.S.-credentialed personnel.
              (a) United States vessels which need to replace one or more persons while on a foreign voyage and outside the jurisdiction of the United States, in order to meet manning requirements, may use non-U.S. credentialed personnel without a TWIC, except for the positions of master and radio officer, until the vessel returns to a port at which in the most expeditious manner replacements who are citizens of the United States can be obtained.
              (b) The citizenship requirements of 46 U.S.C. 8103(a) and (b) and the TWIC requirement of 46 U.S.C. 70105 are waived, except for the requirement that the master must be a U.S. citizen holding a TWIC, with respect to the following vessels:
              (1) A U.S.-documented offshore supply vessel (OSV) (as that term is defined in 46 U.S.C. 2101(19)) that is operating from a foreign port; and
              (2) A U.S.-documented mobile offshore drilling unit (MODU) (as that term is defined in 46 U.S.C. 2101(15a)) that is operating beyond the water above the U.S. Outer Continental Shelf.
              (c) The waiver provided in paragraph (b) of this section does not apply to any vessel operating in water above the U.S. Outer Continental Shelf (as that term is defined in 43 U.S.C. 1331(a)).
              (d) The master must assure that any replacements of crewmembers by non-U.S. citizens made in accordance with this section will be with an individual who holds a credential that required experience, training, and other qualifications equivalent to the U.S. credential required for the position and that the person possesses or will possess the training required to communicate to the extent required by § 15.730 of this part.
              (e) Non-U.S.-credentialed officers serving onboard vessels subject to STCW must hold a “Certificate attesting recognition” in accordance with part 11, subpart J of this subchapter. A mariner may serve for a period not to exceed 3 months onboard the vessel while the Coast Guard is processing his or her application for such a certificate.
              [CGD 89-061, 55 FR 1212, Jan. 12, 1990, as amended by USCG-2006-24371, 74 FR 11261, Mar. 16, 2009; USCG-2004-17914, 78 FR 78005, Dec. 24, 2013]
            
            
              § 15.725
              Sailing short.
              Whenever a vessel is deprived of the service of a member of its complement, and the master or person in charge is unable to find appropriate credentialed personnel to man the vessel, the master or person in charge may proceed on the voyage, having determined the vessel is sufficiently manned for the voyage. A report of sailing short must be filed with the OCMI having cognizance for inspection in the area in which the vessel is operating, or the OCMI within whose jurisdiction the voyage is completed. The report must explain the cause of each deficiency and be submitted within 12 hours after arrival at the next port. The actions of the master or person in charge in such instances are subject to review and it must be shown the vacancy was not due to the consent, fault or collusion of the master or other individuals specified in 46 U.S.C. 8101(e). A civil penalty may be assessed against the master or person in charge for failure to submit the report.
              [CGD 81-059, 52 FR 38652, Oct. 16, 1987, as amended by USCG-2006-24371, 74 FR 11262, Mar. 16, 2009; USCG-2004-17914, 78 FR 78005, Dec. 24, 2013]
            
            
              
              § 15.730
              Language requirements.
              (a) The provisions of 46 U.S.C. 8702 relating to language apply generally to vessels of at least 100 GRT except:
              (1) Vessels operating on rivers and lakes except the Great Lakes;
              (2) A manned barge except a seagoing barge or a barge to which chapter 37 of 46 U.S.C. applies;
              (3) A fishing vessel, fish tender vessel, whaling vessel, or yacht;
              (4) A sailing school vessel with respect to sailing school instructors and sailing school students;
              (5) An oceanographic research vessel with respect to scientific personnel;
              (6) A fish processing vessel which entered into service before January 1, 1988, and is not more than 1,600 GRT or which entered into service after December 31, 1987, and has not more than 16 individuals onboard primarily employed in the preparation of fish or fish products; and
              (7) All fish processing vessels with respect to those personnel primarily employed in the preparation of fish or fish products or in a support position not related to navigation.

              (b) 46 U.S.C. 8702(b) requires that onboard vessels departing U.S. ports 75 percent of the crew in each department onboard is able to understand any order spoken by the officers.
              
              (c) The words able to understand any order spoken by the officers relates to any order to a member of the crew when directing the performance of that person's duties and orders relating to emergency situations such as used for response to a fire or in using lifesaving equipment. It is not expected that a member of the deck department understand terminology normally used only in the engineroom or vice versa.
              (d) Whenever information is presented to the Coast Guard that a vessel fails to comply with the specified language requirements the Coast Guard investigates the allegation to determine its validity. In determining if an allegation is factual, the Coast Guard may require a demonstration by the officers and crew that appropriate orders are understood. The demonstration will require that orders be spoken to the individual members of the crew by the officers in the language ordinarily and customarily used by the officers. The orders must be spoken directly by the officer to the crew member and not through an interpreter. Signs, gestures, or signals may not be used in the test. The Coast Guard representative will specify the orders to be given and will include not only daily routine but orders involving emergencies, either of a departmental or of a general nature. This test will be conducted, if possible, at a time reasonably in advance of the vessel's departure, to avoid delays.
              [CGD 81-059, 52 FR 38652, Oct. 16, 1987, as amended by USCG-2006-24371, 74 FR 11262, Mar. 16, 2009; USCG-2004-17914, 78 FR 78005, Dec. 24, 2013]
            
          
          
            Subpart H—Computations
            
              Source:
              CGD 81-059, 52 FR 38652, Oct. 16, 1987, unless otherwise noted. Redesignated by USCG-2004-17914, 78 FR 78001, Dec. 24, 2013.
            
            
              § 15.801
              General.
              The OCMI will determine the specific manning levels for vessels required to have certificates of inspection by part B of subtitle II of title 46 U.S.C. The masters or individuals in command of all vessels, whether required to be inspected under 46 U.S.C. 3301 or not, are responsible for properly manning vessels in accordance with the applicable laws, regulations, and international conventions.
              [CGD 81-059, 54 FR 149, Jan. 4, 1989]
            
            
              § 15.805
              Master.
              (a) There must be an individual holding an appropriate license as or a valid MMC with endorsement as master in command of each of the following vessels:
              (1) Every self-propelled, seagoing documented vessel of 200 GRT and over.
              (2) Every self-propelled inspected vessel;
              (3) Every inspected passenger vessel;
              (4) Every inspected small passenger vessel; and

              (5) Every towing vessel of at least 8 meters (26 feet) or more in length must be in command of a master of towing vessels, or a mariner holding a license or MMC endorsed as master of inspected, self-propelled vessels greater than 200 GRT holding either—
              
              (i) A completed Towing Officer's Assessment Record (TOAR), bearing the signature of a Designated Examiner and stating that the Examiner found the candidate proficient; or
              (ii) A license or MMC endorsed for master of towing vessels.
              (6) Every uninspected passenger vessel of at least 100 GRT.
              (7) Every uninspected passenger vessel engaged on an international voyage.
              (b) On vessels subject to STCW, the individual meeting the requirement of this section must also hold an STCW endorsement as master with the appropriate tonnage for the vessel which he or she is operating, except as noted in § 15.105(g) of this part for vessels on domestic near-coastal voyages.
              (c) Every vessel documented under the laws of the United States, other than a vessel with only a recreational endorsement, must be under the command of a U.S. citizen.
              [CGD 81-059, 52 FR 38623, Oct. 16, 1987, as amended by CGD 81-059, 54 FR 149, Jan. 4, 1989; USCG-1999-6216, 64 FR 53223, Oct. 1, 1999; USCG-1999-6224, 64 FR 63235, Nov. 19, 1999; 66 FR 20944, Apr. 26, 2001; USCG-1999-5040, 67 FR 34767, May 15, 2002; USCG-2006-24371, 74 FR 11261, Mar. 16, 2009; USCG-2004-17914, 78 FR 78005, Dec. 24, 2013]
            
            
              § 15.810
              Mates.
              (a) The OCMI determines the minimum number of mates required for the safe operation of inspected vessels.
              (b) The minimum number of mariners holding a license or MMC officer endorsement as mate required to be carried on every inspected, self-propelled, seagoing and Great Lakes vessel, and every inspected, seagoing, passenger vessel must not be less than the following, except when reductions are authorized under paragraph (e) of this section:
              (1) Vessels of 1,000 GRT or more (except MODUs)—three mates (except when on a voyage of less than 400 miles from port of departure to port of final destination—two mates).
              (2) MODUs of 1,000 GRT or more:
              (i) Three mates when on a voyage of more than 72 hours.
              (ii) Two mates when on a voyage of more than 16 but not more than 72 hours.
              (iii) One mate when on a voyage of not more than 16 hours.
              (3) Vessels of 100 GRT or more but less than 1,000 GRT—two mates (except vessels of at least 100 but less than 200 GRT on voyages which do not exceed 24 hours in duration—one mate).
              (4) All vessels of less than 100 GRT—one mate (except vessels on voyages not exceeding 12 hours in duration may, if the OCMI determines it to be safe, be operated without mates).
              (5) An offshore supply vessel of 100 GRT (100 GT ITC if GRT is not assigned) or more, but less than 6,000 GT ITC (500 GRT if GT ITC is not assigned) as defined in § 125.160 of this chapter—one credentialed mate (except when on a voyage of at least 600 miles—two credentialed mates). A voyage includes the accrued distance from port of departure to port of arrival and does not include stops at offshore points.
              (6) An offshore supply vessel of at least 6,000 GT ITC (500 GRT if GT ITC is not assigned) as defined in § 125.160 of this chapter—two credentialed mates provided that the OSV meets the requirements in 46 CFR 15.1111 (except when on a voyage of more than 600 miles—three credentialed mates). A voyage includes the accrued distance from the vessel's port of departure to the vessel's port of arrival. Stops at offshore points or facilities do not constitute separate voyages; stops at offshore points or facilities are included in the total accrued distance between the vessel's port of departure and the vessel's port of arrival.
              (c) An individual in charge of the navigation or maneuvering of a self-propelled, uninspected, documented, seagoing vessel of 200 GRT or over must hold an appropriate license or MMC authorizing service as mate.
              (d) Each person in charge of the navigation or maneuvering of a towing vessel of at least 8 meters (26 feet) in length must satisfy the requirements of § 15.805(a)(5) of this part or hold a license or MMC authorizing service as either—
              (1) Mate (pilot) of towing vessels; or

              (2) Mate of inspected self-propelled vessels greater than 200 GRT within any other restrictions on the officer's license or MMC, holding either—
              
              (i) A completed TOAR bearing the signature from a Designated Examiner and stating that the Examiner found the candidate proficient; or
              (ii) A license or MMC with officer endorsement for towing vessels.
              (e) The OCMI may increase the minimum number of mates indicated in paragraph (b) of this section where he or she determines that the vessel's characteristics, route, or other operating conditions create special circumstances warranting an increase.
              (f) The Commandant will consider reductions to the number of mates required by this section when special circumstances allowing a vessel to be safely operated can be demonstrated.
              (g) On vessels subject to STCW, the individual meeting the requirement of this section must also hold an STCW endorsement as officer in charge of a navigational watch with the appropriate tonnage for the vessel which he or she is operating, except as noted in § 15.105 (g) of this part for vessels on domestic near-coastal voyages.
              [CGD 81-059, 52 FR 38652, Oct. 16, 1987, as amended by CGD 81-059, 54 FR 149, Jan. 4, 1989; CGD 81-059a, 55 FR 14805, Apr. 18, 1990; USCG-1999-6224, 64 FR 63235, Nov. 19, 1999; 66 FR 20944, Apr. 26, 2001; USCG-2006-24371, 74 FR 11262, Mar. 16, 2009; USCG-2004-17914, 78 FR 78005, Dec. 24, 2013; USCG-2012-0208, 79 FR 48924, Aug. 18, 2014]
            
            
              § 15.812
              Pilots.
              (a) Except as specified in paragraph (f) of this section, the following vessels, not sailing on register, when underway on the navigable waters of the United States, must be under the direction and control of an individual qualified to serve as pilot under paragraph (b) or (c) of this section, as appropriate:
              (1) Coastwise seagoing vessels propelled by machinery and subject to inspection under 46 U.S.C. Chapter 33, and coastwise seagoing tank barges subject to inspection under 46 U.S.C. Chapter 37.
              (2) Vessels that are not authorized by their COI to proceed beyond the Boundary Line established in part 7 of this chapter, are in excess of 1,600 GRT propelled by machinery, and are subject to inspection under 46 U.S.C. Chapter 33.
              (3) Vessels operating on the Great Lakes, that are propelled by machinery and subject to inspection under 46 U.S.C. Chapter 33, or are tank barges subject to inspection under 46 U.S.C. Chapter 37.
              (b) The following individuals may serve as a pilot on a vessel subject to paragraph (a) of this section, when underway on the navigable waters of the United States that are designated areas:
              (1) An individual holding a valid first-class pilot's license or MMC officer endorsement as first-class pilot, operating within the restrictions of his or her credential, may serve as pilot on any vessel to which this section applies.
              (2) An individual holding a valid license or MMC officer endorsement as master or mate, employed aboard a vessel within the restrictions of his or her credential, may serve as pilot on a vessel of not more than 1,600 GRT propelled by machinery, described in paragraphs (a)(1) and (a)(3) of this section, provided he or she—
              (i) Is at least 21 years old;
              (ii) Is able to show current knowledge of the waters to be navigated, as required in § 11.713 of this subchapter; and
              (iii) Provides evidence of completing a minimum of four roundtrips over the route to be traversed while in the wheelhouse as watchstander or observer. At least one of the roundtrips must be made during the hours of darkness if the route is to be traversed during darkness.
              (3) An individual holding a valid license or MMC officer endorsement as master, mate, or operator employed aboard a vessel within the restrictions of his or her credential, may serve as pilot on a tank barge or tank barges totaling not more than 10,000 GRT/GT, described in paragraphs (a)(1) and (a)(3) of this section, provided he or she—
              (i) Is at least 21 years old
              (ii) Is able to show current knowledge of the waters to be navigated, as required in § 11.713 of this subchapter
              (iii) Has a current physical examination in accordance with the provisions of § 11.709 of this subchapter
              (iv) Has at least 6 months of service in the deck department on towing vessels engaged in towing operations; an

              (v) Provides evidence of completing a minimum of 12 roundtrips over the route to be traversed, as an observer or under instruction in the wheelhouse. At least three of the roundtrips must be made during the hours of darkness if the route is to be traversed during darkness
              (c) An individual holding a valid license or MMC officer endorsement as master, mate, or operator, employed aboard a vessel within the restrictions of his or her credential, may serve as a pilot for a vessel subject to paragraphs (a)(1) and (a)(2) of this section, when underway on the navigable waters of the United States that are not designated areas of pilotage waters, provided he or she—
              (1) Is at least 21 years old
              (2) Is able to show current knowledge of the waters to be navigated, as required in § 11.713 of this subchapter; an
              (3) Has a current physical examination in accordance with the provisions of § 11.709 of this subchapter
              (d) In any instance in which the qualifications of a person satisfying the requirements for pilotage through the provisions of this subpart are questioned by the Coast Guard, the individual must, within a reasonable time, provide the Coast Guard with documentation proving compliance with the applicable portions of paragraphs (b) and (c) of this section
              (e) Federal pilotage requirements contained in paragraphs (a) through (d) of this section are summarized in the following two quick reference tables
              (1) Table 1 to § 15.812(e)(1) provides a guide to the pilotage requirements for inspected, self-propelled vessels.
              
                Table 1 to § 15.812(e)(1)—Quick Reference Table for Federal Pilotage Requirements for U.S.-Inspected, Self-Propelled Vessels, Not Sailing on Register
                
                   
                  Designated areas of pilotage waters (routes for which First-Class Pilot's licenses or MMC officer endorsements are issued)
                  Non-designated areas of pilotage waters (between the 3-mile line and the start of traditional pilotage routes)
                
                
                  Inspected self-propelled vessels greater than 1,600 GRT, authorized by their COI to proceed beyond the Boundary Line, or operating on the Great Lakes
                  First-Class Pilot
                  Master or Mate may serve as pilot if he or she—1. Is at least 21 years old;
                    2. Has an annual physical exam; and
                    3. Maintains current knowledge of the waters to be navigated.1
                    
                  
                
                
                  Inspected self-propelled vessels not more than 1,600 GRT, authorized by their COI to proceed beyond the Boundary Line, or operating on the Great Lakes
                  First-Class Pilot, or Master or Mate may serve as pilot if he or she—1. Is at least 21 years old;
                    2. Maintains current knowledge of the waters to be navigated; and1
                    
                    3. Has four roundtrips over the route.2
                    
                  
                  Master or Mate may serve as pilot if he or she—1. Is at least 21 years old;
                    2. Has an annual physical exam; and
                    3. Maintains current knowledge of the waters to be navigated.1
                    
                  
                
                
                  Inspected self-propelled vessels greater than 1,600 GRT, not authorized by their COI to proceed beyond the Boundary Line (inland route vessels); other than vessels operating on the Great Lakes
                  First-Class Pilot
                  Master or Mate may serve as pilot if he or she—1. Is at least 21 years old;
                    2. Has an annual physical exam; and
                    3. Maintains current knowledge of the waters to be navigated.1
                    
                  
                
                
                  Inspected self-propelled vessels not more than 1,600 GRT, not authorized by their COI to proceed beyond the Boundary Line (inland route vessels); other than vessels operating on the Great Lakes
                  No pilotage requirement
                  No pilotage requirement.
                
                
                  1 One roundtrip within the past 60 months.
                
                  2 If the route is to be traversed during darkness, one of the four roundtrips must be made during darkness.
              

              (2) Table 1 to § 15.812(e)(2) provides a guide to the pilotage requirements for tank barges.
              
              
                Table 1 to § 15.812(e)(2)—Quick Reference Table for Federal Pilotage Requirements for U.S.-Inspected Tank Barges, Not Sailing on Register
                
                   
                  Designated areas of pilotage waters (routes for which First-Class Pilot's licenses or MMC officer endorsements are issued)
                  Non-designated areas of pilotage waters (between the 3-mile line and the start of traditional pilotage routes)
                
                
                  Tank Barges greater than 10,000 GRT/GT, authorized by their COI to proceed beyond the Boundary Line, or operating on the Great Lakes
                  First-Class PilotMaster, Mate, or Master, Mate (Pilot) of towing vessels may serve as pilot if he or she:
                    1. Is at least 21 years old;
                    2. Has an annual physical exam;
                    3. Maintains current knowledge of the waters to be navigated;1 and
                    4. Has at least 6 months' service in the deck department on towing vessels engaged in towing
                  
                  Master, Mate, or Master, Mate (Pilot) of towing vessels may serve as pilot if he or she:1. Is at least 21 years old;
                    2. Has an annual physical exam; 2
                    
                    3. Maintains current knowledge of the waters to be navigated;1 and
                    4. Has at least 6 months' service in the deck department on towing vessels engaged in towing operations
                  
                
                
                  Tank Barges 10,000 GRT/GT or less, authorized by their COI to proceed beyond the Boundary Line, or operating on the Great Lakes
                  First-Class Pilot, or Master, Mate, or Master, Mate (Pilot) of towing vessels may serve as pilot if he or she:1. Is at least 21 years old;
                    2. Has an annual physical exam; 2
                    
                    3. Maintains current knowledge of the waters to be navigated; 1
                    
                    4. Has at least 6 months' service in the deck department on towing vessels engaged in towing operations; and
                    5. Has 12 roundtrips over the route.3
                    
                  
                
                
                  Tank Barges authorized by their COI for inland routes only (lakes, bays, and sounds/rivers); other than vessels operating on the Great Lakes
                  No pilotage requirement
                  No pilotage requirement.
                
                
                  1 One roundtrip within the past 60 months.
                
                  2 Annual physical exam does not apply to an individual who will serve as a pilot of a tank barge of less than 1,600 GRT.
                
                  3 If the route is to be traversed during darkness, three of the 12 roundtrips must be made during darkness.
              
              (f) In Prince William Sound, Alaska, coastwise seagoing vessels over 1,600 GRT and propelled by machinery and subject to inspection under 46 U.S.C. Chapter 37 must—
              (1) When operating from 60°49′ north latitude to the Port of Valdez, be under the direction and control of an individual holding a valid license or MMC endorsed as pilot who—
              (i) Is operating under the authority of a license or MMC
              (ii) Holds a license issued by the State of Alaska; an
              (iii) Is not a crewmember of the vessel; an
              (2) Navigate with either two credentialed deck officers on the bridge or an individual holding a valid license or MMC endorsed as pilot, when operating south of 60°49′ north latitude and in the approaches through Hinchinbrook Entrance and in the area bounded—
              (i) On the West by a line 1 mile west of the western boundary of the Traffic Separation Scheme
              (ii) On the East by 146°00′ West longitude;
              (iii) On the North by 60°49′ North latitude; and
              (iv) On the South by that area of Hinchinbrook Entrance within the territorial sea bounded by 60°07′ North latitude and 146°31.5′ West longitude
              [USCG-2004-17914, 78 FR 78005, Dec. 24, 2013]
            
            
              § 15.815
              Radar observers.
              (a) Each person in the required complement of deck officers, including the master, on inspected vessels of 300 GRT or over which are radar equipped, must hold an endorsement as radar observer.
              (b) Each person who is employed or serves as pilot in accordance with Federal law onboard radar-equipped vessels of 300 GRT or over must hold an endorsement as radar observer.

              (c) Each person having to hold a license or MMC officer endorsement under 46 U.S.C. 8904(a) for employment or service as master or mate onboard a towing vessel of 8 meters (26 feet) or more in length must, if the vessel is equipped with radar, hold an endorsement as radar observer.
              (d) Until July 22, 2024, a person may satisfy the requirements in paragraph (a), (b), or (c) by having immediately available a valid course completion certificate from an appropriate Coast Guard-approved or accepted radar course that was issued within the previous 5 years.
              [CGD 81-059, 52 FR 38652, Oct. 16, 1987, as amended by CGD 94-041, 60 FR 8309, Feb. 14, 1995; CGD 95-028, 62 FR 51196, Sept. 30, 1997; USCG-2004-18884, 69 FR 58343, Sept. 30, 2004; USCG-2006-26202, 73 FR 52795, Sept. 11, 2008; USCG-2006-24371, 74 FR 11262, Mar. 16, 2009; USCG-2004-17914, 78 FR 78007, Dec. 24, 2013; USCG-2014-0688, 79 FR 58279, Sept. 29, 2014;USCG-2006-24412, 81 FR 40101, June 20, 2016;USCG-2018-0100, 84 FR 26592, June 7, 2019]
            
            
              § 15.816
              Automatic radar plotting aids (ARPAs).
              Every person in the required complement of deck officers, including the master, on seagoing vessels equipped with automatic radar plotting aids (ARPAs), except those vessels listed in § 15.105(f) and (g) of this part, must hold an appropriate STCW endorsement valid for vessels equipped with ARPA.
              [USCG-2004-17914, 78 FR 78007, Dec. 24, 2013]
            
            
              § 15.817
              Global Maritime Distress and Safety System (GMDSS) radio operator.
              Every person in the required complement of deck officers, including the master, on seagoing vessels equipped with a GMDSS, except those vessels listed in § 15.105(f) and (g) of this part, must provide evidence of a valid STCW endorsement as GMDSS radio operator.
              [USCG-2004-17914, 78 FR 78007, Dec. 24, 2013]
            
            
              § 15.818
              Global Maritime Distress and Safety System (GMDSS) at-sea maintainer.
              Every person employed or engaged to maintain GMDSS equipment at sea, when the service of a person so designated is used to meet the maintenance requirements of SOLAS Regulation IV/15 (incorporated by reference, see § 15.103 of this part), must provide documentary evidence that he or she is competent to maintain GMDSS equipment at sea.
              [USCG-2004-17914, 78 FR 78008, Dec. 24, 2013]
            
            
              § 15.820
              Chief engineer.
              (a) There must be an individual holding an MMC or license endorsed as chief engineer or other credential authorizing service as chief engineer employed onboard the following mechanically propelled inspected vessels:
              (1) Seagoing or Great Lakes vessels of 200 GRT and over;
              (2) Offshore supply vessels of more than 200 GRT;
              (3) Inland (other than Great Lakes) vessels of 300 GRT or more, if the OCMI determines that an individual with a license or the appropriate MMC officer endorsement responsible for the vessel's mechanical propulsion is necessary.
              (b) On vessels subject to STCW, the individual meeting the requirement of this section must also hold an STCW endorsement as chief engineer with the appropriate propulsion power for the vessel upon which he or she is operating, except as noted in § 15.105(g) of this part for vessels on domestic near-coastal voyages.
              (c) An individual engaged or employed to perform the duties of chief engineer on a mechanically propelled, uninspected, seagoing, documented vessel of 200 GRT or more must hold an appropriately endorsed license or MMC authorizing service as a chief engineer.
              [CGD 81-059, 52 FR 38652, Oct. 16, 1987, as amended by USCG-2006-24371, 74 FR 11262, Mar. 16, 2009; USCG-2004-17914, 78 FR 78007, Dec. 24, 2013]
            
            
              § 15.825
              Engineers.
              (a) An individual in charge of an engineering watch on a mechanically propelled, seagoing, documented vessel of 200 GRT or more, other than an individual described in § 15.820 of this subpart, must hold an appropriately endorsed license or MMC authorizing service as an assistant engineer.
              (b) On vessels subject to STCW, the individual meeting the requirement of this section must also hold an STCW endorsement as officer in charge of an engineering watch with the appropriate propulsion power for the vessel upon which he or she is operating, except as noted in § 15.105(g) of this part for vessels on domestic near-coastal voyages.

              (c) An offshore supply vessel of at least 6,000 GT ITC (500 GRT if GT ITC is not assigned) as defined in § 125.160 of this chapter, for which the Coast Guard has accepted the use of automated systems to replace specific personnel pursuant to subpart 62.50 of this chapter, must carry at least one credentialed assistant engineer, in addition to the individual described in § 15.820 of this subpart.
              (d) The OCMI determines the minimum number of credentialed engineers required for the safe operation of inspected vessels.
              [USCG-2004-17914, 78 FR 78008, Dec. 24, 2013, as amended by USCG-2012-0208, 79 FR 48924, Aug. 18, 2014]
            
            
              § 15.830
              Radio officers.
              Radio officers are required on certain merchant vessels of the United States. The determination of when a radio officer is required is based on the Federal Communications Commission requirements as found in 47 CFR part 13 and 47 CFR part 80.
              [CGD 81-059, 52 FR 38652, Oct. 16, 1987. Redesignated and amended by USCG-2004-17914, 78 FR 78001, 78008, Dec. 24, 2013]
            
            
              § 15.835
              Staff officers.
              Staff officers, when carried, must be registered as specified in part 11 of this chapter.
              [CGD 81-059, 52 FR 38652, Oct. 16, 1987, as amended by USCG-2006-24371, 74 FR 11263, Mar. 16, 2009]
            
            
              § 15.840
              Able seamen.
              (a) With certain exceptions, 46 U.S.C. 8702 applies to all vessels of at least 100 GRT. At least 65 percent of the deck crew of these vessels, excluding individuals serving as officers, must be able seamen. For vessels permitted to maintain a two-watch system, the percentage of able seamen may be reduced to 50 percent.
              (b) Able seamen are rated as: unlimited, limited, special, offshore supply vessel (OSV), sail, and fishing industry, under the provisions of part 12 of this subchapter. 46 U.S.C. 7312 specifies the categories of able seamen (i.e., unlimited, limited, etc.) necessary to meet the requirements of 46 U.S.C. 8702.
              (c) On vessels subject to STCW, the individual meeting the requirement of this section must also hold an STCW endorsement as ratings forming part of a navigational watch or able seafarer-deck (according to § 15.404(a) and (b) of this part), except as noted in § 15.105 (g) of this part for vessels on domestic near-coastal voyages.
              (d) It is the responsibility of the master or person in charge (PIC) to ensure that the able seamen in the service of the vessel meet the requirements of 46 U.S.C. 7312 and 8702.
              [CGD 81-059, 52 FR 38652, Oct. 16, 1987, as amended by USCG-2006-24371, 74 FR 11263, Mar. 16, 2009; USCG-2004-17914, 78 FR 78008, Dec. 24, 2013]
            
            
              § 15.845
              Lifeboatmen.
              (a) The number of lifeboatmen required for a vessel is specified in part 199 of this chapter; however, on vessels not equipped with lifeboats, a lifeboatman may be replaced by a lifeboatman-limited.
              (b) On vessels subject to STCW, the individual meeting the requirement of this section must also hold an STCW endorsement for proficiency in survival craft, except as noted in § 15.105 (g) of this part for vessels on domestic near-coastal voyages.
              [USCG-2004-17914, 78 FR 78008, Dec. 24, 2013]
            
            
              § 15.850
              Lookouts.
              (a) The requirements for the maintenance of a proper lookout are specified in Rule 5 of the International Regulations for Preventing Collisions at Sea, 1972 (33 U.S.C. 1602(c)), and Rule 5 of the Inland Navigational Rules Act of 1980 (33 CFR part 83). Lookout is a function to be performed by a member of a navigational watch.
              (b) On vessels subject to STCW, the individual meeting the requirement of this section must also hold at least an STCW deck endorsement as rating forming part of a navigational watch, except as noted in § 15.105(g) of this part for vessels on domestic near-coastal voyages.
              [USCG-2004-17914, 78 FR 78008, Dec. 24, 2013]
            
            
              § 15.855
              Cabin watchmen and fire patrolmen.

              (a) On vessels carrying passengers at night, the master or person in charge must ensure that a suitable number of watchmen are in the vicinity of the cabins or staterooms and on each deck, to guard against and give alarm in case of fire or other danger.
              (b) On a fish processing vessel of more than 100 GRT, there must be a suitable number of watchmen trained in firefighting onboard when hot work is being done, to guard against and give alarm in case of a fire.
              (c) For the watchmen described in paragraph (a) of this section, the owner or operator of an uninspected passenger vessel not more than 300 GRT may substitute the use of fire detectors, heat detectors, smoke detectors, and high-water alarms with audible- and visual-warning indicators, in addition to other required safety alarms, only when each of the following conditions are met:
              (1) Fire detectors are located in each space containing machinery or fuel tanks per § 181.400(c) of this chapter.
              (2) All grills, broilers, and deep-fat fryers are fitted with a grease extraction hood per § 181.425 of this chapter.
              (3) Heat and/or smoke detectors are located in each galley, public accommodation space, enclosed passageway, berthing space, and all crew spaces.
              (4) High-water alarms are located in each space with a through hull fitting below the deepest load waterline, a machinery space bilge, bilge well, shaft alley bilge, or other space subject to flooding from sea water piping within the space, and a space below the waterline with non-watertight closure such as a space with a non-watertight hatch on the main deck.
              (5) Each alarm has an audible- and visual-alarm indicator located at the normal operating station and, if the normal operating position is not continually manned and not navigating underway, in an alternate location that must provide the crew, and may at all times provide the passengers, immediate warning of a hazardous condition.
              (6) The vessel is underway for no more than 12 hours in any 24-hour period, and the master of the vessel has chosen to operate with less than a three-watch system in accordance with § 15.705 of this part.
              [CGD 81-059, 52 FR 38652, Oct. 16, 1987, as amended by USCG-1999-5040, 67 FR 34767, May 15, 2002; USCG-2004-17914, 78 FR 78008, Dec. 24, 2013]
            
            
              § 15.860
              Tankerman.
              (a) The OCMI enters on the COI issued to each manned tank vessel subject to the regulations in this chapter the number of crewmembers required to hold valid MMDs or MMCs with the proper tankerman endorsement. Table 1 to § 15.860(a) of this section provides the minimum requirements for tankermen aboard manned tank vessels; Table 2 to § 15.860(a) of this section provides the tankerman endorsements required for personnel aboard tankships.
              
                Table 1 to § 15.860(a)—Minimum Requirements for Tankermen Aboard Manned Tank Vessels
                
                  Tank vessels
                  Tankerman-PIC
                  Tankerman assistant
                  Tankerman engineer
                  Tankerman-PIC or tankerman-PIC (barge)
                
                
                  Tankship Certified for Voyages Beyond Boundary Line:
                
                
                  Over 5,000 GRT
                  2
                  3
                  2
                
                
                  5,000 GRT or less
                  2
                  
                  
                    1 2
                
                
                  Tankship Not Certified for Voyages Beyond Boundary Line
                  
                    2 2
                
                
                  Tank Barge
                  
                  
                  
                  
                    3 2
                
                
                  1 If only one engineer is required, then only one tankerman-engineer is required.
                
                  2 If the total crew complement is one or two persons, then only one tankerman-PIC is required.
                
                  3 If the total crew complement is one or two persons, then only one tankerman-PIC or tankerman-PIC (barge) is required.
              
              
                Table 2 to 15.860(a)—Tankermen Endorsements Required for Personnel Aboard Tankships
                [Endorsement for the classification of the bulk liquid cargo or residues carried]
                
                  Tankship certified for voyages beyond boundary line
                  Tankerman-PIC
                   
                  Tankerman engineer
                  Tankerman assistant
                
                
                  Master
                  X
                
                
                  Chief Mate
                  X
                
                
                  
                  Chief Engineer
                  X
                  or
                  X
                
                
                  First Assistant Engineer
                  X
                  or
                  X
                
                
                  Cargo Engineer
                  X
                  or
                  X
                
                
                  Credentialed Officer Acting as PIC of Transfer of Liquid Cargo in Bulk
                  X
                
                
                  Credentialed Officer or Crewmember Not Directly Supervised by PIC
                  
                  
                  
                  X
                
              
              (b) For each tankship of more than 5,000 GRT certified for voyages beyond the boundary line as described in part 7 of this chapter—
              (1) At least two tankerman-PICs or restricted tankerman-PICs must be carried;
              (2) At least three tankerman-assistants must be carried; and
              (3) At least two tankerman-engineers must be carried.
              (c) For each tankship of 5,000 GRT or less certified for voyages beyond the boundary line, as described in part 7 of this chapter—
              (1) At least two tankerman-PICs or restricted tankerman-PICs must be carried; and
              (2) At least two tankerman-engineers must be carried, unless only one engineer is required, in which case at least one tankerman-engineer must be carried.
              (d) For each tankship not certified for voyages beyond the boundary line, as described in part 7 of this chapter, if the total crew complement is—
              (1) One or two, at least one tankerman-PIC or restricted tankerman-PIC must be carried; or
              (2) More than two, at least two tankerman-PICs or restricted tankerman-PICs must be carried.
              (e) For each tank barge manned under § 31.15-5 of this chapter, if the total crew complement is—
              (1) One or two, at least one tankerman-PIC, restricted tankerman-PIC, tankerman-PIC (barge), or restricted tankerman-PIC (barge) must be carried; or
              (2) More than two, at least two tankerman-PICs, restricted tankerman-PICs, tankerman-PICs (barge), or restricted tankerman-PICs (barge) must be carried.
              (f) The following personnel aboard each tankship certified for voyages beyond the boundary line, as described in part 7 of this chapter, must hold valid MMDs or MMCs, endorsed as follows:
              (1) The master and chief mate must each hold a tankerman-PIC or restricted tankerman-PIC endorsement.
              (2) The chief, first assistant, and cargo engineers must each hold a tankerman-engineer or tankerman-PIC endorsement.
              (3) Each credentialed officer acting as the PIC of a transfer of liquid cargo in bulk must hold a tankerman-PIC or restricted tankerman-PIC endorsement.
              (4) Each officer or crewmember who is assigned by the PIC duties and responsibilities related to the cargo or cargo-handling equipment during a transfer of liquid cargo in bulk, but is not directly supervised by the PIC, must hold a tankerman-assistant endorsement.
              (g) The endorsements required by this section must be for the classification of the liquid cargo in bulk or of the cargo residue being carried.
              (h) All individuals serving on tankships certified for voyages beyond the boundary line, as described in part 7 of this chapter, must hold an appropriate STCW endorsement, as follows:
              (1) For tankerman-PIC, an STCW endorsement as Advanced Oil Tanker Cargo Operations, Advanced Chemical Tanker Cargo Operations, or Advanced Liquefied Gas Tanker Cargo Operations, as appropriate.

              (2) For tankerman-Assistant, an STCW endorsement as Basic Oil and Chemical Tanker Cargo Operations, or Basic Liquefied Gas Tanker Cargo Operations, as appropriate.
              
              (3) For a tankerman-PIC (barge), an STCW endorsement as Advanced Oil Tanker Cargo Operations, Advanced Chemical Tanker Cargo Operations, or Advanced Liquefied Gas Tanker Cargo Operations, as appropriate, including endorsements with a limitation for non-self-propelled vessels.
              (4) For a tankerman-engineer, an STCW endorsement as Advanced Oil Tanker Cargo Operations, or Advanced Chemical Tanker Cargo Operations, as appropriate, including endorsements with a limitation to maintenance and repair of cargo equipment.
              [USCG-2004-17914, 78 FR 78008, Dec. 24, 2013, as amended by USCG-2018-0874, 84 FR 30882, June 28, 2019]
            
            
              § 15.865
              Qualified member of the engine department (QMED).
              (a) Every person serving under the authority of a rating endorsement as QMED on any United States vessel requiring QMED must hold an endorsement as QMED.
              (b) On vessels subject to STCW, certain seafarers meeting the requirement of this section must also hold either an STCW endorsement as able seafarer-engine or rating forming part of an engineering watch or designated to perform duties in a periodically unmanned engineroom (according to § 15.404(c) and (d) of this part), except as noted in § 15.105(g) of this part for vessels on domestic near-coastal voyages.
              [USCG-2004-17914, 78 FR 78009, Dec. 24, 2013]
            
          
          
            Subpart I—Equivalents
            
              Source:
              CGD 81-059, 52 FR 38652, Oct. 16, 1987, unless otherwise noted. Redesignated by USCG-2004-17914, 78 FR 78001, Dec. 24, 2013.
            
            
              § 15.901
               Inspected vessels of less than 100 GRT.
              (a) An individual holding a license or MMC endorsed as mate or pilot of inspected, self-propelled vessels of 200 GRT or more is authorized to serve as master on inspected vessels of less than 100 GRT within any restrictions on the individual's license or MMC, without further endorsement.
              (b) An individual holding a license or MMC endorsed as master or mate of inspected self-propelled vessels is authorized to serve as master or mate, respectively, of non-self-propelled vessels other than sail vessels, within any restrictions on the individual's license or MMC, without further endorsement.
              (c) An individual holding a license or MMC endorsed as master or mate of inspected sail vessels is authorized to serve as master or mate, respectively, of other non-self-propelled vessels, within any restrictions on the individual's license or MMC, without further endorsement.
              (d) An individual holding a license or MMC endorsed as master or mate of inspected auxiliary sail vessels, is authorized to serve as master or mate, respectively, of self-propelled and non-self-propelled vessels, within any restrictions on the individual's license or MMC, without further endorsement.
              [CGD 81-059, 54 FR 150, Jan. 4, 1989, as amended by USCG-2006-24371, 74 FR 11263, Mar. 16, 2009; USCG-2004-17914, 78 FR 78010, Dec. 24, 2013]
            
            
              § 15.905
              Uninspected passenger vessels.
              (a) An individual holding a license or MMC endorsed as master or pilot of an inspected self-propelled vessel is authorized to serve as operator of an uninspected passenger vessel of less than 100 GRT within any restrictions, other than tonnage limitations, on the individual's license or MMC.
              (b) An individual holding a license or MMC endorsed as a master or pilot of an inspected self-propelled vessel is authorized to serve as master, as required by 46 CFR 15.805(a)(6), of an uninspected passenger vessel of 100 GRT or more within any restrictions, including gross tonnage and route, on the individual's license or MMC.
              (c) An individual holding a license or MMC endorsed as mate of an inspected self-propelled vessel (other than Great Lakes, inland, or river vessels of less than 200 GRT) is authorized to serve as operator of uninspected passenger vessels of less than 100 GRT within any restrictions, other than tonnage limitations, on the individual's license or MMC.
              [USCG-1999-5040, 67 FR 34767, May 15, 2002, as amended by USCG-2006-24371, 74 FR 11263, Mar. 16, 2009; USCG-2004-17914, 78 FR 78010, Dec. 24, 2013]
            
            
              
              § 15.910
              Towing vessels.
              No person may serve as a master or mate (pilot) of any towing vessel without meeting the requirements of §§ 15.805(a)(5) or 15.810(d) of this part.
              [USCG-2006-24371, 74 FR 11263, Mar. 16, 2009]
            
            
              § 15.915
              Engineer officer endorsements.
              The following licenses and MMC officer endorsements authorize the holder to serve as noted, within any restrictions on the license or MMC, and as provided by § 15.401 of this part:
              (a) A designated duty engineer license or endorsement authorizes service as chief or assistant engineer on vessels of less than 500 GT in the following manners:
              (1) A designated duty engineer limited to vessels of less than 1,000 horsepower or less than 4,000 horsepower may serve only on near-coastal, Great Lakes, or inland waters.
              (2) A designated duty engineer with no horsepower limitations may serve on any waters.
              (3) When serving on a vessel to which STCW applies, the appropriate STCW endorsement must also be held.
              (b) A chief engineer (limited) license or endorsement authorizes service as chief or assistant engineer on vessels of any gross tons on inland waters and of less than 1,600 GRT on ocean, near-coastal, or Great Lakes waters.
              (c) An assistant engineer (limited) license or endorsement authorizes service on vessels of any gross tons on inland waters and of less than 1,600 GRT on ocean, near-coastal, or Great Lakes waters.
              [USCG-2004-17914, 78 FR 78010, Dec. 24, 2013]
            
          
          
            Subpart J—Vessels in Foreign Trade
            
              Source:
              CGD 92-061, 60 FR 24796, May 10, 1995, unless otherwise noted. Redesignated by USCG-2004-17914, 78 FR 78001 Dec. 24, 2013.
            
            
              § 15.1001
              General.
              Self-propelled vessels engaged in foreign commerce are required to use a pilot holding a valid MMC or license with appropriate endorsement as a first-class pilot when operating in the navigable waters of the United States specified in this subpart.
              [CGD 92-061, 60 FR 24796, May 10, 1995, as amended by USCG-2006-24371, 74 FR 11263, Mar. 16, 2009]
            
            
              § 15.1010
              California.
              The following offshore marine oil terminals located within U.S. navigable waters of the State of California:
              (a) Carlsbad, CA. The waters including the San Diego Gas and Electric, Encina Power Plant, lying within an area bounded by a line beginning at latitude 33°10′06″ N, longitude 117°21′42″ W, thence southwesterly to latitude 33°08′54″ N, longitude 117°24′36″ W, thence southwesterly to latitude 33°04′30″ N, longitude 117°21′42″ W, thence northeasterly to latitude 33°05′36″ N, longitude 117°18′54″ W, thence northwesterly along the shoreline to latitude 33°10′06″ N, longitude 117°21′42″ W.
              (b) Huntington Beach, CA. The waters including the Golden West Refining Company, Huntington Beach Marine Terminal, lying within an area bounded by a line beginning at latitude 33°39′06″ N, longitude 118°00′0″ W, thence westerly to latitude 33°39′18″ N, longitude 118°05′12″ W, thence southeasterly along a line drawn three nautical miles from the baseline to latitude 33°35′30″ N, longitude 118°00′00″ W, thence easterly to latitude 33°35′30″ N, longitude 117°52′30″ W, thence northwesterly along the shoreline to latitude 33°39′06″ N, longitude 118°00′00″ W.
              (c) El Segundo, CA. The waters including the Chevron USA, El Segundo Marine Terminal, lying within an area bounded by a line beginning at latitude 33°56′18″ N, longitude 118°26′18″ W, thence westerly to latitude 33°56′18″ N, longitude 118°30′48″ W, thence southeasterly along a line drawn three nautical miles from the baseline to latitude 33°51′48″ N, longitude 118°27′54″ W, thence easterly to latitude 33°51′48″ N, longitude 118°24′00″ W, thence northwesterly along the shoreline to latitude 33°56′18″ N, longitude 118°26′18″ W.
              (d) Oxnard, CA. The waters including the Southern California Edison Company, Mandalay Generating Station, lying within an area bounded by a line beginning at latitude 34°14′12″ N, longitude 119°16′00″ W, thence westerly to latitude 34°14′12″ N, longitude 119°19′36″ W, thence southeasterly along a line drawn three nautical miles from the baseline to latitude 34°09′24″ N, longitude 119°17′20″ W, thence easterly to latitude 34°09′24″ N, longitude 119°13′24″ W, thence northwesterly along the shoreline to latitude 34°14′24″ N, longitude 119°16′00″ W.
              (e) Goleta, CA. The waters including the ARCO, Ellwood Marine Terminal, lying within an area bounded by a line beginning at latitude 34°26′12″ N, longitude 119°57′00″ W, thence southerly to latitude 34°22′48″ N, longitude 119°57′00″ W, thence southeasterly along a line drawn three nautical miles from the baseline to latitude 34°21′06″ N, longitude 119°50′30.5″ W, thence northerly to latitude 34°24′18″ N, longitude 119°50′30″ W, thence northwesterly along the shoreline to latitude 34°26′12″ N, longitude 119°57′00″ W.
              (f) Gaviota, CA. The waters including the Texaco Trading and Transportation, Gaviota Marine Terminal, lying within an area bounded by a line beginning at latitude 34°28′06″ N, longitude 120°16′00″ W, thence southerly to latitude 34°25′06″ N, longitude 120°16′00″ W, thence easterly along a line drawn three nautical miles from the baseline to latitude 34°25′24″ N, longitude 120°08′30″ W, thence northerly to latitude 34°28′24″ N, longitude 120°08′30″ W, thence westerly along the shoreline to latitude 34°28′06″ N, longitude 120°16′00″ W.
              (g) Moss Landing, CA. The waters including the Pacific Gas and Electric Company Power Plant, lying within an area bounded by a line beginning at latitude 36°49′00″ N, longitude 121°47′42″ W, thence westerly to latitude 36°49′00″ N, longitude 121°51′00″ W, thence southerly to latitude 36°47′00″ N, longitude 121°51′00″ W thence easterly to latitude 36°47′00″ N, longitude 121°47′54″ W, thence northerly along the shoreline to latitude 36°49′00″ N, longitude 121°47′42″ W.
              (h) Estero Bay, CA. The waters including various moorings, including the Pacific Gas and Electric Company mooring and the two Chevron Oil Company Terminals lying within an area bounded by a line beginning at latitude 36°25′00″ N, longitude 120°52′30″ W, thence westerly to latitude 36°25′00″ N, longitude 120°56′00″ W, thence southerly to latitude 36°22′00″ N, longitude 120°56′00″ W, thence easterly to latitude 36°22′00″ N, longitude 120°52′12″ W, thence northerly along the shoreline to latitude 36°25′00″ N, longitude 120°52′30″ W.
              (i) San Luis Obispo Bay, CA. The waters including the Unocal Corporation Avila Terminal and the approaches thereto, lying in an area bounded by a line beginning at latitude 35°09′42″ N, longitude 120°46′00″ W, thence southerly to latitude 35°07′00″ N, longitude 120°46′00″ W, thence easterly to latitude 35°07′00″ N, longitude 120°43′00″ W, thence northerly to latitude 35°10′24″ N, longitude 120°43′00″ W, thence westerly along the shoreline to latitude 35°09′42″ N, longitude 120°46′00″ W.
              [CGD 92-061, 60 FR 24796, Jan. 4, 1995, as amended by USCG-1998-4442, 63 FR 52189, Sept. 30, 1998]
            
            
              § 15.1020
              Hawaii.

              The following offshore marine oil terminals located within U.S. navigable waters of the State of Hawaii: Barbers Point, Island of Oahu. The waters including the Hawaiian Independent Refinery, Inc. and the Chevron moorings lying within an area bounded by a line bearing 180 degrees true from Barbers Point Light to latitude 21°14.8′N, longitude 158°06.4′W, thence easterly to latitude 21°14.8′N, longitude 158°03.3′W, thence northeasterly to latitude 21°15.6′N, longitude 158°01.1′W, thence northwesterly to latitude 21°18.5′N, longitude 158°02.0′W, thence westerly along the shoreline to latitude 21°17.8′N, longitude 158°06.4′W.
            
            
              § 15.1030
              New York and New Jersey.
              The following U.S. navigable waters located within the States of New York and New Jersey when the vessel is making an intra-port transit, to include, but not limited to, a movement from a dock to a dock, from a dock to an anchorage, from an anchorage to a dock, or from an anchorage to an anchorage, within the following listed operating areas:
              (a) East River from Execution Rocks to New York Harbor, Upper Bay;

              (b) Hudson River from Yonkers, New York to New York Harbor, Upper Bay;
              
              (c) Raritan River from Grossman Dock/Arsenal to New York Harbor, Lower Bay;
              (d) Arthur Kill Channel;
              (e) Kill Van Kull Channel;
              (f) Newark Bay;
              (g) Passaic River from Point No Point to Newark Bay;
              (h) Hackensack River from the turning basin to Newark Bay; and
              (i) New York Harbor, Upper and Lower Bay.
              
              
                Note to § 15.1030:

                “Intra-port transit” as used in this section includes the movement of a foreign-trade vessel inbound from sea from the point where a State-licensed pilot ceases providing pilotage to another point within the identified areas (i.e., a dock or anchorage). Likewise, intra-port transit also includes the movement of a foreign-trade vessel outbound to sea from a point within the identified areas (i.e., a dock or anchorage) to the point where a State licensed pilot begins providing pilotage.
              
              [CGD 92-061, 60 FR 24796, May 10, 1995, as amended by USCG-2004-18884, 69 FR 58344, Sept. 30, 2004]
            
            
              § 15.1040
              Massachusetts.
              The following U.S. navigable waters located within the State of Massachusetts when the vessel is in transit, but not bound to or departing from a port within the following listed operating areas:
              (a) Cape Cod Bay south of latitude 41°48′54″ N;
              (b) The Cape Cod Canal; and
              (c) Buzzards Bay east of a line extending from the southernmost point of Wilbur Point (latitude 41°34′55″ N longitude 70°51′15″ W) to the easternmost point of Pasque Island (latitude 41°26′55″ N longitude 70°50′30″ W).
              [CGD 92-061, 60 FR 24796, May 10, 1995, as amended by USCG-1998-4442, 63 FR 52189, Sept. 10, 1998]
            
            
              § 15.1050
              North Carolina.
              (a) The following navigable waters of the United States within the State of North Carolina when the vessel is maneuvering while berthing or unberthing, is approaching or passing through a bridge, or is making any intra-port transit, which transit may include but is not limited to movement from a dock to a dock, from a dock to an anchorage, from an anchorage to a dock, or from an anchorage to an anchorage, within either of the following areas:
              (1) The waters of the Cape Fear River from the boundary line established by 46 CFR 7.60 to Latitude 34°16.5′ N.
              (2) The waters of the Northeast Cape Fear River from its confluence with the Cape Fear River at Point Peter to Latitude 34°17′ N.
              (b) This subpart does not apply to any vessel on the waters specified in paragraph (a) of this section if the laws of the State of North Carolina require a State-licensed pilot on the vessel.
              [CGD 97-073, 63 FR 57255, Oct. 27, 1998]
            
          
          
            Subpart K—Vessels Subject to Requirements of STCW
            
              Source:
              USCG-2004-17914, 78 FR 78010, Dec. 24, 2013, unless otherwise noted.
            
            
              § 15.1101
              General.
              (a) Except as noted in paragraphs (a)(1) and (2) of this section, the regulations in this subpart apply to seagoing vessels as defined in § 10.107 of this subchapter.
              (1) The following vessels are exempt from application of the STCW Convention:
              (i) Fishing vessels as defined in 46 U.S.C. 2101(11)(a).
              (ii) Fishing vessels used as fish-tender vessels as defined in 46 U.S.C. 2101(11)(c).
              (iii) Barges as defined in 46 U.S.C. 102, including non-self-propelled MODUs.
              (iv) Vessels operating exclusively on the Great Lakes or on the inland waters of the U.S., in the Straits of Juan de Fuca, or on the Inside Passage between Puget Sound and Cape Spencer.
              (v) Pilot vessels engaged on pilotage duty.
              (2) The following small vessels engaged exclusively on domestic, near coastal voyages are not subject to any obligation for the purposes of the STCW Convention:
              (i) Small passenger vessels subject to subchapter T or K of 46 CFR chapter I.
              (ii) Vessels of less than 200 GRT (other than passenger vessels subject to subchapter H of 46 CFR chapter I).

              (iii) Uninspected passenger vessels as defined in 46 U.S.C. 2101(42)(B).
              
              (b) Masters, mates, and engineers serving on vessels identified in paragraphs (a)(2)(i) and (a)(2)(ii) of this section may be issued, without additional proof of qualification, an appropriate STCW endorsement when the Coast Guard determines that such a document is necessary to enable the vessel to engage on a single international voyage of a non-routine nature. The STCW endorsement will be expressly limited to service on the vessel or the class of vessels and will not establish qualification for any other purpose.
              [USCG-2004-17914, 78 FR 78010, Dec. 24, 2013, as amended by USCG-2018-0874, 84 FR 30883, June 28, 2019]
            
            
              § 15.1103
              Employment and service within the restrictions of an STCW endorsement or of a certificate of training.
              (a) Onboard a seagoing vessel of 500 GT or more, driven by main propulsion machinery of 1,000 HP/750 kW propulsion power or more or on an international voyage beyond the boundary line as described in part 7 of this chapter, no person may employ or engage any person to serve, and no person may serve, in a position requiring a person to hold an STCW endorsement, including master, chief mate, chief engineer officer, second engineer officer, officer of the navigational or engineering watch, or GMDSS radio operator, unless the person serving holds an appropriate, valid STCW endorsement issued in accordance with part 11 of this subchapter.
              (b) Onboard a seagoing vessel of 500 GT or more, no person may employ or engage any person to serve, and no person may serve, as an RFPNW, except for training, unless the person serving holds an appropriate, valid STCW endorsement issued in accordance with part 12 of this subchapter.
              (c) As of January 1, 2017, onboard a seagoing vessel of 500 GT or more, no person may employ or engage any person to serve, and no person may serve, as an able seafarer-deck, except for training, unless the person serving holds an appropriate, valid STCW endorsement issued in accordance with part 12 of this subchapter.
              (d) Onboard a seagoing vessel driven by main propulsion machinery of 1,000 HP/750 kW propulsion power or more, no person may employ or engage any person to serve, and no person may serve, as an RFPEW, nor may any person be designated to perform duties in a periodically unmanned engine-room, except for training or for the performance of duties of an unskilled nature, unless the person serving holds an appropriate, valid STCW endorsement issued in accordance with part 12 of this subchapter.
              (e) As of January 1, 2017, onboard a seagoing vessel driven by main propulsion machinery of 1,000 HP/750 kW propulsion power or more, no person may employ or engage any person to serve, and no person may serve, as an able seafarer-engine, except for training, unless the person serving holds an appropriate, valid STCW endorsement issued in accordance with part 12 of this subchapter.
              (f) Onboard a passenger ship, as defined by the Convention for the Safety of Life at Sea, 1974, as amended (SOLAS) (incorporated by reference, see § 15.103 of this part), on an international voyage, any person serving as master, chief mate, mate, chief engineer, engineer officer, or any person holding a license, MMD, or MMC and performing duties relating to safety, cargo handling, or care for passengers, must meet the appropriate requirements of Regulation V/2 of the STCW Convention (incorporated by reference, see § 15.103 of this part). These individuals must hold documentary evidence to show they meet these requirements.

              (g) Onboard a seagoing vessel required to comply with provisions of the GMDSS in Chapter IV of SOLAS, no person may employ or engage any person to serve, and no person may serve, as the person designated to maintain GMDSS equipment at sea, when the service of a person so designated is used to meet the maintenance requirements of SOLAS Regulation IV/15, which allows for capability of at-sea electronic maintenance to ensure that radio equipment is available for radio communication, unless the person so serving holds documentary evidence that he or she is competent to maintain GMDSS equipment at sea.
              
              (h) Medical certificate. (1) A person may not employ or engage an individual unless that individual maintains a current medical certificate.
              (2) After January 1, 2017, all persons employed or engaged onboard vessels to which STCW applies must hold a medical certificate valid for 2 years unless the mariner is under the age of 18, in which case the maximum period of validity will be 1 year.
              (3) If a mariner's medical certificate expires during a voyage, it will remain valid until the next United States port of call, provided that the period after expiration does not exceed 90 days.
            
            
              § 15.1105
              Familiarization and basic training (BT).
              (a) Onboard a seagoing vessel to which this subpart applies, no person may assign any person to perform shipboard duties, and no person may perform those duties, unless the person performing them has received—
              (1) Training in personal survival techniques as set out in the standard of competence under Regulation VI/1 of the STCW Convention (incorporated by reference, see § 15.103 of this part); or
              (2) Sufficient familiarization training or instruction that he or she—
              (i) Can communicate with other persons onboard about elementary safety matters and understand informational symbols, signs, and alarm signals concerning safety;
              (ii) Knows what to do if a person falls overboard; if fire or smoke is detected; or if the fire alarm or abandon-ship alarm sounds;
              (iii) Can identify stations for muster and embarkation, and emergency-escape routes;
              (iv) Can locate and don life jackets;
              (v) Can raise the alarm and knows the use of portable fire extinguishers;
              (vi) Can take immediate action upon encountering an accident or other medical emergency before seeking further medical assistance onboard; and
              (vii) Can close and open the fire doors, weather-tight doors, and watertight doors fitted in the vessel other than those for hull openings.
              (b) Onboard a seagoing vessel to which this subpart applies, no person may assign a shipboard duty or responsibility to any person who is serving in a position that must be filled as part of the required crew complement, and no person may perform any such duty or responsibility, unless he or she is familiar with it and with all of the vessel's arrangements, installations, equipment, procedures, and characteristics relevant to his or her routine and emergency duties or responsibilities, in accordance with Regulation I/14 of the STCW Convention.
              (c) Onboard a seagoing vessel to which this subpart applies, no person may assign a shipboard duty or responsibility to any person who is serving in a position that must be filled as part of the required crew complement or who is assigned a responsibility on the muster list, and no person may perform any such duty or responsibility, unless the person performing it can produce evidence of having—
              (1) Received appropriate approved basic training or instruction as set out in the standards of competence under Regulation VI/1 of the STCW Convention, with respect to personal survival techniques, fire prevention and fire-fighting, elementary first aid, and personal safety and social responsibilities; and
              (2) Maintained the standard of competence under Regulation VI/1 of the STCW Convention, with respect to personal survival techniques, fire prevention and fire-fighting, elementary first aid, and personal safety and social responsibilities, every 5 years.
              (d) Fish-processing vessels in compliance with the provisions of 46 CFR part 28 on instructions, drills, and safety orientation are deemed to be in compliance with the requirements of this section on familiarization and basic training.
            
            
              § 15.1107
              Maintenance of merchant mariners' records by owner or operator.

              For every credentialed mariner employed on a U.S.-documented seagoing vessel, the owner or operator must ensure that the following information is maintained and readily accessible to those in management positions, including the master of the vessel, who are responsible for the safety of the vessel, compliance with laws and regulations, and for the prevention of marine pollution:
              (a) Experience and training relevant to assigned shipboard duties (i.e., record of training completed, ship-specific familiarization and of relevant on-the-job experience acquired).
              (b) Copies of the mariner's current credentials.
            
            
              § 15.1109
              Watches.
              Except those serving on vessels listed in § 15.105(f) and (g) of this part, each master of a vessel that operates beyond the boundary line, as described in part 7 of this chapter, must ensure observance of the principles concerning watchkeeping set out in Regulation VIII/2 of the STCW Convention and section A-VIII/2 of the STCW Code (both incorporated by reference, see § 15.103 of this part).
            
            
              § 15.1111
              Work hours and rest periods.
              (a) Every person assigned duty as officer in charge of a navigational or engineering watch, or duty as ratings forming part of a navigational or engineering watch, or designated safety, prevention of pollution, and security duties onboard any vessel that operates beyond the boundary line, as described in part 7 of this chapter, must receive—
              (1) A minimum of 10 hours of rest in any 24-hour period; and
              (2) 77 hours of rest in any 7-day period.
              (b) The hours of rest required under paragraph (a) of this section may be divided into no more than two periods in any 24-hour period, one of which must be at least 6 hours in length, and the interval between consecutive periods of rest must not exceed 14 hours.
              (c) The requirements of paragraph (a) and (b) of this section need not be maintained in the case of an emergency or drill or in other overriding operational conditions.
              (d) The minimum period of rest required under paragraph (a) of this section may not be devoted to watchkeeping or other duties.
              (e) Watchkeeping personnel remain subject to the work-hour limits in 46 U.S.C. 8104 and to the conditions under which crewmembers may be required to work.
              (f) The master must post watch schedules where they are easily accessible. They must cover each affected person under paragraph (a) of this section, and must take into account the rest requirements of this section as well as port rotations and changes in the vessel's itinerary.
              (g) Records of daily hours of rest must be maintained onboard the vessel. Each affected person under paragraph (a) of this section must receive a copy of the records pertaining to them, which will be endorsed by the master or by a person authorized by the master and by the seafarer.
              (h) For every seafarer on call, such as when a machinery space is unattended, the seafarer must have an adequate compensatory rest period if the normal period of rest is disturbed by call-outs to work.
              (i) The master of the vessel may suspend the schedule of hours of rest and require a seafarer to perform any hours of work necessary for the immediate safety of the ship, persons onboard, or cargo, or for the purpose of giving assistance to other ships or persons in distress at sea. As soon as practicable after the situation has been restored, the master must ensure that any seafarer who has performed work in a scheduled rest period is provided with an adequate period of rest.
              (j) In exceptional circumstances, the master may authorize exceptions from the hours of rest required under paragraph (a) and (b) of this section provided that:
              (1) The hours of rest provided for in paragraph (a)(1) of this section may be divided into no more than three periods, one of which must be at least 6 hours in length, and neither of the other two periods are permitted to be less than one hour in length.
              (i) Exceptions to paragraph (a)(1) of this section must not extend beyond two 24-hour periods in any 7-day period; and,
              (ii) The intervals between consecutive periods of rest must not exceed 14 hours.

              (2) Exceptions to paragraphs (a)(2) and (b) of this section must not be less than 70 hours of rest in any 7-day period.
              
              (3) Exceptions to paragraph (a)(2) of this section are not allowed for more than two consecutive weeks, and the intervals between two periods of exceptions to paragraph (a)(2) must not be less than twice the duration of the longer exception.
            
            
              § 15.1113
              Security personnel.
              (a) Onboard a seagoing vessel of 500 GT or more to which the International Ship and Port Facility Security (ISPS) Code applies, all persons performing duties as Vessel Security Officer (VSO) must hold a valid endorsement as VSO.
              (b) Persons who hold an endorsement as VSO will be deemed to satisfy the requirements for vessel personnel with designated security duties in paragraph (c) of this section.
              (c) After March 24, 2014, onboard a seagoing vessel of 500 GT or more to which the ISPS Code applies, all personnel with designated security duties must hold a valid endorsement as vessel personnel with designated security duties, or a certificate of course completion or documentary evidence of onboard training from an appropriate Coast Guard-accepted or Coast Guard-approved course meeting the requirements of 33 CFR 104.220.
              (d) Persons who hold an endorsement as vessel personnel with designated security duties, or a certificate of course completion or documentary evidence of onboard training from an appropriate Coast Guard-accepted or Coast Guard-approved course for vessel personnel with designated security duties, will be deemed to satisfy the requirements for all other vessel personnel in paragraph (e) of this section.
              (e) After March 24, 2014, onboard a seagoing vessel of 500 GT or more to which the ISPS Code applies, all other vessel personnel must hold a valid endorsement in security awareness, or a certificate of course completion from an appropriate Coast Guard-accepted or Coast Guard-approved course, or documentary evidence of onboard training meeting the requirements of 33 CFR 104.225.
              (f) After March 24, 2014, onboard a seagoing vessel of 500 GT or more to which the ISPS Code applies, all contractors, whether part-time, full-time, temporary, or permanent, must have knowledge of the requirements in 33 CFR 104.225, through training or equivalent job experience. Vessel owners and operators must maintain records documenting this requirement and produce those records to the Coast Guard upon request.
            
          
        
        
          Pt. 16
          PART 16—CHEMICAL TESTING
          
            
              Subpart A—General
              Sec.
              16.101
              Purpose of regulations.
              16.105
              Definitions of terms used in this part.
              16.107
              Waivers.
              16.109
              Public Interest Exclusion (PIE).
              16.113
              Chemical drug testing.
              16.115
              Penalties.
            
            
              Subpart B—Required Chemical Testing
              16.201
              Application.
              16.203
              Employer, MRO, and SAP responsibilities.
              16.205
              Implementation of chemical testing programs.
              16.210
              Pre-employment testing requirements.
              16.220
              Periodic testing requirements.
              16.230
              Random testing requirements.
              16.240
              Serious marine incident testing requirements.
              16.250
              Reasonable cause testing requirements.
              16.260
              Records.
            
            
              Subpart C [Reserved]
            
            
              Subpart D—Employee Assistance Programs
              16.401
              Employee Assistance Program (EAP).
            
            
              Subpart E—Management Information System
              16.500
              Management Information System requirements.
              Appendix A to Part 16 [Reserved]
            
          
          
            Authority:
            46 U.S.C. 2103, 3306, 7101, 7301, and 7701; Department of Homeland Security Delegation No. 0170.1.
          
          
            Source:
            CGD 86-067, 53 FR 47079, Nov. 21, 1988, unless otherwise noted.
          
          
            Subpart A—General
            
              § 16.101
              Purpose of regulations.

              (a) The regulations in this part provide a means to minimize the use of intoxicants by merchant marine personnel and to promote a drug free and safe work environment.
              
              (b) These regulations prescribe the minimum standards, procedures, and means to be used to test for the use of dangerous drugs.
              (c) As part of a reasonable cause drug testing program established pursuant to this part, employers may test for drugs in addition to those specified in this part only with approval granted by the Coast Guard under 49 CFR part 40 and for substances for which the Department of Health and Human Services has established an approved testing protocol and positive threshold.
            
            
              § 16.105
              Definitions of terms used in this part.
              
                Chemical test means a scientifically recognized test which analyzes an individual's breath, blood, urine, saliva, bodily fluids, or tissues for evidence of dangerous drug or alcohol use.
              
                Consortium/Third party administrator (C/TPA) means a service agent who provides or coordinates the provision of a variety of drug and alcohol testing services to employers. C/TPAs typically perform administrative tasks concerning the operation of the employers' drug and alcohol testing programs. This term includes, but is not limited to, groups of employers who join together to administer, as a single entity, the DOT drug and alcohol testing programs of its members.
              
                Credential is a term used to refer to any or all of the following:
              (1) Merchant mariner's document.
              (2) Merchant mariner's license.
              (3) STCW endorsement.
              (4) Certificate of registry.
              (5) Merchant mariner credential.
              
                Crewmember means an individual who is:
              (1) Onboard a vessel acting under the authority of a credential issued under this subchapter, whether or not the individual is a member of the vessel's crew; or
              (2) Engaged or employed onboard a vessel owned in the United States that is required by law or regulation to engage, employ, or be operated by an individual holding a credential issued under this subchapter, except for the following:
              (i) Individuals on fish processing vessels who are primarily employed in the preparation of fish or fish products, or in a support position, and who have no duties that directly affect the safe operation of the vessel;
              (ii) Scientific personnel on an oceanographic research vessel;
              (iii) Individuals on industrial vessels who are industrial personnel, as defined in this chapter; and
              (iv) Individuals not required under part 15 of this subchapter who have no duties that directly affect the safe operation of the vessel.
              
                Dangerous drug means a narcotic drug, a controlled substance, or a controlled-substance analog (as defined in section 102 of the Comprehensive Drug Abuse and Control Act of 1970 (21 U.S.C. 802)).
              
                Drug test means a chemical test of an individual's urine for evidence of dangerous drug use.
              
                Employer means a marine employer or sponsoring organization.
              
                Fails a chemical test for dangerous drugs means that the result of a chemical test conducted in accordance with 49 CFR 40 was reported as “positive” by a Medical Review Officer because the chemical test indicated the presence of a dangerous drug at a level equal to or exceeding the levels established in 49 CFR part 40.
              
                Marine employer means the owner, managing operator, charterer, agent, master, or person in charge of a vessel, other than a recreational vessel.
              
                Medical Review Officer (MRO) means a person who is a licensed physician and who is responsible for receiving and reviewing laboratory results generated by an employer's drug testing program and evaluating medical explanations for certain drug test results.
              
                Operation means to navigate, steer, direct, manage, or sail a vessel, or to control, monitor, or maintain the vessel's main or auxiliary equipment or systems. Operation includes:
              (a) Determining the vessel's position, piloting, directing the vessel along a desired trackline, keeping account of the vessel's progress through the water, ordering or executing changes in course, rudder position, or speed, and maintaining a lookout;

              (b) Controlling, operating, monitoring, maintaining, or testing: the vessel's propulsion and steering systems; electric power generators; bilge, ballast, fire, and cargo pumps; deck machinery including winches, windlasses, and lifting equipment; lifesaving equipment and appliances; firefighting systems and equipment; and navigation and communication equipment; and
              (c) Mooring, anchoring, and line handling; loading or discharging of cargo or fuel; assembling or disassembling of tows; and maintaining the vessel's stability and watertight integrity.
              
                Passes a chemical test for dangerous drugs means the result of a chemical test conducted in accordance with 49 CFR part 40 is reported as “negative” by a Medical Review Officer in accordance with that part.
              
                Positive rate for random drug testing means the number of verified positive results for random drug tests conducted under this part plus the number of refusals of random drug tests required by this part, divided by the total number of random drug test results (i.e., positives, negatives, and refusals) under this part.
              
                Refuse to submit means you refused to take a drug test as set out in 49 CFR 40.191.
              
                Serious marine incident means an event defined in 46 CFR 4.03-2.
              
                Service agent means any person or entity that provides services specified under this part or 49 CFR part 40 to employers and/or crewmembers in connection with DOT drug and alcohol testing requirements. This includes, but is not limited to, collectors, BATs and STTs, laboratories, MROs, substance abuse professionals, and C/TPAs. To act as service agents, persons and organizations must meet the qualifications set forth in applicable sections of 49 CFR part 40. Service agents are not employers for purposes of this part.
              
                Sponsoring organization is any company, consortium, corporation, association, union, or other organization with which individuals serving in the marine industry, or their employers, are associated.
              
                Stand-down means the practice of temporarily removing a crewmember from the performance of safety-sensitive functions based only on a report from a laboratory to the MRO of a confirmed positive test for a drug or drug metabolite, an adulterated test, or a substituted test, before the MRO has completed verification of the test result.
              
                Substance Abuse Professional (SAP) means a person who evaluates employees who have violated a DOT drug and alcohol regulation and makes recommendations concerning education, treatment, follow-up testing, and aftercare.
              
                Vessel owned in the United States means any vessel documented or numbered under the laws of the United States; and any vessel owned by a citizen of the United States that is not documented or numbered by any nation.
              [CGD 86-067, 53 FR 47079, Nov. 21, 1988; 53 FR 48367, Nov. 30, 1988, as amended by CGD 90-014, 56 FR 31033, July 8, 1991; CGD 90-053, 58 FR 31107, May 28, 1993; CGD 93-051, 59 FR 28792, June 3, 1994; 59 FR 62226, Dec. 2, 1994; CGD 91-223, 60 FR 4525, Jan. 23, 1995; USCG-2000-7759, 66 FR 42967, Aug. 16, 2001; USCG-2003-16414, 69 FR 6577, Feb. 11, 2004; USCG-2006-24371, 74 FR 11263, Mar. 16, 2009]
            
            
              § 16.107
              Waivers.
              (a) To obtain a waiver from 49 CFR 40.21 or from this part you must send your request for a waiver to the Commandant (CG-INV).
              (b) Employers for whom compliance with this part would violate the domestic laws or policies of another country may request an exemption from the drug testing requirements of this part by submitting a written request to Commandant (CG-INV), at the address listed in § 16.500(a).

              (c) An employer may request a waiver from the Coast Guard in order to stand-down a crewmember following the Medical Review Officer's receipt of a laboratory report of a confirmed positive test for a drug or drug metabolite, an adulterated test, or a substituted test pertaining to the crewmember. Consistent with 49 CFR 40.21, the request for a waiver must include as a minimum: Information about the organization and the proposed written company policy concerning stand-down. Specific elements required in the written waiver request are contained in 49 CFR 40.21(c).
              [USCG-2000-7759, 66 FR 42967, Aug. 16, 2001, as amended by USCG-2009-0702, 74 FR 49225, Sept. 25, 2009]
            
            
              § 16.109
              Public Interest Exclusion (PIE).
              Service agents are subject to Public Interest Exclusion (PIE) actions in accordance with 49 CFR Part 40, subpart R. The PIE is an action which excludes from participation in DOT's drug and alcohol testing program any service agent who, by serious noncompliance with this part or with 49 CFR part 40, has shown that it is not currently acting in a responsible manner.
              [USCG-2000-7759, 66 FR 42968, Aug. 16, 2001]
            
            
              § 16.113
              Chemical drug testing.
              (a) Drug testing programs required by this part must be conducted in accordance with 49 CFR part 40, Procedures for Transportation Workplace Testing Programs. This subpart summarizes the responsibilities of credentialed mariners, marine employers, MRO, SAP and other chemical testing service providers in 49 CFR part 40. The regulations in 49 CFR part 40 should be consulted to determine the specific procedures which must be established and utilized. Drug testing programs required by this part must use only drug testing laboratories certified by the Department of Health and Human Services (DHHS).
              (b) Each specimen collected in accordance with this part will be tested, as provided in 49 CFR 40.85, for the following:
              (1) Marijuana;
              (2) Cocaine;
              (3) Opiates;
              (4) Phencyclidine (PCP); and
              (5) Amphetamines.
              [USCG-2000-7759, 66 FR 42968, Aug. 16, 2001, as amended by USCG-2006-24371, 74 FR 11264, Mar. 16, 2009]
            
            
              § 16.115
              Penalties.
              Violation of this part is subject to the civil penalties set forth in 46 U.S.C. 2115. Any person who fails to implement or conduct, or who otherwise fails to comply with the requirements for chemical testing for dangerous drugs as prescribed under this part, is liable to the United States Government for a civil penalty of not more than $5,000 for each violation. Each day of a continuing violation will constitute a separate violation.
              [USCG-2000-7759, 66 FR 42968, Aug. 16, 2001]
            
          
          
            Subpart B—Required Chemical Testing
            
              § 16.201
              Application.
              (a) Chemical testing of personnel must be conducted as required by this subpart and in accordance with the procedures detailed in 49 CFR part 40.
              (b) If an individual fails a chemical test for dangerous drugs under this part, the individual will be presumed to be a user of dangerous drugs.
              (c) If an individual holding a credential fails a chemical test for dangerous drugs, the individual's employer, prospective employer, or sponsoring organization must report the test results in writing to the nearest Coast Guard Officer in Charge, Marine Inspection (OCMI). The individual must be denied employment as a crewmember or must be removed from duties which directly affect the safe operation of the vessel as soon as practicable and is subject to suspension and revocation proceedings against his or her credential under 46 CFR part 5.
              (d) If an individual who does not hold a credential fails a chemical test for dangerous drugs, the individual shall be denied employment as a crewmember or removed from duties which directly affect the safe operation of the vessel as soon as possible.
              (e) An individual who has failed a required chemical test for dangerous drugs may not be re-employed aboard a vessel until the requirements of paragraph (f) of this section and 46 CFR Part 5, if applicable, have been satisfied.

              (f) Before an individual who has failed a required chemical test for dangerous drugs may return to work aboard a vessel, the MRO must determine that the individual is drug-free and the risk of subsequent use of dangerous drugs by that person is sufficiently low to justify his or her return to work. In addition, the individual must agree to be subject to increased unannounced testing—
              (1) For a minimum of six (6) tests in the first year after the individual returns to work as required in 49 CFR part 40; and
              (2) For any additional period as determined by the MRO up to a total of 60 months.
              [CGD 86-607, 53 FR 47049, Nov. 11, 1988, as amended by CGD 90-014, 56 FR 31034, July 8, 1991; USCG-2000-7759, 66 FR 42968, Aug. 16, 2001; USCG-2006-24371, 74 FR 11264, Mar. 16, 2009]
            
            
              § 16.203
              Employer, MRO, and SAP responsibilities.
              (a) Employers. (1) Employers must ensure that they and their crewmembers meet the requirements of this part.
              (2) Employers are responsible for all the actions of their officials, representatives, and agents in carrying out the requirements of this part.
              (3) All agreements and arrangements, written or unwritten, between and among employers and service agents concerning the implementation of DOT drug testing requirements are deemed, as a matter of law, to require compliance with all applicable provisions of this part and DOT agency drug testing regulations. Compliance with these provisions is a material term of all such agreements and arrangements.
              (b) Medical Review Officer (MRO). (1) Individuals performing MRO functions must meet the training requirements and follow the procedures in 49 CFR Part 40.
              (2) MROs may report chemical drug test results to the Coast Guard for unemployed, self-employed, or individual mariners.
              (c) Substance Abuse Professional (SAP). Individuals performing SAP functions must meet the training requirements and follow the procedures in 49 CFR Part 40.
              [USCG-2000-7759, 66 FR 42968, Aug. 16, 2001]
            
            
              § 16.205
              Implementation of chemical testing programs.
              (a) When a vessel owned in the United States is operating in waters that are not subject to the jurisdiction of the United States, the testing requirements of §§ 16.210 and 16.230 do not apply to a citizen of a foreign country engaged or employed as pilot in accordance with the laws or customs of that foreign country.
              (b) Upon written request of an employer, Commandant (CG-INV) will review the employer's chemical testing program to determine compliance with the provisions of this part.
              [CGD 90-014, 56 FR 60930, Nov. 29, 1991, as amended by 59 FR 62226, Dec. 2, 1994; CGD 95-072, 60 FR 50461, Sept. 29, 1995; CGD 96-041, 61 FR 50726, Sept. 27, 1996; CGD 95-028, 62 FR 51196, Sept. 30, 1997; USCG-2009-0702, 74 FR 49225, Sept. 25, 2009]
            
            
              § 16.210
              Pre-employment testing requirements.
              (a) No marine employer shall engage or employ any individual to serve as a crewmember unless the individual passes a chemical test for dangerous drugs for that employer.
              (b) An employer may waive a pre-employment test required for a job applicant by paragraph (a) of this section if the individual provides satisfactory evidence that he or she has:
              (1) Passed a chemical test for dangerous drugs, required by this part, within the previous six months with no subsequent positive drug tests during the remainder of the six-month period; or
              (2) During the previous 185 days been subject to a random testing program required by § 16.230 for at least 60 days and did not fail or refuse to participate in a chemical test for dangerous drugs required by this part.
              [CGD 90-053, 58 FR 31107, May 28, 1993, as amended by CGD 93-051, 59 FR 28792, June 3, 1994]
            
            
              § 16.220
              Periodic testing requirements.
              (a) Except as provided by paragraph (c) of this section and § 10.227(g) of this chapter, an applicant must pass a chemical test for dangerous drugs for—
              (1) An original issuance of a license, COR, MMD, or MMC;
              (2) The first issuance, raise of grade, or renewal of an officer endorsement on a merchant mariner credential;
              (3) A raise of grade of a license or COR;

              (4) The first endorsement as an able seaman, lifeboatman, qualified member of the engine department, or tankerman; or
              (5) A reissuance of a credential with a new expiration date. The applicant must provide the results of the test to the Coast Guard Regional Examination Center (REC) at the time of submitting an application. The test results must be completed and dated not more than 185 days before submission of the application.
              (b) Unless excepted under paragraph (c) of this section, each pilot required by this subchapter to receive an annual physical examination must pass a chemical test for dangerous drugs as a part of that examination, and provide the results to the Coast Guard. Applicants need not submit additional copies of their annual chemical test for dangerous drugs pursuant to paragraph (a) of this section if the applicant submitted passing results of a chemical test for dangerous drugs to the Coast Guard within 12 months of the date of application.
              (c) An applicant need not submit evidence of passing a chemical test for dangerous drugs required by paragraph (a) or (b) of this section if he or she provides satisfactory evidence that he or she has—
              (1) Passed a chemical test for dangerous drugs required by this part within the previous six months with no subsequent positive chemical tests during the remainder of the 6-month period; or
              (2) During the previous 185 days been subject to a random testing program required by § 16.230 for at least 60 days and did not fail or refuse to participate in a chemical test for dangerous drugs required by this part.
              (d) Except as provided by paragraph (b) of this section, an applicant is required to provide the results of only one chemical test for dangerous drugs when multiple transactions are covered by or requested in a single application.
              [CGD 91-223, 60 FR 4525, Jan. 23, 1995, as amended by USCG-2006-24371, 74 FR 11264, Mar. 16, 2009; USCG-2018-0874, 84 FR 30883, June 28, 2019]
            
            
              § 16.230
              Random testing requirements.
              (a) Marine employers shall establish programs for the chemical testing for dangerous drugs on a random basis of crewmembers on inspected vessels who:
              (1) Occupy a position, or perform the duties and functions of a position, required by the vessel's Certificate of Inspection;
              (2) Perform the duties and functions of patrolmen or watchmen required by this chapter; or,
              (3) Are specifically assigned the duties of warning, mustering, assembling, assisting, or controlling the movement of passengers during emergencies.
              (b) Marine employers shall establish programs for the chemical testing for dangerous drugs on a random basis of crewmembers on uninspected vessels who:
              (1) Are required by law or regulation to hold a license issued by the Coast Guard in order to perform their duties on the vessel;
              (2) Perform duties and functions directly related to the safe operation of the vessel;
              (3) Perform the duties and functions of patrolmen or watchmen required by this chapter; or,
              (4) Are specifically assigned the duties of warning, mustering, assembling, assisting, or controlling the movement of passengers during emergencies.

              (c) The selection of crewmembers for random drug testing shall be made by a scientifically valid method, such as a random number table or a computer-based random number generator that is matched with crewmembers' Social Security numbers, payroll identification numbers, or other comparable identifying numbers. Under the testing frequency and selection process used, each covered crewmember shall have an equal chance of being tested each time selections are made and an employee's chance of selection shall continue to exist throughout his or her employment. As an alternative, random selection may be accomplished by periodically selecting one or more vessels and testing all crewmembers covered by this section, provided that each vessel subject to the marine employer's test program remains equally subject to selection.
              
              (d) Marine employers may form or otherwise use sponsoring organizations, or may use contractors, to conduct the random chemical testing programs required by this part.
              (e) Except as provided in paragraph (f) of this section, the minimum annual percentage rate for random drug testing shall be 50 percent of covered crewmembers.
              (f) The annual rate for random drug testing may be adjusted in accordance with this paragraph.

              (1) The Commandant's decision to increase or decrease the minimum annual percentage rate for random drug testing is based on the reported random positive rate for the entire industry. All information used for this determination is drawn from the drug MIS reports required by this part. In order to ensure reliability of the data, the Commandant considers the quality and completeness of the reported data, may obtain additional information or reports from marine employers, and may make appropriate modifications in calculating the industry random positive rate. Each year, the Commandant will publish in the Federal Register the minimum annual percentage rate for random drug testing of covered crewmembers. The new minimum annual percentage rate for random drug testing will be applicable starting January 1 of the calendar year following publication.
              (2) When the minimum annual percentage rate for random drug testing is 50 percent, the Commandant may lower this rate to 25 percent of all covered crewmembers if the Commandant determines that the data received under the reporting requirements of 46 CFR 16.500 for two consecutive calendar years indicate that the positive rate is less than 1.0 percent.
              (3) When the minimum annual percentage rate for random drug testing is 25 percent, and the data received under the reporting requirements of 46 CFR 16.500 for any calendar year indicate that the positive rate is equal to or greater than 1.0 percent, the Commandant will increase the minimum annual percentage rate for random drug testing to 50 percent of all covered crewmembers.
              (g) Marine employers shall randomly select a sufficient number of covered crewmembers for testing during each calendar year to equal an annual rate not less than the minimum annual percentage rate for random drug testing determined by the Commandant. If the marine employer conducts random drug testing through a consortium, the number of crewmembers to be tested may be calculated for each individual marine employer or may be based on the total number of covered crewmembers covered by the consortium who are subject to random drug testing at the same minimum annual percentage rate under this part or any DOT drug testing rule.
              (h) Each marine employer shall ensure that random drug tests conducted under this part are unannounced and that the dates for administering random tests are spread reasonably throughout the calendar year.
              (i) If a given covered crewmember is subject to random drug testing under the drug testing rules of more than one DOT agency for the same marine employer, the crewmember shall be subject to random drug testing at the percentage rate established for the calendar year by the DOT agency regulating more than 50 percent of the crewmember's function.
              (j) If a marine employer is required to conduct random drug testing under the drug testing rules of more than one DOT agency, the marine employer may—
              (1) Establish separate pools for random selection, with each pool containing the covered crewmembers who are subject to testing at the same required rate; or
              (2) Randomly select such crewmembers for testing at the highest percentage rate established for the calendar year by any DOT agency to which the marine employer is subject.

              (k) An individual may not be engaged or employed, including self-employment, on a vessel in a position as master, operator, or person in charge for which a credential is required by law or regulation unless all crewmembers covered by this section are subject to the random testing requirements of this section.
              [CGD 90-014, 56 FR 31034, July 8, 1991, as amended by 59 FR 62227, Dec. 2, 1994; USCG-2006-24371, 74 FR 11264, Mar. 16, 2009]
            
            
              § 16.240
              Serious marine incident testing requirements.
              The marine employer shall ensure that all persons directly involved in a serious marine incident are chemically tested for evidence of dangerous drugs and alcohol in accordance with the requirements of 46 CFR 4.06.
            
            
              § 16.250
              Reasonable cause testing requirements.
              (a) The marine employer shall require any crewmember engaged or employed on board a vessel owned in the United States that is required by law or regulation to engage, employ or be operated by an individual holding a credential issued under this subchapter, who is reasonably suspected of using a dangerous drug to be chemically tested for dangerous drugs.
              (b) The marine employer's decision to test must be based on a reasonable and articulable belief that the individual has used a dangerous drug based on direct observation of specific, contemporaneous physical, behavioral, or performance indicators of probable use. Where practicable, this belief should be based on the observation of the individual by two persons in supervisory positions.
              (c) When the marine employer requires testing of an individual under the provisions of this section, the individual must be informed of that fact and directed to provide a urine specimen as soon as practicable. This fact shall be entered in the vessel's official log book, if one is required.
              (d) If an individual refuses to provide a urine specimen when directed to do so by the employer under the provisions of this section, this fact shall be entered in the vessel's official log book, if one is required.
              [CGD 86-067, 53 FR 47079, Nov. 21, 1988, as amended by USCG-2006-24371, 74 FR 11264, Mar. 16, 2009]
            
            
              § 16.260
              Records.
              (a) Employers must maintain records of chemical tests as provided in 49 CFR 40.333 and must make these records available to Coast Guard officials upon request.
              (b) The records shall be sufficient to:
              (1) Satisfy the requirements of §§ 16.210(b) and 16.220(c) of this part.
              (2) Identify the total number of individuals chemically tested annually for dangerous drugs in each of the categories of testing required by this part including the annual number of individuals failing chemical tests and the number and types of drugs for which individuals tested positive.
              [CGD 86-067, 53 FR 47079, Nov. 21, 1988, as amended by CGD 91-223, 60 FR 4526, Jan. 23, 1995; USCG-2000-7759, 66 FR 42968, Aug. 16, 2001]
            
          
          
            Subpart C [Reserved]
          
          
            Subpart D—Employee Assistance Programs
            
              § 16.401
              Employee Assistance Program (EAP).
              The employer shall provide an Employee Assistance Program (EAP) for all crewmembers. The employer may establish the EAP as a part of its internal personnel services or the employer may contract with an entity that will provide EAP services to a crewmember. Each EAP must include education and training on drug use for crewmembers and the employer's supervisory personnel as provided below:
              (a) EAP education program: Each EAP education program must include at least the following elements: display and distribution of informational material; display and distribution of a community service hot-line telephone number for crewmember assistance, and display and distribution of the employer's policy regarding drug and alcohol use in the workplace.
              (b) EAP training program: An EAP training program must be conducted for the employer's crewmembers and supervisory personnel. The training program must include at least the following elements: the effects and consequences of drug and alcohol use on personal health, safety, and work environment; the manifestations and behavioral cues that may indicate drug and alcohol use and abuse; and documentation of training given to crewmembers and the employer's supervisory personnel. Supervisory personnel must receive at least 60 minutes of training.
            
          
          
            Subpart E—Management Information System
            
              § 16.500
              Management Information System requirements.
              (a) Data collection. (1) All marine employers must submit drug testing program data required by 49 CFR 40.26 and appendix H to 49 CFR part 40.
              (2) The provisions in 49 CFR part 40 for alcohol testing do not apply to the Coast Guard or to marine employers, and alcohol testing data is not required or permitted to be submitted by this section.
              (b) Data reporting. (1) By March 15 of the year following the collection of the data in paragraph (a) of this section, marine employers must submit the data on the form titled U.S. Department of Transportation Drug and Alcohol Testing MIS Data Collection Form (OMB Number: 2105-0529) by mail to Commandant (CG-INV), Attn: Office of Investigations and Casualty Analysis, U.S. Coast Guard Stop 7501, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7501 or by Internet at https://www.dco.uscg.mil/Our-Organization/Assistant-Commandant-for-Prevention-Policy-CG-5P/Inspections-Compliance-CG-5PC-/Office-of-Investigations-Casualty-Analysis/DAPI-Program-Main-Page/.
              

              (2) The DOT Drug and Alcohol Testing MIS form can be downloaded and printed from https://www.dco.uscg.mil/Our-Organization/Assistant-Commandant-for-Prevention-Policy-CG-5P/Inspections-Compliance-CG-5PC-/Office-of-Investigations-Casualty-Analysis/DAPI-Program-Main-Page/ or may be obtained from any Sector Office.
              (3) A consortium or other employer representative may submit data for a marine employer. Reports may contain data for more than one marine employer. Each report, however, must list the marine employers included in the report.
              (4) Marine employers must ensure that data submitted by a consortium or other employer representative under paragraph (b)(3) of this section is correct.
              (c) After filing 3 consecutive annual MIS reports since January 1, 1996, required by paragraph (b) of this section, marine employers with 10 or fewer covered employees may stop filing the annual report each succeeding year during which they have no more than 10 covered employees.
              [USCG-1998-4469, 64 FR 22559, Apr. 27, 1999; 64 FR 31989, June 15, 1999, as amended by USCG-2003-16414, 69 FR 6578, Feb. 11, 2004; USCG-2006-25556, 72 FR 36330, July 2, 2007; USCG-2009-0702, 74 FR 49225, Sept. 25, 2009; USCG-2013-0671, 78 FR 60145, Sept. 30, 2013; USCG-2020-0304, 85 FR 58281, Sept. 18, 2020]
            
            
              Appendix A to Part 16 [Reserved]
            
          
        
      
      46 CFR Ch. I (10-1-20 Edition)
      Coast Guard, DHS
      
        
        SUBCHAPTER C—UNINSPECTED VESSELS
        
          Pt. 24
          PART 24—GENERAL PROVISIONS
          
            
              Subpart 24.01—Purpose
              Sec.
              24.01-1
              Purpose of regulations.
              24.01-7
              Right of appeal.
            
            
              Subpart 24.05—Application
              24.05-1
              Vessels subject to the requirements of this subchapter.
              24.05-5
              Specific application noted in text.
            
            
              Subpart 24.10—Definition of Terms Used in This Subchapter
              24.10-1
              Definitions
            
            
              Subpart 24.15—Equivalents
              24.15-1
              Conditions under which equivalents may be used.
              24.15-5
              Canadian pleasure craft temporarily using navigable waters of the United States.
            
            
              Subpart 24.20—General Marine Engineering Requirements
              24.20-1
              Marine engineering details.
            
          
          
            Authority:
            46 U.S.C. 2103, 2113, 4302; E.O. 12234, 45 FR 58801, 3 CFR, 1980 Comp., p. 277, sec. 1-105; Department of Homeland Security Delegation No. 0170.1(II)(92)(a), (92)(b).
          
          
            Source:
            CGFR 65-50, 30 FR 16650, Dec. 30, 1965, unless otherwise noted.
          
          
            Subpart 24.01—Purpose
            
              § 24.01-1
              Purpose of regulations.
              The purpose of the regulations in this subchapter is to set forth uniform minimum requirements for uninspected commercial vessels, certain motor vessels, vessels propelled by sail carrying passengers for hire, and barges carrying passengers for hire.
              [CGD 95-028, 62 FR 51196, Sept. 30, 1997]
            
            
              § 24.01-7
              Right of appeal.
              Any person directly affected by a decision or action taken under this subchapter, by or on behalf of the Coast Guard, may appeal therefrom in accordance with subpart 1.03 of this chapter.
              [CGD 88-033, 54 FR 50380, Dec. 6, 1989]
            
          
          
            Subpart 24.05—Application
            
              § 24.05-1
              Vessels subject to the requirements of this subchapter.
              (a) This subchapter is applicable to all vessels indicated in column 5 of table 2.01-7(a), and is applicable to all such U.S.-flag vessels, and to all such foreign-flag vessels, except as follows:
              (1) Any vessel operating exclusively on inland waters which are not navigable waters of the United States.
              (2) Any vessel while laid up and dismantled and out of commission.
              (3) With the exception of vessels of the U.S. Maritime Administration, any vessel with title vested in the United States and which is used for public purposes.
              [CGFR 65-50, 30 FR 16650, Dec. 30, 1965]
              
                Editorial Note:
                For Federal Register citations affecting § 24.05-1, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 24.05-5
              Specific application noted in text.

              (a) At the beginning of the various parts, subparts, and sections, a more specific application is generally given for the particular portion of the text involved. This application sets forth the types, sizes, or services of vessels to which the text pertains, and in many cases limits the application of the text to vessels contracted for before or after a specific date. As used in this subchapter, the term vessels contracted for includes not only the contracting for the construction of a vessel, but also the contracting for a material alteration to a vessel, the contracting for the conversion of a vessel to a passenger vessel, and the changing of service or route of a vessel if such change increases or modifies the general requirements for the vessel or increases the hazards to which it might be subjected.
              (b) [Reserved]
            
          
          
            
            Subpart 24.10—Definition of Terms Used in This Subchapter
            
              Source:
              USCG-1999-5040, 67 FR 34775, May 15, 2002, unless otherwise noted.
            
            
              § 24.10-1
              Definitions.
              
                Approved means approved by the Commandant, unless otherwise stated.
              
                Barge means a non-self-propelled vessel.
              
                Carrying freight for hire means the carriage of any goods, wares, or merchandise, or any other freight for a consideration, whether directly or indirectly flowing to the owner, charterer, operator, agent, or any other person interested in the vessel.
              
                Coast Guard District Commander means an officer of the Coast Guard designated as such by the Commandant to command all Coast Guard activities within his or her district, which includes the inspection, enforcement, and administration of Subtitle II, Title 46 U.S. Code; Title 33 U.S. Code; and regulations issued under these statutes.
              
                Commandant means the Commandant of the United States Coast Guard.
              
                Consideration means an economic benefit, inducement, right, or profit, including pecuniary payment accruing to an individual, person, or entity but not including a voluntary sharing of the actual expenses of the voyage by monetary contribution or donation of fuel, food, beverage, or other supplies.
              
                Headquarters means the Office of the Commandant, United States Coast Guard, Washington, DC.
              
                International voyage means a voyage between a country to which SOLAS applies and a port outside that country. A country, as used in this definition, includes every territory for the international relations of which a contracting government to the convention is responsible or for which the United Nations is the administering authority. For the U.S., the term “territory” includes the Commonwealth of Puerto Rico, all possessions of the United States, and all lands held by the United States under a protectorate or mandate. For the purposes of this subchapter, vessels are not considered as being on an “international voyage” when solely navigating the Great Lakes and the St. Lawrence River as far east as a straight line drawn from Cap des Rosiers to West Point, Anticosti Island and, on the north side of Anticosti Island, the 63rd meridian.
              
                Marine inspector or inspector means any person from the civilian or military branch of the Coast Guard assigned under the direction of an Officer in Charge, Marine Inspection, or any other person designated to perform duties related to the inspection, enforcement, and administration of Subtitle II, Title 46 U.S. Code; Title 33 U.S. Code; and regulations issued under these statutes.
              
                Motor vessel means any vessel more than 65 feet in length, which is propelled by machinery other than steam.
              
                Motorboat means any vessel indicated in column five of table 24.05-1(a) in § 24.05-1, 65 feet in length or less, which is equipped with propulsion machinery (including steam). The length must be measured from end-to-end over the deck, excluding sheer. This term includes a boat equipped with a detachable motor. For the purpose of this subchapter, motorboats are included under the term vessel, unless specifically noted otherwise.
              (1) The various length categories of motorboats are as follows:
              (i) Any motorboat less than 16 feet in length.
              (ii) Any motorboat 16 feet or over and less than 26 feet in length.
              (iii) Any motorboat 26 feet or over and less than 40 feet in length.
              (iv) Any motorboat 40 feet or over and not more than 65 feet in length.
              (2) The expression “length must be measured from end-to-end over the deck excluding sheer” means a straight-line measurement of the overall length from the foremost part of the vessel to the aftermost part of the vessel, measured parallel to the centerline. Bowsprits, bumpkins, rudders, outboard motor brackets, and similar fittings or attachments, are not to be included in the measurement. Length must be stated in feet and inches.
              
                Oceans means a route that goes beyond 20 nautical miles offshore on any of the following waters:
              (1) Any ocean.
              (2) The Gulf of Mexico.
              (3) The Caribbean Sea.
              
              (4) The Bering Sea.
              (5) The Gulf of Alaska.
              (6) Such other similar waters as may be designated by a Coast Guard District Commander.
              
                Officer in Charge, Marine Inspection or OCMI means any person from the civilian or military branch of the Coast Guard designated as such by the Commandant and who, under the direction of the Coast Guard District Commander, is in charge of an inspection zone for performance of duties related to the inspection, enforcement, and administration of Subtitle II, Title 46 U.S. Code; Title 33 U.S. Code; and regulations issued under these statutes.
              
                Passenger means an individual carried on a vessel, except—
              (1) The owner or an individual representative of the owner, or in the case of a vessel under charter, an individual charterer or individual representative of the charterer;
              (2) The master; or
              (3) A member of the crew engaged in the business of the vessel, who has not contributed consideration for carriage, and who is paid for onboard services.
              
                Passenger-for-hire means a passenger for whom consideration is contributed as a condition of carriage on the vessel, whether directly or indirectly flowing to the owner, charterer, operator, agent, or any other person having an interest in the vessel.
              
                Survival craft, when used on an uninspected passenger vessel over 100 gross tons means a lifeboat, inflatable liferaft, inflatable buoyant apparatus, or small boat.
              
                Vessel, as used in this subpart includes all vessels indicated in column five of table 24.05-1(a) in § 24.05-1, unless otherwise noted in this subpart.
              
                Uninspected passenger vessel means an uninspected vessel—
              (1) Of at least 100 gross tons;
              (i) Carrying not more than 12 passengers, including at least one passenger-for-hire; or
              (ii) That is chartered with the crew provided or specified by the owner or the owner's representative and carrying not more than 12 passengers; and
              (2) Of less than 100 gross tons;
              (i) Carrying not more than six passengers, including at least one passenger-for-hire; or
              (ii) That is chartered with the crew provided or specified by the owner or the owner's representative and carrying not more than six passengers.
            
          
          
            Subpart 24.15—Equivalents
            
              § 24.15-1
              Conditions under which equivalents may be used.

              (a) Where in this subchapter it is provided that a particular fitting, material, appliance, apparatus, or equipment, or type thereof, shall be fitted or carried in a vessel, or that any particular provision shall be made or arrangement shall be adopted, the Commandant may accept in substitution therefor any other fitting, material, apparatus, or equipment, or type thereof, or any other arrangement: Provided, That he shall have been satisfied by suitable trials that the fitting, material, appliance, apparatus, or equipment, or type thereof, or the provision or arrangement is at least as effective as that specified in this subchapter.
              (b) In any case where it is shown to the satisfaction of the Commandant that the use of any particular equipment, apparatus, or arrangement not specifically required by law is unreasonable or impracticable, the Commandant may permit the use of alternate equipment, apparatus, or arrangement to such an extent and upon such conditions as will insure to his satisfaction, a degree of safety consistent with the minimum standards set forth in this subchapter.
            
            
              § 24.15-5
              Canadian pleasure craft temporarily using navigable waters of the United States.
              Uninspected Canadian pleasure craft (uninspected vessels) temporarily using navigable waters of the United States may carry in lieu of the equipment required by this subchapter, the equipment as required by the laws of the Dominion of Canada and the regulations of the Department of Transport, Ottawa, Canada.
              [CGFR 65-50, 30 FR 16650, Dec. 30, 1965, as amended by CGD 95-028, 62 FR 51196, Sept. 30, 1997]
            
          
          
            
            Subpart 24.20—General Marine Engineering Requirements
            
              § 24.20-1
              Marine engineering details.
              All marine engineering details relative to the design, construction, and testing of boilers and machinery on steam-propelled motorboats of over 40 feet in length will be found in subchapter F (Marine Engineering) of this chapter.
              [USCG-2012-0832, 77 FR 59775, Oct. 1, 2012]
            
          
        
        
          Pt. 25
          PART 25—REQUIREMENTS
          
            
              Subpart 25.01—Application
              Sec.
              25.01-1
              Applicable to all vessels.
              25.01-3
              Incorporation by reference.
              25.01-5
              OMB control numbers assigned pursuant to the Paperwork Reduction Act.
            
            
              Subpart 25.10—Navigation lights
              25.10-1
              Applicability.
              25.10-2
              Definitions.
              25.10-3
              Navigation light certification requirements.
            
            
              Subpart 25.25—Life Preservers and Other Lifesaving Equipment
              25.25-1
              Application.
              25.25-3
              Definitions.
              25.25-5
              Life preservers and other lifesaving equipment required.
              25.25-7
              Marking.
              25.25-9
              Storage.
              25.25-11
              Condition.
              25.25-13
              Personal flotation device lights.
              25.25-15
              Retroreflective material for personal flotation devices.
              25.25-17
              Survival craft requirements for uninspected passenger vessels of at least 100 gross tons.
              25.25-19
              Visual distress signals.
            
            
              Subpart 25.26—Emergency Position Indicating Radio Beacons (EPIRB)
              25.26-1
              Definitions.
              25.26-5
              Commercial fishing industry vessels.
              25.26-10
              EPIRB requirements for uninspected passenger vessels.
              25.26-20
              Other manned uninspected commercial vessels.
              25.26-50
              Servicing of EPIRBs.
              25.26-60
              Exemptions.
            
            
              Subpart 25.30—Fire Extinguishing Equipment
              25.30-1
              Applicability.
              25.30-5
              General provisions.
              25.30-10
              Portable fire extinguishers and semi-portable fire extinguishing systems.
              25.30-15
              Fixed fire extinguishing systems.
              25.30-20
              Fire extinguishing equipment required.
              25.30-80
              Location and number of fire extinguishers required for vessels constructed prior to August 22, 2016.
              25.30-90
              Vessels contracted for prior to November 19, 1952.
            
            
              Subpart 25.35—Backfire Flame Control
              25.35-1
              Requirements.
            
            
              Subpart 25.40—Ventilation
              25.40-1
              Tanks and engine spaces.
            
            
              Subpart 25.45—Cooking, Heating, and Lighting Systems
              25.45-1
              Heating and lighting systems on vessels carrying passengers for hire.
              25.45-2
              Cooking systems on vessels carrying passengers for hire.
            
            
              Subpart 25.50—Garbage Retention
              25.50-1
              Criteria.
            
          
          
            Authority:
            33 U.S.C. 1903(b); 46 U.S.C. 2103, 3306, 4102, 4302; Department of Homeland Security Delegation No. 0170.1(II)(77), (92)(a), 92(b).
          
          
            Source:
            CGFR 65-50, 30 FR 16653, Dec. 30, 1965, unless otherwise noted.
          
          
            Subpart 25.01—Application
            
              § 25.01-1
              Applicable to all vessels.

              The provisions of this part shall apply to all vessels except as specifically noted.
              
              
                Note to § 25.01-1:
                33 CFR parts 175, 177, 179, 181 and 183 contain additional regulations applicable to Uninspected Passenger Vessels.
              
              [USCG-2012-0832, 77 FR 59775, Oct. 1, 2012]
            
            
              § 25.01-3
              Incorporation by reference.

              (a) Certain material is incorporated by reference into this subchapter with the approval of the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. All approved material is available for inspection at the U.S. Coast Guard, Office of Design and Engineering Standards (CG-ENG-4), 2703 Martin Luther King Jr. Avenue SE., Stop 7509, Washington, DC 20593-7509, and is available from the sources listed below. It is also available for inspection at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030 or go to http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.

              (b) American Boat and Yacht Council (ABYC), 613 Third Street, Suite 10, Annapolis, MD 21403, 410-990-4460, http://www.abycinc.org.
              (1) Standard A-1-78, Marine LPG-Liquefied Petroleum Gas Systems, December 15, 1978, IBR approved for § 25.45-2(b).
              (2) Standard A-22-78, Marine CNG-Compressed Natural Gas Systems, December 15, 1978, IBR approved for § 25.45-2(b).
              (3) Standard A-16-97, Electric Navigation Lights, July 1997, IBR approved for § 25.10-3(a).

              (c) National Fire Protection Association (NFPA), 1 Batterymarch Park, Quincy, MA 02169, 617-770-3000, http://www.nfpa.org.
              (1) NFPA 10, Standard for Portable Fire Extinguishers, 2010 Edition, effective December 5, 2009, IBR approved for § 25.30-10(a) through (d).
              (2) NFPA 13, Standard for the Installation of Sprinkler Systems, 2010 Edition, effective August 26, 2009, IBR approved for § 25.30-15(c).
              (3) NFPA 302, Fire Protection Standard for Pleasure and Commercial Motor Craft, 1989, IBR approved for § 25.45-2(b).

              (d) Society of Automotive Engineers (SAE), 400 Commonwealth Drive, Warrendale, PA 15096, 724-776-4841, http://www.sae.org.
              (1) SAE J-1928, Devices Providing Backfire Flame Control for Gasoline Engines in Marine Applications, June 1, 1989, IBR approved for § 25.35-1.
              (2) [Reserved]

              (e) UL (formerly Underwriters Laboratories), 12 Laboratory Drive, Research Triangle Park, NC 27709, 919-549-1400, http://www.ul.com.
              (1) UL 1111, Marine Carburetor Flame Arrestors, June 1988, IBR approved for § 25.35-1.
              (2) [Reserved]
              [USCG-2012-0196, 81 FR 48245, July 22, 2016]
            
            
              § 25.01-5
              OMB control numbers assigned pursuant to the Paperwork Reduction Act.
              (a) Purpose. This section collects and displays the control numbers assigned to information collection and recordkeeping requirements in this subchapter by the Office of Management and Budget (OMB) pursuant to the Paperwork Reduction Act of 1980 (44 U.S.C. 3501 et seq.). The Coast Guard intends that this section comply with the requirements of 44 U.S.C. 3507(f), which requires that agencies display a current control number assigned by the Director of the OMB for each approved agency information collection requirement.
              (b) Display.
              
              
                
                  46 CFR part or section where identified or described
                  Current OMB control No.
                
                
                  § 25.45-2
                  1625-0099
                
              
              [CGD 83-013, 54 FR 6401, Feb. 10, 1989 and CGD 83-013, 55 FR 3959, Feb. 6, 1990; USCG-2004-18884, 69 FR 58344, Sept. 30, 2004]
            
          
          
            Subpart 25.10—Navigation Lights
            
              Source:
              USCG-1999-6580, 66 FR 55091, Nov. 1, 2001, unless otherwise noted.
            
            
              § 25.10-1
              Applicability.
              This subpart applies to vessel manufacturers, distributors, and dealers installing navigation lights on all uninspected commercial vessels, except those completed before November 7, 2002.
            
            
              § 25.10-2
              Definitions.
              As used in this subpart:
              
                Dealer means any person who is engaged in the sale and distribution of vessels to purchasers who the seller in good faith believes to be purchasing any such vessel for purposes other than resale.
              
                Distributor means any person engaged in the sale and distribution of vessels for the purpose of resale.
              
                Manufacturer means any person engaged in:
              (1) The manufacture, construction, or assembly of vessels, or

              (2) The importation of vessels into the United States for subsequent sale.
              
              
                Navigation lights are those lights prescribed by the Navigation Rules (Commandant Instruction 16672.2 series) to indicate a vessel's presence, type, operation, and relative heading.
            
            
              § 25.10-3
              Navigation light certification requirements.
              (a) Except as provided by paragraph (b) of this section, each navigation light must—
              (1) Meet the technical standards of the applicable Navigation Rules;
              (2) Be certified by a laboratory listed by the Coast Guard to the standards of ABYC A-16 (incorporated by reference, see § 25.01-3), or equivalent, although portable battery-powered lights need only meet the requirements of the standard applicable to them; and
              (3) Bear a permanent and indelible label stating the following:
              (i) “USCG Approval 33 CFR 183.810”
              (ii) “MEETS __.” (Insert the identification name or number of the standard under paragraph (a)(2) of this section, to which the light was type-tested.)
              (iii) “TESTED BY __.” (Insert the name or registered certification-mark of the laboratory listed by the Coast Guard that tested the fixture to the standard under paragraph (a)(2) of this section.)
              (iv) Name of Manufacturer.
              (v) Number of Model.
              (vi) Visibility of the light in nautical miles (nm).
              (vii) Date on which the light was type-tested.
              (viii) Identification of bulb used in the compliance test.
              (b) If a light is too small to attach the required label—
              (1) Place the information from the label in or on the package that contains the light; and
              (2) Mark each light “USCG” followed by the certified range of visibility in nautical miles, for example, “USCG 2nm.” Once installed, this mark must be visible without removing the light.
            
          
          
            Subpart 25.25—Life Preservers and Other Lifesaving Equipment
            
              Source:
              CGD 72-172R, 38 FR 8117, Mar. 28, 1973, unless otherwise noted.
            
            
              § 25.25-1
              Application.
              This subpart applies to each vessel to which this part applies, except:
              (a) Vessels used for noncommercial use; and
              (b) Vessels leased, rented, or chartered to another for the latter's noncommercial use.
              [CGD 72-172R, 38 FR 8117, Mar. 28, 1973, as amended by USCG-2012-0919, 79 FR 53630, Sept. 10, 2014]
            
            
              § 25.25-3
              Definitions.
              As used in this subpart:
              (a) Approval series means the first six digits of a number assigned by the Coast Guard to approved equipment. Where approval is based on a subpart of subchapter Q of this chapter, the approval series corresponds to the number of the subpart. A listing of current and formerly approved equipment and materials may be found on the Internet at: http://cgmix.uscg.mil/equipment. Each OCMI may be contacted for information concerning approved equipment.
              (b) Approved means approved under subchapter Q of this chapter.
              (c) Use means operate, navigate, or employ.
              [USCG-2012-0919, 79 FR 53630, Sept. 10, 2014]
            
            
              § 25.25-5
              Life preservers and other lifesaving equipment required.
              (a) No person may operate a vessel to which this subpart applies unless it meets the requirements of this subpart.
              (b) (1) Each vessel not carrying passengers for hire and less than 40 feet in length must have on board at least one wearable personal flotation device (PFD) approved under subchapter Q of this chapter, and of a suitable size for each person on board.
              (2) Each vessel carrying passengers for hire, and each vessel not carrying passengers for hire and 40 feet in length or longer, must have at least one PFD approved under approval series 160.055, 160.155, or 160.176, and of a suitable size for each person on board.

              (3) In addition to the equipment required by paragraphs (b)(1) and (b)(2) of this section, each vessel 26 feet in length or longer, except for a barge to which this subpart applies, must have at least one approved lifebuoy, and each uninspected passenger vessel of at least 100 gross tons must have at least three approved lifebuoys. Lifebuoys must be approved under approval series 160.050 or 160.150, except that a lifebuoy approved under former 46 CFR 160.009 prior to May 9, 1979 (see 46 CFR chapter I, revised as of October 1, 1979), may be used as long as it is in good and serviceable condition.
              (c)(1) Each vessel not carrying passengers for hire may substitute an immersion suit approved under 46 CFR 160.171 for a wearable PFD required under paragraphs (b)(1) or (b)(2) of this section.
              (2) On each vessel, regardless of length and regardless of whether carrying passengers for hire, an approved commercial hybrid PFD approved under approval series 160.077, may be substituted for a PFD approved under approval series 160.055, 160.155, or 160.176, if it is—
              (i) Used in accordance with the conditions marked on the PFD and in the owner's manual; and
              (ii) Labeled for use on commercial vessels.
              [USCG-2012-0919, 79 FR 53630, Sept. 10, 2014]
            
            
              § 25.25-7
              Marking.
              The lifesaving equipment required by this subpart must be legibly marked as specified in subchapter Q of this chapter.
            
            
              § 25.25-9
              Storage.
              (a) The lifesaving equipment designed to be worn required in § 25.25-5(b) and (c) must be readily accessible.
              (b) Lifesaving equipment designed to be thrown required in § 25.25-5(b) must be immediately available.
              (c) For a barge to which this subpart applies, the wearable lifesaving equipment specified in § 25.25-5 need not be stored on board the barge if the barge's operator stores it elsewhere, and ensures that each individual dons the equipment or a work vest approved under 46 CFR 160.053 before boarding the barge and keeps it on for as long as the individual remains on board and at risk of falling overboard.
              [CGD 72-172R, 38 FR 8117, Mar. 28, 1973, as amended by CGD 82-075a, 49 FR 4483, Feb. 7, 1984; USCG-2012-0919, 79 FR 53631, Sept. 10, 2014]
            
            
              § 25.25-11
              Condition.
              The lifesaving equipment required by this subpart must be in serviceable condition.
            
            
              § 25.25-13
              Personal flotation device lights.
              (a) This section applies to vessels described in § 25.25-1 that engage in ocean, coastwise, or Great Lakes voyages.
              (b) Each immersion suit carried in accordance with § 25.25-5(e), each life preserver, each marine buoyant device intended to be worn, and each buoyant vest must have a personal flotation device light that is approved under subpart 161.012 of this chapter.
              (c) Each personal flotation device light required by this section must be securely attached to the front shoulder area of the immersion suit, life preserver, or other personal flotation device.
              (d) If a personal flotation device light has a non-replaceable power source, the light must be replaced on or before the expiration date of the power source. If the light has a replaceable power source, the power source must be replaced on or before its expiration date and the light must be replaced when it is no longer serviceable.
              [44 FR 38783, July 2, 1979, as amended by CGD 82-075a, 49 FR 4483, Feb. 7, 1984; CGD 97-057, 62 FR 51042, Sept. 30, 1997]
            
            
              § 25.25-15
              Retroreflective material for personal flotation devices.
              (a) Each life preserver, each marine buoyant device intended to be worn, and each buoyant vest carried on a vessel must have Type I retroreflective material that is approved under subpart 164.018 of this chapter.

              (b) Each item required to have retroreflective material must have at least 200 sq. cm (31 sq. in.) of material attached to its front side, at least 200 sq. cm of material on its back side, and, if the item is reversible, at least 200 sq. cm of material on each of its reversible sides. The material attached on each side of the item must be divided equally between the upper quadrants of the side, and the material in each quadrant must be attached as closely as possible to the shoulder area of the item.
              [CGD 76-028, 44 FR 38783, July 2, 1979, as amended by CGD 82-075a, 49 FR 4483, Feb. 7, 1984]
            
            
              § 25.25-17
              Survival craft requirements for uninspected passenger vessels of at least 100 gross tons.
              (a) Each uninspected passenger vessel of at least 100 gross tons must have adequate survival craft with enough capacity for all persons aboard and must meet one of the following requirements:
              (1) An inflatable liferaft must be approved under 46 CFR part 160, subparts 160.051 or 160.151, and be equipped with an applicable equipment pack or be approved by another standard specified by the Commandant. Inflatable liferafts must be serviced at a servicing facility approved under 46 CFR part 160, subpart 160.151.
              (2) An inflatable buoyant apparatus must be approved under 46 CFR part 160, subpart 160.010 or under another standard specified by the Commandant. An inflatable buoyant apparatus must be serviced at a servicing facility approved under 46 CFR part 160, subpart 160.151.
              (b) If the vessel carries a small boat or boats, the capacity of the small boat or boat(s) may be counted toward the survival craft capacity required by this part. Such small boat or boat(s) must meet the requirements for safe loading and floatation in 33 CFR part 183.
              [USCG-1999-5040, 67 FR 34776, May 15, 2002]
            
            
              § 25.25-19
              Visual distress signals.
              Each uninspected passenger vessel must meet the visual distress signal requirements of 33 CFR part 175 applicable to the vessel.
              [USCG-1999-5040, 67 FR 34776, May 15, 2002]
            
          
          
            Subpart 25.26—Emergency Position Indicating Radio Beacons (EPIRB)
            
              Source:
              CGD 87-016a, 58 FR 13367, Mar. 10, 1993, unless otherwise noted.
            
            
              § 25.26-1
              Definitions.
              As used in this subpart:
              
                Berthing space means a space that is intended to be used for sleeping and is provided with installed bunks and mattresses.
              
                EPIRB means an Emergency Position Indicating Radiobeacon which is Type Accepted by the Federal Communications Commission under requirements in 47 CFR parts 2 and 80.
              
                Galley means a space that provides for the preparation and extended storage of food. This does not include small alcohol or propane stoves with limited cooking capability, or ice chests or similar devices that are intended for keeping small quantities of food for short durations.
              
                High seas means the waters beyond a line three nautical miles seaward of the Territorial Sea Baseline as defined in 33 CFR 2.20.
              
                Length means the length listed on a vessel's Certificate of Documentation or Certificate of Number.
              
                Uninspected passenger vessel means a vessel which, when used for commercial service, is used solely to carry passengers for hire or to provide non-emergency assistance to boaters (assistance towing), and which is not inspected by the Coast Guard under any other 46 CFR subchapter.
              
              
                Note:
                As an example, a vessel on a voyage involving catching fish which are to be sold, is a commercial fishing industry vessel for the purposes of the EPIRB regulations in this section, even if there are passengers on board during the voyage.
              
              [CGD 87-016a, 58 FR 13367, Mar. 10, 1993, as amended by USCG-2007-29018, 72 FR 53964, Sept. 21, 2007]
            
            
              § 25.26-5
              Commercial fishing industry vessels.

              (a) The owner of a fishing vessel, a fish processing vessel, or a fish tender vessel, 11 meters (36 feet) or more in length, except for vessels described in paragraph (b) or (c) of this section, shall ensure that the vessel does not operate on the high seas or beyond three miles from the coastline of the Great Lakes unless it has on board a float-free, automatically activated Category 1 406 MHz EPIRB stowed in a manner so that it will float-free if the vessel sinks.
              
              (b) The owner of a fishing vessel, fish processing vessel, or a fish tender vessel less than 11 meters (36 feet) in length, or 11 meters or more in length which has a builder's certification that the vessel is constructed with sufficient inherently buoyant material to keep the flooded vessel afloat, shall ensure that the vessel does not operate on the high seas or beyond three miles from the coastline of the Great Lakes, unless it has installed in a readily accessible location at or near the principal steering station—
              (1) A manually activated Category 2 406 MHz EPIRB; or
              (2) A float-free, automatically activated Category 1 406 MHz EPIRB.
              (3) Until February 1, 1998, a 121.5/243.0 MHz EPIRB meeting § 25.26-30.
              (c) The owner of a fishing vessel, fish processing vessel or a fish tender vessel 11 meters (36 feet) or more in length that does not have installed galley or berthing facilities, shall ensure that the vessel does not operate on the high seas or beyond three miles from the coastline of the Great Lakes unless it has on board a float-free, automatically activated Category 1 406 MHz EPIRB stowed in a manner so that it will float free if the vessel sinks.
              [CGD 87-016a, 58 FR 13367, Mar. 10, 1993; 58 FR 27658, May 11, 1993, as amended by CGD 95-028, 62 FR 51196, Sept. 30, 1997; USCG-1998-4442, 63 FR 52189, Sept. 30, 1998]
            
            
              § 25.26-10
              EPIRB requirements for uninspected passenger vessels.
              (a) Uninspected passenger vessels less than 100 gross tons are not required to carry an EPIRB.
              (b) The owner, operator, or master of an uninspected passenger vessel of at least 100 gross tons must ensure that the vessel does not operate beyond three miles from shore as measured from the territorial sea baseline seaward or more than three miles from the coastline of the Great Lakes, unless it has onboard a float-free, automatically activated Category 1 406 MHz EPIRB stowed in a manner so that it will float free if the vessel sinks.
              [USCG-1999-5040, 67 FR 34776, May 15, 2002]
            
            
              § 25.26-20
              Other manned uninspected commercial vessels.
              (a) The owner of a manned uninspected commercial vessel 11 meters (36 feet) or more in length, other than a vessel under § 25.26-5 or § 25.26-10 or under paragraph (b) of this section, shall ensure that the vessel does not operate on the high seas or beyond three miles from the coastline of the Great Lakes, unless it has on board a float-free, automatically activated Category 1 406 MHz EPIRB stowed in a manner so that it will float free if the vessel sinks.
              (b) The owner of a manned uninspected commercial vessel less than 11 meters (36 feet) in length, or 11 meters or more in length which has a builder's certification that the vessel is constructed with sufficient inherently buoyant material to keep the flooded vessel afloat, shall ensure that the vessel does not operate on the high seas or beyond three miles from the coastline of the Great Lakes, unless it has installed in a readily accessible location at or near the principal steering station—
              (1) A manually activated Category 2 406 MHz EPIRB; or
              (2) A float-free, automatically activated Category 1 406 MHz EPIRB.
              [CGD 87-016a, 58 FR 13367, Mar. 10, 1993; 58 FR 27658, May 11, 1993, as amended by CGD 95-028, 62 FR 51196, Sept. 30, 1997; USCG-1998-4442, 63 FR 52189, Sept. 30, 1998]
            
            
              § 25.26-50
              Servicing of EPIRBs.
              (a) The master of each vessel required to have an EPIRB under this subpart shall ensure that each EPIRB on board is tested and serviced as required by this section.
              (b) The EPIRB must be tested immediately after installation and at least once each month thereafter, unless it is an EPIRB installed in a Coast Guard approved inflatable liferaft that is tested annually during the servicing of the liferaft by an approved servicing facility. The test shall be conducted in accordance with the manufacturer's instructions, using the visual or audio indicator on the EPIRB. If the EPIRB is not operating, it must be repaired or replaced with an operating EPIRB.
              (c) The battery of the EPIRB must be replaced—
              
              (1) Immediately after the EPIRB is used for any purpose other than being tested; and
              (2) Before the expiration date that is marked on the battery.
              [CGD 87-016a, 58 FR 13367, Mar. 10, 1993; 58 FR 27658, May 11, 1993]
            
            
              § 25.26-60
              Exemptions.
              (a) A skiff or work boat is not required to carry an EPIRB if—
              (1) Its “mother ship” is required to carry an EPIRB under this subpart; and
              (2) When not in use, the skiff or work boat is carried on board the mother ship.
              (b) Each Coast Guard District Commander may, on a case-by-case basis, grant exemptions from the carriage requirements of EPIRBs in this subpart for certain geographic areas within the boundaries of his or her own district if the District Commander determines that an EPIRB will not significantly enhance the overall safety of the vessel and crew. Exemptions may be limited to specific time periods. Exemptions granted under this paragraph must be:
              (1) Issued in writing by the cognizant Coast Guard District Commander for each individual application; and
              (2) For geographic locations and may be limited to specific time periods.
            
          
          
            Subpart 25.30—Fire Extinguishing Equipment
            
              § 25.30-1
              Applicability.
              (a) The provisions of this subpart, with the exception of §§ 25.30-80 and 25.30-90 of this subpart, as applicable, apply to all vessels contracted for on or after August 22, 2016.
              (b) Vessels contracted for prior to August 22, 2016 and after November 19, 1952, must meet the requirements of 46 CFR 25.30-80.
              (c) Vessels contracted for prior to November 19, 1952, must meet the requirements of 46 CFR 25.30-90.
              [USCG-2012-0196, 81 FR 48245, July 22, 2016]
            
            
              § 25.30-5
              General provisions.

              (a) Where equipment in this subpart is required to be of an approved type, such equipment requires the specific approval of the Commandant. Such approvals are published in the Federal Register, and in addition, are contained in Coast Guard publication COMDTINST M16714.3 (Series), Equipment Lists.
              (b) All hand portable fire extinguishers, semiportable fire extinguishing systems, and fixed fire extinguishing systems shall be of an approved type.
              [CGFR 65-50, 30 FR 16653, Dec. 30, 1965, as amended by CGD 96-041, 61 FR 50726, Sept. 27, 1996]
            
            
              § 25.30-10
              Portable fire extinguishers and semi-portable fire extinguishing systems.
              (a) Portable and semi-portable extinguishers must be inspected and maintained in accordance with NFPA 10 (incorporated by reference, see § 25.01-3).
              (b) Certification or licensing by a state or local jurisdiction as a fire extinguisher servicing agency will be accepted by the Coast Guard as meeting the personnel certification requirements of NFPA 10 for annual maintenance and recharging of extinguishers.
              (c) Monthly inspections required by NFPA 10 may be conducted by the owner, operator, person-in-charge, or a designated member of the crew.
              (d) Non-rechargeable or non-refillable extinguishers must be inspected and maintained in accordance with NFPA 10; however, the annual maintenance need not be conducted by a certified person and can be conducted by the owner, operator, person-in-charge, or a designated member of the crew.
              (e) The owner or managing operator must provide satisfactory evidence of the required servicing to the marine inspector. If any of the equipment or records has not been properly maintained, a qualified servicing facility must perform the required inspections, maintenance procedures, and hydrostatic pressure tests. A tag issued by a qualified servicing organization, and attached to each extinguisher, may be accepted as evidence that the necessary maintenance procedures have been conducted.

              (f) Vaporizing-liquid type fire extinguishers containing carbon tetrachloride, chlorobromomethane, or other toxic vaporizing liquids are not acceptable as equipment required by this subchapter.
              (g) Portable or semi-portable extinguishers, which are required on their name plates to be protected from freezing, must not be located where freezing temperatures may be expected.
              (h) The use of dry chemical, stored pressure, fire extinguishers not fitted with pressure gauges or indicating devices, manufactured prior to January 1, 1965, may be permitted on motorboats and other vessels so long as such extinguishers are maintained in good and serviceable condition. The following maintenance and inspections are required for such extinguishers:
              (1) When the date on the inspection record tag on the extinguishers shows that 6 months have elapsed since the last weight check ashore, then such extinguishers are no longer accepted as meeting required maintenance conditions until they are reweighed ashore, found to be in a serviceable condition, and within required weight conditions.
              (2) If the weight of the container is 1/4 ounce less than that stamped on the container, it must be serviced.
              (3) If the outer seal or seals (which indicate tampering or use when broken) are not intact, the boarding officer or marine inspector will inspect such extinguishers to see that the frangible disc in the neck of the container is intact; and if such disc is not intact, the container must be serviced.
              (4) If there is evidence of damage, use, or leakage, such as dry chemical powder observed in the nozzle or elsewhere on the extinguisher, the extinguisher must be serviced or replaced.
              (i) Dry chemical extinguishers, stored pressure extinguishers, and fire extinguishers without pressure gauges or indicating devices manufactured after January 1, 1965, cannot be labeled with the marine type label described in 46 CFR 162.028-4. These extinguishers manufactured after January 1, 1965, may be carried onboard motorboats or other vessels as excess equipment.
              (j) Semi-portable extinguishers must be fitted with a suitable hose and nozzle, or other practicable means, so that all portions of the space concerned may be covered.
              [USCG-2012-0196, 81 FR 48245, July 22, 2016]
            
            
              § 25.30-15
              Fixed fire extinguishing systems.
              (a) When a fixed fire extinguishing system is installed, it must be a type approved or accepted by the Commandant (CG-ENG-4) or the Commanding Officer, U.S. Coast Guard Marine Safety Center.
              (b) If the system is a carbon-dioxide type, then it must be designed and installed in accordance with subpart 76.15 of part 76 of subchapter H (Passenger Vessels) of this chapter.
              (c) If the system is an automatic sprinkler system then it must be designed and installed in accordance with Chapter 25 of NFPA 13 (incorporated by reference, see § 25.01-3).
              [USCG-2012-0196, 81 FR 48245, July 22, 2016]
            
            
              § 25.30-20
              Fire extinguishing equipment required.
              (a) Motorboats. (1) All motorboats must carry at least the minimum number of portable fire extinguishers set forth in table 25.30-20(a)(1), except that motorboats less than 26 feet in length, propelled by outboard motors and not carrying passengers for hire, need not carry portable fire extinguishers if the construction of the boats will not permit the entrapment of explosive or flammable gases or vapors.
              
                Table 25.30-20(a)(1)
                
                  Length, feet
                  Minimum number of 5-B portable fire extinguishersrequired 1
                    
                  
                  No fixed fire extinguishing system in machinery space
                  Fixed fireextinguishing system in machinery space
                  
                
                
                  Under 16
                  1
                  0
                
                
                  16 and over, but under 26
                  1
                  0
                
                
                  26 and over, but under 40
                  2
                  1
                
                
                  40 and over, but not over 65
                  3
                  2
                
                
                  1 One 20-B portable fire extinguisher may be substituted for two 5-B portable fire extinguishers.
              
              (2) The intent of this regulation is illustrated in Figure 25.30-20(a1) where fire extinguishers are required if any one or more of the specified conditions exist, and in Figure 25.30-20(a2) where specified conditions do not, in themselves, require that fire extinguishers be carried.
              
                
                EC01FE91.066
                
                  Figure 25.30-20(
                  a
                  1)
                
              
              
                Fire extinguishers are required if any one or more of the following conditions exist (numbers identifying conditions are the same as those placed in Figure 25.30-20 (a1)):
                1. Closed compartment under thwarts and seats wherein portable fuel tanks may be stored.
                2. Double bottoms not sealed to the hull or which are not completely filled with flotation material.
                3. Closed living spaces.
                4. Closed stowage compartments in which combustible or flammable materials are stowed.
                5. Permanently installed fuel tanks.
                
                  EC01FE91.067
                  
                    Figure 25.30-20(
                    a
                    2)
                  
                
                The following conditions do not, in themselves, require that fire extinguishers be carried (numbers identifying conditions are the same as those placed in Figure 25.30-20(a2)):
                1. Bait wells.
                2. Glove compartments.
                3. Buoyant flotation material.
                4. Open slatted flooring.
                5. Ice chests.
              
              
              (3) Table 25.30-20(a)(1) of this section indicates the minimum quantity and type of extinguisher to be carried. Extinguishers with larger numerical ratings or multiple letter designations may be used if the extinguishers meet the requirements of the table.
              (b) Uninspected passenger vessels of at least 100 gross tons. All uninspected passenger vessels of at least 100 gross tons must carry onboard portable and semi-portable fire extinguishers per table 76.50-10(a) in § 76.50-10 of this chapter.
              (c) Motor vessels. (1) All motor vessels must carry at least the minimum number of portable fire extinguishers set forth in table 25.30-20(b) (1).
              
                Table 25.30-20(b)(1)
                
                  Gross tonnage—
                  Over
                  Not over
                  Minimum number of 20-B portable fire extinguishers
                
                
                  
                  50
                  1
                
                
                  50
                  100
                  2
                
                
                  100
                  500
                  3
                
                
                  500
                  1,000
                  6
                
                
                  1,000
                  
                  8
                
              
              (2) In addition to the portable fire extinguishers required by paragraph (b)(1) of this section, the following fire extinguishing equipment must be fitted in the machinery space:
              (i) One Type 20-B portable fire extinguisher must be carried for each 1,000 B. H. P. of the main engines or fraction thereof. However, not more than 6 such extinguishers need be carried.
              (ii) On motor vessels of over 300 gross tons, either one 160-B semi-portable fire extinguishing system must be fitted, or alternatively, a fixed fire extinguishing system must be fitted in the machinery space.
              (3) The frame or support of each 160-B fire extinguisher required by paragraph (b)(2)(ii) of this section must be welded or otherwise permanently attached to a bulkhead or deck.
              (4) If an approved semi-portable fire extinguisher has wheels, it must be securely stowed when not in use to prevent it from rolling out of control under heavy sea conditions.
              (5) Table 25.30-20(b)(1) of this section indicates the minimum quantity and type of extinguisher to be carried. Extinguishers with larger numerical ratings or multiple letter designations may be used if the extinguishers meet the requirements of the table.
              (d) Barges carrying passengers. (1) Every barge of 65 feet in length or less while carrying passengers when towed or pushed by a motorboat, motor vessel, or steam vessel must be fitted with portable fire extinguishers as required by table 25.30-20(a)(1), depending upon the length of the barge.

              (2) Every barge of over 65 feet in length while carrying passengers when towed or pushed by a motorboat, motor vessel, or steam vessel must be fitted with portable fire extinguishers as required by table 25.30-20(b)(1), depending upon the gross tonnage of the barge.
              [CGFR 65-50, 30 FR 16653, Dec. 30, 1965, as amended by CGD 77-039, 44 FR 34132, June 14, 1979; CGD 97-057, 62 FR 51042, Sept. 30, 1997; USCG-1999-5040, 67 FR 34776, May 15, 2002; USCG-2012-0196, 81 FR 48246, July 22, 2016]
            
            
              § 25.30-80
              Location and number of fire extinguishers required for vessels constructed prior to August 22, 2016.
              Vessels contracted for prior to August 22, 2016 must meet the following requirements:
              (a) Previously installed extinguishers with extinguishing capacities smaller than what is required in tables 25.30-20(a)(1) and 25.30-20(b)(1) of this subpart need not be replaced and may be continued in service so long as they are maintained in good condition to the satisfaction of the Officer in Charge, Marine Inspection.
              (b) All new equipment and installations must meet the applicable requirements in this subpart for new vessels.
              [USCG-2012-0196, 81 FR 48246, July 22, 2016]
            
            
              § 25.30-90
              Vessels contracted for prior to November 19, 1952.
              (a) Vessels contracted for prior to November 19, 1952, shall meet the applicable provisions of §§ 25.30-5 through 25.30-20 insofar as the number and general type of equipment is concerned. Existing items of equipment and installations previously approved but not meeting the applicable requirements for type approval may be continued in service so long as they are in good condition. All new installations and replacements shall meet the requirements of §§ 25.30-5 through 25.30-20.
              (b) [Reserved]
            
          
          
            Subpart 25.35—Backfire Flame Control
            
              § 25.35-1
              Requirements.
              (a) Every gasoline engine installed in a motorboat or motor vessel after April 25, 1940, except outboard motors, shall be equipped with an acceptable means of backfire flame control.
              (b) Installations made before November 19, 1952, need not meet the detailed requirements of this subpart and may be continued in use as long as they are serviceable and in good condition. Replacements shall meet the applicable conditions in this section.
              (c) Installations consisting of backfire flame arresters bearing basic Approval Nos. 162.015 or 162.041 or engine air and fuel induction systems bearing basic Approval Nos. 162.015 or 162.042 may be continued in use as long as they are serviceable and in good condition. New installations or replacements must meet applicable requirements of subpart 58.10 of this chapter.
              [CGFR 65-50, 30 FR 16653, Dec. 30, 1965, as amended by CGD 88-032, 56 FR 35820, July 29, 1991]
            
          
          
            Subpart 25.40—Ventilation
            
              § 25.40-1
              Tanks and engine spaces.
              (a) All motorboats or motor vessels, except open boats and as provided in paragraphs (d) and (e) of this section, the construction or decking over of which is commenced after April 25, 1940, and which use fuel having a flashpoint of 110 °F., or less, shall have at least two ventilator ducts, fitted with cowls or their equivalent, for the efficient removal of explosive or flammable gases from the bilges of every engine and fuel tank compartment. There shall be at least one exhaust duct installed so as to extend from the open atmosphere to the lower portion of the bilge and at least one intake duct installed so as to extend to a point at least midway to the bilge or at least below the level of the carburetor air intake. The cowls shall be located and trimmed for maximum effectiveness and in such a manner so as to prevent displaced fumes from being recirculated.
              (b) As used in this section, the term open boats means those motorboats or motor vessels with all engine and fuel tank compartments, and other spaces to which explosive or flammable gases and vapors from these compartments may flow, open to the atmosphere and so arranged as to prevent the entrapment of such gases and vapors within the vessel.

              (c) Boats built after July 31, 1980, which are manufactured or used primarily for noncommercial use; which are leased, rented, or chartered to another for the latter's noncommercial use; which are engaged in the carriage of six or fewer passengers; or which are in compliance with the requirements of 33 CFR part 183 are exempted from these requirements.
              (d) Boats built after July 31, 1978, which are manufactured or used primarily for noncommercial use; which are rented, leased, or chartered to another for the latter's noncommercial use; or which engage in conveying six or fewer passengers are exempted from the requirements of paragraph (a) for fuel tank compartments that:
              (1) Contain a permanently installed fuel tank if each electrical component is ignition protected in accordance with 33 CFR 183.410(a); and
              (2) Contain fuel tanks that vent to the outside of the boat.
              [CGFR 65-50, 30 FR 16653, Dec. 30, 1965, as amended by CGD 76-082A, 44 FR 73047, Dec. 17, 1979; CGD 76-082A, 45 FR 7551, Feb. 4, 1980; CGD 95-012, 60 FR 48048, Sept. 18, 1995; CGD 95-028, 62 FR 51196, Sept. 30, 1997]
            
          
          
            Subpart 25.45—Cooking, Heating, and Lighting Systems
            
              § 25.45-1
              Heating and lighting systems on vessels carrying passengers for hire.
              (a) No fuel may be used in any heating or lighting system on any vessel carrying passengers for hire without the approval of Commandant (CG-ENG), except—
              (1) Alcohol, solid,
              (2) Alcohol, liquid, combustible,
              (3) Fuel oil, No. 1, No. 2, or No. 3,
              (4) Kerosene,
              (5) Wood or,
              (6) Coal.
              (b) Heating and lighting systems using alcohol must meet the following requirements:
              (1) Containers of solidified alcohol must be properly secured to a fixed base.
              (2) Fluid alcohol burners, where wet priming is used, must have—
              (i) A catch pan of not less than 3/4” depth secured inside the frame of the stove; or
              (ii) The metal protection under the stove flanged up at least 3/4” to form a pan.
              (c) Heating and lighting systems using kerosene or fuel oil must meet the following requirements:
              (1) Where wet priming is used, each system must have—
              (i) A catch pan of not less than 3/4” depth secured inside the frame of the stove; or
              (ii) The metal protection under the stove flanged up at least 3/4” to form a pan.
              (2) Fuel tanks must be—
              (i) Separated from the stove that they serve;
              (ii) Mounted in a location open to the atmosphere or mounted inside a compartment that is vented to the atmosphere; and
              (iii) Fitted with an outside fill and vent.
              (d) Heating systems using wood or coal installed after August 9, 1989, shall be installed in accordance with the guidelines in chapter 6 of NFPA 302.
              [CGD 83-013, 54 FR 6402, Feb. 10, 1989 and CGD 83-013, 55 FR 3959, Feb. 6, 1990; CGD 95-072, 60 FR 50461, Sept. 29, 1995; CGD 96-041, 61 FR 50726, Sept. 27, 1996; USCG-2009-0702, 74 FR 49225, Sept. 25, 2009]
            
            
              § 25.45-2
              Cooking systems on vessels carrying passengers for hire.
              (a) No fuel may be used in any cooking system on any vessel carrying passengers for hire without the approval of Commandant (CG-ENG) except those listed in § 25.45-1, subject to the requirements stated therein, and liquefied petroleum gas (LPG), or compressed natural gas (CNG).
              (b) Cooking systems using LPG or CNG must meet the following requirements:
              (1) The design, installation, and testing of each LPG system must meet ABYC A-1-78 or chapter 6 of NFPA 302.
              (2) The design, installation, and testing of each CNG system must meet ABYC A-22-78 or chapter 6 of NFPA 302.
              (3) Cooking systems using chapter 6 of NFPA 302 as the standard must meet the following additional requirements:
              (i) The storage or use of CNG containers within the accommodation area, machinery spaces, bilges, or other enclosed spaces is prohibited.

              (ii) LPG or CNG must be odorized in accordance with ABYC A-1.5.d or A-22.5.b, respectively.
              
              (iii) The marking and mounting of LPG cylinders must be in accordance with ABYC A-1.6.b.
              (iv) LPG cylinders must be of the vapor withdrawal type as specified in ABYC A-1.5.b.
              (4) Continuous pilot lights or automatic glow plugs are prohibited for an LPG or CNG installation using ABYC A-1 or A-22 as the standard.
              (5) CNG installations using ABYC A-22 as the standard must meet the following additional requirements:
              (i) The stowage or use of CNG containers within the accommodation area, machinery spaces, bilges, or other enclosed spaces is prohibited.
              (ii) The CNG cylinders, regulating equipment, and safety equipment must meet the installation, stowage, and testing requirements specified in paragraph 6-5.12 of NFPA 302.
              (iii) The use of stowage of stoves with attached CNG cylinders is prohibited as specified in paragraph 6-5.1 of NFPA 302.
              (6) If the fuel supply line of an LPG or CNG system enters an enclosed space on the vessel, a remote shut-off valve must be installed that can be operated from a position adjacent to the appliance. The valve must be located between the fuel tank and the point where the fuel supply line enters the enclosed portion of the vessel. A power operated valve installed to meet this requirement must be of a type that will fail closed.
              (7) The following variances from ABYC A-1.11.b(1) are allowed for CNG:
              (i) The storage locker or housing access opening need not be in the top.
              (ii) The locker or housing need not be above the waterline.
              (8) The following variances from NFPA 302 are allowed:
              (i) The storage locker or housing for CNG tank installations need not be above the waterline as required by paragraph 6-5.12.1.1(a).

              (ii) Ignition protection need not be provided as required by paragraph 6-5.4.
              
              
                Note to § 25.45-2:
                The ABYC and NFPA standards referenced in this section require the posting of placards containing safety precautions for gas cooking systems.
              
              [CGD 83-013, 54 FR 6402, Feb. 10, 1989, as amended by CGD 83-013, 55 FR 3960, Feb. 6, 1990; CGD 95-072, 60 FR 50461, Sept. 29, 1995; CGD 96-041, 61 FR 50726, Sept. 27, 1996; USCG-2000-7790, 65 FR 58458, Sept. 29, 2000; USCG-2009-0702, 74 FR 49225, Sept. 25, 2009]
            
          
          
            Subpart 25.50—Garbage Retention
            
              § 25.50-1
              Criteria.

              Each uninspected vessel must meet the garbage discharge, waste management plan, and placard requirements of 33 CFR part 151 applicable to the vessel.
              
              
                Note:
                33 CFR 151.67 prohibits the discharge of plastic or garbage mixed with plastic into the sea or the navigable waters of the United States. “Plastic” and “garbage” are defined in 33 CFR 151.05.
              
              [CGD 88-002A, 56 FR 8880, Mar. 1, 1991]
            
          
        
        
          Pt. 26
          PART 26—OPERATIONS
          
            
              Subpart 26.01—Application
              Sec.
              26.01-1
              Applicable to all vessels.
            
            
              Subpart 26.03—Special Operating Requirements
              26.03-1
              Safety orientation.
              26.03-2
              Emergency instructions.
              26.03-4
              Charts and nautical publications.
              26.03-6
              Special permit.
              26.03-8
              Marine Event of National Significance special permits.
              26.03-9
              Voyage plans for uninspected passenger vessels of at least 100 gross tons.
              26.03-10
              Signaling light.
            
            
              Subpart 26.08—Notice and Reporting of Casualty and Voyage Records
              26.08-1
              Notice and reporting of casualty and voyage records.
            
            
              Subpart 26.15—Boarding
              26.15-1
              May board at any time.
            
            
              Subpart 26.20—Exhibition of Coast Guard Credential
              26.20-1
              Must be available.
            
            
              Subpart 26.25 [Reserved]
            
            
              
              Subpart 26.30—Work Vest
              26.30-1
              Approved unicellular plastic foam work vests.
              26.30-5
              Use.
              26.30-10
              Stowage.
            
          
          
            Authority:
            46 U.S.C. 3306, 4105, 4106, 6101, 8105; Pub. L. 103-206, 107 Stat. 2439; E.O. 12234, 45 FR 58801, 3 CFR, 1980 Comp., p. 277; Department of Homeland Security Delegation No. 0170.1.
          
          
            Source:
            CGFR 65-50, 30 FR 16656, Dec. 30, 1965, unless otherwise noted.
          
          
            Subpart 26.01—Application
            
              § 26.01-1
              Applicable to all vessels.
              (a) The provisions of this part shall apply to all vessels except as specifically noted.
            
          
          
            Subpart 26.03—Special Operating Requirements
            
              § 26.03-1
              Safety orientation.
              (a) Before getting underway on any uninspected passenger vessel, the operator or master must ensure that suitable public announcements, instructive placards, or both, are provided in a manner that affords all passengers the opportunity to become acquainted with:
              (1) Stowage locations of life preservers;
              (2) Proper method of donning and adjusting life preservers of the type(s) carried on the vessel;
              (3) The type and location of all lifesaving devices carried on the vessel; and
              (4) The location and contents of the Emergency Checkoff List required by § 26.03-2.
              (b) Vessels subject to this subpart engaged in tender service at yacht clubs and marinas, and vessels being demonstrated for a potential purchaser by a yacht broker, are excluded from the requirements of § 26.03-1 and § 26.03-2.
              [CGD 78-009, 45 FR 11109, Feb. 19, 1980, as amended by USCG-1999-5040, 67 FR 34776, May 15, 2002]
            
            
              § 26.03-2
              Emergency instructions.
              (a) The operator or master of each uninspected passenger vessel must ensure that an emergency check-off list is posted in a prominent and accessible place to notify the passengers and remind the crew of precautionary measures that may be necessary if an emergency situation occurs.
              (b) Except where any part of the emergency instructions are deemed unnecessary by the Officer in Charge, Marine Inspection, the emergency checkoff list must contain not less than the applicable portions of the sample emergency checkoff list which follows:
              
                Sample Emergency Checkoff List
                Measures to be considered in the event of:
                (a) Rough weather at sea or crossing hazardous bars.
                
                □ All weathertight and watertight doors, hatches and airports closed to prevent taking water aboard.
                □ Bilges kept dry to prevent loss of stability.
                □ Passengers seated and evenly distributed.
                □ All passengers wearing life preservers in conditions of very rough seas or if about to cross a bar under hazardous conditions.
                □ An international distress call and a call to the Coast Guard over radiotelephone made if assistance is needed (if radiotelephone equipped).
                (b) Man overboard.
                
                □ Ring buoy thrown overboard as close to the victim as possible.
                □ Lookout posted to keep the victim in sight.
                □ Crewmember, wearing a life preserver and lifeline, standing by ready to jump into the water to assist the victim back aboard.
                □ Coast Guard and all vessels in the vicinity notified by radiotelephone (if radiotelephone equipped).
                □ Search continued until after radiotelephone consultation with the Coast Guard, if at all possible.
                (c) Fire at Sea.
                
                □ Air supply to the fire cut off by closing hatches, ports, doors, and ventilators, etc.
                □ Portable extinguishers discharged at the base of the flames of flammable liquid or grease fires or water applied to fires in combustible solids.
                □ If fire is in machinery spaces, fuel supply and ventilation shut off and any installed fixed firefighting system discharged.
                □ Vessel maneuvered to minimize the effect of wind on the fire.
                □ Coast Guard and all vessels in the vicinity notified by radiotelephone of the fire and vessel location (if radiotelephone equipped).
                □ Passengers moved away from fire and wearing life preservers.
              
              
              
              (c) When in the judgment of the cognizant Officer in Charge, Marine Inspection, the operation of any vessel subject to this section does not present the hazards listed on the emergency checkoff list or when any vessel has no suitable mounting surface, an exclusion from the requirements of § 26.03-2(a) and (b) is granted by letter.
              [CGD 78-009, 45 FR 11109, Feb. 19, 1980, as amended by USCG-1999-5040, 67 FR 34776, May 15, 2002]
            
            
              § 26.03-4
              Charts and nautical publications.
              (a) As appropriate for the intended voyage, all vessels must carry adequate and up-to-date—
              (1) Charts of appropriate scale to make safe navigation possible;
              (2) “U.S. Coast Pilot” or similar publication;
              (3) Coast Guard light list;
              (4) Tide tables; and
              (5) Current tables, or a river current publication issued by the U.S. Army Corps of Engineers, or a river authority.
              (b) As an alternative, you may substitute extracts or copies from the publications in paragraph (a) of this section. This information must be applicable to the area transited.
              [USCG-1999-5040, 67 FR 34776, May 15, 2002]
            
            
              § 26.03-6
              Special permit.
              (a) If the owner, operator, or agent donates the use of an uninspected passenger vessel to a charity for fundraising activities, and the vessel's activity would subject it to Coast Guard inspection, the OCMI may issue a special permit to the owner, operator, or agent for this purpose if, in the opinion of the OCMI, the vessel can be safely operated. Each special permit is valid for only one voyage of a donated vessel, which is used for a charitable purpose. Applications are considered and approved on a case-by-case basis.
              (b) The criteria of § 176.204 of this chapter will apply to the issuance of a special permit. In addition, the owner, operator, or agent must meet each of these conditions—
              (1) Any charity using a donated vessel must be a bona fide charity or a non-profit organization qualified under section 501(c)(3) of the Internal Revenue Code of 1986;
              (2) All donations received from the fundraising must go to the named charity;
              (3) The owner, operator, or agent may obtain a special permit for an individual vessel not more than four times in a 12-month period; and
              (4) The owner, operator, or agent must apply to the local OCMI for a special permit prior to the intended voyage, allowing adequate time for processing and approval of the permit.
              (c) Nothing in this part may be construed as limiting the OCMI from making such tests and inspections, both afloat and in dry-dock, that are reasonable and practicable to be assured of the vessel's seaworthiness and safety.
              [USCG-1999-5040, 67 FR 34776, May 15, 2002]
            
            
              § 26.03-8
              Marine Event of National Significance special permits.
              (a) For a Marine Event of National Significance, as determined by the Commandant, U.S. Coast Guard, a vessel may be permitted to engage in excursions while carrying passengers-for-hire for the duration of the event. Event sponsors seeking this determination must submit a written request to the Commandant (CG-CVC) at least one year prior to the event.
              (b) The owner, operator, or agent of a vessel that is registered as a participant in a Marine Event of National Significance may apply for a special permit to carry passengers-for-hire for the duration of the event. The master, owner, or agent of the vessel must apply to the Coast Guard OCMI who has jurisdiction over the vessel's first United States port of call. The OCMI may issue a Form CG-949 “Permit to Carry Excursion Party” if, in the opinion of the OCMI, the operation can be undertaken safely. The OCMI may require an inspection prior to issuance of a special permit to ensure that the vessel can safely operate under the conditions for which the permit is issued.

              (c) The permit will state the conditions under which it is issued. These conditions must include the number of passengers-for-hire the vessel may carry, the crew required, the number and type of lifesaving and safety equipment required, the route and operating details for which the permit is issued, and the dates for which the permit will be valid.
              (d) The permit must be displayed in a location visible to passengers.
              (e) The carrying of passengers-for-hire during a Marine Event of National Significance must comply with the regulations governing coastwise transportation of passengers under 19 CFR 4.50(b) and 19 CFR 4.80(a).
              [USCG-1999-5040, 67 FR 34776, May 15, 2002, as amended by USCG-2004-18884, 69 FR 58344, Sept. 30, 2004; USCG-2009-0702, 74 FR 49225, Sept. 25, 2009]
            
            
              § 26.03-9
              Voyage plans for uninspected passenger vessels of at least 100 gross tons.
              (a) The master must prepare a voyage plan that includes a crew and passenger list before taking an uninspected passenger vessel of at least 100 gross tons on a Great Lake, an ocean, or an international voyage.
              (b) Before departure, the master must communicate the voyage plan ashore, either verbally or in writing. The voyage plan must go to either the vessel's normal berthing location or a representative of the owner or managing operator of the vessel. The master, owner, or operator of the vessel must make the voyage plan available to the Coast Guard upon request.
              [USCG-1999-5040, 67 FR 34777, May 15, 2002]
            
            
              § 26.03-10
              Signaling light.
              All vessels of over 150 gross tons, when engaged on an international voyage, shall be equipped with an efficient daylight signaling lamp in accordance with the requirements of subchapter J (Electrical Engineering) of this chapter.
              [CGFR 68-32, 33 FR 5711, Apr. 12, 1968, as amended by CGD 97-057, 62 FR 51042, Sept. 30, 1997]
            
          
          
            Subpart 26.08—Notice and Reporting of Casualty and Voyage Records
            
              Authority:
              46 U.S.C. 6101; 46 CFR 1.46.
            
            
              § 26.08-1
              Notice and reporting of casualty and voyage records.
              The requirements for providing notice and reporting of marine casualties and for retaining voyage records are contained in part 4 of this chapter.
              [CGD 84-099, 52 FR 47535, Dec. 14, 1987; 53 FR 13117, Apr. 21, 1988]
            
          
          
            Subpart 26.15—Boarding
            
              § 26.15-1
              May board at any time.
              (a) To facilitate the boarding of vessels by the commissioned, warrant, and petty officers of the U.S. Coast Guard in the exercise of their authority, every uninspected vessel, as defined in 46 U.S.C. 2101(43), if underway and upon being hailed by a Coast Guard vessel, must stop immediately and lay to, or must maneuver in such a way to permit the Coast Guard boarding officer to come aboard. Failure to permit a Coast Guard boarding officer to board a vessel or refusal to comply will subject the operator or owner of the vessel to the penalties provided in law.
              (b) Coast Guard boarding vessels will be identified by the display of the Coast Guard ensign as a symbol of authority and the Coast Guard personnel will be dressed in Coast Guard uniform. The Coast Guard boarding officer upon boarding a vessel will identify himself to the master, owner, or operator and explain his mission.
              [CGFR 65-50, 30 FR 16656, Dec. 30, 1965, as amended by CGD 72-132R, 38 FR 5750, Mar. 2, 1973; CGD 95-027, 61 FR 25997, May 23, 1996]
            
          
          
            Subpart 26.20—Exhibition of Coast Guard Credential
            
              § 26.20-1
              Must be available.
              If a person operates a vessel that carries one or more passengers-for-hire, he or she is required to have a valid Coast Guard license or MMC officer endorsement suitable for the vessel's route and service. He or she must have the license or MMC in his or her possession and must produce it immediately upon the request of a Coast Guard boarding officer.
              [USCG-1999-5040, 67 FR 34777, May 15, 2002, as amended by USCG-2006-24371, 74 FR 11264, Mar. 16, 2009]
            
          
          
            
            Subpart 26.25 [Reserved]
          
          
            Subpart 26.30—Work Vest
            
              Source:
              CGFR 68-65, 33 FR 19982, Dec. 28, 1968, unless otherwise noted.
            
            
              § 26.30-1
              Approved unicellular plastic foam work vests.
              (a) Buoyant work vests carried under the permissive authority of this subpart shall be of an approved type, and shall be constructed, listed, and labeled in accordance with subpart 160.053 of subchapter Q (Specifications) of this chapter.
            
            
              § 26.30-5
              Use.
              (a) Approved buoyant work vests are considered to be items of safety apparel and may be carried aboard vessels to be worn by crew members when working near or over the water under favorable working conditions.
              (b) When carried, approved buoyant work vests shall not be accepted in lieu of any portion of the required number of approved lifesaving appliances required by § 25.25-10 of this subchapter.
            
            
              § 26.30-10
              Stowage.
              (a) The approved buoyant work vests shall be stowed separately from the regular stowage of required lifesaving equipment.
            
          
        
        
          Pt. 27
          PART 27—TOWING VESSELS
          
            
              Subpart A—General Provisions for Fire-Protection Measures and Fire-Suppression Equipment on Towing Vessels
              Sec.
              27.100
              Applicability; preemptive effect.
              27.101
              Definitions.
              27.102
              Incorporation by reference.
              27.103
              Preemption.
            
            
              Subpart B—Fire-Protection Measures for Towing Vessels
              27.201
              What are the requirements for general alarms on towing vessels?
              27.203
              What are the requirements for fire detection on towing vessels?
              27.205
              What are the requirements for internal communication systems on towing vessels?
              27.207
              What are the requirements for fuel shut-offs on towing vessels?
              27.209
              What are the requirements for training crews to respond to fires?
              27.211
              What are the specifications for fuel systems on towing vessels whose construction was contracted for on or after January 18, 2000?
            
            
              Subpart C—Fire-Suppression Equipment for Towing Vessels
              27.301
              What are the requirements for fire pumps, fire mains, and fire hoses on towing vessels?
              27.303
              What are the requirements for fire-extinguishing equipment on towing vessels in inland service, and on towing vessels in ocean or coastal service whose construction was contracted for before August 27, 2003?
              27.305
              What are the requirements for fire-extinguishing equipment on towing vessels in ocean or coastal service whose construction was contracted for on or after August 27, 2003?
            
          
          
            Authority:
            46 U.S.C. 3306, 4102 (as amended by Pub. L. 104-324, 110 Stat. 3901); Department of Homeland Security Delegation No. 0170.1.
          
          
            Source:
            USCG-2000-6931, 69 FR 34069, June 18, 2004, unless otherwise noted.
          
          
            Subpart A—General Provisions for Fire-Protection Measures and Fire-Suppression Equipment on Towing Vessels
            
              § 27.100
              Applicability; preemptive effect.
              (a) You must comply with this part if your towing vessel operates on the navigable waters of the United States, unless your vessel is one exempt under paragraph (b) of this section.
              (b) This part does not apply to you if your towing vessel is—
              (1) Used solely for any of the following services or any combination of these services—
              (i) Within a limited geographic area, such as a fleeting-area for barges or a commercial facility, and used for restricted service, such as making up or breaking up larger tows;
              (ii) For harbor-assist;
              (iii) For assistance towing as defined by 46 CFR 10.103;
              (iv) For response to emergency or pollution;

              (2) A public vessel that is both owned, or demise chartered, and operated by the United States Government or by a government of a foreign country; and that is not engaged in commercial service;
              (3) A foreign vessel engaged in innocent passage; or
              (4) Exempted by the Captain of the Port (COTP).
              (c) If you think your towing vessel should be exempt from these requirements for a specified route, you should submit a written request to the appropriate COTP. The COTP will provide you with a written response granting or denying your request. The COTP will consider the extent to which unsafe conditions would result if your vessel lost propulsion because of a fire in the engine room.
              (d) You must test and maintain all of the equipment required by this part in accordance with the attached nameplate or manufacturer's approved design manual.
              (e) The regulations in this part have preemptive effect over State or local regulations in the same field.
              [USCG-2000-6931, 69 FR 34069, June 18, 2004, as amended by USCG-2006-24797, 77 FR 33871, June 7, 2012]
            
            
              § 27.101
              Definitions.
              As used in this part—
              
                Accommodation includes any:
              (1) Messroom.
              (2) Lounge.
              (3) Sitting area.
              (4) Recreation room.
              (5) Quarters.
              (6) Toilet space.
              (7) Shower room.
              (8) Galley.
              (9) Berthing facility.
              (10) Clothing-changing room.
              
                Engine room means the enclosed area where any main-propulsion engine is located. It comprises all deck levels within that area.
              
                Fixed fire-extinguishing system means:
              (1) A carbon dioxide system that satisfies 46 CFR 76.15 and the system labeling requirements in 46 CFR 78.47-9 and 78.47-11 and that is approved by the Commandant; or
              (2) A clean-agent system that satisfies 46 CFR 95.16 and is approved by the Commandant; or
              (3) A manually-operated water-mist system that satisfies NFPA 750 (incorporated by reference; see § 27.102) and that is approved by the Commandant; or
              
                Fleeting-area means a separate location where individual barges are moored or assembled to make a tow. The barges are not in transport, but are temporarily marshaled, waiting for pickup by different vessels that will transport them to various destinations. A fleeting-area is a limited geographic area.
              
                Harbor-assist means docking and undocking ships.
              
                Limited geographic area means a local area of operation, usually within a single harbor or port. The local Captain of the Port (COTP) determines the definition of local geographic area for each zone.
              
                Operating station means the principal steering station on the vessel, from which the vessel is normally navigated.
              
                Towing vessel means a commercial vessel engaged in, or intending to engage in, pulling, pushing, or hauling alongside, or any combination of pulling, pushing, or hauling alongside.
              
                Towing vessel in inland service means a towing vessel that is not in ocean or coastal service.
              
                Towing vessel in ocean or coastal service means a towing vessel that operates beyond the baseline of the U.S. territorial sea.
              
                We means the United States Coast Guard.
              
                Work space means any area on the vessel where the crew could be present while on duty and performing their assigned tasks.
              
                You means the owner of a towing vessel, unless otherwise specified.
              [USCG-2000-6931, 69 FR 34069, June 18, 2004, as amended by USCG-2006-24797, 77 FR 33872, June 7, 2012; USCG-2013-0671, 78 FR 60145, Sept. 30, 2013]
            
            
              § 27.102
              Incorporation by reference.

              (a) Certain material is incorporated by reference into this part with the approval of the Director of the Federal Register—in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. To enforce any edition other than that specified in paragraph (b) of this section, the Coast Guard must publish notice of the change in the Federal Register and make the material available for inspection. All approved material is available at the Coast Guard Headquarters. Contact Commandant (CG-ENG), Attn: Office of Design and Engineering Systems, U.S. Coast Guard Stop 7509, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7509. The material is also available from the sources indicated in paragraph (b) of this section, or at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030, or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.
              
              (b) The material approved for incorporation by reference in this part and the sections affected are:
              
                
                  American Boat and Yacht Council (ABYC), 613 Third Street, Suite 10, Annapolis, MD 21403
                
                
                  H-25-1986—Portable Fuel Systems for Flammable Liquids
                  27.211
                
                
                  H-33-1989—Diesel Fuel Systems
                  27.211
                
                
                  National Fire Protection Association (NFPA), 1 Batterymarch Park, Quincy, MA 02269-9101
                
                
                  NFPA 302-1998—Fire Protection Standard for Pleasure, and Commercial Motorcraft
                  27.211
                
                
                  NFPA 750—Standard on Water Mist Fire Protection Systems, 2003 edition
                  27.101
                
                
                  NFPA 2001—Standard on Clean Agent Fire Extinguishing Systems, 2000 edition
                  27.101
                
                
                  Society of Automotive Engineers (SAE), 400 Commonwealth Drive, Warrendale, PA 15096-0001
                
                
                  SAE J1475-1984—Hydraulic Hose Fitting for Marine Applications
                  27.211
                
                
                  SAE J1942-1989—Hose and Hose Assemblies for Marine Applications
                  27.211
                
              
              [USCG-2000-6931, 69 FR 34069, June 18, 2004, as amended by USCG-2009-0702, 74 FR 49226, Sept. 25, 2009; USCG-2010-0759, 75 FR 60002, Sept. 29, 2010; USCG-2013-0671, 78 FR 60146, Sept. 30, 2013]
            
            
              § 27.103
              Preemption.
              The regulations in this part have preemptive effect over State or local regulations in the same field.
              [USCG-2012-0196, 81 FR 48246, July 22, 2016]
            
          
          
            Subpart B—Fire-Protection Measures for Towing Vessels
            
              § 27.201
              What are the requirements for general alarms on towing vessels?
              (a) You must ensure that your vessel is fitted with a general alarm that:
              (1) Has a contact-maker at the operating station that can notify persons on board in the event of an emergency.
              (2) Is capable of notifying persons in any accommodation, work space, and the engine room.

              (3) Has installed, in the engine room and any other area where background noise makes a general alarm hard to hear, a supplemental flashing red light that is identified with a sign that reads:
              
              
                Attention General Alarm—When Alarm Sounds or Flashes Go to Your Station.
              
              
              (4) Is tested at least once each week.
              (b) You or the operator may use a public-address (PA) system or other means of alerting all persons on your towing vessel instead of a general alarm, if the system—
              (1) Is capable of notifying persons in any accommodation, work space, and the engine room;
              (2) Is tested at least once each week;
              (3) Can be activated from the operating station; and
              (4) Complies with paragraph (a)(3) of this section.
            
            
              § 27.203
              What are the requirements for fire detection on towing vessels?
              (a) You must have a fire detection system installed on your vessel to detect engine-room fires. Any owner of a vessel whose construction was contracted for before January 18, 2000, may use an existing engine-room-monitoring system (with fire detection capability) instead of a fire detection system, if the monitoring system is operable and complies with this section. You must ensure that—

              (1) Each detector, each control panel, and each fire alarm are approved under 46 CFR subpart 161.002 or listed by an independent testing laboratory; except that, if you use an existing engine-room-monitoring system (with fire detection capability), each detector must be listed by a nationally recognized testing laboratory (NRTL), as defined in 46 CFR 161.002-2, for fire service;
              (2) The system is installed, tested, and maintained in line with the manufacturer's design manual;
              (3) The system is arranged and installed so a fire in the engine room automatically sets off alarms on a control panel at the operating station;
              (4) The control panel includes—
              (i) A power-available light;
              (ii) Both an audible alarm to notify crew at the operating station of fire and visible alarms to identify the zone or zones of origin of the fire;
              (iii) A means to silence the audible alarm while maintaining indication by the visible alarms;
              (iv) A circuit-fault detector test-switch; and
              (v) Labels for all switches and indicator lights, identifying their functions;
              (5) The system draws power from two sources, switchover from the primary source to the secondary source being either manual or automatic;
              (6) The system serves no other purpose, unless it is an engine-room-monitoring system (with fire detection capability) installed on a vessel whose construction was contracted for before January 18, 2000; and
              (7) The system is certified by a registered professional engineer, or by a recognized classification society (under 46 CFR part 8), to comply with paragraphs (a) introductory text and (a)(1) through (a)(6) of this section.
              (b) In spaces other than the engine room, non-approved fire detection systems may be acceptable as excess equipment provided that—
              (1) Components are listed by a nationally recognized testing laboratory (NRTL) as set forth in 29 CFR 1910.7, and is designed, installed, tested, and maintained in accordance with an appropriate industry standard and the manufacturer's specific guidance; and
              (2) The system and units remain functional as intended.
              [USCG-2000-6931, 69 FR 34069, June 18, 2004, as amended by USCG-2012-0196, 81 FR 48246, July 22, 2016]
            
            
              § 27.205
              What are the requirements for internal communication systems on towing vessels?
              (a) You must ensure that your vessel is fitted with a communication system between the engine room and the operating station that—
              (1) Consists of either fixed or portable equipment, such as a sound-powered telephone, portable radios, or other reliable method of voice communication, with a main or reserve power supply that is independent of the electrical system on your towing vessel; and
              (2) Provides two-way voice communication and calling between the operating station and either—
              (i) The engine room; or
              (ii) A location immediately adjacent to an exit from the engine room.
              (b) Twin-screw vessels with operating-station control for both engines are not required to have internal communication systems.
              (c) When the operating-station's engine controls and the access to the engine room are within 3 meters (10 feet) of each other and allow unobstructed visual contact between them, direct voice communication is acceptable instead of a communication system.
            
            
              § 27.207
              What are the requirements for fuel shut-offs on towing vessels?
              To stop the flow of fuel in the event of a break in the fuel line, you must have a positive, remote fuel-shut-off valve fitted on any fuel line that supplies fuel directly to an engine or generator. The valve must be near the source of supply (for instance, at the day tank, storage tank, or fuel-distribution manifold). Furthermore, it must be operable from a safe place outside the space where the valve is installed. Each remote valve control should be marked in clearly legible letters, at least 25 millimeters (1 inch) high, indicating the purpose of the valve and the way to operate it.
            
            
              § 27.209
              What are the requirements for training crews to respond to fires?
              (a) Drills and instruction. The master or person in charge of a vessel must ensure that each crewmember participates in drills and receives instruction at least once each month. The instruction may coincide with the drills, but need not. You must ensure that all crewmembers are familiar with their fire-fighting duties, and, specifically, with the following contingencies:
              (1) Fighting a fire in the engine room and elsewhere on board the vessel, including how to—
              (i) Operate all of the fire-extinguishing equipment on board the vessel;
              (ii) Stop any mechanical ventilation system for the engine room and effectively seal all natural openings to the space to prevent leakage of the extinguishing agent; and
              (iii) Operate the fuel shut-off for the engine room.
              (2) Activating the general alarm.
              (3) Reporting inoperative alarm systems and fire-detection systems.
              (4) Putting on a fireman's outfit and a self-contained breathing apparatus, if the vessel is so equipped.
              (b) Alternative form of instruction. The master or person in charge of a vessel may substitute, for the instruction required in paragraph (a) of this section, the viewing of video training materials concerning at least the contingencies listed in paragraph (a), followed by a discussion led by someone familiar with these contingencies. This instruction may occur either on board or off the vessel.
              (c) Participation in drills. Drills must take place on board the vessel, as if there were an actual emergency. They must include—
              (1) Participation by all crewmembers;
              (2) Breaking out and using, or simulating the use of, emergency equipment;
              (3) Testing of all alarm and detection systems; and
              (4) Putting on protective clothing (by at least one person), if the vessel is so equipped.
              (d) Safety orientation. The master or person in charge of a vessel must ensure that each crewmember who has not (i) participated in the drills required by paragraph (a) of this section, and (ii) received the instruction required by that paragraph, receives a safety orientation within 24 hours of reporting for duty.
              (e) The safety orientation must cover the particular contingencies listed in paragraph (a) of this section.
            
            
              § 27.211
              What are the specifications for fuel systems on towing vessels whose construction was contracted for on or after January 18, 2000?
              (a) You must ensure that, except for the components of an outboard engine or of a portable bilge pump or fire pump, each fuel system installed on board the vessel complies with this section.
              (b) Portable fuel systems. The vessel must not incorporate or carry portable fuel systems, including portable tanks and related fuel lines and accessories, except when used for outboard engines or when permanently attached to portable equipment such as portable bilge pumps or fire pumps. The design, construction, and stowage of portable tanks and related fuel lines and accessories must comply with ABYC H-25 (incorporated by reference in § 27.102).
              (c) Fuel restrictions. Neither you nor the master or person in charge may use fuel other than bunker C or diesel, except for outboard engines, or where otherwise accepted by the Commandant (CG-ENG). An installation that uses bunker C, heavy fuel oil (HFO), or any fuel that requires pre-heating, must comply with subchapter F of this chapter.
              (d) Vent pipes for integral fuel tanks. Each integral fuel tank must meet the requirements of this paragraph as follows:
              (1) Each tank must have a vent that connects to the highest point of the tank, discharges on a weather deck through a bend of 180 degrees (3.14 radians), and is fitted with a 30-by-30-mesh corrosion-resistant flame screen. Vents from two or more tanks may combine in a system that discharges on a weather deck.
              (2) The net cross-sectional area of the vent pipe for the tank must be—
              (i) Not less than 312.3 square millimeters (0.484 square inches) for any tank filled by gravity; or
              (ii) Not less than that of the fill pipe for any tank filled under pressure.
              (e) Fuel piping. Except as permitted in paragraphs (e)(1), (2), and (3) of this section, each fuel line must be seamless and made of steel, annealed copper, nickel-copper, or copper-nickel. Each fuel line must have a wall thickness of not less than 0.9 millimeters (0.035 inch) except that—
              (1) Aluminum piping is acceptable on an aluminum-hull vessel if it is installed outside the engine room and is at least Schedule 80 in thickness; and
              (2) Nonmetallic flexible hose is acceptable if it—
              (i) Is used in lengths of not more than 0.76 meters (30 inches);
              (ii) Is visible and easily accessible;
              (iii) Does not penetrate a watertight bulkhead;
              (iv) Is fabricated with an inner tube and a cover of synthetic rubber or other suitable material reinforced with wire braid; and
              (v) Either,—
              (A) If it is designed for use with compression fittings, is fitted with suitable, corrosion-resistant, compression fittings, or fittings compliant with SAE J1475 (incorporated by reference in § 27.102); or,
              (B) If it is designed for use with clamps, is installed with two clamps at each end of the hose. Clamps must not rely on spring tension and must be installed beyond the bead or flare or over the serrations of the mating spud, pipe, or hose fitting. Hose complying with SAE J1475 is also acceptable.
              (3) Nonmetallic flexible hose complying with SAE J1942 (incorporated by reference in § 27.102) is also acceptable.
              (f) A towing vessel of less than 24 meters (79 feet) in length may comply with any of the following standards for fuel systems rather than with those of paragraph (e) of this section:
              (1) ABYC H-33 (incorporated by reference in § 27.102).
              (2) Chapter 5 of NFPA 302 (incorporated by reference in § 27.102).
              (3) 33 CFR chapter I, subchapter S (Boating Safety).
              [USCG-2000-6931, 69 FR 34069, June 18, 2004, as amended by USCG-2009-0702, 74 FR 49226, Sept. 25, 2009]
            
          
          
            Subpart C—Fire-Suppression Equipment for Towing Vessels
            
              § 27.301
              What are the requirements for fire pumps, fire mains, and fire hoses on towing vessels?
              By April 29, 2005, you must provide for your towing vessel either a self-priming, power-driven, fixed fire-pump, a fire main, and hoses and nozzles in accordance with paragraphs (a) through (c) of this section; or a portable pump, and hoses and nozzles, in accordance with paragraphs (d) and (e) of this section.
              (a) The fixed fire-pump must be capable of—
              (1) Delivering water simultaneously from the two highest hydrants, or from both branches of the fitting if the highest hydrant has a Siamese fitting, at a pitot-tube pressure of at least 344 kPa (50 psi) and a flow rate of at least 300 lpm (80 gpm); and
              (2) Being energized remotely from a safe place outside the engine room and from the pump.
              (b) All valves necessary for the operation of the fire main must be kept in the open position or must be capable of operation from the same place where the remote fire pump control is located.
              (c) The fire main must have a sufficient number of fire hydrants with attached hose to reach any part of the machinery space using a single length of fire hose.
              (d) The hose must be lined commercial fire-hose, at least 40mm (1.5 inches) in diameter, 15 meters (50 feet) in length, and fitted with a nozzle made of corrosion-resistant material capable of providing a solid stream and a spray pattern.
              (e) The portable fire pump must be self-priming and power-driven, with—
              (1) A minimum capacity of at least 300 lpm (80 gpm) at a discharge gauge pressure of not less than 414 kPa (60 psi), measured at the pump discharge;

              (2) A sufficient amount of lined commercial fire hose at least 40mm (1.5 inches) in diameter and 15 meters (50 feet) in length, immediately available to attach to it so that a stream of water will reach any part of the vessel; and
              
              (3) A nozzle made of corrosion-resistant material capable of providing a solid stream and a spray pattern.
              (f) You must stow the pump with its hose and nozzle outside of the machinery space.
              [USCG-2000-6931, 69 FR 34069, June 18, 2004, as amended by USCG-2014-0688, 79 FR 58279, Sept. 29, 2014]
            
            
              § 27.303
              What are the requirements for fire-extinguishing equipment on towing vessels in inland service, and on towing vessels in ocean or coastal service whose construction was contracted for before August 27, 2003?
              You must carry on your towing vessel both—
              (a) The minimum number of hand-portable fire extinguishers required by subpart 25.30 of this part; and
              (b) By April 29, 2005, either—
              (1) An approved 160-B or 100 lb. CO2 extinguisher, regardless of rating, to protect the engine room; or
              (2) A fixed fire-extinguishing system installed to protect the engine room of the vessel.
              [USCG-2000-6931, 69 FR 34069, June 18, 2004, as amended by USCG-2012-0196, 81 FR 48246, July 22, 2016]
            
            
              § 27.305
              What are the requirements for fire-extinguishing equipment on towing vessels in ocean or coastal service whose construction was contracted for on or after August 27, 2003?
              (a) You must carry on your towing vessel both—
              (1) The minimum number of hand-portable fire extinguishers required by subpart 25.30 of this part; and
              (2) An approved 160-B or 100 lb. CO2 extinguisher, regardless of rating, to protect the engine room.
              (b) You must have a fixed fire-extinguishing system installed to protect the engine room of the vessel.
              (c) This section does not apply to any towing vessel pushing a barge ahead, or hauling a barge alongside, when the barge's coastwise or Great Lakes route is restricted (as indicated on its certificate of inspection), so that the barge may operate “in fair weather only, within 12 miles of shore,” or with words to that effect.
              [USCG-2000-6931, 69 FR 34069, June 18, 2004, as amended by USCG-2012-0196, 81 FR 48246, July 22, 2016]
            
          
        
        
          Pt. 28
          PART 28—REQUIREMENTS FOR COMMERCIAL FISHING INDUSTRY VESSELS
          
            
              Subpart A—General Provisions
              Sec.
              28.10
              Authority.
              28.20
              OMB control numbers.
              28.30
              Applicability; preemptive effect.
              28.40
              Incorporation by reference.
              28.50
              Definition of terms used in this part.
              28.60
              Exemption letter.
              28.65
              Termination of unsafe operations.
              28.70
              Approved equipment and material.
              28.73
              Accepted organizations.
              28.76
              Similarly qualified organizations.
              28.80
              Report of casualty.
              28.90
              Report of injury.
              28.95
              Right of appeal.
            
            
              Subpart B—Requirements for All Vessels
              28.100
              Applicability.
              28.105
              Lifesaving equipment—general requirements.
              28.110
              Life preservers or other personal flotation devices.
              28.115
              Ring life buoys.
              28.120
              Survival craft.
              28.125
              Stowage of survival craft.
              28.130
              Survival craft equipment.
              28.135
              Lifesaving equipment markings.
              28.140
              Operational readiness, maintenance, and inspection of lifesaving equipment.
              28.145
              Distress signals.
              28.150
              Emergency Position Indicating Radio Beacons (EPIRBs).
              28.155
              Excess fire detection and protection equipment.
              28.160
              Portable fire extinguishers.
              28.165
              Injury placard.
            
            
              Subpart C—Requirements for Documented Vessels That Operate Beyond the Boundary Lines or With More Than 16 Individuals On Board, or for Fish Tender Vessels Engaged in the Aleutian Trade
              28.200
              Applicability.
              28.205
              Fireman's outfit and self-contained breathing apparatus.
              28.210
              First aid equipment and training.
              28.215
              Guards for exposed hazards.
              28.225
              Navigational information.
              28.230
              Compasses.
              28.235
              Anchors and radar reflectors.
              28.240
              General alarm system.
              28.245
              Communication equipment.
              
              28.250
              High water alarms.
              28.255
              Bilge pumps, bilge piping, and dewatering systems.
              28.260
              Electronic position fixing devices.
              28.265
              Emergency instructions.
              28.270
              Instruction, drills, and safety orientation.
              28.275
              Acceptance criteria for instructors and course curricula.
            
            
              Subpart D—Requirements for Vessels Which Have Their Keel Laid or Are at a Similar Stage of Construction on or After or Which Undergo a Major Conversion Completed on or After September 15, 1991, and That Operate With More Than 16 Individuals on Board
              28.300
              Applicability and general requirements.
              28.305
              Lifesaving and signaling equipment.
              28.310
              Launching of survival craft.
              28.315
              Fire pumps, fire mains, fire hydrants, and fire hoses.
              28.320
              Fixed gas fire extinguishing systems.
              28.325
              Fire detection and alarm systems.
              28.330
              Galley hood and other fire protection equipment.
              28.335
              Fuel systems.
              28.340
              Ventilation of enclosed engine and fuel tank spaces.
              28.345
              Electrical standards for vessels less than 79 feet (24 meters) in length.
              28.350
              General requirements for electrical systems.
              28.355
              Main source of electrical power.
              28.360
              Electrical distribution systems.
              28.365
              Overcurrent protection and switched circuits.
              28.370
              Wiring methods and materials.
              28.375
              Emergency source of electrical power.
              28.380
              General structural fire protection.
              28.385
              Structural fire protection for vessels that operate with more than 49 individuals on board.
              28.390
              Means of escape.
              28.395
              Embarkation stations.
              28.400
              Radar and depth sounding devices.
              28.405
              Hydraulic equipment.
              28.410
              Deck rails, lifelines, storm rails, and hand grabs.
            
            
              Subpart E—Stability
              28.500
              Applicability.
              28.501
              Substantial alterations.
              28.505
              Vessel owner's responsibility.
              28.510
              Definitions of stability terms.
              28.515
              Submergence test as an alternative to stability calculations.
              28.520-28.525
              [Reserved]
              28.530
              Stability instructions.
              28.535
              Inclining test.
              28.540
              Free surface.
              28.545
              Intact stability when using lifting gear.
              28.550
              Icing.
              28.555
              Freeing ports.
              28.560
              Watertight and weathertight integrity.
              28.565
              Water on deck.
              28.570
              Intact righting energy.
              28.575
              Severe wind and roll.
              28.580
              Unintentional flooding.
              28.590-28.630
              [Reserved]
            
            
              Subpart F—Fish Processing Vessels
              28.700
              Applicability.
              28.710
              Examination and certification of compliance.
              28.720
              Survey and classification.
            
            
              Subpart G—Aleutian Trade Act Vessels
              28.800
              Applicability and general requirements.
              28.805
              Launching of survival craft.
              28.810
              Deck rails, lifelines, storm rails and hand grabs.
              28.815
              Bilge pumps, bilge piping, and dewatering systems.
              28.820
              Fire pumps, fire mains, fire hydrants, and fire hoses.
              28.825
              Excess fire detection and protection equipment.
              28.830
              Fire detection and alarm systems.
              28.835
              Fuel systems.
              28.840
              Means for stopping pumps, ventilation, and machinery.
              28.845
              General requirements for electrical systems.
              28.850
              Main source of electrical power.
              28.855
              Electrical distribution systems.
              28.860
              Overcurrent protection and switched circuits.
              28.865
              Wiring methods and materials.
              28.870
              Emergency source of electrical power.
              28.875
              Radar, depth sounding, and auto-pilot.
              28.880
              Hydraulic equipment.
              28.885
              Cargo gear.
              28.890
              Examination and certification of compliance.
              28.895
              Loadlines.
              28.900
              Post accident inspection.
              28.905
              Repairs and alterations.
            
            
              Subpart H [Reserved]
            
            
              Subpart I—Citizenship Waiver Procedures
              28.1100
              General.
              28.1105
              Request for a waiver.
              28.1110
              Waiver approval.
              28.1115
              Waiver request and approval records.
            
          
          
            Authority:
            46 U.S.C. 3316, 4502, 4505, 4506, 6104, 8103, 10603; Department of Homeland Security Delegation No. 0170.1.
          
          
            Source:
            CGD 88-079, 56 FR 40393, Aug. 14, 1991, unless otherwise noted.
          
          
            
            Subpart A—General Provisions
            
              § 28.10
              Authority.
              The regulations in this part are prescribed by the Commandant of the Coast Guard, pursuant to a delegation of authority by the Secretary of Homeland Security set forth in Department of Homeland Security Delegation No. 0170.1, to carry out the intent and purpose of 46 U.S.C. 3316 which authorizes the Secretary to rely on reports, documents, and certificates issued by the American Bureau of Shipping (ABS) or a similar United States classification society, or an agent of the ABS or similar society; sections 4502 and 4506 which require safety equipment and operational stability for certain vessels in the commercial fishing industry; section 6104 which requires the Secretary of Transportation to compile statistics concerning marine casualties compiled from vessel insurers and to delegate that authority to compile statistics from insurers to a qualified person; and section 10603 which requires seamen on commercial fishing industry vessels to give notice of illness, injury, or disability to their employer.
              [CGD 88-079, 56 FR 40393, Aug. 14, 1991, as amended by USCG-2010-0759, 75 FR 60002, Sept. 29, 2010]
            
            
              § 28.20
              OMB control numbers.

              (a) This section collects and displays the control numbers assigned to information collection and recordkeeping requirements in this part by the Office of Management and Budget (OMB) pursuant to the Paperwork Reduction Act of 1980 (44 U.S.C. 3501 et seq.). This section complies with the requirements of 44 U.S.C. 3507(f) which requires that agencies display a current control number assigned by the Director of the OMB for each approved agency information collection requirement.
              (b) Display.
              
                
                  46 CFR part or section where identified or described
                  Current OMB control No.
                
                
                  § 28.80
                  1625-0061
                
                
                  § 28.90
                  1625-0061
                
                
                  § 28.135
                  1625-0061
                
                
                  § 28.165
                  1625-0061
                
                
                  § 28.530
                  1625-0061
                
                
                  § 28.710
                  1625-0061
                
                
                  § 28.720
                  1625-0061
                
              
              [CGD 88-079, 56 FR 40393, Aug. 14, 1991, as amended by USCG-2004-18884, 69 FR 58344, Sept. 30, 2004]
            
            
              § 28.30
              Applicability; preemptive effect.
              (a) Except as provided in paragraph (b) of this section, this part is applicable to all United States flag vessels not inspected under this chapter that are commercial fishing, fish processing, or fish tender vessels. This includes vessels documented under the provisions of subchapter G of this chapter and vessels numbered by a State or the Coast Guard under the provisions of 33 CFR subchapter S. Certain regulations in this part apply only to limited categories of vessels. Specific applicability statements are provided at the beginning of those regulations.
              (b) This part does not apply to a small boat or auxiliary craft that is deployed from a fishing industry vessel for the purpose of handling fishing gear.
              (c) The regulations in this part have preemptive effect over State or local regulations in the same field.
              [CGD 88-079, 56 FR 40393, Aug. 14, 1991; 56 FR 49822, Oct. 1, 1991, as amended by USCG-2004-18884, 69 FR 58344, Sept. 30, 2004; USCG-2004-18884, 69 FR 68089, Nov. 23, 2004; USCG-2006-24797, 77 FR 33872, June 7, 2012]
            
            
              § 28.40
              Incorporation by reference.

              (a) Certain material is incorporated by reference into this part with the approval of the Director of the Federal Register in accordance with 5 U.S.C. 552(a). To enforce any edition other than that specified in paragraph (b) of this section, the Coast Guard must publish notice of change in the Federal Register and make the material available to the public. All approved material is on file at the Coast Guard Headquarters. Contact Commandant (CG-ENG), Attn: Office of Design and Engineering Systems, U.S. Coast Guard Stop 7509, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7509 or you may contact the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030, or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html. All material is available from the sources indicated in paragraph (b) of this section.
              (b) The material approved for incorporation by reference in this part and the sections affected are:
              
                
                  American Boat and Yacht Council (ABYC),
                
                
                  613 Third Street, Suite 10, Annapolis, MD 21403
                
                
                  E-1-1972—Bonding of Direct Current Systems
                  28.345
                
                
                  E-8-1985—Alternating Current (AC) Electrical Systems on Boats
                  28.345
                
                
                  E-9-1981—Recommended Practices and Standards Covering Direct Current (DC) Electrical Systems on Boats
                  28.345
                
                
                  H-2-1989—Ventilation of Boats Using Gasoline
                  28.340
                
                
                  H-25-1986—Portable Fuel Systems for Flammable Liquids
                  28.335
                
                
                  H-33-1989—Diesel Fuel Systems
                  28.335
                
                
                  P-1-1986—Installation of Exhaust Systems for Propulsion and Auxiliary Engines
                  28.380
                
                
                  American Society for Testing and Materials (ASTM),
                
                
                  100 Barr Harbor Drive, West Conshohocken, PA 19428-2959.
                
                
                  ASTM F 1321-92, Standard Guide for Conducting a Stability Test (Lightweight Survey and Inclining Experiment) to Determine the Light Ship Displacement and Centers of Gravity of a Vessel
                  28.535
                
                
                  International Maritime Organization (IMO),
                
                
                  Publications Section, 4 Albert Embankment, London SE1 7SR, United Kingdom:
                
                
                  Resolution A.658(16) “Use and Fitting of Retro-Reflective Materials on Life-Saving Appliances”, dated November 1989
                  28.135
                
                
                  National Fire Protection Association (NFPA),
                
                
                  1 Batterymarch Park, Quincy, MA 02269:
                
                
                  70-1990—National Electrical Code (also known as ANSI/NFPA 70-1990)
                  28.350; 28.370; 28.865
                
                
                  302-1989—Pleasure and Commercial Motor Craft
                  28.335; 28.340; 28.345
                
                
                  17-1985—Dry Chemical Extinguishing Systems
                  28.330
                
                
                  17A-1986—Wet Chemical Extinguishing Systems
                  28.330
                
                
                  Society of Automotive Engineers (SAE),
                
                
                  400 Commonwealth Drive, Warrendale, PA 15096;
                
                
                  SAE J 1475-1984—Hydraulic Hose Fitting for Marine Applications
                  28.880
                
                
                  SAE J 1942-1989—Hose and Hose Assemblies for Marine Applications
                  28.405
                
                
                  Underwriters Laboratories, Inc. (UL),
                
                
                  12 Laboratory Drive, Research Triangle Park, NC 27709-3995
                
                
                  UL 217-1985—Single and Multiple Station Smoke Detectors
                  28.325; 28.830
                
                
                  UL 710-1990—Exhaust Hoods for Commercial Cooking Equipment
                  28.330
                
              
              [CGD 88-079, 56 FR 40393, Aug. 14, 1991, as amended by CGD 95-072, 60 FR 50461, Sept. 29, 1995; CGD 94-025, 60 FR 54444, Oct. 24, 1995; CGD 96-041, 61 FR 50726, Sept. 27, 1996; CGD 97-057, 62 FR 51042, Sept. 30, 1997; USCG-1999-5151, 64 FR 67176, Dec. 1, 1999; USCG-2009-0702, 74 FR 49226, Sept. 25, 2009; USCG-2010-0759, 75 FR 60002, Sept. 29, 2010; USCG-2013-0671, 78 FR 60146, Sept. 30, 2013]
            
            
              § 28.50
              Definition of terms used in this part.
              
                Accepted organization means an organization which has been designated by the Commandant for the purpose of examining commercial fishing industry vessels under the provisions of § 28.73.
              
                Accommodations include:
              (1) A messroom.
              (2) A lounge.
              (3) A sitting area.
              (4) A recreation room.
              (5) Quarters.
              (6) A toilet space.
              (7) A shower room.
              (8) A galley.
              (9) Berthing facilities.
              (10) A clothing changing room.
              
                Alcohol concentration means either grams of alcohol per 100 milliliters of blood, or grams of alcohol per 210 liters of breath.
              
                Aleutian trade means the transportation of cargo, including fishery related products, for hire on board a fish tender vessel to or from a place in Alaska west of 153 degrees West longitude and east of 172 degrees East longitude if that place receives weekly common carrier service by water, to or from a place in the United States, except a place in Alaska.
              
                Approved means approved by the Commandant unless otherwise stated.
              
                Auxiliary Craft means a vessel that is carried onboard a commercial fishing vessel and is normally used to support fishing operations.
              
                Boundary lines means the lines described in part 7 of this chapter. In general, they follow the trend of the seaward high water shorelines and cross entrances to small bays, inlets, and rivers. In some areas, they are along the 12-mile line that marks the seaward limits of the territorial sea and, in other areas, they come ashore.
              
                Buoyant Apparatus means a buoyant apparatus approved by the Commandant.
              
                Coast Guard Boarding Officer means a commissioned, warrant, or petty officer of the Coast Guard having authority to board any vessel under the Act of August 4, 1949, 63 Stat. 502, as amended (14 U.S.C. 522).
              
                Coast Guard Representative means a person employed at the cognizant U.S. Coast Guard Sector Office or Marine Inspection Office, or an accepted organization, or a similarly qualified organization approved in examining commercial fishing industry vessels. Contact Commandant (CG-CVC-3); Attn: Fishing Vessels Division, U.S. Coast Guard Stop 7501, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7501 for a current list of accepted organizations or similarly qualified organizations.
              
                Coastal Service Pack means equipment provided in liferafts approved by the Commandant for coastal service.
              
                Coastal waters means coastal waters as defined in 33 CFR 175.105.
              
                Coastline means the territorial sea baseline as defined in 33 CFR 2.20.
              
                Cold water means water where the monthly mean low water temperature is normally 59 °F (15 °C) or less.
              
                Commandant means the Commandant of the Coast Guard or an authorized representative of the Commandant of the Coast Guard.
              
                Commercial fishing industry vessel means a fishing vessel, fish tender vessel, or a fish processing vessel.
              
                Currently corrected means corrected with changes contained in all Notice to Mariners published by the National Geospatial-Intelligence Agency.
              
                Custom engineered means, when referring to a fixed gas fire extinguishing system, a system that is designed for a specific space requiring individual calculations for the extinguishing agent volume, flow rate, and piping, among other factors, for the space.
              
                District Commander means an officer of the Coast Guard designated as such by the Commandant to command all Coast Guard activities within a district.
              
                Documented vessel means a vessel for which a Certificate of Documentation has been issued under the provisions of 46 CFR part 67.
              
                Equipment Packs means equipment provided in liferafts approved by the Commandant.
              
                Especially hazardous condition means a condition which may be life threatening or lead to serious injury if continued.
              
                Fish means finfish, mollusks, crustaceans, and all other forms of marine animal and plant life, except marine mammals and birds.
              
                Fish processing vessel means a vessel that commercially prepares fish or fish products other than by gutting, decapitating, gilling, skinning, shucking, icing, freezing, or brine chilling.
              
                Fish tender vessel means a vessel that commercially supplies, stores, refrigerates, or transports fish, fish products, or materials directly related to fishing or the preparation of fish to or from a fishing, fish processing or fish tender vessel or a fish processing facility.
              
                Fishing vessel means a vessel that commercially engages in the catching, taking, or harvesting of fish or an activity that can reasonably be expected to result in the catching, taking, or harvesting of fish.
              
                Fishing Vessel Drill Conductor means an individual who meets the training requirements of 46 CFR 28.270(c) for conducting drills and providing instruction once a month to each individual on board those vessels to which subpart C of this section applies.
              
                Fishing Vessel Safety Instructor means an individual or organization that has been accepted by the local Officer-in-Charge, Marine Inspection to train Fishing Vessel Drill Conductors to conduct drills and provide instruction on those vessels to which subpart C of this part applies.
              
                Gasoline as used in this part includes gasoline-alcohol blends and any other fuel having a flash point of 110 °F (43.3 °C) or lower.
              
                Inflatable Buoyant Apparatus means an inflatable buoyant apparatus approved by the Commandant.
              
                Inflatable Liferaft means an inflatable liferaft that is approved by the Commandant.
              
                Length means the length listed on the vessel's Certificate of Documentation or Certificate of Number.
              
                Lifeboat means a lifeboat approved by the Commandant.
              
                Liferaft means a liferaft approved by the Commandant.
              
                Major conversion means a conversion of a vessel that—
              (1) Substantially changes the dimensions or carrying capacity of the vessel;
              (2) Changes the type of the vessel;
              (3) Substantially prolongs the life of the vessel; or
              (4) Otherwise so changes the vessel that it is essentially a new vessel, as determined by the Commandant.
              
                Mile means a nautical mile.
              
                North Pacific Area means all waters of the North Pacific Ocean and Bering Sea north of 48°30′ north latitude including waters in contiguous bays, inlets, rivers, and sounds.
              
                Officer in Charge, Marine Inspection (OCMI) means an officer of the Coast Guard who commands a Marine Inspection Zone described in 33 CFR part 3 or an authorized representative of that officer.
              
                Open to the atmosphere means a space that has at least 15 square inches (9680 square millimeters) of open area directly exposed to the atmosphere for each cubic foot (0.0283 cubic meters) of net volume of the space.
              
                Operating station means the principal steering station on the vessel from which the vessel is normally navigated.
              
                Pre-engineered means, when referring to a fixed gas fire extinguishing system, a system that is designed and tested to be suitable for installation as a complete unit in a space of a set volume, without modification, regardless of the vessel on which installed.
              
                Similarly qualified organization means an organization which has been designated by the Commandant for the purpose of classing or examining commercial fishing industry vessels under the provisions of § 28.76.
              
                Switchboard means an electrical panel which receives power from a generator, battery, or other electrical power source and distributes power directly or indirectly to all equipment supplied by the power source.
              
                Warm water means water where the monthly mean low water temperature is normally more than 59 °F. (15 °C.).
              
                Watertight means designed and constructed to withstand a static head of water without any leakage, except that “watertight” for the purposes of electrical equipment means enclosed so that equipment does not leak when a stream of water from a hose with a nozzle one inch (25.4 millimeters) in diameter that delivers at least 65 gallons (246 liters) per minute is played on the enclosure from any direction from a distance of 10 feet (3 meters) for five minutes.
              
                Weather deck means the uppermost deck exposed to the weather to which a weathertight sideshell extends.
              
                Weathertight means that water will not penetrate into the unit in any sea condition.
              [CGD 88-079, 56 FR 40393, Aug. 14, 1991]
              
                Editorial Note:
                For Federal Register citations affecting § 28.50, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              
              § 28.60
              Exemption letter.
              (a) Types of exemptions. (1) Specific exemption means an exemption for an individual commercial fishing industry vessel.
              (2) Class exemption means an exemption for a class or fleet of commercial fishing industry vessels.
              (b) Exemption procedure. A request for an exemption of either type must be in writing, have specific reasons for the request, and be sent to the Coast Guard District Office having jurisdiction over the waters where the vessel(s) will be operating. Coast Guard District geographical areas are described in 33 CFR part 3. The District Commander will review the request to determine that:
              (1) Good cause exists for granting an exemption; and
              (2) The safety of the vessel and those on board will not be adversely affected.
              (c) The District Commander will either approve or deny the request in writing. In granting a request, the District Commander will specify the terms under which the exemption is granted and distribute the letter describing these terms to the party or parties requesting the exemption.
              (d) Exemption letter. Exemption letters, or suitable copies, describing the terms under which the exemption is granted shall be maintained at all times on board each vessel to which any exemption applies.
              (e) Right of appeal. Any person directly affected by a decision or action taken under this part may appeal in accordance with § 1.03 of this chapter.
              (f) Rescinding an exemption letter. Exemptions granted may be rescinded by the District Commander if it is subsequently determined that the safety of the vessel and those onboard is adversely affected.
              [CGD 96-046, 62 FR 46675, Sept. 4, 1997]
            
            
              § 28.65
              Termination of unsafe operations.
              (a) A Coast Guard Boarding Officer may direct the master or individual in charge of a vessel, with the concurrence of the District Commander, or staff authorized by the District Commander, to immediately take reasonable steps necessary for the safety of individuals on board the vessel if the Boarding Officer observes the vessel being operated in an unsafe manner and determines that an especially hazardous condition exists. This may include directing the master or individual in charge of the vessel to return the vessel to a mooring and remain there until the situation creating the especially hazardous condition is corrected or other specific action is taken.
              (b) Hazardous conditions include, but are not limited to, operation with—
              (1) An insufficient number of lifesaving equipment on board, to include serviceable Personal Flotation Devices (PFDs), serviceable immersion suits, or adequate survival craft capacity.
              (2) An inoperable Emergency Position Indicating Radio Beacon (EPIRB) or radio communication equipment when required by regulation. There should be at least one operable means of communicating distress. When both are required, then at least one must be in operable condition to avoid termination of the voyage;
              (3) Inadequate firefighting equipment on board;
              (4) Excessive volatile fuel (gasoline or solvents) or volatile fuel vapors in bilges;
              (5) Instability resulting from overloading, improper loading or lack of freeboard;
              (6) Inoperable bilge system;
              (7) Intoxication of the master or individual in charge of a commercial fishing vessel. An individual is intoxicated when he/she is operating a commercial fishing vessel and has an alcohol concentration of .04 percent, or the intoxicant's effect on the person's manner, disposition, speech, muscular movement, general appearance or behavior is apparent by observation;
              (8) A lack of adequate operable navigation lights during periods of reduced visibility;
              (9) Watertight closures missing or inoperable;
              (10) Flooding or uncontrolled leakage in any space; or
              (11) A missing or expired certificate of class, as required by 46 U.S.C. 4503(1), for a fish processing vessel.

              (c) A Coast Guard Boarding Officer may direct the individual in charge of a fish processing vessel that is missing a Load Line Certificate, or that does not comply with the provisions of the Load Line Certificate issued by the American Bureau of Shipping or a similarly qualified organization, to return the vessel to a mooring and to remain there until the vessel obtains such a certificate.
              [CGD 96-046, 61 FR 57273, Nov. 5, 1996, as amended at CGD 96-046, 62 FR 46676, Sept. 4, 1997; USCG-2004-18884, 69 FR 58344, Sept. 30, 2004]
            
            
              § 28.70
              Approved equipment and material.
              (a) Equipment and material that is required by this subchapter to be approved or of an approved type, must have been manufactured and approved in accordance with the design and testing requirements in subchapter Q of this chapter or as otherwise specified by the Commandant.

              (b) A listing of current and formerly approved equipment and materials may be found on the internet at: http://cgmix.uscg.mil/equipment. Each OCMI may be contacted for information concerning approved equipment.
              [CGD 88-079, 56 FR 40393, Aug. 14, 1991, as amended by USCG-2004-18884, 69 FR 58344, Sept. 30, 2004]
            
            
              § 28.73
              Accepted organizations.
              An organization desiring to be designated by the Commandant as an accepted organization must request such designation in writing. As a minimum the organization must verify that it is an organization—
              (a) With a Code of Ethics;
              (b) Whose surveyors are familiar with the requirements of this chapter related to commercial fishing industry vessels;
              (c) Whose surveyors are familiar with the operations and equipment on board commercial fishing industry vessels;
              (d) Whose only interest in the fishing industry is in ensuring the safety of commercial fishing industry vessels and surveying commercial fishing industry vessels;
              (e) That has grievance procedures;
              (f) That has procedures for accepting and terminating membership of an individual, including minimum professional qualifications for surveyors;
              (g) That maintains a roster of present and past accepted members and surveyors; and
              (h) That has an Apprentice/Associate program for surveyors.
            
            
              § 28.76
              Similarly qualified organizations.
              An organization desiring to be designated by the Commandant as a similarly qualified organization must request such designation in writing. As a minimum the organization must verify that it—
              (a) Publishes standards for vessel design and construction which are as widely available as and which are of similar content to the standards published by the ABS;
              (b) Performs periodic surveys in a wide range of localities during and after construction to ensure compliance with published standards, including drydock examinations, in a manner similar to the ABS;
              (c) Issues certificates testifying to compliance with the published standards;
              (d) Has as its primary concern the survey and classification of vessels;
              (e) Has no interest in owning or operating fishing, fish processing, or fish tender vessels; and
              (f) Maintains records of surveys and makes such records available to the Coast Guard upon request in a manner similar to the ABS.
            
            
              § 28.80
              Report of casualty.
              (a) Except for a casualty which is required to be reported to the Coast Guard on Form CG 2692 in accordance with part 4 of this chapter, the owner, agent, operator, master, or individual in charge of a vessel involved in a casualty must submit a report in accordance with paragraph (c) of this section, as soon as possible after the casualty, to the underwriter of primary insurance for the vessel or to an organization listed in paragraph (d) of this section whenever the casualty involves any of the following.
              (1) Loss of life.

              (2) An injury that requires professional medical treatment (treatment beyond first aid) and that renders the individual unfit to perform his or her routine duties.
              
              (3) Loss of a vessel.
              (4) Damage to or by a vessel, its cargo, apparel or gear, except for fishing gear while not on board a vessel, or that impairs the seaworthiness of the vessel, or that is initially estimated at $2,500.00 or more.
              (b) Each underwriter of primary insurance for a commercial fishing industry vessel must submit a report of each casualty involving that vessel to an organization listed in paragraph (d) of this section within 90 days of receiving notice of the casualty and whenever it pays a claim resulting from the casualty. Initial reports must be in accordance with paragraph (c) of this section. Subsequent reports must contain sufficient information to identify the casualty and any new or corrected casualty data.
              (c) Each report of casualty must include the following information:
              (1) The name and address of the vessel owner and vessel operator, if different than the vessel owner;
              (2) The name and address of the underwriter of primary insurance for the vessel;
              (3) The name, registry number, call sign, gross tonnage, year of build, length, and hull material of the vessel;
              (4) The date, location, primary cause, and nature of the casualty;
              (5) The specific fishery, intended catch, and length of fishery opening when applicable;
              (6) The date that the casualty was reported to the underwriter of primary insurance for the vessel, or to an organization acceptable to the Commandant;
              (7) The activity of the vessel at the time of the casualty;
              (8) The weather conditions at the time of the casualty, if the weather caused or contributed to the cause of the casualty;
              (9) The damages to or by the vessel, its apparel, gear, or cargo;
              (10) The monetary amounts paid for damages;
              (11) The name, birth date, social security number, address, job title, length of disability, activity at the time of injury, type of injury, and medical treatment required for each individual incapacitated for more than 72 hours, or deceased as a result of the casualty;
              (12) The name, registry number, and call sign of every other vessel involved in the casualty; and
              (13) The monetary amount paid for an injury or a death.
              (d) A casualty to a commercial fishing industry vessel must be reported to an organization that has knowledge and experience in the collection and processing of statistical insurance data and that has been accepted by the Commandant to receive and process casualty data under this part. The Commandant has accepted for this purpose:
              (1) Verisk Insurance Solutions, ISO Claim Search® Solutions, 545 Washington Boulevard, Jersey City, NJ 07310.
              (2) [Reserved]
              
              
                Note:
                The Coast Guard intends to treat information collected under this section from underwriters of primary insurance as exempt from disclosure under the Freedom of Information Act because it is commercial and financial information which, if disclosed, would be likely to cause substantial harm to the competitive position of the underwriter.
              
              [CGD 88-079, 56 FR 40393, Aug. 14, 1991, as amended by CGD 96-046, 61 FR 57273, Nov. 5, 1996; USCG-2008-0906, 73 FR 56509, Sept. 29, 2008; USCG-2016-0498, 82 FR 35089, July 28, 2017]
            
            
              § 28.90
              Report of injury.
              Each individual employed on a commercial fishing industry vessel must notify the master, individual in charge of the vessel, or other agent of the employer of each illness, disability, or injury suffered while in service to the vessel not later than seven days after the date on which the illness, disability, or injury arose.
            
            
              § 28.95
              Right of appeal.
              Any person directly affected by a decision or action taken under this part, by or on behalf of the Coast Guard, may appeal therefrom in accordance with part 1, subpart 1.03 of this chapter.
            
          
          
            
            Subpart B—Requirements for All Vessels
            
              § 28.100
              Applicability.
              Each commercial fishing industry vessel must meet the requirements of this subpart, in addition to the requirements of parts 24, 25, and 26 of this chapter.
            
            
              § 28.105
              Lifesaving equipment—general requirements.
              (a) In addition to the requirements of this subpart, each commercial fishing industry vessel must comply with the requirements of part 25, subpart 25.25 of this chapter.
              (b) Except as provided in § 28.120(d), each item of lifesaving equipment carried on board a vessel to meet the requirements of this part must be approved by the Commandant. Equipment for personal use which is not required by this part need not be approved by the Commandant.
            
            
              § 28.110
              Life preservers or other personal flotation devices.
              (a) Except as provided by § 28.305 of this chapter, each vessel must be equipped with at least one immersion suit, exposure suit, or wearable personal flotation device of the proper size for each individual on board as specified in table 28.110 and part 25, subpart 25.25 of this chapter. Notwithstanding the provisions of paragraphs (c) and (d) of § 25.25-1 of this chapter, each commercial fishing industry vessel propelled by sail or a manned barge employed in commercial fishing activities must meet the requirements of this paragraph.
              (b) Each wearable personal flotation device must be stowed so that it is readily accessible to the individual for whom it is intended, from both the individual's normal work station and berthing area. If there is no location accessible to both the work station and the berthing area, an appropriate device must be stowed in both locations.
              
                Table 28.110—Personal Flotation Devices and Immersion Suits
                
                  Applicable waters
                  Vessel type
                  Devices required
                  Other regulations
                
                
                  Seaward of the Boundary Line and North of 32°N or South of 32°S; and Lake Superior
                  Documented Vessel
                  Immersion suit or exposure suit.
                  28.135; 25.25-9(a); 25.25-13; 25.25-15.
                
                
                  Coastal Waters on the West Coast of the United States north of Point Reyes, CA; Beyond Coastal Waters, cold water; and Lake Superior
                  All vessels
                  ......do
                    Do.
                
                
                  All other waters (Includes all Great Lakes except Lake Superior)
                  40 feet (12.2 meters) or more in length
                  Type I, Type V commercial hybrid, immersion suit, or exposure suit.1
                  
                  28.135; 25.25-5(e); 25.25-5(f); 25.25-9(a); 25.25-13; 25.25-15.
                
                
                   
                  Less than 40 feet (12.2 meters) in length
                  Type I, Type II, Type III, Type V commercial hybrid, immersion suit, or exposure suit.1
                  
                    Do.
                
                
                  1 Certain Type V personal flotation devices are approved for substitution for Type I, II, or III personal flotation devices when used in accordance with the conditions stated in the Coast Guard approval table.
              
              [CGD 88-079, 56 FR 40393, Aug. 14, 1991, as amended by CGD 88-079b, 57 FR 34189, Aug. 3, 1992; CGD 95-012, 60 FR 48048, Sept. 18, 1995; USCG-2000-7790, 65 FR 58458, Sept. 29, 2000]
            
            
              § 28.115
              Ring life buoys.
              (a) Except as provided in paragraph (b) of this section and § 28.305, each vessel must be equipped with a throwable flotation device or a ring life buoy as specified in table 28.115. If the vessel is equipped with a ring life buoy, at least one ring life buoy must be equipped with a line which is at least:
              (1) 60 feet (18.3 meters) in length for a vessel less than 65 feet (19.8 meters) in length; or
              (2) 90 feet (27.4 meters) in length for a vessel 65 feet (19.8 meters) or more in length.

              (b) For each vessel less than 65 feet (19.8 meters) in length, an approved 20 inch (0.51 meters) or larger ring life buoy which is in serviceable condition and which was installed on board before September 15, 1991, may be used to meet the requirements of paragraph (a) of this section.
              
                Table 28.115—Throwable Flotation Devices
                
                  Vessel length
                  Devices required
                
                
                  Less than 16 feet (4.9 meters)
                  None.
                
                
                  16 feet (4.9 meters) or more, but less than 26 feet (7.9 meters)
                  1 buoyant cushion, or ring life buoy (Type IV PFD).
                
                
                  26 feet (7.9 meters) or more, but less than 65 feet (19.8 meters)
                  1 ring life buoy approval number starting with 160.009 or 160.050; orange; at least 24 inch (0.61 meters) size.
                
                
                  65 feet (19.8 meters) or more
                  3 ring life buoys, approval number 160.050; orange; at least 24 inch (0.61 meters) size.
                
              
              
                Note:
                Certain Type V PFDs are approved for use in substitution for Type IV PFDs, when used in accordance with the conditions stated in the Coast Guard approval label.
              
              [CGD 88-079, 56 FR 40393, Aug. 14, 1991; 56 FR 47679, Sept. 20, 1991; 56 FR 49822, Oct. 1, 1991; CGD 95-012, 60 FR 48048, Sept. 18, 1995]
            
            
              § 28.120
              Survival craft.
              (a) Except as provided in paragraphs (b) through (h) of this section and 28.305, each vessel must carry the survival craft specified in table 28.120(a), table 28.120(b), or table 28.120(c), as appropriate for the vessel, in an aggregate capacity to accommodate the total number of individuals on board.
              (b) The requirements of this section do not apply to vessels less than 10.97 meters (36 feet) in length with 3 or fewer individuals on board which operate within 12 miles of the coastline.
              (c) A buoyant apparatus may be substituted instead of the requirements in this section for vessels 10.97 meters (36 feet) or more in length with 3 or fewer individuals on board which operate within 12 miles of the coastline.
              (d) Each survival craft installed on board a vessel before September 15, 1991, may continue to be used to meet the requirements of this section provided the survival craft is—
              (1) Of the same type as required in tables 28.120(a), 28.120(b), or 28.120(c), as appropriate for the vessel type; and
              (2) Maintained in good and serviceable condition.
              (e) Each inflatable liferaft installed on board a vessel before September 15, 1991, may continue to be used to meet the requirements for an approved inflatable liferaft, provided the existing liferaft is—
              (1) Maintained in good and serviceable condition as required by table 28.140; and
              (2) Equipped with the equipment pack required by tables 28.120(a), 28.120(b), or 28.120(c), as appropriate for the vessel type. Where no equipment pack is specified in tables 28.120(a), 28.120(b), or 28.120(c), a coastal service pack is the minimum required.
              (f) A lifeboat may be substituted for any survival craft required by this section, provided it is arranged and equipped in accordance with part 199 of this chapter.
              (g) The capacity of an auxiliary craft carried on board a vessel that is integral to and necessary for normal fishing operations will satisfy the requirements of this section for survival craft, except for an inflatable liferaft, provided the craft is readily accessible during an emergency and is capable of safely holding all individuals on board the vessel. If the auxiliary craft is equipped with a Coast Guard required capacity plate, the boat must not be loaded so as to exceed the rated capacity.
              (h) A vessel less than 10.97 meters (36 feet) in length that meets the flotation provisions of 33 CFR part 183 is exempt from the requirement for survival craft in paragraph (a) of this section for operation on—
              (1) Any waters within 12 miles of the coastline.
              (2) Rivers.
              
                Table 28.120(a)—Survival Craft for Documented Vessels
                
                  Area
                  Vessel type
                  Survival craft required
                
                
                  Beyond 50 miles of coastline
                  All
                  Inflatable liferaft with SOLAS A pack.
                
                
                  Between 20-50 miles of coastline, cold waters
                  All
                  Inflatable liferaft with SOLAS B pack.
                
                
                  Between 20-50 miles of coastline, warm waters
                  All
                  Inflatable liferaft.
                
                
                  Beyond Boundary Line, between 12-20 miles of coastline, cold waters
                  All
                  Inflatable liferaft.
                
                
                  
                  Beyond Boundary Line, within 12 miles of coastline, cold waters
                  10.97 meters (36 feet) or more in length
                  Inflatable buoyant apparatus. See note 2.
                
                
                  Beyond Boundary Line, within 12 miles of coastline, cold waters
                  Less than 10.97 meters (36 feet) in length
                  Buoyant apparatus.See note 2.
                  
                
                
                  Beyond Boundary Line, within 20 miles of coastline, warm waters
                  All
                  Life float. See note 2.
                
                
                  Inside Boundary Line, cold waters; or Lakes, bays, sounds, cold waters; or Rivers, cold waters
                  10.97 meters (36 feet) or more in length
                  Inflatable buoyant apparatus.See note 2.
                  
                
                
                  Inside Boundary Line, cold waters; or Lakes, bays, sounds, cold waters; or Rivers, cold waters
                  Less than 10.97 meters (36 feet) in length
                  Buoyant apparatus.See note 2.
                  
                
                
                  Inside Boundary Line, warm waters; or Lakes, bays, sounds, warm waters; or Rivers, warm waters
                  All
                  None.
                
                
                  Great Lakes, cold waters
                  10.97 meters (36 feet) or more in length
                  Inflatable buoyant apparatus.See note 2.
                  
                
                
                  Great Lakes, cold waters
                  Less than 10.97 meters (36 feet) in length
                  Buoyant apparatus.See note 2.
                  
                
                
                  Great Lakes, beyond 3 miles of coastline, warm waters
                  All
                  Buoyant apparatus. See note 2.
                
                
                  Great Lakes, within 3 miles of coastline, warm waters
                  All
                  None.
                
                
                  Note: 1. The hierarchy of survival craft in descending order is lifeboat, inflatable liferaft with SOLAS A pack, inflatable liferaft with SOLAS B pack, inflatable liferaft with coastal service pack, inflatable buoyant apparatus, life float, buoyant apparatus. A survival craft higher in the hierarchy may be substituted for any survival craft required in this table.
                2. If a vessel carriers 3 or fewer individuals within 12 miles of the coastline, see § 28.120 (b) and (c) for carriage substitution.
              
              
                Table 28.120(b)—Survival Craft for Undocumented Vessels With Not More Than 16 Individuals on Board
                
                  Area
                  Vessel type
                  Survival craft required
                
                
                  Beyond 20 miles of coastline
                  All
                  Inflatable buoyant apparatus.
                
                
                  Beyond Boundary Line, between 12-20 miles of coastline, cold waters
                  All
                  Inflatable buoyant apparatus.
                
                
                  Beyond Boundary Line, within 12 miles of coastline, cold waters
                  10.97 meters (36 feet) or more in length
                  Buoyant apparatus.
                
                
                  Beyond Boundary Line, within 12 miles of coastline, cold waters
                  Less than 10.97 meters (36 feet) in length
                  Buoyant apparatus.See note 2.
                  
                
                
                  Beyond Boundary Line, within 20 miles of coastline, warm waters
                  All
                  Life float. See note 2.
                
                
                  Inside Boundary Line, cold waters; or Lakes, bays, sounds, cold waters; or rivers, cold water
                  10.97 meters (36 feet) or more in length
                  Buoyant apparatus.
                
                
                  Inside Boundary Line, cold waters; or Lakes, bays, sounds, cold waters; or Rivers, cold water
                  Less than 10.97 meters (36 feet) in length
                  Buoyant apparatusSee note 2.
                  
                
                
                  Inside Boundary Line, warm waters; or Lakes, bays, sounds, warm waters; or Rivers, warm waters
                  All
                  None.
                
                
                  Great Lakes, cold waters
                  All
                  Buoyant apparatus.See note 2.
                  
                
                
                  Great Lakes, beyond 3 miles of coastline warm waters
                  All
                  Buoyant apparatus.See note 2.
                  
                
                
                  Great Lakes, within 3 miles of coastline warm waters
                  All
                  None.
                
                
                  Note: 1. The hierarchy of survival craft in descending order is lifeboat, inflatable liferaft with SOLAS A pack, inflatable liferaft with SOLAS B pack, inflatable liferaft with coastal service pack, inflatable buoyant apparatus, life float, buoyant apparatus. A survival craft higher in the hierarchy may be substituted for any survival craft required in this table.
                2. If a vessel carries 3 or fewer individuals within 12 miles of the coastline, see § 28.120 (b) and (c) for carriage substitution.
              
              
                Table 28.120(c)—Survival Craft for Undocumented Vessels With More Than 16 Individuals on Board
                
                  Area
                  Vessel type
                  Survival craft required
                
                
                  Beyond 50 miles of coastline
                  All
                  Inflatable liferaft with SOLAS A pack.
                
                
                  Between 20-50 miles of coastline, cold waters
                  All
                  Inflatable liferaft with SOLAS B pack.
                
                
                  Between 20-50 miles of coastline, warm waters
                  All
                  Inflatable liferaft.
                
                
                  Beyond Boundary Line, between 12-20 miles of coastline, cold waters
                  All
                  Inflatable liferaft.
                
                
                  Beyond Boundary Line, within 12 miles of coastline, cold waters
                  10.97 meters (36 feet) or more in length
                  Inflatable buoyant apparatus.
                
                
                  Beyond Boundary Line, within 12 miles of coastline, cold waters
                  Less than 10.97 meters (36 feet) in length
                  Buoyant apparatus.
                
                
                  Beyond Boundary Line, within 20 miles of coastline, warm waters
                  All
                  Life float.
                
                
                  Inside Boundary Line, cold waters; or Lakes, bays, sounds, cold waters; or Rivers, cold waters
                  10.97 meters (36 feet) or more in length
                  Inflatable buoyant apparatus.
                
                
                  Inside Boundary Line, cold waters; or Lakes, bays, sounds, cold waters; or Rivers, cold waters
                  Less than 10.97 meters (36 feet) in length
                  Buoyant apparatus.
                
                
                  
                  Inside Boundary Line, warm waters; or Lakes, bays, sounds, warm waters; or Rivers, warm waters
                  All
                  None.
                
                
                  Great Lakes, cold waters
                  10.97 meters (36 feet) or more in length
                  Inflatable buoyant apparatus.
                
                
                  Great Lakes, cold waters
                  Less than 10.97 meters (36 feet) in length
                  Buoyant apparatus.
                
                
                  Great Lakes, beyond 3 miles of coastline warm waters
                  All
                  Buoyant apparatus.
                
                
                  Great Lakes, within 3 miles of coastline warm waters
                  All
                  None.
                
                
                  Note: 1. The hierarchy of survival craft in descending order is lifeboat, liferaft with SOLAS A pack, Inflatable liferaft with SOLAS A pack, liferaft with SOLAS B pack, Inflatable liferaft with SOLAS B pack, Inflatable liferaft with coastal service pack, inflatable buoyant apparatus, life float, buoyant apparatus. A survival craft higher in the hierarchy may be substituted for any survival craft required in this table.
              
              [CGD 96-046, 61 FR 57273, Nov. 5, 1996; CGD 96-046, 61 FR 68162, Dec. 27, 1996, as amended by CGD 96-046, 62 FR 46676, Sept. 4, 1997; USCG-2002-13058, 67 FR 61278, Sept. 30, 2002; USCG-2014-0688, 79 FR 58279, Sept. 29, 2014]
            
            
              § 28.125
              Stowage of survival craft.
              (a) Each inflatable liferaft required to be equipped with a SOLAS A or a SOLAS B equipment pack must be stowed so as to float free and automatically inflate in the event the vessel sinks.
              (b) Each inflatable liferaft, inflatable buoyant apparatus, and any auxiliary craft used in their place, must be kept readily accessible for launching or be stowed so as to float free in the event the vessel sinks.
              (c) Each hydrostatic release unit used in a float-free arrangement must be approved under part 160, subpart 160.062 of this chapter.
              (d) Each float-free link used with a buoyant apparatus or with a life float must be certified to meet part 160, subpart 160.073 of this chapter.
            
            
              § 28.130
              Survival craft equipment.
              (a) General. Each item of survival craft equipment must be of good quality, effective for the purpose it is intended to serve, and secured to the craft.
              (b) Inflatable liferafts. Each inflatable liferaft must have one of the following equipment packs as shown by the markings on its container:
              (1) Coastal Service;
              (2) SOLAS B Pack (formerly “Limited Service”); or
              (3) SOLAS A Pack (formerly “Ocean Service”).
              (c) Each life float and buoyant apparatus must be fitted with a lifeline, pendants, a painter, and a floating electric water light approved under part 161 subpart 161.010 of this chapter.
              (d) Other survival craft. A vessel must not carry survival craft other than inflatable liferafts, life floats, inflatable buoyant apparatus, or buoyant apparatus, such as lifeboats or rigid liferafts, unless the survival craft and launching equipment comply with the requirements for installation, arrangement, equipment, and maintenance contained in 46 CFR part 199.
              [CGD 88-079, 56 FR 40393, Aug. 14, 1991, as amended by CGD 84-069, 63 FR 52813, Oct. 1, 1998]
            
            
              § 28.135
              Lifesaving equipment markings.
              (a) Except as provided in paragraph (d) of this section, lifesaving equipment carried aboard a vessel pursuant to the requirements of this subpart or part 25, subpart 25.25 of this chapter must be marked as specified in table 28.135.
              (b) Lettering used in lifesaving equipment markings must be in block capital letters.
              (c) Retroreflective markings required by this section must be with material approved under part 164, subpart 164.018 of this chapter. The arrangement of the retroreflective material must meet IMO Resolution A.658(16).

              (d) A wearable personal flotation device must be marked with the name of either the vessel, the owner of the device, or the individual to whom it is assigned.
              
              
                Table 28.135—Lifesaving Equipment Markings
                
                  Item
                  Markings Required
                  Name of vessel
                  Retroreflective material
                
                
                  Wearable personal flotation device (Type I, II, III, or wearable Type V); Immersion suit or exposure suit
                  See § 28.135(d)
                  Type I or Type II.
                
                
                  Ring life buoy
                  X
                  Type II.
                
                
                  Inflatable liferaft
                  See note
                  See note.
                
                
                  Inflatable buoyant apparatus
                  See note
                  See note.
                
                
                  Life float
                  X
                  Type II.
                
                
                  Buoyant apparatus
                  X
                  Type II.
                
                
                  Auxiliary craft
                  X
                  Type II.
                
                
                  EPIRB
                  X
                  Type II.
                
              
              
                Note:
                No marking other than that provided by the manufacturer and the servicing facility is required.
              
              [CGD 88-079, 56 FR 40393, Aug. 14, 1991; 56 FR 49822, Oct. 1, 1991, as amended by CGD 95-012, 60 FR 48048, Sept. 18, 1995; USCG-2014-0688, 79 FR 58279, Sept. 29, 2014]
            
            
              § 28.140
              Operational readiness, maintenance, and inspection of lifesaving equipment.
              (a) The master or individual in charge of a vessel must ensure that each item of lifesaving equipment must be in good working order, ready for immediate use, and readily accessible before the vessel leaves port and at all times when the vessel is operated.
              (b) Each item of lifesaving equipment, including unapproved equipment, must be maintained and inspected in accordance with:
              (1) Table 28.140 in this section;
              (2) The servicing procedure under the subpart of this chapter applicable to the item's approval; and
              (3) The manufacturer's guidelines.
              (c) An inflatable liferaft or inflatable buoyant apparatus must be serviced no later than the month and year on its servicing sticker affixed under 46 CFR 160.151-57(n), and whenever the container is damaged or the container straps or seals are broken. It must be serviced at a facility specifically approved by the Commandant for the particular brand.
              (d) An escape route from a space where an individual may be employed or an accommodation space must not be obstructed.
              
                Table 28.140—Scheduled Maintenance and Inspection of Lifesaving Equipment
                
                  Item
                  Interval
                  Monthly
                  Annually
                  Regulation
                
                
                  (1) Inflatable wearable personal flotation device (Type V commercial hybrid)
                  
                  Servicing
                  28.140
                
                
                  (2) Personal flotation devices, exposure suits and immersion suits
                  
                  Inspect, clean and repair as necessary
                  28.140
                
                
                  (3) Buoyant apparatus and life floats
                  
                  Inspect, clean and repair as necessary
                  28.140
                
                
                  (4) Inflatable liferaft
                  
                  Servicing 1
                  
                  28.140
                
                
                  (5) Inflatable buoyant apparatus
                  
                  Servicing 1
                  
                  28.140
                
                
                  (6) Hydrostatic release
                  
                  Servicing 1
                  
                  28.140
                
                
                  (7) Disposable hydrostatic release
                  
                  Replace on or before expiration date
                  28.140
                
                
                  (8) Undated batteries
                  
                  Replace
                  28.140
                
                
                  (9) Dated batteries 2 and other items
                  
                  Replace on or before expiration date
                  25.26-50, 28.140
                
                
                  (10) EPIRB
                  Test
                  
                  25.26-50
                
                
                  1 For a new liferaft or inflatable buoyant apparatus, the first annual servicing may be deferred to two years from the date of first packing if so indicated on the servicing sticker.
                
                  2 Water activated batteries must be replaced whenever they are used.
              
              [CGD 88-079, 56 FR 40393, Aug. 14, 1991; 56 FR 49822, Oct. 1, 1991, as amended at USCG-2001-11118, 67 FR 58540, Sept. 17, 2002; USCG-2004-18884, 69 FR 58344, Sept. 30, 2004]
            
            
              
              § 28.145
              Distress signals.
              Except as provided by 28.305, each vessel must be equipped with the distress signals specified in table 28.145.
              
                Table 28.145—Distress Signals
                
                  Area
                  Devices required
                
                
                  Ocean, more than 50 miles from coastline
                  3 parachute flares, approval series 160.136; plus 6 hand flares, approval series 160.121; plus 3 smoke signals, approval series 160.122.
                
                
                  Ocean, 3-50 miles from the coastline; or more than 3 miles from the coastline on the Great Lakes
                  3 parachute flares, approval series 160.136, or 160.036; plus 6 hand flares, approval series 160.121 or 160.021; plus 3 smoke signals, approval series 160.122, 160.022, or 160.037.
                
                
                  Coastal waters, excluding the Great Lakes; or within 3 miles of the coastline on the Great Lakes
                  Night visual distress signals consisting of one electric distress light, approval series 161.013 or 3 approved flares; plus Day visual distress signals consisting of one distress flag, approval series 160.072, or 3 approved flares, or 3 approved smoke signals.1
                  
                
                
                  1 If flares are carried, the same 3 flares may be counted toward meeting both the day and night requirement.
              
              [CGD 88-079, 56 FR 40393, Aug. 14, 1991, as amended at 60 FR 48048, Sept. 18, 1995; USCG-2000-7790, 65 FR 58458, Sept. 29, 2000]
            
            
              § 28.150
              Emergency Position Indicating Radio Beacons (EPIRBs).

              Each vessel must be equipped with an emergency position indicating radio beacon (EPIRB) as required by 46 CFR part 25, subpart 25.26.
              
              
                Note:
                Each vessel which uses radio communication equipment must have a Ship Radio Station License issued by the Federal Communications Commission, as set forth in 47 CFR part 80.
              
            
            
              § 28.155
              Excess fire detection and protection equipment.
              (a) Use of non-approved fire detection systems may be acceptable as excess equipment provided that—
              (1) Components are listed and labeled by an independent, nationally recognized testing laboratory (NRTL) as set forth in 29 CFR 1910.7, and are designed, installed, tested, and maintained in accordance with an appropriate industry standard and the manufacturer's specific guidance; and
              (2) The system and units remain functional as intended.
              (b) The regulations in this section have preemptive effect over State or local regulation within the same field.
              [USCG-2012-0196, 81 FR 48247, July 22, 2016]
            
            
              § 28.160
              Portable fire extinguishers.
              (a) Each vessel must meet the requirements of part 25, subpart 25.30 of this chapter.
              (b) Each vessel 65 feet (19.8 meters) or more in length must be equipped with the minimum number, location, and type of portable fire extinguishers specified in table 28.160.
              (c) Semi-portable extinguishers must be located in the open so as to be readily seen.
              (d) Table 28.160 of this section indicates the minimum required classification for each space listed. Extinguishers with larger numerical ratings or multiple letter designations may be used if the extinguishers meet the requirements of the table.
              (e) The regulations in this section have preemptive effect over State or local regulation within the same field.
              
                Table 28.160—Portable Fire Extinguishers for Vessels 65 Feet (19.8 Meters) or More in Length
                
                  Space
                  Minimumrequired
                    rating
                  
                  Quantity and location
                
                
                  Safety areas, communicating corridors
                  2-A
                  1 in each main corridor not more than 150 ft (45.7m) apart. (May be located in stairways.)
                
                
                  Pilothouse
                  20-B:C
                  2 in the vicinity of the exit.
                
                
                  Service spaces, galleys
                  40-B:C
                  1 for each 2,500 sq ft (232.2 sq m) or fraction thereof suitable for hazards involved.
                
                
                  Paint lockers
                  40-B
                  1 outside space in the vicinity of the exit.
                
                
                  Accessible baggage and storerooms
                  2-A
                  1 for each 2,500 sq ft (232.2 sq m) or fraction thereof located in the vicinity of the exits, either inside or outside the spaces.
                
                
                  Workshops and similar spaces
                  2-A
                  1 outside the space in the vicinity of the exit.
                
                
                  Machinery spaces; Internal combustion propelling machinery
                  40-B:C
                  1 for each 1,000 brake horsepower or fraction thereof but not fewer than 2 or more than 6.
                
                
                  
                  Electric propulsion motors or generator unit of open type
                  40-B:C
                  1 for each propulsion motor generator unit.
                
                
                  Auxiliary spaces
                  40-B:C
                  1 outside the space in the vicinity of the exit.
                
                
                  Internal combustion machinery
                  40-B:C
                  1 outside the space in the vicinity of the exit.
                
                
                  Electric emergency motors or generators
                  40-B:C
                  1 outside the space in the vicinity of the exit.
                
              
              [CGD 88-079, 56 FR 40393, Aug. 14, 1991; 56 FR 47679, Sept. 20, 1991, as amended by USCG-2012-0196, 81 FR 48247, July 22, 2016]
            
            
              § 28.165
              Injury placard.
              Each vessel must have posted in a highly visible location accessible to the crew a placard measuring at least 5 inches by 7 inches (127 millimeters by 178 millimeters) which reads:
              
                Notice
                Report All Injuries
                United States law, 46 United States Code 10603, requires each seaman on a fishing vessel, fish processing vessel, or fish tender vessel to notify the master or individual in charge of the vessel or other agent of the employer regarding any illness, disability, or injury suffered by the seaman when in service to the vessel not later than seven days after the date on which the illness, disability, or injury arose.
              
            
          
          
            Subpart C—Requirements for Documented Vessels That Operate Beyond the Boundary Lines or With More Than 16 Individuals On Board, or for Fish Tender Vessels Engaged in the Aleutian Trade
            
              § 28.200
              Applicability.
              Each documented commercial fishing industry vessel must meet the requirements of this subpart in addition to the requirements of subparts A and B of this part if it:
              (a) Operates beyond the Boundary Lines;
              (b) Operates with more than 16 individuals on board; or
              (c) Is a fish tender vessel engaged in the Aleutian trade.
              [CGD 94-025, 60 FR 54444, Oct. 24, 1995]
            
            
              § 28.205
              Fireman's outfits and self-contained breathing apparatus.
              (a) Each vessel that operates with more than 49 individuals on board must be equipped with at least two fireman's outfits stowed in widely separated locations.
              (b) Each vessel that uses ammonia as a refrigerant must be equipped with at least two self-contained breathing apparatuses.
              (c) A fireman's outfit must consist of one self-contained breathing apparatus with lifeline attached, one flashlight, a rigid helmet, boots, gloves, protective clothing, and one fire axe.
              (d) At least one spare air bottle must be provided for each self-contained breathing apparatus.
              (e) Each self-contained breathing apparatus must be approved by the Mine Safety and Health Administration (MSHA) and by the National Institute for Occupational Safety and Health (NIOSH), have as a minimum a 30 minute air supply, and a full facepiece.
            
            
              § 28.210
              First aid equipment and training.
              (a) Each vessel must have on board a complete first aid manual and medicine chest of a size suitable for the number of individuals on board in a readily accessible location.
              (b) First aid and cardiopulmonary resuscitation (CPR) course certification. Certification in first aid and CPR must be as described in this paragraph.
              (1) First aid—a certificate indicating completion of a first aid course from:

              (i) The American National Red Cross “Standard First Aid and Emergency Care” or “Multi-media Standard First Aid” course; or
              
              (ii) A course approved by the Coast Guard under § 11.201(i) of this chapter.
              (2) CPR—A certificate indicating completion of course from:
              (i) The American National Red Cross;
              (ii) The American Heart Association; or
              (iii) A course approved by the Coast guard under § 10.205(h)(2)(iii) of this chapter.
              (c) Each vessel that operates with more than 2 individuals on board must have at least 1 individual certified in first aid and at least 1 individual certified in CPR. An individual certified in both first aid and CPR will satisfy both of these requirements.
              (d) Each vessel that operates with more than 16 individuals on board must have at least 2 individuals certified in first aid and at least 2 individuals certified in CPR. An individual certified in both first aid and CPR may be counted for both requirements.
              (e) Each vessel that operates with more than 49 individuals on board must have at least 4 individuals certified in first aid and at least 4 individuals certified in CPR. An individual certified in both first aid and CPR may be counted for both requirements.
              [CGD 88-079, 56 FR 40393, Aug. 14, 1991, as amended by CGD 95-012, 60 FR 48048, Sept. 18, 1995; USCG-2018-0874, 84 FR 30883, June 28, 2019]
            
            
              § 28.215
              Guards for exposed hazards.
              (a) Each space on board a vessel must meet the requirements of this section.
              (b) Suitable hand covers, guards, or railing must be installed in way of machinery which can cause injury to personnel, such as gearing, chain or belt drives, and rotating shafting. This is not meant to restrict necessary access to fishing equipment such as winches, drums, or gurdies.
              (c) Each exhaust pipe from an internal combustion engine which is within reach of personnel must be insulated or otherwise guarded to prevent burns.
            
            
              § 28.225
              Navigational information.
              (a) Each vessel must have at least the following navigational information on board:
              (1) Marine charts of the area to be transited, published by the National Ocean Service, the National Geospatial-Intelligence Agency, U.S. Army Corps of Engineers, or a river authority that—
              (i) Are of a large enough scale and have enough detail to make safe navigation of the area possible; and
              (ii) Are currently corrected.
              (2) For the area to be transited, a currently corrected copy of, or applicable currently corrected extract from, each of the following publications:
              (i) U.S. Coast Pilot; and
              (ii) Coast Guard Light List.
              (3) For the area to be transited, the current edition of, or applicable current extract from, each of the following publications:
              (i) Tide tables promulgated by the National Ocean Service; and
              (ii) Tidal current tables promulgated by the National Ocean Service, or a river current publication issued by the U.S. Corps of Engineers or a river authority.
              (b) Each vessel of 39.4 feet (12 meters) or more in length that operates shoreward of the COLREG Demarcation Lines, as set forth in 33 CFR part 80, must carry on board and maintain for ready reference a copy of the Inland Navigation Rules, as set forth in 33 CFR chapter I, subchapter E.
              [CGD 88-079, 59 FR 40393, Aug. 14, 1991, as amended by CGD 96-046, 61 FR 57275, Nov. 5, 1996; CGD 96-046, 62 FR 46677, Sept. 4, 1997; USCG-2001-10224, 66 FR 48619, Sept. 21, 2001; USCG-2014-0688, 79 FR 58279, Sept. 29, 2014]
            
            
              § 28.230
              Compasses.
              Each vessel must be equipped with an operable magnetic steering compass with a compass deviation table at the operating station.
            
            
              § 28.235
              Anchors and radar reflectors.
              (a) Each vessel must be fitted with an anchor(s) and chain(s), cable, or rope appropriate for the vessel and the waters of the intended voyage.
              (b) Except for a vessel rigged with gear that provides a radar signature from a distance of 6 miles, each nonmetallic hull vessel must have a radar reflector.
            
            
              § 28.240
              General alarm system.

              (a) Except as provided in paragraph (f) of this section, each vessel with an accommodation space or a work space which is not adjacent to the operating station, must have an audible general alarm system with a contact-maker at the operating station suitable for notifying individuals on board in the event of an emergency.
              (b) The general alarm system must be capable of notifying an individual in any accommodation space or work space where they may normally be employed.
              (c) In a work space where background noise makes a general alarm system difficult to hear, a flashing red light must also be installed.
              (d) Each general alarm bell and flashing red light must be identified with red lettering at least 1/2 inch (13 millimeters) high as follows:
              
                Attention
                General Alarm—When Alarm Sounds Go to Your Station.
              
              
              (e) A general alarm system must be tested prior to operation of the vessel and at least once each week thereafter.
              (f) A public address system or other means of alerting all individuals on board may be used in lieu of a general alarm system provided it complies with paragraphs (b), (c), and (e) of this section and can be activated from the operating station.
              [CGD 88-079, 56 FR 40393, Aug. 14, 1991, as amended by CGD 95-012, 60 FR 48048, Sept. 18, 1995]
            
            
              § 28.245
              Communication equipment.
              (a) Except as provided in paragraphs (b) through (e) of this section, each vessel must be equipped as follows.
              (1) Each vessel must be equipped with a VHF radiotelephone capable of transmitting and receiving on the frequency or frequencies within the 156-162 MHz band necessary to communicate with a public coast station or U.S. Coast Guard station serving the area in which the vessel is operating.
              (2) Each vessel that operates more than 20 miles from the coastline, in addition to the VHF radiotelephone required by paragraph (a)(1) of this section, must be equipped with a radiotelephone transceiver capable of transmitting and receiving on frequencies in the 2-4 MHz band necessary to communicate with a public coast station or U.S. Coast Guard station serving the area in which the vessel is operating.
              (3) Each vessel that operates more than 100 miles from the coastline, in addition to the communication equipment required by paragraph (a)(1) of this section must be equipped with a radiotelephone transceiver capable of transmitting and receiving on frequencies in the 2-27.5 MHz band necessary to communicate with a public coast station or U.S. Coast Guard station serving the area in which the vessel is operating.
              (4) Each vessel that operates in waters contiguous to Alaska where no public coast station or U.S. Coast Guard station is within communications range of a VHF radio transceiver operating on the 156-162 MHz band or the 2-4 MHz band, in addition to the VHF radio communication equipment required by paragraph (a)(1) of this section, must be equipped with a radiotelephone transceiver capable of transmitting and receiving on frequencies in the 2-27.5 MHz band necessary to communicate with a public coast station or a U.S. Coast Guard station serving the area in which the vessel is operating.
              (b) A single radio transceiver capable of meeting the requirements of paragraphs (a) (2) and (3), or paragraphs (a) (2), (3), and (4) of this section, is acceptable.
              (c) Satellite communication capability with the system servicing the area in which the vessel is operating is acceptable as an alternative to the requirements of paragraphs (a)(2), (a)(3), or (a)(4) of this section.
              (d) A cellular telephone capable of communicating with a public coast station or a U.S. Coast Guard station serving the area in which the vessel is operating is acceptable as an alternative to the requirements of paragraphs (a)(2), (a)(3), or (a)(4) of this section.
              (e) A radiotelephone transceiver installed on board a vessel before September 15, 1991, capable of transmitting and receiving on frequencies on the 4-20 MHz band may continue to be used to satisfy the requirements of paragraphs (a)(3) and (a)(4) of this section.

              (f) The principle operating position of the communication equipment must be at the operating station.
              
              (g) Communication equipment must be installed to ensure safe operation of the equipment and to facilitate repair. It must be protected against vibration, moisture, temperature, and excessive currents and voltages. It must be located so as to minimize the possibility of water intrusion from windows broken by heavy seas.

              (h) Communication equipment must comply with the technical standards and operating requirements issued by the Federal Communications Commission, as set forth in 47 CFR part 80.
              
              
                Note:
                Each vessel which uses radio equipment to meet the communication requirements of this section must have a Ship Radio Station License issued by the Federal Communications Commission, as set forth in 47 CFR part 80.
              
              
              (i) All communication equipment must be provided with an emergency source of power that complies with § 28.375.
            
            
              § 28.250
              High water alarms.
              On a vessel 36 feet (11.8 meters) or more in length, a visual and audible alarm must be provided at the operating station to indicate high water level in each of the following normally unmanned spaces:
              (a) A space with a through-hull fitting below the deepest load waterline, such as the lazarette;
              (b) A machinery space bilge, bilge well, shaft alley bilge, or other space subject to flooding from sea water piping within the space; and
              (c) A space with a non-watertight closure, such as a space with a non-watertight hatch on the main deck.
            
            
              § 28.255
              Bilge pumps, bilge piping, and dewatering systems.
              (a) Each vessel must be equipped with a bilge pump and bilge piping capable of draining any watertight compartment, other than tanks and small buoyancy compartments, under all service conditions. Large spaces, such as enginerooms must be fitted with more than one suction line.
              (b) In addition to the requirements of paragraph (a) of this section, a space used in the sorting or processing of fish in which water is used must be fitted with dewatering system capable of dewatering the space under normal conditions of list and trim at the same rate as water is introduced. Pumps used as part of the processing of fish do not count for meeting this requirement. The dewatering system must be interlocked with the pump(s) supplying water to the space, so that in the event of failure of the dewatering system, the water supply is inactivated.
              (c) Except as provided by paragraph (f) of this section, each vessel 79 feet (24 meters) or more in length must be equipped with a fixed, self-priming, powered, bilge pump connected to a bilge manifold.
              (d) If a bilge pump required by paragraph (a) of this section is portable, it must be provided with a suitable suction hose of adequate length to reach the bilges of each watertight compartment it must serve and with a discharge hose of adequate length to ensure overboard discharge. A portable pump must be capable of dewatering each space it serves at a rate of at least 2 inches (51 millimeters) of water depth per minute.
              (e) Except for a fire pump required by § 28.315, a bilge pump may be used for other purposes.
              (f) Except where an individual pump is provided for a separate space or for a portable pump, each individual bilge suction line must be led to a manifold. Each bilge suction line must be provided with a stop valve at the manifold and a check valve at some accessible point in the bilge line to prevent unintended flooding of a space.
              (g) Each bilge suction line and dewatering system suction must be fitted with a suitable strainer to prevent clogging of the suction line. Strainers must have an open area of not less than three times the open area of the suction line.
              (h) Each vessel must comply with the oil pollution prevention requirements of 33 CFR parts 151 and 155.
            
            
              § 28.260
              Electronic position fixing devices.
              Each vessel 79 feet (24 meters) or more in length must be equipped with an electronic position fixing device capable of providing accurate fixes for the area in which the vessel operates.
            
            
              
              § 28.265
              Emergency instructions.
              (a) Except as provided in paragraphs (b) and (c) of this section, each vessel must have emergency instructions posted in conspicuous locations accessible to the crew.
              (b) The instructions identified in paragraphs (d)(6), (d)(7), (d)(8), and (d)(9) of this section, may be kept readily available as an alternative to posting.
              (c) On a vessel which operates with less than 4 individuals on board, the emergency instructions may be kept readily available as an alternative to posting.
              (d) The emergency instructions required by this section must identify at least the following information, as appropriate for the vessel:
              (1) The survival craft embarkation stations aboard the vessel and the survival craft to which each individual is assigned;
              (2) The fire and emergency signal and the abandon ship signal;
              (3) If immersion suits are provided, the location of the suits and illustrated instructions on the method for donning the suits;
              (4) Procedures for making a distress call, such as:
              (i) Make sure your communication equipment is on.
              (ii) Select 156.8 MHz (VHF channel 16), 2182 kHz, or other distress frequency used in your area of operation. Note: VHF channel 16 and 2182 kHz on SSB are for emergency and calling purposes only.
              (iii) Press microphone button and speaking slowly—clearly—calmly say:
              “Mayday—Mayday—Mayday”
              (iv) Say: “This is the M/V (Insert name of your vessel), (Insert name of your vessel), (Insert name of your vessel), Over.”
              (v) Release the microphone button briefly and listen for acknowledgment. If no one answers, repeat steps in paragraphs (d)(4) (iii) and (iv) of this section.
              (vi) If there is still no answer, or if the Coast Guard or another vessel responds, say: “Mayday—This is the M/V (Insert Name of Your Vessel).”
              (vii) Describe your position using latitude and longitude coordinates, or range and bearing from a known point.
              (viii) State the nature of the distress.
              (ix) Give number of individuals aboard and the nature of any injuries.
              (x) Estimate the present seaworthiness of your vessel.
              (xi) Describe your vessel: (Insert length, color, hull type, trim, masts, power, and any additional distinguishing features).
              (xii) Say: “I will be listening on Channel 16/2182 (or other channel monitored).”
              (xiii) End message by saying: “This is (insert vessel's name and call sign).”
              (xiv) If your situation permits, stand by the radio to await further communication with the Coast Guard or another vessel. If no answer, repeat, then try another channel.
              (5) Essential action that must be taken in an emergency by each individual, such as:
              (i) Making a distress call.
              (ii) Closing of hatches, airports, watertight doors, vents, scuppers, and valves for intake and discharge lines which penetrate the hull, stopping of fans and ventilation systems, and operation of all safety equipment.
              (iii) Preparing and launching of survival craft and rescue boats.
              (iv) Fighting a fire.
              (v) Mustering of personnel including—
              (A) Seeing that they are properly dressed and have put on their lifejackets or immersion suits; and
              (B) Assembling personnel and directing them to their appointed stations.
              (vi) Manning of fire parties assigned to deal with fires.
              (vii) Special duties required for the operation of fire fighting equipment.
              (6) The procedures for rough weather at sea, crossing hazardous bars, flooding, and anchoring of the vessel, such as:
              (i) Close all watertight and weathertight doors, hatches and airports to prevent taking water aboard or further flooding in the vessel.
              (ii) Keep bilges dry to prevent loss of stability due to water in bilges. Use power driven bilge pump, hand pump, and buckets to dewater.

              (iii) Align fire pumps to use as bilge pumps, if possible.
              
              (iv) Check all intake and discharge lines which penetrate the hull for leakage.
              (v) Personnel should remain stationary and evenly distributed.
              (vi) Personnel should don lifejackets and immersion suits if the going becomes very rough, the vessel is about to cross a hazardous bar, or when otherwise instructed by the master or individual in charge of the vessel.
              (7) The procedures for anchoring the vessel.
              (8) The procedures to be used in the event an individual falls overboard, such as:
              (i) Throw a ring life buoy as close to the individual as possible;
              (ii) Post a lookout to keep the individual in the water in sight;
              (iii) Launch the rescue boat and maneuver it to pick up the individual in the water;
              (iv) Have a crewmember put on a lifejacket or immersion suit, attach a safety line to the crewmember, and have the crewmember standby to jump into the water to assist in recovering the individual in the water if necessary;
              (v) If the individual overboard is not immediately located, notify the Coast Guard and other vessels in the vicinity; and
              (vi) Continue searching until released by the Coast Guard.
              (9) Procedures for fighting a fire, such as:
              (i) Shut off air supply to the fire—close hatches, ports, doors, ventilators, and similar openings.
              (ii) Deenergize the electrical systems supplying the affected space, if possible.
              (iii) Immediately use a portable fire extinguisher or use water for fires in ordinary combustible materials. Do not use water on electrical fires.
              (iv) If the fire is in a machinery space, shut off the fuel supply and ventilation system and activate the fixed extinguishing system, if installed.
              (v) Maneuver the vessel to minimize the effect of wind on the fire.
              (vi) If unable to control the fire, immediately notify the Coast Guard and other vessels in the vicinity.
              (vii) Move personnel away from the fire, have them put on lifejackets, and if necessary, prepare to abandon the vessel.
              [CGD 88-079, 56 FR 40393, Aug. 14, 1991, as amended by USCG-2010-0759, 75 FR 60002, Sept. 29, 2010]
            
            
              § 28.270
              Instruction, drills, and safety orientation.
              (a) Drills and instruction. The master or individual in charge of each vessel must ensure that drills are conducted and instruction is given to each individual on board at least once each month. Instruction may be provided in conjunction with drills or at other times and places provided it ensures that each individual is familiar with their duties and their responses to at least the following contingencies:
              (1) Abandoning the vessel;
              (2) Fighting a fire in different locations on board the vessel;
              (3) Recovering an individual from the water;
              (4) Minimizing the effects of unintentional flooding;
              (5) Launching survival craft and recovering lifeboats and rescue boats;
              (6) Donning immersion suits and other wearable personal flotation devices;
              (7) Donning a fireman's outfit and a self-contained breathing apparatus, if the vessel is so equipped;
              (8) Making a voice radio distress call and using visual distress signals;
              (9) Activating the general alarm; and
              (10) Reporting inoperative alarm systems and fire detection systems.
              (b) Participation in drills. Drills must be conducted on board the vessel as if there were an actual emergency and must include participation by all individuals on board, breaking out and using emergency equipment, testing of all alarm and detection systems, donning protective clothing, and donning immersion suits, if the vessel is so equipped.
              (c) Training. No individual may conduct the drills or provide the instructions required by this section unless that individual has been trained in the proper procedures for conducting the activity.

              (d) The viewing of videotapes concerning at least the contingencies listed in paragraph (a) of this section, whether on board the vessel or not, followed by a discussion led by an individual familiar with these contingencies will satisfy the requirement for instruction but not the requirement for drills in paragraph (b) of this section or for the safety orientation in paragraph (e) of this section.
              (e) Safety orientation. The master or individual in charge of a vessel must ensure that a safety orientation is given to each individual on board that has not received the instruction and has not participated in the drills required by paragraph (a) of this section before the vessel may be operated.

              (f) The safety orientation must explain the emergency instructions required by § 28.265 and cover the specific evolutions listed in paragraph (a) of this section.
              
              
                Note:
                The individual conducting the drills and instruction need not be the master, individual in charge of the vessel, or a member of the crew.
              
              [CGD 88-079, 56 FR 40393, Aug. 14, 1991, as amended by CGD 95-012, 60 FR 48048, Sept. 18, 1995; CGD 96-046, 61 FR 57275, Nov. 5, 1996, CGD 96-046, 62 FR 46677, Sept. 4, 1997; USCG-2002-13058, 67 FR 61278, Sept. 30, 2002]
            
            
              § 28.275
              Acceptance criteria for instructors and course curricula.

              (a) A Fishing Vessel Safety Instructor shall submit a detailed course curriculum that relates directly to the contingencies listed in § 28.270(a), or a letter certifying the use of the “Personal Survival and Emergency Drills Course,” a national standard curriculum, to the cognizant OCMI. This document can be ordered through the U.S. Marine Safety Association (USMSA), 5050 Industrial Road, Farmingdale, NJ 07727; telephone: (732) 751-0102; fax: (732) 751-0508; or e-mail: usmsa@usmsa.org. For the criteria of Fishing Vessel Safety Instructor, the following documentation shall be provided to the cognizant OCMI:
              (1) Proof of at least 1 year of experience in a marine related field and experience that relates directly to the contingencies listed in § 28.270(a) including—
              (i) Experience as an instructor; or
              (ii) Training received in instructional methods; or
              (2) A valid license or officer endorsement issued by the Coast Guard authorizing service as master of uninspected fishing industry vessels and proof of experience that relates directly to the contingencies listed in § 28.270(a) including—
              (i) Experience as an instructor; or
              (ii) Training received in instructional methods; or
              (3) A valid license or officer endorsement issued by the Coast Guard authorizing service as a master of inspected vessels of 100 gross tons or more and proof of experience that relates directly to the contingencies listed in § 28.270(a) including—
              (i) Experience as an instructor; or
              (ii) Training received in instructional methods.
              (b) Each OCMI will issue a letter of acceptance to all qualified individuals and will maintain a list of accepted instructors in his/her zone.
              (c) Letters of acceptance shall be valid for a period of 5 years.
              (d) Fishing Vessel Safety Instructors or the organization providing training shall issue documents to Fishing Vessel Drill Conductors upon successful completion of all required training.
              [CGD 96-046, 61 FR 57275, Nov. 5, 1996, as amended by CGD 96-046, 62 FR 46677, Sept. 4, 1997; USCG-2001-10224, 66 FR 48619, Sept. 21, 2001; USCG-2004-18884, 69 FR 58344, Sept. 30, 2004; USCG-2008-0906, 73 FR 56509, Sept. 29, 2008; USCG-2006-24371, 74 FR 11264, Mar. 16, 2009; USCG-2014-0688, 79 FR 58279, Sept. 29, 2014; USCG-2020-0304, 85 FR 58282, Sept. 18, 2020]
            
          
          
            Subpart D—Requirements for Vessels Which Have Their Keel Laid or Are at a Similar Stage of Construction on or After or Which Undergo a Major Conversion Completed on or After September 15, 1991, and That Operate With More Than 16 Individuals on Board
            
              § 28.300
              Applicability and general requirements.

              Each commercial fishing industry vessel which has its keel laid or is at a similar stage of construction, or which undergoes a major conversion completed on or after September 15, 1991, and that operates with more than 16 individuals on board, must comply with the requirements of this subpart in addition to the requirements of subparts A, B, and C of this part.
              [USCG-2004-18884, 69 FR 58344, Sept. 30, 2004]
            
            
              § 28.305
              Lifesaving and signaling equipment.
              Each vessel to which this subpart applies must meet the requirements for life preservers, immersion suits, ring life buoys, distress signals, and survival craft in §§ 28.110, 28.115, 28.145 and table 28.120 (a), (b), or (c), as appropriate for the vessel type, on the date that its construction or major conversion is completed.
            
            
              § 28.310
              Launching of survival craft.
              A gate or other opening must be provided in the deck rails, lifelines, or bulwarks adjacent to the stowage location of each survival craft which weighs more than 110 pounds (489 Newtons), to allow the survival craft to be manually launched.
            
            
              § 28.315
              Fire pumps, fire mains, fire hydrants, and fire hoses.
              (a) Each vessel 36 feet (11.8 meters) or more in length must be equipped with a self-priming, power driven fire pump connected to a fixed piping system.
              (1) A fire pump on a vessel 79 feet (24 meters) or more in length must be capable of delivering water simultaneously from the two highest hydrants, or from both branches of the fitting if the highest hydrant has a siamese fitting, at a pitot tube pressure of at least 50 psi (0.345 Newtons per square millimeter) and a flow rate of at least 80 gpm (303 liters per minute).
              (2) Each vessel with a power driven fire pump must be equipped to permit energizing the fire main from the operating station and from the pump.
              (b) Fire main, hydrants, hoses and nozzles. (1) A vessel required to have a fixed fire main system must have a sufficient number of fire hydrants to reach any part of the vessel using a single length of fire hose.
              (2) A fire hose must be connected to each fire hydrant at all times the vessel is operating.
              (3) A fire hose on a vessel less than 79 feet (24 meters) in length must be at least 5/8 inch (16 millimeters) nominal diameter, be of good commercial grade and be fitted with a nozzle of corrosion resistant material capable of providing a solid stream and a spray pattern.
              (4) A fire hose on a vessel 79 feet (24 meters) or more in length must be lined commercial fire hose and be fitted with a nozzle made of corrosion resistant material capable of providing a solid stream and a spray pattern.
            
            
              § 28.320
              Fixed gas fire extinguishing systems.
              (a) Requirements for vessels 79 feet (24 meters) or more in length. A vessel 79 feet (24 meters) or more in length must be fitted with a fixed gas fire extinguishing system in the following enclosed spaces:
              (1) A space containing an internal combustion engine of more than 50 horsepower;
              (2) A space containing an oil fired boiler;
              (3) An incinerator and;
              (4) A space containing a gasoline storage tank.
              (b) System types and alternatives. (1) A pre-engineered fixed gas fire extinguishing system may be installed only in a normally unoccupied machinery space, paint locker, or space containing flammable liquid stores that has a gross volume of not more than 33.98 cubic meters (1200 cubic feet).
              (2) A fixed gas fire extinguishing system that is capable of automatic discharge upon heat detection may be installed only in a normally unoccupied space with a gross volume of not more than 169.92 cubic meters (6000 cubic feet).
              (3) A space with a gross volume exceeding 169.92 cubic meters (6000 cubic feet) must be fitted with a manually actuated and alarmed fixed gas fire extinguishing system.
              (c) General requirements. (1) A fixed gas fire extinguishing system aboard a vessel must be approved by the Commandant and be custom engineered, unless the system meets the requirements for a pre-engineered fixed gas fire extinguishing system in paragraph (d) of this section.
              
              (2) System components must be listed and labeled by an independent, nationally recognized testing laboratory for the system being installed.
              (3) System design and installation must be in accordance with the Manufacturer's Marine Design, Installation, Operation, and Maintenance Manual approved for the system by the Commandant.
              (4) A fixed gas fire extinguishing system may protect more than one space. The quantity of extinguishing agent must be at least sufficient for the largest space protected by the system.
              (d) Pre-engineered fixed gas fire extinguishing systems. (1) A pre-engineered fixed gas fire extinguishing system must:
              (i) Be approved by the Commandant;
              (ii) Be capable of manual actuation from outside the space in addition to any automatic actuation devices; and
              (iii) Automatically shut down all power ventilation systems serving the protected space and all engines that draw intake air from within the protected space.
              (2) A vessel on which a pre-engineered fixed gas fire extinguishing system is installed must have the following equipment at the operating station:
              (i) A visual alarm to indicate the discharge of the extinguishing agent;
              (ii) An audible alarm to sound upon discharge of the extinguishing agent; and
              (iii) A means to reset devices used to automatically shut down ventilation systems and engines as required by paragraph (d)(1)(iii) of this section.
              [CGD 88-079, 56 FR 40393, Aug. 14, 1991, as amended by CGD 96-046, 61 FR 57275, Nov. 5, 1996]
            
            
              § 28.325
              Fire detection and alarm systems.
              (a) Each accommodation space must be equipped with an independent modular smoke detector or a smoke actuated fire detecting unit installed in accordance with 46 CFR part 76.
              (b) An independent modular smoke detector must meet UL 217 and be listed as a “Single Station Smoke Detector—Also suitable for use in Recreational Vehicles.”
              (c) The regulations in this section have preemptive effect over State or local regulation within the same field.
              [CGD 88-079, 56 FR 40393, Aug. 14, 1991, as amended by USCG-2012-0196, 81 FR 48247, July 22, 2016]
            
            
              § 28.330
              Galley hood and other fire protection equipment.
              (a) Each vessel must be fitted with a grease extraction hood complying with UL 710 above each grill, broiler, and deep fat fryer.
              (b) Each grease extraction hood must be equipped with a pre-engineered dry or wet chemical fire extinguishing system meeting the applicable sections of NFPA 17 or 17A and must be listed by an independent laboratory.
              (c) A vessel 79 feet (24 meters) or more in length must have at least one fire axe located in or adjacent to the operating station.
            
            
              § 28.335
              Fuel systems.
              (a) Applicability. Except for the components of an outboard engine or portable bilge pump, each vessel must meet the requirements of this section.
              (b) Portable fuel systems. Portable fuel systems including portable tanks and related fuel lines and accessories are prohibited except where used for outboard engines or portable bilge pumps. The design, construction, and stowage of portable tanks and related fuel lines and accessories must meet the requirements of ABYC H-25.
              (c) Fuel restrictions. Except for outboard engines, the use of fuel other than bunker C or diesel is prohibited. An installation using bunker C must comply with the requirements of subchapter F of this chapter.
              (d) Vent pipes for integral fuel tanks. Each integral fuel tank must meet the requirements of this paragraph.
              (1) Each fuel tank must be fitted with a vent pipe connected to the highest point of the tank terminating in a 180 degree (3.14 radians) bend on a weather deck and fitted with a flame screen.

              (2) Except where provision is made to fill a tank under pressure, the net cross-sectional area of the vent pipe for a fuel tank must not be less than 0.484 square inches (312.3 square millimeters).
              
              (3) Where provision is made to fill a tank under pressure, the net cross-sectional area of the vent pipe must not be less than that of the fill pipe.
              (e) Fuel piping. Except as permitted in paragraph (e)(1) and (e)(2) of this section, each fuel line must be seamless and must be of steel, annealed copper, nickel-copper, or copper-nickel. Each fuel line must have a wall thickness of not less than that of 0.035 inch (0.9 millimeters) except that:
              (1) Aluminum piping is acceptable on an aluminum hull vessel provided it is installed outside the machinery space and is at least Schedule 80 in thickness; and
              (2) Nonmetallic flexible hose is acceptable but must—
              (i) Not be used in lengths of more than 30 inches (0.82 meters);
              (ii) Be visible, easily accessible, and must not penetrate a watertight bulkhead;
              (iii) Be fabricated with an inner tube and a cover of synthetic rubber or other suitable material reinforced with wire braid.
              (iv) Be fitted with suitable, corrosion resistant, compression fittings; and
              (v) Be installed with two clamps at each end of the hose, if designed for use with clamps. Clamps must not rely on spring tension and must be installed beyond the bead or flare or over the serrations of the mating spud, pipe, or hose fitting.
              (f) A fuel line subject to internal head pressure from fuel in the tank must be fitted with a positive shutoff valve located at the tank which is operable from a safe location outside the space in which the valve is located.
              (g) A vessel less than 79 feet (24 meters) in length may comply with one of the following standards in lieu of the requirements of paragraphs (e) and (f) of this section.
              (1) ABYC H-33.
              (2) Chapter 5 of NFPA 302.
              (3) 33 CFR chapter I, subchapter S (Boating Safety).
            
            
              § 28.340
              Ventilation of enclosed engine and fuel tank spaces.
              (a) Applicability. Each vessel with a gasoline outboard engine or gasoline storage tank must comply with the requirements of this section.
              (b) Ventilation of spaces containing gasoline. Each space that contains a gasoline engine, a gasoline storage tank, or gasoline piping connected to an integral gasoline tank must be open to the atmosphere and so arranged as to prevent the entrapment of vapors or be ventilated by a mechanical exhaust system with a nonsparking fan. The fan motor must comply with 46 CFR 111.105-23.
              (c) Alternative standards. A vessel less than 65 feet in length with ventilation installations in accordance with NFPA 302, chapter 2, section 2-2, or ABYC H-2 and 33 CFR part 183, subpart K, will be considered as meeting the requirements of this section.
            
            
              § 28.345
              Electrical standards for vessels less than 79 feet (24 meters) in length.
              (a) A vessel less than 79 feet (24 meters) in length with an alternating current electrical distribution system may comply with the requirements of ABYC E-8 and either paragraph (c) or (d) of this section, as applicable, in lieu of meeting the requirements of §§ 28.350 through 28.370.
              (b) A vessel less than 79 feet (24 meters) in length with a direct current system may comply with the requirements of ABYC E-1, ABYC E-9, and either paragraph (c) or (d) of this section, as applicable, in lieu of meeting the requirements of §§ 28.350 through 28.370.
              (c) In addition to paragraph (a) or (b) of this section, the vessel may comply with the requirements of NFPA 302, chapters 7 and 8.
              (d) In addition to paragraph (a) or (b) of this section, the vessel may comply with the requirements of 33 CFR part 183, subpart I and § 28.370.
            
            
              § 28.350
              General requirements for electrical systems.
              (a) Electrical equipment exposed to the weather or in a location exposed to seas must be waterproof, watertight, or enclosed in a watertight housing.
              (b) Aluminum must not be used for current carrying parts of electrical equipment or wiring.

              (c) As far as practicable, electrical equipment must not be installed in lockers used to store paint, oil, turpentine, or other flammable or combustible liquid. If electrical equipment, such as lighting, is necessary in these spaces, it must be explosion-proof or intrinsically safe.
              (d) Explosion-proof and intrinsically safe equipment must meet the requirements of 46 CFR part 111, subpart 111.105.
              (e) Metallic enclosures and frames of electrical equipment must be grounded.
              (f) Each vessel with a nonmetallic hull must have a continuous, non-current carrying grounding conductor which connects together the enclosures and frames of electrical equipment and which connects metallic items such as engines, fuel tanks, and equipment enclosures to a common ground point.
              (g) The equipment grounding conductor must be sized in accordance with section 250-95 of NFPA Standard 70.
            
            
              § 28.355
              Main source of electrical power.
              (a) Applicability. Each vessel that relies on electricity to power any of the following essential loads must have at least two electrical generators to supply these loads:
              (1) The propulsion system and its necessary auxiliaries and controls;
              (2) Interior lighting;
              (3) Steering systems;
              (4) Communication systems;
              (5) Navigation equipment and navigation lights;
              (6) Fire protection or detection equipment;
              (7) Bilge pumps; or
              (8) General alarm system.
              (b) Each generator must be attached to an independent prime mover.
            
            
              § 28.360
              Electrical distribution systems.
              (a) Each electrical distribution system which has a neutral bus or conductor must have the neutral bus or conductor grounded.
              (b) A grounded electrical distribution system must have only one connection to ground. This ground connection must be at the switchboard or, on a nonmetallic vessel, at the common ground point.
            
            
              § 28.365
              Overcurrent protection and switched circuits.
              (a) Each power source must be protected against overcurrent. Overcurrent devices for generators must be set at a value not exceeding 115 percent of the generator full load rating.
              (b) Except for a steering circuit, each circuit must be protected against both overload and short circuit. Each overcurrent device in a steering system power and control circuit must provide short circuit protection only.
              (c) Each ungrounded current carrying conductor must be protected in accordance with its current carrying capacity by a circuit breaker or fuse at the connection to the switchboard or distribution panel bus.
              (d) Each circuit breaker and each switch must simultaneously open all ungrounded conductors.
              (e) The grounded conductor of a circuit must not be disconnected by a switch or an overcurrent device unless all ungrounded conductors of the circuit are simultaneously disconnected.
              (f) Navigation light circuits must be separate, switched circuits having fused disconnect switches or circuit breakers so that only the appropriate navigation lights can be switched on.
              (g) A separate circuit with overcurrent protection at the main distribution panel or switchboard must be provided for each radio installation.
            
            
              § 28.370
              Wiring methods and materials.
              (a) All cable and wire must have insulated, stranded copper conductors of the appropriate size and voltage rating for the circuit.
              (b) Each conductor must be No. 22 AWG or larger. Conductors in power and lighting circuits must be No. 14 AWG or larger. Conductors must be sized so that the voltage drop at the load terminals is not more than 10 percent.

              (c) Cable and wiring not serving equipment in a high risk fire area such as a galley, laundry, or machinery space must be routed as far as practicable from these spaces. As far as practicable, cables serving duplicated essential equipment must be separated so that a casualty that affects one cable does not affect the other.
              
              (d) Cable and wire for power and lighting circuits must:
              (1) For circuits of less than 50 volts, meet 33 CFR 183.425 and 183.430; and
              (2) For circuits of 50 volts or greater:
              (i) Meet sections 310-13 and 310-15 of NFPA 70, except that asbestos insulated cable and dry location cable must not be used;
              (ii) Be listed by Underwriters Laboratories Inc. as UL Boat or UL Marine Shipboard cable; or
              (iii) Meet 46 CFR part 111, subpart 111.60.
              (e) All metallic cable armor must be electrically continuous and grounded to the metal hull or the common ground point at each end of the cable run, except that final sub-circuits (those supplying loads) may be grounded at the supply end only.
              (f) A wiring termination and connection must be made in a fire retardant enclosure such as a junction box, fixture enclosure, or panel enclosure. A fire retardant plastic enclosure is acceptable.
            
            
              § 28.375
              Emergency source of electrical power.
              (a) Each vessel must have an emergency source of electrical power which is independent of the main sources of electrical power and which is located outside the main machinery space.
              (b) The emergency source of electrical power must be capable of supplying all connected loads continuously for at least 3 hours.
              (c) Except as provided in paragraphs (d) and (e) of this section, the following electrical loads must be connected to the emergency source of power:
              (1) Navigation lights;
              (2) Steering systems;
              (3) Bilge pumps;
              (4) Fire protection and detection systems, including fire pumps;
              (5) Communication equipment;
              (6) General alarm system and;
              (7) Emergency lighting.
              (d) A vessel less than 36 feet (11.0 meters) in length need only supply communication equipment by an emergency source of electrical power if flashlights are provided.
              (e) A vessel less than 79 feet (24 meters) in length which is not dependent upon electrical power for propulsion, including propulsion control systems or steering, need only supply emergency lighting, navigation equipment, general alarm system, and communication systems by the emergency source of power.
              (f) Where the emergency source of power is a generator, the generator prime mover must have a fuel supply which is independent of other prime movers.
              [CGD 88-079; 56 FR 40393, Aug. 14, 1991; 56 FR 49822, Oct. 1, 1991]
            
            
              § 28.380
              General structural fire protection.
              (a) Fire hazards to be minimized. Each vessel must be constructed so as to minimize fire hazards insofar as is reasonable and practicable.
              (b) Combustibles insulated from heated surfaces. An internal combustion engine exhaust, galley uptake, electrical heating tape, or similar source of ignition must be kept clear of and suitably insulated from combustible material. A dry exhaust system for an internal combustion engine on a wooden or fiber reinforced plastic vessel must be installed in accordance with ABYC P-1.
              (c) Separation of machinery and fuel tank spaces from accommodation spaces. (1) Each accommodation space must be separated from machinery and fuel tank spaces by a fire resistant boundary which will prevent the passage of vapors.
              (2) Each pipe and cable penetration between an accommodation space and a machinery or a fuel tank storage space must be sealed.
              (d) Paint and flammable liquid lockers. Each vessel carrying paint and flammable liquids must be equipped with a steel or a steel lined storage locker.
              (e) Insulation. Except as provided in paragraphs (e)(1) and (e)(2) of this section, insulation must be noncombustible.
              (1) In machinery spaces, combustible insulation may be used for pipe and machinery lagging.
              (2) In cargo spaces and refrigerated compartments of service spaces, combustible insulation may be used.
              (f) Vapor barrier. Where insulation of any type is used in spaces where flammable and combustible liquids or vapors are present, e.g., machinery spaces and paint lockers, a vapor barrier which covers the insulation must be provided.
              (g) Paint. Nitrocellulose or other highly flammable or noxious fume producing paints or lacquers must not be used on the vessel.
              (h) Mattresses. Polyurethane foam mattresses are prohibited.
              
              
                Note:
                The U.S. Department of Commerce Standard for Mattress Flammability (FF4-72.16) in 16 CFR part 1632, subpart A, applies to each mattress.
              
              
              (i) Fiber reinforced plastic. When the hull, a deck, deckhouse, or superstructure of a vessel is partially or completely constructed of fiber reinforced plastic, the resin used must be fire retardant.
              (j) Cooking areas. Vertical or horizontal surfaces within 0.9144 meters (3 feet) of cooking appliances must be composed of noncombustible material or covered by noncombustible material. Curtains, draperies, or free hanging fabrics are not permitted within 0.9144 meters (3 feet) of cooking appliances.
              [CGD 88-079, 56 FR 40393, Aug. 14, 1991; 56 FR 49822, Oct. 1, 1991, as amended by CGD 96-046, 61 FR 57275, Nov. 5, 1996; CGD 95-028, 62 FR 51197, Sept. 30, 1997]
            
            
              § 28.385
              Structural fire protection for vessels that operate with more than 49 individuals on board.
              (a) Applicability. Each vessel that operates with more than 49 individuals on board must comply with the requirements of this section in addition to the requirements of § 28.380.
              (b) Construction. The hull, structural bulkheads, columns and stanchions must be composed of steel. Superstructures and deckhouses must be constructed of noncombustible material.
              (c) Protection of accommodation spaces. A bulkhead or deck separating an accommodation space from a control station, machinery space, cargo space, or service space must be constructed of noncombustible material.
              [CGD 88-079, 56 FR 40393, Aug. 14, 1991; 56 FR 49822, Oct. 1, 1991]
            
            
              § 28.390
              Means of escape.
              (a) Each space which is used by an individual on a regular basis or which is generally accessible to an individual must have at least two widely separated means of escape. At least one of the means of escape must be independent of watertight doors. Subject to the restrictions of this section, means of escape include normal exits and emergency exits, passageways, stairways, ladders, deck scuttles, and windows.
              (b) At least one of the means of escape from each space must provide a satisfactory route to weather.
              (c) Each door, hatch or scuttle used as a means of escape must be capable of being opened by one individual, from either side, in both light and dark conditions, must open towards the expected direction of escape from the space served, and if a watertight door be of the quick acting type.
              (d) Each deck scuttle which serves as a means of escape, must be fitted with a quick-acting release and a device to hold the scuttle in an open position.
              (e) Each foothold, handhold, ladder, or similar structure, provided to aid escape, must be suitable for use in emergency conditions and must be of rigid construction.
              (f) A window or windshield of sufficient size and proper accessibility may be used as one of the required means of escape from an enclosed space.
              [CGD 88-079, 56 FR 40393, Aug. 14, 1991, as amended by USCG-2008-0906, 73 FR 56509, Sept. 29, 2008]
            
            
              § 28.395
              Embarkation stations.
              Each vessel must have at least one designated survival craft embarkation station and any additional embarkation stations necessary so that an embarkation station is readily accessible from each accommodation space and work space. Each embarkation station must be arranged to allow the safe boarding of survival craft.
            
            
              § 28.400
              Radar and depth sounding devices.

              (a) Each vessel must be fitted with a general marine radar system for surface navigation with a radar screen mounted at the operating station.
              
              (b) Each vessel must be fitted with a suitable echo depth sounding device.
            
            
              § 28.405
              Hydraulic equipment.
              (a) Each hydraulic system must be so designed and installed that proper operation of the system is not affected by back pressure in the system.
              (b) Piping and piping components must be designed with a burst pressure of not less than four times the system maximum operating pressure.
              (c) Each hydraulic system must be equipped with at least one pressure relieving device set to relieve at the system's maximum operating pressure.
              (d) All material in a hydraulic system must be suitable for use with the hydraulic fluid used and must be of such chemical and physical properties as to remain ductile at the lowest operating temperature likely to be encountered by the vessel.
              (e) Except for hydraulic steering equipment, controls for hydraulic equipment must be located where the operator has an unobstructed view of the hydraulic equipment and the adjacent working area.
              (f) Controls for hydraulic equipment must be so arranged that the operator is able to quickly disengage the equipment in an emergency.
              (g) Hydraulically operated machinery must be equipped with a holding device to prevent uncontrolled movement due to loss of hydraulic system pressure.
              (h) A nonmetallic flexible hose must only be used between two points of relative motion, including a pump and piping system, and must meet SAE J 1942.
              (i) Each nonmetallic flexible hose and hose assembly must be installed in accordance with the manufacturer's rating and guidelines and must be limited to a length of not more that 30 inches (0.76 meters) in an application not subject to torsional loading.
            
            
              § 28.410
              Deck rails, lifelines, storm rails, and hand grabs.
              (a) Except as otherwise provided in paragraph (d) of this section, deck rails, lifelines, grab rails, or equivalent protection must be installed near the periphery of all weather decks accessible to individuals. Where space limitations make deck rails impractical, hand grabs may be substituted.
              (b) The height of deck rail, lifelines, or bulwarks must be at least 391/2 inches (1 meter) from the deck, except, where this height would interfere with the normal operation of the vessel, a lesser height may be substituted.
              (c) All deck rails or lifelines must be permanently supported by stanchions at intervals of not more than 7 feet (2.3 meters). Stanchions must be through bolted or welded to the deck.
              (d) Portable stanchions and lifelines may be installed in locations where permanently installed deck rails would impede normal fishing operations or emergency recovery operations.
              (e) Deck rails or lifelines must consist of evenly spaced courses. The spacing between courses must not be greater than 15 inches (0.38 meters). The opening below the lowest course must not be more than 9 inches (0.23 meters). Lower courses are not required where all or part of the space below the upper rail is fitted with a bulwark, chain link fencing, wire mesh, or an equivalent.
              (f) A suitable storm rail or hand grab must be installed where necessary in a passageway, at a deckhouse side, at a ladder, and a hatch where an individual might have normal access.
              (g) A stern trawler must have doors, gates, or other protective arrangements at the top of the stern ramp at least as high as adjacent bulwarks or 391/2 inches (1 meter), whichever is less.
              [CGD 88-079, 56 FR 40393, Aug. 14, 1991; 56 FR 49822, Oct. 1, 1991]
            
          
          
            Subpart E—Stability
            
              § 28.500
              Applicability.
              This subpart applies to each commercial fishing industry vessel which is 79 feet (24 meters) or more in length that is not required to be issued a load line under subchapter E of this chapter and that—
              (a) Has its keel laid or is at a similar stage of construction or undergoes a major conversion started on or after September 15, 1991;

              (b) Undergoes alterations to the fishing or processing equipment for the purpose of catching, landing, or processing fish in a manner different than has previously been accomplished on the vessel—these vessels need only comply with § 28.501 of this subpart; or
              (c) Has been substantially altered on or after September 15, 1991.
              [CGD 88-079, 56 FR 40393, Aug. 14, 1991; 56 FR 47679, Sept. 20, 1991, as amended by CGD 88-079, 57 FR 364, Jan. 6, 1992]
            
            
              § 28.501
              Substantial alterations.
              (a) Except as provided in paragraph (b) of this section, a vessel that is substantially altered, including the cumulative effects of all alterations, need not comply with the remainder of this subpart, provided that it has stability instructions developed by a qualified individual which comply with § 28.530 (c) through (e).
              (b) A vessel that is substantially altered in a manner which adversely affects its stability, including the cumulative effects of all alterations, need not comply with the remainder of this subpart, provided the stability instructions required by paragraph (a) of this section are based on loading conditions or operating restrictions, or both, which compensate for the adverse affects of the alterations.
              (c) The following changes to a vessel's lightweight characteristics are considered to adversely affect vessel stability:
              (1) An increase in the vertical center of gravity at lightweight by more than 2 inches (51 millimeters) compared to the original lightweight value.
              (2) An increase or decrease of lightweight displacement by more than 3 percent of the original lightweight displacement.
              (3) A shift of the longitudinal center of gravity of more than 1 percent of the vessel's length.
              (d) In determining whether or not a vessel's stability has been adversely affected, a qualified individual must, at a minimum, consider the net effects on stability of any:
              (1) Reduction of the downflooding angle;
              (2) Increase in the maximum heeling moment caused by fishing gear or weight lifted over the side due to changes in lifting arrangement or capacity;
              (3) Reduction in freeing port area;
              (4) Increase in free surface effects, including increased free surface effects due to water on deck associated with any increase in length or height of bulwarks;
              (5) Increase in projected wind area;
              (6) Decrease in the angle of maximum righting arm;
              (7) Decrease in the area under the righting arm curve; and
              (8) Increase in the surface area on which ice can reasonably be expected to accumulate.
            
            
              § 28.505
              Vessel owner's responsibility.
              (a) Where a test or calculations are necessary to evaluate stability, it is the owner's responsibility to select a qualified individual to perform the test or calculations.
              (b) Test results and calculations developed in evaluating stability must be maintained by the owner.
            
            
              § 28.510
              Definition of stability terms.
              
                Downflooding means the entry of seawater through any opening into the hull or superstructure of an undamaged vessel due to heel, trim, or submergence of the vessel.
              
                Downflooding angle means the static angle from the intersection of the vessel's centerline and the waterline in calm water to the first opening that cannot be closed weathertight and through which downflooding can occur.
              
                Flush deck means a continuous weather deck located at the uppermost sheer line of the hull.
              
                Forward perpendicular means a vertical line corresponding to the intersection of the forward side of the vessel's stem and the vessel's waterline at the vessel's deepest operating draft.
              
                Open boat means a vessel not protected from entry of water by means of a complete deck, or by a combination of partial weather deck and superstructure which is seaworthy for the waters upon which the vessel operates.
              
                Protected waters means sheltered waters presenting no special hazards such as most rivers, harbors, lakes, and similar waters as determined by the OCMI.
              
                Qualified individual means an individual or an organization with formal training in and experience in matters dealing with naval architecture calculations.
              
              
                Substantially altered means the vessel is physically altered in a manner that affects the vessel's stability and includes:
              (1) Alterations that result in a change of the vessel's lightweight vertical center of gravity of more than 2 inches (51 millimeters), a change in the vessel's lightweight displacement of more than 3 percent, or an increase of more than 5 percent in the vessel's projected lateral area, as determined by tests or calculations;
              (2) Alterations which change the vessel's underwater shape;
              (3) Alterations which change a vessel's angle of downflooding; and
              (4) Alterations which change a vessel's buoyant volume.
              
                Well deck means a weather deck fitted with solid bulwarks that impede the drainage of water over the sides or an exposed recess in the weather deck extending one-half or more of the length of the vessel.
            
            
              § 28.515
              Submergence test as an alternative to stability calculations.
              (a) A vessel may comply with this section in lieu of the remainder of the requirements in this subpart. A certification plate installed under 33 CFR part 183, subpart B, is acceptable evidence of compliance with this section.
              (b) A vessel which is fitted with inboard engines and loaded as described in paragraph (e) of this section must float in calm water, after being submerged for 18 hours, so that—
              (1) For an open vessel, any portion of the vessel's gunwale is above the water's surface; or
              (2) For a decked vessel, any portion of the main deck is above the water's surface.
              (c) A vessel which is fitted with an outboard engine must be loaded as described in paragraph (e) of this section and must float in calm water after being submerged for 18 hours so that—
              (1) The vessel has an equilibrium heel angle of less than 10°;
              (2) Any portion of the vessel's hull is above the water's surface; and
              (3) Any portion of the lowest 3 feet (0.91 meters) of the vessel's hull is not more than 6 inches (152 millimeters) below the water's surface as measured at the lowest point on the following—
              (i) The gunwale, for an open boat; or
              (ii) The main deck, for a decked vessel.
              (d) A vessel which is fitted with an outboard engine must be loaded as described in paragraph (f) of this section and must survive the submergence described in paragraph (c) of this section, except that the equilibrium heel angle must not exceed 30° and the vessel must float with the lower end of the vessel not more than 12 inches (0.31 meters) below the water's surface in calm water.
              (e) For the tests described in paragraphs (b) and (c) of this section, a vessel must be complete in all respects, except that machinery which would be damaged by water may be replaced with equivalent fixed weight in the same location as the machinery it replaces. The vessel must be loaded with weight to represent the most adverse loading condition. The most adverse loading condition normally includes the maximum weight of fish in its highest possible location. Weights must be substituted for operating personnel at 165 pounds (734 Newtons) per individual and may be substituted for fishing gear. The substitute weights may be located transversely so that the vessel floats level prior to being submerged. The two largest air chambers, or compartments of a decked vessel not used as fuel tanks, that contribute buoyancy to the vessel must be flooded.
              (f) For the test described in paragraph (d) of this section, a vessel must be complete and loaded as described in paragraph (e) of this section, except that the center of gravity of the equivalent maximum fish load must be located to one side of the vessel's centerline by a distance equal to one-fifth of the maximum transverse dimension of the fish storage space.
              [CGD 88-079, 56 FR 40393, Aug. 14, 1991, as amended by USCG-2004-18884, 69 FR 58344, Sept. 30, 2004]
            
            
              
              §§ 28.520-28.525
              [Reserved]
            
            
              § 28.530
              Stability instructions.
              (a) Intent. The intent of this section is to ensure that vessel masters and individuals in charge of vessels are provided with enough stability information to allow them to maintain their vessel in a satisfactory stability condition. The rules provide maximum flexibility for owners and qualified individuals to determine how this information is conveyed, taking into consideration decisions by operating personnel must be made quickly and that few operating personnel in the commercial fishing industry have had specialized training in stability. Therefore, stability instructions should take into account the conditions a vessel may reasonably be expected to encounter and provide simple guidance for the operating personnel to deal with these situations.
              (b) Each vessel must be provided with stability instructions which provide the master or individual in charge of the vessel with loading constraints and operating restrictions which maintain the vessel in a condition which meets the applicable stability requirements of this subpart.
              (c) Stability instructions must be developed by a qualified individual.
              (d) Stability instructions must be in a format easily understood by the master or individual in charge of the vessel. Units of measure, language, and rigor of calculations in the stability instructions must be consistent with the ability of the master or the individual in charge of the vessel. The format of the stability instructions may include, at the owner's discretion, any of the following:
              (1) Simple loading instructions;
              (2) A simple loading diagram with instructions;
              (3) A stability booklet with sample calculations; or
              (4) Any other appropriate format for providing stability instructions.
              (e) Stability instructions must be developed based on the vessel's individual characteristics and may include the following, as appropriate for the format chosen for presentation:
              (1) A general description of the vessel, including lightweight data;
              (2) Instructions on the use of the information;
              (3) General arrangement plans showing watertight compartments, closures, vents, downflooding angles, and allowable weights;
              (4) Loading restrictions, such as diagrams, tables, descriptions or maximum KG curves;
              (5) Sample loading conditions;
              (6) General precautions for preventing unintentional flooding;
              (7) Capacity plan or tank sounding tables showing tank and hold capacities, centers of gravity, and free surface effects;
              (8) A rapid and simple means for evaluating any specific loading condition;
              (9) The amount and location of fixed ballast;
              (10) Any other necessary guidance for maintaining adequate stability under normal and emergency conditions;
              (11) A general description of the stability criteria that are used in developing the instructions;
              (12) Guidance on the use of roll limitation devices such as stabilizers; and
              (13) Any other information the owner feels is important to the stability and operation of the vessel.
            
            
              § 28.535
              Inclining test.
              (a) Except as provided in paragraphs (b) and (c) of this section, each vessel for which the lightweight displacement and centers of gravity must be determined in order to do the calculations required in this subpart must have an inclining test performed.
              (b) A deadweight survey may be substituted for the inclining test, if there is a record of an inclining test of a sister vessel. A vessel qualifies as a sister vessel if it is built to the same basic drawings and the undocumented weight difference between the two vessels is less than 3 percent of the lightweight displacement of the vessel which was inclined and the location of the longitudinal center of gravity differs less than 1 percent of the vessel's length.

              (c) A deadweight survey may be substituted for the inclining test, or the inclining test may be dispensed with, if an accurate estimate of the vessel's lightweight characteristics can be made and the precise location of the position of the vessel's vertical center of gravity is not necessary to ensure that the vessel has adequate stability in all probable loading conditions.
              (d) ASTM F 1321 (incorporated by reference, see § 28.40), with the exception of Annexes A and B, may be used as guidance for any inclining test or deadweight survey conducted under this section.
              [CGD 88-079, 56 FR 40393, Aug. 14, 1991, as amended by USCG-1999-5151, 64 FR 67176, Dec. 1, 1999]
            
            
              § 28.540
              Free surface.
              (a) When doing the stability calculations required by this subpart, the virtual rise in the vessel's vertical center of gravity due to liquids in tanks must be considered by calculating the following—
              (1) For each type of consumable liquid, the maximum free surface effect of a tank, or a transverse pair of tanks, having the greatest free surface effect, in addition to a correction for service tanks; and
              (2) The free surface effect of each partially filled tank and hold containing a liquid that is not a consumable or containing fish or a fish product that can shift as the vessel heels. This should include correction for any loose water within the vessel's hull associated with the processing of fish.
              (b) The free surface effect of tanks fitted with cross connection piping must be calculated assuming the tanks are one common tank, unless valves that will be kept closed to prevent the transfer of liquids as the vessel heels are installed in the piping.
              (c) The moment of transference method may be used in lieu of the inertia method when calculating free surface effects.
            
            
              § 28.545
              Intact stability when using lifting gear.
              (a) Each vessel which lifts a weight over the side, or that uses fishing gear that can impose an overturning moment on the vessel, such as trawls and seines, must meet the requirements of this section if that maximum heeling moment exceeds 0.67(W)(GM)(F/B), in foot-long tons (meter-metric tons), where:
              W = displacement of the vessel with the lifted weight or the force on the fishing gear included, in long tons (metric tons);
              GM = metacentric height with the lifted weight or force on the fishing gear included, in feet (meters);
              F = freeboard to the lowest weather deck, measured at amidships in feet (meters); and
              B = maximum beam, in feet (meters).
              (b) Except as provided in paragraph (f) of this section, each vessel must meet the requirements of § 28.570 or have at least 15 foot-degrees (0.080 meter-radians) of area under the righting arm curve, after correcting the righting arms for the heeling arm caused by lifting or fishing gear, from the angle of equilibrium to the least of the following:
              (1) The angle corresponding to the maximum righting arm;
              (2) The angle of downflooding; or
              (3) 40° (0.7 radians).
              (c) The angle of intersection of the heeling arm curve resulting from the lifting moment or the moment of fishing gear and the righting arm curve must not be at an angle of more than 10° (0.17 radians).
              (d) The heeling arm curve resulting from lifting must be calculated as the resultant of the upright heeling moment divided by the vessel's displacement multiplied by the cosine of the angle of heel.
              (e) For the purposes of this section, the weight of suspended loads must be assumed to act at the tip of the boom unless the suspended load's transverse movement is restricted, such as by the use of sideboards.
              (f) A vessel that operates on protected waters, as defined in § 170.050 of this chapter, must comply with the requirements of this section, except that the area described in paragraph (b) of this section must be at least 10 foot-degrees (0.053 meter-radians).
            
            
              § 28.550
              Icing.
              (a) Applicability. Each vessel that operates north of 42° North latitude between November 15 and April 15 or south of 42° South latitude between April 15 and November 15 must meet the requirements of this section.

              (b) Except as provided in paragraph (d) of this section, the weight of assumed ice on each surface above the waterline of a vessel which operates north of 66°30′ North latitude or south of 66° South latitude must be assumed to be at least:
              (1) 6.14 pounds per square foot (30 Kilograms per square meter) of horizontal projected area which corresponds to a thickness of 1.3 inches (33 millimeters); and
              (2) 3.07 pounds per square foot (15 Kilograms per square meter) of vertical projected area which corresponds to a thickness of 0.65 inches (16.5 millimeters).
              (c) Except as provided in paragraph (d) of this section, the weight of assumed ice on a vessel that operates north of 42° North but south of 66°30′ North latitude or south of 42° South but north of 66° South latitude must be assumed to be at least one-half of the values required by paragraphs (b)(1) and (b)(2) of this section.
              (d) The height of the center of gravity of the accumulated ice should be calculated according to the position of each corresponding horizontal surface (deck and gangway) and each other continuous surface on which ice can reasonably be expected to accumulate. The projected horizontal and vertical area of each small discontinuous surface such as a rail, a spar, and rigging with no sail can be accounted for by increasing the calculated area by 15 percent.
              (e) The weight and location of ice must be included in the vessel's weight and centers of gravity in each condition of loading when performing the stability calculations required by this subpart.
              [CGD 88-079, 56 FR 40393, Aug. 14, 1991; 56 FR 47679, Sept. 20, 1991]
            
            
              § 28.555
              Freeing ports.
              (a) Except as provided in paragraph (i) of this section, each decked vessel fitted with bulwarks must be fitted with freeing ports.
              (b) Freeing ports must be located to allow the rapid clearing of water in all probable conditions of list and trim.
              (c) Except as provided by paragraphs (d) through (h) of this section, the aggregate clear area of freeing ports on each side of the vessel must not be less than 0.71 plus 0.035 times the length of the bulwark, in meters, for area in square meters, or 7.6 plus 0.115 times the length of the bulwark, in feet, for the area in square feet. The length of bulwark need not exceed 0.7 times the overall length of the vessel.
              (d) Except as provided in paragraphs (e) through (h) of this section, for bulwarks which exceed 20.11 meters (66 feet) in length, the aggregate clear area of freeing ports on each side of the vessel must not be less than 0.07 times the length of the bulwark, in meters, for an area in square meters (0.23 times the length of the bulwark in feet, for an area in square feet). The length of the bulwark need not exceed 0.7 times the overall length of the vessel.

              (e) For a bulwark more than 4 feet (1.22 meters) in height, the freeing port area required by paragraphs (c) or (d) of this section must be increased in accordance with the following formula:
              
              i = [h − 4]0.04q, (i = [h − 1.722].04q, for metric units), where:
              
              
                i = increase in freeing port area, in square feet (square meters);
                h = bulwark height, in feet (meters); and
                q = length of bulwark exceeding 4 feet (1.22 meters) in height, in feet (meters).
              
              

              (f) For a bulwark less than 3 feet (0.91 meters) in height, the required freeing port area, required by paragraph (c) or (d) of this section, may be decreased in accordance with the following formula:
              
              r = [3 − h]0.04q, (r = [h − 0.91 − h]0.04q), where:
              
              
                r = permitted reduction in freeing port area, in square feet (square meters).
                h = bulwark height, in feet (meters).
                q = length of bulwark which is less than 3 feet (0.914 meters) in height, in feet (meters).
              
              
              (g) For a vessel without sheer, the freeing port area must be increased by 50 percent.
              (h) The area of the freeing ports on a vessel that operates on protected waters need only be 50 percent of the area required by paragraphs (c) or (d) of this section.

              (i) Freeing port covers are permitted provided that the freeing port area required by this section is not diminished and the covers are constructed and fitted so that water will readily flow outboard but not inboard.
              [CGD 88-079, 56 FR 40393, Aug. 14, 1991, as amended by CGD 96-046, 61 FR 57276, Nov. 5, 1996]
            
            
              § 28.560
              Watertight and weathertight integrity.
              (a) Each opening in a deck or a bulkhead that is exposed to weather must be fitted with a weathertight or a watertight closure device.
              (b) Except as provided in paragraphs (c) through (f) of this section, each opening in a deck or a bulkhead that is exposed to weather must be fitted with a watertight coaming as follows:
              (1) For a vessel 79 feet (24 meters) or more in length, the coaming must be at least 24 inches (0.61 meters) in height; or
              (2) For a vessel less than 79 feet (24 meters) in length, the coaming must be at least 12 inches (0.30 meters) in height.
              (c) A coaming to a fish hold that is under constant attention when the closure is not in place need only be 6 inches (0.15 meters) in height.
              (d) The coaming of an opening fitted with a quick-acting watertight closure device need only be of sufficient height to accommodate the device.
              (e) Except on an exposed forecastle deck, a coaming is not required on a deck above the lowest weather deck.
              (f) Each window and portlight located below the first deck above the lowest weather deck must be provided with an inside deadlight. Each deadlight must be efficient, hinged, and arranged so that it can be effectively closed watertight.
              (g) An opening in a vessel below the weather deck which is used for discharging water or debris resulting from processing or sorting operations must be fitted with a means to ensure the opening can be closed weathertight. This means of closing must be operable from a location which is outside the space containing the opening.
            
            
              § 28.565
              Water on deck.
              (a) Each vessel with bulwarks must comply with the requirements of this section.
              (b) Except for a vessel that operates on protected waters, the residual righting energy, “b” in Figure 28.565, must not be less than the water on deck heeling energy, “a” in Figure 28.565.
              (c) The water on deck heeling energy must be determined assuming the following:
              (1) The deck well is filled to the top of the bulwark at its lowest point and the vessel heeled to the angle at which this point is immersed;
              (2) Water does not run off through the freeing ports;
              (3) Vessel trim and displacement are constant and equal to the values of the vessel without the water on deck; and
              (4) Water in the well is free to run-off over the top of the bulwark.
              (d) The residual righting energy is the righting energy from the value where the righting arm equals the water on deck heeling arm up to the lesser of the values of 40° (0.70 radians) of heel or the downflooding angle.
              
                
                EC01FE91.068
              
            
            
              § 28.570
              Intact righting energy.
              (a) Except as provided in paragraph (c) of this section, each vessel must have the following properties in each condition of loading:
              (1) An initial metacentric height (GM) of at least 1.15 feet (0.35 meters);
              (2) A righting arm (GZ) of at least 0.66 feet (0.2 meters) at an angle of heel not less than 30° (0.52 radians);
              (3) A maximum righting arm that occurs at an angle of heel not less than 25° (0.44 radians);
              (4) An area under each righting arm curve of at least 16.9 foot-degrees (0.090 meter-radians) up to the lesser of 40° (0.70 radians) or the angle of downflooding;
              (5) An area under each righting arm curve of at least 10.3 foot-degrees (0.055 meter-radians) up to an angle of heel of 30° (0.52 radians);
              (6) An area under each righting arm curve of at least 5.6 foot-degrees (0.030 meter-radians) between 30° (0.52 radians) and the lesser of 40° (0.70 radians) or the angle of downflooding; and
              (7) Except as provided by paragraph (b) of this section, positive righting arms through an angle of heel of 60° (1.05 radians).
              (b) In lieu of meeting the requirements of paragraph (a)(7) of this section, a vessel may comply with the following provisions:
              (1) Hatches in the watertight/weathertight envelope must be normally kept closed at sea (e.g., the live tank hatch is only opened intermittently, under controlled conditions); or
              (2) Unintentional flooding through these hatches must not result in progressive flooding to other spaces; and

              (3) In all cases, a vessel must have positive righting arms through an angle of heel of at least 50° (0.87 radians) and the intact stability analysis must consider that spaces accessed by such hatches to be flooded full or flooded to the level having the most detrimental effect on stability when free surface effects are considered.
              (c) In lieu of meeting the requirements of paragraph (a) of this section, a vessel may comply with the provisions of § 170.173(c) of this chapter, provided that righting arms are positive to an angle of heel of not less than 50° (0.87 radians).
              (d) For the purpose of paragraphs (a) and (c) of this section, at each angle of heel a vessel's righting arm must be calculated assuming the vessel is permitted to trim free until the trimming moment is zero.
            
            
              § 28.575
              Severe wind and roll.
              (a) Each vessel must meet paragraphs (f) and (g) of this section when subjected to the gust wind heeling arm and the angle of roll to windward as specified in this section.
              (b) The gust wind heeling arm, Lw in figure 28.575 of this chapter, must be calculated by the following formula:
              
              KEn(Vn
                2AnZn)/W
              
              
                where:
                
                K = 0.00216 when consistent English units are used or 1.113 when consistent metric units are used.
                En = series summation notation where n varies from 1 to the number of elements in the series;
                Vn = S[0.124LN(0.3048hn) + 0.772], in feet per second S[0.127LN(hn) + 0.772], in meters per second and is the wind speed for profile element “n” on a vessel;
                S = 64 (19.5, if metric units are used) for a vessel that operates on protected waters; or 85.3 (26, if metric units are used) for a vessel that operates on waters other than protected waters;
                LN = natural logarithm;
                hn = the vertical distance from the centroid of area An to the waterline for profile element n, in feet (meters);
                An = projected lateral area for profile element n, in square feet (square meters);
                Zn = the vertical distance between the centroid of An and a point at the center of the underwater lateral area or a point at approximately one-half of the draft, for profile element n, in feet; and
                W = displacement of the loaded vessel, in pounds (Newtons).
              
              
              (c) The angle of roll to windward, A1, is measured from the equilibrium angle, Ael, and is calculated by the following formula:
              
              A1 = 109kXY[Square root of (rs)], in degrees,
              
              
                where:
                
                s,X,Y = factors from table 28.575;
                r = 0.73 + 0.6 Zg/d;
                Zg = distance between the center of gravity and the waterline (+ above, − below), in feet (meters);
                k = 1.0 for round bilged vessels with no bilge keels or bar keels; 0.7 for vessels with sharp bilges, or the value from table 28.575 for vessels with a bar keel, bilge keels, or both;
                B = molded breadth of the vessel, in feet (meters);
                d = mean molded draft of the vessel, in feet (meters);
                Cb = block coefficient;
                Ak = aggregate area of bilge keels, the area of the lateral projection of a bar keel, or the sum of these areas, in square feet (square meters);
                L = length, in feet (meters);
                T = 1.108 BC/square root of GM, in seconds; 2.0 BC/square root of GM, if metric units are used;
                GM = metacentric height corrected for free surface effects, as explained in § 28.540, in feet (meters);
                C = 0.373 + 0.023(B/d)−0.000131L or 0.373 + 0.023(B/D)−0.00043L, if metric units are used.
              
              
              (d) The angle of equilibrium, Ael in figure 28.575, is calculated by determining the lowest angle at which the gust wind heeling arm, Lw, is equal to the righting arm.
              (e) The area “b” in figure 28.575 must be measured to the least of the following:
              (1) The angle of downflooding, (Af);
              (2) The angle of the second intercept, Ae2 in figure 28.575, of the wind heeling arm curve, Lw in figure 28.575, and the righting arm curve; or
              (3) A heel angle of 50° (0.87 radians).
              (f) The angle of equilibrium, Ael in figure 28.575, must not exceed 14° (0.24 radians).
              (g) Area “b” in figure 28.575 must not be less than area “a” in figure 28.575.
              
                Tables 28.575—Roll Factors
                
                  B/d
                  X
                
                
                  2.4
                  1.0
                
                
                  2.5
                  0.98
                
                
                  2.6
                  0.96
                
                
                  2.7
                  0.95
                
                
                  2.8
                  0.93
                
                
                  2.9
                  0.91
                
                
                  3.0
                  0.90
                
                
                  3.1
                  0.88
                
                
                  
                  3.2
                  0.86
                
                
                  3.3
                  0.84
                
                
                  3.4
                  0.82
                
                
                  3.5
                  0.80
                
                Note. Intermediate values must be obtained by interpolation.
              
              
                
                  Cb
                  
                  Y
                
                
                  0.45
                  0.75
                
                
                  0.50
                  0.82
                
                
                  0.55
                  0.89
                
                
                  0.60
                  0.95
                
                
                  0.93
                  0.97
                
                
                  0.70
                  1.0
                
                Note. Intermediate values must be obtained by interpolation.
              
              
                
                  100Ak/(LB)
                  k
                
                
                  0
                  1.0
                
                
                  1.0
                  0.98
                
                
                  1.5
                  0.95
                
                
                  2.0
                  0.88
                
                
                  2.5
                  0.79
                
                
                  3.0
                  0.74
                
                
                  3.5
                  0.72
                
                
                  4.0
                  0.70
                
                Note. Intermediate values must be obtained by interpolation.
              
              
                
                  T
                  S
                
                
                   6
                  0.100
                
                
                   7
                  0.098
                
                
                   8
                  0.093
                
                
                  12
                  0.065
                
                
                  14
                  0.053
                
                
                  16
                  0.044
                
                
                  18
                  0.038
                
                
                  20
                  0.035
                
                Note: Intermediate values must be obtained by interpolation.
              
              
                ER29SE08.000
              
              [56 FR 40393, Aug. 14, 1991, CGD 88-079; 56 FR 47679, Sept. 20, 1991, CGD 88-079, as amended by CGD 95-072, 60 FR 50461, Sept. 29, 1995; USCG-2004-18884, 69 FR 58344, Sept. 30, 2004; USCG-2008-0906, 73 FR 56509, Sept. 29, 2008]
            
            
              § 28.580
              Unintentional flooding.
              (a) Applicability. Except for an open boat that operates on protected waters and as provided by paragraph (i) of this section, each vessel built on or after September 15, 1991 must comply with the requirements of this section.
              
              (b) Collision bulkhead. A watertight collision bulkhead must be fitted and must meet the following:
              (1) Openings in the collision bulkhead must be kept to a minimum, and each must be fitted with a watertight closure device;
              (2) A collision bulkhead must not be fitted with a door below the bulkhead deck;
              (3) A penetration or opening in a collision bulkhead must be—
              (i) Located as high and as far inboard as practicable; and
              (ii) Fitted with a means to rapidly make it watertight which is operable from a location aft of the collision bulkhead;
              (4) The collision bulkhead must be located at least 5 percent of the length from the forward perpendicular unless the vessel has a bulbous bow, in which case the forward reference point will be extended by half the distance between the vessel's forward perpendicular and the forwardmost point of the bulbous bow as shown in figure 28.580; and
              (5) The collision bulkhead must not be stepped below the bulkhead deck.
              (c) Each vessel must meet the survival conditions in paragraph (f) of this section in each condition of loading and operation with the extent and character of damage specified in paragraphs (d) and (e) of this section.
              (d) Extent and character of damage. Except where a lesser extent of damage or a smaller penetration would be more disabling, in evaluating the damage stability of a vessel the following penetration must be assumed:
              (1) Longitudinal extent—L/10, or 10 feet (3.05 meters) plus 0.03L, whichever is less. Transverse watertight bulkheads that are separated by at least this distance may be assumed to remain effective;
              (2) Transverse extent—30 inches (0.76 meters) from the side measured at right angles to the centerline at the level of the deepest operating waterline; and
              (3) Vertical extent—from the baseline upward without limit.
              (e) Each space containing a through hull fitting, such as the lazarette and the engineroom, must be assumed to be flooded.
              (f) Survival conditions. A vessel is presumed to survive the assumed damage and unintentional flooding described in paragraphs (d) and (e) of this section if:
              (1) The angle of equilibrium after flooding does not exceed 25° (0.44 radians); and
              (2) Through an angle of 20° (0.35 radians) beyond the angle of equilibrium after flooding, the following are met—
              (i) The righting arm curve is positive;
              (ii) The maximum righting arm is at least 4 inches (102 millimeters);
              (iii) Each submerged opening is capable of being made weathertight; and
              (iv) The heeling arm caused by deploying all fully loaded davit-launched survival craft on one side of a vessel does not exceed the righting arm at any angle of heel beyond the equilibrium angle when launching is assumed on the damaged side.
              (g) Permeability. The permeability of each space must not be less than the following:
              (1) For an accommodations space—95 percent;
              (2) For a propulsion machinery space—85 percent;
              (3) For a tightly packed storage space—60 percent;
              (4) For a void or an auxiliary machinery space—95 percent;
              (5) For an empty fish hold—95 percent;
              (6) For a full fish hold—50 percent; and
              (7) For tanks—95 percent (less if a tank must be full to attain the draft under consideration.)
              (h) Buoyancy of superstructure. A deckhouse or a superstructure may be included in the buoyant volume of a vessel provided it is:
              (1) Sufficiently strong to withstand the impact of waves;
              (2) Fitted with a weathertight or watertight closure device for each opening;
              (3) Equipped with an efficient, hinged, inside deadlight, for each window and each portlight, arranged so that it can be effectively closed watertight; and
              (4) Fitted with interior access from the spaces below.

              (i) A vessel may obtain and maintain a Load Line Certificate under subchapter E of this chapter in lieu of meeting the requirements of paragraphs (c) through (g) of this section.
              
                EC01FE91.070
              
              [CGD 88-079, 56 FR 40393, Aug. 14, 1991; 56 FR 47679, Sept. 20, 1991, as amended by CGD 88-079, 57 FR 364, Jan. 6, 1992]
            
            
              
              §§ 28.590-28.630
              [Reserved]
            
          
          
            Subpart F—Fish Processing Vessel
            
              § 28.700
              Applicability.
              Each fish processing vessel which is not subject to inspection under the provisions of another subchapter of this chapter must meet the requirements of this subpart.
            
            
              § 28.710
              Examination and certification of compliance.
              (a) At least once in every two years each vessel must be examined for compliance with the regulations of this subchapter by the ABS, a similarly qualified organization, or a surveyor of an accepted organization.
              (b) Each individual performing an examination under paragraph (a) of this section, upon finding the vessel to be in compliance with the requirements of this chapter, must provide a written certification of compliance to the owner or operator of the vessel.
              (c) Each certification of compliance issued under paragraph (b) of this section must:
              (1) Be signed by the individual that performed the examination;
              (2) Include the name of the organization the individual performing the examination represents or the name of the accepted organization the individual belongs to; and
              (3) State that the vessel has been examined and found to meet the specific requirements of this chapter.
              (d) A certification of compliance issued under paragraph (b) of this section must be retained on board the vessel until superseded.
              (e) A copy of the certification of compliance issued under paragraph (b) of this section must be forwarded by the organization under whose authority the examination was performed to the Coast Guard District Commander (Attention: Fishing Vessel Safety Coordinator) in charge of the district in which the examination took place.
            
            
              § 28.720
              Survey and classification.
              (a) Each vessel which is built after or which undergoes a major conversion completed after July 27, 1990, must be classed by the ABS, or a similarly qualified organization.
              (b) Each vessel which is classed under paragraph (a) of this section must:
              (1) Have on board a certificate of class issued by the organization that classed the vessel.
              (2) Meet all survey and classification requirements prescribed by the organization that classed the vessel.
            
          
          
            Subpart G—Aleutian Trade Act Vessels
            
              Source:
              CGD 94-025, 60 FR 54444, Oct. 24, 1995, unless otherwise noted.
            
            
              § 28.800
              Applicability and general requirements.
              (a) This subpart applies to each fish tender vessel engaged in the Aleutian trade that has not undergone a major conversion and:
              (1) Was operated in Aleutian trade before September 8, 1990; or
              (2) Was purchased to be used in the Aleutian trade before September 8, 1990, and entered into service in the Aleutian trade before June 1, 1992.
              (b) Except as noted otherwise in this subpart, a vessel subject to this subpart must also comply with the requirements of subparts A, B, and C of this part.
              (c) Each fish tender vessel engaged in the Aleutian trade that undergoes a major conversion after September 15, 1991 must comply with the additional requirements of subpart D.
              (d) A fish tender vessel engaged in the Aleutian trade is subject to inspection under the provisions of 46 U.S.C. 3301 (1), (6), or (7) unless it:
              (1) Is not more than 500 gross tons;
              (2) Has an incline test performed by a marine surveyor; and
              (3) Has written stability instructions posted on board the vessel.
            
            
              § 28.805
              Launching of survival craft.
              In addition to the survival craft requirements in subpart B, each vessel must have a gate or other opening in the deck rails, lifelines, or bulwarks adjacent to the stowage location of each survival craft which has a mass of more than 50 kilograms (110 pounds), so that the survival craft can be manually launched.
            
            
              
              § 28.810
              Deck rails, lifelines, storm rails and hand grabs.
              (a) Except as otherwise provided in paragraph (d) of this section, deck rails, lifelines, grab rails, or equivalent protection must be installed near the periphery of all weather decks accessible to individuals. Where space limitations make deck rails impractical, hand grabs may be substituted.
              (b) The height of deck rails, lifelines, or bulkwarks must be at least 1 meter (391/2 inches) from the deck, except where this height will interfere with the normal operation of the vessel, a lesser height may be substituted.
              (c) All deck rails or lifelines must be permanently supported by stanchions at intervals of not more than 2.3 meters (7 feet). Stanchions must be through bolted or welded to the deck.
              (d) Portable stanchions and lifelines may be installed in locations where permanently installed deck rails will impede normal cargo operations or emergency recovery operations.
              (e) Deck rails or lifelines must consist of evenly spaced courses. The spacing between courses must not be greater than 0.38 meters (15 inches). The opening below the lowest course must not be more than 0.23 meters (9 inches). Lower courses are not required where all or part of the space below the upper rail is fitted with a bulwark, chain link fencing, wire mesh, or an equivalent.
              (f) A suitable storm rail or hand grab must be installed where necessary in a passageway, at a deckhouse side, at a ladder, and a hatch where an individual might have access.
            
            
              § 28.815
              Bilge pumps, bilge piping, and dewatering systems.
              Instead of meeting the requirements of § 28.255, each vessel to which this subpart applies must meet the following requirements:
              (a) Each vessel must be equipped with a fixed, self priming, powered, bilge pump, having a minimum capacity rating of 50 gallons per minute, connected to a bilge manifold and piping capable of draining any watertight compartment, other than tanks and small buoyancy compartments, under all service conditions. Large spaces, such as engine rooms and cargo holds must be fitted with more than one suction line.
              (b) In addition, each vessel must be fitted with a fixed secondary or backup bilge pump having an independent and separate source of power from the pump required in paragraph (a) of this section. One of the bilge pumps may be attached to the propelling engine.
              (c) A portable bilge pump may substitute for the secondary pump required above, as long as it meets the following:
              (1) It must be self priming and provided with a suitable suction hose of adequate length to reach the bilges of each watertight compartment it must serve and be fitted with a built-in check valve and strainer.
              (2) The portable pump must be of at least the same minimum capacity as that listed in paragraph (a) of this section and fitted with a discharge hose of adequate length to ensure overboard discharge from the lowest compartment in which it can serve.
              (3) The portable pump must also be capable of being quickly and efficiently attached to the vessel's fixed bilge suction main and/or discharge piping (such as with “camlocks”, etc.) for alternate emergency use.
              (d) Except for suction lines attached to an individual pump provided for a separate space, or for a portable pump, each individual bilge suction line must be provided with a stop valve at the manifold and a check valve at some accessible point in the bilge line to prevent unintended flooding of a space.
              (e) Each bilge suction line and dewatering system must be fitted with a suitable strainer to prevent clogging of the suction line. Strainers must have an open area of not less than three times the open area of the suction line.
              (f) Except for a fire pump required by 46 CFR 28.820, a bilge pump may be used for other purposes.
              (g) Each vessel must comply with the oil pollution prevention requirements of 33 CFR parts 151 and 155.
            
            
              § 28.820
              Fire pumps, fire mains, fire hydrants, and fire hoses.

              (a) Each vessel must be equipped with a self-priming, power driven fire pump connected to a fixed piping system. This pump must be capable of delivering an effective stream of water from a hose connected to the highest outlet. The minimum capacity of the power fire pump shall be 50 gallons per minute at a pressure of not less than 60 pounds per square inch at the pump outlet.
              (1) If multiple pumps are installed, they may be used for other purposes provided at least one pump is kept available for use on the fire system at all times.
              (2) In addition, each vessel must be fitted with a portable fire pump having a minimum capacity of that specified in paragraph (a) of this section, capable of producing a stream of water having a throw of at least 12 meters (39.4 feet) from the nozzle, and capable of being connected to National Standard Fire Hose of the size utilized on board the vessel. If a vessel already has on board a portable pump satisfying the bilge system requirements of § 28.255(d), no additional portable pump is required as long as the portable pump is of sufficient size/capacity, and is properly equipped to handle both fire fighting and flood control.
              (b) Each vessel must have a sufficient number of fire hydrants to reach any part of the vessel using a single length of hose.
              (c) Each fire hydrant must have at least one length of fire hose connected to the outlet at all times, a spanner, and a hose rack or other device for stowing the hose at all times.
              (1) All parts of the firemain located on exposed decks shall either be protected against freezing or be fitted with cutout valves and drain valves.
              (2) Firehose shall not be used for any other purpose other than fire extinguishing, drills, and testing.
              (3) Each length of fire hose must be a minimum of 3.83 centimeters (11/2”) diameter lined commercial fire hose and be fitted with a nozzle made of corrosion resistant material capable of providing a solid stream and a spray pattern.
              [CGD 94-025, 60 FR 54444, Oct. 24, 1995, as amended by USCG-2010-0759, 75 FR 60002, Sept. 29, 2010]
            
            
              § 28.825
              Excess fire detection and protection equipment.
              Instead of meeting the requirements of § 28.155, each vessel to which this subpart applies must meet the following requirements:
              (a) Installation of fire detection and protection equipment in excess of that required by the regulations in this subchapter is permitted provided that the excess equipment does not endanger the vessel or individuals on board in any way. The excess equipment must, at a minimum, be listed and labeled by an independent, nationally recognized testing laboratory and be in accordance with an appropriate industry standard for design, installation, testing, and maintenance.
              (b) An existing fixed gas fire extinguishing system that is in excess of the required fire protection equipment required by subparts A, B, and C of this part, may remain in place and continue in service as long as all parts of the system are maintained in good condition to the satisfaction of the Coast Guard Representative, and subject to the following:
              (1) A fixed fire extinguishing system capable of automatic discharge upon heat detection, may only be installed in a normally unoccupied space. For the purpose of this section, the machinery space aboard a fish tender operating in the Aleutian trade is considered occupied.
              (2) A fixed fire extinguishing system must:
              (i) Be capable of manual actuation from outside the space protected;
              (ii) Produce an audible alarm to indicate the discharge of the extinguishing agent for 20 seconds before the extinguishing agent is released into the space;
              (iii) The branch line valves of all fire extinguishing systems shall be plainly and permanently marked indicating the spaces serviced;

              (iv) The control cabinets or spaces containing valves or manifolds for the various fire extinguishing systems must be distinctly marked in conspicuous red letters at least 2 inches high: “[CARBON DIOXIDE/FOAM/CLEAN AGENT—as appropriate] FIRE SYSTEM.”
              
              (v) Instructions for the operation of the system must be located in a conspicuous place at or near all pull boxes, stop valve controls, and in the agent storage space;
              (vi) If the space or enclosure containing the supply or controls is to be locked, a key to the space or enclosure shall be in a break-glass-type box conspicuously located adjacent to the opening, and;
              (vii) Be equipped with a sign at the alarm stating: “WHEN ALARM SOUNDS—VACATE AT ONCE. CARBON DIOXIDE BEING RELEASED”, or list other fire extinguishing agent.
              (3) Any modification, alteration, or new installation of a fixed gas fire extinguishing system must meet the additional requirements of subpart D of this part.
              [CGD 94-025, 60 FR 54444, Oct. 24, 1995, as amended by USCG-2004-18884, 69 FR 58344, Sept. 30, 2004; USCG-2006-24797, 77 FR 33872, June 7, 2012]
            
            
              § 28.830
              Fire detection and alarm systems.
              (a) Each accommodation space must be equipped with an independent modular smoke detector or a smoke actuated fire detection unit installed in accordance with 46 CFR part 76.
              (b) An independent modular smoke detector must meet UL 217 and be listed as a “Single Station Smoke Detector—Also Suitable for Use in Recreational Vehicles”.
              (c) The regulations in this section have preemptive effect over State or local regulation within the same field.
              [CGD 94-025, 60 FR 54444, Oct. 24, 1995, as amended by USCG-2012-0196, 81 FR 48247, July 22, 2016]
            
            
              § 28.835
              Fuel systems.
              (a) Portable fuel systems including portable tanks and related fuel lines and accessories are prohibited except where used for outboard engines or portable bilge/fire pumps.
              (b) Each integral fuel tank must be fitted with a vent pipe connected to the highest point of the tank terminating in a 180 degree (3.14 radians) bend on a weather deck and be fitted with a flame screen.
              (c) Test cocks must not be fitted to fuel oil tanks.
              (d) Valves for removing water or impurities from diesel fuel oil systems are permitted in the machinery space provided they are away from any potential sources of ignition. Such valves shall be fitted with caps or plugs to prevent leakage.
              (e) Oil piping drains, strainers and other equipment subject to normal oil leakage must be fitted with drip pans or other means to prevent oil draining into the bilge.
              (f) All nonmetallic filters and strainers must be fitted with a metal shield attached to their base in such a way as to prevent direct flame impingement in the case of a fire.
              (g) Shutoff valves shall be installed in the fuel supply piping lines, one as close to each tank as practicable, and one as close to each fuel pump as practicable. Valves shall be accessible at all times.
              (h) Fuel oil piping subject to internal head pressure from diesel oil in a tank must be fitted with a positive shutoff valve, installed to close against the flow at the tank. This valve is to be capable of remote actuation from outside the space in which the tank/piping is located, accessible at all times, and suitably marked.
              (i) With the exception of paragraph (j) and (k) of this section, fuel piping shall be steel pipe, annealed seamless copper, brass, nickel copper, or copper nickel alloy tubing having a minimum wall thickness of 0.9 millimeters (0.035 inches).
              (j) Flexible connections of a short length (no more than 762mm, (30 inches)), suitable metallic or nonmetallic flexible tubing or hose is permitted in the fuel supply line at or near the engine to prevent damage by vibration. If nonmetallic flexible hose is used it must:
              (1) Not exceed the minimum length needed to allow for vibration;
              (2) Be visible, easily accessible, and must not penetrate a watertight bulkhead;
              (3) Be fabricated with an inner tube and outer-covering of synthetic rubber or other suitable material reinforced with wire braid;

              (4) Be fitted with suitable, corrosion resistant, compression fittings; and
              
              (5) Be installed with two hose clamps at each end of the hose, if designed for use with clamps. Clamps must not rely on spring tension and must be installed beyond the bead or flare or over the serrations of the mating spud, pipe, or hose fitting.
              (k) Supply piping that conveys fuel oil or lubricating oil to equipment and is in close proximity of equipment or lines having an open flame or having parts operating above 260 °C (500 °F) must be of seamless steel.
              (l) Existing fuel oil piping may remain in service as long as it is serviceable to the satisfaction of the Coast Guard Representative. Any replacement, alterations, modifications or new installations to the fuel oil piping system must be made in accordance with the material requirements of this section.
            
            
              § 28.840
              Means for stopping pumps, ventilation, and machinery.
              All electrically driven fuel oil transfer pumps, fuel oil unit and service pumps, and ventilation fans shall be fitted with remote controls from a readily accessible position outside of the space concerned so that they may be stopped in the event of fire occurring in the compartment in which they are located. These controls shall be suitably protected against accidental operation or tampering and shall be suitably marked.
            
            
              § 28.845
              General requirements for electrical systems.
              (a) Electrical equipment exposed to the weather or in a location exposed to seas must be waterproof or watertight, or enclosed in a watertight housing.
              (b) Aluminum must not be used for current carrying parts of electrical equipment or wiring.
              (c) As far as practicable, electrical equipment must not be installed in lockers used to store paint, oil, turpentine, or other flammable or combustible liquids. If electrical equipment, such as lighting, is necessary in these spaces, it must be explosion-proof or intrinsically safe.
              (d) Explosion-proof and intrinsically safe equipment must meet the requirements of § 111.105 of this chapter.
              (e) Metallic enclosures and frames of electrical equipment must be grounded.
            
            
              § 28.850
              Main source of electrical power.
              (a) Applicability: Each vessel that relies on electricity to power any of the following essential loads must have at least two electrical generators to supply:
              (1) The propulsion system and its necessary auxiliaries and controls;
              (2) Interior lighting;
              (3) Steering systems;
              (4) Communication systems;
              (5) Navigation equipment and navigation lights;
              (6) Fire protection or detection equipment;
              (7) Bilge pumps; and
              (8) General alarm system.
              (b) Each generator must be attached to an independent prime mover.
            
            
              § 28.855
              Electrical distribution systems.
              (a) Each electrical distribution system which has a neutral bus or conductor must have the neutral bus or conductor grounded.
              (b) A grounded electrical distribution system must have only one connection to ground. This ground connection must be at the switchboard.
            
            
              § 28.860
              Overcurrent protection and switched circuits.
              (a) Each power source must be protected against overcurrent. Overcurrent devices for generators must be set at a value not exceeding 115 percent of the generator's full load rating.
              (b) Except for a steering circuit, each circuit must be protected against both overload and short circuit. Each overcurrent device in a steering system power and control circuit must provide protection only.
              (c) Each ungrounded current carrying conductor must be protected in accordance with its current carrying capacity by a circuit breaker or fuse at the connection to the switchboard or distribution panel bus.

              (d) Each circuit breaker and each switch must simultaneously open all ungrounded conductors.
              
              (e) The grounded conductor of a circuit must not be disconnected by a switch or an overcurrent device unless all ungrounded conductors of the circuit are simultaneously disconnected.
              (f) Navigation light circuits must be separate, switched circuits having fused disconnect switches or circuit breakers so that only the appropriate navigation lights can be switched on.
              (g) A separate circuit with overcurrent protection at the main distribution panel or switchboard must be provided for each radio installation.
            
            
              § 28.865
              Wiring methods and materials.
              (a) All cable and wire must have insulated, stranded copper conductors of the appropriate size and voltage rating of the circuit.
              (b) Each conductor must be No. 22 AWG or larger. Conductors in power and lighting circuits must be No. 14 AWG or larger. Conductors must be sized so that the voltage drop at the load terminals is not more than 10 percent.
              (c) Cable and wiring not serving equipment in high risk fire areas such as a galley, laundry, or machinery space must be routed as far as practicable from these spaces. As far as practicable, cables serving duplicated essential equipment must be separated so that a casualty that affects one cable does not affect the other. Existing cables and wires may remain as routed; however, any replacement wiring, new cabling and/or alterations must be routed as specified above.
              (d) No unused or dead ended cables may remain after the permanent removal or alteration of an electrical device.
              (e) Cable and wire for power and lighting circuits must:
              (1) For circuits of less than 50 volts, meet 33 CFR 183.425 and 183.430; and
              (2) For circuits of 50 volts or greater:
              (i) Meet section 310-13 and 310-15 of NFPA 70, except that asbestos insulated cable and dry location cable must not be used;
              (ii) Be listed by Underwriters Laboratories Inc. as UL Marine Boat or UL Marine Shipboard cable; or
              (iii) Meet § 111.60 of this chapter.
              (f) All metallic cable armor must be electrically continuous and grounded to the metal hull or the common ground point at each end of the cable run, except that final sub-circuits (those supplying loads) may be grounded at the supply end only.
              (g) Wiring terminations and connections must be made in a fire retardant enclosure such as a junction box, fixture enclosure, or panel enclosure.
              (h) Existing cable and wire may remain in place and continue in use as long as it is deemed serviceable to the satisfaction of the Coast Guard Representative. Any new installation, replacement, modification or alteration must be done in accordance with the requirements of this section.
            
            
              § 28.870
              Emergency source of electrical power.
              (a) The following electrical loads must be connected to an independent emergency source of power capable of supplying all connected loads continuously for at least three hours:
              (1) Navigation lights;
              (2) Fire protection and detection systems;
              (3) Communications equipment;
              (4) General alarm system; and
              (5) Emergency lighting;
              (b) The emergency power source must be aft of the collision bulkhead, outside of the machinery space, and above the uppermost continuous deck.
              (c) An emergency source of power supplied solely by storage battery must also meet the following requirements:
              (1) Each battery must be a lead-acid or alkaline type and be able to withstand vessel pitch, vibration, roll, and exposure to a salt water atmosphere;
              (2) A battery cell must not spill electrolyte when the battery is inclined at 30 degrees from the vertical;
              (3) Each battery installation must be in a battery room, in a box on dock, or in a well ventilated compartment. The batteries must be protected from falling objects;
              (4) Each battery tray must be secured to prevent shifting with the roll and pitch of the vessel and lined with a material that is corrosion resistant to the electrolyte of the battery;

              (5) Each battery bank installation must be fitted with its own drip-proof charging system; and
              
              (6) Each deck box used for battery storage must be weathertight, and have holes near the top to allow gas to escape.
            
            
              § 28.875
              Radar, depth sounding, and auto-pilot.
              (a) Each vessel must be fitted with a general marine radar system for surface navigation with a radar screen mounted at the operating station, and facilities on the bridge for plotting radar readings.
              (b) Each vessel must be fitted with a suitable echo depth sounding device.
              (c) Except as provided in 33 CFR § 164.15, when the automatic pilot is used in areas of high traffic density, conditions of restricted visibility, and all other hazardous navigational situations, the master or person in charge shall ensure that:
              (1) It is possible to immediately establish manual control of the unit's steering:
              (2) A competent person is ready at all times to take over steering control; and
              (3) The changeover from automatic to manual steering and vice versa is made by, or under the supervision of, the officer of the watch.
            
            
              § 28.880
              Hydraulic equipment.
              (a) Each hydraulic system must be so designed and installed that proper operation of the system is not affected by back pressure in the system.
              (b) Piping and piping components must be designed with a burst pressure of not less than four times the system's maximum operating pressure.
              (c) Each hydraulic system must be equipped with at least one pressure relieving device set to relieve at the system's maximum operating pressure.
              (d) All material in a hydraulic system must be suitable for use with the hydraulic fluid used and must be of such chemical and physical properties as to remain ductile at the lowest operating temperature likely to be encountered by the vessel.
              (e) Except for hydraulic steering equipment, controls for operating hydraulic equipment must be located where the operator has an unobstructed view of the controls for operating hydraulic equipment and the adjacent work area. Protection shall be afforded to the operator of hydraulic equipment against falling or swinging objects and/or cargo.
              (f) Controls for hydraulic equipment must be so arranged that the operator is able to quickly disengage the equipment in an emergency.
              (g) Hydraulically operated machinery must be fail-safe or equipped with a holding device to prevent uncontrolled movement or sudden loss of control due to loss of hydraulic system pressure. A system is considered to be fail-safe if a component failure results in a slow and controlled release of the load so as not to endanger personnel.
              (h) Nonmetallic flexible hose assemblies must only be used between two points of relative motion, limited to the least amount of length that will afford maximum multidirectional movement of the equipment served.
              (i) Hose end fittings must comply with SAE J1475, (Hydraulic Hose Fittings For Marine Applications). Field attachable fittings must be installed following the manufacturer's recommended practice (method).
              (j) Nonmetallic flexible hose shall be marked with the manufacturer's name or trademark, type or catalog number and maximum allowable working pressure.
              (k) Existing hydraulic piping, nonmetallic hose assemblies, and components may be continued in service so long as they are maintained in good condition to the satisfaction of the Coast Guard Representative, but all new installations, or replacements shall meet the applicable specifications or requirements of this section.
            
            
              § 28.885
              Cargo gear.
              (a) The safe working load (SWL) for the assembled gear shall be marked on the heel of each cargo boom, crane, or derrick. These letters and figures are to be in contrasting colors to the background and at least one inch in height. The SWL is construed to be the load the gear is approved to lift, excluding the weight of the gear itself.

              (b) All wire rope, chains, rings, hooks, links, shackles, swivels, blocks, and any other loose gear used or intended to be used in cargo loading or unloading must be commensurable with the SWL rating in paragraph (a) of this section. This gear shall be visually inspected by the vessel's captain or his designee at frequent intervals, and in any event not less than once in each operating month.
              (c) In addition to the inspection required in paragraph (b) of this section, a biennial, (every second year), thorough examination and proof load test, at a minimum of the SWL rating, shall be performed and witnessed by competent personnel. The proof load applied to the winches, booms, derricks, cranes and all associated gear shall be lifted with the ship's normal tackle with the boom or derrick at the lowest practicable angle. When the load has been lifted, it shall be swung as far as possible in both directions.
              (d) After satisfactory completion of the tests and examinations required in paragraphs (b) and (c) of this section, all results and notations together with the date and location of each shall be maintained and available to Coast Guard representatives upon request.
            
            
              § 28.890
              Examination and certification of compliance.
              (a) At least once in every two years each ATA vessel must be examined for compliance with the regulations of this subchapter by the ABS, a similarly qualified organization, or a surveyor of an accepted organization.
              (b) Each individual performing an examination under paragraph (a) of this section, upon finding the vessel to be in compliance with the requirements of this chapter, must provide written certification of compliance to the owner or operator of the vessel.
              (c) Each certification of compliance issued under paragraph (b) of this section must:
              (1) Be signed by the individual that performed the examination;
              (2) Include the name of the organization the individual performing the examination represents or the name of the accepted organization the individual belongs to; and
              (3) State that the vessel has been examined and found to meet the specific requirements of this chapter.
              (d) A certification of compliance issued under paragraph (b) of this section must be retained on board the vessel until superseded.
              (e) A copy of the certification of compliance issued under paragraph (b) of this section must be forwarded by the organization under whose authority the examination was performed to the Coast Guard District Commander (Attention: Fishing Vessel Safety Coordinator) in charge of the district in which the examination took place.
            
            
              § 28.895
              Loadlines.
              (a) A fish tender vessel of not more than 500 gross tons, engaged in the Aleutian trade, is not subject to the loadline provisions of 46 U.S.C. Chapter 51 if it is not on a foreign voyage and the vessel:
              (1) Operated in this trade before September 8, 1990; or
              (2) Was purchased to be used in this trade before September 8, 1990 and entered into service before June 1, 1992; and
              (3) Has not undergone a major conversion; and
              (4) Has not had a loadline assigned at any time before November 16, 1990.
              (b) The exemption from the loadline provision of 46 U.S.C. Chapter 51 set forth in paragraph (a) of this section expires on January 1, 2003.
            
            
              § 28.900
              Post accident inspection.
              The requirements for providing notice and reporting of marine casualties are contained in part 4 of this chapter. The owner of or master of the vessel shall ensure that the survey guidance provided by a Coast Guard Representative is effectively carried out, that the material and the workmanship of such repairs or renewals are in all respects satisfactory, and that the vessel complies in all respects with the regulations in this part.
            
            
              § 28.905
              Repairs and alterations.
              No repairs or alterations affecting the safety of the vessel with regard to the hull, machinery, or equipment, shall be made without the notification of a Coast Guard Representative.
            
          
          
            Subpart H [Reserved]
          
          
            
            Subpart I—Citizenship Waiver Procedures
            
              Source:
              USCG-2010-0625, 79 FR 8869, Feb. 14, 2014, unless otherwise noted.
            
            
              § 28.1100
              General.

              (a) As set forth in 46 U.S.C. 8103, a citizenship requirement, other than a requirement that applies to the master of a documented vessel, on commercial fishing vessels may be waived for unlicensed seamen when qualified seamen who are citizens of the United States are not available. Under the provisions of this subpart, the Coast Guard approves or denies requests for a waiver of the citizenship requirement from owners, operators, or employers seeking to exceed the 25 percent limit applicable to unlicensed seamen aboard fishing industry vessels who are non-permanent resident aliens authorized for employment in the United States under the Immigration and Nationality Act (INA) (8 U.S.C. 1101 et seq.).
              (b) This subpart does not apply to a fishing vessel fishing exclusively for highly migratory species (as that term is defined in section 3 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1802)).
              (c) The regulations in this subpart have preemptive effect over State or local regulation within the same field.
            
            
              § 28.1105
              Request for a waiver.
              (a) Vessel owners, operators, or employers who desire a waiver of citizenship requirements from the Coast Guard must submit a written request to the Commandant (CG-CVC), United States Coast Guard Headquarters, Stop 7501, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7501.
              (b) The written request required under paragraph (a) of this section must contain—
              (1) The vessel owner's, operator's, or employer's contact information—
              (i) Full name (last, first, middle initial);
              (ii) Address;
              (iii) Work phone number;
              (iv) Fax number (if applicable); and
              (v) Email address (if applicable);
              (2) Information on fishing vessel(s) for which the owner, operator, or employer requests a citizenship waiver. For each listed vessel, the owner's, operator's, or employer's must include—
              (i) Fishing vessel name;
              (ii) Fishing vessel official number;
              (iii) Fishing vessel length (in feet);
              (iv) Fishing vessel gross tonnage; and
              (v) Each type of fishery in which the vessel is engaged;
              (3) Information on persons who will work on the vessel. For each listed vessel, the owner, operator, or employer must include—
              (i) The total number of unlicensed crew normally employed;
              (ii) The name, nationality, birth place, position to be held, and basis for employment authorization in the United States of each alien who is not lawfully admitted for permanent residence but is otherwise authorized for employment in the United States under the Immigration and Nationality Act (INA); and
              (iii) The number of alien seamen who are not lawfully admitted for permanent residence but are otherwise authorized for employment in the United States under the INA for which the waiver is requested; and
              (4) The time period over which the 25 percent limit will be exceeded—
              (i) Start date (MM/DD/YYYY); and
              (ii) Expiration date (MM/DD/YYYY).
              (c) The owner, operator, or employer submitting a request for a waiver under paragraph (a) of this section must include a statement certifying that the vessel(s) will operate in compliance with all other applicable citizenship requirements regarding the master or other officers in charge of deck or engineering watches on U.S.-documented vessels.

              (d) The owner, operator, or employer submitting a request for a waiver under paragraph (a) of this section must provide evidence that aliens who are not lawfully admitted for permanent residence are authorized for employment with the owner, operator, or employer under the INA and evidence that qualified seamen who are U.S. citizens are not available for employment. The following documentation for H2B non-immigrants is satisfactory evidence both of authorization for employment with the owner, operator, or employer under the INA and that qualified seamen who are U.S. citizens are not available:
              (1) U.S. Citizenship and Immigration Services (USCIS) Form I-797, “Notice of Action: Approval Notice” classifying the alien as an H2B non-immigrant for purposes of employment with the owner, operator, or employer submitting a request for a waiver under paragraph (a) of this section.
              (2) USCIS Form I-94, “Arrival/Departure Record” indicating that the alien has been lawfully admitted to the United States (or has been lawfully granted a change of nonimmigrant status or extension of non-immigrant stay in H2B classification) for the dates covered by the proposed employment.
              (e) Upon receipt of a request submitted under paragraph (a) of this section and required information submitted in accordance with paragraphs (b) through (d) of this section, the Coast Guard will evaluate the information and may investigate further, as necessary, to determine the validity of the information provided.
              [USCG-2010-0625, 79 FR 8869, Feb. 14, 2014, as amended by USCG-2016-0498, 82 FR 35089, July 28, 2017]
            
            
              § 28.1110
              Waiver approval.
              (a)(1) If, within 30 days of receipt of a properly submitted request for a waiver, the Coast Guard does not make a determination whether to approve the request or does not advise the owner, operator, or employer that additional time is needed for consideration, the request will be considered provisionally approved for 90 days from the end of that 30-day period.
              (2) If the Coast Guard does not make a determination whether to approve a properly submitted request for a waiver in writing within 30 days of receipt, the owner, operator, or employer must have a copy of the request and supporting documentation available on board the vessel as proof of submission of a request for waiver of the citizenship requirement for unlicensed seamen for that vessel.
              (b)(1) If the Coast Guard determines, based on the waiver request, supporting documentation, and any other relevant information, that no qualified U.S. citizen seamen are available, the Coast Guard will grant the waiver to exceed the 25-percent limit for employment of non-permanent resident alien seaman for the period of employment authorized for each alien under the Immigration and Nationality Act (INA). The Coast Guard will issue a letter of approval to the owner, operator, or employer for the applicable vessel(s).
              (2) The owner, operator, or employer must have a copy of the waiver approval letter available on board the vessel as proof of waiver of the citizenship requirement for unlicensed seamen for that vessel.
              [USCG-2010-0625, 79 FR 8869, Feb. 14, 2014]
            
            
              § 28.1115
              Waiver request and approval records.
              The Coast Guard will maintain a record of citizenship waiver requests and approvals. Approvals will be documented for the applicable vessel(s) in the Coast Guard's vessel information database.
              46 CFR Ch. I (10-1-20 Edition)
              Coast Guard, DHS
            
          
        
      
      
        
        SUBCHAPTER D—TANK VESSELS
        
          Pt. 30
          PART 30—GENERAL PROVISIONS
          
            Note:
            Parts 151 through 157 in 33 CFR subchapter O contain additional design, equipment, and operations requirements relating to pollution prevention for vessels that carry oil.
          
          
            
              Subpart 30.01—Administration
              Sec.
              30.01-1
              Purpose of regulations.
              30.01-2
              OMB control numbers assigned pursuant to the Paperwork Reduction Act.
              30.01-3
              Incorporation by reference.
              30.01-5
              Application of regulations—TB/ALL.
              30.01-6
              Application to vessels on an international voyage.
              30.01-7
              Ocean or unlimited coastwise vessels on inland and Great Lakes Routes—TB/OC.
              30.01-10
              Application of regulations governing alterations or repairs—TB/ALL.
              30.01-15
              Effective date of regulations—TB/ALL.
            
            
              Subpart 30.10—Definitions
              30.10-1
              Definition of terms—TB/ALL.
              30.10-2
              Accommodation space—TB/ALL.
              30.10-2a
              Anniversary date—TB/ALL.
              30.10-3
              Approved—TB/ALL.
              30.10-5
              Cargo—TB/ALL.
              30.10-5a
              Cargo area—TB/ALL.
              30.10-5b
              Cargo control station—TB/ALL.
              30.10-6
              Cargo handling room—TB/ALL.
              30.10-6a
              Category A machinery space—TB/ALL.
              30.10-7
              Certificated—TB/ALL.
              30.10-9
              Classification requirements—TB/ALL.
              30.10-11
              Coastwise—TB/C.
              30.10-13
              Cofferdam—TB/ALL.
              30.10-14
              Combination carrier—TB/ALL.
              30.10-15
              Combustible liquid—TB/ALL.
              30.10-17
              Commandant—TB/ALL.
              30.10-19
              Coast Guard District Commander—TB/ALL.
              30.10-19a
              Control space—TB/ALL.
              30.10-20
              Deadweight or DWT—TB/ALL.
              30.10-21
              Flammable or inflammable—TB/ALL.
              30.10-22
              Flammable liquid—TB/ALL.
              30.10-23
              Flame arrester—TB/ALL.
              30.10-25
              Flame screen—TB/ALL.
              30.10-27
              Flashpoint—TB/ALL.
              30.10-29
              Gas free—TB/ALL.
              30.10-31
              General rules and regulations—TB/ALL.
              30.10-33
              Great Lakes—TB/L.
              30.10-35
              Headquarters—TB/ALL.
              30.10-37
              Keel laying date—TB/ALL.
              30.10-38
              Lightweight—TB/ALL.
              30.10-39
              Liquefied flammable gas—TB/ALL.
              30.10-41
              Lakes, bays, and sounds—TB/B.
              30.10-42
              Machinery space—TB/ALL.
              30.10-43
              Marine inspector or inspector—TB/ALL.
              30.10-45
              Ocean—TB/O.
              30.10-47
              Officer in Charge, Marine Inspection—TB/ALL.
              30.10-48
              Oil fuel—TB/ALL.
              30.10-48a
              Oil fuel unit—TB/ALL.
              30.10-49
              Permit—TB/ALL.
              30.10-50
              Pilot boarding equipment and point of access.
              30.10-55
              Pressure vacuum relief valve—TB/ALL.
              30.10-57
              Recognized classification society—TB/ALL.
              30.10-59
              Reid vapor pressure—TB/ALL.
              30.10-61
              Rivers—TB/R.
              30.10-62
              Self-propelled tank vessel—TB/ALL.
              30.10-62a
              Service spaces—TB/ALL.
              30.10-63
              Spark arrester—TB/ALL.
              30.10-65
              Tank barge—B/ALL.
              30.10-67
              Tankship—T/ALL.
              30.10-69
              Tank vessel—TB/ALL.
              30.10-71
              Tankerman—TB/ALL.
            
            
              Subpart 30.15—Equivalents
              30.15-1
              Conditions under which equivalents may be used—TB/ALL.
            
            
              Subpart 30.25—Commodities Regulated
              30.25-1
              Cargoes carried in vessels certificated under the rules of this subchapter.
              30.25-3
              Benzene.
            
            
              Subpart 30.30—Interim Procedures for Evaluating Vessel Personnel Licensing and Certification Programs of Foreign Countries
              30.30-1
              Scope and purpose.
              30.30-3
              Evaluation materials.
              30.30-5
              Submission of evaluation materials.
              30.30-7
              Availability of materials.
              30.30-9
              Evaluation.
              30.30-11
              Determinations.
            
          
          
            Authority:
            46 U.S.C. 2103, 3306, 3703; Department of Homeland Security Delegation No. 0170.1(II)(92)(a), (92)(b).
          
          
            Source:
            CGFR 65-50, 30 FR 16657, Dec. 30, 1965, unless otherwise noted.
          
          
            
            Subpart 30.01—Administration
            
              § 30.01-1
              Purpose of regulations.
              The rules and regulations in this subchapter are prescribed for all tank vessels in accordance with the intent of the various statutes administered by the Coast Guard and to provide for a correct and uniform administration of the vessel inspection requirements applicable to tank vessels. The regulations in this subchapter (parts 30, 31, 32, 34, 35, 36, 38 and 39) have preemptive effect over state or local regulations in the same fields.
              [CGFR 68-32, 33 FR 5712, Apr. 12, 1968, as amended by USCG-2012-0196, 81 FR 48247, July 22, 2016]
            
            
              § 30.01-2
              OMB control numbers assigned pursuant to the Paperwork Reduction Act.
              (a) Purpose. This section collects and displays the control numbers assigned to information collection and recordkeeping requirements in this subchapter by the Office of Management and Budget (OMB) pursuant to the Paperwork Reduction Act of 1980 (44 U.S.C. 3501 et seq.). The Coast Guard intends that this section comply with the requirements of 44 U.S.C. 3507(f) which requires that agencies display a current control number assigned by the Director of the OMB for each approved agency information collection requirement.
              (b) Display.
              
              
                
                  46 CFR part or section where identified or described
                  Current OMB control No.
                
                
                  § 31.10-5(a)
                  1625-0038
                
                
                  § 31.10-21
                  1625-0032
                
                
                  § 31.10-22
                  1625-0032
                
                
                  § 31.10-32
                  1625-0038
                
                
                  § 31.10-33
                  1625-0038
                
                
                  § 31.37-15
                  1625-0038
                
                
                  § 31.40-35
                  1625-0038
                
                
                  § 35.20-7
                  1625-0064
                
                
                  § 35.35-30
                  1625-0039
                
                
                  § 39.10-13
                  1625-0038
                
              
              [49 FR 38120, Sept. 27, 1984, as amended by CGD 89-037, 57 FR 41821, Sept. 11, 1992; USCG-2004-18884, 69 FR 58345, Sept. 30, 2004]
            
            
              § 30.01-3
              Incorporation by reference.

              (a) Certain material is incorporated by reference into this part with the approval of the Director of the Federal Register under 5 U.S.C. 552(a) and 1 CFR part 51. To enforce any edition other than that specified in this section, the Coast Guard must publish notice of change in the Federal Register and the material must be available to the public. All approved material is available for inspection at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030 or go to http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html. Also, it is available for inspection at the Commandant (CG-ENG), Attn: Office of Design and Engineering Systems, U.S. Coast Guard Stop 7509, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7509; telephone 202-372-1405, and is available from the sources listed below.

              (b) American Society for Testing and Materials (ASTM), 100 Barr Harbor Drive, West Conshohocken, PA 19428-2959, telephone 610-832-9585, http://www.astm.org.
              
              (1) ASTM D 323-94, Standard Test Method for Vapor Pressure of Petroleum Products (Reid Method), incorporation by reference approved for §§ 30.10-22; 30.10-59.
              (2) [Reserved]
              [USCG-2009-0702, 74 FR 49226, Sept. 25, 2009, as amended by USCG-2013-0671, 78 FR 60146, Sept. 30, 2013]
            
            
              § 30.01-5
              Application of regulations—TB/ALL.
              
              
                Note:
                33 CFR subchapter O (parts 151 through 157) contains additional design, equipment, and operations requirements relating to pollution prevention for vessels that carry oil.
              
              

              (a) The regulations in this subchapter contain requirements for materials, design, construction, inspection, manning, and operation of tank vessels, including handling and stowage of cargo and duties of officers and crew. However, vessels certificated as passenger, cargo, and miscellaneous vessels, whose principal purpose or use is not the carriage of flammable or combustible liquid cargo in bulk, may be granted a permit to carry limited quantities of flammable or combustible liquid cargo in bulk in the grades indicated:
              
              (1) Passenger vessels:
              (i) Grade E in an integral tank; and
              (ii) Grade E in a portable tank, including a marine portable tank (MPT), in accordance with subpart 98.30 or 98.33 of this chapter.
              (2) Cargo vessels:
              (i) Grades D and E in an integral tank; and
              (ii) Grades D and E and certain specifically named Grade C in a portable tank, including an MPT, in accordance with subpart 98.30 or 98.33 of this chapter.
              (3) Miscellaneous vessels, such as cable, salvage, pile-driving and oil-drilling-rig vessels:
              (i) Grades B, C, D, and E in a fixed independent or integral tank authorized by the Commandant; and
              (ii) Grades D and E and certain specifically named Grade C in a portable tank, including an MPT, in accordance with subpart 98.30 or 98.33 of this chapter.
              (b) [Reserved]
              (c) The vessels and services to which each regulation applies are indicated by letters in the heading of the section or paragraph. The first letter or two letters indicate the type of vessel and the letter or letters following the oblique line indicate the waters in which such vessels may operate. These letters are described as follows:
              (1) “T” signifies a tankship.
              (2) “B” signifies a tank barge when it precedes an oblique line; or it signifies service on bays, sounds, and lakes other than the Great Lakes when it follows an oblique line.
              (3) “ALL” signifies service on all waters.
              (4) “O” signifies service on ocean waters.
              (5) “C” signifies services on coastwise waters.
              (6) “L” signifies service on Great Lakes waters.
              (7) “R” signifies service on river waters.
              (d) This subchapter is applicable to all U.S.-flag vessels indicated in column 2 of table 2.01-7(a), except as follows:
              (1) Any vessel operating exclusively on inland waters which are not navigable waters of the United States.
              (2) Any vessel while laid up and dismantled and out of commission.
              (3) With the exception of vessels of the U.S. Maritime Administration, any vessel with title vested in the United States and which is used for public purposes.
              (e) This subchapter shall be applicable to all foreign flag vessels carrying combustible or flammable liquid cargo in bulk while in the navigable waters over which the United States has jurisdiction, except that:
              (1) A vessel of a foreign nation signatory to the International Convention for Safety of Life at Sea, 1974, which has on board a current valid Safety Equipment Certificate, or a vessel of a foreign nation having inspection laws approximating those of the United States, together with reciprocal inspection arrangements with the United States and which has on board a current valid certificate of inspection issued by its government under such arrangements, in either case, shall be subject only to the requirements of § 35.01-1 and the safety and cargo handling requirements in subparts 35.30 and 35.35 of this subchapter. In addition, these vessels shall report marine casualties occurring while they are in the navigable waters of the United States as required by subpart 35.15.
              (2) A foreign flag vessel, except a public vessel, which operates on or enters the navigable waters of the United States, or which transfers oil in any port or place subject to the jurisdiction of the United States, must comply with the provisions of § 31.10-21a and subparts 32.53, 32.59 and 34.05 of this chapter, as applicable.
              (f) Notwithstanding the exceptions previously noted in paragraph (e) of this section, foreign vessels of novel design or construction, or whose operation involves potential unusual risks, shall be subject to inspection to the extent necessary to safeguard life and property in United States ports, as further provided by § 2.01-13 of subchapter A (Procedures applicable to the Public) of this chapter.

              (g) Manned barges carrying any of the cargoes listed in table 30.25-1 will be considered individually by the Commandant and may be required to comply with the requirements of subchapter O of this chapter, as applicable, as well as the requirements of this subchapter.
              (h) Subpart 30.30 contains procedures for evaluating vessel personnel licensing and certification programs of foreign countries which license or certificate personnel serving on tank vessels that enter or operate in U.S. navigable waters and ports.
              
                Editorial Note:
                For Federal Register citations affecting § 30.01-5, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 30.01-6
              Application to vessels on an international voyage.

              (a) Except as provided in paragraphs (b), (c), and (d) of this section, the regulations in this subchapter that apply to a vessel on an international voyage apply to a vessel that:
              (1) Is mechanically propelled and of at least 500 gross tons; and
              (2) Is engaged on a voyage:
              (i) From a country to which the International Convention for Safety of Life at Sea, 1974 (SOLAS 74) applies, to a port outside that country or the reverse;
              (ii) From any territory, including the Commonwealth of Puerto Rico, all possessions of the United States, and all lands held by the United States under a protectorate or mandate, whose international relations are the responsibility of a contracting SOLAS 74 government, or which is administered by the United Nations, to a port outside that territory or the reverse; or
              (iii) Between the contiguous states of the United States and the states of Hawaii or Alaska or between the states of Hawaii and Alaska.
              (b) The regulations that apply to a vessel on an international voyage in this subchapter do not apply to ships engaged on a voyage solely on the Great Lakes and the St. Lawrence River as far east as a straight line drawn from Cap des Rosiers to West Point, Anticosti Island and, on the north side of Anticosti Island, the 63rd Meridian;
              (c) The Commandant or his authorized representative may exempt any vessel on an international voyage from the requirements of this subchapter if the vessel:
              (1) Makes a single international voyage in exceptional circumstances; and
              (2) Meets safety requirements prescribed for the voyage by the Commandant.
              (d) The Commandant or his authorized representative may exempt any vessel from the construction requirements of this subchapter if the vessel does not proceed more than 20 nautical miles from the nearest land in the course of its voyage.
              [CGD 72-131R, 38 FR 29320, Oct. 24, 1973, as amended by CGD 80-123, 45 FR 64586, Sept. 30, 1980; CGD 90-008, 55 FR 30660, July 26, 1990; CGD 84-069, 61 FR 25286, May 20, 1996; USCG-2001-10224, 66 FR 48619, Sept. 21, 2001]
            
            
              § 30.01-7
              Ocean or unlimited coastwise vessels on inland and Great Lakes Routes—TB/OC.
              (a) Vessels inspected and certificated for ocean or unlimited coastwise routes shall be considered suitable for navigation insofar as the provisions of this subchapter are concerned on any inland route, including the Great Lakes.
            
            
              § 30.01-10
              Application of regulations governing alterations or repairs—TB/ALL.
              When major alterations or major repairs of tank vessels become necessary the work shall be done under the direction of the Officer in Charge, Marine Inspection, and shall be in accordance with the regulations in effect for new construction insofar as possible. When minor alterations or minor repairs of tank vessels become necessary such work shall be under the direction of the Officer in Charge, Marine Inspection, and shall be in accordance with the regulations in effect at the time the vessel was contracted for or built, or in accordance with the regulations in effect for new construction insofar as possible.
            
            
              § 30.01-15
              Effective date of regulations—TB/ALL.

              The regulations in this subchapter are not retroactive in effect unless specifically made so at the time the regulations are issued. Changes in specification requirements of articles of equipment, or materials used in construction of tank vessels, shall not apply to such items which have been passed as satisfactory until replacement shall become necessary, unless a specific finding is made that such equipment or material used is unsafe or hazardous and has to be removed from tank vessels.
              [CGFR 65-50, 30 FR 16657, Dec. 30, 1997, as amended by CGD 95-028, 62 FR 51197, Sept. 30, 1997]
            
          
          
            Subpart 30.10—Definitions
            
              § 30.10-1
              Definition of terms—TB/ALL.
              Certain terms used in the regulations in this subchapter are defined in this subpart.
            
            
              § 30.10-2
              Accommodation space—TB/ALL.
              The term accommodation space means any public space such as a hall, dining room, mess room, lounge, corridor, lavatory, cabin, office, hospital, cinema, game and hobby room, pantry that contains no cooking appliances, and a similar space open to the passengers and crew.
              [CGD 74-127, 41 FR 3842, Jan. 26, 1976]
            
            
              § 30.10-2a
              Anniversary date—TB/ALL.
              The term anniversary date means the day and the month of each year, which corresponds to the date of expiration of the Certificate of Inspection.
              [USCG-1999-4976, 65 FR 6499, Feb. 9, 2000]
            
            
              § 30.10-3
              Approved—TB/ALL.
              The term approved means approved by the Commandant unless otherwise stated.
            
            
              § 30.10-5
              Cargo—TB/ALL.
              The term cargo means combustible liquid, flammable liquid, or liquefied flammable gas unless otherwise stated.
            
            
              § 30.10-5a
              Cargo area—TB/ALL.
              The term cargo area means that part of a vessel that includes the cargo tanks and other tanks into which cargo or cargo vapors are intentionally introduced, holds containing these tanks, all intervening space within, between, below, or outboard of these tanks or holds, and the deck area over the length and beam of the vessel above these tanks, holds, or spaces.
              [CGD 74-127, 41 FR 3842, Jan. 26, 1976]
            
            
              § 30.10-5b
              Cargo control station—TB/ALL.
              The term cargo control station means a location that is manned during cargo transfer operations for the purpose of directing or controlling the loading or unloading of cargo.
              [CGD 74-127, 41 FR 3842, Jan. 26, 1976]
            
            
              § 30.10-6
              Cargo handling room—TB/ALL.
              The term cargo handling room means any enclosed space where cargo is pumped, compressed, or processed. Examples of cargo handling rooms are pump rooms, compressor rooms, and cargo valve rooms.
              [CGFR 68-65, 33 FR 19983, Dec. 28, 1968]
            
            
              § 30.10-6a
              Category A machinery space—TB/ALL.
              The term Category A machinery space means any space and trunks and ducts to such a space that contains:
              (a) Internal combustion machinery used for main propulsion;
              (b) Internal combustion machinery used for purposes other than main propulsion where the total aggregate power is at least 500 brake horsepower;
              (c) Internal combustion machinery that uses a fuel that has a flash point of less than 43.3°C (110°F); or
              (d) One or more oil fired boilers or oil fuel units.
              [CGD 74-127, 41 FR 3842, Jan. 26, 1976]
            
            
              § 30.10-7
              Certificated—TB/ALL.
              The term certificated when applied to tank vessels refers to a vessel covered by a certificate of inspection issued by the Coast Guard; when applied to men employed on tank vessels, the term refers to a certificate of ability issued by the Coast Guard.
            
            
              § 30.10-9
              Classification requirements—TB/ALL.
              The term classification requirements means applicable rules and supplementary requirements of the American Bureau of Shipping, or other recognized classification society.
            
            
              § 30.10-11
              Coastwise—TB/C.
              Under this designation shall be included all tank vessels normally navigating the waters of any ocean or the Gulf of Mexico 20 nautical miles or less offshore.
            
            
              § 30.10-13
              Cofferdam—TB/ALL.
              The term cofferdam means a void or empty space separating two or more compartments for the purpose of isolation or to prevent the contents of one compartment from entering another in the event of the failure of the walls of one to retain their tightness.
            
            
              § 30.10-14
              Combination carrier—TB/ALL.
              The term combination carrier means a tank vessel designed to carry alternatively liquid and solid cargoes in bulk.
              [CGD 74-127, 41 FR 3843, Jan. 26, 1976]
            
            
              § 30.10-15
              Combustible liquid—TB/ALL.
              The term combustible liquid means any liquid having a flashpoint above 80 °F. (as determined from an open-cup tester, as used for test of burning oils). In the regulations of this subchapter, combustible liquids are referred to by grades, as follows:
              (a) Grade D. Any combustible liquid having a flashpoint below 150 °F. and above 80 °F.
              (b) Grade E. Any combustible liquid having a flashpoint of 150 °F. or above.
              [CGFR 65-50, 30 FR 16657, Dec. 30, 1965, as amended by CGD 73-96, 42 FR 49023, Sept. 26, 1977]
            
            
              § 30.10-17
              Commandant—TB/ALL.
              The term Commandant means the Commandant of the Coast Guard.
            
            
              § 30.10-19
              Coast Guard District Commander—TB/ALL.
              The term Coast Guard District Commander means an officer of the Coast Guard designated as such by the Commandant to command all Coast Guard activities within his district which include the enforcement and administration of Subtitle II, Title 46, U.S. Code, Title 46 and Title 33, U.S. Code, and regulations issued under these statutes.
              [CGFR 65-50, 30 FR 16657, Dec. 30, 1965, as amended by CGD 95-028, 62 FR 51197, Sept. 30, 1997]
            
            
              § 30.10-19a
              Control space—TB/ALL.
              The term control space means an enclosed space in which is located a ship's radio, main navigating equipment, or emergency source of power or in which is located centralized fire recording or fire control equipment, but not including firefighting apparatus that must be located in the cargo area or individual pieces of firefighting equipment.
              [CGD 74-127, 41 FR 3843, Jan. 26, 1976]
            
            
              § 30.10-20
              Deadweight or DWT—TB/ALL.
              The term deadweight or DWT means the difference in metric tons between the lightweight displacement and the total displacement of a vessel measured in water of specific gravity 1.025 at the load waterline corresponding to the summer freeboard assigned according to 46 CFR, subchapter E.
              [CGD 74-127, 41 FR 3843, Jan. 26, 1976]
            
            
              § 30.10-21
              Flammable or inflammable—TB/ALL.
              The words flammable and inflammable are interchangeable or synonymous terms for the purpose of the regulations in this subchapter.
            
            
              § 30.10-22
              Flammable liquid—TB/ALL.
              The term flammable liquid means any liquid which gives off flammable vapors (as determined by flashpoint from an open-cup tester, as used for test of burning oils) at or below a temperature of 80 °F. Flammable liquids are referred to by grades as follows:
              (a) Grade A. Any flammable liquid having a Reid 1
                 vapor pressure of 14 pounds or more.
              
                
                  1 American Society for Testing Materials Standard D 323 (incorporated by reference, see § 30.01-3), Method of Test for Vapor Pressure of Petroleum Products (Reid Method).
              
              (b) Grade B. Any flammable liquid having a Reid 1 vapor pressure under 14 pounds and over 81/2 pounds.
              
              (c) Grade C. Any flammable liquid having a Reid 1 vapor pressure of 81/2 pounds or less and a flashpoint of 80 °F. or below.
              [CGFR 65-50, 30 FR 16657, Dec. 30, 1965, as amended by CGD 73-96, 42 FR 49023, Sept. 26, 1977; USCG-2000-7790, 65 FR 58458, Sept. 29, 2000]
            
            
              § 30.10-23
              Flame arrester—TB/ALL.
              The term flame arrester means any device or assembly of a cellular, tubular, pressure, or other type used for preventing the passage of flames into enclosed spaces.
            
            
              § 30.10-25
              Flame screen—TB/ALL.
              The term flame screen means a fitted single screen of corrosion-resistant wire of at least 30 by 30 mesh, or two fitted screens, both of corrosion-resistant wire, of at least 20 by 20 mesh, spaced not less than 1/2 inch or more than 11/2 inches apart.
            
            
              § 30.10-27
              Flashpoint—TB/ALL.
              The term flashpoint indicates the temperature in degrees Fahrenheit at which a liquid gives off a flammable vapor when heated in an open-cup tester. For the purpose of the regulations in this subchapter, flashpoints determined by other testing methods will be equivalent to those determined with an open-cup tester, as follows:
              
                Table 30.10-27—Equivalent Flashpoints
                [In degrees Fahrenheit]
                
                  Open-cup tester
                  Tag closed-cup tester (A.S.T.M.)
                  Pensky-Martens closed tester (A.S.T.M.)
                
                
                  80
                  75
                  
                
                
                  150
                  
                  140
                
              
              [CGFR 65-50, 30 FR 16657, Dec. 30, 1965, as amended by USCG-2014-0688, 79 FR 58279, Sept. 29, 2014]
            
            
              § 30.10-29
              Gas free—TB/ALL.
              The term gas free means free from dangerous concentrations of flammable or toxic gases.
            
            
              § 30.10-31
              General rules and regulations—TB/ALL.
              The term general rules and regulations means the requirements contained in this chapter.
            
            
              § 30.10-33
              Great Lakes—TB/L.
              Under this designation shall be included all tank vessels navigating the Great Lakes.
            
            
              § 30.10-35
              Headquarters—TB/ALL.
              The term Headquarters means the Commandant (CG-CVC), Attn: Office of Commercial Vessel Compliance, U.S. Coast Guard Stop 7501, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7501.
              [CGFR 65-50, 30 FR 16657, Dec. 30, 1965, as amended by CGFR 68-32, 33 FR 5712, Apr. 12, 1968; CGD 88-070, 53 FR 34533, Sept. 7, 1988; USCG-2013-0671, 78 FR 60146, Sept. 30, 2013]
            
            
              § 30.10-37
              Keel laying date—TB/ALL.
              The term keel laying date means the date upon which progressive construction identifiable with a specific vessel begins, including construction of the first module or prefabricated section of the hull that is identifiable with that vessel.
              [CGD 74-127, 41 FR 3843, Jan. 26, 1976]
            
            
              § 30.10-38
              Lightweight—TB/ALL.
              The term lightweight means the displacement of a vessel in metric tons without cargo, oil fuel, lubricating oil, ballast water, fresh water, feedwater in tanks, consumable stores, and persons and their effects.
              [CGD 74-127, 41 FR 3843, Jan. 26, 1976]
            
            
              § 30.10-39
              Liquefied flammable gas—TB/ALL.
              The term liquefied flammable gas means any flammable gas having a Reid vapor pressure exceeding 40 pounds, which has been liquefied.
              [CGFR 66-33, 31 FR 15267, Dec. 6, 1966]
            
            
              § 30.10-41
              Lakes, bays, and sounds—TB/B.
              Under this designation shall be included all tank vessels navigating the waters of any of the lakes, bays, or sounds other than the waters of the Great Lakes.
            
            
              § 30.10-42
              Machinery space—TB/ALL.
              The term machinery space means any space that contains machinery and related equipment including Category A machinery spaces, propelling machinery, boilers, oil fuel units, steam and internal combustion engines, generators and centralized electrical machinery, oil filling stations, refrigeration, stabilizing, ventilation, and air conditioning machinery, and similar spaces and trunks to such spaces.
              [CGD 74-127, 41 FR 3843, Jan. 26, 1976]
            
            
              § 30.10-43
              Marine inspector or inspector—TB/ALL.
              The terms marine inspector or inspector mean any person from the civilian or military branch of the Coast Guard assigned under the superintendence and direction of an Officer in Charge, Marine Inspection, or any other person as may be designated for the performance of duties with respect to the enforcement and administration of Subtitle II, Title 46, U.S. Code, Title 46 and Title 33, U.S. Code, and regulations issued under these statutes.
              [CGFR 65-50, 30 FR 16657, Dec. 30, 1965, as amended by CGD 95-028, 62 FR 11597, Sept. 30, 1997; USCG-1998-4442, 63 FR 52190, Sept. 30, 1998]
            
            
              § 30.10-45
              Ocean—TB/O.
              Under this designation shall be included all tank vessels normally navigating the waters of any ocean or the Gulf of Mexico more than 20 nautical miles offshore.
            
            
              § 30.10-47
              Officer in Charge, Marine Inspection—TB/ALL.
              The term Officer in Charge, Marine Inspection, means any person from the civilian or military branch of the Coast Guard designated as such by the Commandant and who under the superintendence and direction of the Coast Guard District Commander is in charge of an inspection zone for the performance of duties with respect to the enforcement and administration of Subtitle II, Title 46, U.S. Code, Title 46 and Title 33, U.S. Code, and regulations issued under these statutes.
              [CGFR 65-50, 30 FR 16657, Dec. 30, 1965, as amended by CGD 95-028, 62 FR 51197, Sept. 30, 1997]
            
            
              § 30.10-48
              Oil fuel—TB/ALL.
              The term oil fuel means oil used as fuel for machinery in the vessel in which it is carried.
              [CGD 74-127, 41 FR 3843, Jan. 26, 1976]
            
            
              § 30.10-48a
              Oil fuel unit—TB/ALL.
              The term oil fuel unit means the equipment used for the preparation of oil fuel for delivery to an oil fired boiler, the equipment used for the preparation of heated oil fuel for delivery to an internal combustion engine, and any oil fuel pressure pump, filter, and heater that deals with oil at a pressure of more than 1.8 kilograms per square centimeter (25 p.s.i.) gauge.
              [CGD 74-127, 41 FR 3843, Jan. 26, 1976]
            
            
              § 30.10-49
              Permit—TB/ALL.
              The term permit refers to endorsement on the certificate of inspection, authorizing the presence on board of liquid flammable or combustible cargoes in bulk, issued by an Officer in Charge, Marine Inspection, for a tank vessel which is found to be in substantial compliance with the regulations in this subchapter.
            
            
              § 30.10-50
              Pilot boarding equipment and point of access.
              (a) Pilot boarding equipment means a pilot ladder, accommodation ladder, pilot hoist, or combination of them as required by this subchapter.
              (b) Point of access means the place on deck of a vessel where a person steps onto or off of pilot boarding equipment.
              [CGD 79-032, 49 FR 25455, June 21, 1984]
            
            
              § 30.10-55
              Pressure vacuum relief valve—TB/ALL.
              The term pressure vacuum relief valve means any device or assembly of a mechanical, liquid, weight, or other type used for the automatic regulation of pressure or vacuum in enclosed places.
            
            
              § 30.10-57
              Recognized classification society—TB/ALL.
              The term recognized classification society means the American Bureau of Shipping or other classification society recognized by the Commandant.
            
            
              
              § 30.10-59
              Reid vapor pressure—TB/ALL.
              The term Reid vapor pressure means the vapor pressure of a liquid at a temperature of 100 °F., expressed in pounds per square inch absolute, as determined by the Reid Method as described in the American Society for Testing Materials Standard D 323 (incorporated by reference, see § 30.01-3), Method of Test for Vapor Pressure of Petroleum Products. This Standard is available at Headquarters for reading purposes or it may be purchased from the Society at 100 Barr Harbor Drive, West Conshohocken, PA 19428-2959.
              [CGFR 65-50, 30 FR 16657, Dec. 30, 1965, as amended by USCG-2000-7790, 65 FR 58458, Sept. 29, 2000]
            
            
              § 30.10-61
              Rivers—TB/R.
              Under this designation shall be included all tank vessels whose navigation is restricted to rivers and/or to canals, exclusively.
            
            
              § 30.10-62
              Self-propelled tank vessel—TB/ALL.
              
                Self-propelled tank vessel means a self-propelled tank vessel other than a tankship.
              [CGD 79-116, 62 FR 25135, May 8, 1997]
            
            
              § 30.10-62a
              Service spaces—TB/ALL.
              Service spaces are spaces that are used for galleys, pantries containing cooking appliances, lockers, storerooms, paint and lamp rooms and similar spaces that contain highly combustible materials, laundries, garbage and trash disposal and stowage rooms, workshops other than those forming part of the machinery spaces, and similar spaces and trunks to such spaces.
              [CGD 74-127, 41 FR 3843, Jan. 26, 1976]
            
            
              § 30.10-63
              Spark arrester—TB/ALL.
              The term spark arrester means any device, assembly, or method of a mechanical, centrifugal, cooling, or other type and of a size suitable for the retention or quenching of sparks in exhaust pipes from internal combustion engines.
            
            
              § 30.10-65
              Tank barge—B/ALL.
              The term tank barge means a nonself-propelled tank vessel.
              [CGD 79-116, 62 FR 25135, May 8, 1997]
            
            
              § 30.10-67
              Tankship—T/ALL.
              The term tankship means a self-propelled tank vessel constructed or adapted primarily to carry oil or hazardous material in bulk in the cargo spaces.
              [CGD 79-116, 62 FR 25135, May 8, 1997]
            
            
              § 30.10-69
              Tank vessel—TB/ALL.
              The term tank vessel means a vessel that is constructed or adapted to carry, or that carries, oil or hazardous material in bulk as cargo or cargo residue, and that—
              (a) Is a vessel of the United States;
              (b) Operates on the navigable waters of the United States; or
              (c) Transfers oil or hazardous material in a port or place subject to the jurisdiction of the United States.
              [CGD 79-116, 62 FR 25135, May 8, 1997]
            
            
              § 30.10-71
              Tankerman—TB/ALL.
              The following ratings are established in part 13 of this chapter. The terms for the ratings identify persons holding valid endorsements for service in the ratings issued under that part:
              (a) Tankerman-PIC.
              (b) Tankerman-PIC (Barge).
              (c) Restricted Tankerman-PIC.
              (d) Restricted Tankerman-PIC (Barge).
              (e) Tankerman-Assistant.
              (f) Tankerman-Engineer.
              [CGD 79-116, 60 FR 17155, Apr. 4, 1995, as amended by USCG-2006-24371, 74 FR 11264, Mar. 16, 2009]
            
          
          
            Subpart 30.15—Equivalents
            
              § 30.15-1
              Conditions under which equivalents may be used—TB/ALL.

              (a) Where in this subchapter it is provided that a particular fitting, material, appliance, apparatus, or equipment, or type thereof, shall be fitted or carried in a vessel, or that any particular provision shall be made or arrangement shall be adopted, the Commandant may accept in substitution therefor any other fitting, material, apparatus, or equipment, or type thereof, or any other arrangement: Provided, That he shall have been satisfied by suitable trials that the fitting, material, appliance, apparatus, or equipment, or type thereof, or the provision or arrangement is at least as effective as that specified in this subchapter.
              (b) In any case where it is shown to the satisfaction of the Commandant that the use of any particular equipment, apparatus, or arrangement not specifically required by law is unreasonable or impracticable, the Commandant may permit the use of alternate equipment, apparatus, or arrangement to such an extent and upon such conditions as will insure, to his satisfaction, a degree of safety consistent with the minimum standards set forth in this subchapter.
              [CGFR 65-50, 30 FR 16657, Dec. 30, 1965, as amended by USCG-2004-18884, 69 FR 58345, Sept. 30, 2004; USCG-2004-18884, 69 FR 68089, Nov. 23, 2004]
            
          
          
            Subpart 30.25—Commodities Regulated
            
              § 30.25-1
              Cargoes carried in vessels certificated under the rules of this subchapter.
              (a) Table 30.25-1 lists flammable or combustible cargoes that, when transported in bulk, must be in vessels certificated under this subchapter D.
              (b) A mixture or blend of two or more cargoes appearing in Table 30.25-1 may be transported under this subchapter D.
              (c) A mixture or blend of one or more cargoes appearing in Table 30.25-1 and one or more cargoes appearing in Table 2, 46 CFR part 153, may be carried under this subchapter D if the mixture is flammable or combustible.
              (d) Any mixture containing one or more cargoes categorized by the International Maritime Organization (IMO) and listed in Table 30.25-1 as a category X, Y, or Z noxious liquid substance (NLS) may be carried in bulk—
              (1) Under this subchapter D if the vessel is not regulated under 46 CFR part 153;
              (2) Under part 153 if the vessel is regulated under that part; or alternatively under 33 CFR part 151 if the cargo is listed in 33 CFR 151.49; or
              (3) Under 33 CFR part 151 if the cargo is listed in 33 CFR 151.47.
              
                Table 30.25-1—List of Flammable and Combustible Bulk Liquid Cargoes
                [See NOTES at the end of this table for an explanation of symbols and terms used in this table. See Table 2, 46 CFR part 153, for additional cargoes that may be carried by a tank barge.]
                
                  Cargo name
                  IMO Annex IIpollution
                    category
                  
                
                
                  
                    Acetochlor
                  
                  
                    X
                  
                
                
                  Acetone
                  Z
                
                
                  Acetophenone
                  #
                
                
                  Acrylic acid/ethenesulphonic acid copolymer with phosphonate groups, sodium salt solution
                  Z
                
                
                  Acrylonitrile-Styrene copolymer dispersion in polyether polyol
                  Y
                
                
                  Alcohol (C6-C17) (secondary) poly(3-6) ethoxylates
                  Y
                
                
                  Alcohol (C6-C17) (secondary) poly(7-12) ethoxylates
                  Y
                
                
                  Alcohol (C9-C11) poly(2.5-9) ethoxylate
                  Y
                
                
                  
                    Alcohol (C12-C15) poly( . . . ) ethoxylates, see Alcohol (C12-C16) poly( . . . ) ethoxylates.
                  
                
                
                  Alcohol (C12-C16) poly(1-6) ethoxylates
                  Y
                
                
                  Alcohol (C12-C16) poly(7-19) ethoxylates
                  Y
                
                
                  Alcohol (C12-C16) poly(20+) ethoxylates
                  Y
                
                
                  Alcohols (C13 + )
                  Y
                
                
                  Alcoholic beverages, n.o.s.
                  Z
                
                
                  Aliphatic oil
                  I
                
                
                  Alkanes (C6-C9)
                  X
                
                
                  Iso- and cyclo-alkanes (C10-C11)
                  Y
                
                
                  Iso- and cyclo-alkanes (C12 + )
                  Y
                
                
                  n-Alkanes (C10 + )
                  Y
                
                
                  Alkaryl polyethers (C9-C20)
                  Y
                
                
                  
                    Alkenyl (C11+) amide
                  
                  
                    X
                  
                
                
                  Alkenyl (C8+) amine, Alkenyl (C12+) acid ester mixture
                  #
                
                
                  Alkenyl (C16-C20) succinic anhydride
                  Z
                
                
                  
                    Alkyl acrylate-Vinylpyridine copolymer in toluene
                  
                  
                    Y
                  
                
                
                  
                  
                    Alkylbenzene, Alkylindane, Alkylindene mixture (each C12-C17)
                  
                  
                    Z
                  
                
                
                  
                    Alkyl (C3-C4) benzenes
                  
                  
                    Y
                  
                
                
                  
                    Alkyl (C5-C8) benzenes
                  
                  
                    X
                  
                
                
                  Alkyl (C9+) benzenes
                  Y
                
                
                  
                    Alkyl (C11-C17) benzene sulfonic (alternately sulphonic) acid
                  
                  
                    Y
                  
                
                
                  Alkylbenzene sulfonic (alternately sulphonic) acid (4% or less)
                  #
                
                
                  
                    Alkyl dithiocarbamate (C19-C35)
                  
                  
                    Y
                  
                
                
                  Alkyl dithiothiadiazole (C6-C24)
                  Y
                
                
                  Alkyl ester copolymer (C4-C20)
                  Y
                
                
                  Alkyl (C7-C11) phenol poly(4-12) ethoxylate
                  Y
                
                
                  
                    Alkyl phenol sulfide (alternately sulphide) (C8-C40), see Alkyl (C8-C40) phenol sulfide (alternately sulphide).
                  
                
                
                  Alkyl (C8-C40) phenol sulfide (alternately sulphide)
                  Z
                
                
                  
                    Alkyl (C8-C9) phenylamine in aromatic solvents
                  
                  
                    Y
                  
                
                
                  Alkyl (C9-C15) phenyl propoxylate
                  Z
                
                
                  
                    Alkyl (C8-C10) polyglucoside solution (65% or less)
                  
                  
                    Y
                  
                
                
                  
                    Alkyl (C12-C14) polyglucoside solution (55% or less)
                  
                  
                    Y
                  
                
                
                  
                    Alkyl (C8-C10)/(C12-C14):(40% or less/60% or more) polyglucoside solution (55% or less)
                  
                  
                    Y
                  
                
                
                  
                    Alkyl (C8-C10)/(C12-C14):(60% or more/40% or less) polyglucoside solution (55% or less)
                  
                  
                    Y
                  
                
                
                  
                    Alkyl (C8-C10)/(C12-C14):(50%/50%) polyglucoside solution (55% or less)
                  
                  
                    Y
                  
                
                
                  
                    Alkyl (C10-C20, saturated and unsaturated) phosphite
                  
                  
                    Y
                  
                
                
                  
                    n-Alkyl phthalates, see individual phthalates.
                  
                
                
                  Alkyl sulfonic (alternately sulphonic) acid ester of phenol
                  Y
                
                
                  
                    Aluminum (alternately, Aluminium) hydroxide, sodium
                  
                  
                    Y
                  
                
                
                  Aminoethyldiethanolamine/Aminoethylethanolamine solution
                  Z
                
                
                  
                    2-Amino-2-methyl-1-propanol
                  
                  
                    Z
                  
                
                
                  Amyl acetate (all isomers)
                  Y
                
                
                  Amyl alcohol (iso-, n-, sec-, primary, tert-)
                  Z
                
                
                  
                    tert-Amyl ethyl ether
                  
                  
                    Z
                  
                
                
                  tert-Amyl methyl ether
                  X
                
                
                  
                    Amyl methyl ketone, see Methyl amyl ketone.
                
                
                  
                    Amylene, see Pentene (all isomers).
                
                
                  Animal acid oil
                  #
                
                
                  Animal and Fish acid oils and distillates, n.o.s.
                  #
                
                
                  Animal and Fish oils, n.o.s.
                  #
                
                
                  Animal oil
                  #
                
                
                  Aromatic oil
                  I
                
                
                  Aryl polyolefins (C11-C50)
                  Y
                
                
                  Asphalt
                  I
                
                
                  Asphalt blending stocks:
                
                
                  Roofers flux
                  I
                
                
                  Straight run residue
                  I
                
                
                  
                    Aviation alkylates (C8 paraffins and isoparaffins BPT 95 to 120 °C)
                  
                  
                    X
                  
                
                
                  
                    Barium long-chain (C11-C50) alkaryl sulfonate
                  
                  
                    Y
                  
                
                
                  Barium long-chain alkyl (C8-C14) phenate sulfide (alternately sulphide)
                  #
                
                
                  Beechnut oil
                  #
                
                
                  
                    Behenyl alcohol, see Alcohols (C13+).
                
                
                  Benzene tricarboxylic acid, trioctyl ester
                  Y
                
                
                  
                    Benzyl acetate
                  
                  
                    Y
                  
                
                
                  Benzyl alcohol
                  Y
                
                
                  
                    Bis(2-ethylhexyl) terephthalate
                  
                  
                    Y
                  
                
                
                  Brake fluid base mix: Poly(2-8)alkylene(C2-C3) glycols/Polyalkylene(C2-C10) glycols monoalkyl(C1-C4) ethers and their borate esters
                  Z
                
                
                  Butane
                  LFG
                
                
                  
                    Butene, see Butylenes (all isomers).
                
                
                  Butene oligomer
                  X
                
                
                  
                    2-Butoxyethanol (58%)/Hyperbranched polyesteramide (42%) (mixture)
                  
                  
                    Y
                  
                
                
                  Butyl acetate (all isomers)
                  Y
                
                
                  
                    Butyl alcohol (iso-, n-, sec-, tert-), see Butyl alcohol (all isomers)
                
                
                  Butyl alcohol (all isomers)
                  Z
                
                
                  
                    Butylbenzene (all isomers), see Alkyl (C3-C4) benzenes.
                
                
                  Butyl benzyl phthalate
                  X
                
                
                  
                    Butyl butyrate (all isomers)
                  
                  
                    Y
                  
                
                
                  Butylene
                  LFG
                
                
                  Butylene glycol
                  Z
                
                
                  
                    1,3-Butylene glycol, see Butylene glycol.
                
                
                  
                    iso-Butyl formate, see Isobutyl formate.
                
                
                  n-Butyl formate
                  #
                
                
                  Butyl heptyl ketone
                  #
                
                
                  
                  
                    Butyl methyl ketone, see Methyl butyl ketone
                
                
                  n-Butyl propionate
                  Y
                
                
                  Butyl stearate
                  #
                
                
                  Butyl toluene
                  #
                
                
                  gamma-Butyrolactone
                  Y
                
                
                  Calcium alkyl (C9) phenol sulfide (alternately sulphide), polyolefin phosphorosulfide (alternately phosphorosulphide) mixture
                  #
                
                
                  
                    Calcium alkyl salicylate, see Calcium long-chain alkyl salicylate (C13+)
                  
                
                
                  Calcium long-chain alkaryl sulfonate (alternately sulphonate) (C11-C50)
                  #
                
                
                  
                    Calcium long-chain alkyl phenate (C8-C40), see Calcium long-chain alkyl (C5-C10) phenate or Calcium long-chain alkyl (C11-C40) phenate
                  
                
                
                  Calcium long-chain alkyl (C5-C10) phenate
                  Y
                
                
                  Calcium long-chain alkyl (C11-C40) phenate
                  Y
                
                
                  Calcium long-chain alkyl phenolic amine (C8-C40)
                  #
                
                
                  Calcium long-chain alkyl salicylate (C13+)
                  Y
                
                
                  
                    Camelina oil
                  
                  
                    Y
                  
                
                
                  
                    Candelilla wax, see Waxes: Candelilla.
                
                
                  
                    Caprolactam solutions, see epsilon-Caprolactam (molten or aqueous solutions)
                
                
                  
                    epsilon-Caprolactam (molten or aqueous solutions)
                  
                  
                    Z
                  
                
                
                  
                    Carnauba wax, see Waxes: Carnauba.
                
                
                  
                    Cetyl alcohol (Hexadecanol), see Alcohols (C13+).
                
                
                  
                    Cetyl/Stearyl alcohol, see Alcohols (C13+).
                  
                
                
                  
                    Chlorinated paraffins (C10-C13)
                  
                  
                    X
                  
                
                
                  
                    1-(4-Chlorophenyl)-4,4-dimethyl-pentan-3-one
                  
                  
                    Y
                  
                
                
                  
                    Citric acid (70% or less)
                  
                  
                    Z
                  
                
                
                  Clarified oil
                  I
                
                
                  Coal oil
                  #
                
                
                  
                    Coconut oil fatty acid methyl ester
                  
                  
                    Y
                  
                
                
                  Cod liver oil
                  #
                
                
                  Copper salt of long-chain (C17 + ) alkanoic acid
                  Y
                
                
                  Corn acid oil
                  #
                
                
                  Cotton seed acid oil
                  #
                
                
                  
                    Cottonseed, fatty acid, see Cottonseed oil, fatty acid.
                
                
                  Cottonseed oil, fatty acid
                  #
                
                
                  Crude Isononylaldehyde
                  #
                
                
                  Crude Isopropanol
                  @Z
                
                
                  † Crude oil
                  I
                
                
                  
                    Cumene, see Alkyl (C3-C4) benzenes.
                  
                
                
                  
                    Cycloheptane
                  
                  
                    X
                  
                
                
                  Cyclohexane
                  Y
                
                
                  Cyclohexanol
                  Y
                
                
                  
                    Cyclohexyl acetate
                  
                  
                    Y
                  
                
                
                  1,3-Cyclopentadiene dimer (molten)
                  Y
                
                
                  
                    Cyclopentane
                  
                  
                    Y
                  
                
                
                  
                    Cyclopentene
                  
                  
                    Y
                  
                
                
                  p-Cymene
                  Y
                
                
                  Dark mixed acid oil
                  #
                
                
                  Decahydronaphthalene
                  Y
                
                
                  
                    iso-Decaldehyde, see Isodecaldehyde.
                
                
                  n-Decaldehyde
                  #
                
                
                  
                    Decane, see n-Alkanes (C10+).
                  
                
                
                  
                    Decanoic acid
                  
                  
                    X
                  
                
                
                  Decene
                  X
                
                
                  Decyl acetate
                  #
                
                
                  Decyl alcohol (all isomers)
                  Y
                
                
                  
                    n-Decylbenzene, see Alkyl (C9+) benzenes.
                
                
                  
                    Detergent alkylate, see Alkyl (C9+) benzenes.
                
                
                  
                    Di+, see Poly(2-8)alkylene glycol monoalkyl(C1-C6) ether acetate.
                  
                
                
                  Diacetone alcohol
                  Z
                
                
                  
                    Dialkyl (C10-C14) benzenes, see Alkyl (C9+) benzenes.
                
                
                  Dialkyl (C8-C9) diphenylamines
                  Z
                
                
                  Dialkyl (C7-C13) phthalates
                  X
                
                
                  
                    Including:
                  
                  
                
                
                  
                    Diisodecyl phthalate.
                  
                  
                
                
                  
                    Diisononyl phthalate.
                  
                  
                
                
                  
                    Dinonyl phthalate.
                  
                  
                
                
                  
                    Ditridecyl phthalate.
                  
                  
                
                
                  
                    Diundecyl phthalate.
                  
                  
                
                
                  
                  
                    Dibutyl carbinol, see Nonyl alcohol (all isomers)
                
                
                  
                    Dibutyl hydrogen phosphonate
                  
                  Y
                
                
                  
                    2,6-Di-tert-butylphenol
                  
                  
                    X
                  
                
                
                  
                    Dibutyl phthalate
                  
                  
                    X
                  
                
                
                  
                    ortho-Dibutyl phthalate, see Dibutyl phthalate
                
                
                  
                    Dibutyl terephthalate
                  
                  
                    Y
                  
                
                
                  
                    Dicyclopentadiene, see 1,3-Cyclopentadiene dimer (molten)
                
                
                  Diesel oil
                  I
                
                
                  Diethylbenzene
                  Y
                
                
                  Diethylene glycol
                  Z
                
                
                  
                    Diethylene glycol butyl ether, see Poly(2-8)alkylene glycol monoalkyl (C1-C6) ether.
                  
                
                
                  
                    Diethylene glycol butyl ether acetate, see Poly(2-8)alkylene glycol monoalkyl (C1-C6) ether acetate.
                
                
                  Diethylene glycol diethyl ether
                  Z
                
                
                  
                    Diethylene glycol ethyl ether, see Poly(2-8)alkylene glycol monoalkyl (C1-C6) ether.
                
                
                  
                    Diethylene glycol n-hexyl ether, see Poly(2-8)alkylene glycol monoalkyl (C1-C6) ether.
                  
                  
                
                
                  
                    Diethylene glycol methyl ether, see Poly(2-8)alkylene glycol monoalkyl (C1-C6) ether.
                  
                
                
                  
                    Diethylene glycol methyl ether acetate, see Poly(2-8)alkylene glycol monoalkyl (C1-C6) ether acetate.
                  
                
                
                  Diethylene glycol phenyl ether
                  #
                
                
                  Diethylene glycol phthalate
                  Y
                
                
                  
                    Diethylene glycol propyl ether, see Poly(2-8)alkylene glycol monoalkyl (C1-C6) ether.
                
                
                  Di-(2-ethylhexyl)adipate
                  Y
                
                
                  
                    Di-(2-ethylhexyl)phthalate, see Dioctyl phthalate
                
                
                  Diethyl phthalate
                  Y
                
                
                  Diglycidyl ether of bisphenol A
                  X
                
                
                  
                    Diglycidyl ether of bisphenol F
                  
                  
                    Y
                  
                
                
                  
                    Diheptyl phthalate, see Dialkyl (C7-C13) phthalates.
                  
                
                
                  
                    Di-n-hexyl adipate
                  
                  
                    X
                  
                
                
                  Dihexyl phthalate
                  Y
                
                
                  
                    Diisobutyl carbinol, see Nonyl alcohol (all isomers)
                
                
                  Diisobutylene
                  Y
                
                
                  Diisobutyl ketone
                  Y
                
                
                  Diisobutyl phthalate
                  X
                
                
                  
                    Diisodecyl phthalate, see Dialkyl(C7-C13) phthalates
                
                
                  Diisononyl adipate
                  Y
                
                
                  
                    Diisononyl phthalate, see Dialkyl (C7-C13) phthalates.
                
                
                  Diisooctyl phthalate
                  Y
                
                
                  Diisopropylbenzene (all isomers)
                  X
                
                
                  Diisopropylnaphthalene
                  Y
                
                
                  Dimethyl adipate
                  X
                
                
                  
                    Dimethylbenzene, see Xylenes
                
                
                  Dimethyl glutarate
                  Y
                
                
                  
                    Dimethyl octanoic acid
                  
                  
                    Y
                  
                
                
                  Dimethyl phthalate
                  Y
                
                
                  Dimethylpolysiloxane
                  Y
                
                
                  2,2-Dimethylpropane-1,3-diol (molten or solution)
                  Z
                
                
                  Dimethyl succinate
                  Y
                
                
                  
                    Dinonyl phthalate, see Dialkyl (C7-C13) phthalates.
                
                
                  
                    Dioctyl phthalate, see Dialkyl (C7-C13) phthalates.
                
                
                  Dipentene
                  Y
                
                
                  Diphenyl
                  X
                
                
                  
                    Diphenylamine (molten)
                  
                  
                    Y
                  
                
                
                  
                    Diphenylamines, alkylated
                  
                  
                    Y
                  
                
                
                  Diphenyl/Diphenyl ether mixtures
                  X
                
                
                  Diphenyl ether
                  X
                
                
                  Diphenyl ether/Diphenyl phenyl ether mixture
                  X
                
                
                  
                    Diphenylol propane-epichlorohydrin resins
                  
                  
                    X
                  
                
                
                  Dipropylene glycol
                  Z
                
                
                  
                    Dipropylene glycol butyl ether, see Poly(2-8)alkylene glycol monoalkyl (C1-C6) ether.
                
                
                  Dipropylene glycol dibenzoate
                  #
                
                
                  
                    Dipropylene glycol methyl ether, see Poly(2-8)alkylene glycol monoalkyl (C1-C6) ether.
                  
                
                
                  
                    Dithiocarbamate ester (C7-C35)
                  
                  
                    X
                  
                
                
                  Distillates:
                
                
                  Flashed feed stocks
                  I
                
                
                  Straight run
                  I
                
                
                  Diundecyl phthalate
                  Y
                
                
                  Dodecane (all isomers)
                  Y
                
                
                  
                    Dodecanol (all isomers), see Dodecyl alcohol (all isomers).
                
                
                  Dodecene (all isomers)
                  X
                
                
                  
                  Dodecyl alcohol
                  Y
                
                
                  
                    Dodecyl benzene, see Alkyl (C9+) benzenes.
                
                
                  Dodecyl hydroxypropyl sulfide (alternately sulphide).
                  X
                
                
                  Dodecyl phenol
                  X
                
                
                  Dodecyl xylene
                  Y
                
                
                  
                    Drilling brines (containing zinc salts) (if flammable or combustible)
                  
                  
                    X
                  
                
                
                  
                    Drilling brines, including: calcium bromide solution, calcium chloride solution and sodium chloride solution (if flammable or combustible)
                  
                  
                    Z
                  
                
                
                  Drilling mud (low toxicity) (if flammable or combustible)
                  #
                
                
                  
                    ETBE, see Ethyl tert-butyl ether.
                
                
                  Ethane
                  LFG
                
                
                  Ethoxy triglycol (crude)
                  #
                
                
                  2-Ethoxyethyl acetate
                  Y
                
                
                  
                    Ethoxylated alkyloxy alkyl amine, see Ethoxylated long-chain (C16+) alkyloxyalkylamine.
                
                
                  Ethoxylated long-chain (C16+) alkyloxyalkylamine
                  Y
                
                
                  Ethyl acetate
                  Z
                
                
                  Ethyl acetoacetate
                  Z
                
                
                  Ethyl alcohol
                  Z
                
                
                  Ethyl amyl ketone
                  Y
                
                
                  Ethylbenzene
                  Y
                
                
                  Ethyl butanol
                  #
                
                
                  Ethyl tert-butyl ether
                  Y
                
                
                  Ethyl butyrate
                  Y
                
                
                  Ethyl cyclohexane
                  Y
                
                
                  
                    S-Ethyl dipropylthiocarbamate
                  
                  
                    Y
                  
                
                
                  Ethylene
                  LFG
                
                
                  Ethylene carbonate
                  Z
                
                
                  Ethylene glycol
                  Y
                
                
                  Ethylene glycol acetate
                  Y
                
                
                  Ethylene glycol butyl ether acetate
                  Y
                
                
                  Ethylene glycol diacetate
                  Y
                
                
                  Ethylene glycol dibutyl ether
                  #
                
                
                  
                    Ethylene glycol ethyl ether acetate, see 2-Ethoxyethyl acetate
                
                
                  Ethylene glycol methyl butyl ether
                  #
                
                
                  Ethylene glycol methyl ether acetate
                  Y
                
                
                  Ethylene glycol phenyl ether
                  Z
                
                
                  Ethylene glycol phenyl ether/Diethylene glycol phenyl ether mixture
                  Z
                
                
                  Ethyl-3-ethoxypropionate
                  Y
                
                
                  
                    2-Ethylhexaldehyde, see Octyl aldehydes
                
                
                  2-Ethylhexanoic acid
                  Y
                
                
                  
                    Ethylhexoic acid, see 2-Ethylhexanoic acid
                
                
                  
                    2-Ethylhexanol, see Octanol (all isomers)
                
                
                  Ethyl hexyl phthalate
                  #
                
                
                  2-Ethyl-2-(hydroxymethyl) propane-1,3-diol, (C8-C10) ester
                  Y
                
                
                  Ethyl propionate
                  Y
                
                
                  Ethyl toluene
                  Y
                
                
                  Fatty acid (saturated, C13 + )
                  Y
                
                
                  
                    Fatty acids (C16+)
                  
                  
                    Y
                  
                
                
                  
                    Fatty acids, essentially linear (C6-C18) 2-ethylhexyl ester
                  
                  
                    Y
                  
                
                
                  Fish acid oil
                  #
                
                
                  Formamide
                  Y
                
                
                  Furfuryl alcohol
                  Y
                
                
                  † Gas oil, cracked
                  I
                
                
                  Gas oil, high pour
                  I
                
                
                  Gas oil, low pour
                  I
                
                
                  Gas oil, low sulfur (alternately sulphur)
                  I
                
                
                  Gasoline blending stocks:
                
                
                  Alkylates
                  I
                
                
                  † Reformates
                  I
                
                
                  Gasolines:
                
                
                  † Automotive (containing not more than 4.23 grams lead per gallon)
                  I
                
                
                  † Aviation (containing not more than 4.86 grams lead per gallon)
                  I
                
                
                  Casinghead (natural)
                  I
                
                
                  Polymer
                  I
                
                
                  † Straight run
                  I
                
                
                  Gasoline (Natural gas condensate)
                  I
                
                
                  
                    Glucitol/glycerol blend propoxylated (containing 10% or more amines)
                  
                  
                    Z
                  
                
                
                  Glycerine
                  Z
                
                
                  
                  Glycerine (83%), Dioxanedimethanol (17%) mixture
                  #
                
                
                  
                    Glycerol, see Glycerine
                
                
                  
                    Glycerol ethoxylated
                  
                  
                    OS
                  
                
                
                  Glycerol monooleate
                  Y
                
                
                  Glycerol polyalkoxylate
                  #
                
                
                  
                    Glycerol, propoxylated and ethoxylated
                  
                  
                    Z
                  
                
                
                  
                    Glycerol/sucrose blend, propoxylated and ethoxylated
                  
                  
                    Z
                  
                
                
                  Glyceryl triacetate
                  Z
                
                
                  
                    Glycidyl ester of tridecyl acetic acid, see Glycidyl ester of C10 trialkylacetic acid
                
                
                  
                    Glycidyl ester of versatic acid, see Glycidyl ester of C10 trialkylacetic acid
                
                
                  Glycidyl ester of C10 trialkylacetic acid
                  Y
                
                
                  
                    Glycol diacetate, see Ethylene glycol diacetate
                
                
                  
                    Glycol triacetate, see Glyceryl triacetate
                
                
                  Glyoxal solution (40% or less)
                  Y
                
                
                  Glyphosate solution (not containing surfactant)
                  Y
                
                
                  
                    Grape seed oil
                  
                  
                    Y
                  
                
                
                  Groundnut acid oil
                  #
                
                
                  Groundnut oil
                  Y
                
                
                  Hazelnut oil
                  #
                
                
                  Heartcut distillate
                  I
                
                
                  
                    Heptadecane, see n-Alkanes (C10+).
                
                
                  Heptane (all isomers)
                  X
                
                
                  
                    Heptanoic acid, see n-Heptanoic acid.
                
                
                  
                    n-
                    Heptanoic acid
                  
                  
                    Z
                  
                
                
                  Heptanol (all isomers)
                  Y
                
                
                  Heptene (all isomers)
                  Y
                
                
                  Heptyl acetate
                  Y
                
                
                  
                    Herbicide (C15H22NO2Cl), see N-(2-Methoxy-1-methyl ethyl)-2-ethyl-6-methylchloroacetanilide
                
                
                  
                    Hexadecanol (Cetyl alcohol), see Alcohols (C 13+).
                
                
                  1-Hexadecylnaphthalene/1,4-Bis(hexadecyl)naphthalene mixture
                  Y
                
                
                  
                    Hexaethylene glycol, see Polyethylene glycol
                
                
                  Hexamethylene glycol
                  Z
                
                
                  Hexamethylenetetramine solutions
                  Z
                
                
                  Hexane (all isomers)
                  Y
                
                
                  
                    1,6-Hexanediol, distillation overheads
                  
                  
                    Y
                  
                
                
                  Hexanoic acid
                  Y
                
                
                  Hexanol
                  Y
                
                
                  Hexene (all isomers)
                  Y
                
                
                  Hexyl acetate
                  Y
                
                
                  Hexylene glycol
                  Z
                
                
                  
                    Hydrogenated starch hydrolysate
                  
                  
                    OS
                  
                
                
                  2-Hydroxy-4-(methylthio)butanoic acid
                  Z
                
                
                  
                    Hydroxyl terminated polybutadiene, see Polybutadiene, hydroxyl terminated.
                
                
                  
                    Illipe oil
                  
                  Y
                
                
                  
                    Isoamyl alcohol
                  
                  Z
                
                
                  
                    Isobutyl alcohol
                  
                  Z
                
                
                  
                    Isobutyl formate
                  
                  Z
                
                
                  
                    Isobutyl methacrylate
                  
                  Z
                
                
                  Isodecaldehyde
                  #
                
                
                  Isophorone
                  Y
                
                
                  
                    Isopropyl acetate
                  
                  Z
                
                
                  
                    Isopropyl alcohol
                  
                  Z
                
                
                  
                    Isopropylbenzene, see Alkyl (C3-C4) benzenes.
                
                
                  Isopropylcyclohexane
                  @Y
                
                
                  
                    Jatropha oil
                  
                  
                    Y
                  
                
                
                  Jet fuels:
                
                
                  † JP-4
                  I
                
                
                  JP-5 (kerosene, heavy)
                  I
                
                
                  JP-8
                  I
                
                
                  Kerosene
                  I
                
                
                  Lactic acid
                  Z
                
                
                  Lanolin oil
                  #
                
                
                  Lard oil
                  #
                
                
                  Latex, ammonia (1% or less)-inhibited
                  Y
                
                
                  
                    Latex: Carboxylated styrene-Butadiene copolymer; Styrene-Butadiene rubber
                  
                  
                    Z
                  
                
                
                  
                    Lauric acid
                  
                  
                    X
                  
                
                
                  Lecithin
                  OS
                
                
                  Linseed oil
                  Y
                
                
                  
                  Long-chain alkaryl polyether (C11-C20)
                  Y
                
                
                  Long-chain alkaryl sulfonic (alternately sulphonic) acid (C16-C60)
                  Y
                
                
                  Long-chain alkylphenate/Phenol sulfide (alternately sulphide) mixture
                  Y
                
                
                  Lubricating oil
                  I
                
                
                  
                    L-Lysine solution (60% or less)
                  
                  
                    Z
                  
                
                
                  Magnesium long-chain alkaryl sulfonate (alternately sulphonate) (C11-C50)
                  Y
                
                
                  Magnesium long-chain alkyl phenate sulfide (alternately sulphide) (C8-C20)
                  #
                
                
                  Magnesium long-chain alkyl salicylate (C11 + )
                  Y
                
                
                  
                    Magnesium nonyl phenol sulfide (alternately sulphide), see Magnesium long-chain alkyl phenate sulfide (alternately sulphide) (C8-C20).
                
                
                  
                    Maleic anhydride/sodium allylsulphonate copolymer solution
                  
                  
                    Z
                  
                
                
                  
                    Mango kernel oil
                  
                  
                    Y
                  
                
                
                  2-Mercaptobenzothiazol (in liquid mixtures)
                  #
                
                
                  Methane
                  LFG
                
                
                  3-Methoxy-1-butanol
                  Z
                
                
                  3-Methoxybutyl acetate
                  Y
                
                
                  1-Methoxy-2-propyl acetate
                  #
                
                
                  
                    N-(2-Methoxy-1-methyl ethyl)-2-ethyl-6-methylchloroacetanilide
                  
                  
                    X
                  
                
                
                  
                    Methoxy triglycol, see Poly(2-8)alkylene glycol monoalkyl (C1-C6) ether.
                
                
                  Methyl acetate
                  Z
                
                
                  Methyl acetoacetate
                  Z
                
                
                  Methyl alcohol
                  Y
                
                
                  Methylamyl acetate
                  Y
                
                
                  Methylamyl alcohol
                  Z
                
                
                  Methyl amyl ketone
                  Z
                
                
                  
                    Methyl butanol, see amyl alcohols.
                
                
                  Methylbutenol
                  Y
                
                
                  Methyl tert-butyl ether
                  Z
                
                
                  Methyl butyl ketone
                  Y
                
                
                  
                    Methylbutynol
                  
                  
                    Z
                  
                
                
                  Methyl butyrate
                  Y
                
                
                  
                    Methylcyclohexane
                  
                  
                    Y
                  
                
                
                  
                    Methylcyclopentadiene dimer
                  
                  
                    Y
                  
                
                
                  
                    Methyl 3-(3,5 di-tert-butyl-4-hydroxyphenyl)propionate crude melt
                  
                  
                    [Y]
                  
                
                
                  Methyl ethyl ketone
                  Z
                
                
                  
                    Methyl formate
                  
                  
                    Z
                  
                
                
                  N-Methylglucamine solution (70% or less)
                  Z
                
                
                  
                    2-Methylglutaronitrile with 2-Ethylsuccinonitrile (12% or less)
                  
                  
                    Z
                  
                
                
                  Methyl heptyl ketone
                  #
                
                
                  
                    2-Methyl-2-hydroxy-3-butyne
                  
                  
                    Z
                  
                
                
                  
                    Methyl isobutyl carbinol, see Methyl amyl alcohol
                
                
                  Methyl isobutyl ketone
                  Z
                
                
                  3-Methyl-3-methoxybutanol
                  Z
                
                
                  3-Methyl-3-methoxybutyl acetate
                  #
                
                
                  
                    Methyl naphthalene (molten)
                  
                  
                    X
                  
                
                
                  
                    Methyl pentene, see Hexene (all isomers)
                
                
                  
                    2-Methylpyridine
                  
                  
                    Z
                  
                
                
                  
                    3-Methylpyridine
                  
                  
                    Z
                  
                
                
                  
                    4-Methylpyridine
                  
                  
                    Z
                  
                
                
                  
                    Methyl tert-pentyl ether, see tert-Amyl methyl ether
                
                
                  2-Methyl-1,3-propanediol
                  Z
                
                
                  Methyl propyl ketone
                  Z
                
                
                  N-Methyl-2-pyrrolidone
                  Y
                
                
                  
                    Methyl salicylate
                  
                  
                    Y
                  
                
                
                  
                    Metolachlor, see N-(2-Methoxy-1-methylethyl)-2-ethyl-6-methylchloroacetanilide
                
                
                  Mineral oil
                  I
                
                
                  Mineral seal oil
                  I
                
                
                  Mineral spirits
                  I
                
                
                  Mixed acid oil
                  #
                
                
                  Mixed general acid oil
                  #
                
                
                  Mixed hard acid oil
                  #
                
                
                  Mixed soft acid oil
                  #
                
                
                  Motor oil
                  I
                
                
                  
                    MTBE, see Methyl tert-butyl ether
                
                
                  Myrcene
                  X
                
                
                  Naphtha:
                
                
                  † Aromatic (having less than 10% Benzene)
                  I
                
                
                  Heavy
                  I
                
                
                  
                  Paraffinic
                  I
                
                
                  † Petroleum
                  I
                
                
                  † Solvent
                  I
                
                
                  Stoddard Solvent
                  I
                
                
                  † Varnish makers' and painters' (75%)
                  I
                
                
                  Naphthenic acid
                  #
                
                
                  Neatsfoot oil
                  #
                
                
                  
                    Neodecanoic acid
                  
                  
                    Y
                  
                
                
                  
                    Nitrilotriacetic acid, trisodium salt solution
                  
                  
                    Y
                  
                
                
                  
                    Nitroethane
                  
                  
                    Y
                  
                
                
                  
                    Nitroethane (80%)/Nitropropane (20%)
                  
                  
                    Y
                  
                
                
                  
                    Nitroethane/1-Nitropropane (each 15% or more) mixture
                  
                  
                    Y
                  
                
                
                  Nitropropane (60%)/Nitroethane (40%) mixture
                  Y
                
                
                  Nonane (all isomers)
                  X
                
                
                  Nonanoic acid (all isomers)
                  Y
                
                
                  Nonanoic, Tridecanoic acid mixture
                  #
                
                
                  Nonene (all isomers)
                  Y
                
                
                  Nonyl acetate
                  #
                
                
                  Nonyl alcohol (all isomers)
                  Y
                
                
                  Nonyl methacrylate monomer
                  Y
                
                
                  Nonylphenol
                  X
                
                
                  Nonylphenol poly(4 + )ethoxylate
                  Y
                
                
                  
                    Nonyl phenol sulfide (alternately sulphide) (90% or less), see Alkyl (C8-C40) phenol sulfide (alternately sulphide).
                
                
                  Noxious liquid, F, (2) n.o.s. (“trade name” contains “principal components”) ST 1, Cat X
                  X
                
                
                  Noxious liquid, F, (4) n.o.s. (“trade name” contains “principal components”) ST 2, Cat X
                  X
                
                
                  Noxious liquid, F, (6) n.o.s. (“trade name” contains “principal components”) ST 2, Cat Y
                  Y
                
                
                  Noxious liquid, F, (8) n.o.s. (“trade name” contains “principal components”) ST 3, Cat Y
                  Y
                
                
                  Noxious liquid, F, (10) n.o.s. (“trade name” contains “principal components”) ST 3, Cat Z
                  Z
                
                
                  Noxious liquid, (11) n.o.s. (“trade name” contains “principal components”) Cat Z (if flammable or combustible)
                  Z
                
                
                  Non noxious liquid, (12) n.o.s. (“trade name” contains “principal components”) Cat OS (if flammable or combustible)
                  OS
                
                
                  Nutmeg butter oil
                  #
                
                
                  
                    Octadecanol (Oleyl alcohol), see Alcohols (C13+).
                
                
                  
                    Octadecene, see the olefin or alpha-olefin entries.
                
                
                  Octadeceneamide solution
                  #
                
                
                  
                    Octamethylcyclotetrasiloxane
                  
                  
                    Y
                  
                
                
                  Octane (all isomers)
                  X
                
                
                  Octanoic acid (all isomers)
                  Y
                
                
                  Octanol (all isomers)
                  Y
                
                
                  Octene (all isomers)
                  Y
                
                
                  
                    Octyl acetate, see n-Octyl acetate
                
                
                  
                    n-Octyl acetate
                  
                  
                    Y
                  
                
                
                  
                    Octyl alcohol (iso-, n-), see Octanol (all isomers)
                
                
                  Octyl aldehydes
                  Y
                
                
                  Octyl decyl adipate
                  Y
                
                
                  
                    Octyl phthalate, see Dioctyl phthalate.
                
                
                  Oil, fuel:
                
                
                  No. 1 (kerosene)
                  I
                
                
                  No. 1-D
                  I
                
                
                  No. 2
                  I
                
                
                  No. 2-D
                  I
                
                
                  No. 4
                  I
                
                
                  No. 5
                  I
                
                
                  No. 6
                  I
                
                
                  Oiticica oil
                  #
                
                
                  alpha-Olefins (C6-C18) mixtures
                  X
                
                
                  
                    alpha-Olefins (C13-C18) mixtures, see alpha-Olefins (C6-C18)
                
                
                  Olefins (C13 + , all isomers)
                  Y
                
                
                  Olefin-Alkyl ester copolymer (molecular weight 2000 + )
                  Y
                
                
                  
                    Olefin mixture (C7-C9) C8 rich, stabilized
                  
                  
                    X
                  
                
                
                  Olefin mixtures (C5-C7)
                  Y
                
                
                  Olefin mixtures (C5-C15)
                  X
                
                
                  Oleic acid
                  Y
                
                
                  
                    Oleyl alcohol (Octadecanol), see Alcohols (C13+).
                
                
                  Olive oil
                  Y
                
                
                  
                    Orange juice (concentrated)
                  
                  
                    OS
                  
                
                
                  Palm kernel acid oil, methyl ester
                  #
                
                
                  
                  
                    Palm kernel fatty acid distillate
                  
                  
                    Y
                  
                
                
                  
                    Palm kernel olein
                  
                  
                    Y
                  
                
                
                  
                    Palm kernel stearin
                  
                  
                    Y
                  
                
                
                  
                    Palm mid-fraction
                  
                  
                    Y
                  
                
                
                  Palm oil
                  Y
                
                
                  Palm oil fatty acid methyl ester
                  Y
                
                
                  
                    Palm olein
                  
                  
                    Y
                  
                
                
                  
                    Palm stearin
                  
                  
                    Y
                  
                
                
                  
                    Paraffin wax, see Waxes: Paraffin.
                
                
                  
                    n-Paraffins (C10-C20), see n-Alkanes (C10+) all isomers.
                
                
                  
                    Paraldehyde-ammonia reaction product
                  
                  
                    Y
                  
                
                
                  
                    Peanut oil, see Groundnut oil.
                
                
                  Peel oil (oranges and lemons)
                  #
                
                
                  Penetrating oil
                  I
                
                
                  
                    Pentadecanol, see Alcohols (C13+).
                
                
                  
                    1,3-Pentadiene
                  
                  
                    Y
                  
                
                
                  
                    1,3-Pentadiene (greater than 50%), cyclopentene and isomers, mixtures
                  
                  
                    Y
                  
                
                
                  
                    Pentaethylene glycol, see Polyethylene glycols
                
                
                  Pentane (all isomers)
                  Y
                
                
                  Pentanoic acid
                  Y
                
                
                  Pentene (all isomers)
                  Y
                
                
                  
                    n-Pentyl propionate
                  Y
                
                
                  Perilla oil
                  #
                
                
                  Petrolatum
                  Y
                
                
                  1-Phenyl-1-xylyl ethane
                  Y
                
                
                  Phosphate esters, alkyl (C12-C14) amine
                  Y
                
                
                  Phosphosulfurized (alternately Phosphosulphurized) bicyclic terpene
                  #
                
                
                  Pilchard oil
                  #
                
                
                  
                    Pinene, see the alpha- or beta- isomers.
                
                
                  alpha-Pinene
                  X
                
                
                  beta-Pinene
                  X
                
                
                  Pine oil
                  X
                
                
                  
                    Piperazine (70% or less)
                  
                  
                    Y
                  
                
                
                  
                    Polyalkyl (C18-C22) acrylate in xylene
                  
                  
                    Y
                  
                
                
                  Polyalkylene glycols, polyalkylene glycol monoalkyl ethers mixtures
                  #
                
                
                  
                    Polyalkylalkenaminesuccinimide, molybdenum oxysulfide (alternately oxysulphide)
                  
                  
                    Y
                  
                
                
                  
                    Polyalkylene glycol butyl ether, see Poly(2-8)alkylene glycol monoalkyl (C1-C6) ether.
                
                
                  Poly(2-8)alkylene glycol monoalkyl (C1-C6) ether
                  Z
                
                
                  
                    Including:
                  
                
                
                  
                    Diethylene glycol butyl ether
                  
                
                
                  
                    Diethylene glycol ethyl ether
                  
                
                
                  
                    Diethylene glycol n-hexyl ether
                  
                
                
                  
                    Diethylene glycol methyl ether
                  
                
                
                  
                    Diethylene glycol n-propyl ether
                  
                
                
                  
                    Dipropylene glycol butyl ether
                  
                
                
                  
                    Dipropylene glycol methyl ether
                  
                
                
                  
                    Polypropylene glycol methyl ether
                  
                
                
                  
                    Triethylene glycol butyl ether
                  
                
                
                  
                    Triethylene glycol ethyl ether
                  
                
                
                  
                    Triethylene glycol methyl ether
                  
                
                
                  
                    Tripropylene glycol methyl ether
                  
                
                
                  Poly(2-8)alkylene glycol monoalkyl (C1-C6) ether acetate
                  Y
                
                
                  
                    Including:
                  
                
                
                  
                    Diethylene glycol butyl ether acetate
                  
                
                
                  
                    Diethylene glycol ethyl ether acetate
                  
                
                
                  
                    Diethylene glycol methyl ether acetate
                  
                
                
                  Polyalkylene oxide polyol
                  #
                
                
                  Polyalkyl (C10-C20) methacrylate
                  Y
                
                
                  
                    Polyalkyl (C10-C18) methacrylate/Ethylene-propylene copolymer mixture
                  
                  
                    Y
                  
                
                
                  Polybutadiene, hydroxyl terminated
                  #
                
                
                  Polybutene
                  Y
                
                
                  Polybutenyl succinimide
                  Y
                
                
                  
                    Poly(2+)cyclic aromatics
                  
                  
                    X
                  
                
                
                  
                    Polydimethylsiloxane, see Dimethylpolysiloxane
                
                
                  Polyether (molecular weight 1350 + )
                  Y
                
                
                  Polyether polyols
                  #
                
                
                  Polyethylene glycol
                  Z
                
                
                  Polyethylene glycol dimethyl ether
                  Z
                
                
                  
                  
                    Poly(ethylene glycol) methylbutenyl ether (molecular weight >1000)
                  
                  
                    Z
                  
                
                
                  
                    Polyethylene glycol monoalkyl ether, see Poly(2-8)alkylene glycol monoalkyl (C1-C6) ether.
                
                
                  Polyglycerine, sodium salt solution (containing less than 3% sodium hydroxide)
                  Z
                
                
                  Polyglycerol
                  #
                
                
                  
                    Polyisobutenamine in aliphatic (C10-C14) solvent
                  
                  
                    Y
                  
                
                
                  Polyisobutenyl anhydride adduct
                  Z
                
                
                  
                    Poly(4+)isobutylene (molecular weight >224)
                  
                  
                    X
                  
                
                
                  
                    Polyisobutylene (molecular weight ≤224)
                  
                  
                    Y
                  
                
                
                  Polymerized esters
                  #
                
                
                  Polyolefin (molecular weight 300+)
                  Y
                
                
                  Polyolefin amide alkeneamine (C17 + )
                  Y
                
                
                  
                    Polyolefin amide alkeneamine (C28+), see Polyolefin amide alkeneamine (C17+).
                
                
                  Polyolefin amide alkeneamine borate (C28-C250)
                  Y
                
                
                  Polyolefin amide alkeneamine/Molybdenum oxysulfide (alternately oxysulphide) mixture
                  #
                
                
                  Polyolefin amide alkeneamine polyol
                  Y
                
                
                  
                    Polyolefinamine (C28-C250)
                  
                  
                    Y
                  
                
                
                  
                    Polyolefinamine in alkyl (C2-C4) benzenes
                  
                  
                    Y
                  
                
                
                  
                    Polyolefinamine in aromatic solvent
                  
                  
                    Y
                  
                
                
                  
                    Polyolefin aminoester salts (molecular weight 2000+)
                  
                  
                    Y
                  
                
                
                  Polyolefin anhydride
                  Y
                
                
                  Polyolefin ester (C28-C250)
                  Y
                
                
                  Polyolefin phenolic amine (C28-C250)
                  Y
                
                
                  Polyolefin phosphorosulfide (alternately phosphorosulphide), barium derivative (C28-C250)
                  Y
                
                
                  Poly(20)oxyethylene sorbitan monooleate
                  Y
                
                
                  Poly(5 + )propylene
                  Y
                
                
                  Polypropylene glycol
                  Z
                
                
                  
                    Polypropylene glycol methyl ether, see Poly(2-8)alkylene glycol monoalkyl (C1-C6) ether
                
                
                  Polysiloxane
                  Y
                
                
                  Poppy oil
                  #
                
                
                  Poppy seed oil
                  #
                
                
                  Potassium oleate
                  Y
                
                
                  Potassium salt of polyolefin acid
                  #
                
                
                  Propane
                  LFG
                
                
                  
                    2-Propene-1-aminium, N, N-dimethyl-N-2-propenyl-, chloride, homopolymer solution
                  
                  
                    Y
                  
                
                
                  
                    Propionaldehyde
                  
                  
                    Y
                  
                
                
                  
                    n-Propoxypropanol, see Propylene glycol monoalkyl ether
                
                
                  
                    n-Propyl acetate
                  Y
                
                
                  
                    n-Propyl alcohol
                  Y
                
                
                  
                    iso-Propylbenzene, see Propylbenzene (all isomers)
                
                
                  
                    n-Propylbenzene, see Propylbenzene (all isomers)
                
                
                  Propylbenzene (all isomers), see Alkyl(C3-C4) benzenes.
                
                
                  
                    iso-Propylbenzene, see Alkyl(C3-C4) benzenes.
                
                
                  
                    n-Propylbenzene, see Alkyl(C3-C4) benzenes.
                
                
                  
                    iso-Propylcyclohexane, see Isopropylcyclohexane.
                
                
                  Propylene
                  LFG
                
                
                  Propylene-Butylene copolymer
                  #
                
                
                  Propylene carbonate
                  Z
                
                
                  Propylene dimer
                  #
                
                
                  Propylene glycol
                  Z
                
                
                  
                    Propylene glycol n-butyl ether, see Propylene glycol monoalkyl ether
                
                
                  
                    Propylene glycol ethyl ether, see Propylene glycol monoalkyl ether
                
                
                  
                    Propylene glycol methyl ether, see Propylene glycol monoalkyl ether
                
                
                  Propylene glycol methyl ether acetate
                  Z
                
                
                  Propylene glycol monoalkyl ether
                  Z
                
                
                  
                    Including:
                  
                
                
                  
                    n-Propoxypropanol
                  
                
                
                  
                    Propylene glycol n-butyl ether
                  
                
                
                  
                    Propylene glycol ethyl ether
                  
                
                
                  
                    Propylene glycol methyl ether
                  
                
                
                  
                    Propylene glycol propyl ether
                  
                
                
                  Propylene glycol phenyl ether
                  Z
                
                
                  
                    Propylene glycol propyl ether, see Propylene glycol monoalkyl ether
                
                
                  Propylene polymer (in liquid mixtures)
                  #
                
                
                  Propylene tetramer
                  X
                
                
                  Propylene trimer
                  Y
                
                
                  
                    Pseudocumene, see Trimethylbenzenes
                
                
                  
                    Pseudocumene, see Trimethylbenzenes (all isomers).
                
                
                  Raisin seed oil
                  #
                
                
                  
                  Rapeseed acid oil
                  #
                
                
                  Rapeseed oil
                  Y
                
                
                  
                    Rapeseed oil fatty acid methyl esters
                  
                  
                    Y
                  
                
                
                  Rape seed oil fatty acid methyl esters*
                  Y
                
                
                  Residual oil
                  I
                
                
                  Rice bran oil
                  Y
                
                
                  Road oil
                  I
                
                
                  
                    Rosin, see Rosin oil.
                
                
                  Rosin oil
                  Y
                
                
                  
                    Rum, see Alcoholic beverages, n.o.s.
                
                
                  Safflower acid oil
                  #
                
                
                  Safflower oil
                  Y
                
                
                  Salad oil
                  #
                
                
                  Seal oil
                  I
                
                
                  Sesame oil
                  #
                
                
                  Soapstock oil
                  #
                
                
                  Sodium acetate, Glycol, Water mixture (containing 1% or less, Sodium hydroxide) (if flammable or combustible)
                  #
                
                
                  Sodium benzoate
                  Z
                
                
                  
                    Sodium bromide solution (less than 50%)
                  
                  
                    Y
                  
                
                
                  
                    Sodium carboxylate solution
                  
                  
                    Y
                  
                
                
                  Sodium long-chain alkyl salicylate (C13 + )
                  #
                
                
                  
                    Sodium methylate 21 to 30% in methanol
                  
                  
                    Y
                  
                
                
                  
                    Sodium thiocyanate solution (56% or less)
                  
                  
                    Y
                  
                
                
                  Soya acid oil
                  #
                
                
                  Soyabean oil
                  Y
                
                
                  Soyabean oil (epoxidized)
                  #
                
                
                  
                    Soyabean oil fatty acid methyl ester
                  
                  
                    Y
                  
                
                
                  Spindle oil
                  I
                
                
                  
                    Stearic acid, see Fatty acid (saturated, C13 + )
                
                
                  
                    Stearyl alcohol, see Alcohols (C13 + )
                
                
                  Sulfohydrocarbon (alternately Sulphohydrocarbon) (C3-C88)
                  Y
                
                
                  Sulfohydrocarbon (alternately Sulphohydrocarbon), long-chain (C18+) alkylamine
                  #
                
                
                  Sulfolane (alternately Sulpholane)
                  Y
                
                
                  Sulfurized (alternately Sulphurized) fat (C14-C20)
                  Z
                
                
                  Sulfurized (alternately Sulphurized) polyolefinamide alkene(C28-C250) amine
                  Z
                
                
                  
                    Sunflower oil, see Sunflower seed acid oil
                
                
                  Sunflower seed acid oil
                  #
                
                
                  
                    Tall oil, crude
                  
                  
                    Y
                  
                
                
                  
                    Tall oil, distilled
                  
                  
                    Y
                  
                
                
                  Tall oil, fatty acid
                  #
                
                
                  
                    Tall oil pitch
                  
                  
                    Y
                  
                
                
                  
                    Tall oil soap, crude
                  
                  
                    Y
                  
                
                
                  Tallow
                  Y
                
                
                  
                    Tallow alcohol, see Alcohols (C13 + )
                
                
                  Tallow alkyl nitrile
                  #
                
                
                  Tallow fatty acid
                  Y
                
                
                  
                    TAME, see tert-Amyl methyl ether
                
                
                  
                    Tetradecanol, see Alcohols (C13 + )
                
                
                  
                    Tetradecene, see alpha-Olefins (C6-C18) mixtures, Olefin mixtures (C5-C15), or Olefins (C13 + , all isomers)
                
                
                  
                    Tetradecylbenzene, see Alkyl (C9+) benzenes.
                
                
                  Tetraethylene glycol
                  Z
                
                
                  
                    Tetraethyl silicate monomer/oligomer (20% in ethanol)
                  
                  
                    Z
                  
                
                
                  Tetrahydronaphthalene
                  Y
                
                
                  
                    Tetramethylbenzene (all isomers)
                  
                  
                    X
                  
                
                
                  
                    Tetrapropylbenzene, see Alkyl(C9 + )benzenes
                
                
                  Toluene
                  Y
                
                
                  Transformer oil
                  I
                
                
                  
                    Triarylphosphate, see Triisopropylated phenyl phosphates
                
                
                  Tributyl phosphate
                  Y
                
                
                  Tricresyl phosphate (less than 1% ortho isomer)
                  Y
                
                
                  
                    Tridecane, see n-Alkanes (C10+) (all isomers).
                
                
                  Tridecanoic acid
                  Y
                
                
                  
                    Tridecanol, see Alcohols (C13 + )
                
                
                  
                    Tridecene, see Olefins (C13 + , all isomers)
                
                
                  Tridecyl acetate
                  Y
                
                
                  
                    Tridecylbenzene, see Alkyl (C9+) benzenes.
                
                
                  Triethylbenzene
                  X
                
                
                  Triethylene glycol
                  Z
                
                
                  
                  
                    Triethylene glycol butyl ether, see Poly(2-8)alkylene glycol monoalkyl (C1-C6) ether.
                
                
                  Triethylene glycol butyl ether mixture
                  #
                
                
                  Triethylene glycol di-(2-ethylbutyrate)
                  #
                
                
                  Triethylene glycol ether mixture
                  #
                
                
                  
                    Triethylene glycol ethyl ether, see Poly(2-8)alkylene glycol monoalkyl (C1-C6) ether.
                
                
                  
                    Triethylene glycol methyl ether, see Poly(2-8)alkylene glycol monoalkyl (C1-C6) ether.
                
                
                  Triethyl phosphate
                  Z
                
                
                  Triisooctyl trimellitate
                  #
                
                
                  Triisopropanolamine
                  Z
                
                
                  Triisopropylated phenyl phosphates
                  X
                
                
                  
                    Trimethylamine solution (30% or less)
                  
                  
                    Z
                  
                
                
                  Trimethylbenzene (all isomers)
                  X
                
                
                  2,2,4-Trimethyl-1,3-pentanediol diisobutyrate
                  Y
                
                
                  
                    2,2,4-Trimethyl-1,3-pentanediol-1-isobutyrate
                  
                  
                    Y
                  
                
                
                  2,2,4-Trimethyl-3-pentanol-1-isobutyrate
                  #
                
                
                  
                    1,3,5-Trioxane
                  
                  
                    Y
                  
                
                
                  
                    Tripropylene, see Propylene trimer
                
                
                  Tripropylene glycol
                  Z
                
                
                  
                    Tripropylene glycol methyl ether, see Poly(2-8)alkylene glycol monoalkyl (C1-C6) ether.
                
                
                  
                    Trixylenyl phosphate, see Trixylyl phosphate
                
                
                  Trixylyl phosphate
                  X
                
                
                  Tucum oil
                  #
                
                
                  Tung oil
                  Y
                
                
                  Turbine oil
                  I
                
                
                  Turpentine
                  X
                
                
                  † Turpentine substitute, see White spirit (low (15-20%) aromatic)
                
                
                  Undecanoic acid
                  Y
                
                
                  
                    1-Undecanol, see Undecyl alcohol
                
                
                  
                    Undecene, see 1-Undecene
                
                
                  1-Undecene
                  X
                
                
                  
                    1-Undecyl alcohol, see Undecyl alcohol
                
                
                  Undecyl alcohol
                  X
                
                
                  
                    Undecylbenzene, see Alkyl (C9+) benzenes.
                
                
                  Vegetable oils, n.o.s
                  #
                
                
                  
                    Vegetable protein solution (hydrolyzed) (if flammable or combustible)
                  
                  
                    OS
                  
                
                
                  
                    Vinyltoluene
                  
                  
                    Y
                  
                
                
                  Walnut oil
                  #
                
                
                  Waxes:
                
                
                  Candelilla
                  Y
                
                
                  Carnauba
                  Y
                
                
                  Paraffin
                  Y
                
                
                  † White spirit, see White spirit, low (15-20%) aromatic
                
                
                  † White spirit, low (15-20%) aromatic
                  Y
                
                
                  
                    Wine, see Alcoholic beverages, n.o.s.
                
                
                  
                    Wood lignin with sodium acetate/oxalate
                  
                  
                    Z
                  
                
                
                  Xylenes
                  Y
                
                
                  
                    Xylenes/Ethylbenzene (10% or more) mixture
                  
                  
                    Y
                  
                
                
                  Zinc alkaryl dithiophosphate (C7-C16)
                  Y
                
                
                  Zinc alkenyl carboxamide
                  Y
                
                
                  Zinc alkyl dithiophosphate (C3-C14)
                  Y
                
                
                  Notes:
                
                “#” = The noxious liquid substance status is undetermined—see 46 CFR 153.900(c) for shipping on an oceangoing vessel.
                “†” = Marine occupational safety and health regulations for benzene, 46 CFR part 197, subpart C, may apply to this cargo.
                “[ ]” = Provisional categorization to which the United States is party.
                “@” = The noxious liquid substance category has been assigned by the Coast Guard, in the absence of one assigned by the IMO. The category is based on a GESAMP Hazard Profile or, by analogy, to a closely related product having a noxious liquid substance assigned.
                
                  Bolded entries were added from the March 2012 Annex to the 2007 edition of the IBC Code (MEPC 63/23/Add.1), the December 2012 IMO Marine Environmental Protection Committee Circular (MEPC.2/Circ.18), or the December 2013 IMO Marine Environmental Protection Committee Circular (MEPC.2/Circ.19).
                “Cat” = Pollution category.
                “F” = Flammable (flash point less than or equal to 60 °C (140 °F).
                “I” = An “oil” under MARPOL Annex I.
                
                  Italicized words are not part of the cargo name, but may be used in addition to the cargo name.
                “LFG” = Liquid flammable gas.
                “n.o.s.” = Not otherwise specified.
                “OS” = An “other substance” considered at present to pose no harm to marine resources, human health, amenities, or other legitimate uses of the sea when discharged into the sea from tank cleaning or deballasting operations.

                “see” = A redirection to the preferred, alternative cargo name—for example, in “Diethyl ether, see Ethyl ether,” the pollution category for “diethyl ether” will be found under the preferred, alternative cargo name “ethyl ether.”
                
                “ST” = Ship type, as defined in Chapter 2 of the 2016 International Bulk Chemical Code.
                “X,” “Y,” and “Z” = Noxious liquid substance categories under MARPOL Annex II.
              
              [78 FR 50152, Aug. 16, 2013, as amended by USCG-2013-0423, 85 FR 21663, Apr. 17, 2020]
            
            
              § 30.25-3
              Benzene.
              The provisions contained in 46 CFR part 197, subpart C, apply to liquid cargoes containing 0.5% or more benzene by volume.
              [CGD 88-040, 56 FR 65006, Dec. 13, 1991]
            
          
          
            Subpart 30.30—Interim Procedures for Evaluating Vessel Personnel Licensing and Certification Programs of Foreign Countries
            
              Source:
              CGD 79-081a, 45 FR 23427, Apr. 7, 1980, unless otherwise noted.
            
            
              § 30.30-1
              Scope and purpose.
              (a) This subpart contains procedures for evaluating vessel personnel licensing and certification programs of foreign countries. Evaluations are done for countries which license or certificate personnel serving on tank vessels that enter or operate in U.S. navigable waters and ports.
              (b) The purpose of each evaluation is to determine whether a foreign licensing and certification program has standards that are comparable to or more stringent than U.S. standards.
              (c) A determination that licensing and certification standards of a foreign country are not comparable to or more stringent than U.S. standards will subject tank vessels manned with officers licensed by that country to the prohibition in 46 U.S.C. 70021(a)(5) on operation with those officers in U.S. navigable waters and ports.
              [CGD 79-081a, 45 FR 23427, Apr. 7, 1980, as amended by USCG-2020-0304, 85 FR 58282, Sept. 18, 2020]
            
            
              § 30.30-3
              Evaluation materials.
              The materials to be submitted for evaluation must include the English text of the following:
              (a) All laws, decrees, orders, and regulations relating to manning, training, qualification, and watchkeeping of personnel on tank vessels engaged in foreign trade.
              (b) A copy of each type of license and certificate issued by the country to tank vessel personnel.
            
            
              § 30.30-5
              Submission of evaluation materials.
              (a) The evaluation materials listed in § 30.30-3 should be sent to Commandant (CG-CVC), Attn: Office of Commercial Vessel Compliance, U.S. Coast Guard Stop 7501, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7501. The materials should include the name and address of the person to whom correspondence concerning the evaluation can be sent.
              (b) Updated materials may be submitted at any time during the evaluation process.
              [CGD 79-081a, 45 FR 23427, Apr. 7, 1980, as amended by CGD 95-072, 60 FR 50461, Sept. 29, 1995; CGD 96-041, 61 FR 50726, Sept. 27, 1996; USCG-2009-0702, 74 FR 49226, Sept. 25, 2009; USCG-2013-0671, 78 FR 60146, Sept. 30, 2013]
            
            
              § 30.30-7
              Availability of materials.
              Evaluation materials submitted in accordance with this subpart will be available for inspection and copying at Coast Guard Headquarters. Contact Commandant (CG-CVC), Attn: Office of Commercial Vessel Compliance, U.S. Coast Guard Stop 7501, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7501; telephone 202-372-1251.
              [USCG-2013-0671, 78 FR 60146, Sept. 30, 2013]
            
            
              § 30.30-9
              Evaluation.
              Materials submitted in accordance with this subpart will be evaluated by comparison to the regulations in parts 5, 10, and 13 of this chapter, and by comparison to the U.S. laws referenced in those regulations.
              [CGD 79-081a, 45 FR 23427, Apr. 7, 1980, as amended by CGD 97-057, 62 FR 51043, Sept. 30, 1997]
            
            
              § 30.30-11
              Determinations.

              (a) After evaluation of materials submitted in accordance with this subpart, a determination will be made as to whether the licensing and certification program described by the materials has standards that are comparable to or more stringent than standards set by the regulations and laws referenced in § 30.30-9.

              (b) Notice of each determination made in accordance with this section and a brief explanation of reasons therefor will be published in the Federal Register. A copy of this notice will also be sent to the person whose name is provided in accordance with § 30.30-5.
              (c) Each determination remains in effect for 5 years unless sooner cancelled.
              (d) Any request to reconsider a determination must be submitted to the address listed in § 30.30-5 and must include a statement of reasons in support. The person submitting the request will be notified in writing of the action taken.
              [CGD 79-081a, 45 FR 23427, Apr. 7, 1980, as amended by USCG-2004-18884, 69 FR 58345, Sept. 30, 2004; USCG-2004-18884, 69 FR 68089, Nov. 23, 2004]
            
          
        
        
          Pt. 31
          PART 31—INSPECTION AND CERTIFICATION
          
            
              Subpart 31.01—General
              Sec.
              31.01-1
              Inspections required—TB/ALL, preemptive effect.
              31.01-2
              Incorporation by reference.
              31.01-3
              Alternate compliance.
              31.01-5
              Scope of initial inspection—TB/ALL.
              31.01-10
              Authority of marine inspectors—TB/ALL.
              31.01-15
              Application for a Certificate of inspection—TB/ALL.
              31.01-20
              Application for inspection of a new tank vessel or conversion of a vessel to a tank vessel—TB/ALL.
            
            
              Subpart 31.05—Certificates of Inspection
              31.05-1
              Issuance of certificate of inspection—TB/ALL.
              31.05-5
              Posting the certificate of inspection—TB/ALL.
              31.05-10
              Period of validity for a Certificate of Inspection—TB/ALL.
              31.05-15
              Certificate of inspection; terms; endorsements—TB/ALL.
            
            
              Subpart 31.10—Inspections
              31.10-1
              Recognized classification society—TB/ALL.
              31.10-5
              Inspection of new tank vessels—TB/ALL.
              31.10-10
              Vessels converted to tank vessels—TB/ALL.
              31.10-15
              Inspection for certification—TB/ALL.
              31.10-16
              Inspection and certification of cargo gear—TB/ALL.
              31.10-17
              Annual and periodic inspections—TB/ALL.
              31.10-17a
              Certificate of inspection: Conditions of validity.
              31.10-18
              Fire fighting equipment: General—TB/ALL.
              31.10-18a
              Liquefied gas vessels: additional firefighting equipment inspections.
              31.10-19
              All firefighting equipment may be tested—TB/ALL.
              31.10-20
              Definitions relating to hull examinations—T/B ALL.
              31.10-21
              Drydock examination, internal structural examination, cargo tank internal examination, and underwater survey intervals—TB/ALL.
              31.01-21a
              Periodic gauging of tank vessel midbodies more than 30 years old that carry certain oil cargoes—TB/ALL.
              31.10-22
              Notice and plans required.
              31.10-24
              Integral fuel oil tank examinations—T/ALL.
              31.10-25
              Inspection covering repairs and alterations involving safety—TB/ALL.
              31.10-30
              Stability requirements—TB/ALL.
              31.10-32
              Loading information—TB/ALL.
              31.10-35
              Permit to proceed to another port for repair—TB/ALL.
              31.10-40
              Inspection during trial trip—T/ALL.
              31.10-45
              Inspection of crew accommodations—TB/ALL.
              31.10-50
              Inspection of bilges—TB/ALL.
            
            
              Subpart 31.15—Manning of Tank Vessels
              31.15-1
              Officers and crews—TB/ALL.
              31.15-5
              Tank barges—B/ALL.
              31.15-10
              Towing vessels may carry persons in addition to crew—B/LBR.
            
            
              Subpart 31.20—Waters Operated Over
              31.20-1
              Waters—TB/ALL.
            
            
              Subpart 31.25—Load Lines
              31.25-1
              Load lines required—TB/OCL.
            
            
              Subpart 31.30—Marine Engineering
              31.30-1
              Marine engineering regulations and material specifications—TB/ALL.
            
            
              Subpart 31.35—Electrical Engineering
              31.35-1
              Electrical installations, lighting and power equipment, batteries, etc.—TB/ALL.
              31.35-5
              Communications; alarm systems, telephone and voice tube systems, engine telegraph systems, etc.—TB/ALL.
            
            
              
              Subpart 31.36—Lifesaving Appliances and Arrangements
              31.36-1
              Lifesaving appliances and arrangements—TB/ALL.
            
            
              Subpart 31.40—Certificates Under International Convention for Safety of Life at Sea, 1974
              31.40-1
              Application—T/ALL.
              31.40-5
              Cargo Ship Safety Construction Certificate—T/ALL.
              31.40-10
              Cargo Ship Safety Equipment Certificate—T/ALL.
              31.40-15
              Cargo Ship Safety Radio Certificate—T/ALL.
              31.40-25
              Exemption Certificate—T/ALL.
              31.40-30
              Safety Management Certificate—T/ALL.
              31.40-35
              Availability of certificates.
              31.40-40
              Duration of Convention certificates—T/ALL.
              31.40-45
              American Bureau of Shipping—T/ALL.
            
          
          
            Authority:
            33 U.S.C. 1321(j); 46 U.S.C. 2103, 3205, 3306, 3307, 3703; 46 U.S.C. Chapter 701; 49 U.S.C. 5103, 5106; E.O. 12234, 45 FR 58801, 3 CFR, 1980 Comp., p. 277; E.O. 12777, 56 FR 54757, 3 CFR, 1991 Comp., p. 351; Department of Homeland Security Delegation No. 0170.1. Section 31.10-21 also issued under the authority of Sect. 4109, Pub. L. 101-380, 104 Stat. 515.
          
          
            Source:
            CGFR 65-50, 30 FR 16662, Dec. 30, 1965, unless otherwise noted.
          
          
            Subpart 31.01—General
            
              § 31.01-1
              Inspections required—TB/ALL, preemptive effect.
              (a) Every tank vessel subject to the regulations in this subchapter shall be inspected every 5 years or more often, if necessary, by the Coast Guard to see that the hull, boilers, machinery, equipment, apparatus for storage, and appliances of the vessel comply with marine inspection laws, and the regulations in this subchapter, and when applicable, subchapters E, F, J, O, Q, S, and W of this chapter and 33 CFR parts 155 and 157.
              (b) Tank vessels which are laid up, dismantled, and out of commission are exempt from inspections required by law or regulations in this subchapter, provided that such vessels are cleaned of all cargo residue and maintained in a gas free condition.
              (c) For inspection and tests of tanks containing certain dangerous cargoes in bulk, see part 98 and subchapter O of this chapter.
              (d) The regulations in this part have preemptive effect over State or local regulations in the same field.
              [CGFR 65-50, 30 FR 16662, Dec. 30, 1965, as amended by CGFR 70-10, 35 FR 3709, Feb. 25, 1970; CGD 80-009, 48 FR 36458, Aug. 11, 1983; CGD 79-023, 48 FR 51006, Nov. 4, 1983; CGD 84-069, 61 FR 25286, May 20, 1996; CGD 97-057, 62 FR 51043, Sept. 30, 1997; USCG-1999-4976, 65 FR 6499, Feb. 9, 2000; USCG-2006-24797, 77 FR 33872, June 7, 2012]
            
            
              § 31.01-2
              Incorporation by reference.

              (a) Certain material is incorporated by reference into this part with the approval of the Director of the Federal Register under 5 U.S.C. 552(a) and 1 CFR part 51. All approved material is available for inspection at the U.S. Coast Guard, Office of Design and Engineering Standards (CG-ENG-4), 2703 Martin Luther King Jr. Avenue SE., Stop 7509, Washington, DC 20593-7509, and is available from the sources listed below. It is also available for inspection at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030 or go to http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.

              (b) National Fire Protection Association (NFPA), 1 Batterymarch Park, Quincy, MA 02169, 617-770-3000, http://www.nfpa.org.
              (1) NFPA 10, Standard for Portable Fire Extinguishers, 2010 Edition, effective December 5, 2009, IBR approved for § 31.10-18(a).
              (2) [Reserved]
              [USCG-2012-0196, 81 FR 48247, July 22, 2016]
            
            
              § 31.01-3
              Alternate compliance.

              (a) In place of compliance with other applicable provisions of this subchapter, the owner or operator of a vessel subject to plan review and inspection under this subchapter for initial issuance or renewal of a Certificate of Inspection may comply with the Alternate Compliance Program provisions of part 8 of this chapter.
              
              (b) For the purposes of this section, a list of authorized classification societies, including information for ordering copies of approved classification society rules and supplements, is available from Commandant (CG-ENG), Attn: Office of Design and Engineering Systems, U.S. Coast Guard Stop 7509, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7509; telephone 202-372-1372 or fax 202-372-1925. Approved classification society rules and supplements are incorporated by reference into 46 CFR 8.110(b).
              [CGD 95-010, 62 FR 67536, Dec. 24, 1997, as amended by USCG-1999-5004, 64 FR 30439, June 8, 1999; USCG-2004-18884, 69 FR 58345, Sept. 30, 2004; USCG-2006-25697, 71 FR 55745, Sept. 25, 2006; USCG-2009-0702, 74 FR 49226, Sept. 25, 2009; USCG-2013-0671, 78 FR 60146, Sept. 30, 2013]
            
            
              § 31.01-5
              Scope of initial inspection—TB/ALL.
              The initial inspection, which may consist of a series of inspections during the construction of a vessel, shall include a complete inspection of the structure, including the outside of the vessel's bottom, the machinery, unfired pressure vessels, equipment and the inside and outside of the boilers. The inspection shall be such as to insure that the arrangements, material, and scantlings of the structure, boilers and other pressure vessels and their appurtenances, piping, main and auxiliary machinery, electrical installations, lifesaving appliances, fire-detecting and extinguishing equipment, pilot boarding equipment and other equipment fully comply with the applicable regulations for such vessel and are in accordance with approved plans, and determine that the vessel is in possession of a valid certificate issued by the Federal Communications Commission, if any. The inspection shall be such as to ensure that the workmanship of all parts of the vessel and its equipment is in all respects satisfactory and that the vessel is provided with lights, means of making sound signals, and distress signals as required by applicable statutes and regulations.
              [CGFR 65-50, 30 FR 16662, Dec. 30, 1965, as amended by CGFR 68-32, 33 FR 5712, Apr. 12, 1968; CGFR 68-82, 33 FR 18804, Dec. 18, 1968; CGD 82-036, 48 FR 654, Jan. 6, 1983; CGD 79-032, 49 FR 25455, June 21, 1984; CGD 95-012, 60 FR 48049, Sept. 18, 1995]
            
            
              § 31.01-10
              Authority of marine inspectors—TB/ALL.
              Inspectors may at any time lawfully inspect any tank vessel.
            
            
              § 31.01-15
              Application for a Certificate of inspection—TB/ALL.
              (a) You must submit a written application for an inspection for certification to the cognizant OCMI. To renew a Certificate of Inspection, you must submit an application at least 30 days before the expiration of the tank vessel's current Certificate of Inspection. When renewing a Certificate of Inspection, you must schedule an inspection for certification within the 3 months before the expiration date of the current Certificate of Inspection.
              (b) The application should be on Form CG-3752, Application for Inspection of U.S. Vessel, which requires information on name and type of vessel, nature of employment and route in which to be operated, grade or type of cargo to be carried, place where and date when the vessel may be inspected, and that no other application has been made to any Officer in Charge, Marine Inspection, since the issuance of the last valid certificate of inspection.
              [CGFR 65-50, 30 FR 16662, Dec. 30, 1965, as amended by USCG-1999-4976, 65 FR 6499, Feb. 9, 2000]
            
            
              § 31.01-20
              Application for inspection of a new tank vessel or conversion of a vessel to a tank vessel—TB/ALL.
              Prior to the commencement of the construction of any new tank vessel, or prior to the commencement of the conversion of any vessel to a tank vessel, application for the approval of contract plans and specifications and for a certificate of inspection shall be made in writing to the Coast Guard and no such construction or conversion shall be proceeded with until such approval is granted. (See § 31.10-1.)
            
          
          
            
            Subpart 31.05—Certificates of Inspection
            
              § 31.05-1
              Issuance of certificate of inspection—TB/ALL.
              (a) When a tank vessel is found to comply with all applicable regulations, including the applicable provisions of subchapters E, F, J, O, Q, S, and W of this chapter and of 33 CFR parts 104, 155, and 157, the Officer in Charge, Marine Inspection will issue a certificate of inspection to the vessel or to its owners.

              (b) Certificates of inspection for tank vessels shall be similar in form to certificates issued to other cargo vessels, and in addition to the manning requirements and waters over which they may be operated, they shall be appropriately endorsed Inspected and approved for the carriage of flammable or combustible liquids of Grade A, B, C, D, or E (as the case may be), and such endorsement shall serve as a permit for such vessel to operate. The endorsement for the carriage of liquefied flammable gases is set forth in § 38.01-5 of this subchapter.
              (c) The certificate of inspection shall be delivered to the master or owner of the tank vessel to which it relates.
              [CGFR 65-50, 30 FR 16662, Dec. 30, 1965, as amended by CGD 73-96, 42 FR 49024, Sept. 26, 1977; CGD 79-023, 48 FR 51006, Nov. 4, 1983; CGD 84-069, 61 FR 25286, May 20, 1996; USCG-2003-14749, 68 FR 39314, July 1, 2003]
            
            
              § 31.05-5
              Posting the certificate of inspection—TB/ALL.
              The certificate of inspection shall be framed under glass and posted in a conspicuous part of the vessel, except that where it is not practicable to so expose the certificate of inspection it shall be carried in the vessel in such manner as authorized by the Officer in Charge, Marine Inspection.
            
            
              § 31.05-10
              Period of validity for a Certificate of Inspection—TB/ALL.
              (a) A Certificate of Inspection is valid for 5 years.
              (b) Application may be made by the master, owner, or agent for inspection and issuance of a new certificate of inspection at any time during the period of validity of the current certificate.
              (c) Certificates of inspection may be revoked or suspended by the Coast Guard where such process is authorized by law. This may occur if the vessel does not meet the requirements of law or regulations in this chapter or if there is a failure to maintain the safety requirements requisite to the issuance of a certificate of inspection.
              [CGFR 68-82, 33 FR 18804, Dec. 18, 1968, as amended by CGD 95-012, 60 FR 48049, Sept. 18, 1995; USCG-1999-4976, 65 FR 6499, Feb. 9, 2000]
            
            
              § 31.05-15
              Certificate of inspection; terms; endorsements—TB/ALL.
              The terms, endorsements and conditions set forth on a certificate of inspection shall have the same force and effect as the regulations contained in this subchapter.
            
          
          
            Subpart 31.10—Inspections
            
              § 31.10-1
              Recognized classification society—TB/ALL.

              (a) In the inspection of hulls, boilers, and machinery, the current standards established by the American Bureau of Shipping and designated Rules for Building and Classing Steel Vessels respecting material and construction of hulls, boilers, and machinery, except as otherwise provided for by law and regulations in this chapter, shall be accepted as standard by the Coast Guard.

              (b) The current standards established by the American Bureau of Shipping in effect at the time of construction of the vessel, or otherwise as applicable, shall be used. The book Rules for Building and Classing Steel Vessels is usually published annually and may be purchased from the American Bureau of Shipping, ABS Plaza, 16855 Northchase Drive, Houston, TX 77060. These standards may also be examined at the Coast Guard Headquarters. Contact Commandant (CG-5PS), Attn: Director of Commercial Regulations and Standards, U.S. Coast Guard Stop 7509, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7509, or at the office of any Coast Guard District Commander or Officer in Charge, Marine Inspection.

              (c) The approved plans and certificate of the American Bureau of Shipping, or other recognized classification society for classed vessels, may be accepted by the Coast Guard as evidence of the structural efficiency of the hull and reliability of machinery of vessels subject to the regulations in this subchapter, except as otherwise provided for by laws and regulations in this chapter.
              [CGFR 65-50, 30 FR 16662, Dec. 30, 1965, as amended by CGFR 68-32, 33 FR 5712, Apr. 12, 1968; CGD 88-070, 53 FR 34533, Sept. 7, 1988; 53 FR 37570, Sept. 27, 1988; 53 FR 44011, Nov. 1, 1988; CGD 95-072, 60 FR 50461, Sept. 29, 1995; USCG-2000-7790, 65 FR 58459, Sept. 29, 2000; USCG-2009-0702, 74 FR 49226, Sept. 25, 2009; USCG-2010-0759, 75 FR 60002, Sept. 29, 2010; USCG-2013-0671, 78 FR 60146, Sept. 30, 2013]
            
            
              § 31.10-5
              Inspection of new tank vessels—TB/ALL.
              (a) Plans. Triplicate copies of contract plans and specifications shall be forwarded to the Officer in Charge, Marine Inspection, in whose district the construction will take place, for submission to the Commanding Officer (MSC), Attn: Marine Safety Center, U.S. Coast Guard Stop 7430, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7430, for approval, but if the tank vessel is to be classed, such plans and specifications shall first be approved by a recognized classification society. If the plans and specifications are found to be in substantial agreement with the regulations in this chapter, they shall be approved, properly stamped and dated and distributed as follows: One set to owner or builder; one set to Officer in Charge, Marine Inspection, of the district in which the vessel is to be built; and one set shall be retained at the Marine Safety Center. If such plans and specifications are not approved, the Marine Safety Center shall notify the owner or builder promptly wherein they fail to comply with the regulations in this chapter. For list of electrical plans see subchapter J (Electrical Engineering) of this chapter.

              (1) The plans and specifications shall include the arrangement of the cargo gear. Prior to submission to the Officer in Charge, Marine Inspection, plans and specifications for cargo gear shall be approved by either a recognized classification society or the International Cargo Gear Bureau, Inc., whose home office is located at 321 West 44th Street, New York, NY 10036, on the Internet at http://www.icgb.com.
              
              (2) For vessels of 100 meters (328 feet) or more in length contracted for on or after September 7, 1990, a plan must be included which shows how visibility from the navigation bridge will meet the standards contained in § 32.16-1 of this subchapter.
              (b) Inspection. During construction, and upon completion of each tank vessel, it shall be inspected by the Officer in Charge, Marine Inspection, to determine whether it has been built in accordance with the approved plans and specifications, and, if so, a certificate of inspection endorsed as a permit for the carriage of flammable or combustible liquids in bulk for the proper grade or grades of cargo shall be issued to the vessel or its owner.
              (c) Certificate of class may be accepted. In the event such tank vessel is classed by the American Bureau of Shipping or other recognized classification society, the approved plans and certificates of such society may be accepted by the Coast Guard as evidence of the structural efficiency of the hull and reliability of machinery, except as otherwise provided for by law and the rules and regulations in this subchapter.
              [CGFR 65-50, 30 FR 16662, Dec. 30, 1965, as amended by CGD 74-125A, 47 FR 15230, Apr. 8, 1982; CGD 85-099, 55 FR 32247, Aug. 8, 1990; CGD 95-028, 62 FR 51197, Sept. 30, 1997; USCG-2000-7790, 65 FR 58459, Sept. 29, 2000; USCG-2007-29018, 72 FR 53964, Sept. 21, 2007; USCG-2008-0906, 73 FR 56509, Sept. 29, 2008; USCG-2009-0702, 74 FR 49226, Sept. 25, 2009; USCG-2013-0671, 78 FR 60146, Sept. 30, 2013; USCG-2016-0498, 82 FR 35089, July 28, 2017]
            
            
              § 31.10-10
              Vessels converted to tank vessels—TB/ALL.
              The procedure for the inspection of vessels converted to tank vessels shall conform to the inspection for new tank vessels as called for in § 31.10-5(b), and such vessels shall comply with the requirements of inspections for converted vessels as set forth in the regulations in this subchapter.
            
            
              § 31.10-15
              Inspection for certification—TB/ALL.

              (a) After receiving an application for inspection, the OCMI will inspect a tank vessel in his or her jurisdiction once every 5 years. The OCMI will ensure that every tank vessel is of a structure suitable for the carriage of flammable and/or combustible liquids in bulk and for the proper grade or grades of cargo the vessel carries while in service. If the OCMI deems it necessary, he or she may direct the vessel to be put in motion, and may adopt any other suitable means to test the tank vessel and its equipment.
              (b) The inspection for certification shall include an inspection of the structure, boilers, and other pressure vessels, machinery and equipment. The inspection shall be such as to insure that the vessel, as regards the structure, boilers, and other pressure vessels and their appurtenances, piping, main and auxiliary machinery, electrical installations, life-saving appliances, fire-detecting and extinguishing equipment, pilot boarding equipment, and other equipment is in satisfactory condition and fit for the service for which it is intended, and that it complies with the applicable regulations for such vessels, and determine that the vessel is in possession of a valid certificate issued by the Federal Communications Commission, if required. The lights, means of making sound signals, and distress signals carried by the vessel shall also be subject to the above-mentioned inspection for the purpose of ensuring that they comply with the requirements of the applicable statutes and regulations.
              (c) If the vessel passes the inspection for certification, the OCMI will issue a new Certificate of Inspection.
              [CGFR 65-50, 30 FR 16662, Dec. 30, 1965, as amended by CGFR 68-32, 33 FR 5712, Apr. 12, 1968; CGFR 68-82, 33 FR 18804, Dec. 18, 1968; CGD 82-036, 48 FR 655, Jan. 6, 1983; CGD 79-032, 49 FR 25455, June 21, 1984; CGD 95-012, 60 FR 48049, Sept. 18, 1995; CGD 95-027, 61 FR 25997, May 23, 1996; USCG-1999-4976, 65 FR 6499, Feb. 9, 2000]
            
            
              § 31.10-16
              Inspection and certification of cargo gear—TB/ALL.
              (a) The owner, operator or master shall provide the Officer in Charge, Marine Inspection with all current valid certificates and registers of cargo gear issued by competent persons or a recognized organization or nonprofit association approved by the Commandant to certify the suitability of the cargo gear.
              (b) Every acceptable cargo gear certificate and/or register shall be properly executed by a person authorized to do so and shall:
              (1) Certify as to the tests and examinations conducted;
              (2) Show the dates on which the tests and examinations were conducted; and
              (3) Indicate that the cargo gear described in the certificate or register complies with the standards of the organization or association authorized to issue the certificate or register.
              (c) Competent persons for the purposes of this section are defined as—
              (1) Surveyors of a classification society recognized by the Commandant under 46 U.S.C. 3316,
              (2) Surveyors of a recognized cargo gear organization; or
              (3) Responsible officials or employees of the testing laboratories, companies, or organizations who conduct tests of pieces of loose cargo gear, wire rope, or the annealing of gear as may be required by the standards of the organization or association authorized to issue the certificate or register.
              (d) The registers issued in connection with cargo gear certification must have all required entries fully completed as of the dates indicated, shall be kept current, and shall include the following:
              (1) A register of the cargo handling machinery and the gear accessory thereto carried on the vessel named therein;
              (2) Certification of the testing and examination of winches, derricks, and their accessory gear;
              (3) Certification of the testing and examination of cranes, hoists, and their accessory gear;
              (4) Certification of the testing and examination of chains, rings, hooks, shackles, swivels, and blocks;
              (5) Certification of the testing and examination of wire rope;
              (6) Certification of the heat treatment of chains, rings, hooks, shackles, and swivels which require such treatment; and,

              (7) Certification of the annual thorough examinations of gear not required to be periodically heat treated.
              
              (e) The authorization for organizations to perform the required inspection is granted by the Chief, Office of Vessel Activities, Commandant (CG-CVC), and will continue until superseded, canceled, or modified. The following organizations are currently recognized by the Commandant (CG-CVC) as having the technical competence to handle the required inspection:

              (1) National Cargo Bureau, Inc., with home offices at 17 Battery Place, Suite 1232, New York, NY 10004; on the Internet at http://www.natcargo.org.
              

              (2) The International Cargo Gear Bureau, Inc., with home office at 321 West 44th Street, New York, NY 10036; on the Internet at http://www.icgb.com.
              
              [CGFR 65-50, 30 FR 16662, Dec. 30, 1965, as amended by CGD 95-028, 62 FR 51197, Sept. 30, 1997; USCG-2007-29018, 72 FR 53964, Sept. 21, 2007; USCG-2008-0394, 73 FR 35961, June 25, 2008; USCG-2008-0906, 73 FR 56509, Sept. 29, 2008]
            
            
              § 31.10-17
              Annual and periodic inspections—TB/ALL.
              (a) Annual inspection. Your vessel must undergo an annual inspection within 3 months before or after each anniversary date, except as specified in paragraph (b) of this section.
              (1) You must contact the cognizant OCMI to schedule an inspection at a time and place which he or she approves. No written application is required.
              (2) The scope of the annual inspection is the same as the inspection for certification but in less detail unless the cognizant marine inspector finds deficiencies or determines that a major change has occurred since the last inspection. If deficiencies are found or a major change to the vessel has occurred, the marine inspector will conduct an inspection more detailed in scope to ensure that the vessel is in satisfactory condition and fit for the service for which it is intended. If your vessel passes the annual inspection, the marine inspector will endorse your vessel's current Certificate of Inspection.
              (3) If the annual inspection reveals deficiencies in your vessel's maintenance, you must make any or all repairs or improvements within the time period specified by the OCMI.
              (4) Nothing in this subpart limits the marine inspector from conducting such tests or inspections he or she deems necessary to be assured of the vessel's seaworthiness.
              (b) Periodic inspection. Your vessel must undergo a periodic inspection within 3 months before or after the second or third anniversary of the date of your vessel's Certificate of Inspection. This periodic inspection will take the place of an annual inspection.
              (1) You must contact the cognizant OCMI to schedule an inspection at a time and place which he or she approves. No written application is required.
              (2) The scope of the periodic inspection is the same as that for the inspection for certification, as specified in § 31.10-15(b). The OCMI will ensure that the vessel is in satisfactory condition and fit for the service for which it is intended. If your vessel passes the periodic inspection, the marine inspector will endorse your vessel's current Certificate of Inspection.
              (3) If the periodic inspection reveals deficiencies in your vessel's maintenance, you must make any or all repairs or improvements within the time period specified by the OCMI.
              (4) Nothing in this subpart limits the marine inspector from conducting such tests or inspections he or she deems necessary to be assured of the vessel's seaworthiness.
              [USCG-1999-4976, 65 FR 6499, Feb. 9, 2000]
            
            
              § 31.10-17a
              Certificate of Inspection: Conditions of validity.
              To maintain a valid Certificate of Inspection, you must complete your annual and periodic inspections within the periods specified in § 31.10-17 (a) and (b) and your Certificate of Inspection must be endorsed.
              [USCG-1999-4976, 65 FR 6500, Feb. 9, 2000]
            
            
              § 31.10-18
              Fire fighting equipment: General—TB/ALL.

              (a) The owner, master, or person-in-charge of a tank vessel must ensure that portable and semi-portable extinguishers are inspected and maintained in accordance with NFPA 10 (incorporated by reference, see § 31.01-2) as specified in paragraphs (a)(1) through (4) of this section.
              (1) Certification or licensing by a state or local jurisdiction as a fire extinguisher servicing agency will be accepted by the Coast Guard as meeting the personnel certification requirements of NFPA 10 for annual maintenance and recharging of extinguishers.
              (2) Monthly inspections required by NFPA 10 may be conducted by the owner, operator, person-in-charge, or a designated member of the crew.
              (3) Non-rechargeable or non-refillable extinguishers must be inspected and maintained in accordance with NFPA 10; however, the annual maintenance need not be conducted by a certified person and can be conducted by the owner, operator, person-in-charge, or a designated member of the crew.
              (4) The owner or managing operator must provide satisfactory evidence of the required servicing to the marine inspector. If any of the equipment or records has not been properly maintained, a qualified servicing facility must perform the required inspections, maintenance procedures, and hydrostatic pressure tests. A tag issued by a qualified servicing organization, and attached to each extinguisher, may be accepted as evidence that the necessary maintenance procedures have been conducted.
              (b) The owner, master, or person-in-charge of a tank vessel must ensure that the following tests and inspections of fixed fire extinguishing equipment are made:
              
                Table 31.10-18(b)—Testing of Fixed Fire Extinguishing Systems
                
                  Type system
                  Test
                
                
                  Foam
                  Systems utilizing a soda solution must have the solution replaced. In all cases, ascertain that the powder is not caked
                
                
                  Carbon dioxide
                  Weigh cylinders. Recharge if weight loss exceeds 10 percent of weight of charge.1
                  
                
                
                  1 Cylinders must be tested and marked, and all flexible connections on fixed carbon dioxide and Halon extinguishers must be tested or renewed, as required by §§ 147.60 and 147.65 of this chapter.
              
              (c) Deck foam systems must be tested at the inspection for certification and the periodic inspection by discharging foam for approximately 15 seconds from any nozzle designated by the marine inspector. It is not required to deliver foam from all foam outlets, but all lines and nozzles must be tested with water to prove they are clear of obstruction. Before the inspection for certification and periodic inspection of deck foam systems utilizing a mechanical foam system, a representative sample of the foam concentrate must be submitted to the manufacturer who will issue a certificate indicating gravity, pH, percentage of water dilution, and solid content.
              (d) At each inspection for certification, periodic inspection, and at such other times as considered necessary, the inspector must determine that all fire extinguishing equipment is in suitable condition and that the tests and inspections required by paragraphs (b) through (g) of this section have been conducted. In addition, the marine inspector may require additional tests to determine the condition of the equipment.
              (e) On all fire extinguishing systems, the piping, controls, valves, and alarms must be checked by the marine inspector to determine that the system is in good operating condition.
              (f) The fire main system must be operated and the pressure checked at the most remote and highest outlets by the marine inspector. All firehoses must be exposed to a test pressure equivalent to the maximum pressure to which they may be subjected, but not less than 100 psi. The marine inspector must check that the hose couplings are securely fastened in accordance with the regulations of this subchapter.
              (g) Steam smothering lines must be tested with at least 50 psi of air pressure or by blowing steam through the lines at the working pressure. A survey must be conducted for detecting corrosion and defects.
              [USCG-2012-0196, 81 FR 48248, July 22, 2016]
            
            
              § 31.10-18a
              Liquefied gas vessels: additional firefighting equipment inspections.

              (a) Once during each 12 month period after the month an original Certificate of Inspection is issued for a liquefied gas vessel under § 31.05-1, the master shall ensure that the firefighting systems required in part 154 of this chapter for a liquefied gas vessel meets the following:
              
              (1) The exterior water spray system must past a water spray test.
              (2) The dry chemical system must meet the manufacturer's specifications for—
              (i) The amount of dry chemical powder; and
              (ii) The pressure for nitrogen bottles.
              (3) The piping, valves, and controls of the system must be operable.
              (b) On the same date that the requirements under paragraph (a) of this section are met, the master shall record in the vessel's official logbook the following information:
              (1) The date of the inspection.
              (2) The identification of each device inspected.
              (3) The name of the inspector.
              [CGD 74-289, 44 FR 26006, May 3, 1979]
            
            
              § 31.10-19
              All firefighting equipment may be tested—TB/ALL.
              (a) During the inspection of fire-fighting equipment, the Officer in Charge, Marine Inspection, may require fire apparatus to be tested, and used, except as provided under §§ 31.10-18(h) and 34.15-90(a) of this subchapter.
              (b) [Reserved]
            
            
              § 31.10-20
              Definitions relating to hull examinations—T/B ALL.
              As used in this part—
              (a) Drydock examination means hauling out of a vessel or placing a vessel in a drydock or slipway for an examination of all accessible parts of the vessel's underwater body and all through-hull fittings.
              (b) Internal structural examination means an examination of the vessel while afloat or in drydock and consists of a complete examination of the vessel's main strength members, including the major internal framing, the hull plating, voids, and ballast tanks, but not including cargo or fuel oil tanks.
              (c) Cargo tank internal examination means an examination of the vessel while afloat or in drydock and consists of an examination of the internals of all cargo tanks; except, if the vessel is certificated to carry cargoes regulated under part 38 or subchapter O of this chapter, the cargo tank internal examination must be accomplished as specified in parts 38 and 151 of this chapter respectively.
              (d) Underwater survey means the examination, while the vessel is afloat, of all accessible parts of the vessel's underwater body and all through-hull fittings.
              [CGD 84-024, 52 FR 39649, Oct. 23, 1987, as amended by CGD 84-024, 53 FR 32229, Aug. 24, 1988; CGD 95-028, 62 FR 51197, Sept. 30, 1997]
            
            
              § 31.10-21
              Drydock examination, internal structural examination, cargo tank internal examination, and underwater survey intervals—TB/ALL.
              (a) Except as provided in paragraphs (b) through (g) of this section, each tank vessel must undergo drydock, internal structural, and cargo tank internal examinations as follows:
              (1) Except under paragraph (a)(2) of this section, vessels that operate in salt water must be inspected in accordance with the intervals set forth in table 31.10-21(a). Where table 31.10-21(a) indicates a 2.5 year examination interval, it means a vessel must undergo two examinations within any five year period. No more than three years may elapse between any two examinations.
              
                
                ER30JY96.000
              

              (2) Vessels that operate in fresh water at least six months in every 12 month period since the last drydock examination must be examined in accordance with the intervals set forth in table 31.10-21(b). Where table 31.10-21(b) indicates a 2.5 year examination interval, it means a vessel must undergo two examinations within any five year period. No more than three years may elapse between any two examinations.
              
                ER30JY96.001
              
              
              (b) During each inspection or reinspection for certification, all wing voids, rakes, cofferdams, and other void spaces on tank barges must be opened and checked from on-deck for the presence of water or cargo indicating hull damage or cargo tank leakage. If water or cargo is not present, these spaces need not be gas freed, ventilated, cleaned, or otherwise prepared for personnel entry. If water or cargo is present, an internal structural examination may be required.
              (c) If, during an internal structural examination, cargo tank internal examination, or underwater survey, damage or deterioration to the hull plating, structural members, or cargo tanks is discovered, the Officer in Charge, Marine Inspection, may require the vessel to be drydocked or otherwise taken out of service to further assess the extent of the damage and to effect permanent repairs.
              (d) Vessels less than 15 years of age (except wooden hull vessels) that are in salt water service with a 2.5 year drydock interval (as indicated in table 31.10-21(a) of this section) or that are in fresh water service with a five year drydock interval (as indicated in table 31.10-21(b) of this section) may be considered for an underwater survey instead of alternate drydock examinations, provided the vessel is fitted with an effective hull protection system. Vessel owners or operators must apply to the Officer in Charge, Marine Inspection, for approval of underwater surveys instead of alternate drydock examinations for each vessel. The application must include the following information:
              (1) The procedure to be followed in carrying out the underwater survey.
              (2) The location where the underwater survey will be accomplished.
              (3) The method to be used to accurately determine the diver location relative to the hull.
              (4) The means that will be provided for examining through-hull fittings.
              (5) The means that will be provided for taking shaft bearing clearances.
              (6) The condition of the vessel, including the anticipated draft of the vessel at the time of the survey.
              (7) A description of the hull protection system.
              (e) Vessels otherwise qualifying under paragraph (d) of this section, that are 15 years of age or older may be considered for continued participation in or entry into the underwater survey program on a case-by-case basis, if—
              (1) Before the vessel's next scheduled drydocking, the owner or operator submits a request for participation or continued participation to Commandant (CG-CVC);
              (2) During the vessel's next drydocking after the request is submitted, no appreciable hull deterioration is indicated as a result of a complete set of hull gaugings; and
              (3) The results of the hull gauging and the results of the Coast Guard drydock examination together with the recommendation of the Officer in Charge, Marine Inspection, are submitted to Commandant (CG-CVC) for final approval.
              (f) Each vessel which has not met with the applicable examination schedules in paragraphs (a) through (e) of this section because it is on a voyage, must undergo the required examinations upon completion of the voyage.
              (g) The Commandant (CG-CVC) may authorize extensions to the examination intervals specified in paragraph (a) of this section.
              [CGD 84-024, 52 FR 39649, Oct. 23, 1987, as amended at 53 FR 32230, Aug. 24, 1988; 53 FR 34872, Sept. 8, 1988; CGD 95-072, 60 FR 50461, Sept. 29, 1995; CGD 91-045, 61 FR 39792, July 30, 1996; CGD 96-041, 61 FR 50726, Sept. 27, 1996; CGD 95-028, 62 FR 51198, Sept. 30, 1997; USCG-2009-0702, 74 FR 49226, Sept. 25, 2009]
            
            
              § 31.10-21a
              Periodic gauging of tank vessel midbodies more than 30 years old that carry certain oil cargoes—TB/ALL.
              (a) As used in this section, the term “midbody” means the 40-percent midship length (0.40L) of the tank vessel. The age of the midbody is determined from its year of original construction.
              (b) Midbodies of all tank vessels certificated to carry a pollution category I oil cargo listed in 46 CFR table 30.25-1 must undergo an initial gauging survey and periodic regauging surveys as follows:

              (1) An initial midbody gauging survey must be accomplished no later than the next drydocking inspection after the midbody becomes 30 years old.
              (2) Regaugings:
              (i) Midbodies of double hull tank vessels, or single hull tank vessels with independent tanks, that operated in fresh water at least 6 months in every 12-month period since the last drydock examination must be regauged at intervals not exceeding 10 years;
              (ii) Midbodies of all other tank vessels must be regauged at intervals not exceeding 5 years.
              (c) The midbody gauging survey must be comprised of at least three transverse (girth) belts of deck, bottom, side, inner hull, trunk, and longitudinal bulkhead plating and attached longitudinal members. The number and specific locations of the gauging points shall be to the satisfaction of the Officer in Charge of Marine Inspection (OCMI).
              (d) Except as provided in paragraph (f) of this section, within 60 days of the vessel's required compliance date the owner or operator shall submit the following to the OCMI that issued the vessel's current Certificate of Inspection:
              (1) The gauging survey results.
              (2) An engineering analysis signed by a registered Professional Engineer licensed by any state of the United States or the District of Columbia, or signed by a Coast Guard-approved organization, that—
              (i) Certifies the vessel's compliance with the minimum section modulus and plating thickness requirements of subpart 32.59 of this chapter; or
              (ii) Proposes structural repairs and/or modifications that will bring the vessel up to the required strength standards.
              (e) The vessel owner or operator shall keep a permanent copy of the Coast Guard-approved gauging report available for inspection by the OCMI.
              (f) Instead of the submittals required by paragraphs (c) and (d) of this section, current classification with the American Bureau of Shipping or another recognized classification society, or a load line certificate issued in accordance with the International Convention on Load Lines or the International Voyage Load Line Act, may be submitted as evidence of compliance with the requirements of this section.
              [CGD 91-209, 58 FR 52602, Oct. 8, 1993]
            
            
              § 31.10-22
              Notice and plans required.
              (a) The master, owner, operator, or agent of the vessel shall notify the Officer in Charge, Marine Inspection, whenever the vessel is to be drydocked regardless of the reason for drydocking.
              (b) Each vessel, except barges, that holds a Load Line Certificate must have on board a plan showing the vessel's scantlings. This plan must be made available to the Coast Guard marine inspector whenever the vessel undergoes a drydock examination, internal structural examination, cargo tank internal examination, or underwater survey or whenever repairs are made to the vessel's hull.
              (c) Each barge that holds a Load Line Certificate must have a plan showing the vessel's scantlings. The plan need not be maintained on board the barge but must be made available to the Coast Guard marine inspector whenever the barge undergoes a drydock examination, internal structural examination, cargo tank internal examination or underwater survey or whenever repairs are made to the barge's hull.
              [CGD 84-024, 52 FR 39651, Oct. 23, 1987]
            
            
              § 31.10-24
              Integral fuel oil tank examinations—T/ALL.

              (a) Each fuel oil tank with at least one side integral to the vessel's hull and located within the hull (integral fuel oil tank) is subject to inspection as provided in this section. The owner or operator of the vessel shall have the tanks cleaned out and gas freed as necessary to permit internal examination of the tank or tanks designated by the marine inspector. The owner or operator shall arrange for an examination of the fuel tanks of each vessel during an internal structural examination at intervals not to exceed five years.
              (b) Integral non-double-bottom fuel oil tanks need not be cleaned out and internally examined if the marine inspector is able to determine by external examination that the general condition of the tanks is satisfactory.

              (c) Double-bottom fuel oil tanks on vessels less than 10 years of age need not be cleaned out and internally examined if the marine inspector is able to determine by external examination that the general condition of the tanks is satisfactory.
              (d) All double-bottom fuel oil tanks on vessels 10 years of age or older but less than 15 years of age need not be cleaned out and internally examined if the marine inspector is able to determine by internal examination of at least one forward double-bottom fuel oil tank, and by external examination of all other double-bottom fuel oil tanks on the vessel, that the general condition of the tanks is satisfactory.
              (e) All double-bottom fuel oil tanks on vessels 15 years of age or older but less than 25 years of age need not be cleaned out and internally examined if the marine inspector is able to determine by internal examination of at least one forward, one amidships, and one aft double-bottom fuel oil tank, and by external examination of all other double-bottom fuel oil tanks on the vessel, that the general condition of the tanks is satisfactory.
              (f) All double-bottom fuel oil tanks on vessels 25 years of age or older need not be cleaned out and internally examined if the marine inspector is able to determine by internal examination of at least one double-bottom fuel oil tank in way of each cargo tank, and by external examination of all other double-bottom fuel oil tanks, that the general condition of the tanks is satisfactory.
              [CGD 84-024, 52 FR 39651, Oct. 23, 1987, as amended at 53 FR 32230, Aug. 24, 1988]
            
            
              § 31.10-25
              Inspection covering repairs and alterations involving safety—TB/ALL.
              No extensive alterations involving the safety of a tank vessel either in regard to hull or machinery shall be made without the approval of the Commandant. Before such alterations are carried out, copies of plans and specifications in triplicate for the work involved shall be forwarded to the Officer in Charge, Marine Inspection, in whose zone the repairs will be made, for submission to Headquarters for approval. If approved one set of the plans and specifications, properly stamped and dated, shall be returned to the owner or to the repair yard designated by the owner; one set to the Officer in Charge, Marine Inspection, who forwarded the plans and specifications to Headquarters; and one set shall be retained at Headquarters. If such plans and specifications are not approved, the Commandant shall promptly notify the owner or designated shipyard wherein they fail to comply with the regulations in this chapter. No extensive repairs to the hull or machinery which affect the safety of a vessel shall be made without the knowledge of the Officer in Charge, Marine Inspection.
            
            
              § 31.10-30
              Stability requirements—TB/ALL.
              Each tank vessel must meet the applicable requirements in subchapter S of this chapter.
              [CGD 79-023, 48 FR 51006, Nov. 4, 1983]
            
            
              § 31.10-32
              Loading information—TB/ALL.
              (a) This section applies to each tankship and tank barge the construction of which begins on or after September 6, 1977.
              (b) Each tank vessel over 300 feet in length must have the loading information prescribed in either § 42.15-1(a) or § 45.105(a) of this chapter. For tank vessels subject to the Load Line Acts the information must be approved by the Commandant or by a recognized classification society that is approved by the Commandant. For tank vessels not subject to the Load Line Acts loading information must be approved by the Commandant. If the vessel is a tankship, the approved information must be provided to the master of the vessel. If the vessel is a tank barge, the information must be provided to the person in charge of handling the cargo during loading or off-loading of the barge.
              [CGD 75-041, 42 FR 28887, June 6, 1977; 42 FR 35650, July 11, 1977]
            
            
              § 31.10-35
              Permit to proceed to another port for repair—TB/ALL.

              (a) The Officer in Charge, Marine Inspection, may issue a permit to proceed to another port for repair, Form CG-948, to a vessel if in his judgment it can be done with safety even if the certificate of inspection of the vessel has expired or is about to expire.
              
              (b) Such permit will only be issued upon the written application of the master, owner or agent of the vessel.
              (c) The permit will state upon its face the conditions under which it is issued and whether or not the vessel is permitted to carry freight or passengers. Passengers may not be carried if the certificate of inspection has expired.
              (d) The permit shall be carried in a manner similar to that described in § 31.05-5 for a certificate of inspection.
            
            
              § 31.10-40
              Inspection during trial trip—T/ALL.
              On the trial trip of each new or converted tankship, an inspector shall be present to observe from the standpoint of safety in the carriage of flammable and/or combustible liquids in bulk, the operation of boilers, engines, steering gear, and auxiliaries; and if not satisfied with the performance of such boilers and machinery, appliances, and apparatus for stowage, he shall make such requirements as in his judgment will overcome any deficiencies which may have come under his observation.
            
            
              § 31.10-45
              Inspection of crew accommodations—TB/ALL.
              Crew's quarters shall be inspected to determine their sanitary condition. The Officer in Charge, Marine Inspection, upon completing such inspection, shall notify the master or officer in charge of the vessel of his findings, which shall be entered in the vessel's log book.
            
            
              § 31.10-50
              Inspection of bilges—TB/ALL.
              (a) When inspecting oil-burning vessels, either internal-combustion type or steam-driven type, the marine inspector shall examine the tank tops and bilges in the fireroom and engineroom to see that there is no accumulation of oil which might create a fire hazard.
            
          
          
            Subpart 31.15—Manning of Tank Vessels
            
              § 31.15-1
              Officers and crews—TB/ALL.
              The Officer in Charge, Marine Inspection (OCMI), that inspects the vessel enters on the Certificate of Inspection (COI) for each tank vessel the complement of officers and crew that are required by statute and regulation and that in the judgment of the OCMI are necessary for its safe operation. The OCMI may change the complement from time to time by endorsement to the COI for changes in conditions of employment.
              [CGD 79-116, 60 FR 17155, Apr. 4, 1995]
            
            
              § 31.15-5
              Tank barges—B/ALL.
              Tank barges subject to the provisions of this subchapter need not be manned unless, in the judgment of the Officer in Charge, Marine Inspection, such manning is necessary for the protection of life and property and for the safe operation of the vessel.
              [CGD 81-059, 54 FR 151, Jan. 4, 1989]
            
            
              § 31.15-10
              Towing vessels may carry persons in addition to crew—B/LBR.
              (a) Towing vessels engaged in towing tank barges on the Great Lakes, inland waters, or rivers, may be authorized by the Coast Guard District Commander of the district to carry on board such number of persons in addition to its crew as shall be deemed necessary to carry on the legitimate business of such towing vessel or barge, not exceeding, however, one person to every net ton of the towing vessel.
              (b) A Coast Guard District Commander granting a license to a vessel engaged in towing to carry persons in addition to its crew shall notify the Officer in Charge, Marine Inspection, in whose jurisdiction the vessel receiving the permit is engaged, and the Officer in Charge, Marine Inspection, shall keep a record of the same.
            
          
          
            Subpart 31.20—Waters Operated Over
            
              § 31.20-1
              Waters—TB/ALL.
              The certificate of inspection shall show the waters over which the tank vessel is permitted to operate, such as: all waters; oceans; coastwise; Great Lakes; bays, sounds, and lakes other than the Great Lakes; rivers; or inland waters tributary to the Gulf of Mexico.
            
          
          
            
            Subpart 31.25—Load Lines
            
              § 31.25-1
              Load lines required—TB/OCL.
              All tank vessels of 150 gross tons or over, or 79 feet in length or greater, navigating the oceans, coastwise waters, and Great Lakes are subject to the regulations in parts 42 to 45, inclusive, subchapter E (Load Lines), of this chapter, as applicable.
              [CGFR 69-72, 34 FR 17481, Oct. 29, 1969]
            
          
          
            Subpart 31.30—Marine Engineering
            
              § 31.30-1
              Marine engineering regulations and material specifications—TB/ALL.
              (a) All tank vessels are subject to the regulations contained in parts 50 to 63, inclusive, of subchapter F (Marine Engineering) of this chapter, whenever applicable, except as such regulations are modified by the regulations in this subchapter for tank vessels.
              [CGFR 68-82, 33 FR 18804, Dec. 18, 1968]
            
          
          
            Subpart 31.35—Electrical Engineering
            
              § 31.35-1
              Electrical installations, lighting and power equipment, batteries, etc.—TB/ALL.
              All tank vessels are subject to the regulations contained in subchapter J (Electrical Engineering) of this chapter except as such regulations are modified by the regulations in this subchapter for tank vessels.
            
            
              § 31.35-5
              Communications; alarm systems, telephone and voice tube systems, engine telegraph systems, etc.—TB/ALL.
              All tank vessels are subject to the regulations contained in subchapter J (Electrical Engineering) of this chapter except as such regulations are modified by the regulations in this subchapter for tank vessels.
            
          
          
            Subpart 31.36—Lifesaving Appliances and Arrangements
            
              § 31.36-1
              Lifesaving appliances and arrangements—TB/ALL.
              All lifesaving appliances and arrangements on tank vessels must be in accordance with subchapter W (Lifesaving Appliances and Arrangements) of this chapter.
              [CGD 84-069, 61 FR 25286, May 20, 1996]
            
          
          
            Subpart 31.40—Certificates Under International Convention for Safety of Life at Sea, 1974
            
              § 31.40-1
              Application—T/ALL
              The provisions of this subpart shall apply to all tankships on an international voyage. (See § 30.01-6 of this chapter.)
              [CGD 95-012, 60 FR 48049, Sept. 18, 1995, as amended by USCG-1999-4976, 65 FR 6500, Feb. 9, 2000]
            
            
              § 31.40-5
              Cargo Ship Safety Construction Certificate—T/ALL.
              (a) All tankships on an international voyage are required to have a Cargo Ship Safety Construction Certificate. This certificate shall be issued by the U.S. Coast Guard or the American Bureau of Shipping to certain vessels on behalf of the United States of America as provided in Regulation 12, Chapter I, of the International Convention for Safety of Life at Sea, 1974.
              (b) All such tankships shall meet the applicable requirements of this chapter for tankships on an international voyage.
              [CGFR 65-50, 30 FR 16662, Dec. 30, 1965, as amended by CGD 90-008, 55 FR 30660, July 26, 1990]
            
            
              § 31.40-10
              Cargo Ship Safety Equipment Certificate—T/ALL.
              (a) All tankships on an international voyage are required to have a Cargo Ship Safety Equipment Certificate.
              (b) All such tankships shall meet the applicable requirements of this chapter for tankships on an international voyage.
            
            
              
              § 31.40-15
              Cargo Ship Safety Radio Certificate—T/ALL.
              Every tankship equipped with a radio installation on an international voyage must have a Cargo Ship Safety Radio Certificate. Each radio installation must meet the requirements of the Federal Communication Commission and the International Convention for Safety of Life at Sea.
              [USCG-1999-4976, 65 FR 6500, Feb. 9, 2000]
            
            
              § 31.40-25
              Exemption Certificate—T/ALL.
              (a) A tankship may be exempted by the Commandant from complying with certain requirements of the Convention under his administration upon request made in writing to him and transmitted via the Officer in Charge, Marine Inspection.
              (b) When an exemption is granted to a tankship by the Commandant under and in accordance with the Convention, an Exemption Certificate describing such exemption shall be issued through the appropriate Officer in Charge, Marine Inspection, in addition to other required certificates.
            
            
              § 31.40-30
              Safety Management Certificate—T/ALL.
              All tankships to which 33 CFR part 96 applies on an international voyage must have a valid Safety Management Certificate and a copy of their company's valid Document of Compliance certificate on board.
              [CGD 95-073, 62 FR 67514, Dec. 24, 1997]
            
            
              § 31.40-35
              Availability of certificates.
              The Convention certificates shall be on board the vessel and readily available for examination at all times.
              [USCG-1999-4976, 65 FR 6500, Feb. 9, 2000]
            
            
              § 31.40-40
              Duration of Convention certificates—T/ALL.
              (a) The following certificates are valid for a period of not more than 60 months.
              (1) A Cargo Ship Safety Construction Certificate.
              (2) A Cargo Ship Safety Equipment Certificate.
              (3) A Safety Management Certificate.
              (4) A Cargo Ship Safety Radio Certificate.
              (b) An Exemption certificate must not be valid for longer than the period of the certificate to which it refers.
              (c) A Convention certificate may be withdrawn, revoked, or suspended at any time when it is determined that the vessel is no longer in compliance with applicable requirements. (See § 2.01-70 of this chapter for procedures governing appeals.)
              [USCG-1999-4976, 65 FR 6500, Feb. 9, 2000]
            
            
              § 31.40-45
              American Bureau of Shipping—T/ALL.

              (a) The American Bureau of Shipping, with its home office at ABS Plaza, 16855 Northchase Drive, Houston, TX 77060, is hereby designated as an organization duly authorized to issue the Cargo Ship Safety Construction Certificate to certain tankships on behalf of the United States of America as provided in Regulation 12, chapter I, of the International Convention for Safety of Life at Sea, 1974, and executive order 12234 and the certificate shall be subject to the requirements in this subpart. The American Bureau of Shipping is authorized to place the official seal of the United States of America on the certificate. This designation and delegation to the American Bureau of Shipping shall be in effect from May 26, 1965, until terminated by proper authority and notice of cancellation is published in the Federal Register.
              
              (b) At the option of the owner or agent of a tankship on an international voyage and on direct application to the American Bureau of Shipping, the Bureau may issue to such tankship a Cargo Ship Safety Construction Certificate, having a period of validity of not more than 60 months after ascertaining that the tankship:
              (1) Has met the applicable requirements of the Convention; and,
              (2) Is currently classed by the Bureau and classification requirements have been dealt with to the satisfaction of the Bureau.

              (c) When the Bureau determines that a tankship to which it has issued a Cargo Ship Safety Construction Certificate no longer complies with the Bureau's applicable requirements for classification, the Bureau shall immediately furnish to the Coast Guard all relevant information, which will be used by the Coast Guard to determine whether or not to withdraw, revoke or suspend the Cargo Ship Safety Construction Certificate.
              [CGFR 65-50, 30 FR 16662, Dec. 30, 1965, as amended by CGD 90-008, 55 FR 30660, July 26, 1990; CGD 96-041, 61 FR 50726, Sept. 27, 1996; USCG-2000-7790, 65 FR 58459, Sept. 29, 2000]
            
          
        
        
          Pt. 32
          PART 32—SPECIAL EQUIPMENT, MACHINERY, AND HULL REQUIREMENTS
          
            
              Subpart 32.01—General
              Sec.
              32.01-1
              Incorporation by reference.
            
            
              Subpart 32.02—Safety Requirements
              32.02-1
              Means of escape—T/ALL.
              32.02-5
              Communication between deckhouses—TB/OCLB.
              32.02-10
              Rails—TB/ALL.
              32.02-15
              Guards at dangerous places—TB/ALL.
            
            
              Subpart 32.05—Markings
              32.05-1
              Draft marks and draft indicating systems—TB/ALL.
              32.05-5
              Vessel's name on equipment—TB/ALL.
              32.05-10
              Name of tankship—T/ALL.
              32.05-15
              Name of tank barge—B/ALL.
            
            
              Subpart 32.15—Navigation Equipment
              32.15-5
              Whistles—T/ALL.
              32.15-10
              Sounding machines—T/OCL.
              32.15-15
              Anchors, Chains, and Hawsers—TB/ALL.
              32.15-30
              Radar—T/OC.
              32.15-35
              Magnetic Compass and Gyrocompass—T/OC.
            
            
              Subpart 32.16—Navigation Bridge Visibility
              32.16-1
              Navigation bridge visibility-T/ALL.
            
            
              Subpart 32.20—Equipment Installations
              32.20-1
              Equipment installations on vessels during World War II—TB/ALL.
              32.20-5
              Pressure vacuum relief valves—TB/ALL.
              32.20-10
              Flame arresters—TB/ALL.
              32.20-20
              Liquid level gaging—T/ALL.
            
            
              Subpart 32.25—General Alarm Systems
              32.25-1
              General alarm systems for tankships and manned tank barges.
            
            
              Subpart 32.30—Sound Powered Telephone, Voice Tube, and Engine Order Telegraph Systems
              32.30-1
              Voice tubes or telephone equipment—T/ALL.
              32.30-5
              Engine order telegraph equipment—T/ALL.
            
            
              Subpart 32.35—Main and Auxiliary Machinery
              32.35-1
              Boilers and machinery—TB/ALL.
              32.35-5
              Installation of internal combustion engines—TB/ALL.
              32.35-10
              Steering apparatus on tank vessels—TB/ALL.
              32.35-15
              Installation of air compressors on tank vessels contracted for on or after June 15, 1977—TB/ALL.
            
            
              Subpart 32.40—Accommodations for Officers and Crew
              32.40-1
              Application—TB/ALL.
              32.40-5
              Intent—T/ALL.
              32.40-10
              Location of crew spaces—T/ALL.
              32.40-15
              Construction—T/ALL.
              32.40-20
              Sleeping accommodations—T/ALL.
              32.40-25
              Washrooms and toilet rooms—T/ALL.
              32.40-30
              Messrooms—T/ALL.
              32.40-35
              Hospital space—T/ALL.
              32.40-40
              Other spaces—T/ALL.
              32.40-45
              Lighting—T/ALL.
              32.40-50
              Heating and cooling—T/ALL.
              32.40-55
              Insect screens—T/ALL.
              32.40-60
              Crew accommodations on tankships of less than 100 gross tons and manned tank barges—T/ALL.
              32.40-65
              Crew accommodations on tankships constructed before June 15, 1987—T/ALL.
            
            
              Subpart 32.45—Electrical Installations
              32.45-1
              Installation and details.
            
            
              Subpart 32.50—Pumps, Piping, and Hose for Cargo Handling
              32.50-1
              Cargo pumps for tank vessels constructed on or after November 10, 1936—TB/ALL.
              32.50-3
              Cargo discharge—TB/ALL.
              32.50-5
              Cargo pump gauges on tank vessels constructed on or after November 10, 1936—TB/ALL.
              32.50-10

              Cargo pumps on tank vessels with independent cargo tanks which were constructed prior to November 10, 1936—TB/ALL.
              
              32.50-15
              Cargo piping on tank vessels constructed on or after July 1, 1951—TB/ALL.
              32.50-20
              Cargo piping for tank vessels constructed between November 10, 1936, and July 1, 1951—TB/ALL.
              32.50-25
              Cargo pumps and piping on tank vessels constructed prior to November 10, 1936—TB/ALL.
              32.50-30
              Cargo hose—TB/ALL.
              32.50-35
              Remote manual shutdown for internal combustion engine driven cargo pump on tank vessels—TB/ALL.
            
            
              Subpart 32.52—Bilge Systems
              32.52-1
              Bilge pumps on tank vessels constructed or converted on or after November 19, 1952—TB/ALL.
              32.52-5
              Bilge piping for pump rooms and adjacent cofferdams on tank vessels constructed or converted on or after November 19, 1952—TB/ALL.
              32.52-10
              Bilge pumps and piping on tank vessels constructed or converted prior to November 19, 1952—TB/ALL.
            
            
              Subpart 32.53—Inert Gas System
              32.53-1
              Application—T/ALL.
              32.53-3
              Exemptions.
              32.53-5
              Operation—T/ALL.
              32.53-10
              General—T/ALL.
              32.53-30
              Positive pressure—T/ALL.
            
            
              Subpart 32.55—Ventilation and Venting
              32.55-1
              Ventilation of tank vessels constructed on or after July 1, 1951—TB/ALL.
              32.55-5
              Ventilation of tank vessels constructed between November 10, 1936, and July 1, 1951—TB/ALL.
              32.55-10
              Ventilation of tank vessels contracted prior to November 10, 1936—TB/ALL.
              32.55-15
              Ventilation for hold spaces—TB/ALL.
              32.55-20
              Venting of cargo tanks of tankships constructed on or after July 1, 1951—T/ALL.
              32.55-25
              Venting of cargo tanks of tank barges constructed on or after July 1, 1951—B/ALL.
              32.55-30
              Venting of cargo tanks of tank vessels constructed between November 10, 1936, and July 1, 1951—TB/ALL.
              32.55-35
              Venting of cargo tanks on tank vessels constructed prior to November 10, 1936—TB/ALL.
              32.55-45
              Venting of cofferdams and void spaces of tank vessels constructed on or after November 10, 1936—TB/ALL.
              32.55-50
              Ventilation of tankships that have a keel laying date on or after January 1, 1975—T/ALL.
            
            
              Subpart 32.56—Structural Fire Protection for Tank Ships With a Keel Laying Date On or After January 1, 1975
              32.56-1
              Application—T/ALL.
              32.56-5
              General—T/ALL.
              32.56-10
              Navigation positions—T/ALL.
              32.56-15
              Deck spills—T/ALL.
              32.56-20
              Insulation of exterior boundaries: Superstructures and deckhouses—T/ALL.
              32.56-21
              Openings in exterior boundaries: Accommodation, service, and control spaces—T/ALL.
              32.56-22
              Openings in and insulation of boundaries: Other spaces—T/ALL.
              32.56-25
              Category A machinery spaces: Windows and port lights—T/ALL.
              32.56-30
              Category A machinery spaces: Bulkheads and decks—T/ALL.
              32.56-35
              Doors—T/ALL.
              32.56-40
              Category A machinery spaces: Insulation—T/ALL.
              32.56-45
              Draft stops—T/ALL.
              32.56-50
              Combustible veneers—T/ALL.
              32.56-55
              Control spaces—T/ALL.
              32.56-60
              Ventilation ducts—T/ALL.
            
            
              Subpart 32.57—Structural Fire Protection for Tank Vessels Contracted for On or After January 1, 1963
              32.57-1
              Application—TB/ALL.
              32.57-5
              Definitions—TB/ALL.
              32.57-10
              Construction—TB/ALL.
            
            
              Subpart 32.59—Minimum Longitudinal Strength and Plating Thickness Requirements for Unclassed Tank Vessels That Carry Certail Oil Cargoes—TB/ALL
              32.59-1
              Minimum section modulus and plating thickness requirements—TB/ALL.
            
            
              Subpart 32.60—Hull Requirements for Tank Vessels Constructed On or After July 1, 1951
              32.60-1
              Scantlings, material, and workmanship—TB/ALL.
              32.60-5
              Subdivision of cargo space—TB/ALL.
              32.60-10
              Segregation of cargo; Grade A, B, C, or D—TB/ALL.
              32.60-15
              Segregation of cargo; Grade E—TB/ALL.
              32.60-20
              Pumprooms on tank vessels carrying Grade A, B, C, D and/or E liquid cargo—TB/ALL.
              32.60-25
              Living quarters—TB/ALL.
              32.60-30
              Tank vessels with independent tanks—TB/ALL.
              32.60-35

              Tank vessels carrying Grade A liquid cargo—TB/ALL.
              
              32.60-40
              Construction and testing of cargo tanks and bulkheads—TB/ALL.
              32.60-45
              Segregation of spaces containing the emergency source of electric power—TB/ALL.
            
            
              Subpart 32.63—Hull and Cargo Tank Requirements for Tank Barges Constructed or Converted On or After July 1, 1964, and Carrying Certain Dangerous Bulk Cargoes
              32.63-1
              Application—B/ALL.
              32.63-5
              Barge hull classifications—B/ALL.
              32.63-8
              Alternative arrangements—B/ALL.
              32.63-10
              Rakes and coamings—B/ALL.
              32.63-20
              Hull structure—B/ALL.
              32.63-25
              Cargo tanks and supports—B/ALL.
            
            
              Subpart 32.65—Hull Requirements for Tank Vessels Constructed On or After November 10, 1936, and Prior to July 1, 1951
              32.65-1
              Application—TB/ALL.
              32.65-5
              Scantlings, material, and workmanship—TB/ALL.
              32.65-10
              Subdivision of cargo space—TB/ALL.
              32.65-15
              Cofferdams—TB/ALL.
              32.65-20
              Pumprooms—TB/ALL.
              32.65-25
              Living quarters—TB/ALL.
              32.65-30
              Tank vessels with independent tanks—TB/ALL.
              32.65-35
              Tank vessels carrying Grade A liquids—TB/ALL.
              32.65-40
              Construction and testing of cargo tanks and bulkheads—TB/ALL.
            
            
              Subpart 32.70—Hull Requirements for Steel Hull Tank Vessels Constructed Prior to November 10, 1936
              32.70-1
              Application—TB/ALL.
              32.70-5
              Hull requirements; general—TB/ALL.
              32.70-10
              Cofferdams—TB/ALL.
              32.70-15
              Pumprooms—TB/ALL.
              32.70-20
              Pump-engine compartment—TB/ALL.
              32.70-25
              Cargo tanks—TB/ALL.
            
            
              Subpart 32.75—Hull Requirements for Wood Hull Tank Vessels Constructed Prior to November 10, 1936
              32.75-1
              Application—TB/ALL.
              32.75-5
              Hull requirements; general—TB/ALL.
              32.75-10
              Cargo tanks—TB/ALL.
              32.75-15
              Electric bonding and grounding for tanks—TB/ALL.
              32.75-20
              Hold spaces and bulkheads—TB/ALL.
            
            
              Subpart 32.80—Tank Barges Constructed of Materials Other Than Steel or Iron
              32.80-1
              General requirements—B/ALL.
            
            
              Subpart 32.85—Lamp and Paint Rooms and Similar Compartments on Tankships
              32.85-1
              Fireproofing of lamp, oil and paint rooms—T/ALL.
            
            
              Subpart 32.90—Pilot Boarding Equipment
              32.90-1
              Pilot boarding equipment.
            
          
          
            Authority:
            46 U.S.C. 2103, 3306, 3703, 3719; E.O. 12234, 45 FR 58801, 3 CFR, 1980 Comp., p. 277; Department of Homeland Security Delegation No. 0170.1; Subpart 32.59 also issued under the authority of Sec. 4109, Pub. L. 101-380, 104 Stat. 515.
          
          
            Source:
            CGFR 65-50, 30 FR 16671, Dec. 30, 1965, unless otherwise noted.
          
          
            Subpart 32.01—General
            
              § 32.01-1
              Incorporation by reference.

              (a) Certain material is incorporated by reference into this part with the approval of the Director of the Federal Register in accordance with 5 U.S.C. 552(a). To enforce any edition other than that specified in paragraph (b) of this section, the Coast Guard must publish notice of change in the Federal Register and make the material available to the public. All approved material is on file at the Coast Guard Headquarters. Contact Commandant (CG-ENG), Attn: Office of Design and Engineering Systems, U.S. Coast Guard Stop 7509, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7509. You may also inspect this material at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030, or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html. All material is available from the sources indicated in paragraph (b) of this section.

              (b) American Bureau of Shipping (ABS), ABS Plaza, 16855 Northchase Drive, Houston, TX 77060, 281-877-5800, http://www.eagle.org.
              
              (1) Rules for Building and Classing Steel Vessels, 1989, incorporation by reference approved for §§ 32.15-15; 32.60-10; 32.65-40.
              (2) [Reserved]
              

              (c) ASTM International, 100 Barr Harbor Drive, P.O. Box C700, West Conshohocken, PA 19428-2959, 877-909-2786, http://www.astm.org.
              
              (1) ASTM D4986-98, Standard Test Method for Horizontal Burning Characteristics of Cellular Polymeric Materials, incorporation by reference approved for § 32.57-10.
              (2) ASTM F1273-91 (Reapproved 2007), Standard Specification for Tank Vent Flame Arresters (approved December 1, 2007), incorporation by reference approved for § 32.20-10.

              (d) International Maritime Organization (IMO) Publishing, 4 Albert Embankment, London SE1 7SR, United Kingdom, +44 (0)20 7735 7611, http://www.imo.org.
              (1) International Convention for the Safety of Life at Sea (SOLAS), as amended, Consolidated Edition, 2009, including Erratum, IBR approved for § 32.56-1(b).
              (2) [Reserved]
              [CGD 88-032, 56 FR 35820, July 29, 1991]
              
                Editorial Note:
                For Federal Register citations affecting § 32.01-1, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
          
          
            Subpart 32.02—Safety Requirements
            
              § 32.02-1
              Means of escape—T/ALL.
              On all tankships where the plans and arrangements will possibly permit, all passageways leading to living quarters, or places where anyone may be regularly employed, shall be provided with not less than two avenues of escape so located that if one of such avenues is not available another may be. The locality and arrangement of such additional means of escape shall be determined by the inspectors as will in their judgment best carry out the purpose for which this provision was made.
              [CGFR 65-50, 30 FR 16671, Dec. 30, 1965. Redesignated by CGD 88-032, 56 FR 35820, July 29, 1991]
            
            
              § 32.02-5
              Communication between deckhouses—TB/OCLB.
              On all tank vessels where the distance between deckhouses is more than 46 meters (150 feet), a fixed means of facilitating communication between both ends of the vessel, such as a raised fore and aft bridge or side tunnels, must be provided. Previously approved arrangements may be retained so long as they are maintained in satisfactory condition to the satisfaction of the Officer in Charge, Marine Inspection.
              [CGD 95-027, 61 FR 25997, May 23, 1996]
            
            
              § 32.02-10
              Rails—TB/ALL.
              (a) All tank vessels, except unmanned tank barges, contracted for on or after July 1, 1969, shall have efficient guard rails or bulwarks on decks and bridges. The height of rails or bulwarks shall be at least 391/2 inches from the deck except that where this height would interfere with the normal operation of the vessel, a lesser height may be approved by the Commandant. At exposed peripheries of the freeboard and superstructure decks the rails shall be in at least three courses including the top. The opening below the lowest course shall not be more than 9 inches. The courses shall not be more than 15 inches apart. In the case of ships with rounded gunwales, the guard rail supports shall be placed on the flat of the deck. On other decks and bridges the rails shall be in at least two courses, including the top, approximately evenly spaced. All rails shall consist of solid or tubular sections or chains or wire rope or a combination thereof.
              (b) Where it can be shown to the satisfaction of the Commandant that a vessel is engaged exclusively on voyages of a sheltered nature, the provisions of paragraph (a) of this section may be relaxed.
              (c) Tank vessels contracted for prior to July 1, 1969, except unmanned tank barges, assigned a deeper load line under part 42 of subchapter E (Load Lines) of this chapter shall have efficient guard rails or bulwarks as required by paragraph (a) of this section. Otherwise, existing rails and bulwarks previously approved will be considered satisfactory so long as they are maintained in good condition. Minor repairs and alterations may be made to the same standards as the original construction.

              (d) All tank vessels in ocean and coastwise service, except unmanned tank barges, constructed on or after June 15, 1987, must have suitable storm rails installed in all passageways and at the deckhouse sides on weather decks where persons on board might have normal access. Storm rails must be installed on both sides of passageways which are six feet or more in width. Tank vessels to which this paragraph applies constructed prior to June 15, 1987, may retain previously accepted or approved installations so long as they are maintained in good condition to the satisfaction of the Officer in Charge, Marine Inspection.
              [CGFR 69-72, 34 FR 17481, Oct. 29, 1969, as amended by CGD 84-073; 52 FR 18362, May 15, 1987; 52 FR 22751, June 15, 1987. Redesignated by CGD 88-032, 56 FR 35820, July 29, 1991]
            
            
              § 32.02-15
              Guards at dangerous places—TB/ALL.
              All exposed and dangerous places such as gears and machinery shall be properly protected with covers, guards or rails in order that the danger of accidents may be minimized. On vessels equipped with radio communication, the lead-ins shall be efficiently incased or insulated to insure against accidental shock. Such lead-ins shall be located so as not to interfere with the launching of lifeboats and life rafts.
              [CGFR 65-50, 30 FR 16671, Dec 30, 1965. Redesignated by CGD 88-032, 56 FR 35820, July 29, 1991]
            
          
          
            Subpart 32.05—Markings
            
              § 32.05-1
              Draft marks and draft indicating systems—TB/ALL.
              (a) All vessels must have draft marks plainly and legibly visible upon the stem and upon the sternpost or rudderpost or at any place at the stern of the vessel as may be necessary for easy observance. The bottom of each mark must indicate the draft.
              (b) The draft must be taken from the bottom of the keel to the surface of the water at the location of the marks.
              (c) In cases where the keel does not extend forward or aft to the location of the draft marks, due to raked stem or cutaway skeg, the datum line from which the drafts shall be taken, shall be obtained by projecting the line of the bottom of the keel forward or aft, as the case may be, to the location of the draft marks.
              (d) In cases where a vessel may have a skeg or other appendage extending locally below the line of the keel, the draft at the end of the vessel adjacent to such appendage shall be measured to a line tangent to the lowest part of such appendage and parallel to the line of the bottom of the keel.
              (e) Draft marks must be separated so that the projections of the marks onto a vertical plane are of uniform height equal to the vertical spacing between consecutive marks.
              (f) Draft marks must be painted in contrasting color to the hull.
              (g) In cases where draft marks are obscured due to operational constraints or by protrusions, the vessel must be fitted with a reliable draft indicating system from which the bow and stern drafts can be determined.
              [CGFR 65-50, 30 FR 16671, Dec. 30, 1965, as amended by CGD 89-037, 57 FR 41821, Sept. 11, 1992]
            
            
              § 32.05-5
              Vessel's name on equipment—TB/ALL.
              The equipment of all tank vessels, such as fire hose, fire axes, lifeboats, life rafts, life preservers, and lifeboats, shall be painted or branded with the name of the vessel upon which they are used.
            
            
              § 32.05-10
              Name of tankship—T/ALL.
              Every tankship shall have the name marked upon each bow and upon the stern, and the home port shall also be marked upon the stern. The name shall be in a light color on a dark ground, or in a dark color on a light ground, and shall be distinctly visible. The smallest letters used shall be not less than 4 inches in size. In addition, every tankship shall have her name conspicuously displayed in distinct plain letters, of not less than 6 inches in size, on each outer side of the pilothouse.
              [CGFR 65-50, 30 FR 16657, Dec. 30, 1965, as amended by CGFR 72-104R, 37 FR 14233, July 18, 1972]
            
            
              § 32.05-15
              Name of tank barge—B/ALL.

              Every tank barge shall have its name or number carved, punch-marked, or welded on the main beam, inside the cargo hatch, or other suitable permanent part of the vessel's structure for the purpose of identification. The vessel's name or number shall be so displayed at the highest part of the vessel's hull or permanent structure that the name or number can be seen from either side.
              [CGFR 65-50, 30 FR 16657, Dec. 30, 1965, as amended by CGFR 72-104R, 37 FR 14233, July 18, 1972]
            
          
          
            Subpart 32.15—Navigation Equipment
            
              § 32.15-5
              Whistles—T/ALL.
              (a) [Reserved]

              (b) On tankships contracted for on and after November 19, 1955 means shall be provided to operate the whistle from a position adjacent to the main steering station and from the steering station on top of the pilothouse where such steering station is fitted. Details of the whistle operating devices shall meet the requirements of subchapter J (Electrical Engineering) of this chapter.
              
              
                Note:
                Appendix A in 33 CFR subchapter D contains the International Regulations for Preventing Collisions at Sea, 1972.
              
              [CGFR 65-50, 30 FR 16671, Dec. 30, 1965, as amended by CGD 74-125A, 47 FR 15230, Apr. 8, 1982; CGD 82-036, 48 FR 654, Jan. 6, 1983]
            
            
              § 32.15-10
              Sounding machines—T/OCL.
              All mechanically propelled vessels in ocean or coastwise service of 500 gross tons and over, and all mechanically propelled vessels in of 500 gross tons and over and certificated for service on the River St. Lawrence eastward of the lower exit of the St. Lambert Lock at Montreal, Canada, must be fitted with an efficient electronic deep-sea sounding apparatus.
              [CGD 95-027, 61 FR 25997, May 23, 1996]
            
            
              § 32.15-15
              Anchors, Chains, and Hawsers—TB/ALL
              (a) Application. Use the following table to determine which provisions of this section apply to you:
              
                
                  If you own . . .
                  And . . .
                  Then . . .
                
                
                  (1) A tankship or a manned seagoing barge
                  It was constructed before June 15, 1987,
                  It must meet the requirements of paragraphs (d) and (f).
                
                
                  (2) A tankship or a manned seagoing barge
                  It was constructed on or after June 15, 1987,
                  It must meet all the requirements of this section except paragraphs (d) and (e).
                
                
                  (3) An unmanned barge equipped with anchors
                  
                  It must meet the requirements of paragraphs (e) and (f).
                
              
              (b) Ocean, Coastwise, or Great Lakes Service. Tankships in ocean, coastwise, or Great Lakes service and manned seagoing barges must be fitted with anchors, chains and hawsers in general agreement with the standards established by the American Bureau of Shipping. The current standards of other recognized classification societies may also be accepted upon approval by the Commandant.
              (c) Lakes, Bays, and Sounds, or River Service. Tankships in lakes, bays, and sounds, or river service must be fitted with such ground tackle and hawsers as deemed necessary by the Officer in Charge, Marine Inspection, depending upon the size of the tankship and the waters on which it operates.
              (d) Tankships and Barges Constructed Before June 15, 1987. For each tankship or manned seagoing barge constructed before June 15, 1987, except a barge specified in paragraph (e) of this section, the equipment previously accepted or approved is satisfactory for the same service so long as it is maintained in good condition to the satisfaction of the Officer in Charge, Marine Inspection (OCMI). If the service of the vessel changes, the OCMI will evaluate the suitability of the equipment.
              (e) Barges Equipped with Anchors to Comply with 33 CFR 155.230(b)(1). Each barge equipped with an anchor, to comply with 33 CFR 155.230(b)(1), must be fitted with an operable anchoring system that includes a cable or chain, and a winch or windlass. All components of the system must be in general conformity with the standards issued by a recognized classification society. Inquiries concerning classification society standards for anchoring systems should be directed to Commandant (CG-ENG-3), Attn: Systems Engineering Division, U.S. Coast Guard Stop 7509, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7509; telephone 202-372-1378 or fax 202-372-1925. If the Coast Guard finds that your anchoring system is not in general conformity with an approved standard, it will advise you how to bring it into such conformity.
              (f) Operation and Performance. Each anchor, exposed length of chain or cable, and hawser must be visually inspected before the barge begins each voyage. The anchor must be stowed so that it is ready for immediate use in an emergency. The barge must have a working means for releasing the anchor that can be operated safely by one or two persons.
              [CGD 84-073, 52 FR 18362, May 15, 1987; 52 FR 22751, June 15, 1987, as amended by USCG-1998-4443, 63 FR 71764, Dec. 30, 1998; USCG-1998-4443, 65 FR 31813, May 19, 2000; USCG-2006-25697, 71 FR 55746, Sept. 25, 2006; USCG-2009-0702, 74 FR 49227, Sept. 25, 2009; USCG-2013-0671, 78 FR 60147, Sept. 30, 2013]
            
            
              § 32.15-30
              Radar—T/OC.
              All tankships of 1,600 gross tons and over in ocean or coastwise service must be fitted with a marine radar system for surface navigation. Facilities for plotting radar readings must be provided on the bridge.
              [CGD 74-074, 42 FR 5963, Jan. 31, 1977]
            
            
              § 32.15-35
              Magnetic Compass and Gyrocompass—T/OC.
              (a) All tankships in ocean or coastwise service must be fitted with a magnetic compass.
              (b) All tankships of 1,600 gross tons and over in ocean or coastwise service must be fitted with a gyrocompass in addition to the magnetic compass.
              (c) Each tankship must have an illuminated repeater for the gyrocompass required under paragraph (b) that is at the main steering stand unless the gyrocompass is illuminated and is at the main steering stand.
              [CGD 74-074, 42 FR 5963, Jan. 31, 1977]
            
          
          
            Subpart 32.16—Navigation Bridge Visibility
            
              § 32.16-1
              Navigation bridge visibility-T/ALL.
              Each tankship which is 100 meters (328 feet) or more in length and contracted for on or after September 7, 1990, must meet the following requirements:
              (a) The field of vision from the navigation bridge, whether the vessel is in a laden or unladen condition, must be such that:
              (1) From the conning position, the view of the sea surface is not obscured forward of the bow by more than the lesser of two ship lengths or 500 meters (1,640 feet) from dead ahead to 10 degrees on either side of the vessel. Within this arc of visibility any blind sector caused by cargo, cargo gear, or other permanent obstruction must not exceed 5 degrees.
              (2) From the conning position, the horizontal field of vision extends over an arc from at least 22.5 degrees abaft the beam on one side of the vessel, through dead ahead, to at least 22.5 degrees abaft the beam on the other side of the vessel. Blind sectors forward of the beam caused by cargo, cargo gear, or other permanent obstruction must not exceed 10 degrees each, nor total more than 20 degrees, including any blind sector within the arc of visibility described in paragraph (a)(1) of this section.
              (3) From each bridge wing, the field of vision extends over an arc from at least 45 degrees on the opposite bow, through dead ahead, to at least dead astern.
              (4) From the main steering position, the field of vision extends over an arc from dead ahead to at least 60 degrees on either side of the vessel.
              (5) From each bridge wing, the respective side of the vessel is visible forward and aft.
              (b) Windows fitted on the navigation bridge must be arranged so that:
              (1) Framing between windows is kept to a minimum and is not installed immediately in front of any work station.

              (2) Front windows are inclined from the vertical plane, top out, at an angle of not less than 10 degrees and not more than 25 degrees;
              
              (3) The height of the lower edge of the front windows is limited to prevent any obstruction of the forward view previously described in this section; and
              (4) The height of the upper edge of the front windows allows a forward view of the horizon at the conning position, for a person with a height of eye of 1.8 meters (71 inches), when the vessel is at a forward pitch angle of 20 degrees.
              (c) Polarized or tinted windows must not be fitted.
              [CGD 85-099, 55 FR 32247, Aug. 8, 1990]
            
          
          
            Subpart 32.20—Equipment Installations
            
              § 32.20-1
              Equipment installations on vessels during World War II—TB/ALL.
              Boilers, pressure vessels, machinery, piping, electrical and other installations, including lifesaving, firefighting and other safety equipment, installed on vessels during the Unlimited National Emergency declared by the President on May 27, 1941, and prior to the termination of title V of the Second War Powers Act, as extended (sec. 501, 56 Stat. 180, 50 U.S.C. 635), which do not fully meet the detailed requirements of the regulations in this chapter, may be continued in service if found to be satisfactory by the Commandant for the purpose intended. In each instance prior to final action by the Commandant, the Officer in Charge, Marine Inspection, shall notify Headquarters of the facts in the case, together with recommendations relative to suitability for retention.
            
            
              § 32.20-5
              Pressure vacuum relief valves—TB/ALL.
              The pressure vacuum relief valve shall be of a type and size approved by the Commandant for the purpose intended. For specifications and procedures re approval, see subpart 162.017 of subchapter Q (Specifications) of this chapter.
            
            
              § 32.20-10
              Flame arresters—TB/ALL.
              Flame arresters must be of a type and size suitable for the purpose intended and meet ASTM F 1273 (incorporated by reference, see § 32.01-1).
              [CGD 88-032, 56 FR 35821, July 29, 1991, as amended by USCG-2000-7790, 65 FR 58459, Sept. 29, 2000]
            
            
              § 32.20-20
              Liquid level gaging—T/ALL.

              On tankships, the construction or conversion of which is started on or after July 1, 1951, a method for determining the level of the liquid in a cargo tank without opening ullage holes, cargo hatches, or Butterworth plates, shall be provided on all tankships certificated for the carriage of Grade A liquids: Provided, That ullage holes fitted with sounding pipes tightly secured to the underside of the tank tops, open at the bottom, and extending to within 18 inches or less of the bottom of the tank shall be considered as complying with the foregoing requirement.
            
          
          
            Subpart 32.25—General Alarm Systems
            
              § 32.25-1
              General alarm systems for tankships and manned tank barges.
              A general alarm system must be installed on tankships and manned tank barges which meets the requirements in subchapter J (Electrical Engineering Regulations) of this chapter.
              [CGD 74-125A, 47 FR 15230, Apr. 8, 1982]
            
          
          
            Subpart 32.30—Sound Powered Telephone, Voice Tube, and Engine Order Telegraph Systems
            
              § 32.30-1
              Voice tubes or telephone equipment—T/ALL.
              Each tankships must have communication equipment which meets the requirements in subchapter J (Electrical Engineering Regulations) of this chapter.
              [CGD 74-125A, 47 FR 15230, Apr. 8, 1982]
            
            
              § 32.30-5
              Engine order telegraph equipment—T/ALL.

              Each tankship must have an engine order telegraph system which meets the requirements in subchapter J (Electrical Engineering Regulations) of this chapter.
              [CGD 74-125A, 47 FR 15230, Apr. 8, 1982]
            
          
          
            Subpart 32.35—Main and Auxiliary Machinery
            
              § 32.35-1
              Boilers and machinery—TB/ALL.
              Boilers, main and auxiliary machinery, and piping systems shall conform to the requirements of subchapter F (Marine Engineering) of this chapter, except as otherwise provided for in this subchapter.
            
            
              § 32.35-5
              Installation of internal combustion engines—TB/ALL.
              Each internal combustion engine located on the weather deck shall be provided with a ventilated metal hood or, where space permits, with a well-ventilated metal housing of sufficient size to allow for proper operation and maintenance.
            
            
              § 32.35-10
              Steering apparatus on tank vessels—TB/ALL.
              Tank vessels shall be provided with steering apparatus as required by part 58 of subchapter F (Marine Engineering) of this chapter.
              [CGFR 68-82, 33 FR 18805, Dec. 18, 1968]
            
            
              § 32.35-15
              Installation of air compressors on tank vessels contracted for on or after June 15, 1977—TB/ALL.
              No tank vessel, except an oil pollution clean-up vessel, that carries petroleum products grades A thru D contracted for on or after June 15, 1977 may have an air compressor on an air compressor intake installed in any of the following cargo areas:
              (a) A cargo handling room.
              (b) An enclosed space containing cargo piping.
              (c) A space in which cargo hose is stowed.
              (d) A space adjacent to a cargo tank or cargo tank hold.
              (e) A space within three meters of any of the following:
              (1) A cargo tank opening.
              (2) An outlet for cargo gas or vapor.
              (3) A cargo pipe flange.
              (4) A cargo valve.
              (5) An entrance or ventilation opening to a cargo handling room.

              (f) Except for tank barges, the cargo deck space. For the purpose of this paragraph, cargo deck space means the volume bounded by the open deck over the cargo tank block, including all ballast tanks within the cargo tank block, extending to the full width of the vessel, plus three meters (about 10 feet) fore and aft of the cargo tank block and up to a height of 2.4 meters (about 8 feet) above the deck.
              (g) An enclosed space having an opening into a location described in paragraphs (a)-(f) of this section.
              (h) A location similar to those described in paragraphs (a)-(g) of this section in which cargo vapors or gases may be present.
              [CGD 75-017, 42 FR 25735, May 19, 1977, as amended by CGD 75-017, 42 FR 45677, Sept. 12, 1977]
            
          
          
            Subpart 32.40—Accommodations for Officers and Crew
            
              Source:
              CGD 95-027, 61 FR 25997, May 23, 1996, unless otherwise noted.
            
            
              § 32.40-1
              Application—TB/ALL.
              (a) The provisions of this subpart, except § 32.40-60 and § 32.40-65, apply to all tankships of 100 gross tons and over constructed on or after June 15, 1987.
              (b) Tankships of less than 100 gross tons and manned tank barges must meet the requirements of § 32.40-60.
              (c) Tankships of 100 gross tons and over constructed prior to June 15, 1987, must meet the requirements of § 32.40-65.
            
            
              § 32.40-5
              Intent—T/ALL.
              The accommodations provided for officers and crew on all vessels must be securely constructed, properly lighted, heated, drained, ventilated, equipped, located, arranged and insulated from undue noise, heat and odors.
            
            
              § 32.40-10
              Location of crew spaces—T/ALL.

              (a) Crew quarters must not be located farther forward in the vessel than a vertical plane located at 5 percent of the vessel's length abaft the forward side of the stem at the designed summer load water line. However, for vessels in other than ocean or coastwise service, this distance need not exceed 8.5 meters (28 feet). For the purposes of this paragraph, the vessel's length must be as defined in § 43.15-1 of subchapter E (Load Lines) of this chapter. Unless approved by the Commandant, no section of the deck head of the crew spaces may be below the deepest load line.
              (b) There must be no direct communication, except through solid, close fitted doors or hatches between crew spaces and chain lockers, or machinery spaces.
            
            
              § 32.40-15
              Construction—T/ALL.
              All crew spaces are to be constructed and arranged in a manner suitable to the purpose for which they are intended and so that they can be kept in a clean, workable and sanitary condition.
            
            
              § 32.40-20
              Sleeping accommodations—T/ALL.
              (a) Where practicable, each licensed officer shall be provided with a separate stateroom.
              (b) Sleeping accommodations for the crew must be divided into rooms, no one of which may berth more than 4 persons.
              (c) Each room must be of such size that there is at least 2.78 square meters (30 square feet) of deck area and a volume of at least 5.8 cubic meters (210 cubic feet) for each person accommodated. The clear head room must not be less than 190 centimeters (75 inches). In measuring sleeping accommodations any furnishings contained therein for the use of the occupants are not to be deducted from the total volume or from the deck area.
              (d) Each person shall have a separate berth and not more than one berth may be placed above another. The berth must be composed of materials not likely to corrode. The overall size of a berth must not be less than 68 centimeters (27 inches) wide by 190 centimeters (75 inches) long, except by special permission of the Commandant. Where two tiers of berths are fitted, the bottom of the lower berth must not be less than 30 centimeters (12 inches) above the deck. The berths must not be obstructed by pipes, ventilating ducts, or other installations.
              (e) A locker must be provided for each person accommodated in a room.
            
            
              § 32.40-25
              Washrooms and toilet rooms—T/ALL.
              (a) At least 1 toilet, 1 washbasin, and 1 shower or bathtub must be provided for each 8 members or portion thereof in the crew who do not occupy sleeping accommodations to which private or semi-private facilities are attached.
              (b) The toilet rooms and washrooms must be located convenient to the sleeping quarters of the crew to which they are allotted but must not open directly into such quarters except when they are provided as private or semi-private facilities.
              (c) All washbasins, showers, and bathtubs must be equipped with adequate plumbing, including hot and cold running water. All toilets must be installed with adequate plumbing for flushing.
              (d) At least 1 washbasin must be fitted in each toilet room, except where private or semi-private facilities are provided and washbasins are installed in the sleeping rooms.
              (e) Where more than 1 toilet is located in a space or compartment, each toilet must be separated by partitions.
            
            
              § 32.40-30
              Messrooms—T/ALL.
              (a) Messrooms must be located as near to the galley as is practicable except where the messroom is equipped with a steam table.
              (b) Each messroom must seat the number of persons expected to eat in the messroom at one time.
            
            
              § 32.40-35
              Hospital space—T/ALL.
              (a) Each vessel which in the ordinary course of its trade makes voyages of more than 3 days duration between ports and which carries a crew of 12 or more, must be provided with a hospital space. This space must be situated with due regard to the comfort of the sick so that they may receive proper attention in all weathers.

              (b) The hospital must be suitably separated from other spaces and must be used for the care of the sick and for no other purpose.
              
              (c) The hospital must be fitted with berths in the ratio of 1 berth to every 12 members of the crew or portion thereof who are not berthed in single occupancy rooms, but the number of berths need not exceed 6.
              (d) The hospital must have a toilet, washbasin, and bathtub or shower conveniently situated. Other necessary suitable equipment such as a clothes locker, a table, and a seat must be provided.
            
            
              § 32.40-40
              Other spaces—T/ALL.
              Each vessel must have—
              (a) Sufficient facilities where the crew may wash and dry their own clothes, including at least 1 sink supplied with hot and cold fresh water;
              (b) Recreation spaces; and
              (c) A space or spaces of adequate size available on an open deck to which the crew has access when off duty.
            
            
              § 32.40-45
              Lighting—T/ALL.
              Each berth must have a light.
            
            
              § 32.40-50
              Heating and cooling—T/ALL.
              (a) All manned spaces must be adequately heated and cooled in a manner suitable to the purpose of the space.
              (b) The heating and cooling system for accommodations must be capable of maintaining a temperature of 21 °C (70 °F) under normal operating conditions without curtailing ventilation.
              (c) Radiators and other heating apparatus must be so placed and shielded, where necessary, to avoid risk of fire, danger or discomfort to the occupants. Pipes leading to radiators or heating apparatus must be insulated where those pipes create a hazard to persons occupying the space.
            
            
              § 32.40-55
              Insect screens—T/ALL.
              Provisions shall be made to protect the crew quarters against the admission of insects.
            
            
              § 32.40-60
              Crew accommodations on tankships of less than 100 gross tons and manned tank barges—TB/ALL.
              (a) The crew accommodations on all tankships of less than 100 gross tons and all manned tank barges must have sufficient size and equipment, and be adequately constructed to provide for the protection of the crew in manner practicable for the size, facilities, and service of the tank vessel.
              (b) The crew accommodations must be consistent with the principles underlying the requirements for crew accommodations of tankships of 100 gross tons or more.
            
            
              § 32.40-65
              Crew accommodations on tankships constructed before June 15, 1987—T/ALL.
              All tankships of 100 gross tons and over constructed before June 15, 1987, may retain previously accepted or approved installations and arrangements so long as they are maintained in good condition to the satisfaction of the Officer in Charge, Marine Inspection.
            
          
          
            Subpart 32.45—Electrical Installations
            
              § 32.45-1
              Installation and details.
              The installation of all electrical engineering or interior communications systems, together with the details of design, construction, and installation, must meet the requirements of subchapter J (Electrical Engineering Regulations) of this chapter.
              [CGD 74-125A, 47 FR 15230, Apr. 8, 1982]
            
          
          
            Subpart 32.50—Pumps, Piping, and Hose for Cargo Handling
            
              § 32.50-1
              Cargo pumps for tank vessels constructed on or after November 10, 1936—TB/ALL.
              On all tank vessels, the construction or conversion of which is started on or after November 10, 1936, the cargo pumps shall be designed and installed to minimize the danger of sparking. Special care shall be exercised in the design of packing spaces in order to secure ample depth and accessibility of glands. Where cargo pump shafts pierce gastight bulkheads, stuffing boxes with readily accessible gastight glands shall be provided.
            
            
              § 32.50-3
              Cargo discharge—TB/ALL.

              (a) Pumps or other acceptable means shall be used to discharge cargo from gravity type cargo tanks vented at gauge pressures of 4 pounds per square inch or less.
              
              (b) The use of compressed air as the primary means of discharging cargo from such tanks is prohibited.
            
            
              § 32.50-5
              Cargo pump gauges on tank vessels constructed on or after November 10, 1936—TB/ALL.
              (a) [Reserved]
              (b) A pressure gage shall be installed for each pump discharge, and it shall be located at a point visible with respect to the pump controls.
              [CGFR 65-50, 30 FR 16671, Dec. 30, 1965, as amended by CGD 73-254, 40 FR 40163, Sept. 2, 1975]
            
            
              § 32.50-10
              Cargo pumps on tank vessels with independent cargo tanks which were constructed prior to November 10, 1936—TB/ALL.
              (a) Cargo pumps on tank vessels, the construction or conversion of which was started prior to November 10, 1936, may be located in a hold space containing independent cargo tanks or on deck. If the pump driving unit is of the type permitted in cargo pumprooms, it also may be located in the hold space. If other types of driving units are used, they shall be located on deck or in an engine compartment. If the pump drive shaft passes through decks or bulkheads into a hold space or pumproom, it shall be provided with suitable stuffing boxes at such points.
            
            
              § 32.50-15
              Cargo piping on tank vessels constructed on or after July 1, 1951—TB/ALL.
              (a) On all tank vessels, the construction or conversion of which is started on or after July 1, 1951, the cargo piping shall be:
              (1) A fixed cargo piping system shall be installed on a tank vessel carrying Grade A, B, or C cargo. The piping shall be arranged so as to avoid excessive stresses at the joints. For sizes exceeding 2 inches in diameter, flanged, welded, or other approved types of joints shall be employed. Packing material shall be suitable for the cargo carried. Connections at bulkheads shall be made so that the plating does not form part of a flanged joint. Piping may be carried through bunker spaces and deep tanks provided it is run through a pipe tunnel. The tunnel may be omitted where the pipe is extra heavy, all joints are welded, and bends are installed to provide for expansion and contraction.
              (2) Tank vessels carrying only Grades D and E cargo may use a portable piping system in lieu of a fixed piping system meeting the requirements of paragraph (a)(1) of this section, provided:
              (i) The hose complies with 33 CFR 154.500 or the portable piping complies with part 56 of this chapter;
              (ii) The connections comply with 33 CFR 156.130;
              (iii) A shutoff valve is at or near the point of entry into the tank;
              (iv) Except for the carriage of animal fats and vegetable oils, the system has a closure which forms a vapor-tight seal on the tank opening through which the cargo is transferred, is bolted or dogged in place, and has the hose and drop line connected to it; and
              (v) Except for the carriage of animal fats and vegetable oils, the system has a metallic drop line which complies with 46 CFR 153.282.

              (3) Cargo piping shall not pass through spaces containing machinery where sources of vapor ignition are normally present: Provided, That, in special cases the Commandant may permit the piping to pass through such spaces if Grade E liquids only are involved.
              (b) Valve operating rods in cargo tanks shall be solid, except that tank barges having plug cocks inside the cargo tanks may have operating rods of extra heavy pipe with the annular space between the lubricant tube and the pipe wall sealed with a nonsoluble material to prevent penetration of the cargo. Valve operating rods shall be of ample size, well guided and supported, and attached to the valve stems in a manner so as to prevent the operating rods from working loose. Where the operating rods pass through a deck, gastight stuffing boxes shall be fitted. The leads of operating rods shall be as direct as possible. Valves shall be of suitable design for the intended service.
              (c) All cargo loading and discharge hose connections shall be fitted with valves or blind flanges.
              [CGFR 65-50, 30 FR 16671, Dec. 30, 1965, as amended by CGD 80-009, 48 FR 36458, Aug. 11, 1983]
            
            
              
              § 32.50-20
              Cargo piping for tank vessels constructed between November 10, 1936, and July 1, 1951—TB/ALL.
              (a) On tank vessels, the construction or conversion of which is started on or after November 10, 1936, and prior to July 1, 1951, the piping shall be arranged so as to avoid excessive stresses at the joints. For sizes exceeding 2 inches in diameter, flanged, welded, or other approved types of joints shall be employed. Packing material shall be suitable for the cargo carried. Connections at bulkheads shall be made so that the plating does not form part of a flanged joint. Piping may be carried through bunker spaces and deep tanks provided it is run through a pipe tunnel. The tunnel may be omitted where the pipe is extra heavy, all joints are welded, and bends are installed to provide for expansion and contraction.

              (b) Cargo piping shall not pass through spaces containing machinery where sources of vapor ignition are normally present: Provided, That in special cases the Commandant may permit the piping to pass through such spaces if Grade E liquids only are involved.
              (c) Valve operating rods in the cargo tanks shall be solid and of ample size, well guided and supported, and attached to the valve stems in a manner to guard against their working loose. Where such valve rods pass through the deck, gas tight stuffing boxes shall be fitted. The leads of valve rods shall be as direct as possible. All valves and fittings shall be of material, design, and manufacture for the intended service on the cargo system; either rising or nonrising stem valves may be used.
            
            
              § 32.50-25
              Cargo pumps and piping on tank vessels constructed prior to November 10, 1936—TB/ALL.
              On tank vessels, the construction or conversion of which was started prior to November 10, 1936, cargo pumps and piping which do not fully comply with the regulations in this subchapter shall be made as nearly equal to the requirements for tank vessels constructed between November 10, 1936, and July 1, 1951, as is necessary in the interest of safety. Cargo pipe lines may pass through cargo pump engine compartments provided no cargo valves are located therein.
            
            
              § 32.50-30
              Cargo hose—TB/ALL.

              Cargo hose carried on tank vessels must be suitable for oil service and designed to withstand the pressure of the shutoff head of the cargo pump or pump relief valve setting, less static head, but in no case less than 150 pounds per square inch.
              
              
                Note:
                For additional requirements concerning cargo hose, see 33 CFR 154.500, 155.800 and 156.170.
              
              [CGD 80-009, 48 FR 36458, Aug. 11, 1983]
            
            
              § 32.50-35
              Remote manual shutdown for internal combustion engine driven cargo pump on tank vessels—TB/ALL.
              (a) Any tank vessel which is equipped with an internal combustion engine driven cargo pump on the weather deck shall be provided with a minimum of one remote manual shutdown station, conspicuously marked, and located at the midpoint of such vessel, or 100 feet from the engine, whichever is the more practical. The remote quick acting manual shutdown shall be installed on the engine so as to provide a quick and effective means of stopping the engine (such as by cutting off the intake air).
              (b) This regulation applies to all installations of this type on tank vessels, but for such installations now on existing tankships at the date of next biennial inspection or October 1, 1963, whichever occurs later.
            
          
          
            Subpart 32.52—Bilge Systems
            
              § 32.52-1
              Bilge pumps on tank vessels constructed or converted on or after November 19, 1952—TB/ALL.
              The number and arrangement of bilge pumps on each tank vessel shall conform to the requirements of subchapter F (Marine Engineering) of this chapter, except as hereinafter provided in this subpart.
            
            
              § 32.52-5
              Bilge piping for pump rooms and adjacent cofferdams on tank vessels constructed or converted on or after November 19, 1952—TB/ALL.

              (a) Provisions shall be made for removing drainage from the pumproom bilges and adjacent cofferdams. A separate bilge pump, ejector, or bilge suction from a cargo pump or cargo stripping pump may be provided for this purpose. The bilge pump shall not be located in nor shall the piping pass through spaces containing machinery where sources of vapor ignition are normally present.
              (b) Where a bilge suction is provided from a cargo or stripping pump, a stopcheck valve shall be fitted in the suction branch, and an additional stop valve shall be fitted also if the bilge suction branch can be subjected to a head of oil from the filling line.
              (c) Means shall be provided for controlling the cargo or pump room bilge pumps and their suctions or discharges in order that a flooded pump room may be pumped out. Suitable portable or manually operated pumps may be accepted as complying with this provision, or alternatively, the pump controls shall be arranged so that they are operable from inside the pump room and either from an accessible position outside the pump room, or from the pump room casing above the freeboard deck.
            
            
              § 32.52-10
              Bilge pumps and piping on tank vessels constructed or converted prior to November 19, 1952—TB/ALL.
              (a) On tank vessels, the construction or conversion of which was started prior to November 19, 1952, bilge pumps and piping which do not fully comply with the regulations of this subchapter shall be made as nearly equal to the requirements for tank vessels constructed on or after November 19, 1952, as is necessary in the interest of safety.
              (b) Bilge suctions from hold spaces containing independent cargo tanks may be connected to cargo pumps or stripping pumps, provided the installation complies with the requirements of § 32.52-5(b).
            
          
          
            Subpart 32.53—Inert Gas System
            
              Source:
              CGD 74-127, 41 FR 3843, Jan. 26, 1976, unless otherwise noted.
            
            
              § 32.53-1
              Application—T/ALL.
              (a) Except as provided in paragraphs (b) and (c) of this section, this subpart applies to:
              (1) A U.S. crude oil tanker or product carrier of 100,000 DWT tons (metric) or more or combination carrier of 50,000 DWT tons (metric) or more, that has a keel laying date on or after January 1, 1975.
              (2) A new (as defined in 46 U.S.C. 3701) crude oil tanker or product carrier, or foreign flag crude oil tanker or product carrier of 20,000 DWT tons or more entering the navigable waters of the U.S.
              (3) A crude oil tanker that is equipped with a cargo tank cleaning system that uses crude oil washing.
              (4) An existing product carrier of 20,000 deadweight tons (metric) or more that has tank washing machines with a capacity of more than 60 cubic meters per hour after May 31, 1983.
              (5) Any other U.S. or foreign flag:
              (i) Crude oil tanker or product carrier of 70,000 deadweight tons (metric) and over after May 31, 1981;
              (ii) Crude oil tanker between 20,000 and 70,000 deadweight tons (metric) after May 31, 1983;
              (iii) Product carrier between 40,000 and 70,000 deadweight tons (metric) after May 31, 1983.
              (b) This subpart does not apply to vessels designed to carry only:
              (1) Liquefied gas cargo; or
              (2) Grade E cargo that is carried at a temperature lower than 5 °C below its flash point.
              (c) This part does not apply to vessels as stated in 46 U.S.C. 3702.
              [CGD 77-057a, 44 FR 66501, Nov. 19, 1979, as amended by CGD 97-057, 62 FR 51043, Sept. 30, 1997; CGD 95-028, 62 FR 51198, Sept. 30, 1997]
            
            
              § 32.53-3
              Exemptions.
              (a) The Deputy for Operations Policy and Capabilities (CG-DCO-D) grants exemptions for crude oil tankers of less than 40,000 deadweight tons not fitted with high capacity tank washing machines, if the vessel's owner can show that compliance would be unreasonable and impracticable due to the vessel's design characteristics.

              (b) Requests for exemptions must be submitted in writing to: Commandant (CG-OES), Attn: Office of Operating and Environmental Standards, U.S. Coast Guard Stop 7509, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7509.
              (c) Each request must be supported by documentation showing that:
              (1) The system would be detrimental to the safe operation of the vessel;
              (2) It is physically impracticable to install the system; or
              (3) Adequate maintenance of the system would be impossible.
              (d) The vessel's owner may request a conference. The exemption request file will be available for use in the conference and additional arguments or evidence in any form may be presented. The conference will be recorded. The presiding officer summarizes the material presented at the conference and submits written recommendations to the Deputy for Operations Policy and Capabilities (CG-DCO-D).
              (e) The Deputy for Operations Policy and Capabilities (CG-DCO-D) reviews the exemption request file and decides whether to grant or deny the exemption. The decision shall include an explanation of the basis on which the exemption is granted or denied, and constitutes final agency action.
              [CGD 77-057a, 44 FR 66502, Nov. 19, 1979, as amended by CGD 82-063b, 48 FR 29486, June 27, 1983; CGD 88-070, 53 FR 34534, Sept. 7, 1988; CGD 95-072, 60 FR 50461, Sept. 29, 1995; CGD 96-041, 61 FR 50727, Sept. 27, 1996; CGD 97-057, 62 FR 51043, Sept. 30, 1997; USCG-2009-0702, 74 FR 49227, Sept. 25, 2009; USCG-2013-0671, 78 FR 60147, Sept. 30, 2013]
            
            
              § 32.53-5
              Operation-T/ALL.
              Unless the cargo tanks are gas free, the master of each tankship to which this subpart applies shall ensure that the inert gas system is operated as necessary to maintain an inert atmosphere in the cargo tanks.
              [USCG-2001-10224, 66 FR 48619, Sept. 21, 2001]
            
            
              § 32.53-10
              General—T/ALL.
              (a) Each tankship to which this subpart applies must have an inert gas system that meets the requirements of this subpart and is approved in accordance with 46 CFR 50.20.
              (b) Each inert gas system must be designed, constructed and installed in accordance with the provisions of SOLAS II-2, regulation 62, with the following provisions:
              (1) Acceptable types of water seals include the wet and semiwet type. Other types of seals may be accepted on a case by case basis if approval is given by the Coast Guard Marine Safety Center.
              (2) If a vapor collection system required to meet part 39 of this subchapter is connected to the inert gas system, the instruction manual required by SOLAS II-2, regulation 62.21 must include procedures relating to vapor collection operations.
              [CGD 74-127, 41 FR 3843, Jan. 26, 1976, as amended by CGD 95-028, 62 FR 51198, Sept. 30, 1997]
            
            
              § 32.53-30
              Positive pressure—T/ALL.
              Each inert gas system must be designed to enable the operator to maintain a gas pressure of 100 millimeters (4 inches) of water on filled cargo tanks and during loading and unloading of cargo tanks.
              [USCG-2003-16630, 73 FR 65160, Oct. 31, 2008]
            
          
          
            Subpart 32.55—Ventilation and Venting
            
              § 32.55-1
              Ventilation of tank vessels constructed on or after July 1, 1951—TB/ALL.
              (a) On all tanks vessels, the construction or conversion of which is started on or after July 1, 1951, all enclosed parts of the vessel, other than cargo, fuel and water tanks, cofferdams and void spaces, shall be provided with efficient means of ventilation.
              (b) Compartments containing machinery where sources of vapor ignition are normally present shall be ventilated in such a way as to remove vapors from points near the floor level or the bilges. Effective steam or air actuated gas ejectors, blowers or ventilators fitted with heads for natural ventilation, with at least one duct extending to immediately below the floor plates will be approved for this purpose. Machinery spaces below the freeboard deck, in which fuels with flash point of 110 °F or lower are used, shall be equipped with power ventilation. (See § 32.60-20 for other requirements concerning pumprooms.)
            
            
              
              § 32.55-5
              Ventilation of tank vessels constructed between November 10, 1936, and July 1, 1951—TB/ALL.
              (a) On tank vessels, the construction or conversion of which was started on or after November 10, 1936, and prior to July 1, 1951, all enclosed parts of the vessel, other than cargo, fuel, and water tanks and cofferdams, shall be provided with efficient means of ventilation.
              (b) Pumprooms and compartments containing machinery where sources of vapor ignition are normally present shall be ventilated in such a way as to remove vapors from points near the floor level or the bilges. Effective steam or air actuated gas ejectors or blowers or ventilators fitted with heads for natural ventilation, will be approved for this purpose. (See § 32.65-20 for other requirements concerning pumprooms.)
            
            
              § 32.55-10
              Ventilation of tank vessels contracted prior to November 10, 1936—TB/ALL.
              Ventilation of tank vessels, the construction or conversion of which was started prior to November 10, 1936, shall be equal to the requirements of tank vessels constructed before July 1, 1951, where the changes are, in the opinion of the Officer in Charge, Marine Inspection, necessary in the interest of safety.
              [CGFR 65-50, 30 FR 16671, Dec. 30, 1965, as amended by CGFR 66-33, 31 FR 15268, Dec. 6, 1966]
            
            
              § 32.55-15
              Ventilation for hold spaces—TB/ALL.
              Hold spaces containing independent cargo tanks shall be considered to be equivalent to cargo pumprooms and shall be ventilated and safeguarded as such.
            
            
              § 32.55-20
              Venting of cargo tanks of tankships constructed on or after July 1, 1951—T/ALL.
              (a) Venting required. (1) On all tankships, the construction or conversion of which is started on or after July 1, 1951, each cargo tank shall be equipped with a vent. The diameter of a vent shall be not less than 21/2 inches.
              (2) In any case where a venting system is required for a particular grade of liquid, the venting system permitted for a higher grade of liquid may be used instead.
              (b) Grade A liquids. (1) Cargo tanks in which Grade A liquids are to be transported must be fitted with a venting system consisting of a branch vent line from each cargo tank connected to a vent header which must extend to a height above the weather deck equal to at least 13.1 feet and must terminate at a comparable distance from any living or working space, ventilator inlet, or source of ignition. When special conditions will prevent the vent line or header outlets being permanently installed at a height above the deck of 13.1 feet an adjustable system must be provided which, when extended vertically, is capable of reaching a height of 13.1 feet.
              (2) A weather hood may be installed at the vent outlet providing it is of such design as not to direct the flow of vapor below the horizontal.
              (3) The branch vent lines shall consist of either:
              (i) Pipe with no valves or other hindrances to a free flow of gas; or,
              (ii) Piping fitted with a pressure vacuum relief valve, provided means are supplied for relieving all internal pressure on cargo tanks by fitting the valve with a positive means for opening its pressure valve to allow free passage of gases through the branch vent line or by the installation of a by-pass fitted with a manually operated stop valve.

              (4) The vent header shall be fitted with a flame arrester or pressure vacuum relief valve. If a pressure vacuum relief valve is used in the header, means shall be provided for relieving all internal pressure on cargo tanks by fitting the valve with a positive means for opening its pressure valve to allow free passage of gases through the header or by the installation of a by-pass fitted with a manually operated stop valve. A suitable means of relieving pressure shall be fitted in the header in order to prevent excess pressure being built up in the tanks, in the event of overfilling of the latter. The vent header system shall be provided with suitable connections for flushing and draining. The vent header system shall be of sufficient capacity as to be able to carry off all displaced air and vapors during loading of the cargo tanks without opening of ullage plates, cargo hatches, etc. See § 32.20-20 for liquid level gaging requirements.
              (c) Grade B or C liquids. Cargo tanks in which Grade B or C liquids are to be transported shall be fitted with either individual pressure-vacuum relief valves which shall extend to a reasonable height above the weather deck or shall be fitted with a venting system consisting of branch vent lines connected to a vent header which shall extend to a reasonable height above the weather deck and be fitted with a flame arrester or a pressure-vacuum relief valve. The vent header system, if fitted, shall be provided with suitable connections for flushing and draining, and if desired, stop valves may be placed in the individual branch vent lines provided that each stop valve is bypassed by a pressure-vacuum relief valve.
              (d) Grade D or E liquids. Cargo tanks in which Grade D or E liquids only are to be transported shall be fitted with gooseneck vents and flame screens.
              (e) Tank vents which meet the requirements of SOLAS will be considered equivalent to the provisions of this section.
              [CGFR 65-50, 30 FR 16671, Dec. 30, 1965, as amended by CGD 73-96, 42 FR 49024, Sept. 26, 1977; CGD 95-028, 62 FR 51198, Sept. 30, 1997]
            
            
              § 32.55-25
              Venting of cargo tanks of tank barges constructed on or after July 1, 1951—B/ALL.
              (a) Venting required. (1) On all tank barges, subject to the provisions of this subchapter the construction or conversion of which is started on or after July 1, 1951, each cargo tank shall be equipped with a vent. The diameter of a vent shall be not less than 21/2 inches.
              (2) In any case where a venting system is required for a particular grade of liquid, the venting system permitted for a higher grade of liquid may be used instead.
              (b) Grade A, B, or C liquids. Cargo tanks in which Grade A, B, or C liquids are to be transported shall be fitted with either individual pressure-vacuum relief valves which shall extend to a reasonable height above the weather deck or shall be fitted with a venting system consisting of branch vent lines connected to a vent header which shall extend to a reasonable height above the weather deck and be fitted with a pressure-vacuum relief valve. The vent header system, if fitted, shall be provided with suitable connections for flushing and draining, and if desired, stop valves may be placed in the individual branch vent lines: Provided, That each such stop valve is bypassed by a pressure-vacuum relief valve.
              (c) Grade D or E liquids. Cargo tanks in which Grade D or E liquids only are to be transported shall be fitted with gooseneck vents and flame screens.
              [CGFR 65-50, 30 FR 16671, Dec. 30, 1965, as amended by CGFR 70-10, 35 FR 3709, Feb. 25, 1970]
            
            
              § 32.55-30
              Venting of cargo tanks of tank vessels constructed between November 10, 1936, and July 1, 1951—TB/ALL.
              (a) Venting required. On all tank vessels, the construction or alteration of which is started on or after November 10, 1936, and prior to July 1, 1951, each cargo tank shall be equipped with a vent. The details of the venting system shall meet the requirements of this section, or alternatively, the requirements of either § 32.55-20 or § 32.55-25, as applicable, shall be met.
              (b) Grade A liquids. (1) Cargo tanks in which Grade A liquids are to be transported shall be fitted with a venting system consisting of branch vent line from each cargo tank connected to a vent header which shall extend to a reasonable height above the weather deck and be fitted with a flame arrester or pressure-vacuum relief valve. Each branch vent line may be provided with a manually operated control valve, provided it is bypassed with a pressure-vacuum relief valve or each cargo tank to which such a branch vent line is connected is fitted with an independent pressure-vacuum relief valve. The vent header system shall be provided with suitable connections for flushing and draining.

              (2) In barges with independent tanks carrying Grade A liquids, separate discharge pipes may be fitted to each pressure-vacuum relief valve, or the pressure-vacuum relief valve may be elevated, so that in either case the discharge from such valve will not be less than 7 feet above the deck where practicable.
              (c) Grade B or C liquids. Cargo tanks in which Grade B or C liquids are to be transported shall be fitted with individual pressure-vacuum relief valves or shall be fitted with a venting system consisting of branch vent lines connected to a vent header which shall extend to a reasonable height above the weather deck and be fitted with a flame arrester or a pressure-vacuum relief valve.
              (d) Grade D or E liquids. Cargo tanks in which Grade D or E liquids only are to be transported shall be fitted with gooseneck vents and flame screens unless such tanks are vented by pressure-vacuum relief valves or a venting system of branch vent lines and a vent header.
            
            
              § 32.55-35
              Venting of cargo tanks on tank vessels constructed prior to November 10, 1936—TB/ALL.

              The venting of cargo tanks of tank vessels, the construction or alteration of which was started prior to November 10, 1936, shall be made to equal the requirements of tank vessels constructed before July 1, 1951, where the changes are, in the opinion of the Officer in Charge, Marine Inspection, necessary in the interests of safety: Provided, That on such vessels carrying Grade A cargo the requirements in § 32.55-30(b) shall be met.
            
            
              § 32.55-45
              Venting of cofferdams and void spaces of tank vessels constructed on or after November 10, 1936—TB/ALL.
              (a) Except as provided in paragraph (b) of this section, on all tank vessels, the construction or conversion of which was started on or after November 10, 1936, cofferdams and void spaces shall be provided with gooseneck vents fitted with a flame screen or pressure-vacuum relief valves. The diameter of a vent shall be not less than 21/2 inches.
              (b) On unmanned tank barges not fitted with fixed bilge systems in the cofferdams and void spaces, vents for cofferdams and void spaces will not be required.
            
            
              § 32.55-50
              Ventilation of tankships that have a keel laying date on or after January 1, 1975—T/ALL.
              Each tankship that has a keel laying date on or after January 1, 1975, must have deckhouse and superstructure ventilation inlets and outlets and other openings to the exterior arranged to minimize the admission of flammable gas to enclosed spaces that contain a source of ignition.
              [CGD 74-127, 41 FR 3844, Jan. 26, 1976]
            
          
          
            Subpart 32.56—Structural Fire Protection for Tank Ships With a Keel Laying Date On or After January 1, 1975
            
              Source:
              CGD 74-127, 41 FR 3844, Jan. 26, 1976, unless otherwise noted.
            
            
              § 32.56-1
              Application—T/ALL.
              (a) This subpart applies to all tankships that have a keel laying date on or after January 1, 1975.
              (b) Vessels meeting the structural fire protection requirements of SOLAS, Chapter II-2, Regulations 5, 6, 8, 9, and 11 (incorporated by reference, see § 32.01-1), may be considered equivalent to the provisions of this subpart.
              [CGD 74-127, 41 FR 3844, Jan. 26, 1976, as amended by CGD 95-028, 62 FR 51198, Sept. 30, 1997; USCG-2012-0196, 81 FR 48248, July 22, 2016]
            
            
              § 32.56-5
              General—T/ALL.
              (a) Except as provided in paragraphs (c) and (d) of this section, each category A machinery space must be aft of the cargo area and pumprooms.
              (b) Except as provided in paragraphs (c), (d), and (e) of this section, each accommodation space, service space except isolated storage spaces, and control space and each main cargo control station must be aft of:
              (1) The cargo area;
              (2) All cargo pumprooms; and
              (3) All cofferdams that isolate the cargo area from category A machinery spaces.

              (c) Except as provided in paragraph (e) of this section, any pumproom may be recessed below accommodation, service, and control spaces and recessed into any category A machinery space if the distance between the deckhead of the recess and the underside of the accommodation, service, or control space is at least equal to the height of the recess.
              (d) Accommodation, service, control and certain machinery spaces, such as spaces for bow thrusters, windlass, and emergency fire pumps, may be located forward of the cargo area and pumprooms if it is demonstrated to the Commandant that the overall degree of safety of the vessel is improved and that the degree of fire and life safety for these spaces is not less than the degree of fire and life safety for similar spaces located aft.
              (e) On liquefied gas carriers:
              (1) Main cargo control stations may be located in the cargo area;
              (2) Accommodation, service, and control spaces may be located over cofferdams that isolate cargo tanks other than integral tanks from category A machinery spaces;
              (3) Pumprooms may not be recessed into any space below deck.
            
            
              § 32.56-10
              Navigation positions—T/ALL.
              (a) No navigation position may be above the cargo area unless it is approved by the Commandant as necessary for the safe operation of the vessel.
              (b) Each navigation position that is above the cargo area must be separated from the deck by an unenclosed space that extends at least 2 meters (6.6 feet) from the deck to the navigation position.
              (c) Openings to navigation positions above cargo areas, except air locks, must be at least 2.4 meters (7.9 feet) above the deck.
            
            
              § 32.56-15
              Deck spills—T/ALL.
              A coaming or other barrier at least .3 meters (1 foot) higher than adjacent spill containment barrier must be provided to prevent cargo spills from flowing aft of the housefront.
            
            
              § 32.56-20
              Insulation of exterior boundaries: Superstructures and deckhouses—T/ALL.
              The following exterior boundaries of superstructures and deckhouses that contain accommodation, service, and control spaces, except wheelhouses, must be insulated to “A-60” Class:
              (a) The exterior boundaries that face the cargo area.
              (b) The portion of the exterior bulkheads and decks within 3 meters (10 feet) of these boundaries.
            
            
              § 32.56-21
              Openings in exterior boundaries: Accommodation, service, and control spaces—T/ALL.
              The following exterior boundaries of accommodation, service, and control spaces, except wheelhouses, must have no openings, and portlights must be of a fixed type with easily operable steel covers on the inside:
              (a) The exterior boundaries that face the cargo area.
              (b) The portion of the exterior boundaries within 3 meters (10 feet) or the length of the vessel divided by 25, whichever is greater, except that the distance need not exceed 5 meters (16.4 feet), of these boundaries.
            
            
              § 32.56-22
              Openings in and insulation of boundaries: Other spaces—T/ALL.
              If openings are fitted into the following exterior boundaries of any space other than an accommodation, service, or control space, the interior of the space must be insulated to “A-60” Class and the space must not provide access to any accommodation, service, or control space:
              (a) The exterior boundaries that face the cargo area.
              (b) The portion of the exterior boundaries within 3 meters (10 feet) or the length of the vessel divided by 25, whichever is greater, except that the distance need not exceed 5 meters (16.4 feet), of these boundaries.
            
            
              § 32.56-25
              Category A machinery spaces: Windows and port lights—T/ALL.
              (a) Except as provided in paragraph (b) of this section and subpart 111.105, of this chapter, boundaries of category A machinery spaces and boundaries of cargo pumprooms must not be pierced for windows or portlights.

              (b) Skylights that can be closed from outside the spaces they serve may be fitted in boundaries of category A machinery spaces.
              [CGD 74-127, 41 FR 3844, Jan. 26, 1976, as amended by CGD 74-125A, 47 FR 15230, Apr. 8, 1982]
            
            
              § 32.56-30
              Category A machinery spaces: Bulkheads and decks—T/ALL.
              (a) Bulkheads and decks that separate category A machinery spaces from cargo pumprooms must be “A” Class construction.
              (b) Bulkheads and decks that separate category A machinery spaces or cargo pumprooms, including the pumproom entrance, from accommodation, service, or control spaces must be “A-60” Class construction.
            
            
              § 32.56-35
              Doors—T/ALL.
              (a) Casing doors in category A machinery spaces and all elevator doors must be self-closing and must meet the requirements of 46 CFR 72.05-25(b).
              (b) If a means of holding a door open is used, it must be a magnetic holdback or equivalent device that is operated from the bridge or other suitable remote control position.
            
            
              § 32.56-40
              Category A machinery spaces: Insulation—T/ALL.
              Structural insulation within category A machinery spaces must have a barrier such as metal foil, sheet metal, cementitious coating, or other vapor barrier so that the surface of that insulation is impervious to oil and oil vapors.
              [CGD 74-127, 41 FR 3844, Jan. 26, 1976, as amended by CGD 74-127, 41 FR 4826, Feb. 2, 1976]
            
            
              § 32.56-45
              Draft stops—T/ALL.
              (a) Where ceilings or linings are fitted in accommodation, service, or control spaces, “B” Class bulkheads, except those that form passageways, may stop at the ceiling or lining if draft stops of “B” Class construction are fitted between the ceiling or lining and the deck or shell at intervals of 14 meters (45 feet) or less.
              (b) Spaces behind the linings of stairways and other trunks must have draft stops at each deck.
            
            
              § 32.56-50
              Combustible veneers—T/ALL.
              (a) Except as provided in paragraph (b) of this section combustible veneers on bulkheads, linings, and ceilings within accommodation, service, or control spaces must be 2 millimeters (.079 inches) or less in thickness.
              (b) Veneers on bulkheads, linings, and ceilings in concealed spaces, corridors, stairway enclosures, or control spaces must be an approved interior finish material or a reasonable number of coats of paint.
            
            
              § 32.56-55
              Control spaces—T/ALL.
              Bulkheads and decks that separate control spaces from adjacent spaces must be “A” Class construction and insulated against fire. 46 CFR table 72.05-10(e) of the Passenger Vessel Regulations may be used as a guide.
            
            
              § 32.56-60
              Ventilation ducts—T/ALL.
              (a) Each duct for ventilation of Category A machinery spaces that passes through accommodation, service, or control spaces must be:
              (1) Constructed of steel and insulated to “A-60” Class; or
              (2) Constructed of steel, fitted with an automatic fire damper at each boundary where it enters and leaves the Category A machinery space, and insulated to “A-60” Class for a distance of 5 meters (16.4 feet) beyond each machinery space boundary.
              (b) Each duct for ventilation of accommodation, service, and control spaces that passes through Category A machinery spaces must be constructed of steel and be fitted with an automatic fire damper at each Category A machinery space boundary.
            
          
          
            Subpart 32.57—Structural Fire Protection for Tank Vessels Contracted for On or After January 1, 1963
            
              § 32.57-1
              Application—TB/ALL.

              (a) The provisions of this subpart shall apply to all tank vessels contracted for on or after January 1, 1963.
              
              (b) SOLAS-certificated vessels may be considered equivalent to the provisions of this subpart.
              [CGFR 65-50, 30 FR 16671, Dec. 30, 1965, as amended by CGD 95-028, 62 FR 51198, Sept. 30, 1997]
            
            
              § 32.57-5
              Definitions—TB/ALL.
              (a) Standard fire test. A “standard fire test” is one which develops in the test furnace a series of time temperature relationships as follows:
              
                
                   
                  5 minutes—1,000 °F.
                
                
                   
                  10 minutes—1,300 °F.
                
                
                   
                  30 minutes—1,550 °F.
                
                
                   
                  60 minutes—1,700 °F.
                
              
              (b) “A” Class divisions. “A” Class divisions such as bulkheads and decks, means divisions that are composed of steel or an equivalent metal, suitably stiffened, and made intact with the main structure of the vessel, including the shell, structural bulkheads, or decks. They are constructed so that, if subjected to the standard fire test, they are capable of preventing the passage of flame and smoke for one hour. In addition, they are insulated with approved structural insulation, bulkhead panels, or deck coverings so that the average temperature on the unexposed side does not rise more than 139 °C (250 °F) above the original temperature, nor does the temperature at any one point, including any joint, rise more than 181 °C (325 °F) above the original temperature, within the time listed below:
              
                
                  Class A-60
                  60 minutes
                
                
                  Class A-30
                  30 minutes
                
                
                  Class A-15
                  15 minutes
                
                
                  Class A-0
                  0 minutes with no insulation requirement
                
              
              (c) “B” Class bulkheads. Bulkheads of the “B” Class shall be constructed with approved incombustible materials and made intact from deck to deck and to shell or other boundaries. They shall be so constructed that, if subjected to the standard fire test, they would be capable of preventing the passage of flame for one-half hour.
              (d) “C” Class divisions. Bulkheads or decks of the “C” Class shall be constructed of approved incombustible materials, but need meet no requirements relative to the passage of flame.
              (e) Steel. Where the term “steel or other equivalent metal” is used in this subpart, it is intended to require a material which, by itself or due to insulation provided, has structural and integrity qualities equivalent to steel at the end of the applicable fire exposure.
              (f) Approved material. Where in this subpart approved materials are required, they refer to materials approved under the applicable subparts of subchapter Q (Specifications) of this chapter, as follows:
              
                
                  Deck Coverings
                  164.006
                
                
                  Structural Insulations
                  164.007
                
                
                  Bulkhead Panels
                  164.008
                
                
                  Incombustible Materials
                  164.009
                
                
                  Interior Finishes
                  164.012
                
              
              (g) Stairtower. A stairtower is a stairway which penetrates more than a single deck within the same enclosure.
              [CGFR 65-50, 30 FR 16671, Dec. 30, 1965, as amended by CGFR 67-90, 33 FR 1015, Jan. 26, 1968; CGD 74-127, 41 FR 3845, Jan. 26, 1976; CGD 75-032, 41 FR 17910, Apr. 29, 1976]
            
            
              § 32.57-10
              Construction—TB/ALL.
              (a) The hull, superstructure, structural bulkheads, decks, and deckhouses shall be constructed of steel. Alternately, the Commandant may permit the use of other suitable material in special cases, having in mind the risk of fire.
              (b) Bulkheads of galleys, paint and lamp lockers, and emergency generator rooms shall be of “A” Class construction.
              (c) The boundary bulkheads and decks separating the accommodations and control stations from cargo, and machinery spaces and from galleys, main pantries and storerooms other than small service lockers shall be of “A” Class Construction.
              (d) The following conditions apply within accommodation, service, and control spaces:
              (1) Corridor bulkheads in accommodation areas shall be of “A” or “B” Class intact from deck to deck Stateroom doors in such bulkheads may have a louver in the lower half.
              (2) Stairtowers, elevator, dumbwaiter, and other trunks shall be of “A” Class construction.
              (3) Bulkheads not already specified to be of “A” or “B” Class construction may be of “A”, “B”, or “C” Class Construction.

              (4) The integrity of any deck in way of a stairway opening, other than a stairtower, shall be maintained by means of “A” or “B” Class divisions or bulkheads and doors at one level. The integrity of a stairtower shall be maintained by “A” Class doors at every level. The doors shall be of the self-closing type. No means shall be provided for locking such doors, except that crash doors or locking devices capable of being easily forced in an emergency may be employed provided a permanent and conspicuous notice to this effect is attached to both sides of the door. Holdback hooks or other means of permanently holding the door open will not be permitted. However, magnetic holdbacks operated from the bridge or from other suitable remote control positions are acceptable.
              (5) Interior stairs, including stringers and treads shall be of steel or other suitable material having in mind the risk of fire. This is not intended to preclude the use of other material for nosing, walking surfaces, etc., over the steel.
              (6) Except for washrooms and toilet spaces, deck coverings within accommodation spaces shall be of an approved type. However, overlays for leveling or finishing purposes which do not meet the requirements for an approved deck covering may be used in thicknesses not exceeding 3/8 of an inch.
              (7) Except as provided in paragraph (d)(7-a) of this section, ceilings, linings, and insulation, including pipe and duct laggings, must be made of approved incombustible material.
              (7-a) Combustible insulations and vapor barriers that have a maximum extent of burning of 122 millimeters (5 inches) or less when tested in accordance with ASTM D 4986, “Standard Test Method for Horizontal Burning Characteristics of Cellular Polymeric Materials” (incorporated by reference, see § 32.01-1), may be used within refrigerated compartments.
              (8) Any sheathing, furring or holding pieces incidental to the securing of any bulkhead, ceiling, lining, or insulation shall be of approved incombustible materials.
              (9) Bulkheads, linings and ceilings may have a combustible veneer within a room not to exceed 2 millimeters (.079 inch) in thickness. However, combustible veneers, trim, decorations, etc., shall not be used in corridors or hidden spaces. This is not intended to preclude the use of an approved interior finish or a reasonable number of coats of paint.
              (e) Wood hatch covers may be used between cargo spaces or between stores spaces. Hatch covers in other locations shall be of steel or equivalent metal construction. Tonnage openings shall be closed by means of steel plates or equivalent metal construction.
              (f) Nitrocellulose or other highly flammable or noxious fume-producing paints or lacquers shall not be used.
              [CGFR 65-50, 30 FR 16671, Dec. 30, 1965, as amended by CGFR 66-33, 31 FR 15268, Dec. 6, 1966; CGFR 67-90, 33 FR 1015, Jan. 26, 1968; CGD 74-127, 41 FR 3845, Jan. 26, 1976; CGD 95-028, 62 FR 51198, Sept. 30, 1997; USCG-1998-4442, 63 FR 52190, Sept. 30, 1998; USCG-1999-5151, 64 FR 67177, Dec. 1, 1999]
            
          
          
            Subpart 32.59—Minimum Longitudinal Strength and Plating Thickness Requirements for Unclassed Tank Vessels That Carry Certain Oil Cargoes—TB/ALL
            
              § 32.59-1
              Minimum section modulus and plating thickness requirements—TB/ALL.
              (a) As used in this section, Rule means the current Rules of the American Bureau of Shipping or other recognized classification society, as appropriate for the vessel's present service and regardless of the year the vessel was constructed.
              (b) The requirements of this section apply to all in-service, unclassed tank vessels certificated to carry a pollution category I oil cargo listed in 46 CFR Table 30.25-1.
              (c) For all vessels except those limited on their Certificate of Inspection to river routes only, the minimum midship section modulus must be—
              (1) At least 90 percent of that required by Rule; or
              (2) Where there is no specific Rule requirement, at least 100 percent of that which is necessary to meet the bending moment developed under a full load condition in still water, using a permissible bending stress of 12.74 kN/cm2 (1.30 t/cm2, 8.25 Ltf/in2).

              (d) Within the 40-percent midship length, the average flange and web thicknesses of each longitudinal stiffener must be as follows:
              (1) For deck and bottom stiffeners: at least 85 percent of Rule thickness, unless a buckling analysis demonstrates that lesser thicknesses can be safely tolerated. However, the average thickness must never be less than 80 percent of Rule thickness; and
              (2) For side stiffeners: at least 75 percent of Rule thickness.
              (e) Within the 40-percent midship length, the average thickness for longitudinal strength plating must be at least as follows:
              (1) Weather deck: 75 percent of Rule thickness;
              (2) Hatch: 70 percent of Rule thickness;
              (3) Trunk: 75 percent of Rule thickness;
              (4) Sheer strake: 75 percent of Rule thickness;
              (5) Outer sideshell: 75 percent of Rule thickness;
              (6) Inner sideshell: 75 percent of Rule thickness;
              (7) Outer bottom; 75 percent of Rule thickness;
              (8) Inner bottom: 70 percent of Rule thickness;
              (9) Keel: 75 percent of Rule thickness;
              (10) Bulkheads: 75 percent of Rule thickness.
              [CGD 91-209, 58 FR 52602, Oct. 8, 1993]
            
          
          
            Subpart 32.60—Hull Requirements for Tank Vessels Constructed On or After July 1, 1951
            
              Note:
              Requirements for double hull construction for vessels carrying oil, as defined in 33 CFR 157.03, in bulk as cargo are found in 33 CFR 157.10d.
            
            
              § 32.60-1
              Scantlings, material, and workmanship—TB/ALL.
              (a) All tank vessels, the construction or conversion of which is started on or after July 1, 1951, shall conform to the requirements in this subpart in construction of hulls. The hull and deckhouses shall be of steel or iron construction except that the pilothouse and decks over quarters may be constructed of wood. Scantlings, material, and workmanship, subdivision of cargo spaces, fitting of cofferdams, and testing of tanks shall be at least equivalent to the requirements of the American Bureau of Shipping or other recognized classification society.
              (b) See subpart 32.57 for structural fire protection requirements for tank vessels contracted for on or after January 1, 1963.
            
            
              § 32.60-5
              Subdivision of cargo space—TB/ALL.
              The cargo space shall be divided into tight compartments as necessary to avoid excessive stresses and to provide stability.
            
            
              § 32.60-10
              Segregation of cargo; Grade A, B, C, or D—TB/ALL.
              (a) General. The galleys, living quarters, navigation spaces, general cargo spaces, boiler rooms, and enclosed spaces where sources of vapor ignition are normally present, shall be segregated from cargo tanks by cofferdams or pump rooms or tanks, either empty or used to carry liquid having a flashpoint of 150 °F. or above, or deck spaces enclosed or open.
              (b) Cargo tank spaces. Cargo tank spaces shall extend to the main deck, with hatches and vents located on the weather deck. Liquids having a flash point of not less than 150 °F. may be carried in the bulk tanks located beyond the segregating cofferdams and/or pump rooms.
              (c) Enclosed spaces. (1) Cargo and vent piping passing through enclosed spaces immediately above the bulk cargo tanks shall be continuous except that flanged joints connecting pipe sections will be permitted.
              (2) No openings to cargo tank shall be permitted other than stuffing boxes through which valve control rods or permanently installed gage tapes extend and openings for use of tank cleaning machines. Openings for tank cleaning machines, when not in use, shall be kept closed by means of gastight bolted plates and when in use shall be made essentially gas and watertight by covers through which hose or pipe to the tank cleaning machines extend.
              (3) The overhead in way of quarters shall be gastight.
              (d) Stowage spaces. The spaces described in paragraph (c) of this section may be used for stowage purposes and for general cargo provided that adequate ventilation is furnished.
              (e) Openings. (1) Except as provided in paragraph (c) of this section, there shall be no manholes or other openings from cargo tanks to any other enclosed spaces. An exception may be made to allow direct access from cargo tanks to innerbottoms through gas tight bolted manholes, provided:
              (i) The innerbottom tanks are voids or ballast tanks only, and
              (ii) The innerbottom tanks are protected from sources of ignition similar to the cargo tanks, and any bilge or ballast pumping system serving the innerbottom tanks are treated like cargo pumping systems.
              (2) Any vents, sounding tubes, and similar piping passing through such tanks shall be run in a suitable trunk; or such piping shall have a wall thickness equal to or greater than the innerbottom plating, but not less than schedule 80, and shall be welded continuously on both sides of the innerbottom plating.
              [CGFR 65-50, 30 FR 16671, Dec. 30, 1965, as amended by CGFR 69-72, 34 FR 17481, Oct. 29, 1969]
            
            
              § 32.60-15
              Segregation of cargo; Grade E—TB/ALL.
              (a) General. The galleys, living quarters, navigation spaces, general cargo spaces, boilerrooms, and enclosed spaces containing machinery, where sources of vapor ignition are normally present, shall be segregated from the cargo tanks by tight bulkheads and intervening spaces are not required.
              (b) Cargo tank spaces. Cargo tank spaces can be terminated at any deck with hatches on the same deck, but the vent lines shall be extended to the weather deck. Butterworth openings and extension rods may be located on the tank top.
            
            
              § 32.60-20
              Pumprooms on tank vessels carrying Grade A, B, C, D and/or E liquid cargo—TB/ALL.
              (a) Cargo pumps. In tank vessels carrying Grade A, B, C, or D liquid cargo, cargo pumps shall be isolated from source of vapor ignition by gastight bulkheads. A gastight bulkhead between the pumproom and the pump engine room may be pierced for drive shaft and pump engine control rods provided such openings are fitted with stuffing boxes or other approved gland arrangement. A steam driven pump shall not be considered a source of vapor ignition provided the steam temperature does not exceed 500 °F.
              (b) Ventilation for pumprooms on tank vessels the construction or conversion of which is started between July 1, 1951, and January 1, 1963. (1) Pumprooms of all tank vessels, the construction or conversion of which is started between July 1, 1951, and January 1, 1963, shall be ventilated in such a way as to remove vapors from points near the floor level or bilges. Pumprooms on tankships handling Grade A, B, or C liquid cargo, with machinery located below the freeboard deck, shall be equipped with power ventilation. Pumprooms equipped with power ventilation shall have the ventilation outlets terminate more than six feet from any opening to the interior part of the vessel which normally contains sources of vapor ignition.
              (2) For all tank vessels, the construction or conversion of which is started between October 1, 1959, and January 1, 1963, the power ventilation shall not produce a source of vapor ignition in either the pumproom or the ventilation systems associated with the pumproom. The capacity of power ventilation units shall be sufficient to effect a complete change of air in not more than 3 minutes, based upon the volume of the pumproom and associated trunks up to the deck at which access from the weather is provided.
              (c) Ventilation for pumprooms on tank vessels the construction or conversion of which is started on or after January 1, 1963. (1) For all tank vessels, the construction or conversion of which is started on or after January 1, 1963, the cargo pumprooms shall be fitted in accordance with paragraphs (a) and (d) of this section. Cargo pumprooms on these vessels shall be ventilated in such a way as to remove vapors from points near the floor level or bilges. Cargo pumprooms on tank vessels handling Grade A, B, or C liquid cargo, shall be equipped with power ventilation of the exhaust type having capacity sufficient to effect a complete change of air in not more than 3 minutes based upon the volume of the pumproom and associated trunks up to the deck at which access from the weather is provided.
              (2) The power ventilation units shall not produce a source of vapor ignition in either the pumproom or the ventilation systems associated with the pumproom. Inlets to exhaust ducts shall be provided and located near the floor level at points where concentrations of vapors may be expected. Ventilation from the weather deck shall be provided. Power supply ventilation may be fitted in lieu of natural ventilation, but when fitted shall be arranged to avoid turbulence in the cargo pumproom. Cargo pumprooms equipped with power ventilation shall have the ventilation outlets terminate more than 6 feet from any opening to the interior part of the vessel which normally contains sources of vapor ignition, and shall be so located as to minimize the possibility of recirculating contaminated air through the pumproom.
              (3) Cargo pumprooms handling Grade D and/or E liquid cargo only shall be fitted with at least two ducts extended to the weather deck, one of which shall be extended to a point near the floor level. This does not preclude installation of power ventilation, if desired.
              (4) The ventilation required in this paragraph shall be sufficient to properly ventilate the pumproom with the access openings closed.
              (d) Access. The access to a cargo pumproom in a tank vessel carrying Grade A, B, C, or D liquid cargo shall be from the open deck.
              [CGFR 65-50, 30 FR 16671, Dec. 30, 1965, as amended by CGFR 70-143, 35 FR 19905, Dec. 30, 1970]
            
            
              § 32.60-25
              Living quarters—TB/ALL.
              For living quarters the partitions and sheathing shall be of an approved fire resistive construction. The specification for incombustible materials is in subchapter Q (Specifications) of this chapter.
              [CGFR 65-50, 30 FR 16671, Dec. 30, 1965, as amended by CGD 95-028, 62 FR 51198, Sept. 30, 1997]
            
            
              § 32.60-30
              Tank vessels with independent tanks—TB/ALL.
              (a) Independent cargo tanks may be located in hold spaces or in other cargo tanks; however, a working space of at least 15 inches shall be maintained around each independent tank, or else provisions shall be made for moving such tanks to furnish such working space, except that less than 15 inches around such tanks may be permitted if in the judgment of the Officer in Charge, Marine Inspection, having jurisdiction, a satisfactory inspection of the cargo tanks and hull structure can be made.
              (b) When an independent cargo tank is located in an enclosed space other than a cargo tank, such enclosed space shall be considered as equivalent to a pumproom and shall be safeguarded as such as required by this subpart.
              (c) Cargo tanks independent of the hull structure shall be supported in saddles or on foundations of steel or other suitable material and securely attached in place to preclude the cargo from being damaged or shifting as a result of collision. The arrangement shall be such as to permit longitudinal and circumferential, or athwartship and vertical, expansion of the cargo tanks. Each tank shall be supported so as to prevent the concentration of excessive loads on the supporting portion of the shell.
            
            
              § 32.60-35
              Tank vessels carrying Grade A liquid cargo—TB/ALL.
              (a) Grade A liquids having a Reid vapor pressure in excess of 25 pounds per square inch shall be transported in cargo tanks which are independent of the hull.
              (b) Barges carrying Grade A liquids having a Reid vapor pressure in excess of 25 pounds per square inch shall be of a Type III barge hull as defined in § 32.63-5(b)(3).
              [CGFR 70-10, 35 FR 3709, Feb. 25, 1970]
            
            
              § 32.60-40
              Construction and testing of cargo tanks and bulkheads—TB/ALL.

              (a) All cargo tanks vented at gage pressure of 4 pounds per square inch or less shall be constructed and tested as required by standards established by the American Bureau of Shipping or other recognized classification society. The design of cargo tanks integral with the hull and vented at a gage pressure exceeding 4 pounds per square inch but not exceeding 10 pounds per square inch gage pressure will be given special consideration by the Commandant.
              (b) Cargo tanks vented at a gage pressure exceeding 10 pounds per square inch are considered to be pressure vessels and shall be of cylindrical or similar design and shall meet the requirements of subchapter F (Marine Engineering) of this chapter.
              [CGFR 65-50, 30 FR 16671, Dec. 30, 1965, as amended by CGFR 68-82, 33 FR 18805, Dec. 18, 1968]
            
            
              § 32.60-45
              Segregation of spaces containing the emergency source of electric power—TB/ALL.
              (a) The provisions of this section shall apply to all vessels contracted for on or after October 1, 1958.
              (b) When a compartment containing the emergency source of electric power, or vital components thereof, adjoins a space containing either the ship's service generators or machinery necessary for the operation of the ship's service generators, all common bulkheads and/or decks shall be protected by approved “structural insulation” or other approved material. This protection shall be such as to be capable of preventing an excessive temperature rise in the space containing the emergency source of electric power, or vital components thereof, for a period of at least one hour in the event of fire in the adjoining space. Bulkheads or decks meeting Class A-60 requirements, as defined by § 72.05-10 of subchapter H (Passenger Vessels) of this chapter, will be considered as meeting the requirements of this paragraph.
            
          
          
            Subpart 32.63—Hull and Cargo Tank Requirements for Tank Barges Constructed or Converted On or After July 1, 1964, and Carrying Certain Dangerous Bulk Cargoes
            
              § 32.63-1
              Application—B/ALL.
              (a) The requirements of this subpart shall apply to all tank barges, the construction or conversion of which is started on or after July 1, 1964, and carrying those cargoes listed in table 30.25-1 which are defined as:
              (1) Flammable liquids having a Reid vapor pressure in excess of 25 pounds per square inch, absolute, in independent tanks (part 32).
              (2) Liquefied flammable gases (part 38 of this subchapter).
              [CGFR 70-10, 35 FR 3709, Feb. 25, 1970]
            
            
              § 32.63-5
              Barge hull classifications—B/ALL.
              (a) Each barge subject to the provision of this subpart shall be assigned a hull type number. The Commandant will designate the barge hull types to be used for carrying cargoes in order to insure that the vessel is designed consistent with the degree and nature of the hazard of the commodity carried.
              (b) For this purpose the barge hull types shall be as follows:
              (1) Type I barge hull. Barge hulls classed as Type I are those designed to carry products which require the maximum preventive measures to preclude the uncontrolled release of the cargo to the waterways and/or atmosphere.
              (2) Type II barge hull. Barge hulls classed as Type II are those designed to carry products which require substantial preventive measures to preclude uncontrolled release to the atmosphere, but whose uncontrolled release to the waterways does not constitute a longlasting public or operating personnel hazard, though local and temporary pollution may occur.
              (3) Type III barge hull. Barge hulls classed as Type III are those designed to carry products of sufficient hazard to require a moderate degree of control.
            
            
              § 32.63-8
              Alternative arrangements—B/ALL.
              (a) Alternative arrangements, differing from those specifically required by this subpart, may be considered and approved by the Commandant, if it is demonstrated to his satisfaction that a degree of safety is obtained which is consistent with the intent of this subpart.
            
            
              
              § 32.63-10
              Rakes and coamings—B/ALL.
              (a) Each barge hull shall be constructed with a suitable blow form (length, shape, and height of headlog) to protect against diving at the maximum speed at which the barge is designed to be towed. In any integrated tow, only the lead barge need comply with this requirement. In any case, the operator of the towing vessel shall be guided by appropriate speed limitations.
              (b) All open hopper type barge hulls shall be provided with coamings around the hopper space and, additionally, a 36-inch minimum height plowshare breakwater on the forward rake. Coamings shall have a minimum height of 36 inches forward graduated to a minimum height of 24 inches at midlength and 18 inches thereafter.
            
            
              § 32.63-20
              Hull structure—B/ALL.
              (a) General. In addition to complying with the requirements of § 32.60-1, as applicable, barge hulls of Types I and II shall comply with the provisions of this section.
              (b) Types I and II barge hull. Under an assumed grounding condition such that the forward rake bulkhead rests upon a pinnacle at the water surface, the maximum hull bending stress shall not exceed the following limits:
              (1) Independent tanks may be installed in such a manner that they do not contribute to the strength and stiffness of the barge. In such case, the hull stress shall not exceed either 50 percent of the minimum ultimate tensile strength of the material or 70 percent of the yield strength when specified, whichever is greater.
              (2) The Commandant may consider a reduction in hull stress when independent tanks are installed in such a manner as to contribute to the strength and stiffness of the barge and this is accounted for in determining the effective section modulus of the barge. In such case, the hull stress shall not exceed the percentage stress values prescribed in paragraph (b)(1) of this section multiplied by the quantity (1.5−SWT/UTS), where SWT is the stress calculated without including the effect of the tanks, and UTS is the minimum ultimate tensile strength of the material. The value SWT, however, shall in no case be more than 75 percent of UTS.
            
            
              § 32.63-25
              Cargo tanks and supports—B/ALL.
              (a) General. Saddles and hold-down securing straps for independent cargo tanks shall be designed to prevent tank failure due to loads induced in the saddles or straps by barge deflection.
              (b) Collision protection. (1) All independent cargo tanks installed on Type I and Type II barge hulls shall be protected with suitable collision chocks or collision straps to withstand a longitudinal collision load of one and one-half times the weight of the tank and cargo. All other independent cargo tanks shall be provided with suitable collision chocks or collision straps to withstand a longitudinal collision load equal to the weight of the tank and cargo.
              (2) All cargo tanks shall be so located as to reduce the likelihood of their being damaged in the event of collision. This protection shall be obtained by locating the cargo tanks not less than 4 feet from the side shell and box-end for Type I hulls and 3 feet for Type II barge hulls, and not less than 25 feet from the headlog at the bow for both types.
              (c) Cargo tank design—(1) Types I and II barge hulls. (i) In addition to requirements provided for in applicable regulations for a specific commodity, cargoes subject to the provisions of this subpart shall be transported in cargo tanks meeting the requirements of this paragraph. Pressure vessel-type cargo tanks shall have sufficient additional strength so as to limit the maximum combined tank stress, including saddle horn and bending stresses, to 1.5 times the maximum allowable hoop stress in still water, and to the yield strength of the tank material or 70 percent of the minimum ultimate tensile strength of the tank material, if less, in the grounded condition as required by § 32.63-20(b).

              (ii) Gravity type cargo tanks shall have sufficient additional strength to limit the maximum combined tank stress, including saddle horn and bending stresses, to the yield strength of the tank material or 70 percent of the minimum ultimate tensile strength of the tank material, if less, in the grounded condition as required by § 32.63-20(b).
              (2) Type III barge hulls. In addition to the requirements of this paragraph, pressure vessel-type cargo tanks shall have sufficient additional strength so as to limit the maximum combined stress, including saddle horn and bending stresses, to 1.5 times the maximum allowable hoop stress.
            
          
          
            Subpart 32.65—Hull Requirements for Tank Vessels Constructed On or After November 10, 1936, and Prior to July 1, 1951
            
              § 32.65-1
              Application—TB/ALL.
              The requirements in this subpart apply to all tank vessels, the construction or conversion of which was started on or after November 10, 1936, and prior to July 1, 1951.
            
            
              § 32.65-5
              Scantlings, material, and workmanship—TB/ALL.
              The hull and deck houses shall be of steel or iron construction except that the pilothouse and decks over quarters may be constructed of wood. Scantlings, material, and workmanship, subdivision of cargo spaces, fitting of cofferdams, and testing of tanks shall be at least equivalent to the requirements of the American Bureau of Shipping or other recognized classification society.
            
            
              § 32.65-10
              Subdivision of cargo space—TB/ALL.
              The cargo space shall be divided into tight compartments as necessary to avoid excessive stresses and to provide stability.
            
            
              § 32.65-15
              Cofferdams—TB/ALL.
              Tank vessels equipped to carry Grade A, B, C, or D liquids shall have their galleys, living quarters, general cargo spaces, boiler rooms, and enclosed spaces containing propelling machinery or other machinery where sources of vapor ignition are normally present, segregated from their cargo tanks by cofferdams or equivalent pumprooms, tanks, or air spaces.
            
            
              § 32.65-20
              Pumprooms—TB/ALL.
              (a) Tank vessels handling Grade A, B, C, or D liquids shall have their cargo pumps isolated from all sources of vapor ignition by gastight bulkheads. Totally enclosed motors of the “explosion proof” type, motors ventilated on both the intake and exhaust by ducts to atmosphere, and engines driven by steam shall not be considered to be sources of vapor ignition. The gastight bulkhead between the pumproom and the pump-engine compartment may be pierced by fixed lights, drive shaft and pump-engine control rods, provided that the shafts and rods are fitted with stuffing boxes where they pass through the gastight bulkheads. The access to a cargo pumproom handling such liquids shall be from the open deck. (See § 32.60-20.0.)
            
            
              § 32.65-25
              Living quarters—TB/ALL.
              Partitions and sheathing shall be of approved fire-resistive construction.
            
            
              § 32.65-30
              Tank vessels with independent tanks—TB/ALL.
              Independent cargo tanks may be located in hold spaces or in other cargo tanks but in all cases a working space of at least 15 inches shall be provided around such independent tanks, or else provisions shall be made for moving them to secure such space. When independent cargo tanks are located in an enclosed space other than a cargo tank, such enclosed space shall be considered as equivalent to a pumproom, and shall be safeguarded as such, as required in the regulations in this subchapter.
            
            
              § 32.65-35
              Tank vessels carrying Grade A liquids—TB/ALL.
              Cargo tanks for Grade A liquids having a Reid vapor pressure in excess of 25 pounds shall be independent of the hull.
            
            
              § 32.65-40
              Construction and testing of cargo tanks and bulkheads—TB/ALL.

              (a) All cargo tanks to be vented at gage pressures of 4 pounds per square inch or less shall be constructed and tested as required by the requirements of the American Bureau of Shipping or other recognized classification society.
              
              (b) All cargo tanks to be vented at gage pressures above 4 pounds per square inch shall be considered as pressure vessels and shall meet the requirements for such vessels as to construction and testing, as set forth in subchapter F (Marine Engineering) of this chapter.
              (c) Gastight bulkheads shall be subjected to a thorough hose test.
              [CGFR 65-50, 30 FR 16671, Dec. 30, 1965, as amended by CGFR 68-82, 33 FR 18805, Dec. 18, 1968]
            
          
          
            Subpart 32.70—Hull Requirements for Steel Hull Tank Vessels Constructed Prior to November 10, 1936
            
              § 32.70-1
              Application—TB/ALL.
              All steel hull tank vessels, the construction or conversion of which was started prior to November 10, 1936, shall conform to the requirements in this subpart.
            
            
              § 32.70-5
              Hull requirements; general—TB/ALL.
              The scantlings, material, and workmanship, the subdivision of cargo spaces, the arrangement of cofferdams, the testing of tanks and cofferdams, shall be at least equivalent to the requirements of a recognized classification society for the particular service specified in the application for the certificate of inspection and permit for the transportation of liquid flammable cargoes in bulk as of the date when the tank vessel was built or as of the date when the vessel was converted into a tank vessel. In the absence of such classification requirements, the Officer in Charge, Marine Inspection, shall satisfy himself that the vessel's structure as specified in this section is safe for the service to be specified in its certificate of inspection.
              [CGFR 66-33, 31 FR 15268, Dec. 6, 1966]
            
            
              § 32.70-10
              Cofferdams—TB/ALL.
              Tank vessels carrying Grade A, B, or C liquids shall be required to conform to the construction requirements in regard to vertical cofferdams in § 32.65-15, except that a dry cargo compartment shall be considered to be equivalent to a cofferdam, and except as provided for in § 32.70-20.
            
            
              § 32.70-15
              Pumprooms—TB/ALL.
              Tank vessels handling Grade A, B, C or D liquid cargo shall meet the requirements for tank vessels in § 32.65-20 except that the electrical installation shall comply with the requirements of § 32.45-10(c).
            
            
              § 32.70-20
              Pump-engine compartment—TB/ALL.
              No cofferdam will be required between a cargo tank and a compartment containing pumping engines and their auxiliaries which are used exclusively during pumping operations, provided the pumping engine compartment contains no cargo valves and is well ventilated and provided further that internal combustion exhaust within the compartment are completely water jacketed or insulated and that gasoline engine intakes are fitted with effective flame arresters.
            
            
              § 32.70-25
              Cargo tanks—TB/ALL.

              Cargo tanks shall comply with the conditions specified in §§ 32.65-30 and 32.65-35, and shall pass the tests required in § 32.65-40: Provided, however, That less than 15 inches around such tanks may be accepted if in the judgment of the Officer in Charge, Marine Inspection, making the inspection, a satisfactory inspection of the cargo tanks and hull structure can be made.
            
          
          
            Subpart 32.75—Hull Requirements for Wood Hull Tank Vessels Constructed Prior to November 10, 1936
            
              § 32.75-1
              Application—TB/ALL.
              All wood hull tank vessels, the construction or conversion of which was started prior to November 10, 1936, shall conform to the requirements in this subpart.
            
            
              § 32.75-5
              Hull requirements; general—TB/ALL.

              The scantlings, material, and workmanship, and the fitting and fastening of parts shall be at least equivalent to the requirements of a recognized classification society for the particular service specified in the application for certificate of inspection and permit for the transportation of liquid flammable cargoes in bulk as of the date when the tank vessel was built, or as of the date when the vessel was converted into a tank vessel. In the absence of such classification requirements, the Officer in Charge, Marine Inspection, shall satisfy himself that the vessel's structure as specified in this section is safe for the service to be specified in its certificate of inspection.
            
            
              § 32.75-10
              Cargo tanks—TB/ALL.
              Cargo tanks shall be independent of the wood hull, shall be made of steel or iron, and shall pass the tests required in § 32.65-40 (a), (b). Where cargo tanks in wood hulls are not arranged to provide working space around them they shall be so constructed as to allow inspection of the hull, tanks, and bilges, and they shall be so installed that they can be moved to allow repairs to the hull structure and to themselves.
            
            
              § 32.75-15
              Electric bonding and grounding for tanks—TB/ALL.
              All independent cargo tanks in wood hull tank vessels shall be electrically bonded together with stranded copper cable of not less than No. 4B and S gage and one end of this cable shall be grounded to a copper or brass plate of not less than 2 square feet in area and one-sixteenth inch in thickness and this plate shall be securely fastened to the hull, on the outside, at a point where it shall be covered by water when the tank vessel is unloaded.
            
            
              § 32.75-20
              Hold spaces and bulkheads—TB/ALL.
              In wood hull tank vessels containing independent cargo tanks for the transportation of Grade A, B, C, or D liquids, the hold spaces shall be considered as equivalent to a pumproom and shall be safeguarded and ventilated as such as required by § 32.65-20. Where the hold spaces contain equipment or operations which are sources of vapor ignition, such equipment or operations shall be isolated from other spaces by gastight bulkhead or, if it is impracticable to construct a gastight bulkhead, two structurally tight bulkheads without openings, separated by a well-ventilated air space 24 inches wide, where possible may be used.
            
          
          
            Subpart 32.80—Tank Barges Constructed of Materials Other Than Steel or Iron
            
              § 32.80-1
              General requirements—B/ALL.
              All tank barges with hulls constructed of materials other than iron or steel, the construction or conversion of which was started prior to September 2, 1945, and to which certificates of inspection were issued prior to March 2, 1946, shall be considered the same as tank barges constructed prior to November 10, 1936.
            
          
          
            Subpart 32.85—Lamp and Paint Rooms and Similar Compartments on Tankships
            
              § 32.85-1
              Fireproofing of lamp, oil and paint rooms—T/ALL.
              Lamp, oil and paint rooms shall be wholly and tightly lined with metal.
            
          
          
            Subpart 32.90—Pilot Boarding Equipment
            
              § 32.90-1
              Pilot boarding equipment.
              (a) This section applies to each vessel that normally embarks or disembarks a pilot from a pilot boat or other vessel.
              (b) Each vessel must have suitable pilot boarding equipment available for use on each side of the vessel. If a vessel has only one set of equipment, the equipment must be capable of being easily transferred to and rigged for use on either side of the vessel.
              (c) Pilot boarding equipment must be capable of resting firmly against the vessel's side and be secured so that it is clear from overboard discharges.
              (d) Each vessel must have lighting positioned to provide adequate illumination for the pilot boarding equipment and each point of access.
              (e) Each vessel must have a point of access that has:
              (1) A gateway in the rails or bulwark with adequate handholds; or

              (2) Two handhold stanchions and a bulwark ladder that is securely attached to the bulwark rail and deck.
              
              (f) The pilot boarding equipment required by paragraph (b) of this section must include at least one pilot ladder approved under subpart 163.003 of this chapter. Each pilot ladder must be of a single length and capable of extending from the point of access to the water's edge during each condition of loading and trim, with an adverse list of 15°.
              (g) Whenever the distance from the water's edge to the point of access is more than 30 feet, access from a pilot ladder to the vessel must be by way of an accommodation ladder or equally safe and convenient means.
              (h) Pilot hoists, if used, must be approved under subpart 163.002 of this chapter.
              [CGD 79-032, 49 FR 25455, June 21, 1984]
            
          
        
        
          Pt. 34
          PART 34—FIRE FIGHTING EQUIPMENT
          
            
              Subpart 34.01—General
              Sec.
              34.01-1
              Applicability—TB/ALL, preemptive effect.
              34.01-5
              Equipment installed but not required—TB/ALL.
              34.01-10
              Protection for unusual arrangements or special products—TB/ALL.
              34.01-15
              Incorporation by reference.
            
            
              Subpart 34.05—Firefighting Equipment, Where Required
              34.05-1
              Fire main system—T/ALL.
              34.05-5
              Fire extinguishing systems—T/ALL.
              34.05-10
              Portable and semiportable extinguishers—TB/ALL.
              34.05-20
              Fire axes—T/ALL.
            
            
              Subpart 34.10—Fire Main System, Details
              34.10-1
              Application—TB/ALL.
              34.10-5
              Fire pumps—T/ALL.
              34.10-10
              Fire station hydrants, hose and nozzles—T/ALL.
              34.10-15
              Piping—T/ALL.
              34.10-90
              Installations contracted for prior to May 26, 1965—T/ALL.
            
            
              Subpart 34.13—Steam Smothering System
              34.13-1
              Application—T/ALL.
            
            
              Subpart 34.15—Carbon Dioxide Extinguishing Systems, Details
              34.15-1
              Application—T/ALL.
              34.15-5
              Quantity, pipe sizes, and discharge rates—T/ALL.
              34.15-10
              Controls—T/ALL.
              34.15-15
              Piping—T/ALL.
              34.15-20
              Carbon dioxide storage—T/ALL.
              34.15-25
              Discharge outlets—T/ALL.
              34.15-30
              Alarms—T/ALL.
              34.15-35
              Enclosure openings—T/ALL.
              34.15-40
              Pressure relief—T/ALL.
              34.15-50
              Lockout valves—T/ALL.
              34.15-60
              Odorizing units—T/ALL.
              34.15-90
              Installations contracted for prior to January 1, 1962—T/ALL.
            
            
              Subpart 34.17—Fixed Foam Extinguishing Systems, Details
              34.17-1
              Application—T/ALL.
              34.17-5
              Quantity of foam required—T/ALL.
              34.17-10
              Controls—T/ALL.
              34.17-15
              Piping—T/ALL.
              34.17-20
              Discharge outlets—T/ALL.
              34.17-25
              Additional protection required—T/ALL.
              34.17-90
              Installations contracted for prior to January 1, 1962—T/ALL.
            
            
              Subpart 34.20—Deck Foam System, Details
              34.20-1
              Application—T/ALL.
              34.20-3
              Cargo area definition—T/ALL.
              34.20-5
              Quantity of foam required—T/ALL.
              34.20-10
              Controls—T/ALL.
              34.20-15
              Piping—T/ALL.
              34.20-20
              Discharge outlets—T/ALL.
              34.20-25
              Foam monitor capacity—T/ALL.
              34.20-90
              Installations contracted for prior to January 1, 1970—T/ALL.
            
            
              Subpart 34.25—Water Spray Extinguishing Systems, Details
              34.25-1
              Application—T/ALL.
              34.25-5
              Capacity and arrangement—T/ALL.
              34.25-10
              Controls—T/ALL.
              34.25-15
              Piping—T/ALL.
              34.25-20
              Spray nozzles—T/ALL.
              34.25-90
              Installations contracted for prior to January 1, 1964—T/ALL.
            
            
              Subpart 34.30—Automatic Sprinkler Systems, Details
              34.30-1
              Application—TB/ALL.
            
            
              Subpart 34.50—Portable and Semiportable Extinguishers
              34.50-1
              Application—TB/ALL.
              34.50-10
              Location, number, and installation of fire extinguishers—TB/ALL.
              34.50-20
              Semiportable fire extinguishers—TB/ALL.
              34.50-80
              Location and number of fire extinguishers required for vessels constructed prior to August 22, 2016—TB/ALL.
              34.50-90
              Vessels contracted for prior to January 1, 1962—TB/ALL.
            
            
              
              Subpart 34.60—Fire Axes
              34.60-1
              Application—T/ALL.
              34.60-5
              Number required—T/ALL.
              34.60-10
              Location—T/ALL.
            
          
          
            Authority:
            46 U.S.C. 3306, 3703; E.O. 12234, 45 FR 58801, 3 CFR, 1980 Comp., p. 277; Department of Homeland Security Delegation No. 0170.1.
          
          
            Source:
            CGFR 65-50, 30 FR 16694, Dec. 30, 1965, unless otherwise noted.
          
          
            Subpart 34.01—General
            
              § 34.01-1
              Applicability—TB/ALL, preemptive effect.
              (a) The provisions of this part shall apply to all tank vessels except as otherwise noted in this part.
              (b) The regulations in this part have preemptive effect over State or local regulations in the same field.
              [CGFR 65-50, 30 FR 16694, Dec. 30, 1965, as amended by CGD 88-032, 56 FR 35821, July 29, 1991; USCG-2006-24797, 77 FR 33873, June 7, 2012]
            
            
              § 34.01-5
              Equipment installed but not required—TB/ALL.
              (a) Where firefighting equipment is not required, but is installed, the equipment and its installation must be of an approved type.
              (b) Use of non-approved fire detection systems may be acceptable as excess equipment provided that:
              (1) Components are listed and labeled by an independent, nationally recognized testing laboratory (NRTL) as set forth in 29 CFR 1910.7, and are designed, installed, tested, and maintained in accordance with an appropriate industry standard and the manufacturer's specific guidance;
              (2) Installation conforms to the requirements of 46 CFR chapter I, subchapter J (Electrical Engineering), especially the hazardous location electrical installation regulations in 46 CFR 111.105; and
              (3) Coast Guard plan review is completed for wiring plans.
              [CGFR 65-50, 30 FR 16694, Dec. 30, 1965, as amended by USCG-2012-0196, 81 FR 48248, July 22, 2016]
            
            
              § 34.01-10
              Protection for unusual arrangements or special products—TB/ALL.
              (a) The provisions of this part contemplate fire protection for tank vessels of conventional design carrying the usual liquid petroleum products in internal tanks. Whenever unusual arrangements exist or special cargoes are carried upon which the vessel's normal firefighting equipment will be ineffective, additional suitable firefighting equipment of approved type shall be carried.
            
            
              § 34.01-15
              Incorporation by reference.

              (a) Certain material is incorporated by reference into this part with the approval of the Director of the Federal Register under 5 U.S.C. 552(a) and 1 CFR part 51. To enforce any edition other than that specified in this section, the Coast Guard must publish notice of change in the Federal Register and the material must be available to the public. All approved material is available for inspection at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030 or go to http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html. Also, it is available for inspection at the Coast Guard Headquarters. Contact Commandant (CG-ENG), Attn: Office of Design and Engineering Systems, U.S. Coast Guard Stop 7509, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7509, telephone 202-372-1405, and is available from the sources listed in this section.

              (b) ASTM International, 100 Barr Harbor Drive, P.O. Box C700, West Conshohocken, PA 19428-2959, 877-909-2786, http://www.astm.org.
              
              (1) ASTM F1121-87 (Reapproved 2010), Standard Specification for International Shore Connections for Marine Fire Applications, (approved March 1, 2010), incorporation by reference approved for § 34.10-15 (“ASTM F 1121”).
              (2) [Reserved]

              (c) National Fire Protection Association (NFPA), 1 Batterymarch Park, Quincy, MA 02169-7471, telephone 617-770-3000, http://www.nfpa.org.
                
              
              (1) NFPA 13, Standard for the Installation of Sprinkler Systems, 2010 Edition, effective August 26, 2009, IBR approved for § 34.30-1.
              (2) NFPA 2001, Standard on Clean Agent Fire Extinguishing Systems, (2008 Edition), IBR approved for § 34.05-5(a)(4) (“NFPA 2001”).
              [USCG-2006-24797, 77 FR 33873, June 7, 2012, as amended by USCG-2012-0866, 78 FR 13249, Feb. 27, 2013; USCG-2013-0671, 78 FR 60147, Sept. 30, 2013; USCG-2012-0196, 81 FR 48249, July 22, 2016]
            
          
          
            Subpart 34.05—Firefighting Equipment, Where Required
            
              § 34.05-1
              Fire main system—T/ALL.
              (a) Fire pumps, piping, hydrants, hose and nozzles shall be installed on all tankships.
              (b) The arrangements and details of the fire main system shall be as set forth in subpart 34.10.
              [CGFR 65-50, 30 FR 16694, Dec. 30, 1965, as amended by CGD 77-057a, 44 FR 66502, Nov. 19, 1979]
            
            
              § 34.05-5
              Fire extinguishing systems—T/ALL.
              (a) Approved fire extinguishing systems must be installed on all tankships in the following locations. Previously approved installations may be retained as long as they are maintained in good condition to the satisfaction of the Officer in Charge, Marine Inspection.
              (1) Dry cargo compartments. A carbon dioxide or water spray system must be installed for the protection of all dry cargo compartments. Where such compartments are readily accessible by means of doors such spaces need be protected only by the fire main system.
              (2) Cargo tanks. A deck foam system must be installed for the protection of all cargo tank spaces. Where a deck foam system is installed, an approved inert gas, steam or other system may also be installed for the purposes of fire prevention or inerting of cargo tanks. For vessels under 100 feet in length, the semiportable equipment required by footnote 1 of table 34.05-5(a) will be considered as meeting the requirements of this subparagraph.
              (3) Lamp and paint lockers and similar spaces. A carbon dioxide or clean agent system as described in 46 CFR subpart 95.16 or a water spray system must be installed in all lamp and paint lockers, oil rooms, and similar spaces.
              (4) Pump rooms. A carbon dioxide or clean agent system as described in 46 CFR subpart 95.16, a foam spray system, or a water spray system must be installed for the protection of all pump rooms. If a clean agent system is installed for the pump room of a tank ship carrying chemical cargos, the amount of extinguishing agent must be determined by using the agent design concentration determined by the cup burner method, described in NFPA 2001 (incorporated by reference; see § 34.01-15) for the cargo requiring the greatest amount of agent.
              (5) Boiler rooms. On tankships contracted for on or after November 19, 1952, a carbon dioxide or clean agent system as described in 46 CFR subpart 95.16 or a foam system must be installed to protect any space containing a main or auxiliary oil fired boiler, the boiler fuel oil service pump, or any fuel oil units such as heaters, strainers, valves, manifolds, etc., that are subject to the discharge pressure of the fuel oil service pumps.
              (6) Machinery spaces. A carbon dioxide or clean agent system as described in 46 CFR subpart 95.16 must be installed to protect any machinery space containing an internal combustion-propelling engine that uses fuel having a flashpoint of less than 110 degrees Fahrenheit.
              (7) Internal combustion installations. A fire extinguishing system must be provided for an internal combustion installation and:
              (i) The system must be a carbon dioxide or clean agent system as described in 46 CFR subpart 95.16;

              (ii) On vessels of 1,000 gross tons and over on an international voyage, the construction or conversion of which is contracted for on or after May 26, 1965, a carbon dioxide or clean agent system as described in 46 CFR subpart 95.16 must be installed in any space containing internal combustion or gas turbine main propulsion machinery, auxiliaries with an aggregate power of 1,000 b.h.p. or greater, or their fuel oil units, including purifiers, valves, and manifolds; and
              
              (iii) On vessels of 1,000 gross tons and over, the construction, conversion or automation of which is contracted for on or after January 1, 1968, a carbon dioxide or clean agent system as described in 46 CFR subpart 95.16 must be installed in any space containing internal combustion or gas turbine main propulsion machinery, auxiliaries with an aggregate power of 1,000 b.h.p. or greater, or their fuel oil units, including purifiers, valves and manifolds.
              (8) Enclosed ventilating system. On tankships contracted for on or after January 1, 1962, where an enclosed ventilating system is installed for electric propulsion motors or generators, a carbon dioxide extinguishing system shall be installed in such system.
              (b) The arrangements and details of the fire-extinguishing systems shall be as set forth in subparts 34.10 through 34.20.
              [CGFR 65-50, 30 FR 16694, Dec. 30, 1965, as amended by CGFR 67-90, 33 FR 1015, Jan. 26, 1968; CGD 77-057a, 44 FR 66502, Nov. 19, 1979; CGD 95-027, 61 FR 25998, May 23, 1996; USCG-2006-24797, 77 FR 33873, June 7, 2012]
            
            
              § 34.05-10
              Portable and semiportable extinguishers—TB/ALL.
              (a) All portable and semiportable extinguishers on board tank vessels shall be of an approved type.
              (b) The type, size, location and arrangement of portable and semiportable extinguishers shall be as set forth in subpart 34.50.
              [CGFR 65-50, 30 FR 16694, Dec. 30, 1965, as amended by CGFR 70-143, 35 FR 19905, Dec. 30, 1970]
            
            
              § 34.05-20
              Fire axes—T/ALL.
              (a) Fire axes shall be provided on all tankships.
              (b) The location and arrangement of fire axes shall be as set forth in subpart 34.60.
            
          
          
            Subpart 34.10—Fire Main System, Details
            
              § 34.10-1
              Application—TB/ALL.
              (a) On all tankships the provisions of this subpart, with the exception of § 34.10-90, shall apply to all fire main installations contracted for on or after May 26, 1965. Installations contracted for prior to May 26, 1965, shall meet the requirements of § 34.10-90.
              (b) If a fire main system is installed on a tank barge, the system shall meet the intent of this subpart insofar as reasonable and practicable.
            
            
              § 34.10-5
              Fire pumps—T/ALL.
              (a) Tankships shall be equipped with independently driven fire pumps in accordance with table 34.10-5(a).
              
                Table 34.10-5(a)—Fire Pumps
                
                  Size vessel,L.O.A. (feet)
                  
                  Over—
                  Not over—
                  Minimum number of pumps
                  Powerful streams of water per pump
                  Minimum hydrant and hose size (inches)
                  Exterior stations
                  Interior stations
                
                
                  
                  100
                  (1)
                  
                  
                  
                
                
                  100
                  250
                  
                    2 1
                  
                    3 2
                  11/2
                  
                  11/2
                  
                
                
                  250
                  400
                  2
                  
                    3 2
                  11/2
                  
                  11/2
                  
                
                
                  400
                  650
                  2
                  
                    3 2
                  
                    4 21/2
                  
                  11/2
                  
                
                
                  650
                  
                  2
                  
                    3 3
                  
                    4 21/2
                  
                  11/2
                  
                
                
                  1 Vessels of 65 feet and not over 100 feet shall be equipped with 2 B-V extinguishers. (Refer to table 34.50-5(c).) Vessels under 65 feet shall be equipped with 1 B-V extinguisher. (Refer to table 34.50-5(c).)
                
                  2 Vessels of 1,000 gross tons and over on an international voyage shall have at least 2 fire pumps.
                
                  3 From hydrants having greatest pressure drop between fire-pump(s) and nozzles.
                
                  4 Where 21/2-inch hydrant size is required, two 11/2-inch outlets may be substituted therefor with two 11/2-inch hoses.
              
              (b) Each pump shall be capable of delivering simultaneously the number of streams of water required by table 34.10-5(a) from the outlets having the greatest pressure drop between fire pump(s) and nozzles at a Pitot tube pressure of approximately 75 p.s.i. Where 11/2-inch hose is permitted in lieu of 21/2-inch hose by footnote 3 of table 34.10-5(a), the pump capacity shall be determined on the basis that both hoses are used.
              (c) On tankships of 1,000 gross tons and over on an international voyage, each required fire pump, while delivering water through the fire main system at a pressure corresponding to that required by § 34.10-15(e), shall have a minimum capacity of at least two-thirds of that required for an independent bilge pump if no length correction is taken for the cargo tank space. However, in no case shall the capacity of each fire pump be less than that otherwise required by this section.

              (d) Fire pumps shall be fitted on the discharge side with relief valves set to relieve at 25 p.s.i. in excess of the pressure necessary to maintain the requirements of paragraph (b) of this section.
              (e) Fire pumps shall be fitted with a pressure gage on the discharge side of the pumps.
              (f) Fire pumps may be used for other purposes provided at least one of the required pumps is kept available for use on the fire system at all times. In no case shall a pump having connection to an oil line be used as a fire pump. Branch lines connected to the fire main for purposes other than fire and deck wash shall be arranged so that the requirements of paragraph (b) of this section and any other services installed on the fire main can be met simultaneously.
              (g) On all vessels where two fire pumps are required, they shall be located in separate spaces, and the arrangement of pumps, sea connections, and sources of power shall be such as to insure that a fire in any one space will not put all of the fire pumps out of operation. However, where it is shown to the satisfaction of the Commandant that it is unreasonable or impracticable to meet this requirement due to the size, or arrangement of the vessel, or for other reasons, the installation of a total flooding carbon dioxide system may be accepted as an alternate method of extinguishing any fire which would affect the powering and operation of at least one of the required fire pumps.
              [CGFR 65-50, 30 FR 16694, Dec. 30, 1965, as amended by CGD 95-028, 62 FR 51199, Sept. 30, 1997]
            
            
              § 34.10-10
              Fire station hydrants, hose and nozzles—T/ALL.
              (a) The size of fire station hydrants and hose required shall be as noted in table 34.10-5(a).
              (b) Fire hydrants shall be of sufficient number and so located that any part of living quarters, storerooms, working spaces and weather decks accessible to crew while at sea may be reached with two effective spray patterns of water, one of which shall be from a single 50-foot length of hose. In main machinery spaces all portions of such spaces shall be capable of being reached by at least 2 effective spray patterns of water, each of which shall be from a single 50-foot length of hose from separate outlets.
              (c) The outlets at the fire station hydrant shall be limited to any position from the horizontal to the vertical pointing downward so that hose will lead horizontally or downward to minimize possibility of kinking.
              (d) All fire station hydrants shall be equipped with spanners suitable for use on the hose at that station.
              (e) Each fire station hydrant must have at least 1 length of firehose. Each firehose on the hydrant must have a combination solid stream and water spray firehose nozzle that meets the requirements in subpart 162.027 of this chapter. Firehose nozzles previously approved under subpart 162.027 of this chapter may be retained so long as they are maintained in good condition to the satisfaction of the Officer in Charge, Marine Inspection. A suitable hose rack or other device must be provided. Hose racks on weather decks must be located to afford protection from heavy seas. The hose must be stored in a location that is readily visible.
              
                Table 34.10-10(e) Hydrants with Coast Guard Approved Low-Velocity Water Spray Applicators
                
                  Location
                  Number of hydrants with approved applicators
                  Approvedapplicator length (feet)
                  
                
                
                  Living space
                  1
                  4
                
                
                  Weather deck
                  4
                  10 or 12
                
                
                  Machinery space
                  2
                  4
                
              
              (f) Each combination firehose nozzle previously approved under subpart 162.027 of this chapter in the locations listed in table 34.10-10(E) must have a low-velocity water spray applicator also previously approved under subpart 162.027 of this chapter that is of the length listed in that table.
              (g) The pipes and fire station hydrants shall be so placed that the fire hose may be easily coupled to them. All hydrants shall be so located as to be readily accessible. If deck cargo is carried, it shall not interfere with access to the fire station hydrants, and the pipes shall be arranged as far as practicable to avoid risk of damage by such cargo.

              (h) Each fire station hydrant or “y” branch shall be equipped with a valve so that the hose may be removed while there is pressure on the fire main.
              (i) Fire station hydrant connections shall be brass, bronze, or other equivalent metal. Couplings shall either:
              (1) Use National Standard fire hose coupling threads for the 11/2 inch (38 millimeter) and 21/2 inch (64 millimeter) hose sizes, i.e. 9 threads per inch for 11/2 inch hose, and 71/2 threads per inch for 21/2 inch hose; or
              (2) Be a uniform design for each hose diameter throughout the vessel.
              (j) Fire hose shall be 50 feet in length except on weather decks the hose shall be increased in length if necessary to enable a single length to be goose-necked over each side of the vessel. If two fire mains are installed on the weather decks, the length of hose shall be such that it may be goose-necked over the side from the nearest fire main.
              (k) Fire hose when part of the fire equipment shall not be used for any other purpose than fire extinguishing, fire drills, and testing.
              (l) Fire hose shall be connected to outlets at all times. However, in heavy weather on open decks where no protection is afforded the hose may be removed temporarily from the hydrant and stowed in an accessible location nearby. While in port, fire hose in way of cargo area shall be kept ready for immediate use. The fire hose may be temporarily removed when it will interfere with the handling of cargo.
              (m) Each section of fire hose used after January 1, 1980 must be lined commercial fire hose that conforms to Underwriters' Laboratories, Inc. Standard 19 or Federal Specification ZZ-H-451E. Hose that bears the label of Underwriters' Laboratories, Inc. as lined fire hose is accepted as conforming to this requirement. Each section of replacement fire hose or any section of new fire hose placed aboard a vessel after January 1, 1977 must also conform to the specification required by this paragraph.
              (n) Coupling shall conform to the requirements of paragraph (h) of this section.
              (o) Each low-velocity water spray applicator under paragraph (f) of this section must have fixed brackets, hooks, or other means for stowing next to the hydrant.
              [CGFR 65-50, 30 FR 16694, Dec. 30, 1965, as amended by CGD 74-60, 41 FR 43151, Sept. 30, 1976; CGD 76-086, 44 FR 2391, Jan. 11, 1979; CGD 95-027, 61 FR 25999, May 23, 1996; CGD 95-028, 62 FR 51199, Sept. 30, 1997]
            
            
              § 34.10-15
              Piping—T/ALL.
              (a) All piping, valves and fittings shall meet the applicable requirements of subchapter F (Marine Engineering) of this chapter.
              (b) An adequate number of valves shall be installed to isolate damaged sections of piping except on self-propelled vessels carrying bulk liquefied gases that must have stop valves:
              (1) At cross connections;
              (2) At the front of the after deck house; and
              (3) In the cargo area spaced 40 m (131 ft.) or less between hydrants.
              (c) All distribution valves shall be marked as required by § 35.40-10 of this subchapter.
              (d) Tankships of 500 gross tons and over on an international voyage must be provided with at least one international shore connection which meets ASTM F 1121 (incorporated by reference, see § 34.01-15). Facilities must be available enabling such a connection to be used on either side of the vessel.
              (e) For tankships on an international voyage, the diameter of the fire main shall be sufficient for the effective distribution of the maximum required discharge from two fire pumps operating simultaneously. This requirement is in addition to § 34.10-5(b). The discharge of this quantity of water through hoses and nozzles at a sufficient number of adjacent hydrants shall be at a minimum Pitot tube pressure of approximately 71 pounds per square inch on self-propelled vessels that carry bulk liquefied gases and approximately 50 pounds per square inch on other tankships.
              [CGFR 65-50, 30 FR 16694, Dec. 30, 1965, as amended by CGD 74-289, 44 FR 26006, May 3, 1979, CGD 88-032, 56 FR 35821, July 29, 1991; USCG-2000-7790, 65 FR 58459, Sept. 29, 2000]
            
            
              
              § 34.10-90
              Installations contracted for prior to May 26, 1965—T/ALL.
              (a) Installations contracted for prior to January 1, 1962, shall meet the following requirements:
              (1) Existing arrangements, materials and facilities previously approved shall be considered satisfactory so long as they meet the minimum requirements of this paragraph and they are maintained in good condition to the satisfaction of the Officer in Charge, Marine Inspection. Minor repairs and alterations may be made to the same standards as the original installation.
              (2) Except as further modified by this paragraph, the details of the systems shall be in general agreement with §§ 34.10-5 through 34.10-15 insofar as is reasonable and practicable.
              (3) Tankships of less than 500 gross tons shall be equipped with an efficient hand pump capable of delivering 50 gallons per minute or a power-driven pump of equivalent capacity. However, on tankships of 20 gross tons or under where it is impracticable to install a hand or power-operated fire pump, or on tankships with only one man in the crew, at least one additional B-II fire extinguisher may be accepted in lieu of a fire pump.
              (4) Tankships of 500 gross tons and over but not over 1,000 gross tons shall be provided with one independently power-driven pump.
              (5) Tankships of over 1,000 gross tons shall be provided with two independently power-driven pumps.
              (6) On tankships of 500 gross tons and over, the capacity of the combined fire pump installation shall be one-fifth gallon per minute per gross ton of the ship. The maximum total fire pump capacity required for any tankship shall be 800 gallons per minute.
              (7) Each fire pump on a tankship of 500 gross tons or more must deliver enough water to the fire main so that the topmost outlet on the fire main emits two jets of water at a Pitot tube pressure of 50 pounds per square inch through two combination solid stream and water spray firehose nozzles meeting paragraph (10) of this section.
              (8) On oil-burning tankships, provided with two fire pumps, where the engine and fire rooms are not entirely separated by iron or steel bulkheads, or if fuel can drain from fireroom bilges into the engineroom, one of the fire pumps shall be located in an accessible space separate from the machinery compartment. On all tankships contracted for on or after November 19, 1952, the requirements of paragraph (f) of § 34.10-5 shall be met.
              (9) Fire hydrant outlets shall have a minimum diameter of 11/2 inches.
              (10) Each fire station hydrant on a tankship of 500 gross tons or more must have at least 1 length of firehose. Each firehose on the hydrant must have a combination solid stream and water spray firehose nozzle that meets the requirements of subpart 162.027. Firehose nozzles previously approved under subpart 162.027 of this chapter may be retained so long as they are maintained in good condition to the satisfaction of the Officer in Charge, Marine Inspection.
              (11) On each tankship of 1000 gross tons or more, the firehose nozzle required by paragraph (a)(10) of this section on each of the following hydrants must have a low-velocity water-spray applicator that was previously approved under subpart 162.027 and that connects to that nozzle when the nozzle itself was previously approved under subpart 162.027—
              (i) At least two hydrants in the Machinery and boiler spaces; and
              (ii) At least 25 percent of other hydrants.
              (12) Vessels contracted for on or after July 1, 1954, shall meet the requirements of § 34.10-10(h).
              (b) Installations contracted for on or after January 1, 1962, but prior to May 26, 1965, shall meet the following requirements:
              (1) Existing arrangements, materials, facilities, and equipment, except firehose nozzles, previously approved shall be considered satisfactory as long as they meet the minimum requirements of this paragraph and they are maintained in good conditions to the satisfaction of the Officer in Charge, Marine Inspection. Minor repairs and alterations may be made to the same standards as the original installation.

              (2) Each fire station hydrant must have at least 1 length of firehose. Each firehose on the hydrant must have a combination solid stream and water spray firehose nozzle that meets the requirements of subpart 162.027. Firehose nozzles previously approved under subpart 162.027 of this chapter may be retained so long as they are maintained in good condition to the satisfaction of the Officer in Charge, Marine Inspection. If the firehose nozzles were previously approved under subpart 162.027, each of the number of hydrants in the locations listed in table 34.10-10(E) must have a low-velocity water spray applicator that—
              (i) Was previously approved under subpart 162.027 of this chapter;
              (ii) Is the length listed in table 34.10-10(E); and
              (iii) Meets § 34.10-10(o).
              [CGFR 65-50, 30 FR 16694, Dec. 30, 1965, as amended by CGD 76-086, 44 FR 2391, Jan. 11, 1979; CGD 95-027, 61 FR 25999, May 23, 1996]
            
          
          
            Subpart 34.13—Steam Smothering Systems
            
              Source:
              CGD 95-027, 61 FR 25999, May 23, 1996, unless otherwise noted.
            
            
              § 34.13-1
              Application—T/ALL.
              Steam smothering fire extinguishing systems are not permitted on vessels contracted for on or after January 1, 1962. Previously approved installations may be retained as long as they are maintained in good condition to the satisfaction of the Officer in Charge, Marine Inspection.
            
          
          
            Subpart 34.15—Carbon Dioxide Extinguishing Systems, Details
            
              § 34.15-1
              Application—T/ALL.
              (a) Where a carbon dioxide extinguishing system is installed, the provisions of this subpart, with the exception of § 34.15-90, shall apply to all installations contracted for on or after January 1, 1962. Installations contracted for prior to January 1, 1962, shall meet the requirements of § 34.15-90.
              (b) The requirements of this subpart are based on a “high pressure system,” i.e., one in which the carbon dioxide is stored in liquid form at atmospheric temperature. Details for “low pressure systems,” i.e., those in which the carbon dioxide is stored in liquid form at a continuously controlled low temperature, may be specifically approved by the Commandant where it is demonstrated that a comparable degree of safety and fire extinguishing ability is achieved.
            
            
              § 34.15-5
              Quantity, pipe sizes, and discharge rates—T/ALL.
              (a) General. (1) The amount of carbon dioxide required for each space shall be as determined by paragraphs (b) through (d) of this section.
              (b) Total available supply. (1) A separate supply of carbon dioxide need not be provided for each space protected. The total available supply shall be at least sufficient for the space requiring the greatest amount.
              (c) Dry cargo spaces. (1) The number of pounds of carbon dioxide required for each space shall be equal to the gross volume of the space in cubic feet divided by 30.
              (2) Although separate piping shall be led to each cargo hold and 'tween deck, for the purpose of determining the amount of carbon dioxide required, a cargo compartment will be considered as the space between watertight or firescreen bulkheads and from the tank top or lowest deck to the deck head of the uppermost space on which cargo may be carried. If a trunk extends beyond such deck, the trunk volume shall be included. Tonnage openings shall be considered as sealed for this purpose.
              (3) Branch lines to the various cargo holds and 'tween decks shall not be less than 3/4-inch standard pipe size.
              (4) No specific discharge rate need be applied to such systems.
              (d) Machinery spaces, pumprooms, paint lockers, and similar spaces. (1) Except as provided in paragraph (d)(4) of this section, the number of pounds of carbon dioxide required for each space shall be equal to the gross volume of the space divided by the appropriate factor noted in table 34.15-5(d)(1). If fuel can drain from the compartment being protected to an adjacent compartment, or if the compartments are not entirely separate, the requirements for both compartments shall be used to determine the amount of carbon dioxide to be provided. The carbon dioxide shall be arranged to discharge into both such compartments simultaneously.
              
                Table 34.15-5(d)(1)
                
                  Gross volume of compartment, cubic feet
                  Over
                  Not Over
                  Factor
                
                
                  
                  500
                  15
                
                
                  500
                  1,600
                  16
                
                
                  1,600
                  4,500
                  18
                
                
                  4,000
                  50,000
                  20
                
                
                  50,000
                  
                  22
                
              
              (2) For the purpose of the above requirement of this paragraph, the volume of a machinery space shall be taken as exclusive of the normal machinery casing unless the boiler, internal combustion propelling machinery, or fuel oil installations subject to the discharge pressure of the fuel oil service pump extend into such space, in which case the volume shall be taken to the top of the casing or the next material reduction in casing area, whichever is lower. The terms “normal machinery casing” and “material reduction in casing area” shall be defined as follows:
              (i) By “normal machinery casing” shall be meant a casing the area of which is not more than 40 percent of the maximum area of the machinery space.
              (ii) By “material reduction in casing area” shall be meant a reduction to at least 40 percent of the casing area.
              (3) For the purpose of the above requirements of this paragraph, the volume of a pumproom shall include the pumproom and all associated trunks up to the deck at which access from the weather is provided.
              (4) For tankships on an international voyage contracted for on or after May 26, 1965, the amount of carbon dioxide required for a space containing propulsion boilers or internal combustion propulsion machinery shall be as given by paragraphs (d) (1) and (2) of this section or by dividing the entire volume, including the casing, by a factor of 25, whichever is the larger.
              (5) Branch lines in the various spaces shall be noted in table 34.15-5(d)(5).
              
                Table 34.15-5(d)(5)
                
                  Maximum quantity of carbon dioxide required, pounds
                  Minimum pipe sizes, inches
                  Maximum quantity of carbon dioxide required, pounds
                  Minimum pipe size inches
                
                
                  100
                  
                    1/2
                  
                  2,500
                  21/2
                  
                
                
                  225
                  
                    3/4
                  
                  4,450
                  3 
                
                
                  300
                  1 
                  7,100
                  31/2
                  
                
                
                  600
                  11/4
                  
                  10,450
                  4 
                
                
                  1,000
                  11/2
                  
                  15,000
                  41/2
                  
                
                
                  2,450
                  2 
                  
                  
                
              
              (6) Distribution piping within the space shall be proportioned from the supply line to give proper distribution to the outlets without throttling.
              (7) The number, type and location of discharge outlets shall be such as to give a uniform distribution throughout the space.
              (8) The total area of all discharge outlets shall not exceed 85 percent nor be less than 35 percent of the nominal cylinder outlet area or the area of the supply pipe, whichever is smaller. The nominal cylinder outlet area in square inches shall be determined by multiplying the factor 0.0022 by the number of pounds of carbon dioxide required, except that in no case shall this outlet area be less than 0.110 square inches.
              (9) The discharge of at least 85 percent of the required amount of carbon dioxide shall be complete within 2 minutes.
              [CGFR 65-50, 30 FR 16694, Dec. 30, 1965, as amended at 45 FR 64188, Sept. 29, 1980; CGD 95-028, 62 FR 51199, Sept. 30, 1997; USCG-1999-6216, 64 FR 53223, Oct. 1, 1999]
            
            
              § 34.15-10
              Controls—T/ALL.
              (a) Except as noted in § 34.15-20(b), all controls and valves for the operation of the system shall be outside the space protected, and shall not be located in any space that might be cut off or made inaccessible in the event of fire in any of the spaces protected.

              (b) If the same cylinders are used to protect more than one space, a manifold with normally closed stop valves shall be used to direct the carbon dioxide into the proper space. If cylinders are used to protect only one space, a normally closed stop valve shall be installed between the cylinders and the space except for systems of the type indicated in § 34.15-5(d) which contain not more than 300 pounds of carbon dioxide.
              
              (c) Distribution piping to the dry cargo spaces shall be controlled from not more than two stations. One of the stations controlling the system for the main machinery space shall be located as convenient as practicable to one of the main-escapes from the space. All control stations and the individual valves and controls shall be marked as required by § 35.40-10 of the subchapter.
              (d) Systems of the type indicated in § 34.15-5(d) shall be actuated at each station by one control operating the valve to the space and a separate control releasing at least the required amount of carbon dioxide. These two controls shall be located in a box or other enclosure clearly identified for the particular space. Systems installed without a stop valve shall be operated by one control releasing at least the required amount of carbon dioxide.
              (e) Where provisions are made for the simultaneous release of a given amount of carbon dioxide by operation of a remote control, provisions shall also be made for manual control at the cylinders. Where gas pressure from pilot cylinders is used as a means for releasing the remaining cylinders, not less than two pilot cylinders shall be used for systems consisting of more than two cylinders. Each of the pilot cylinders shall be capable of manual control at the cylinder, but the remaining cylinders need not be capable of individual manual control.
              (f) Systems of the type indicated in § 34.15-5(d), which are of more than 300 pounds of carbon dioxide shall be fitted with an approved delayed discharge so arranged that the alarm will be sounded for at least 20 seconds before the carbon dioxide is released into the space. Such systems of not more than 300 pounds of carbon dioxide shall also have a similar delayed discharge, except for spaces which have a suitable horizontal escape.
              (g) All distribution valves and controls shall be of an approved type. All controls shall be suitably protected.

              (h) Complete but simple instructions for the operation of the systems must be located in a conspicuous place at or near all pull boxes, stop valve controls and in the CO2 cylinder storage room. On systems in which the CO2 cylinders are not within the protected space, these instructions must also include a schematic diagram of the system and instructions detailing alternate methods of discharging the system should the manual release or stop valve controls fail to operate. Each control valve to branch lines must be marked to indicate the related space served.
              (i) If the space or enclosure containing the carbon dioxide supply or controls is to be locked, a key to the space or enclosure shall be in a break-glass-type box conspicuously located adjacent to the opening.
              [CGFR 65-50, 30 FR 16694, Dec. 30, 1965, as amended by CGD 74-100R, 40 FR 6208, Feb. 10, 1975; USCG-1999-6216, 64 FR 53223, Oct. 1, 1999]
            
            
              § 34.15-15
              Piping—T/ALL.
              (a) The piping, valves, and fittings shall have a bursting pressure of not less than 6,000 pounds p.s.i.
              (b) All piping, in nominal sizes not over 3/4-inch shall be at least Schedule 40 (standard weight) and in nominal sizes over 3/4-inch, shall be at least Schedule 80 (extra heavy).
              (c) All piping, valves, and fittings of ferrous materials shall be protected inside and outside against corrosion unless specifically approved otherwise by the Commandant.
              (d) A pressure relief valve or equivalent set to relieve between 2,400 and 2,800 pounds p.s.i. shall be installed in the distributing manifold or such other location as to protect the piping in the event that all branch line shut- off valves are closed.
              (e) All deadend lines shall extend at least 2 inches beyond the last orifice and shall be closed with cap or plug.
              (f) All piping, valves, and fittings shall be securely supported, and where necessary, protected against injury.
              (g) Drains and dirt traps shall be fitted where necessary to prevent the accumulation of dirt or moisture. Drains and dirt traps shall be located in accessible locations where possible.
              (h) Piping shall be used for no other purpose except that it may be incorporated with the fire-detecting system.
              (i) Piping passing through living quarters shall not be fitted with drains or other openings within such spaces.
              (j) Installation test requirements are:

              (1) Upon completion of the piping installation, and before the cylinders are connected, a pressure test shall be applied as set forth in this paragraph. Only carbon dioxide or other inert gas shall be used for this test.
              (2) The piping from the cylinders to the stop valves in the manifold shall be subjected to a pressure of 1,000 pounds p.s.i. With no additional gas being introduced to the system, it shall be demonstrated that the leakage of the system is such as not to permit a pressure drop of more than 150 pounds per square inch per minute for 2-minute period.
              (3) The individual branch lines to the various spaces protected shall be subjected to a test similar to that described in the preceding paragraph with the exception that the pressure used shall be 600 pounds p.s.i. in lieu of 1,000 pounds p.s.i. For the purpose of this test, the distribution piping shall be capped within the space protected at the first joint ahead of the nozzles.
              (4) In lieu of the tests prescribed in the preceding paragraphs in this section, small independent systems protecting spaces such as emergency generator rooms, lamp lockers, etc., may be tested by blowing out the piping with the air at a pressure of at least 100 pounds p.s.i.
            
            
              § 34.15-20
              Carbon dioxide storage—T/ALL.
              (a) Except as provided in paragraph (b) of this section, the cylinders shall be located outside the spaces protected, and shall not be located in any space that might be cut off or made inaccessible in the event of a fire in any of the spaces protected.
              (b) Systems of the type indicated in § 34.15-5(d), consisting of not more than 300 pounds of carbon dioxide, may have the cylinders located within the space protected. If the cylinder stowage is within the space protected, the system shall be arranged in an approved manner to be automatically operated by a heat actuator within the space in addition to the regular remote and local controls.
              (c) The space containing the cylinders shall be properly ventilated and designed to preclude an anticipated ambient temperature in excess of 130 degrees F.
              (d) Cylinders shall be securely fastened and supported, and where necessary, protected against injury.
              (e) Cylinders shall be so mounted as to be readily accessible and capable of easy removal for recharging and inspection. Provisions shall be available for weighing the cylinders.
              (f) Where subject to moisture, cylinders shall be so installed as to provide a space of at least 2 inches between the flooring and the bottom of the cylinders.
              (g) Cylinders shall be mounted in an upright position or inclined not more than 30 degrees from the vertical. However, cylinders which are fitted with flexible or bent siphon tubes may be inclined not more than 80 degrees from the vertical.
              (h) Where check valves are not fitted on each independent cylinder discharge, plugs or caps shall be provided for closing outlets when cylinders are removed for inspection or refilling.
              (i) All cylinders used for storing carbon dioxide must be fabricated, tested, and marked in accordance with §§ 147.60 and 147.65 of this chapter.
              [CGFR 65-50, 30 FR 16694, Dec. 30, 1965, as amended at 53 FR 7748, Mar. 10, 1988; USCG-1999-6216, 64 FR 53223, Oct. 1, 1999]
            
            
              § 34.15-25
              Discharge outlets—T/ALL.
              (a) Discharge outlets shall be of an approved type.
            
            
              § 34.15-30
              Alarms—T/ALL.
              (a) Spaces required to have a delayed discharge by § 34.15-10(f) which are protected by a carbon dioxide extinguishing system and are normally accessible to persons on board while the vessel is being navigated, other than paint and lamp lockers and similar small spaces, shall be fitted with an approved audible alarm in such spaces which will be automatically sounded before the carbon dioxide is admitted to the space. The alarm shall be conspicuously and centrally located and shall be marked as required by § 35.40-7 of this subchapter. Such alarms shall be so arranged as to sound during the 20-second delay period prior to the discharge of carbon dioxide into the space, and the alarm shall depend on no source of power other than the carbon dioxide.
            
            
              
              § 34.15-35
              Enclosure openings—T/ALL.
              (a) Except for cargo spaces, the operation of the carbon dioxide system shall automatically shut down any mechanical ventilation to that space. This will not be required where the carbon dioxide system is a secondary system in addition to another approved primary system protecting the space.
              (b) Where natural ventilation is provided for spaces protected by a carbon dioxide extinguishing system, provisions shall be made for easily and effectively closing off the ventilation.
              (c) Means shall be provided for closing all other openings to the space protected from outside such space. In this respect, relatively tight doors, shutters, or dampers shall be provided for openings in the lower portion of the space. The construction shall be such that openings in the upper portion of the space can be closed off either by permanently installed means or by the use of canvas or other material which is normally carried by the vessel.
            
            
              § 34.15-40
              Pressure relief—T/ALL.
              (a) Where necessary, relatively tight compartments such as refrigeration spaces, paint lockers, etc., shall be provided with suitable means for relieving excessive pressure accumulating within the compartment when the carbon dioxide is injected.
            
            
              § 34.15-50
              Lockout valves—T/ALL.
              (a) A lockout valve must be provided on any carbon dioxide extinguishing system protecting a space over 6,000 cubic feet in volume and installed or altered after July 9, 2013. “Altered” means modified or refurbished beyond the maintenance required by the manufacturer's design, installation, operation and maintenance manual.
              (b) The lockout valve must be a manually operated valve located in the discharge manifold prior to the stop valve or selector valves. When in the closed position, the lockout valve must provide complete isolation of the system from the protected space or spaces, making it impossible for carbon dioxide to discharge in the event of equipment failure during maintenance.
              (c) The lockout valve design or locking mechanism must make it obvious whether the valve is open or closed.
              (d) A valve is considered a lockout valve if it has a hasp or other means of attachment to which, or through which, a lock can be affixed, or it has a locking mechanism built into it.
              (e) The master or person-in-charge must ensure that the valve is locked open at all times, except while maintenance is being performed on the extinguishing system, when the valve must be locked in the closed position.
              (f) Lockout valves added to existing systems must be approved by the Commandant as part of the installed system.
              [USCG-2006-24797, 77 FR 33873, June 7, 2012]
            
            
              § 34.15-60
              Odorizing units—T/ALL.
              Each carbon dioxide extinguishing system installed or altered after July 9, 2013, must have an approved odorizing unit to produce the scent of wintergreen, the detection of which will serve as an indication that carbon dioxide gas is present in a protected area and any other area into which the carbon dioxide may migrate. “Altered” means modified or refurbished beyond the maintenance required by the manufacturer's design, installation, operation and maintenance manual.
              [USCG-2006-24797, 77 FR 33873, June 7, 2012]
            
            
              § 34.15-90
              Installations contracted for prior to January 1, 1962—T/ALL.
              (a) Installations contracted for prior to November 19, 1952, shall meet the requirements of this paragraph.
              (1) Existing arrangements, materials, and facilities previously approved shall be considered satisfactory so long as they meet the minimum requirements of this paragraph and they are maintained in good condition to the satisfaction of the Officer in Charge, Marine Inspection. Minor repairs and alterations may be made to the same standards as the original installation.

              (2) The details of the systems shall be in general agreement with §§ 34.15-5 through 34.15-40 insofar as is reasonable and practicable, with the exception of § 34.15-5(d)(1) through (3) covering spaces other than cargo spaces, which systems may be installed in accordance with paragraphs (a) (4) through (7) of this section.
              
              (3) For cargo tanks at least one pound of carbon dioxide shall be available for each 30 cubic feet of the largest cargo tank. The discharge of the required amount of carbon dioxide shall be complete within 5 minutes.
              (4) In boiler rooms, the bilges shall be protected by a system discharging principally below the floor plates. Perforated pipe may be used in lieu of discharge nozzles for such systems. The number of pounds of carbon dioxide shall be equal to the gross volume of the boiler room taken to the top of the boilers divided by 36. In the event of an elevated boiler room which drains to the machinery space, the system shall be installed in the engineroom bilge and the gross volume shall be taken to the flat on which the boilers are installed.
              (5) In machinery spaces where main propulsion internal combustion machinery is installed, the number of pounds of carbon dioxide required shall be equal to the gross volume of the space taken to the underside of the deck forming the hatch opening divided by 22.
              (6) In miscellaneous spaces other than cargo or main machinery spaces the number of pounds of carbon dioxide required shall be equal to the gross volume of the space divided by 22.
              (7) Branch lines to the various spaces other than cargo and similar spaces shall be as noted in table 34.15-90(a)(7). This table is based on cylinders having discharge outlets and siphon tubes of 3/8-inch diameter.
              
                Table 34.15-90(a)(7)
                
                  Number of cylinders
                  Over
                  Not over
                  Nominal pipe size, inches
                
                
                  
                  2
                  
                    1/2-standard.
                
                
                  2  
                  4
                  
                    3/4-standard.
                
                
                  4  
                  6
                  1-extra heavy.
                
                
                  6  
                  12
                  11/4-extra heavy.
                
                
                  12  
                  16
                  11/2-extra heavy.
                
                
                  16  
                  27
                  2-extra heavy.
                
                
                  27  
                  39
                  21/2-extra heavy.
                
                
                  39  
                  60
                  3-extra heavy.
                
                
                  60  
                  80
                  31/2-extra heavy.
                
                
                  80  
                  104
                  4-extra heavy.
                
                
                  104  
                  165
                  5-extra heavy.
                
              
              (b) Installations contracted for on or after November 19, 1952, but prior to January 1, 1962, shall meet the requirements of this paragraph.
              (1) Existing arrangements, materials, and facilities previously approved shall be considered satisfactory so long as they meet the minimum requirements of this paragraph and they are maintained in good condition to the satisfaction of the Officer in Charge, Marine Inspection. Minor repairs and alterations may be made to the same standards as the original installation.
              (2) The details of the systems shall be in general agreement with §§ 34.15-5 through 34.15-40 insofar as is reasonable and practicable with the exception that delayed discharges need not be provided for installations made prior to July 1, 1957.
              [CGFR 65-50, 30 FR 16694, Dec. 30, 1965, as amended by CGFR 66-33, 31 FR 15268, Dec. 6, 1966; USCG-1999-6216, 64 FR 53223, Oct. 1, 1999]
            
          
          
            Subpart 34.17—Fixed Foam Extinguishing Systems, Details
            
              § 34.17-1
              Application—T/ALL.
              (a) Where a fixed foam extinguishing system is installed, the provisions of this subpart with the exception of § 34.17-90, shall apply to all installations contracted for on or after January 1, 1962.
              (b) Installations contracted for prior to January 1, 1962, shall meet the requirements of § 34.17-90.
            
            
              § 34.17-5
              Quantity of foam required—T/ALL.
              (a) Area protected. (1) For machinery spaces and pumprooms, the system shall be so designed and arranged as to spread a blanket of foam over the entire tank top or bilge of the space protected. The arrangement of piping shall be such as to give a relatively uniform distribution over the entire area protected.

              (2) Where an installation is made to protect an oil-fired boiler installation on a flat which is open to or can drain to the lower engineroom or other space, both the flat and the lower space shall be protected simultaneously. The flat shall be fitted with suitable coamings on all openings other than deck drains to properly restrain the oil and foam at that level. Other installations of a similar nature will be considered in a like manner.
              
              (b) Rate of application. (1) The rate of discharge to foam outlets protecting the hazard shall be at least as set forth in this paragraph.
              (2) For chemical foam systems with stored “A” and “B” solutions, a total of at least 1.6 gallons per minute of the two solutions shall be discharged for each 10 square feet of area protected.
              (3) For other types of foam systems, the water rate to the dry-powder generators or air foam production equipment shall be at least 1.6 gallons per minute for each 10 square feet of area protected.
              (c) Supply of foam-producing material. (1) There shall be provided a quantity of foam-producing material sufficient to operate the equipment at the minimum discharge rate specified in paragraph (b) of this section for a period of at least 3 minutes.
              (d) Separate supply of foam-producing material. (1) A separate supply of foam-producing material need not be provided for each space protected. This includes a deck foam system. The total available supply shall be at least sufficient for the space requiring the greatest amount.
              (e) Water supply for required pumps. (1) The water supply shall be from outside and completely independent of the space protected.
            
            
              § 34.17-10
              Controls—T/ALL.
              (a) The foam agent, its container, measuring devices, and other items peculiar to the system shall be of an approved type.
              (b) The foam-producing material container and all controls and valves for the operation of the system shall be outside the space protected and shall not be located in such space as might be cut off or made inaccessible in the event of fire in any of the spaces protected. The control space shall be as convenient as practicable to one of the main escapes from the spaces protected, and shall be marked as required by § 35.40-10 of this subchapter. Where pumps are required, it shall not be necessary that they be started from the control space.
              (c) Complete, but simple instructions for the operation of the system shall be located in a conspicuous place at or near the controls.
              (d) The valves to the various spaces served shall be marked as required by § 35.40-10 of this subchapter.
            
            
              § 34.17-15
              Piping—T/ALL.
              (a) All piping, valves, and fittings shall meet the applicable requirements of subchapter F (Marine Engineering) of this chapter.
              (b) All piping, valves, and fittings of ferrous materials shall be protected inside and outside against corrosion unless specifically approved otherwise by the Commandant.
              (c) All piping, valves, and fittings shall be securely supported, and where necessary, protected against injury.
              (d) Drains and dirt traps shall be fitted where necessary to prevent the accumulation of dirt or moisture.
              (e) Piping shall not be used for any other purpose than firefighting, drills and testing.
            
            
              § 34.17-20
              Discharge outlets—T/ALL.
              (a) Discharge outlets shall be of an approved type.
            
            
              § 34.17-25
              Additional protection required—T/ALL.
              (a) In order that any residual fires above the floor plates may be extinguished when a foam system is installed for the protection of machinery spaces, at least 2 fire hydrants, in addition to those required for the machinery space by subpart 34.10, shall be installed outside of the machinery space entrance. Such hydrants shall be fitted with sufficient hose so that any part of the machinery space may be reached with at least 2 streams of water, and each hose shall be equipped with an approved combination nozzle and applicator.
            
            
              § 34.17-90
              Installations contracted for prior to January 1, 1962—T/ALL.
              (a) Installations contracted for prior to January 1, 1962, shall meet the following requirements:

              (1) Existing arrangements, materials, and facilities previously approved shall be considered satisfactory so long as they meet the minimum requirements of this paragraph and they are maintained in good condition to the satisfaction of the Officer in Charge, Marine Inspection. Minor repairs and alterations may be made to the same standards as the original installation.
              (2) The details of the systems shall be in general agreement with §§ 34.17-5 through 34.17-20, insofar as is reasonable and practicable. Installations contracted for prior to November 19, 1952, need not comply with paragraph (a)(2) of § 34.17-5 and § 34.17-25. A 6-inch blanket of foam in 3 minutes for machinery spaces and pumprooms will be considered as meeting the requirements of § 34.17-5.
              (3) Where a system is installed to protect a tank, it shall be so designed and arranged as to spread a blanket of foam over the entire liquid surface of the tank within the range of usual trim. The arrangement of piping shall be such as to give a relatively uniform distribution over the entire area protected.
              (4) For tanks, the rate of discharge to foam outlets protecting the hazard shall be as set forth in § 34.17-5(b), except that the value of 1 gallon per minute shall be substituted in both cases for the value of 1.6 gallons per minute. The quantity of foam provided shall be sufficient to operate the equipment for 5 minutes.
              (5) On installations installed prior to November 19, 1952, a semiportable foam generator using a dry-chemical mixture or mechanical foam in conjunction with the fire lines may be substituted for the fixed system subject to the following conditions:
              (i) There shall be at least one fire pump of suitable capacity available which can be operated and controlled from outside the space protected.
              (ii) Stop valves shall be installed in the line so that if any portion of the fire main is ruptured, the foam generator may still be operated. Connections for at least two fire hoses shall be provided between the pump and the stop valve.
              (iii) If the foam system is of the portable or semiportable type, the apparatus and chemicals shall be stored in a readily accessible place protected from the weather.
            
          
          
            Subpart 34.20—Deck Foam System, Details
            
              § 34.20-1
              Application—T/ALL.
              (a) Where a deck foam system is installed, the provisions of this subpart, except § 34.20-90, apply to all installations that are contracted for on or after January 1, 1970, unless otherwise indicated.
              (b) Installations contracted for prior to January 1, 1970, shall meet the requirements of § 34.20-90.
              (c) Foreign flag crude oil tankers and product carriers required to have fixed deck foam systems by this subpart must have systems that are designed and installed in accordance with Regulation 61 of Chapter II-2 of SOLAS 1974. (Senate Document, 57-1180, GPO, Washington, 1976; “Message from the President of the United States transmitting, the International Convention for the Safety of Life at Sea, 1974, Done at LONDON, November 1, 1974”).
              (46 U.S.C. 391a; 49 CFR 1.46(n)(4))
              [CGFR 69-72, 34 FR 17481, Oct. 29, 1969, as amended by CGD 74-127, 41 FR 3846, Jan. 26, 1976; CGD 77-057a, 44 FR 66502, Nov. 19, 1979]
            
            
              § 34.20-3
              Cargo area definition—T/ALL.
              (a) For the purpose of this subpart, the term cargo area is defined as the maximum beam of the vessel times the total longitudinal extent of the cargo tank spaces.
            
            
              § 34.20-5
              Quantity of foam required—T/ALL.
              (a) Area protected. Systems of this type are designed to give primary protection to the spaces over the cargo tanks.
              (b) Rate of application. The water rate of the foam production equipment shall be determined as follows:
              (1) For usual petroleum products the rate of supply of foam solution shall be not less than the greatest of the following:

              (i) 0.6 liters/min per square meter of cargo tanks deck area, where cargo tanks deck area means the maximum breadth of the ship multiplied by the total longitudinal extent of the cargo tank spaces;
              
              (ii) 6 liters/min per square meter of the horizontal sectional area of the single tank having the largest such area; or
              (iii) 3 liters/min per square meter of the area protected by the largest monitor, such area being entirely forward of the monitor, but not less than 1,250 liters/min.
              (2) For polar solvent products (e.g. alcohols, ketones, etc.) the water rate shall be determined for each vessel. The rate will depend upon the vessel design, products to be carried and foam system to be used.
              (c) Supply of foam-producing material. Each deck foam system must have a supply of foam-producing material sufficient to operate the system at its designed rate of foam production for the following periods:
              (1) For installations contracted for on or after January 1, 1970, 15 minutes without recharging, except as required in paragraph (c)(2) of this section.
              (2) For installations on ships that have a keel laying date on or after January 1, 1975, 20 minutes without recharging.
              (d) Separate supply of foam-producing material. Where the same foam-producing material may be used for this system as well as a fixed foam system, separate supplies need not be provided for each space protected. The total available supply shall be at least sufficient for the space requiring the greatest amount.
              (e) Water supply. Suitable pumps shall be provided capable of producing the required water rate. The fire pumps required by subpart 34.10 may be used for this purpose; however, the operation of the deck foam system shall not interfere with the simultaneous use of the fire main system.
              [CGFR 65-50, 30 FR 16694, Dec. 30, 1965, as amended by CGFR 69-72, 34 FR 17481, Oct. 29, 1969; CGD 74-127, 41 FR 3846, Jan. 26, 1976; CGD 95-028, 62 FR 51199, Sept. 30, 1997]
            
            
              § 34.20-10
              Controls—T/ALL.
              (a) The foam agent, its container, measuring devices, and other items peculiar to this system shall be of an approved type.
              (b) The foam agent container and the main controls for operating the system shall be located in a protected space not likely to be made inaccessible in the event of a fire in any portion of the cargo area.
              (c) Complete, but simple instructions for the operation of the system shall be located in a conspicuous place at or near the controls.
              (d) All valves shall be marked as required by § 35.40-17.
              (e) The deck foam system on each tankship that has a keel laying date on or after January 1, 1975, must be capable of being actuated, including introduction of foam to the foam main, within three minutes of notification of a fire.
              [CGFR 65-50, 30 FR 16694, Dec. 30, 1965, as amended by CGD 74-127, 41 FR 3846, Jan. 26, 1976]
            
            
              § 34.20-15
              Piping—T/ALL.
              (a) All piping, valves, and fittings shall meet the applicable requirements of subchapter F (Marine Engineering) of this chapter.
              (b) All piping, valves, and fittings of ferrous materials shall be protected inside and outside against corrosion unless specifically approved otherwise by the Commandant.
              (c) The piping and outlet arrangement shall allow the required rate of applications as contained in § 34.20-5(b), to any portion of the open deck of the cargo area through the use of the mounted and hand-held appliances that are provided. At least 50 percent of the required rate of application shall be from the mounted appliances. One or more hose outlets for hand-held appliances shall be provided at each foam station. For enclosed spaces, application of at least 1.6 gallons per minute water rate for each 10 square feet of the enclosed area for 5 minutes is acceptable. For the purpose of this paragraph, all piping is assumed to be damaged in way of the fire and an adequate number of valves shall be fitted to prevent loss of foam by closing valves to damaged piping.
              (d) All piping, valves, and fittings shall be securely supported, and where necessary, protected against injury.

              (e) Drains and dirt traps shall be fitted where necessary to prevent the accumulation of dirt or moisture.
              
              (f) Piping shall not be used for any other purpose than firefighting, drills, and testing.
              (g) Tankships of 100,000 or more DWT (metric) and combination carriers of 50,000 or more DWT (metric) that have a keel laying date on or after January 1, 1975, must have at least one foam station port and at least one foam station starboard that are separated from each other by a distance equal to at least one-half the beam of the vessel:
              (1) At the housefront or aft of the cargo area in a location that is accessible to the crew for fighting a cargo and a pumproom fire; and
              (2) If the tankship has a forward accommodations house, at the after boundary of that house.
              [CGFR 65-50, 30 FR 16694, Dec. 30, 1965, as amended by CGD 72-138, 39 FR 7790, Feb. 28, 1974; CGD 74-127, 41 FR 3846, Jan. 26, 1976]
            
            
              § 34.20-20
              Discharge outlets—T/ALL.
              (a) Discharge outlets shall be of an approved type.
              (b) At least one mounted foam appliance shall be provided for each station that is required in § 34.20-15(c).
              (c) The number of hand-held appliances provided shall be at least equal to the number of hose outlets at the two foam stations having the most hose outlets. Hand-held appliances shall be stowed in a well marked, readily accessible position that cannot be isolated by a fire involving the cargo tanks.
              [CGFR 65-50, 30 FR 16694, Dec. 30, 1965, as amended by CGD 72-138, 39 FR 7790, Feb. 28, 1974]
            
            
              § 34.20-25
              Foam monitor capacity—T/ALL.
              The capacity of each foam monitor on ships that have a keel laying date on or after January 1, 1975, must be at least 3 liters per minute per square meter (.073 gallons per minute per square foot) of cargo area protected by that monitor.
              [CGD 74-127, 41 FR 3846, Jan. 26, 1976]
            
            
              § 34.20-90
              Installations contracted for prior to January 1, 1970—T/ALL.
              (a) Installations contracted for prior to January 1, 1970, shall meet the following requirements:
              (1) Existing arrangements, materials, and facilities previously approved shall be considered satisfactory so long as they meet the minimum requirements of this paragraph and they are maintained in good condition to the satisfaction of the Officer in Charge, Marine Inspection. Minor repairs and alterations may be made to the same standards as the original installation.
              (2) For installations contracted for prior to November 19, 1952, see § 34.17-90(a)(5).
              (3) Installations contracted for on or after November 4, 1957, but prior to January 1, 1970, shall meet the requirements of §§ 34.20-5 through 34.20-20 insofar as is reasonable and practicable.
              [CGFR 65-50, 30 FR 16694, Dec. 30, 1965, as amended by CGFR 69-72, 34 FR 17481, Oct. 29, 1969]
            
          
          
            Subpart 34.25—Water Spray Extinguishing Systems, Details
            
              § 34.25-1
              Application—T/ALL.
              (a) Where a water spray extinguishing system is installed, the provisions of this subpart, with the exception of § 34.25-90, shall apply to all installations contracted for on or after January 1, 1964. Installations contracted for prior to January 1, 1964, shall meet the requirements of § 34.50-90.
            
            
              § 34.25-5
              Capacity and arrangement—T/ALL.
              (a) The capacity and arrangement shall be such as to effectively blanket the entire area of the space protected. The rate of discharge and the arrangement of piping and spray nozzles shall be such as to give a uniform distribution over the entire area protected.

              (b) The spacing of the spray nozzles shall be on the basis of the spray pattern provided by the lowest pressure at any spray nozzle in the system. In no instance shall a system be designed for any spray nozzle to be operated at a pressure less than that for which it was approved. The maximum permissible height of the spray nozzle above the protected area shall not exceed that specified in its approval. Whenever there are obstructions to coverage by the spray patterns, additional spray nozzles shall be installed to provide full coverage.
              (c) The water supply shall be from outside the space protected and shall in no way be dependent upon power from the space protected. The pump supplying water for the system shall either be reserved exclusively for the system or it may be one of the fire pumps, provided the capacity of the fire pump as set forth in subpart 34.10 is increased by the required capacity of the system, so that this system may be operated simultaneously with the fire main system.
            
            
              § 34.25-10
              Controls—T/ALL.
              (a) There shall be one control valve for the operation of the system located in an accessible position outside the space protected. The control shall be located as convenient as practicable to one of the main escapes from the space protected, and shall be marked as required by § 35.40-18 of this subchapter. It shall not be necessary to start the pumps from the control space.
              (b) Complete, but simple instructions for the operation of the system shall be located in a conspicuous place at or near the controls.
              (c) The valve to the space protected shall be marked as required by § 35.40-18 of this subchapter.
            
            
              § 34.25-15
              Piping—T/ALL.
              (a) All piping, valves and fittings shall meet the applicable requirements of subchapter F (Marine Engineering) of this chapter.
              (b) Distribution piping shall be of materials resistant to corrosion, except that steel or iron pipe may be used if inside corrosion resistant coatings which will not flake off and clog the nozzles are applied. Materials readily rendered ineffective by heat of a fire shall not be used. The piping shall be subject to approval for each installation.
              (c) All piping, valves, and fittings shall be securely supported, and where necessary, protected against injury.
              (d) Drains, strainers, and dirt traps shall be fitted where necessary to prevent the accumulation of dirt or moisture.
              (e) Threaded joints shall be metal to metal, with no thread compound used.
              (f) Distribution piping shall be used for no other purpose.
              (g) All piping shall be thoroughly cleaned and flushed before installation of the water spray nozzles.
            
            
              § 34.25-20
              Spray nozzles—T/ALL.
              (a) Spray nozzles shall be of an approved type.
            
            
              § 34.25-90
              Installations contracted for prior to January 1, 1964—T/ALL.
              (a) Installations contracted for prior to January 1, 1964, shall meet the following requirements:
              (1) Existing arrangements, materials, and facilities previously approved shall be considered satisfactory so long as they meet the minimum requirements of this paragraph and they are maintained in good condition to the satisfaction of the Officer in Charge, Marine Inspection. Minor repairs and alterations may be made to the same standards as the original installation.
              (2) The details of the systems shall be in general agreement with §§ 34.25-5 through 34.25-20 insofar as is reasonable and practicable.
            
          
          
            Subpart 34.30—Automatic Sprinkler Systems, Details
            
              § 34.30-1
              Application—TB/ALL.
              Automatic sprinkler systems must comply with Chapter 25 of NFPA 13 (incorporated by reference, see § 34.01-15).
              [USCG-2012-0196, 81 FR 48249, July 22, 2016]
            
          
          
            Subpart 34.50—Portable and Semiportable Extinguishers
            
              § 34.50-1
              Application—TB/ALL.
              (a) The provisions of this subpart, with the exception of §§ 34.50-80 and 34.50-90, must apply to all vessels contracted for on or after August 22, 2016.
              (b) Vessels contracted for prior to August 22, 2016 but on or after January 1, 1962, must meet the requirements of § 34.50-80.
              (c) All vessels contracted for prior to January 1, 1962, must meet the requirements of § 34.50-90.
              [USCG-2012-0196, 81 FR 48249, July 22, 2016]
            
            
              
              § 34.50-10
              Location, number, and installation of fire extinguishers—TB/ALL.
              (a) Approved portable and semi-portable extinguishers must be installed in accordance with table 34.50-10(a) of this section. The location of the equipment must be, in the opinion of the Officer in Charge, Marine Inspection, convenient in case of emergency. Where special circumstances exist, not covered by table 34.50-10(a) of this section, the Officer in Charge, Marine Inspection, may require additional equipment as deemed necessary for the proper protection of the vessel.
              (b) For additional portable extinguishers as a substitute for sand, see § 34.55-10.
              (c) Semi-portable extinguishers must be located in the open so as to be readily seen.
              (d) If portable extinguishers are not located in the open or behind glass so that they may be readily seen they may be placed in enclosures together with the firehose, provided such enclosures are marked as required by § 35.40-25 of this subchapter.
              (e) Portable extinguishers and their stations must be numbered in accordance with § 35.40-25 of this subchapter.
              (f) Portable or semi-portable extinguishers which are required by their nameplates to be protected from freezing must not be located where freezing temperatures may be expected.
              (g) Semi-portable extinguishers must be fitted with a suitable hose and nozzle, or other practicable means, so that all portions of the space concerned can be protected.
              (h) Table 34.50-10(a) of this section indicates the minimum required number and type for each space listed. Extinguishers with larger numerical ratings or multiple letter designations may be used if the extinguishers meet the requirements of the table.
              
                Table 34.50-10(a)—Portable and Semi-Portable Extinguishers
                
                  Tank ships
                  Quantity and location
                  Minimum required rating
                  Area
                  Tank barges
                  Minimum required rating
                  Quantity and location
                
                
                  
                    Safety Areas
                  
                
                
                  1 required
                  20-B:C
                  Wheelhouse and chartroom area
                  
                  None required.
                
                
                  1 required in the vicinity of the exit
                  20-B:C 1
                  
                  Radio room
                  
                  None required.
                
                
                  
                    Accommodation Areas
                  
                
                
                  1 required in each main passageway on each deck, conveniently located, and so that no room is more than 75 ft from an extinguisher
                  2-A
                  Staterooms, toilet spaces, public spaces, offices, etc., and associated lockers, storerooms, and pantries
                  2-A
                  1 required in the vicinity of the exit.
                
                
                  
                    Service Areas
                  
                
                
                  1 required for each 2,500 sq ft or fraction thereof
                  40-B:C
                  Galleys
                  40-B:C
                  1 required, suitable for the hazard involved.
                
                
                  1 required for each 2,500 sq ft or fraction thereof
                  40-A:B
                  Stores areas, including paint and lamp rooms
                  
                  None required.
                
                
                  
                    Machinery Area
                    2
                  
                
                
                  2 required 3
                  
                  40-B
                  Spaces containing oil fired boilers, either main or auxiliary, or any fuel oil units subject to the discharge pressure of the fuel oil service pump
                  40-B
                  1 required.12
                  
                
                
                   
                  and
                
                
                  1 required
                  160-B 4
                  
                
                
                  1 required for each 1,000 brake horsepower; not less than 2, not more than 6 5
                  
                  40-B
                  Spaces containing internal combustion or gas turbine propulsion machinery
                  
                  None required.
                
                
                  
                   
                  and
                
                
                  1 required 6 7
                  
                  120-B
                
                
                  1 required in the vicinity of the exit 7
                  
                  40-B
                  Auxiliary spaces containing internal combustion or gas turbine units
                  40-B
                  1 required in the vicinity of the exit.7 9 12
                  
                
                
                  1 required in the vicinity of the exit 8
                  
                  40-B:C
                  Auxiliary spaces containing emergency generators
                  
                  None required.
                
                
                  
                    Cargo Areas
                  
                
                
                  1 required in the lower pumproom
                  40-B
                  Pumprooms
                  40-B
                  1 required in the vicinity of the exit.9 12
                  
                
                
                  None required
                  
                  Cargo tank area
                  40-B
                  2 required.10 12 13
                  
                
                
                   
                  
                  
                  160-B
                  1 required.9 11
                  
                
                
                  
                    Spare Units
                  
                
                
                  10 percent of required units rounded up
                  2-A
                  
                  2-A
                  10 percent of required units rounded up.
                
                
                  10 percent of required units rounded up
                  40-B:C
                  
                  40-B:C
                  10 percent of required units rounded up.
                
                
                  1 Vessels not on an international voyage may substitute two 5-B:C rated extinguishers.
                

                  2 A 40-B:C must be immediately available to the service generator and main switchboard areas, and further, a 40-B:C must be conveniently located not more than 50 feet (15.25 meters) walking distance from any point in all main machinery operating spaces. These extinguishers need not be in addition to other required extinguishers.
                
                  3 Vessels of fewer than 1,000 GT require 1.
                
                  4 Vessels of fewer than 1,000 GT may substitute 1 120-B:C.
                
                  5 Only 1 required for vessels under 65 ft in length.
                
                  6 If an oil-burning donkey boiler is fitted in the space, the 160-B:C previously required for the protection of the boiler may be substituted. Not required where a fixed carbon dioxide system is installed.
                
                  7 Not required on vessels of fewer than 300 GT if the fuel has a flashpoint higher than 110 °F.
                
                  8 Not required on vessels of fewer than 300 GT.
                
                  9 Not required if fixed system installed.
                
                  10 If no cargo pump on barge, only one 40-B:C required.
                
                  11 Manned barges of 100 GT and over only.
                
                  12 Not required on unmanned barges except during the transfer of cargo, or operation of barge machinery or boilers when the barge is not underway.
                
                  13 An extinguisher brought on to unmanned barges during the transfer of cargo, or operation of barge machinery or boilers does not have to be Coast Guard approved, provided it is approved by a nationally recognized testing laboratory (NRTL) in accordance with 29 CFR 1910.7.
              
              [USCG-2012-0196, 81 FR 48249, July 22, 2016]
            
            
              § 34.50-20
              Semiportable fire extinguishers—TB/ALL
              (a) The frame or support of each size III, IV, and V fire extinguisher required by table 34.50-10(a) must be welded or otherwise permanently attached to a bulkhead or deck.
              (b) If a size III, IV, or V fire extinguisher has wheels and is not required by table 34.50-10(a), it must be securely stowed when not in use to prevent it from rolling out of control under heavy sea conditions.
              [CGD 77-039, 44 FR 34132, June 14, 1979]
            
            
              § 34.50-80
              Location and number of fire extinguishers required for vessels constructed prior to August 22, 2016—TB/ALL.
              Vessels contracted for prior to August 22, 2016, must meet the following requirements:

              (a) Previously installed extinguishers with extinguishing capacities smaller than as required in table 34.50-10(a) need not be replaced and may be continued in service so long as they are maintained in good condition to the satisfaction of the Officer in Charge, Marine Inspection.
              
              (b) All new equipment and installations must meet the applicable requirements in this subpart for new vessels.
              [USCG-2012-0196, 81 FR 48250, July 22, 2016]
            
            
              § 34.50-90
              Vessels contracted for prior to January 1, 1962—TB/ALL.
              (a) Vessels contracted for prior to January 1, 1962, shall meet the following requirements:

              (1) The provisions of §§ 34.50-5 through 34.50-15 shall be met with the exception that existing installations may be maintained if in the opinion of the Officer in Charge, Marine Inspection, they are in general agreement with the degree of safety prescribed by table 34.50-10(a). In such cases, minor modifications may be made to the same standard as the original installation: Provided, That in no case will a greater departure from the standards of table 34.50-10(a) be permitted than presently exists.
              (2) [Reserved]
              (b) [Reserved]
            
          
          
            Subpart 34.60—Fire Axes
            
              § 34.60-1
              Application—T/ALL.
              (a) The provisions of this subpart shall apply to all tankships.
              (b) [Reserved]
            
            
              § 34.60-5
              Number required—T/ALL.
              (a) All tankships shall carry at least the minimum number of fire axes as set forth in table 34.60-5(a). Nothing in this paragraph shall be construed as limiting the Officer in Charge, Marine Inspection, from requiring such additional fire axes as he deems necessary for the proper protection of the tankship.
              
                Table 34.60-5(a)
                
                  Gross tons
                  Over
                  Not over
                  Number of axes
                
                
                  
                  50
                  1
                
                
                  50
                  200
                  2
                
                
                  200
                  500
                  3
                
                
                  500
                  1,000
                  4
                
                
                  1,000
                  
                  5
                
              
              (b) [Reserved]
            
            
              § 34.60-10
              Location—T/ALL.
              (a) Fire axes shall be distributed throughout the spaces so as to be most readily available in the event of emergency.
              (b) If fire axes are not located in the open, or behind glass, so that they may readily be seen, they may be placed in enclosures together with the fire hose, provided such enclosures are marked as required by § 35.40-15 of this subchapter.
            
          
        
        
          Pt. 35
          PART 35—OPERATIONS
          
            
              Subpart 35.01—General Provisions; Special Operating Requirements
              Sec.
              35.01-1
              Inspection and testing required when making alterations, repairs, or other such operations involving riveting, welding, burning, or like fire-producing actions—TB/ALL.
              35.01-2
              Preemptive effect.
              35.01-3
              Incorporation by reference.
              35.01-5
              Sanitary condition and crew quarters—T/ALL.
              35.01-10
              Shipping papers—TB/ALL.
              35.01-15
              Carriage of persons other than crew—TB/ALL.
              35.01-25
              Sacrificial anode installations—TB/ALL.
              35.01-35
              Repairs and alterations to fire-fighting equipment—TB/ALL.
              35.01-45
              Open hopper type barges—B/ALL.
              35.01-50
              Special operating requirements for tank barges carrying certain dangerous bulk cargoes—B/ALL.
              35.01-55
              Pilot boarding operation.
              35.01-60
              Person excluded.
            
            
              Subpart 35.03—Work Vests
              35.03-1
              Application—TB/ALL.
              35.03-5
              Approved types of work vests—TB/ALL.
              35.03-10
              Use—TB/ALL.
              35.03-15
              Shipboard stowage—TB/ALL.
              35.03-20
              Shipboard inspections—TB/ALL.
              35.03-25
              Additional requirements for hybrid work vests.
            
            
              Subpart 35.05—Officers and Crews
              35.05-1
              Officers and crews of tankships—T/ALL.
              35.05-5
              [Reserved]
              35.05-10
              [Reserved]
              35.05-15
              Tank vessel security—TB/ALL.
              35.05-20
              Physical condition of crew—TB/ALL.
              35.05-25
              Illness, alcohol, drugs—TB/ALL.
            
            
              
              Subpart 35.07—Logbook Entries
              35.07-1
              Application—TB/ALL.
              35.07-5
              Logbooks and records—TB/ALL.
              35.07-10
              Actions required to be logged—TB/ALL.
            
            
              Subpart 35.08—Stability Information
              35.08-1
              Posting of stability letter.
            
            
              Subpart 35.10—Fire and Emergency Requirements
              35.10-1
              Emergency training, musters, and drills—T/ALL.
              35.10-3
              Display of plans—TB/ALL.
              35.10-5
              Muster lists, emergency signals, and manning—T/ALL.
              35.10-15
              Emergency lighting and power systems—T/ALL.
            
            
              Subpart 35.15—Notice and Reporting of Casualty and Voyage Records
              35.15-1
              Notice and reporting of casualty and voyage records—TB/ALL.
            
            
              Subpart 35.20—Navigation
              35.20-1
              Notice to mariners; aids to navigation—T/OCLB.
              35.20-5
              Draft of tankships—T/OC.
              35.20-7
              Verification of vessel compliance with applicable stability requirements—TB/ALL.
              35.20-10
              Steering gear test—T/ALL.
              35.20-20
              Master's and officer's responsibility—TB/ALL.
              35.20-30
              Flashing the rays of a searchlight or other blinding light—T/ALL.
              35.20-35
              Whistling—T/ALL.
              35.20-40
              Maneuvering characteristics—T/OC.
              35.20-45
              Use of Auto Pilot—T/ALL.
            
            
              Subpart 35.25—Engine Department
              35.25-1
              Examination of boilers and machinery by engineer—T/ALL.
              35.25-5
              Repairs of boilers and unfired pressure vessels and reports of repairs or accidents by chief engineer—TB/ALL.
              35.25-10
              Requirements for fuel oil—T/ALL.
              35.25-15
              Carrying of excess steam—TB/ALL.
            
            
              Subpart 35.30—General Safety Rules
              35.30-1
              Warning signals and signs—TB/ALL.
              35.30-5
              Fires, matches, and smoking—TB/ALL.
              35.30-10
              Cargo tank hatches, ullage holes, and Butterworth plates—TB/ALL.
              35.30-15
              Combustible gas indicator—TB/ALL.
              35.30-20
              Emergency equipment—TB/ALL.
              35.30-25
              Explosives—TB/ALL.
              35.30-30
              Portable electrical equipment—TB/ALL.
              35.30-35
              Spark producing devices—TB/ALL.
              35.30-40
              Flammable liquid and gas fuels as ship's stores—TB/ALL.
            
            
              Subpart 35.35—Cargo Handling
              35.35-1
              Persons on duty—TB/ALL.
              35.35-4
              Insulating flange joint or nonconductive hose—TB/ALL.
              35.35-5
              Electric bonding—TB/ALL.
              35.35-10
              Closing of freeing-ports, scuppers, and sea valves—TB/ALL.
              35.35-15
              Connecting for cargo transfer—TB/ALL.
              35.35-20
              Inspection before transfer of cargo—TB/ALL.
              35.35-25
              Approval to start transfer of cargo—TB/ALL.
              35.35-30
              “Declaration of Inspection” for tank vessels—TB/ALL.
              35.35-35
              Duties of person in charge of transfer—TB/ALL.
              35.35-40
              Conditions under which transfer operations shall not be commenced or if started shall be discontinued—TB/ALL.
              35.35-42
              Restrictions on vessels alongside a tank vessel loading or unloading cargo of Grade A, B, or C—TB/ALL.
              35.35-45
              Auxiliary steam, air, or electric current—B/ALL.
              35.35-50
              Termination of transfer operations—TB/ALL.
              35.35-55
              Transfer of other cargo or stores on tank vessels—TB/ALL.
              35.35-60
              Transportation of other cargo or stores on tank barges—B/ALL.
              35.35-70
              Maintenance of cargo handling equipment—TB/ALL.
              35.35-75
              Emergencies—TB/ALL.
              35.35-85
              Air compressors—TB/ALL.
            
            
              Subpart 35.40—Posting and Marking Requirements—TB/ALL
              35.40-1
              General alarm contact maker—TB/ALL.
              35.40-5
              General alarm bells—TB/ALL.
              35.40-6
              Emergency lights—TB/ALL.
              35.40-7
              Carbon dioxide and clean agent alarms—T/ALL.
              35.40-8
              Carbon dioxide warning signs—T/ALL.
              35.40-10
              Steam, foam, carbon dioxide, or clean agent fire smothering apparatus—TB/ALL.
              35.40-15
              Fire hose stations—TB/ALL.
              35.40-17
              Foam hose/monitor stations—T/ALL.
              35.40-18
              Water spray systems—TB/ALL.
              35.40-20
              Emergency equipment—TB/ALL.
              35.40-25
              Fire extinguishers—TB/ALL.
              35.40-30
              Instructions for changing steering gear—TB/ALL.
              35.40-35
              Rudder orders—TB/ALL.
              35.40-40
              Marking and instructions for fire and emergency equipment—TB/ALL.
            
          
          
            
            Authority:
            33 U.S.C. 1321(j); 46 U.S.C. 3306, 3703, 6101, 70011, 70034; 49 U.S.C. 5103, 5106; E.O. 12234, 45 FR 58801, 3 CFR, 1980 Comp., p. 277; E.O. 12777, 56 FR 54757, 3 CFR, 1991 Comp., p. 351; Department of Homeland Security Delegation No. 0170.1.
          
          
            Source:
            CGFR 65-50, 30 FR 16704, Dec. 30, 1965, unless otherwise noted.
          
          
            Subpart 35.01—General Provisions; Special Operating Requirements
            
              § 35.01-1
              Inspection and testing required when making alterations, repairs, or other such operations involving riveting, welding, burning, or like fire-producing actions—TB/ALL.
              (a) The provisions of “Standard for the Control of Gas Hazards on Vessels to be Repaired,” NFPA No. 306, published by National Fire Protection Association, 1 Batterymarch Park, Quincy, MA 02269, shall be used as a guide in conducting the inspections and issuance of certificates required by this section.
              (b) Until an inspection has been made to determine that such operation can be undertaken with safety, no alterations, repairs, or other such operations involving riveting, welding, burning, or like fire-producing actions shall be made:
              (1) Within or on the boundaries of cargo tanks which have been used to carry flammable or combustible liquid or chemicals in bulk, or within spaces adjacent to such cargo tanks; or,
              (2) Within or on the boundaries of fuel tanks; or,
              (3) To pipe lines, heating coils, pumps, fittings, or other appurtenances connected to such cargo or fuel tanks.
              (c) Such inspections shall be made and evidenced as follows:
              (1) In ports or places in the United States or its territories and possessions, the inspection shall be made by a marine chemist certificated by the National Fire Protection Association; however, if the services of such certified marine chemist are not reasonably available, the Officer in Charge, Marine Inspection, upon the recommendation of the vessel owner and his contractor or their representative, shall select a person who, in the case of an individual vessel, shall be authorized to make such inspection. If the inspection indicates that such operations can be undertaken with safety, a certificate setting forth the fact in writing and qualified as may be required, shall be issued by the certified marine chemist or the authorized person before the work is started. Such qualifications shall include any requirements as may be deemed necessary to maintain, insofar as can reasonably be done, the safe conditions in the spaces certified, throughout the operation and shall include such additional tests and certifications as considered required. Such qualifications and requirements shall include precautions necessary to eliminate or minimize hazards that may be present from protective coatings or residues from cargoes.
              (2) When not in such a port or place, and a marine chemist or such person authorized by the Officer in Charge, Marine Inspection, is not reasonably available, the inspection shall be made by the senior officer present and a proper entry shall be made in the vessel's logbook.
              (d) It shall be the responsibility of the senior officer present to secure copies of certificates issued by the certified marine chemist or such person authorized by the Officer in Charge, Marine Inspection. It shall be the responsibility of the senior officer present, insofar as the persons under his control are concerned, to maintain a safe condition on the vessel by full observance of all qualifications and requirements listed by the marine chemist in the certificate.
              [CGFR 65-50, 30 FR 16704, Dec. 30, 1965, as amended by CGD 95-072, 60 FR 50462, Sept. 29, 1995]
            
            
              § 35.01-2
              Preemptive effect.
              The regulations in this part have preemptive effect over State or local regulations in the same field.
              [USCG-2006-24797, 77 FR 33874, June 7, 2012]
            
            
              § 35.01-3
              Incorporation by reference.

              (a) Certain materials are incorporated by reference into this part with the approval of the Director of the Federal Register in accordance with 5 U.S.C. 552(a). To enforce any edition other than the one listed in paragraph (b) of this section, notice of the change must be published in the Federal Register and the material made available to the public. All approved material is on file at the Coast Guard Headquarters. Contact Commandant (CG-OES), Attn: Office of Operating and Environmental Standards, U.S. Coast Guard Stop 7509, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7509, and is available from the address indicated in paragraph (b), or at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030, or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.
              
              (b) The material approved for incorporation by reference in this part, and the sections affected is:
              
                American Society for Testing and Materials
                100 Barr Harbor Drive, West Conshohocken, PA 19428-2959
                ASTM F 1014-92 Standard Specification for Flashlights on Vessels.
                Section affected—35.30-20(c)(3)

                ASTM Adjunct F 1626, Symbols for Use in Accordance with Regulation II-2/20 of the 1974 SOLAS Convention, PCN 12-616260-01, © 1996-35.10-3
                ASTM D 93-97, Standard Test Methods for Flash-Point by Pensky-Martens Closed Cup Tester-35.25-10
                
                International Maritime Organization (IMO)
                Publications Section, 4 Albert Embankment, London, SE1 7SR United Kingdom. Resolution A.654(16), Graphical Symbols for Fire Control Plans—35.10-3
              
              
              
                Note:
                All other documents referenced in this part are still in effect.
              
              [CGD 82-042, 53 FR 17704, May 18, 1988, as amended by CGD 96-041, 61 FR 50727, Sept. 27, 1996; CGD 97-057, 62 FR 51043, Sept. 30, 1997; CDG 95-028, 62 FR 51199, Sept. 30, 1997; USCG-1999-5151, 64 FR 67177, Dec. 1, 1999; USCG-2009-0702, 74 FR 49227, Sept. 25, 2009; USCG-2013-0671, 78 FR 60147, Sept. 30, 2013]
            
            
              § 35.01-5
              Sanitary condition and crew quarters—T/ALL.
              It shall be the duty of the master and chief engineer of every tankship to see that such vessel and crew's quarters are kept in a sanitary condition.
              [CGFR 65-50, 30 FR 16704, Dec. 30, 1965, as amended by CGD 95-027, 61 FR 25999, May 23, 1996]
            
            
              § 35.01-10
              Shipping papers—TB/ALL.

              Each loaded tank vessel shall have on board a bill of lading, manifest, or shipping document giving the name of the consignee and the location of the delivery point, the kind, grades, and approximate quantity of each kind and grade of cargo, and for whose account the cargo is being handled. The tank vessel shall not be delayed in order to secure exact quantities of cargo. Such manifests or bills of lading may be made out by the master, master of the towing vessel, owner, or agent of the owner: Provided, however, That in the case of unmanned barges where shipping papers are not available, an entry in the logbook of the towing vessel giving the name of the shipper and location of shipping point, the name of the consignee and location of delivery point, the approximate kind, grade, and quantity of cargo in each barge of the tow, and for whose account the cargo is being handled, shall be considered as complying with the requirements of this section.
            
            
              § 35.01-15
              Carriage of persons other than crew—TB/ALL.
              No person not connected with the operation of a tank ship or tank barge or not having legitimate business with said vessel, shall be permitted aboard while vessel is under way unless specifically allowed by its certificate.
            
            
              § 35.01-25
              Sacrificial anode installations—TB/ALL.
              (a) The installation of magnesium sacrificial anodes in cargo tanks utilized for the carriage of flammable or combustible liquids in bulk is prohibited.
              (b) A sacrificial anode using an aluminum alloy will be permitted in cargo tanks under the following criteria:
              (1) The maximum allowable energy that can be developed by a falling anode shall be 200 foot-pounds.
              (2) No anode shall be installed more than 6 feet above the bottom of the tank. Special consideration will be given when structural design prevents the anodes from falling in event of failure of the attachments.

              (3) Each anode shall have at least two welded or bolted connections to the supporting structure. Special consideration will be given to proprietary attachments which provide equally safe installations.
              (4) The plans of the anode installation and a chemical analysis of the alloy composition shall be submitted for approval. The anode should be magnesium free and the silicon content limited to trace amounts.
              (5) The recommended construction of the anode should utilize a mild steel core with necessary attachments. Other types may be used but will require special consideration.
              (c) Sacrificial anodes using materials other than those having aluminum and/or magnesium in whole or in part are permitted.
              [CGFR 69-72, 34 FR 17482, Oct. 29, 1969]
            
            
              § 35.01-35
              Repairs and alterations to firefighting equipment—TB/ALL.
              (a) No extensive repairs or alterations, except in emergency, shall be made to any fire-extinguishing apparatus, or other appliance subject to inspection, without advance notice to the Officer in Charge, Marine Inspection. Such repairs or alterations shall so far as is practicable be made with materials and tested in the manner specified within the regulations in this subchapter and subchapter Q (Specifications) of this chapter for new construction.
              (b) Emergency repairs or alterations shall be reported as soon as practicable to the Officer in Charge, Marine Inspection, where the vessel may call after such repairs are made.
            
            
              § 35.01-45
              Open hopper type barges—B/ALL.
              (a) With the exception of those open hopper type barges constructed or modified in conformance with the requirements of subpart 32.63 of this subchapter, the special operating conditions in this section apply to all other open hopper type barges carrying those cargoes listed in table 30.25-1, of this chapter, which are defined as:
              (1) Flammable liquids having a Reid vapor pressure in excess of 25 pounds per square inch, absolute, in independent tanks (part 32 of this subchapter).
              (2) Liquefied flammable gases (part 38 of this subchapter).
              (b) All open hopper type barges, while carrying in bulk any of the cargoes described in paragraph (a) of this section, shall be operated in conformance with the provisions in this section. However, the provisions in this section are not applicable to such barges when empty (not necessarily cleaned or gas-freed).
              (c)(1) Except as otherwise provided in this section, no such open hopper type barge shall be placed as a lead barge in any tow. Such barges shall be placed in protected positions within the tow so that the danger from diving or swamping will be minimized. Where, due to operating conditions, compliance with this paragraph is impossible, the provisions of paragraph (c)(3) of this section apply. The person in charge of the towing vessels shall be responsible for compliance with this paragraph.
              (2) No such open hopper type barge shall be moved from a loading facility unless all void spaces and bilges are substantially free of water. Periodic inspections and necessary pumping shall be carried out to insure the maintenance of such water-free conditions, in order to minimize the free surface effect in both the longitudinal and transverse directions. Except when otherwise considered necessary for inspection or pumping, all hatch covers and other hull closure devices for void spaces and hull compartments shall be closed and secured at all times. In the case of unmanned barges, the person in charge of the towing vessel shall be deemed to be in charge of the barge, and all requirements to be carried out on the barge shall be carried out by or under the direction of such person.
              (3) When an open hopper type barge is in an exposed position, such that protection from swamping provided by adjoining barges cannot be obtained from location within the two alone, it shall be the responsibility of the person in charge of the towing vessel to control speed so as to insure protection against diving and swamping of the barge, having due regard to its design and freeboard, and to the operating conditions.

              (d) To show that special operating requirements apply to a specific open hopper type barge, additional placards or signs shall be displayed in at least four different locations on the barge when the cargoes described in paragraph (a) of this section are carried in any form in the cargo tanks. The placards or signs shall be posted on the barge approximately amidships on each side and near the centerline of each end, facing outboard. Racks, or other suitable means, for mounting such placards or signs shall be so arranged as to provide clear visibility and shall be protected from becoming readily damaged or obscured. The placards or signs shall be at least equal in dimensions to the DOT standard tank car “Dangerous” placard (103/4 inches square or larger), and shall display a circle (10 inches in diameter or larger) with alternating quadrants of white and red, and so mounted that the red quadrants are centered on the vertical axis. The shipper and/or owner of the barge shall be responsible for the installation of the required placards or signs, including maintenance of them while such barge is in temporary storage with cargo aboard. The person in charge of the towing vessel shall be responsible for the continued maintenance of the placards or signs while such barge is in transit.
              [CGFR 65-50, 30 FR 16704, Dec. 30, 1965, as amended by CGFR 70-10, 35 FR 3709, Feb. 25, 1970; CGD 86-033, 53 FR 36024, Sept. 16, 1988]
            
            
              § 35.01-50
              Special operating requirements for tank barges carrying certain dangerous bulk cargoes—B/ALL.
              (a) The requirements of this section shall apply to all tank barges carrying those cargoes listed on table 30.25-1, of this chapter, which are defined as:
              (1) Flammable liquids having a Reid vapor pressure in excess of 25 pounds per square inch, absolute, in independent tanks (part 32 of this subchapter).
              (2) Liquefied flammable gases (part 38 of this subchapter).
              (b) All tank barges constructed or modified in conformance with the requirements of subpart 32.63 of this subchapter are exempt from the provisions of § 35.01-45.
              (c) When it is necessary to operate box or square-end barges as lead barges of tows, the person in charge of the towing vessel shall control the speed to insure protection against diving and swamping of such barges, having due regard to their design and freeboard, and to the operating conditions.
              (d) All barges, while carrying in bulk any of the cargoes described in paragraph (a) of this section, shall be operated in conformance with the provisions of this section. However, the provisions of this section are not applicable to such barges when empty and gas-freed.
              (e) Barges shall not be moved from a loading facility unless all bilges and void spaces (except those used for ballasting) are substantially free of water. Periodic inspections and necessary pumping shall be carried out to insure maintenance of such water-free condition in order to minimize the free surface effects, both in the longitudinal and transverse directions. Except when otherwise considered necessary for inspection or pumping, all hatch covers and other hull closure devices for void spaces and hull compartments other than cargo spaces shall be closed and secured at all times.
              (f) During the time the cargo tanks contain dangerous cargoes described in paragraph (a) of this section in any amount, in the liquid or gaseous state, the barge shall be under constant surveillance.
              (1) A strict watch of each unmanned barge in tow shall be maintained from the towing vessel while underway.
              (2) A towing vessel engaged in transporting such unmanned barges shall not leave them unattended. When a barge is moored, but not gas free, it shall be under the observation of a watchman who may be a member of the complement of the towing vessel, or a terminal employee, or other person. Such person shall be responsible for the security of the barge and for keeping unauthorized persons off the barge.

              (g) The owner, operator, master, or person in charge of any barge carrying dangerous cargoes described in paragraph (a) of this section shall insure that, while the barge is being towed and during cargo transfer operations, the persons as required by § 31.15-5 of this subchapter and § 35.35-1 are provided.
              [CGFR 65-50, 30 FR 16704, Dec. 30, 1965, as amended by CGFR 70-10, 35 FR 3709, Feb. 25, 1970; CGD 73-243, 45 FR 18000, Mar. 20, 1980]
            
            
              § 35.01-55
              Pilot boarding operation.
              (a) The master shall ensure that pilot boarding equipment is maintained as follows:
              (1) The equipment must be kept clean and in good working order.
              (2) Each damaged step or spreader step on a pilot ladder must be replaced in kind with an approved replacement step or spreader step, prior to further use of the ladder. The replacement step or spreader step must be secured by the method used in the original construction of the ladder, and in accordance with manufacturer instructions.
              (b) The master shall ensure compliance with the following during pilot boarding operations:
              (1) Only approved pilot boarding equipment may be used.
              (2) The pilot boarding equipment must rest firmly against the hull of the vessel and be clear of overboard discharges.
              (3) Two man ropes, a safety line and an approved lifebuoy with an approved water light must be at the point of access and be immediately available for use during boarding operations.
              (4) Rigging of the equipment and embarkation/debarkation of a pilot must be supervised in person by a deck officer.
              (5) Both the equipment over the side and the point of access must be adequately lit during night operations.
              (6) If a pilot hoist is used, a pilot ladder must be kept on deck adjacent to the hoist and available for immediate use.
              [CGD 79-032, 49 FR 25455, June 21, 1984]
            
            
              § 35.01-60
              Person excluded.
              Masters and pilots shall exclude from the pilothouse and navigation bridge while underway, all persons not connected with the navigation of the vessel. However, licensed officers of vessels, persons regularly engaged in training, regulating, evaluating, or learning the profession of pilot, officials of the United States Coast Guard, United States Navy, United States Coast and Geodetic Survey, United States Army Corps of Engineers, Maritime Administration, and National Transportation Safety Board may be allowed in the pilothouse or upon the navigation bridge upon the responsibility of the master or pilot.
              [CGD 91-023, 59 FR 16779, Apr. 8, 1994]
            
          
          
            Subpart 35.03—Work Vests
            
              § 35.03-1
              Application—TB/ALL.
              (a) Provisions of this subpart shall apply to all tank vessels.
            
            
              § 35.03-5
              Approved types of work vests—TB/ALL.
              (a) Each buoyant work vest carried under the permissive authority of this section must be approved under—
              (1) Subpart 160.053 of this chapter; or
              (2) Subpart 160.077 of this chapter as a commercial hybrid PFD.
              [CGD 78-174A, 51 FR 4350, Feb. 4, 1986]
            
            
              § 35.03-10
              Use—TB/ALL.
              (a) Approved buoyant work vests are considered to be items of safety apparel and may be carried aboard tank vessels to be worn by crew members when working near or over the water under favorable working conditions. They shall be used under the supervision and control of designated ship's officers. When carried, such vests shall not be accepted in lieu of any portion of the required number of approved life preservers and shall not be substituted for the approved life preservers required to be worn during drills and emergencies.
            
            
              § 35.03-15
              Shipboard stowage—TB/ALL.
              (a) The approved buoyant work vests shall be stowed separately from the regular stowage of approved life preservers.
              (b) The locations for the stowage of work vests shall be such as not to be easily confused with that for approved life preservers.
            
            
              § 35.03-20
              Shipboard inspections—TB/ALL.

              (a) Each work vest shall be subject to examination by a marine inspector to determine its serviceability. If found to be satisfactory, it may be continued in service, but shall not be stamped by a marine inspector with a Coast Guard stamp. If a work vest is found not to be in a serviceable condition, then such work vest shall be removed from the vessel. If a work vest is beyond repair, it shall be destroyed or mutilated in the presence of a marine inspector so as to prevent its continued use as a work vest.
            
            
              § 35.03-25
              Additional requirements for hybrid work vests.
              (a) In addition to the other requirements in this subpart, commercial hybrid PFD's must be—
              (1) Used, stowed, and maintained in accordance with the procedures set out in the manual required for these devices by § 160.077-29 of this chapter and any limitation(s) marked on them; and
              (2) Of the same or similar design and have the same method of operation as each other hybrid PFD carried on board.
              [CGD 78-174A, 51 FR 4350, Feb. 4, 1986; 51 FR 15497, Apr. 24, 1986]
            
          
          
            Subpart 35.05—Officers and Crews
            
              § 35.05-1
              Officers and crews of tankships—T/ALL.
              No tankship of the United States shall be navigated unless she shall have in her service and on board such complement of officers and crew, including lifeboatmen and tankermen where required by the regulations in this subchapter, separately stated, as called for in her certificate of inspection.
              [CGFR 65-50, 30 FR 16704, Dec. 30, 1965, as amended by USCG-2006-24371, 74 FR 11265, Mar. 16, 2009]
            
            
              §§ 35.05-5—35.05-10
              [Reserved]
            
            
              § 35.05-15
              Tank vessel security—TB/ALL.
              (a) Manned tank vessel. At least one member of the crew of a manned tank vessel shall be on board at all times except when the vessel is gas free or is moored at a dock or terminal at which watchman service is provided.
              (b) Unmanned barge. (1) The owner, managing operator, master, and person in charge of a vessel towing a tank barge that need not be manned, and each of them, shall be responsible for monitoring the security and integrity of the tank barge and for ensuring adherence to proper safety precautions. These responsibilities include, but are not limited to—
              (i) Ensuring that any tank barge added to the tow has all tank openings properly secured; has its freeing-ports and scuppers, if any, unobstructed; meets any loadline or freeboard requirements; and neither leaks cargo into the water, voids, or cofferdams nor leaks water into the tanks, voids, or cofferdams;
              (ii) Ensuring that every tank barge in the tow is properly secured within the tow;
              (iii) Ensuring that periodic checks are made of every tank barge in the tow for leakage of cargo into the water, voids, or cofferdams and for leakage of water into the tanks, voids, or cofferdams;
              (iv) Knowing the cargo of every tank barge in the tow, any hazards associated with the cargo, and what to do on discovery of a leak;
              (v) Ensuring that the crew of the vessel know the cargo of every tank barge in the tow, any hazards associated with the cargo, and what to do on discovery of a leak;
              (vi) Reporting to the Coast Guard any leaks from a tank barge in the tow into the water, as required by 33 CFR 151.15; and
              (vii) Ensuring that the crew of the vessel and other personnel in the vicinity of the tank barges in the tow follow the proper safety precautions for tank vessels, and that no activity takes place in the vicinity of the barges that could create a hazard.
              (2) When a barge is moored and contains more oil than the normal clingage and unpumpable bilge or sump residues, the barge must be kept under surveillance by a person responsible for the security of the barge and for keeping unauthorized persons off the barge.
              (3) When a barge is moored and contains no oil but is not gas free:

              (i) It must be maintained under surveillance as required in paragraph (b)(2) of this section; or
              
              (ii) All cargo tank hatches must be clearly marked in not less than three inch lettering “Danger—Keep Out,” and all hatch covers must be closed and dogged down in such a way that the hatch cannot be opened by the use of bare hands alone.
              [CGFR 65-50, 30 FR 16704, Dec. 30, 1965, as amended by CGD 80-009,48 FR 36459, Aug. 11, 1983; CGD 79-116, 60 FR 17155, Apr. 4, 1995]
            
            
              § 35.05-20
              Physical condition of crew—TB/ALL.
              No person shall be engaged as a member of the crew on a tank vessel if he is known by the employer to be physically or mentally incapable of performing the duties assigned him.
            
            
              § 35.05-25
              Illness, alcohol, drugs—TB/ALL.
              (a) No person, known by the individual in charge of a tank vessel to be under the influence of liquor or other stimulant, or to be ill to such an extent as to unfit him for any particular service on the tank vessel, shall be allowed to perform such service while in such condition.
              (b) When a member of the crew of a tank vessel which is loading bulk cargo of Grade A, B, or C arrives at the gangway and is observed to be in an intoxicated condition, he shall not be permitted to board the vessel without escort.
            
          
          
            Subpart 35.07—Logbook Entries
            
              § 35.07-1
              Application—TB/ALL.
              (a) Except as specifically noted, the provisions of this subpart shall apply to all tank vessels.
            
            
              § 35.07-5
              Logbooks and records—TB/ALL.
              (a) The master or person in charge of a vessel that is required by 46 U.S.C. 11301 to have an official logbook shall maintain the logbook on form CG-706. The official logbook is available free to masters of U.S.-flag vessels from the officer in Charge, Marine Inspection, as form CG-706B or CG-706C, depending on the number of persons employed in the crew. When the voyage is completed, the master or person in charge shall file the logbook with the Officer in Charge, Marine Inspection.
              (b) The master or person in charge of a vessel that is not required by 46 U.S.C. 11301 to have an official logbook, shall maintain, on board, an unofficial logbook or record in any form desired for the purposes of making entries therein as required by law or regulations in this subchapter. Such logs or records are not filed with the Officer in Charge, Marine Inspection, but must be kept available for review by a marine inspector for a period of 1 year after the date to which the records refer. Separate records of tests and inspections of fire fighting equipment must be maintained with the vessel's logs for the period of validity of the vessel's certificate of inspection.
              [CGD 95-027, 61 FR 25999, May 23, 1996]
            
            
              § 35.07-10
              Actions required to be logged—TB/ALL.
              (a) General—TB/ALL. The actions and observations noted in this section shall be entered in the Official Logbook or in logs or records considered to take place of the Official Logbooks. This section contains no requirements which are not made in specific laws or in other regulations in this subchapter, the items being merely grouped together for convenience.
              (b) Entries—T/ALL. Entries shall be made in the logs of tankships with respect to the following:
              (1) Onboard training, musters, and drills: held in accordance with subchapter W (Lifesaving Appliances or Arrangements) of this chapter.
              (2) Draft and load line marks. For tankships of 150 gross tons and over, prior to leaving port for ocean, coastwise, and Great Lakes voyages only. See § 35.20-5.
              (3) Verification of vessel compliance with applicable stability requirements. After loading and prior to departure and at all other times necessary to assure the safety of the vessel. See § 35.20-7.
              (4) Steering gear tests. Prior to departure, or for tank ships on voyages of less than 48 hours duration or tankships operating on lakes, bays, sounds and rivers, once every week. See § 35.20-10.

              (5) Fuel oil data. Upon receipt of fuel oil on board to be used as fuel. See § 35.25-10.
              
              (6) Inspections and tests of firefighting equipment. Once every year. See § 31.10-18 of this subchapter.
              (7) Operation and inspection of the emergency lighting and power systems. Once in each week that the vessel is navigated. See § 35.10-15.
              (8) Cargo gear inspections: At least once a month. See § 31.37-70 of this subchapter.
              (c) Entries—B/ALL. Entries shall be made in the records for tank barges with respect to the following:
              (1) Inspections and tests of firefighting equipment. Once every year. See § 31.10-18 of this subchapter.
              (2) Draft and load line marks. For tank barges of 150 gross tons and over, prior to leaving port for ocean, coastwise, and Great Lakes voyages only.
              (3) Cargo gear inspections: At least once a month. See § 31.37-70 of this subchapter.
              (4) Verification of vessel compliance with applicable stability requirements. After loading and prior to departure and at all other times necessary to assure the safety of the vessel. See § 35.20-7.
              [CGFR 65-50, 30 FR 16704, Dec. 30, 1965, as amended by CGD 89-037, 57 FR 41821, Sept. 11, 1992; CGD 84-069, 61 FR 25286, May 20, 1996, CGD 95-028, 62 FR 51199, Sept. 30, 1997]
            
          
          
            Subpart 35.08—Stability Information
            
              § 35.08-1
              Posting of stability letter.
              If a stability letter is issued under § 170.120 of this chapter, it must be posted under glass or other suitable transparent material in the pilothouse of the vessel.
              [CGD 79-023, 48 FR 51006, Nov. 4, 1983]
            
          
          
            Subpart 35.10—Fire and Emergency Requirements
            
              § 35.10-1
              Emergency training, musters, and drills—T/ALL.
              Onboard training, musters, and drills must be in accordance with subchapter W (Lifesaving Appliances and Arrangements) of this chapter.
              [CGD 84-069, 61 FR 25286, May 20, 1996]
            
            
              § 35.10-3
              Display of plans—TB/ALL.
              Barges with sleeping accommodations for more than six persons and all self-propelled vessels shall have permanently exhibited for the guidance of the officer in charge of the vessel the following plans:
              (a) General arrangement plans showing for each deck the fire control stations, the various sections enclosed by fire-resisting bulkheads, together with particulars of the fire alarms, detecting systems, the sprinkle installation (if any), the fire extinguishing appliances, means of access to different compartments, decks, etc., and the ventilating systems including particulars of the master fan controls, the positions of dampers, the location of the remote means of stopping fans, and identification numbers of the ventilating fans serving each section. If cargo compartments are “specially suited for vehicles,” they shall be so indicated on the plan. Alternatively, at the discretion of the Commandant, the aforementioned details may be set out in any other medium, such as a booklet or on computer software, provided that the aforementioned details are available to each officer and a copy is retained on board at all times and is accessible during emergencies. For vessels constructed on or after September 30, 1997 or for existing vessels which have their plans redrawn, the symbols used to identify the aforementioned details shall be in accordance with IMO Assembly resolution A.654(16). These identical symbols can also be found in ASTM Adjunct F 1626 (incorporated by reference, see § 35.01-3).
              (b) Plans showing clearly for each deck the boundaries of the watertight compartments, the openings therein with the means of closure and position of any controls thereof, and the arrangements for the correction of any list due to flooding.
              (c) The information contained in the plans shall be kept up-to-date, and any changes shall be recorded as soon as possible.
              [CGD 95-028, 62 FR 51199, Sept. 30, 1997, as amended by USCG-2000-7790, 65 FR 58459, Sept. 29, 2000; USCG-2014-0688, 79 FR 58280, Sept. 29, 2014]
            
            
              
              § 35.10-5
              Muster lists, emergency signals, and manning—T/ALL.
              The requirements for muster lists, emergency signals, and manning must be in accordance with subchapter W (Lifesaving Appliances and Arrangements) of this chapter.
              [CGD 84-069, 61 FR 25287, May 20, 1996]
            
            
              § 35.10-15
              Emergency lighting and power systems—T/ALL.
              (a) Where fitted, it shall be the duty of the master to see that the emergency lighting and power systems are tested and inspected at least once in each week that the vessel is navigated to be assured that the system is in proper operating condition.
              (b) Internal combustion engine driven emergency generators shall be tested under load for at least 2 hours, at least once in each month that the vessel is navigated.
              (c) Storage batteries for emergency lighting and power systems shall be tested at least once in each 6-month period that the vessel is navigated to demonstrate the ability of the storage battery to supply the emergency loads for the period of time specified in table 112.05-5(a) of this chapter.
              (d) The date of the tests required by this section and the condition and performance of the apparatus shall be noted in the vessel's Official Logbook or in logs or records considered to take the place of the Official Logbook.
              [CGFR 65-50, 30 FR 16709, Dec. 30, 1965, as amended by CGFR 70-143, 35 FR 19905, Dec. 30, 1970]
            
          
          
            Subpart 35.15—Notice and Reporting of Casualty and Voyage Records
            
              § 35.15-1
              Notice and reporting of casualty and voyage records—TB/ALL.
              The requirements for providing notice and reporting of marine casualties and for retaining voyage records are contained in part 4 of this chapter.
              [CGD 84-099, 52 FR 47535, Dec. 14, 1987; 53 FR 13117, Apr. 21, 1988]
            
          
          
            Subpart 35.20—Navigation
            
              § 35.20-1
              Notice to mariners; aids to navigation—T/OCLB.
              (a) Licensed officers are required to acquaint themselves with the latest information published by the Coast Guard and the National Geospatial-Intelligence Agency regarding aids to navigation, and neglect to do so is evidence of neglect of duty. It is desirable that vessels navigating oceans and coastwise and Great Lakes water shall have available in the pilothouse for convenient reference at all times a file of the applicable Notice to Mariners.

              (b) Local Notices to Mariners, published by each U.S. Coast Guard District, contain announcements and information on changes in aids to navigation and other marine information affecting the safety of navigation on oceans and coastwise and the Great Lakes. These notices may be obtained free of charge from the U.S. Coast Guard Navigation Center Web site found at http://www.navcen.uscg.gov/?pageName = lnmMain.
              

              (c) Weekly Notices to Mariners (worldwide coverage) are prepared jointly by the National Geospatial-Intelligence Agency, National Ocean Service, and the U.S. Coast Guard. They include changes in aids to navigation and other important navigation safety information in assembled form for U.S. waters. Foreign marine information is also included in these notices. These notices are available without charge from the National Geospatial-Intelligence Agency Web site found at http://msi.nga.mil/NGAPortal/MSI.portal.
              
              (d) As appropriate for the intended voyage, all vessels must carry adequate and up-to-date:
              (1) Charts;
              (2) Sailing directions;
              (3) Coast pilots;
              (4) Light lists;
              (5) Notices to mariners;
              (6) Tide tables;
              (7) Current tables; and
              
              (8) All other nautical publications necessary. 1
                
              
              
                
                  1 For United States vessels in or on the navigable waters of the United States, see 33 CFR 164.33.
              
              [CGFR 66-33, 31 FR 15268, Dec. 6, 1966, as amended by CGFR 68-32, 33 FR 5714, Apr. 12, 1968; CGD 75-074, 42 FR 5963, Jan. 31, 1977; CGD 88-070, 53 FR 34534, Sept. 7, 1988; USCG-2001-10224, 66 FR 48619, Sept. 21, 2001; USCG-2014-0688, 79 FR 58280, Sept. 29, 2014]
            
            
              § 35.20-5
              Draft of tankships—T/OC.
              The master of every tankship shall, whenever leaving port, enter the maximum draft of his vessel in the logbook.
            
            
              § 35.20-7
              Verification of vessel compliance with applicable stability requirements—TB/ALL.
              (a) Except as provided in paragraph (d) of this section, after loading and prior to departure and at all other times necessary to assure the safety of the vessel, the master or person in charge shall determine that the vessel complies with all applicable stability requirements in the vessel's trim and stability book, stability letter, Certificate of Inspection, and Load Line Certificate, as the case may be. The vessel may not depart until it is in compliance with these requirements.
              (b) When determining compliance with applicable stability requirements the vessel's draft, trim, and stability must be determined as necessary.
              (c) If a log book is required by § 35.07-5, then the master or person in charge must enter an attestation statement verifying that the vessel complies with the applicable stability requirements at the times specified in paragraph (a) and any stability calculations made in support of the determination must be retained on board the vessel for the duration of the voyage.
              (d) Stability verification is not required for tank barges whose Certificate of Inspection carries draft restrictions for purposes other than stability.
              [CGD 88-037, 57 FR 41821, Sept. 11, 1992, as amended by USCG-2014-0688, 79 FR 58280, Sept. 29, 2014]
            
            
              § 35.20-10
              Steering gear test—T/ALL.
              On all tankships making voyages of more than 48 hours' duration, the entire steering gear, the whistle, the means of communication, and the signaling appliances between the bridge or pilothouse and engineroom shall be examined and tested by a licensed officer of the vessel within a period of not more than 12 hours before leaving port. All such vessels making voyages of less than 48 hours' duration or operating on lakes, bays, sounds, and rivers shall be so examined and tested at least once in every week. The fact and time of such examination and test shall be recorded in the ship's logbook.
            
            
              § 35.20-20
              Master's and officer's responsibility—TB/ALL.
              Nothing in this part shall exonerate any master or officer in command from the consequences of any neglect to keep a proper lookout or the neglect of any precaution which may be required by the ordinary practice of seamen or by the special circumstances of the case.
            
            
              § 35.20-30
              Flashing the rays of a searchlight or other blinding light—T/ALL.
              No person shall flash, or cause to be flashed, the rays of a search light or other blinding light onto the bridge or into the pilothouse of any vessel under way.
              [CGD 95-027, 61 FR 26000, May 23, 1996]
            
            
              § 35.20-35
              Whistling—T/ALL.
              The unnecessary sounding of a vessel's whistle is prohibited within any harbor limits of the United States.
              [CGD 95-027, 61 FR 26000, May 23, 1996]
            
            
              § 35.20-40
              Maneuvering characteristics—T/OC.
              For each ocean and coastwise tankship of 1,600 gross tons or over, the following apply:
              (a) The following maneuvering information must be prominently displayed in the pilothouse on a fact sheet:

              (1) For full and half speed, a turning circle diagram to port and starboard that shows the time and the distance of advance and transfer required to alter the course 90 degrees with maximum rudder angle and constant power settings.
              (2) The time and distance to stop the vessel from full and half speed while maintaining approximately the initial heading with minimum application of rudder.
              (3) For each vessel with a fixed propeller, a table of shaft revolutions per minute for a representative range of speeds.
              (4) For each vessel with a controllable pitch propeller a table of control settings for a representative range of speeds.
              (5) For each vessel that is fitted with an auxiliary device to assist in maneuvering, such as a bow thruster, a table of vessel speeds at which the auxiliary device is effective in maneuvering the vessel.
              (b) The maneuvering information must be provided for the normal load and normal ballast condition for:
              (1) Calm weather—wind 10 knots or less, calm sea;
              (2) No current;
              (3) Deep water conditions—water depth twice the vessel's draft or greater; and
              (4) Clean hull.
              (c) At the bottom of the fact sheet, the following statement must appear:
              
                Warning
                The response of the (name of the vessel) may be different from those listed above if any of the following conditions, upon which the maneuvering information is based, are varied:
                (1) Calm weather—wind 10 knots or less, calm sea;
                (2) No current;
                (3) Water depth twice the vessel's draft or greater;
                (4) Clean hull; and
                (5) Intermediate drafts or unusual trim.
              
              
              (d) The information on the fact sheet must be:
              (1) Verified six months after the vessel is placed in service; or
              (2) Modified six months after the vessel is placed into service and verified within three months thereafter.
              (e) The information that appears on the fact sheet may be obtained from:
              (1) Trial trip observations;
              (2) Model tests;
              (3) Analytical calculations;
              (4) Simulations;
              (5) Information established from another vessel of similar hull form, power, rudder and propeller; or
              (6) Any combination of the above.
              The accuracy of the information in the fact sheet required is that attainable by ordinary shipboard navigation equipment.
              (f) The requirements for information for fact sheets for specialized craft such as semi-submersibles, hydrofoils, hovercraft and other vessels of unusual design will be specified on a case by case basis.
              [CGD 73-78, 40 FR 2689, Jan. 15, 1975]
            
            
              § 35.20-45
              Use of Auto Pilot—T/ALL.
              When the automatic pilot is used in:
              (a) Areas of high traffic density;
              (b) Conditions of restricted visibility; and
              (c) All other hazardous navigational situations, the master shall ensure that:
              (1) It is possible to immediately establish manual control of the ship's steering;
              (2) A competent person is ready at all times to take over steering control; and
              (3) The changeover from automatic to manual steering and vice versa is made by, or under, the supervision of the officer of the watch.
              [CGD 75-074, 42 FR 5963, Jan. 31, 1977, as amended by CGD 91-204, 58 FR 27633, May 10, 1993; USCG-2015-0926, 83 FR 55281, Nov. 5, 2018, 83 FR 56271, Nov. 13, 2018]
            
          
          
            Subpart 35.25—Engine Department
            
              § 35.25-1
              Examination of boilers and machinery by engineer—T/ALL.
              It shall be the duty of an engineer when assuming charge of the boilers to examine the same forthwith and thoroughly. If any part thereof is found in bad condition, the engineer shall immediately report the facts to the master, owner, or agent, and to the nearest Officer in Charge, Marine Inspection.
              [CGD 95-027, 61 FR 26000, May 23, 1996]
            
            
              
              § 35.25-5
              Repairs of boilers and unfired pressure vessels and reports of repairs or accidents by chief engineer—TB/ALL.
              (a) Before making any repairs to boilers or unfired pressure vessels, the chief engineer shall submit a report covering the nature of the repairs to the Officer in Charge, Marine Inspection, at or nearest to the port where the repairs are to be made.
              (b) In the event of an accident to a boiler, unfired pressure vessel, or machinery tending to render the further use of the item itself unsafe until repairs are made, or if by ordinary wear such items become unsafe, a report shall be made by the chief engineer immediately to the Officer in Charge, Marine Inspection, or if at sea, immediately upon arrival at port.
            
            
              § 35.25-10
              Requirements for fuel oil—T/ALL.
              (a) Oil to be used as fuel to be burned under boilers on tankships shall have a flashpoint of not less than 140°F. (Pensky-Martens Closed Cup Method, ASTM D 93) (incorporated by reference, see § 35.01-3).
              (b) It shall be the duty of the chief engineer to make an entry in the log of each supply of fuel oil received on board, stating the quantity received, the name of the vendor, the name of the oil producer, and the flashpoint (Pensky-Martens Closed Cup Method, ASTM D 93) (incorporated by reference, see § 35.01-3) for which it is certified by the producer.
              (c) It shall be the further duty of the chief engineer to draw and seal at the time the supply is received on board, a half-pint sample of each lot of fuel oil, such sample to be preserved until that particular supply of oil is exhausted.
              [CGFR 65-50, 30 FR 16704, Dec. 30, 1965, as amended by CGFR 68-82, 33 FR 18805, Dec. 18, 1968; CGD 73-254, 40 FR 40163, Sept. 2, 1975; USCG-2000-7790, 65 FR 58459, Sept. 29, 2000]
            
            
              § 35.25-15
              Carrying of excess steam—TB/ALL.
              It shall be the duty of the chief engineer of any tank vessel to see that a steam pressure is not carried in excess of that allowed by the certificate of inspection, and to see that the safety valves, once set by the inspector, are in no way tampered with or made inoperative.
              [CGD 95-028, 62 FR 51199, Sept. 30, 1997]
            
          
          
            Subpart 35.30—General Safety Rules
            
              § 35.30-1
              Warning signals and signs—TB/ALL.
              (a) Red warning signals. During transfer of bulk cargo while fast to a dock, a red signal (flag by day and electric lantern at night) shall be so placed that it will be visible on all sides. While transferring bulk cargo at anchor, a red flag only shall be displayed.
              (b) Warning sign at gangway. A sign shall be displayed to warn persons approaching the gangway, while a vessel is moored or anchored unless it is empty and gas-freed. The sign shall state in letters not less than 2 inches high substantially as follows:
              
                Warning
                No open lights.
                No smoking.
                No visitors.
              
              
              (c) Warning sign in radio room. A sign shall be placed in radio room warning against the use of radio equipment during transfer of Grade A, B, or C liquids, except by permission of senior deck officer.
              (d) [Reserved]
              (e) Additional placards or signs required in connection with the movement of certain open hopper type barges are described in § 35.01-45.
              [CGFR 65-50, 30 FR 16704, Dec. 30, 1965, as amended by CGFR 70-143, 35 FR 19905, Dec. 30, 1970; CGD 73-96, 42 FR 49024, Sept. 26, 1977; CGD 73-243, 45 FR 18000, Mar. 20, 1980]
            
            
              § 35.30-5
              Fires, matches, and smoking—TB/ALL.
              (a) General. In making the determinations required under paragraphs (b), (c), and (d) of this section the senior deck officer on duty, who shall be a licensed officer or certificated tankerman, shall exercise his skill and experience with due regard to attendant conditions and circumstances, including consideration for location of shore side facilities, maintenance of mobility, provision for fire protection, state or change of winds, tides, sea, weather conditions, forces of nature and other circumstances generally beyond human control.
              (b) Boiler fires. Boiler fires are normally permitted during cargo transfer operations: Provided, That prior to loading Grades A, B, and C cargoes, the senior deck officer on duty, who shall be a licensed officer or certificated tankerman, shall make an inspection to determine whether in his judgment boiler fires may be maintained with reasonable safety during the loading operation.
              (c) Smoking. Smoking is prohibited on the weather decks of tank vessels when they are not gas free or are alongside docks. At other times and places the senior deck officer on duty, who shall be a licensed officer or certificated tankerman, shall designate when and where the crew may smoke: Provided, That prior to loading Grade A, B, or C cargo the master or senior deck officer on duty shall make an inspection to determine if and where, in his judgment, smoking may be permitted with reasonable safety during the loading operation.
              (d) Matches. The use of other than safety matches is forbidden aboard tank vessels at all times.
              [CGFR 65-50, 30 FR 16704, Dec. 30, 1965, as amended by CGD 95-012, 60 FR 48049, Sept. 18, 1995]
            
            
              § 35.30-10
              Cargo tank hatches, ullage holes, and Butterworth plates—TB/ALL.
              No cargo tank hatches, ullage holes, or Butterworth plates shall be opened or shall remain open without flame screens, except under the supervision of the senior members of the crew on duty, unless the tank opened is gas free.
            
            
              § 35.30-15
              Combustible gas indicator—TB/ALL.
              (a) The provisions of this section shall apply only to United States flag vessels.
              (b) Manned tank barges and tankships authorized to carry Grade A, B, C, or D liquids at any temperature, or Grade E liquids at elevated temperatures, shall be provided with a combustible gas indicator suitable for determining the presence of explosive concentrations of the cargo carried. An indicator which bears the label of Underwriters' Laboratories Inc., Factory Mutual Engineering Division, or other organizations acceptable to the Commandant will be accepted as meeting this requirement.
            
            
              § 35.30-20
              Emergency equipment—TB/ALL
              (a) Two emergency outfits, stored for use in widely separated, accessible locations, are required for the following:
              (1) All tankships on international voyage.
              (2) All tankships over 1,000 gross tons.
              (3) All tankships having cargo tanks which exceed 15 feet in depth, measured from the deck to the lowest point at which cargo is carried.
              (b) One emergency outfit is required for all manned tank barges having cargo tanks which exceed 15 feet in depth, measured from the deck to the lowest point at which cargo is carried.
              (c) Each emergency outfit shall be equipped as follows:
              (1) One pressure-demand, open-circuit, self-contained breathing apparatus, approved by the Mine Safety and Health Administration (MSHA) and by the National Institute for Occupational Safety and Health (NIOSH) and having at a minimum a 30-minute air supply, a full facepiece, and a spare charge.
              (2) One lifeline with a belt or a suitable harness.
              (3) One, Type II or Type III, flashlight constructed and marked in accordance with ASTM F 1014 incorporated by reference, see § 35.01-3).
              (4) One fire ax.
              (5) Boots and gloves of rubber or other electrically nonconducting material.
              (6) A rigid helmet which provides effective protection against impact.
              (7) Protective clothing of material that will protect the skin from the heat of fire and burns from scalding steam. The outer surface shall be water resistant.

              (d) A self-contained compressed-air breathing apparatus previously approved by MSHA and NIOSH under part 160, subpart 160.011, of this chapter may continue in use as required equipment if it was part of the vessel's equipment on November 23, 1992, and as long as it is maintained in good condition to the satisfaction of the Officer in Charge, Marine Inspection.
              (e) Lifelines shall be of steel or bronze wire rope. Steel wire rope shall be either inherently corrosion resistant or made so by galvanizing or tinning. Each end shall be fitted with a hook with keeper having a throat opening which can be readily slipped over a 5/8-inch bolt. The total length of the lifeline shall be dependent upon the size and arrangement of the vessel, and more than one line may be hooked together to achieve the necessary length. No individual length of lifeline may be less than 50 feet in length. The assembled lifeline shall have a minimum breaking strength of 1,500 pounds.
              [CGD 73-11R, 38 FR 27354, Oct. 3, 1973, as amended by CGD 75-074, 42 FR 5963, Jan. 31, 1977; CGD 82-042, 53 FR 17704, May 18, 1988; CGD 86-036, 57 FR 48324, Oct. 23, 1992; 57 FR 56406, Nov. 27, 1992; CGD 95-028, 62 FR 51199, Sept. 30, 1997; USCG-1999-5151, 64 FR 67177, Dec. 1, 1999]
            
            
              § 35.30-25
              Explosives—TB/ALL.
              Fulminates or other detonating compounds in bulk in dry condition; explosive compositions that ignite spontaneously or undergo marked decomposition when subjected for forty-eight consecutive hours to a temperature of 167 °F. or more; composition containing an ammonium salt and a chlorate; and other like explosives shall not be accepted, stored, stowed or transported on board tank vessels.
            
            
              § 35.30-30
              Portable electric equipment—TB/ALL.
              Portable electric equipment must not be used in a hazardous location described in subpart 111.105 of this chapter except:
              (a) Self-contained, battery-fed, explosion-proof lamps approved by Underwriters Laboratories Inc., Factory Mutual Research Corporation, or other independent laboratory recognized by the Commandant, for use in a Class I, Division 1 location for the electrical group classification of the cargo;
              (b) Intrinsically safe equipment approved by Underwriters Laboratories Inc., Factory Mutual Research Corporation, or other independent laboratory recognized by the Commandant, for use in a Class I, Division 1 location for the electrical group classification of the cargo; and
              (c) Any electrical equipment, if:
              (1) The hazardous location is:
              (i) Enclosed; and
              (ii) Gas free;
              (2) The adjacent compartments are:
              (i) Gas free;
              (ii) Inerted;
              (iii) Filled with water;
              (iv) Filled with Grade E liquid; or
              (v) Spaces where flammable gases are not expected to accumulate; and:
              (3) Each compartment where flammable gas is expected to accumulate is:
              (i) Closed; and
              (ii) Secured.
              [CGD 74-125A, 47 FR 15230, Apr. 8, 1982]
            
            
              § 35.30-35
              Spark producing devices—TB/ALL.
              (a) Where Grades A, B, C, and D liquid cargoes are involved, power driven or manually operated spark producing devices shall not be used in bulk cargo tanks, fuel oil tanks, cargo pumprooms, or enclosed spaces immediately above or adjacent to bulk cargo tanks unless all the following conditions are met:
              (1) The compartment itself is gas-free;
              (2) The compartments adjacent and the compartments diagonally adjacent are either:
              (i) Gas-free;
              (ii) Inerted;
              (iii) Filled with water;
              (iv) Contain Grade E liquid and are closed and secured; or
              (v) Are spaces in which flammable vapors and gases normally are not expected to accumulate; and,
              (3) All other compartments of the vessel in which flammable vapors and gases may normally be expected to accumulate are closed and secured.
              (b) This section does not prohibit the use of small hand tools in such locations.
              [CGFR 65-50, 30 FR 16704, Dec. 30, 1965, as amended by USCG-2004-18884, 69 FR 58345, Sept. 30, 2004]
            
            
              
              § 35.30-40
              Flammable liquid and gas fuels as ship's stores—TB/ALL.
              Flammable liquids and gases other than diesel fuel, to be used as fuel for approved equipment must satisfy the following:
              (a) Stowage must be in containers approved by DOT or A.S.M.E. for the contents carried, or in a portable safety container approved by a recognized testing laboratory for the contents carried.
              (b) The contents must be marked on the containers, and the containers must be labeled in accordance with DOT requirements for flammable liquids and gases.
              (c) Containers must be stowed on or above the weather deck in locations designated by the master. Containers specified in paragraph (a)(1) of this section which do not exceed a capacity of five gallons may be stowed below the weather deck in a paint or lamp locker.
              [CGD 80-009, 48 FR 36459, Aug. 11, 1983, as amended by CGD 86-033, 53 FR 36024, Sept. 16, 1988; CGD 95-028, 62 FR 51199, Sept. 30, 1997]
            
          
          
            Subpart 35.35—Cargo Handling
            
              § 35.35-1
              Persons on duty—TB/ALL.
              (a) On each tankship required to be documented under the laws of the United States, the owner, managing operator, master, and person in charge of the vessel, and each of them, shall ensure that—
              (1) Enough “Tankerman-PICs” or restricted “Tankerman-PICs”, and “Tankerman-Assistants”, authorized for the classification of cargo carried, are on duty to safely transfer liquid cargo in bulk or safely clean cargo tanks; and
              (2) Each transfer of liquid cargo in bulk and each cleaning of a cargo tank is supervised by a person qualified to be the person in charge of the transfer or the cleaning under subpart C of 33 CFR part 155.
              (b) On each United States tank barge subject to inspection—
              (1) The owner, managing operator, master, and person in charge of the vessel, and each of them, shall ensure that no transfer of liquid cargo in bulk or cleaning of a cargo tank takes place unless under the supervision of a qualified person designated as the person in charge of the transfer or the cleaning under subpart C of 33 CFR part 155; and
              (2) The person designated as the person in charge of the transfer shall ensure that—
              (i) Enough qualified personnel are on duty to safely transfer liquid cargo in bulk or safely clean cargo tanks; and
              (ii) The approved portable extinguishers required by table 34.50-10(a) of this chapter are aboard and readily available before any transfer of liquid cargo in bulk or any operation of barge machinery or boilers.
              (c) On each foreign tankship, the owner, managing operator, master, and person in charge of the vessel, and each of them, shall ensure that—
              (1) Enough personnel, qualified for the classification of cargo carried, are on duty to safely transfer liquid cargo in bulk or safely clean cargo tanks; and
              (2) Each transfer of liquid cargo in bulk and each cleaning of a cargo tank is supervised by a qualified person designated as a person in charge of the transfer or the cleaning under subpart C of 33 CFR part 155.
              (d) On each foreign tank barge—
              (1) The owner, managing operator, master, and person in charge of the vessel, and each of them, shall ensure that no transfer of liquid cargo in bulk or cleaning of a cargo tank takes place unless under the supervision of a qualified person designated as the person in charge of the transfer or the cleaning under subpart C of 33 CFR part 155.
              (2) The person designated as the person in charge of the transfer shall ensure that enough qualified personnel are on duty to safely transfer liquid cargo in bulk or safely clean cargo tanks.
              (e) The person in charge of the transfer of liquid cargo in bulk on the tank vessel shall be responsible for the safe loading and discharge of the liquid cargo in bulk.

              (f) The person in charge of the transfer of liquid cargo in bulk on each United States tank vessel, when lightering to or from a foreign tank vessel, shall ensure that the person in charge on the foreign tank vessel, or his or her interpreter, is capable of reading, speaking, and understanding the English language well enough to allow a safe transfer.
              [CGD 79-116, 60 FR 17155, Apr. 4, 1995]
            
            
              § 35.35-4
              Insulating flange joint or nonconductive hose—TB/ALL.
              (a) A vessel's cargo hose string or vapor recovery hose must use an insulating flange or one continuous length of nonconductive hose between the vessel and the shore transfer facility. For each vapor recovery hose or cargo hose string, only one insulating flange or non-conductive hose must be provided. See 33 CFR 154.2101(g).
              (b) The insulating flange must be inserted at the jetty end and take all reasonable measures to ensure the connection will not be disturbed. The hose must be suspended to ensure the hose-to-hose connection flanges do not rest on the jetty deck or other structure that may render the insulating flange ineffective or short circuited by contact with external metal or through the hose handling equipment.
              (c) The insulating flange must be inspected and tested at least annually, or more frequently if necessary due to deterioration caused by environmental exposure, usage, and damage from handling. After installation, the insulation reading between the metal pipe on the shore side of the flange and the end of the hose or metal arm when freely suspended must not be less than 1,000 ohms. A suitable DC insulation tester must be used.
              [USCG-1999-5150, 78 FR 42641, July 16, 2013]
            
            
              § 35.35-5
              Electrical bonding—TB/ALL.
              The use of a vessel/shore bonding cable or wire is permissible only if operationally necessary and only in compliance with the requirements of paragraphs (a) and (b) of this section.
              (a) A switch on the jetty that is in series with the bonding cable must be provided. The switch must be listed or certified by a Coast Guard accepted independent laboratory and approved for use in a Class I Zone 1 or Class I, Division 1 location, and the appropriate Gas Group of the cargo authorized for the vessel.
              (b) The connection point for the bonding cable system must be at least 20 feet from the cargo manifold area, the cargo hose string, or the vapor recovery connection. The switch must be in the off position before connecting or disconnecting the bonding cable. The bonding cable must be attached before the cargo hoses or arms, or the vapor recovery connections are connected. The bonding cable must be removed only after the cargo hoses or arms, or the vapor recovery connections have been disconnected.
              [USCG-1999-5150, 78 FR 42642, July 16, 2013]
            
            
              § 35.35-10
              Closing of freeing-ports, scuppers, and sea valves—TB/ALL.
              The person in charge of each transfer of liquid cargo in bulk shall ensure that all freeing-ports and scuppers are properly plugged during the transfer except on tank vessels using water for cooling decks. Although under no circumstances may sea valves be secured by locks, the valves must be closed, and lashed or sealed, to indicate that they should not be opened during the transfer.
              [CGD 79-116, 60 FR 17156, Apr. 4, 1995]
            
            
              § 35.35-15
              Connecting for cargo transfer—TB/ALL.
              (a) Movement of the vessel must be considered to insure safe cargo transfer. Suitable material must be used in joints and in couplings to insure that connections are tight. A bolted flanged coupling must not have less than four bolts, under any circumstances.
              (b) When cargo connections are supported by ship's tackle, the person in charge of the transfer of liquid cargo in bulk shall determine the weights involved to ensure that adequate tackle is used.
              (c) Pans or buckets shall be placed under cargo hose connections on the tank vessel.
              [CGFR 65-50, 30 FR 16704, Dec. 30, 1965, as amended by CGD 80-009, 48 FR 36459, Aug. 11, 1983; CGD 79-116, 60 FR 17156, Apr. 4, 1995]
            
            
              § 35.35-20
              Inspection before transfer of cargo—TB/ALL.
              Before the transfer of liquid cargo in bulk, the person in charge of the transfer shall inspect the vessel to ensure the following:
              (a) Warnings are displayed as required.
              
              (b) No repair work in way of cargo spaces is being carried on without his permission.
              (c) Cargo connections have been made as described in § 35.35-15 and cargo valves are set.
              (d) All cargo connections have been made to the vessel's pipeline, and not through an open end hose led through a hatch.
              (e) In loading Grades A, B, and C cargoes, there are no fires or open flames present on the deck, or in any compartment which is located on, facing, open, and adjacent to that part of the deck on which cargo connections have been made.
              (f) The shore terminal or the other tank vessel concerned has reported itself in readiness for transfer of cargo.
              (g) All sea valves connected to the cargo piping system are closed.
              (h) In loading Grades A, B, and C cargoes, that an inspection has been made to determine whether boiler fires can be maintained with reasonable safety.
              (i) In loading Grades A, B, and C cargoes, that an inspection has been made to determine whether galley fires can be maintained with reasonable safety.
              (j) In loading Grades A, B, or C cargoes, that an inspection has been made to determine whether smoking may be permitted with reasonable safety in areas other than the weather deck.
              (k) On tankships the construction or conversion of which is started on or after July 1, 1951, which are to load or discharge Grade A cargo, all openings in the top of the tanks, except the branch vent lines and covers to ullage hole sounding pipes, are tightly closed. (See §§ 32.20-20 and 32.55-20 of this subchapter.)
              (l) On tankships the construction or conversion of which is started on or after July 1, 1951, which are to load or discharge Grade A cargo, the method for determining the liquid level in the tank without opening ullage holes, cargo hatches or Butterworth plates is in proper order. (See § 32.20-20 of this subchapter.)
              (m) When a transfer operation includes collection of cargo vapor to or from a vessel's cargo tanks through a vapor control system not located on the vessel:
              (1) Each part of the vapor collection system is aligned to allow vapor to flow to or from a facility vapor control system, or if lightering, to the other vessel;
              (2) Vapor collection hoses or arms are connected to the vessel vapor collection connection;
              (3) The electrical insulation requirements of 33 CFR 154.810(g) or § 39.40-3(c) of this subchapter are provided between the vessel vapor connection and the facility or service vessel vapor connection;
              (4) The maximum cargo transfer rate is determined in accordance with § 39.30-1(d) of this subchapter;
              (5) The maximum and minimum operating pressures at the facility vapor connection, or vessel vapor connection if lightering, are determined;
              (6) The overfill control system on a tank barge, if fitted in accordance with § 39.20-9(b) of this subchapter, is connected to the facility, tested and operating properly;
              (7) Each alarm required by §§ 39.20-7, 39.20-9 and 39.40-3(a) of this subchapter has been tested not more than 24 hours prior to the start of the transfer operation and is operating properly;
              (8) Each vapor recovery hose has no unrepaired loose covers, kinks, bulges, soft spots, or any other defect which would permit the discharge of vapors through the hose material, and no gouges, cuts, or slashes that penetrate the first layer of hose reinforcement; and
              (9) The oxygen content in the vapor space of each of the vessel's inerted cargo tanks connected to the vapor collection system is—
              (i) At or below 60 percent by volume of the cargo's minimum oxygen concentration for combustion at the start of cargo transfer; or
              (ii) At or below 8 percent by volume, at the start of cargo transfer, for vapor of crude oil, gasoline blends, or benzene.
              [CGFR 65-50, 30 FR 16704, Dec. 30, 1965, as amended by CGD 80-009, 48 FR 36459, Aug. 11, 1983; CGD 88-102, 55 FR 25446, June 21, 1990; CGD 79-116, 60 FR 17156, Apr. 4, 1995; USCG-1999-5150, 78 FR 42642, July 16, 2013]
            
            
              
              § 35.35-25
              Approval to start transfer of cargo—TB/ALL.
              When the person in charge of the transfer of liquid cargo in bulk has ensured that the requirements of §§ 35.35-20 and 35.35-30 have been met, he or she may give approval to start the transfer.
              [CGD 79-116, 60 FR 17156, Apr. 4, 1995]
            
            
              § 35.35-30
              “Declaration of Inspection” for tank vessels—TB/ALL.
              (a) After an inspection under § 35.35-20, but before a transfer of cargo, fuel oil, or bunkers may commence as described in this section and 33 CFR 156.120 and 156.150, the person in charge of the transfer shall prepare, in duplicate, a Declaration of Inspection. The original must be kept aboard the vessel, and the duplicate provided to the terminal supervisor or that person's representative. The supervisor or the representative may, upon demand, inspect the vessel to determine whether its condition is as stated on the Declaration of Inspection.

              (b) The Declaration of Inspection may be in any form, but must contain at least:
              
              
                Declaration of Inspection Before Transfer of Liquid Cargo in Bulk
                
                Date
                
                Vessel
                
                Port of
                
                Product[s] being transferred—(Classification[s] and Kind[s])
                
                
                
                
                
                I, __________, the person in charge of the transfer of liquid cargo in bulk about to begin, do certify that I have personally inspected this vessel with reference to the following requirements set forth in 46 CFR 35.35-20, and that opposite each of the applicable items listed below I have indicated whether the vessel complies with all pertinent regulations.
                (1) Are warnings displayed as required?
                (2) Is there any repair work in way of cargo spaces being carried on for which permission has not been given?
                (3) Have cargo connections been made as described in 46 CFR 35.35-15 and are cargo valves set?
                (4) Have all cargo connections been made to the vessel's pipeline and not through an open-end hose led through a hatch?
                (5) Are there any fires or open flames present on the deck or in any compartment which is located on, open or adjacent to or facing the main deck of the vessels on which the cargo connections have been made?
                (6) Has the shore terminal or other tank vessel concerned reported itself in readiness for transfer of cargo?
                (7) Are sea valves connected to the cargo piping system closed?
                (8) If Grades, A, B, or C cargoes are to be loaded and boiler fires are lighted, has an inspection been made to determine whether these fires may be maintained with reasonable safety?
                (9) If Grades A, B, or C cargoes are to be loaded and galley fires are lighted, has an inspection been made to determine whether the galley fires may be maintained with reasonable safety?
                (10) If Grades A, B, or C cargoes are to be loaded, has an inspection been made to determine whether smoking is to be permitted in areas not on the weather decks?
                (11) If smoking is to be permitted in areas not on the weather decks, have those areas been designated?
                (12) Is the inert gas system being operated as necessary to maintain an inert atmosphere in the cargo tanks in compliance with 46 CFR 32.53-5?
                (13) Have the applicable sections of the vessel response plan been reviewed before commencing transfer, and arrangements or contingencies made for implementation of the Plan should the need arise?
              
              

              (c) In addition to the requirements in paragraph (b) of this section, if a transfer operation includes the collection of cargo vapor to or from a vessel's cargo tanks through a vapor control system not located on the vessel, the Declaration of Inspection must include the following as an appendix:
              
              
                (1) Is each part of the vapor collection system aligned to allow vapor to flow to or from the facility vapor connection or, if lightering, to the other vessel?
                (2) Are the vapor collection hoses or arms connected to the vessel's vapor collection connection?
                (3) Are the vessel and facility vapor connections electrically isolated?
                (4) Have the initial transfer rate and the maximum transfer rate been determined?
                (5) Have the maximum and minimum operating pressures at the facility vapor connection, or the vessel vapor connection if lightering, been determined?
                (6) Have all alarms required by §§ 39.20-7, 39.20-9 and 39.40-3(a) of this subchapter been tested within 24 hours prior to the start of the transfer operation and found to be operating properly?

                (7) Is each vapor recovery hose free of unrepaired loose covers, kinks, bulges, soft spots, or any other defect which would permit the discharge of vapors through the hose material, and gouges, cuts, or slashes that penetrate the first layer of hose reinforcement?
                (8) Has the oxygen content in the vapor space of each of the vessel's inerted cargo tanks connected to the vapor collection system been verified to be—
                (i) At or below 60 percent by volume, at the start of cargo transfer, of the cargo's minimum oxygen concentration for combustion; or
                (ii) At or below 8 percent by volume, at the start of cargo transfer, for vapor of crude oil, gasoline blends, or benzene.
              
              [CGD 80-009, 48 FR 36459, Aug. 11, 1983, as amended by CGD 88-102, 55 FR 25446, June 21, 1990; CGD 79-116, 60 FR 17156, Apr. 4, 1995; CGD 79-116, 62 FR 25135, May 8, 1997; USCG-1999-5150, 78 FR 42642, July 16, 2013]
            
            
              § 35.35-35
              Duties of person in charge of transfer—TB/ALL.
              The person in charge of the transfer of liquid cargo in bulk, fuel oil in bulk, or bunkers in bulk shall control the transfer as follows:
              (a) Supervise the operations of cargo-system valves.
              (b) Commence transfer of cargo at slow rate of cargo flow.
              (c) Observe cargo connections for leakage.
              (d) Observe pressure on cargo system.
              (e) If transfer is loading (rather than discharging), observe rate of loading to avoid overflow of tanks.
              (f) Comply with 33 CFR 156.120 and 156.150.
              [CGD 79-116, 60 FR 17156, Apr. 4, 1995, as amended by CGD 79-116, 62 FR 25135, May 8, 1997]
            
            
              § 35.35-40
              Conditions under which transfer operations shall not be commenced or if started shall be discontinued—TB/ALL.
              Cargo transfer operations shall not be started or, if started, shall be discontinued under the following conditions:
              (a) During severe electrical storms.
              (b) If a fire occurs on the wharf or on the tanker or in the vicinity.
            
            
              § 35.35-42
              Restrictions on vessels alongside a tank vessel loading or unloading cargo of Grade A, B, or C—TB/ALL.
              (a) No vessel may come alongside or remain alongside a tank vessel in way of its cargo tanks while it is loading or unloading cargo of Grade A, B, or C without permission of the person in charge of the transfer on the tank vessel.
              (b) No vessel may come alongside or remain alongside a tank vessel in way of its cargo tanks while it is loading or unloading cargo of Grade A, B, or C unless the conditions then prevailing are acceptable to the persons in charge of cargo-handling on both vessels.
              [CGD 79-116, 60 FR 17156, Apr. 4, 1995]
            
            
              § 35.35-45
              Auxiliary steam, air, or electric current—B/ALL.
              When discharging cargo from one or more barges, the towing vessel may furnish steam, air, or electric current for pumps on barges or dock, but in no case shall the cargo pass through or over the towing vessel.
            
            
              § 35.35-50
              Termination of transfer operations—TB/ALL.
              (a) When transfer operations are completed the valves on cargo connections on the vessel shall be closed. The cargo connections shall be drained of cargo.
              (b) [Reserved]
            
            
              § 35.35-55
              Transfer of other cargo or stores on tank vessels—TB/ALL.
              (a) No packaged goods, freight, or ship's stores may be loaded or unloaded during the loading or unloading of cargo of Grade A, B, or C except by permission of the person in charge of the transfer of liquid cargo in bulk. No explosives may be loaded, unloaded, or carried as cargo on any tank vessel containing cargo of Grade A, B, or C.
              (b) Where package and general cargo is carried directly over bulk cargo tanks, it shall be properly dunnaged to prevent chafing of metal parts and securely lashed or stowed.
              [CGFR 65-50, 30 FR 16704, Dec. 30, 1965, as amended by CGD 79-116, 60 FR 17157, Apr. 4, 1995]
            
            
              
              § 35.35-60
              Transportation of other cargo or stores on tank barges—B/ALL.
              (a) Tank barges may be permitted to transport deck cargoes directly over bulk cargo spaces when the nature of such deck cargoes and the methods of loading and unloading same do not create an undue hazard. Such tank barges shall have their decks properly dunnaged to prevent chafing between the steel parts of the vessel and the deck cargo.
              (b) [Reserved]
            
            
              § 35.35-70
              Maintenance of cargo handling equipment—TB/ALL.
              The cargo handling equipment shall be maintained by the tank vessel's personnel in accordance with the regulations in this subchapter, including the following:
              (a) Cargo hose shall not be used in transfer operations in which the pressures are such that leakage of cargo occurs through the body of the hose.
              (b) Cargo pump relief valves shall be tested at least once each year to determine that they function satisfactorily at the pressure at which they are set to open.
              (c) Cargo pump pressure gage shall be tested at least once a year for accuracy.
              (d) The cargo discharge piping of all tank vessels shall be tested at least once each year for tightness, at the maximum working pressure.
            
            
              § 35.35-75
              Emergencies—TB/ALL.
              In case of emergencies nothing in the regulations in this subchapter shall be construed as preventing the senior officer present from pursuing the most effective action in his judgment for rectifying the conditions causing the emergency.
            
            
              § 35.35-85
              Air compressors—TB/ALL.
              No person may operate, install, or reinstall an air compressor in a cargo area described in § 32.35-15 of this subchapter.
              [CGD 95-028, 62 FR 51200, Sept. 30, 1997]
            
          
          
            Subpart 35.40—Posting and Marking Requirements—TB/ALL
            
              § 35.40-1
              General alarm contact maker—TB/ALL.
              Each general alarm contact maker must be marked in accordance with requirements in subchapter J (Electrical Engineering Regulations) of this chapter.
              [CGD 74-125A, 47 FR 15231, Apr. 8, 1982]
            
            
              § 35.40-5
              General alarm bells—TB/ALL.
              General alarm bells must be marked in accordance with requirements in subchapter J (Electrical Engineering Regulations) of this chapter.
              [CGD 74-125A, 47 FR 15231, Apr. 8, 1982]
            
            
              § 35.40-6
              Emergency lights—TB/ALL.
              Emergency lights must be marked in accordance with requirements in subchapter J (Electrical Engineering Regulations) of this chapter.
              [CGD 74-125A, 47 FR 15231, Apr. 8, 1982]
            
            
              § 35.40-7
              Carbon dioxide and clean agent alarms—T/ALL.
              Each carbon dioxide or clean agent fire extinguishing alarm installed after November 19, 1952, must be conspicuously marked: “WHEN ALARM SOUNDS VACATE AT ONCE. [CARBON DIOXIDE/CLEAN AGENT—as appropriate] BEING RELEASED.”
              [USCG-2006-24797, 77 FR 33874, June 7, 2012]
            
            
              § 35.40-8
              Carbon dioxide warning signs—T/ALL.
              Each entrance to a space storing carbon dioxide cylinders, a space protected by carbon dioxide systems, or any space into which carbon dioxide might migrate must be conspicuously marked as follows:
              (a) Spaces storing carbon dioxide—“CARBON DIOXIDE GAS CAN CAUSE INJURY OR DEATH. VENTILATE THE AREA BEFORE ENTERING. A HIGH CONCENTRATION CAN OCCUR IN THIS AREA AND CAN CAUSE SUFFOCATION.”.

              (b) Spaces protected by carbon dioxide—“CARBON DIOXIDE GAS CAN CAUSE INJURY OR DEATH. WHEN ALARM OPERATES OR WINTERGREEN SCENT IS DETECTED, DO NOT ENTER UNTIL VENTILATED. LOCK OUT SYSTEM WHEN SERVICING.” The reference to wintergreen scent may be omitted for carbon dioxide systems not required to have odorizing units and not equipped with such units.
              (c) Spaces into which carbon dioxide might migrate—“CARBON DIOXIDE GAS CAN CAUSE INJURY OR DEATH. DISCHARGE INTO NEARBY SPACE CAN COLLECT HERE. WHEN ALARM OPERATES OR WINTERGREEN SCENT IS DETECTED VACATE IMMEDIATELY.” The reference to wintergreen scent may be omitted for carbon dioxide systems not required to have odorizing units and not equipped with such units.
              [USCG-2006-24797, 77 FR 33874, June 7, 2012]
            
            
              § 35.40-10
              Steam, foam, carbon dioxide, or clean agent fire smothering apparatus—TB/ALL.
              Each steam, foam, carbon dioxide, or clean agent fire fighting apparatus must be marked “[CARBON DIOXIDE/STEAM/FOAM/CLEAN AGENT—as appropriate] FIRE APPARATUS” in red letters at least 2 inches high. Branch pipe valves leading to the several compartments must be distinctly marked to indicate the compartments or parts of the vessel to which they lead.
              [USCG-2006-24797, 77 FR 33874, June 7, 2012]
            
            
              § 35.40-15
              Fire hose stations—TB/ALL.
              At each fire hose valve there shall be marked in not less than 2-inch red letters and figures: “FIRE STATION 1,” 2, 3, etc.
            
            
              § 35.40-17
              Foam hose/monitor stations—T/ALL.
              (a) At each required foam hose/monitor valve there shall be marked in not less than 2-inch red letters and figures: “FOAM STATION 1,” 2, 3, etc.
              (b) [Reserved]
            
            
              § 35.40-18
              Water spray systems—TB/ALL.
              (a) Water spray system apparatus shall be marked: “WATER SPRAY SYSTEM,” as appropriate, in not less than 2-inch red letters.
              (b) The control valve, and its control if located remotely, shall be distinctly marked to indicate the compartment protected.
            
            
              § 35.40-20
              Emergency equipment—TB/ALL.
              Each locker and space where emergency equipment is stowed must be marked “EMERGENCY EQUIPMENT” or “SELF-CONTAINED BREATHING APPARATUS”, as appropriate.
              [CGD 86-036, 57 FR 43824, Oct. 23, 1992]
            
            
              § 35.40-25
              Fire extinguishers—TB/ALL.
              Each fire extinguisher shall be marked with a number and the location where stowed shall be marked in corresponding numbers in at least 1/2 inch figures.
            
            
              § 35.40-30
              Instructions for changing steering gear—TB/ALL.
              Instructions in at least 1/2 inch letters and figures shall be posted in the steering engineroom, relating in order, the different steps to be taken in changing to the emergency steering gear. Each clutch, gear wheel, lever, valve or switch which is used during the changeover shall be numbered or lettered on a brass plate or painted so that the markings can be recognized at a reasonable distance. The instructions shall indicate each clutch or pin to be “in” or “out” and each valve or switch which is to be “opened” or “closed” in shifting to any means of steering for which the vessel is equipped. Instructions shall be included to line up all steering wheels and rudder amidship before changing gears.
            
            
              § 35.40-35
              Rudder orders—TB/ALL.
              At all steering stations, there shall be installed a suitable notice on the wheel or device or in such other position as to be directly in the helmsman's line of vision, to indicate the direction in which the wheel or device must be turned for “right rudder” or “left rudder.”
            
            
              § 35.40-40
              Marking and instructions for fire and emergency equipment—TB/ALL.

              Lifesaving appliances, instructions to passengers, and stowage locations for all tank vessels must be in accordance with subchapter W (Lifesaving Appliances and Arrangements) of this chapter.
              [CGD 84-069, 61 FR 25287, May 20, 1996]
            
          
        
        
          Pt. 36
          PART 36—ELEVATED TEMPERATURE CARGOES
          
            
              Subpart 36.01—General
              Sec.
              36.01-1
              Scope of regulations—TB/ALL.
              36.01-5
              Certificate of inspection—TB/ALL.
            
            
              Subpart 36.05—Cargo Tanks
              36.05-1
              Installation of cargo tanks—TB/ALL.
              36.05-10
              Protection of personnel—TB/ALL.
            
            
              Subpart 36.10—Piping, Valves, Fittings, and Accessory Equipment
              36.10-1
              Cargo pump relief valves—TB/ALL.
            
            
              Subpart 36.20—Vents and Ventilation
              36.20-1
              Flame screens—TB/ALL.
              36.20-5
              Ventilation of pumproom—TB/ALL.
            
            
              Subpart 36.30—Periodic Inspections
              36.30-1
              Lagged tanks—TB/ALL.
            
          
          
            Authority:
            46 U.S.C. 3306, 3703; E.O. 12234, 45 FR 58801, 3 CFR, 1980 Comp., p. 277; Department of Homeland Security Delegation No. 0170.1.
          
          
            Source:
            CGFR 65-50, 30 FR 16716, Dec. 30, 1965, unless otherwise noted.
          
          
            Subpart 36.01—General
            
              § 36.01-1
              Scope of regulations—TB/ALL.
              (a) The regulations in this part contain requirements for the transportation in bulk of materials considered to be Grade E liquids when shipped in molten form at elevated temperatures.
              (b) The materials covered by this part shall meet the applicable regulations of this subchapter, except that materials having a flash point of 300 °F. or above, shall be exempt from the requirements prescribed in the following sections of this subchapter:
              (1) Inspection prior to making repairs—§ 35.01-1(b).
              (2) Watchman for a tank vessel—§ 35.05-15.
              (3) Warning sign at gangway—§ 35.30-1(b).
              (4) Cargo tank hatches, ullage holes and Butterworth plates—§ 35.30-10.
              (5) Men on duty—§ 35.35-1.
              (6) Inspection prior to transfer of cargo—§ 35.35-20.
              (7) Approval to start transfer of cargo—§ 35.35-25.
              (8) “Declaration of inspection” for tank ships—§ 35.35-30.
              (9) Transportation of other cargo or stores on tank barges—§ 35.35-60.
              (c) The regulations governing the transportation in the solid state of materials referred to in § 36.01-1(a) are contained in part 148 of subchapter N (Dangerous Cargoes) of this chapter.
              [CGFR 65-50, 30 FR 16716, Dec. 30, 1965, as amended by CGD 97-057, 62 FR 51043, Sept. 30, 1997]
            
            
              § 36.01-5
              Certificate of inspection—TB/ALL.
              (a) The certificate of inspection shall be endorsed for the carriage of elevated temperature cargoes as follows: “Inspected and approved for the carriage of Grade E combustible liquids when transported in molten form at elevated temperatures.”
              (b) [Reserved]
            
          
          
            Subpart 36.05—Cargo Tanks
            
              § 36.05-1
              Installation of cargo tanks—TB/ALL.
              (a) All cargo tanks carrying liquids at elevated temperatures for the purpose of maintaining the material in the molten form shall be installed with the access openings located above the weather deck.
              (b) [Reserved]
            
            
              § 36.05-10
              Protection of personnel—TB/ALL.
              (a) Decks, bulkheads, or other structures shall be insulated with an approved incombustible material, or other suitable means of protection shall be employed where practicable and necessary for the protection of personnel.
              (b) [Reserved]
            
          
          
            
            Subpart 36.10—Piping, Valves, Fittings, and Accessory Equipment
            
              § 36.10-1
              Cargo pump relief valves—TB/ALL.
              (a) Cargo pump relief valves and pressure gages may be omitted, however, a suitable device shall be fitted to stop the pumping before the designed pressure of the piping is exceeded.
              (b) [Reserved]
            
          
          
            Subpart 36.20—Vents and Ventilation
            
              § 36.20-1
              Flame screens—TB/ALL.
              (a) Flame screens may be omitted in the vent lines on cargo tanks.
              (b) [Reserved]
            
            
              § 36.20-5
              Ventilation of pumproom—TB/ALL.
              (a) Where personnel are required to enter pumprooms located below the weather deck under normal circumstances of handling cargo, such pumprooms shall be equipped with power ventilation.
              (b) [Reserved]
            
          
          
            Subpart 36.30—Periodic Inspections
            
              § 36.30-1
              Lagged tanks—TB/ALL.
              (a) Lagged tanks shall have part of the lagging removed on the lower portion of the cargo tanks as directed by the marine inspector, at least once every eight years for external examination.
              (b) [Reserved]
            
          
        
        
          Pt. 38
          PART 38—LIQUEFIED FLAMMABLE GASES
          
            
              Subpart 38.01—General
              Sec.
              38.01-1
              Scope of regulations—TB/ALL.
              38.01-2
              Transportation of portable cylinders or portable tanks containing or having previously contained liquefied flammable gases in dry cargo spaces—TB/ALL.
              38.01-3
              Incorporation by reference.
              38.01-5
              Certificate of inspection—TB/ALL.
            
            
              Subpart 38.05—Design and Installation
              38.05-1
              Design and construction of vessels—general—TB/ALL.
              38.05-2
              Design and construction of cargo tanks—general—TB/ALL.
              38.05-3
              Design and construction of pressure vessel type cargo tanks—TB/ALL.
              38.05-4
              Design and construction of nonpressure vessel type cargo tanks—TB/ALL.
              38.05-5
              Markings—TB/ALL.
              38.05-10
              Installation of cargo tanks—general—TB/ALL.
              38.05-20
              Insulation—TB/ALL.
              38.05-25
              Refrigerated systems—TB/ALL.
            
            
              Subpart 38.10—Piping, Valves, Fittings, and Accessory Equipment
              38.10-1
              Valves, fittings, and accessories—TB/ALL.
              38.10-5
              Filling and discharge pipes—TB/ALL.
              38.10-10
              Cargo piping—TB/ALL.
              38.10-15
              Safety relief valves—TB/ALL.
              38.10-20
              Liquid level gaging devices—TB/ALL.
            
            
              Subpart 38.15—Special Requirements
              38.15-1
              Filling of tanks—TB/ALL.
              38.15-5
              Cargo hose—TB/ALL.
              38.15-10
              Leak detection systems—T/ALL.
              38.15-15
              Electrical installations—TB/ALL.
              38.15-20
              Remote shutdowns—TB/ALL.
            
            
              Subpart 38.20—Venting and Ventilation
              38.20-1
              Venting—T/ALL.
              38.20-5
              Venting—T/ALL.
              38.20-10
              Ventilation—T/ALL.
            
            
              Subpart 38.25—Periodic Tests and Inspections
              38.25-1
              Tests and inspections—TB/ALL.
              38.25-3
              Nondestructive testing—TB/ALL.
              38.25-5
              Removal of defective tanks—TB/ALL.
              38.25-10
              Safety relief valves—TB/ALL.
            
          
          
            Authority:
            46 U.S.C. 2103, 3306, 3703; 49 U.S.C. 5101, 5106; E.O. 12234, 45 FR 58801, 3 CFR, 1980 Comp., p. 277; Department of Homeland Security Delegation No. 0170.1.
          
          
            Source:
            CGFR 66-33, 31 FR 15269, Dec. 6, 1966, unless otherwise noted.
          
          
            Subpart 38.01—General
            
              § 38.01-1
              Scope of regulations—TB/ALL.

              (a) The regulations in this part contain requirements for the transportation of liquefied or compressed gases, whose primary hazard is one of flammability.
              
              (b) The transportation on deck of liquefied flammable gases in portable cylinders and tanks and the transportation of empty cylinders and portable tanks previously used shall be in accordance with the requirements of 49 CFR parts 171-179. The transportation of such containers under deck shall be in accordance with the requirements of § 38.01-2.
              [CGFR 66-33, 31 FR 15269, Dec. 6, 1966, as amended by CGD 86-033, 53 FR 36024, Sept. 16, 1988]
            
            
              § 38.01-2
              Transportation of portable cylinders or portable tanks containing or having previously contained liquefied flammable gases in dry cargo spaces—TB/ALL.
              (a) DOT cylinders, DOT Specification portable tanks or other approved portable tanks containing liquefied flammable gases may be transported under deck, provided the following requirements are met:
              (1) The cargo space shall be provided with efficient means of ventilation, be protected from artificial heat, and be readily accessible from hatches.
              (2) Containers shall be stored in such a position that the safety relief device is in communication with the vapor space of the container. They shall be properly stowed, dunnaged, and secured to prevent movement in any direction.
              (3) Unless a method acceptable to the Commandant is used, the containers shall not be overstowed in the same dry cargo space with other liquefied flammable gas containers, nor with other cargo.
              (4) The containers shall be suitably protected against physical damage from other cargo, ship's stores, or equipment in such spaces.
              (5) Cylinders shall have their valves protected at all times by one of the following methods:
              (i) By metal caps securely attached to the cylinders and of sufficient strength to protect the valves from injury.
              (ii) By having the valves recessed into the cylinders or otherwise protected so that they will not be subject to a blow if the cylinder is dropped on a flat surface.
              (6) Portable tanks shall have their valves protected at all times by a housing in accordance with the requirements under which they were manufactured.
              (7) Electrical circuits in the cargo spaces must meet the hazardous area requirements in subchapter J (Electrical Engineering Regulations) of this chapter. If an electrical circuit does not meet those requirements, it must be deenergized by a positive means and not reenergized until the cargo has been removed and the space has been tested and found free of flammable vapor.
              (8) During the stowage of portable cylinders or portable tanks in a hold or compartment that is not fitted with electrical fixtures meeting the hazardous area requirements of subchapter J (Electrical Engineering Regulations) of this chapter, portable lights must not be used within the space unless the portable lights are explosion-proof. Electrical connections for portable lights must be made from outlets on the weather deck. Hand flashlights used in the stowage area must be explosion-proof.
              (9) The following dangerous cargoes shall not be stowed in the same hold or compartment with liquefied flammable gas containers:
              (i) Division 1.1, 1.2, 1.3, or 1.4 (explosive) materials, as defined in 49 CFR 173.50.
              (ii) Flammable solids.
              (iii) Oxidizing materials.
              (iv) Corrosive liquids.
              (v) Poisonous articles.
              (vi) Cotton and similar fibrous materials.
              [CGFR 66-33, 31 FR 15269, Dec. 6, 1966, as amended by CGFR 68-32, 33 FR 5714, Apr. 12, 1968; CGD 74-125A, 47 FR 15231, Apr. 8, 1982; CGD 92-050, 59 FR 39666, Aug. 5, 1994]
            
            
              § 38.01-3
              Incorporation by reference.

              (a) Certain standards and specifications are incorporated by reference into this part with the approval of the Director of the Federal Register in accordance with 5 U.S.C. 552(a). To enforce any edition other than the ones listed in paragraph (b) of this section, notice of change must be published in the Federal Register and the material made available to the public. All approved material is on file at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030, or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html. All material is available from the sources indicated in paragraph (b) of this section.
              (b) The standards and specifications approved for incorporation by reference in this part, and the sections affected, are:
              
                American Society for Nondestructive Testing (ASNT)
                4153 Arlingate Road, Caller #28518, Columbus, OH, 43228-0518
                
                  ASNT “Recommended Practice No. SNT-TC-1A (1988), Personnel Qualification and Certification in Nondestructive Testing”
                  38.25-3(c)(2)
                
                American Society of Mechanical Engineers (ASME) International
                Three Park Avenue, New York, NY 10016-5990
                
                  ASME Boiler and Pressure Vessel Code Section V, Nondestructive Examination (1986)
                  38.25-3(a)(1)
                
                American Society for Testing and Materials (ASTM)
                100 Barr Harbor Drive, West Conshohocken, PA 19428-2959.
                
                  ASTM D 4986-98, Standard Test Method for Horizontal Burning Characteristics of Cellular Polymeric Materials
                  38.05-20
                
              
              [CGD 85-061, 54 FR 50962, Dec. 11, 1989, as amended by USCG-1999-6216, 64 FR 53224, Oct. 1, 1999; USCG-1999-5151, 64 FR 67177, Dec. 1, 1999]
            
            
              § 38.01-5
              Certificate of inspection—TB/ALL.

              (a) The certificate of inspection shall be endorsed for the carriage of liquefied flammable gases as follows:
              
              
                Inspected and approved for the carriage of liquefied flammable gases (1) at a pressure not to exceed ___ p.s.i., and (2) at temperatures not less than __ °F.
              
              
              (b) Tanks approved to carry cargoes at below ambient temperatures shall have the applicable limiting temperatures indicated on the certificate. Tanks designed to carry cargoes only at ambient temperatures should have the word “ambient” entered in these spaces.
            
          
          
            Subpart 38.05—Design and Installation
            
              § 38.05-1
              Design and construction of vessels—general—TB/ALL.
              (a) Vessels designed for the carriage of liquefied gases shall comply with the applicable requirements of this subchapter.
              (b) Access and ventilation intakes to the machinery, accommodation and working spaces should be so arranged as to prevent the flow of cargo vapor from the weather deck into such spaces. In this respect openings in the forward or after ends of poops, forecastles, and deckhouses adjacent the cargo area shall be at least 24 inches above the cargo handling deck.
              (c) Materials used in the fabrication of cargo tanks and piping shall have adequate notch toughness at the service temperature. Where a secondary barrier is required, the material of that barrier and of contiguous hull structure shall have sufficient notch toughness at the lowest temperature which may result during the containment of leakage cargo within the secondary barrier. Materials used in the fabrication of the cargo containment and handling system shall satisfy the requirements for toughness specified in subchapter F (Marine Engineering) of this chapter.
              (d) Cargo tank spaces are to be isolated from the remainder of the vessel by cofferdams in accordance with § 32.60-10 of this subchapter. In a nonpressure vessel configuration, the void between the primary and secondary barriers shall not be acceptable as the required cofferdam between the tank spaces and the main machinery spaces.
              (e) Compartments containing cargo tanks or pipes shall be accessible from the weather deck only. No openings from these compartments to other parts of the vessel are permitted.

              (f) Barges utilized for the carriage of liquefied gases shall be of Type II barge hull as defined in § 32.63-5(b)(2) of this subchapter. The Commandant may, based on the properties of the liquefied gas to be carried, require a Type I barge hull, as defined in § 32.63-5(b)(1) of this subchapter, to ensure the hull is consistent with the degree and nature of the hazard of the liquefied gas to be carried.
              [CGFR 66-33, 31 FR 15269, Dec. 6, 1966, as amended by CGFR 68-82, 33 FR 18806, Dec. 18, 1968; CGFR 68-65, 33 FR 19985, Dec. 28, 1968; CGFR 70-10, 35 FR 3709, Feb. 25, 1970]
            
            
              § 38.05-2
              Design and construction of cargo tanks—general—TB/ALL.
              (a) The maximum allowable temperature of the cargo is defined as the boiling temperature of the liquid at a pressure equal to the setting of the relief valve.

              (b) The service temperature is the minimum temperature at which cargo is loaded and/or transported in the cargo tank. However, the service temperature shall in no case be taken higher than given by the following formula:
              
              
                t
                s = tw−0.25(t
                w−tb)     (1)
              
              
                where:
                
                
                  t
                  s = Service temperature.
                
                  t
                  w = Boiling temperature of gas at normal working pressure of tank but not higher than + 32 °F.
                
                  t
                  b = Boiling temperature of gas at atmospheric pressure.
              
              
              (c) Heat transmission studies, where required, shall assume the minimum ambient temperatures of 0 °F. still air and 32 °F. still water, and maximum ambient temperatures of 115 °F. still air and 90 °F. still water.
              (d) Cargo tanks in vessels in ocean; Great Lakes; lakes, bays, and sounds; or coastwise service shall be designed to withstand, simultaneously, the following dynamic loadings:
              (1) Rolling 30° each side (120°) in 10 seconds.
              (2) Pitching 6° half amplitude (24°) in 7 seconds.
              (3) Heaving L/80′ half amplitude (L/20′) in 8 seconds.
              (e) Cargo tanks on barges shall be designed in accordance with § 32.63-25 of this subchapter.
              (f) Each liquefied flammable gas tank shall be provided with not less than a 15-inch by 23-inch or an 18-inch nominal diameter manhole fitted with a cover located above the maximum liquid level and as close to the top of the tank as possible. Where access trunks are fitted to the tanks, the nominal diameter of the trunks shall be not less than 30 inches.
              (g) Cargo tanks vented above 10 pounds per square inch gage shall be of the pressure vessel type.
            
            
              § 38.05-3
              Design and construction of pressure vessel type cargo tanks—TB/ALL.
              (a) Cargo tanks of pressure vessel configuration (e.g. cylindrical, spherical, etc.) shall be designed, fabricated, inspected, and tested in accordance with the applicable requirements of part 54 of subchapter F (Marine Engineering) of this chapter, except as otherwise provided for in this part.
              (b) The requirements of this section anticipate that cargo tanks constructed as pressure vessels will, by themselves, constitute the cargo containment system and usually will not require a secondary barrier.
              (c) In the design of the tank, consideration shall be given to the possibility of the tank being subjected to external loads. Consideration shall also be given to excessive loads that can be imposed on the tanks by their support due to static and dynamic forces under operating conditions or during testing. The design shall show the manner in which the tanks are to be installed, supported, and secured, and shall be approved prior to tank installation.
              (d) Tanks with a service temperature of minus 20 °F. or lower and fabricated of ferritic materials shall be stress relieved.
              (e) Unlagged cargo tanks, where the cargo is transported, at or near ambient temperatures, shall be designed for the vapor pressure of the gas at 115 °F. The design shall also be based on the minimum internal pressure (maximum vacuum), plus the maximum external static head to which the tank may be subjected. Whenever surrounding cargo is at a greater temperature than the maximum allowable temperature of the liquefied flammable gas tanks, the liquefied flammable gas cargo is to be such that the design pressure of the liquefied flammable gas tank is not exceeded.

              (f) Where cargo tanks, in which the cargo is transported at or near ambient temperature, are lagged with an insulation material of a thickness to provide a thermal conductance of not more than 0.075 B.t.u. per square foot per degree Fahrenheit differential in temperature per hour, the tanks shall be designed for a pressure of not less than the vapor pressure of the gas at 105 °F. The insulation material shall conform to the requirements of § 38.05-20. The design shall also be based on the minimum internal pressure (maximum vacuum) plus the maximum external static head to which the tank may be subjected.
              (g) Cargo tanks in which the temperature is maintained below the normal atmospheric temperature by refrigeration or other acceptable means shall be designed for a pressure of not less than 110 percent of the vapor pressure corresponding to the temperature of the liquid at which the system is maintained, or the pressure corresponding to the greatest dynamic and static loads expected to be encountered either in service or during testing. For mechanically stress relieved cargo tanks, additional factors relating design pressure and maximum allowable pressure shall be as specified by the Commandant. The material of the tank shall satisfy the requirements of subchapter F (Marine Engineering) of this chapter for the service temperature, and this temperature shall be permanently marked on the tank as prescribed in § 38.05-5.
              (h) Where applicable, the design shall investigate the thermal stresses induced in the cargo tank at the service temperature.
              (i) The shell and head thickness of liquefied gas cargo tanks shall not be less than five-sixteenths inch.
              [CGFR 66-33, 31 FR 15269, Dec. 6, 1966, as amended by CGFR 68-82, 33 FR 18806, Dec. 18, 1968]
            
            
              § 38.05-4
              Design and construction of nonpressure vessel type cargo tanks—TB/ALL.
              (a) The requirements in this section anticipate a cargo containment system consisting of a primary tank which is structurally self-supporting and, where required, a secondary barrier. Other vessel or cargo tank configurations, such as membrane type liners externally supported, will be considered upon submission of substantiating data, and based upon such additional tests as the Commandant may direct.
              (b) A secondary barrier is an arrangement or structure designed to contain the cargo temporarily if leakage develops in the primary container. A secondary barrier shall be provided where leakage from the primary container may cause lowering of the temperature of the ship's structure to an unsafe level. The secondary barrier shall be constructed of material suitable to contain the cargo at the service temperature.
              (c) The design of the cargo containment systems shall be such that under normal service conditions, or upon failure of the primary tank, the hull structure shall not be cooled down to a temperature which is unsafe for the materials involved. Structural members not suitable for the service temperatures of the cargo shall be protected by a secondary barrier consisting of suitable structural containment together with necessary associated insulation. Heat transmission studies and tests may be required to demonstrate that the arrangement is feasible and that the final material temperatures are acceptable.
              (d) The design and construction of the cargo tanks shall be at least equivalent to the standards established by the American Bureau of Shipping or other recognized classification society. For special tanks, or designs not contemplated by standards of the classification society, a detailed analysis of the entire tank, or designated parts thereof, shall be made and submitted to the Commandant for approval.
              (e) The cargo tank shall be designed for a head of cargo at least equal to the highest level the liquid cargo may attain plus the maximum venting pressure. In no case shall a head of cargo less than 4 feet above the cargo hatch or expansion trunk be used.
              (f) The design shall investigate the thermal stresses induced in the cargo tank during loading. Where necessary, devices for spray loading or other methods of precooling or cooling during loading shall be included in the design.

              (g) All weld intersections or crossings in joints of primary tank shells shall be radiographed for a distance of 10 thicknesses from the intersection. All other welding in the primary tank and in the secondary barrier shall be spot radiographed in accordance with the requirements of part 54 of subchapter F (Marine Engineering) of this chapter.
              [CGFR 66-33, 31 FR 15269, Dec. 6, 1966, as amended by CGFR 68-82, 33 FR 18807, Dec. 18, 1968]
            
            
              § 38.05-5
              Markings—TB/ALL.
              (a)(1) Upon satisfactory completion of tests and inspection, pressure vessel and nonpressure vessel type cargo tanks, shall have markings as required by § 54.10-20 of subchapter F (Marine Engineering) of this chapter except that for nonpressure vessel type tanks, the Coast Guard number and pressure vessel class shall be omitted.
              (2) Hydrostatic test for pressure vessel type tanks shall be that specified in § 38.25-1(b). In the case of nonpressure vessel type tanks, the hydrostatic test pressure shall mean the pressure specified in § 38.25-1(d), while the maximum allowable pressure shall mean the maximum venting pressure as used in § 38.05-4(e). Where it is not feasible to attach the nameplate to the tank, it shall be conspicuously displayed nearby.
              (b) All tank inlet and outlet connections, except safety relief valves, liquid level gaging devices, and pressure gages, shall be labeled to designate whether they terminate in the vapor or liquid space. Labels of corrosion-resistant material may be attached to valves.
              (c) All tank markings shall be permanently and legibly stamped in a readily visible position, and shall not be obscured by painting. If the tanks are lagged, the markings attached to the tank proper shall be duplicated on a corrosion-resistant plate secured to the outside jacket of the lagging.
              [CGFR 66-33, 31 FR 15269, Dec. 6, 1966, as amended by CGFR 68-82, 33 FR 18807, Dec. 18, 1968]
            
            
              § 38.05-10
              Installation of cargo tanks—general—TB/ALL.
              (a)(1) Cargo tanks shall be supported on foundations of steel or other suitable material and securely anchored in place to prevent the tanks from shifting when subjected to external forces. Each tank shall be so supported as to prevent the concentration of excessive loads on the supporting portions of the shell or head as prescribed under § 38.05-2(d).
              (2) Cargo tanks installed in barges shall comply with the requirements of § 32.63-25 of this subchapter.
              (b) Foundations, and stays where required, shall be designed for support and constraint of the weight of the full tank, and the dynamic loads imposed thereon. Thermal movement shall also be considered.
              (c) Foundations and stays which may be exposed to the cargo shall be suitable for the temperatures involved and be impervious to the cargo.
              (d) The design of the foundations and stays shall consider the resonance of the cargo tank, or parts thereof, and the vibratory forces, found in the tank vessel. If necessary, effective damping arrangements shall be provided.
              (e) Independent containment systems shall be so arranged as to provide a minimum clearance of not less than 24 inches from the vessel's side and not less than 15 inches from the vessel's bottom to provide access for inspection of the hull. Clearances for collision protection, where required by other parts of the regulations in this subchapter, may increase the clearances specified here.
              (1) For pressure vessel type tanks the distance between adjacent tanks and between tanks and vessel's structure shall be adequate to permit access for inspection and maintenance of all tank surfaces and hull structure as approved by the Commandant. Alternate provisions may be made for inspection and maintenance of the vessel's structure and tanks by moving such tanks or by providing equivalent acceptable means for remote inspection.

              (2) For nonpressure vessel type containment systems, access shall be arranged to permit inspection of one side each of the primary tank and secondary barrier, under normal shipyard conditions. Containment systems which, because of their peculiar design, cannot be visually inspected to this degree, may be specially considered provided an equivalent degree of safety is attained.
              
              (f) Cargo tanks may be installed on deck, under deck, or with the tanks protruding through the deck. All tanks shall be installed with the manhole openings located in the open above the weather deck. Provided an equivalent degree of safety is attained, the Commandant may approve cargo tanks installed with manhole openings located below the weather deck.
              (g) For pressure vessel type cargo tanks, the following conditions apply:
              (1) Liquefied flammable gas cargo tanks may be located in cargo tanks or in spaces which meet the requirements for cofferdams as defined in § 30.10-13 of this subchapter. When liquefied flammable gas cargo tanks are installed in cargo tanks, such cargo tanks may be used simultaneously or separately for the carriage of flammable or combustible liquids up to and including the grade for which the cargo tanks are otherwise certified in accordance with the requirements of this subchapter.
              (2) Where the liquefied flammable gas tanks are installed in cargo tanks and a portion of the liquefied flammable gas tanks extend above the weather deck, the penetration shall be made gastight and watertight, and shall be such as to provide full compliance with the structural requirements including testing for the hull and integral tanks. In the application of the requirements for the hydrostatic test of the cargo tanks, the hydrostatic test shall in no case be less severe than the worst anticipated service condition of the cargo loading. In the design and testing of independent cargo tanks and integral cargo tanks consideration shall be given to the possibility of the independent tanks being subjected to external loads.
              (3) Where the liquefied flammable gas tanks are installed in nontank hull spaces and a portion of the tank extends above the weather deck, provision shall be made to maintain the weathertightness of the deck, except that the weathertightness of the upper deck need not be maintained on:
              (i) Vessels operating on restricted routes which are sufficiently protected; or,
              (ii) Open hopper type barges of acceptable design.
              (h) No strength welding employed in the attachment of supports, lugs, fittings, etc., shall be done on tanks that require and have been stress relieved, unless authorized by the Commandant.
            
            
              § 38.05-20
              Insulation—TB/ALL.
              (a) Where used, tank insulation shall satisfy the following requirements for combustibility, installation, and arrangement:
              (1) Insulation in a location exposed to possible high temperature or source of ignition shall be either:
              (i) Incombustible, complying with the requirements of subpart 164.009 of subchapter Q (Specifications) of this chapter; or,
              (ii) Self-extinguishing, as determined by ASTM D 4986, “Standard Test Method for Horizontal Burning Characteristics of Cellular Polymeric Materials,” (incorporated by reference, see § 38.01-3) and covered by a suitable steel cover.
              (2) Insulation in a location protected against possible ignition by enclosure in a tight steel envelope in which inert conditions are maintained need satisfy no requirement for combustibility except chemical stability.
              (3) Insulation in a location protected against possible high temperature or source of ignition by continuous surrounding structural voids or ballast tanks need satisfy no requirement for combustibility except chemical stability.
              (b) All insulation shall be of a vapor-proof construction, or have a vapor-proof coating of a fire-retardant material acceptable to the Commandant. Unless the vapor barrier is inherently weather resistant, tanks exposed to the weather shall be fitted with a removable sheet metal jacket of not less than 0.083-inch thick over the vapor-proof coating and flashed around all openings so as to be weathertight. Weather resistant coatings shall have sheet metal over areas subject to mechanical damage.
              (c) The insulation shall be adequately protected in areas of probable mechanical damage.

              (d) Insulation which forms an integral part of the secondary barrier shall meet the following additional requirements:
              
              (1) When the secondary barrier is called upon to contain the cargo, insulating material which is contacted shall not be affected by the cargo. Samples of the insulating material shall be tested in the cargo for solubility, absorption and shrinkage. The samples shall be checked for the above effects at intervals not exceeding 1 week, for a total test period of 6 weeks.
              (2) Any adhesives, sealers, coatings, or vapor barrier compounds used in conjunction with the insulating material shall be similarly tested to insure suitable cargo resistive properties.
              (3) The insulation shall have sufficient mechanical strength for the proposed design. Additionally, the thermal expansion of the insulation relative to the material to which it is affixed shall be considered in the design.
              (e) The insulation for the piping systems shall be at least of the “self-extinguishing” type described in paragraph (a) of this section, and comply with the requirements contained in paragraphs (b) and (c) of this section.
              [CGFR 66-33, 31 FR 15269, Dec. 6, 1966, as amended by USCG-1999-5151, 64 FR 67177, Dec. 1, 1999]
            
            
              § 38.05-25
              Refrigerated systems—TB/ALL.
              (a) When a liquefied flammable gas is carried below atmospheric temperature under the requirements of § 38.05-3(f) or § 38.05-4, maintenance of the tank pressure below the maximum allowable pressure shall be provided by one or more of the following means:
              (1) A refrigeration or liquefication system which regulates the pressure in the tanks. A standby compressor or equivalent equipment, of a capacity equal to one of the working units shall be provided.
              (2) A system whereby the vapors are utilized as fuel for shipboard use.
              (3) A system allowing the liquefied flammable gas to warm up and increase in pressure. The insulation and tank design pressure shall be adequate to provide for a suitable margin for the operating time and temperatures involved.
              (4) Other systems acceptable to the Commandant.
              (b) A system whereby the vapors are vented to the atmosphere at sea only may be employed in conjunction with paragraph (a)(1) of this section. The pressure control valves shall be independent of the safety relief valves. See § 38.20-1(j).
            
          
          
            Subpart 38.10—Piping, Valves, Fittings, and Accessory Equipment
            
              § 38.10-1
              Valves, fittings, and accessories—TB/ALL.
              (a) All valves, flanges, fittings, and accessory equipment shall be of a type suitable for use with liquefied flammable gases, and shall be made of steel or grade A malleable iron, acceptable for the service temperature and pressure according to the requirements of part 56 of subchapter F (Marine Engineering) of this chapter. Other materials may be specially considered and approved by the Commandant.
              (b) All valves, flanges, fittings, and accessory equipment shall have a pressure rating at operating temperatures not less than the maximum allowable pressure to which they may be subjected. Piping which is not protected by a relief valve or which can be isolated from its relief valve by other valves shall be designed for the greatest of the cargo vapor pressure at 115 °F., or the maximum allowable pressure of the cargo tank, or the requirements of § 38.10-10(a). Cargo liquid piping which may be subject to liquid full conditions shall be fitted with relief valves. The escape from piping systems relief valves shall be piped to a venting system or to a suitable vapor recovery system. Provision shall be made for the proper venting of all valves, fittings, etc., in which pressure buildup may occur, especially in refrigerated systems, because of an increase in product temperature.

              (c) Welded connections shall be used wherever possible with the number of flanged joints kept to the minimum necessary for assembly and cleaning. Sockets in sizes 3 inches and smaller and slipon flanges in sizes 4 inches and smaller may be used. Threaded joints may be used in sizes of 1 inch and smaller. Where threaded joints are used, they shall be visible and accessible for inspection under all service conditions, and limited to instrument and control lines properly valved from the main lines. Where threaded joints are sealed by brazing or welding, they need not be exposed.
              (d) Valve seat material, packing, gaskets, etc., shall be resistant to the action of the liquefied flammable gas. All flange and manhole cover gaskets shall be compressed asbestos, spiral-wound metal asbestos, metal jacketed asbestos, solid aluminum, corrugated steel, solid steel, or iron, or other materials with equal or better resistance to fire exposure.
              (e) Provisions shall be made by the use of offsets, loops, bands, expansion joints, etc., to protect the piping and tank from excessive stress due to thermal movement and/or movements of the tank and hull structure. Expansion joints shall be held to a minimum and where used shall be of the bellows type and subject to special approval by the Commandant.
              (f) Low temperature piping shall be thermally isolated from the hull structure. Arrangements should provide for the protection of the hull structure from leaks in way of pumps, flanges, joints, etc.
              (g) Each tank shall be provided with the necessary fill and discharge liquid and vapor shutoff valves, safety relief valve connections, refrigeration connections where necessary, liquid level gaging devices, thermometer well and pressure gage, and shall be provided with suitable access for convenient operation. Piping shall enter the cargo tanks above weather deck and as close to the top of the tank or dome as possible, except as otherwise permitted in this section. Connections to the tanks shall be protected against mechanical damage and tampering. No underdeck cargo piping shall be installed between the outboard side of the cargo containment system and the shell of the vessel, unless provision is made to maintain the minimum inspection and collision protection clearances of § 38.05-10(e) between the piping and the shell. Other openings in the tanks, except as specifically permitted by the Commandant, are prohibited.
              (h) Cargo loading and discharge piping may be connected to the tanks below the weather deck or below the liquid level subject to approval by the Commandant, provided:
              (1) A remotely controlled quick-closing shutoff valve is flanged to the tank outlet connection. The control mechanism for this valve shall meet the requirements of § 38.10-5.
              (2) The piping which is below the weather deck or liquid level shall be joined by welding except for a flanged connection to the quick-closing shutoff valve and a flanged connection to the cargo pump.
              (3) The design and arrangement of this piping, including the flange bolting shall be such that excessive stresses will not be transmitted to the cargo tank outlet connection or the quick-closing valve, even in the event of abnormal displacement of the piping.
              (4) Except for those vessels, the design of which permits the exclusion of a weathertight deck over the tanks, the space in which such piping is located shall be accessible only from the weather deck and shall be vented to a safe location above the weather deck.
              (i) All connections to tanks, except safety relief valves and liquid level gaging devices, shall have manually operated shutoff valves located as close to the tank as possible. In addition, all liquid and vapor connections on pressure vessel type tanks except safety relief valves, liquid level gaging devices, and filling and discharge lines, shall be equipped with either an automatic excess flow valve or a remotely controlled quick-closing shutoff valve of the fail closed type. These valves, except when necessary for the operation of the system, shall remain closed. For pressure vessel type tanks operating at low pressure and with service temperature near the cargo atmospheric boiling point, the Commandant may approve individual installations where the liquid and vapor connections normally requiring automatic excess flow valves or remotely controlled quick-closing shutoff valves are fitted with manually operated shutoff valves only.

              (j) The control system for quick-closing shutoff valves shall be provided with a remote control in at least two locations and be of a type acceptable to the Commandant. The control system shall also be provided with a fusible element designed to melt between 208 °F. and 220 °F., which will cause the quick-closing shutoff valves to close in case of fire. The quick-closing shutoff valves shall be capable of local manual operation.
              (k) Excess flow valves, where required by this subchapter, shall close automatically at the rated flow of vapor or liquid as specified by the manufacturer. The piping, including valves, fittings, and appurtenances protected by an excess flow valve, shall have a greater capacity than the rated flow of the excess flow valve.
              (l) Liquid level gaging devices which are so constructed that outward flow of tank contents shall not exceed that passed by a No. 54 drill size (0.055-inch diameter) opening, need not be equipped with excess flow valves.
              (m) Pressure gage connections need not be equipped with excess flow valves if the openings are not larger than No. 54 drill size (0.055-inch diameter).
              (n) Excess flow valves may be designed with a bypass not to exceed a No. 60 drill size (0.040-inch diameter) opening to allow equalization of pressure.
              (o) Suitable valves shall be installed on the cargo headers to relieve the pressure on the liquid and vapor lines to a safe location prior to disconnecting shore lines.
              (p) A pressure gage shall be located at the highest practicable point. A thermometer well where installed on the tank proper shall be attached to the tank by welding.
              (q) For nonpressure vessel type tanks, the following additional fittings are required:
              (1) A liquid level gaging device shall be provided to determine the level of the liquid cargo without opening the tank. The gage shall be readable from the open deck, or from a control room or station when the loading or discharging is controlled from such a room or station. Tables shall be readily available for direct determination of volume of liquid in the tanks, with necessary corrections for trim, temperature, and density.
              (2) An independent high level alarm shall be provided for each tank. The alarm indication shall register at the station where loading is controlled.
              (3) Each tank shall be provided with remote reading temperature sensors located near both the cargo liquid level and the bottom of the tank. The temperature shall be read at the control station for loading and unloading cargo, if provided, otherwise near the cargo control valves.
              (4) Each tank shall be fitted with a pressure and a vacuum gage which shall be read at the control station for loading and unloading cargo, is provided, otherwise near the cargo control valves. In addition, the liquid loading and discharge headers at the ship's shore connection station shall be fitted with pressure gages.
              (r) Spaces surrounding cargo tanks shall be provided with suitable means for pumping out.
              (1) Where pressure vessel type tanks are installed or in other cases where no secondary containment is required, this may consist of a bilge system independent of the bilge system for the rest of the vessel, and having no pipe connections between the cargo tank spaces and the engineroom or boilerroom, except that educators may be supplied from engineroom pumps.
              (2) Secondary containment spaces of structurally self-supporting tanks shall be provided with suitable means for pumping out leaked cargo. These should be arranged so as to provide the following alternatives:
              (i) Return of the cargo to the same primary tank or other tank.
              (ii) Pumping the cargo off the ship either in port through a regular shore unloading connection or at sea overboard in a safe manner.
              [CGFR 66-33, 31 FR 15269, Dec. 6, 1966, as amended by CGFR 68-82, 33 FR 18807, Dec. 18, 1968]
            
            
              § 38.10-5
              Filling and discharge pipes—TB/ALL.
              (a) Filling and discharge connections shall be provided with the manually operated valve required by § 38.10-1(i) and with a positive acting remote controlled quick-closing valve. The remote controlled quick-closing valve shall satisfy the requirements of § 38.10-1(j).

              (b) For pressure vessel type tanks the remote controlled quick-closing valves shall be located on the inside of the tank or on the outside where the piping enters the tank. For pressure vessel type tanks operating at low pressure and with service temperature near the cargo atmospheric boiling point, the Commandant may approve individual installations where these valves are located at the loading and discharge headers.
              (c) For nonpressure vessel type tanks the remote controlled quick-closing valves may be located at the loading and discharge headers.
            
            
              § 38.10-10
              Cargo piping—TB/ALL.
              (a) The piping shall be designed for a working pressure of not less than the maximum pressure to which it may be subjected but in no case less than the design pressure of the cargo tanks. In the case of piping on the discharge side of the liquid pumps or vapor compressors, the design pressure shall not be less than the pump or compressor discharge relief valve setting; or, provided the piping is not protected by relief valves, the design pressure shall not be less than the total discharge head of the pump or compressor.
              (b) Piping subject to tank pressure shall be seamless drawn steel or electric resistance welded steel. Pipe used in refrigerated tank systems shall be of a material which is suitable for the minimum service temperature to which it may be subjected, according to the requirements of part 56 of subchapter F (Marine Engineering) of this chapter.
              (c) Piping shall be provided with adequate support to take the weight of the piping off valves and fittings and to prevent excessive vibration and stresses on tank connections.
              (d) For nonpressure vessel type tanks, the cargo handling arrangements and piping shall provide for emptying of a damaged tank, including cargo contained by a secondary barrier.
              [CGFR 66-33, 31 FR 15269, Dec. 6, 1966, as amended by CGFR 68-82, 33 FR 18807, Dec. 18, 1968]
            
            
              § 38.10-15
              Safety relief valves—TB/ALL.
              (a) Each tank shall be fitted with or (subject to approval by the Commandant) connected to one or more safety relief valves designed, constructed and flow tested for capacity in conformance with subpart 162.017 or 162.018 of subchapter Q (Specifications) of this chapter.
              (b) Safety relief valves conforming to subpart 162.017 of subchapter Q (Specifications) of this chapter may be used on tanks for a maximum pressure of 10 pounds per square inch gage. Safety relief valves conforming to subpart 162.018 of subchapter Q (Specifications) of this chapter may be used for any pressure.
              (c) The safety relief valves shall have a combined relieving capacity to discharge the greater of the following with not more than 20 percent rise in pressure (in the tank) above the maximum allowable pressure:
              (1) The vapors evaporated by an ambient air temperature of 115 °F. plus the maximum flow rate of the cargo filling pipes or,
              (2) The vapors generated under fire exposure computed using the formulas of § 54.15-25(c) of subchapter F (Marine Engineering) of this chapter.
              (d) The safety relief valves shall meet the arrangement and inspection requirements of § 54.15-25 of subchapter F (Marine Engineering) of this chapter.
              (e) Means shall be provided to protect nonpressure vessel tanks from excessive external pressure.
              (f) Void spaces between the primary and secondary barriers of nonpressure vessel type tanks shall be protected by relief devices. The relief setting shall not be higher than the void test pressure, and shall not exceed 90 percent of the setting of the safety relief valve protecting the primary tank.
              [CGFR 68-82, 33 FR 18807, Dec. 18, 1968, as amended by USCG-2014-0688, 79 FR 58280, Sept. 29, 2014]
            
            
              § 38.10-20
              Liquid level gaging devices—TB/ALL.
              (a) Each tank shall be fitted with a liquid level gaging device of approved design to indicate the maximum level to which the tank may be filled with liquid:
              (1) Between −20 °F. and 130 °F. for unrefrigerated service; or,
              (2) Within the operating temperature range for tanks operating below atmospheric temperature.

              (b) Liquid level gaging devices may be of the following types: Rotary tube, slip tube, magnetic, automatic float, or similar types approved by the Commandant. Except as otherwise provided in this section, fixed tube devices are not acceptable as the primary gaging device.
              (c) All gaging devices shall be arranged so that the maximum liquid level for product being carried, to which the tank may be filled is readily determinable. The maximum gallonage capacity as required by § 38.15-1 shall be:
              (1) Marked on the tank system nameplate or gaging device; or,
              (2) Shown in the ullage tables.
              (d) Gaging devices that require bleeding of the product to the atmosphere, such as the rotary tube, fixed tube, and slip tube, shall be so designed that the bleed valve maximum opening is not larger than a No. 54 drill size (0.055-inch diameter), unless provided with an excess flow valve.
              (e) For pressure vessel type tanks each automatic float, continuous reading tape or similar type gage not mounted directly on the tank or dome shall be fitted with a shutoff device located as close to the tank as practicable. When an automatic float gaging device, which gages the entire height of the tank is used, a fixed tube gage set in the range of 85 percent to 90 percent of the water capacity of the tank shall be provided in addition as a means of checking the accuracy of the automatic float, gage, or other alternate means acceptable to the Commandant may be used.
              (f) A gaging device shall be designed for a pressure at least equal to the maximum allowable pressure of the tank on which it is installed.
              (g) Gage glasses of the columnar type are prohibited.

              (h) Flat sight glasses may be used in the design of automatic float continuous reading tape gages: Provided, That such glasses shall be made of high strength material suitable for the operating temperatures of not less than one-half inch in thickness and adequately protected by a metal cover.
            
          
          
            Subpart 38.15—Special Requirements
            
              § 38.15-1
              Filling of tanks—TB/ALL.

              (a) Refrigerated and semirefrigerated tanks shall be filled so that there is an outage of at least 2 percent of the volume of the tank at the temperature corresponding to the vapor pressure of the cargo at the safety relief valve setting. A reduction in the required outage may be permitted by the Commandant when warranted by special design considerations. Normally then, the maximum volume to which a tank may be loaded is:
              
              
                V
                L = 0.98d
                r
                V/d
                L
              
              
              
                where:
                
                
                  V
                  L = maximum volume to which tank may be loaded.
                
                  V = volume of tank.
                
                  d
                  r = density of cargo at the temperature required for a cargo vapor pressure equal to the relief valve setting.
                
                  d
                  L = density of cargo at the loading temperature and pressure.
              
              
              (b) Nonrefrigerated tanks shall be filled so that their filling densities shall not exceed the ratios indicated in table 38.15-1(b).
              (c) The “filling density” is defined as the percent ratio of the weight of the gas in a tank to the weight of water the tank will hold at 60 °F.
              
                Table 38.15-1(b)—Maximum Permissible Filling Densities for Tanks Operating At or Near Ambient Temperature
                
                  Specificgravity
                    at 60 °F.
                  
                  Maximum permitted filling density
                  Unlagged tanks—water capacity
                  1,200 gal. and under
                  Over 1,200 gal.
                  Lagged tanks—all capacities
                
                
                  0.473-0.480
                  38
                  41
                  42
                
                
                  0.481-0.488
                  39
                  42
                  43
                
                
                  0.489-0.495
                  40
                  43
                  44
                
                
                  0.496-0.503
                  41
                  44
                  45
                
                
                  0.504-0.510
                  42
                  45
                  46
                
                
                  0.511-0.519
                  43
                  46
                  47
                
                
                  0.520-0.527
                  44
                  47
                  48
                
                
                  0.528-0.536
                  45
                  48
                  49
                
                
                  0.537-0.544
                  46
                  49
                  50
                
                
                  0.545-0.552
                  47
                  50
                  51
                
                
                  0.553-0.560
                  48
                  51
                  52
                
                
                  0.561-0.568
                  49
                  52
                  53
                
                
                  0.569-0.576
                  50
                  53
                  54
                
                
                  0.577-0.584
                  51
                  54
                  55
                
                
                  0.585-0.592
                  52
                  55
                  56
                
                
                  0.593-0.600
                  53
                  56
                  57
                
                
                  0.601-0.608
                  54
                  57
                  58
                
                
                  0.609-0.617
                  55
                  58
                  59
                
                
                  0.618-0.626
                  56
                  59
                  60
                
                
                  
                  0.627-0.634
                  57
                  60
                  61
                
                
                  Note: Increase in filling densities to provide for seasonal changes may be considered by the Commandant upon presentation of factual evidence that safe operation can be effected.
              
            
            
              § 38.15-5
              Cargo hose—TB/ALL.
              (a) When the liquid and vapor line hoses used for loading and discharging the cargo are carried on board the vessel, they shall be of flexible metal and fabricated of seamless steel pipe and flexible joints of steel or bronze, or of other suitable material resistant to the action of the cargo. Hose used in refrigerated systems shall be suitable for the minimum temperature to which it may be subjected and shall be acceptable to the Commandant.
              (b) Hose subject to tank pressure, or the discharge pressure of pumps or vapor compressors, shall be designed for a bursting pressure of not less than five times the maximum safety relief valve setting of the tank, pump, or compressor.
              (c) Before being placed in service each new cargo hose, with all necessary fittings attached, shall be hydrostatically tested by its manufacturer to a pressure not less than twice its maximum working pressure nor more than two-fifth its bursting pressure. The hose shall be marked with its maximum working pressure, and if used in refrigerated service, its minimum temperature.
            
            
              § 38.15-10
              Leak detection systems—T/ALL.
              (a) A detection system shall be permanently installed to sense cargo leaks. The detectors shall be located within the space so as to permit the sensing of an initial leak and prevent an undetected gas accumulation. The sensitivity shall be in accordance with paragraph (b) of this section. The detectors shall be fitted in the following compartments:
              (1) Between the primary and secondary barriers for nonpressure vessel type tanks.
              (2) Cargo handling rooms and spaces containing cargo piping or cargo handling systems.
              (3) All enclosed spaces, except tanks and cofferdams, which are separated from the cargo tanks by only the secondary barrier.
              (4) Other spaces where gas concentrations might be expected.
              (5) Cargo holds, containing pressure vessel type tanks and no cargo piping, are exempt from the requirements of this paragraph.
              (b) The indicating instruments for the detection system shall be located on the bridge or at the cargo control station. An audio and visual warning shall be given before any gas concentration reaches 30 percent of the lower explosive limit. The alarm shall indicate both on the bridge and at the cargo control station. Sampling of each detector shall be at least once every half hour.
              (c) Means shall be provided to measure the full range of cargo gas concentration in the spaces.
              [CGFR 66-33, 31 FR 15269, Dec. 6, 1966, as amended by CGFR 68-65, 33 FR 19985, Dec. 28, 1968]
            
            
              § 38.15-15
              Electrical installations—TB/ALL.
              (a) All electrical installations shall comply with the requirements contained in this subchapter and in subchapter J (Electrical Engineering) of this chapter for tank vessels, except as otherwise specified in this part.
              (b) Spaces containing cargo pumps, compressors, and piping are considered as equivalent to a tank vessel pumproom, and no electrical devices, except Coast Guard approved intrinsically safe devices, shall be installed in these spaces. Electric motors shall be segregated from these spaces by a gastight bulkhead. Electric lighting of the explosion-proof type may be installed in these spaces provided all switching is done from outside the space.

              (c) All cargo tanks, piping, valves, etc., shall be effectively grounded to the vessel's hull. Tanks with an insulated inner shell (primary barrier) shall have an effective grounding bond to the outer shell (secondary barrier) or to the vessel's hull.
              (d) Electric submerged motor cargo pumps may be used, when in compliance with the following requirements and subject to approval by the Commandant.
              (1) Design details of the submerged motor pump, with an evaluation of the cooling efficiency of the product being pumped, shall be submitted.
              (2) Provisions shall be made to exclude air from the tanks containing cargo in either vapor or liquid phase. The pump motor shall be deenergized when this condition is not satisfied.
              (3) A liquid level sensing device shall automatically shut down the motor and sound an alarm at a predetermined low liquid level. The alarm location may be the station from which cargo handling is controlled or such other location outside the cargo area as is acceptable to the Commandant.
              (4) Details of the power cable, tank penetrations and pump connections shall be submitted.
              (5) An auxiliary means of emptying the cargo tanks shall be provided in accordance with § 38.10-10(d).
              (6) Means for positively disconnecting the power supply between the switchboard and the pump power panel shall be provided, i.e., disconnect links, lockable breakers, etc.
              (7) All materials used in the fabrication of the submerged motor cargo pumps shall be suitable for use with the liquid cargo at the design pressures and temperatures.
            
            
              § 38.15-20
              Remote shutdowns—TB/ALL.
              (a) All machinery associated with cargo loading, unloading, or cooling shall be capable of being shut down from a remote location. This location may be the station from which the cargo handling is controlled or such other location outside the cargo area as is acceptable to the Commandant.
              (b) [Reserved]
            
          
          
            Subpart 38.20—Venting and Ventilation
            
              § 38.20-1
              Venting—T/ALL.
              (a) Each safety relief valve installed on a cargo tank shall be connected to a branch vent of a venting system which shall be constructed so that the discharge of gas will be directed vertically upward to a point which shall extend to a height above the weather deck equal to at least one-third the beam of the vessel and to a minimum of at least 10 feet, and shall terminate at a comparable distance from any other living or working space, ventilator inlet, or source of vapor ignition. When special conditions will prevent the vent line header outlets being permanently installed at a height above the deck of one-third the beam of the vessel, then an adjustable system shall be provided which, when extended vertically, shall be capable of reaching a height of one-third the beam of the vessel.
              (b) The capacity of branch vents or vent headers shall depend upon the number of cargo tanks connected to such branch or header as provided for in the table 38.20-1(b), and upon the total safety relief valve discharge capacity.
              
                Table 38.20-1(b)—Capacity of Branch Vents or Vent Headers
                
                  Number of cargo tanks
                  Percent of total valve discharge
                
                
                  1 or 2
                  100
                
                
                  3
                  90
                
                
                  4
                  80
                
                
                  5
                  70
                
                
                  6 or more
                  60
                
              
              (c) In addition to the requirements specified in paragraphs (a) and (b) of this section, the size of the branch vents or vent headers, shall be such that the back pressure in the relief valve discharge lines shall not be more than 10 percent of the safety relief valve setting. In nonpressure vessel vent systems, however, where the maximum back pressure of 10 percent of the relief valve setting is insufficient to move the gases through any but an extremely large diameter vent pipe, the back pressure may exceed 10 percent provided:
              (1) The pressure in the tank during venting does not exceed 120 percent of the tank maximum allowable pressure; and,

              (2) The safety relief valve is sized to discharge the required capacity with the tank pressure and vent back pressure actually used.
              
              (d) Return bends and restrictive pipe fittings are not permitted.
              (e) Vents and headers shall be so installed as to prevent excessive stresses on safety relief valve mountings.
              (f) The vent discharge riser shall be so located as to provide protection against mechanical injury and such discharge pipes shall be fitted with loose raincaps or other suitable means to prevent entrance of rain or snow.
              (g) No valve of any type shall be fitted in the vent pipe between the safety relief valve and the vent outlets.
              (h) Provisions shall be made to drain condensate from the vent header piping. Special precautions shall insure that condensate does not accumulate at or near the relief valves.
              (i) Relief valves discharging liquid cargo shall not be connected to the branch vent or vent header lines from the cargo tanks. They may, however, be connected to an accumulator, the vapor space of which, may in turn, be connected to the vent header system. Relief valves in the cargo piping system may discharge back to the cargo tanks.
              (j) Vapor discharged to the atmosphere in accordance with § 38.05-25(b) shall utilize valves separate from the safety relief valves.
            
            
              § 38.20-5
              Venting—T/ALL.
              (a) Safety relief valves on cargo tanks in barges may be connected to individual or common risers which shall extend to a reasonable height above the deck. An alternate arrangement consisting of a branch vent header system as required by § 38.20-1 may be installed. In any case, the provisions of § 38.20-1 (d) through (j) shall apply.
              (b) Arrangements providing for venting cargo tanks at sea on unmanned barges will be considered by the Commandant upon presentation of plans.
            
            
              § 38.20-10
              Ventilation—T/ALL.
              (a) A power ventilation system shall be provided for compartments containing pumps, compressors, pipes, control spaces, etc. connected with the cargo handling facilities. These compartments shall be ventilated in such a way as to remove vapors from points near the floor level or bilges, or other areas where vapor concentrations may be expected. The compartments shall be equipped with power ventilation of the exhaust type having capacity sufficient to effect a complete change of air in not more than 3 minutes equal to the volume of the compartment and associated trunks.
              (b) The power ventilation units shall not produce a source of vapor ignition in either the compartment or the ventilation system associated with the compartment. Inlets to exhaust ducts shall be provided and located at points where concentrations of vapors may be expected. Ventilation from the weather deck shall be provided. Ventilation outlets shall terminate away from any openings to the interior part of the vessel a lateral distance at least equal to that specified in § 38.20-1(a). These outlets shall be so located as to minimize the possibility of recirculating contaminated air through the compartment.
              (c) Means shall be provided for purging the following spaces of cargo vapors:
              (1) The space surrounding nonpressure vessel type tanks, i.e., within the secondary barrier.
              (2) The space surrounding pressure-vessel type tanks whose piping connections are below the weather deck in accordance with § 38.10-1(h).
              (3) The space surrounding tanks whose manhole openings are below the weather deck in accordance with § 38.05-10(f).
              (d) Power ventilation shall be provided for each auxiliary machinery or working space located on and accessible from the cargo handling deck. Such ventilation systems shall be designed to preclude the entry of cargo vapors into the space via the open access or the ventilation system itself.
              [CGFR 66-33, 31 FR 15269, Dec. 6, 1966, as amended by CGFR 68-65, 33 FR 19985, Dec. 28, 1968]
            
          
          
            Subpart 38.25—Periodic Tests and Inspections
            
              § 38.25-1
              Tests and inspections—TB/ALL.

              (a) Each tank shall be subjected to the tests and inspections described in this section in the presence of a marine inspector, except as otherwise provided in this part.
              (1) An internal inspection of the tank is conducted within—
              (i) Ten years after the last internal inspection if the tank is a pressure vessel type cargo tank on an unmanned barge carrying cargo at temperatures of −67 °F (−55 °C) or warmer; or
              (ii) Eight years after the last internal inspection if the tank is of a type other than that described in paragraph (a)(1)(i) of this section.
              (2) An external examination of unlagged tanks and the visible parts of lagged tanks shall be made at each inspection for certification and at such other times as considered necessary.
              (3) The owner shall ensure that the amount of insulation deemed necessary by the marine inspector is removed from insulated tanks during each internal inspection to allow spot external examination of the tanks and insulation, or the thickness of the tanks may be gauged by a nondestructive means accepted by the marine inspector without the removal of insulation.
              (4) If required by the Officer in Charge, Marine Inspection, the owner shall conduct nondestructive testing of each tank in accordance with § 38.25-3.
              (5) If the tank is a pressure vessel type cargo tank with an internal inspection interval of 10 years, is 30 years old or older, determined from the date it was built, the owner shall conduct nondestructive testing of that tank, in accordance with § 38.25-3, during each internal inspection.
              (b) If the marine inspector considers a hydrostatic test necessary to determine the condition of the tank, the owner shall perform the test at a pressure of 11/2 times the tank's—
              (1) Maximum allowable pressure, as determined by the safety relief valve setting; or

              (2) Design pressure, when cargo tanks operate at maximum allowable pressures reduced below the design pressure in order to satisfy special mechanical stress relief requirements.
              
              
                Note:
                See the ASME Code, section VIII, appendix 3 for information on design pressure.
              
              
              (c) For pressure vessels designed and/or supported such that they cannot safely be filled with water, the Commandant will consider a pneumatic test in lieu of the hydrostatic test. A leak test shall be performed in conjunction with the pneumatic test. Pneumatic testing shall be in accordance with subchapter F (Marine Engineering) of this chapter.
              (d) Nonpressure vessel type tanks shall be tested to a pressure equal to the pressure on the bottom of the tank under the design conditions listed in § 38.05-4(e).
              (e) In the application of the requirements for testing of the cargo tanks, the test shall in no case be less severe than the worst anticipated service condition of the cargo loading.
              (f) In the design and testing of the independent cargo tanks, consideration shall be given to the possibility of the independent tanks being subjected to external loads.
              [CGFR 66-33, 31 FR 15269, Dec. 6, 1966, as amended by CGD 85-061, 54 FR 50962, Dec. 11, 1989; USCG-2014-0688, 79 FR 58280, Sept. 29, 2014]
            
            
              § 38.25-3
              Nondestructive testing—TB/ALL.
              (a) Before nondestructive testing may be conducted to meet § 38.25-1 (a)(4) and (a)(5), the owner shall submit a proposal to the Officer in Charge, Marine Inspection for acceptance that includes—
              (1) The test methods and procedures to be used, all of which must meet section V of the ASME Boiler and Pressure Vessel Code (1986);
              (2) Each location on the tank to be tested; and
              (3) The test method and procedure to be conducted at each location on the tank.
              (b) If the Officer in Charge, Marine Inspection rejects the proposal, the Officer in Charge, Marine Inspection informs the owner of the reasons why the proposal is rejected.
              (c) If the Officer in Charge, Marine Inspection accepts the proposal, then the owner shall ensure that—
              (1) The proposal is followed; and

              (2) Nondestructive testing is performed by personnel meeting ASNT “Recommended Practice No. SNT-TC-1A (1988), Personnel Qualification and Certification in Nondestructive Testing.”
              
              (d) Within 30 days after completing the nondestructive test, the owner shall submit a written report of the results to the Officer in Charge, Marine Inspection.
              [CGD 85-061, 54 FR 50963, Dec. 11, 1989]
            
            
              § 38.25-5
              Removal of defective tanks—TB/ALL.
              If a tank fails to pass the tests prescribed in this subpart, it shall be removed from service unless otherwise authorized by the Commandant.
            
            
              § 38.25-10
              Safety relief valves—TB/ALL.
              (a) The cargo tank safety relief valves shall be inspected at least once in every 2 years.
              (b) The safety relief valve discs must be lifted from their seats in the presence of a marine inspector by either liquid, gas, or vapor pressure at least once every 5 years to determine the accuracy of adjustment and, if necessary, must be reset.
              [CGFR 66-33, 31 FR 15269, Dec. 6, 1966, as amended by CGD 95-027, 61 FR 26000, May 23, 1996]
            
          
        
        
          Pt. 39
          PART 39—VAPOR CONTROL SYSTEMS
          
            
              Subpart 39.1000—General
              Sec.
              39.1001
              Applicability—TB/ALL.
              39.1003
              Definitions—TB/ALL.
              39.1005
              Incorporation by reference—TB/ALL.
              39.1009
              Additional tank vessel vapor processing unit requirements—TB/ALL.
              39.1011
              Personnel training requirements—TB/ALL.
              39.1013
              U.S.-flagged tank vessel certification procedures for vapor control system designs—TB/ALL.
              39.1015
              Foreign-flagged tank vessel certification procedures for vapor control system designs—TB/ALL.
              39.1017
              Additional certification procedures for a tank barge vapor collection system design—B/ALL.
            
            
              Subpart 39.2000—Equipment and Installation
              39.2001
              Vapor collection system—TB/ALL.
              39.2003
              Cargo gauging system—TB/ALL.
              39.2007
              Tankship liquid overfill protection—T/ALL.
              39.2009
              Tank barge liquid overfill protection—B/ALL.
              39.2011
              Vapor overpressure and vacuum protection—TB/ALL.
              39.2013
              High and low vapor pressure protection for tankships—T/ALL.
              39.2014
              Polymerizing cargoes safety—TB/ALL.
              39.2015
              Tank barge pressure-vacuum indicating devices—B/ALL.
            
            
              Subpart 39.3000—Vapor Collection Operations During Cargo Transfer
              39.3001
              Operational requirements for vapor control systems during cargo transfer—TB/ALL.
            
            
              Subpart 39.4000—Vessel-to-Vessel Transfers Using Vapor Balancing
              39.4001
              General requirements for vapor balancing—TB/ALL.
              39.4003
              Design and equipment for vapor balancing—TB/ALL.
              39.4005
              Operational requirements for vapor balancing—TB/ALL.
            
            
              Subpart 39.5000—Multi-breasted Loading Using a Single Facility Vapor Connection
              39.5001
              General requirements for multi-breasted loading—B/CLBR.
              39.5003
              Additional requirements for multi-breasted loading using inboard barge vapor collection system—B/CLBR.
              39.5005
              Additional requirements for multi-breasted loading using a “dummy” vapor header—B/CLBR.
            
            
              Subpart 39.6000—Tank Barge Cleaning Operations with Vapor Collection
              39.6001
              Design and equipment of vapor collection and stripping systems—B/ALL.
              39.6003
              Overpressure and underpressure protection during stripping and gas-freeing operations—B/ALL.
              39.6005
              Inspection prior to conducting gas-freeing operations—B/ALL.
              39.6007
              Operational requirements for tank barge cleaning—B/ALL.
              39.6009
              Barge person in charge: Designation and qualifications—B/ALL.
            
          
          
            Authority:
            42 U.S.C. 7511b(f)(2); 46 U.S.C. 3306, 3703, 3715(b), 70011, 70034; E.O. 12234, 45 FR 58801, 3 CFR, 1980 Comp., p. 277; Department of Homeland Security Delegation No. 0170.1.
          
          
            Source:
            USCG-1999-5150, 78 FR 42642, July 16, 2013, unless otherwise noted.
          
          
            
            Subpart 39.1000—General
            
              § 39.1001
              Applicability—TB/ALL.
              (a) This part applies to tank vessels that use a vapor control system (VCS) to collect vapors emitted to or from a vessel's cargo tanks while operating in the navigable waters of the United States, except—
              (1) Tank vessels with an operating vapor collection system approved by the Coast Guard prior to July 23, 1990, for the collection and transfer of cargo vapor to specific facilities. Such tank vessels are only subject to 46 CFR 39.1013, 39.3001, and 39.4005; and
              (2) A tank barge that collects vapors emitted from its cargo tanks during gas-freeing or cleaning operations at a cleaning facility. This type of tank barge is only subject to 46 CFR part 39, subparts 39.1000 and 39.6000, and must comply with requirements of these two subparts at the time of its next inspection for certification required by 46 CFR 31.10-15, but no later than August 15, 2018.
              (b) This part does not apply to the collection of vapors of liquefied flammable gases as defined in 46 CFR 30.10-39.
              (c) In this part, regulatory measurements, whether in the metric or English system, are sometimes followed by approximate equivalent measurements in parentheses, which are given solely for the reader's convenience. Regulatory compliance with the regulatory measurement is required.
            
            
              § 39.1003
              Definitions—TB/ALL.
              As used in this part only:
              
                Barge vapor connection means the point in a barge's piping system where it connects to a vapor collection hose or arm. This may be the same as the barge's cargo connection while controlling vapors during tank barge cargo tank-cleaning operations.
              
                Cargo deck area means that part of the weather deck that is directly over the cargo tanks.
              
                Cargo tank venting system means the venting system required by 46 CFR 32.55.
              
                Certifying entity means a certifying entity accepted by the Coast Guard as such pursuant to 33 CFR part 154, subpart P.
              
                Cleaning facility means a facility used or capable of being used to conduct cleaning operations on a tank barge.
              
                Cleaning operation means any stripping, gas-freeing, or tank-washing operation of a barge's cargo tanks conducted at a cleaning facility.
              
                Commandant means the Commandant (CG-ENG), U.S. Coast Guard, 2100 2nd St. SW., Stop 7126, Washington, DC 20593-7126.
              
                Facility vapor connection means the point in a facility's fixed vapor collection system where the system connects with the vapor collection hose or the base of the vapor collection arm.
              
                Fixed stripping line means a pipe extending to the low point of each cargo tank, which is welded through the deck and terminated above deck with a valve, and plugged at the open end.
              
                Flammable liquid means a liquid as defined in 46 CFR 30.10-22.
              
                Fluid displacement system means a system that removes vapors from a barge's cargo tanks during gas freeing through the addition of an inert gas or other medium into the cargo tank.
              
                Fluid injection connection means the point in a fluid displacement system at which the fixed piping or hose that supplies the inert gas or other medium connects to a barge's cargo tanks or fixed piping system.
              
                Gas freeing means the removal of vapors from a tank barge.
              
                Independent as applied
                to two systems means that one system will operate when there is a failure of any part of the other system.
              
                Inerted means the oxygen content of the vapor space in a cargo tank is reduced in accordance with the inert gas requirements of 46 CFR 32.53 or 33 CFR 153.500. If a cargo vapor in a cargo tank that is connected to the vapor collection system is defined as inerted at the start of cargo transfer, the oxygen content in the vapor space of the cargo tank must not exceed 60 percent by volume of the cargo's minimum oxygen concentration for combustion, or 8 percent by volume for vapor of crude oil, gasoline blends, or benzene.
              
                Marine Safety Center (MSC) means Commanding Officer, Marine Safety Center, U.S. Coast Guard, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593 for visitors. Send all mail to Commanding Officer (MSC), Attn: Marine Safety Center, U.S. Coast Guard Stop 7430, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7430.
              
                Maximum allowable gas-freeing rate means the maximum volumetric rate at which a barge may be gas-freed during cleaning operations.
              
                Maximum allowable stripping rate means the maximum volumetric rate at which a barge may be stripped during cleaning operations prior to the opening of any hatch and/or fitting on the cargo tank being stripped.
              
                Maximum allowable transfer rate means the maximum volumetric rate at which a vessel may receive cargo or ballast.
              
                Minimum oxygen concentration for combustion (MOCC) means the lowest level of oxygen in a vapor or vapor mixture that will support combustion.
              
                New vapor collection system means a vapor collection system that is not an existing vapor collection system.
              
                Service vessel means a vessel that transports bulk liquid cargo between a facility and another vessel.
              
                Set pressure means the pressure at which the pressure or vacuum valve begins to open and the flow starts through the valve.
              
                Stripping means the removal, to the maximum extent practicable, of cargo residue remaining in the barge's cargo tanks and associated fixed piping system after cargo transfer or during cleaning operations.
              
                Vacuum displacement system means a system that removes vapors from a barge's cargo tanks during gas-freeing by sweeping air through the cargo tank hatch openings.
              
                Vapor balancing means the transfer of vapor displaced by incoming cargo from the tank of a vessel or facility receiving cargo into a tank of the vessel or facility delivering cargo via a vapor collection system.
              
                Vapor collection system means an arrangement of piping and hoses used to collect vapor emitted to or from a vessel's cargo tanks and to transport the vapor to a vapor processing unit or a tank.
              
                Vapor control system (VCS) means an arrangement of piping and equipment used to control vapor emissions collected to or from a vessel. It includes the vapor collection system and vapor processing unit or a tank.
              
                Vapor processing unit means the components of a VCS that recover, destroy, or disperse vapor collected from a vessel.
              
                Vessel-to-vessel transfer (direct or through a shore loop) means either—
              (1) The transfer of a bulk liquid cargo from a tank vessel to a service vessel; or
              (2) The transfer of a bulk liquid cargo from a service vessel to another vessel in order to load the receiving vessel to a deeper draft.
              
                Vessel vapor connection means the point in a vessel's fixed vapor collection system where the system connects with the vapor collection hose or arm.
              [USCG-1999-5150, 78 FR 42642, July 16, 2013, as amended by USCG-2013-0671, 78 FR 60147, Sept. 30, 2013; USCG-2016-0498, 82 FR 35089, July 28, 2017]
            
            
              § 39.1005
              Incorporation by reference—TB/ALL.

              (a) Certain material is incorporated by reference (IBR) into this part with the approval of the Director of the Federal Register under 5 U.S.C. 552(a) and 1 CFR part 51. To enforce any edition other than that specified in this section, the Coast Guard must publish notice of change in the Federal Register and the material must be available to the public. All approved material is available for inspection at the Coast Guard Headquarters, Commandant (CG-ENG), Attn: Office of Design and Engineering Standards, U.S. Coast Guard Stop 7509, 2703 Martin Luther King Jr. Avenue SE, Washington, DC 20593-7509, telephone 202-372-1418 and at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030 or go to http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html. Also, it is available from the sources indicated in this section.

              (b) American National Standards Institute (ANSI), 25 West 43rd Street, 4th floor, New York, NY 10036.
              
              (1) ANSI B16.5, Steel Pipe Flanges and Flanged Fittings, 1981, IBR approved for §§ 39.2001(i) and 39.6001(k).
              (2) [Reserved]
              (c) American Petroleum Institute (API), 1220 L Street NW., Washington, DC 20005.
              (1) API Standard 2000, Venting Atmospheric and Low-Pressure Storage Tanks (Non-refrigerated and Refrigerated), Third Edition, January 1982 (reaffirmed December 1987)(“API 2000”), IBR approved for § 39.2011(b).
              (2) [Reserved]
              (d) ASTM International (ASTM), 100 Barr Harbor Drive, West Conshohocken, PA 19428-2959.
              (1) ASTM F1122-87 (Reapproved1992)—Standard Specification for Quick Disconnect Couplings (“ASTM F1122”), IBR approved for § 39.2001(k).
              (2) ASTM F1271—Standard Specification for Spill Valves for Use in Marine Tank Liquid Overpressure Protection Applications (“ASTM F1271”), December 29, 1989, IBR approved for § 39.2009(a).
              (e) International Electrotechnical Commission (IEC), Bureau Central de la Commission Electrotechnique Internationale, 3, rue de Varembé, P.O. Box 131, CH—1211 Geneva 20, Switzerland.
              (1) IEC 60309-1 Plugs, Socket-Outlets and Couplers for Industrial Purposes—Part 1: General Requirements, Edition 4.2 2012-06, IBR approved for § 39.2009(a).
              (2) IEC 60309-2 Plugs, Socket-Outlets and Couplers for Industrial Purposes—Part 2: Dimensional Interchangeability Requirements for Pin and Contact-tube Accessories, Edition 4.2 2012-05, IBR approved for § 39.2009(a).
              (f) International Maritime Organization (IMO), 4 Albert Embankment, London SE1 7SR, United Kingdom.
              (1) International Convention for the Safety of Life at Sea, Consolidated Text of the 1974 SOLAS Convention, the 1978 SOLAS Protocol, the 1981 and 1983 SOLAS Amendments (1986) (“SOLAS”), IBR approved for § 39.2001(e).
              (2) [Reserved]
              (g) National Electrical Manufacturers Association (NEMA), 1300 North 17th Street, Suite 1752, Rosslyn, VA 22209.
              (1) ANSI NEMA WD-6—Wiring Devices, Dimensional Requirements, 1988 (“NEMA WD-6”), IBR approved for § 39.2009(a)
              (2) [Reserved]
              (h) National Fire Protection Association (NFPA), 1 Batterymarch Park, Quincy, MA 02169-7471.
              (1) NFPA 70—National Electrical Code, 2011, IBR approved for § 39.2009(a).
              (2) [Reserved]
              (i) Oil Companies International Marine Forum (OCIMF), 29 Queen Anne's Gate, London SWIH 9BU, England.
              (1) International Safety Guide for Oil Tankers and Terminals, Fifth Edition, 2006 (“ISGOTT”), IBR approved for §§ 39.3001(g), 39.5001(c), 39.6001(g), and 39.6005(a).
              (2) [Reserved]
              [USCG-1999-5150, 78 FR 42642, July 16, 2013, as amended by USCG-2020-0304, 85 FR 58282, Sept. 18, 2020]
            
            
              § 39.1009
              Additional tank vessel vapor processing unit requirements—TB/ALL.
              (a) Vapor piping, fitting, valves, flanges, and pressure vessels comprising the construction and installation of a permanent or portable vapor processing unit onboard a tank vessel must meet the marine engineering requirements of 46 CFR chapter I, subchapter F.
              (b) Electrical equipment comprising the construction and installation of a permanent or portable vapor processing unit onboard a tank vessel must meet the electrical engineering requirements of 46 CFR chapter I, subchapter J.
              (c) In addition to complying with the rules of this part, tank vessels with a permanent or portable vapor processing unit must comply with applicable requirements of 33 CFR part 154, subpart P.
              (d) When differences between the requirements for vessels contained in 46 CFR chapter I, subchapters F and J and requirements for facilities contained in 33 CFR part 154, subpart P need to be resolved, the requirements of 46 CFR chapter I, subchapters F and J apply, unless specifically authorized by the Marine Safety Center.
            
            
              
              § 39.1011
              Personnel training requirements—TB/ALL.
              Personnel responsible for operating the vapor control system (VCS) must complete a training program prior to the operation of the system installed onboard the tank vessel. As part of the training program, personnel must be able to demonstrate, through drills and practical knowledge, the proper VCS operation procedures for normal and emergency conditions. The training program must cover the following subjects:
              (a) Purpose of a VCS;
              (b) Principles of the VCS;
              (c) Components of the VCS;
              (d) Hazards associated with the VCS;
              (e) Coast Guard regulations in this part;
              (f) Vapor control operation procedures during cargo transfer or tank barge cleaning, including:
              (1) Testing and inspection requirements;
              (2) Pre-transfer or pre-cleaning procedures;
              (3) Connection sequence;
              (4) Startup procedures; and
              (5) Normal operations; and
              (g) Emergency procedures.
            
            
              § 39.1013
              U.S.-flagged tank vessel certification procedures for vapor control system designs—TB/ALL.
              (a) For an existing Coast Guard-approved vapor control system (VCS) that has been operating before July 23, 1990, the tank vessel owner or operator must submit detailed engineering drawings, calculations, and specifications to the Marine Safety Center (MSC) for review and approval before modifying the system or transferring vapor to a facility that was not approved by the Coast Guard for that kind of vapor transfer.
              (b) For a Coast Guard-approved vessel VCS that began operating on or after July 23, 1990, the tank vessel owner or operator must submit plans, calculations, and specifications to the MSC for review and approval before modifying the system.
              (c) A tank vessel owner or operator must submit plans, calculations, and specifications for a new tank vessel VCS to the MSC for review and approval before installing the system. A permanent or portable vapor processing unit onboard a tank vessel will be reviewed, together with the tank vessel, as a complete and integrated system.
              (d) Once the plan review and inspection of the tank vessel VCS satisfy the requirements of this part, the Officer in Charge, Marine Inspection (OCMI) will endorse the Certificate of Inspection for the U.S.-flagged tank vessel.
            
            
              § 39.1015
              Foreign-flagged tank vessel certification procedures for vapor control system designs—TB/ALL.
              As an alternative to meeting the requirements in 46 CFR 39.1013(a), (b), and (c), the owner or operator of a foreign-flagged tank vessel may submit certification by the classification society that classifies vessels under their foreign flags to the Marine Safety Center. Upon receipt of the certification stating that the vapor control system (VCS) meets the requirements of this part, the Officer in Charge, Marine Inspection (OCMI) will endorse the vessel's Certificate of Compliance for foreign-flagged tank vessels.
              [USCG-1999-5150, 78 FR 42642, July 16, 2013, as amended by USCG-2020-0304, 85 FR 58282, Sept. 18, 2020]
            
            
              § 39.1017
              Additional certification procedures for a tank barge vapor collection system design—B/ALL.
              (a) For a tank barge vapor collection system intended for operation in multi-breasted loading using a single facility vapor connection, the tank barge owner or operator must submit plans, calculations, and specifications to the Marine Safety Center (MSC) for review and approval before beginning a multi-breasted loading operation.
              (b) For a tank barge intended for collecting vapors emitted from its cargo tanks during gas-freeing or cleaning operations at a cleaning facility, the barge owner or operator must submit the following items to the MSC for review and approval:
              (1) Stripping system plans and specifications, except those approved by the MSC on or before the August 15, 2013; and

              (2) Stripping and/or gas-freeing rate calculations, except those approved by the MSC on or before the August 15, 2013.
              (c) Once the vapor collection system satisfies the requirements of this part, the Officer in Charge, Marine Inspection (OCMI) will endorse the Certificate of Inspection that the tank barge is acceptable for collecting vapors during cleaning operations.
            
          
          
            Subpart 39.2000—Equipment and Installation
            
              § 39.2001
              Vapor collection system—TB/ALL.
              (a) Vapor collection piping must be fixed piping and the vessel's vapor connection must be located as close as practicable to the loading manifold, except—
              (1) As allowed by the Commandant; and
              (2) A vessel certificated to carry cargo listed in 46 CFR, part 151, Table 151.05 or part 153, Table 1 may use flexible hoses no longer than three meters (9.84 feet) for interconnection between fixed piping onboard the vessel to preserve segregation of cargo systems. These flexible hoses must also meet the requirements in paragraph (i) of this section, excluding paragraph (i)(5), and meet the following additional requirements:
              (i) The installation of flexible hoses must include an isolation valve mounted on the tank side of the connection; and
              (ii) Hose connections permitted under paragraph (a)(2) of this section are exempt from the requirements of paragraph (h) of this section.
              (b) When collecting incompatible vapors simultaneously, vapors must be kept separate throughout the entire vapor collection system.
              (c) Vapor collection piping must be electrically bonded to the hull and must be electrically continuous.
              (d) The vapor collection system must have a mechanism to eliminate liquid condensation, such as draining and collecting liquid from each low point in the line.
              (e) For a tankship that has an inert gas system, a mechanism must be in place to isolate the inert gas supply from the vapor control system (VCS). The inert gas main isolation valve required by chapter II-2, Regulation 62.10.8 of SOLAS (incorporated by reference, see 46 CFR 39.1005), may be used to satisfy this requirement.
              (f) The vapor collection system must not interfere with the proper operation of the cargo tank venting system.
              (g) The tank vessel owner or operator must install an isolation valve capable of manual operation. It must be located at the vessel vapor connection and must clearly show whether the valve is in the open or closed position via an indicator, valve handle, or valve stem.
              (h) The last 1.0 meter (3.3 feet) of vapor piping upstream of the vessel vapor connection and each end of a vapor hose must be—
              (1) Painted in the sequence of red/yellow/red. The width of the red bands must be 0.1 meter (0.33 foot) and the width of the middle yellow band must be 0.8 meter (2.64 feet); and
              (2) Labeled with the word “VAPOR” painted in black letters at least 50.8 millimeters (2 inches) high.
              (i) Hoses that transfer vapors must meet the following requirements:
              (1) Have a design burst pressure of at least 25 pounds per square inch gauge (psig);
              (2) Have a maximum allowable working pressure no less than 5 psig;
              (3) Be capable of withstanding at least a 2.0 pounds per square inch (psi) vacuum without collapsing or constricting;
              (4) Be electrically continuous with a maximum resistance of 10,000 ohms;
              (5) Have flanges with—
              (i) A bolthole arrangement complying with the requirements for 150 pound class ANSI B16.5 flanges (incorporated by reference, see 46 CFR 39.1005); and
              (ii) One or more 15.9 millimeter (0.625 inch) diameter hole(s) located midway between boltholes and in line with the bolthole pattern; and
              (6) Be abrasion and kinking resistant.

              (j) Each vessel vapor connection flange face must have a permanent stud projecting outward that has a 12.7 millimeter (0.5 inch) diameter and is at least 25.4 millimeters (1 inch) long. It must be located at the top of the flange face, midway between boltholes, and in line with the bolthole pattern.
              
              (k) Quick disconnect couplings (QDCs) may be used instead of flanges at the flexible hose connection and fixed piping on tankships provided they meet ASTM F1122 (incorporated by reference, see 46 CFR 39.1005) and are designed as “Standard Class QDC.”
              (l) Hose saddles that provide adequate support to prevent kinking or collapse of hoses must accompany vapor hose handling equipment.
              (m) For cargoes that have toxic properties, listed in 46 CFR Table 151.05 with the “Special requirements” column referring to 46 CFR 151.50-5, an overfill alarm and shutdown system that meet the requirements of 46 CFR 39.2007(a), 39.2009(a), or 39.2009(b) must be used for primary overfill protection. If the vessel is also equipped with spill valves or rupture disks, their setpoints must be set higher than the vessel's pressure relief valve setting as required by 46 CFR 39.2009(a)(3).
            
            
              § 39.2003
              Cargo gauging system—TB/ALL.
              (a) A cargo tank of the tank vessel connected to a vapor collection system must be equipped with a permanent or portable cargo gauging device that—
              (1) Is a closed type as defined in 46 CFR 151.15.10(c) that does not require opening the tank to the atmosphere during cargo transfer;
              (2) Allows the operator to determine the level of liquid in the tank for the full range of liquid levels in the tank;
              (3) Has an indicator for the level of liquid in the tank that is located where cargo transfer is controlled; and
              (4) If portable, is installed on the tank during the entire transfer operation.
              (b) Each cargo tank of a tank barge must have a high-level indicating device, unless the barge complies with 46 CFR 39.2009(a). The high-level indicating device must—
              (1) Indicate visually the level of liquid in the cargo tank when the liquid level is within a range of 1 meter (3.28 feet) of the top of the tank;
              (2) Show a permanent mark to indicate the maximum liquid level permitted under 46 CFR 39.3001(e) at even keel conditions; and
              (3) Be visible from all cargo control areas.
            
            
              § 39.2007
              Tankship liquid overfill protection—T/ALL.
              (a) Each cargo tank of a tankship must be equipped with an intrinsically safe high-level alarm and a tank overfill alarm.
              (b) If installed after July 23, 1990, the high-level alarm and tank overfill alarm required by paragraph (a) of this section must—
              (1) Be independent of each other;
              (2) Activate an alarm in the event of loss of power to the alarm system;
              (3) Activate an alarm during the failure of electrical circuitry to the tank level sensor; and
              (4) Be able to be verified at the tank for proper operation prior to each transfer. This procedure may be achieved with the use of an electronic self-testing feature that monitors the condition of the alarm circuitry and sensor.
              (c) The high-level alarm required by paragraph (a) of this section must—
              (1) Activate an alarm once the cargo level reaches 95 percent of the tank capacity or higher, but before the tank overfill alarm;
              (2) Be identified with the legend “High-level Alarm” in black letters at least 50.8 millimeters (2 inches) high on a white background; and
              (3) Activate a visible and audible alarm so that it can be seen and heard on the vessel where cargo transfer is controlled.
              (d) The tank overfill alarm required by paragraph (a) of this section must—
              (1) Be independent of the cargo gauging system;
              (2) Be identified with the legend “TANK OVERFILL ALARM” in black letters at least 50.8 millimeters (2 inches) high on a white background;
              (3) Activate a visible and audible alarm so that it can be seen and heard on the vessel where cargo transfer is controlled and in the cargo deck area; and
              (4) Activate an alarm early enough to allow the person in charge of transfer operations to stop the cargo transfer before the tank overflows.

              (e) If a spill valve is installed on a cargo tank fitted with a vapor collection system, it must meet the requirements of 46 CFR 39.2009(a)(3).
              
              (f) If a rupture disk is installed on a cargo tank fitted with a vapor collection system, it must meet the requirements of 46 CFR 39.2009(a)(4).
              [USCG-1999-5150, 78 FR 42642, July 16, 2013, as amended by USCG-2016-0498, 82 FR 35089, July 28, 2017]
            
            
              § 39.2009
              Tank barge liquid overfill protection—B/ALL.
              (a) Each cargo tank of a tank barge must have one of the following liquid overfill protection arrangements:
              (1) A system meeting the requirements of 46 CFR 39.2007 that—
              (i) Includes a self-contained power supply;
              (ii) Is powered by generators on the barge; or
              (iii) Receives power from a facility and is fitted with a shore tie cable and a 120-volt, 20-ampere explosion-proof plug that meets—
              (A) ANSI NEMA WD-6 (incorporated by reference, see 46 CFR 39.1005);
              (B) NFPA 70, Articles 406.9 and 501-145 (incorporated by reference, see 46 CFR 39.1005); and
              (C) 46 CFR 111.105-9;
              (2) An intrinsically safe overfill control system that—
              (i) Is independent of the cargo-gauging device required by 46 CFR 39.2003(a);
              (ii) Activates an alarm and automatic shutdown system at the facility overfill control panel 60 seconds before the tank is 100 percent liquid-full during a facility-to-vessel cargo transfer;
              (iii) Activates an alarm and automatic shutdown system on the vessel discharging cargo 60 seconds before the tank is 100 percent liquid-full during a vessel-to-vessel cargo transfer;
              (iv) Can be inspected at the tank for proper operation prior to each loading;
              (v) Consists of components that, individually or in series, will not generate or store a total of more than 1.2 volts (V), 0.1 amperes (A), 25 megawatts (MW), or 20 microJoules (µJ);
              (vi) Has at least one tank overfill sensor switch per cargo tank that is designed to activate an alarm when its normally closed contacts are open;
              (vii) Has all tank overfill sensor switches connected in series;
              (viii) Has interconnecting cabling that meets 46 CFR 111.105-11(b) and (d), and 46 CFR 111.105-17(a); and
              (ix) Has a male plug with a five-wire, 16-A connector body meeting IEC 60309-1 and IEC 60309-2 (both incorporated by reference, see 46 CFR 39.1005), that is—
              (A) Configured with pins S2 and R1 for the tank overfill sensor circuit, pin G connected to the cabling shield, and pins N and T3 reserved for an optional high-level alarm circuit meeting the requirements of this paragraph; and
              (B) Labeled “Connector for Barge Overflow Control System” and labeled with the total inductance and capacitance of the connected switches and cabling;
              (3) A spill valve that meets ASTM F1271 requirements (incorporated by reference, see 46 CFR 39.1005), and—
              (i) Relieves at a predetermined pressure higher than the pressure at which the pressure relief valves meeting the requirements of 46 CFR 39.2011 operate;
              (ii) Limits the maximum pressure at the top of the cargo tank during liquid overfill to not more than the maximum design working pressure for the tank when at the maximum loading rate for the tank; and
              (iii) Has a means to prevent opening due to cargo sloshing while the vessel is in ocean or coastwise service; or
              (4) A rupture disk arrangement that meets paragraphs (a)(3)(i), (ii), and (iii) of this section and is approved by the Commandant.
              (b) A tank barge authorized to carry a cargo having toxic properties, meaning they are listed in 46 CFR Table 151.05 with the “Special requirements” column referring to 46 CFR 151.50-5, must comply with the requirements of 46 CFR 39.2001(m).
            
            
              § 39.2011
              Vapor overpressure and vacuum protection—TB/ALL.
              (a) The cargo tank venting system required by 46 CFR 32.55 must—

              (1) Be capable of discharging cargo vapor at the maximum transfer rate plus the vapor growth for the cargo such that the pressure in the vapor space of each tank connected to the vapor control system (VCS) does not exceed—
              
              (i) The maximum design working pressure for the tank; or
              (ii) If a spill valve or rupture disk is fitted, the pressure at which the device operates;
              (2) Relieve at a pressure corresponding to a pressure in the cargo tank vapor space not less than 1.0 pounds per square inch gauge (psig);
              (3) Prevent a vacuum, which generates in any tank connected to the vapor collection system during the withdrawal of cargo or vapor at maximum rates, in a cargo tank vapor space from exceeding the maximum design vacuum; and
              (4) Not relieve at a vacuum corresponding to a vacuum in the cargo tank vapor space between 14.7 pounds per square inch absolute (psia) (0 psig) and 14.2 psia (−0.5 psig).
              (b) Each pressure-vacuum relief valve must—
              (1) Be of a type approved under 46 CFR 162.017, for the pressure and vacuum relief setting desired;
              (2) Be tested for venting capacity in accordance with paragraph 1.5.1.3 of API 2000 (incorporated by reference, see 46 CFR 39.1005). The test must be carried out with a flame screen fitted at the vacuum relief opening and at the discharge opening if the pressure-vacuum relief valve is not designed to ensure a minimum vapor discharge velocity of 30 meters (98.4 feet) per second; and
              (3) If installed after July 23, 1991, have a mechanism to check that it operates freely and does not remain in the open position.
              (c) A liquid filled pressure-vacuum breaker may be used for vapor overpressure and vacuum protection if the vessel owner or operator obtains the prior written approval of the Commandant.

              (d) Vapor growth must be calculated following the Marine Safety Center guidelines available in Coast Guard VCS guidance at http://homeport.uscg.mil, or as specifically approved in writing by the Commandant after consultation with the Marine Safety Center.
            
            
              § 39.2013
              High and low vapor pressure protection for tankships—T/ALL.
              Each tankship with a vapor collection system must be fitted with a pressure-sensing device, located as close as practicable to the vessel vapor connection, that measures the pressure in the main vapor collection line, which—
              (a) Has a pressure indicator located on the tankship where the cargo transfer is controlled; and
              (b) Has a high-pressure and a low-pressure alarm that—
              (1) Gives an audible and a visible warning on the vessel where the cargo transfer is controlled;
              (2) Activates an alarm when the pressure-sensing device measures a high pressure of not more than 90 percent of the lowest pressure relief valve setting in the cargo tank venting system; and
              (3) Activates an alarm when the pressure-sensing device measures a low pressure of not less than 0.144 pounds per square inch gauge (psig) for an inerted tankship, or the lowest vacuum relief valve setting in the cargo tank venting system for a non-inerted tankship.
            
            
              § 39.2014
              Polymerizing cargoes safety—TB/ALL.
              (a) Common vapor headers for polymerizing cargoes must be constructed with adequate means to permit internal examination of vent headers.
              (b) Vapor piping systems and pressure-vacuum valves that are used for polymerizing cargoes must be inspected internally at least annually.
              (c) Pressure-vacuum valves and spill valves which are used for polymerizing cargoes must be tested for proper movement prior to each transfer.
            
            
              § 39.2015
              Tank barge pressure-vacuum indicating device—B/ALL.
              A fixed pressure-sensing device must be installed as close as practicable to the vessel vapor connection on a tank barge with a vapor collection system. The pressure-sensing device must measure the pressure vacuum in the main vapor collection line and have a pressure indicator located where the cargo transfer is controlled.
            
          
          
            
            Subpart 39.3000—Vapor Collection Operations During Cargo Transfer
            
              § 39.3001
              Operational requirements for vapor control systems during cargo transfer—TB/ALL.
              (a) Vapor from a tank vessel may not be transferred to a facility in the United States, or vapor from a facility storage tank may not be transferred to a tank vessel, unless the facility's marine vapor control system (VCS) is certified by a certifying entity as meeting the requirements of 33 CFR part 154, subpart P and the facility's facility operations manual is marked by the local Coast Guard Captain of the Port (COTP) as required by 33 CFR 154.325(d).
              (b) Vapor from a tank vessel may not be transferred to a vessel that does not have its certificate of inspection or certificate of compliance endorsed as meeting the requirements of this part and for controlling vapor of the cargo being transferred.
              (c) For each cargo transferred using a vapor collection system, the pressure drop through the vapor collection system from the most remote cargo tank to the vessel vapor connection, including vapor hoses if used by the vessel, must be—
              (1) Calculated at the maximum transfer rate and at lesser transfer rates;
              (2) Calculated using a density estimate for the cargo vapor and air mixture, or vapor and inert gas mixture, based on a partial pressure (partial molar volumes) method for the mixture, assuming ideal gas law conditions;
              (3) Calculated using a vapor growth rate as stated in 46 CFR 39.2011(d) for the cargo being transferred; and
              (4) Included in the vessel's transfer procedures as a table or graph, showing the liquid transfer rate versus the pressure drop.
              (d) The rate of cargo transfer must not exceed the maximum allowable transfer rate as determined by the lesser of the following:
              (1) Eighty percent of the total venting capacity of the pressure relief valves in the cargo tank venting system when relieving at the set pressure.
              (2) The total vacuum relieving capacity of the vacuum relief valves in the cargo tank venting system when relieving at the set pressure.
              (3) For a given pressure at the facility vapor connection, or if vessel-to-vessel transfer at the vapor connection of the service vessel, then the rate based on pressure drop calculations at which the pressure in any cargo tank connected to the vapor collection system exceeds 80 percent of the setting of any pressure relief valve in the cargo tank venting system.
              (e) Cargo tanks must not be filled higher than—
              (1) 98.5 percent of the cargo tank volume; or
              (2) The level at which an overfill alarm complying with 46 CFR 39.2007 or 39.2009(a)(2) is set.
              (f) A cargo tank should remain sealed from the atmosphere during cargo transfer operations. The cargo tank may only be opened temporarily for gauging or sampling while the tank vessel is connected to a VCS as long as the following conditions are met:
              (1) The cargo tank is not being filled or no vapor is being transferred into the cargo tank;
              (2) For cargo loading, any pressure in the cargo tank vapor space is first reduced to atmospheric pressure by the VCS, except when the tank is inerted;
              (3) The cargo is not required to be closed or restricted gauged by 46 CFR part 151, Table 151.05 or part 153, Table 1; and
              (4) For static accumulating cargo, all metallic equipment used in sampling or gauging must be electrically bonded to the vessel and remain bonded to the vessel until it is removed from the tank, and if the tank is not inerted, 30 minutes must have elapsed after any cargo transfer to the tank is stopped, before the equipment is put into the tank.
              (g) For static accumulating cargo, the initial transfer rate must be controlled in accordance with OCIMF ISGOTT Section 11.1.7 (incorporated by reference, see 46 CFR 39.1005), in order to minimize the development of a static electrical charge.

              (h) If cargo vapor is collected by a facility that requires the vapor from the vessel to be inerted in accordance with 33 CFR 154.2105, the oxygen content in the vapor space of each cargo tank connected to the vapor collection system must not exceed 60 percent by volume of the cargo's minimum oxygen concentration for combustion (MOCC), or 8 percent by volume for vapor of crude oil, gasoline blends, or benzene, at the start of cargo transfer. The oxygen content of each tank, or each area of a tank formed by each partial bulkhead, must be measured at a point 1.0 meter (3.28 feet) below the tank top and at a point equal to one-half of the ullage.
              (i) If the vessel is equipped with an inert gas system, the isolation valve required by 46 CFR 39.2001(e) must remain closed during vapor transfer.
              (j) Unless equipped with an automatic self-test and circuit-monitoring feature, each high-level alarm and tank overfill alarm on a cargo tank being loaded, required by 46 CFR 39.2007 or 39.2009, must be tested at the tank for proper operation within 24 hours prior to the start of cargo transfer.
            
          
          
            Subpart 39.4000—Vessel-to-Vessel Transfers Using Vapor Balancing
            
              § 39.4001
              General requirements for vapor balancing—TB/ALL.
              (a) Vessels using vapor balancing while conducting a vessel-to-vessel transfer operation, directly or through a shore loop, must meet the requirements of this subpart in addition to the requirements of 46 CFR part 39, subparts 39.1000, 39.2000, and 39.3000. Arrangements other than vapor balancing used to control vapor emissions during a vessel-to-vessel transfer operation must receive approval from the Commandant.
              (b) A vapor balancing operation must receive approval from the Commandant to use a compressor or blower to assist vapor transfer.
              (c) Vapor balancing is prohibited when the cargo tanks on a vessel discharging cargo are inerted and the cargo tanks on a vessel receiving cargo are not inerted.
              (d) A vessel that intends to collect vapors (during a vessel-to-vessel transfer operation) from cargoes not previously approved must receive specific approval from the Commandant before beginning transfer operations.
            
            
              § 39.4003
              Design and equipment for vapor balancing—TB/ALL.
              (a) During transfer operations, if the cargo tanks are inerted on a vessel discharging cargo to a receiving vessel with inerted cargo tanks, the service vessel must—
              (1) Inert the vapor transfer hose prior to transferring cargo vapor; and
              (2) Have an oxygen analyzer with a sensor or sampling connection fitted within 3 meters (9.74 feet) of the vessel vapor connection that—
              (i) Activates a visible and an audible alarm on the service vessel where cargo transfer is controlled when the oxygen content in the vapor collection system exceeds 60 percent by volume of the cargo's minimum oxygen concentration for combustion (MOCC), or 8 percent by volume for vapor of crude oil, gasoline blends, or benzene;
              (ii) Has an oxygen concentration indicator located on the service vessel where the cargo transfer is controlled; and
              (iii) Has a connection for injecting a span gas of known concentration for calibration and testing of the oxygen analyzer.
              (b) If the cargo tanks are not inerted on a vessel discharging cargo during transfer operations, and the cargo is flammable or combustible, the vapor collection line on the service vessel must be fitted with a detonation arrester that meets the requirements of 33 CFR 154.2106, and be located within 3 meters (9.74 feet) of the vessel vapor connection.
              (c) An electrical insulating flange or one length of non-conductive hose must be provided between the vessel vapor connection on each vessel operating a vessel-to-vessel cargo transfer.
            
            
              § 39.4005
              Operational requirements for vapor balancing—TB/ALL.
              (a) During a vessel-to-vessel transfer operation, each cargo tank being loaded must be connected by the vapor collection system to a cargo tank that is being discharged.
              (b) If the cargo tanks on both the vessel discharging cargo and the vessel receiving cargo are inerted, the following requirements must be met:

              (1) Each tank on a vessel receiving cargo, which is connected to the vapor collection system, must be tested prior to cargo transfer to ensure that the oxygen content in the vapor space does not exceed 60 percent by volume of the cargo's minimum oxygen concentration for combustion (MOCC), or 8 percent by volume for vapor of crude oil, gasoline blends, or benzene. The oxygen content of each tank, or each area of a tank formed by each partial bulkhead, must be measured at a point 1 meter (3.28 feet) below the tank top and at a point equal to one-half of the ullage;
              (2) Prior to starting transfer operations, the oxygen analyzer required by 46 CFR 39.4003(a) must be tested for proper operation;
              (3) During transfer operations the oxygen content of vapors being transferred must be continuously monitored;
              (4) Cargo transfer must be terminated if the oxygen content exceeds 60 percent by volume of the cargo's MOCC, or 8 percent by volume for vapor of crude oil, gasoline blends, or benzene;
              (5) Transfer operations may resume once the oxygen content in the tanks of the vessel receiving cargo is reduced to 60 percent by volume or less of the cargo's MOCC, or 8 percent by volume or less for vapor of crude oil, gasoline blends, or benzene; and
              (6) Prior to starting vapor transfer operations, the vapor transfer hose must be purged of air and inerted.
              (c) The isolation valve located on the service vessel required by 46 CFR 39.2001(g) must not be opened until the pressure in the vapor collection system on the vessel receiving cargo exceeds the pressure in the vapor collection system on the vessel discharging cargo.
              (d) The vessel discharging cargo must control the cargo transfer rate so that the transfer rate does not exceed—
              (1) The authorized maximum discharge rate of the vessel discharging cargo;
              (2) The authorized maximum loading rate of the vessel receiving cargo; or
              (3) The processing rate of the approved vessel vapor processing system, if one is used to process the vapor collected during the transfer operations.
              (e) The pressure in the vapor space of any cargo tank connected to the vapor collection line on either the vessel receiving cargo or the vessel discharging cargo must not exceed 80 percent of the lowest setting of any pressure relief valve during ballasting or cargo transfer.
              (f) Impressed current cathodic protection systems must be de-energized during cargo transfer operations.
              (g) Tank washing is prohibited unless the cargo tanks on both the vessel discharging cargo and the vessel receiving cargo are inerted, or the tank is isolated from the vapor collection line.
            
          
          
            Subpart 39.5000—Multi-breasted Loading Using a Single Facility Vapor Connection
            
              § 39.5001
              General requirements for multi-breasted loading—B/CLBR.
              (a) Each barge must be owned or operated by the same entity and must have an approved vapor control system (VCS).
              (b) There must be only one crossover vapor hose and it must—
              (1) Comply with 46 CFR 39.2001(h) and (i);
              (2) Have a diameter at least as that of the largest pipe in the outboard barge's VCS, and
              (3) If it extends more than 25 feet (7.62 meters) between the two barges during the transfer operation, it must be as short as is practicable, safe for the conditions, supported off the vessels' decks, and its pressure drop calculations must be approved for its length by the Marine Safety Center (MSC), or reapproved by the MSC if existing approval was based on a 25-foot hose.
              (c) The hazards associated with barge-to-barge or barge-to-shore electric currents must be controlled in accordance with sections 11.9 or 17.5 of OCIMF ISGOTT (incorporated by reference, see 46 CFR 39.1005).

              (d) The cargo transfer procedures must reflect the procedures to align and disconnect a facility VCS to and from an inboard barge, and alternately, to and from an outboard barge through the vapor cross-over hose and the inboard barge's vapor header, or “dummy” header. This must include proper connections for the facility VCS's alarm/shutdown system to the alarm/shutdown system of the barge being loaded at the time.
              (e) Calculations for multi-breasted loading must consider additional pressure drops across the barges' vapor collection systems and the cross vapor hose and must be reviewed and approved by the MSC per 46 CFR 39.1017(a).
              (f) Barge owners and operators must comply with any additional operational requirements imposed by the local Captain of the Port (COTP) in whose zone the shore facility is located. These facilities' VCSs must be certified for conducting such an operation.
            
            
              § 39.5003
              Additional requirements for multi-breasted loading using an inboard barge vapor collection system—B/CLBR.
              (a) Each barge must have at least one liquid overfill protection system that fulfills the requirements of 46 CFR 39.2009.
              (b) The vapor header of an inboard barge that is used during outboard barge loading must—
              (1) Be aligned with the vapor header of the outboard barge;
              (2) Have a diameter at least as large as the diameter of the largest pipe in the vapor collection system of the outboard barge; and
              (3) Be marked in accordance with 46 CFR 39.2001(h).
              (c) A licensed tankerman, trained in and familiar with multi-breasted loading operations, must be onboard each barge during transfer operations. The tankerman serves as the barge person-in-charge (PIC). During transfer operations, the barge PICs must maintain constant communication with each other as well as with the facility PIC.
              (d) If multi-breasted loading will be conducted using more than one liquid transfer hose from the shore facility, the facility must be capable of activating the emergency shutdown system required by 33 CFR 154.550. This will automatically stop the cargo flow to each transfer hose simultaneously, in the event an upset condition occurs that closes the remotely operated cargo vapor shutoff valve in the facility's vapor control system. Multi-breasted loading is prohibited unless the shore facility can comply with this requirement.
            
            
              § 39.5005
              Additional requirements for multi-breasted loading using a “dummy” vapor header—B/CLBR.
              (a) Each inboard barge “dummy” header used during outboard barge loading must—
              (1) Be aligned with the vapor header of the outboard barge;
              (2) Have a diameter at least as large as the diameter of the largest pipe in the vapor collection system of the outboard barge;
              (3) Be marked in accordance with 46 CFR 39.2001(h); and
              (4) Meet the same design and installation requirements for the vapor collection piping onboard the same barge.
              (b) Flanges must meet the same design and installation requirements for flanges in the vapor collection system onboard the same barge.
              (c) A stud must be permanently attached, as required in 46 CFR 39.2001(j), to the vapor connection flange on the “dummy” header.
            
          
          
            Subpart 39.6000—Tank Barge Cleaning Operations with Vapor Collection
            
              § 39.6001
              Design and equipment of vapor collection and stripping systems—B/ALL.
              (a) Each barge engaged in cleaning operations at an approved cleaning facility must have a conductive fixed stripping line installed in each cargo tank. The line must extend to the low point of each cargo tank, extend through and be welded to the top of the cargo tank, and terminate above deck with a full port valve plugged at the open end.
              (b) An existing fixed stripping system may be used instead of the stripping line required in paragraph (a) of this section.
              (c) Each stripping line must be labeled at an on-deck location with the words “Stripping Line-Tank” followed by the tank's number, name, or location.

              (d) Vapors may be collected from the barge's cargo tanks through a common fixed vapor header, through the fixed liquid cargo header, or through flanged flexible hoses located at the top of each cargo tank.
              (e) The vapor collection system must not interfere with the proper operation of the cargo tank venting system.
              (f) A barge being gas-freed by a fluid displacement system must fulfill the following requirements:
              (1) If the fluid medium is a compressible fluid, such as inert gas, it must be injected into the barge's cargo tanks through a common fixed vapor header, through the fixed liquid cargo header, or through a flexible hoses flanged to a connection located at the top of each cargo tank;
              (2) If the fluid medium is a non-compressible fluid, such as water, it must be injected into the barge's cargo tanks through the fixed liquid cargo header only; and
              (3) If the fluid medium is a non-compressible fluid, such as water, the barge must be equipped with a liquid overfill protection arrangement and fulfill the requirements for tank barge liquid overfill protection contained in 46 CFR 39.2009.
              (g) The barge vapor connection must be electrically insulated from the facility vapor connection and the fluid injection connection must be electrically insulated from the fluid injection source, if fitted, in accordance with OCIMF ISGOTT section 17.5 (incorporated by reference, see 46 CFR 39.1005).
              (h) Vapor collection piping must be electrically bonded to the barge hull and must be electrically continuous.
              (i) All equipment used on the barge during cleaning operations must be electrically bonded to the barge and tested to ensure electrical continuity prior to each use.
              (j) Hoses used for the transfer of vapors during cleaning operations must meet the requirements of 46 CFR 39.2001(i) and have markings as required in 46 CFR 39.2001(h).
              (k) Hoses used for the transfer of liquids during cleaning operations must—
              (1) Have a designed burst pressure of at least 600 pounds per square inch gauge (psig);
              (2) Have a maximum allowable working pressure of at least 150 psig;
              (3) Be capable of withstanding at least the maximum vacuum rating of the cleaning facility's vapor-moving device without collapsing or constricting;
              (4) Be electrically continuous with a maximum resistance of 10,000 ohms;
              (5) Have flanges with a bolthole arrangement complying with the requirements for 150 pound class ANSI B16.5 flanges (incorporated by reference, see 46 CFR 39.1005); and
              (6) Be abrasion and kinking resistant and compatible with the liquids being transferred.
              (l) If a hose is used to transfer either vapor or liquid from the barge during cleaning operations, hose saddles that provide adequate support to prevent the collapse or kinking of hoses must accompany hose handling equipment.
            
            
              § 39.6003
              Overpressure and underpressure protection during stripping or gas-freeing operations—B/ALL.
              (a) The volumetric flow rates during stripping or gas-freeing operations must be limited within a range such that the cargo tank venting system required by 46 CFR 32.55 will keep the cargo tank within its maximum design working pressure or the maximum design vacuum.
              (b) Each barge must be fitted with a means for connecting the pressure-sensing and pressure-indicating devices required by 33 CFR 154.2203(g) and (o) on each cargo tank top, or on the common vapor header provided that pressures measured by the devices are adjusted to compensate for the pressure drop across the vapor piping from the cargo tank to the devices. The valve for the connection point must be labeled “Pressure Sensor/indicator Connection.”
              (c) For stripping operations with closed cargo tanks, the maximum stripping rate must not exceed the volumetric flow capacity of the vacuum relief valve protecting the cargo tank.
            
            
              § 39.6005
              Inspection prior to conducting gas-freeing operations—B/ALL.
              (a) The following inspections must be conducted by the barge person in charge prior to commencing gas-freeing operations, and show that—

              (1) Each part of the barge's vapor collection system is aligned to allow vapor to flow to a cleaning facility's vapor control system (VCS);
              (2) If a fluid displacement system is used to conduct gas-freeing operations—
              (i) The fluid supply line is connected to the fluid injection connection; and
              (ii) The maximum fluid injection rate is determined in accordance with 46 CFR 39.6007(c)(2);
              (3) The maximum stripping or gas-freeing rate is determined in accordance with 46 CFR 39.6003(c) or 39.6007(c), respectively, and adequate openings required by 46 CFR 39.6007(c)(1) are available and identified;
              (4) The pressure-sensing and pressure-indicating devices required by 33 CFR 154.2203 are connected as required by 46 CFR 39.6003(b);
              (5) The maximum and minimum operating pressures of the barge being cleaned are determined;
              (6) Unrepaired loose covers, kinks, bulges, gouges, cuts, slashes, soft spots, or any other defects which would permit the discharge of vapors through the vapor recovery hose material must be detected during inspection and repaired prior to operation;
              (7) The facility vapor connection is electrically insulated from the barge vapor connection and the fluid injection connection is electrically insulated from the fluid injection source, if fitted, in accordance with OCIMF ISGOTT section 17.5 (incorporated by reference, see 46 CFR 39.1005); and
              (8) All equipment is bonded in accordance with 46 CFR 39.6001(h).
            
            
              § 39.6007
              Operational requirements for tank barge cleaning—B/ALL.
              (a) During cleaning operations, vapors from a tank barge cannot be transferred to a cleaning facility which does not have a marine vapor control system (VCS) certified by a certifying entity, and its facility operations manual endorsed by the Captain of the Port (COTP) as meeting the requirements of 33 CFR part 154, subpart P.
              (b) Prior to commencing stripping operations, the maximum allowable stripping rate must be determined. The maximum allowable stripping rate must not exceed the volumetric flow capacity of the vacuum relief valve protecting the cargo tank.
              (c) The maximum gas-freeing rate is determined by the following:
              (1) For a vacuum displacement system—
              (i) The maximum allowable gas-freeing rate is a function of the area open to the atmosphere for the cargo tank being gas-freed. The area open to the atmosphere must be large enough to maintain the pressure in the cargo tank being gas-freed at or above 14.5 pounds per square inch absolute (psia) (−0.2 pounds per square inch gauge (psig));
              (ii) The maximum allowable gas-freeing rate must be calculated from Table 1 of this section, using the area open to the atmosphere for the cargo tank being gas-freed as the entering determination;
              (2) For a fluid displacement system, the maximum allowable gas-freeing rate is determined by the lesser of the following:
              (i) Eighty percent of the total venting capacity of the pressure relief valve in the cargo tank venting system when relieving at its set pressure;
              (ii) Eighty percent of the total vacuum relieving capacity of the vacuum relief valve in the cargo tank venting system when relieving at its set pressure; or
              (iii) The rate based on pressure drop calculations at which, for a given pressure at the facility vapor connection, the pressure in the cargo tank being gas-freed exceeds 80 percent of the setting of any pressure relief valve in the cargo tank venting system.
              (d) Any hatch and/or fitting used to calculate the minimum area required to be open to the atmosphere must be opened and secured in such a manner as to prevent accidental closure during gas freeing. All flame screens for the hatch and/or fitting opened must be removed in order to allow for maximum airflow. The hatch and/or fitting must be secured open before the pressure in the cargo tank falls below 10 percent of the highest setting of any of the barge's vacuum relief valves.
              (e) “Do Not Close Hatch/Fitting” signs must be conspicuously posted near the hatch and/or fitting opened during gas-freeing operations.

              (f) To minimize the dangers of static electricity, all equipment used on the barge during gas-freeing and cleaning operations must be electrically bonded to the barge and tested to ensure electrical continuity before each use.
              (g) If the barge is equipped with an inert gas system, the inert gas main isolation valve must remain closed during cleaning operations.
              (h) Vapors from incompatible cargoes that are collected simultaneously must be kept separated throughout the barge's entire vapor collection system. Chemical compatibility must be determined in accordance with the procedures contained in 46 CFR part 150, part A.
              
                Table 1—Minimum Open Area for Barge Cleaning Hatches
                
                  Air flow (CFM)(cubic feet/minute)
                  
                  Air flow (CFS)(cubic feet/
                    second)
                  
                  Open area (square inches)
                  
                  Diameteropening
                    (inches)
                  
                  Square opening(inches)
                  
                
                
                  500
                  8.3
                  10.7
                  3.7
                  3.3
                
                
                  600
                  10.0
                  12.8
                  4.0
                  3.6
                
                
                  700
                  11.7
                  15.0
                  4.4
                  3.9
                
                
                  800
                  13.3
                  17.1
                  4.7
                  4.1
                
                
                  900
                  15.0
                  19.3
                  5.0
                  4.4
                
                
                  1000
                  16.7
                  21.4
                  5.2
                  4.6
                
                
                  1100
                  18.3
                  23.6
                  5.5
                  4.9
                
                
                  1200
                  20.0
                  25.7
                  5.7
                  5.1
                
                
                  1300
                  21.7
                  27.8
                  6.0
                  5.3
                
                
                  1400
                  23.3
                  30.0
                  6.2
                  5.5
                
                
                  1500
                  25.0
                  32.1
                  6.4
                  5.7
                
                
                  1600
                  26.7
                  34.3
                  6.6
                  5.9
                
                
                  1700
                  28.3
                  36.4
                  6.8
                  6.0
                
                
                  1800
                  30.0
                  38.5
                  7.0
                  6.2
                
                
                  1900
                  31.7
                  40.7
                  7.2
                  6.4
                
                
                  2000
                  33.3
                  42.8
                  7.4
                  6.5
                
                
                  2100
                  35.0
                  45.0
                  7.6
                  6.7
                
                
                  2200
                  36.7
                  47.1
                  7.7
                  6.9
                
                
                  2300
                  38.3
                  49.3
                  7.9
                  7.0
                
                
                  2400
                  40.0
                  51.4
                  8.1
                  7.2
                
                
                  2500
                  41.7
                  53.5
                  8.3
                  7.3
                
                
                  2600
                  43.3
                  55.7
                  8.4
                  7.5
                
                
                  2700
                  45.0
                  57.8
                  8.6
                  7.6
                
                
                  2800
                  46.7
                  60.0
                  8.7
                  7.7
                
                
                  2900
                  48.3
                  62.1
                  8.9
                  7.9
                
                
                  3000
                  50.0
                  64.2
                  9.0
                  8.0
                
                
                  3100
                  51.7
                  66.4
                  9.2
                  8.1
                
                
                  3200
                  53.3
                  68.5
                  9.3
                  8.3
                
                
                  3300
                  55.0
                  70.7
                  9.5
                  8.4
                
                
                  3400
                  56.7
                  72.8
                  9.6
                  8.5
                
                
                  3500
                  58.3
                  75.0
                  9.8
                  8.7
                
                
                  3600
                  60.0
                  77.1
                  9.9
                  8.8
                
                
                  3700
                  61.7
                  79.2
                  10.0
                  8.9
                
                
                  3800
                  63.3
                  81.4
                  10.2
                  9.0
                
                
                  3900
                  65.0
                  83.5
                  10.3
                  9.1
                
                
                  4000
                  66.7
                  85.7
                  10.4
                  9.3
                
              
            
            
              § 39.6009
              Barge person in charge: Designation and qualifications—B/ALL.
              The designation and qualification requirements contained in 33 CFR 155.700 and 33 CFR 155.710(a)(2) apply to the barge person in charge.
            
          
        
        
          PART 40 [RESERVED]
        
      
    
  
  
    
      
      FINDING AIDS
      A list of CFR titles, subtitles, chapters, subchapters and parts and an alphabetical list of agencies publishing in the CFR are included in the CFR Index and Finding Aids volume to the Code of Federal Regulations which is published separately and revised annually.
      Table of CFR Titles and Chapters
      Alphabetical List of Agencies Appearing in the CFR
      List of CFR Sections Affected
    
    
      Chap.
      
      Table of CFR Titles and Chapters
      (Revised as of October 1, 2020)
      
        Title 1—General Provisions
        I
        Administrative Committee of the Federal Register (Parts 1—49)
        II
        Office of the Federal Register (Parts 50—299)
        III
        Administrative Conference of the United States (Parts 300—399)
        IV
        Miscellaneous Agencies (Parts 400—599)
        VI
        National Capital Planning Commission (Parts 600—699)
      
      
        Title 2—Grants and Agreements
        Subtitle A—Office of Management and Budget Guidance for Grants and Agreements
        I
        Office of Management and Budget Governmentwide Guidance for Grants and Agreements (Parts 2—199)
        II
        Office of Management and Budget Guidance (Parts 200—299)
        Subtitle B—Federal Agency Regulations for Grants and Agreements
        III
        Department of Health and Human Services (Parts 300—399)
        IV
        Department of Agriculture (Parts 400—499)
        VI
        Department of State (Parts 600—699)
        VII
        Agency for International Development (Parts 700—799)
        VIII
        Department of Veterans Affairs (Parts 800—899)
        IX
        Department of Energy (Parts 900—999)
        X
        Department of the Treasury (Parts 1000—1099)
        XI
        Department of Defense (Parts 1100—1199)
        XII
        Department of Transportation (Parts 1200—1299)
        XIII
        Department of Commerce (Parts 1300—1399)
        XIV
        Department of the Interior (Parts 1400—1499)
        XV
        Environmental Protection Agency (Parts 1500—1599)
        XVIII
        National Aeronautics and Space Administration (Parts 1800—1899)
        XX
        United States Nuclear Regulatory Commission (Parts 2000—2099)
        XXII
        Corporation for National and Community Service (Parts 2200—2299)
        XXIII
        Social Security Administration (Parts 2300—2399)
        XXIV
        Department of Housing and Urban Development (Parts 2400—2499)
        XXV
        National Science Foundation (Parts 2500—2599)
        XXVI

        National Archives and Records Administration (Parts 2600—2699)
        
        XXVII
        Small Business Administration (Parts 2700—2799)
        XXVIII
        Department of Justice (Parts 2800—2899)
        XXIX
        Department of Labor (Parts 2900—2999)
        XXX
        Department of Homeland Security (Parts 3000—3099)
        XXXI
        Institute of Museum and Library Services (Parts 3100—3199)
        XXXII
        National Endowment for the Arts (Parts 3200—3299)
        XXXIII
        National Endowment for the Humanities (Parts 3300—3399)
        XXXIV
        Department of Education (Parts 3400—3499)
        XXXV
        Export-Import Bank of the United States (Parts 3500—3599)
        XXXVI
        Office of National Drug Control Policy, Executive Office of the President (Parts 3600—3699)
        XXXVII
        Peace Corps (Parts 3700—3799)
        LVIII
        Election Assistance Commission (Parts 5800—5899)
        LIX
        Gulf Coast Ecosystem Restoration Council (Parts 5900—5999)
      
      
        Title 3—The President
        I
        Executive Office of the President (Parts 100—199)
      
      
        Title 4—Accounts
        I
        Government Accountability Office (Parts 1—199)
      
      
        Title 5—Administrative Personnel
        I
        Office of Personnel Management (Parts 1—1199)
        II
        Merit Systems Protection Board (Parts 1200—1299)
        III
        Office of Management and Budget (Parts 1300—1399)
        IV
        Office of Personnel Management and Office of the Director of National Intelligence (Parts 1400—1499)
        V
        The International Organizations Employees Loyalty Board (Parts 1500—1599)
        VI
        Federal Retirement Thrift Investment Board (Parts 1600—1699)
        VIII
        Office of Special Counsel (Parts 1800—1899)
        IX
        Appalachian Regional Commission (Parts 1900—1999)
        XI
        Armed Forces Retirement Home (Parts 2100—2199)
        XIV
        Federal Labor Relations Authority, General Counsel of the Federal Labor Relations Authority and Federal Service Impasses Panel (Parts 2400—2499)
        XVI
        Office of Government Ethics (Parts 2600—2699)
        XXI
        Department of the Treasury (Parts 3100—3199)
        XXII
        Federal Deposit Insurance Corporation (Parts 3200—3299)
        XXIII
        Department of Energy (Parts 3300—3399)
        XXIV
        Federal Energy Regulatory Commission (Parts 3400—3499)
        XXV
        Department of the Interior (Parts 3500—3599)
        XXVI
        Department of Defense (Parts 3600—3699)
        
        XXVIII
        Department of Justice (Parts 3800—3899)
        XXIX
        Federal Communications Commission (Parts 3900—3999)
        XXX
        Farm Credit System Insurance Corporation (Parts 4000—4099)
        XXXI
        Farm Credit Administration (Parts 4100—4199)
        XXXIII
        U.S. International Development Finance Corporation (Parts 4300—4399)
        XXXIV
        Securities and Exchange Commission (Parts 4400—4499)
        XXXV
        Office of Personnel Management (Parts 4500—4599)
        XXXVI
        Department of Homeland Security (Parts 4600—4699)
        XXXVII
        Federal Election Commission (Parts 4700—4799)
        XL
        Interstate Commerce Commission (Parts 5000—5099)
        XLI
        Commodity Futures Trading Commission (Parts 5100—5199)
        XLII
        Department of Labor (Parts 5200—5299)
        XLIII
        National Science Foundation (Parts 5300—5399)
        XLV
        Department of Health and Human Services (Parts 5500—5599)
        XLVI
        Postal Rate Commission (Parts 5600—5699)
        XLVII
        Federal Trade Commission (Parts 5700—5799)
        XLVIII
        Nuclear Regulatory Commission (Parts 5800—5899)
        XLIX
        Federal Labor Relations Authority (Parts 5900—5999)
        L
        Department of Transportation (Parts 6000—6099)
        LII
        Export-Import Bank of the United States (Parts 6200—6299)
        LIII
        Department of Education (Parts 6300—6399)
        LIV
        Environmental Protection Agency (Parts 6400—6499)
        LV
        National Endowment for the Arts (Parts 6500—6599)
        LVI
        National Endowment for the Humanities (Parts 6600—6699)
        LVII
        General Services Administration (Parts 6700—6799)
        LVIII
        Board of Governors of the Federal Reserve System (Parts 6800—6899)
        LIX
        National Aeronautics and Space Administration (Parts 6900—6999)
        LX
        United States Postal Service (Parts 7000—7099)
        LXI
        National Labor Relations Board (Parts 7100—7199)
        LXII
        Equal Employment Opportunity Commission (Parts 7200—7299)
        LXIII
        Inter-American Foundation (Parts 7300—7399)
        LXIV
        Merit Systems Protection Board (Parts 7400—7499)
        LXV
        Department of Housing and Urban Development (Parts 7500—7599)
        LXVI
        National Archives and Records Administration (Parts 7600—7699)
        LXVII
        Institute of Museum and Library Services (Parts 7700—7799)
        LXVIII
        Commission on Civil Rights (Parts 7800—7899)
        LXIX
        Tennessee Valley Authority (Parts 7900—7999)
        LXX
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 8000—8099)
        LXXI
        Consumer Product Safety Commission (Parts 8100—8199)
        LXXIII
        Department of Agriculture (Parts 8300—8399)
        
        LXXIV
        Federal Mine Safety and Health Review Commission (Parts 8400—8499)
        LXXVI
        Federal Retirement Thrift Investment Board (Parts 8600—8699)
        LXXVII
        Office of Management and Budget (Parts 8700—8799)
        LXXX
        Federal Housing Finance Agency (Parts 9000—9099)
        LXXXIII
        Special Inspector General for Afghanistan Reconstruction (Parts 9300—9399)
        LXXXIV
        Bureau of Consumer Financial Protection (Parts 9400—9499)
        LXXXVI
        National Credit Union Administration (Parts 9600—9699)
        XCVII
        Department of Homeland Security Human Resources Management System (Department of Homeland Security—Office of Personnel Management) (Parts 9700—9799)
        XCVIII
        Council of the Inspectors General on Integrity and Efficiency (Parts 9800—9899)
        XCIX
        Military Compensation and Retirement Modernization Commission (Parts 9900—9999)
        C
        National Council on Disability (Parts 10000—10049)
        CI
        National Mediation Board (Part 10101)
      
      
        Title 6—Domestic Security
        I
        Department of Homeland Security, Office of the Secretary (Parts 1—199)
        X
        Privacy and Civil Liberties Oversight Board (Parts 1000—1099)
      
      
        Title 7—Agriculture
        Subtitle A—Office of the Secretary of Agriculture (Parts 0—26)
        Subtitle B—Regulations of the Department of Agriculture
        I
        Agricultural Marketing Service (Standards, Inspections, Marketing Practices), Department of Agriculture (Parts 27—209)
        II
        Food and Nutrition Service, Department of Agriculture (Parts 210—299)
        III
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 300—399)
        IV
        Federal Crop Insurance Corporation, Department of Agriculture (Parts 400—499)
        V
        Agricultural Research Service, Department of Agriculture (Parts 500—599)
        VI
        Natural Resources Conservation Service, Department of Agriculture (Parts 600—699)
        VII
        Farm Service Agency, Department of Agriculture (Parts 700—799)
        VIII

        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 800—899)
        
        IX
        Agricultural Marketing Service (Marketing Agreements and Orders; Fruits, Vegetables, Nuts), Department of Agriculture (Parts 900—999)
        X
        Agricultural Marketing Service (Marketing Agreements and Orders; Milk), Department of Agriculture (Parts 1000—1199)
        XI
        Agricultural Marketing Service (Marketing Agreements and Orders; Miscellaneous Commodities), Department of Agriculture (Parts 1200—1299)
        XIV
        Commodity Credit Corporation, Department of Agriculture (Parts 1400—1499)
        XV
        Foreign Agricultural Service, Department of Agriculture (Parts 1500—1599)
        XVI
        [Reserved]
        XVII
        Rural Utilities Service, Department of Agriculture (Parts 1700—1799)
        XVIII
        Rural Housing Service, Rural Business-Cooperative Service, Rural Utilities Service, and Farm Service Agency, Department of Agriculture (Parts 1800—2099)
        XX
        [Reserved]
        XXV
        Office of Advocacy and Outreach, Department of Agriculture (Parts 2500—2599)
        XXVI
        Office of Inspector General, Department of Agriculture (Parts 2600—2699)
        XXVII
        Office of Information Resources Management, Department of Agriculture (Parts 2700—2799)
        XXVIII
        Office of Operations, Department of Agriculture (Parts 2800—2899)
        XXIX
        Office of Energy Policy and New Uses, Department of Agriculture (Parts 2900—2999)
        XXX
        Office of the Chief Financial Officer, Department of Agriculture (Parts 3000—3099)
        XXXI
        Office of Environmental Quality, Department of Agriculture (Parts 3100—3199)
        XXXII
        Office of Procurement and Property Management, Department of Agriculture (Parts 3200—3299)
        XXXIII
        Office of Transportation, Department of Agriculture (Parts 3300—3399)
        XXXIV
        National Institute of Food and Agriculture (Parts 3400—3499)
        XXXV
        Rural Housing Service, Department of Agriculture (Parts 3500—3599)
        XXXVI
        National Agricultural Statistics Service, Department of Agriculture (Parts 3600—3699)
        XXXVII
        Economic Research Service, Department of Agriculture (Parts 3700—3799)
        XXXVIII
        World Agricultural Outlook Board, Department of Agriculture (Parts 3800—3899)
        XLI
        [Reserved]
        XLII

        Rural Business-Cooperative Service and Rural Utilities Service, Department of Agriculture (Parts 4200—4299)
        
        L
        Rural Business-Cooperative Service, Rural Housing Service, and Rural Utilities Service, Department of Agriculture (Parts 5001—5099)
      
      
        Title 8—Aliens and Nationality
        I
        Department of Homeland Security (Parts 1—499)
        V
        Executive Office for Immigration Review, Department of Justice (Parts 1000—1399)
      
      
        Title 9—Animals and Animal Products
        I
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 1—199)
        II
        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 200—299)
        III
        Food Safety and Inspection Service, Department of Agriculture (Parts 300—599)
      
      
        Title 10—Energy
        I
        Nuclear Regulatory Commission (Parts 0—199)
        II
        Department of Energy (Parts 200—699)
        III
        Department of Energy (Parts 700—999)
        X
        Department of Energy (General Provisions) (Parts 1000—1099)
        XIII
        Nuclear Waste Technical Review Board (Parts 1300—1399)
        XVII
        Defense Nuclear Facilities Safety Board (Parts 1700—1799)
        XVIII
        Northeast Interstate Low-Level Radioactive Waste Commission (Parts 1800—1899)
      
      
        Title 11—Federal Elections
        I
        Federal Election Commission (Parts 1—9099)
        II
        Election Assistance Commission (Parts 9400—9499)
      
      
        Title 12—Banks and Banking
        I
        Comptroller of the Currency, Department of the Treasury (Parts 1—199)
        II
        Federal Reserve System (Parts 200—299)
        III
        Federal Deposit Insurance Corporation (Parts 300—399)
        IV
        Export-Import Bank of the United States (Parts 400—499)
        V
        (Parts 500—599) [Reserved]
        VI
        Farm Credit Administration (Parts 600—699)
        VII
        National Credit Union Administration (Parts 700—799)
        VIII
        Federal Financing Bank (Parts 800—899)
        IX
        (Parts 900—999)[Reserved]
        
        X
        Bureau of Consumer Financial Protection (Parts 1000—1099)
        XI
        Federal Financial Institutions Examination Council (Parts 1100—1199)
        XII
        Federal Housing Finance Agency (Parts 1200—1299)
        XIII
        Financial Stability Oversight Council (Parts 1300—1399)
        XIV
        Farm Credit System Insurance Corporation (Parts 1400—1499)
        XV
        Department of the Treasury (Parts 1500—1599)
        XVI
        Office of Financial Research (Parts 1600—1699)
        XVII
        Office of Federal Housing Enterprise Oversight, Department of Housing and Urban Development (Parts 1700—1799)
        XVIII
        Community Development Financial Institutions Fund, Department of the Treasury (Parts 1800—1899)
      
      
        Title 13—Business Credit and Assistance
        I
        Small Business Administration (Parts 1—199)
        III
        Economic Development Administration, Department of Commerce (Parts 300—399)
        IV
        Emergency Steel Guarantee Loan Board (Parts 400—499)
        V
        Emergency Oil and Gas Guaranteed Loan Board (Parts 500—599)
      
      
        Title 14—Aeronautics and Space
        I
        Federal Aviation Administration, Department of Transportation (Parts 1—199)
        II
        Office of the Secretary, Department of Transportation (Aviation Proceedings) (Parts 200—399)
        III
        Commercial Space Transportation, Federal Aviation Administration, Department of Transportation (Parts 400—1199)
        V
        National Aeronautics and Space Administration (Parts 1200—1299)
        VI
        Air Transportation System Stabilization (Parts 1300—1399)
      
      
        Title 15—Commerce and Foreign Trade
        Subtitle A—Office of the Secretary of Commerce (Parts 0—29)
        Subtitle B—Regulations Relating to Commerce and Foreign Trade
        I
        Bureau of the Census, Department of Commerce (Parts 30—199)
        II
        National Institute of Standards and Technology, Department of Commerce (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        Foreign-Trade Zones Board, Department of Commerce (Parts 400—499)
        VII

        Bureau of Industry and Security, Department of Commerce (Parts 700—799)
        
        VIII
        Bureau of Economic Analysis, Department of Commerce (Parts 800—899)
        IX
        National Oceanic and Atmospheric Administration, Department of Commerce (Parts 900—999)
        XI
        National Technical Information Service, Department of Commerce (Parts 1100—1199)
        XIII
        East-West Foreign Trade Board (Parts 1300—1399)
        XIV
        Minority Business Development Agency (Parts 1400—1499)
        Subtitle C—Regulations Relating to Foreign Trade Agreements
        XX
        Office of the United States Trade Representative (Parts 2000—2099)
        Subtitle D—Regulations Relating to Telecommunications and Information
        XXIII
        National Telecommunications and Information Administration, Department of Commerce (Parts 2300—2399) [Reserved]
      
      
        Title 16—Commercial Practices
        I
        Federal Trade Commission (Parts 0—999)
        II
        Consumer Product Safety Commission (Parts 1000—1799)
      
      
        Title 17—Commodity and Securities Exchanges
        I
        Commodity Futures Trading Commission (Parts 1—199)
        II
        Securities and Exchange Commission (Parts 200—399)
        IV
        Department of the Treasury (Parts 400—499)
      
      
        Title 18—Conservation of Power and Water Resources
        I
        Federal Energy Regulatory Commission, Department of Energy (Parts 1—399)
        III
        Delaware River Basin Commission (Parts 400—499)
        VI
        Water Resources Council (Parts 700—799)
        VIII
        Susquehanna River Basin Commission (Parts 800—899)
        XIII
        Tennessee Valley Authority (Parts 1300—1399)
      
      
        Title 19—Customs Duties
        I
        U.S. Customs and Border Protection, Department of Homeland Security; Department of the Treasury (Parts 0—199)
        II
        United States International Trade Commission (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        U.S. Immigration and Customs Enforcement, Department of Homeland Security (Parts 400—599) [Reserved]
      
      
        
        Title 20—Employees' Benefits
        I
        Office of Workers' Compensation Programs, Department of Labor (Parts 1—199)
        II
        Railroad Retirement Board (Parts 200—399)
        III
        Social Security Administration (Parts 400—499)
        IV
        Employees' Compensation Appeals Board, Department of Labor (Parts 500—599)
        V
        Employment and Training Administration, Department of Labor (Parts 600—699)
        VI
        Office of Workers' Compensation Programs, Department of Labor (Parts 700—799)
        VII
        Benefits Review Board, Department of Labor (Parts 800—899)
        VIII
        Joint Board for the Enrollment of Actuaries (Parts 900—999)
        IX
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 1000—1099)
      
      
        Title 21—Food and Drugs
        I
        Food and Drug Administration, Department of Health and Human Services (Parts 1—1299)
        II
        Drug Enforcement Administration, Department of Justice (Parts 1300—1399)
        III
        Office of National Drug Control Policy (Parts 1400—1499)
      
      
        Title 22—Foreign Relations
        I
        Department of State (Parts 1—199)
        II
        Agency for International Development (Parts 200—299)
        III
        Peace Corps (Parts 300—399)
        IV
        International Joint Commission, United States and Canada (Parts 400—499)
        V
        Broadcasting Board of Governors (Parts 500—599)
        VII
        Overseas Private Investment Corporation (Parts 700—799)
        IX
        Foreign Service Grievance Board (Parts 900—999)
        X
        Inter-American Foundation (Parts 1000—1099)
        XI
        International Boundary and Water Commission, United States and Mexico, United States Section (Parts 1100—1199)
        XII
        United States International Development Cooperation Agency (Parts 1200—1299)
        XIII
        Millennium Challenge Corporation (Parts 1300—1399)
        XIV
        Foreign Service Labor Relations Board; Federal Labor Relations Authority; General Counsel of the Federal Labor Relations Authority; and the Foreign Service Impasse Disputes Panel (Parts 1400—1499)
        XV
        African Development Foundation (Parts 1500—1599)
        XVI
        Japan-United States Friendship Commission (Parts 1600—1699)
        XVII
        United States Institute of Peace (Parts 1700—1799)
      
      
        
        Title 23—Highways
        I
        Federal Highway Administration, Department of Transportation (Parts 1—999)
        II
        National Highway Traffic Safety Administration and Federal Highway Administration, Department of Transportation (Parts 1200—1299)
        III
        National Highway Traffic Safety Administration, Department of Transportation (Parts 1300—1399)
      
      
        Title 24—Housing and Urban Development
        Subtitle A—Office of the Secretary, Department of Housing and Urban Development (Parts 0—99)
        Subtitle B—Regulations Relating to Housing and Urban Development
        I
        Office of Assistant Secretary for Equal Opportunity, Department of Housing and Urban Development (Parts 100—199)
        II
        Office of Assistant Secretary for Housing-Federal Housing Commissioner, Department of Housing and Urban Development (Parts 200—299)
        III
        Government National Mortgage Association, Department of Housing and Urban Development (Parts 300—399)
        IV
        Office of Housing and Office of Multifamily Housing Assistance Restructuring, Department of Housing and Urban Development (Parts 400—499)
        V
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 500—599)
        VI
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 600—699) [Reserved]
        VII
        Office of the Secretary, Department of Housing and Urban Development (Housing Assistance Programs and Public and Indian Housing Programs) (Parts 700—799)
        VIII
        Office of the Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Section 8 Housing Assistance Programs, Section 202 Direct Loan Program, Section 202 Supportive Housing for the Elderly Program and Section 811 Supportive Housing for Persons With Disabilities Program) (Parts 800—899)
        IX
        Office of Assistant Secretary for Public and Indian Housing, Department of Housing and Urban Development (Parts 900—1699)
        XII
        Office of Inspector General, Department of Housing and Urban Development (Parts 2000—2099)
        XV
        Emergency Mortgage Insurance and Loan Programs, Department of Housing and Urban Development (Parts 2700—2799) [Reserved]
        XX
        Office of Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Parts 3200—3899)
        XXIV
        Board of Directors of the HOPE for Homeowners Program (Parts 4000—4099) [Reserved]
        XXV
        Neighborhood Reinvestment Corporation (Parts 4100—4199)
      
      
        
        Title 25—Indians
        I
        Bureau of Indian Affairs, Department of the Interior (Parts 1—299)
        II
        Indian Arts and Crafts Board, Department of the Interior (Parts 300—399)
        III
        National Indian Gaming Commission, Department of the Interior (Parts 500—599)
        IV
        Office of Navajo and Hopi Indian Relocation (Parts 700—899)
        V
        Bureau of Indian Affairs, Department of the Interior, and Indian Health Service, Department of Health and Human Services (Part 900—999)
        VI
        Office of the Assistant Secretary, Indian Affairs, Department of the Interior (Parts 1000—1199)
        VII
        Office of the Special Trustee for American Indians, Department of the Interior (Parts 1200—1299)
      
      
        Title 26—Internal Revenue
        I
        Internal Revenue Service, Department of the Treasury (Parts 1—End)
      
      
        Title 27—Alcohol, Tobacco Products and Firearms
        I
        Alcohol and Tobacco Tax and Trade Bureau, Department of the Treasury (Parts 1—399)
        II
        Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice (Parts 400—799)
      
      
        Title 28—Judicial Administration
        I
        Department of Justice (Parts 0—299)
        III
        Federal Prison Industries, Inc., Department of Justice (Parts 300—399)
        V
        Bureau of Prisons, Department of Justice (Parts 500—599)
        VI
        Offices of Independent Counsel, Department of Justice (Parts 600—699)
        VII
        Office of Independent Counsel (Parts 700—799)
        VIII
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 800—899)
        IX
        National Crime Prevention and Privacy Compact Council (Parts 900—999)
        XI
        Department of Justice and Department of State (Parts 1100—1199)
      
      
        Title 29—Labor
        Subtitle A—Office of the Secretary of Labor (Parts 0—99)
        Subtitle B—Regulations Relating to Labor
        I
        National Labor Relations Board (Parts 100—199)
        
        II
        Office of Labor-Management Standards, Department of Labor (Parts 200—299)
        III
        National Railroad Adjustment Board (Parts 300—399)
        IV
        Office of Labor-Management Standards, Department of Labor (Parts 400—499)
        V
        Wage and Hour Division, Department of Labor (Parts 500—899)
        IX
        Construction Industry Collective Bargaining Commission (Parts 900—999)
        X
        National Mediation Board (Parts 1200—1299)
        XII
        Federal Mediation and Conciliation Service (Parts 1400—1499)
        XIV
        Equal Employment Opportunity Commission (Parts 1600—1699)
        XVII
        Occupational Safety and Health Administration, Department of Labor (Parts 1900—1999)
        XX
        Occupational Safety and Health Review Commission (Parts 2200—2499)
        XXV
        Employee Benefits Security Administration, Department of Labor (Parts 2500—2599)
        XXVII
        Federal Mine Safety and Health Review Commission (Parts 2700—2799)
        XL
        Pension Benefit Guaranty Corporation (Parts 4000—4999)
      
      
        Title 30—Mineral Resources
        I
        Mine Safety and Health Administration, Department of Labor (Parts 1—199)
        II
        Bureau of Safety and Environmental Enforcement, Department of the Interior (Parts 200—299)
        IV
        Geological Survey, Department of the Interior (Parts 400—499)
        V
        Bureau of Ocean Energy Management, Department of the Interior (Parts 500—599)
        VII
        Office of Surface Mining Reclamation and Enforcement, Department of the Interior (Parts 700—999)
        XII
        Office of Natural Resources Revenue, Department of the Interior (Parts 1200—1299)
      
      
        Title 31—Money and Finance: Treasury
        Subtitle A—Office of the Secretary of the Treasury (Parts 0—50)
        Subtitle B—Regulations Relating to Money and Finance
        I
        Monetary Offices, Department of the Treasury (Parts 51—199)
        II
        Fiscal Service, Department of the Treasury (Parts 200—399)
        IV
        Secret Service, Department of the Treasury (Parts 400—499)
        V
        Office of Foreign Assets Control, Department of the Treasury (Parts 500—599)
        VI
        Bureau of Engraving and Printing, Department of the Treasury (Parts 600—699)
        VII

        Federal Law Enforcement Training Center, Department of the Treasury (Parts 700—799)
        
        VIII
        Office of Investment Security, Department of the Treasury (Parts 800—899)
        IX
        Federal Claims Collection Standards (Department of the Treasury—Department of Justice) (Parts 900—999)
        X
        Financial Crimes Enforcement Network, Department of the Treasury (Parts 1000—1099)
      
      
        Title 32—National Defense
        Subtitle A—Department of Defense
        I
        Office of the Secretary of Defense (Parts 1—399)
        V
        Department of the Army (Parts 400—699)
        VI
        Department of the Navy (Parts 700—799)
        VII
        Department of the Air Force (Parts 800—1099)
        Subtitle B—Other Regulations Relating to National Defense
        XII
        Department of Defense, Defense Logistics Agency (Parts 1200—1299)
        XVI
        Selective Service System (Parts 1600—1699)
        XVII
        Office of the Director of National Intelligence (Parts 1700—1799)
        XVIII
        National Counterintelligence Center (Parts 1800—1899)
        XIX
        Central Intelligence Agency (Parts 1900—1999)
        XX
        Information Security Oversight Office, National Archives and Records Administration (Parts 2000—2099)
        XXI
        National Security Council (Parts 2100—2199)
        XXIV
        Office of Science and Technology Policy (Parts 2400—2499)
        XXVII
        Office for Micronesian Status Negotiations (Parts 2700—2799)
        XXVIII
        Office of the Vice President of the United States (Parts 2800—2899)
      
      
        Title 33—Navigation and Navigable Waters
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Corps of Engineers, Department of the Army, Department of Defense (Parts 200—399)
        IV
        Saint Lawrence Seaway Development Corporation, Department of Transportation (Parts 400—499)
      
      
        Title 34—Education
        Subtitle A—Office of the Secretary, Department of Education (Parts 1—99)
        Subtitle B—Regulations of the Offices of the Department of Education
        I
        Office for Civil Rights, Department of Education (Parts 100—199)
        II

        Office of Elementary and Secondary Education, Department of Education (Parts 200—299)
        
        III
        Office of Special Education and Rehabilitative Services, Department of Education (Parts 300—399)
        IV
        Office of Career, Technical, and Adult Education, Department of Education (Parts 400—499)
        V
        Office of Bilingual Education and Minority Languages Affairs, Department of Education (Parts 500—599) [Reserved]
        VI
        Office of Postsecondary Education, Department of Education (Parts 600—699)
        VII
        Office of Educational Research and Improvement, Department of Education (Parts 700—799) [Reserved]
        Subtitle C—Regulations Relating to Education
        XI
        (Parts 1100—1199) [Reserved]
        XII
        National Council on Disability (Parts 1200—1299)
      
      
        Title 35 [Reserved]
      
      
        Title 36—Parks, Forests, and Public Property
        I
        National Park Service, Department of the Interior (Parts 1—199)
        II
        Forest Service, Department of Agriculture (Parts 200—299)
        III
        Corps of Engineers, Department of the Army (Parts 300—399)
        IV
        American Battle Monuments Commission (Parts 400—499)
        V
        Smithsonian Institution (Parts 500—599)
        VI
        [Reserved]
        VII
        Library of Congress (Parts 700—799)
        VIII
        Advisory Council on Historic Preservation (Parts 800—899)
        IX
        Pennsylvania Avenue Development Corporation (Parts 900—999)
        X
        Presidio Trust (Parts 1000—1099)
        XI
        Architectural and Transportation Barriers Compliance Board (Parts 1100—1199)
        XII
        National Archives and Records Administration (Parts 1200—1299)
        XV
        Oklahoma City National Memorial Trust (Parts 1500—1599)
        XVI
        Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation (Parts 1600—1699)
      
      
        Title 37—Patents, Trademarks, and Copyrights
        I
        United States Patent and Trademark Office, Department of Commerce (Parts 1—199)
        II
        U.S. Copyright Office, Library of Congress (Parts 200—299)
        III
        Copyright Royalty Board, Library of Congress (Parts 300—399)
        IV
        National Institute of Standards and Technology, Department of Commerce (Parts 400—599)
      
      
        
        Title 38—Pensions, Bonuses, and Veterans' Relief
        I
        Department of Veterans Affairs (Parts 0—199)
        II
        Armed Forces Retirement Home (Parts 200—299)
      
      
        Title 39—Postal Service
        I
        United States Postal Service (Parts 1—999)
        III
        Postal Regulatory Commission (Parts 3000—3099)
      
      
        Title 40—Protection of Environment
        I
        Environmental Protection Agency (Parts 1—1099)
        IV
        Environmental Protection Agency and Department of Justice (Parts 1400—1499)
        V
        Council on Environmental Quality (Parts 1500—1599)
        VI
        Chemical Safety and Hazard Investigation Board (Parts 1600—1699)
        VII
        Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces (Parts 1700—1799)
        VIII
        Gulf Coast Ecosystem Restoration Council (Parts 1800—1899)
      
      
        Title 41—Public Contracts and Property Management
        Subtitle A—Federal Procurement Regulations System [Note]
        Subtitle B—Other Provisions Relating to Public Contracts
        50
        Public Contracts, Department of Labor (Parts 50-1—50-999)
        51
        Committee for Purchase From People Who Are Blind or Severely Disabled (Parts 51-1—51-99)
        60
        Office of Federal Contract Compliance Programs, Equal Employment Opportunity, Department of Labor (Parts 60-1—60-999)
        61
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 61-1—61-999)
        62—100
        [Reserved]
        Subtitle C—Federal Property Management Regulations System
        101
        Federal Property Management Regulations (Parts 101-1—101-99)
        102
        Federal Management Regulation (Parts 102-1—102-299)
        103—104
        [Reserved]
        105
        General Services Administration (Parts 105-1—105-999)
        109
        Department of Energy Property Management Regulations (Parts 109-1—109-99)
        114
        Department of the Interior (Parts 114-1—114-99)
        115
        Environmental Protection Agency (Parts 115-1—115-99)
        128
        Department of Justice (Parts 128-1—128-99)
        129—200
        [Reserved]

        Subtitle D—Other Provisions Relating to Property Management [Reserved]
        
        Subtitle E—Federal Information Resources Management Regulations System [Reserved]
        Subtitle F—Federal Travel Regulation System
        300
        General (Parts 300-1—300-99)
        301
        Temporary Duty (TDY) Travel Allowances (Parts 301-1—301-99)
        302
        Relocation Allowances (Parts 302-1—302-99)
        303
        Payment of Expenses Connected with the Death of Certain Employees (Part 303-1—303-99)
        304
        Payment of Travel Expenses from a Non-Federal Source (Parts 304-1—304-99)
      
      
        Title 42—Public Health
        I
        Public Health Service, Department of Health and Human Services (Parts 1—199)
        II—III
        [Reserved]
        IV
        Centers for Medicare & Medicaid Services, Department of Health and Human Services (Parts 400—699)
        V
        Office of Inspector General-Health Care, Department of Health and Human Services (Parts 1000—1099)
      
      
        Title 43—Public Lands: Interior
        Subtitle A—Office of the Secretary of the Interior (Parts 1—199)
        Subtitle B—Regulations Relating to Public Lands
        I
        Bureau of Reclamation, Department of the Interior (Parts 400—999)
        II
        Bureau of Land Management, Department of the Interior (Parts 1000—9999)
        III
        Utah Reclamation Mitigation and Conservation Commission (Parts 10000—10099)
      
      
        Title 44—Emergency Management and Assistance
        I
        Federal Emergency Management Agency, Department of Homeland Security (Parts 0—399)
        IV
        Department of Commerce and Department of Transportation (Parts 400—499)
      
      
        Title 45—Public Welfare
        Subtitle A—Department of Health and Human Services (Parts 1—199)
        Subtitle B—Regulations Relating to Public Welfare
        II

        Office of Family Assistance (Assistance Programs), Administration for Children and Families, Department of Health and Human Services (Parts 200—299)
        
        III
        Office of Child Support Enforcement (Child Support Enforcement Program), Administration for Children and Families, Department of Health and Human Services (Parts 300—399)
        IV
        Office of Refugee Resettlement, Administration for Children and Families, Department of Health and Human Services (Parts 400—499)
        V
        Foreign Claims Settlement Commission of the United States, Department of Justice (Parts 500—599)
        VI
        National Science Foundation (Parts 600—699)
        VII
        Commission on Civil Rights (Parts 700—799)
        VIII
        Office of Personnel Management (Parts 800—899)
        IX
        Denali Commission (Parts 900—999)
        X
        Office of Community Services, Administration for Children and Families, Department of Health and Human Services (Parts 1000—1099)
        XI
        National Foundation on the Arts and the Humanities (Parts 1100—1199)
        XII
        Corporation for National and Community Service (Parts 1200—1299)
        XIII
        Administration for Children and Families, Department of Health and Human Services (Parts 1300—1399)
        XVI
        Legal Services Corporation (Parts 1600—1699)
        XVII
        National Commission on Libraries and Information Science (Parts 1700—1799)
        XVIII
        Harry S. Truman Scholarship Foundation (Parts 1800—1899)
        XXI
        Commission of Fine Arts (Parts 2100—2199)
        XXIII
        Arctic Research Commission (Parts 2300—2399)
        XXIV
        James Madison Memorial Fellowship Foundation (Parts 2400—2499)
        XXV
        Corporation for National and Community Service (Parts 2500—2599)
      
      
        Title 46—Shipping
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Maritime Administration, Department of Transportation (Parts 200—399)
        III
        Coast Guard (Great Lakes Pilotage), Department of Homeland Security (Parts 400—499)
        IV
        Federal Maritime Commission (Parts 500—599)
      
      
        Title 47—Telecommunication
        I
        Federal Communications Commission (Parts 0—199)
        II
        Office of Science and Technology Policy and National Security Council (Parts 200—299)
        III

        National Telecommunications and Information Administration, Department of Commerce (Parts 300—399)
        
        IV
        National Telecommunications and Information Administration, Department of Commerce, and National Highway Traffic Safety Administration, Department of Transportation (Parts 400—499)
        V
        The First Responder Network Authority (Parts 500—599)
      
      
        Title 48—Federal Acquisition Regulations System
        1
        Federal Acquisition Regulation (Parts 1—99)
        2
        Defense Acquisition Regulations System, Department of Defense (Parts 200—299)
        3
        Department of Health and Human Services (Parts 300—399)
        4
        Department of Agriculture (Parts 400—499)
        5
        General Services Administration (Parts 500—599)
        6
        Department of State (Parts 600—699)
        7
        Agency for International Development (Parts 700—799)
        8
        Department of Veterans Affairs (Parts 800—899)
        9
        Department of Energy (Parts 900—999)
        10
        Department of the Treasury (Parts 1000—1099)
        12
        Department of Transportation (Parts 1200—1299)
        13
        Department of Commerce (Parts 1300—1399)
        14
        Department of the Interior (Parts 1400—1499)
        15
        Environmental Protection Agency (Parts 1500—1599)
        16
        Office of Personnel Management, Federal Employees Health Benefits Acquisition Regulation (Parts 1600—1699)
        17
        Office of Personnel Management (Parts 1700—1799)
        18
        National Aeronautics and Space Administration (Parts 1800—1899)
        19
        Broadcasting Board of Governors (Parts 1900—1999)
        20
        Nuclear Regulatory Commission (Parts 2000—2099)
        21
        Office of Personnel Management, Federal Employees Group Life Insurance Federal Acquisition Regulation (Parts 2100—2199)
        23
        Social Security Administration (Parts 2300—2399)
        24
        Department of Housing and Urban Development (Parts 2400—2499)
        25
        National Science Foundation (Parts 2500—2599)
        28
        Department of Justice (Parts 2800—2899)
        29
        Department of Labor (Parts 2900—2999)
        30
        Department of Homeland Security, Homeland Security Acquisition Regulation (HSAR) (Parts 3000—3099)
        34
        Department of Education Acquisition Regulation (Parts 3400—3499)
        51
        Department of the Army Acquisition Regulations (Parts 5100—5199) [Reserved]
        52
        Department of the Navy Acquisition Regulations (Parts 5200—5299)
        53

        Department of the Air Force Federal Acquisition Regulation Supplement (Parts 5300—5399) [Reserved]
        
        54
        Defense Logistics Agency, Department of Defense (Parts 5400—5499)
        57
        African Development Foundation (Parts 5700—5799)
        61
        Civilian Board of Contract Appeals, General Services Administration (Parts 6100—6199)
        99
        Cost Accounting Standards Board, Office of Federal Procurement Policy, Office of Management and Budget (Parts 9900—9999)
      
      
        Title 49—Transportation
        Subtitle A—Office of the Secretary of Transportation (Parts 1—99)
        Subtitle B—Other Regulations Relating to Transportation
        I
        Pipeline and Hazardous Materials Safety Administration, Department of Transportation (Parts 100—199)
        II
        Federal Railroad Administration, Department of Transportation (Parts 200—299)
        III
        Federal Motor Carrier Safety Administration, Department of Transportation (Parts 300—399)
        IV
        Coast Guard, Department of Homeland Security (Parts 400—499)
        V
        National Highway Traffic Safety Administration, Department of Transportation (Parts 500—599)
        VI
        Federal Transit Administration, Department of Transportation (Parts 600—699)
        VII
        National Railroad Passenger Corporation (AMTRAK) (Parts 700—799)
        VIII
        National Transportation Safety Board (Parts 800—999)
        X
        Surface Transportation Board (Parts 1000—1399)
        XI
        Research and Innovative Technology Administration, Department of Transportation (Parts 1400—1499) [Reserved]
        XII
        Transportation Security Administration, Department of Homeland Security (Parts 1500—1699)
      
      
        Title 50—Wildlife and Fisheries
        I
        United States Fish and Wildlife Service, Department of the Interior (Parts 1—199)
        II
        National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 200—299)
        III
        International Fishing and Related Activities (Parts 300—399)
        IV
        Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee Regulations (Parts 400—499)
        V
        Marine Mammal Commission (Parts 500—599)
        
        VI
        Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 600—699)
      
    
    
      
      Alphabetical List of Agencies Appearing in the CFR
      (Revised as of October 1, 2020)
      Agency
      CFR Title, Subtitle or Chapter
      Administrative Conference of the United States
      1, III
      Advisory Council on Historic Preservation
      36, VIII
      Advocacy and Outreach, Office of
      7, XXV
      Afghanistan Reconstruction, Special Inspector General for
      5, LXXXIII
      African Development Foundation
      22, XV
      Federal Acquisition Regulation
      48, 57
      Agency for International Development
      2, VII; 22, II
      Federal Acquisition Regulation
      48, 7
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Agriculture, Department of
      2, IV; 5, LXXIII
      Advocacy and Outreach, Office of
      7, XXV
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Chief Financial Officer, Office of
      7, XXX
      Commodity Credit Corporation
      7, XIV
      Economic Research Service
      7, XXXVII
      Energy Policy and New Uses, Office of
      2, IX; 7, XXIX
      Environmental Quality, Office of
      7, XXXI
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 4
      Federal Crop Insurance Corporation
      7, IV
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Forest Service
      36, II
      Information Resources Management, Office of
      7, XXVII
      Inspector General, Office of
      7, XXVI
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National Institute of Food and Agriculture
      7, XXXIV
      Natural Resources Conservation Service
      7, VI
      Operations, Office of
      7, XXVIII
      Procurement and Property Management, Office of
      7, XXXII
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Secretary of Agriculture, Office of
      7, Subtitle A
      Transportation, Office of
      7, XXXIII
      World Agricultural Outlook Board
      7, XXXVIII
      Air Force, Department of
      32, VII
      Federal Acquisition Regulation Supplement
      48, 53
      Air Transportation Stabilization Board
      14, VI
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      AMTRAK
      49, VII
      American Battle Monuments Commission
      36, IV
      American Indians, Office of the Special Trustee
      25, VII
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Appalachian Regional Commission
      5, IX
      Architectural and Transportation Barriers Compliance Board
      36, XI
      
      Arctic Research Commission
      45, XXIII
      Armed Forces Retirement Home
      5, XI; 38, II
      Army, Department of
      32, V
      Engineers, Corps of
      33, II; 36, III
      Federal Acquisition Regulation
      48, 51
      Benefits Review Board
      20, VII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Blind or Severely Disabled, Committee for Purchase from People Who Are
      41, 51
      Broadcasting Board of Governors
      22, V
      Federal Acquisition Regulation
      48, 19
      Career, Technical, and Adult Education, Office of
      34, IV
      Census Bureau
      15, I
      Centers for Medicare & Medicaid Services
      42, IV
      Central Intelligence Agency
      32, XIX
      Chemical Safety and Hazard Investigation Board
      40, VI
      Chief Financial Officer, Office of
      7, XXX
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Civil Rights, Commission on
      5, LXVIII; 45, VII
      Civil Rights, Office for
      34, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Commerce, Department of
      2, XIII; 44, IV; 50, VI
      Census Bureau
      15, I
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 13
      Foreign-Trade Zones Board
      15, IV
      Industry and Security, Bureau of
      15, VII
      International Trade Administration
      15, III; 19, III
      National Institute of Standards and Technology
      15, II; 37, IV
      National Marine Fisheries Service
      50, II, IV
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV
      National Weather Service
      15, IX
      Patent and Trademark Office, United States
      37, I
      Secretary of Commerce, Office of
      15, Subtitle A
      Commercial Space Transportation
      14, III
      Commodity Credit Corporation
      7, XIV
      Commodity Futures Trading Commission
      5, XLI; 17, I
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Community Services, Office of
      45, X
      Comptroller of the Currency
      12, I
      Construction Industry Collective Bargaining Commission
      29, IX
      Consumer Financial Protection Bureau
      5, LXXXIV; 12, X
      Consumer Product Safety Commission
      5, LXXI; 16, II
      Copyright Royalty Board
      37, III
      Corporation for National and Community Service
      2, XXII; 45, XII, XXV
      Cost Accounting Standards Board
      48, 99
      Council on Environmental Quality
      40, V
      Council of the Inspectors General on Integrity and Efficiency
      5, XCVIII
      Court Services and Offender Supervision Agency for the District of Columbia
      5, LXX; 28, VIII
      Customs and Border Protection
      19, I
      Defense, Department of
      2, XI; 5, XXVI; 32, Subtitle A; 40, VII
      Advanced Research Projects Agency
      32, I
      Air Force Department
      32, VII
      Army Department
      32, V; 33, II; 36, III; 48, 51
      Defense Acquisition Regulations System
      48, 2
      Defense Intelligence Agency
      32, I
      
      Defense Logistics Agency
      32, I, XII; 48, 54
      Engineers, Corps of
      33, II; 36, III
      National Imagery and Mapping Agency
      32, I
      Navy, Department of
      32, VI; 48, 52
      Secretary of Defense, Office of
      2, XI; 32, I
      Defense Contract Audit Agency
      32, I
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, XII; 48, 54
      Defense Nuclear Facilities Safety Board
      10, XVII
      Delaware River Basin Commission
      18, III
      Denali Commission
      45, IX
      Disability, National Council on
      5, C; 34, XII
      District of Columbia, Court Services and Offender Supervision Agency for the
      5, LXX; 28, VIII
      Drug Enforcement Administration
      21, II
      East-West Foreign Trade Board
      15, XIII
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Economic Research Service
      7, XXXVII
      Education, Department of
      2, XXXIV; 5, LIII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Career, Technical, and Adult Education, Office of
      34, IV
      Civil Rights, Office for
      34, I
      Educational Research and Improvement, Office of
      34, VII
      Elementary and Secondary Education, Office of
      34, II
      Federal Acquisition Regulation
      48, 34
      Postsecondary Education, Office of
      34, VI
      Secretary of Education, Office of
      34, Subtitle A
      Special Education and Rehabilitative Services, Office of
      34, III
      Educational Research and Improvement, Office of
      34, VII
      Election Assistance Commission
      2, LVIII; 11, II
      Elementary and Secondary Education, Office of
      34, II
      Emergency Oil and Gas Guaranteed Loan Board
      13, V
      Emergency Steel Guarantee Loan Board
      13, IV
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employees Loyalty Board
      5, V
      Employment and Training Administration
      20, V
      Employment Policy, National Commission for
      1, IV
      Employment Standards Administration
      20, VI
      Endangered Species Committee
      50, IV
      Energy, Department of
      2, IX; 5, XXIII; 10, II, III, X
      Federal Acquisition Regulation
      48, 9
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Property Management Regulations
      41, 109
      Energy, Office of
      7, XXIX
      Engineers, Corps of
      33, II; 36, III
      Engraving and Printing, Bureau of
      31, VI
      Environmental Protection Agency
      2, XV; 5, LIV; 40, I, IV, VII
      Federal Acquisition Regulation
      48, 15
      Property Management Regulations
      41, 115
      Environmental Quality, Office of
      7, XXXI
      Equal Employment Opportunity Commission
      5, LXII; 29, XIV
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Executive Office of the President
      3, I
      Environmental Quality, Council on
      40, V
      Management and Budget, Office of
      2, Subtitle A; 5, III, LXXVII; 14, VI; 48, 99
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Security Council
      32, XXI; 47, II
      Presidential Documents
      3
      Science and Technology Policy, Office of
      32, XXIV; 47, II
      Trade Representative, Office of the United States
      15, XX
      Export-Import Bank of the United States
      2, XXXV; 5, LII; 12, IV
      
      Family Assistance, Office of
      45, II
      Farm Credit Administration
      5, XXXI; 12, VI
      Farm Credit System Insurance Corporation
      5, XXX; 12, XIV
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 1
      Federal Aviation Administration
      14, I
      Commercial Space Transportation
      14, III
      Federal Claims Collection Standards
      31, IX
      Federal Communications Commission
      5, XXIX; 47, I
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Crop Insurance Corporation
      7, IV
      Federal Deposit Insurance Corporation
      5, XXII; 12, III
      Federal Election Commission
      5, XXXVII; 11, I
      Federal Emergency Management Agency
      44, I
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Federal Financial Institutions Examination Council
      12, XI
      Federal Financing Bank
      12, VIII
      Federal Highway Administration
      23, I, II
      Federal Home Loan Mortgage Corporation
      1, IV
      Federal Housing Enterprise Oversight Office
      12, XVII
      Federal Housing Finance Agency
      5, LXXX; 12, XII
      Federal Labor Relations Authority
      5, XIV, XLIX; 22, XIV
      Federal Law Enforcement Training Center
      31, VII
      Federal Management Regulation
      41, 102
      Federal Maritime Commission
      46, IV
      Federal Mediation and Conciliation Service
      29, XII
      Federal Mine Safety and Health Review Commission
      5, LXXIV; 29, XXVII
      Federal Motor Carrier Safety Administration
      49, III
      Federal Prison Industries, Inc.
      28, III
      Federal Procurement Policy Office
      48, 99
      Federal Property Management Regulations
      41, 101
      Federal Railroad Administration
      49, II
      Federal Register, Administrative Committee of
      1, I
      Federal Register, Office of
      1, II
      Federal Reserve System
      12, II
      Board of Governors
      5, LVIII
      Federal Retirement Thrift Investment Board
      5, VI, LXXVI
      Federal Service Impasses Panel
      5, XIV
      Federal Trade Commission
      5, XLVII; 16, I
      Federal Transit Administration
      49, VI
      Federal Travel Regulation System
      41, Subtitle F
      Financial Crimes Enforcement Network
      31, X
      Financial Research Office
      12, XVI
      Financial Stability Oversight Council
      12, XIII
      Fine Arts, Commission of
      45, XXI
      Fiscal Service
      31, II
      Fish and Wildlife Service, United States
      50, I, IV
      Food and Drug Administration
      21, I
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Foreign Assets Control, Office of
      31, V
      Foreign Claims Settlement Commission of the United States
      45, V
      Foreign Service Grievance Board
      22, IX
      Foreign Service Impasse Disputes Panel
      22, XIV
      Foreign Service Labor Relations Board
      22, XIV
      Foreign-Trade Zones Board
      15, IV
      Forest Service
      36, II
      General Services Administration
      5, LVII; 41, 105
      Contract Appeals, Board of
      48, 61
      Federal Acquisition Regulation
      48, 5
      Federal Management Regulation
      41, 102
      Federal Property Management Regulations
      41, 101
      Federal Travel Regulation System
      41, Subtitle F
      
      General
      41, 300
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Relocation Allowances
      41, 302
      Temporary Duty (TDY) Travel Allowances
      41, 301
      Geological Survey
      30, IV
      Government Accountability Office
      4, I
      Government Ethics, Office of
      5, XVI
      Government National Mortgage Association
      24, III
      Grain Inspection, Packers and Stockyards Administration
      7, VIII; 9, II
      Gulf Coast Ecosystem Restoration Council
      2, LIX; 40, VIII
      Harry S. Truman Scholarship Foundation
      45, XVIII
      Health and Human Services, Department of
      2, III; 5, XLV; 45, Subtitle A
      Centers for Medicare & Medicaid Services
      42, IV
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Community Services, Office of
      45, X
      Family Assistance, Office of
      45, II
      Federal Acquisition Regulation
      48, 3
      Food and Drug Administration
      21, I
      Indian Health Service
      25, V
      Inspector General (Health Care), Office of
      42, V
      Public Health Service
      42, I
      Refugee Resettlement, Office of
      45, IV
      Homeland Security, Department of
      2, XXX; 5, XXXVI; 6, I; 8, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Customs and Border Protection
      19, I
      Federal Emergency Management Agency
      44, I
      Human Resources Management and Labor Relations Systems
      5, XCVII
      Immigration and Customs Enforcement Bureau
      19, IV
      Transportation Security Administration
      49, XII
      HOPE for Homeowners Program, Board of Directors of
      24, XXIV
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Housing and Urban Development, Department of
      2, XXIV; 5, LXV; 24, Subtitle B
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Federal Acquisition Regulation
      48, 24
      Federal Housing Enterprise Oversight, Office of
      12, XVII
      Government National Mortgage Association
      24, III
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Inspector General, Office of
      24, XII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Secretary, Office of
      24, Subtitle A, VII
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Immigration and Customs Enforcement Bureau
      19, IV
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Office of
      28, VII
      Independent Counsel, Offices of
      28, VI
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Indian Health Service
      25, V
      Industry and Security, Bureau of
      15, VII
      
      Information Resources Management, Office of
      7, XXVII
      Information Security Oversight Office, National Archives and Records Administration
      32, XX
      Inspector General
      Agriculture Department
      7, XXVI
      Health and Human Services Department
      42, V
      Housing and Urban Development Department
      24, XII, XV
      Institute of Peace, United States
      22, XVII
      Inter-American Foundation
      5, LXIII; 22, X
      Interior, Department of
      2, XIV
      American Indians, Office of the Special Trustee
      25, VII
      Endangered Species Committee
      50, IV
      Federal Acquisition Regulation
      48, 14
      Federal Property Management Regulations System
      41, 114
      Fish and Wildlife Service, United States
      50, I, IV
      Geological Survey
      30, IV
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Land Management, Bureau of
      43, II
      National Indian Gaming Commission
      25, III
      National Park Service
      36, I
      Natural Resource Revenue, Office of
      30, XII
      Ocean Energy Management, Bureau of
      30, V
      Reclamation, Bureau of
      43, I
      Safety and Enforcement Bureau, Bureau of
      30, II
      Secretary of the Interior, Office of
      2, XIV; 43, Subtitle A
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Internal Revenue Service
      26, I
      International Boundary and Water Commission, United States and Mexico, United States Section
      22, XI
      International Development, United States Agency for
      22, II
      Federal Acquisition Regulation
      48, 7
      International Development Cooperation Agency, United States
      22, XII
      International Development Finance Corporation, U.S.
      5, XXXIII; 22, VII
      International Joint Commission, United States and Canada
      22, IV
      International Organizations Employees Loyalty Board
      5, V
      International Trade Administration
      15, III; 19, III
      International Trade Commission, United States
      19, II
      Interstate Commerce Commission
      5, XL
      Investment Security, Office of
      31, VIII
      James Madison Memorial Fellowship Foundation
      45, XXIV
      Japan-United States Friendship Commission
      22, XVI
      Joint Board for the Enrollment of Actuaries
      20, VIII
      Justice, Department of
      2, XXVIII; 5, XXVIII; 28, I, XI; 40, IV
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      Drug Enforcement Administration
      21, II
      Federal Acquisition Regulation
      48, 28
      Federal Claims Collection Standards
      31, IX
      Federal Prison Industries, Inc.
      28, III
      Foreign Claims Settlement Commission of the United States
      45, V
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Offices of
      28, VI
      Prisons, Bureau of
      28, V
      Property Management Regulations
      41, 128
      Labor, Department of
      2, XXIX; 5, XLII
      Benefits Review Board
      20, VII
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employment Standards Administration
      20, VI
      Employment and Training Administration
      20, V
      Federal Acquisition Regulation
      48, 29
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Procurement Regulations System
      41, 50
      
      Labor-Management Standards, Office of
      29, II, IV
      Mine Safety and Health Administration
      30, I
      Occupational Safety and Health Administration
      29, XVII
      Public Contracts
      41, 50
      Secretary of Labor, Office of
      29, Subtitle A
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Wage and Hour Division
      29, V
      Workers' Compensation Programs, Office of
      20, I, VII
      Labor-Management Standards, Office of
      29, II, IV
      Land Management, Bureau of
      43, II
      Legal Services Corporation
      45, XVI
      Libraries and Information Science, National Commission on
      45, XVII
      Library of Congress
      36, VII
      Copyright Royalty Board
      37, III
      U.S. Copyright Office
      37, II
      Management and Budget, Office of
      5, III, LXXVII; 14, VI; 48, 99
      Marine Mammal Commission
      50, V
      Maritime Administration
      46, II
      Merit Systems Protection Board
      5, II, LXIV
      Micronesian Status Negotiations, Office for
      32, XXVII
      Military Compensation and Retirement Modernization Commission
      5, XCIX
      Millennium Challenge Corporation
      22, XIII
      Mine Safety and Health Administration
      30, I
      Minority Business Development Agency
      15, XIV
      Miscellaneous Agencies
      1, IV
      Monetary Offices
      31, I
      Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation
      36, XVI
      Museum and Library Services, Institute of
      2, XXXI
      National Aeronautics and Space Administration
      2, XVIII; 5, LIX; 14, V
      Federal Acquisition Regulation
      48, 18
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National and Community Service, Corporation for
      2, XXII; 45, XII, XXV
      National Archives and Records Administration
      2, XXVI; 5, LXVI; 36, XII
      Information Security Oversight Office
      32, XX
      National Capital Planning Commission
      1, IV, VI
      National Counterintelligence Center
      32, XVIII
      National Credit Union Administration
      5, LXXXVI; 12, VII
      National Crime Prevention and Privacy Compact Council
      28, IX
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Endowment for the Arts
      2, XXXII
      National Endowment for the Humanities
      2, XXXIII
      National Foundation on the Arts and the Humanities
      45, XI
      National Geospatial-Intelligence Agency
      32, I
      National Highway Traffic Safety Administration
      23, II, III; 47, VI; 49, V
      National Imagery and Mapping Agency
      32, I
      National Indian Gaming Commission
      25, III
      National Institute of Food and Agriculture
      7, XXXIV
      National Institute of Standards and Technology
      15, II; 37, IV
      National Intelligence, Office of Director of
      5, IV; 32, XVII
      National Labor Relations Board
      5, LXI; 29, I
      National Marine Fisheries Service
      50, II, IV
      National Mediation Board
      5, CI; 29, X
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Park Service
      36, I
      National Railroad Adjustment Board
      29, III
      National Railroad Passenger Corporation (AMTRAK)
      49, VII
      National Science Foundation
      2, XXV; 5, XLIII; 45, VI
      Federal Acquisition Regulation
      48, 25
      National Security Council
      32, XXI
      National Security Council and Office of Science and Technology Policy
      47, II
      
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV, V
      National Transportation Safety Board
      49, VIII
      Natural Resource Revenue, Office of
      30, XII
      Natural Resources Conservation Service
      7, VI
      Navajo and Hopi Indian Relocation, Office of
      25, IV
      Navy, Department of
      32, VI
      Federal Acquisition Regulation
      48, 52
      Neighborhood Reinvestment Corporation
      24, XXV
      Northeast Interstate Low-Level Radioactive Waste Commission
      10, XVIII
      Nuclear Regulatory Commission
      2, XX; 5, XLVIII; 10, I
      Federal Acquisition Regulation
      48, 20
      Occupational Safety and Health Administration
      29, XVII
      Occupational Safety and Health Review Commission
      29, XX
      Ocean Energy Management, Bureau of
      30, V
      Oklahoma City National Memorial Trust
      36, XV
      Operations Office
      7, XXVIII
      Patent and Trademark Office, United States
      37, I
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Peace Corps
      2, XXXVII; 22, III
      Pennsylvania Avenue Development Corporation
      36, IX
      Pension Benefit Guaranty Corporation
      29, XL
      Personnel Management, Office of
      5, I, IV, XXXV; 45, VIII
      Federal Acquisition Regulation
      48, 17
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Human Resources Management and Labor Relations Systems, Department of Homeland Security
      5, XCVII
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Postal Regulatory Commission
      5, XLVI; 39, III
      Postal Service, United States
      5, LX; 39, I
      Postsecondary Education, Office of
      34, VI
      President's Commission on White House Fellowships
      1, IV
      Presidential Documents
      3
      Presidio Trust
      36, X
      Prisons, Bureau of
      28, V
      Privacy and Civil Liberties Oversight Board
      6, X
      Procurement and Property Management, Office of
      7, XXXII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Public Contracts, Department of Labor
      41, 50
      Public Health Service
      42, I
      Railroad Retirement Board
      20, II
      Reclamation, Bureau of
      43, I
      Refugee Resettlement, Office of
      45, IV
      Relocation Allowances
      41, 302
      Research and Innovative Technology Administration
      49, XI
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Safety and Environmental Enforcement, Bureau of
      30, II
      Saint Lawrence Seaway Development Corporation
      33, IV
      Science and Technology Policy, Office of
      32, XXIV
      Science and Technology Policy, Office of, and National Security Council
      47, II
      Secret Service
      31, IV
      Securities and Exchange Commission
      5, XXXIV; 17, II
      Selective Service System
      32, XVI
      Small Business Administration
      2, XXVII; 13, I
      Smithsonian Institution
      36, V
      Social Security Administration
      2, XXIII; 20, III; 48, 23
      Soldiers' and Airmen's Home, United States
      5, XI
      
      Special Counsel, Office of
      5, VIII
      Special Education and Rehabilitative Services, Office of
      34, III
      State, Department of
      2, VI; 22, I; 28, XI
      Federal Acquisition Regulation
      48, 6
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Surface Transportation Board
      49, X
      Susquehanna River Basin Commission
      18, VIII
      Tennessee Valley Authority
      5, LXIX; 18, XIII
      Trade Representative, United States, Office of
      15, XX
      Transportation, Department of
      2, XII; 5, L
      Commercial Space Transportation
      14, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 12
      Federal Aviation Administration
      14, I
      Federal Highway Administration
      23, I, II
      Federal Motor Carrier Safety Administration
      49, III
      Federal Railroad Administration
      49, II
      Federal Transit Administration
      49, VI
      Maritime Administration
      46, II
      National Highway Traffic Safety Administration
      23, II, III; 47, IV; 49, V
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Saint Lawrence Seaway Development Corporation
      33, IV
      Secretary of Transportation, Office of
      14, II; 49, Subtitle A
      Transportation Statistics Bureau
      49, XI
      Transportation, Office of
      7, XXXIII
      Transportation Security Administration
      49, XII
      Transportation Statistics Bureau
      49, XI
      Travel Allowances, Temporary Duty (TDY)
      41, 301
      Treasury, Department of the
      2, X; 5, XXI; 12, XV; 17, IV; 31, IX
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Community Development Financial Institutions Fund
      12, XVIII
      Comptroller of the Currency
      12, I
      Customs and Border Protection
      19, I
      Engraving and Printing, Bureau of
      31, VI
      Federal Acquisition Regulation
      48, 10
      Federal Claims Collection Standards
      31, IX
      Federal Law Enforcement Training Center
      31, VII
      Financial Crimes Enforcement Network
      31, X
      Fiscal Service
      31, II
      Foreign Assets Control, Office of
      31, V
      Internal Revenue Service
      26, I
      Investment Security, Office of
      31, VIII
      Monetary Offices
      31, I
      Secret Service
      31, IV
      Secretary of the Treasury, Office of
      31, Subtitle A
      Truman, Harry S. Scholarship Foundation
      45, XVIII
      United States and Canada, International Joint Commission
      22, IV
      United States and Mexico, International Boundary and Water Commission, United States Section
      22, XI
      U.S. Copyright Office
      37, II
      Utah Reclamation Mitigation and Conservation Commission
      43, III
      Veterans Affairs, Department of
      2, VIII; 38, I
      Federal Acquisition Regulation
      48, 8
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Vice President of the United States, Office of
      32, XXVIII
      Wage and Hour Division
      29, V
      Water Resources Council
      18, VI
      Workers' Compensation Programs, Office of
      20, I, VII
      World Agricultural Outlook Board
      7, XXXVIII
    
    
      46 CFR (10-1-20 Edition)
      List of CFR Sections Affected
      
      List of CFR Sections Affected

      All changes in this volume of the Code of Federal Regulations (CFR) that were made by documents published in the Federal Register since January 1, 2015 are enumerated in the following list. Entries indicate the nature of the changes effected. Page numbers refer to Federal Register pages. The user should consult the entries for chapters, parts and subparts as well as sections for revisions.

      For changes to this volume of the CFR prior to this listing, consult the annual edition of the monthly List of CFR Sections Affected (LSA). The LSA is available at www.govinfo.gov. For changes to this volume of the CFR prior to 2001, see the “List of CFR Sections Affected, 1949-1963, 1964-1972, 1973-1985, and 1986-2000” published in 11 separate volumes. The “List of CFR Sections Affected 1986-2000” is available at www.govinfo.gov.
      
      
        2015
        46 CFR
        80 FR
        Page
        Chapter I
        2.75-25 (c)(3) amended
        62469
        4.05-1 (b) amended
        5336
        5.903 (b) revised
        62469
        11 Policy statement
        22118
        11.329 (e) amended
        62469
        15.705 (b) and (c)(1) introductory text amended
        65168
        35 Regulation at 78 FR 42641 confirmed
        54418
        35.35-4 Regulation at 78 FR 42641 confirmed
        54418
        35.35-5 Regulation at 78 FR 42642 confirmed
        54418
        35.35-20 Regulation at 78 FR 42642 confirmed
        54418
        35.35-30 Regulation at 78 FR 42642 confirmed
        54418
        39 Regulation at 78 FR 42642 confirmed
        54418
      
      
        2016
        46 CFR
        81 FR
        Page
        Chapter I
        1 Authority citation revised
        40100
        Policy statement
        44230
        Regulation at 81 FR 40100 confirmed
        46848
        1.01-10 (c)(2)(i)(B) and (C) redesignated as (c)(2)(i)(C) and (D); new (c)(2)(i)(B) and (e) through (h) added; (c)(2)(iv), (d)(1) and (2) removed
        43953
        1.01-15 (c)(2) and (d) amended
        43954
        1.01-25 (b)(1) and (2) amended
        43954
        1.01-35 (b) table revised
        43954
        1.03-15 (g) amended; (h) introductory text, (2), (3) and (j) revised
        43954
        1.03-40 Amended
        43954
        1.03-55 Added
        40100
        Regulation at 81 FR 40100 confirmed
        46848
        2.01-7 (a) introductory text amended; (b) redesignated as (c); new (b) and (c)(7) added
        40100
        Regulation at 81 FR 40100 confirmed
        46848
        2.10-25 Amended
        40100
        Regulation at 81 FR 40100 confirmed
        46848
        10 Policy statement
        35648, 44230
        10.103 (a) amended
        43955
        10.408 (c)(2) amended
        43955
        11 Policy statement
        44230
        11.102 (a) revised
        43955
        12 Policy statement
        44230
        12.103 (a) revised
        43955
        13 Policy statement
        44230
        13.103 (a) revised
        43955
        
        14 Policy statement
        44230
        15 Authority citation revised
        40100
        Policy statement
        44230
        Regulation at 81 FR 40100 confirmed
        46848
        15.103 (a) revised
        43955
        15.501 (b) amended
        40100
        Regulation at 81 FR 40100 confirmed
        46848
        15.505 Revised
        40100
        Regulation at 81 FR 40100 confirmed
        46848
        15.510 Amended
        40100
        Regulation at 81 FR 40100 confirmed
        46848
        15.535 Added
        40100
        Regulation at 81 FR 40100 confirmed
        46848
        15.610 Heading revised; (a) and (b) redesignated as (b) and (c); new (a) added; new (c), (1) and (2) amended
        40101
        Regulation at 81 FR 40101 confirmed
        46848
        15.705 Regulation at 80 FR 65168 eff. date confirmed
        3336
        15.815 (c) amended
        40101
        Regulation at 81 FR 40101 confirmed
        46848
        25.01-3 Revised
        48245
        25.30-1 Revised
        48245
        25.30-10 Revised
        48245
        25.30-15 Revised
        48245
        25.30-20 Amended; (a)(1) text, table, (b), (1) table, (c)(1), (2) introductory text, (i), (ii), (3), (4), (d)(1) and (2) amended; (a)(3) and (c)(5) added
        48246
        25.30-80 Added
        48246
        27.103 Added
        48246
        27.203 Introductory text, (a), (b), (c), (d) introductory text, (1) through (5), (e), (f) and (g) redesignated as (a) introductory text, (1), (2), (3), (4), (i) through (v), (5), (6) and (7); amended; new (a)(1) and (7) amended; new (b) added
        48246
        27.303 (b)(1) amended
        48246
        27.305 (a)(2) amended
        48246
        28.155 Revised
        48247
        28.160 (c), (d) and (e) added; table revised
        48247
        28.325 Heading revised; (a) amended; (c) added
        48247
        28.830 Heading revised; (a) amended; (c) added
        48247
        30.01-1 (a) designation removed; amended
        48247
        31.01-2 Added
        48247
        31.10-18 Revised
        48248
        32.01-1 Amended
        48248
        32.56-1 (b) revised
        48248
        34 Heading revised
        48248
        34.01-5 (a) amended; (b) added
        48248
        34.01-15 (c)(1) revised
        48249
        34.30-1 Revised
        48249
        34.50-1 Revised
        48249
        34.50-5 Removed
        48249
        34.50-10 Revised
        48249
        34.50-15 Removed
        48250
        34.50-80 Added
        48250
      
      
        2017
        46 CFR
        82 FR
        Page
        Chapter I
        Chapter I Policy statement
        32488
        2 Authority citation revised; eff. 10-23-17
        44118
        2.01-6 (a)(1) amended; eff. 10-23-17
        44118
        2.01-25 (a)(1)(x) and (2)(x) added; eff. 10-23-17
        44118
        4.07-10 (a)(4) amended
        35089
        8 Authority citation revised; eff. 10-23-17
        44118
        8.320 (b)(13) and (14) amended; (b)(15) added; eff. 10-23-17
        44118
        28.80 (d)(1) revised
        35089
        28.1105 (a) revised
        35089
        31.10-5 (a) introductory text amended
        35089
        39.1003 Amended
        35089
        39.2007 (e) and (f) amended
        35089
      
      
        2018
        46 CFR
        83 FR
        Page
        Chapter I
        4.03-2 (a)(3) amended
        11902
        4.05-1 (a)(7) amended
        11902
        4.05-10 (a) revised
        11902
        4.05-12 (b) introductory text and (d) revised
        11902
        4.06-3 (a)(3) and (b)(2) amended
        11902
        4.06-5 (b) amended
        11902
        4.06-30 (b) amended
        11902
        4.06-60 (a) and (b) amended
        11902
        
        35.20-45 Introductory text revised
        55281
        35.20-45 Technical correction
        56271
      
      
        2019
        46 CFR
        84 FR
        Page
        Chapter I
        2.01-7 (a)(2)(i) table amended
        30881
        2.10-20 (d) introductory text, (1)(ii), (iii), (2)(ii), and (iii) revised
        30881
        10 Authority citation revised
        26591
        10 Notification
        47141
        10.203 (a) removed; (b), (c), and (d) redesignated as (a), (b), and (c)
        30881
        10.209 (d) introductory text and (h) amended
        30881
        10.221 (b) revised
        30881
        10.229 (b) revised
        30881
        10.232 (a)(2)(vii) through (x) redesignated as (a)(2)(viii) through (xi); new (a)(2)(vii) added; (a)(6) revised
        26591
        10.232 (e)(1) and (2)(i) amended
        30881
        10.239 Table 1 amended
        30881
        10.305 (a)(2) and (c) amended
        30881
        10.402 (b) introductory text amended
        30881
        10.410 (f) removed; (g) and (h) redesignated as (f) and (g)
        30881
        11 Authority citation revised
        26592
        11.201 (b) amended
        30882
        11.211 (c)(2) amended
        30882
        11.301 (b)(1) amended; (g) removed; (h), (i), and (j) redesignated as new (g), (h), and (i)
        30882
        11.305 (a)(3)(i) amended
        30882
        11.307 (a)(3)(i) amended
        30882
        11.309 (e) Table 1 amended
        30882
        11.311 (a)(3)(i) and (d) Table 1 amended
        30882
        11.313 (a)(3)(i) amended
        30882
        11.315 (c) and (d) Table 1 amended
        30882
        11.319 (c) and (d) Table 1 amended
        30882
        11.331 (e) Table 1 amended
        30882
        11.333 (d) Table 1 amended
        30882
        11.430 (e) amended
        30882
        11.464 (g)(1) amended
        30882
        11.465 (a) amended
        30882
        11.480 (d) amended; (e) through (h) revised
        26592
        11.480 (b)(2) amended
        30882
        11.603 Amended
        30882
        11.1105 (d) amended
        30882
        12.601 (c) removed
        30882
        12.603 (b) removed; (c), (d), and (e) redesignated as new (b), (c), and (d); new (d) introductory text and Table 1 heading amended
        30882
        12.607 (b) removed; (c), (d), and (e) redesignated as new (b), (c), and (d); new (d) and Table 1 heading amended
        30882
        12.613 (a)(3) amended
        30882
        15.530 (b)(4)(iv) amended
        30882
        15.815 (d) revised; (e) removed
        26592
        15.860 (b)(3), (c)(1), (2), (d)(1), (2), (e)(1), (2), (f), (g), (h) introductory text, and (1) revised
        30882
        15.1101 (a)(2) amended
        30883
        16.220 (a) amended
        30883
        26 Authority citation revised
        30883
        28.210 (b)(1)(ii) amended
        30883
        28.1105 OMB number
        64209
        28.1110 OMB number
        64209
      
      
        2020
        (Regulations published from January 1, 2020, through October 1, 2020)
        46 CFR
        85 FR
        Page
        Chapter I
        1 Authority citation revised
        58281
        1.03-10—1.03-55 (Subpart 1.03) Authority citation revised
        58281
        2 Authority citation revised
        58281
        4 Authority citation revised
        58281
        7 Authority citation revised
        58281
        8 Authority citation revised
        58281
        11.201 (c)(1) through (6) redesignated as (c) introductory text through (5); new (c)(1) revised
        57765
        16.113 CFR correction: amended
        61825
        16.500 Amended
        58281
        28.50 Amended
        58282
        28.275 (a)(2) amended
        5828
        30.25-1 (d) introductory text, (2), and (3) revised; table amended
        21663
        30.25-1 Correction: (d) Table amended
        27309
        30.30-1 (c) amended
        58282
        35 Authority citation revised
        58282
        39 Authority citation revised
        58282
        
        39.1005 (a) amended
        58282
        39.1015 Amended
        58282
      
      ○
    
  
